Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 1 of 529




                 Exhibit 6
                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 2 of 529
                                                                                                                                                                                                                SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION-
                                                         SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION                                                                                                      Congress created SIGIR to provide independent oversight of U.S. funds used
                                                                                                                                                                                                                for the reconstruction of Iraq by:
                                                                                                                                                                                                                • promoting economy, efficiency, and effectiveness in the administration
     Continued violence and the resulting lack of security have seriously impeded progress                                                                                                                         of programs and operations
                                                                                                                                                                                                                • preventing and detecting waste, fraud, and abuse in such programs and
     on reconstruction programs, causing construction delays, preventing travel to project                                                                                                                         operations
                                                                                                                                                                                                                • keeping the Secretary of State, Secretary of Defense, Congress, and American
     sites, increasing security costs, and endangering the lives of contractors.                                                                                                                                   taxpayers informed about problems, deficiencies, and recommendations for
                                                                                                                                                                                                                   corrective action relating to the administration of programs and operations

                                                                                                                                                                                                                    Stuart W. Bowen, Jr., was appointed Inspector General in January 2004. This past September,

The Need for Continued U.S. Assistance                               Notable SIGIR Activities this Quarter                                                                                                         the IG returned from his thirteenth trip to Iraq to review progress on the reconstruction effort.


In SIGIR’s view, any future relief and reconstruction funding        SIGIR continues to apply a balanced approach to provide
for Iraq should be tied to specific actions by the Iraqi govern-     insight, foresight, and oversight (through audit and non-
ment to meet concrete milestones and political and econom-           audit activities) to organizations working on reconstruction      The Year of Transition Enters the Fourth Quarter
ic benchmarks. Providing a portion of future U.S. assistance         projects both in Iraq and those who support these organiza-       Foremost among the challenges confronting transition this quarter was the U.S.
through conditional loans should be considered.                      tions outside Iraq.
                                                                                                                                       government’s effort to ensure the obligation of remaining money in the Iraq Relief
Rule-of-law Efforts Need DoJ Expertise                               Audits
                                                                                                                                       and Reconstruction Fund (IRRF) by the September 30, 2006 statutory deadline. As of
U.S. support of rule-of-law reform in Iraq has been frag-            Among the eight audit reports issued by SIGIR this quar-
mented and has not taken full advantage of the expertise and         ter, two addressed Iraq Security Forces logistics. They were      October 18, 2006, SIGIR had
resources of the Department of Justice (DoJ). DoJ should             requested by the Chairman of the Senate Armed Services
have a greater role in developing the strategic approach in          Committee. Another audit examined the overhead costs of
                                                                                                                                       yet to obtain complete infor-
this key area.                                                       the largest IRRF contractors. For executive summaries of          mation on this effort, but it
                                                                     these and other audits, see Section 3 of the SIGIR Quarterly
Provide the Provincial Reconstruction Teams                          Report.
                                                                                                                                       appears that the goal of full
(PRTs) More Personnel and Resources                                                                                                    and effective obligation of the
The PRTs were created to help build local governance capac-          Inspections
ity in Iraq’s provinces and to help identify, prioritize, and        SIGIR inspectors have now completed 65 project assess-            IRRF was met.
implement U.S.-funded projects.                                      ments, including the 9 project assessments executed this
    Four concerns about the PRT program emerged from                 quarter. In addition, 96 limited on-site inspections and 220      Challenges Confronting Transition
SIGIR’s audit:                                                       aerial assessments have been completed to date. Most IRRF         As the U.S.-led phase of Iraq reconstruction
1) DoD and DoS need to clarify their respective responsi-            projects that SIGIR assessed this quarter met contractual         nears its conclusion, it is vital that the Iraqi      Water storage facility at the Al Kasik Military Training Base
    bilities to the PRT mission.                                     specifications, although problems with contractor perfor-         government attract broader international
2) The PRTs need more resources and appropriate personnel.           mance and quality assurance resulted in deficiencies at some      donor and private-sector support to finance continued                             funds to programs and projects. SIGIR is concerned that,
3) Security concerns continue to inhibit the work of most            sites, most notably at the Baghdad Police College.                development and reconstruction efforts. The Iraqi govern-                         unless the Iraqi government demonstrates an ability to
    PRTs.                                                                                                                              ment faces several serious challenges to this endeavor.                           spend its own funds more effectively, international donors
4) The PRTs require more funding and more time to accom-             Investigations                                                                                                                                      will likely be reluctant to provide further financial support
    plish the mission.                                               SIGIR continues to field the largest number of U.S. criminal      Deteriorating Security Situation                                                  to Iraq.
                                                                     fraud investigators in Iraq and has formed a new interagency      Continued violence and the resulting lack of security have
Build the Capacity of the Iraqi Ministries                           task force to investigate contract fraud. SIGIR has 92 open       seriously impeded progress on reconstruction programs,                            Transparency and the Fight against Corruption
SIGIR is concerned that the current capacity-building efforts        cases; 25 of those are at DoJ, and many are in the final stages   causing construction delays, preventing travel to project                         SIGIR continues to support Iraq’s anticorruption institu-
in Iraq might not be adequate to ensure that IRRF-funded             of prosecution. Four cases have resulted in convictions and       sites, increasing security costs, and endangering the lives                       tions. This quarter, SIGIR worked to build support for
infrastructure projects are effectively managed and main-            are currently pending sentence.                                   of contractors. Baghdad suffered the most acute security                          the Board of Supreme Audit, the Commission on Public
tained after transfer to the Iraqi government. Because there                                                                           problem this quarter. The electricity sector was especially                       Integrity, and the inspectors general of the Iraqi ministries.
is no generally agreed-on baseline for the capacity of the           Financial Impact of SIGIR Operations                              hard hit. Recent attacks on power lines providing electric-                       Without visible and authoritative oversight, corruption
Iraqi ministries, it is difficult to measure the results of the      SIGIR audits—which have secured cost savings, recovery            ity to Baghdad isolated the capital from the national power                       could derail Iraq’s efforts to rebuild and sustain itself.
U.S.-funded capacity-building programs.                              of funds, improved use of funds, challenged payments, and         grid, and power-line repair continues to be difficult. Iraq’s
                                                                     recommendations for improved property accountability—             Minister of Electricity recently stated:                                          Incomplete Transfer of U.S. Assets
Promote the International Compact for Iraq                           have provided a net potential beneficial impact of approxi-             Every day I send repair teams, but they can’t get to the area:              to Iraqi Ministries
The International Compact for Iraq is intended to create a           mately $405.1 million. Recommendations by SIGIR inspec-                 there are too many insurgents…I’ve spoken to [everyone]                     The asset recognition and transfer process, begun in 2005 to
partnership that commits the Iraqi government to specific            tions could potentially increase Iraq’s annual oil revenues by          ...no one can help.                                                         catalogue and transfer IRRF assets to the Iraqi government,
reforms. In return, the international community will commit          $1.278 billion. SIGIR investigators have seized or recovered                                                                                        appears to have broken down. The Iraqi government and
to supporting Iraq’s recovery program, including a five-year         $11.69 million.                                                   Weak Iraqi Capital Budget Execution                                               the U.S. Embassy must work together to complete the asset
goal of financial self-sufficiency.                                                                                                    The execution of the Iraqi capital budget for 2006 is well                        transfer process and ensure that Iraq is in a position to take
                                                                                                                                       behind schedule. Many government ministries, particularly                         responsibility for IRRF facilities and inventories.
                                                                                                                                       the Ministry of Oil, are seemingly unable to obligate capital
                                                    TO OBTAIN A FULL REPORT
                       visit the SIGIR Website www.sigir.mil • email PublicAffairs@sigir.mil call (703) 428-1100
                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 3 of 529
                                                                                                                                                                                                                SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION-
                                                         SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION                                                                                                      Congress created SIGIR to provide independent oversight of U.S. funds used
                                                                                                                                                                                                                for the reconstruction of Iraq by:
                                                                                                                                                                                                                • promoting economy, efficiency, and effectiveness in the administration
     Continued violence and the resulting lack of security have seriously impeded progress                                                                                                                         of programs and operations
                                                                                                                                                                                                                • preventing and detecting waste, fraud, and abuse in such programs and
     on reconstruction programs, causing construction delays, preventing travel to project                                                                                                                         operations
                                                                                                                                                                                                                • keeping the Secretary of State, Secretary of Defense, Congress, and American
     sites, increasing security costs, and endangering the lives of contractors.                                                                                                                                   taxpayers informed about problems, deficiencies, and recommendations for
                                                                                                                                                                                                                   corrective action relating to the administration of programs and operations

                                                                                                                                                                                                                    Stuart W. Bowen, Jr., was appointed Inspector General in January 2004. This past September,

The Need for Continued U.S. Assistance                               Notable SIGIR Activities this Quarter                                                                                                         the IG returned from his thirteenth trip to Iraq to review progress on the reconstruction effort.


In SIGIR’s view, any future relief and reconstruction funding        SIGIR continues to apply a balanced approach to provide
for Iraq should be tied to specific actions by the Iraqi govern-     insight, foresight, and oversight (through audit and non-
ment to meet concrete milestones and political and econom-           audit activities) to organizations working on reconstruction      The Year of Transition Enters the Fourth Quarter
ic benchmarks. Providing a portion of future U.S. assistance         projects both in Iraq and those who support these organiza-       Foremost among the challenges confronting transition this quarter was the U.S.
through conditional loans should be considered.                      tions outside Iraq.
                                                                                                                                       government’s effort to ensure the obligation of remaining money in the Iraq Relief
Rule-of-law Efforts Need DoJ Expertise                               Audits
                                                                                                                                       and Reconstruction Fund (IRRF) by the September 30, 2006 statutory deadline. As of
U.S. support of rule-of-law reform in Iraq has been frag-            Among the eight audit reports issued by SIGIR this quar-
mented and has not taken full advantage of the expertise and         ter, two addressed Iraq Security Forces logistics. They were      October 18, 2006, SIGIR had
resources of the Department of Justice (DoJ). DoJ should             requested by the Chairman of the Senate Armed Services
have a greater role in developing the strategic approach in          Committee. Another audit examined the overhead costs of
                                                                                                                                       yet to obtain complete infor-
this key area.                                                       the largest IRRF contractors. For executive summaries of          mation on this effort, but it
                                                                     these and other audits, see Section 3 of the SIGIR Quarterly
Provide the Provincial Reconstruction Teams                          Report.
                                                                                                                                       appears that the goal of full
(PRTs) More Personnel and Resources                                                                                                    and effective obligation of the
The PRTs were created to help build local governance capac-          Inspections
ity in Iraq’s provinces and to help identify, prioritize, and        SIGIR inspectors have now completed 65 project assess-            IRRF was met.
implement U.S.-funded projects.                                      ments, including the 9 project assessments executed this
    Four concerns about the PRT program emerged from                 quarter. In addition, 96 limited on-site inspections and 220      Challenges Confronting Transition
SIGIR’s audit:                                                       aerial assessments have been completed to date. Most IRRF         As the U.S.-led phase of Iraq reconstruction
1) DoD and DoS need to clarify their respective responsi-            projects that SIGIR assessed this quarter met contractual         nears its conclusion, it is vital that the Iraqi      Water storage facility at the Al Kasik Military Training Base
    bilities to the PRT mission.                                     specifications, although problems with contractor perfor-         government attract broader international
2) The PRTs need more resources and appropriate personnel.           mance and quality assurance resulted in deficiencies at some      donor and private-sector support to finance continued                             funds to programs and projects. SIGIR is concerned that,
3) Security concerns continue to inhibit the work of most            sites, most notably at the Baghdad Police College.                development and reconstruction efforts. The Iraqi govern-                         unless the Iraqi government demonstrates an ability to
    PRTs.                                                                                                                              ment faces several serious challenges to this endeavor.                           spend its own funds more effectively, international donors
4) The PRTs require more funding and more time to accom-             Investigations                                                                                                                                      will likely be reluctant to provide further financial support
    plish the mission.                                               SIGIR continues to field the largest number of U.S. criminal      Deteriorating Security Situation                                                  to Iraq.
                                                                     fraud investigators in Iraq and has formed a new interagency      Continued violence and the resulting lack of security have
Build the Capacity of the Iraqi Ministries                           task force to investigate contract fraud. SIGIR has 92 open       seriously impeded progress on reconstruction programs,                            Transparency and the Fight against Corruption
SIGIR is concerned that the current capacity-building efforts        cases; 25 of those are at DoJ, and many are in the final stages   causing construction delays, preventing travel to project                         SIGIR continues to support Iraq’s anticorruption institu-
in Iraq might not be adequate to ensure that IRRF-funded             of prosecution. Four cases have resulted in convictions and       sites, increasing security costs, and endangering the lives                       tions. This quarter, SIGIR worked to build support for
infrastructure projects are effectively managed and main-            are currently pending sentence.                                   of contractors. Baghdad suffered the most acute security                          the Board of Supreme Audit, the Commission on Public
tained after transfer to the Iraqi government. Because there                                                                           problem this quarter. The electricity sector was especially                       Integrity, and the inspectors general of the Iraqi ministries.
is no generally agreed-on baseline for the capacity of the           Financial Impact of SIGIR Operations                              hard hit. Recent attacks on power lines providing electric-                       Without visible and authoritative oversight, corruption
Iraqi ministries, it is difficult to measure the results of the      SIGIR audits—which have secured cost savings, recovery            ity to Baghdad isolated the capital from the national power                       could derail Iraq’s efforts to rebuild and sustain itself.
U.S.-funded capacity-building programs.                              of funds, improved use of funds, challenged payments, and         grid, and power-line repair continues to be difficult. Iraq’s
                                                                     recommendations for improved property accountability—             Minister of Electricity recently stated:                                          Incomplete Transfer of U.S. Assets
Promote the International Compact for Iraq                           have provided a net potential beneficial impact of approxi-             Every day I send repair teams, but they can’t get to the area:              to Iraqi Ministries
The International Compact for Iraq is intended to create a           mately $405.1 million. Recommendations by SIGIR inspec-                 there are too many insurgents…I’ve spoken to [everyone]                     The asset recognition and transfer process, begun in 2005 to
partnership that commits the Iraqi government to specific            tions could potentially increase Iraq’s annual oil revenues by          ...no one can help.                                                         catalogue and transfer IRRF assets to the Iraqi government,
reforms. In return, the international community will commit          $1.278 billion. SIGIR investigators have seized or recovered                                                                                        appears to have broken down. The Iraqi government and
to supporting Iraq’s recovery program, including a five-year         $11.69 million.                                                   Weak Iraqi Capital Budget Execution                                               the U.S. Embassy must work together to complete the asset
goal of financial self-sufficiency.                                                                                                    The execution of the Iraqi capital budget for 2006 is well                        transfer process and ensure that Iraq is in a position to take
                                                                                                                                       behind schedule. Many government ministries, particularly                         responsibility for IRRF facilities and inventories.
                                                                                                                                       the Ministry of Oil, are seemingly unable to obligate capital
                                                    TO OBTAIN A FULL REPORT
                       visit the SIGIR Website www.sigir.mil • email PublicAffairs@sigir.mil call (703) 428-1100
       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 4 of 529




                          Message from the Special Inspector
                          General for Iraq Reconstruction


   I am pleased to submit to the Congress, Secretary Rice, Secretary Rumsfeld, and the American people, the
11th Quarterly Report from the Special Inspector General for Iraq Reconstruction (SIGIR). SIGIR’s mission, in
simple terms, is to account for U.S. taxpayer funds invested in the reconstruction of Iraq. As this Report indi-
cates, that accounting reveals a mixed story, with many successful projects completed while others fall short.
This story underscores the importance of ensuring that the next phase of Iraq reconstruction stays on track.
SIGIR remains committed to doing its part toward achieving that goal. Of significant note, the Department of
State continues to provide exemplary support for the reconstruction mission and SIGIR’s oversight of it.
   The work for this Report was executed primarily in Iraq by the nearly 60 auditors, inspectors, and investi-
gators who accomplish SIGIR’s mission with diligence, skill, and integrity. The Report provides summaries of
eight audits that focus on a variety of compelling issues and present a number of significant findings, including:
•    Progress in the important Provincial Reconstruction Team program has been hampered by security prob-
     lems and resource limitations.
•    Overhead costs for design-build contractors were high in 2004 because of delays between the mobilization
     of these contractors and the actual start of construction work.
•    A contractor sought to limit SIGIR’s oversight this quarter by improperly using the proprietary informa-
     tion exception to the Federal Acquisition Regulation.

   At the request of the Chairman of the Senate Armed Services Committee, SIGIR’s auditors completed a
review of logistics capability training for Iraq’s Security Forces. SIGIR found that certain areas need improve-
ment, particularly within the Ministry of Interior, before Iraq can be deemed ready to sustain its security
forces.
   SIGIR inspectors continued their visits across Iraq this quarter to assess the quality of construction activity.
Some projects failed to meet expectations usually because of inadequate oversight. More frequently, however,
SIGIR inspectors found projects that succeeded because management had executed effective quality assurance
programs. The 65 inspection reports produced by SIGIR to date yield an unsurprising axiom: effective quality
assurance and quality control programs at project sites produce success.
   SIGIR investigators continued to make progress on a broad spectrum of cases this quarter. Although many
of those cases arose from alleged wrongful conduct that occurred during the days of the Coalition Provisional
Authority (CPA), an increasing number of new cases have their genesis in post-CPA activity. Of note, 25 SIGIR
cases are at the Department of Justice under prosecution; two defendants pleaded guilty this quarter to fraud.
SIGIR investigations initiated a new task force in early October to enhance efforts to root out fraud in Iraq with
a variety of agencies participating, including the Federal Bureau of Investigation.
   The Iraq relief and reconstruction program has entered the fourth quarter in this Year of Transition. Section
1 of the Report contains SIGIR’s observations about this development, emphasizing several urgent matters that
require action:
   •     Security must be improved in Baghdad for reconstruction to progress.
   •     Iraq’s ministries must better execute their capital budgets.
   •     The ministries’ collective governance capacity must be enhanced.
   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 5 of 529




  •     The International Compact for Iraq must energize broad donor support for Iraq’s further
        relief and reconstruction.

   Section 2 of this Report provides SIGIR’s sector-by-sector analyses of reconstruction; Section 3
summarizes SIGIR’s audits, inspections, and investigations; and Section 4 provides reporting on other
agencies’ oversight activity.
   SIGIR is working closely with the Department of Defense’s Business Transformation Agency
(BTA), created by Deputy Secretary of Defense Gordon England and led by Deputy Undersecretary of
Defense Paul Brinkley. This extremely important endeavor aims to catalyze private sector development
in Iraq through international contracting. The strategy for success in Iraq has a significant economic
component, and the BTA promises to be a big part of that solution.
   The John Warner National Defense Authorization Act, which became law this quarter, expanded
SIGIR’s mandate and defined an end-date for SIGIR’s oversight mission. The Act states that, in addi-
tion to its existing jurisdiction, SIGIR now has oversight of all FY 2006 funds for Iraq reconstruction.
Further, the Act provides that SIGIR’s oversight role will terminate on October 1, 2007, followed by a
three-month transition of operations to other inspectors general. SIGIR and the inspectors general of
the Department of State, Department of Defense, and the U.S. Agency for International Development
will collaborate on a transition plan, which must be submitted to the Congress by April 2007.
   I am gratified to report that on October 24, 2006, the President’s Council on Integrity and Effi-
ciency awarded SIGIR the Gaston L. Gianni, Jr. Better Government Award. SIGIR was given the award
“for demonstrating determination and courage in providing independent oversight and unbiased
review of the United States’ reconstruction efforts in Iraq. SIGIR’s efforts greatly increased the public’s
confidence in government by detecting fraud, waste, and abuse, while also providing recommenda-
tions on policies to promote economy, efficiency, and effectiveness in the reconstruction of Iraq.
SIGIR continues to perform its mission under difficult and dangerous circumstances, exemplifying the
highest ideals of government service as envisioned by the tenets of the Inspector General Act and the
values of their mission: integrity, honesty, and dedication.”
   I was proud to accept this award on behalf of all the dedicated members of the SIGIR team in
Baghdad and Arlington, who earned this well-deserved recognition through their continued
professionalism, productivity, and perseverance.



Submitted October 30, 2006.




Stuart W. Bowen, Jr.
       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 6 of 529
table of contents




Section 1:                                    Section 3:
SIGIR Observations                       1    SIGIR Oversight                       119
The Year of Transition Enters                 SIGIR Audits                          121
   the Fourth Quarter                    3    SIGIR Inspections                     155
Challenges Confronting Transition        3    SIGIR Investigations                  183
The Need for Continued U.S.                   SIGIR Hotline                         186
   Assistance                            7    SIGIR Lessons Learned Initiative      188
Notable SIGIR Activities This Quarter    9    Legislative Update                    190
Financial Impact of SIGIR Operations    11    Website                               191
The Human Toll                          12
                                              Section 4:
Section 2:                                    Other Agency Oversight                193
Status of Iraq Reconstruction 15              Introduction                          195
Introduction                            17    Other Agency Audits                   196
Status of the Electricity Sector        21    Other Agency Investigations           200
Status of the Oil and Gas Sector        31
Status of the Water Sector              45    Endnotes                       Endnotes-1
Status of the Economic and                    List of Appendices            Appendices-1
   Societal Development Sector          51    Acronyms and
Status of the Security and                      Definitions                  Acronyms-1
   Justice Sector                       67
Status of the Health Care Sector        77
Status of the Transportation
   and Communications Sector            83
Contracts                               91
Cost-to-Complete Data                   94
Sources of Funding for Iraq
   Reconstruction                       96
Anticorruption Activities               113
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 7 of 529

                                                                                 table of contents




                             Dahuk



                                                Erbil
                    Ninewa

                                                             Sulaymaniyah
                                           Tameem




                                     Salah al-Din


                                                            Diyala

                                                           Baghdad
            Anbar


                                                        Babylon         Wassit
                                        Kerbala


                                                           Qadissiyah
                                                                                       Missan


                                                                             Thi-Qar
                                        Najaf


                                                                                       Basrah
                                                            Muthanna
    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 8 of 529

SIGIR Summary of Performance
February 1, 2004 – October 30, 2006a

Audit
Reports Issued                                                      73
Recommendations Issued                                             243
Dollars Saved                                              $10,900,000b
Financial Benefit of SIGIR Audits                        $405,140,000b



Inspections
Project Assessments Issued                                          65
Limited On-site Assessments Issued                                  96
Satellite Imagery Products Created                                 220
Financial Benefit of SIGIR Inspections                   $1,436,900,000



Investigations
Investigations Initiated                                           256
Investigations Closed or Referred                                  164
Open Investigations                                                 92
Arrests                                                              5
Convictions                                                          4
Value of Funds Seized and Recovered                        $17,841,304



Hotline Contacts
Fax                                                                 13
Telephone                                                           61
Walk-in                                                            109
E-mail                                                             290
Mail                                                                25
Referrals                                                           25
Total Hotline Contacts                                             523


Non-audit Products
Congressional Testimony                                              8
Lessons Learned Reports Issued                                       2


a
    For details on financial benefits, see Appendix B.

b
    As of June 30, 2006.
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 9 of 529
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 10 of 529




                                   SIGIR Observations



      The Year of Transition Enters the Fourth Quarter
      Challenges Confronting Transition
      The Need for Continued U.S. Assistance
      Notable SIGIR Activities this Quarter
      Financial Impact of SIGIR Operations
      The Human Toll




                                                     1
                                                          section
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 11 of 529
SIGIR OBSERVATIONS




 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 12 of 529

                                                                      SIGIR OBSERVATIONS




      The Year of Transition Enters
      the Fourth Quarter
      This 11th Quarterly Report from the Special         throughout the quarter, issuing a quick reac-
      Inspector General for Iraq Reconstruction           tion audit on improper IRRF obligations in late
      (SIGIR) covers a period of significant activity     September. For an executive summary of this
      fraught with challenge and filled with transi-      audit, see Section 3.
      tional events.                                         As of October 18, 2006, most U.S. agencies
         The quarter’s most notable transitional event    had not yet provided SIGIR with complete
      was the U.S. government’s effort to ensure that     data on the status of IRRF obligations. The
      the money remaining in the Iraq Relief and          Joint Contracting Command-Iraq/Afghani-
      Reconstruction Fund (IRRF) was fully obli-          stan, however, reported that it effectively had
      gated by the statutory deadline of September        executed its plan to obligate the IRRF within its
      30, 2006. During an early August hearing on         purview by the September 30, 2006 deadline.
      U.S. contracting in Iraq, Senate Committee on       Some flexibility remains with regard to IRRF
      Homeland Security and Governmental Affairs          funds. They can still be de-obligated from one
      Chairman Susan Collins raised concerns with         project and re-obligated to another, as
      SIGIR about potential waste in the “race to         necessary, until the end of FY 2007.
      obligate.” Thus, SIGIR monitored this process




      Challenges Confronting Transition
      Reaching the IRRF obligation deadline empha-        tions continue on the International Compact
      sizes that the U.S.-funded phase of Iraq’s relief   for Iraq, which will generate more financial
      and reconstruction has entered its concluding       support from and active participation by the
      stages. The Government of Iraq’s (GOI) suc-         broader international community.
      cess in building on the foundation established         For transition to succeed, the GOI must
      by the U.S. relief and reconstruction program       improve security, especially in Baghdad.
      will now depend in part on the GOI’s ability to     GOI progress on national reconciliation
      attract more support from other donors and          and strengthening its rule-of-law system are
      the private sector.                                 essential elements to resolving the serious and
         In the last Quarterly Report, SIGIR termed       continuing security crisis that plagues Iraq.
      the next phase of the reconstruction program        With respect to reconciliation and rule of law,
      the “multilateral phase.” To that end, negotia-     there exists a particular problem in Baghdad:



                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 13 of 529
SIGIR OBSERVATIONS




all local government offices are held by mem-           Forward Together II had “not met our overall
bers of Shia political parties. This means that         expectations of sustaining a reduction in the
the Sunnis have virtually no voice in Baghdad’s         levels of violence… We are working very
governance.                                             closely with the government of Iraq to deter-
    Some of the obstacles to a successful               mine how best to refocus our efforts.” Deci-
transition include:                                     sions regarding this strategic refocusing are
• the deteriorating security situation across           expected to be made public soon.
     Iraq                                                  Sabotage of Iraq’s infrastructure, particu-
• poor capital budget execution by the GOI              larly in the electricity sector, hindered recon-
• corruption within certain Iraqi ministries            struction efforts this quarter. On October
• breakdowns in the transfer of IRRF assets             20, 2006, a series of attacks on power lines
     to Iraq                                            providing electricity to Baghdad isolated the
                                                        city from the national power grid, leaving only
Security Situation                                      about 800 megawatts of power available within
The deteriorating security situation across Iraq        the “Baghdad Ring” (the grid supporting the
continues to impede progress in the recon-              capital). There was thus only enough power
struction program, causing project delays, pre-         that day to generate a few hours of electricity
venting travel to many sites, increasing security       for Baghdad’s 7 million inhabitants.
costs, and endangering contractors’ lives. This            The power problem in Iraq is compounded
situation directly affected SIGIR’s operations          by the fact that repairing power lines is nearly
during this quarter: SIGIR inspectors canceled          impossible because of sniper attacks and death
or altered a number of visits to sites across Iraq      threats to repair crews. As Iraq’s Minister of
because of security threats.                            Electricity reported to SIGIR:
   The security problems in Iraq are fueled                 Every day I send repair teams [to repair power
by several groups seeking to undermine the                  lines], but they can’t get to the area: there
country’s government, including Al Qaeda,                   are too many insurgents…I’ve spoken to
sectarian militias, and criminal gangs. The                 [everyone]...no one can help.
lethality of the threat generated by these
groups was especially acute this quarter in                To address the power lines’ vulnerability,
Baghdad. Moreover, October 2006 was the                 the U.S. Army Corps of Engineers Gulf Region
deadliest month for U.S. forces since January           Division (GRD) has ordered 25 Lindsey
2005: 98 soldiers had been killed as of October         Towers—temporary towers that can be used
29, 2006.                                               for rapid repair efforts. GRD also has a pro-
   Major General William Caldwell alluded               gram to reinforce the existing towers so that
to the security crisis in Baghdad when he               they can better survive attacks.
reported in mid-October that Operation



 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 14 of 529

                                                                      SIGIR OBSERVATIONS




         Security threats across Iraq inhibited prog-     Transparency and the
      ress by the Provincial Reconstruction Teams         Fight Against Corruption
      (PRTs), which comprise the most important           Corruption afflicts a number of GOI minis-
      U.S. capacity-building initiative at the local      tries. Building capacity within the GOI’s trans-
      government level. During this quarter, SIGIR        parency institutions­—the Board of Supreme
      visited seven of the ten PRTs. For details on the   Audit, the Commission on Public Integrity,
      challenges that this program faces, particularly    and the ministry inspectors general—is the
      with respect to security and resources, see the     most important initiative in the fight against
      summary of SIGIR’s PRT audit in Section 3.          corruption.
                                                              During his seven-week visit to Iraq this
      GOI Budget Execution                                quarter, the SIGIR met with all the Iraqi
      Although Iraq’s Unity Government has been           inspectors general, the President of the Board
      in power since May 2006, Iraq’s ministries still    of Supreme Audit, and the Commissioner of
      struggle with capital budget execution as they      Public Integrity. Significantly, in a meeting
      have since the first sovereign government took      with the SIGIR and the Iraqi inspectors
      office in mid-2004. The GOI’s capital budget is     general, Prime Minister Nouri al Maliki
      estimated at $6 billion, which is nearly 20% of     pledged his strong support for the Iraqi
      the total budget. Part of the problem reportedly    inspector general system.
      arises from bureaucratic resistance within the          The SIGIR and the Department of State
      Ministry of Finance, which traditionally has        Inspector General met in Baghdad with the
      been slow to provide funds. Iraqi ministries        Iraqi inspectors general to advise them on
      generally can pay salaries and execute admin-       strategies for training and structuring their
      istrative budgets, but many—in particular, the      respective departmental organizations. The
      Ministry of Oil—have difficulty executing their     SIGIR also met with the Minister of Defense
      capital budget programs.                            and his IG, and found that the current condi-
          The U.S. government is working intensively      tion of the oversight program at that ministry
      with the GOI to help resolve the budget execu-      is excellent.
      tion problem. However, unless GOI ministries            The U.S. Embassy’s Anticorruption Working
      execute their 2006 capital budgets, interna-        Group became more active during this quarter.
      tional donors will likely be reluctant to provide   In conjunction with that development, SIGIR
      new funds to Iraq in 2007.                          worked with the Embassy to build more sup-
                                                          port for the Board of Supreme Audit and the
                                                          Iraqi inspectors general: these organizations
                                                          will now have a specially designated U.S. senior
                                                          consultant advising them. The Commission on
                                                          Public Integrity already has a senior consul-



                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 15 of 529
SIGIR OBSERVATIONS




tant advising it. Additionally, the Embassy               for Iraq have indicated that, if these con-
designated a new transparency coordinator to              tracts are turned over to the GOI, they will
ensure that Embassy programs supporting GOI               ask for termination for convenience because
transparency efforts complement one another.              they do not have confidence that they will
   SIGIR remains concerned about challenges               continue to be paid for their services.
confronting the fight against corruption within         • Iraq ranks 137th of the 158 countries in
the GOI. This concern stems from a number of              Transparency International’s 2005
issues, including:                                        Corruption Perception Index.
• The Ministry of Finance has explored the
    possibility of moving its foreign exchange          Incomplete Transfer of U.S. Assets
    accounts from the New York Federal                  to Iraqi Ministries
    Reserve Bank to other foreign banks, which          The asset recognition and transfer process,
    may cause concern within the international          begun in 2005 to catalogue and transfer IRRF
    community about the continuing transpar-            assets to the GOI, appears to have broken
    ency of these accounts.                             down. The Ministry of Finance is not pro-
• The mandate of the International Advisory             cessing the data, as required by the agreed-
    and Monitoring Board (IAMB), created                upon procedures, and some data in the U.S.-
    by UN Security Council Resolution 1483,             developed Iraq Reconstruction Management
    expires at the end of 2006, ending the inde-        System is incomplete or inaccurate.
    pendent and external oversight of Iraqi oil            The GOI is currently re-evaluating the
    revenues.                                           overall asset transfer process, while the Iraq
• The Council of Representatives has passed             Reconstruction Management Office (IRMO) is
    a resolution asking the Prime Minister of           intensifying efforts to develop a complete and
    Iraq to close the two largest media outlets         accurate record of U.S. assets. The GOI must
    in Iraq because of their coverage of the new        commit to taking appropriate measures that
    law on regionalization.                             will ensure successful completion of the asset
• International contractors still working on            transfer process and thus secure the continuing
    Coalition Provisional Authority-era (CPA)           operation and management of IRRF facilities
    contracts funded by the Development Fund            and inventories.




 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 16 of 529

                                                                    SIGIR OBSERVATIONS




      The Need for Continued
      U.S. Assistance
      Although more U.S. aid to Iraq will inevitably     U.S. government channeled much of the rule-
      be necessary, SIGIR believes that future relief    of-law funding through the DoS Bureau for
      and reconstruction funding should be tied to       International Narcotics and Law Enforcement
      specific actions by the GOI. That is, the Iraqi    Affairs (INL), which had hundreds of contrac-
      government should meet concrete milestones         tors in Iraq but relatively few U.S. government
      and political and economic benchmarks as a         personnel in actual operational control. The
      condition of future aid. One approach to con-      Multi-National Security Transition Com-
      sider toward achieving these goals is to provide   mand–Iraq (MNSTC-I), which was given the
      new U.S. reconstruction assistance through         lead on police training in October 2005, used
      conditional loans.                                 significant IRRF funding to support training
         SIGIR believes that the U.S. government         and equipping Iraqi police.
      should pursue these important relief and               The DoJ has significant inherent
      reconstruction initiatives and issues:             capability in criminal law, civil law,
      • Engage the Department of Justice (DoJ)           prosecutorial development, judicial training,
         more fully in supporting the development        and police training, but it received limited
         of effective rule of law in Iraq.               IRRF funding and thus has played a relatively
      • Finalize the memorandum of agreement             minor role in the rule-of-law program. Because
         between the Department of State (DoS) and       of its expertise, DoJ should play a larger role
         the Department of Defense (DoD) on the          in defining and coordinating the strategic
         PRT program.                                    approach to the rule-of-law mission. Thus, the
      • Invest more in building the operational          Embassy should consider appointing a senior
         and administrative capacities of the Iraqi      rule-of-law coordinator from DoJ to bring the
         ministries.                                     wide array of rule-of-law programs in Iraq
      • Promote the International Compact for Iraq       under one umbrella. The new coordinator
         as the catalyst for the next phase of Iraq’s    initially should execute an assessment of the
         relief and reconstruction.                      entire program.

      Expand Rule-of-law Efforts                         Provide the PRTs More
      U.S. government support to the GOI on rule-        Personnel and Resources
      of-law reform has been fragmented because of       The PRTs were created to help build local gov-
      poor coordination and insufficient definition of   ernance capacity in Iraq’s provinces and to help
      various agency responsibilities.                   Provincial Reconstruction and Development
         During the course of the IRRF program, the      Councils identify, prioritize, and implement



                                                                          OCTOBER 30, 2006 I REPORT TO CONGRESS I   
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 17 of 529
SIGIR OBSERVATIONS




U.S.-funded projects.                                       There is no generally agreed-on baseline for
   Four concerns about the PRT program                  the capacity of the Iraqi ministries; thus, it is
emerged from SIGIR’s audit of it this quarter:          difficult to measure the results of U.S.-funded
1. DoD and DoS should more clearly define               programs. Several ministries—oil, electricity,
   the allocation of responsibilities between           water, and defense—appear to have benefited
   them with respect to the PRT mission.                from U.S. efforts to build capacity, but it
   Specifically, the memorandum of under-               remains unclear whether the GOI will commit
   standing between the two agencies address-           the resources necessary to ensure the sustain-
   ing these key issues must be immediately             ment of IRRF projects and programs.
   finalized.                                              SIGIR raised concerns this quarter about
2. The PRTs need to be more consistently                the need for a revised strategic plan to better
   resourced and provided with the appropri-            guide capacity building within the GOI. The
   ate personnel to execute their mission.              current approach relies heavily on contractors
3. Security concerns continue to inhibit the            to implement capacity-building programs, and
   work of most PRTs, especially those not              the overall program does not have a single U.S.
   located with Regional Embassy Offices.               government official providing comprehensive
4. The PRTs should be funded for a sufficient           operational direction.
   period to ensure that their mandate is                   IRMO has a $65 million program for
   fulfilled. SIGIR strongly supports increasing        capacity building, but the list of needs is so
   the funding and extending the time for the           long that this program will meet only a few of
   PRTs.                                                them. The U.S. Agency for International Devel-
                                                        opment (USAID) has focused its capacity-
   For an executive summary of this audit, see          building efforts on establishing a training
Section 3.                                              school for Iraqi government technocrats. The
                                                        two programs should be better coordinated.
Build Capacity in the                                   Both the Government Accountability Office
Iraqi Ministries                                        (GAO) and SIGIR are conducting audits on
SIGIR continues to raise concerns about                 capacity-building programs in Iraq.
the capacity of Iraqi ministries to operate
effectively. The current U.S. capacity-building         Promote the International
efforts are relatively modest in scope and may          Compact for Iraq
not ensure that IRRF-funded infrastructure              The International Compact for Iraq, currently
will be adequately managed and maintained               under negotiation and expected to be com-
after transfer. A core concern is the current           pleted soon, is designed to create a new part-
inability of some ministries to take responsi-          nership between the Iraqi government and the
bility for managing IRRF facilities.                    international community. It will also provide



 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 18 of 529

                                                                      SIGIR OBSERVATIONS




      a framework for further multilateral engage-           From a financial perspective, the Compact is
      ment on economic, political, and security            expected to galvanize international donors to:
      issues in Iraq.                                      • provide funds already pledged
          The Compact requires the GOI to commit           • increase pledges to Iraq over the next
      to specific reforms, milestones, and bench-             several years
      marks. Critical among these is the passage of a
      comprehensive hydrocarbon law. The interna-             To ensure coordination of expanded donor
      tional community concomitantly will commit           programs and to avoid duplication of effort, the
      to supporting Iraq’s reform program, particu-        Compact is expected to use the existing Donor
      larly the GOI’s goal of financial self-sufficiency   Committee and other coordinative mecha-
      within five years.                                   nisms created in connection with the 2003
                                                           Madrid Donors Conference.



      Notable SIGIR Activities
      This quarter
      In executing its oversight mission this quarter,     and has 16 ongoing audits. Eight new audits
      SIGIR issued 8 audits, which made 29 recom-          are planned for next quarter.
      mendations; and SIGIR’s 9 project assessments           SIGIR completed two audits this quarter
      presented many construction-related find-            that were requested by the Chairman of the
      ings. SIGIR opened 20 new investigations this        Senate Armed Services Committee:
      quarter, most arising from allegations of fraud,     • Iraqi Security Forces: Review of Plans to
      waste, and abuse in U.S. spending on Iraq’s              Implement Logistics Capabilities (SIGIR-
      reconstruction.                                          06-032)
          Appendix A cross-references the pages and        • Iraqi Security Forces: Weapons Provided
      content of this Report that relate to SIGIR’s            by the U.S. Department of Defense Using
      statutory reporting requirements.                        the Iraq Relief and Reconstruction Fund
                                                               (SIGIR-06-033)
      Audits
      The 8 final audit reports produced this quarter         These two reports present nine recommen-
      bring the total number of completed SIGIR            dations to improve planning, accountability,
      audits to 73. SIGIR also issued 2 draft reports      capacity development, and resource manage-




                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 19 of 529
SIGIR OBSERVATIONS




ment of the Ministries of Defense and Interior.            joined it together improperly. The resulting
The two reviews were coordinated with GAO,                 wastewater leakage in the newly construct-
the DoD Office of Inspector General, and the               ed buildings on the campus caused severe
Under Secretary of Defense for Acquisition,                damage to the facilities and may pose seri-
Logistics, and Technology.                                 ous health risks.
   SIGIR also completed an audit of the                  • At the Ninewa Provincial Police Head-
overhead costs of the largest IRRF contrac-                quarters in Mosul, the GRD terminated
tors. These costs, which were charged through              the contract because the work by an Iraqi
“administrative task orders,” were very high               contractor was substandard. The deficien-
in 2004 when little reconstruction work was                cies involved the guard house, roof, air-con-
getting done.                                              ditioning units, water supply and distribu-
   In conjunction with the DoS Office of                   tion system, wall construction, bathrooms,
Inspector General, SIGIR is conducting a                   generator installation, septic and sewer
review of an INL contract supporting the Iraqi             system, and electrical wiring.
police training program. SIGIR is also coordi-
nating several oversight efforts with GAO and               At most of the other sites that SIGIR
other accountability organizations.                      assessed this quarter, the government QA
                                                         programs were effective in monitoring the
Inspections                                              contractor’s construction progress and
SIGIR’s 9 project assessments completed this             workmanship.
quarter brings the total number of project
assessments completed to 65. Since the begin-            Investigations
ning of the program, SIGIR has completed                 SIGIR continues to field the largest number of
96 limited on-site inspections and 220 aerial            U.S. criminal fraud investigators in Iraq. They
assessments.                                             are supported by staff at SIGIR headquarters in
   Most IRRF projects that SIGIR visited this            Arlington, Virginia.
quarter met contractual specifications. Quality             During this quarter, SIGIR Investigations
control (QC) and quality assurance (QA) pro-             opened 20 new cases and closed 10 cases. To
grams were essential to ensuring that contract           date, SIGIR has opened 256 cases and has
specifications were met. Contractor perfor-              either referred or unsubstantiated 164. Cur-
mance and weak quality assurance programs                rently, SIGIR has 92 open cases; 25 of those
were issues at a few of the project sites SIGIR          cases are at DoJ, many in the final stages of
visited.                                                 prosecution. Four cases have resulted in con-
   SIGIR found some projects with design and             victions and are currently pending sentence.
construction deficiencies, including:                       This quarter, two SIGIR targets were con-
• At the Baghdad Police College, the contrac-            victed: Faheem Salam and LTC Bruce Hopfen-
    tor installed inferior wastewater piping and         gardner, USAR. Faheem Salam pled guilty to


10 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 20 of 529

                                                                   SIGIR OBSERVATIONS




      one count of a violation of the Foreign Corrupt   • U.S. Army Criminal Investigations Division
      Practices Act of 1997; he will be sentenced         Major Procurement Fraud Unit
      on November 3, 2006. Hopfengardner pled           • Department of Defense Criminal Investiga-
      guilty to two conspiracy charges in a scheme to     tive Service
      defraud the CPA in Hilla, Iraq. For details on    • Department of State Office of the Inspector
      these and other cases, see Section 3.               General
         SIGIR formed a new task force this quarter     • Federal Bureau of Investigation
      to investigate contract fraud in Iraq. The mem-
      bers of this task force include:                     On October 2, 2006, the task force’s
      • U.S. Agency for International Development       Joint Operations Center opened at SIGIR
          Office of the Inspector General               headquarters.




      Financial Impact of SIGIR Operations
      SIGIR oversight continues to produce tangible     $65.3 million. The net potential beneficial
      financial benefits. To date, SIGIR audits have    impact of SIGIR audits is approximately $405.1
      saved $10.9 million, recovered $1.4 million,      million, as of September 30, 2006.
      and improved the use of $20.6 million. SIGIR         SIGIR inspections have produced recom-
      auditors have challenged payments of $306.9       mendations that could potentially increase
      million, which include possible duplicate         Iraq’s annual oil revenues by $1.278 billion.
      payments, overpayments, payments for ghost           SIGIR investigations have seized or recov-
      workers, and work that was not completed.         ered $11.69 million in cash and assets in the
      SIGIR also has made recommendations that          course of SIGIR investigations. For the data
      improved property accountability valued at        supporting these benefits, see Appendix B.




                                                                        OCTOBER 30, 2006 I REPORT TO CONGRESS I   11
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 21 of 529
SIGIR OBSERVATIONS




                                                                     The Human Toll
The human toll in Iraq reveals the risks that               More than 300,000 of those have been
confront the men and women working to pro-                  displaced since the early February 2006
mote Iraq’s rehabilitation and transition to a              attack on the Golden Mosque in Samarra.
fully democratic society. Recently described by
the UN Secretary General’s Special Representa-             Contractors and civilians working in Iraq
tive as one of the most violent conflict areas in        continue to be victimized by violence:
the world,1 Iraq faces an increasingly complex           • Since the beginning of the Iraq reconstruc-
and dangerous series of challenges to main-                 tion effort, 646 death claims for civilian
taining a safe and secure environment.                      contractors working on U.S.-funded proj-
   Evidence of the human toll is greatest                   ects in Iraq have been filed. In the quarter
among Iraqi civilians who continue to                       ending September 30, 2006, the Depart-
be killed, wounded, or displaced from                       ment of Labor reported 68 new death
their homes:                                                claims.
• The Iraqi Ministry of Health reported                  • DoS reports that eight U.S. civilians died in
    that more than 2,600 civilians were killed              Iraq this quarter. Since the beginning of the
    in September 2006, adding to the total of               U.S. reconstruction effort, there have been
    more than 6,600 civilians killed in July and            196 U.S. civilian deaths in Iraq.
    August.2 The UN estimated that more than             • Since March 2003, 85 journalists and 35
    8,100 persons were wounded in July and                  media support workers have been killed,
    August 2006 combined.                                   according to the Committee To Protect
• Many Iraqis have been forced or have                      Journalists. In the most recent quarter, 10
    chosen (for security reasons) to leave their            media-affiliated professionals were killed.
    homes. The number of internally displaced
    persons3 in Iraq is estimated at 1.3 million.




12 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 22 of 529

                                                SIGIR OBSERVATIONS




                                                    OCTOBER 30, 2006 I REPORT TO CONGRESS I   13
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 23 of 529
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 24 of 529




                  Status of Iraq Reconstruction

      Introduction: Sector Reports
      Status of Electricity
      Status of Oil and Gas
      Status of Water
      Status of Economic and Societal Development
      Status of Security and Justice
      Status of Health Care
      Status of Transportation and Communications
      Contracts
      Cost-to-complete Data
      Sources of Funding
      Anticorruption Activities




                                                     2
                                                            section
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 25 of 529

Sector Summaries




16 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 26 of 529

                                                                        Sector Summaries




      Introduction
      This is the fourth Report in which SIGIR pro-       was less available than before the 2003 conflict.
      vides a sector-by-sector review of Iraq recon-         This quarter, oil production again
      struction. In the January 2006 Report, SIGIR        approached production levels of 2.5 million
      analyzed progress in three essential infrastruc-    barrels per day (BPD) for one week in early
      ture sectors—electricity, oil and gas, and water.   August and averaged a little more than 2.2
      The April 2006 Report added four new sectors:       million BPD for the entire quarter. Oil exports
      security and justice; health care; transporta-      averaged 1.66 million BPD, slightly surpassing
      tion and communications; and economic and           the Iraqi goal of 1.65 million BPD.
      societal development. In the July 2006 Report,         The PHC program continued to face chal-
      SIGIR added a new subsection on agriculture         lenges. To date, only 7 PHCs have been handed
      projects and provided additional focus on           over to Iraqi control (6 are operational) out
      non-construction activities.                        of a combined total of 142 PHCs funded by
           To assess overall progress, SIGIR reviews      the Iraq Relief and Reconstruction Fund 2
      three aspects of reconstruction—activities,4        (IRRF 2).
      outputs, and outcomes:                                  This section also provides information on
      • Activities: reconstruction at the project level   contracts, including costs to complete recon-
          (e.g., an electric turbine, a water treatment   struction projects in Iraq, updates on the
          plant, a primary healthcare center (PHC), a     sources of funding for Iraq reconstruction, and
          training program for teachers)                  a review of the continuing effort to support
      • Outputs: results of the reconstruction proj-      Iraqi anticorruption programs.
          ects (e.g., increased electricity generation,       SIGIR, the Gulf Region Division-Project
          increased capacity to treat wastewater, more    and Contracting Office (GRD-PCO), the
          trained teachers)                               Department of State (DoS) Section 2207
      • Outcomes: potential effects of the project        Report, and Public Law 108-106, as amended,
          outputs for the people of Iraq (e.g., hours     use different definitions of the Iraq reconstruc-
          of power, more Iraqis with access to clean      tion sectors. To compare the various defini-
          water, more Iraqi children vaccinated for       tions of sectors, see Appendix C.
          polio, higher literacy rates)
                                                          General Challenges
      Overview                                            Based on the sector reviews, SIGIR makes
      During this quarter, the average national elec-     these general observations about the recon-
      tricity generation peak capacity surpassed pre-     struction program in Iraq:
      war levels—4,770 vs. 4,500 megawatts (MW).          • The contracting phase of the IRRF is
      Because of interdictions on the northern trans-         ending. All of the funds have been allo-
      mission lines and the reluctance of the south to        cated, around 98% have been obligated,
      send power, electricity in Baghdad this quarter         and approximately 74% have been



                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   17
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 27 of 529

Sector Summaries




  expended. Any IRRF funds not obligated                      Development program ($65 million) to
  by September 30th are “expired,” and can                    address the high-priority needs of the Iraqi
  only be used for limited activities, as identi-             government.6 The U.S. Agency for Interna-
  fied under U.S. law.5                                       tional Development (USAID) is leading the
      All IRRF 2 financial data in Section 2                  medium- and long-term effort ($165 mil-
  is derived from the DoS Iraq Weekly Status                  lion), which includes institution-building
  report. The financial data in these status                  and training programs.7 Recently, the FY
  reports was the most accurate and current                   2006 supplemental provided $285 million
  on IRRF 2 funding available at the time of                  for further operations and maintenance
  publication.                                                (O&M) activities in key sectors.8
• Approximately 88% of U.S. projects have
  been completed, and only slightly more                     For an overview of reconstruction status,
  than 4% are left to start. With approxi-               see Figures 2-1 and 2-2.
  mately 74% of IRRF 2 expended, many key
  projects are still not finished.
• With the obligation of the IRRF nearly
  complete, the importance of effectively
  transitioning U.S.-funded infrastructure
  improvements, programs, and projects to                Figure 2-1
                                                         Sector Shares of IRRF Funds
  Iraqi control has become an even more                  Percent of $18.44 Billion9
  significant issue. A SIGIR audit of transi-            Source: DoS Iraq Weekly Status report
                                                         (9/27/2006)
  tion released last quarter found no overall            Note: Percentages do not total
                                                         due to rounding.
  strategic plan for transitioning program
  control to the Iraqi government, although
  several working groups are addressing key
  issues. The Iraq Reconstruction Man-
  agement Office (IRMO) is leading the
  short-term plan for the National Capacity




18 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 28 of 529

                                                                      Sector Summaries




        Figure 2-2
        Status of IRRF Projects, All Sectors
        Source: IRMS and USAID Activities Report
        (10/6/2006)
          FIGURE X.X
         Status of IRRF Projects, All Sectors
         Source: IRMS and USAID Activities Report 10/6/2006




                     Completed
                                                   Ongoing 7.7%
                       88.0%
                                                   Not Started 4.3%




                        13,578 Projects
                           Planned             NOT     ONGOING
                                             STARTED
                                                                         Not
                                   Subsector                           Started Ongoing Total
                       Economic and Societal                             277       305        582
                              Development
                                    Electricity                          129       183        312

                                        Water                             79       142        221

                          Security and Justice                            76       137        213

                                  Health Care                               2      150        152

                          Transportation and                              27         92       119
                            Communications

                                  Oil and Gas                               0        31        31

                                        Total                             590 1,040         1,630




                                                                       OCTOBER 30, 2006 I REPORT TO CONGRESS I   19
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 29 of 529

Sector Summaries




20 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
            Case 1:17-cv-02136-RJL Document 132-6    Filed 02/05/20 Page 30 of 529
                                             Health Care

                                                                                               Sector Summaries


SECTOR REPORT

                                                               Electricity




                  STATUS OF THE
                                                                             Al Qudas Power Plant



                  Electricity SECTOR
                  This review updates the status of U.S. recon-              refined fuels. This has had an inflationary
                  struction projects to restore Iraq’s capacity to           effect on overall fuel prices.10
                  generate, transmit, and distribute electricity.      • Slow progress in this sector can be attrib-
                     SIGIR makes these observations about   Oil and Gas uted to many challenges: lack of funding,
                  progress in the electricity sector this quarter:           rising demand, O&M, fuel shortages, and,
                  • By the end of this quarter, 48.2% of planned             paramount for this quarter, security.
                      projects were complete, and 62% of the
                      allocated dollars were expended. As of           IRRF-funded Activities in the
                      September 27, 2006, nearly 98% of alloca-        Electricity Sector
                      tions were obligated. For the status of IRRF In this sector, 129 projects (21.4%) have yet to
                      funds, see Figure 2-3.                           begin, although 48.2% have been completed.
                  • U.S. projects have contributed 2,710               All projects in this sector will be completed by
                      megawatts (MW) to Iraq’s generation              January 2008.11 All but two electrical genera-
                      capacity. Peak capacity was above pre-war        tion projects have started, and 80.8% have been
                                                            Democracy,
                      levels (4,500 MW) for most of the quarter,
                                                            Education, completed. However, nearly a quarter of dis-
                                                                                      12

                      averaging 4,770 MW. The average daily     loadsector
                                                            Private    tribution and transmission projects have yet to
                      served, however, is a better measure development
                                                            of how start, mainly because these projects have been
                      much power reaches Iraqis. During this           added later in the reconstruction program. The
                      quarter, the load served averaged 101,900
                                                                                                 FIGURE X
                      megawatt hours (MWh), continuing an
                                                                       Figure 2-3                Electricity Sector as a Share of IRRF Funds
                      upward trend begun during the early              Electricity Sector as Percent
                                                                                                  a      of $18.45 Billion
                      summer months.                                   Share of IRRF Funds Source: DOS Iraq Weekly Status Report (9/27/2006)
                                                                       Percent of $18.44 Billion
                  • Iraqis outside Baghdad continue to receive         Source: DoS Iraq Weekly Status Report 9/27/2006

                      more hours of power than before the
                      U.S.-led invasion (11.3 hours per day). In
                      Baghdad, the power loss caused by sabotage
                      of feeder lines became acute in mid-
                      October, with available power dropping
                      to only two hours per day over the course
                                                                                                                           23%
                      of several days. Thus, Iraqis in Baghdad
                      rely more and more on generators that use
                                                                                                                                 Electricity




                                                                                                    OCTOBER 30, 2006 I REPORT TO CONGRESS I   21
            Case 1:17-cv-02136-RJL
                     Healthcare
                                   Document 132-6 Filed 02/05/20 Page 31 of 529

Sector Summaries


                             Electricity
                                                                           Figure 2-4
                                                                           Status of Electricity Projects
     Electricity                                                           Source: IRMS and USAID Activities Report 10/6/2006




                                              Completed
                             Oil and Gas
                                                48.2%            Ongoing
                                                                  30.4%


                                                   Not Started
                                                     21.4%


                             Democracy,
                                              602 Projects Planned
                             Education,                                 NOT             ONGOING
                             Private sector
                             development
                                                                      STARTED
                                                                                                                                  Not
                                                            Subsector                                                           Started Ongoing Total

                                                           Distribution                                                          112      139     251

                                                          Transmission                                                            14       31      45

                                                            Generation                                                             2        8      10

                                                  Automatic Monitoring                                                             1        5       6
                                                      & Control System

                                                                   Total                                                         129     183     312




                                              ELproj

remaining distribution and transmission                                    Key Projects Completed
projects are generally smaller and less complex                            and Underway
than the large-scale generation projects.13                                The U.S. reconstruction program funds three
   For the status of electricity projects by                               major types of projects in the electricity sector:
sector, see Figure 2-4.                                                    • Generation facilities produce power for the
   During this reporting period, $270 mil-                                    system.
lion was expended in this sector—down from                                 • Transmission networks carry that power
last quarter’s expenditure of $320 million—                                   across the country.
bringing total sector expenditures to $2.62                                • Distribution networks deliver the transmit-
billion. At the end of last quarter, $740 mil-                                ted power to local areas, homes, and
lion was left to be obligated. As of September                                businesses.
27, 2006, $100 million (2.4%) was reported
as unobligated. GRD-PCO later updated that                                    Additionally, seven U.S. projects valued at
total, reporting all but $8,000 in IRRF 2 sector                           $108 million will provide an automatic moni-
funds obligated by September 30, 2006.14                                   toring and control system for selected strategic
                                                                           portions of the electric grid (SCADA). To date,
                                                                           one of these SCADA projects is complete.15



22 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6Transportation,
                                          Filed 02/05/20 Page 32 of 529                                                                 Healthcare
                                                              Communications

                                                                                        Sector Summaries


                                                              Overview                                                                  Electricity



                                                                                                                       Electricity




                                                              Water                                                                     Oil and Gas


      Generation Facilities                                     because funds from this sector were reallocated
                                                                from the program in 2005.21 These are the
      All remaining generation projects will be                 highlights of the transmission projects this
      finished by January 2008. The Al-Doura
                                16
                                                                quarter:
      Power Plant will add 280 MW to the power                  • Construction was completed this quarter                               Democracy
                                                      Security,
      grid, serving more than 1.5 million people in   Justice       on the Washash Substation in the                                    Education,
                                                                                                                                        Private sect
                                                                                                                                        developme
      the Baghdad area.17 Last quarter, one Al Doura                Kadhamiyah district of Baghdad. The
      unit was commissioned, and a second is sched-                 $20.3 million project will benefit more than
      uled for commissioning in February 2007.18                    500,000 Iraqis.22
         Many of the sector’s remaining genera-                 • This quarter, $550 million was awarded and
      tion projects address sustainability, including               executed in transmission projects, accord-
      training. Maintenance is nearly complete at the               ing to GRD-PCO.23
      Baiji Power Plant ($59 million) to sustain 320
      MW of generation capacity. Work at Baiji was              Distribution Networks
      estimated to be completed by June 6, 2006, but
      the ongoing work19 has been rescheduled for a             Distribution projects are key to getting gener-
      December 2006 completion.20                               ated power into Iraqi homes, but 112 of 487
                                                                total distribution projects have yet to start. For
      Transmission Networks                                     summaries of ongoing projects by region, see
                                                                Table 2-1.
      Only 12 transmission projects have been                      This quarter, SIGIR completed an inspec-
      completed to date, and 14 have yet to begin               tion in Mosul (PA-06-073) of the Bab Eshtar


       Electricity Distribution Projects
                                        Total                         Estimated
      Region                            Construction Cost             Completion Date        Current Status

      North                             $177 million                  8/17/2007              86% complete

      Baghdad Local Network
                                        $75 million                   4/22/2007              17% complete
      Infrastructure
      Central (excluding Baghdad Local
                                        $112 million                  5/02/2007              74% projects complete
      Network, Sadr City, and Fallujah)
                                                                                             6% construction, 79%
      Sadr City                         $95 million                   7/29/2007              materials (Note: according to
                                                                                             Electricity Sector PM)
      South                             $277 million                  4/11/2007              72% complete
      Fallujah                          $45 million                   6/30/2007              46% complete
       Source: GRD-PCO, vetting comments, October 17, 2006.

       Table 2-1




                                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   23
            Case 1:17-cv-02136-RJL
                     Healthcare
                                   Document 132-6 Filed 02/05/20 Page 33 of 529

Sector Summaries


                             Electricity



     Electricity




                             Oil and Gas


Substation 11 kV Feeder Cable project to                             Although U.S. contributions to genera-
install the underground feeder cable system to                   tion capacity did not increase this quarter, the
the new Bab Eshtar substations. SIGIR assess-                    quarter average for peak generation capacity
ment teams found that the contractor had                         was above pre-war levels. The increase can
sufficiently planned, designed,
                       Democracy,     and constructed            be attributed partly to the cyclical nature of
the project. For a summary        of this and other              generation: generation units are taken off-line
                       Education,
                       Private sector
                       development
inspections, see Section 3 of this Report.                       during periods of lower demand.24 Although
                                                                 the current level is above pre-war levels, it is
The Outputs of IRRF-funded                                       still well below the Iraqi goal for summer 2006.
Electricity Projects                                             To compare the pre-war level and summer
The outputs of U.S. electricity projects are                     goal to the average capacity for the quarter, see
measured by generation capacity added to the                     Table 2-3.
grid in MW. To compare the current U.S. con-                         The 2007 action plan for electricity does not
tributions with the U.S. goal for contributions,                 have a specific target for outputs or outcomes:
see Table 2-2. U.S. reconstruction projects                      the objective of the plan is to “provide elec-
have contributed 2,710 MW of generation                          tricity in a reliable and efficient manner to
capacity—no change from the previous two                         as many Iraqi citizens as possible, and for as
quarters.                                                        many hours as possible.”25



Electricity Output of U.S. Projects
Current U.S. Contribution,                 Total Planned U.S.   U.S. Progress toward
as of September 30, 2006                     Contribution           End-state Goal

2,710 MW                                       3,710 MW                 73%

Source: DoS response to SIGIR data call, October 11, 2006.

Table 2-2



Current Electricity Generation Capacity vs. Pre-war Level (megawatts)
                                        Pre-war Level,               Iraq Goal for
Output Metric                          as of March 2003                July 2006                 Quarter Average
Generation Capacity                           4,500                      6,000                           4,770

Source: Pre-war level: UN/World Bank Joint Iraq Needs Assessment, 2003, p. 28.
Note: GAO recently reported the pre-war level as 4,300 MW (GAO Report 06-697T, April 25, 2006, p. 19).
Goal: Joint U.S.-Iraqi Electricity Action Plan, March 12, 2006, p. 2.
Current Status: IRMO, Weekly Status Reports, July-September 2006.

Table 2-3




24 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
         Case 1:17-cv-02136-RJL Document 132-6Transportation,
                                                   Filed 02/05/20 Page 34 of 529                                                                           Healthcare
                                                                                Communications

                                                                                                        Sector Summaries


                                                                                Overview                                                                   Electricity



                                                                                                                                          Electricity




                                                                                Water                                                                      Oil and Gas


                   Outcomes of IRRF Projects                                Baghdad continues to lag below that goal
                   During this reporting period, the daily load             because of the increase in attacks on power
                   served averaged 101,900 MWh—an increase                  lines feeding Baghdad. Another part of Bagh-
                   over last quarter’s average of 94,000 MWh. The dad’s power deficit stems from the system’s
                   daily average load served during this quarter is inability to transfer power from plants in the                                         Democracy
                                                                  Security,
                   closer to the target of 110,000 MWh and actu-Justice north and the reluctance of the south to send                                      Education,
                                                                                                                                                           Private sect
                                                                                                                                                           developme
                   ally exceeded the target for a couple of weeks           power to Baghdad. 26 The capital has received
                   in the quarter, as shown in Figure 2-5.                  no significant power from the north since
                      Distributing power from generation facili-            September 1, 2006, receives only limited power
                   ties to Iraqi homes remains a major challenge.           from the south, and receives no power from
                   For the hours of power available to Iraqis com- Haditha Dam.27 The current plan is to build
                   pared to pre-war levels, see Table 2-4.                  more generation facilities around Baghdad to
                      Although the goal of 12 hours of power                decrease the reliance on power transfers from
                   per day has been met in other areas of Iraq,             other parts of the country.28 Figure 2-6 shows
                                              FIGURE X
                                              Electricity Load Served
                                              Source: IRMO Weekly Status Reports, Iraq Weekly Status reports (9/28/05 - 9/26/06)
Figure 2-5
Electricty Load Served
Source: IRMO Weekly Status Reports            Weekly Average Electricity Load Ser ved
(9/28/2005 - 9/26/2006)                       Gigawatt Hours (GWh)


                                               10%

                                                5%
                                                                                                                                   0%
                                     *Iraqi Target
                                         110 GWh
                                                -5%

                                              -10%

                                              -15%

                                              -20%

                                              -25%                     EST.

                                              -30%

                                              -35%

                                                               2005                                           2006
                                                                         Weekly Average GWh



                                                            Previous Quarters
                                                            Current Quarter

                                                      * Target is a constant based on a goal set in summer 2005




                                                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   25
             Case 1:17-cv-02136-RJL
                      Healthcare
                                    Document 132-6 Filed 02/05/20 Page 35 of 529

Sector Summaries


                               Electricity



      Electricity




                               Oil and Gas



Current Outcomes vs. Pre-war Levels and Goals
                    FIGURE X                                                                                 Daily Average,
                                                             Iraq Goal                                        Last Week of
Outcome Metric Electricity Distribution and Level
                                   Pre-war  Hours of Power for July 2006                                    September 2006
                 Source: IRMO Electricity Daily Units Performance
Iraq Hours of Power/Day Report (7/1/2006 - 9/29/2006)
                                                 4-8                                12                                   11.3
                         Democracy,
Baghdad Hours of Power/Day                              16-24                       12                                   4.7
                               Education,
                               Private sector
                               development
Sources: Pre-War level: DoS Briefing by U.S. Embassy Baghdad, November 30, 2005; Goals: Joint U.S.-Iraqi Electricity Action
Plan, March 12, 2006, p. 2.; Current Status: DoS, Iraq Weekly Status Report, September 27, 2006, p. 14.

Table 2-4



Figure 2-6
Electricity Distribution and Hours of Power
Source: IRMO Electricity Daily Units Performance Report
(7/1/2006 - 9/29/2006)                                                     IMPORT             Dahuk
                                                                           POWER



                                             IMPORT POWER                                                        Erbil
                                             DRY GAS LINE                            Ninewa
                                             400 kV LINE                                                         Tameem
                                                                                                                                Sulaymaniyah
                                             THERMAL POWER STATION
                                             NATURAL GAS POWER STATION
                                             SUBSTATION
                                             HYDROELECTRIC STATION
                                                                                                      Salah al-Din                                 IMPORT
                                                                                                                                                   POWER




                                                                                                                                       Diyala

                                                                            Anbar
                                                                                                                                          Wassit
                                                                                                                          Babylon
                                                                                                          Kerbala
                                                                                                                                                            Missan

                                                                                                                          Qadissiyah
                                                                      Baghdad
                                                                     Baghdad
                                    TOTAL HOURS
                                                                                                         Najaf
                                                >15                                                                                                   Thi-Qar

                                                10-15                                                                                                           Basrah
                                                                                                                               Muthanna
                                                <10


                                    NATIONWIDE AVERAGE 11.47 HRS




26 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6Transportation,
                                          Filed 02/05/20 Page 36 of 529                                                      Healthcare
                                                       Communications

                                                                            Sector Summaries


                                                       Overview                                                              Electricity



                                                                                                            Electricity




                                                       Water                                                                 Oil and Gas


      the distribution of power throughout the                 Operations and Maintenance
      country in relation to the hours of power by
      governorate.                                              When U.S. funding for O&M programs ceases,
                                                                and responsibility for IRRF-funded projects
      Challenges                                                shifts to the Iraqi government, this sector                  Democracy
                                                      Security,
      Major challenges in this sector include limited Justice   will face a significant maintenance challenge,               Education,
                                                                                                                             Private sect
                                                                                                                             developme
      funding, rising demand, sustaining U.S. proj-             according to GRD-PCO. All U.S. organizations
      ects through O&M programs, fuel shortages,                are “working to assist the [Iraq Ministry of
      and security.                                             Electricity] in a number of ways to facilitate a
                                                                smooth and successful transition from U.S.-
      Funding concerns                                          funded O&M support to an Iraqi-led effort,”
                                                                GRD-PCO reports.32 The following U.S. pro-
      With more than 74% of the IRRF expended,                  grams aim to meet this goal:
      a major challenge for the sector continues to             • Last quarter, SIGIR reported on a planned
      be funding. Iraq will need an estimated $20                   $80 million long-term O&M program.
      billion in investment in this sector by 2010 to               This quarter, the program chose a contrac-
      bring generation capacity to 18,000 MW.29                     tor that will provide support to develop,
         From 2005 to 2006, the Ministry of Elec-                   implement, and sustain an effective O&M
      tricity operating budget increased by nearly                  plan. The contractor will help the Ministry
      130% ($367 million to $840 million), but                      develop an O&M program, while providing
      almost all of the increase went to electricity                O&M services at thermal and gas turbine
      projects. The Minister of Electricity told
                30
                                                                    power plants. According to GRD-PCO,
      SIGIR this quarter that the increase still leaves             the onsite O&M team already assisted in
      the budget at only a fraction of what the                     restarting three units at Al Qudas, which
      Ministry needs per year.31                                    added approximately 120 MW to the
                                                                    Baghdad ring.
      Rising Demand                                             • The Electricity Ministerial Advisory
                                                                    Team (MAT) agreed to develop a specific
      Demand for electricity continues to surpass                   scope of work for the capacity-develop-
      Iraq’s peak generation capacity: nearly 9,200                 ment program in the Ministry of Electricity.
      MW demanded on average this quarter com-                      The MAT draws input from the Ministry,
      pared to a peak generation average of 4,770                   IRMO, USAID, GRD-PCO, World Bank,
      MW. Figure 2-7 shows the generation capacity                  and the United Kingdom to implement
      versus demand. The high demand is attrib-                     recommendations from previous stud-
      utable to government subsidies, a growing                     ies to train 750 ministry employees. The
      economy, and a surge in the consumer pur-                     MAT focuses on training several hundred
      chases of appliances and electronics.                         engineers in strategic planning, contracting,


                                                                              OCTOBER 30, 2006 I REPORT TO CONGRESS I   27
             Case 1:17-cv-02136-RJL
                      Healthcare
                                    Document 132-6 Filed 02/05/20 Page 37 of 529

Sector Summaries


                             Electricity



      Electricity




Figure 2-7                   Oil and Gas
Electricity Demand vs. Capacity
Source: IRMO Weekly Status ReportsFIGURE X
(12/14/2005 - 9/26/2006))
                                    Electricity Demand vs. Capacity
                                    Source: IRMO Weekly Status Reports (12/14/05-9/26/06)
                                    Average Weekly Demand vs. Total Available Capacity (Peak Output + Impor ts)


                                    Gigawatt Hours (GWh)
                             Democracy,
                                      10
                             Education,
                             Private sector
                             development                                                                               DEMAND*
                                           8


                                           6                                                      Est.


                                           4


                                           2


                                           0
                                                2005                                   2006
                                                                Weekly Average GWh


                                                        Peak Output
                                                        Imports


                                               *The demand for electrical output is not constant; during this period
                                                the demand ranges from 6.39 to 9.61 GWH per week.


   management organization,      tariffs, metering tricity sector. U.S. reconstruction projects have
                            elec demand vs capacity v2.ai
   and billing, and regulation.33                       installed 35 natural gas turbines in power gen-
• The FY 2006 Supplemental provided $278.6 eration plants in Iraq. However, 16 of the 35
   million for O&M in the electricity sector.34         gas turbines are using diesel, crude, or heavy
   As of September 2006, $224 million was               fuel oil instead of natural gas.36 This causes
   programmed for Operations, Maintenance, rapid deterioration of parts, longer mainte-
   and Sustainment (OMS), with 17 proj-                 nance downtimes, and more pollution.37
   ects ($124 million) in progress and 5 ($96              The actual average production of gas tur-
   million) complete. The OMS program is                bines is far below feasible production, as Figure
   scheduled to finish by October 2007.35               2-8 shows. According to DoS, the solution to
                                                        fuel shortages requires coordination between
Fuel Shortages                                          the Ministries of Oil and Electricity, but joint
                                                        discussions have not yet produced a coordi-
As reported in previous quarters, fuel short-           nated plan.38
ages continue to pose a challenge in the elec-



28 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6Transportation,
                                          Filed 02/05/20 Page 38 of 529                                                                               Healthcare
                                                                     Communications

                                                                                                  Sector Summaries


                                         FIGURE X
                                                                     Overview                                                                         Electricity
      Figure 2-8                 Quarterly Average of Electricity Production Capacity by Generation Type
      Quarterly Average of Electricity
                                 Source: IRMO Electricity Daily Units Performance Report (7/1/2006 - 9/30/2006)
      Production Capacity by Generation Type                                                                    Electricity
      Source: IRMO Electricity Daily Units Performance Report
      (7/1/2006 - 9/30/2006)

                                             Electricity Production Capacity by Generation Type
                                             Figure Represented as Percentage of Feasible Capacity (MW )=8,555


                                                                   Feasible
                                                                    Water   Capacity                    Actual Average Production                     Oil and Gas
                                                                          8,555 MW                               4,317 MW*

                                                                                    4% 342 MW                                  17%
                                                                                                                               1,472.80 MW


                                                                    34%                                                               9%
                                                                                   40%
                                                                2,906.33 MW                                  46%                      779.89 MW
                                                                                   3,381MW
                                                                                                            Unmet                                     Democracy
                                              DIESEL                 Security,                                                                        Education,
                                                                     23%
                                                                     Justice
                                              GAS TURBINE                                                                                             Private sect
                                                                     1,926 MW                                                      20%                developme
                                              HYDRO                                                                                1,748.07 MW
                                              THERMAL
                                                                                                                    7%
                                              IMPORTS
                                                                                                                    315.76 MW

                                        Note: Due to rounding, figures do not add up to 100%.
                                        * Actual diesel generated production represents only 0.01367% and 1.17 MW


                                                                                 Hours of Available Power in Iraq
                                                                                 on October 16, 2006
      Security
      Security continues to challenge the electricity                                                       Load         Load        Hours of
                                                                                 Governorate                Peak         Shed          Power
      sector, leading to project delays and increased
                                                                                 Baghdad                      590        1569                0.20
      costs for security services.39 Last quarter, SIGIR
                                                                                 Dahuk                        145             31          19.50
      Audit 06-009 found that a security program
                                                                                 Erbil                        530          134            19.10
      for the electricity sector—the Electrical Power
                                                                                 Sulaymaniyah                 205          171            12.10
      Security Service elec_cap_pies.ai
                         (EPSS)—was unsuccessful and
      “barely got started before it was cancelled.”40                            Ninewa                       270          154            14.10

         A new audit this quarter reviewed the                                   Tameem                       160          104            14.20

      efforts to increase the protection of the energy                           Salah al-Din                 210             78          17.00
      infrastructure. This audit (SIGIR-06-038),                                 Anbar                        240              8          23.10
      which is summarized in Section 3 of this                                   Diyala                       132          100            13.20
      Report, found that IRMO and the Ministry                                   Babylon                      140             92          13.60
      of Electricity took steps to improve data on                               Kerbala                      130             14          21.30
      attacks on the electricity infrastructure. Attack
                                                                                 Najaf                        140             60          16.00
      rates varied between January 2005 and April
                                                                                 Qadissiya                     80             64          12.50
      2006, but they were down from April to June
                                                                                 Wassit                       120             80          13.90
      2006. Despite fewer attacks, the audit high-
                                                                                 Muthanna                      95             25          18.50
      lights that power generation was still far below
                                                                                 Thi-Qar                      220             36          20.00
      demand, and the Iraqi government has much
      to do to implement U.S. proposals on security                              Missan                        95             25          18.00

      of the energy infrastructure.                                              Basrah                       630             82          20.80

         To see the effects of these challenges on                               Iraq                        4132        2827             15.95

      recent available power in Iraq, see Table 2-5.                             Source: IRMO Electricity, October 18, 2006

                                                                                 Table 2-5


                                                                                                     OCTOBER 30, 2006 I REPORT TO CONGRESS I     29
            Case 1:17-cv-02136-RJL
                     Healthcare
                                   Document 132-6 Filed 02/05/20 Page 39 of 529

Sector Summaries


                             Electricity



     Electricity




                             Oil and Gas




                             Democracy,
                             Education,
                             Private sector
                             development




30 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                             ElectricityFiled 02/05/20 Page 40 of 529
            Case 1:17-cv-02136-RJL Document 132-6

                                                                                                    Sector Summaries


SECTOR REPORT

                                                                    Oil and Gas




                  STATUS OF THE Oil
                                                                                 Al Basrah Oil Terminal (ABOT)



                  and Gas SECTOR
                   This review updates the status of U.S. recon-                quarter and may continue through
                   struction projects designed to increase Iraqi oil            the winter.
                   production and exports, improve natural gas            •     Cumbersome funding procedures between
                                                              Democracy,
                   production, and enhance critical fuel-refining
                                                              Education, the Ministry of Finance and the Ministry
                   capabilities. Project work in this sector isPrivate sector of Oil are constricting needed sustainment
                   designed to maintain major production development
                                                               fields           activities.
                   and to repair key facilities and infrastructure.
                      Although U.S.-funded projects have helped           Funding the Oil and Gas Sector
                   increase crude oil production capacity and             The original allocation to this sector was $1.72
                   exports, the security situation, poorly main-          billion. For the current allocations in oil and
                   tained infrastructure, corruption, and a con-          gas sector funding as a percentage of total
                   strained budget and procurement execution              IRRF funding, see Figure 2-9.
                   process at the Ministry of Oil continue to pose
                   significant challenges to sustained develop-           IRRF-funded Activities in the
                   ment in the sector.                                    Oil and Gas Sector
                      SIGIR makes these observations about                A number of significant oil and gas facilities
                   progress in the oil and gas sector this quarter:       are nearing completion. U.S. reconstruction
                   • As of September 27, 2006, more than 97%              officials estimate that all U.S. construction
                       of the sector’s original allocation was            projects in the sector will be completed by
                       obligated, and 66% was expended.                   July 2007.41 For a summary of U.S.-funded
                   • Oil production this quarter peaked at 2.47           construction projects to date, see Figure 2-10.42
                       million barrels-per-day (BPD) for one week
                                                                                                    FIGURE X
                       in late-August/early-September, but aver-          Figure 2-9
                                                                                                    Oilaand Gas Sector as a Share of IRRF Funds
                                                                          Oil and Gas Sector as
                       aged 2.27 million BPD for the quarter.             Share of IRRF Funds Percent of $18.45 Billion
                                                                          Percent of $18.44 Billion Source: DOS Iraq Weekly Status Report (9/27/2006)
                   • Exports averaged 1.66 million BPD                    Source: DoS Iraq Weekly Status Report
                       throughout the quarter and closed at 1.62          (9/27/2006)

                       million BPD in September; the Iraqi goal                                       Oil & Gas
                       for exports is 1.65 million BPD.                                                         9%
                   • Fuel shortages, particularly for kerosene
                       and liquefied petroleum gas (LPG), have
                       been a serious problem throughout the



                                                                                                        OCTOBER 30, 2006 I REPORT TO CONGRESS I   31
            Case 1:17-cv-02136-RJL
                     Electricity
                                   Document 132-6 Filed 02/05/20 Page 41 of 529

Sector Summaries



                              Oil and Gas



     oil and Gas



                                        Completed                                                Figure 2-10
                                          44.6%
                                      Completed                                                  Status of Oil and Gas Projects
                                        44.6%                                                    Source: IRMS and USAID Activities Report
                              Democracy,                                                         (10/6/2006)
                              Education,                      Ongoing
                              Private sector
                              development                      55.4%




                                    56 Construction Projects Planned
                                                                                   ONGOING
                                                                                                                          Not
                                                               Subsector                                                Started      Ongoing   Total

                                       Water Injection Pump Station                                                          0         10       10

                                               Northern Region Projects                                                      0          7        7

                                                  LPG/LNG Plant Refurb                                                       0          6        6

                                               Southern Region Projects                                                      0          5        5

                                                          Dedicated Power                                                    0          2        2

                                                          General Projects                                                   0          1        1

                                                                    Total                                                    0         31       31


                                               OIL proj

   During this reporting period, $140 million                                tion and non-construction projects have also
was expended. As of September 27, 2006, a                                    helped rehabilitate refining and gas facilities.
total of $1.14 billion had been expended, and                                Figure 2-11 shows the critical oil and gas infra-
$1.68 billion had been obligated.43                                          structure across Iraq.

IRRF-funded Project Status                                                   Construction
Currently, 185 projects are planned in this
sector; 129 non-construction, and 56 Engi-                                   The Al Basrah Oil Terminal (ABOT) task
neering, Procurement, and Construction                                       order was 38% complete as of September 29,
(EPC) projects.44 For the completion status for                              2006.45 As of August 2006, 7 of the 14 projects
non-construction and EPC projects, as of the                                 under this task order had been completed.
end of this quarter, see Table 2-6.                                          These projects focus mostly on sustainability
                                                                             and measurable operations, rather than
Key Oil and Gas Projects                                                     providing additional capacity to help reduce
Completed and Underway                                                       the likelihood of a catastrophic failure at this
IRRF-funded construction initiatives in the oil                              crucial export node.46 The ABOT metering
and gas sector have focused mostly on produc-                                system—33% complete last quarter—made
tion and transmission, but some construc-                                    little progress this quarter and is now reported


32 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
            Case 1:17-cv-02136-RJL Document 132-6Overview
                                                      Filed 02/05/20 Page 42 of 529                                                     Electricity


                                                                                        Sector Summaries



                                                                            Water                                                       Oil and Gas



                                                                                                                      oil and Gas


EP vs. EPC Project Status Summary
                           Total           Not
Type                    Projects       Started      Ongoing       Completed                                                             Democracy
                                                                            Security,                                                   Education,
Non-construction              129             0            60              69
                                                                            Justice                                                     Private sect
                                                                                                                                        developme
EPC                            56             0            32              24

Source: Non-construction info: USACE-GRD, Bi-weekly Situation Report, September
29, 2006, p. 11; EPC info: GRD-PCO vetting comments, October 17, 2006.


Table 2-6




                                                                                               Figure 2-11
                                                                                               Gas and Oil Infrastructure
                                                                                               by Governorate
                                                                                               Source: CIA Country Profile Map




                                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   33
            Case 1:17-cv-02136-RJL
                     Electricity
                                   Document 132-6 Filed 02/05/20 Page 43 of 529

Sector Summaries



                              Oil and Gas                                                                  Oil meter at ABOT


     oil and Gas




                              Democracy,
                              Education,
                              Private sector
                              development




to be 38% complete. The slow rate of progress            and are expected to be complete by November
on this initiative has been caused by technical          15, 2006.53
issues associated with terminal shutdown.47                 On September 28, 2006, one gas com-
The estimated completion date for the ABOT               pressor station was completed in the Basrah
task order is April 5, 2007. 48                          governorate to supply the gas feed for pro-
    The Qarmat Ali project is designed to                duction of 3,000 tons per day of LPG at Khor
provide treated water for injection wells to             Zubair.54 Rehabilitation continues for one
maintain oil reservoir pressure and to help              natural-gas liquids (NGL) plant at North
sustain production levels in one of the largest          Rumaila, one NGL plant and two LPG plants
southern oil fields. Phase I is complete. Phase          at Khor Zubair, and bulk storage facilities at
II is currently 28% complete, and GRD-PCO                Umm Qasr.55
reports that it is scheduled for completion by              The refurbishment of the Shuaiba Refinery
the end of December 2006.49 The schedule                 Power Plant in Basrah was 97% complete as
has slipped because of the poor condition of             of late September; final completion is expected
original pumps, motors, and valves. Phase II             by November 2006. The objective of this
of the task order is expected to increase water          project is to improve the continuous long-term
injection to full capacity, resulting in a crude         power supply to the Basrah Refinery.56 GRD-
oil production increase of 200,000 BPD.50 An             PCO reported that a training project for plant
oil expert with IRMO, however, disputes this             operators currently underway is expected to be
projected production increase, stating that              complete by December 28, 2006.57
the project “has actually taken wells out of                South Well Workover in the Basrah
production in Rumailya because of watercut”              governorate began on August 1, 2006, and is
that drives excess water into the reservoir. The         currently 8% complete. This project aims to
IRMO expert also noted that “this project will           refurbish wells throughout the governorate,
not increase capacity by 200,000 BPD.”51                 including the workover of 30 wells in the
    As of late September 2006, 12 gas-oil                Rumaila fields and completion and replace-
separation plants (GOSPs) were undergoing                ment of tubing in 30 wells in West Qurna. The
refurbishments throughout southern Iraq to               objective is to increase crude oil production
increase processing capacity by 600,000 BPD.             capacity in the south by more than 300,000
All eight GOSP projects in the north have been           BPD.58 GRD-PCO reports that this project is
completed, increasing processing capacity by             scheduled to be finished by July 2007.59
300,000 BPD.52 The GOSP projects in the south
were 93% complete as of late September 2006



34 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6Overview
                                          Filed 02/05/20 Page 44 of 529                                                       Electricity


                                                                             Sector Summaries



                                                   Water                                                                      Oil and Gas



                                                                                                            oil and Gas




                                                                                                                              Democracy
                                                   Security,                                                                  Education,
                                                   Justice                                                                    Private sect

      Non-construction                                         Outputs of IRRF-funded                                         developme


                                                               Oil and Gas Projects
      Although construction projects are vital to              Last quarter, SIGIR reported that crude oil
      rebuilding the oil and gas sector, non-con-              production had reached 2.5 million BPD for
      struction initiatives maintain and sustain those         one week in mid-June. IRMO reported that
      projects. These non-construction initiatives             those production gains were largely the result
      focus on administrative task orders, training,           of the South Oil Company’s well completion
      spare parts, long-term service agreements, and           efforts and U.S. reconstruction and rehabilita-
      ministerial capacity development.60                      tion projects.63 These gains from rehabilita-
          In addition to current capacity develop-             tion projects are expected “to be overtaken
      ment and training initiatives by the U.S. Trade          by production losses in the near future due to
      and Development Agency and the National                  inadequate expenditures for maintenance and
      Capacity Development Program, GRD-PCO                    lack of replacement of critical parts, material,
      is heavily involved in non-construction,                 and equipment if nothing is done to change the
      sustainment, and activities to develop capacity          current constricting budgetary system for the
      in the ministries. To date, $184 million has             Ministry of Oil.”64 Funding sustainment activi-
      been allocated to procure vehicles and heavy             ties appropriately continues to pose a signifi-
      equipment. As of September 10, 2006, $179                cant challenge for the development of Iraq’s oil
      million worth of equipment had been deliv-               and gas sector.
      ered, and $11 million had been allocated to                 Although many IRRF-funded construc-
      capacity development initiatives for operating           tion projects in this sector have continued to
      company personnel. Overall, GRD-PCO has                  add to Iraq’s production capacity, the work
      overseen the training of 1,027 oil and gas               underway under the ABOT task order has suf-
      workers throughout Iraq.61                               fered chronic schedule slippages. The Inspector
          IRMO notes that its advisors have helped             General plans to visit ABOT on an inspection
      introduce the latest management techniques to            during the next quarter. GRD-PCO reported
      the Ministry of Oil, emphasizing an increase in          to SIGIR that these delays were caused by a
      transparency of oil revenue and procurement.             variety of challenges, including a large number
      These activities include advising the Ministry           of scope changes during the engineering and
      of Oil on the proper methods to repair and               design phase, minimizing terminal shutdowns
      upgrade existing export meters, developing a             to mitigate southern export losses, and estab-
      financial management information system, and             lishing a safer working environment.65
      supporting programs to improve oversight by
      the Board of Supreme Audit and the ministe-
      rial inspectors general.62




                                                                               OCTOBER 30, 2006 I REPORT TO CONGRESS I   35
            Case 1:17-cv-02136-RJL
                     Electricity
                                   Document 132-6 Filed 02/05/20 Page 45 of 529

Sector Summaries



                              Oil and Gas



     oil and Gas




                              Democracy,
                              Education,
                              Private sector

Outcomes of IRRF-funded       development
                                                                    southern fields, see Figure 2-12.
Oil and Gas Projects                                                    The crude oil production surge in late
Table 2-7 presents reconstruction project met-                      August/early September to a high of 2.47 mil-
rics against pre-war levels and U.S. and Iraqi                      lion BPD was a result of the old 40-inch pipe-
end-state goals.                                                    line flowing in the northern pipeline system;
   The 2006 Iraqi budget assumes a crude oil                        it was subsequently taken off line because of
production average of 2.3 million BPD.66 As of                      an interdiction.69 An IRMO oil expert noted
October 2, 2006, the Ministry of Oil’s produc-                      that when this and other key pipelines are
tion target for the north was reported as being                     flowing in the north and tankers are in proper
580,000 BPD, and the target for the south was                       alignment in the Persian Gulf, total crude oil
2 million BPD.67 The overall capacity and pro-                      production could easily reach approximately
duction target for Iraq is expected to reach 2.8                    2.6 million BPD.70 Figure 2-13 shows crude oil
million BPD by September 30, 2007.68 For the                        production nationwide.
production breakdown between northern and



Current Oil and Gas Project Benefits vs. Pre-war Level and Goal
                                                     Pre-war Level         Quarter     U.S. End-state     Iraqi End-state
Outcomes Metrics                                            (2003)         Average             Goals               Goals
Oil Production Capacity (million BPD)                              2.8          2.5                3.0                   2.8

Oil Production (Actual) (million BPD)                            2.58          2.27      Not Available                   2.8
Export Levels (million BPD)                              Not Available         1.66      2.2 (capacity)                1.65
Natural Gas Production Capacity (MSCFD)                  Not Available         600*                800         Not Available
LPG Production Capacity (TPD)                            Not Available       1,200*              3,000         Not Available


*Data for these figures is taken from a GRD-PCO report of September 10, 2006, and does not constitute a full
quarterly average.

Sources: Pre-war numbers—DoE Country Analysis Brief, meeting with DoE officials on May 31, 2006. Quarter Average—
GRD-PCO, “Iraq Reconstruction Report,” October 5, 2006, p. 3 (production capacity); DoS, Iraq Weekly Status Reports, July-
October, 2006 (oil production and exports); GRD-PCO, “Sector Consolidated Results Update Meeting,” September 10, 2006,
p. 3 (natural gas production capacity and LPG production capacity). U.S. end-state goals—GRD-PCO, “Iraq Reconstruction
Report,” October 5, 2006, p. 3 (production capacity); DoS response to SIGIR data request, July 24, 2006 (export capacity);
Iraqi end-state goals—meetings and discussions with DoS officials for April 2006 Quarterly Report; DoS, IRMO Weekly
Status Report, May 16, 2006, p. 9 (Iraqi export target).


Table 2-7




36 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                  Case 1:17-cv-02136-RJL Document 132-6Overview
                                                            Filed 02/05/20 Page 46 of 529                                                        Electricity


                                                                                                 Sector Summaries



                                                                                     Water                                                       Oil and Gas



                                                                                                                               oil and Gas




                                                                                                                                                 Democracy
                                                                                     Security,                                                   Education,
                                                                                     Justice                                                     Private sect
                                                                                                                                                 developme




Figure 2-12
Crude Oil Production by Region
FIGURE
 Source:XIRMO Monthly Import Production, Export Report
Crude  Oil Production
 (September  2006)    by Region
Source: IRMO Monthly Import, Production, Export (September 2006)


Millions of Barrels Per Day
  3.0

                                                                                                                                  TARGET
  2.5
                                                                                                                                  SOUTH

  2.0


  1.5


  1.0


  0.5
                                                                                                                                  NORTH

    0
                2003                             2004                                2005                   2006
                                                                   Monthly Average

              SOUTH
              NORTH




   crude_oil_prod_reg.ai




                                                                                                  OCTOBER 30, 2006 I REPORT TO CONGRESS I   37
            Case 1:17-cv-02136-RJL
                     Electricity
                                   Document 132-6 Filed 02/05/20 Page 47 of 529

Sector Summaries



                                             Oil and Gas



     oil and Gas




                                             Democracy,
                                             Education,
                                             Private sector

Exports                                      development
                                                                                                                     to export crude oil, in addition to incurring
                                                                                                                     billions of dollars in fuel import costs to meet
The oil and gas sector remains Iraq’s eco-                                                                           domestic demand. SIGIR Audit 06-038, sum-
nomic mainstay: crude oil exports are pro-                                                                           marized in Section 3 of this Report, discussed
jected to account for approximately 90% of                                                                           this loss. For a timeline of monthly exports and
the government’s revenue in 2006.71 In early                                                                         associated revenues, see Figure 2-14.
October, year-to-date Iraqi revenues from oil                                                                           Exports averaged 1.62 million BPD for Sep-
exports for 2006 reached $24.8 billion.72 From                                                                       tember and 1.66 million BPD throughout the
January 2004 to March 2006, however, Iraq                                                                            quarter; the Iraqi goal is 1.65 million BPD.73
lost a potential $16 billion in revenue from oil                                                                     However, Iraq’s revenue base from crude oil
exports because of limitations on its ability                                                                        exports remains vulnerable if global oil prices
    FIGURE X
    Crude Oil Production
    Source: IRMO Monthly Import, Export and Production Report (9/2006)

    Target Oil Production and Actual Oil Production                                                                                                 Figure 2-13
    Millions of Barrels Per Day (MBPD)                                                                                                              Monthly Crude Oil Production
                                                                                                                                                    Source: IRMO Monthly Import, Export and Production Report
                                                                                                                                                    (9/2006)

                                             2.12
    40%                               2.05
    30%

                                                           2.41          2.42
    20%
                               1.71                 2.28          2.29                                                                                                                                                                             Current Period
    10%
                        1.41                                                                                       2.54
Target
                                                                                2.45                                      2.44
   -10%                                                                                                                                                                                                                                            2.31
                                                                                                     2.21                                                                      2.17 2.15                                               2.18 2.13          2.23 2.24 2.35
                                                                                       2.15                 2.15                        2.16                            2.14
   -20%                                                                                                                                        2.08 2.10 2.09 2.12 2.13                    2.09                                 2.07
                                                                                              1.90                               1.92                                                             1.94 1.981.98          1.90
   -30%
                  .93
   -40%                                                                                                                                                                                                           1.56

   -50%

   -60%     .60

                           2003                                                                 2004                                                                     2005                                                                2006


                    Target:           1.38 MBPD                                    Target: 2.49 MBPD
                    Target:           1.5 MBPD                                     Target: 2.55 MBPD
                    Target:           2 MBPD                                       Target: 2.68 MBPD
                    Target:           2.5 MBPD                                  ## Actual Oil Production MBPD




38 I SPECIAL INSPECTOR
              crude oilGENERAL
                        production.ai
                               FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6Overview
                                          Filed 02/05/20 Page 48 of 529                                                                                          Electricity


                                                                                                               Sector Summaries



                                                                                     Water                                                                       Oil and Gas



                                                                                                                                                oil and Gas




      FIGURE X                                                                                                                                                   Democracy
                                                                                     Security,                                                                   Education,
      Monthly Crude Oil Export and Revenue Raised                                    Justice                                                                     Private sect
      Source:   DoS Iraq Weekly Status Report (6/03-9/06), IMF SBA (1/06)
       Figure 2-14                                                                                                                                               developme
       Monthly Crude Oil Export and Revenue Raised
       Source: DoS Iraq Weekly Status Report                                                     corridor—mostly because of sabotage and
       (6/03-9/2006), IMF SBA (1/2006)
                                                                                                 dilapidated infrastructure. The unreliability of
       Millions of Barrels Per Day (MBPD), $ Billions
                                                                                                 these fuel pipelines has forced Iraq to transport
                                                                                                 fuel from Baiji to Baghdad via truck fleets,
             10%
       Target                                             1.67 1.68 1.68 1.62                    which are scarce throughout Iraq and suscep-
       1.65 MBPD
                                           1.60                                                  tible to smuggling and attack.76 The shortage
            -10%
                             1.47                  1.51                                          has also been exacerbated by a recent lack of
            -20%
                                                                                Revenue          Turkish imports caused by the Iraqi Ministry
                                    1.32                                        $ Billions
            -30%                                                                3
                                                                                                 of Finance’s failure to pay its debt to Turkey.
                      1.05                                                                           GAO reported on Iraq’s weak domestic
            -40%                                                                2
                                                                                                 refining capacity in late April, citing attacks,
                                                                                1
                                                                                                 dilapidated infrastructure, and poor O&M
                                                                                0                budgeting practices as the main causes.77 This
                        J     F      M       A      M       J    J    A    S
                                                  2006                                           weak domestic refining capacity, in addition
                                                                                                 to import-related difficulties, has contributed
                   ## Actual Crude Oil Exports (MBPD)
                                                                                                 significantly to Iraq’s inability to supply enough
                                                                                                 of the critical refined fuels to meet market
       continue to decline and domestic crude pro-                                               demand. The Ministry of Oil reported that
       duction levels cannot be sustained.74 Persistent                                          storage levels of refined products, especially
       insurgent attacks on the northern pipeline                                                kerosene and LPG, for September were sharply
       system will continue to put the export burden                                             down and noted that this could lead to a
       almost exclusively on the south. This increases                                           serious shortage during the winter.78
       the southern  system’s
               crude oil         susceptibility to long-
                         exports.ai                                                                  Throughout the quarter Iraq imported 8.5
       standing vulnerabilities, including low storage                                           million liters per day of gasoline (approxi-
       capacity and volatile winter weather conditions                                           mately the same as its quarterly average daily
       affecting shipping at southern ports.                                                     production rate of 8.8 million liters per day).
                                                                                                 And Iraq produced 40% of LPG domestically
       Refining                                                                                  this quarter, relying on imports to help address
                                                                                                 supply needs. For assessments of Iraq’s critical
       The main fuels produced and used throughout                                               refined fuel production rates, see Figure 2-15.
       Iraq are kerosene, gasoline, diesel, and LPG.                                                 The combination of domestically produced
       This summer Iraqis suffered from severe                                                   refined fuels and fuels imported from abroad
       shortages in all fuels. The shortage resulted                                             failed to meet any of the four Iraqi targets cited
       from high summer demand for power75 and                                                   under the Consumption Plan for September
       O&M issues with pipelines in the Baiji-Kirkuk                                             2006.79 In fact, Iraq did not meet any of its total



                                                                                                                  OCTOBER 30, 2006 I REPORT TO CONGRESS I   39
                Case 1:17-cv-02136-RJL
                         Electricity
                                       Document 132-6 Filed 02/05/20 Page 49 of 529

Sector Summaries



                                  Oil and Gas



     oil and Gas




                                  Democracy,
                                  Education,
                                  Private sector

critical refined product targets this quarter,
                                  development
                                                                      DoS energy expert, saboteurs have focused
although it briefly met the national stock level                      mostly on interdicting gasoline and LPG lines
target of 15 days worth of supply for kerosene                        because these products are in higher demand
in July and August.80 See Figure 2-16.                                throughout Iraq.81
    Iraqis use kerosene mostly as a home                                 To help alleviate this problem and provide
heating fuel. The national stock level of kero-                       a stable supply in the future, the Iraqi govern-
sene surged this quarter and last quarter as                          ment has begun to make plans to upgrade two
Iraqis built their supply in advance of winter.                       of its main refineries and to build two new
LPG, diesel, and gasoline are not seasonal                            ones in northern and central Iraq.82 In the
fuels, however, and are generally produced                            shorter term, however, Iraq is trying to import
at steady rates year-round, assuming a con-                           more refined products from abroad. Currently,
stant production capacity. According to a                             Iraq receives refined fuels from Turkey, Kuwait,


  Figure 2-15
  Quarterly
  FIGURE X    Average of Critical
  Refined Fuels Production Rate
  Quarterly Average of Critical Refined Fuels Production Rate
  Source: IRMO Monthly Import, Production,
  Source: IRMO Monthly Import, Production, and Export Report (September 2006)
  and Export Report
  (9/2006)


  Millions of Liters/Day                                                                                           Metric Tons/Day
            16                                                                                                        3,000

            14

            12                                                                                                        2,250

            10

                8                                                                                                     1,500

                6

                4                                                                                                     750

                2

                0                                                                                                     0
                    SEP          DEC               MAR   JUN           SEP       DEC         MAR          JUN      SEP
                          2004                                 2005                                2006

                      Millions of Liters/Day                                           Metric Tons/Day
                            DIESEL                                                          LIQUID PETROLEUM GAS

                            GASOLINE

                            KEROSENE




40 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6Overview
                                          Filed 02/05/20 Page 50 of 529                                                                          Electricity


                                                                                               Sector Summaries



                                                                      Water                                                                      Oil and Gas



                                                                                                                               oil and Gas




                                                                                                                                                 Democracy
                                                                      Security,                                                                  Education,
                                                                      Justice                                                                    Private sect

      the United Arab Emirates, Iran, Turkmenistan,                                   Finally, on September 6, 2006, the Iraqi                   developme


      and Syria. Most imports, however, come from                                 Council of Representatives approved the
      Turkey,83 and the failure of the Ministry of                                Fuel Import Liberalization Law, which allows
      Finance to pay its debt has strained this rela-                             private companies to bid for import licenses to
      tionship considerably. An agreement to remedy                               supply fuel directly to the open market in an
      this problem is currently in place: Iraq paid                               attempt to ease gasoline shortages and reduce
      $80 million on October 20 and will do so again                              smuggling. Before the approval of this law, the
      on November 20, 2006; it will pay another $40                               State Oil Marketing Organization conducted
      million by December 20.84                                                   all oil imports.85


          Figure 2-16
          Quarterly
         Figure x-x  Average Inventory of
         Quarterly
          CriticalAverage
                   RefinedInventory
                           Fuels of Critical Refined Fuels
         Source:
          Source:DoS
                  DoSIraq
                       IraqWeekly
                            WeeklyStatus Report
                                    Status      (09/04-9/06)
                                           Report
          (09/2004–09/2006)


          Quarterly Average Days of Stock


         25



         20



         15                                                                                                                     Target



         10


           5



           0
               SEP         DEC           MAR           JUN             SEP             DEC       MAR           JUN           SEP
                 2004                                          2005                                    2006


                            DIESEL

                            GASOLINE

                            KEROSENE

                            LIQUID PETROLEUM GAS




                                                                                                  OCTOBER 30, 2006 I REPORT TO CONGRESS I   41
            Case 1:17-cv-02136-RJL
                     Electricity
                                   Document 132-6 Filed 02/05/20 Page 51 of 529

Sector Summaries



                              Oil and Gas



     oil and Gas




                              Democracy,
                              Education,
                              Private sector

Challenges                    development
                                                         major oil pipelines continue to be sabotaged,
Projects in this sector continue to face a               shutting down oil exports and resulting in lost
number of challenges, including difficulty in            revenues.”87 In late August, DoD also reported
budget execution, attacks on key infrastruc-             that, in addition to worksites, “terrorists have
ture, corruption, smuggling, and providing for           attacked crude export and petroleum product
the sustainment of operations.                           pipelines, impeding exports and the refining
                                                         and distribution of petroleum products, such
Budget Execution                                         as gasoline and diesel.”88 For instance, the late
                                                         August/early September surge in crude oil
During his visit to Iraq this quarter, the               production was tempered by a subsequent
Inspector General visited the Ministry of Oil            interdiction that crippled the 40-inch pipeline
to confer with the Deputy Minister, the Chief            along the ITP. In response to this event, the
Budget Officer, and the Director of Plans. It            Iraqi government deployed Iraqi Army units
became clear during those meetings that the              to better protect this key pipeline.89 For more
Ministry of Oil has a capacity problem in                information on SIGIR’s audit of protection for
executing its capital budget. Only a fraction            the energy infrastructure, see Section 3 of this
of the budget was executed last year, and that           Report.
problem apparently continues this year. This
is a government-wide problem in Iraq, but it             Implementing and Funding
is most serious at the Ministry of Oil because           Sustainment Activities
of the importance of capital investment in
this sector. The Ministry of Oil is the major            Sustaining U.S.-funded projects continues to
revenue-generating ministry in the country;              be a critical challenge for successfully devel-
therefore, investment in this sector is critical         oping the oil and gas sector. U.S. reconstruc-
for the nation’s revenue growth.                         tion agencies have been administering pro-
    The Ministry of Oil also does not provide            grams to bolster capacity development and to
IRMO with complete budgets. This lack of                 improve O&M practices at oil and gas facilities.
transparency must be corrected if the U.S. is to         These agencies have also launched a number
be able to reasonably advise the Ministry of Oil         of initiatives to address petroleum refining,
on its strategic investment plan.86                      project management, distribution and mar-
                                                         keting, leadership, human resource manage-
Security                                                 ment, and financial methods.
                                                            The Ministry of Oil has struggled to operate,
The challenge of providing security for                  maintain, and replace aging and deteriorated
oil facilities and installations continued               infrastructure, according to IRMO. IRMO
throughout this quarter. GAO reported “that              recently noted that even though the Ministry



42 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6Overview
                                          Filed 02/05/20 Page 52 of 529                                                         Electricity


                                                                              Sector Summaries



                                                    Water                                                                       Oil and Gas



                                                                                                              oil and Gas




                                                                                                                                Democracy
                                                    Security,                                                                   Education,
                                                    Justice                                                                     Private sect

      of Oil “has a good chance in reaching its stated          by employees, external agents, and procure-                     developme


      production goals, it stands little chance in              ment committees.
      maintaining it unless it starts a serious reha-               The Minister of Oil has acknowledged that
      bilitation program of the facilities [that] were          corruption is significant in the production and
      designed and constructed decades ago.”                    distribution of refined fuels, but the Ministry
          This problem is compounded by the                     of Oil is reportedly working to combat this
      funding procedures implemented by the                     problem.93 The Ministry of Oil has completed
      Ministry of Finance, the Ministry of Planning,            454 audits thus far in 2006 and has developed
      and the Council of Ministers High Contracting             revised practices/standards for 33 aspects of
      Committee to control procurement corruption.              the ministry’s work, including marketing of
      As of mid-June 2006, the Ministry of Oil had              crude oil, salary scales, and transportation of
      received only a fraction of its 2006 budget of            oil products. Many Iraqi inspectors general still
      $3.5 billion.90 These financial and procurement           complain, however, about insufficient budgets,
      restrictions are the main cause of the Min-               shortage of experienced auditors and investi-
      istry of Oil’s lack of spending on new capital            gators, and a lack of independence within the
      projects for infrastructure rehabilitation, which         ministry.
      include completing natural gas pipelines and                  The Iraqi government is also planning
      improving key refinery facilities.91 As a result          to combat corruption and smuggling in the
      of these sustainment and budgeting issues,                oil and gas sector by installing production
      the International Monetary Fund (IMF) has                 metering systems throughout the country. This
      reported that Iraq’s main source of economic              project is funded by the Ministry of Oil, which
      growth for both 2005 and 2006 is expected to              has leveraged the advice of international oil
      come from non-oil economic activity.92                    companies to expedite the process, though it
                                                                is unlikely that these meters would be opera-
      Corruption and Smuggling                                  tional for some time.94
                                                                    In mid-June and early July 2006, the Iraqi
      Corruption continues to impede the develop-               government raised prices for diesel, kero-
      ment of Iraq’s oil and gas sector. In August              sene, gasoline, and LPG,95 as required by the
      2006, the IMF reported that corruption “dam-              December 2005 IMF Stand-By Arrange-
      ages Iraq’s ability to manage its oil resources           ment (SBA). These steps were part of price
      effectively and siphons off much needed                   adjustments, slated to occur at three-month
      wealth to improper ends.” The Ministry of Oil             intervals, to bring domestic fuel prices in line
      reported to SIGIR that corruption is a chal-              with the prices of neighboring countries and
      lenge in storage and depots, transport and                diminish the incentive to smuggle fuel. IRMO
      supply, and maintenance. Major concerns                   also reports that the official price of diesel was
      include robbery and bribery, as well as truancy           raised on October 1, 2006 (in accordance with



                                                                                 OCTOBER 30, 2006 I REPORT TO CONGRESS I   43
            Case 1:17-cv-02136-RJL
                     Electricity
                                   Document 132-6 Filed 02/05/20 Page 53 of 529

Sector Summaries



                              Oil and Gas



     oil and Gas




                              Democracy,
                              Education,
                              Private sector

the SBA), but the government has delayed
                              development
                                                         Enabling Legislation
raising the prices of the other fuels until
Turkey resumes exports to Iraq.96                        The passage of the Fuel Import Liberalization
   Despite these structured price increases, the         Law was one important step toward improving
gray market rate for petroleum was approxi-              the oil and gas sector, but the passage of a
mately $4 per gallon—almost eight times the              national hydrocarbon law remains the most
official price—as of early September 2006.97             important future milestone. There are sig-
Overall, the combined amount of fuel that                nificant discrepancies, however, between the
Iraq produces domestically and imports from              hydrocarbon legislation being considered by
abroad is still not enough to meet current               the Kurdistan Regional Government and that
domestic demand, which fuels the gray market             being considered by the central Iraqi govern-
for such scarce commodities.98                           ment. The legislation differs in many ways, but
   Most smuggling occurs in-country and                  most prominently in the question of regional
that smuggled fuel tends to be sold around the           rights to receive direct revenue from both cur-
same area from where it was stolen.99 Further-           rent and future fields, as well as the status of
more, DoD noted in August that “a significant            Kirkuk.101
portion of illegal trade results in constraining
the supply of gasoline in Baghdad, giving
motorists few alternatives to purchasing black-
market fuel at increased prices.”100




44 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Overview         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 54 of 529 Electricity

                                                                                               Sector Summaries


     SECTOR REPORT

Water                                                                                                                            Oil and Gas



                                                                           Al Kasik Water Treatment Facility
                       Status of the
                       Water Sector
                       This review updates the status of U.S. recon-       • U.S. projects have provided an estimated
                       struction projects to increase access to clean        4.6 million people with access to water—
                       water and sewerage services in Iraq and               more than half the anticipated end-state
                                                                                                                   Democracy,
Security,              improve water resource management                     of 8.2 million people. Also, 5.1 million
                                                                                                                   Education,
Justice                capabilities.                                         people have access to sanitation services
                                                                                                                   Private sector
                          SIGIR makes these observations about               from U.S. projects; the end-state goal  is
                                                                                                                   development
                       progress in the water sector:                         5.3 million people.
                       • Allocations to this sector total $2.13 billion.
                           Figure 2-17 shows this sector’s funding as      IRRF-funded Activities in the
                           a share of the total IRRF. Only about 8%        Water Sector
                           of projects have yet to start, and 79% are      More than two-thirds of sewerage projects are
                           complete.                                       finished, and 80.2% of potable water projects
                       • As of September 27, 2006, formal report-          are complete. For the status of projects in the
                           ing information for the sector showed that      water sector, see Figures 2-18 and 2-19.
                           funding was almost completely obligated            This quarter, $150 million was expended
                           (98.1%). GRD-PCO later updated this             in the water sector, a decrease from previous
                           information, reporting that all funds were      quarters:
                           obligated by September 30, 2006.                • $250 million last quarter
                       • One of the major challenges is to ensure          • $202 million two quarters ago
                           that U.S. efforts are sustainable. The Water    • $295 million three    quarters
                                                                                              FIGURE X      ago
                                                                                                     Water Sector as a Share of IRRF Funds
                           Sector Sustainment Program (WSSP) is                                      Percent of $18.45 Billion
                           underway, providing $116 million for                                      Source: DOS Iraq Weekly Status Report (9/27/2006)

                           facility assessments, technical assistance,     Figure 2-17
                                                                           Water Sector as a Share of IRRF Funds
                           supplying parts and other consumables,          Percent of $18.44 Billion
                                                                           Source: DoS Iraq Weekly Status Report (9/27/2006)
                           specialized follow-on repair, and other
                           sustainment activities.


                                                                                                      Water    12%




                                                                                                  OCTOBER 30, 2006 I REPORT TO CONGRESS I   45
Overview                Case 1:17-cv-02136-RJL Document
                                                   Electricity 132-6 Filed 02/05/20 Page 55 of 529

            Sector Summaries


Water                                                                            Oil and Gas

                                           Figure 2-18
                   Water                   Status of Water Projects
                                           Source: IRMS and USAID Activities Report (10/6/2006)




                                                                                 Democracy,
Security,                                                                        Education,
Justice                                                                          Private sector
                                                                                 development
                                                   Completed
                                                     79.1%                                 Ongoing 13.4%

                                                                                           Not Started 7.5%




                                                          1,056 Projects
                                                             Planned              NOT             ONGOING
                                                                                STARTED
                                                                                                                           Not
                                                                       Subsector                                         Started Ongoing Total

                                                                   Potable Water                                            66        124   190

                                                                       Sewerage                                             11         11    22

                                              Pumping Stations and Generators                                                0          6     6

                                                   Dam Repair, Rehabilitation, &                                             0          1     1
                                                            New Construction

                                                         Major Irrigation Projects                                           1          0     1

                                               Umm Qasr/Basrah Water Supply                                                  1          0     1
                                                                     Project

                                                                  Miscellaneous*                                             0          0     0

                                              Other Solid Waste Management*                                                  0          0     0

                                                            Water Conservation*                                              0          0     0

                                                                            Total                                           79        142   221

                                                                                        *All Completed



            As of September 27, nearly all (98.1%) of                           After a short delay, one of the largest projects
                                                                              WATRproj

            the sector’s funding had been obligated, but                             in this sector—the Erbil Water Treatment
            only 60.6% had been expended. According to                               Plant104—was completed in July. The con-
            GRD-PCO, all IRRF funds under its control                                tractor is now providing O&M training and
            were obligated by the September 30, 2006                                 support.105 The $201 million project provides
            deadline,102 but published reports of the data                           144,000 cubic meters (m3) of water per day to
            were not available to verify the data.                                   333,000 residents of Erbil and the surrounding
                                                                                     area.106
            Key Projects Completed                                                      The $262 million Nassriya Water Treatment
            and Underway                                                             Plant project is 97% complete, as of October
            All U.S.-funded projects in this sector are                              2006.107 The original completion date of June
            scheduled to be complete by October 2008.103                             2006108 was pushed back to October 2006109 and


            46 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page    56 of 529
                                                                      Overview



                                                                                                                                     Sector Summaries


                                                                                                                                              Water


FIGURE X                                                                                                                                                               Water
PCOFigure 2-19 Water Projects
      Potable
   PCO PCO
Source:   Potable   Water(September
              Water Metrics Projects 2006)
   Source: PCO Water Metrics (9/2006)



Population Served by PCO Water Projects                                                                                                       Security,
                                                         Dahuk                                                                                Justice
              1,000,000 - 1,300,000

              600,000 - 999,999
                                                                            Erbil
              300,000 - 599,999
                                                Ninewa
              1 - 299,999
                                                                         Tameem          Sulaymaniyah
              0



                                                                 Salah al-Din


                                                                                         Diyala


                                                                                Baghdad
                                        Anbar
                                                                                                     Wassit
                                                                    Kerbala         Babylon


                                                                                        Qadissiyah                      Missan



                                                                                                              Thi-Qar
                                                                    Najaf


                                                                                                                            Basrah
                                                                                        Muthanna




                            now back to March 2007. The delay stems from                                      the capacity to serve 492,000 Iraqis nationwide.
                            an increased scope to provide network connec-                                     The $22.9 million project to restore the Sharq
                            tions to five cities.110 The completed water treat-                               Dijla Water Treatment Plant is nearly com-
                            ment plant will provide 240,000 m3 of water                                       plete. After restoration, the plant will produce
                            per day to more than 555,000 people.111 The                                       an additional 216,000 m3 per day, serving an
                            Nassriya Drainage Pump Station is scheduled                                       additional 432,000 people.113
                            for completion in March 2007.112                                                     GRD-PCO initiated a number of programs
           water map.ai
                                The recently completed $63.1 million Rural                                    this quarter that focus on contracting directly
                            Water Program provided 70 water treatment                                         with Iraqi construction firms to construct
                            sites in underserved rural areas of Iraq, with                                    small water projects. In total, the programs



                                                                                                                                      OCTOBER 30, 2006 I REPORT TO CONGRESS I   47
Overview                Case 1:17-cv-02136-RJL Document
                                                   Electricity 132-6 Filed 02/05/20 Page 57 of 529

            Sector Summaries


Water                                                                       Oil and Gas



                   Water




                                                                            Democracy,
Security,                                                                   Education,
Justice                                                                     Private sector
                                                                            development
            are receiving $122 million in funding to                          tionally, nine centralized sewage treatment
            conduct multiple small potable water projects                     facilities have been completed to date.118 The
            throughout all 18 governorates in Iraq. There                     outputs of these IRRF-funded projects appear
            are many benefits from contracting directly                       in Table 2-8, which shows the current and
            with Iraqis, including:                                           anticipated capacity provided by completed
            • increasing local employment                                     water projects.
            • strengthening private business infrastruc-
                ture and capacity development                                 Outcomes of IRRF-funded Projects
            • using resources more effectively                                in the Water Sector
            • reducing security and overhead costs                            To determine the outcome of U.S. projects,
                                                                              IRMO measures the number of people esti-
               The largest such program is the Small                          mated to benefit from these projects. For a
            Water Rehabilitation Program ($63 million),                       summary of the data on the effects of U.S.
            which will benefit 1.65 million Iraqis.114                        projects on Iraqi access to water and sanitation
               As of September 2006, those programs had                       services, see Table 2-9.
            completed 158 of the 324 total planned                               U.S. projects have provided potable water
            projects.115                                                      access to an estimated 4.6 million people—an
               Other progress this quarter included the                       increase from last quarter’s 4.2 million and
            start of automatic operations at the Wathba                       more than half the anticipated end-state of
            Water Treatment Plant. The Basrah Sewerage                        8.2 million people. The United States has now
            Facility is expected to be finished by October                    completed 80.2% of planned potable water
            2006.116                                                          projects. If all planned projects are completed,
                                                                              end-state goals will be reached, according to
            Outputs of IRRF-funded Projects                                   IRMO. A number of large projects have yet to
            To date, the United States has repaired or reha-                  be completed, including Sadr City, Balad Rooz,
            bilitated 21 potable water treatment facilities                   and Nassriya water-supply projects.119
            and 56 smaller water treatment plants.117 Addi-


            Current U.S. Water Project Outputs and Anticipated End-state
            Outputs Metric                               Current Status, as of 9/30/06       Anticipated End-state (April 2007 )
            Potable Water—Maximum Additional             1.4 million cubic meters per day    2.5 million cubic meters per day
            System Capacity
            Sanitary Sewage—Maximum Additional           1.2 million cubic meters per day    1.2 million cubic meters per day
            System Capacity

            Sources: DoS response to SIGIR data call, October 11, 2006.

            Table 2-8




            48 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page    58 of 529
                                                       Overview



                                                                                        Sector Summaries


                                                                                                   Water



                                                                                                                            Water




                                                                                                   Security,
                                                                                                   Justice

      Current U.S. Water Project Outcomes and Anticipated End-state
                                                                          Current Status,                      Anticipated
      Outcome Metric                                                      as of 9/30/06                        End-state1
      Potable Water—additional people potentially served at a             4.6 million people                   8.2 million people
      standard level of service, considering actual system conditions
      Sanitary Sewage—additional people potentially served at a           5.1 million people                   5.3 million people
      standard level of service, considering actual system conditions

      Sources: DoS response to SIGIR data call, October 11, 2006.
      1
       The estimated end-state is based on the estimated date for completing all water projects. All planned PCO projects will
      be completed by April 2007 (IRMO, Information Memorandum from Acting IRMO Director to Deputy Chief of Mission,
      April 19, 2006).

      Table 2-9




      Challenges                                                        other consumables, and providing follow-on
      SIGIR continues to track the major ongoing                        specialized repair.121 The WSSP builds on these
      challenge in the water sector—sustaining U.S.-                    other sustainment projects that have been
      funded projects. As programs shift to Iraqi                       completed:
      control, ensuring the sustainability of these                     • USAID’s Water Sector Institutional
      new projects has become a priority for U.S.                          Strengthening Program ($25 million)122
      agencies and contractors.                                            ended in April 2006, providing O&M sup-
                                                                           port for 11 major water and wastewater
      Sustainment                                                          treatment facilities.123
                                                                        • GRD-PCO’s Management Systems Train-
      A 2005 GAO audit noted the challenge of                              ing Program ($14.5 million) for the Min-
      sustaining U.S.-funded facilities in the water                       istry of Municipalities and Public Works124
      sector.120 In response to this challenge, a new                      will help build capacity in Baghdad and
      $116 million sustainment program was                                 eight local governorates.125
      initiated for 2006. The WSSP intends to “assist
      the Iraqi people in the proper operation and                         The ongoing WSSP program is scheduled
      maintenance of 40+ selected U.S.-government                       to be completed in March 2007. The program
      supported water and wastewater facilities.”                       will provide O&M support at almost all of the
      The program includes facility assessments,                        major water facilities that the United States has
      technical assistance, supplying parts and                         constructed or restored. The program uses a



                                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   49
Overview                Case 1:17-cv-02136-RJL Document
                                                   Electricity 132-6 Filed 02/05/20 Page 59 of 529

            Sector Summaries


Water                                                                Oil and Gas



                   Water




                                                                     Democracy,
Security,                                                            Education,
Justice                                                              Private sector
                                                                     development
            scorecard to rate key operational areas at each           • Contractors for O&M oversight and super-
            of the facilities.126 These program activities              vision support were hired for 13 major
            occurred during the quarter:                                Basrah Sewerage Pump Stations.
            • Plant optimization contracts for 40 facilities          • Diesel and chemicals were provided to all
                were completed, and 18 more optimizations               40 U.S.-government supported water facili-
                are underway.                                           ties throughout Iraq.127
            • Operations support at 11 major facilities
                and 69 rural water projects continued.                   The WSSP is also implementing Phase II of
                Rural water O&M support activities include            the Capacity Development Initiative. This will
                providing operators, maintenance techni-              provide training for personnel at the Minis-
                cians, instruction material, security, chemi-         tries of Water Resources, Municipalities and
                cals, and minor repair support.                       Public Works, as well as the Baghdad Amanat
            • Productivity of the Najaf Water Treatment               (the public works directorate for the city of
                Plant was increased to 100% of the design             Baghdad).128
                capacity over three months.
            • Emergency generator O&M services were
                provided throughout Iraq for assigned gen-
                erators of the Ministry of Water Resources,
                including necessary spare parts and con-
                sumable supplies.




            50 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                             Oil and Gas
            Case 1:17-cv-02136-RJL Document 132-6     Filed 02/05/20 Page 60 of 529

                                                                                          Sector Summaries


SECTOR REPORT

                                                           Democracy,
                                                           Education,
                                                           Private sector
                                                           development
                                                                                          Iraqi voting guide




                   Status of the economic and
                   societal development Sector
                  SIGIR makes these observations about prog-             Figure 2-19 shows the percentage of IRRF
                  ress in this sector:129                             funding committed to this sector.
                  • IRRF allocations total $2.21 billion, and            By the end of this quarter, more than 98%
                      $1.88 billion had been expended, as of Sep-     of the sector’s funding had been obligated, and
                      tember 27, 2006.                                85.1% had been expended. As of early October
                  • 94% of projects have been completed in this       2006, 8,770 projects (94%) had been completed
                      sector, and only 3% have yet to start.          in this sector.130 For the status of projects in
                  • The ARDI program (Agriculture Recon-              this sector, see Figure 2-20.
                      struction and Development Program for
                      Iraq) in the agriculture subsector is closing
                      out. MNF-I and MNC-I have already begun
                      to replicate similar activities in many areas
                      in Iraq.
                  • In the democracy subsector, the security
                      situation continues to limit the fielding and
                                                                      Figure 2-19        FIGURE X
                      effectiveness of Provincial Reconstruction      Economic and Societal
                                                                                     EconomicDevelopment
                                                                                               and Societal Sector
                                                                                                            Development Sector
                                                                      as a Share of IRRF  Funds of IRRF Funds
                      Teams (PRTs).                                                  as a Share
                                                                      Percent of $18.44 Billion
                                                                                        Percent of $18.45 Billion
                  • In the education subsector, most project          Source: DoS Iraq Weekly
                                                                                        Source:Status Report
                                                                                                 DOS Iraq     (9/27/2006)
                                                                                                          Weekly  Status Report (9/27/2006)
                      funding will be exhausted this quarter.
                      Unless there are further updates, SIGIR will
                      not report on this subsector in the future.
                  • Financial management and economic
                      development activities focus on economic
                      governance, trade, bank lending, capital
                      markets, and microfinance.                                                                12%
                  • There are more than 200 independent
                      media sources in Iraq, but only $3 million
                      of the IRRF has been obligated in this sub-
                      sector.




                                                                                    sector funds_Total.ai
                                                                                              OCTOBER 30, 2006 I REPORT TO CONGRESS I   51
            Case 1:17-cv-02136-RJL
                     Oil and Gas   Document 132-6 Filed 02/05/20 Page 61 of 529

Sector Summaries


                              Democracy,
                              Education,
                              Private sector
                              development

   Economic and
Societal Development


                                                      Figure 2-20
                                                      Status of Economic and Societal Development Projects
                                                      Source: IRMS and USAID Activities Report
                                                      (10/6/2006)


                                               Completed
                                                 93.8%
              Completed                              Ongoing 3.2%
                93.8%
                                                     Not Started 3.0%




                    9,352 Projects
                       Planned
                                                 NOT      ONGOING
                                               STARTED
                                  Subsector                                                      Not Started   Ongoing   Total

            Democracy-building Activities                                                              273       231      504

                                Agriculture                                                               0       70       70

                                     Schools                                                              3        1        4

                        Vocational Training                                                               0        2        2

                    Market-based Reforms                                                                  0        1        1

        Public Buildings Construction and                                                                 1        0        1
                                   Repair

                           Civic Programs*                                                                0        0        0

                                Education*                                                                0        0        0

                            Migration and                                                                 0        0        0
                       Refugee Assistance*

                                        Total                                                          277      305      582
                                                  *Completed

           DEMOproj

Agriculture                                                             damaged a variety of government and private
Agriculture supports a rural population of                              agricultural production and service facilities,
7 million people, provides employment to                                especially in central and southern Iraq.133
approximately 20% of the nation’s workforce,                               USAID estimated this past summer that
and accounts for 8% of Iraq’s GDP.131 As SIGIR                          Iraq’s grain yields were less than half the yields
reported last quarter, however, this subsector                          of neighboring countries because of variable
has a record of low productivity and negative                           rainfall in the north, increasing soil salinity
growth rates caused by years of poor policy                             in the south, and years of poor planning.134
decisions under the former regime, sanctions,                           Addressing the subsector’s short- and medium-
isolation, and war.132 Post-war looting also                            term needs—not including operations and


52 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6WaterFiled 02/05/20 Page 62 of 529                                                      Oil and Ga



                                                                           Sector Summaries


                                                                                                                             Democracy
                                                    Security,                                                                Education,
                                                    Justice                                                                  Private sec
                                                                                                                             developme

                                                                                                         Economic and
                                                                                                      Societal Development




      maintenance would cost approximately                  • expanding vocation training programs
      $3.03 billion, according to 2003 World Bank             throughout Iraq
      estimates.135                                         • preparing SOWs for greenhouse construc-
          USAID has been responsible for almost               tion, sheep dip tanks, and mushroom
      all IRRF funding for the agriculture sub-               farms138
      sector. ARDI is designed to help Iraqi farmers
      increase productivity and income through              Agriculture Projects Completed
      these components:                                     and Underway
      • revitalizing agricultural production
      • generating income and employment                    Current ARDI activities focus on increasing
          through agro-enterprise and market devel-         crop production, expanding market-oriented
          opment                                            reforms, improving livestock management, and
      • promoting rural finance                             enhancing agriculture-related private sector
      • reclaiming and improving the management             development. As of early October 2006, 304
          of soil and water resources                       of the 374 IRRF-funded projects in the agri-
                                                            culture subsector had been completed, and an
         The initial ARDI contract was awarded in           additional 70 were still in progress.139
      October 2003 with IRRF 1 funds and later
      extended with IRRF 2 funds. The ARDI pro-             Outputs of IRRF-funded Agriculture
      gram has spent nearly all of the $101.4 mil-          Projects
      lion it was allocated; the program is currently
      demobilizing. Additionally, the $4 million allo-      The ARDI program works directly with the
      cated for the Iraq Marshlands Restoration Pro-        Ministry of Agriculture, presenting an “Iraqi
      gram was almost fully expended this quarter.136       face” that helps keep security costs relatively
      The ARDI contract will not be extended, but           low.140 Although outputs are important mea-
      other organizations, like the U.S. Department         surements of current improvements in the
      of Agriculture (USDA), still have IRRF funds          agriculture subsector, one IRMO official notes
      to support agriculture programs.137                   that “outputs are not what are needed…Out-
         MNF-I and MNC-I are also currently                 comes are the measurables that make a differ-
      working to carry forward certain ARDI initia-         ence to the sector’s sustainability and, there-
      tives and project ideas, including:                   fore, the difference for the country’s future.”141
      • purchasing and distributing more seed               For the ARDI outputs to date, see Table 2-10.
          cleaners throughout Iraq                             According to USAID officials, the ARDI
      • assisting in setting up beekeeper operations        grants program implemented more than 250
          for honey production                              grants, which directly impacted more than
      • cleaning and rehabilitating irrigation              385,000 people. Furthermore, the number of
          infrastructure                                    workers employed by ARDI on any given day


                                                                             OCTOBER 30, 2006 I REPORT TO CONGRESS I   53
             Case 1:17-cv-02136-RJL
                      Oil and Gas   Document 132-6 Filed 02/05/20 Page 63 of 529

Sector Summaries


                             Democracy,
                             Education,
                             Private sector
                             development

   Economic and
Societal Development




ARDI Outputs
Crop and Livestock               The first batch of approximately 225,000 fish fingerlings was successfully distributed on July 3, 2006, to
Management                       the Al Hammar Marsh in Basrah.a
                                 ARDI demonstrated 40% average wheat-yield increases on one-hectare test plots in three northern
                                 governorates by using a cost-effective technical package in 2004 and 2005. From 2005 to 2006, ARDI
                                 implemented large seed multiplication programs in those three northern governorates in different
                                 one-hectare areas, showing yield increases of over 50%.b

                                 ARDI planted 83,500 date palm offshoots in 18 mother orchards in 13 governorates.c

                                 68 veterinary clinics were reconstructed, serving more than 5.7 million animals and 135,000 breeders.d

Land Irrigation                  ARDI has rehabilitated irrigation systems impacting 283,500 hectares (700,300 acres).c

                                 ARDI-rehabilitated irrigation infrastructure has benefited 85,300 families, or approximately 511,800
                                 rural residents.c
Training and Capacity            7,400 farmers cleaned their saved seeds between September 2005 and January 2006, producing 31,500
Development                      metric tons of cleaned seed. This amount would be enough to plant 242,000 hectares, benefiting an
                                 estimated 48,000 farmers.c
                                 ARDI trained more than 215 mechanics, mostly in rural areas, as part of the tractor-repair program to
                                 improve infrastructure for repair and maintenance services for agricultural machinery.c
                                 More than 3,400 Iraqi government and private sector-stakeholders have participated in ARDI training,
                                 conferences and workshops designed to improve their ability to form policies and collect and manage
                                 information.c
                                 ARDI has also provided business management, association-building, and facilitation training to
                                 more than 700 entrepreneurs.c
Private Sector                   Activities developed and strengthened the capacity of 98 private sector organizations.c
Development
                                 A wholesale price information system was established in 18 major urban markets for dissemination to
                                 producers and merchants.c
Mechanical Repairs               4,633 tractors were rehabilitated out of a goal of 5,000.c
a
  DoS Iraq Weekly Status report, July 19, 2006, p. 18.
b
  USAID responses to SIGIR data calls, October 17 and 18, 2006.
c
  USAID responses to SIGIR data call, October 17, 2006.
d
  USAID Agricultural Development Fact Sheet, October 2, 2006.

Table 2-10




54 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6WaterFiled 02/05/20 Page 64 of 529                                                        Oil and Gas



                                                                             Sector Summaries


                                                                                                                               Democracy
                                                   Security,                                                                   Education,
                                                   Justice                                                                     Private sect
                                                                                                                               developme

                                                                                                           Economic and
                                                                                                        Societal Development




      reached as high as 29,000, including both tem-           improved seed from USAID’s cleaning pro-
      porary and permanent jobs.142                            gram; increased access to needed agricultural
         The ARDI program will close out by the end            inputs; better access to fertilizers; and plans by
      of the year, and the next USAID agriculture              the Iraqi government to buy more wheat from
      project will focus more on agribusiness devel-           farmers.147
      opment, although some funding will remain                   Overall, Iraq’s Public Distribution System
      for technical assistance to agricultural produc-         (PDS) requires 4 million metric tons per year
      tion. The private sector will need to provide            of wheat—the amount needed to distribute the
      farm machinery to assist in agricultural pro-            full ration of wheat flour to all PDS recipi-
      duction, and credit programs are being set up            ents. Domestic production, however, ranges
      to assist where necessary.143                            between 1 and 2 million metric tons per year
         USDA has two officers operating at the U.S.           (of which less than half is of grade 1 quality),
      Embassy in Baghdad, as well as three others              significantly below the PDS requirement.148
      who have been identified for a one-year tem-             As a result, Iraq imports almost $3 billion in
      porary duty assignment. They will help with              wheat and other commodity foodstuffs annu-
      planning, food safety/veterinarian services,             ally for the PDS.149
      and extension,144 through a program funded
      with $7.8 million reallocated from the IRRF.145          Challenges

      Outcomes of IRRF-funded Agriculture                      SIGIR sees three major challenges in this
      Projects                                                 subsector: security, the need to develop mar-
                                                               ket-friendly laws and policies, and the project
      Project outcomes in the agriculture subsector            selection process.
      depend mainly on activities that can offer
      returns on investment over the long term.                Security
      IRRF projects have demonstrated that such                As with all sectors in Iraq, security problems
      returns are feasible. For example, wheat pro-            affect the rehabilitation of Iraq’s agricultural
      duction per hectare has dramatically increased:          infrastructure. USAID officials reported to
      the governorates of Erbil, Dahuk, and Sulay-             SIGIR last quarter that security has accounted
      maniyah reported yields of 1,160 kilograms of            for only 5-8% of ARDI’s total budget; neverthe-
      wheat per hectare (kg/ha), up from 804 kg/ha             less, the lethal environment has slowed the rate
      last year. The barley yield estimate in these            of investment in this subsector.150 Moreover,
      governorates also rose from 664 kg/ha last year          an IRMO agriculture expert noted that the
      to 832 kg/ha this year.146                               greatest challenge is deciphering how to work
         USAID offers several possible reasons for             efficiently and effectively in light of the present
      these increases, including a better distribu-            security climate and difficulties.151
      tion of rainfall during the growing season;


                                                                                OCTOBER 30, 2006 I REPORT TO CONGRESS I   55
             Case 1:17-cv-02136-RJL
                     Oil and Gas    Document 132-6 Filed 02/05/20 Page 65 of 529

 Sector Summaries


                             Democracy,
                             Education,
                             Private sector
                             development

   Economic and
Societal Development




 Develop Market-friendly Laws and Policies                lished with the presentation of the National
 Last quarter, SIGIR reported that moving                 Reconciliation and Dialogue Project to the
 the subsector to a market-driven system will             Council of Representatives.155
 require substantial training, capacity building,
 investment capital, mercantile infrastructure            Democracy Projects Completed
 development, and coordination. These issues              and Underway
 are being addressed as the Iraqi government
 moves to gradually reduce food subsidies,                Most IRRF funds in this subsector have been
 which would help create a more rational                  used to support the national elections, draft the
 market for agricultural products and allow               constitution, and conduct the constitutional
 farmers to respond to market demand by                   referendum. Concurrently, there has been an
 increasing production accordingly.152 This               effort to strengthen Iraq’s new democracy at
 challenge is also being addressed through                the grassroots level by bolstering the legitimacy
 programs to build ministerial capacity and               of the political system, developing institutional
 support agricultural business development, as            capacity, strengthening civil-society organiza-
 well as a USDA program to improve the Iraqi              tions, and inculcating a stronger sense of civic
 extension service.153                                    involvement among Iraq’s citizens.156 As of
                                                          early October 2006, 7,204 of the 7,708 IRRF
 Project Selection Process                                projects in the democracy subsector had been
 Another significant challenge is choosing                completed (93.5%).157
 the most appropriate projects to initiate,                  This quarter, ten PRTs have been assessed as
 according to an IRMO agriculture expert. The             operational.158 The PRTs focus on generating
 key is to select projects that will be sustainable       short-term employment opportunities and
 and promote Iraqi ownership within a short               civic education initiatives.159 PRT staff work
 timeframe. The question is how much forward              with leaders in the governorates to prioritize
 movement can be generated by Iraq’s public               initiatives to address the needs of the local
 and private sectors in this area.154                     people. These initiatives are funded as funds
                                                          become available.160
 Democracy                                                   According to SIGIR Audit 06-034, the
 In mid-September 2006, the UN Secretary                  security situation continues to pose a sig-
 General’s Special Representative reported to             nificant challenge for every aspect of the PRT
 the Security Council that the Iraqi govern-              mission. The audit found that the PRTs and the
 ment’s key challenge is to develop a national            local governance satellite offices have varying
 agenda that would be responsive to the needs             degrees of ability to carry out their respective
 and aspirations of all Iraqis. This quarter, the         missions. Finally, the adverse security condi-
 foundation for such an agenda has been estab-            tions prevent many civilian billets from being


 56 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6WaterFiled 02/05/20 Page 66 of 529                                                         Oil and Gas


                                                                               Sector Summaries


                                                                                                                                Democracy
                                                     Security,                                                                  Education,
                                                     Justice                                                                    Private sect
                                                                                                                                developme

                                                                                                            Economic and
                                                                                                         Societal Development




      filled adequately, leaving a void of requisite             (CAGs) throughout the country, creating
      skills. For an executive summary of this audit,            more than 88,000 short-term jobs.162 The Iraq
      see Section 3 of this Report.                              Civil Society Program (ICSP) has issued 413
          The National Capacity Development Pro-                 small grants, totaling more than $3.4 million,
      gram (NCDP) aims to help the Iraqi govern-                 for initiatives in civil society, human rights,
      ment strengthen its core functions. Its activities         civic education, anticorruption, and women’s
      include further developing important minis-                advocacy.163 Many initiatives have focused on
      tries, the Prime Minister’s office, participating          developing a more robust media in Iraq.
      inspectors general, and various anticorrup-                    Last quarter, SIGIR reported on the
      tion organizations. The short-term goal of the             activities that NDI and IRI are engaged in
      NCDP is to use Ministry Advisory Teams to                  throughout Iraq. Those activities continued
      provide public policy and programmatic advice              this quarter, primarily with funding through
      and work with the ministries to develop and                the 2006 Emergency Supplemental Funds.
      address their respective priorities. Over the              This quarter, NDI continued to focus on
      longer term, the NCDP focuses on increasing                democratic development seminars, promoting
      capacity of national public administration cen-            women’s rights, voter training, and a variety of
      ters to train ministry employees and develop               other issues. In September, NDI held a 3-day
      core competencies.161 Finally, the International           Voter Contact Academy with 16 members of
      Republican Institute (IRI), National Demo-                 the Iraqi National Party to help them better
      cratic Institute (NDI), IFES, and other grantees           communicate with and address the concerns
      continue to conduct IRRF-funded democracy                  of their constituents.164 Also in September,
      activities at the national level.                          members of several Iraqi political parties par-
                                                                 ticipated in training forums in Dahuk to clarify
      Outputs of IRRF-funded Democracy                           concepts of democracy.165
      Projects                                                       IRI has also continued its democratiza-
                                                                 tion efforts in Iraq by supporting civil society
      Persistent difficulties and delays in deploying            groups, working with political parties to
      PRTs throughout Iraq have slowed the effort to             strengthen their structures and broaden their
      help develop capacity in the provincial gov-               bases of support, and by supporting the devel-
      ernments. Other efforts to engage at the local             opment of institutions in the Council of Rep-
      level of governance have been more successful.             resentatives. IRI reports that it held two sets
      The Community Action Program (CAP)                         of three-day training programs for the major
      has operated throughout Iraq since 2003 to                 Shiite parties and the major Sunni party in
      promote democracy and help mitigate conflict               Amman, Jordan, in September 2006. Training
      at the local level. This program has established           focused on the importance of intra-party
      more than 1,400 community action groups                    democracy, leadership and candidate selection


                                                                                 OCTOBER 30, 2006 I REPORT TO CONGRESS I   57
            Case 1:17-cv-02136-RJL
                     Oil and Gas   Document 132-6 Filed 02/05/20 Page 67 of 529

Sector Summaries


                             Democracy,
                             Education,
                             Private sector
                             development

   Economic and
Societal Development




within political parties, platform and message           the Defense Intelligence Agency that “the
development, the use of survey research and              December 2005 elections appeared to heighten
focus groups in politics, and candidate                  sectarian tensions and polarize sectarian
recruitment.166                                          divides.” GAO also cited a March 2006 U.S.
                                                         Institute of Peace report noting that Iraq’s
Outcomes of U.S. and International                       political process has sharpened ethnic and
Democracy Projects                                       sectarian identities, while simultaneously
                                                         weakening notions of nationalism and Iraqi
These are the milestones reached in the                  identity.171
democracy subsector this quarter:                           Well-trained and well-equipped security
• On August 26, 2006, a conference of tribal             forces can help foster a more permissive
   leaders issued a statement condemning vio-            environment for a political dialogue to occur,
   lence and endorsing the national reconcilia-          but these forces alone cannot guarantee peace
   tion plan.167                                         in the long term until Iraq reaches a political
• On September 24, 2006, Iraqi political par-            understanding. Milestones in the future
   ties reached a deal under which the Council           include passing and enforcing enabling legisla-
   of Representatives established a Consti-              tion and holding provincial elections.172
   tutional Review Committee to review the
   constitution and debate the bill on creating          Challenges
   federal regions.168
• The Council of Representatives approved                General concerns for this subsector include
   the federal regions law on October 11,                “implementation of the National Reconcilia-
   2006. This law will allow Iraq’s provinces            tion Plan, passage of enabling legislation for
   to hold referenda to merge themselves into            the constitution, a constitutional review
   larger federal regions, but delays the merg-          process and possible constitutional referendum
   ing process for another 18 months.169                 and provincial elections.”173 These concerns
                                                         stem from the following challenges.
   The National Reconciliation and Dialogue
Project is a very important test of whether the          Governing Effectively and Cooperatively
Iraqi government will be able to confront and            GAO has reported that, although strength-
mitigate the escalating violence throughout              ening “national and provincial institutions
Iraq through political means; this project will          is a key step in improving governance and
operate at national, provincial, and field-com-          supporting efforts to build Iraqi self-reliance
mittee levels.170                                        and defeat the insurgency,” coalition assess-
   GAO recently cited information from                   ments show that Iraqi ministries have limited



58 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6WaterFiled 02/05/20 Page 68 of 529                                                        Oil and Ga


                                                                            Sector Summaries


                                                                                                                               Democrac
                                                      Security,                                                                Education,
                                                      Justice                                                                  Private sec
                                                                                                                               developme

                                                                                                           Economic and
                                                                                                        Societal Development




      capacity to provide government services to              the political institutions after “a generation of
      the people. These assessments showed “limita-           divide-and-conquer politics.”177
      tions in managers’ skills and training, weak
      technical expertise, outdated work processes            Security
      and procedures, and an inability to identify            The security situation in Iraq has hampered
      and articulate strategic priorities.”174 The Iraqi      progress on democracy efforts funded by the
      government has moved to remedy some of                  IRRF. Security for PRTs remains a constraint
      these governing concerns at the strategic level,        to effective democracy-building activities
      and there may be some leadership changes in             throughout Iraq, and DoD has reported that
      the near term.                                          “[t]he security situation in some provinces
          On the national level, the federal regions          hampers interaction between team and provin-
      law was approved on October 11, 2006, with              cial leaders.”178 Additionally, the UN recently
      the largest Shiite political party advocating the       reported that women are increasingly limited
      creation of autonomous southern regions sim-            in their ability to move freely outside their
      ilar to the model followed in Kurdistan. How-           homes, access health and educational ser-
      ever this remains a controversial issue among           vices, and participate in public life. Reports of
      Sunni and some Shiite groups: some leaders              “honor killings” are on the rise, and lawyers are
      fear that it could lead to the break-up of Iraq.        reportedly unwilling to work on such cases, for
      175
          This is a valid concern given the power that        fear of being targeted by extremists.179
      the Constitution as currently written accords              In August 2006, the U.S. Ambassador to
      regions once they are formed. If the Constitu-          Iraq noted that “the next three to four months
      tion is not amended, regional law would trump           are critical for this government to reverse the
      all federal law in conflict; the federal govern-        sectarian violence, particularly in Baghdad.”
      ment would not be able to tax the regions; and          Further, he stated that the militias must be
      the regions, once formed, would be able to              brought under control for Iraq to progress as
      establish their own militias.                           a successful state.180 Using the Iraqi Security
          A challenge on the provincial level is that         Forces to mitigate violence throughout the
      Iraqi governorates have limited capacity to             country is necessary, but the UN has made
      provide governmental services.176 Although              clear that “there can ultimately be no military
      NDI, IRI, other organizations, and the CAP              solution to the many challenges facing Iraq.”181
      program have made significant contributions             This places a significant premium on the
      under the USAID democracy and governance                successful development and sustainment of a
      program, their overall strategic impact appears         functional democratic structure.
      to be relatively modest thus far. The challenges
      facing those governing Iraq are not simply
      structural: much of the population mistrusts


                                                                               OCTOBER 30, 2006 I REPORT TO CONGRESS I   59
             Case 1:17-cv-02136-RJL
                      Oil and Gas   Document 132-6 Filed 02/05/20 Page 69 of 529

Sector Summaries


                             Democracy,
                             Education,
                             Private sector
                             development

   Economic and
Societal Development




 Education                                                           viding help for displaced citizens who con-
 Funding in the education subsector was fully                        tinue to flee because of increased sectarian
 expended by the end of this quarter although                        violence. Since last quarter, when SIGIR
 some residual expenditures remain, involving                        reported one million internally displaced
 additional school equipment.182 The FY 2006                         Iraqis, UNHCR has increased that estimate
 supplemental funding does not provide addi-                         to over 1.5 million displaced persons living
 tional funding directly to the subsector, but                       within Iraq itself. After the war, more than
 funding for capacity development will affect                        500,000 Iraqis were estimated to reside in
 training in the subsector. Unless there is fur-                     neighboring countries. That number is now
 ther development, this is the last quarter that                     estimated at 1.6 million living outside their
 SIGIR will review the subsection.                                   country, most of them in Jordan and Syria.185
    The final outputs in the education subsector                     The United States has allocated $186 million to
 are reviewed in Table 2-11. A total of 5,270                        migration and refugee assistance.186
 school projects have been completed with                               UNHCR operates in Iraq on an FY 2006
 funding from all sources (Development Fund                          budget of $29 million, relying significantly
 for Iraq, Commander’s Emergency Response                            on donor governments. At the end of this
 Program, etc). U.S. projects also trained more                      quarter, UNHCR was running a $9 million
 than 60,000 teachers183 and provided hundreds                       deficit in funds.187 Last quarter, $15 million in
 of thousands of desks, chairs, and chalkboards,                     IRRF funding was approved for UNHCR and
 and more than 3 million school kits.184                             International Committee of the Red Cross
                                                                     projects.188
 Refugees, Human Rights,                                                Despite Iraqi government efforts to estab-
 and Governance                                                      lish standards for human rights and the rule
 This quarter, the United Nations High Com-                          of law, the UN Assistance Mission for Iraq
 missioner for Refugees (UNHCR) shifted                              reports human rights violations occurring at
 focus from aiding returning Iraqis to pro-                          increasing rates.189 Security has been a sig-


Schools Repaired by U.S. Reconstruction Projects
Total Schools       Schools Needing           Projects                Projects in          Projects Not
(2003)              Repair (2003)             Completed               Progress             Yet Started
14,121              11,000                    2,358 – USAID IRRF 1    N/A – USAID IRRF 1   N/A – USAID IRRF 1
                                              741 – USAID IRRF 2      77 USAID IRRF 2      N/A USAID IRRF 2
                                              806 – PCO IRRF 2        1 (PCO)              3 – PCO IRRF 2
                                              1,365 – MNF-I           N/A – MNF-I          N/A – MNF-I

Sources: DoS, Section 2207 Report, Executive Summary, July 2006, p. 17 (Total Schools and Schools Needing
Repair, MNF-I data); GRD-PCO vetting comments, October 17, 2006 (PCO projects); all other metrics unchanged
since last quarter.

Table 2-11



60 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6WaterFiled 02/05/20 Page 70 of 529                                                             Oil and Ga


                                                                                 Sector Summaries


                                                                                                                                    Democrac
                                                        Security,                                                                   Education,
                                                        Justice                                                                     Private sec
                                                                                                                                    developme

                                                                                                                Economic and
                                                                                                             Societal Development




       nificant challenge in addressing these rising                one for private sector development. USAID
       humanitarian issues. According to the UN,                    also manages the microfinance program,
       local aid groups have been receiving threats for             under Izdihar, that was started by the CPA.195
       helping displaced families of different religious               The IRMO Office of Private Sector Develop-
       affiliations.190 As a result, many volunteers are            ment (OPSD), established under the Coalition
       leaving their agencies, reducing the capacity                Provisional Authority (CPA), was allocated
       of these organizations to respond.191 The                    $64 million from the IRRF.196 OPSD manages
       United States allocated $15 million to promote               contracts for several important components
       human rights in Iraq; current funding status is              of the private sector, including automation of
       unavailable.192                                              the Iraq Stock Exchange (ISX), support for a
                                                                    sustainable Business Center model, analysis
       Financial Management and                                     and recommendations for establishment of
       Economic Development                                         Economic Zones, and the drafting of the
       This section presents the key U.S. financial                 permanent Securities Law. Additional funds—
       management and economic development                          $25.9 million—were provided to the Overseas
       projects, as well as a general overview of the               Private Investment Corporation (OPIC) for
       outputs of these projects.                                   expanding the Iraq Middle Market Develop-
                                                                    ment Fund (IMMDF), a loan program that
       Projects Completed and Underway                              provides Iraqi companies with credit facilities
                                                                    of $35,000 to $5 million.197
       Financial management and economic devel-                        OPIC has provided $100 million of its own
       opment programs have been allocated $805                     (non-IRRF) funds to the IMMDF program
       million of the IRRF; $360 million was required               managed by an international non-govern-
       to offset Iraqi debt forgiven by the United                  mental organization (NGO). To date, OPIC
       States.193 Of the remaining $445 million,                    has expended more than $28 million and
       more than $100 million was allocated to the                  approved another $8 million.198
       agriculture subsector; the remainder went to                    Additionally, USAID has used most of the
       programs in economic governance and private                  funding in the subsector—$95 million in initial
       sector development. All funding in the sector                funds and $29.6 million in emergency funds—
       has been obligated.194                                       for a number of programs to create an enabling
          USAID manages the vast majority of the                    environment for the private sector to grow and
       funds in all three of these subsectors. USAID’s              generate employment. USAID has focused on
       private sector development funds (other than                 trade policy and World Trade Organization
       agriculture) are concentrated in two major                   (WTO) accession, capacity building within
       contracts: one for economic governance and                   business associations and the banking sector,




                                                                                    OCTOBER 30, 2006 I REPORT TO CONGRESS I   61
            Case 1:17-cv-02136-RJL
                     Oil and Gas   Document 132-6 Filed 02/05/20 Page 71 of 529

Sector Summaries


                             Democracy,
                             Education,
                             Private sector
                             development

   Economic and
Societal Development




investment promotion, privatization efforts,             Private Sector Development Program
strengthening accounting and auditing func-              (Izdihar)
tions, and microfinance activities.199
                                                         The EG program has focused on helping
Economic Governance                                      reform an antiquated banking system; the pri-
The USAID Economic Governance (EG)                       vate sector development program (Izdihar)204
program is designed to help “create an enabling          has implemented programs to increase lending
environment for private sector development.”200          opportunities for Iraqis. Izdihar helped
This is particularly important for the Iraqi             create the Iraq Company for Bank Guaran-
economy, which has been constrained by gov-              tees (ICBG), which will offer loan guarantees
ernment subsidies and state-owned enterprises            to private banks. The ICBG will allow Iraq’s
for decades. The $146 million contract has               microfinance industry to receive loans from
a base period completion date of September               private banks rather than just international
2007 and two one-year options, which USAID               donors.205 Eleven private Iraqi banks have
can exercise in response to continuing need,             contributed $3.7 million of their own funds to
performance, and the availability of funding.            provide the ICBG initial capital. Also, USAID
Current funding will take the activity through           is awarding a $5 million grant to capitalize the
early spring 2007.201                                    ICBG.206
   The EG program involves working with                      Izdihar has awarded nearly $10.5 mil-
Iraqi ministries to help them reform outdated            lion of $20 million in grants to microfinance
macroeconomic policies—fiscal, tax, customs,             institutions.207 USAID’s overall support to the
budget, insurance, pensions, and others. The             microfinance and private banking industry is
program also includes capacity development               more than $35 million, which reflects a com-
for Iraqi officials. These efforts feed into the         bination of grants for loan capital, operational
overall goal of helping Iraq comply with the             and infrastructural support, and technical
Stand-By Arrangement (SBA) with the IMF.                 assistance.208
The EG program involves 35 international                     At the end of last quarter, the program also
advisors and more than 100 Iraqi advisors who            developed a competitiveness study on the
work directly with ministry officials.202 The            Iraqi economy. The study identified “indus-
project works to support the Iraqi government            tries which possess intrinsic advantages (or
reforms required to meet 28 of the 58 IMF                relatively fewer disadvantages), and therefore
targets. USAID collaborates closely with Trea-           should be able to compete in an open market
sury on this program.203                                 with as little assistance from the public sector
                                                         as possible.”209 The study identified 30 high-
                                                         potential industries in Iraq, describing in detail
                                                         the competitive characteristics of 10 of these



62 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6WaterFiled 02/05/20 Page 72 of 529                                                                           Oil and Ga


                                                                                              Sector Summaries


                                                                                                                                                  Democrac
                                                                 Security,                                                                        Education,
                                                                 Justice                                                                          Private sec
                                                                                                                                                  developme

                                                                                                                              Economic and
                                                                                                                           Societal Development




      industries, including cement, tourism, and                         Iraqi dinar’s exchange rate during the past few
      plastics.210                                                       years, see Figure 2-21.
         WTO accession is being supported by a                               Also, Iraq continues to comply with the
      program designed to draft accession docu-                          December 2005 SBA with the IMF, which calls
      mentation, respond to questions posed by                           for a series of economic reforms, including the
      WTO member countries, conduct conformity                           gradual removal of subsidies on oil, electricity,
      assessments, and ultimately train Iraqi govern-                    and food. EG and Izdihar experts have helped
      ment officials to assess, respond, draft docu-                     the Iraqi government develop strategies to
      mentation, and move forward independent of                         meet the SBA requirements.213
      external assistance as much as possible.211                            This quarter, the Iraqi government affirmed
                                                                         its commitment to the SBA, and IMF released
      Outputs of U.S. Projects in                                        the first and second reviews under the SBA.214
      Financial Management and
      Economic Development                                               The reviews show that inflation remains a
                                                                         serious concern as the ongoing insurgency,
      U.S. projects have helped generate some clear                      shortage of goods, and supply disruptions in
      outputs in this subsector. The 2003 currency                       the non-oil economy push prices upward.215
      exchange in Iraq under CPA—a combined                              • Consumer price inflation in 2004 was
      effort of Iraq, the IRRF 1 Economic Gover-                             31.7% and is estimated at 31.5% for 2005—
      nance contract, and the United Kingdom—was                             below the SBA goal of 20%.216
      universally heralded as a success.212 For the




                            Figure 2-20
                            Currency
                            FIGURE   X     Exchange Rate
                            Dinars against
                            Currency          the U.S. Dollar,
                                          Exchange         Rate index (June 2004 = 100)
                            Source:
                            Dinars     IRMO
                                   against theWeekly    Status
                                               dollar, index   Report
                                                             (June 2004and Central Bank of Iraq
                                                                        = 100)
                            (10/6/2006)
                            Source: IRMO Weekly Status Report and Central Bank of Iraq



                             100
                                                                                             Dinars


                              95



                              90
                                   6/04                                                  9/06

                                          2004             2005                  2006




                                                                                                  OCTOBER 30, 2006 I REPORT TO CONGRESS I   63
            Case 1:17-cv-02136-RJL
                     Oil and Gas   Document 132-6 Filed 02/05/20 Page 73 of 529

Sector Summaries


                             Democracy,
                             Education,
                             Private sector
                             development

   Economic and
Societal Development




• The 2006 goal of 15% is also in jeopardy:              the Republic of Iraq Radio (RIR) network;
  Iraq’s Central Office for Statistics reported          al-Iraqiya satellite television channel; and Iraq’s
  an 8.3% surge in July to bring the year-to-            largest newspaper, Al Sabah.221
  date total to 32%. From July 2005 to July                 The second major media development
  2006, inflation in Iraq was nearly 70%.217             project is a $3 million USAID contract funded
                                                         by the IRRF that supports training and
   For further information on inflation in Iraq,         technical assistance for media outlets. These
see the insert to this Report. Other economic            programs focus on training journalists in
indicators in Iraq include:                              professional writing and business techniques,
• Per capita GDP is rising in Iraq, from $949            sustaining the National Iraqi News Agency
   per person in 2004 to an estimated $1,189             (NINA), and providing grants to media outlets
   in 2005 and $1,635 in 2006. These increases           for equipment upgrades.222
   are above the pace set by the SBA.218
• External debt remains large in Iraq. The lat-          Outputs of U.S. Media Projects
   est estimates show that debt was $63 billion          The Iraq Media Network (IMN) serves as the
   (183% of GDP) at the end of 2005. Iraqi               public service broadcaster in Iraq, operating
   external debt is expected to decline to about         from newspapers, television, and radio. IMN is
   $48 billion (102% of GDP) by the end of               operated and maintained by Iraqis to provide
   2006.219                                              quality, independent coverage of international
                                                         and local news. Iraq boasts 218 media outlets
Media                                                    nationwide, with Erbil, Baghdad, and Basrah
This section presents the key projects in                showing the highest concentrations of media.
media development and reports on outputs.                Iraq’s media outlets are shown in Figure 2-22.
According to USAID, the two primary aims
of media development projects in Iraq are                Challenges
strengthening Iraq’s commercial media sector
and increasing capacity within the indepen-              Media development in Iraq faces many chal-
dent news and public affairs sector.220                  lenges. Journalists and news publications in
                                                         Iraq continue to be the target of threats and
Projects Completed and Underway                          attacks. According to the Committee to Protect
                                                         Journalists, 85 journalists and 35 media sup-
The Development Fund for Iraq (DFI) financed             port workers have been killed since March
the creation of the Iraq Media Network (IMN)             2003. 223 In August of this quarter, a suicide
through a $95 million contract awarded                   bomber attacked Al Sabah, killing two people
in 2004. From the existing organization of               and wounding 20.224
integrated media networks, IMN established



64 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6WaterFiled 02/05/20 Page 74 of 529                                                                                    Oil and Ga


                                                                                                 Sector Summaries


                                                                                                                                                           Democrac
                                                           Security,                                                                                       Education,
                                                           Justice                                                                                         Private sec
                                                                                                                                                           developme

                                                                                                                                       Economic and
       FIGURE X                                                                                                                     Societal Development
        Media
      Figure 2-22Outlets in Iraq by Governorate
       Source:Outlets
      Media    IREX - ICSPinMedia
                             IraqTeam, 10/1/2006
                                  by Governorate
      Source: IREX - ICSP Media Team, 10/1/06


                                                                       Dahuk T
                                                                                                 T
            Total Number of                                                           R M
                                                                                         N
            Media Outlets Nationwide: 218
                                                           Ninewa                Erbil R/T


            Total Number of Media Outlets                                                    T                 R
            per Governorate                                                      Tameem R               Sulaymaniyah

                     >50

                     30-50                                                 Salah al-Din
                                                                                     T
                     5-29                                                                                              T R
                                                                                                         R              N A
                     <5                                                                      Baghdad         Diyala
                     No data
                                                   Anbar
                                                                                              M
                                                                                              T N                  Wassit
                                                                                     N             R
                                                                             T     R           Babylon              T N
                                                                              Kerbala            R/T
                                                                                                                                    N R
                                                                                                                            R/T
                                                                                                         R N
                                                                                                       Qadissiyah                   Missan
            Type of Media Outlet(s) Present                                              N
                                                                                 T
            in Governorate
                                                                                 R M                                   Thi-Qar
             M      MAGAZINE                                                                                                  T R    N
                                                                            Najaf                                                          T N
              T     TELEVISION                                                                                                               M
                                                                                                       N R
              R     RADIO                                                                                                            Basrah R
                                                                                                       Muthanna
             A      NEWS AGENCY
             N NEWSPAPER
             R/T    RADIO/TELEVISION




                   media map.ai

         Violence affects more than just the safety of
      journalists: broadcasts of violence are believed
      to inflame sectarian tensions in the country. In
      late August, the Iraqi government banned the
      airing of violent images.225 In September, the
      Iraqi government ordered the Arabic satellite
      network, Al-Arabiyz, to shut down its Baghdad
      operations for one month. The United States
      responded by urging Iraq’s government to
      respect press freedoms.226



                                                                                                       OCTOBER 30, 2006 I REPORT TO CONGRESS I   65
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 75 of 529

Sector Summaries




66 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Water               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 76 of 529 Oil and Gas

                                                                                                   Sector Summaries


        SECTOR REPORT

                                                                                                                                  Democracy,
Security,                                                                                                                         Education,
Justice                                                                                                                           Private sector
                                                                                                                                  development

                                                                              Amzick Border Fort



                           Status of The SECURITY
                           AND JUSTICE Sector
                           This section covers IRRF funding for the           • As of September 27, 2006, more than 88%
                           security and justice sector. It does not include     of the $6.31 billion IRRF allocation in this
                           security-related funding obligated for projects      sector had been expended.
                           in other sectors.                                  • As of October 18, 2006, 43% of the cumula-
                               DoD has reported that the levels and nature      tive $8.4 billion ISFF allocation had been
                           of the violence continue to pose a serious           expended.
                           challenge to the reconstruction effort. Further,   • An additional $1.7 billion was approved for
                           DoD sees conditions in Iraq that could poten-        ISFF in the FY 2007 Defense Appropria-
                           tially lead to civil war.227                         tions Bill. These funds will remain available
                               GAO cited a DoS assessment that “a base-         until September 30, 2008.
                           line of security was a prerequisite for moving     • As of October 18, 2006, 312,400 members
                           forward on the political and economic tasks.”        of the Iraqi Security Forces, which include
                           GAO also reported that the lack of adequate          both military and police personnel, have
                           security has diverted considerable resources         reportedly been trained, equipped, and
                           from the reconstruction effort that have             fielded, according to DoS. Some questions
                           precipitated project cancellations or scope          persist about whether all the trained police
                           reductions.228                                       are actually operational.
                              IRRF funding intended to support the            • As of October 6, 2006, 88% of IRRF-funded
                           progress of security and justice resources           projects had been completed in the security
                           in Iraq has been almost fully obligated and          and justice sector.229
                           expended, but more funding has been added
                           through the Iraq Security Forces Fund (ISFF)       Figure 2-23
                                                                              Security and Justice Sector as a
                                                                                                               FIGURE X
                                                                                                        Security and Justice Sector
                           from the FY 2007 DoD budget. Figure 2-23           Share of IRRF Funds
                                                                                                        as a Share of IRRF Funds
                                                                              Percent of $18.44 Billion
                           shows the sector funding as a portion of the                                       Percent
                                                                              Source: DoS Iraq Weekly Status Report   of $18.45 Billion
                                                                                                                    (9/27/2006)
                                                                                                              Source: DOS Iraq Weekly Status Report (9/27/2006)
                           IRRF.
                              SIGIR makes the following observations
                           about IRRF- and ISFF-funded activities in this                                                                          Security
                           sector:                                                                                                                 & Justice
                                                                                                                                        34%
                           • More U.S. funds have been committed to
                               security and justice than any other recon-
                               struction sector; almost $15 billion of the
                               IRRF and ISFF has been allocated.
                                                                                                    OCTOBER 30, 2006 I REPORT TO CONGRESS I   67
Water                   Case 1:17-cv-02136-RJL Document
                                                  Oil and Gas 132-6 Filed 02/05/20 Page 77 of 529

            Sector Summaries


                                                                     Democracy,
Security,                                                            Education,
Justice                                                              Private sector
                                                                     development

            Security and Justice




            Activities in the Security                                Military/Police Force
            and Justice Sector                                        Development and Support
            As the number of trained and equipped mem-
            bers of the Iraqi Security Forces approaches              Work in this sector has focused on building
            the targets set by coalition and Iraqi offi-              military and police forces, mostly with ISFF-
            cials, activities in the sector have shifted to           funding; the effort has resulted in 312,900
            improving logistical, command and control,                trained and equipped military and police
            and leadership capabilities—particularly                  personnel, as of October 18, 2006.232 The initial
            within the Ministry of Defense and the Min-               force generation plans for the Ministry of Inte-
            istry of Interior.                                        rior and the Ministry of Defense are expected
                For executive summaries of two SIGIR                  to be completed by the end of 2006, when the
            audits this quarter of non-construction                   effort will shift to replacing force losses.233
            activities in the security and justice sector, see
            Section 3 of this Report. For summaries of                Construction
            inspections of the Ninewa Provincial Police
            Headquarters and Baghdad Police College, see              In this sector, IRRF has funded the construc-
            Section 3.                                                tion and rehabilitation of border forts, fire
                The Inspector General visited the Baghdad             stations, police stations, public safety training
            Police College during his visit to Iraq this              academies, prisons and corrections facilities,
            quarter. This project stands out as one of the            courthouses, and witness-protection facili-
            most problematic major IRRF construction                  ties.234 These projects have been implemented
            projects that SIGIR has inspected in Iraq.                steadily, and the last IRRF-funded construc-
                                                                      tion project in the sector is scheduled to be
            Programs and Activities                                   completed by December 2007.235
            Completed and Underway                                       Last quarter, SIGIR reported that work on
            IRRF projects focus on facilities construction            the Baghdad Police College was scheduled to
            and refurbishment. For a detailed list of proj-           be completed in summer 2006. This quarter,
            ects funded by the IRRF, see Figure 2-24.                 however, SIGIR Inspections identified a variety
               Approximately 88% of IRRF funds for mili-              of construction deficiencies associated with
            tary and police forces have been expended.230             this facility and health concerns that require
            As of October 18, 2006, 43% of ISFF-funding               prompt attention. SIGIR Inspections also
            had been expended.231                                     completed an assessment on the construction
                                                                      performed at the Ninewa Provincial Police
                                                                      Headquarters in Mosul, which has suffered
                                                                      major schedule delays because of the contrac-
                                                                      tor’s inability to correct deficiencies and com-
                                                                      plete tasks outlined by the contract. GRD-PCO


            68 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page
                                                       Water 78 of 529



                                                                          Sector Summaries


                                                                                    Security,
                                                                                    Justice



                                                                                                      Security and Justice
      Figure 2-24
      Status of Security and Justice Projects
      Source: IRMS and USAID Activities Report
      (10/6/2006)




            Completed                                  Ongoing 8.0%
              87.6%
                                                       Not Started 4.4%




                       1,722 Projects
                          Planned              NOT       ONGOING
                                             STARTED
                                                                            Not
                                   Subsector                              Started Ongoing Total

                             Facilities Repair                               7        38         45

                    Iraqi Civil Defense Corps                               18        26         44

                    Establish New Iraqi Army                                10        29         39

              Police Training & Assistance                                  19        12         31

                              Miscellaneous                                  8          6        14

                        Border Enforcement                                   2        10         12

              Judicial Security & Facilities                                 2          7         9

             Reconstruction of Detention                                     2          2         4
                                Facilities

             Security & Law Enforcement                                      2          2         4

              Witness Protection Program                                     2          2         4

                             Penal Facilities                                2          1         3

        Public Safety Training & Facilities                                  2          0         2

       Commanders Humanitarian Relief                                        0          1         1
              & Reconstruction Program
        Investigations of Crimes Against                                     0          1         1
                              Humanity

            Facilities Protection Services*                                  0          0         0

                     National Security                                       0          0         0
              Communications Network*

                                        Total                               76       137        213

                                                 *Completed

                                SECproj



                                                                             OCTOBER 30, 2006 I REPORT TO CONGRESS I   69
Water                   Case 1:17-cv-02136-RJL Document
                                                  Oil and Gas 132-6 Filed 02/05/20 Page 79 of 529

            Sector Summaries


                                                                     Democracy,
Security,                                                            Education,
Justice                                                              Private sector
                                                                     development

            Security and Justice




            terminated the contract and turned it over to             The CCCI has 12 panels operating throughout
            MNSTC-I to be re-awarded. As of September                 Iraq but focuses most of its work in Baghdad,
            22, 2006, the construction of this project was            processing an average of 118 insurgency-
            50% complete.236 Finally, SIGIR Inspections               related cases per month. As of August 2006,
            assessed the quality of work performed at the             the CCCI had 826 criminal cases pending or
            now-operational Al Kut Training Academy.                  under active prosecution.240
            For the executive summaries of these three                   The Ministry of Defense reported to SIGIR
            inspections, see Section 3 of this Report.                that corruption in its ranks seems to be under
                As SIGIR reported last quarter, two cor-              control and that Iraqi inspectors general
            rectional facility design-build contracts were            recorded 69 complaints for 2006, resulting
            cancelled. They have since been re-awarded                in 51 investigations. The Ministry of Interior,
            to local Iraqi firms as fixed-price contracts.            however, reported corruption in its contracting
            The design-build contract for the Khan Bani               process, including bribery. The Ministry’s
            Saad Correctional Facility in central Iraq                inspectors general received 573 complaints in
            was re-awarded on September 15, 2006, and                 2006, resulting in 350 investigations. Several
            is estimated to be completed by June 2007.                U.S. government agencies—including GAO,
            The Nassriya Correctional Facility was                    INL, and USAID—have programs to help the
            re-awarded on September 25, 2006, and is                  Iraqi government mitigate corruption. For
            estimated to be completed by May 2007. Both               a more detailed assessment of current U.S.-
            facilities are 65% complete.237                           funded anticorruption activities in the security
                Renovations on the Al-Zab Courthouse                  and justice sector, see “Anticorruption
            in Kirkuk began in October 2005 and were                  Activities,” later in this section.
            reported as being complete as of September
            28, 2006.238 Finally, 265 border forts have been          Outputs of Programs Funded by
            constructed to date, 10 are ongoing, and 2 have           IRRF 2 and ISFF
            not yet begun.239
                                                                      Outputs of U.S. projects in this sector include
            Non-construction Initiatives                              prison construction, as well as several non-
                                                                      construction outputs, including the fielding,
            In addition to training and fielding the Iraqi            training, and equipping of Iraqi military and
            Security Forces, several initiatives are in prog-         police forces.
            ress to promote oversight and transparency in
            the security and justice sector. The Department           Fielding and Equipping Trained
            of Justice (DoJ) has been working with DoS                Troops and Police
            to support the expansion and functioning of
            the Central Criminal Court of Iraq (CCCI), in             As of October 18, 2006, the breakdown of the
            addition to advising and training Iraqi judges.           312,400 Iraqi military and police forces that


            70 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page
                                                       Water 80 of 529



                                                                        Sector Summaries


                                                                                   Security,
                                                                                   Justice



                                                                                                   Security and Justice




      have been trained and equipped for security         forces.245 For the executive summary of the
      operations:                                         SIGIR audit of energy infrastructure protec-
      • 131,600 Iraqi Army, Navy, and Air Force           tion, see Section 3 of this Report.
         personnel241                                        To determine the readiness of Iraqi security
      • 180,800 police, highway patrol, and other         and police forces, the coalition uses the Transi-
         Ministry of Interior officers242                 tion Readiness Assessment (TRA) process.246
                                                          These metrics have changed over time as
      The coalition and the Iraqi Ministry of Interior    key personnel rotate, equipment is added or
      intend to field 188,200 trained and equipped        replaced, and the tempo of unit operations
      personnel, and the force-generation plan            changes. Because the unit-level TRA assess-
      for Iraqi Army Forces under the Ministry of         ments are classified,247 however, this Quarterly
      Defense proposes an end-strength of approxi-        Report will not assess the unit-level readiness
      mately 137,500 soldiers.243                         of the Iraqi Security Forces in terms of per-
         SIGIR Audit 06-033 reports that 277,600          sonnel, command and control, equipment, and
      weapons had been issued as of August 2006,          leadership shortfalls.
      with plans to equip the entire Iraqi Security          Since September 18, 2006, 114 Iraqi Army,
      Force. For an executive summary of the SIGIR        Special Operations, and SIBs were at various
      audit of weapons provided by DoD and funded         levels of assessed capability and regularly
      by the IRRF, see Section 3 of this Report.          conducting counter-insurgency operations.
         The coalition is also focusing its efforts on    Of these, 92 battalions are assessed as capable
      building combat service support forces to pro-      of operating “in the lead” or independently,
      vide key enablers to Iraqi combat forces, such      and 88 Iraqi Army battalions control their
      as logistics and transportation support, intel-     respective areas of responsibility. All 27 of the
      ligence, surveillance, and reconnaissance.244       National Police battalions conduct counter-
      For an executive summary of the SIGIR audit         insurgency operations, and two of these
      of U.S. efforts to develop logistics capabilities   currently have the lead in their respective
      within the Iraqi Security Forces, see Section 3     areas of responsibility. Finally, one-third of the
      of this Report.                                     company-sized operations in Iraq were report-
         The United States has invested more than         edly being conducted independently by Iraqi
      $320 million to improve Iraq’s capability to        forces.248
      protect its oil and electric infrastructure, a
      responsibility that is shared by the Ministries     Construction
      of Defense, Oil, and Electricity. Such U.S.-
      funded initiatives include training and equip-      When all of the prison facilities currently
      ping the Strategic Infrastructure Battalions        underway are completed, which is tentatively
      (SIBs) and partnering coalition forces with         scheduled for April 2007, Iraq’s prison capacity
      Iraq’s various energy infrastructure protection     is expected to increase by 4,800 beds. Despite


                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   71
Water                   Case 1:17-cv-02136-RJL Document
                                                  Oil and Gas 132-6 Filed 02/05/20 Page 81 of 529

            Sector Summaries


                                                                     Democracy,
Security,                                                            Education,
Justice                                                              Private sector
                                                                     development

            Security and Justice




            this increased capacity; however, it is esti-              August, the Iraqi Police Service graduated
            mated that an additional 20,000 beds will still            1,100 officers from its advanced specialty
            be needed to meet Iraq’s correctional facility             courses in Baghdad and Erbil, as well as 5,326
            needs. DoD reported that the “Iraqi Correc-                police recruits from various 10-week basic
            tions System has not demonstrated the capa-                training courses throughout the country.
            bility to effectively resource and run a major             Overall, more than 84,000 Iraqi Police have
            facility.”249                                              completed basic training courses, and an addi-
               This lack of prison capacity contributes to             tional 43,000 have completed the Transitional
            an environment that allows abuses in Iraqi                 Integration Program.253 There is no accurate
            detention facilities and forces detainees to wait          data to account for how many of these trainees
            for long periods of time before charges against            are operational.
            them are resolved. The inability of the judicial              Aside from in-class training, the coalition
            infrastructure to process cases quickly, train an          has fielded more than 160 Police Transition
            adequate number of judges, and shield offi-                Teams (PTTs), as of August 2006. These teams
            cers of the court from coercion enhances this              include International Police Liaison Officers
            problem. To mitigate the challenge of threats to           who go out to police stations throughout Iraq
            judges, U.S. marshals have assisted in pro-                to assist with in-station training and devel-
            viding security for judges and judicial facilities         opment. In addition to the PTTs, there are
            and have worked with the MNF-I to begin                    27 Border Transition Teams (BTTs) and 38
            training an Iraqi Marshals Service.250                     National Police Transition Teams.254
                                                                          There has been a particular focus this
            Training Initiatives                                       quarter on further developing the National
                                                                       Police, a paramilitary force that can bridge the
            The 2006 Training Plan for the Ministry of                 gap between the police and the military. In
            Interior establishes common training stan-                 early August 2006, a three-step phased training
            dards and emphasizes human rights, ethics,                 process was initiated for the National Police:255
            and the rule of law. However, these programs                   Phase 1: Assessment teams of coalition and
            do not appear to have yet succeeded in                         Ministry of Interior forces conduct leader-
            changing the culture of the police, who have                   ship assessments and unit inspections.
            traditionally relied on coercive measures to                   Phase 2: An entire brigade travels to a
            obtain confessions.251                                         training area for three weeks to focus on
               Training academies are expected to be                       civil policing skills at both the individual
            turned over to Iraqi control by the end of                     and unit levels. This phase was slated to
            2006.252 But the largest training facility, the                begin in October 2006.
            Baghdad Police Academy, has a number                           Phase 3: A National Police Training Center
            of significant infrastructure problems and                     of Excellence is established to evaluate
            may not be ready to transfer on schedule. In                   police officers and battalions on their


            72 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page
                                                       Water 82 of 529



                                                                         Sector Summaries


                                                                                    Security,
                                                                                    Justice



                                                                                                    Security and Justice




          combat and policing skills. This is slated to       next few months, the IGFC is expected to
          begin in 2007.                                      assume control of the remaining ten Iraqi
                                                              Army divisions.259
      Outcomes of Programs Funded by
      IRRF and ISFF                                           There are significant concerns, however, that
      To better assess the outcomes of IRRF and            sectarian divisions permeate the leadership
      ISFF projects in the security and justice sector,    ranks of the Iraqi Security Forces, with Sunni,
      this section reviews the current transition of       Shia, and Kurdish soldiers serving mostly in
      security responsibilities to Iraqi control and       their respective geographic areas and under
      the status of capacity development at both the       commanders from their own sectarian or
      Ministries of Interior and Defense.                  regional backgrounds.260

      Transition to Iraqi Control                          Capacity Development

      These transition milestones were reached             As the initial force generation plans for the
      during this reporting period:                        Ministries of Defense and Interior approach
      • On July 13, 2006, security responsibilities        completion, there is increased emphasis on
         for the southern governorate of Muthanna          developing Iraq’s institutional capacity to
         were transferred to the Iraqi Police Service,     direct, support, and sustain security forces.
         leaving security for that area in the hands of    DoD reports that the overall TRA for the
         the provincial governor and police force.256      Ministry of Interior is “partly effective.” DoD
      • On September 21, 2006, the governor of the         stresses that the Ministry’s Transition Team is
         Thi-Qar governorate in southern Iraq took         working to improve this assessment and that
         over governmental and security responsi-          DoD has requested $151 million for Ministry
         bilities from coalition forces. This event is     of Interior sustainment in the FY 2007 Budget
         particularly significant because Thi-Qar is       Amendment request. Throughout the next
         three times the size of Muthanna, contains        quarter, this team will focus on improving the
         critical oil and transportation infrastruc-       logistics system for the Ministry of Interior.261
         ture, and includes the city of Nassriya.257           This quarter, a SIGIR audit (06-032) found
      • 51 Forward Operating Bases have been               that some progress has been made in building
         turned over to Iraqi control, out of a total of   logistics capabilities within the Iraqi Army and
         110.258                                           in transitioning these capabilities to the Min-
      • The Iraqi Ground Forces Command (IGFC)             istry of Defense. The audit notes, however, that
         assumed command and control responsi-             successfully transitioning the logistics opera-
         bilities for the 8th Iraqi Army Division in       tion to the Ministry of Defense by January 1,
         early September and for the 4th Iraqi Army        2008, will face significant challenges. The audit
         Division in mid-September. During the             further notes that the planning for logistics


                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   73
Water                    Case 1:17-cv-02136-RJL Document
                                                   Oil and Gas 132-6 Filed 02/05/20 Page 83 of 529

            Sector Summaries


                                                                      Democracy,
Security,                                                             Education,
Justice                                                               Private sector
                                                                      development

            Security and Justice




             capabilities for the Ministry of Interior is                  Two recent efforts to mitigate the volatile
             incomplete and that there will be serious                  security situation were announced late last
             challenges in successfully implementing and                quarter:
             transitioning logistics capabilities to support            • On June 14, Operation Together Forward
             the Iraqi police force in the near term.                      was launched to increase security through-
                                                                           out Baghdad. The second phase of this
             Challenges                                                    operation was launched in early August
                                                                           2006; as of early October, there were more
             Violence in Iraq continues to pose a significant              than 60,000 coalition and Iraqi forces in
             challenge to progress in this sector.                         Baghdad.266 The UN subsequently reported
                                                                           that the number of casualties in Baghdad
             Mitigating the violence                                       dropped from July to August, though the
                                                                           rate began to increase again toward the end
             On September 14, 2006, the UN Secretary                       of August for both Baghdad and the other
             General’s Special Representative told the                     governorates.267 The overall effectiveness of
             Security Council that Iraq has become one of                  this operation has yet to be determined, but
             the most violent conflict areas in the world and              coalition assessments reported in the media
             that the challenges facing Iraqis have never                  suggest that it has not achieved its objec-
             been more daunting.262 In late August, DoD                    tives (see Table 2-12).
             reported that the average number of weekly                 • On June 25, the Prime Minister announced
             attacks increased by 15% since May 2006, and                  the National Reconciliation Plan, and the
             Iraqi casualties increased by 51% over that                   High Committee for National Reconcilia-
             same timeframe, with much of the violence                     tion held its first session on July 22, 2006.
             occurring in Baghdad. Violence has also been                  On August 26, 2006, a conference of tribal
             on the rise throughout southern Iraq, par-                    leaders took place in Baghdad, resulting in
             ticularly in Basrah.263 And at publication time,              a condemnation of sectarian violence and
             October 2006 was the most lethal month for                    endorsement of the plan.268
             U.S. forces since January 2005.
                The Inspector General of the Ministry of                   According to DoD, “[s]ectarian tensions
             Human Rights told SIGIR in an interview last               increased over the past quarter, manifested
             quarter that kidnappings, killings, corruption,            in an increasing number of execution-style
             and overall security are all getting worse,264             killings, kidnappings, and attacks on civilians,
             and the DoD has reported that conventional                 and increasing numbers of internally displaced
             criminal elements are increasingly capital-                persons.” Sectarian violence has also been
             izing on instability and that their activities are         increasing in Kirkuk and in the Diyala gover-
             becoming more difficult to distinguish from                norate.269 The UN Secretary General recently
             those of insurgents and terrorists.265                     issued a report expressing concern “that militia


             74 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page
                                                       Water 84 of 529



                                                                                       Sector Summaries


                                                                                                  Security,
                                                                                                  Justice



                                                                                                                  Security and Justice




      Operation Together Forward Assessment
                                                      Average Attacks by Baladiyah Comparison
                                3/14/2006–                   6/14/2006–                  8/7/2006–                  9/24/2006–
      Baladiyahs                 6/13/2006                    8/06/2006                  9/23/2006                   10/6/2006
      Mansour                             7.0                            6.1                      7.3                         10.7
      Bayaa                               2.3                            2.8                      3.5                          6.0
      Kadhamiya                           1.1                            1.1                      1.8                          3.2
      Thawra                              0.8                            0.9                      0.4                          0.2
      New Baghdad                         1.7                            1.4                      2.1                          1.5
      Karrada                             1.1                            1.1                      0.9                          1.3
      Rusafa                              0.9                            1.3                      1.3                          1.9
      Doura                               3.8                            5.6                      5.6                          6.5
      Karkh                               0.5                            0.9                      0.6                          0.9
      Adhamiya                            3.1                            4.1                      4.7                          3.9
      Totals                            22.3a                           25.3b                  28.2b                          36.1c


      Sources: DoS, Iraq Weekly Status report, October 18, 2006, p.7.
      Notes: a Scales of Justice daily average
       b Operation Together Forward daily average
       c Operation Together Forward daily average (Ramadan)


      Table 2-12



      elements have infiltrated governmental and law                     power lines has become nearly impossible
      enforcement institutions, thus undermining                         because of death threats and sniper attacks on
      the confidence of the Iraqi people in State                        repair crews. As a result, the city has had to
      institutions.”270                                                  rely solely upon production from within the
                                                                         Baghdad Ring, where only about 800 MW of
      Infrastructure Security                                            power is available—barely enough to provide a
                                                                         few hours of electricity to the 7 million people
      Critical infrastructure remains a high-value                       living in the capital. The other provinces, in
      target for insurgent attack. Although the SIBs                     contrast, have 14-22 hours of power per day.
      continue to increase in size and capacity, only                        Sabotage of this type, combined with aging
      one has been assessed as capable of planning                       and poorly maintained infrastructure, and
      and executing independent operations. All of                       criminal activity continues to constrain Iraq’s
      the SIBs still require logistical support from the                 oil and electricity production nationwide. It
      coalition.271                                                      also affects oil exports, and the availability of
         This issue was particularly evident this                        refined oil products for domestic use. All of
      month in the areas around Baghdad. The                             these factors have contributed to electric pro-
      capital has been virtually isolated from the                       duction and distribution that is far below the
      national power grid by attacks targeting the                       ever-increasing consumer demand.
      electrical lines into the city. Repair of these


                                                                                          OCTOBER 30, 2006 I REPORT TO CONGRESS I   75
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 85 of 529

Sector Summaries




76 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 86 of 529

                                                                                          Sector Summaries


SECTOR REPORT

                                                             Healthcare




                  Status of the health care SECTOR
                  U.S. reconstruction spending in this sector has            role in management oversight of the direct
                  focused on building, rehabilitating, and equip-            contracts with Iraqi companies. Construc-
                  ping medical facilities, as well as providing              tion started between August and September
                  immunization, training, and other health                   for the majority of these re-awarded PHC
                  services.                                  Electricity     contracts;272 only 7 of 142 planned Model
                     SIGIR makes these observations about                    PHCs, however, have been completed
                  progress in the health care sector:                        to date.
                  • More than 65% ($530 million) of the                  • Of the 20 hospitals undergoing rehabilita-
                     sector’s $819 million had been expended by              tion, 12 have reportedly been completed.
                     the end of this quarter. For sector alloca-             The original design-build contract was
                     tions as a share of the total IRRF, see Figure          cancelled for eight hospitals, and the work
                     2-25.                                                   on those hospitals was re-awarded under a
                  • Approximately 36% of all projects in this                series of fixed-price contracts to Iraqi firms.
                     sector funded by the IRRF have been com-
                     pleted, but progress has been impeded by            IRRF-funded Activities in the
                     security and management problems. Oil and GasHealth Care Sector
                  • GRD reported to SIGIR that management                As of September 27, 2006, approximately 95%
                     of the Primary Healthcare Center (PHC)              of the sector’s funding had been obligated, and
                     program has improved during this quar-              more than 65% had been expended.273 By early
                     ter because GRD has taken a more direct             October, 85 of 237 health care sector projects
                                                                        Figure 2-25
                                                                        Health Care Sector      FIGURE
                                                                                                  as a X
                                                                        Share of IRRF Funds     Health Care Sector
                                                                        Percent of $18.44 Billion
                                                                                                as a Share of IRRF Funds
                                                                        Source: DoS Iraq Weekly StatusofReport
                                                                                             Percent     $18.45 Billion
                                                                        (9/27/2006)          Source: DOS Iraq Weekly Status Report (9/27/2006)



                                                             Democracy,                             Health Care
                                                                                                            4%
                                                             Education,
                                                             Private sector
                                                             development




                                                                                              OCTOBER 30, 2006 I REPORT TO CONGRESS I   77
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 87 of 529

Sector Summaries


                             Healthcare



   Health Care




                             Electricity



were reportedly completed,274 with security              • Of the unfinished PHCs, 32 are 90-100%
delays and contractor failure significantly                complete, and 31 are 75-90% complete.
limiting construction initiatives to date.               • The remaining 72 are at various stages
   Figure 2-26 shows hospital construction                 of completion between 10% and 75%
projects in Iraq by governorate.                           complete, averaging a completion rate of
                       Oil and Gas
   Figure 2-27 shows the status of projects in             approximately 53%.
the health care sector.
                                                            Overall, the PHC program administered by
Key Projects Completed                                   GRD-PCO is 69% complete, and it is estimated
and Underway                                             that it will be finished by August 2007.278
                             Democracy,
                             Education,
Model Primary HealthCare Centers
                             Private sector              Hospitals
                             development


SIGIR reported in a previous audit that 150              The hospital rehabilitation program has also
PHCs were originally planned for Iraq using              been delayed. The program’s original goal
IRRF 2 funding, but because of cost increases,           was to renovate 17 maternity and children’s
that planned total was reduced to 142. One of            hospitals, but this number was increased to 20
those projects was funded separately through             in December 2004.279 Currently, GRD-PCO
the Commander’s Emergency Response Pro-                  oversees the refurbishment of 20 hospitals
gram. After the PHC design-build contract was            under the original design-build contract, as
cancelled for all but 20 of these PHCs, GRD              well as the construction of one additional hos-
re-awarded the remaining 121 to on-site Iraqi            pital that was being overseen by USAID until
firms under fixed-price contracts.275 As of late         this quarter.
September 2006, 37 PHCs were slated to be                • Of the 20 hospitals under the design-build
completed by the end of November 2006.276                    contract, 12 have been completed by the
Moreover, seven PHCs have been delivered                     contractor, and the other 8 have been re-
to the Ministry of Health, with six of those                 awarded with $17 million of the IRRF in
currently open to serve patients and the sev-                fixed-price contracts to Iraqi contractors.
enth set to open by the end of October 2006.                 One hospital—the Ramadi Women’s and
   During his visit to Iraq this quarter, the                Children’s Hospital—was completed on
Inspector General met with the Deputy                        September 16, 2006.280 GRD-PCO reported
Minister of Health, who reported that the                    that all hospital rehabilitations in its hos-
quality of construction work at one of the                   pital program are currently 85% complete,
PHCs in Baghdad was very poor and that,                      with completion expected by February 1,
although it had been “turned over,” it was not               2007.281
being used. 277



78 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 88 of 529

                                                                                        Sector Summaries


                                                                      Transportation,
                                                                                                                                         Healthcare
                                                                      Communications
       FigureX 2-26
    FIGURE
     Hospitals
    Hospitals by by Governorate
                 Governorate
      Number    of Projects                                                                                             Health Care
    Number  of Projects
      Source:
    Source:    IRMS
            IRMS   andand USAID
                        USAID   Activities
                              Activities   Report
                                         Report 10/6/2006
      (10/6/2006)




                                                                      Overview                                                           Electricity




        Hospitals
                >3

                2-3

                1
                                                                      Water                                                              Oil and Gas
                Not Applicable



            9 Projects Ongoing
           12 Projects Completed


                                                                                                                                         Democracy
                                                                      Security,
       HCmap.ai                                                       Justice
                                                                                                                                         Education,
                                                                                                                                         Private sect
                                                                                                                                         developme

        Figure 2-27
        Status of Health Care Projects
        Source: IRMS and USAID Activities Report
        (10/6/2006)




                              Completed
                                35.9%

                                                   Not Started 0.8%
                          Ongoing
                           63.3%



                          237 Projects
                            Planned            NOT      ONGOING
                                             STARTED
                                                                                          Not
                                    Subsector                                           Started Ongoing Total

                    Primary Healthcare Centers                                            0        135       135

                                     Hospitals                                            2         11         13

                      Equipment Procurement                                               0          4          4

                      Nationwide Hospital and                                             0          0          0
                          Clinic Improvement*

                                         Total                                            2        150       152

                                                 *Completed




                HCproj
                                                                                          OCTOBER 30, 2006 I REPORT TO CONGRESS I   79
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 89 of 529

Sector Summaries


                             Healthcare



   Health Care




                             Electricity



          Basrah Children’s Hospital                     Outputs of IRRF-funded
    Until this quarter, USAID was managing               Health Care Projects
    construction of the Basrah Children’s Hos-
    pital. In early June, however, USAID issued          Health Care Facilities
    a stop-work order to the contractor, and
                          Oil and Gas
    the subcontract was terminated in early              The prime contractor for IRRF-funded health
    August 2006. A new fixed-price contract              facilities was to provide and install medical and
    was awarded on September 30, 2006. Man-              dental equipment sets for each of the 150 PHCs.
    agement of the contract was subsequently             Medical equipment and furniture sets have
    turned over from USAID to GRD-PCO.282                been purchased for all PHCs using $120 million
                             to SIGIR that 30% of
    GRD-PCO reportedDemocracy,                           in IRRF funding.286 The equipment and sets
                          Education,
    the construction was completed
                          Private sector as of mid-      that have not already been installed have been
                          development
    October. The hospital is estimated to be fin-        warehoused for future installation. To date,
    ished by July 2008, with equipment inte-             only six PHCs are serving the needs of Iraqi
    gration and other move-in items slated to            patients, though GRD-PCO notes that it has
    continue into early 2009. Once completed,            assumed more direct involvement in managing
    the hospital will have 94 beds, two utility          the re-awarded fixed price contracts in the PHC
    buildings, and a 36-bed residence building;          program this quarter.287
    its total cost will be funded from a number             The PHC program was expected to provide
    of funding streams, including IRRF 2.283             health care services to an average of approxi-
                                                         mately 35,000 people, or 112 people per clinic
                                                         daily. The strategic purpose was to provide
Non-construction Activities                              service in remote locations at which there
                                                         were few previous services available.288 See
USAID’s non-construction activities in the               Table 2-13 for the status of health care
health care sector were expected to be closed            facilities funded by IRRF 1 and IRRF 2.
out by August,284 but one of the contractors was
granted a no-cost extension until the end of             Non-construction Projects
December. The extension will provide training
for between 2,700 and 3,100 health care provid-          The United States has supported a broad range
ers in a range of important topics, such as infec-       of non-construction activities, including the
tion prevention, referral and follow-up, team            training program previously mentioned. Proj-
building, problem solving, and PHC manage-               ects have also included vaccination campaigns
ment. The contractor reports excellent coopera-          for measles, mumps, rubella, and polio, as well
tion and collaboration from the Ministry                 as vaccine supplies to ensure the availability of
of Health.285                                            routine immunizations. For details on these
                                                         programs, see Table 2-14.


80 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 90 of 529

                                                                                            Sector Summaries


                                                                   Transportation,
                                                                                                                                              Healthcare
                                                                   Communications
      IRRF-funded Health Care Facility Construction:
      Current & Planned
                                                                                                                             Health Care
                                                      Current State,                 IRRF Planned
      Health Care Facilities                           as of 9/30/06                    End-state
      Hospitals Rehabilitated1                                         12                      20
      Hospitals Built1                                     In progress                          1
      Primary Healthcare Centers
                                                                    147
                                                                   Overview                   147                                             Electricity
      Rehabilitated2
      Primary Healthcare Centers Equipped    2
                                                                      600                     600
      Small Primary Healthcare Centers Built
                                                                       6                        6
      and Equipped2
      Model Primary Healthcare Centers                                 6                      142
      Completed to Operational Stage1

      Sources: GRD vetting response, October 17, 2006 (Hospitals and Model PHCs); DoS
      Section 2207 Report, Tab 5 (Selected Metrics), July 2006, p.Water
                                                                   16 (all other data);                                                       Oil and Gas
      (1 represents work overseen by GRD-PCO; 2 work overseen by USAID)


      Table 2-13



      Vaccination and Training Programs
      Outputs Metric                             Current Status, as of 6/30/06                                                                Democracy
                                                                  Security,                                                                   Education,
                                                 3.6 millionchildren  vaccinated
                                                                  Justice        against MMR (98% of target population)                       Private sect
      Vaccination Programs
                                                 4.6 million children vaccinated against polio (97% of target population)                     developme

      Number of Ministry of Health
                                                 3,707
      Professionals Trained in Maternal
                                                 [3,200 from IRRF 1]
      and Child Health Service Delivery
      Community Leaders and Other Non-
                                                 3,100
      ministry Personnel Trained in Health
                                                 All IRRF 1 Funding
      Promotion

      Sources: DoS response to SIGIR data request, July 3, 2006.

      Table 2-14




        Other non-construction projects included:                           Outcomes of IRRF-funded
      • providing vitamin A and iron folate to two                          Health Care Projects
        million lactating mothers and young chil-                           Although the hospital rehabilitation program
        dren289                                                             seems to be making slow progress following
      • training health workers at more than 2,000                          the re-awarding of fixed-price contracts to
        community child-care units to conduct                               local Iraqi firms, the Model PHC Program has
        growth monitoring and manage malnutri-                              not yet delivered many operational facilities
        tion, including screening of more than 1.3                          to Iraqi patients. Although it is too early to tell
        million children290                                                 how the Model PHC Program will benefit the
                                                                            Iraqi people over the long term after it is fully
         The United States has also procured and                            closed out, the short-term gains to date have
      delivered approximately $214 million in new                           been largely marginal.
      medical equipment and supplies for Iraqi
      hospitals and PHCs.291



                                                                                               OCTOBER 30, 2006 I REPORT TO CONGRESS I   81
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 91 of 529

Sector Summaries




82 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 92 of 529

                                                                                             Sector Summaries


    SECTOR REPORT

Transportation,
                                                                                                                                 Healthcare
Communications




                      STATUS OF THE transportation
                      and communications SECTOR
                      This section examines the progress of recon-        IRRF-funded Activities
                      struction in the transportation and communi-        in the Transportation and
Overview              cations sector. Projects in this sector improve     Communications Sector                    Electricity
                      transportation systems in Iraq, such as ports,      As of September 27, 2006, 95% of the sector’s
                      railways, roads, bridges, and airports. This        funding had been obligated, and $510 million
                      sector also includes U.S.-funded telecommuni-       had been expended.
                      cations projects.292                                   Projects in the transportation and commu-
                         SIGIR makes these observations about             nications sector focus on five major areas:
                      progress in the transportation and communi-         • shipping
                      cations sector this quarter:                        • railways
                      • As of September 27, 2006, 64% of the $798         • air transportation
                          million allocated to this sector had been       • roads and bridges
                          expended. Figure 2-28 shows sector fund-        • telecommunications
                          ing as a portion of total IRRF allocations.
Water                                                                                                                            Oil and Gas
                          Sector projects are 78.5% complete.
                      • U.S. reconstruction efforts at the Port of
                          Umm Qasr on the Iraq-Kuwait border were
                          75% complete, as of the end of this quarter.
                                                                          Figure 2-28              FIGURE X
                      • U.S. projects have completed repairs at 86 of                          Transportation and Communications
                                                                          Transportation and Communications
                                                                          as a Share of IRRF Funds
                                                                                               as a Share of IRRF Funds
                          98 railway stations, but the effects of these   % of $18.44 Billion      Percent of $18.44 Billion
                          projects are not yet apparent. Although the     Source: DoS Iraq Weekly Status report
                                                                                                   Source:  DOS (09/27/2006)
                                                                                                                  Iraq Weekly Status Report (9/27/2006)

                          weekly average number of train trips nearly
                          doubled during the quarter, only a small
                          number of trains continue to run nation-
                          wide because of security concerns.                                                                     Democracy,
Security,                                                                                                                        Education,
Justice               • Iraqis continue to subscribe to landline
                                                                                                                                 Private sector
                          and mobile phone services at a rapid pace.                                                             development
                          More than 7 million Iraqis now have access
                          to mobile phone service, financed by the
                          private sector.




                                                                                                OCTOBER 30, 2006 I REPORT TO CONGRESS I   83
                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 93 of 529

                  Sector Summaries


Transportation,
                                                                           Healthcare
Communications



                  Transportation and
                    Communications




Overview                                                                   Electricity



                     For the status of projects in this sector, see        Railways
                  Figure 2-29. Sector construction is expected to
                  be completed by December 2008.293                        Current allocations in this subsector amount
                     For the sector projects by location, see              to $198 million.303 The bulk of expenditures
                  Figure 2-30.                                             in this sector—$125 million—is for non-
Water                                                                      Oil and Gas
                                                                           construction material. Most of this funding
                  Shipping                                                 has been used to purchase track mainte-
                                                                           nance machinery, spare parts, and tools and
                  Shipping projects have focused on improving              materials.304 Phase 1 ($16 million) of the $60
                  the Port of Umm Qasr with rehabilitations                million project is expected to be completed in
Security,
                  and equipment funded by $45 million of the               March 2007, providing communications for
                                                                           Democracy,
                                                                           Education,
Justice           IRRF. All funds had been obligated by the end            a train-control
                                                                           Private sector  system. The backbone portion
                                                                           development
                  of the reporting period.294 GRD-PCO has com-             of the project ($41 million) was awarded this
                  pleted four of seven projects, and the overall           quarter.305
                  program is 75% complete.295 No projects were
                  completed at the port last quarter296 or this            Outputs of IRRF-funded Railway Projects
                  quarter.297 The program is expected to be fin-           U.S. projects have helped bring the number
                  ished in February 2007.298                               of operational locomotives up to 125 (from
                                                                           25 immediately after the war).306 Most railway
                  Outputs of IRRF-funded Shipping Projects                 funding has been allocated to non-construc-
                  As a result of U.S. projects, 16 docks are               tion projects, but construction projects have
                  now functioning.299 Other projects focus on              repaired 86 of 98 stations planned as part of
                  increasing handling capacity, enhancing opera-           the $51 million program.307
                  tional efficiency, and strengthening security, all
                  of which will allow for increased movement of            Outcomes of IRRF-funded Railway Projects
                  cargo in and out of the port.300                         This quarter, an average of 27 trains ran per
                                                                           week—almost double last quarter’s average
                  Outcomes of IRRF-funded Shipping Projects                of 15.2 per week and the previous quarter’s
                  The number of berths averaged 18 per week                average of 13 per week.308 The increase is attrib-
                  this quarter, the same as last quarter.301               uted to the start-up of new train operations
                  Umm Qasr is a busy port with long queues                 in western Anbar province, and the growth
                  of ships waiting to dock. IRMO reports that              is expected to continue. The Iraqi Republic
                  more berths must be refurbished to meet the              Railway is currently meeting demands for
                  demands for docking.302                                  materials movement—including transporting
                                                                           sulphur from Mosul to Al-Ka’im and potash




                  84 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 94 of 529

                                                                   Sector Summaries


                                                                             Transportation,
                                                                             Communications



                                                                                               Transportation and
                                                                                                 Communications




                                                                             Overview



       Figure 2-29
      FIGURE   X.X
      Status of Transportation and Communications Projects
      Status  of Transportation and Communications Projects
      Source: IRMS and USAID Activities Report 10/6/2006
      Source: IRMS and USAID Activities Report 10/6/2006




                                                                             Water
            Completed
              78.5%
                                               Not Started 4.9%

                              Ongoing
                               16.6%


                                                                             Security,
                     553 Projects                                            Justice
                       Planned            NOT     ONGOING
                                        STARTED
                                                                    Not
                              Subsector                           Started Ongoing Total

                      Roads and Bridges                             18       66           84

                Railroad Rehabilitation &                            3       10           13
                             Restoration

          Umm Qasr Port Rehabilitation                               0        7            7

                           Civil Aviation                            4        2            6

                            Expressways                              1        3            4

          Telecommunications Business                                1        2            3
                      Modernization

                          Miscellaneous                              0        1            1

          Telecommunications Systems                                 0        1            1

            Consolidated Fiber Network*                              0        0            0

      Telecommunications Operations/                                 0        0            0
                  Regulatory Reform*

                                    Total                           27       92          119

                                            * Completed




                                                                     OCTOBER 30, 2006 I REPORT TO CONGRESS I   85
                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 95 of 529

                  Sector Summaries


Transportation,
                                                                                                   Healthcare
Communications



                  Transportation and
                    Communications




Overview                                                                                           Electricity




                  Figure 2-30
                   Railroad
  Title: Key Transportation andStation and Airport
                                Communication Projects Rehabilitation
                   Projects by Governorate
  File Name: key_t&c_map.ai
                   Source: IRMS and USAID Activities Report, 10/6/2006
  Source:
Water                                                                                              Oil and Gas


 FIGURE X
 Railroad Station and Airport Rehabilitation
 Projects by Governorate
 Source: IRMS 10/6/2006                                          Dahuk


                                                                   A
                                                                       D              Erbil
                                                                                                   Democracy,
Security,                                                                                          Education,
Justice                                                 Ninewa                                     Private sector
                                                                                                   development

                                                                                        E
                                                                                  Tameem           Sulaymaniyah

                                                                           F G


                                                                         Salah al-Din




                                                                                            Baghdad Diyala
                                                                                  H       B I
                                              Anbar                           O
                                                                                                                 Wassit
                                                                                               1J
                                                                            Kerbala           Babylon

                                                                                                    K
                                                                                                  Qadissiyah                    Missan


                                                                                                           L          Thi-Qar
                   Total Number of Projects                                 Najaf                                         M

                         >10                                                                                                             C
                                                                                                                                Basrah    N
                         1-10                                                                     Muthanna

                         No data




            key_t&c_map.ai



                  86 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 96 of 529

                                                                                       Sector Summaries


                                                                                                Transportation,
                                                                                                Communications



                                                                                                                  Transportation and
                                                                                                                    Communications




                                                                                                Overview



      from Akashat to Al-Ka’im. IRMO expects                          ciency.314 An additional project was also added
      significant future demand for agricultural and                  this quarter at BIAP, with completion expected
      mineral materials.309                                           by October 2006.315
          Despite the increase in rail travel this                       Three new projects were awarded at the
      quarter, the rate is still far below the planned                Basrah International Airport (BIA) this
                                                                                             Water
      number of trains for previous quarters. Data                    quarter, including upgrades and repairs of
      is not available for this reporting period, but                 navigational aids and communications, a new
      the plans for the past two quarters totaled 266                 radar system, and renovations of the airport’s
      trains per week—far more than the 27 average                    water system. Completion of these projects is
      number of trains running this quarter.310 This                  expected by March 2007. The other projects at
      shortfall is primarily because of security, which               BIA are nearly complete.316
                                                                                             Security,
      continues to hinder the flow of rail traffic                       Table 2-15 summarizes
                                                                                             Justice the work done at

      in Iraq. No trains have operated along the                      BIAP, BIA, and Mosul and shows that U.S.-led
      Baghdad-Basrah-Umm Qasr route since Feb-                        reconstruction efforts in this subsector are near
      ruary 2006.311 The railway is also under insur-                 completion.
      gent threat at Baiji and Dora, which especially
      affects the capacity of train operations.312                    Outputs and Outcomes of IRRF-funded
                                                                      Air Transportation Projects
      Air Transportation                                              U.S. projects have helped rehabilitate five Iraq
                                                                      airports that were not functioning at the end
      Civil aviation has been allocated $67 mil-                      of the war.317 During this quarter, BIAP aver-
      lion of the IRRF.313 This quarter, a number of                  aged 473 flights per week—an increase from
      repairs and renovations were completed at the                   last quarter’s 414 and 371 two quarters ago.318
      Baghdad International Airport (BIAP). The                       This total includes both military and civil
      work, valued at $7 million, was required to                     operations, and the rise is attributed to a recent
      meet the International Civil Aviation Authority                 increase in military operations. Currently, only
      Cat 2 standards of safety and operational effi-                 charter flights are approved for entry into the



      Status of U.S.-led Projects at Iraqi Airports
      Airport             Contract Size     Number of Projects        Estimated Completion Date       Status as of 9/30/2006
      Baghdad (BIAP)      $17 million       7                         October 2006                    99% complete
      Basrah (BIA)        $25 million       10                        March 2007                      27% complete
      Mosul               $10 million       1                         September 2006                  100% complete

      Source: GRD-PCO response to SIGIR data call, October 4, 2006.

      Table 2-15




                                                                                        OCTOBER 30, 2006 I REPORT TO CONGRESS I   87
                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 97 of 529

                  Sector Summaries


Transportation,
                                                                           Healthcare
Communications



                  Transportation and
                    Communications




Overview                                                                   Electricity




                  Iraqi airspace. IRMO reports an increase in                    Projects being issued through the Provin-
                  civil operations at the Erbil Airport, including         cial Reconstruction Development Committees
                  a number of international charter flights                (PRDCs) are moving forward. PRDCs priori-
                  entering Iraq through this airport.319                   tize the road projects in their respective prov-
Water                                                                      Oil and Gas
                                                                           inces.326 There are 59 projects valued at $56.5
                  Roads and Bridges                                        million, and none have been completed to date.
                                                                           GRD-PCO reports that additional funding
                  U.S.-funded projects in this sector will not be          may be provided for PRDC projects from the
                  completed until December 2008. The projects              FY 2006 Emergency Supplemental Funds.327
Security,
                  have focused on smaller village roads, several           Democracy,
                                                                           Education,
Justice           highways important for commerce and general              Outputs of IRRF-funded Road and Bridge Projects
                                                                           Private sector
                                                                           development
                  transportation, and bridges.320                          U.S.-led road and bridge projects will repair
                                                                           and pave 405 miles of road, including 263
                  Key Road and Bridge Projects                             miles of village roads, 125 miles of city car-
                  Completed and Underway
                                                                           riageways, and 17 miles of major roads.328
                  To date, no bridge or expressway projects
                                                                           Ten bridges will be repaired by the end of
                  have been completed. The highway between
                                                                           the reconstruction program—five from IRRF
                  Baghdad and Kirkuk will be upgraded to four
                                                                           funding and five from DFI funding.329 The
                  lanes by December 2008. Also, Diwaniya and
                                                                           Village Roads Program ($38.5 million) is
                  Al-Samawa will be connected by an upgraded
                                                                           estimated to be finished by March 2007, and
                  four-lane highway; this $15.5 million project is
                                                                           138 miles have been completed as of August
                  scheduled to be completed in January 2008.321
                                                                           31, 2006. GRD-PCO reports that less than
                     The Village Roads Program, budgeted                   three miles were completed during the quarter
                  at $38.5 million, will improve 263 miles of              because of the lack of bitumen, a tar-like
                  roads throughout 15 governorates in Iraq.322             substance used in paving roads. Security
                  Originally estimated to be finished by August            issues have also hindered progress. GRD-
                  2006,323 the project is now estimated to be              PCO reports that no miles of the carriageway
                  finished by March 2007.324 At the end of                 projects have been completed, but work is in
                  this quarter, 29 of 93 planned projects were             progress.330
                  complete.325 A SIGIR project assessment (PA-
                  06-059) completed this quarter found that the            Telecommunications
                  Thi-Qar Village Roads Segment 3 project was
                  completed according to contract specifications.          Projects to modernize the Iraq Telecom-
                  For a summary of this and other inspections,             munications and Postal Commission were
                  see Section 3 of this Report.                            funded with $21 million from IRRF, and $19



                  88 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 98 of 529

                                                                         Sector Summaries


                                                                                    Transportation,
                                                                                    Communications



                                                                                                      Transportation and
                                                                                                        Communications




                                                                                    Overview




      million had been obligated, as of July 2006.331     Outputs and Outcomes of IRRF-funded
                                                          Telecommunications Projects
      This includes 34 projects, valued at approxi-
                                                          In late 2003, the Iraq Ministry of Telecom-
      mately $3 million, which focus on constructing
                                                          munications granted three licenses for Global
      and renovating post offices. At the end of
                                                          System for Mobile Communications
                                                                                  Water               (GSM).337
      this quarter, the projects were 65% com-
                                                          The two-year license periods were re-extended
      plete, up from 60% last quarter. The last post
                                                          to September 2006.338
      office project, which was recently awarded, is
                                                             Although the United States has provided
      expected to be completed in July 2007. When
                                                          funding for wireless licenses, most of the devel-
      finished, the projects will bring mail service to
                                                          opment of the mobile phone infrastructure
      one million Iraqis.332
                                                          has come from the private
                                                                                  Security,sector. Figure 2-31
         The Iraqi Telecommunications System has                                  Justice
                                                          shows the steady rise in cell phone subscribers,
      been allocated $48 million, and almost all had
                                                          and Table 2-16 compares the current number
      been obligated by the end of this quarter.333
                                                          of telephone subscribers with the pre-war
      Funding is being used to construct a primary
                                                          numbers. Mobile phone subscribers continue
      switching facility at Al-Mamoom and a wire-
                                                          to increase at a rapid pace, from 7 million last
      less broadband network (WBBN). The $26
                                                          quarter to more than 7.2 million this quarter.
      million Al-Mamoom switch facility is 11%
                                                          Landline telephone subscribers decreased this
      complete and is estimated to be finished by
                                                          quarter. Currently, approximately 194,420
      July 2007. The Ministry of Communications
                                                          Internet subscribers in Iraq use State Company
      has requested additional work at the station;
                                                          for Internet Services (SCIS).339 Most Iraqis con-
      a future contract modification for additional
                                                          tinue to gain access through cafes and hotels.
      work will include a negotiated extension to the
      estimated completion date.334 A $15 million
      project to establish a WBBN in Baghdad is pro-
      viding high-capacity data and voice communi-
      cations to 35 government sites in Baghdad.335
      The network is currently operational, and the
      transition of WBBN assets to the Iraqi govern-
      ment was completed last quarter. A contract
      valued at $2 million has been awarded for
      WBBN O&M.336




                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   89
                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 99 of 529

                  Sector Summaries


Transportation,
                                                                                     Healthcare
Communications



                  Transportation and
                    Communications




Overview                                                                             Electricity


                  FIGURE X
                  Figure 2-31
                   Telecommunications Subscribers
                  Telecommunications  Subscribers
                   Millions
                  Million ofof Subscribers
                             Subscribers
                   Source:IRMO
                  Source:   IRMOWeekly
                                  WeeklyStatus
                                         Reports
                                               Reports



                  Millions of Subscribers*
Water               8                                                                Oil and Gas


                                                                                                                                                 CELL PHONE
                      7

                      6

                      5
                                                                                     Democracy,
Security,
Justice
                      4                                                              Education,
                                                                                     Private sector
                                                                                     development
                      3

                      2

                      1                                                                                                                          LANDLINE

                                                                                                                                                 INTERNET
                      0
                           JUL              SEP          NOV          JAN          MAR                MAY                JUL            SEP
                                                  2005                                                2006

                      *July data is an estimate




                            telecom_sub.ai


                  Current Telephone Subscribers vs. Pre-War Levels
                  Outputs Metric                     Pre-war Level (2003)   Last Quarter Status, as of 6/27/2006               Current Status, as of 9/26/2006
                  Landline Subscribers                           833,000                                     1,250,000                              1,046,027
                  Mobile Phone Subscribers                        80,000                                     7,046,526                              7,214,650

                  Sources: Pre-war Levels: Economist Intelligence Unit, Country Profile 2005-Iraq, 2005, p. 34; International Telecommunication
                  Union, World Telecommunication/ICT Indicators, no date, p. A-30. Available online at http://www.itu.int/ITU-D/ict/statistics/
                  at_glance/cellular03.pdf; last quarter status: IRMO Iraq Weekly Status Report, June 27, 2006, p. 18.; current status: IRMO Iraq
                  Weekly Status, September 26, 2006, p. 23.


                  Table 2-16




                  90 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 100 of 529

                                                                       Sector Summaries




       Contracts
       During this quarter, $1.3 billion of the IRRF     received contract data from GRD and USAID
       was obligated, raising cumulative IRRF 2 obli-    but not from DoS; therefore, although SIGIR
       gations to $18 billion. Cumulative expenditures   can account for more than 80% of total IRRF
       rose by $1 billion, to $13.75 billion.            obligations and expenditures, a complete
          To date, SIGIR has compiled more than          picture of this funding is not possible. In
       6,500 contracting actions in the SIGIR Iraq       order to fulfill its Congressional mandate and
       Reconstruction Information System (SIRIS),        account for all IRRF-funded activities, SIGIR
       accounting for approximately $14.74 billion       will continue its efforts to obtain complete data
       in obligations and $11.1 billion in expendi-      in a timely manner.
       tures. Approximately 98% of IRRF contracting         Table 2-17 provides a breakdown of obli-
       activity is managed by GRD, USAID, and            gated and expended funds identified by the
       DoS. Of these executing agencies, SIGIR has       agencies that reported to SIGIR this quarter,



                            SIRIS IRRF 2 Totals vs. Actual IRRF 2 Totals (in billions)

                            Source                                      Obligated                         Expended
                            IRRF 2 Financial Summary                         $18.03                           $13.75

                            SIRIS: GRD                                       $11.80                            $8.51

                            SIRIS: USAID                                      $2.94                            $2.59

                            SIRIS Total                                      $14.74                           $11.10

                            Unaccounted for by SIRIS                          $3.29                            $2.65


                            Table 2-17




                                                                          OCTOBER 30, 2006 I REPORT TO CONGRESS I   91
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 101 of 529

Sector Summaries




subtracted from the IRRF financial summary                        quarter was Anham Joint Venture, a U.S./Jor-
balance reported by DoS for the month ending                      danian group headed by an American company
September 2006.                                                   that provides supplies to the Iraqi Army.

Contractor Analysis                                               Contract Activity by Sector
Table 2-18 shows the top 10 contractors, sorted                   GRD-PCO contracting actions account for
by obligation amount, reported in SIRIS.                          approximately 99% of the total record set in
During the quarter, significant obligations were                  SIRIS. Table 2-19 breaks out these records by
made to Symbion Power, LLC contracts due                          SIGIR-defined sectors and obligation range.
to project starts in the electricity sector. The                  Relative to sector totals, the oil and gas sector
percentage of unexpended orders for Kellogg                       reports the greatest share of contracting actions
Brown & Root Services, Inc. (KBR) decreased                       valued at or greater than $5 million. The secu-
from 42% in the previous quarter to 22% as                        rity and justice sector shows the highest overall
a result of increasing expenditures in the oil                    number of such awards with 181.
sector. Also among the top 10 contractors this




Top 10 Contractors

Contractor                                           Obligated           Expended       Unexpended      % Unexpended
Bechtel                                       $1,262,411,678.00   $1,049,445,822.00   $212,965,856.00             17
Fluor-Amec, LLC                                 $982,703,857.82     $842,585,856.76   $140,118,001.06             14
Parsons Global Services, Inc.                   $733,006,787.13     $610,970,685.82   $122,036,101.31             17
Parsons Iraq Joint Venture                      $640,480,740.69     $389,437,438.44   $251,043,302.25             39
Kellogg Brown & Root Services, Inc.             $558,003,285.92     $435,732,562.13   $122,270,723.79             22
Washington Group International                  $531,018,470.91     $389,803,224.13   $141,215,246.78             27

Development Alternatives, Inc.                  $440,039,843.00     $436,383,520.00     $3,656,323.00              1

Environmental Chemical Corporation              $356,041,907.67     $346,898,498.95     $9,143,408.72              3

Anham Joint Venture                             $259,122,019.53     $258,207,373.22      $914,646.31              .4
Symbion Power, LLC                              $249,189,864.54      $33,567,351.72   $215,622,512.82             87


Table 2-18




92 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 102 of 529

                                                                                Sector Summaries




       As required in P.L. 108-106, Section 3001                  tracting actions funded by the IRRF that have
       (i)(1)(F), as amended, Appendix D lists con-               been recorded in SIRIS.



       Contract Summary

                           SIGIR Sector                        Dollar Range             Quantity        Quantity %
       Economic and Societal Development         >= $5 Million                              9                4%

                                                 >=$1 Million and <$5 Million               16               6%

                                                 <$1 Million                               223               90%

       Economic and Societal Development Total                                             248

       Electricity                               >= $5 Million                              88               8%

                                                 >=$1 Million and <$5 Million              183               18%

                                                 <$1 Million                               756               74%

       Electricity Total                                                                  1,027

       Health Care                               >= $5 Million                              24               4%

                                                 >=$1 Million and <$5 Million               69               12%

                                                 <$1 Million                               500               84%

       Health Care Total                                                                   593

       Oil and Gas                               >= $5 Million                              65               15%

                                                 >=$1 Million and <$5 Million              101               23%

                                                 <$1 Million                               273               62%

       Oil and Gas Total                                                                   439

       Security and Justice                      >= $5 Million                             181               6%

                                                 >=$1 Million and <$5 Million              388               13%

                                                 <$1 Million                              2,494              81%

       Security and Justice Total                                                         3,063

       Transportation and Communications         >= $5 Million                              26               6%

                                                 >=$1 Million and <$5 Million               78               17%

                                                 <$1 Million                               357               77%

       Transportation and Communications Total                                             461

       Water                                     >= $5 Million                              48               6%

                                                 >=$1 Million and <$5 Million               87               10%

                                                 <$1 Million                               690               84%

       Water Total                                                                         825

       Grand Total                                                                        6,656

       Table 2-19



                                                                                  OCTOBER 30, 2006 I REPORT TO CONGRESS I   93
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 103 of 529

Sector Summaries




                                                         Cost-to-complete Data
Cost-to-complete (CTC) data helps identify                  O&M/sustainability costs. SIGIR does not
reconstruction sectors that are under-funded                believe that sustainment costs should be
so appropriate action can be taken before                   included in CTC estimates because they
project completion. U.S. agencies executing                 skew the actual cost of the projects. SIGIR
reconstruction projects are mandated by Sec-                believes that the O&M and sustainability
tion 2207 of P.L. 108-106 to provide estimates              costs should be clearly distinguished from
of the cost-to-complete for each IRRF-funded                costs to complete project construction and
project.                                                    listed separately because blending the two
   In past Quarterly Reports, SIGIR high-                   overstates the real value of a construction
lighted consolidated CTC information from                   project and masks the actual use of the
the Project Assessment Reports (PARs).                      funds. SIGIR also believes that Iraqi min-
However, this quarter DoS reported CTC                      istries should assume all sustainment costs
data for only GRD-managed projects. No                      on U.S. projects as soon as possible and
CTC data was provided for projects managed                  that this should be a priority issue for dis-
by MNSTC-I or USAID. Last quarter, SIGIR                    cussions with Iraqi ministries on improving
commented on the comprehensiveness of the                   their budget execution.
PAR because, for the first time since September           • The total estimate at completion for all
2005, it included information on projects man-              GRD projects is $6.295 billion, which
aged by MNSTC-I. SIGIR also reported that,                  exceeds authorized funds ($6.076 billion)
because the PAR did not identify the source                 by $219.0 million (3.5%). Also, projected
of funds, SIGIR could not be assured that the               sustainment costs are $578.2 million, and
report represents all funding data. P.L. 108-106            when added to the total estimate at comple-
only requires U.S. agencies to provide estimates            tion, the shortfall in authorized funds
of the CTC for each IRRF-funded project.                    increases to $797.2 million.
Because projects are now funded by more                   • SIGIR could not determine if projected
than just IRRF appropriations, the purpose of               contractor claims are included in the CTC
the PAR, while important, is not relevant for               estimates. In FY 2006, SIGIR was told
management.                                                 that GRD had set aside funds for claims.
   These are the SIGIR observations of the                  Although these were set aside in miscella-
GRD-PCO PAR, as of September 30, 2006:                      neous obligation documents, these monies
• GRD-PCO’s most recent PAR includes a                      were de-obligated, and they expired on
    newly added column labeled “Extended                    September 30, 2006.
    Cost to Complete,” which is the Estimate
    at Completion (EAC) plus the FY 2006




94 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 104 of 529

                                                                       Sector Summaries




       Other SIGIR observations related to cost to         the de-obligation/re-obligation provision.
       complete:                                           SIGIR questions the lack of clear policy
       • The FY 2006 Defense Supplemental Appro-           over this process. SIGIR also believes that
          priation contains a de-obligation/re-obli-       this policy is necessary as a critical element
          gation provision to allow existing IRRF 2        for management control over the process.
          obligations made through September 30,         • P.L. 108-106, Section 2207, only requires
          2006, to remain available through Septem-        quarterly reports to Congress for IRRF 2
          ber 30, 2007, for re-obligation. This provi-     funds and not for the Iraq Security Forces
          sion will allow reprogramming between            Fund (ISSF) and the Economic Support
          sectors and subsectors to the extent that        Fund (ESF). SIGIR believes that without
          obligated IRRF funds become available for        cost-to-complete estimates for ISSF and
          reapportionment. SIGIR is in the process         ESF projects, Congress will not have the
          of an audit to review unliquidated IRRF          transparency and accountability it intended
          obligations (SIGIR Project No. 6026, July        when it established the IRRF for Iraq relief
          21, 2006), and if unliquidated obligations       and reconstruction. To date, $10.098 bil-
          are found to be invalid, the funds could         lion has been appropriated to the ISFF, and
          be de-obligated and re-obligated to cover        $1.595 billion was appropriated to the ESF.
          unfunded IRRF requirements through the
          reapportionment process. However, SIGIR
          has not seen a defined policy or process for




                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   95
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 105 of 529

Sector Summaries




                                                         Sources of Funding for
                                                         Iraq Reconstruction
SIGIR is required to report on the oversight                  As of September 30, 2006, international
of and accounting for funds expended in Iraq               donor funds totaled $15.018 billion—$13.593
relief and reconstruction, under P.L. 108-106,             billion pledged at the 2003 Madrid Donors
Section 3001 (as amended). In addition to the              Conference and $1.425 billion in post-Madrid
IRRF, three funding sources support recon-                 pledges. About 25% of these pledges—$3.5 bil-
struction and relief activities:                           lion—has been expended.
• other U.S. appropriated funds                               Iraqi funds comprise vested and seized
• international donor funds                                funds, the Development Fund for Iraq (DFI),
• Iraqi funds                                              and the Iraq Capital Budget. Iraqi funds were
                                                           an important funding source for reconstruc-
   As of September 30, 2006, SIGIR has identi-             tion efforts, particularly during CPA’s tenure.
fied $38.281 billion in U.S. appropriated funds            As of September 30, 2006, these funds total
for Iraq as “relief and reconstruction.” This              $41.167 billion, including:
total includes $20.914 billion in IRRF funding             • vested (frozen) funds of $1.724 billion
and $17.367 billion in other U.S. appropriated             • seized funds, including confiscated cash
funds. In the absence of an internationally                    and property, of $926.8 million
recognized definition of “relief and reconstruc-           • DFI funds, drawn primarily from oil
tion,” SIGIR includes 26 non-IRRF activities                   proceeds and repatriated funds of $23.754
that are related to relief and reconstruction—                 billion
for example, the construction of U.S. military             • budgeted Iraqi funding of $14.762 billion
installations that will eventually be turned over              from 2004 to 2006 (although much less has
to the Iraqis.                                                 actually been expended)
   Table 2-20 presents the best information
available for U.S. appropriated funding but                   Figure 2-32 provides an overview of all
does not provide a complete picture of all U.S.            sources of Iraq reconstruction funding. More
relief and reconstruction activities. SIGIR does           details are provided in Appendices E, F, and G.
not have information on funding for narrowly
focused programs of some agencies, or the use
of agency operating funds for projects in Iraq.
Finally, SIGIR made some estimates for select
accounts, which are reflected in the footnotes
to the table.




96 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 106 of 529

                                                                         Sector Summaries




       U.S. Appropriated Funding                            Iraq Relief and Reconstruction Fund (IRFF 1
       Since the 2003 conflict began, Congress has          and IRRF 2), created under P.L. 109-11 and P.L.
       passed eight bills that provided more than           108-106 in 2003.
       $38.3 billion in Iraq reconstruction funding.           U.S. agencies involved with the administra-
       Included in this amount is $2.08 billion, which      tion of reconstruction funding include DoD,
       is a component of the Department of Defense          DoS, and USAID. Projects range from infra-
       Appropriations Act for FY 2007 (P.L. 109-289)        structure development to refugee and migra-
       that was signed by the President on                  tion assistance. The appropriated funds are
       September 29, 2006.                                  highlighted in Table 2-20.
           Over the last three years, more than half of
       U.S. reconstruction funding has come from the

       Figure 2-32
       Sources of Iraq Reconstruction Funding­—$94.466 (billions)




                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   97
                                                                                                                                                                                              Emergency
                                                                                                                          Emergency                      Emergency                        Supplemental
                                                                                                                             Wartime        Appropriations Act for    Department Appropriations Act for Appropriations          Appropriations         Emergency    Department
                                                                                                         Consolidated   Supplemental        the Defense and for the    of Defense    Defense, the Global        for the                 for the     Supplemental     of Defense
                                                                                                       Appropriations Appropriations        Reconstruction of Iraq Appropriations    War on Terror, and  Department of           Department of    Appropriations Appropriations              Total
                                                         Funding Mechanism                            Resolution, 2003      Act, 2003        and Afghanistan, 2004      Act, 2005   Tsunami Relief, 2005 State, FY 2006        Defense, FY 2006       for FY 2006   Act, FY 2007    Appropriations
                                                         PUBLIC LAW #                                        P.L. 108-7       P.L. 108-11             P.L. 108-106     P.L. 108-287             P.L. 109-13      P.L.109-102        P.L.109-148      P.L.109-234      P.L.109-289
                                                         DATE OF ENACTMENT                                    02/20/03           04/16/03                 11/06/03         08/05/04                05/11/05         11/14/05           12/30/05         06/15/06         09/29/06
                                                         Iraq Relief and Reconstruction Fund
                                                                                                                                                  $18,439,000,000                                                                                                                   $18,439,000,000
                                                         (IRRF 2)
                                                         Iraq Security Forces Fund (ISFF)                                                                                                   $5,391,000,000                                        $3,007,000,000   $1,700,000,000   $10,098,000,000
                                                         Iraq Relief and Reconstruction Fund
                                                                                                                          $2,475,000,000                                                                                                                                             $2,475,000,000
                                                         (IRRF 1)
                                                         Commander’s Emergency Response
                                                                                                                                                                     $140,000,000             $718,000,000                        $408,000,000     $345,000,000     $375,000,000     $1,986,000,000
                                                         Program (CERP)
                                                         Economic Support Fund (ESF)a                      $40,000,000      $10,000,000                                                                         $60,390,000                       $1,485,000,000                     $1,595,390,000
                                                         Coalition Provisional Authority (CPA)b                                                      $908,000,000                                                                                                                     $908,000,000
                                                                                                                                                                                                                                                                                                      Sector Summaries




                                                         Assistance to Iraq and Afghanistan
                                                                                                                                                                                                                                  $500,000,000                                        $500,000,000
                                                         Military and Security Forcesc
                                                         Natural Resources Risk Remediation Fund
                                                                                                                           $489,300,000                                                                                                                                               $489,300,000




98 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                         (NRRRF)
                                                                                d                                                                                                                                                 $341,900,000       $34,900,000                      $376,800,000
                                                         Military Construction
                                                         New Iraqi Armye                                                                                             $210,000,000                                                                                                     $210,000,000
                                                         Project and Contracting Office (PCO/
                                                                                                                                                                                                                                                   $200,000,000                       $200,000,000
                                                         DoD)f
                                                         International Disaster Assistance                                 $143,800,000                                                                                                                                               $143,800,000
                                                         Combatant Commander Initiative Fund
                                                                                                                            $29,750,000               $12,750,000      $21,250,000             $21,250,000                         $21,250,000       $21,250,000                      $127,500,000
                                                         (CINC Initiative Fund)e
                                                         USAID Administrative Expenses                                      $21,000,000                                                        $24,400,000                                           $79,000,000                      $124,400,000
                                                         Department of State, International
                                                         Narcotics Control and Law Enforcement                              $20,000,000                                                                                                              $91,400,000                      $111,400,000
                                                         (DoS/INL)
                                                         Diplomatic and Consular Programsg                                                                                                     $49,659,000      $56,908,000                                                           $106,567,000
                                                         Special Inspector General for Iraq
                                                                                                                                                      $75,000,000                                                                                    $24,000,000                       $99,000,000
                                                         Reconstruction (SIGIR)h
                                                         Child Survival and Health                                          $90,000,000                                                                                                                                                $90,000,000
                                                         P.L. 480 Title II Food Aid                        $68,000,000                                                                                                                                                                 $68,000,000
                                                         Voluntary Peacekeeping Operations                                  $50,000,000                                                                                                                                                $50,000,000
                                                         Emergency Refugee and Migration
                                                                                                                            $37,000,000                                                                                                                                                $37,000,000
                                                         Assistance
                                                         Overseas Humanitarian, Disaster and
                                                                                                                                                      $17,000,000                                                                                                                      $17,000,000
                                                         Civic Aide
                                                         International Affairs Technical Assistance                                                                                                                                                  $13,000,000                       $13,000,000
                                                         United States Agency for International
                                                         Development, Office of Inspector                                    $3,500,000                $1,900,000                               $2,500,000                                                                               $7,900,000
                                                         General (USAID OIG)
                                                         DoD Office of the Inspector General                                                                                                                                                          $5,000,000                         $5,000,000
                                                         Department of Treasury (Salaries and
                                                                                                                                                                                                                                                      $1,800,000                         $1,800,000
                                                         Expenses)
                                                         Department of State, Office of Inspector
                                                                                                                                                                                                                                                      $1,000,000                         $1,000,000
                                                         General
                                                         Legal Activities and U.S. Marshals
                                                                                                                                                                                                                                                      $1,000,000                         $1,000,000
                                                         (Salaries and Expenses)
                                                         TOTAL                                            $108,000,000    $3,369,350,000          $19,453,650,000    $371,250,000           $6,206,809,000     $117,298,000     $1,271,150,000    $5,309,350,000   $2,075,000,000   $38,281,857,000
                                                                                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 107 of 529




                                                         a
                                                             $40M from FY 2003 ESF base account that was not reimbursed; $10M from P.L. 108-11
                                                         b
                                                             Excludes $75M for Special Inspector General for Iraq Reconstruction under P.L. 108-106
                                                         c
                                                             Congress provided DOD with authorization for drawdown authority for these funds
                                                         d
                                                              As identified in GRD bi-weekly reports and P.L. 109-234
                                                         e
                                                             Where Iraq-only appropriations unavailable, based on historical trends SIGIR split 85% for Iraq and 15% for Afghanistan
                                                         f
                                                             Congress provided funding for PCO in other appropriations bills; more details will be available in future SIGIR reports
                                                         g
                                                             Includes Iraq Reconstruction Management Office salaries and expenses, mission travel, public diplomacy programs, and other operating expenses related to reconstruction.
                                                         h
                                                             CPA operating expenses under P.L. 108-106

                                                         Table 2-20
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 108 of 529

                                                                       Sector Summaries




       International Donor Funds                         which Iraq’s economy can be transformed to a
       The total funds pledged at Madrid and by          market-based economy, fully integrated with
       non-U.S. donors increased from $14.58 billion     the region and the rest of the world. Under the
       to $15.02 billion this quarter, with additional   Compact, Iraq would undertake economic,
       pledges from the European Commission,             political, and security reforms to receive finan-
       Australia, Germany, Spain, Jordan, and France.    cial and political support from the interna-
       Accurate information on the expenditures of       tional community.
       these funds, however, continues to be difficult       The Deputy Prime Minister and the UN
       to obtain. Donors asked the World Bank to         Deputy Secretary General co-chaired the pre-
       update the status of the Madrid pledges, but      paratory committee for the Compact,340 which
       the World Bank has not yet received sufficient    met in Abu Dhabi on September 10, 2006,
       reporting from donors to provide a more pre-      and in Singapore from September 18-20. On
       cise figure. For information on these pledges,    September 18, 2006, the UN hosted a meeting
       see Table 2-21.                                   in New York in which the Iraqi delegation,
          The Donor Committee for the Interna-           headed by Finance Minister Al Zubaidi, com-
       tional Reconstruction Fund Facility for Iraq      mitted Iraq to tackling corruption, building
       (IRFFI)—created at the 2003 Madrid Donors         effective national institutions, and encouraging
       Conference and managed by the World Bank          private investment. The Compact—including
       and the United Nations (UN)—remains active.       key priorities, benchmarks, and timelines—is
       This quarter, Germany joined the Donor            expected to be adopted by the end of 2006.
       Committee with a pledge of $10 million. As        Another major international donor conference
       reported last quarter, external assessors gave    is expected to follow the finalization of the
       positive marks to the management of these         Compact.
       trust funds and noted that the speed of donor         The IRFFI Donor Committee Chair is a
       disbursements to them had been relatively         member of the preparatory group for the
       high. The results of these assessments are        Compact. The donor committee, which has
       expected to be made public soon. For a list of    accumulated considerable expertise on Iraq’s
       the members of the Donor Committee, see           reconstruction needs, will play an important
       Table 2-22.                                       part in the implementation of the Compact.
          The future of international donor support
       to Iraq is expected to be shaped by the Inter-    Donor Coordination
       national Compact for Iraq, an initiative of the
       Iraqi government that is supported by the UN.     As the major U.S. reconstruction funding is
       The Compact was launched in July 2006 after a     expended, the Iraqis and international donors
       trip to Iraq by the UN Deputy Secretary Gen-      have become more conscious of the need to
       eral. The goal is to develop a framework under    target donor funds with more planning and



                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   99
             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 109 of 529

Sector Summaries


 Pledges of Reconstruction Aid to Iraq, as of 9/30/2006

                                                               Original             Additional
                                                          Madrid Pledge         Pledges since     Total Pledges
 Donor                                                     October 2003     Madrid Conference         June 2006
 Australia                                                   $45,590,974            $81,042,221    $126,633,195
 Austria                                                       5,478,165                              5,478,165
 Belgium                                                       5,890,500                              5,890,500
 Bulgaria                                                        640,000                                640,000
 Canada                                                      187,466,454                            187,466,454
 China                                                        25,000,000                             25,000,000
 Cyprus                                                          117,810                                117,810
 Czech Republic                                               14,659,023                             14,659,023
 Denmark                                                      26,952,384             40,000,000      66,952,384
 Democratic Governance Thematic Trust Fund                                             100,000          100,000
 Estonia                                                          82,467                                 82,467
 Finland                                                       5,890,500                              5,890,500
 France                                                                                 32,288           32,288
 Germany                                                                -            10,000,000      10,000,000
 Greece                                                        3,534,300                              3,534,300
 Hungary                                                       1,237,005                              1,237,005
 Iceland                                                       2,500,000                              2,500,000
 India                                                        10,000,000                             10,000,000
 Iran                                                          5,000,000              5,000,000      10,000,000
 Ireland                                                       3,534,300                              3,534,300
 Italy                                                       235,620,020                            235,620,020
 Japan                                                      4,914,000,000            50,000,000    4,964,000,000
 Jordan                                                                                 75,000           75,000
 South Korea                                                 200,000,000                            200,000,000
 Kuwait                                                      500,000,000             65,000,000     565,000,000
 Lithuania                                                              -               30,000           30,000
 Luxembourg (EURO)                                             2,356,200                              2,356,200
 Malta                                                            27,000                                 27,000
 Netherlands                                                   9,424,801                              9,424,801
 New Zealand                                                   3,351,975               990,000        4,341,975
 Norway                                                       12,867,617                             12,867,617
 Oman                                                          3,000,000                              3,000,000
 Pakistan                                                      2,500,000                              2,500,000
 Qatar                                                       100,000,000                            100,000,000
 Saudi Arabia                                                500,000,000                            500,000,000
 Slovenia                                                        419,382                                419,382
 Spain                                                       220,000,000              2,380,000     222,380,000
 Sri Lanka                                                              -               75,500           75,500
 Sweden                                                       33,000,000                             33,000,000
 Turkey                                                       50,000,000                             50,000,000
 United Arab Emirates                                        215,000,000                            215,000,000




100 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 110 of 529

                                                                                                       Sector Summaries




                                                                    Original                              Additional
                                                               Madrid Pledge                          Pledges since                   Total Pledges
Donor                                                           October 2003                      Madrid Conference                       June 2006
United Kingdom                                                     $452,326,416                                                        $452,326,416
United States                                                        10,000,000                                                          10,000,000
Vietnam                                                                                                      $700,000                       700,000
Subtotal                                                          7,807,467,293                           255,425,009                  8,062,892,302
European Commission                                                 235,620,000                           669,680,000                   905,300,000
Subtotal                                                          8,043,087,293                           925,105,009                  8,968,192,302
International Financial Institutions
IMF (low range)                                                   2,550,000,000                                                        2,550,000,000
World Bank (low range)                                            3,000,000,000                                                        3,000,000,000
Islamic Development Bank                                                         -                        500,000,000                   500,000,000
Subtotal                                                          5,550,000,000                           500,000,000                  6,050,000,000

Total Non-U.S. Donor Assistance                                 $13,593,087,293                        $1,425,105,009              $15,018,192,302


Source: DoS and Iraqi Donor Assistance Database

Note: Data not formally reviewed, audited, or verified.
Pre-Madrid pledges for humanitarian assistance are not included in this table.

Table 2-21




                  precision. Improving donor coordination con-
                  tinues to be a top priority for the United States;                 Members of the International Reconstruction
                                                                                     Fund Facility for Iraq Donor Committee
                  the Baghdad Coordination Group and sector                          Canada (Chair)                            Kuwait
                  working groups continue to meet with pro-                          United Kingdom                            Iran
                  gressively stronger Iraqi leadership. Improved                     Italy                                     Norway

                  donor coordination mechanisms are expected                         India                                     South Korea

                  to be part of the Compact.                                         Turkey*                                   Qatar
                                                                                     Sweden                                    Spain
                      The Ministry of Planning’s Donor Assis-
                                                                                     Finland*                                  European Commission
                  tance Database (DAD), supported by the UN
                                                                                     Japan                                     United States
                  Development Programme (UNDP), shows the
                                                                                     Australia                                 Denmark
                  progress of pending and ongoing donor-sup-
                                                                                     Germany
                  ported projects. The DAD, which is available                       * Rotating members
                  online at www.mop-iraq.org, breaks down
                                                                                     Table 2-22
                  projects, requests for projects, and donations
                  by these categories: donor, sector of assistance,
                  and governorate. It also allows the user to                        $8.01 billion. Against these projects, the DAD
                  filter the data to develop customized reports.                     reflects that the United States has committed
                  Currently, the DAD includes 7,249 projects,                        $5.9 billion and expended $2.05 billion.
                  totaling $11.53 billion, associated with 20                           The UNDP has launched a regional compo-
                  donors. Against these projects, $8.68 billion                      nent of the DAD in Basrah and is helping the
                  has been committed, and $3.84 billion has                          Iraqis to gather province-level data. A regional
                  been expended. Of the estimated 13,578 U.S.                        component is also being planned for the Kurd-
                  projects, 6,748 are listed by the DAD, totaling                    istan Regional Government (KRG).


                                                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   101
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 111 of 529

Sector Summaries




Plans to incorporate loans, grants, and projects                       Major Bilateral and
                                                                       Multilateral Programs
from Iraq’s National Budget into the DAD have
not yet been implemented. The DAD continues                            The United States continues to encourage other
to improve as an assistance management tool;                           donors to implement their Madrid pledges.
however, it cannot yet be used to fully monitor,                       Figure 2-33 provides information on donor
analyze, and prioritize aid to the Iraqi                               pledges.
government. 			




                     Figure 2-33
                      Pledges
                 Pledges    from from
                                  Other Other  NationsBillion
                                        Nations–$15.02
                 As of$15.02
                        August,Billion
                                2006
                      As of August 2006
                 $ Billions
                      $ Billions
                 Source:  Various
                      Source: Various

                                                                              All Others
                                          Australia (0.8%) $0.13                    $1.87
                                             Spain (1.5%) $0.22
                                              Italy (1.6%) $0.24                                         Japan
                                                                                    12.4%
                                           Canada (1.3%) $0.19                                            $4.96
                                                                                             33.1%                        DONpie.ai
                                    United Kingdom (3%) $0.45

                                    European Commission $0.91                 6%

                                                                                   17%
                                                                                            20%          IDB (3.3%) $.5

                                                                          IMF
                                                                        $2.55
                                                                                            World Bank
                                                                                            $3


                 Note: Figures may not total correctly because of rounding.




102 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 112 of 529

                                                                                       Sector Summaries




       Japan                                                            and the rehabilitation of Khor Al-Zubair fertil-
       Of Japan’s pledge of $5 billion at Madrid, the                   izer plant ($154 million),341 as well as these
       $1.5 billion in grants—plus an additional $50                    projects from previous quarters:
       million was completely obligated more than a                     • $28 million to rehabilitation of bridges and
       year ago:                                                            roads in Samarra
       • $911 million to direct assistance, including                   • $259 million to rehabilitation of the Port of
          technical assistance                                              Umm Qasr
       • $490 million through IRFFI trust funds                         • $81 million to improvement of irrigation
       • $116 million directly through international                        channels
          organizations, such as UNDP                                   • $315 million to rehabilitation of the Al-
       • $27 million through non-governmental                               Mussaib thermal power plant342
          organizations (NGOs)
       • $10 million to the International Finance                       United Kingdom
          Corporation                                                   Total United Kingdom (UK) pledges to Iraq,
                                                                        including both Madrid ($452 million) and
          Japan’s financial aid supported these sec-                    pre-war humanitarian contributions ($468
       tors: Electricity, Water and Sanitation, Health,                 million), remain at $920 million. With an esti-
       Roads and Bridges, Education and Culture,                        mated $917 million expended as of September
       and Security. Officials from Japan continue to                   2006, the UK is close to fulfilling its obligation.
       work with Iraqi officials to develop projects for                Table 2-23 shows UK expenditures by pro-
       the $3.5 billion in concessional loans. Projects                 gram. The UK Department for International
       include the recently announced engineering                       Development (DFID), which is responsible for
       services for the Basrah Refinery ($18 million)                   implementing UK pledges, has been involved



       UK Donor Pledges, as of September 2006
       (in millions)
       DFID Bilateral Program                                        $488
       IRFFI Trust Funds                                              127
       Contribution to EC Program                                     113
       FCO Programs                                                    64
       Global Conflict Prevention Pool                                 66
       MoD Quick Impact Projects                                       59
       Total                                                         $917
       Source: email from DFID, July 24, 2006; exchange rate used:
       $1.69 per pound sterling.

       Table 2-23




                                                                                        OCTOBER 30, 2006 I REPORT TO CONGRESS I   103
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 113 of 529

Sector Summaries




in many of the same types of projects that the            European Commission
United States is funding, but on a smaller scale          To date, the European Commission (EC) has
and focused in the south:                                 pledged $905.3 million of which $779.3 million
• rehabilitating power and water                          was for reconstruction assistance. The bulk of
   infrastructure                                         the funds was channeled through the IRFFI
• organizing the Prime Minister’s office and              Trust Funds, although some funding went
   the governors’ offices in the south                    through the U.N. Development Programme
• training the Government Communications                  (UNDP) Thematic Trust for Crisis Prevention
   Directorate                                            and Recovery before IRFFI was established in
• planning and budgeting the strategic devel-             2004. In addition, the EC has allocated some of
   opment in the southern provinces                       the funds to short-term bilateral assistance. For
• intergovernmental coordination                          the allocation of EC reconstruction funds from
• macro-economic and budget reform                        2003 to 2005, see Table 2-24.
• strengthening independent broadcasting                     In 2006, the EC pledged an additional $252
• developing civil society                                million. It will continue to channel a signifi-
                                                          cant portion of its pledges through the IRFFI
   The UK has a quick-impact program                      mechanism while also increasing its bilateral
financed by the Ministry of Defense, which has            assistance. On August 8, 2006, $154 million of
a similar mission to that of the Commander’s              the EC’s 2006 pledge was deposited into the
Emergency Response Program (CERP).                        UNDG Iraq Trust Fund (ITF) when the EC
   DFID reports similar challenges: security,             signed its eighth Contribution Agreement. This
constantly changing government counter-                   new contribution makes the EC the largest
parts, and weak overall government capacity.              contributor to the UNDG ITF and the IRFFI.
DFID’s program for 2006-2007 will focus on                   The EC’s 2006 contribution will focus on
economic reform, delivering power and water               these programs:
improvements in the south, governance and                 • improving the quality of life of the Iraqis
institution-building in Baghdad and the south,                ($138.6 million)
support for civil society and political participa-        • furthering democracy in Iraq
tion, and capacity building in the Ministry of                ($50.4 million)
Interior. DFID funds a World Bank advisor in              • promoting good governance ($50.4 million)
Baghdad to speed up engagement in oil and                 • adjusting to new government priorities
electricity issues and to help the Iraqi govern-              ($12.6 million in reserve funding)
ment develop a plan for the energy sector.343
                                                             In addition to reconstruction assistance,
                                                          the EC has contributed $12.6 million to
                                                          the Integrated Rule of Law Mission for Iraq



104 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 114 of 529

                                                                                                 Sector Summaries



Total EC Reconstruction Assistance to Iraq,
2003-2005 (in millions)

Year                UN        World Bank         Bilateral         Total

2003              $49.1             $3.78              $0        $52.88

2004              121.6             100.8               0         222.4

2005              200.4              50.4             1.2           252

Total            $371.1           $154.98            $1.2       $527.28


Source: www.ec.europa.eu

Table 2-24




Total IRFFI Donor Contributions and World Bank Iraq Trust Fund Allocations,
as of 9/1/2006
                                                                    Commitments                             Deposits
                          Donor                              World Bank        United Nations      World Bank              United Nations
Australia                                                     $16,100,000          $16,775,000       $16,100,000                $16,775,000
Australia (Dept of Immigration)                                            -         3,292,000                   -                3,292,000
Belgium                                                                    -         1,321,000                   -                1,321,000
Canada                                                         22,300,000           46,400,000        22,300,000                 46,400,000
Denmark                                                                    -        10,666,000                   -               10,666,000
Finland                                                         2,600,000            6,234,000         2,600,000                  6,234,000
Germany                                                                             10,000,000
Greece                                                                     -         3,630,000                   -                3,630,000
Iceland                                                         1,000,000             500,000          1,000,000                    500,000
India                                                           5,000,000            5,000,000         5,000,000                  5,000,000
Ireland                                                                    -         1,226,000                   -                1,226,000
Italy                                                                      -        29,782,000                   -               29,782,000
Japan                                                         130,000,000          360,951,000       130,000,000                360,951,000
South Korea                                                     4,000,000           11,000,000         4,000,000                 11,000,000
Kuwait                                                          5,000,000            5,000,000         5,000,000                  5,000,000
Luxembourg                                                                 -         2,319,000                   -                2,319,000
Netherlands                                                     6,200,000            6,697,000         6,200,000                  6,697,000
New Zealand                                                                -         3,365,000                   -                3,365,000
Norway                                                          6,700,000            7,009,000         6,700,000                  7,009,000
Qatar                                                           5,000,000            5,000,000         2,500,000                  5,000,000
Spain                                                          20,000,000           22,380,000        20,000,000                 22,380,000
Sweden                                                          5,800,000           10,622,000         5,800,000                 10,622,000
Turkey                                                          1,000,000             200,000          1,000,000                    200,000
United Kingdom                                                 71,400,000           55,542,000        71,400,000                 55,542,000
United States                                                   5,000,000            5,000,000         5,000,000                  5,000,000
European Commission (Rapid Reaction Mechanism)                             -        24,978,000                   -               24,978,000
European Commission (Human Rights)                                         -         7,307,000                   -                6,937,000
European Commission                                           149,800,000          438,129,000       149,800,000                428,961,000
Total Non-U.S. Donor Assistance                              $456,900,000       $1,100,325,000     $454,400,000              $1,080,787,000

Source: www.irffi.org

Table 2-25


                                                                                                 OCTOBER 30, 2006 I REPORT TO CONGRESS I   105
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 115 of 529

Sector Summaries




(EUJUSTLEX), which it established in 2005.                          • Ten of the 13 grants, valued at $388 million,
Organized with the assistance of several EC                           are for projects implemented directly by
member states, EUJUSTLEX trained 770 Iraqi                            Iraqi government authorities.
officials from the police, judiciary, and peni-                     • The remaining three, valued at $12 million,
tentiary sectors.344                                                  are capacity building and technical assis-
                                                                      tance activities implemented by the World
World Bank                                                            Bank.
In January 2004, donors authorized the World                        • One World Bank ITF project (first capac-
Bank to administer the World Bank ITF, which                          ity building) is closed, and a second is now
began receiving funds in March 2004. Table                            operationally complete and will formally
2-25 summarizes World Bank ITF allocations.                           close at the end of 2006.
As of September 30, 2006, the World Bank ITF
had received $454 million from 17 donors,                               Figure 2-34 reflects the status of World Bank
and $266 million had been tendered. Of the                          ITF funds through September 30, 2006.
tendered amount, $150 million had been con-                             In addition, the World Bank has approved
tracted, and $79 million had been expended:                         two projects, totaling $235 million, through
• $399.7 million of the World Bank ITF has                          its International Development Association
    been allocated to 13 projects.                                  (IDA) loans. The projects include the Emer-
• $60.5 million (including investment                               gency Road Rehabilitation Project ($135
    income) has been allocated to projects that                     million), approved in June 2006, and the Third
    are under preparation by World Bank and                         Emergency Education Project ($100 million)
    Iraqi authorities.                                              approved in November 2005. Two additional



                           Figure 2-34
                           World Bank – International Trust Fund ($ Millions)
                           World   Bank - International Trust Fund
                           As of 9/30/2006
                           $ millions

                           Commitments $456.9 Million                       Deposits $454.4 Million


                                                    Not Deposited
                                                         $2.5                                   Expended
                                                                                                   $79




                                         Deposits                                Not Expended
                                          $454.4                                     $375.4




                                                             World Bank Trust fund.ai
106 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 116 of 529

                                                                                                                     Sector Summaries




Figure 2-35
   Figure x-x
International   Donor Contributions to IRFFI
AsInternational
   of 8/31/2006 Donor Contributions to IRFFI
  As of August,
Source:         2006
        www.irffi.org
  Source: www.irffi.org




                                                                                All others
                                                                                10.2%                  European
                                                                                                       Commission                    Commitment
                                                              Australia 3.6%
                                                                                                       32.8%        Donor             $US Millions
                                                              Spain 4.4%
                                                                                                                    European Commission     $149.8
Committed to IRFFI World Bank                             Canada 4.9%
                                                                                                                    Japan                   $130.0
               (as of August 2006)                                                                                  United Kingdom            $71.4
                    $456.9 Million
                                                                                                                    Canada                    $22.3
                                                              United                                                Spain                     $20.0
                                                              Kingdom
                                                                                                                    Australia                 $16.1
                                                              15.6%
                                                                                                                    All Others                $47.3

                                                                                              Japan 28.5%
                                                                                                                                                             DONirffi.ai

                                                                                 All Others            European
                                                                                 11.9%                 Commission                   Commitment
        Committed to IRFFI UN                                 Australia 1.5%                           39.8%        Donor            $US Millions
              (as of August 2006)                           Spain 2.0%                                              European Commission    $470.4
                      $1.1 Billion                           Italy 2.7%                                             Japan                  $361.0
                                                          Canada 4.2%                                               United Kingdom           $55.5
                                                                                                                    Canada                   $46.4
                                                            United
                                                            Kingdom                                                 Italy                    $29.8
                                                            5.1%                                                    Spain                    $22.4
                                                                                                                    Australia                $20.1
                                                                                                                    All Others               $94.7
                                                                        Japan
                                                                        32.8%




                  ok - no problem also I updated the following attached - the number for deposits must be the same.
                  Also for the International Donor Contributions to IRRFI - EC and Japan should be switched so the larger number is at the top.
                  AM

                               projects, totaling $150 million, are in an                           to approve World Bank projects. A long-term
                               advanced stage of preparation and are likely                         country director, with authority to make more
                               to be approved by World Bank by the end of                           decisions on project priorities in Baghdad, is
                               2006. The remaining $115 million are allocated                       still planned to head the World Bank office in
                               to projects that are under preparation. The                          the International Zone in the near future.
                               Iraqi Strategic Review Board (ISRB) continues                            Recognizing that systemic corruption in



                                                                                                                       OCTOBER 30, 2006 I REPORT TO CONGRESS I   107
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 117 of 529

Sector Summaries




Iraq adds to the risk for international donors                         Figure 2-35 shows International Donor Con-
as they work to implement their programs, the                       tributions to the IRFFI, as of August 31, 2006.
World Bank has put in place various mea-
sures to mitigate corruption. These measures                        United Nations
have slowed its procurement process in some                         The UNDP administers the UNDG ITF. Table
cases.345 The World Bank also hosted an                             2-25 summarizes UNDF ITF allocations. As of
anticorruption workshop for Iraq in Dubai in                        September 1, 2006, 25 donors have committed
late July to discuss techniques and to identify                     $1.1 billion to the ITF, of which $1.08 billion
leading practices in reducing corruption. Par-                      has been deposited. Fifteen UN agencies are
ticipants included Iraqi representatives from                       implementing 101 projects with $840 million
the Judicial Branch (CCCI and the Supreme                           in funding. UNDP has the most approved
Court of Iraq), inspector general organizations,                    funding (31%), followed by the UN Office for
BSA, DoS, IRMO, CPI, World Bank, UNDP,                              Project Services (UNOPS) (18%) and United
Chair of the Nigerian Economic & Financial                          Nations International Children’s Emergency
Crimes Commission, a prosecutor from the                            Fund (UNICEF) (12%):
Supreme Court of Spain, and other World                             • $640 million (76%) has been obligated.
Bank speakers with anticorruption back-                             • $534 million (64%) has been expended.
grounds.                                                            • Fourteen projects have been completed.
    The World Bank’s priorities for the coming
months include helping Iraq to strengthen                              Figure 2-36 reflects the status of UNDG ITF
public-sector governance, including public                          funds through September 1, 2006.
finance and anticorruption; to further eco-                            Donors can earmark their contributions to
nomic reforms; and to improve social safety                         the ITF. Infrastructure rehabilitation (21%)
nets during economic transition.346                                 and support for the electoral process (20%)



                           Figure 2-36
                           UnitedNations
                          United  Nations  Development
                                         Development   Group
                                                     Group     – International
                                                           - International       Trust Fund ($ Billions)
                                                                           Trust Fund
                           As of 9/1/2006

                           Commitments $1.1 Billion                 Deposits $1.08 Billion

                                                    Not Deposited
                                                         $.02



                                                                       Not      Expended
                                                                     Expended     $.53
                                         Deposits                      $.55
                                          $1.08




108 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 118 of 529

                                                                                                       Sector Summaries




       are the most popular clusters among donors.                            costs to about 5% of total program costs—
       Other popular sectors among donors and                                 down from 30%, when international staff was
       Iraqis include agriculture, education, and                             engaged. The UN plans to consider this model
       health.347                                                             for other countries.349 Figure 2-37 shows the
          The UN website (www.irffi.org) posted $473                          ITF by UN cluster.
       million in contract awards: 15% went to Japan,
       14% to Iraq, 11% to the UK, and 10% to China.                          International Monetary Fund
       U.S. firms account for less than 5% of these                           International Monetary Fund (IMF) funding
       contracts. An outside audit of the UN program                          of $1.15 billion remains available for balance of
       found no financial problems but recommended                            payments support:
       ways to make the cluster organization and                              • $430 million from the Emergency Post-
       project approval process more efficient. The                               conflict Assistance (EPCA) package
       results of the audit are expected to be made                           • $685 million from the Stand-By Arrange-
       public soon.348                                                            ment (SBA)
          UN staff continues to operate in Amman,
       Kuwait, and Cyprus, and offices have been                                 Thus far, Iraq has not drawn against any
       opened in Basra and Erbil. Also, a small assis-                        of these funds. On August 3, 2006, the IMF
       tance staff is now part of the UN mission quota                        Executive Board completed the first and
       in Baghdad. UN officials observe that the need                         second reviews of Iraq’s economic performance
       to use primarily Iraqi staff has cut personnel                         and a review of financing assurances under the


                       Figure 2-37
                       UNDG Iraq
                       UNDG Iraq Trust
                                  TrustFund
                                         Fund
                       Approved and
                       Approved   andFunded  Projects
                                        Funded        by UNbyCluster
                                                Projects             as of 8/31/06
                                                               UN Cluster
                       Source:
                       As      www.irffi.org
                           of 9/1/2006
                       Millions www.irffi.org
                       Source:
                       $Millions
                                                                                     Agriculture, Food Security, Environment,
                                                                                     & Natural Resource Management
                             Support to Electoral Process                            14.4%                                      DONtrst.ai
                                                   21.1%                             $121.3
                                                   $177.5

                                      Other
                                        .2%
                                                                                                Education and Culture
                                         $.3
                                                                                                16%
                            Refugees, IDPs,                                                     $134.8
                      and Durable Solutions
                                      2.4%
                                      $19.9                                                    Governance
                                                                                               and Human Development
                                                                                               6.4%
                                                                                               $53.9
                        Infrastructure Rehabilitation
                                                   26.7%
                                                  $224.7                        Health and Nutrition
                                                                                12.8%
                                                                                $107.7



                                                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   109
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 119 of 529

Sector Summaries




Stand-By Arrangement. The IMF deemed that                 their capital budgets quickly, using established
the Iraqi SBA program was on track, although              procedures. SIGIR is concerned that several
Iraq missed some performance criteria and tar-            billion dollars—funding desperately needed for
gets, including oil revenue. The IMF approved             infrastructure repairs and sustainment—may
the Iraqi authorities’ requests for waiver of             be left unspent in the Iraqi budget at the end of
noncompliance because of Iraq’s commitment                this year. The United States and other donors
to the SBA program and their implementation               are working with Ministry of Finance and the
of other policies and measures. The Executive             line ministries to identify ways to move funds
Board concurred and the waivers were granted.             faster while maintaining strict accountability.
   This review was particularly significant                  The Iraqi government is now working on
because successful performance is a condition             the 2007 budget.
for moving forward with Paris Club debt relief.
The IMF continues to train Iraqi economic and             Loans from International Donors
finance officials.350
                                                          Loans available from international donors
Islamic Development Bank (IDB)                            have not changed from the SIGIR April 2006
The Islamic Development Bank (IDB) has                    Quarterly Report:
pledged $500 million for Iraq’s reconstruction            • Japan: $3.5 billion ($683 million has been
and development and is an active participant                 allocated.)
in preparatory meeting for the International              • Saudi Arabia: $1 billion in trade credits and
Compact for Iraq. The IDB traditionally                      loans
focuses on human development projects and                 • World Bank: $3-5 billion in loans, $500
sectors that have a high social return, including            million of which is in concessional loans
rural water supply, with commitment to                       ($235 million in concessional loans have
projects that can take as long as a decade to                been allocated.)
implement.
                                                          Commercial Borrowing
IRAQI FUNDS
Since April 2006, SIGIR has estimated that the            Although there has been considerable progress
Iraqi contribution to reconstruction after the            settling Saddam-era debt, Iraq’s debt continues
CPA period was $14.762 billion—the sum of                 to constrain its ability to borrow international
the 2004-2006 capital budgets. There is no                funds. Iraq has creditors in these categories:
publicly available information about how much             Paris Club debt, non-Paris Club sovereign
of these capital budgets have been expended,              debt, and commercial debt.
but it is clear that Iraqi ministries—particu-               In November 2004, Iraq’s public debt was
larly the Ministry of Oil—struggle to expend              estimated at $120.2 billion, of which $38.9 bil-



110 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 120 of 529

                                                                         Sector Summaries




       lion was due to Paris Club creditors. As of late     sovereign debt would be forgiven.
       July 2006, 18 of the 19 Paris Club creditors351         By May 2006, Iraq had resolved almost
       had signed agreements implementing the               $18 billion of claims submitted by private
       November 2004 commitment to forgive at least         creditors through debt and cash exchanges
       80% of Iraq’s debt.                                  and submitted almost $1 billion of claims to
          Progress has been slower with non-Paris           arbitration, according to an IMF August 9,
       Club sovereign debt, especially with Saudi           2006 Staff Report. Although the process of
       Arabia, Qatar, Kuwait, and the United Arab           commercial debt reconciliation is ongoing, the
       Emirates. Now that the new government is             authorities will continue the current strategy
       in place, negotiations can begin to resolve          of resolving the remaining arrears of about $2
       these claims in a timely manner. Contacts            billion through debt or cash exchange offers,
       have already been made with Saudi Arabia at          including the arbitration process, through July
       the ministerial level to facilitate resolution of    2006. The authorities plan to develop a follow-
       these claims, and a technical working com-           up strategy for commercial claims still out-
       mittee is being set up to begin the process of       standing after July 2006. Because the amount
       reconciliation.352 U.S. and Iraqi diplomacy on       of the remaining private arrears is relatively
       debt relief is intensifying in anticipation of the   small—about 4% of the total external debt in
       negotiations for the international Compact. If       2006—they are unlikely to pose significant risk
       Iraq meets the conditions, about $30 million of      to the program.353




                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   111
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 121 of 529

Sector Summaries




112 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 122 of 529

                                                                       Sector Summaries




       Anticorruption Activities
       Corruption in Iraq is a persistent problem        Iraq’s Response to Corruption
       that requires a long-term, multifaceted solu-     Iraq’s ability to attract and use international
       tion that the Iraqis can sustain. In 2005, Iraq   donor assistance will depend in part on its
       ranked 137th out of the 158 countries included    ability to reduce perceived government-wide
       in Transparency International’s (TI) Corrup-      corruption. The Iraqi government anticipates
       tion Perception Index.354 Iraq ranks lower than   that efforts to clamp down on corruption
       Egypt, Syria, Iran, and other countries in the    and to boost transparency and efficiency will
       region that struggle with corruption.             also encourage foreign private-sector invest-
          A great deal of work has been done to          ment, particularly in the oil sector. As part
       establish and enhance institutions to combat      of the International Compact for Iraq that is
       corruption. Since 2003, various U.S. agencies     currently under negotiation, Iraq is expected
       have provided technical assistance to the pre-    to commit to specific steps to improve trans-
       existing Iraqi Board of Supreme Audit (BSA)       parency and inhibit corruption. The Com-
       and the three new corruption-fighting insti-      pact—including key priorities, benchmarks,
       tutions: the Commission on Public Integrity       and commitments—is likely to be adopted by
       (CPI), the Iraqi inspectors general (IGs) in      the end of 2006.
       each of the ministries, and the Central Crim-        On September 11, 2006, CPI publicly
       inal Court of Iraq (CCCI).                        reiterated the policy requiring financial dis-
          U.S. programs continue to concentrate on       closure by senior Iraqi government officials,
       helping the Iraqi government to:                  from the civilian level of director general and
       • develop enhanced financial transparency         military rank of captain and upward. CPI has
           and accountability                            threatened to refer to court those who do not
       • develop and implement financial manage-         comply with these regulations. Also during this
           ment systems                                  reporting quarter, CPI has been actively publi-
       • strengthen contracting and procurement          cizing the arrests of Iraqi government officials
           processes                                     suspected of corruption, including several
       • expand public integrity initiatives             high-level ministry employees.
       • expand prosecution of corrupt government           Many IGs continue to cite major impedi-
           officials                                     ments to their jobs, including insufficient
                                                         budgets, a lack of professional staff, and little
                                                         independence. Some IGs, however, have
                                                         reported progress gaining recognition and



                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   113
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 123 of 529

Sector Summaries




support within their ministries, training staff,          market reforms, financial transparency, and
and developing mechanisms to identify and                 public integrity.
confront corrupt practices. The Ministry of Oil              Last quarter, SIGIR released a survey of
was among the more active ministries, com-                anticorruption efforts and provided several
pleting 454 audits to date in 2006. The Ministry          audit recommendations,355 including one that
has also revised practices and standards for 33           encouraged the U.S. Embassy to increase staff
aspects of its work, including the marketing of           support for anticorruption efforts and establish
crude oil, salary scales, and the transportation          a joint executive steering group to oversee all
of oil products.                                          U.S. government anticorruption programs.
                                                          These recommendations were supported by a
U.S. Efforts to Help                                      companion inspection performed by the DoS
Iraq Stem Corruption                                      Inspector General, who made similar recom-
U.S. government efforts to support Iraq’s                 mendations for strengthening U.S. anticor-
anticorruption initiatives are coordinated by             ruption efforts. Both audits recommended
the Anticorruption Working Group (ACWG),                  that the U.S. Embassy further engage its Iraqi
led by the U.S. Embassy-Iraq. The ACWG                    anticorruption counterparts; DoS urged the
comprises representatives from various federal            early convening of a formal session of the U.S.-
agencies who advise and support a wide range              Iraqi anticorruption task force envisaged at the
of anticorruption initiatives in Iraq. SIGIR is           November 2005 summit on anticorruption.
an observer on the ACWG.                                     On the recommendation of SIGIR, the U.S.
   The delay in forming the Iraqi government              Embassy has agreed to expand by four the
made it more difficult to formally activate               staff supporting Iraq anticorruption efforts,
the U.S./Iraq Joint ACWG (launched at the                 including new senior consultants for the BSA
November 2005 anticorruption summit                       and the IGs, a transparency coordinator, and
attended by U.S. and Iraqi officials). Although           a senior advisor to oversee the anticorruption
the joint working group does not meet regu-               strategy. These important additions to the staff
larly, U.S. officials have found other opportuni-         have helped ensure that the U.S. Embassy can
ties to continue the anticorruption dialogue.             move more expeditiously to implement a new
The Iraqis plan to appoint an anticorruption              and broader plan to support each of the Iraqi
coordinator in the near future to ensure greater          anticorruption entities.
consistency and minimize overlap with their                  Other federal agencies are contributing
own anticorruption activities.                            as well. To assist the BSA, INL has allocated
   Reconstituted in late 2005 after several               money to GAO to reengage with the BSA
months of inactivity, the Embassy ACWG                    and translate into Arabic GAO’s Government
recently released its strategic plan for helping          Auditing Standards (Yellow Book).356 These
Iraq reduce corruption, which focuses on                  standards complement the various interna-



114 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 124 of 529

                                                                          Sector Summaries




       tional auditing standards, including the set         recommend procurement procedures to avoid
       developed by the International Organization of       corruption. DoC also plans specific programs
       Supreme Audit Institutions (INTOSAI). GAO            to promote best practices against corruption
       is a member of INTOSAI and has adopted               within the Iraqi business community.
       other leading global standards.357 BSA will use         U.S. agencies continue to allocate resources
       these standards to augment the development of        to train Iraqi anticorruption officials at the
       Iraqi standards.                                     CPI, BSA, IIG, and CCCI. DoD has been
           In response to BSA’s request, GAO agreed to      conducting the Iraqi Anticorruption and
       review current BSA audit programs and pro-           Principled Governance Initiative and pro-
       vide feedback and recommendations. The BSA           viding direct support for the Iraqi Ministry of
       has initiated the process of translating the audit   Defense OIG. INL has allocated $1 million for
       programs into English. GAO has also agreed           equipment training for the CPI and a train-
       to take three mid-level auditors from the BSA        the-trainer seminar in Washington, D.C., for
       into the GAO’s International Auditor Fellow-         selected Iraqi IGs. IGs from other countries
       ship, a 3-4 month training program scheduled         will participate in the training and provide
       to begin May 2007.358                                insights. INL has also allocated resources to
           The U.S. government also supports                assist in the integration of Iraqi police and
       increased financial transparency in Iraq.            prosecutors. INL continues to work with DoJ
       USAID manages a $10 million contract                 to provide instructors and relevant curriculum
       to develop and implement a core financial            for the police training program. The Multi-
       management information system, centralized           National Security Transition Command-Iraq
       within the Ministry of Finance. This system,         (MNSTC-I) has funded a military leadership
       due to be completed by early 2007, includes          center for the Ministry of Defense that includes
       a public payroll module and a procurement            training in ethics and values, which should
       module funded by INL ($5 million) and Trea-          provide long-term anticorruption benefits.
       sury ($2 million). Approximately 85% of the          Plans for a joint training facility for the CPI,
       requirements for the core system have been           BSA, and IIG are still under discussion.
       completed, and the system will be installed at
       178 fiscal institutions in two phases.359            International Response
           The U.S. Department of Commerce (DoC)            to Corruption
       has committed to work directly with the Iraqi        Anticorruption is also of interest to other
       Ministry of Trade. DoC will use its Com-             international donors and is expected to be an
       mercial Law Development Program to send              important part of the International Compact
       seasoned advisors, requested by the Minister         for Iraq. The UN Development Group financed
       of Trade, to help identify corrupt systems and       a $4.8 million project to have the Audit Board




                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   115
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 125 of 529

Sector Summaries




of Jordan provide training to the BSA over an                UNCAC introduces a comprehensive set
18-month period. The British National Board               of standards, measures, and rules that all
of Audits provided training for BSA’s auditors            countries can apply to strengthen their legal
in Amman.360                                              and regulatory regimes to fight corruption. It
   The UN and TI have led the international               calls for preventive measures and the crimi-
effort to develop an anticorruption framework             nalization of the most prevalent forms of
available to any country interested in com-               corruption in both public and private sectors
bating corruption. Although non-specific to               and requires member states to return assets
Iraq, the tools available through the UN and TI           obtained through corruption to the country
offer Iraq a starting point to combat corruption          from which they were stolen. An entire chapter
by learning through the experience of other               of the Convention is dedicated to prevention,
countries.                                                with measures directed at both the public and
   The UN has advocated anticorruption                    private sectors, including model preventive
through the UN Convention against Cor-                    policies, such as:
ruption (UNCAC) and UN Anticorruption                     • establishment of anticorruption bodies
Toolkit. The General Assembly adopted                     • enhanced transparency in the financing of
UNCAC on October 31, 2003, and subse-                         election campaigns and political parties
quently received 140 signatories. UNCAC                   • safeguards that promote efficiency and
was entered into force on December 14, 2005,                  transparency
after receiving the requisite number of instru-           • recruitment based on merit
ments of ratifications/accessions. To date,
there have been 65 ratifications/accessions.                 The UN’s anticorruption toolkit is based on
The U.S. Senate consented to the ratification             successful anticorruption measures and lessons
of UNCAC on September 15, 2006, and the                   learned from the technical cooperation activi-
President is expected to sign the instrument of           ties facilitated by the Global Program against
ratification soon. The United States has urged            Corruption. The UN toolkit is intended to
the Iraqis to join the UNCAC—both bilater-                provide a range of options that will enable each
ally and through the Good Governance for                  country to assemble an integrated strategy that
Development in the Arab States Initiative that            will be as effective as possible in meeting its
the United States promotes in the Middle East.            own needs.
Iraq participated in the early UNCAC negotia-                TI, another international organization
tions but has not yet signed the convention.              promoting better governance, seeks to bring
Accession to the UNCAC is expected to be                  together relevant players from government,
among the commitments Iraq undertakes in                  civil society, business, and the media in a
connection with the Compact.                              holistic approach to promote transparency
                                                          in elections, in public administration, in



116 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 126 of 529

                                                                        Sector Summaries




       procurement, and in business. TI has also           • After its workshop in Dubai during late
       developed an anticorruption toolkit, similar          July, World Bank continued to work with
       to the UN’s, that draws on the experience             CPI, the inspectors general, BSA, and the
       and best practices of other nations. Although         judiciary to foster greater coordination.
       approached by numerous NGOs, TI does not              World Bank has been working to promote
       believe any have yet demonstrated the capacity        development of benchmarks for each of
       to effectively support a TI presence in Iraq. The     these agencies in the projected Compact.361
       security situation has also influenced TI’s deci-
       sion to provide support from outside Iraq for
       the time being.
           The World Bank has also made anticorrup-
       tion in Iraq a priority, seeking funds from the
       European Union and other donors to support
       training for Iraqi institutions. In July, SIGIR
       attended the World Bank conference in Dubai,
       which brought together Iraqi officials, World
       Bank and UN experts, and international prac-
       titioners to discuss ways to move the anticor-
       ruption agenda in Iraq. At this forum, the
       Iraqis discussed their efforts to reduce corrup-
       tion and the challenges they face. The World
       Bank also supports anticorruption efforts in
       Iraq through these activities:
       • World Bank works with the IMF to reform
           public financial management systems.
           A Public Expenditure and Institutional
           Assessment will assist Iraq’s government to
           modernize its public financial management
           practices in line with its commitments
           under the International Compact for Iraq.
       • World Bank engages consultants to work
           with the Iraqi government to improve man-
           agement and coordination of its develop-
           ment assistance for governance and public
           management.




                                                                          OCTOBER 30, 2006 I REPORT TO CONGRESS I   117
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 127 of 529
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 128 of 529




                                           SIGIR Oversight


      SIGIR Audits
      SIGIR Inspections
      SIGIR Investigations
      SIGIR Hotline
      SIGIR Lessons Learned Initiative
      Legislative Update
      Website




                                                      3
                                                            section
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 129 of 529

sigir oversight




120 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 130 of 529

                                                                                              sigir oversight




       SIGIR Audits
       From August 1, 2006, to October 31, 2006,                   forms audit work under the generally accepted
       SIGIR completed 8 audit products, bringing                  government auditing standards.
       the total number of audit products to 73. This                 Details on SIGIR audits are presented
       quarter, SIGIR audits addressed a wide range                throughout this Report:
       of issues, including the use of an administrative           • For titles of this quarter’s eight audit prod-
       task order to track indirect costs; the capacity               ucts, see Table 3-1.
       of Iraqi Security Forces (ISF) to provide and               • For information on all SIGIR audit work
       sustain logistics support; the execution of                    completed as of October 31, 2006, and for
       improper obligations; the assessment of con-                   the full text of all final audit products, see
       trols over weapons provided to the ISF by the                  the SIGIR website: http://www.sigir.mil/.
       Department of Defense (DoD); the overuse                    • For a complete listing of SIGIR audit prod-
       of proprietary data marking by the Logistics                   ucts to date, see Appendix H.
       Civilian Augmentation Program (LOGCAP)
       contractor; and an examination of the Provin-                  This quarter, SIGIR Audit reviewed some
       cial Reconstruction Team (PRT) program.                     aspects of the rush to obligate money from
          SIGIR also issued two draft reports and has              the Iraq Relief and Reconstruction Fund
       16 ongoing audits. At least eight more audits               (IRRF) before September 30, 2006, when the
       are planned to start next quarter. SIGIR per-               authority to obligate IRRF money expired. A



           SIGIR Audit Products, as of October 30, 2006
           Report
           Number      Report Title                                                            Date Issued
                       Review of Administrative Task Orders for Iraq Reconstruction
           06-028                                                                              October 2006
                       Contracts
           06-031      Management of the Iraqi Interim Government Fund                         October 2006
                       Iraqi Security Forces: Review of Plans To Implement Logistics
           06-032                                                                              October 2006
                       Capabilities
                       Iraqi Security Forces: Weapons Provided by the U.S. Department of
           06-033                                                                              October 2006
                       Defense Using the Iraq Relief and Reconstruction Fund
           06-034      Status of the Provincial Reconstruction Team Program in Iraq            October 2006
                       Interim Audit Report on Inappropriate Use of Proprietary Data
           06-035      Markings by the Logistics Civil Augmentation Program (LOGCAP)           October 2006
                       Contractor
                       Interim Report on Improper Obligations Using the Iraq Relief and
           06-037                                                                              September 2006
                       Reconstruction Fund (IRRF 2)
                       Unclassified Summary of SIGIR’s Review of Efforts To Increase Iraq’s
           06-038                                                                              September 2006
                       Capability to Protect its Energy Infrastructure


           Table 3-1




                                                                                       OCTOBER 30, 2006 I REPORT TO CONGRESS I   121
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 131 of 529

sigir oversight




review of unmatched IRRF disbursements                    mission for the PRTs. They also reported that
(SIGIR project 6027) and unliquidated IRRF                adequate resources to perform the mission
obligations (SIGIR project 6026), identified              have been promised, but not provided
an account called “dummy vendors,” which                  sufficiently.
had a balance of $362 million in unliquidated                This quarter, SIGIR conducted two audits
obligations. The review concluded that these              requested by the Chairman of the Senate
obligations were improper, and SIGIR recom-               Armed Services Committee:
mended that these funds be de-obligated for               • “Iraqi Security Forces: Review of Plans to
immediate needs. The impact of this practice                  Implement Logistics Capabilities” (SIGIR-
may have resulted in higher priority programs                 06-032)
or projects to the overall IRRF program going             • “Iraqi Security Forces: Weapons Provided
unfunded. For the details of this review, see                 by the U.S. Department of Defense Using
the “Interim Report on Improper Obligations                   the Iraq Relief and Reconstruction Fund”
Using the Iraq Relief and Reconstruction Fund                 (SIGIR-06-033)
(IRRF 2)” (SIGIR-06-037).
    SIGIR also continues to find that security                The two reviews were coordinated with the
throughout Iraq remains a challenge to the                Government Accountability Office (GAO),
management and oversight of many proj-                    the DoD Office of Inspector General (DoD
ects. SIGIR’s report on the “Status of the PRT            OIG), and the Under Secretary of Defense for
Program in Iraq” (SIGIR-06-034) notes that                Acquisition, Logistics, and Technology. These
all participants—Iraqis and Americans—risk                reports presented nine recommendations to
their lives every day to carry out the PRT mis-           improve planning, accountability, and capacity
sion. However, the lack of a single organization          development in both functional and resource
responsible for the overall IRRF program and              management.
the inability of U.S. government agencies to                  SIGIR has one review underway with the
cooperate with each other continue to limit               support of the Department of State Office of
progress.                                                 Inspector General (DoS OIG). In addition,
    SIGIR observes and reports on project or              SIGIR is coordinating several other efforts
program failures that result from inconsistent            with GAO and the various accountability orga-
policies and processes across all U. S. govern-           nizations of Multi-National Force-Iraq
ment entities. In SIGIR’s assessment of the               (MNF-I) and the Multi-National Security
PRT Program, SIGIR found that the PRT staffs              Transition Command-Iraq (MNSTC-I).
on military forward-operating bases were                      SIGIR chaired a meeting of the Iraq
spending more time on administrative matters              Accountability Working Group on July 30,
than mission work. Personnel interviewed for              2006. The liaisons from many organizations,
the report cited the lack of a clearly defined            fellow auditors, and internal management



122 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 132 of 529

                                                                             sigir oversight




       evaluators met to discuss ongoing efforts          to bear on SIGIR audits. SIGIR also has the
       and emerging issues.                               capability by contract or by special authority to
          SIGIR continues to apply a balanced             add expertise to each audit team for any area
       approach to provide insight, foresight, and        under review.
       oversight through audit and non-audit activi-
       ties assisting executing organizations in Iraq     Final Audit Products
       and those who support these organizations          Review of Administrative Task Orders
       outside Iraq.                                      for Iraq Reconstruction Contracts
                                                          SIGIR-06-028, October 2006
       • SIGIR’s insight efforts advise leadership on
           governance issues, with the emphasis on        Introduction. Congress appropriated $18.4
           creating an environment of accountability,     billion for security, relief, rehabilitation, and
           rule of law, and public trust in Iraq.         reconstruction of Iraq to the IRRF 2. At the
       • SIGIR’s foresight efforts continue to focus      beginning of calendar year 2004, the U.S. gov-
           on end-state issues, such as cost-to-com-      ernment released a design-build (DB) require-
           plete, transition, sustainment, and capacity   ment in a request for proposal to provide
           building.                                      construction services in Iraq. From January
       • SIGIR’s oversight efforts, an IG’s tradi-        13, 2004, to March 26, 2004, 12 DB cost-reim-
           tional focus, address the ability to obtain    bursement contracts totaling $5.8 billion were
           the maximum return on the U.S. taxpayer        awarded to 9 contractors. (Two contractors
           investment and promote transparency and        received multiple contracts.)
           accountability of the U.S. administration of      Contractors incur administrative and over-
           any Iraqi resources used.                      head costs, as well as direct costs, associated
       • SIGIR performance audits also evaluate the       with performing work. For these DB contrac-
           economy, efficiency, and effectiveness of      tors, there was no consistent contract require-
           Iraq relief and reconstruction projects.       ment for them to separately track and report to
                                                          the U.S. government their administrative and
          On average, 25 SIGIR auditors are on the        overhead costs. To some extent, information
       ground in Iraq on any given day, with an           on these indirect costs can be extracted from:
       additional 7 located in SIGIR’s Arlington, Vir-    • individual invoices when submitted at a
       ginia office. The audit section comprises very         detailed level by contractors
       experienced auditors, evaluators, management       • management cost reports when required to
       and program analysts, contract specialists,            be submitted by contractors
       editors, and program acquisition specialists.      • task orders that have been established
       The combined experience of the section brings          under the contract to specifically isolate
       more than 700 years—an average of 22 years             administrative and overhead costs
       each—of audit and audit-related experience



                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   123
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 133 of 529

sigir oversight




    In spring 2004, senior Program Manage-                award. Therefore, SIGIR’s review focused on
ment Office and contracting officers sought               the 11 active DB contracts, of which 5 were
to simplify the tracking of administrative                issued one or more ATOs. Because the first
and overhead costs for the 12 DB contracts                two objectives are closely linked, they are com-
through a new type of task order—an adminis-              bined for discussion in the report.
trative task order (ATO). ATOs were intended                 Findings. The DB contractors’ administra-
to capture all administrative and overhead                tive costs were not uniformly tracked because
costs for each DB contract, separate from                 ATOs were not issued for all 11 DB contracts,
direct costs, for each individual construc-               and there were inconsistencies in the ATOs
tion task order under the contract. This was              that were issued, specifically:
expected to provide several benefits, including           • ATOs were issued for only 5 of the 11 DB
allowing the PCO managers to better under-                    contracts.
stand direct and indirect contractor costs and            • Of the 5 DB contracts, 2 were issued ATOs
to increase the ability of managers to control                that covered and separately identified four
and minimize administrative costs.                            categories of ATO costs (Mobilization and
   Objectives. This audit was initiated to eval-              Transportation, Management and Admin-
uate the effectiveness of project management                  istration, Security, and Life Support).
and the monitoring and controls exercised by              • For the other 3 DB contracts, 2 were issued
administrative contracting officers. Specifically,            a single ATO that combined, rather than
the objectives of the audit were to determine:                separated, ATO costs by specific categories;
• Did ATOs vary from one design-build                         and one was issued an ATO that covered
    contractor to another?                                    only Life Support costs.
• Did ATOs accomplish the intended pur-
    pose, to capture the fixed administrative                In a series of audits, the Defense Contract
    costs of the design-build contractors?                Audit Agency (DCAA) found that for the
• Did increased or decreased periods of con-              five contracts for which ATOs were issued,
    tract/task order performance impact the               only one of the contractors had adequate
    value of ATO cost?                                    accounting and billing systems to capture
• Did the de-scoping of projects impact                   administrative costs. Although SIGIR relied
    the need for certain administrative costs             on the contractors’ invoices to analyze costs,
    included in the ATO?                                  DCAA’s findings raise questions about the
                                                          actual value of the invoiced costs.
   SIGIR found that ATOs were issued on 6                    Furthermore, the ATOs were issued at dif-
of the 12 DB contracts. Further, one of the six           ferent times after contract award:
DB contracts with an ATO was terminated and               • For four of the five DB contracts, ATOs
demobilized less than one year after contract                 were issued sometime between when mobi-



124 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 134 of 529

                                                                             sigir oversight




         lization task orders (TOs)362 were issued        In the absence of ATOs, the contractors had
         and when substantial work began on the           no other option but to include administrative
         project. The earliest ATOs were issued two       costs in their mobilization or direct task order
         months after the mobilization TOs were           invoices, or a combination of the two.
         issued.                                              For example, the longest period between
       • For the fifth DB contract, ATOs were not         mobilization and the beginning of substantial
         issued until after substantial work began.       direct project work—and the highest ATO
         For details of these task orders, see Audit      costs—involved the Kellogg Brown and Root
         06-028 at www.sigir.mil.                         (KBR) DB contract. Although KBR was issued
                                                          its mobilization task order on February 15,
           In the period before ATOs were issued,         2004, ATOs were not issued until June 7, 2004,
       administrative costs would have likely been        almost four months after the mobilization
       invoiced by the contractors against their          TO. Substantial direct project activity did not
       existing mobilization or direct project task       occur until November 19, 2004. During this
       orders (or a combination of the two).              billing period, KBR’s ATO costs were $52.7
           During periods of limited direct project       million. Direct project costs were $13.4 mil-
       activity, ATO costs were greater than direct       lion, and mobilization costs were $5.8 million.
       TO costs for the five DB contracts. During the     Because KBR could not invoice administrative
       period between contractor mobilization and         costs against ATOs until June 7, 2004, SIGIR
       the start of substantial direct project work—      believes that KBR’s cumulative administra-
       from February to November 2004—contrac-            tive costs were higher than the $52.7 million
       tors for these five contracts submitted invoices   it invoiced against the ATOs, and its mobili-
       for $62.1 million in ATO costs and $26.7           zation and/or direct project costs were lower
       million in direct project costs.                   than the invoiced amounts. In a letter of con-
           Three to nine months elapsed from the date     cern to KBR about its cost reporting on August
       when the mobilization TO was issued and            28, 2004, the contracting officer stated that the
       the date when substantial direct project work      contract was rapidly accruing exorbitant costs.
       began. For the five DB contracts, the average          SIGIR was unable to determine how de-
       time elapsed was six months.                       scoping contract actions affected ATO costs
           SIGIR believes that administrative and over-   because invoices are not maintained in a form
       head costs that were intended to be charged        that allowed such analysis. In one instance,
       against ATOs were actually higher than those       SIGIR identified a de-scoping action that
       invoiced because ATOs were not issued              occurred on December 27, 2004, which was
       concurrent with the mobilization task orders.      followed by an increase rather than a decrease
       Contractors would have begun to incur admin-       in ATO costs. However, SIGIR cannot draw
       istrative costs from the onset of mobilization.    any conclusions from this analysis because the



                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   125
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 135 of 529

sigir oversight




ATO costs included administrative costs for 14            than direct project costs—regardless of the
different TOs issued under the contract, and              nationality of individual contractors.
the ATO invoices do not break out—nor are                    Recommendations. To enable the U.S.
they required to break out—indirect costs by              government to better track administrative
individual TOs. Furthermore, individual TOs               and overhead costs for future reconstruction
are allowed to include multiple projects. In              contracts—funded through the IRRF or in any
another instance, SIGIR documented that most              future reconstruction effort—and to minimize
costs incurred for the DB contract cancelled              costs during periods of inactivity until the
less than a year after it was issued were for             authorization to begin work can be issued,
mobilization, demobilization, and administra-             SIGIR recommends that the Commanding
tive costs.                                               General of GRD-PCO coordinate with the
    SIGIR discussed the results of this work              Commanding General of the Joint Contracting
with officials from the U.S. Army Corps of                Command-Iraq/Afghanistan (JCC-I/A) to take
Engineers (USACE), Gulf Region Division-                  these actions:
PCO (GRD-PCO). The officials told SIGIR                   1. Ensure that cost-reimbursement contracts
that there were other ways to track administra-              contain explicit requirements for all con-
tive costs—specifically through management                   tractors in Iraq and future reconstruction
cost reports. These officials also suggested that            efforts for segregating, tracking, and billing
SIGIR not publish this audit report because it               administrative costs—such as through the
would be of limited or no value now that con-                use of contractual direction, including seg-
tracts are being awarded to Iraqi rather than                regating and reporting administrative costs
U.S. contractors.                                            in management cost reports.
    SIGIR did not agree with the GRD-PCO                  2. Ensure that adequate project planning
positions. In response to the GRD-PCO sug-                   is conducted to minimize contractor
gestion that management reports are another                  down-time between the issuance of
way to track administrative costs. SIGIR exam-               mobilization orders and the beginning of
ined management reports provided for each of                 substantial direct project activity.
the 11 DB contracts. The review indicated that            3. Improve processes to monitor contractor
reporting of administrative costs varied from                administrative costs to ensure that the level
contract to contract and did not capture spe-                of administrative activity is appropriately
cific administrative costs as comprehensively                adjusted to reflect any work stoppages, de-
as ATOs. SIGIR believes that there is value in               scoping actions, and reductions attributable
understanding the extent to which adminis-                   to project completion or close-out.
trative costs were tracked and reconstruction
funds were used for administrative costs rather




126 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 136 of 529

                                                                             sigir oversight




           Management Comments and Audit                  electrical equipment (such as generators), and
       Response. SIGIR received written comments          civic cleanup. One of its purposes is to employ
       on a draft of this report from GRD-PCO and         as many Iraqis as possible. As of July 31, 2006,
       the JCC-I/A. Both organizations concurred with     MNC-I reported that it had disbursed $114.9
       all of SIGIR’s recommendations. Both noted a       million for 683 IIGF projects and that 628 are
       caveat that recommendation number one would        complete.
       apply only to cost-reimbursement contracts,           Objectives. The audit addressed these
       but not to fixed-price (direct) contracts. SIGIR   questions:
       agreed and clarified this recommendation           • Can MNF-I properly account for the funds
       accordingly. GRD-PCO did not agree with some           provided by the IIG?
       of SIGIR’s conclusions and analytical methods.     • Were the funds used for their intended
       SIGIR did not agree with GRD-PCO’s interpre-           purposes?
       tations regarding the analysis or presentation
       of findings. SIGIR has addressed those com-            Findings. MNF-I can account for the $136
       ments in the Management Comments and Audit         million of IIGF monies in its overall financial
       Response section of the report.                    records. For the 26 projects that SIGIR ran-
                                                          domly reviewed, MNF-I used the funds for
       Management of the Iraqi Interim                    their intended purposes and in accordance
       Government Fund                                    with appropriate rules and regulations. How-
       SIGIR-06-031, October 2006                         ever, SIGIR also found that project files were
       Introduction. In 2004, the Iraqi Interim Gov-      incomplete and that data could not be recon-
       ernment established the Iraqi Interim Govern-      ciled to the financial records or to the project
       ment Fund (IIGF), providing $136 million           files. Further, although monthly reports to the
       from the Development Fund for Iraq (DFI)363        Iraqi government on the status and uses of the
       for U.S. military commanders to respond to         IIGF are required, SIGIR found that MNF-I
       the urgent humanitarian relief and reconstruc-     had not reported to the Iraqi government since
       tion requirements in their areas of respon-        December 2005.
       sibility. Multi-National Force-Iraq (MNF-I)            SIGIR’s review of the 26 completed project
       is responsible for overseeing and reporting        files found that only 2 contained all of the
       monthly to the Iraqi government on the status      required documents. SIGIR also found that
       of IIGF projects and financial information.        MNC-I could not pinpoint the location of all
       MNF-I’s subordinate command, the Multi-            completed IIGF project files. These deficien-
       National Corps-Iraq (MNC-I), is responsible        cies could result in the lack of a historical
       for management of the IIGF projects. IIGF          accounting and transparency of the U.S. relief
       projects involve the repair or reconstruc-         and reconstruction efforts in Iraq.
       tion of hospitals and clinics, the provision of        SIGIR found that the project manage-



                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   127
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 137 of 529

sigir oversight




ment system used by MNF-I to record project               a draft of this report from MNF-I. The MNF-I
information has not been reconciled with the              Chief of Staff concurred with all recommenda-
Army’s financial data system. Also, the project           tions and has identified corrective actions that
management system does not always reflect                 have been initiated or planned. According to
the complete IIGF project file data. However,             their comments, MNF-I resumed its monthly
MNF-I and MNC-I have actions underway to                  reporting to the Iraqi government in July 2006.
improve data quality.                                     However, upon obtaining the MNF-I July
   Recommendations. Because MNF-I has not                 report, SIGIR found that it was not signed by
been submitting to the Iraqi government the               MNF-I until September 13, 2006. The comments
required monthly IIGF accounting reports on               received were fully responsive. MNF-I’s com-
the use of the DFI since December 2005, SIGIR             ments are included in the Management Com-
recommends that the Commanding General,                   ments section of this report.
MNF-I:
1. Provide the Iraqi government the required              Iraqi Security Forces: Review of Plans To
   accounting of the use of these funds. This             Implement Logistics Capabilities
                                                          SIGIR-06-032, October 2006
   accounting should comply with MNF-I
   Fragmentary Order 603, “Accountability of              Introduction. The Administration’s National
   Funds from the Iraqi Interim Government,”              Strategy for Victory in Iraq lays out the goals
   and be henceforth submitted monthly, as                and general framework to achieve security and
   required.                                              stability in Iraq, to include the capacity of the
                                                          Iraqi government to defeat terrorists and neu-
   Further, SIGIR recommends that the Com-                tralize insurgents and illegal armed groups. On
manding General, MNF-I, direct program                    October 13, 2005, DoD reported to the Con-
managers and subordinate commands to take                 gress that the development and fielding of Iraqi
these actions:                                            logistics capabilities364 is a critical component
2. Enforce existing guidance on maintaining               for ISF in conducting security operations inde-
   project records, including conducting quar-            pendently.365 MNF-I is using funds from both
   terly reviews to ensure the accuracy of IIGF           the IRRF and the Iraq Security Forces Fund
   project files.                                         (ISFF) to build the logistics capabilities of the
3. Develop a tracking system for controlling              Iraqi Army under the Ministry of Defense and
   and processing IIGF project files through              the Iraqi local and national police forces under
   the entire management process.                         the Ministry of Interior. Our report is limited
4. Continue efforts to improve IRMS accuracy              to the use of IRRF to achieve these goals, while
   for IIGF projects.                                     the DoD Office of Inspector General and the
                                                          U.S. Government Accountability Office have
  Management Comments and Audit                           been charged with reporting on ISFF expendi-
Response. SIGIR received written comments on              tures. As of August 1, 2006, the United States


128 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 138 of 529

                                                                               sigir oversight




       had spent $666 million from the IRRF on the        support. The second section focused on the
       development and fielding of these capabilities.    development of the logistics capabilities of the
          Objectives. The purpose of this review was      Ministry of Interior and its local and national
       to identify whether efforts to build logistics     police forces.
       capabilities within the ISF are being properly         Findings. MNF-I has made some progress
       managed and are achieving their intended out-      in its efforts to build effective logistics capabili-
       comes. Specifically, the objectives of the audit   ties within the Iraqi Army and to transition
       were to determine:                                 these capabilities to the control of the Min-
       • DoD’s plans and timelines for implement-         istry of Defense. However, significant chal-
           ing a functioning logistics operation within   lenges remain that put at risk MNF-I’s goal
           the ISF                                        to transition a sustainable and maintainable
       • plans and timelines for transitioning a          logistics operation to the Ministry of Defense
           sustainable and maintainable logistics         by January 1, 2008. Further, the audit found
           operation to the Ministry of Defense and       that the planning for logistics capabilities for
           the Ministry of Interior for sustaining and    the Ministry of Interior is incomplete. Con-
           maintaining the force structure                sequently, SIGIR also believes that MNF-I
       • barriers and resource limitations to the suc-    will face significant challenges implementing
           cess of long-term sustainment capabilities     and transitioning logistics capabilities to the
           within the ISF                                 Ministry of Interior and its local and national
                                                          police forces.
           To respond to the audit objectives, SIGIR          Ministry of Defense. MNF-I has much to
       structured the report in two sections to discuss   do to meet its goal of implementing logistics
       the findings. The first section focused on         capabilities within the Iraqi Army, to transition
       the development of the Iraqi Army logistics        these to Ministry of Defense control periodi-
       capabilities within the Ministry of Defense.       cally over the next 15 months, and to transfer
       The Iraqi Army and its support forces com-         all capabilities by January 1, 2008. Although
       prise about 98% of the total force that MNF-I      MNF-I does not know how many logistics per-
       is training for the Ministry of Defense. Because   sonnel it has trained, MNF-I has made some
       the Iraqi Navy and Air Force will not be fully     progress in its efforts to build logistics capabili-
       formed until at least summer 2007, SIGIR           ties within the Iraqi Army and to transition
       focused on MNF-I’s efforts in the Ministry of      these capabilities to the control of the Ministry
       Defense to implement logistics capabilities        of Defense. Nevertheless, significant challenges
       to support the Iraqi Army. The assessment          remain that put MNF-I’s goal at risk:
       centered on the development of the Iraqi           • Adequate personnel to train Iraqi Army
       Army’s tactical and operational maintenance,           logistics units—MNF-I has acknowledged
       transportation, supply, and health logistics           that it has an insufficient number of logis-



                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   129
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 139 of 529

sigir oversight




  tics personnel in Iraq to train Iraqi Army                 Ministry of Interior. MNF-I does not
  logistics units simultaneously and that it              expect to complete its plans to develop logis-
  has not developed a plan to address this                tics capabilities within the Ministry of Interior
  shortfall. MNF-I told SIGIR auditors that               until the end of November 2006. Once final-
  it is considering using a train-the-trainer             ized, SIGIR believes that MNF-I will face sig-
  model, in which Iraqi logistics soldiers                nificant challenges that will put its plans at risk:
  who have already been trained would be                  • Implementing its plan and achieving logistics
  paired with other Iraqi soldiers. This would                capabilities within the Ministry of Interior—
  maximize the number of trained personnel.                   because the Ministry does not control the
  MNF-I has yet to commit to this course of                   Iraqi Police Service.366
  action.                                                 • Training enough logistics personnel to imple-
• Ensuring that there are enough trained                      ment its plans—because MNF-I plans are
  soldiers to implement its plans—MNSTC-I                     not yet final, there can be no assurance
  could not tell SIGIR how many personnel                     that MNSTC-I is planning to train enough
  have been trained to support these logistics                police forces logistics personnel by the end
  functions. Further, not all trained soldiers                of 2006.
  are assigned to and remain with logistics               • Ensuring that the Ministry of Interior pro-
  units, particularly for operational-level                   vides enough funds to sustain the logistics
  logistics units that require personnel with                 capabilities of the Iraqi police forces in
  advanced specialty training, such as doc-                   2007—MNSTC-I estimates it will cost the
  tors, nurses, medics, and mechanics.                        Ministry of Interior about $2.4 billion to
• Ensuring that the Ministry of Defense                       sustain its operations in 2007. Because
  provides enough funds to sustain the logistics              the Ministry of Interior’s budget has also
  capabilities that MNF-I is planning to                      not been submitted to or approved by the
  transfer to Iraqi Army control in 2007—                     Iraqi Parliament, it is not possible to assess
  MNSTC-I estimates that it will cost the                     whether the Ministry of Interior is pre-
  Ministry of Defense about $3.5 billion to                   pared to provide sufficient funds to support
  sustain its operations in 2007. Because the                 logistics capabilities in 2007.
  Ministry of Defense budget has not been
  submitted to or approved by the Iraqi Par-                 Given the challenges that MNF-I faced
  liament, it is not possible to assess whether           within the Ministry of Interior, SIGIR believes
  the Ministry of Defense is prepared to                  that there is a significant risk that even if the
  provide sufficient funds to support logistics           initial goal to develop a sustainable logis-
  capabilities in 2007.                                   tics capability plan is achieved by the end of
                                                          November 2006, the Ministry of Interior will
                                                          not be capable of assuming and sustaining



130 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 140 of 529

                                                                             sigir oversight




       logistics support for the Iraqi local and            sonnel requirements and formulate a plan
       national police forces in the near term.             for training these personnel.
           Related Observation. During the audit,        2. In cooperation with the Ministry of Inte-
       SIGIR examined data that MNC-I used to               rior, identify Iraqi local and national police
       track its expenditures for supplies and other        forces logistics personnel requirements
       services that it provided to the ISF from            and formulate a plan for training these
       January through June 2006. SIGIR found that          personnel.
       MNC-I did not account for a relatively small      3. On receipt of the Iraqi Ministry of Defense
       amount of the funds that were spent in this          and Ministry of Interior budgets for 2007,
       period (about $900,000 was spent). SIGIR             identify the extent to which they adequately
       also found that neither 22% of the funds spent       support the logistics capabilities that
       to support the Iraqi Armed Forces nor 84%            MNF-I plans to transfer to it.
       of the funds spent to support the Iraqi local
       and national police forces were assigned to an       Developing and fielding Iraqi logistics capa-
       appropriate supply category, although MNC-I       bilities is a critical component of the U.S. gov-
       was required to assign both.                      ernment effort to help the ISF of the Ministry
           Management Actions. During this audit,        of Defense and the Ministry of Interior become
       SIGIR notified MNF-I of several discrepancies     capable of independently conducting security
       in the data MNC-I used to track its expen-        operations. Therefore, SIGIR recommends that
       ditures for supplies and other services that      the Secretary of Defense take these actions:
       it provided to the ISF from January through       4. Provide Congress an assessment in the
       June 2006. Although MNF-I has already                 quarterly report, Measuring Security and
       made adjustments to the reporting process             Stability in Iraq,367 to include:
       to improve the accuracy and consistency of            • details of MNF-I’s plan(s) and progress
       MNC-I’s reporting, MNC-I officials said they              in executing the plan(s) to train ISF
       would also take action to adjust the data to              logistics personnel, for both the Min-
       accurately reflect the historical costs of its            istry of Defense and the Ministry of
       logistics support to the ISF. Corrective action           Interior
       to improve data accuracy had not been com-            • the adequacy of the Ministry of Defense
       pleted as of the preparation of this report.              and Ministry of Interior budgets to sup-
           Recommendations. SIGIR recommends                     port their respective logistics capability
       that the Commanding General, MNF-I, direct
       his staff and MNF-I subordinate commands to          Management Comments and Audit
       take these actions:                               Response. SIGIR received written comments
       1. In cooperation with the Ministry of            from MNF-I and, on behalf of the Secretary
           Defense, identify Iraqi Army logistics per-   of Defense, from the Defense Reconstruction



                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   131
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 141 of 529

sigir oversight




Support Office (DRSO). MNF-I concurred with                  MNF-I, MNSTC-I, and MNC-I also provided
SIGIR’s recommendations. DRSO said that it                technical comments and additional documenta-
would include SIGIR’s recommended informa-                tion in response to a draft of this report. SIGIR
tion in its quarterly report, “Measuring Security         considered this information in finalizing the
and Stability in Iraq” to the extent the informa-         report, making revisions as appropriate.
tion reflects the statutory scope of the report.
However, DRSO also stated that the assessment             Iraqi Security Forces: Weapons Provided
recommended by SIGIR is outside the scope                 by the U.S. Department of Defense Using
of the current legislation. DRSO asserted that            the Iraq Relief and Reconstruction Fund
                                                          SIGIR-06-033, October 2006
information contained in the quarterly report
is directed by law and that DRSO follows the              Introduction. The capacity of the Iraqi
statutory language in determining content.                government to provide national security and
    SIGIR disagrees with the DRSO response.               public order is partly contingent on arming ISF
SIGIR believes that the assessments recom-                under the Ministries of Defense and Interior.
mended to be part of the DoD quarterly report             The United States is supporting the Iraqi
are well within the scope of current legislation.         ministries by providing arms from a variety
Specifically, Section 9010 (c) of the National            of sources, including those captured, donated,
Defense Appropriations Act for 2007, P.L. 109-            and purchased. The United States plans to
289, directs that the report address, at a min-           provide equipment for approximately 325,500
imum, the operational readiness status of the             ISF personnel by December 2006. Of these,
Iraqi military forces, key criteria for assessing         277,600 have been issued weapons as of August
the capabilities and readiness of the Iraqi police        2006. Responsibility for determining weapons
and other Ministry of Interior forces, and goals          requirements and the initial equipping and
for achieving certain readiness and capability            training of ISF personnel primarily rests with
levels. As discussed, the Commanding General,             MNSTC-I.
MNF-I, stated on August 30, 2006, that logis-                Objectives. This audit, requested by the
tics capabilities were one of the key enablers to         Chairman of the Senate Armed Services
help get ISF to the point where they can provide          Committee, addresses the type, quantity, and
security independent of U.S. and coalition forces.        quality of weapons purchased with the IRRF
As a result, SIGIR believes that including in the         for the ISF, as well as ISF’s capability to inde-
quarterly report an assessment of MNF-I’s logis-          pendently maintain and sustain these weapons.
tics support plans and the Iraqi government’s             Although a review of the accountability of the
willingness to provide funding to maintain                IRRF-funded weapons was not requested, its
logistics capabilities is both appropriate and            relevance to sustainment warranted a limited
necessary.                                                assessment of weapons property records com-




132 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 142 of 529

                                                                             sigir oversight




       pared to the quantities purchased with IRRF        mentation to show that MNSTC-I had fully
       funds. Further, because of the importance of       complied with the requirement to register
       controlling these sensitive items—particu-         the serial numbers of all weapons in the DoD
       larly considering the security environment in      Small Arms Serialization Program.
       Iraq—SIGIR also reviewed compliance with              Material Management Control Weak-
       DoD policies for registering weapons serial        nesses. SIGIR identified two material manage-
       numbers.                                           ment control weaknesses:
          Findings. About $133 million of the IRRF        • the incomplete accountability of weapons
       was used to purchase more than 370,000                procured by DoD for the ISF
       weapons through 19 contracts with 142              • the apparent non-compliance for the reg-
       separate delivery orders. The weapons were            istration of weapons serial numbers under
       small arms, comprising 12 types that ranged           the DoD Small Arms Serialization Program
       from semiautomatic pistols and assault rifles
       to heavy machine guns and rocket-propelled            Recommendations. SIGIR recommends
       grenade launchers. The contracts required that     that the Commanding General, MNSTC-I,
       the quality of the weapons either be new or not    direct his staff to take these actions:
       previously issued.                                 1. Determine the requisite spare parts and
          These factors limit ISF’s capability to inde-      technical repair manual requirements by
       pendently maintain and sustain these specific         weapons type and, if applicable, weapons
       weapons, and possibly any identical weapons           model and provide this information to the
       obtained by other means than IRRF:                    Ministries of Defense and Interior.
       • the lack of spare parts to conduct mainte-       2. Review policies and procedures for fill-
           nance and repairs for most types of weap-         ing vacant arms maintenance positions
           ons purchased                                     and implement corrective actions for
       • the lack of a requirement to provide techni-        sustainment.
           cal repair manuals to ISF maintenance          3. Establish accurate weapon inventories.
           personnel                                      4. Initiate action to provide weapons serial
       • the apparent decision by ISF units not to fill      numbers for compliance with the DoD
           vacant arms maintenance positions                 Small Arms Serialization Program.
       • the questionable accuracy of MNSTC-I
           inventories for 3 of the 12 types of weapons      Management Comments and Audit
           purchased with IRRF funds                      Response. SIGIR received written comments on
                                                          the draft of this report from MNSTC-I officials,
           In addition, during the review of contract     who generally concurred with recommendations
       files, SIGIR did not locate sufficient docu-       1 through 3, but did not concur with recommen-




                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   133
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 143 of 529

sigir oversight




dation 4. The concurrences were accompanied               to a foreign entity to document that they were
with comments that identified actions underway            shipped outside the control of DoD.”
or planned relating to the recommendations.                  MNSTC-I’s comments are included in the
MNSTC-I officials non-concurred with recom-               Management Comments section of this report.
mendation 4, stating that there is no provi-
sion or mechanism to register foreign-owned               Status of the Provincial Reconstruction
weapons in the DoD Small Arms Serialization               Team Program in Iraq
                                                          SIGIR-06-034, October 2006
Program.
   The comments received are responsive to                Introduction. The U.S. government continues
recommendations 1 and 2. However, SIGIR                   to advance capacity-development programs
does not believe that the actions described in            in Iraq’s ministries and provinces. For the past
MNSTC-I’s comments for recommendation 3,                  four decades, Iraq was a statist economy with
including a recently established serial num-              a highly centralized administration. Baghdad
bers weapons inventory system, will address a             drove budgeting and service delivery through
method for identifying the inventory of weapons           ministries that funded the provinces. The
previously purchased and the accountability of            decentralization of authority that the Coalition
such weapons. As for MNSTC-I’s basis for non-             Provisional Authority initiated following the
concurrence with recommendation 4, SIGIR                  fall of Saddam Hussein’s regime had the effect
requested an opinion from:                                of empowering inexperienced local officials to
• officials at the U.S. Army Materiel Com-                manage the delivery of provincial government
    mand Logistics Support Agency involved                services. The consequences of this devolution
    with the DoD Small Arms Registry                      in decision-making required the United States
• Chairman, DoD Small Arms Coordination                   and other donors to establish programs aimed
    Committee                                             at developing local capacities. The Provincial
• U.S. Army Executive Agent for Small Arms                Reconstruction Team (PRT) Program is key
    Logistics at the U.S. Army Tank-Automotive            among these. PRTs provide the best opportu-
    Command, Rock Island Arsenal                          nity for U.S. government experts to provide
                                                          grassroots support in the development of
   They all agreed with SIGIR’s conclusion that           nationwide governance capacity in Iraq.
the weapons purchased for the ISF with appro-                 National Security Presidential Directives
priated funds under a DoD contract and subse-             36 and 44 provided the policy and organiza-
quently transferred to a foreign entity should be         tional framework for U.S. civilian-military
recorded in the registry. Further, these officials        organizations to implement nation-building
stated that, “weapons bought under a DoD                  programs. The PRTs comprise personnel from
contract may be recorded in the small arms                the Departments of State (DoS), Justice, and
registry after they have physically transferred           Agriculture; the U.S. Agency for International



134 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 144 of 529

                                                                             sigir oversight




      Development (USAID) and its Local Gover-           impeding achievement of the PRT mission.
      nance Program contractor, RTI International;       Specifically, SIGIR addressed these questions:
      the U.S.-led Multi-National Force-Iraq             • Are security concerns affecting PRT
      (MNF-I) and its subordinate element, the              operations?
      Multi-National Corps-Iraq (MNC-I); the Gulf        • Are participating organizations effectively
      Region Division of the U.S. Army Corps of             coordinating their programs and opera-
      Engineers (GRD); and Iraqi-born expatriates           tional support?
      (often holding U.S. citizenship).                  • Are sufficient financial and human resourc-
         In October 2005, the PRTs were estab-              es available to support the PRT mission?
      lished by Cable 4045, issued jointly by the U.S.
      Embassy-Iraq and MNF-I. The PRT’s mis-                 This report did not assess the performance
      sion is to assist Iraq’s provincial governments    of the PRTs—only the ability of the PRTs to
      in developing a transparent and sustained          meet the mission. SIGIR intends to assess the
      capability to govern, to promote increased         performance of the PRTs during 2007.
      security and rule of law, to promote political         Results. The unstable security environ-
      and economic development, and to provide           ment in Iraq touches every aspect of the PRT
      the provincial administration necessary to         program comprising ten PRTs and eight local
      meet the basic needs of the population. The        governance satellite offices.368 Despite very
      operational concept agreed to by DoS and the       difficult operating conditions, creating the
      Department of Defense (DoD) called for the         PRTs in the short period of time is a significant
      U.S. Embassy to support the establishment and      and noteworthy achievement that was directly
      hosting of some PRTs at DoS-operated sites         related to effective senior leadership at the Iraq
      and for MNF-I to support the establishment         Reconstruction Management Office and to the
      and hosting of some PRTs at military sites.        Commanding General, MNC-I. Further, SIGIR
      Integrated and multidisciplinary teams of U.S.     observed some outstanding individual efforts
      civilian and military personnel and locally        at selected PRTs to execute the mission.
      employed Iraqi staff were to train, coach, and         It is anticipated that the majority of PRTs
      mentor provincial governments in core compe-       will continue operating through FY 2008,
      tencies of governance, economic development,       at which time the mission will transition to
      rule of law, and infrastructure development.       a traditional USAID training program to
      This audit report examines the status of the       develop local governance capacity. The PRT
      PRT Program in Iraq.                               program has been ongoing for more than a
         Objectives. The objectives of this audit were   year, and some PRTs are still being established.
      to determine whether PRTs are fully empow-         Many obstacles have been overcome, but many
      ered, staffed, and resourced to meet their         remain, such as the ever-changing security
      mission, and to identify any other barriers        situation, the difficulty of integrating civilian



                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   135
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 145 of 529

sigir oversight




and military personnel, the lack of a finalized           some PRTs and hindered operations of others.
agreement on PRT operational requirements                 The lack of a formal agreement means that the
and responsibilities, a lag in funding resources,         lines of authority and coordination between
and the difficulty in recruiting and retaining            U.S. Embassy and military components have
qualified civilian personnel.                             not been spelled out and agreed to, and the
   Because of security concerns, face-to-face             operational support mechanisms that the PRTs
meetings between provincial government                    at military bases depend on—facilities, life
officials and PRT personnel are often limited             support, communications, and basic supplies—
and, in some cases, do not occur. Security                have not been settled on.
challenges have limited the teaching, coaching,               Despite the lack of a formal agreement,
and mentoring that form the core of the PRT               SIGIR found that in general the civilian and
capacity-development mission. PRT members                 military organizations in the PRTs are effec-
are at particular risk when traveling to and              tively working together, coordinating their
from their engagements with their Iraqi coun-             activities, and synchronizing their efforts with
terparts, as are provincial government officials          coalition stability operations in the provinces.
and local Iraqi staff working with the PRT. All           SIGIR also noted that when DoS had difficulty
are equally at risk if they are identified as coop-       filling many civilian positions, DoD filled the
erating with the U.S. government. Although no             gap by providing military civil affairs per-
one is currently responsible for recording and            sonnel for the vacant PRT positions. Although
reporting security incidents, security officials          this military assistance filled the temporary
with the U.S. Embassy expressed concern for               void, many of these DoD civil affairs personnel
the overall physical safety of unarmed civilians          did not have the full range of skills needed for
and cautioned that the security situation may             these civilian positions.
deteriorate as coalition forces withdraw and                  During discussions with DoS leadership,
turn over areas to the Iraqi government.                  SIGIR learned that the DoS portion of the PRT
   Given the security situation, the PRTs and             program had enough resources and personnel
the local governance satellite offices have               to meet its PRT program expectations in FY
varying degrees of ability to carry out their             2007. However, DoS faced a new challenge.
missions. Specifically, of the nine PRTs and              In the congressional conference committee
four satellite offices that SIGIR reviewed, four          report accompanying P.L. 109-234,369 DoS
were generally able, four were somewhat able,             was directed to take several actions before any
three were less able, and two were generally              funds contained in or made available by this
unable to carry out their PRT missions.                   Act can be expended in support of PRTs in
   DoS and DoD have not yet finalized their               Iraq. On October 25, 2006, DoS told SIGIR
agreement on PRT operational requirements                 that it had submitted on October 23, 2006, a
and responsibilities. This has delayed startup of         report with the required information to the



136 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 146 of 529

                                                                                sigir oversight




       Congressional Committees on Appropriations,          enhanced if DoS and DoD shared a common
       thus satisfying the prerequisite for expending       understanding of their respective roles and
       funds on the PRTs.                                   responsibilities. Now that the PRT has com-
           Observations. Because of the unstable            pleted its first year, it is time to start gathering
       security situation at both the Anbar and             lessons learned about what works and what
       Basrah PRTs and at the local government              needs improvement in the implementation of
       satellite offices in Najaf, Kerbala, Qadissiya,      the Iraq PRT model.
       and Wassit, the PRT members there have not              Recommendations. SIGIR recommends
       been able to interact personally with their          that the Secretaries of State and Defense take
       Iraqi counterparts, significantly limiting the       these actions:
       PRTs from carrying out the mission. There-           1. Issue a joint statement reaffirming that
       fore, SIGIR questions whether the continued              the PRT initiative is a DoS/DoD priority,
       deployment of PRT personnel to Anbar and                 clearly defining the mission and delineat-
       Basrah and the planned deployment of addi-               ing the lines of authority and coordination
       tional staff to support the local governance             between civilian and military personnel.
       satellite offices in south central Iraq makes        2. Finalize a memorandum of agreement that
       operational sense at this time. In commenting            spells out the shared approach of funding
       on the draft of this report, MNF-I told SIGIR            infrastructure, life support, and operating
       that it did not believe U.S. personnel would             costs of the PRTs at the DoS and DoD sites.
       be required to engage one-on-one with local          3. Develop detailed plans for completing
       government officials at the satellite offices.           and sustaining the PRTs, including clearly
       However, in discussions with staff at the Hilla          defined objectives and performance mea-
       office, SIGIR was told that, to be effective,            sures; milestones for achieving stated objec-
       U.S. personnel assigned to a PRT should have             tives; future funding requirements; and a
       regular direct contact with the local govern-            strategy for sustaining results and success-
       ment officials supported by the satellite offices.       fully transitioning the program to USAID.
          On balance, the PRT experience in Iraq
       demonstrates individual successes arising from          SIGIR also recommends that the U.S.
       individual efforts and improvisations, which         Ambassador to Iraq and the Commanding
       allowed some PRTs to move forward with               General, MNF-I, take these actions:
       their capacity-development mission. Lessons          4. Issue a joint statement reaffirming the lines
       learned from the PRT experience in Afghani-             of authority and coordination to achieve
       stan showed that the lack of specific guidance          effective civilian and military integration in
       led to confusion about civilian-military roles          the PRT Program.
       at PRTs. Similarly, executing an effective PRT       5. Assign responsibility for reporting attack
       program in Iraq would have been greatly                 incidents to one individual at each Regional



                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   137
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 147 of 529

sigir oversight




   Embassy Office and military forward-oper-              SIGIR was told by a senior DoS official that
   ating base and coordinate closely with the             DoS is now reassessing the staffing of PRTs in
   U.S. Embassy’s Tactical Operations Center.             locations considered to be high-security risks.
6. Specify skill-set requirements for civil               SIGIR considers DoS’s action to be responsive to
   affairs personnel at PRTs to enable better             recommendation 7. In non-concurring, MNF-
   training, selection, and assignment.                   I responded that SIGIR may want to consider
7. Consider temporarily assigning the PRT                 that although security is an issue in Anbar and
   personnel identified for Anbar and Basrah,             Basrah, there is progress to be gained by having
   as well as the local governance satellite              an active PRT in the provinces. MNF-I also
   offices in south central Iraq, to function-            noted that security is a concern at other PRTs.
   ing PRTs until the security environment                SIGIR agrees with MNF-I that security is a con-
   improves.                                              cern at all PRTs; however, continuing evaluation
                                                          needs to be conducted at high-risk PRTs to assess
   Management Comments and Audit                          their viability in relation to the risk and cost.
Response. SIGIR received written comments                     SIGIR also received written technical com-
from DoS, U.S. Mission–Iraq, and MNF-I on a               ments on the draft of this report from the Under
draft of this report. All of the respondents con-         Secretary of Defense for Policy, as well as GRD.
curred with recommendations 1 through 5.                  These comments are addressed in the report.
   Although MNF-I concurred with recom-                   GRD generally concurred with the conclusions.
mendation 6, DoS did not. DoS officials believe               SIGIR considers that all comments received
that the civil affairs units supporting the PRTs          are responsive to the intent of the recommenda-
have the necessary skills to accomplish the role          tions and that technical corrections have been
for which they have been assigned. SIGIR agrees           made as applicable. All comments are included
with the DoS position; however, SIGIR also                in the Management Comments section of this
noted that assigning personnel on a particular            report.
skill-set—rather than as a general civil affairs
staff member—added value to the PRT mis-                  Interim Audit Report on Inappropriate
sion. SIGIR also observed that most members of            Use of Proprietary Data Markings by the
the civil affairs units assigned to the PRTs were         Logistics Civil Augmentation Program
motivated to give their best effort to support the        (LOGCAP) Contractor
                                                          SIGIR-06-035, October 2006
mission.
   DoS and MNF-I did not concur with recom-               Introduction. SIGIR issued this interim audit
mendation 7. DoS responded that, despite the              report because data access and reporting issues
security concerns, PRT leadership believed the            impact the transparency of government opera-
mission was necessary. However, in a meeting              tions. This review, which was requested by the
after receiving the DoS written comments,                 Office of the Chief of Mission, U.S. Embassy-



138 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 148 of 529

                                                                              sigir oversight




       Iraq, was announced on July 24, 2006, with          on November 5, 2004. Task Order 100 was a
       the overall objective of determining whether        continuation of services provided under Task
       the U.S. government is receiving the services       Order 44, which was awarded on March 6,
       paid for under LOGCAP Task Order 130 and            2003, to provide support to the CPA in support
       whether the support provided is reasonable,         of Operation Iraqi Freedom.
       efficient, and cost-effective. During the review,       Task Order 130 was awarded as a cost-plus
       SIGIR noted that the LOGCAP contractor,             award-fee task order. A cost-plus award-fee
       KBR, continuously marked all information            contract is defined in FAR Section 16.305 as
       provided to the government as “Proprietary          a cost-reimbursement contract that provides
       Data.” In addition, the contractor initially        for a fee consisting of (a) a base amount fixed
       refused to provide SIGIR with requested data        at inception of the contract and (b) an award
       in its native format (Excel spreadsheet or          amount, based upon a judgmental evaluation
       Access database) because KBR claimed that           by the government, sufficient to provide moti-
       the actual spreadsheets or databases contained      vation for excellence in contract performance.
       specific proprietary information relating to        Some of the factors used in determining the
       how KBR conducts its business.                      award fee for Task Order 130 are the contrac-
           The purpose of this interim review was to       tor’s cost, responsiveness, quality of service,
       provide an assessment of whether KBR is fol-        and adherence to schedule.
       lowing applicable Federal Acquisition Regula-           Findings. The use of proprietary data mark-
       tion (FAR) direction on classifying proprietary     ings on reports and information submitted by
       data and is complying with contract provisions      KBR to the government is an abuse of the FAR
       regarding information.                              and the procurement system. As noted in the
           On December 14, 2001, the Army awarded          examples cited in this report, KBR is not pro-
       Contract DAAA09-02-D-0007 to KBR as an              tecting its own data, but is in many instances
       overarching worldwide support contract for          inappropriately restricting the government’s
       the military’s logistical requirements. Specific    use of information that KBR is required to
       requirements under the LOGCAP contract are          gather for the government as part of KBR’s
       issued as task orders. On April 27, 2006, Task      management of Task Order 130.
       Order 130 was awarded as a cost-plus award-             KBR’s practice of routinely marking almost
       fee task order for the period April 8, 2006,        all of the information it provides to the gov-
       through April 7, 2007, to provide services nec-     ernment as KBR proprietary data, citing the
       essary to support, operate, and maintain the        FAR Section 3.104 as the justification, is not
       Chief of Mission and MNF-I staffs at the U.S.       consistent with the direction in the FAR as to
       Embassy-Iraq. This Task Order was essentially       what constitutes proprietary data. Although
       a continuation of services previously obtained      this provision of the FAR applies to the protec-
       under Task Order 100, which was awarded             tion of bid or source selection information



                                                                          OCTOBER 30, 2006 I REPORT TO CONGRESS I   139
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 149 of 529

sigir oversight




during the procurement process, it does not                  FAR 3.104-4(d) whenever contractor sub-
apply to data that is reported as part of con-               missions appear to inappropriately contain
tractor performance. The result is that infor-               proprietary markings.
mation normally releasable to the public must             3. Include specific statements within the
be protected from public release just because                Performance Work Statements for the new
the information gathered for the government                  LOGCAP contract that address both the
by KBR, pursuant to KBR’s contractual obliga-                issue of proprietary data markings and
tions, was marked as proprietary. This inhibits              receipt of contract reports and data submis-
the transparency of government activities and                sions in native formats.
the use of taxpayer funds and places unneces-             4. Establish as a performance metric KBR’s
sary requirements on the government to both                  use of proprietary markings and respon-
protect from public disclosure information                   siveness to requests for information as a
received from KBR and to challenge inap-                     factor in the determination of award fee
propriate proprietary markings. It may also                  ratings.
impede the government’s effort to transition              5. Exercise appropriate contracting offi-
the work currently being performed under the                 cer authority, either directly or through
LOGCAP contract to successor contracts. Both                 delegated authority to DCMA, to require
the LOGCAP Program Office and Defense                        KBR to provide information to the govern-
Contract Management Agency (DCMA) in its                     ment—including SIGIR and any other U.S.
LOGCAP oversight role are seeking to prevent                 government audit activity—in the native
misuse of proprietary markings by KBR.                       electronic format (Excel or Access) in
   Recommendations. To limit the use of                      which KBR maintains the information. This
inappropriate marking of information as pro-                 will facilitate the government’s analysis of
prietary under the LOGCAP contract and to                    the information.
ensure that data are provided in native format,
SIGIR recommends that the Commanding                          Management Comments and Audit
General, U.S. Army Sustainment Command,                   Response. Because of the continuing impact
direct the LOGCAP Program Director to take                of the misuse of proprietary markings and the
these actions:                                            pressing need to address this practice, SIGIR
1. In all future LOGCAP task orders and                   obtained formal oral comments from the Army
   modifications to existing task orders,                 Sustainment Command, rather than written
   include language restricting the use of pro-           comments, to expedite the issuance of this
   prietary markings.                                     report. SIGIR discussed the findings with com-
2. Exercise appropriate contracting officer               mand officials from the LOGCAP Program
   authority, either directly or through del-             Office on October 10, 2006, who agreed with
   egated authority to DCMA, to advise KBR                the content of the report and stated that it was
   in accordance with the requirements of                 very timely. The Army Sustainment Command


140 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 150 of 529

                                                                                 sigir oversight




       agreed with the intent of SIGIR’s recommenda-             Objective. This review was announced on
       tions, stating that alternative action would be        July 21, 2006, with the overall objective of
       taken to address them. Specifically, these officials   determining the amount of unmatched IRRF
       said that they will (1) prepare a modification to      disbursements and examining whether U.S.
       the existing LOGCAP base contract to provide           agencies have established adequate manage-
       guidance to KBR on marking of proprietary              ment controls over these unmatched disburse-
       data, and (2) include guidance on marking              ments. During SIGIR’s review of unmatched
       proprietary data in the successor LOGCAP               disbursements, 96 obligations for about $362
       contracts. SIGIR believes that these actions           million were found under a “dummy vendor”
       are responsive to and fully meet the intent of         category. The term “dummy vendor” was used
       recommendations number 1 and 2. SIGIR will             in the USACE Financial Management System
       follow up and comment in the final report on           to enter data into a data field for vendors when
       the alternative actions to meet the intent of the      no specific vendor existed.
       remaining recommendations.                                SIGIR does not believe that there was
                                                              any attempt to mislead understanding of the
       Interim Audit Report on Improper                       true status of obligations in using this name.
       Obligations Using the Iraq Relief                      USACE has since changed this terminology
       and Reconstruction Fund (IRRF 2)                       from “dummy vendor” to “IRRF in-scope
       SIGIR-06-037, September 2006
                                                              modifications and estimate cost-to-complete
       Introduction. In November 2003, Congress               projects” to more accurately reflect the purpose
       passed P.L. 108-106, the Emergency Supple-             of the obligations.
       mental Appropriations Act for Defense and                 The objective of this interim audit was to
       for the Reconstruction of Iraq and Afghani-            assess whether the obligations of IRRF funds
       stan, which appropriated $18.4 billion for the         initially noted as dummy vendor met the cri-
       rebuilding of Iraq. This money is known as             teria for proper obligations.
       the Iraq Relief and Reconstruction Fund 2                 Findings. SIGIR’s review of PCO obliga-
       (IRRF 2).370 The funds provided in P.L. 108-106        tions recorded in USACE’s financial records
       were to remain available until September 30,           determined that the $362 million recorded
       2006; when the authority to initially obligate         under the vendor name “dummy vendor” do
       these funds expired. As of August 24, 2006,            not constitute proper obligations. The estab-
       according to the financial records of the              lishment of these obligations is not consis-
       USACE Finance Center, DoD had about $464               tent with a 1995 decision by the Comptroller
       million remaining in IRRF 2 to obligate by             General of the United States on appropria-
       September 30, 2006, as detailed in the Corps           tions availability, GAO’s Appropriations Law
       of Engineers Financial Management System               Manual, and the DoD Financial Management
       (CEFMS) report of all DoD IRRF 2 obligations           Regulation (FMR) requirements for recording
       and disbursements allocated to DoD.                    and reviewing commitments and obligations.


                                                                             OCTOBER 30, 2006 I REPORT TO CONGRESS I   141
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 151 of 529

sigir oversight




The obligation of amounts from IRRF 2 were                Comptroller General further stated that unless
required to be made for bona fide purposes                properly obligated during their period of avail-
before September 30, 2006. If action to obligate          ability, any amounts reserved in a contingency
these funds, consistent with GAO and DoD                  account would not be available to support
guidance on what constitutes proper obliga-               obligations arising after the expiration of their
tions, had not been taken by September 30,                period of availability.
2006, the obligations would have expired. As a               This decision is discussed in detail in GAO’s
result, USACE actually over-reported its obli-            Appropriations Law Manual, Chapter 5.372 The
gations by $362 million. As of August 24, 2006,           manual states: “An appropriation may not be
$826 million was remaining to obligate by the             used for the needs of some time period subse-
end of the fiscal year.                                   quent to the expiration of its period of avail-
    SIGIR also believes that including the $362           ability.” With respect to annual appropriations,
million of improper IRRF obligations in the               a more common statement of the rule is that
CEFMS official accounting records has resulted            an appropriation for a given fiscal year is not
in inaccurate reporting to Congress on the                available for the needs of a future fiscal year.
amount of IRRF funds obligated and the funds              IRRF 2 is a multiple-year appropriation (FY
remaining to be obligated. Consequently, DoD              2004 to FY 2006), and apart from the extended
management and Congress are not receiving                 period of availability, multiple-year appropria-
accurate information on the IRRF.                         tions are subject to the same principles that
    Guidance Exists on Availability and                   apply to annual appropriations.
Recording of a Proper Obligation. The                        Obligations shall be recorded in the official
Comptroller General of the United States,                 accounting records at the time a legal obliga-
GAO’s Appropriations Law Manual, and the                  tion is incurred, or as close to the time of
DoD FMR provide guidance on what consti-                  incurrence as is feasible, according to DoD’s
tutes a proper obligation. According to the               FMR, 7000.14R, Volume 3, Chapter 8. An
GAO Appropriations Law Manual, Chapter                    amount shall be recorded as an obligation only
7, an “obligation” is an action that creates a            when supported by documentary evidence of
liability or definite commitment on the part              the transaction. Table 3-2 shows these obliga-
of the government to make a disbursement                  tions by category.
at some later time. In a 1995 decision,371 the               As shown in Table 3-3, these obligations
Comptroller General stated that it is a fun-              cover nine construction and non-construc-
damental principle of appropriations law                  tion sectors of the Iraqi economy. The bulk
that appropriated amounts are limited for                 of them—69%—are in the oil and electricity
obligation to a definite period and are avail-            sectors.
able only for payment of expenses properly                   On September 7, 2006, SIGIR discussed
incurred during that period of availability. The          these results with the USACE Chief Finan-



142 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 152 of 529

                                                                                            sigir oversight




      IRRF 2 Obligations Described in CEFMS under “Dummy Vendor” Accounts
                                             Number of CEFMS           Obligations       Disbursements
      Type of Obligation                              Entries        ($ in millions)      ($ in millions)
      Contingency                                          30                $252.2                     $0
      Design-build Program Close-out                       25                   85.1                      0
      Public Works Center Costs                            36                   19.4                      0
      Supervision & Administration                          2                    0.3                      0
      Claims & Unknown                                      3                  $ 5.5                      0
      Total                                                96                $362.5                     $0
      Source: Developed by SIGIR from CEFMS data, as of August 24, 2006.

      Table 3-2




       IRRF 2 Obligations with Vendor Name of “Dummy Vendor” by Sector
                                                                                 Obligations                 % of Total “Dummy
       Sector                                            Entries               ($ in millions)             Vendor” Obligations
       Security and Law Enforcement                             3                         $2.5                                       .7
       Justice, Public Safety Infrastructure, and
       Civil Society                                            22                        29.0                                      8.0
       Electricity                                              16                      129.6                                      35.8
       Oil Infrastructure                                       8                       119.4                                      32.9
       Water Resources                                          21                        55.7                                     15.4
       Transportation and Telecommunications                    12                         5.3                                      1.5
       Roads, Bridges, and Construction                         9                          8.8                                      2.4
       Health Care                                               4                        12.1                                      3.3
       Education, Refugees, Human Rights, and
       Governance                                                1                          .1                                       0
       Total                                                    96                     $362.5                                     100.0
       Source: Developed by SIGIR from CEFMS data, as of August 24, 2006.

       Table 3-3




                                                                                        OCTOBER 30, 2006 I REPORT TO CONGRESS I    143
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 153 of 529

sigir oversight




cial Officer (CFO), the command’s senior                  is time-sensitive, SIGIR obtained formal oral
fiscal official. In response to SIGIR’s concerns          comments from USACE. SIGIR discussed the
that the current obligations identified under             finding with the USACE CFO, the command’s
“dummy vendor” are not proper obligations,                senior fiscal official, in an exit conference on
the CFO stated that he is in the process of               September 12, 2006. USACE’s CFO agreed with
taking several actions:                                   SIGIR’s conclusion that the $362 million in IRRF
• formally requesting, on September 6, 2006,              2 funds obligated without a vendor name were
    a legal opinion from the Army Deputy                  not proper obligations. USACE is seeking a solu-
    General Counsel (Ethics and Fiscal) on                tion that meets its needs to properly fund future
    USACE’s plan to reserve funds appropri-               contingency and close-out costs.
    ated for IRRF for in-scope modifications                  On September 18, 2006, the USACE CFO
    and close-out costs                                   provided an additional response. According to
• initiating discussions with the Office of               the CFO, USACE will recommend that PCO
    Management and Budget to determine the                de-obligate these funds immediately and return
    validity of this method of reserving and              the funds to the Department of the Army. The
    recording IRRF 2 funds                                CFO IRRF worksheet identified about $348 mil-
• initiating discussions with DoS, which is               lion to be de-obligated. On September 30, 2006,
    responsible for managing IRRF                         USACE will let these funds expire under their
                                                          agency code and will maintain these expired
   SIGIR believes that because these recent               funds for in-scope modifications in FY 2007.
or planned actions began only on September                    Guidance Exists on the Use of Expired
6, 2006, there is a high risk that this issue will        Funds. When the initial period for which an
not be resolved before the authority to obligate          appropriation is available expires, the avail-
IRRF 2 funds expires on September 30, 2006.               ability of any remaining balances for further
   Recommendation. SIGIR recommends                       obligation is limited. GAO’s Appropriations
that the Commanding General, USACE, direct                Law Manual provides guidance on the dispo-
GRD-PCO to immediately review the 96 obli-                sition of appropriation balances. An annual
gations established for dummy vendors and,                appropriation that is un-obligated at the end
to the extent practicable, take steps to obligate         of the fiscal year for which it was appropriated
these funds consistent with GAO and DoD                   is said to “expire” for operational purposes: it
guidance on what constitutes proper obliga-               ceases to be available for the purposes of incur-
tions by September 30, 2006, or alternately take          ring and recording new obligations.
steps to ensure that the funds remain legally                  The same principle applies to multiple-year
available.                                                appropriations as of the end of the last fiscal
   Management Comments and Audit                          year for which they were provided. Once a
Response. Because the subject of this report              fixed appropriation has expired, the obligated



144 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 154 of 529

                                                                                sigir oversight




       balances retain their fiscal year identities in an   hearing of the Senate Committee on Foreign
       “expired account” for that appropriation for         Relations to report on the capacity of the Iraqi
       an additional five fiscal years.373 During the       government to protect its infrastructure.
       five-year period, the expired account balance           Because of the importance of infrastructure
       may be used to liquidate obligations properly        integrity to Iraq’s future and the challenges
       chargeable to the account before it expired. The     being confronted in securing it, this is one in
       expired account balance also remains available       a series of reports addressing Iraq’s capability
       to make legitimate obligations adjustments—to        to maintain its oil and electrical infrastructure
       record previously unrecorded obligations and         integrity. In future reviews SIGIR will address
       to make upward adjustments in previously             Iraq’s capacity to:
       under recorded obligations.374                       • invest in improving the frail infrastructure
                                                            • sustain effective and efficient operation and
       Unclassified Summary of SIGIR’s Review                   maintenance of the infrastructure
       of Efforts To Increase Iraq’s Capability To          • prevent, detect, and prosecute those
       Protect its Energy Infrastructure                        responsible for smuggling and corruption
       SIGIR-06-038, September 2006
                                                                in the electricity and oil sectors
       Introduction. Iraq cannot prosper without
       the uninterrupted export of oil and the reliable         Objectives. This report provides the
       delivery of electricity. The United States has       unclassified summary of a classified SIGIR
       invested about $320.3 million over the past          audit report issued on July 27, 2006,375 which
       several years to improve Iraq’s capability to        addresses U.S. efforts to increase the capacity
       protect its oil and electricity infrastructure.      of the Iraqi government to protect its critical
       However, a number of factors—including               oil and electricity infrastructure. Specifically,
       insurgent attacks, an aging and poorly main-         this report addresses these questions:
       tained infrastructure, criminal activity, and        • What factors affect Iraq’s infrastructure,
       lack of rapid repair capability—have com-                including attacks, physical condition, and
       bined to hold down Iraq’s oil exports and the            criminal activity? This is an expansion of
       availability of electricity. To achieve overall          SIGIR’s original objective of focusing on
       victory in Iraq, the current Administration’s            attacks. This objective’s purpose is to iden-
       strategy includes protecting key infrastructure          tify the scope of requirements/needs.
       nodes and increasing the Iraqi government’s          • To what extent can the Iraqi government
       capability to protect its key energy infrastruc-         perform independently to protect its oil and
       ture. This review addresses the efforts by the           electricity infrastructure? This is to identify
       United States to increase the capability of the          a baseline metric.
       Iraqi government to protect its energy infra-        • What support is the United States provid-
       structure. On February 8, 2006, SIGIR made               ing the Iraqi government to increase its
       the commitment to conduct the review at a                capability to protect its oil and electricity


                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   145
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 155 of 529

sigir oversight




    infrastructure? This is to identify the cur-          2006. Like attacks against oil infrastructure,
    rent and future investment of resources               attacks against the electric power infrastruc-
    needed to attain the desired capability.              ture have also ebbed and flowed between
    Findings. A number of factors—including               January 2005 and April 2006.
attacks, aging and poorly maintained infra-                  Protecting Iraq’s critical energy infra-
structure, and criminal activity—are adversely            structures from attacks is a combined effort
affecting Iraq’s ability to develop a viable              involving three Iraqi ministries: Ministry of
energy sector. These factors have combined to             Defense, Ministry of Oil, and Ministry of
hold down Iraq’s oil exports and the availability         Electricity. Each ministry contributes to the
of electricity. As a result, SIGIR estimates that         mission by providing these forces: Strategic
between January 2004 and March 2006, Iraq                 Infrastructure Battalions, Iraqi Army forces
lost a potential $16 billion in revenue from oil          (Defense); the Oil Protection Force (Oil); and
exports because of limitations on its ability to          the Electrical Power Security Service (Elec-
export oil. In addition to lost export revenues,          tricity). The current capabilities of the forces
Iraq is paying billions of dollars to import              vary.
refined petroleum products to support the                    Security, however, is only one factor in
consumption needs of its citizens.                        addressing infrastructure protection. Although
    MNF-I and the Iraqi Ministries of Oil and             much attention has been focused on insur-
Electricity maintain and report data on attacks           gent attacks, it must be recognized that even if
against infrastructure. MNF-I attack data                 attacks ceased, other factors—such as criminal
is classified; the Iraqi Ministries of Oil and            activity and the effect of aging and poorly
Electricity report unclassified data. The Iraq            maintained infrastructure on operating capa-
Reconstruction Management Office (IRMO),                  bility—would continue to affect oil exports
working with the Ministry of Electricity, has             and the availability of electricity. For example,
taken steps to improve the Ministry of Elec-              attacks have had a limited impact on the failure
tricity’s data on attacks on electric power infra-        to reach Iraq’s achievable electric capacity. In
structure. Before this effort, data for attacks           fact, there were few attacks against oil and elec-
was classified in an ad hoc manner, along with            tricity infrastructure from late April 2006 to
all other causes for power outages—such as                early June 2006; nevertheless, oil exports were
weather-related incidents or equipment fail-              below established targets, and electric power
ures. The Iraqi Ministry of Oil’s attack data is          generation was far below demand. Further,
limited to attacks against pipelines: it excludes         once damage or disruption occurs, it is critical
attacks against the nodal portions of the infra-          that it be repaired quickly, but more needs to
structure. Therefore, its data does not provide a         be done to enhance rapid repair capability.
clear picture of infrastructure vulnerabilities.             Both the U.S. Embassy and MNF-I have
    Attacks against Iraq’s oil infrastructure have        done considerable planning that addresses
ebbed and flowed from January 2005 to April               Iraq’s energy infrastructure. There are a variety


146 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 156 of 529

                                                                                 sigir oversight




       of individual plans at different levels from the      ernment move forward to undertake the tasks
       U.S. Embassy and MNF-I’s Joint Campaign               needed to improve infrastructure integrity.
       Plan; to MNF-I and MNC-I plans and orders                 One way to encourage the Iraqi government
       to their subordinate commands; to the U.S.            to take needed action is to focus U.S. congres-
       Embassy’s Critical Infrastructure Integrity Plan      sional attention on what the new government
       and Summer 2006 Energy Sector Action Plan.            is doing and still needs to do to address the
       Each pertains to the implementing organiza-           integrity of its energy infrastructure. Current
       tion’s mission and responsibilities.                  reporting by DoS and DoD376 to Congress does
          Conclusion. Over the past year, the U.S.           not provide adequate information on the prog-
       government has done much to improve the               ress being made by the Iraqi government, the
       capability of Iraqi infrastructure security           status of specific steps the new Iraqi govern-
       forces, including training and equipping the          ment has taken, and what further specific steps
       Strategic Infrastructure Battalions and part-         remain to be taken. Currently, DoS and DoD
       nering coalition forces with Iraq’s Strategic         reports contain only a general description of
       Infrastructure Battalions, the Oil Protection         progress in Iraq, but not specific information
       Force, and the Electrical Power Security Ser-         on actions that need to be taken by the Iraqi
       vice. The U.S. government has also developed          government to enhance infrastructure integ-
       an array of initiatives designed to both protect      rity and progress it is making in taking those
       the energy infrastructure and facilitate transi-      actions.
       tion of the responsibility for protecting it to the       Management Actions. Working with SIGIR
       Iraqi government.                                     staff, the IRMO (Electricity sector) has devel-
          The Iraqi government has much to do if it is       oped and implemented a new methodology for
       to implement U.S. proposals, as well as pro-          recording data on attacks against the electric
       posals put forth by its ministries. Progress in       infrastructure in response to SIGIR’s concerns.
       acting on them has been slow, in part because         Data based on the new methodology will
       of the lack of a permanent government and in          enable IRMO to better track and analyze input
       part because of the limited initiative of some        from the ministry.
       Iraqi ministries. Now that a permanent gov-               Recommendations. SIGIR made a number
       ernment is in place, it must take bold action.        of recommendations to the Commander,
          The new Iraqi government is pursuing               MNF-I, and the U.S. Ambassador to Iraq in
       initiatives to enhance the security and per-          several areas to further advance protection
       formance of the oil and electricity sectors.          of Iraq’s infrastructure and transition the
       Increasing oil exports and providing electricity      responsibility for protecting it to the new Iraqi
       are the top priorities. The Iraqi government’s        government. The recommendations included:
       plan identifies a number of steps that it says it     1. Encourage action by the Iraqi government
       will take to achieve these ends. The challenge            by continuing to emphasize the actions that
       for the United States is to help the Iraqi gov-           the newly formed Iraqi government must


                                                                             OCTOBER 30, 2006 I REPORT TO CONGRESS I   147
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 157 of 529

sigir oversight




   take to enhance infrastructure integrity,              • Encourage developing a rapid repair
   making actions that need to be taken by the                 capability.
   new Iraqi government part of subsequent                    SIGIR believes that the suggested recom-
   U.S. action agendas, and emphasizing the               mendations are consistent with the results of
   capacity-building process in discussions               the audit and have merit; therefore, they are
   with the new government.                               added to the report.
2. Support transition plans by working with                   Management Comments and Audit
   the Iraqi ministries to develop a per-                 Response. SIGIR received written comments on
   formance-based reporting capability to                 the classified report from the U.S. Embassy and
   identify their measurable events and gauge             MNF-I. The U.S. Embassy stated that the report
   progress in their infrastructure integrity             accurately captures the key issues that the Iraqi
   capabilities.                                          government needs to address to better protect
                                                          its infrastructure, as well as the U.S. mission’s
    To improve Iraqi reporting on attacks                 engagement efforts with the Iraqi government on
against oil infrastructure, SIGIR recommended             these matters. MNF-I concurred with the overall
that the IRMO Director work with the Min-                 findings of the report and had no major issues
istry of Oil to expand its reporting to include           with its content.
attacks against nodal infrastructure.                         Because the underlying report was clas-
    To keep Congress advised, SIGIR further               sified, SIGIR obtained an official classifi-
recommended that the Secretaries of State                 cation review of this summary from the
and Defense enhance their current quar-                   Commanding General, MNF-I. The review
terly reports to focus attention on progress              determined that this summary is unclassified.
being made by the new Iraqi government in
addressing critical infrastructure integrity              Draft Reports Issued
challenges. To the extent that such information           SIGIR had issued two draft audit reports as of
is classified, it should be reported in classified        the reporting date.
annexes.
    In commenting on a draft of the classified            Fact Sheet: U.S. Government Organiza-
report, the U.S. Embassy suggested that SIGIR             tions’ Roles and Responsibilities for Iraq
add two additional recommendations to the                 Relief and Reconstruction Activities
                                                          SIGIR-06-022
U.S. Ambassador and Commander, MNF-I:
• Encourage the Iraqi government to take                  This report describes the roles and responsibil-
     additional actions regarding Iraq’s oil and          ities of the principal U.S. government organiza-
     electricity infrastructure involving facilitat-      tions engaged in Iraq relief and reconstruction.
     ing foreign investment in Iraq’s oil industry.       This report examines how officials in those




148 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 158 of 529

                                                                                sigir oversight




       organizations view their authority and role          Lessons Learned: Contracting in Iraq
       in the Iraq effort and how the officials believe     Reconstruction: Design-build vs. Direct
                                                            Contracting
       they interface with other organizations. (The        SIGIR-06-027
       validation of those authorities, roles, and inter-
       face efforts was not in the scope of this review     The objective of this assessment was to under-
       and, therefore, was not conducted.)                  stand how the major construction contracts
          Objectives. The objectives of this review         have been implemented in Iraq. SIGIR com-
       were to determine the roles and responsibilities     pared the two major project delivery systems
       of each principal U.S. government organization       used in Iraq—design-build and direct con-
       with programmatic, operational, and/or finan-        tracting—to U.S. industry-leading practices
       cial stewardship for Iraq relief and reconstruc-     to identify the circumstances that enhance or
       tion. Specifically, the review focused on these      limit their successes.
       questions:
       • Which U.S government organizations have            Ongoing Audits
           been authorized to perform a role in Iraq        Review of Close-out Processes and
           relief and reconstruction activities?            Procedures for IRRF Contracts
                                                            SIGIR-6006
       • What are the authorized roles and respon-
           sibilities of each organization and their        The purpose of this audit is to determine
           relationship to other organizations?             whether contracts funded by IRRF (including
       • How do these organizations coordinate              task orders, grants, and cooperative agree-
           policies, procedures, and activities with        ments) are being closed out on time and
           each other?                                      whether they comply with the Federal Acquisi-
       • Of the U.S. government organizations that          tion Regulation (FAR) 4.804 1(a) and other
           have not had principal roles and responsi-       applicable regulations, policies, and proce-
           bilities, which have provided staff to Iraq      dures.
           relief and reconstruction?
       • How much funding was provided to each              Review of DynCorp, Inc., Contract Number
           organization? What kind of funding was           S-LMAQM-04-C-0030, Task Order 0338:
           provided? What was the purpose of the            Iraqi Police Training Program Support
                                                            SIGIR-6017
           funding?
       • What performance reporting does each               This is a joint review with the Department of
           organization produce, to whom, and how           State Office of Inspector General. The objec-
           often?                                           tives of this audit are to answer these questions:
       • What event triggers the cessation or trans-        • What were the costs associated with Task
           fer of each organization’s mission relating to       Order 0338, including amounts obligated
           Iraq relief and reconstruction?                      and expended, potential liabilities, and
                                                                controls over these costs?


                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   149
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 159 of 529

sigir oversight




• What is the status of property purchased                Follow-up on Corrective Actions Related
  under Task Order 0338, including related                to SIGIR Recommendations Concerning
  internal controls, and what is the salvage              the Development Fund for Iraq (DFI)
  value for unused assets?                                Accountability
                                                          SIGIR-6025
• What is the cost and program impact of the
  stop-work order affecting the construction              This follow-up review will assess the actions
  of police training facilities at the Adnan              taken by U.S. government representatives on
  Palace?                                                 the recommendations made in previous SIGIR
• What is the status of construction of facili-           audit reports on the accountability for con-
  ties to support provincial police training              tracts, grants, and cash transactions using the
  programs?                                               DFI. SIGIR will also review the work per-
                                                          formed under contract W91GXQ-05-C-0014,
Review of the Planning and Process                        which was let in response to SIGIR’s recom-
Followed To Protect the U.S. Government                   mendations to capture DFI-related contract
Investment When Deciding To Terminate                     and financial records and associated docu-
Parsons’ Primary Healthcare Centers                       mentation. The results of this follow-up will be
Program                                                   documented in an audit product and briefed
SIGIR-6018
                                                          to the International Advisory and Monitoring
This review will evaluate planning and execu-             Board for Iraq.
tion actions taken by the U.S. government
relating to the termination of Parsons’                   Iraq Relief and Reconstruction Fund
Primary Healthcare Centers program, in terms              (IRRF) Financial Review: Unliquidated
of effective, efficient, and economical decision-         Obligations
                                                          SIGIR-6026
making. SIGIR will also address any lessons
learned. This is a change in the original review          The overall objective of this audit is to deter-
objectives in the project announcement. SIGIR             mine the amount of IRRF unliquidated obliga-
made this adjustment to provide the most                  tions and whether the U.S. government agen-
effective review and recommendations to the               cies responsible for reconstruction projects in
U.S. government managers responsible for this             Iraq have established adequate management
program.                                                  controls over IRRF 1 and IRRF 2 unliquidated
                                                          obligations. SIGIR intends to answer these
                                                          questions:
                                                          • How much IRRF monies remain as unliqui-
                                                              dated obligations?
                                                          • Have unliquidated obligations or mon-
                                                              ies committed to complete projects been



150 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 160 of 529

                                                                             sigir oversight




         de-obligated, decommitted, and moved to          well as the methods used to record and report
         cover unfunded requirements?                     associated costs. SIGIR intends to answer these
       • What management controls are in place to         questions:
         monitor unliquidated obligations?                • What cost detail is contained in the invoices
                                                             and supporting documentation that Bechtel
       Iraq Relief and Reconstruction Fund                   submitted to the government?
       (IRRF) Financial Review: Unmatched                 • What costs did Bechtel incur in carrying
       Disbursements                                         out its contracted tasks, including material,
       SIGIR-6027
                                                             labor, overhead, security, subcontracts, and
       The overall objective of this audit is to             all other costs?
       determine the amount of IRRF unmatched             • How many layers of subcontracts did
       disbursements and whether the U.S. govern-            Bechtel have in performing the contracted
       ment agencies have established adequate               work?
       management controls over IRRF 1 and                • What types of contracts—firm fixed-price,
       IRRF 2 unmatched disbursements. SIGIR                 cost plus, or other arrangement—were used
       intends to answer these questions:                    for subcontracts?
       • How much IRRF monies have been identi-           • At each layer of subcontracting, what
           fied as unmatched disbursements?                  costs were billed to the next level of
       • How often are unmatched disbursements               subcontractor?
           reviewed by government officials, and who      • What administrative fees were charged by
           makes the determination that the disburse-        the contracting agency?
           ment was an IRRF expenditure?
       • Have IRRF unmatched disbursements                Review of Logistics Civil Augmentation
           subsequently been identified to other IRRF     Program (LOGCAP) Task Order 130
                                                          SIGIR-6029
           projects?
       • What management controls are in place            This review was requested by the Office of
           to eliminate and resolve unmatched             the Chief of Mission, U.S. Embassy-Iraq. The
           disbursements?                                 overall objective is to determine whether the
                                                          U.S. government is receiving the services paid
       Review of Spending Under the USAID                 for under Logistics Civil Augmentation Pro-
       Bechtel Contract and the Recording and             gram (LOGCAP) Task Order 130 and whether
       Reporting of Associated Costs                      the support provided is reasonable, effective,
       SIGIR-6028
                                                          and cost-effective. Task Order 130 was awarded
       The objective of this review is to determine, in   to provide services necessary to support,
       detail, the costs incurred by the contractor in    operate, and maintain Chief of Mission and
       performing work under selected contracts with      MNF-I staffs at the U.S. Embassy-Iraq. SIGIR
       USAID for reconstruction projects in Iraq, as      will review two service areas in particular:


                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   151
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 161 of 529

sigir oversight




(1) vehicle service and maintenance and (2)               assigned for the management of IRRF. This
fuel procurement, delivery, and pricing. The              study will identify leading practices that may
audit will answer these questions:                        be used to guide future multi-organizational
• Are all requirements, including those initi-            interaction for managing similar relief and
    ated by the contractor, properly validated?           reconstruction initiatives. The objective of this
• Is a proper and adequate review process in              study is to answer these questions:
    place for all work?                                   • What is the ideal structure of the Recon-
• Does the contractor present auditable                       struction Management Office, in terms of
    invoices?                                                 roles and responsibilities, as it goes from
• Is all work properly evaluated against                      training and planning to support deploy-
    criteria?                                                 ment, pre-deployment actions, actual
• Do proper controls exist for the property                   deployment, and re-deployment?
    associated with this task order?                      • What should the skill set of the organiza-
• What are the lessons learned from the                       tion be as it goes through these phases?
    management and execution of the service               • What is the ideal size during each of these
    contract process and practices related to                 phases and most especially during the full
    this task order?                                          deployment phase?

    In addition, SIGIR will assess the suit-              Controls over U.S. Government Property
ability of continuing a LOGCAP-type contract              in the Possession of USAID Contactor
arrangement for selected services when the                Bechtel National, Inc.
                                                          SIGIR-6033
U.S. Embassy-Iraq moves into its new com-
pound. For comparative purposes, SIGIR will               The objective of the audit will be to determine
look at similar services performed, associated            whether USAID established and implemented
costs incurred, and which U.S. government                 controls over government property provided to
agencies were responsible for each area under             or acquired by Bechtel or its subcontractors for
previous LOGCAP contracts, as well as similar             reconstruction projects in Iraq, under Contract
life-support services provided under other                No. SPU-C-00-04-00001. Specifically, SIGIR
contracts in Iraq.                                        will answer these questions:

Lessons Learned from Management and                       • Are the properties being accurately docu-
Organizational Challenges of the Iraq                       mented, including all necessary procedures
Relief and Reconstruction Fund                              to track the item from the purchase autho-
SIGIR-6032
                                                            rization to disposal?
This continues the SIGIR review (SIGIR-6012)              • Are the properties being accurately inven-
on how roles and responsibilities have been                 toried and safeguarded?



152 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 162 of 529

                                                                               sigir oversight




       • Are the properties being controlled and           • How and when did the magnitude of these
         disposed of in accordance with relevant             costs become evident, and what were the
         regulations?                                        significant causal or contributing factors?
                                                           • What method(s) of record-keeping was
       Review of Major U.S. Contractors’ Security            used for capturing and differentiating
       Costs Related to Iraq Relief and Recon-               between the types of security required, such
       struction Fund (IRRF) Contracting Activities          as personal security details (PSDs), site,
       SIGiR-6034
                                                             perimeter, convoy/material movement, etc.?
       These are the objectives of this review:            • What is the breakdown, by category (billed,
       1. Determine the extent to which the design-          charged, estimated) of both the direct and
          build contractors (or other large contrac-         indirect security costs of your IRRF con-
          tors) have identified, captured, and reported      tracting activities?
          the security costs of their IRRF contracting     • Are there any additional security cost
          activities.                                        increases from subcontractor work?
       2. Determine the impacts of these security
          costs in relation to the overall original        Review of U.S. Government Organizations’
          project estimates. Security costs include        Plans and Programs To Support Capacity
          Personal Security Details; construction site     Development of the Iraqi Government
                                                           SIGIR-6035
          protection (guards, security equipment,
          and improvements); living area protection        The overall objective of this review is to assess
          (guards, security weapons/equipment, and         whether U.S. government organizations have
          improvements); security to support convoy        plans and programs in place for capacity
          or other types of travel; and security-related   development in the Iraqi government. SIGIR is
          intelligence.                                    coordinating this review with GAO to answer
                                                           these questions:
          To meet these objectives, SIGIR requested        • Have DoS, USAID, or any other U.S. or
       from select contractors the answers to these           coalition government organization assessed
       questions:                                             the competency of the responsible Iraqi
       • What total amount of IRRF contract dollars           ministries for the long-term management
          disbursed to you was spent on security costs?       of essential government functions?
       • What percentage of total IRRF funds               • What are the plans of U.S. government
          disbursed to you comprises the prime’s              organizations to address identified short-
          security costs?                                     comings, and how is the U.S. government
       • What are the initial and subsequent revi-            working with other international institu-
          sions to the projected security costs of your       tions to coordinate solutions?
          IRRF contracting activities?



                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   153
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 163 of 529

sigir oversight




• What performance indicators or metrics                  Planned Audits
  will be used to measure progress, and who               SIGIR will conduct performance audits that
  is responsible for measuring progress?                  assess the economy, efficiency, effectiveness,
• Have U.S. government organizations identi-              and results of Iraq reconstruction programs
  fied adequate funding or developed plans in             and operations as necessary. These audits will
  concert with other international donors for             be accomplished through individual audit
  carrying out capacity development pro-                  projects of speciﬁc issues, as well as an audit
  grams in future years?                                  series that will evaluate several components
                                                          of related topics. Each of these audits will be
Final Audit Report on Improper                            announced before the start of any audit ﬁeld
Obligations Using the Iraq Relief and                     work. For the full text of the audit plan, see the
Reconstruction Fund (IRRF 2)                              SIGIR website: http://www.sigir.mil/.
SIGIR-6036
                                                             These audits are planned to be announced
The objective of this final report is to identify         during the next quarter:
lessons learned and issues associated with                • Review of Federal Civilian Personnel Staff-
funding contingencies related to construction                 ing Requirements for the Management and
contracts.                                                    Execution of IRRF (IRMO)
                                                          • Cost-to-Complete Follow-up and Use of
Review of the Commander’s Emergency                           the Project Assessment Report
Response Program (CERP) for Fiscal Year                   • Comparative Analysis of Air Force Center
2006                                                          for Environmental Excellence Versus Gulf
SIGIR-6037
                                                              Region Division in IRRF (Project Manage-
This review will determine:                                   ment and Contracting)
• What controls are in place to ensure the                • Review of the Use of Sector Project and
   accountability of CERP funds and project                   Contracting Office Contractors (SPCOC)
   records?                                                   in Managing IRRF Programs and Projects
• Were CERP funds used for intended and                   • Survey of the INL IRRF Programs and Proj-
   authorized purposes?                                       ects for Iraq
• What is the status of coordination of the               • Review of the Accuracy of IRRF Financial
   CERP with other reconstruction funds and                   Reporting
   programs, particularly for reconstruction              • Where did the Money Go? Trickle Down
   projects with strategic value, for FY 2006?                Series
• How do commanders plan forced                           • Property Accountability Series—High-risk
   sustainment by the local Iraqi government                  Property
   for completed CERP projects?




154 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 164 of 529

                                                                               sigir oversight




       SIGIR Inspections
       During this quarter, SIGIR visited, assessed,           fore, the assessment was based on contract
       and reported on nine construction projects              files, oversight reports, and satellite imagery
       across Iraq, yielding a variety of results. SIGIR       reviewed by SIGIR imagery analysts.
       found several high-quality projects that had        •   The project was sufficiently well-designed
       good contractor quality control (QC) and suf-           by the contractor and will meet objectives.
       ficient U.S. government quality assurance (QA)      •   The contractor QC plan appeared adequate.
       programs in place. In other cases, however,         •   The U.S. government QA plan appeared
       SIGIR found serious construction shortfalls             adequate.
       that stemmed from insufficient oversight and        •   The project results to date indicate that the
       inadequate contractor performance. Recur-               project will meet task order objectives.
       rent construction problems at various projects
       included deficient concrete pours and substan-      Thi-Qar Village Roads Segment 3
       dard plumbing installation. Security also con-      ($1.44 million)
       tinued to be an impediment to both oversight        • The design provided by the contractor was
       and construction. Safety concerns at several           sufficient to achieve project goals.
       sites prevented SIGIR assessment teams from         • The site construction was consistent with
       conducting full assessments.                           the intent of the project. However, security
           SIGIR’s presence across Iraq continues to          conditions prevented the SIGIR assess-
       exercise a positive effect on reconstruction           ment team from visiting the project site to
       efforts. For example, SIGIR’s Quick Reaction           inspect the roads. Therefore, the assessment
       Report on the Baghdad Police Academy, which            was based on contract file information pro-
       SIGIR conducted after receiving complaints             vided by management and on a SIGIR and
       about substandard construction work at the             imagery review of information provided
       site, prompted rapid responses to remediate            by the National Geospatial-Intelligence
       the problems by both the U.S. government and           Agency (NGA).
       contractors. As of October 2006, SIGIR has          • The contractor did not submit a QC plan;
       completed 65 project assessments, 96 limited           however, the U.S. government QA pro-
       on-site inspections, and 220 aerial assessments.       gram adequately ensured that the lack of a
                                                              contractor QC plan did not have a negative
       Project Assessments:                                   impact on the project’s successful
       Findings at a Glance                                   completion.
                                                           • The project met original contract
       Al Karkh Courthouse ($2.23 million)                    objectives.
       • The SIGIR assessment team could not visit
          the site because of security concerns; there-




                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   155
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 165 of 529

sigir oversight




Critical Care Unit, Ibn Al Bitar Hospital                   could not handle the volume of water
($0.58 million)                                             directed to it.
• The contractor’s design and construction                • The construction and rehabilitation of the
   work was sufficient.                                     facility appeared to meet the standards of
• The contractor’s QC plan was not suf-                     the design, except for construction of some
   ficiently detailed to effectively guide the              wastewater piping, concrete work, and
   contractor’s Quality Management (QM)                     other areas of construction workmanship.
   program.                                               • QM practices were not completely effec-
• The U.S. government QA program effec-                     tive during critical periods of construction
   tively monitored the contractor’s QC                     because the contractor did not implement
   program.                                                 a deficiency tracking system to ensure that
• The project, when completed, should be                    construction deficiencies were identified,
   consistent with the contract objectives.                 tracked, and corrected in a timely manner.
                                                          • The facility was being used for its intended
Baghdad Municipal Solid Waste Landfill                      purpose of training Iraqi military and law
($28.8 million)                                             enforcement personnel.
• The project components were adequately
   designed before construction.                          Ninewa Provincial Police Headquarters
• In the vehicle maintenance building,                    ($1.0 million)
   SIGIR noted deficiencies with the electrical           • The design and specification of components
   generator, electrical wiring, and building                before installation and construction were
   exterior.                                                 minimally adequate.
• The project results should be consistent                • Construction and rehabilitation did not
   with the original contract objectives.                    meet design standards or specifications
• At a site visit in June 2006, SIGIR deter-                 because the contractor did not demonstrate
   mined that the landfill was not being used                professional quality craftsmanship on con-
   because of security issues in the area; how-              struction and completed repair work.
   ever, a plan to secure the area and use the            • The contractor’s QC program and the
   landfill was being implemented.                           government’s QA program were not
                                                             effective.
Al Kut Training Academy ($22.9 million)                   • Project results were not consistent with the
• With one significant exception, all major                  original objective to repair and reconstruct
   components reviewed during this limited                   the facility. Numerous required work items
   scope assessment were sufficiently designed               were not carried out by the contractor, and
   to construct a fully operational training                 finished work was often substandard.
   academy. The exception was the newly
   constructed septic/sewer system, which


156 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 166 of 529

                                                                                sigir oversight




       Bab Eshtar Substation—11 kV Feeder Cable              • projects involving large and small contract
       ($1.22 million)                                         amounts
       • The project components were adequately              • projects of different general contractors
          designed before construction and                   • projects in different sections of the country
          installation.                                      • projects in programs of each of the major
       • Construction work complied with the                   U.S. agencies
          design standards.                                  • projects that were fully completed and
       • The contractor's QC and the government’s              partly completed
          QA programs were adequate.
       • When completed, the project should meet             On-site Project Assessment
          its intended objective to supply, install, test,   Program Approach
          and place in service a 12 x 11 kV under-           Since June 2005, SIGIR has completed 65
          ground cable feeder to the Bab Eshtar              project assessments—9 during this quarter.
          substation.                                        These were the general objectives of the project
                                                             assessments:
       Baghdad Police College ($94 million)                  • Were project components adequately
       SIGIR identified construction deficiencies               designed before construction or installa-
       that required prompt attention and separate              tion?
       reporting:                                            • Did construction or rehabilitation ade-
       • Improperly fabricated wastewater plumbing              quately meet the standards of the design?
          within the student barracks could poten-           • Were the contractor’s QC plan and the
          tially result in the reduced load-carrying            government’s QA program adequately
          capacity of the structural slabs, as well as          carried out?
          environmental and health hazards to the            • Were project sustainability and operational
          students, instructors, and workers.                   effectiveness adequately addressed?
       • The extent of potential hazards must be             • Were project results consistent with the
          determined before any further work is per-            original objective?
          formed on the facility.
                                                                Table 3-4 lists project assessments com-
       Planning                                              pleted this quarter. For a complete list of
       SIGIR selected a cross-section from each of the       project assessments from previous quarters, see
       major reconstruction sectors to assess, survey,       Appendix I. Figure 3-1 shows the approximate
       and analyze:                                          location of each project.
       • projects involving water, electricity, oil
          facilities, and transportation




                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   157
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 167 of 529

sigir oversight




Nine Projects Assessed this Quarter (dollars in thousands)

                                                                                                Budgeted       Executing
PCO ID      Project Name                                          Governorate                  Total Cost         Agency    Contractor       GRD Region

16104       Al Karkh Courthouse—Baghdad                                Baghdad                     $2,230           GRD       Foreign            Central


17867       Thi-Qar Village Roads Segment 3                            Nasiriyah                   $1,440           GRD       Foreign             South


NA          Ibn Al Bitar Hospital—Critical Care Unit                   Baghdad                      $580            GRD       Foreign            Central

            Baghdad Municipal Solid Waste
12485                                                                  Baghdad                    $28,800           GRD    Fluor-Amec, LLC       Central
            Landfill Facility

NA          Training Academy—Al Kut                                        Al Kut                 $23,000           GRD         ECCI              North


NA          Ninewa Provincial Police Headquarters                          Mosul                   $1,000           GRD       Foreign             North

            Bab Eshtar Substation-
NA                                                                         Mosul                   $1,220           GRD       Foreign             North
            11 kV Cable Feeder
            Baghdad Police College (Academy)
NA                                                                     Baghdad                    $94,000           GRD       Parsons            Central
            (2 projects)

Table 3-4




                         PROJECT ASSESSMENTS

                                                  2
                                                                                                      Figure 3-1
                                                          2        1                                 Approximate Locations of the
                                             2                         1                             65 projects where inspections
                                                              8            1
                                              2                             1                        were conducted, analyzed, and
                                                      3                                   Figure 3-1
                                                          2                                          reported to date
                                                                                          Approximate Locations of the 65
                                                                                          Projects where Inspections were
                                                                                          Conducted, Analyzed, and Reported
                                                                                          to Date
                                                          5 6
                                                                           1
                                                      1       7


                                                                       1        3
                                                                               1    1 5
                                                                                    3 3

                              THIS QUARTER
                              OTHER QUARTERS




158 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 168 of 529

                                                                              sigir oversight




      SIGIR Project Assessments                              At the time of the SIGIR assessment,
      Al Karkh Courthouse, Baghdad, Iraq                  the project was reported as 92% complete.
      SIGIR-PA-06-058                                     Remaining work included the completion of
      The objective of the Al Karkh Courthouse            construction on the courthouse building, as
      project was to construct and secure a court         well as other buildings in the complex (main-
      facility to support implementation of the rule      tenance/water storage, cafeteria, etc). Other
      of law in Iraq. This project was constructed        required work items—including landscaping
      under a design-build contract and funded at         and final paving—were not yet accomplished.
      $2,333,582. The courthouse is in the north-         Remaining work also included the require-
      western part of Baghdad in a previously open        ments for additional security features at the
      agricultural area. Based on the design pro-         courthouse building. The compound’s utility
      vided by the U.S. Army Corps of Engineers           systems (water, sewer, and electric) also needed
      (USACE), the Al Karkh Courthouse project            to be connected to the municipal systems.
      included construction of these buildings and
      facilities:                                         What We Found
      • perimeter wall                                    The SIGIR evaluation was based on a review
      • checkpoints                                       of the contract file documentation, including
      • internal roads and parking areas                  QA reports, progress photos, and interviews
      • courthouse building                               of USACE Resident Office personnel and
      • electrical transformer vault building and         GRD-PCO staff. In addition, SIGIR’s imagery
          emergency electrical generators                 specialists analyzed commercially available
      • maintenance/water storage building                satellite imagery of the courthouse site to
      • cafeterias                                        independently verify the construction progress
      • exterior bathrooms                                (Aerial Images 1 and 2). A site assessment team
      • kiosks                                            did not visit the location because SIGIR was
      • landscaping and gardens                           advised that doing so would have endangered
                                                          those working at the site.
         In addition to these facilities, the court-         SIGIR found that construction from project
      house complex contained an annex building           start though July 3, 2006, appeared to meet the
      that was being constructed concurrently with        requirements of the design. The workmanship
      the courthouse project. However, the annex          was adequate to construct the courthouse com-
      project was a separate requirement under a          plex buildings and other facilities. SIGIR raised
      different task order and not part of the scope of   concerns about the ceramic tile installation
      SIGIR’s assessment.                                 practices and the quality of the water circula-
                                                          tion pumps. However, project documentation




                                                                          OCTOBER 30, 2006 I REPORT TO CONGRESS I   159
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 169 of 529

sigir oversight




                                                                                Aerial Image 2. Courthouse on May 16, 2006.


     Aerial Image 1. Courthouse site on August 10, 2005.




indicated when the problems in workmanship                    system manufacturer, for one complete year
occurred. USACE Resident Office staff identi-                 of operation
fied deficiencies and managed the contractor’s
corrective actions.                                        The contractor was to complete all inspection
                                                           and commissioning requirements before the
Sustainability                                             final inspection.
The contract specifications required the con-                 No recommendations were included in the
tractor to provide and certify warranties in the           project assessment report, and USACE con-
name of the appropriate ministry for all equip-            curred with SIGIR’s findings.
ment—including any mechanical, electrical,
and electronic devices—and all operations for              Thi-Qar Village Roads Segment 3,
12 months after issuance of the taking-over                Thi-Qar, Iraq
                                                           SIGIR PA-06-059
certificate. The contractor was to provide:
• any other commonly offered extended                      The project objective of the Thi-Qar Village
   warranties for equipment and machinery                  Roads Segment 3 project was to construct a
   purchased                                               7.1-km paved village road in the governorate
• two sets of complete operation and mainte-               of Thi-Qar for everyday use by the local popu-
   nance manuals, including all generator                  lation. The 170-day project was contracted at
   and equipment information, electrical                   $1,441,858. The project was completed on July
   single-line diagrams, schematics, and                   26, 2005. At the time of the SIGIR assessment,
   maintenance information                                 in April 2006, security conditions prevented
• technical training from the system manu-                 the team from visiting the project site to
   facturer for up to ten personnel                        observe the completed roadway.
• spare repair parts, as recommended by the



160 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 170 of 529

                                                                                                         sigir oversight




                                                                              Site Photo 2. Section of Thi-Qar Village Road after construction.
                                                                              (Photo provided by USACE)




Site Photo 1. Section of Thi-Qar Village Road before construction.
(Photo provided by USACE)




                             What We Found
                             Based on the SIGIR assessment team’s review
                             of the contract file, a summary of information
                             received from NGA, and interviews with the       stated that the Thi-Qar Village Road Project
                             USACE staff, SIGIR found that the construc-      “was completed according to contract speci-
                             tion appeared to be consistent with the intent   fications. The original road was constructed
                             of the project. The government QA program        from an unpaved, loose gravel route that paral-
                             effectively monitored the project quality.       leled a canal. Aggregate was probably added to
                             The contract documentation provided to the       the road’s surface and the canal bank. The road
                             assessment team did not include a QC plan,       was paved, and several small foot bridges that
                             QC reports, or deficiency logs. However, the     span the canal were constructed. The south-
                             USACE Area Engineer’s appraisal evaluated        ernmost section of the Thi-Qar Village road
                             the overall quality of workmanship as above      was improved most by the project. Before con-
                             average.                                         struction, it was not able to support vehicular
                                The USACE Resident Office had dispatched      traffic because of erosion and neglect.”
                             a Quality Assurance Representative (QAR)—a           No recommendations were included in the
                             local Iraqi national—to the project site to      project assessment report, and USACE con-
                             inspect the Thi-Qar Village Road and to take     curred with SIGIR’s findings.
                             pictures showing current conditions. SIGIR’s
                             assessment team reviewed the photos (Site        Critical Care Unit, Ibn Al Bitar Hospital,
                             Photos 1 and 2). Minor discrepancies noted       Baghdad, Iraq
                                                                              SIGIR PA-06-066
                             during the inspection process do not appear to
                             have adversely affected the overall condition    The objective of the project was to design and
                             of the road. The summary prepared by NGA         construct the Critical Care Unit (CCU) at Ibn



                                                                                                    OCTOBER 30, 2006 I REPORT TO CONGRESS I       161
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 171 of 529

sigir oversight




Site Photo 3. First-floor columns and beams supporting roof.




Al Bitar Cardiac Hospital because the original                 the ground floor and only a shell for the first
facility had been looted and burned down.                      floor (structural concrete frame, including the
USACE executed a firm fixed-price, design-                     roof, Site Photo 3). Further, the telephone and
and-construct contract for the facility, and the               oxygen piping systems were removed from the
contract was awarded to a local Iraqi firm for                 scope. In addition, the central HVAC system
$579,285. The hospital is in an urbanized area                 was replaced by individual room HVAC units.
of Baghdad.                                                        Based on a review of USACE QA reports,
                                                               construction photos, and a visit to the site,
What We Found                                                  SIGIR found that the work completed to date
Although the original scope of work required                   appeared to be consistent with the standards of
a two-story building, the Bill of Quantities                   the contract design. The USACE Deputy Resi-
(BOQ) in the original contract did not plan for                dent Engineer and staff capably managed the
enough material to complete the work required                  project. As a result, the Ibn Al Bitar Cardiac
for a two-story CCU building. Further, there                   Hospital should receive a new and functional
were not enough funds to provide construc-                     Critical Care Unit.
tion material to complete the building’s first                     The contractor’s QC plan was not suf-
floor (the second story). Therefore, with input                ficiently detailed to effectively guide the
from the Director General of the Ibn Al Bitar                  contractor’s QM program. However, the
Hospital, the USACE Resident Office negoti-                    contractor submitted daily QC reports with
ated an agreement with the contractor to use                   information on work accomplished each day,
the available funds to completely construct                    specifying the location, activity, test results,


162 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 172 of 529

                                                                                     sigir oversight



                                                  Site Photo 4. Exposed geomembrane liner.




                                                             Baghdad Municipal Solid Waste Landfill,
                                                             Baghdad, Iraq
                                                             SIGIR PA-06-067

                                                             The objective of the Baghdad Landfill project
      deficiencies and corrective actions, equipment         was to design and construct a regional
      used, and material received on site.                   municipal solid waste (MSW) landfill for
         The government QA program was effective             Baghdad. An ancillary objective was to make
      in monitoring the contractor’s QC program.             maximum use of subcontractors, suppliers,
      The QAR prepared daily QA reports about the            craftsmen, and laborers in the local area to
      project to document construction progress and          maximize rapid employment opportunities for
      to highlight deficiencies, including detailed          local Iraqis.
      photographs to support the narrative. The                 The Baghdad Municipal Solid Waste Landfill
      USACE QAR did not maintain a continuous                was constructed under a design-build, indefi-
      QA deficiency log, but deficiencies were docu-         nite-delivery/indefinite-quantity contract with
      mented in daily non-conformance logs and in            a $600 million ceiling. The contract required
      the QA reports. Further, the QAR and District          the design, construction, equipment procure-
      Resident Engineer (DRE) ensured that the               ment, commissioning, initial operations, and
      deficiencies cited during QA inspections were          training for a solid waste landfill. The project
      corrected.                                             was funded with an allocation from the DFI,
                                                             with total funding at $28,849,930. At the time
      Sustainability                                         of SIGIR’s assessment, the project was reported
      A review of the contract file and discus-              in the July 7, 2006 USACE-PCO database as
      sions with the USACE DRE disclosed no                  100% complete.
      sustainability issues associated with the project.
      The contract required the contractor to war-           What We Found
      rant its equipment, material, design furnished,        The MSW landfill construction project
      and workmanship, for one year from the date            involved approximately 24 acres on the eastern
      of acceptance. There is an additional require-         part of the site. The MSW landfill site com-
      ment for on-the-job training for operations            ponents visible for inspection included the
      and maintenance of the fire-alarm and water            geomembrane liner system, a drainage layer,
      systems, including the water heaters, water            a perimeter berm, and a leachate collection
      softener, and pumps.                                   system. The geomembrane liner and geotextile
         No recommendations were included in the             cover were in place in every part of the 24-acre
      project assessment report, and USACE con-              section (Site Photo 4). However, on approxi-
      curred with SIGIR’s findings.                          mately 25% of the section in the northeast
                                                             quadrant, the gravel base and sand cover had


                                                                                 OCTOBER 30, 2006 I REPORT TO CONGRESS I   163
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 173 of 529

sigir oversight




not been spread over the liner and geotextile                             The perimeter berm around the MSW
protective cover. Many sections of the geotex-                        landfill comprised an embankment of various
tile fabric in the uncovered part of the MSW                          heights constructed with a horizontal to ver-
landfill needed to be seamed.                                         tical slope. SIGIR observed the berm in place
    The drainage layer of sand over gravel                            along the perimeter of the MSW landfill. In the
is supported by a compacted cohesive soil                             unfinished areas of the landfill, the liner along
subgrade. The geomembrane liner and the                               the inside of the berm will require remedial
geotextile cover lie between the subgrade layer                       work to ensure that it is placed and anchored
and the gravel. The drainage layer was in place                       properly (Site Photo 6).
on approximately 75% of the 24-acre MSW                                   As designed, the leachate generated within
landfill. SIGIR could not verify thicknesses of                       the landfill, when operational, will percolate
the sand layer and gravel layer, but the surface                      through the sand-gravel drainage layer to the
of the sand layer appeared to be graded and                           liner. The landfill floor and overlaying liner
finished in accordance with the design (Site                          is sloped so that the leachate will drain into
Photo 5).                                                             a collection trench. SIGIR also inspected the
                                                                      four leachate collection pump stations—the




                                   Site Photo 5. Surface of the drainage layer.




164 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
        Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 174 of 529

                                                                                                                sigir oversight




Site Photo 6. Section of the perimeter berm requiring remedial work to anchor the liner.



                       exposed features of the pump stations (con-                         of the security issues, the contractor filed a
                       crete housing, access cover, ventilation pipe,                      claim for the escalating costs on the previously
                       etc.) appeared to be constructed as designed.                       negotiated material and labor agreements. In
                           The Baghdad MSW Landfill Facility was                           November 2005, the Joint Contracting Com-
                       substantially complete in November 2005.                            mand-Iraq/Afghanistan (JCC-I/A) settled the
                       However, the project was closed out before                          claim for approximately $2.4 million.
                       completion because security issues presented                            Because of funding limitations, increasing
                       a health threat and security risk to coalition                      costs, and the degraded security situation,
                       forces and Iraqis working at the site. The land-                    JCC-I/A directed the contractor to complete
                       fill site is in an area of recurring violence. The                  all work on the project no later than
                       contractor reported that since the beginning                        October 31, 2005. When construction ended
                       of earthwork construction, the project site had                     at the landfill site, approximately 25% of the
                       been the scene of vandalism, violence, extor-                       MSW landfill’s liner still needed to be covered
                       tion, kidnappings, and the death of subcon-                         with the sand-gravel drainage layer.
                       tractor personnel.
                           Additionally, the contractor’s workers at                       Sustainability
                       the landfill site were subject to indirect and                      The contract design package included the
                       direct fire, as well as threats and warnings                        operations and maintenance (O&M) manuals
                       not to work on the landfill project. Because                        for the day-to-day operation of the landfill and



                                                                                                            OCTOBER 30, 2006 I REPORT TO CONGRESS I   165
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 175 of 529

sigir oversight




for the leachate collection system pumps. The             for November 2007.
contractor was required to submit a training                 No recommendations were included in the
plan to accommodate the required number of                project assessment report, and USACE-GRD
staff to manage and operate the landfill and              concurred with SIGIR’s findings.
to provide at least one full-time person for
at least two months of on-site training and               Al Kut Training Academy, Al Kut, Iraq
supervision. The contractor provided training             SIGIR PA-06-069

materials, including two study guides.                    The initial objective of the Al Kut Training
    Since construction ended and the con-                 Academy project was to plan, construct,
tractor demobilized, the landfill has not been            and renovate a complete, secure training
used. According to one U.S. Embassy Military              academy—including perimeter walls, barracks,
Liaison Officer to the Amanat, the public                 office space, classrooms, a dining facility,
works directorate for the city of Baghdad:                fencing, firing ranges, a laundry, and a physical
                                                          conditioning field for Iraqi security and safety
     Ongoing security incidents—ranging from              forces. Subsequently, the project’s objec-
     IED emplacement, murder of Amanat
     sewer staff at the adjacent Al Kerkh
                                                          tive expanded to include training facilities,
     WWTP, small arms and mortar attacks,                 housing, classrooms, offices, dining facilities,
     and the intimidation of WWTP and landfill            a clinic, a gymnasium, a warehouse, a laundry,
     workers—have prevented the local Iraqi               and other support facilities for the cadets and
     government from commissioning these
     two key infrastructure sites [Al Kerkh               instructors of the Iraqi Police (IP), Depart-
     WWTP and the landfill facility] supporting           ment of Border Enforcement (DBE), and for
     public health/security within the city of            the Iraqi National Guard (ING).
     Baghdad.
                                                              The Al Kut Training Academy facility is
   As a result, the Baghdad MSW landfill                  approximately 180 km southeast of Baghdad
remains vacant. However, there is a plan to               and across the Tigris River from the city
reactivate the landfill and promote its usage.            of Al Kut. The training academy was to be
According to the U.S. Military Liaison to                 constructed on a small part of an old Iraqi
the Iraqi Municipal Government, coalition                 military base. Currently, the base is used by
forces are coordinating with the U.S. Agency              MNF-I coalition forces. The construction site
for International Development (USAID) to                  is secure within the guarded perimeter of the
establish a management staff with the local               existing MNF-I base. The flat site, with some
government. Implementation of the plan is                 existing structures and road access, posed no
ongoing, and the local government started                 significant obstacles to construction.
using the landfill for trash disposal on August               Before construction, structures at the
13, 2006. Full implementation, with trucks                project location included a number of deterio-
hauling solid waste to the landfill, is projected         rated masonry buildings, dining facilities, and



166 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 176 of 529

                                                                                                           sigir oversight




                                                                                        31, 2005. At the same time, government QA
                                                                                        personnel did not effectively interact with
                                                                                        contractor personnel to ensure effective quality
                                                                                        management. During this timeframe, the
Site Photo 7. Standing wastewater pooled on academy grounds. (Photo courtesy of ECCI)   project completion grew from 25% to 97%.
                                                                                           As a result, latent construction deficien-
                            a gymnasium. Although looted and vandal-                    cies that were not evident when accepted by
                            ized, the existing structures were evaluated                the government subsequently turned into
                            and considered structurally sound. Suitable                 much larger rework issues. In addition, SIGIR
                            electrical, water, and wastewater systems were              observed many examples of substandard
                            not available on site. Therefore, the contract              workmanship quality during the site visit;
                            requirements included the design and instal-                some have the potential to become significant
                            lation of electrical, water, and wastewater                 rework or safety issues in the future. Included
                            systems.                                                    in this summary are the more significant
                                                                                        observations.
                            What We Found                                                  The design and installation of the septic
                            On July 3-4, 2006, SIGIR’s assessment team                  tanks system were inadequate to support the
                            conducted on-site inspections of the Al Kut                 population of the academy. There was no
                            Training Academy. At the time of the site                   requirement for a drain field in the original
                            visits, construction and facility functionality             design, which depended on pump trucks to
                            was almost complete. The facility was in use                remove any excess effluent. Insufficient soil
                            for the intended purpose of training IP, ING,               drainage, limited pump truck capacity, and a
                            and DBE personnel. All of the buildings                     daily water volume input that exceeded septic
                            were constructed. However, a major barracks                 tank capacity contributed to the problem,
                            building was not in use because of significant              resulting in substantial overflow of wastewater
                            subcontractor work activities to repair dam-                from the septic system and pooled on academy
                            ages that resulted from previous construction               grounds (Site Photo 7).
                            deficiencies. Although the utility systems were                Dormitories accepted by the government
                            operating, plans to correct deficiencies in the             on August 31, 2005, and December 9, 2005,
                            wastewater and electrical systems were in                   required extensive rework of the bathrooms
                            progress at the time of the site visit.                     to correct defective plumbing construction
                               Construction deficiencies were not identi-               that should have been detected, monitored,
                            fied during initial construction because the                and corrected during construction (Site Photo
                            contractor did not implement an effective                   8). Specifically, the connections between the
                            deficiency-tracking system during critical                  smaller-diameter feeder drain lines and the
                            periods of construction from May 1 to August                larger-diameter main drain line system were



                                                                                                       OCTOBER 30, 2006 I REPORT TO CONGRESS I   167
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 177 of 529

sigir oversight




not water-tight because positive connection                             of the newly constructed middle and eastern
(glued or threaded) reducers and fittings were                          barracks building foundations (Site Photos 12
not used until the deficiencies were corrected.                         and 13). Although not as obvious, similar hori-
When corrected, the contractor improved the                             zontal fissures were observed on the second
plumbing design and upgraded the materials                              floors of the dormitories.
(Site Photo 9).                                                            During the assessment, the contractor’s
   While on site, the assessment team observed                          Project Manager confirmed that concrete
several concrete issues. For example, a section                         placement was conducted using small batches
of roadway was poured with no hydration until                           mixed by hand. Small hand-batch mixing
much later in the day. July afternoon tem-                              and improper joining techniques could have
peratures at Al Kut often exceed 110 degrees                            contributed to the horizontal fractures and
Fahrenheit. In addition, the concrete was                               other concrete issues observed: the numerous
not cast to the full thickness of the roadway                           small batches mixed by hand were not consis-
along the long edge of the casting. Rather, the                         tent. For expediency, each small batch was not
fresh concrete was layered unevenly over the                            subjected to a slump test.
existing roadway. Several meters away on the                               Although the capacity of the electrical gen-
same road, a SIGIR inspector pulled up several                          erators installed proved to be insufficient, the
pieces of cured cement by hand (Site Photo 10).                         contractor was in the process of supplementing
In addition, concrete patchwork was often cast                          generator capacity at the time of the site visit.
too thin or placed unevenly (Site Photo 11).                            Specifically, an additional 1.0-MW generator
   The assessment team observed horizontal                              was on order and pending delivery to ensure
fractures that ran almost the entire perimeter                          sufficient power capacity and increased emer-




Site Photo 8. Extensive rework was required in dormitories to install watertight      Site Photo 9. Reworked drain lines with upgraded material and improved “Y”
plumbing fittings. (Photo courtesy of ECCI)                                           design.




168 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 178 of 529

                                                                                                                                     sigir oversight




                                                                        Site Photo 11. Substandard patchwork in Academy HQ sidewalk.




Site Photo 10. Weak and crumbly concrete piece pulled from
roadway by hand.




Site Photo 12. Horizontal fracturing along foundation of Middle Barracks.




                                                                                      Site Photo 13. Close-up of the horizontal foundation fracture in the East Barracks.




                                                                                                                                OCTOBER 30, 2006 I REPORT TO CONGRESS I     169
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 179 of 529

sigir oversight




gency or standby capability for the IP area. In           shower. Project requirements included design-
addition, a 400-KW generator for the ING area             build plans for new construction, repair, and
was on-site and pending commissioning.                    refurbishment for existing facilities, as well
                                                          as debris removal and general cleanup for the
Sustainability                                            facility.
The U.S. government planned to turn over                     The Ninewa Provincial Police Headquarters
operations of the facility to the Iraqi govern-           project was funded for $988,178 through a
ment after project completion. The initial                firm fixed-price contract, awarded August 18,
contract required a one-year construction war-            2005, to a local Iraqi company by USACE.
ranty on all materials and workmanship for the
buildings and facilities constructed or reno-             What We Found
vated. The task order required as-built draw-             The construction or rehabilitation did not meet
ings depicting buildings and footprints, O&M              design standards or specifications because
manuals in English and Arabic, manufacturer               the contractor did not demonstrate profes-
warranties, a preventive maintenance plan,                sional-quality craftsmanship on construction
and mechanical systems training and man-                  and completed repair work. The contractor
uals. Although latent defects could become                did not follow design criteria specified in the
problematic, long-term sustainability will be             Statement of Work (SOW) and BOQ. SIGIR
enhanced by the government’s action to obtain             noted many defects and poor workmanship
an extended warranty coverage period to offset            throughout the site; substantial rework and
the effects of any latent defects.                        work will be necessary to correct defective
   The USACE concurred with SIGIR’s find-                 workmanship or finish uncompleted tasks
ings and is having the warranty extended to               required by the SOW and BOQ.
ensure that deficiencies are corrected.                      For example, the contractor was required to
                                                          construct a new shower/latrine facility attached
Ninewa Provincial Police Headquarters,                    to the guard company building, comprising
Mosul, Iraq                                               10 individual showers, 12 toilets, 10 urinals,
SIGIR PA-06-072
                                                          10 sinks, and a changing room. However, the
The objective of the project was to repair and            contractor built only a small shed-size facility
construct facilities at the Ninewa Provincial             with just one shower, one toilet, one sink, and
Police Headquarters. The facilities to be refur-          no changing room. If the contractor had built
bished included a large, three-story masonry              the shower/latrine in compliance with contract
block structure, a two-story masonry block                requirements, two trees would have required
structure, an auditorium, and a pedestrian                removal. Neither tree was removed. The first
entry building. New construction concentrated             tree is shown to the far left of the photo, and
on a visitor’s center and a large latrine and             the second tree is shown in the photo’s center.



170 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 180 of 529

                                                                                                     sigir oversight




                                                                          Rather than removing the second tree, the con-
                                                                          tractor cast the latrine’s concrete roof around
                                                                          the tree (Site Photo 14). The new latrine was
                                                                          not only missing numerous requirements, but
                                                                          the finished construction was substandard.
                                                                              Although the SOW and Statement of
                                                                          Requirements and Specifications (SORS)
                                                                          clearly required latrines/bathrooms and
                                                                          showers to have tiled and grouted walls from
                                                                          floor to ceiling, with new piping, fixtures, and
                                                                          faucets, the contractor’s performance was sub-
                                                                          standard in nearly all the bathrooms observed
  Site Photo 14. Trees were not removed when the new
                                                                          during SIGIR’s on-site visit. Generally, plas-
  latrine was built.                                                      tered walls and existing tile throughout the
                                                                          facility were merely painted over (Site Photos
                                                                          15 and 16).
                                                                             In addition to substandard construction
                                                                          issues throughout the facility, SIGIR found
                                                                          many instances of inadequate quantity of deliv-
                                                                          erables. For example, the contractor installed




Site Photo 15. Painted plaster shower wall should have been   Site Photo 16. Existing wall tile was painted, and existing leaking faucets were not replaced.
grouted tile, floor to ceiling.                               The left faucet in the photo’s center was capped/disabled rather than replaced as required.




                                                                                                 OCTOBER 30, 2006 I REPORT TO CONGRESS I   171
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 181 of 529

sigir oversight




only two of six required split-unit air condi-            contract. USACE rejected the contractor’s
tioner systems in the new reception center                March 10, 2006 invoice that demanded final
building (Site Photo 17).                                 payment because the contractor claimed all
    Table 3-5 shows the status of air conditioner         work was complete. To minimize harm to the
installation on the project. The contractor               government, an action to terminate the con-
installed only 53 of 134 air conditioners.                tract was pending at the time of the assessment
    On February 20, 2006, the contractor                  team’s site visit on August 3, 2006. That action
reported, “Today we operate generator with                was based on USACE’s technical evaluation of
new wiring and connections.” However, the                 work performed by the contractor. Based on
contractor merely delivered the generator—                the circumstances, contract termination was
without starting or load-testing it (Site Photo           the most practical solution.
18). U.S. Army personnel familiar with the his-
tory of the generator attested that IP personnel          Sustainability
placed the generator on a concrete pad and                Project sustainability was adequately addressed
installed an old fuel-truck tank to supply the            by including sufficient repair and construction
generator (Site Photos 19 and 20). At the time            requirements in the contract’s SOW, BOQ, and
of the assessment team’s August 3, 2006 site              SORS. The contract also required a one-year
visit, the generator was non-operational.                 warranty on all construction. If all repair and
    QM practices were not effective. The                  construction work would have conformed to
government’s QAR did not effectively engage               contract requirements, facility functionality
the contractor’s QC personnel or effectively              and sustainability would have been much
monitor project status throughout the life of             improved. However, non-conforming per-
the project. In addition, the contractor sub-             formance by the contractor will impact this
mitted vague QC reports that included very                project’s sustainability in years to come.
little detail related to specific tasks and loca-
tions, and none included accurate disclosure
about completion percentages. SIGIR inspec-
tors concluded that it was not prudent for the             Installation Shortages
government’s QAR to rely on the contractor’s
                                                           Air Conditioner (AC)
QC reports as a basis for monitoring the                   Description                BOQ Requirements Units Installed   Shortage
project. In short, the government’s QAR did                36,000 BTU AC                              1              0          1

not implement an effective system to detect                48,000 BTU AC                             10             10          0

deficiencies as they occurred and to monitor               24,000 BTU Window AC                      32              4         28

and initiate corrective action in a timely                 24,000 BTU Split-type AC                  79             35         44

manner.                                                    30,000 BTU Split-type AC                  12              4          8
                                                           Totals                                   134             53         81
    In November 2005, the contractor was paid
50% ($494,089) of the value of the fixed-price             Table 3-5



172 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 182 of 529

                                                                                                              sigir oversight




                                                                                                   Site Photo 17. Only two (left rear
                                                                                                   edge of rooftop) of six split-unit air
                                                                                                   conditioners required were installed
                                                                                                   in the new reception center.




                                                                                                   Site Photo 18. Contractor delivered
                                                                                                   generator (bottom left), but never
                                                                                                   connected and load tested it.




                                                                             Site Photo 20. Old fuel truck tank placed by IP to supply the generator.
Site Photo 19. Final site where generator was placed by Iraqi Police (IP).




                                                                                                          OCTOBER 30, 2006 I REPORT TO CONGRESS I   173
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 183 of 529

sigir oversight




                                                                                             Site Photo 21. 3 X 150 mm2 electrical
                                                                                             cable supplied on rolls 503 m long.
                                                                                             (Photo provided by USACE)




Bab Eshtar Substation 11 kV Feeder
Cable, Mosul, Iraq
SIGIR PA-06-073
The project objective was to provide a
12 x 11 kV underground cable feeder system
comprising four buried cables for the newly
constructed Bab Eshtar 33 kV/11 kV substa-
tion, a new addition to the local electrical net-
work. The project was intended to physically
install the underground cable feeder system to
the new Bab Eshtar 33 kV/11 kV substation.
Specifically, the cable was placed in an urban
area along and across city streets. Trenching,
installation, backfilling, and testing made up
most of the requirements. Ministry of Elec-
tricity standards laid the groundwork for the
                                                          Site Photo 22. Manufacturer’s tag documented amount, size, voltage rating, and insulation.
entire process.
                                                             The assessment team verified that the con-
What We Found                                             tractor used cable that met Ministry of Elec-
Based on a review of documentation, discus-               tricity standards. Specifically, the cable was an
sions with USACE personnel familiar with the              XLPE-insulated 11 kV 3 x 150 mm2 cable sup-
project, and a brief site visit, the assessment           plied on rolls 503 meters long (Site Photo 21).
team found that the project was sufficiently              Factory tags affixed to each roll documented
planned, designed, and constructed by the                 cable specifications (Site Photo 22).
contractor. In addition, the contractor’s QC                 After the route of the cable was surveyed,
and the U.S. government’s QA programs were                the surface often required special equipment
effective. The government effectively adapted             to break up hard surfaces common to an urban
to security issues in the area by implementing            environment before trench excavation could
procedures to use local nationals to perform              proceed (Site Photos 23 and 24).
on-site QA functions for the project.                        The Ministry of Electricity required the


174 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 184 of 529

                                                                                                           sigir oversight




       Site Photos 23 and 24. Hard surface break-up equipment in preparation of material removal. (Photos provided by USACE)




       Site Photos 25 and 26. After the trench was excavated and the base compacted (left), the cable was positioned on a sand layer (right).
       (Photos provided by USACE)




       Site Photos 27 and 28. Cables were spliced together with splice kit (left), and heat was applied (right) to shrink outer cover
       used to protect cable splice. (Photos provided by USACE)




       trench to be compacted and made free from                                and a shrinkable outer cover that tightened
       stones, with a standard trench depth of 90 cm.                           when heat was applied (Site Photos 27 and 28).
       The cable was to be placed in the trench on                                 On July 30, 2006, SIGIR attempted a site
       top of 10 cm of smooth sand to provide a cable                           visit, but all roads leading to the area with
       bedding material (Site Photos 25 and 26).                                the latest construction activity were blocked.
          Cables were spliced together using a shrink-                          However, on July 31, 2006, the assessment
       able splice kit for 3 x 150 mm2, 11 kV XLPE                              team observed an open trench area at the
       cable. This kit includes joining components                              edge of a city street along the route approved


                                                                                                      OCTOBER 30, 2006 I REPORT TO CONGRESS I   175
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 185 of 529

sigir oversight




by the Ministry of Electricity. The assess-
ment team observed an open trench, exposed
cable, and tile and warning tape over covered
cable, which correlated with the information
and documentation provided by the Project
Engineer.
                                                                Site Photo 29. Existing barracks at the Baghdad Police College.

Sustainability
The SIGIR engineer reviewed and evaluated
sustainability coverage under the current
contract for the Bab Eshtar substation 11 kV
Feeder Cable project. Because the feeders are
buried stationary cables, they offer a high
degree of sustainability. Once the feeders have
been successfully energized, they are designed
to remain in place to carry power to the sub-
station for many years.
   USACE-GRD concurred with SIGIR’s find-
ings. No recommendations were included in
the project assessment report.

Baghdad Police College, Baghdad, Iraq
                                                                Site Photo 30. Outside view of new cadet barracks building.
SIGIR PA-06-078.1 and SIGIR PA-06-079.1

The overall objective of the project was to
design and construct a modern police training                The existing facility comprised a number
academy campus at the Baghdad Police Col-                 of buildings, constructed approximately from
lege. The new campus is to include new and                1935 to1940, which were in various stages of
renovated barracks and training facilities, with          decay (Site Photos 29 and 30). These buildings
an upgraded and new storm-water system,                   had the capacity to house and train approxi-
sanitary sewer collection system, potable                 mately 1,200-1,500 cadets. The ultimate goal
water system, and electrical service distribu-            of the project was to house and train approxi-
tion systems. Other improvements included                 mately 4,000 cadets.
new dining facilities, administrative offices,
firing ranges, laundry, athletic and communi-             What We Found
cation facilities, and an improved security               SIGIR identified construction deficiencies
perimeter.                                                that required prompt attention and separate



176 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 186 of 529

                                                                                         sigir oversight




Site Photo 31. View of pipe leaking wastewater.




                                                                           Site Photo 32. Damage to the wall from leaking wastewater.


                reporting. Specifically, the improperly fabri-     by the contractor to join the wastewater pipes,
                cated wastewater plumbing (Site Photo 31) in       water, and other waste material continually
                the student barracks could potentially result in   drains from showers, wash basins, and toilets
                reducing load-bearing capacity of the struc-       through the reinforced concrete floors—from
                tural slabs and could pose environmental and       the top floor to the second floor to the ground
                health hazards to the students, instructors, and   floor. Results include permeating, filling, and
                workers at the Baghdad Police College.             contaminating light fixtures, showers, and
                   The extent of potential hazards needs to        toilet areas with liquids, including diluted
                be determined before any future work at the        urine and fecal matter (Site Photo 33).
                Baghdad Police College. In an effort to quickly       For example, SIGIR observed a light fixture
                identify and correct the construction problems     so full of diluted urine and feces that it would
                within the barracks, SIGIR issued a report         not operate. In the second floor bathroom,
                documenting the deficiencies identified only in    the assessment team found evidence of large
                the barracks, the apparent cause, and potential    quantities of diluted urine dripping from the
                recommendations and/or solutions. A separate       top floor through the ceiling. The urine was so
                assessment report will follow next quarter that    pervasive that it had crystallized and perma-
                will thoroughly assess the original objectives     nently stained the ceiling tiles (Site Photo 34).
                for the entire Baghdad Police College project.     During the SIGIR visit, a substance dripped
                   During the site visit, the team immediately     from the ceiling onto an assessment team
                identified water damage and staining on the        member’s shirt.
                ceiling and walls of the ground floor (Site           From SIGIR’s assessment and discussions
                Photo 32).                                         with Baghdad Police College personnel, these
                   Because of the inferior plumbing tech-          appear to be the causes of the water damage:
                niques, methods, and bonding materials used        • Floor drains are not adequately sealed to



                                                                                    OCTOBER 30, 2006 I REPORT TO CONGRESS I   177
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 187 of 529

 sigir oversight




Site Photo 33. Water damage from leaking ceiling.                    Site Photo 34. Crystallized urine on ceiling tile.




Site Photo 35. Typical contractor-built wastewater pipe connection        Site Photo 36. Contract-specified wastewater pipe connection is shown
method.                                                                   on the lower left.




178 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 188 of 529

                                                                             sigir oversight




         the floor surface and/or properly affixed to     newly constructed buildings, both single- and
         adjacent fittings with the proper adhesive or    multiple-storied. This assessment will deter-
         sealant, which causes water to drain outside     mine whether similar methods of inadequate
         rather than inside the drain collectors.         plumbing techniques were used in other
       • Drains were assembled without the speci-         project locations as were discovered in the
         fied molded plastic fittings, which resulted     cadet barrack buildings.
         in water and waste materials flowing from           SIGIR’s second recommendation was to
         the collection trees through the improperly      perform a critical technical study of the struc-
         fabricated joints directly into the concrete     tural integrity and load-carrying capacity, as
         floors. The contractor used pipes with holes     well as the potential environmental and health
         that were hand-cut with secondary pipes          hazards posed by the rust, mold, and urine
         inserted (Site Photo 35), rather than the        and fecal matter within the concrete floor slabs
         appropriate type of pipe (Site Photo 36).        of the cadet buildings. GRD concurred with
                                                          the conclusions and recommendations in the
       Corrective Actions Taken by the Contractor         report.
       As soon as the buildings started to leak from         The full assessment of the college is
       the top floor to the ground floor, the Director    underway and will be reported in the next
       of the Baghdad Police College contacted the        SIGIR Quarterly Report.
       contractor. The contractor directed the sub-
       contractor who performed the original work         Aerial Project Survey Program
       to correct the problem. The subcontractor is       The SIGIR Satellite Imagery Group has con-
       currently changing the pipes that contributed      tinued contributing to the SIGIR mission by
       to the leaks. The subcontractor also plans to      conducting aerial assessments of U.S.-funded
       use the pipes with molded plastic fittings, such   reconstruction projects throughout Iraq. SIGIR
       as the one identified in Site Photo 36, which      imagery analysts provide information obtained
       should eliminate water and waste materials         through analyses to the project assessment
       from flowing directly onto the concrete floors.    teams in Iraq to help them evaluate project
          SIGIR recommended that all project-             sites that are inaccessible because of security
       related work at the Baghdad Police College         concerns or because they are remotely located.
       be assessed and appropriate remedial action        SIGIR also shares the information obtained
       be taken to provide assurance that project-        through aerial assessments with the respon-
       related work is structurally sound and that no     sible U.S. government contracting officials
       environmental or health hazards exist. Specifi-    in Iraq. The Satellite Imagery Group assists
       cally, USACE should perform an assessment          SIGIR with imagery for audits and investiga-
       of all wastewater plumbing installations in all    tions as needed.




                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   179
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 189 of 529

sigir oversight




                                                                                Aerial Image 3. This image
                                                                                provided by NGA shows a
                                                                                completed border fort located
                                                                                along the Iraq/Syria border.




National Geospatial-Intelligence                          helps SIGIR provide a more accurate picture
Agency Support                                            of Iraq’s reconstruction progress. Above is an
This quarter, SIGIR imagery analysts have con-            example of the imagery provided by NGA.
tinued working with NGA to provide imagery
analysis of Iraqi reconstruction projects. To             SIGIR Imagery
date, this continuing relationship has resulted           This quarter, SIGIR imagery analysts com-
in analysis of 76 sites and 6 road segments.              pleted 9 imagery assessments and created 22
This quarter, NGA completed analyses of 25                imagery products using commercial satellite
project sites and 1 road segment for SIGIR.               imagery and limited available contract infor-
NGA’s continued assistance provides an invalu-            mation. This imagery provided visual assess-
able resource to SIGIR inspectors and proves              ments of progress at construction sites. SIGIR
essential in efficiently carrying out SIGIR’s             shares the imagery products with government
mission in Iraq. These are some of NGA’s                  contracting agencies to update their project
notable findings provided to SIGIR for the                information and to identify any obvious defi-
quarter:                                                  ciencies. SIGIR assessed and reviewed these
• 19 sites appeared to be completed.                      sites during the reporting period:
• 5 sites appeared to still be under
    construction.                                          Imagery Assessments          Imagery Products
• 1 border fort could not be located using the
    supplied coordinates.                                  • 4 clinics                  • 6 hospitals/health clinics
                                                           • 2 garrison units           • 4 border posts
                                                           • 1 firing range             • 3 electrical substations
   The partnership of SIGIR and NGA com-                   • 1 courthouse               • 2 water treatment facilities
bines greater resources to meet mission                    • 1 landfill site            • 2 garrison units
                                                                                        • 1 landfill site
requirements. NGA’s assistance and knowl-
                                                                                        • 1 courthouse
edge base increases the number and depth of                                             • 1 firing range
analysis of projects that can be reviewed and                                           • 1 road segment
                                                                                        • 1 gas generation facility




180 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 190 of 529

                                                                                                     sigir oversight




       SIGIR Imagery Assessments                                               These findings are provided to the respon-
       This quarter, SIGIR completed 9 imagery                             sible government agencies in Iraq that conduct
       assessments based on satellite imagery                              further reviews of contract status and plan
       and limited contract information. These                             follow-up project assessments.
       assessments have been helpful in reviewing                              Imagery taken on March 19, 2005, shows
       the accuracy of inspection reports, providing                       the initial construction of the clinic in prog-
       a visual assessment, and verifying project                          ress, with the building support beams visible.
       progress. Geo-coordinates and limited contract                      Imagery taken on May 15, 2006, shows what
       information are provided to the imagery                             appears to be the completed clinic structure
       analysts from contract databases and contract                       with vehicles in the parking lot. There are no
       documents in Iraq. These are some of SIGIR’s                        visible indications that the project is incom-
       notable findings from imagery assessments                           plete or will not meet project requirements
       this quarter:                                                       (Aerial Image 4).
       • 8 sites reviewed appeared to be functional,                           On imagery taken on March 14, 2005, the
         meeting project requirements.                                     only noticeable construction is the ground
       • 1 site reviewed appeared to still be under                        preparation of the Construction Debris Land-
         construction.                                                     fill portion of the Baghdad Landfill. Imagery
       • 5 sites could not be reviewed because of                          from February 19, 2006, shows what appears to
         inaccurate coordinates.                                           be a completed landfill. Structures visible as of




       Aerial Image 4. A review of imagery taken between March 19, 2005, and May 15, 2006, shows progress made at the Al
       Thubbat clinic in Baghdad.




                                                                                                OCTOBER 30, 2006 I REPORT TO CONGRESS I   181
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 191 of 529

sigir oversight




      Aerial Image 5. A comparison of two images taken on March 14, 2005, and February 19, 2006, shows construction progress of the Baghdad Landfill,
      outlined in red.




February 19, 2006, comprise the Administra-                          for site visits and to identify possible problems;
tion and Truck Maintenance buildings. Also                           these products include site overviews, project
noted are the signs of activity in the first Land-                   site break-outs, and site assessments. This
fill Cell area. There are no visual indicators that                  quarter, the imagery team provided products
this project does not or will not meet mission                       that SIGIR inspection teams included in the
requirements (Aerial Image 5).                                       Al Karkh Courthouse and the Baghdad MSW
                                                                     Landfill assessment reports. In partnership
Imagery Products and Support                                         with the NGA during the past four quarters,
This quarter, SIGIR has created imagery prod-                        SIGIR imagery analysis has resulted in the
ucts of 22 different sites throughout Iraq. The                      completion of 220 cumulative satellite imagery
imagery is used to create imagery assessments,                       assessments and products, including 48 assess-
build a visual record of project sites, and                          ments and products completed this quarter.
provide imagery to support SIGIR’s mission.                              Figure 3-2 shows the approximate locations
Any visual deficiencies are reported after the                       of Aerial Imagery Assessments completed
imagery is reviewed.                                                 during this reporting quarter.
   The SIGIR Satellite Imagery Group has also
provided imagery to support SIGIR’s audit and
inspection missions during previous quarters.
Imagery support products are used to prepare

                                                                                 AERIAL IMAGERY ASSESSMENTS


                                                                                                       9
                                                                                                   5
                                                                                               7
                  Figure 3-2
                                                                                               5
                  Approximate Locations of the 48 Sites
                  where Aerial Assessments were Conducted,                                                      2
                  Analyzed, and Reported this Quarter.
                                                                                                                10
                                                                                                                        1
                                                                                                                3
                                                                                                                    2        1
                                                                                                           3




182 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 192 of 529

                                                                                   sigir oversight




      SIGIR Investigations
       SIGIR continues to field the largest number         other public officials to rig bids on federally
       of U.S. criminal fraud investigators in Iraq, as    funded contracts awarded by the Coalition
       it aggressively investigates a variety of cases     Provisional Authority (CPA). As that
       alleging a broad range of potential wrong-          conspiracy continues to unravel, SIGIR inves-
       doing.                                              tigators are working closely with DoJ prosecu-
           During this quarter, SIGIR opened 20 new        tors to identify potential witnesses and persons
       cases—including preliminary and criminal            of interest. For details of the conspiracy, see
       investigations—and closed 10 cases. To date,        Appendix J.
       SIGIR has opened 256 preliminary and crimi-            SIGIR also recently presented two addi-
       nal cases and has either referred or unsubstan-     tional cases to DoJ that are not related to the
       tiated 164 of those cases.                          Bloom/Stein conspiracy. SIGIR agents are cur-
       • This quarter, two SIGIR investigative targets     rently investigating the remaining ten cases in
           were convicted in federal court.                cooperation with investigative partners.
       • SIGIR is in the process of formalizing a task
           force with six law enforcement partners to      International Contract Corruption
           improve cooperation in the investigations       Task Force
           of contract fraud and public corruption in      On October 2, 2006, SIGIR established the
           Iraq.                                           International Contract Corruption Task Force
       • To concentrate federal law enforcement            (ICCTF) in conjunction with a group of law
           efforts in combating procurement fraud,         enforcement agencies, thereby formalizing
           the Department of Justice (DoJ) has forged      important partnerships to investigate and
           a partnership with SIGIR, other inspector       prosecute cases of contract fraud and public
           general offices, U.S. Attorney’s offices, the   corruption related to Iraq reconstruction.
           Federal Bureau of Investigation (FBI), and      These partnerships ensure that SIGIR criminal
           other law enforcement agencies to form a
           National Procurement Fraud Task Force.

          In addition, SIGIR has 92 open preliminary
       and criminal investigations. Approximately
       half of SIGIR’s open investigations involve DFI
       funds. Twenty-five of those cases are at DoJ,
       and many are in the final stages of prosecution.
       Four cases have resulted in convictions and
       the defendants are currently pending sen-
       tence. Fifteen cases are the direct result of the
       Bloom/Stein conspiracy, in which convicted
       defendants—Philip Bloom and Robert Stein—
       conspired with several U.S. Army officers and       Undercover sting operation.




                                                                              OCTOBER 30, 2006 I REPORT TO CONGRESS I   183
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 193 of 529

sigir oversight




investigations will continue effectively in the           Special Investigative Task Force
hands of other agencies after SIGIR is termi-             for Iraq Reconstruction
nated as an organization. These participating             The Special Investigative Task Force for Iraq
agencies are:                                             Reconstruction (SPITFIRE) continues to pur-
• U.S. Agency for International Development,              sue joint investigative and prosecutorial efforts
   Office of the Inspector General                        through the work of SIGIR and these partners:
• U.S. Army Criminal Investigations                       • Department of Homeland Security, Immi-
   Division, Major Procurement Fraud Unit                    gration and Customs Enforcement
• Department of Defense Criminal                          • Department of Treasury, Internal Revenue
   Investigative Service                                     Service Criminal Investigations Division
• Department of State Office of the Inspector             • U.S. Army Major Procurement Fraud Unit,
   General                                                   Criminal Investigations Division
• Federal Bureau of Investigation                         • Department of State Office of the Inspector
                                                             General
The ICCTF is operating a Joint Operations                 • Department of Justice Criminal Division,
Center at the SIGIR office in Arlington, Vir-                Bureau of Alcohol, Tobacco, Firearms, and
ginia. The Joint Operations Center promotes                  Explosives
effective case coordination and uses the FBI’s            • Federal Bureau of Investigation
criminal intelligence capabilities to strengthen
leads developed in Baghdad.                                  SPITFIRE is primarily used to coordinate
                                                          resources to investigate the Bloom/Stein con-
SIGIR Sting Undercover                                    spiracy and its spin-off cases. As reported in
Operation Yields Conviction                               the SIGIR July 30, 2006 Quarterly Report, con-
In March 2006, SIGIR investigators conducted              tractor Bloom and CPA regional comptroller
a successful undercover sting operation that              Stein pled guilty that quarter to participating
resulted in the arrest of an American contrac-            in a scheme to defraud the CPA of more than
tor who offered a bribe to an Iraqi general and           $8.6 million. Bloom faces up to 40 years in
a SIGIR undercover agent. Defendant Faheem                prison and a fine of $750,000. Under the terms
Salam, a U.S. civilian translator employed by             of his plea agreement, Bloom must pay $3.6
a U.S. Army subcontractor working in Iraq,                million in restitution. Stein admitted stealing
was arrested by SIGIR criminal investigators              $2 million and taking bribes to award contracts
at Dulles International Airport on March 23,              to Bloom; Stein faces up to 30 years in prison.
2006, and charged with offering to bribe a                This quarter, the court set a sentencing date
foreign official. On August 4, 2006, Salam pled           for Bloom of February 9, 2007, and for Stein of
guilty to one count of a violation of the Foreign         January 12, 2007.
Corrupt Practices Act of 1997. His sentencing                LTC Bruce Hopfengardner, USAR, was con-
is set for November 3, 2006.                              victed this quarter as part of the Bloom/Stein


184 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 194 of 529

                                                                             sigir oversight




       conspiracy. The Army reservist conspired with      law enforcement agencies to form a National
       Stein to direct millions of dollars in construc-   Procurement Fraud Working Group. Fur-
       tion contracts to a company owned by Bloom.        thermore, pursuant to the Conference Report
       Hopfengardner also gave Bloom material             accompanying the National Defense Authori-
       information to ensure that Bloom’s company         zation Act for FY 2007, the Attorney General
       received the contracts.                            will provide to Congress a written assessment
          On August 25, 2006, Hopfengardner pled          of the level of resources dedicated by DoJ to
       guilty to two conspiracy charges in the scheme,    the investigation and prosecution of alleged
       including conspiracy to commit wire fraud and      fraud cases arising out of contracting abuses in
       to launder funds. Hopfengardner also admitted      Iraq, Afghanistan, and GWOT.
       to smuggling stolen currency into the United
       States when he returned from Iraq on leave in      Army Legal Service Agency’s
       March 2004. He faces up to 20 years in prison,     Procurement Fraud Branch
       a 5-year term of supervised release, and a         Since December 2005, SIGIR has worked
       $500,000 fine.                                     closely with DoJ, the Army Criminal Investiga-
                                                          tive Division, the Army Procurement Fraud
       Department of Justice National                     Branch, and other agencies to suspend 15
       Procurement Fraud Initiative                       individuals and companies involved in Iraq
       On October 10, 2006, DoJ announced the             contracting as a result of criminal indictments.
       launch of the National Procurement Fraud           Also, the Procurement Fraud Branch has pro-
       Initiative to promote the early detection, pre-    posed 11 debarments to the Suspension and
       vention, and prosecution of procurement fraud      Debarment Official, resulting in 6 debarments
       associated with the increase in contracting        of individuals and companies. Of these actions,
       activity for national security and other govern-   one suspension and two proposed debarments
       ment programs. To concentrate federal law          occurred this quarter. One letter was sent ask-
       enforcement efforts in combating procurement       ing a contractor to show cause why a proposal
       fraud, DoJ is joining SIGIR, other inspectors      for debarment should not be made.
       general, the U.S. Attorney, the FBI, and other




                                                                         OCTOBER 30, 2006 I REPORT TO CONGRESS I   185
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 195 of 529

 sigir oversight




                                                                                SIGIR Hotline
The SIGIR Hotline facilitates reporting of                Summary of SIGIR Hotline Cases
fraud, waste, abuse, mismanagement, and                   Open Cases

reprisal in all Iraq reconstruction programs              Investigations                                                         32

funded by the U.S. taxpayer. SIGIR transfers              Inspections                                                            19

to appropriate entities all cases received by the         Audit                                                                   4

SIGIR Hotline that are not related to the IRRF            Total                                                                  55

or to programs and operations of the former
                                                                              1st Qtr      2nd Qtr       3rd Qtr
Coalition Provisional Authority (CPA). The                Closed Cases          2006         2006          2006          Cumulative*

SIGIR Hotline receives walk-in, telephone,                FOIA                       0             0             0                4
mail, fax, and online contacts from Iraq, the             OSC Review                 0             0             0                2

United States, and throughout the world.                  Assists                    0             0             0               43
                                                          Dismissed                  2             6             4               82

Third Quarter Reporting                                   Referred
                                                          Inspections
                                                                                    13
                                                                                     0
                                                                                                  13
                                                                                                   1
                                                                                                                10
                                                                                                                 0
                                                                                                                                196
                                                                                                                                 79
As of September 30, 2006, the SIGIR Hotline               Investigations             1             5             4               55
had initiated 523 Hotline cases, and 55 are               Audit                      0             0             4                7
currently open. A summary of these cases is               Total Closed             16             25            22               468
provided in Table 3-6.                                    Cumulative* Open & Closed                                             523


New Cases                                                 *Cumulative totals cover the period since the SIGIR Hotline began
                                                          operations—from March 24, 2004, to September 30, 2006.
During this reporting period, the SIGIR Hot-              Table 3-6
line received 22 new complaints, which brings
the cumulative total of Hotline cases to 523.
The new complaints were classified in these
categories:
• 12 involved fraud.
• 9 involved mismanagement.
• 1 involved miscellaneous/personnel issues.

   The SIGIR Hotline receives most reports
of perceived instances of fraud, waste, abuse,
mismanagement, and reprisal by electronic
mail. SIGIR’s 22 new Hotline complaints were
received from the following:
• 18 by electronic mail
• 2 by SIGIR Hotline phone calls
• 1 by mail
• 1 by fax


186 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 196 of 529

                                                                          sigir oversight




       Closed Cases                                    Referred Complaints
       During this quarter, 22 Hotline cases were      After a thorough review, 10 complaints
       closed:                                         were referred to outside agencies for proper
       • 10 were referred to other Inspector General   resolution:
          agencies.                                    • 7 were sent to the OIG, Multi-National
       • 4 were dismissed for lack of sufficient          Force-Iraq.
          information.                                 • 2 were sent to the OIG, Joint Contract
       • 4 complaints were closed based on informa-       Command-Iraq/Afghanistan.
          tion received from SIGIR Investigations.     • 1 was sent to the DoS OIG.
       • 4 complaints were closed based on informa-
          tion received from SIGIR Audit.




                                                                      OCTOBER 30, 2006 I REPORT TO CONGRESS I   187
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 197 of 529

sigir oversight




                                  SIGIR Lessons Learned Initiative
SIGIR’s Lessons Learned Initiative focuses on             Contracting and
three areas of the U.S. relief and reconstruction         Procurement Report
program in Iraq:                                          In December 2005, SIGIR hosted two Lessons
• human capital management                                Learned forums to evaluate the procurement
• contracting and procurement                             and contracting processes associated with Iraq
• program and project management                          reconstruction. The first panel—held at the
                                                          George Washington School of Law in Washing-
   Through expert forums and research, this               ton, D.C.—gathered senior officials from key
initiative has been identifying significant chal-         U.S. government agencies and distinguished
lenges facing the U.S. reconstruction mission             members of the academic and independent
in Iraq. SIGIR’s goal is to develop actionable            research communities. SIGIR hosted a second
recommendations for enhancing ongoing                     panel of executives from a broad spectrum
efforts in Iraq and to inform future U.S. recon-          of industry service providers supporting the
struction and stabilization operations.                   reconstruction mission in Iraq; this meeting
                                                          was held at the Professional Services Council
Human Capital Report                                      in Arlington, Virginia.
In February 2006, SIGIR released Iraq Recon-                 The SIGIR report, Iraq Reconstruction: Les-
struction: Lessons in Human Capital Man-                  sons in Contracting and Procurement, examines
agement. The report is the product of SIGIR               the establishment and evolution of the con-
audits, other research, and a Lessons Learned             tracting process to identify challenges in plan-
forum held in September 2005 at Johns                     ning, systems, policies, and procedures. SIGIR
Hopkins University’s Washington, D.C.                     released this report on August 2, 2006, at a
campus. The document identifies and dis-                  hearing of the Senate Committee on Home-
cusses four key components of effective human             land Security and Governmental Affairs. On
resource management:                                      September 28, 2006, the House Committee on
• policy alignment                                        Government Reform also conducted a hearing
• workforce planning                                      on this topic.
• recruitment                                                The full report is available at the SIGIR
• continuity                                              website: www.sigir.mil.

    The full report is available at the SIGIR web-
site: www.sigir.mil.




188 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 198 of 529

                                                                               sigir oversight




       Program and Project                                  in the administration of reconstruction pro-
       Management Report                                    grams in Iraq—SIGIR is producing a cumula-
       The third Lessons Learned report focuses on          tive account of these efforts, The Story of Iraq
       program and project management during the            Reconstruction. This capping report draws
       U.S.-led reconstruction mission, capturing           together SIGIR’s quarterly reports to Congress,
       the evolution of the key agencies tasked to          audits, inspections, investigations, interviews
       oversee the effort. A forum of experts gathered      with key decision-makers, and SIGIR’s three
       on April 12, 2006, at the National Defense           reports on the lessons learned from Iraq recon-
       University in Washington, D.C., to discuss           struction.
       this issue and to provide recommendations for           The United States, Iraq, and the interna-
       improving the U.S. government’s capacity to          tional community have committed more than
       manage programs and projects in contingency          $94 billion to Iraq reconstruction; $38 bil-
       environments. The panel included senior U.S          lion comes directly from nine bills passed by
       government officials, academics, and industry        Congress. The Story of Iraq Reconstruction will
       executives. SIGIR researchers are incorporat-        provide a narrative history of the planning
       ing the panelists’ comments into the report and      and execution of this reconstruction, with
       completing the final phase of research for this      a primary focus on the role of the Office of
       initiative. The final report, Iraq Reconstruction:   Reconstruction and Humanitarian Assistance
       Lessons in Program and Project Management,           (ORHA), CPA, USAID, DoD, and DoS. The
       is expected to be released during the winter of      report will begin with preparations for recon-
       2006-2007.                                           struction in 2002, follow progress through
                                                            2006, and conclude with recommendations on
       Capping Report: The Story of                         how reconstruction efforts can be better car-
       Iraq Reconstruction                                  ried out in the future. SIGIR will publish The
       In keeping with SIGIR’s mandate from Con-            Story of Iraq Reconstruction in summer 2007.
       gress—to provide recommendations that
       promote economy, efficiency, and effectiveness




                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   189
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 199 of 529

sigir oversight




                                                               Legislative update
On October 17, 2006, the President signed the                  8G of Public Law 95–452) is amended to read
John Warner National Defense Authorization                     as follows:
                                                                   (o) TERMINATION—The Office of the Inspec-
Act for FY 2007 (Public Law 109-364), which
                                                               tor General shall terminate on October 1,
contains two provisions affecting SIGIR. One                   2007, with transition operations authorized to
expands SIGIR’s authority to oversee all                       continue through December 31, 2007.
FY 2006 Iraq reconstruction funds beyond
the IRRF. The other sets the SIGIR termination                The National Defense Authorization Act
date as October 1, 2007. The accompanying                 FY 2007 also contains language addressing
conference report specifies that SIGIR and the            issues that have been highlighted in SIGIR
inspectors general for DoS, DoD, and USAID                reports.
must submit to Congress—by April 1, 2007                      Section 814 of the act directs DoD to issue
—a plan for the transition of SIGIR’s oversight           guidance on linking contract award and incen-
responsibilities to these IGs. This is the section        tive fees directly to acquisition outcomes. (In
of the act that pertains to SIGIR:                        its July 2005 Quarterly Report, SIGIR issued an
                                                          audit of award fees associated with Iraq recon-
NATIONAL DEFENSE AUTHORIZATION                            struction contracts.) The guidance shall cover
ACT, FY 2007                                              elements including:
       SEC. [S1054]. MODIFICATION OF AUTHORITIES          • linking award fees to acquisition outcomes,
       RELATING TO THE SPECIAL INSPECTOR                       which will be defined in terms of program
       GENERAL FOR IRAQ RECONSTRUCTION.
                                                               cost, schedule, and performance
           (a) DUTIES—For purposes of carrying out
       the duties of the Special Inspector General for    • establishing standards to identify the level
       Iraq Reconstruction under section 3001(f) of            of officials authorized to approve award fees
       the Emergency Supplemental Appropriations          • providing guidance on how performance is
       Act for Defense and for the Reconstruction              measured
       of Iraq and Afghanistan, 2004 (Public Law          • establishing the percentage of the available
       108–106; 117 Stat. 1235 et seq.; 5 U.S.C. App.,
                                                               award fee
       note to section 8G of Public Law 95–452), any
       United States funds appropriated or other-         • ensuring that no award fee is paid for con-
       wise made available for fiscal year 2006 for            tractor performance deemed to be below
       the reconstruction of Iraq, irrespective of the         satisfactory performance or not meeting
       designation of such funds, shall be deemed              the basic requirements of the contract
       to be amounts appropriated or otherwise
       made available to the Iraq Relief and Recon-
                                                             Section 854 of the act establishes a policy
       struction Fund.
           (b) TERMINATION—Section 3001(o) of the         requirement for contingency program man-
       Emergency Supplemental Appropriations Act          agement and contingency contracting. This
       for Defense and for the Reconstruction of Iraq     section directs the Secretary of Defense, in
       and Afghanistan, 2004 (Public Law 108–106;         consultation with the Chairman of the Joint
       117 Stat. 1238; 5 U.S.C. App., note to section



190 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 200 of 529

                                                                               sigir oversight




       Chiefs of Staff, to develop joint policies for      ties, identify a deployable pool of experts, and
       contingency program management and con-             require appropriate training for personnel.
       tingency contracting during combat operations       These policies reflect action on several of the
       and post-conflict operations. The policy will, at   recommendations and lessons learned pro-
       a minimum, call for appropriately experienced       vided in SIGIR’s August 2006 report on Iraq
       individuals to lead each process, require a         contracting and procurement.
       preplanned organizational approach to activi-




       Website
       During this reporting period, the SIGIR web-        • A significant percentage of visitors to the
       site (www.sigir.mil) recorded these activities:       SIGIR website were from government
       • More than 500 users visited the SIGIR web-          agencies, most notably DoD and DoS.
           site per day, double the number of visitors     • Users visited the SIGIR Reports section
           from previous quarters.                           most often.
       • Most users were from within the United            • The most frequently downloaded
           States (84%). The remaining 16% were from         documents were the SIGIR July 2006
           140 different countries, mainly in Western        Report to Congress and the SIGIR Lessons
           Europe (6.30%), Asia (3.14%), and the             Learned report, Iraq Reconstruction:
           Middle East (2.48%).                              Lessons in Contracting and Procurement.
       • The Arabic language section of the site
           received more than 750 visits.




                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS I   191
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 201 of 529
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 202 of 529




                           Other Agency Oversight



   Introduction
   Other Agency Audits
   Other Agency Investigations




                                                      4
                                                             section
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 203 of 529

other agency oversight




194 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 204 of 529

                                                             other agency oversight




       introduction
       The Special Inspector General for Iraq Recon-       • Department of Defense Office of Inspector
       struction (SIGIR) formed the Iraq Account-            General (DoD OIG)
       ability Working Group (IAWG) to coordinate          • Department of State Office of Inspector
       U.S. audit efforts in Iraq. The forward-deployed      General (DoS OIG)
       audit staffs of the various federal agencies with   • U.S. Agency for International Development
       audit presence in Iraq use the IAWG to coordi-        Office of Inspector General (USAID OIG)
       nate audits, share Iraq relief and reconstruction   • Government Accountability Office (GAO)
       data, minimize audit disruption to clients, and     • Defense Contract Audit Agency (DCAA)
       avoid duplicative efforts.                          • U.S. Army Audit Agency (USAAA)
          SIGIR also formed the Iraq Inspectors Gen-       • Department of Commerce (DoC)
       eral Council (IIGC)377 in March 2004 to pro-        • Special Inspector General for Iraq
       vide a forum for discussion of oversight in Iraq      Reconstruction
       and to enhance collaboration and cooperation
       among the inspectors general of the agencies           Each quarter, SIGIR requests updates from
       that oversee the Iraq Relief and Reconstruction     member organizations on their completed,
       Fund (IRRF). Representatives of member orga-        ongoing, and planned oversight activities. This
       nizations meet quarterly to exchange details        section summarizes the audits and investiga-
       about current and planned audits, identify          tions reported to SIGIR this quarter by DoD
       opportunities for collaboration, and minimize       OIG, DoS OIG, USAID OIG, GAO, DCAA,
       redundancies.                                       USAAA, Treasury, DoC, the Defense Criminal
          The most recent meeting was held on              Investigative Service (DCIS), and the Federal
       August 15, 2006, at the SIGIR office in             Bureau of Investigation (FBI).
       Arlington, Virginia. The organizations in atten-
       dance included:




                                                                          OCTOBER 30, 2006 I REPORT TO CONGRESS I   195
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 205 of 529

other agency oversight




                                                          Other Agency Audits
This section updates the audits that IIGC                 • For more information on other agency audits,
member agencies reported to SIGIR:                          including audit summaries, see Appendix K.
• For recently completed oversight report                 • For a complete historical list of audits and
   activity, see Table 4-1.                                 reviews on Iraq reconstruction by all entities,
• For ongoing oversight report activity of other            see Appendix L.
   U.S. agencies during this reporting period,
   see Table 4-2.




196 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
     Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 206 of 529

                                                                        other agency oversight




Recently Completed Oversight Reports of Other U.S. Agencies, as of 9/30/2006
#      Agency   Report Number               Report Date                                Report Title
                                                                 Review of Criminal Investigations of Alleged Detainee
1      DoD      IPO2004-C005                August 25, 2006
                                                                 Abuse
                                                                 Review of DoD-directed Investigations of Detainee
2      DoD      06-INTEL-10                 August 25, 2006
                                                                 Abuse
                                                                 Follow-up to DoS/DoD Interagency Assessment of Iraq
3      DoD      IE-2005-002/ISP-IQO-05-72   July 15, 2006
                                                                 Police Training
                                                                 Survey of Anticorruption Program Embassy Baghdad,
4      DoS      ISP-IQO-06-05               August 206
                                                                 Iraq
                                                                 Rebuilding Iraq: More Comprehensive National Strategy
5      GAO      GAO-06-788                  July 11, 2006
                                                                 Needed To Help Achieve U.S. Goals
                                                                 Rebuilding Iraq: More Comprehensive National Strategy
6      GAO      GAO-06-953T                 July 11, 2006        Needed To Help Achieve U.S. Goals and Overcome
                                                                 Challenges
                                                                 Global War on Terrorism: Observations on Funding,
7      GAO      GAO-06-885T                 July 18, 2006
                                                                 Costs, and Future Commitments
                                                                 Defense Logistics: Changes to Stryker Vehicle
8      GAO      GAO-06-928R                 September 2, 2006    Maintenance Support Should Identify Strategies for
                                                                 Addressing Implementation Challenges
                                                                 Iraq Contract Costs: DoD Consideration of Defense
9      GAO      GAO-06-1132                 September 25, 2006
                                                                 Contract Audit Agency’s Findings
                                                                 Rebuilding Iraq: Continued Progress Requires
10     GAO      GAO-06-1130T                September 28, 2006
                                                                 Overcoming Contract Management Challenges
                                                                 Class IX (Aviation) Warehouse Staffing, Camp
                                                                 Anaconda—Audit of Logistics Civil Augmentation
11     USAAA    A-2006-0158-ALL             July 11, 2006
                                                                 Program Operations in Support of Operation Iraqi
                                                                 Freedom
                                                                 Subsistence Prime Vendor Contract, Audit of Logistics
12     USAAA    A-2006-0168-ALL             August 4, 2006       Civil Augmentation Program Operations in Support of
                                                                 Operation Iraqi Freedom
                                                                 Clothing Issue Facilities, Audit of Logistics Civil
13     USAAA    A-2006-0233-ALL             September 22, 2006   Augmentation Program Operations in Support of
                                                                 Operation Iraqi Freedom
                                                                 Cost-effectiveness of Transitioning Task Order 66—
                                                                 Kuwait Naval Base Camp Support from Contingency
14     USAAA    A-2006-0246-ALL             September 27, 2006   to Sustainment Contracting, Audit of Logistics Civil
                                                                 Augmentation Program Operations in Support of
                                                                 Operation Iraqi Freedom—Phase II (Kuwait)
                                                                 Cost-effectiveness of Transitioning the General
                                                                 Support Supply Support Activity (Task Order 87) from
15     USAAA    A-2006-0253-ALL             September 28, 2006   Contingency to Sustainment Contracting, Audit of
                                                                 Logistics Civil Augmentation Program Operations in
                                                                 Support of Operation Iraqi Freedom
                                                                 Procedures for Transferring Property During the Base
16     USAAA    A-2006-0254-ALL             September 29, 2006   Closure Process in Support of Operation Iraqi Freedom—
                                                                 Phase II (Kuwait)
17     USAID    E-267-06-003-P              July 10, 2006        Audit of USAID/Iraq’s Local Governance Activities
18     USAID    E-267-06-004-P              August 16, 2006      Audit of USAID’s Transition Initiatives in Iraq


Table 4‑1




                                                                                          OCTOBER 30, 2006 I REPORT TO CONGRESS I   197
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 207 of 529

other agency oversight




Ongoing Oversight Activities of Other U.S. Agencies, as of September 30, 2006

#          Agency              Project Number             Date Initiated       Project Description
                                                                               Review of the U.S. Government’s Relationship with the
1          DoD                 D2005-DINTEL-0122          February 14, 2005
                                                                               Iraqi National Congress
                                                                               Audit of Equipment Status of Deployed Forces within
2          DoD                 D2006-D000LA-0092.000      November 17, 2005
                                                                               U.S. Central Command
                                                                               Audit of Information Operations Activities in Southwest
3          DoD                 D2006-D000LA-0139.000      February 10, 2006
                                                                               Asia
4          DoD                 D2006-D000LQ-0184.000      March 31, 2006       Audit of the Management of Iraqi Security Forces Fund
                                                                               Audit of the Management of the Iraq Security Forces
5          DoD                 D2006-D000LQ-0240.000      August 4, 2006
                                                                               Fund–II
                                                                               Audit of the Joint Service Small Arms Program Related to
6          DoD                 D2005-D000LH-0232.000      June 29, 2005        the Availability, Maintainability, and Reliability of Small
                                                                               Arms to Support the Warfighter
7          DoD                 D2006-D000LQ-0254.000      September 5, 2006    Audit of Potable and Nonpotable Water in Iraq
                                                                               Audit of the Inspection Process of the Army Reset
8          DoD                 D2006-D000LH-0246.000      August 30, 2006      Program for Ground Vehicles for Units Returning from
                                                                               Operation Iraqi Freedom
                                                                               Audit of the Conditional Acceptance and Production of
9          DoD                 D2006-D000AE-0225.000      July 21, 2006        the Army Medium Tactical Vehicles in Support of the
                                                                               Global War on Terrorism
                                                                               Audit of the DoD Use of GWOT Supplemental Funding
10         DoD                 D2006-D000AE-0241.000      August 4, 2006       Provided for Procurement and Research, Development,
                                                                               Test, and Evaluation
11         DoD                 D2006-D000FL-0208.000      May 23, 2006         Audit of Internal Controls over Out-of-country Payments
12         DoD                 D2006-D000CK-0210.000      May 15, 2006         Audit of Procurement Policy for Armored Vehicles
                                                                               Antideficiency Act Investigation of the Operation and
13         DoD                 D2005-D000FD-0300.000      September 15, 2005   Maintenance Appropriation Account 2142020 and
                                                                               2152020
                                                                               Audit Research on DoD Contracts Awarded to Parsons
14         DoD                 D2006-D000CK-0273.000      September 29, 2006
                                                                               Corporation and its Subsidiaries
15         DoD                 D2006-DIP0E3-0038.000      July 15, 2005        DoD OIG Support to the Iraqi Ministry of Defense OIG

16         DoD                 D2006-DIP0E3-0256.000      August 23, 2006      Iraqi Anticorruption & Principled Governance Initiative

17         DoS                 Not Reported               April 2006           National Endowment for Democracy
                                                                               INL Invoicing for the Jordan International Police Training
18         DoS                 Not Reported               Not Reported
                                                                               Center
                                                                               Review of DynCorp, Inc: Iraqi Police Training Program
19         DoS                 S-LMAQM-04-C-0030          December 2006
                                                                               Support
                                                                               Accountability for Contractor-held Government Property
20         DoS                 Not Reported               September 2006       and Equipment Supporting Department of State
                                                                               Programs and Operations
21         GAO                 350895                     August 2006          Solatia (Condolence) Payments in Iraq
                                                                               Contract Award Procedures for Iraq Reconstruction
22         GAO                 120547                     March 2006
                                                                               Contracts




198 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 208 of 529

                                                               other agency oversight




#           Agency    Project Number        Date Initiated     Project Description
                                                               DoD’s Health Care Policies and Benefits for Civilians
23          GAO       350829                March 2006
                                                               Deployed to Afghanistan and Iraq
24          GAO       350810                March 2006         Army’s Prepositioning Program
25          GAO       320383                November 2005      Iraq Energy
26          GAO       320402                December 2005      Management of Iraq Reconstruction
27          GAO       320366                September 2005     U.S. Efforts To Stabilize Iraq and Develop Security Forces
28          GAO       350739                September 2005     Use of Contractors on the Battlefield
                                                               Accountability, Maintenance, Utilization, and Strategy
29          GAO       350737                October 2005
                                                               (RESET) of OIF Stay-Behind Equipment
30          GAO       350770                November 2005      Securing Sensitive Sites Containing High Explosives
31          GAO       350790                February 2006      Iraqi Support Capabilities
                                                               Improving Joint Force Protection Capability for Deployed
32          GAO       350794                February 2006
                                                               Ground Forces
33          GAO       320411                March 2006         Accountability for Equipment Provided to Iraqi Forces
34          GAO       350801                March 2006         Global War on Terrorism Funding
35          GAO       350853                April 2006         Army and Marine Corps Readiness
36          GAO       320424                July 2006          Iraq Ministry Capacity
37          GAO       350911                August 2006        U.S. Military Bases in Iraq
38          GAO       320388                October 2005       Afghan Counter-narcotics
                      A-2005-ALS-0340 and   January 5, 2005
39          USAAA                                              Audit of Logistics Civil Augmentation Program (LOGCAP)
                      A-2006-ALL-0264       October 23, 2005
40          USAAA     A-2006-ALL-0397       June 26, 2006      Retrograde Operations in Southwest Asia
                                                               Procedures for Managing Overage Reparable Items Lists
41          USAAA     A-2006-ALL-0535       May 19, 2006
                                                               in the HMMWV Refurbishment Program
42          USAID     Not Reported          Not Reported       Audit Follow-up of USAID/Iraq’s Education Activities
43          USAID     Not Reported          Not Reported       Audit of USAID/Iraq’s Telecommunication Activities
                                                               Audit of USAID/Iraq’s Planning and Reporting Process of
44          USAID     Not Reported          Not Reported
                                                               its Activities
                                                               Audit of the Office of Foreign Disaster Assistance
45          USAID     Not Reported          Not Reported
                                                               Program in Iraq
                                                               Audit of USAID/Iraq’s Agriculture Reconstruction and
46          USAID     Not Reported          Not Reported
                                                               Development Program
47          USAID     Not Reported          Not Reported       Audit of USAID/Iraq’s Civil Society Activities


Table 4‑2




                                                                                OCTOBER 30, 2006 I REPORT TO CONGRESS I   199
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 209 of 529

other agency oversight




                                          Other Agency Investigations
SIGIR regularly coordinates with other gov-                        from other U.S. agencies, see Table 4-3. For
ernment agencies conducting investigations                         more information on these investigations, see
in Iraq. For statistics of investigative activities                Appendix K.


Status of Investigative Activities from Other U.S. Agencies,
as of September 30, 2006

                           Investigators                             Opened/Ongoing
#       Agency                in Iraq            Closed Casesate          Cases

1       DCIS                      4                       0                 2
2       DoS OIG                   0                       0                 0
3       FBI                       0                       0                 7
4       USAID                     1                       0                11
total                             5                       0                20

Table 4‑3




200 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 210 of 529

                                                                                                                          ENDNOTES


endnotes
1.    UN Security Council (5523rd Meeting-AM), September 14, 2006.
2.    UN Assistance Mission for Iraq (UNAMI), Human Rights Report, July 1-August 31, 2006.
3.    The most widely used definition for internally displaced persons: “persons or groups of persons who have been forced to
      flee or leave their homes or places of habitual residence, in particular as a result of or in order to avoid the effects of armed
      conflict, situations of generalized violence, violations of human rights or natural or human-made disasters, and who have
      not crossed an internationally recognized state border,” Guiding Principles on Internal Displacement, 1998.
4.    The data supporting figures and analysis for projects has been extracted from two sources: the Iraq Reconstruction
      Management System (IRMS), for GRD-PCO projects, and the USAID activities report. Last quarter, SIGIR used the IRMS
      as the source for both GRD-PCO and USAID project data. This quarter, USAID advised SIGIR not to use IRMS as an
      official record of its activities. A comparison of last quarter’s project data to information in this report is not recommended.
5.    OMB vetting comments to SIGIR, October 17, 2006.
6.    Ministerial Coordination Team briefing to SIGIR, no date, slides 3, 8, and 16.
7.    USAID vetting comments to SIGIR, October 17, 2006.
8.    GRD-PCO, “FY 2007: Reconstruction Way Ahead,” slide 8, July 15, 2006.
9.    $18.439 billion represents the amount appropriated by Congress for Iraq programs in IRRF 2 under P.L. 108-106, enacted
      in November 2003. Congress had initially appropriated $18.649 billion to IRRF 2, but also earmarked that $210 million
      be transferred to other accounts for programs in Jordan, Liberia, and Sudan. Of the remaining $18.439 billion, the
      Administration transferred out of the IRRF to other accounts roughly $562 million for Iraq-related programs that could
      be implemented only in other accounts, such as a $352 million Iraq bilateral debt forgiveness program to the United States
      that required funding in a Treasury account. Congress was notified of all transfers out of the IRRF. In addition, in FY 2006
      appropriations, Congress earmarked that $9.95 million be transferred into the IRRF from the DoS Economic Support
      Fund account.
10.   Minister of Electricity, SIGIR interview, October 16, 2006.
11.   GRD-PCO vetting response, October 17, 2006.
12.   SIGIR does not include the Operation Maintenance Sustainment (OMS) projects as generation projects. GRD-PCO reports
      that nine generation projects have yet to start when OMS projects are included as generation projects. (GRD-PCO, vetting
      comments, October 17, 2006)
13.   GRD-PCO vetting response, July 18, 2006.
14.   GRD-PCO vetting comments, October 17, 2006.
15.   GRD-PCO vetting comments, October 17, 2006.
16.   GRD-PCO vetting comments, October 17, 2006.
17.   USACE-GRD, “Reconstruction Continues in Iraq,” October 2, 2005.
18.   GRD-PCO vetting comments, October 17, 2006.
19.   GRD-PCO response to SIGIR data call, June 19, 2006.
20.   GRD-PCO response to SIGIR data call, October 10, 2006.
21.   GRD-PCO vetting comments, October 17, 2006.
22.   DoS Iraq Weekly Status report, September 20, 2006, p. 15.
23.   GRD-PCO vetting comments, October 17, 2006.
24.   GRD-PCO vetting comments, July 18, 2006.
25.   IRMO, 2007 Action Plan, email, October 17, 2006.
26.   IRMO vetting comments to SIGIR, October 17, 2006.
27.   DoS Iraq Weekly Status report, September 20, 2006, p. 15.


                                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS   I ENDNOTES-
          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 211 of 529

ENDNOTES

28.   IRMO response to SIGIR data call, October 14, 2006.
29.   DoE “Iraq Country Analysis Brief,” December 2005. Available online at http://www.eia.doe.gov/emeu/cabs/Iraq/Electricity.
      html.
30.   DoS, Iraq Budget 2005-06 Comparison, September 20, 2006.
31.   Ministry of Electricity, SIGIR interview, July 10, 2006.
32.   GRD-PCO response to SIGIR data call, October 4, 2006.
33.   IRMO vetting comments, July 20, 2006.
34.   GRD-PCO, “FY 2007: Reconstruction Way Ahead,” July 15, 2006, slide 8.
35.   GRD-PCO response to SIGIR data call, October 4, 2006.
36.   IRMO vetting comments, July 20, 2006.
37.   Reda, M., N. Saied et al, “Iraq Electrical Power Infrastructure–Past, Present, and Future Developments and Expectations,”
      Published by IEEE, no date, pp. 2-4.
38.   DoS response to SIGIR data call, October 11, 2006.
39.   GAO, 06-1094T, Stabilizing Iraq: An Assessment of the Security Situation, September 11, 2006, p. 9.
40.   SIGIR Audit 06-009, April 28, 2006, p. i.
41.   GRD-PCO response to SIGIR data call, October 13, 2006.
42.   GRD-PCO noted the following on October 11, 2006, regarding project assessments by region: “When the projects were
      set up, PIJV had a Northern Office in Kirkuk and a southern Office in Basra. In general, the Kirkuk Office handled PIJV’s
      “Northern Projects” (NP), and the Basra Office handled “Southern Projects” (SP). Where the project was located was
      secondary to which office handled it. Some projects in the Basrah area were handled by the Kirkuk Office.”
43.   DoS, Iraq Weekly Status report, September 27, 2006, p. 13; however, GRD-PCO reported in vetting comments received on
      October 17, 2006 that more than 99% of the sector’s allocation had been obligated and 72% had been expended ($1.157
      billion).
44.   GRD-PCO response to SIGIR data call, October 4, 2006.
45.   USACE-GRD, Bi-Weekly Situation Report, September 29, 2006, p. 12.
46.   GRD-PCO response to SIGIR data call, October 4, 2006.
47.   GRD-PCO vetting response, October 17, 2006.
48.   USACE-GRD, Bi-Weekly Situation Report, September 29, 2006, p. 12.
49.   GRD-PCO response to SIGIR data call, October 4, 2006; vetting response from GRD-PCO, October 17, 2006.
50.   GRD-PCO responses to SIGIR data calls, October 4 and 10, 2006.
51.   IRMO oil expert, SIGIR interview, October 12, 2006.
52.   GRD-PCO response to SIGIR data call, October 4, 2006.
53.   GRD-PCO vetting response, October 17, 2006.
54.   USACE-GRD, Bi-Weekly Situation Report, September 29, 2006, p. 11.
55.   GRD-PCO response to SIGIR data call, October 4, 2006.
56.   GRD-PCO vetting response, October 17, 2006.
57.   GRD-PCO response to SIGIR data call, October 12, 2006.
58.   USACE-GRD, Bi-Weekly Situation Report, September 29, 2006, p. 11; according to PCO, the term “well workover” refers to
      “the work conducted on wells after the initial completion for the purpose of maintaining or restoring the productivity of a
      well.” They comprise major remedial operations that are sometimes required to maintain maximum oil producing rates.
59.   GRD-PCO response to SIGIR data call, October 10, 2006.
60.   USACE-GRD, Bi-Weekly Situation Report, September 29, 2006, p. 11.
61.   GRD-PCO response to SIGIR data call, September 28 and October 4, 2006.
62.   IRMO responses to SIGIR data calls, October 11 and 21, 2006.


ENDNOTES- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 212 of 529

                                                                                                                           ENDNOTES

63.   IRMO Action Memorandum, “Recommended Solutions to Relieve the Ministry of Oil from Hampering Budgetary,
      Spending, and Procurement Constraints,” July 29, 2006, p. 3.
64.   IRMO Action Memorandum, “Recommended Solutions to Relieve the Ministry of Oil from Hampering Budgetary,
      Spending, and Procurement Constraints,” July 29, 2006, p. 3.
65.   GRD-PCO response to SIGIR data call, October 10, 2006.
66.   IMF; “Iraq: Request for Stand-By Arrangement—Staff Report, Staff Supplement, Press Release on the Executive Board
      Discussion, and Statement by the Executive Director for Iraq;” January 2006, p. 9.
67.   IRMO, “Oil Sector Report,” October 2, 2006, p. 5.
68.   DoS Section 2207 Report, Tab 5 (Selected Metrics), July 2006, p. 11.
69.   IRMO, “Oil Sector Report,” September 12, 2006; IRMO oil expert, SIGIR interview, October 12, 2006.
70.   IRMO oil expert, SIGIR interview, October 12, 2006.
71.   GAO 06-697T, “Rebuilding Iraq: Governance, Security, Reconstruction, and Financing Challenges— Statement of David
      M. Walker, Comptroller General of the United States,” April 25, 2006, p. 8.
72.   DoS Iraq Weekly Status report, October 4, 2006, p. 26.
73.   DoS, Iraq Weekly Status report, October 4, 2006, p. 26.
74.   IMF First and Second Reviews under the Stand-by Arrangement, Financing Assurances Review, and Request for Waiver of
      Non-observance and Applicability of Performance Criteria-Staff Report; Staff Supplemental; Press Release on the Executive
      Board Discussion; and Statement by Executive Director for Iraq, August 2006, p. 25.
75.   “Iraq, Iran Oil Deal Raises Suspicions,” International Oil Daily, August 15, 2006.
76.   DoS energy expert, SIGIR interview, September 14, 2006.
77.   GAO 06-697T, “Rebuilding Iraq: Governance, Security, Reconstruction, and Financing Challenges—Statement of David M.
      Walker, Comptroller General of the United States,” April 25, 2006, p. 19.
78.   IRMO, translated memorandum from the Technical Department of the Ministry of Oil to the Minister of Oil, “Oil
      Products Status for the Month of September 2006,” October 4, 2006; the Iraqi Ministry of Oil defines market demand as
      the Consumption Plan.
79.   IRMO, translated memorandum from the Technical Department of the Ministry of Oil to the Minister of Oil, “Oil
      Products Status for the Month of September 2006,” October 4, 2006.
80.   DoS Iraq Weekly Status report, “Total Critical Refined Product Supplies” slide from July 5, 2006 through September 27,
      2006 reports; “National Stock Levels” slide from September 27, 2006.
81.   DoS energy expert, SIGIR interview, September 14, 2006. Although kerosene is used primarily as a heating fuel, it can
      also be used as jet fuel. LPG is primarily used for cooking fuel; diesel is used to power heavy trucks, machines, and
      neighborhood generators. Gasoline is used mostly for automobiles.
82.   “Iraqi Oil Minister Seeks New Refineries, Export Pipelines,” The Oil Daily, September 12, 2006.
83.   DoS energy expert, SIGIR interview, September 14, 2006.
84.   IRMO response to SIGIR data call, October 6, 2006.
85.   “Iraq Opens Door to Private Fuel Imports in Bid to Fix Crisis,” International Oil Daily, September 7, 2006.
86.   Inspector General meetings with Ministry of Oil officials, summer 2006.
87.   GAO 06-1094T, “Stabilizing Iraq: An Assessment of the Security Situation–Statement for the Record by David M. Walker,
      Comptroller General of the United States,” September 11, 2006, p. 9.
88.   DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 20.
89.   IRMO oil expert, SIGIR interview, October 12, 2006.
90.   IRMO Action Memorandum, “Recommended Solutions to Relieve the Ministry of Oil from Hampering Budgetary,
      Spending, and Procurement Constraints,” July 29, 2006, p. 2; IRMO response to SIGIR data request, October 21, 2006.
91.   IRMO Action Memorandum, “The Ministry of Oil’s Constraints to Spend Its Capital Budget for New Projects,” August 21,
      2006, p. 1.


                                                                                           OCTOBER 30, 2006 I REPORT TO CONGRESS   I ENDNOTES-
          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 213 of 529

ENDNOTES

92.   IMF First and Second Reviews under the Stand-by Arrangement, Financing Assurances Review, and Request for Waiver of
      Non-observance and Applicability of Performance Criteria-Staff Report; Staff Supplemental; Press Release on the Executive
      Board Discussion; and Statement by Executive Director for Iraq, August 2006, p. 4.
93.   IMF First and Second Reviews under the Stand-by Arrangement, Financing Assurances Review, and Request for Waiver of
      Non-observance and Applicability of Performance Criteria-Staff Report; Staff Supplemental; Press Release on the Executive
      Board Discussion; and Statement by Executive Director for Iraq, August 2006, pp. 12, 9.
94.   IMF First and Second Reviews under the Stand-by Arrangement, Financing Assurances Review, and Request for Waiver of
      Non-observance and Applicability of Performance Criteria-Staff Report; Staff Supplemental; Press Release on the Executive
      Board Discussion; and Statement by Executive Director for Iraq, August 2006, p. 9.
95.   DoS Iraq Weekly Status report, July 5, 2006, p. 4.
96.   IRMO response to SIGIR data call, October 6, 2006.
97.   Economist Intelligence Unit, “Iraq: Country Report,” September 2006, p. 23.
98.   IRMO oil expert, SIGIR interview, October 12, 2006.
99.   IRMO oil expert, SIGIR interview, October 12, 2006.
100. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 24.
101. Economist Intelligence Unit, “Iraq: Country Report,” September 2006, p. 33.
102. GRD-PCO vetting response, October 17, 2006.
103. GRD-PCO response to SIGIR data call, October 4, 2006.
104. Also referred to as the Erbil City-Ifraz Main Water Supply Project and the Erbil Ifraz Water Supply Project.
105. GRD-PCO response to SIGIR data call, October 4, 2006.
106. USACE-GRD, Bi-Weekly Situation Report, March 17, 2006, p. 12; USACE-GRD, “Bi-Weekly Situation Report,” April 1,
     2006, p. 14.
107. IRMS, October 6, 2006.
108. USACE-GRD, Bi-Weekly Situation Report, February 20, 2006, p. 10.
109. IRMO, Information Memorandum from Acting IRMO Director to Deputy Chief of Mission, April 19, 2006.
110. GRD-PCO response to SIGIR data call, October 4, 2006.
111. USACE-GRD, Bi-Weekly Situation Report, March 17, 2006, p. 12.
112. GRD-PCO response to SIGIR data call, October 4, 2006.
113. USAID vetting comments to SIGIR, October 17, 2006.
114. GRD-PCO response to SIGIR data call, March 24, 2006.
115. GRD-PCO response to SIGIR data call, October 11, 2006.
116. GRD-PCO response to SIGIR data call, October 4, 2006.
117. DoS response to SIGIR data call, October 5, 2006.
118. DoS response to SIGIR data call, March 24, 2006, p. 6.
119. IRMO response to SIGIR data call, October 12, 2006.
120. GAO 05-872, “Rebuilding Iraq: U.S. Water Efforts Need Improved Measures for Assessing Impact and Sustained Resources
     for Maintaining Facilities,” September 2005, p. 25.
121. GRD-PCO response to SIGIR data call, October 4, 2006.
122. USAID response to SIGIR data call, March 24, 2006.
123. IRMO response to SIGIR data call, October 12, 2006.
124. GRD-PCO response to SIGIR data call, March 24, 2006.
125. GRD-PCO response to SIGIR data call, June 19, 2006.
126. IRMO response to SIGIR data call, October 12, 2006.
127. GRD-PCO response to SIGIR data call, October 4, 2006.


ENDNOTES- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 214 of 529

                                                                                                                      ENDNOTES

128. GRD-PCO response to SIGIR data call, October 4, 2006.
129. For definitions of these and other sectors, see Appendix C.
130. IRMS, as of October 6, 2006.
131. UN/World Bank Joint Iraq Needs Assessment, October 2003, p. 36.
132. Onur Ozlu and Anthony Cordesman, “Iraqi Economic Reconstruction and Development,” Center for Strategic and
     International Studies, April 21, 2006, p. 32; IRMO agriculture expert, vetting comments.
133. Ibid.
134. USAID Agriculture Fact Sheet, June 2006.
135. UN/World Bank Joint Needs Assessment for Iraq Reconstruction, October 2003, p. 38; According to the report, short-
     term assistance should aim to reconstruct damaged and degraded agriculture facilities and reestablish and improve the
     efficiency of key agricultural services. Medium-term priorities would gradually transition the subsector toward a market-
     oriented rural economic system with a significant, competitive, and sustainable private sector. p. 37.
136. USAID response to SIGIR data call, October 17, 2006.
137. OMB vetting comments, October 17, 2006.
138. IRMO response to SIGIR data call, October 17, 2006.
139. IRMS, as of October 6, 2006.
140. USAID agriculture experts, SIGIR interview, June 29, 2006.
141. IRMO response to SIGIR data call, October 11, 2006.
142. USAID response to SIGIR data call, October 17, 2006; USAID informed SIGIR that “direct beneficiaries are measured
     on a project by project basis, and are considered to be the members of the households of people who participate directly
     in the programs.” USAID informed SIGIR that they use a standard assumption of six people per household, which is a
     conservative estimate.
143. IRMO response to SIGIR data call, October 2, 2006.
144. USDA response to SIGIR data call, October 10, 2006.
145. IRMO response to SIGIR data call, October 11, 2006.
146. Agriculture Reconstruction and Development Program for Iraq, “Daily Report,” August 26, 2006; an IRMO official
     reported the following to SIGIR on October 11, 2006: “The Ministry of Trade (purchaser of wheat for the PDS) guaranteed
     a price for grade 1 wheat of ID 400,000 [Iraqi dinars] last autumn in order to create an incentive for higher domestic wheat
     production. This guaranteed price was subsequently raised to ID 450,000 prior to this summer’s harvest. This latter price
     is significantly above parity price. Whether or not the price incentive was enough for wheat producers to actually sow
     and cultivate more wheat is debatable. It might be that the higher guaranteed wheat price resulted only in more regionally
     produced wheat being brought into Iraq after having been purchased at a parity price and sold to the [Ministry of Trade]
     for a significantly higher guaranteed price for the PDS.”
147. Agriculture Reconstruction and Development Program for Iraq, “Daily Report,” August 26, 2006.
148. IRMO response to SIGIR data call, October 2 and 11, 2006, respectively.
149. Department of Agriculture, “Fact Sheet: U.S. Agricultural Programs in Iraq,” August 2006.
150. USAID agriculture experts, SIGIR interview, June 29, 2006.
151. IRMO response to SIGIR data call, October 17, 2006.
152. Joint Chiefs of Staff (C4), “Agriculture Sector to Appendix 5 (Help Iraq Strengthen its Economy) to Annex C to the Joint
     Campaign Plan,” April 9, 2006, p. 10.
153. IRMO response to SIGIR data call, October 11, 2006.
154. IRMO response to SIGIR data call, October 17, 2006.
155. Ashraf Jehangir Qazi, UN Secretary General’s Special Representative; briefing to the Security Council; September 14, 2006;
     p. 1.




                                                                                      OCTOBER 30, 2006 I REPORT TO CONGRESS   I ENDNOTES-
          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 215 of 529

ENDNOTES

156. USAID vetting comments, July 18, 2006.
157. IRMS, as of October 6, 2006.
158. DoS vetting comments, received on October 17, 2006.
159. DoS Section 2207 Report, January 2006, p. I-39.
160. Brigadier General Augustus Collins, teleconference news briefing from Iraq, December 9, 2005.
161. DoS Section 1227 Report, October 6, 2006, pp. 13-14; the NCDP is working with $25 million in reallocated IRRF funding,
     an additional $125 million was received in the 2006 Supplemental, and another $25 million was requested in the 2007
     budget.
162. USAID response to SIGIR data call, October 17, 2006.
163. USAID response to SIGIR data call, October 17, 2006.
164. National Democratic Institute, NDI-Iraq Weekly Update, September 8, 2006, p. 2.
165. National Democratic Institute, NDI-Iraq Weekly Update, September 15, 2006, p. 2.
166. IRI response to SIGIR data call, October 12, 2006.
167. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 8.
168. DoS, Iraq Weekly Status report, September 27, 2006, p. 10.
169. DoS, Iraq Weekly Status report, October 11, 2006, p. 3.
170. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 8.
171. GAO 06-1094T, “Stabilizing Iraq: An Assessment of the Security Situation–Statement for the Record by David M. Walker,
     Comptroller General of the United States,” September 11, 2006, pp. 6-7.
172. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 7.
173. DoS, Section 1227 Report, October 6, 2006, p. 4.
174. GAO 06-697T, “Rebuilding Iraq: Governance, Security, Reconstruction, and Financing Challenges; Testimony of David
     Walker, Comptroller General of the United States,” April 25, 2006, p. 9.
175. DoS, Iraq Weekly Status report, October 11, 2006, p. 3.
176. GAO 06-697T, “Rebuilding Iraq: Governance, Security, Reconstruction, and Financing Challenges; Testimony of David
     Walker, Comptroller General of the United States,” April 25, 2006, p. 10.
177. Vincent Foulk (Acting Senior Consultant to the Iraqi Commission on Public Integrity), “An Integrated Approach to
     Combating Corruption in Iraq,” July 16, 2006, p. 5.
178. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 10.
179. UN Human Rights Report, UN Assistance Mission for Iraq, July 1–August 31, 2006, pp. 2, 7, 10.
180. “Ambassador Khalilzad Outlines New Security Plan for Iraq,” PBS Interview, August 7, 2006.
181. Report of the UN Secretary-General pursuant to paragraph 30 of resolution 1546 (2004), September 1, 2006,
     pp. 12-13.
182. GRD vetting response, October 17, 2006.
183. USAID response to SIGIR data call, July 18, 2006.
184. USAID, Reconstruction Weekly Update, March 17, 2006, p. 8.
185. UNHCR, online article, “UNHCR worried about effect of dire security on Iraq’s displaced” 10/18/2006.
186. DoS, Section 2207 Report, July 2006, p. I-123.
187. UNHCR, online article, “UNHCR worried about effect of dire security on Iraq’s displaced” 10/18/2006.
188. DoS, Section 2207 Report, July 2006, p. I-115-116.
189. UN Human Rights Report, UN Assistance Mission for Iraq, July 1–August 31, 2006, p. 1
190. UN Human Rights Report, UN Assistance Mission for Iraq, July 1–August 31, 2006, p. 10.
191. Report of the UN Secretary-General pursuant to paragraph 30 of resolution 1546 (2004), September 1, 2006, p. 6.



ENDNOTES- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 216 of 529

                                                                                                                    ENDNOTES

192. DoS, Section 2207 Report, July 2006, p. I-123.
193. IRMO Weekly Status Report, June 27, 2006, pp. 9-13.
194. DoS response to SIGIR data call, October 11, 2006.
195. USAID vetting comments, October 17, 2006.
196. IRMO response to SIGIR data call, July 15, 2006.
197. IRMO vetting comments, October 17, 2006.
198. IRMO vetting comments, October 17, 2006.
199. IRMO vetting comments, October 17, 2006.
200. USAID, Economic Growth Portfolio Review–PowerPoint Presentation, March 17, 2006, slide 2.
201. USAID vetting comments, October 17, 2006.
202. USAID official, SIGIR interview, June 7, 2006.
203. USAID vetting comments, October 17, 2006.
204. Izdihar, which means “prosperity” in Arabic, refers to the contractors for the private sector development program.
205. USAID vetting comments, July 18, 2006.
206. USAID vetting comments, October 17, 2006.
207. USAID vetting comments, October 17, 2006.
208. USAID vetting comments, July 18, 2006.
209. USAID, “Iraq Competitiveness Analysis: Final Report,” May 1, 2006, pg. 2.
210. USAID, “Iraq Competitiveness Analysis: Final Report,” May 1, 2006, pp. 2-3.
211. IRMO vetting comments, October 17, 2006.
212. USAID official, SIGIR interview, June 7, 2006.
213. USAID official, SIGIR interview, June 7, 2006.
214. IMF, First and Second Reviews Under the Stand-By Arrangement, July 17, 2006, p. 1.
215. IMF, First and Second Reviews Under the Stand-By Arrangement, July 17, 2006, p. 13.
216. IMF, First and Second Reviews Under the Stand-By Arrangement, July 17, 2006, p. 14, Table 1.
217. DoS Iraq Weekly Status report, August 16, 2006, p. 19.
218. IMF, First and Second Reviews Under the Stand-By Arrangement, July 17, 2006, p. 14, Table 1.
219. IMF, First and Second Reviews Under the Stand-By Arrangement, July 17, 2006, p. 25.
220. USAID official, SIGIR interview, September 22, 2006.
221. USAID, IREX/ICSP Media Department Update, October 2, 2006.
222. USAID official, SIGIR interview, September 22, 2006.
223. CPJ, Iraqi Journalists in Danger, Accessed online at www.cpj.org on October 24, 2006
224. DoS, Iraq Weekly Status report, August 30, 2006, p. 31.
225. DoS, Iraq Weekly Status report, August 30, 2006, p. 31.
226. DoS, Iraq Weekly Status report, September 13, 2006, p. 29.
227. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 3.
228. GAO 06-1094T, “Stabilizing Iraq: An Assessment of the Security Situation–Statement for the Record by David M. Walker,
     Comptroller General of the United States,” September 11, 2006, pp. 2, 9.
229. GRD-PCO reported in its vetting comments dated October 17, 2006 that 90% of projects in this sector had been completed
     as of October 6.
230. DoS, Iraq Weekly Status report, September 27, 2006, p. 13.
231. GRD-PCO, Secretary of the Army Update, October 18, 2006, pp. 5-6.




                                                                                     OCTOBER 30, 2006 I REPORT TO CONGRESS   I ENDNOTES-
          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 217 of 529

ENDNOTES

232. DoS, Iraq Weekly Status report, October 18, 2006, p. 11.
233. DoD, “Measuring Stability and Security in Iraq,” May 26, 2006, p. 4.
234. PCO, “Facilities and Transportation Sector—GRD-PCO Historical Narrative [DRAFT],” March 21, 2006.
235. GRD-PCO response to SIGIR data call, July 20, 2006.
236. GRD-PCO response to SIGIR data call, October 6, 2006.
237. GRD-PCO response to SIGIR data call, October 6, 2006; overall completion rates for both facilities from USACE-GRD Bi-
     Weekly Situation Report, September 29, 2006, pp. 17-18.
238. GRD-PCO response to SIGIR data call, October 17, 2006.
239. IRMS, October 6, 2006.
240. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, pp. 10, 12.
241. DoS, Iraq Weekly Status report, October 11, 2006, p. 10; these numbers are further broken down as approximately 129,700
     soldiers, 800 Air Force personnel, and 1,100 Navy personnel.
242. DoS, Iraq Weekly Status report, October 11, 2006, p. 10; these numbers are further broken down as approximately 123,500
     police officers, 24,400 National Police, and 28,300 other Ministry of Interior forces.
243. DoS, Section 1227 Report, October 6, 2006, p. 24.
244. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 41.
245. SIGIR Audit 06-038, “Unclassified Summary of SIGIR’s Review of Efforts to Increase Iraq’s Capability to Protect Its Energy
     Infrastructure,” September 27, 2006, pp. 1-3.
246. DoD, “Measuring Stability and Security in Iraq,” February 17, 2006, p. 37; DoD, “Measuring Stability and Security in Iraq,”
     July 2005, p. 13: “MNF-I has also implemented, in partnership with the Ministry of Defense, a program to embed Military
     Transition Teams at the battalion, brigade, and division level. These teams provide Transition Readiness Assessments
     (TRAs) to Multi-National Corps-Iraq (MNC-I) identifying areas of progress and shortcomings, ultimately leading to
     those individual units being ready to assume independent control of their area of responsibility. These assessments take
     into account a variety of criteria similar to but not identical to what the U.S. Army uses to evaluate its units’ operational
     readiness by focusing on personnel, command and control, training, sustainment/logistics, equipment, and leadership.”
     Overall, operational units are assessed as capable of planning, executing, and sustaining counterinsurgency operations
     independent of coalition forces (Level 1); capable of planning, executing, and sustaining counterinsurgency operations
     with coalition enablers (Level 2); or capable of conducting counterinsurgency operations only when operating alongside
     Coalition units (Level 3); Level 1, 2, and 3 units are all engaged in operations against the enemy.
247. GAO 06-1094T, “Stabilizing Iraq: An Assessment of the Security Situation–Statement for the Record by David M. Walker,
     Comptroller General of the United States,” September 11, 2006, p. 18.
248. DoS, Section 1227 Report, October 6, 2006, pp. 20, 24.
249. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, pp. 11, 62.
250. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, pp. 10-11.
251. Advisor to Ministry of Oil, SIGIR interview, October 5, 2006.
252. DoS, Section 2207 Report, Appendix 1, July 2006, p. 1.
253. DoS Iraq Weekly Status report, September 13, 2006, p. 6.
254. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 44.
255. Major General William B. Caldwell (USA), press briefing, August 14, 2006.
256. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 4.
257. DoS, Iraq Weekly Status report, September 27, 2006, p. 7.
258. DoS, Section 1227 Report, October 6, 2006, p. 21.
259. DoS, Section 1227 Report, October 6, 2006, p. 4.
260. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, p. 58.



ENDNOTES- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 218 of 529

                                                                                                                        ENDNOTES

261. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, pp. 48-51, 57.
262. Ashraf Jehangir Qazi, UN Secretary General’s Special Representative; briefing to the Security Council; September 14, 2006,
     p. 1.
263. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, pp. 3, 28; Report of the Secretary-General pursuant to
     paragraph 30 of resolution 1546 (2004), September 1, 2006, p. 10.
264. Inspector General Mucklous of the Ministry of Human Rights, SIGIR interview, July 8, 2006.
265. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, pp. 30-31.
266. DoS, Iraq Weekly Status report, October 4, 2006, p. 6.
267. UN Human Rights Report; UN Assistance Mission for Iraq, July 1–August 31, 2006; pp. 1, 3, 6.
268. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, pp. 27, 8; Report of the UN Secretary-General pursuant
     to paragraph 30 of resolution 1546 (2004), September 1, 2006, p. 2.
269. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, pp. 3, 28.
270. Report of the UN Secretary-General pursuant to paragraph 30 of resolution 1546 (2004), September 1, 2006, p. 7.
271. DoD, “Measuring Stability and Security in Iraq,” August 29, 2006, pp. 33, 53.
272. GRD vetting response, October 17, 2006.
273. DoS, Iraq Weekly Status report, September 27, 2006, p. 13; GRD-PCO reported to SIGIR in its vetting comments dated
     October 17, 2006, however, that 100% of funds for the Health Care sector had been obligated, and 68% had been expended.
274. IRMS and USAID project data for October 6, 2006; Many of the Equipment Procurement projects reported as IRRF 2
     in the previous quarter are currently classified as either IRRF or non-IRRF and therefore are not included in the current
     project totals.
275. GRD-PCO response to SIGIR data call, October 6, 2006.
276. USACE-GRD, Bi-Weekly Situation Report, September 29, 2006, p. 15.
277. GRD vetting response, October 17, 2006.
278. GRD vetting response, October 17, 2006.
279. DoS Section 2207 Report, Appendix 1, July 2006, p. 96.
280. GRD vetting response, October 17, 2006.
281. GRD vetting response, October 17, 2006.
282. GRD-PCO response to SIGIR data call, October 16, 2006.
283. Although GRD reported that 30% of construction has been completed to date, USAID reported that 45% of the project had
     been completed upon transferring oversight responsibilities to GRD. It has been reported to SIGIR that the discrepancy is
     attributed to different methods used by the respective organizations to measure the project completion rate; response to
     SIGIR data call, October 16, 2006.
284. DoS Section 2207 Report, July 2006, p. I-98.
285. USAID response to SIGIR data call, September 29, 2006.
286. GRD-PCO vetting response, October 17, 2006.
287. GRD-PCO vetting response, October 17, 2006.
288. GRD-PCO response to SIGIR data call, October 6, 2006; GRD vetting response, October 17, 2006.
289. USAID vetting response, July 18, 2006.
290. USAID vetting response, July 18, 2006.
291. GRD-PCO vetting response, October 17, 2006.
292. This report combines two subsectors of the DoS Section 2207 Report: Transportation and Communications; and Roads,
     Bridges, and Construction. For definitions of these and other sectors, see Appendix C.
293. GRD-PCO response to SIGIR data call, October 4, 2006.
294. IRMO response to SIGIR data call, October 13, 2006.


                                                                                        OCTOBER 30, 2006 I REPORT TO CONGRESS   I ENDNOTES-
          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 219 of 529

ENDNOTES

295. GRD-PCO response to SIGIR data call, October 10, 2006.
296. GRD-PCO response to SIGIR data call, October 4, 2006.
297. GRD-PCO response to SIGIR data call, October 10, 2006.
298. GRD-PCO response to SIGIR data call, October 10, 2006.
299. DoS, Section 2207 Report—Selected Metrics, July 2006, pp. 14-15.
300. GRD-PCO response to SIGIR data call, June 19, 2006.
301. IRMO Iraq Weekly Status reports, April-September 2006.
302. IRMO response to SIGIR data call, October 13, 2006.
303. DoS Section 2207 Report, July 2006, p. I-88.
304. GRD-PCO response to SIGIR data call, March 29, 2006, p. 10.
305. GRD-PCO response to SIGIR data call, October 10, 2006.
306. IRMO vetting comments, July 20, 2006.
307. GRD-PCO response to SIGIR data call, October 4, 2006.
308. IRMO, Iraq Weekly Status reports, January-September 2006.
309. IRMO response to SIGIR data call, October 13, 2006.
310. DoS, Iraq Weekly Status reports, February 28-July 4, 2006.
311. IRMO, Information Memorandum from Acting IRMO Director to Deputy Chief of Mission, April 19, 2006.
312. IRMO response to SIGIR data call, October 13, 2006.
313. DoS Section 2207 Report, July 2006, p. I-86.
314. GRD-PCO response to SIGIR data call, October 4, 2006.
315. GRD-PCO response to SIGIR data call, October 4, 2006.
316. GRD-PCO response to SIGIR data call, October 4, 2006.
317. DoS response to SIGIR data call, March 31, 2006.
318. DoS, Iraq Weekly Status reports, January-September 2006.
319. IRMO response to SIGIR data call, October 13, 2006.
320. GRD-PCO response to SIGIR data call, October 4, 2006.
321. GRD-PCO response to SIGIR data call, June 19, 2006; updated in vetting comments, July 18, 2006.
322. GRD-PCO vetting comments, July 18, 2006.
323. GRD-PCO response to SIGIR data call, June 19, 2006.
324. GRD-PCO vetting comments, July 18, 2006.
325. GRD-PCO response to SIGIR data call, October 4, 2006.
326. PCO, Facilities and Transportation Summary, March 24, 2006, p. 8.
327. GRD-PCO response to SIGIR data call, October 10, 2006.
328. GRD-PCO response to SIGIR data call, March 29, 2006, p. 8.
329. DoS response to SIGIR data call, March 31, 2006.
330. GRD-PCO response to SIGIR data call, October 10, 2006.
331. DoS Section 2207 Report, July 2006, p. I-89.
332. GRD-PCO response to SIGIR data call, October 10, 2006.
333. DoS Section 2207 Report, July 2006, p. I-89.
334. GRD-PCO response to SIGIR data call, October 10, 2006.
335. IRMO vetting comments, July 20, 2006.
336. GRD-PCO response to SIGIR data call, October 10, 2006.
337. Economist Intelligence Unit, Country Profile 2005–Iraq, 2005, pp. 34-35.


ENDNOTES-10 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 220 of 529

                                                                                                                 ENDNOTES

338. DoS response to SIGIR data call, July 12, 2006.
339. IRMO, Iraq Weekly Status report, September 26, 2006, p. 23.
340. UNDG Iraq Trust Fund Newsletter, June 2006, p. 1.
341. Embassy of Japan response to SIGIR data call, October 23, 2006.
342. Embassy of Japan response to SIGIR data call, July 14, 2006.
343. Embassy of United Kingdom response to SIGIR data call, July 19, 2006.
344. Available online at http://ec.europa.eu.
345. World Bank Water and Environmental Sector Manager, SIGIR interview, June 21, 2006.
346. Available online at http://www.irffi.org.
347. Available online at http://www.irffi.org.
348. UN official, SIGIR interview, Amman, Jordan, May 24, 2006.
349. SIGIR discussion with senior UNDP official, May 24, 2006.
350. Available online at http://www.imf.org.
351. The one remaining Paris Club creditor, Russia, is expected to sign an agreement soon.
352. IMF Staff Report, “Iraq: First and Second Reviews Under the Stand-By Arrangement, Financing Assurances Review, and
     Request for Waiver of Nonobservance and Applicability of Performance Criteria,” August 9, 2006.
353. IMF Staff Report, “Iraq: First and Second Reviews Under the Stand-By Arrangement, Financing Assurances Review, and
     Request for Waiver of Nonobservance and Applicability of Performance Criteria,” August 9, 2006.
354. The Corruption Perception Index is a composite index, making use of surveys of business people and assessments by
     country analysts TI deems credible. TI believes that international surveys on perceptions serve as the most credible means
     of ranking corruption because unbiased, hard data is difficult to obtain and usually raises problematic questions with
     respect to validity and interpretation. For example, TI believes that comparing the number of prosecutions reflects the
     quality of prosecutors—not actual levels of corruption.
355. Joint Survey of the U.S. Embassy-Iraq’s Anticorruption Program, July 28, 2006.
356. The Yellow Book contains standards for audits of government organizations, programs, activities, and functions, and of
     government assistance received by contractors, nonprofit organizations, and other non-government organizations.
357. Other key international standards include those set by the International Auditing and Assurance Standards Board (IAASB)
     and the Public Company Accounting Oversight Board (PCAOB).
358. Don Drach, GAO Director, International Relations, Strategic Planning & External Liaison; SIGIR interview; September 22,
     2006.
359. DoS OIG, “Report of Inspection, Survey of Anticorruption Programs, Embassy Baghdad, Iraq” August 2006.
360. DoS OIG, “Report of Inspection, Survey of Anticorruption Programs, Embassy Baghdad, Iraq,” August 2006.
361. World Bank response to SIGIR data call, October 13, 2006.
362. These were orders to assemble and deploy the contractor’s workforce.
363. The Development Fund for Iraq is the primary repository for Iraqi oil revenues and formerly seized Iraqi assets from
     abroad.
364. ISF logistics capabilities include the ability to maintain equipment, provide the supply support to the security forces,
     transport personnel and equipment, and maintain the health of Iraqi soldiers and police.
365. DoD submitted its October 13, 2005 Measuring Security and Stability in Iraq report to Congress pursuant to section 1024 of
     Public Law 109-13 (for reporting through the end of fiscal year 2006).
366. Iraqi Police Service is the name for the local police force.
367. DoD submits this quarterly report to the Congress under section 9010 of Public Law 109-148 (a continuation of the
     reporting through the end of fiscal year 2006, as also cited in Public Law 109-13), and Public Law 109-289 (for reporting
     through the end of fiscal year 2007).



                                                                                OCTOBER 30, 2006 I REPORT TO CONGRESS   I ENDNOTES-11
          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 221 of 529

ENDNOTES

368. The eight local governance satellite offices are supported by one of the ten PRTs, and their role is similiar to that of a PRT.
369. Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006
     (Public Law 109-234), June 15, 2006.
370. P.L. 108-11 established the $2.48 billion Iraq Relief and Reconstruction Fund 1 (IRRF 1). The scope of this report does not
     include IRRF 1 funds.
371. Comp. Gen. Dec. No. B-257061, 1995, Matter of Federal Aviation Administration—Appropriations availability—Payments
     of Attorney’s Fees.
372. U.S. Government Accountability Office, Principles of Federal Appropriations Law: Third Edition, Volume 1, GAO-04-
     261SP, January 2004. The document was last updated on June 9, 2005.
373. U.S. Government Accountability Office, Principles of Federal Appropriations Law: Third Edition, Volume 1, GAO-04-
     261SP, January 2004. See pp. 5-72.
374. Ibid
375. Special Inspector General for Iraq Reconstruction, Review of Efforts to Increase Iraq’s Capability to Protect Its Energy
     Infrastructure, SIGIR-06-014, July 27, 2006.
376. The Department of State provides a quarterly report to Congress required under section 2207 of P.L. 108-106. In addition,
     on behalf of the President, the Department of State began providing a quarterly report to Congress on United States policy
     and military operations in Iraq under section 1227 of the National Defense Authorization Act for Fiscal Year 2006, P.L.
     109-163. It issued the first report in April 2006. The Department of Defense provides a quarterly report required under
     section 9010 of the Department of Defense Appropriations Act 2006, P.L. 109-148.
377. IIGC members: SIGIR (Chair), DoS IG (Co-Vice Chair), DoD IG (Co-Vice Chair), Army IG, USAID IG, Treasury IG,
     DoC IG, DCAA, USAAA, GAO (observer member), USACE Chief Audit Executive (observer member)




ENDNOTES-12 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 222 of 529

                                                             List of Appendices




                                     Appendix Name              Page Number

               Appendix A: Statutory Requirements               A – 1 (on CD)

               Appendix B: Financial Impact of SIGIR            B – 1 (on CD)
                                        Operations

               Appendix C: Sector Cross-reference               C – 1 (on CD)

                             Appendix D: Contracts              D – 1 (on CD)

               Appendix E: U.S. Appropriated Funds              E – 1 (on CD)

         Appendix F: Iraq Relief and Reconstruction             F – 1 (on CD)
                    Fund Apportionments by Agency

             Appendix G: Iraqi Funds Obligated for              G – 1 (on CD)
                   Reconstruction Activity by CPA

                Appendix H: Completed SIGIR Audits              H – 1 (on CD)

           Appendix I: Completed SIGIR Inspections              I – 1 (on CD)

              Appendix J: A Summary of the Bloom/               J – 1 (on CD)
                                 Stein Conspiracy

            Appendix K: Detailed Summary of Other               K – 1 (on CD)
                                  Agency Oversight

      Appendix L: Summary of U.S. Oversight in Iraq             L – 1 (on CD)




                                                  October 30, 2006 I REPORT TO CONGRESS   I Appendices-
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 223 of 529
                                                                          Acronyms & Definitions




       Acronyms and Definitions
       This section contains all of the abbreviations and acronyms found in the SIGIR Quarterly Report
       to the Congress.




       Acronyms                    Definitions

       ABOT                        Al Basrah Oil Terminal

       AC                          Air Conditioner

       ARDI                        Agricultural Reconstruction and Development Program for Iraq

       ATO                         Administrative Task Order

       BIA                         Basrah International Airport

       BIAP                        Baghdad International Airport

       BOQ                         Bill of Quantities

       BPD                         Barrels Per Day

       BSA                         Board of Supreme Audit

       BTT                         Border Transition Teams

       BTU                         British Thermal Unit

       CAG                         Community Action Group

       CAP                         Community Action Program

       CCCI                        Central Criminal Court of Iraq

       CCU                         Critical Care Unit

       CEFMS                       Corps of Engineers Financial Management System

       CERP                        Commander’s Emergency Response Program

       CHRRP                       Commanders Humanitarian Relief and Reconstruction Program

       CINC                        Commander in Chief

       CONUS                       Continental United States

       CPA                         Coalition Provisional Authority

       CPA-SC                      Coalition Provisional Authority-South Central

       CPI                         Commission on Public Integrity

       CPJ                         Committee to Protect Journalists

       CTC                         Cost to Complete

       DAD                         Donor Assistance Database




                                                                         October 30, 2006 I REPORT TO CONGRESS   I Acronyms-
          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 224 of 529
Acronyms & Definitions




Acronyms                             Definitions

DB                                   Design-build

DBE                                  Department of Border Enforcement

DCAA                                 Defense Contract Audit Agency

DCIS                                 Defense Criminal Investigative Service

DCMA                                 Defense Contract Management Agency

DFI                                  Development Fund for Iraq

DFID                                 Department for International Development (United Kingdom)

DIILS                                Defense Institute of International Legal Studies

DoC                                  Department of Commerce

DoD                                  Department of Defense

DoD OIG                              Department of Defense Office of Inspector General

DoJ                                  Department of Justice

DoS                                  Department of State

DoS OIG                              Department of State Office of Inspector General

DRE                                  District Resident Engineer

DRSO                                 Defense Reconstruction Support Office

EAC                                  Estimate at Completion

EC                                   European Commission

ECCI                                 Engineering, Compliance & Construction, Inc.

EG                                   Economic Governance

EPC                                  Engineering, Procurement, and Construction

EPCA                                 Emergency Post-Conflict Assistance

EPSS                                 Electrical Power Security Service

ESF                                  Emergency Support Funds

EUJUSTLEX                            European Union Integrated Rule of Law Mission for Iraq

FAR                                  Federal Acquisition Regulation

FBI                                  Federal Bureau of Investigation

FMR                                  Financial Management Regulation

FY                                   Fiscal Year

GAO                                  Government Accountability Office

GOSP                                 Gas-Oil Separation Plant

GRD                                  Gulf Region Division

GRD-PCO                              Gulf Region Division - Project and Contracting Office

GSM                                  Global System for Mobil Communications

GWOT                                 Global War on Terror

HHS                                  Department of Health and Human Services

HQ                                   Headquarters

HVAC                                 Heating, Ventilation, and Air Conditioning




Acronyms- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 225 of 529
                                                                  Acronyms & Definitions




       Acronyms           Definitions

       IAMB               International Advisory and Monitoring Board

       IAWG               Iraq Accountability Working Group

       ICBG               Iraq Company for Bank Guarantees

       ICCTF              International Contract Corruption Task Force

       ICSP               Iraq Civil Society Program

       IDA                International Development Association

       IDB                Islamic Development Bank

       IDP                Internally Displaced Persons

       IED                Improvised Explosive Device

       IFES               International Foundation for Election Systems

       IFF                Iraq Freedom Fund

       IGFC               Iraqi Ground Forces Command

       IIGC               Iraq Inspectors General Council

       IIGF               Iraqi Interim Government Fund

       IMF                International Monetary Fund

       IMMDF              Iraq Middle Market Development Fund

       IMN                Iraq Media Network

       ING                Iraqi National Guard

       INL                Bureau of International Narcotics and Law Enforcement Affairs

       INTOSAI            International Organization of Supreme Audit Institutions

       IP                 Iraqi Police

       IPOG               Iraq Policy and Operations Group

       IRFFI              International Reconstruction Fund Facility for Iraq

       IRI                International Republican Institute

       IRMO               Iraq Reconstruction Management Office

       IRMS               Iraq Reconstruction Management System

       IRRF               Iraq Relief and Reconstruction Fund

       IRRF 1             Iraq Relief and Reconstruction Fund—$2.4B IRRF set up in P.L. 108-11

                          Iraq Relief and Reconstruction Fund-funded with $18.6B ($18.4B after subtracting
       IRRF 2
                          $210M fund assistance for Jordan, Liberia, and Sudan) in P.L. 108-106

       ISF                Iraqi Security Force

       ISFF               Iraq Security Forces Fund

       ISRB               Iraqi Strategic Review Board

       ISSF               Iraq Security and Stabilization Fund

       ISX                Iraq Stock Exchange

       ITF                Iraq Trust Fund

       ITP                Iraq-Turkey Pipeline

       JCC-I/A            Joint Contracting Command-Iraq/Afghanistan

       KBR                Kellogg Brown & Root, Inc.




                                                                 October 30, 2006 I REPORT TO CONGRESS   I Acronyms-
              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 226 of 529
Acronyms & Definitions




Acronyms                            Definitions

kg/ha                               Kilograms per hectare

KRG                                 Kurdistan Regional Government

kV                                  Kilovolt

LLC                                 Limited Liability Company

LOGCAP                              Logistics Civilian Augmentation Program

LPG                                 Liquefied Petroleum Gas

LTC                                 Lieutenant Colonel

MANPADS                             Man-Portable Air Defense System

MAT                                 Ministerial Advisory Team

MBPD                                Million Barrels Per Day

MNC-I                               Multi-National Corps-Iraq

MNF-I                               Multi-National Force-Iraq

MNSTC-I                             Multi-National Security Transition Command-Iraq

MOU                                 Memorandum of Understanding

MSCFD                               Million Standard Cubic Feet Per Day

MSW                                 Municipal Solid Waste

MW                                  Megawatt

MWh                                 Megawatt Hours

NCDP                                National Capacity Development Program

NDI                                 National Democratic Institute

NGA                                 National Geospatial-Intelligence Agency

NGL                                 Natural Gas Liquids

NGO                                 Non-Governmental Organizations

NINA                                National Iraqi News Agency

NPTT                                National Police Transition Team

NRRRF                               Natural Resources Risk Remediation Fund

O&M                                 Operations & Maintenance

OFF                                 Oil For Food

OIG                                 Office of Inspector General

OMB                                 Office of Management and Budget

OMS                                 Operations, Maintenance, and Sustainment

OPSD                                IRMO Office of Private Sector Development

ORHA                                Office of Reconstruction and Humanitarian Assistance

P.L.                                Public Law

                                    First $74 B appropriation measure, which included the $2.475 B Iraq Relief and
P.L. 108-11
                                    Reconstruction Fund

                                    As amended by P.L. 108-375, mandates the independent and objective conduct and
P.L. 108-106                        supervision of audits relating to the programs and operations funded with amounts
                                    appropriated or otherwise made available to the Iraq Relief and Reconstruction Fund




Acronyms- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 227 of 529
                                                                  Acronyms & Definitions




       Acronyms           Definitions

       PAR                Project Assessment Report

       PCO                Project and Contracting Office

       PDS                Public Distribution System

       PHC                Primary Healthcare Center

       PRDC               Provincial Reconstruction Development Committee

       PRT                Provincial Reconstruction Team

       PSD                Personal Security Detail

       PTT                Police Transition Team

       PW&W               Potable Water & Wastewater

       QA                 Quality Assurance

       QAR                Quality Assurance Representative

       QC                 Quality Control

       QM                 Quality Management

       R3P                Rapid Regional Response Program

       RIE                Restore Iraqi Electricity

       RIO                Restore Iraqi Oil

       RIR                Republic of Iraq Radio

       SBA                Stand-By Arrangement (IMF)

       SCIS               State Company for Internet Services

       SDO                Suspension/Debarment Official

       SIB                Strategic Infrastructure Battalion

       SIGIR              Special Inspector General for Iraq Reconstruction

       SIRIS              SIGIR Iraq Reconstruction Information System

       SORS               Statement of Requirements and Specifications

       SOW                Statement of Work

       SPCOC              Sector Project and Contracting Office Contractor

       SPITFIRE           Special Investigative Task Force for Iraq Reconstruction

       T&C                Transportation and Communications

       TI                 Transparency International

       TPD                Tons Per Day

       TRA                Transition Readiness Assessment

       Treasury           U.S. Department of the Treasury

       UK                 United Kingdom

       UN                 United Nations

       UNAMI              United Nations Assistance Mission for Iraq

       UNCAC              United Nations Convention Against Corruption

       UNDP               United Nations Development Programme

       UNHCR              United Nations High Commissioner for Refugees




                                                                 October 30, 2006 I REPORT TO CONGRESS   I Acronyms-
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 228 of 529
Acronyms & Definitions




Acronyms                            Definitions

UNICEF                              United Nations Children’s Emergency Fund

UNOPS                               United Nations Office for Project Services

UNSCR                               United Nations Security Council Resolution

USAAA                               United States Army Audit Agency

USACE                               United States Army Corps of Engineers

USAID                               United States Agency for International Development

USAID OIG                           United States Agency for International Development Office of Inspector General

USDA                                United States Department of Agriculture

USIP                                United States Institute of Peace

WBBN                                Wireless Broadband Network

WSSP                                Water Sector Sustainment Program

WTO                                 World Trade Organization

WWTP                                Wastewater Treatment Plant

XLPE                                Crosslinked Polyethylene




Acronyms- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 229 of 529




S IGI R                                                                  SPECIAL INSPEC TOR GENER AL FOR IR AQ RECONSTRUC TION
                                                                                                                                                                                                                                      www.sigir.mil
                                                                                                                                                                                                                                      email: PublicAffairs@sigir.mil
                                                                                                                                                                                                                                      (703) 428-1100

IRAQ RECONSTRUCTION TIMELINE

2002                                          20 0 3                                                                    2004                                                              2005                                                              2006                              2007                  OCTOBER 2006
        Jan                 Apr                  Jul               Oct             Jan                Apr                 Jul            Oct           Jan               Apr               Jul               Oct             Jan            Apr               Jul             Oct                Jan              QUARTERLY REPORT

 PRE-WAR
PLANNING               ORHA                                               C PA                                                                                            U.S. MISSION/IRMO

Funding
                           4/16              5/22            10/23-24       11/6                               4/2004                     9/2004        12/2004           3/2005                                     11/1                                                           9/30

                                          DFI                            IRRF 2                              Large-scale                                                 Major                                     80% of IRRF 2 Obligated                                      100% of IRRF 2 Obligated
                                          Created under                  Established under                   Design-build                                                Reprogramming                             50% of IRRF 2 Expended                                       74% of IRRF 2 Expended
                                          UN Res. 1483                   P.L. 108-106 $18.44B                Contracts Awarded                                           of IRRF 2
                                                                                                                                                      Major
                                  IRRF 1                                Madrid                                                                        Reprogramming
                                  Established under                     Donor                                                                         of IRRF 2
                                                                                                                                         Major
                                  P.L. 108-11 $2.4B                     Conference                                                       Reprogramming
Organizational                                                                                                                           of IRRF 2

       1/20        3/16            4/16          6/15       6/2006                            1/25          5/11              6/28                                1/29                                                       12/5                                                     10/4

                                               PMO Created by CPA                           USACE                         Transfer of Sovereignty;           JCC-I                                                          PCO Merged
                                         CPA Program                                        Gulf Region                   CPA Dissolves                      Established                                                    under GRD                                            Congress Sets SIGIR Termination Date
                                         Review Board                                       Div. Activated                (PCO replaces PMO)
                                  CPA    Founded
                                  Created by                                                                            MNSTC-I (Multi-National Security
                                                                                                                        Transition Command–Iraq) Established                                                                                                              9/1         Iraqi Ground Forces Command Takes
                                  CENTCOM
                                                                                                                                                                                                                                                                                      Control of Iraqi Army Divisions
                          ORHA Mobilizes
                                                                                                                   IRMO & PCO
                          to Kuwait
                                                                                                                   Established under
              ORHA                                                                                                                                                                                                                                                            9/6      Fuel Import Liberalization Law Passed
                                                                                                                   NSPD-36
              Established
              under NSPD-24                                                                                                                                                                                                                                                         51 of 110 Forward Operating Bases
                                                                                                                                                                                                                                                                                    Turned over to Iraqi Control as of Early October



Transition                                                                                                                                                                                                                                                                           10/11 Federal Regions Law Passed

                    3/21          4/9                                                   1/5           3/8               6/1                                       1/30             4/28                            10/15      12/15

                               Liberation Day                                                                        Iraqi Interim Government                                   Iraqi Transitional                                                           6/14 Operation Together Forward (Baghdad Security Plan)
                                                                                                                     Announced                                                  Government Formed                                                            6/25 National Reconciliation Plan and Dialogue Project
                           Coalition Land Forces                                                     Transitional
                           Enter Iraq                                                                Administrative                                          First Democratic                                                                              6/8 Appointment Approval–Minister of Defense,
                                                                                                     Law (TAL) Signed                                        Elections in Iraq                                                                                   Minister of the Interior, Minister of State for
                                                                                                                                                                                                                         Constitutionally                        National Security
                                                                                      DoS Section 2207 Report                                                                                                            Based Elections                 5/20 Unity Government Formed
                                                                                                                                                                                                                  Constitutional                     5/3        First Iraq Parliament Meeting
                                                                                                                                                                                                                  Referendum
                                                                                                                                                                                                                                                  4/22      Nouri al-Maliki Selected as Iraq's
                                                                                                                                                                                                                                                            First Permanent Prime Minister

        Jan                 Apr                  Jul               Oct             Jan                Apr                 Jul            Oct           Jan               Apr               Jul               Oct             Jan            Apr               Jul             Oct                Jan
2002                                          20 0 3                                                                    2004                                                              2005                                                              2006




KEY IRAQ TRANSITION INDICATORS
                                                                                                                                                                                  Obligations (6/06 to 9/06)
                                                                                                                                                                                                                                         9/27/06
                                                                                                                                                                                                                                      $18.032 billion
   Communications                                                                                                                                                                  Electricity                     Water                                                 Consumer Prices and Inflation
   • 7 million new cellular phone subscribers                             IRRF 2 Obligations                                                                                       49%                             31%                                                   The consumer price index has more
   • 200,000 Internet connections                                                                                                                                                                                                                                        than doubled from June 2004 to
                                                                          $ Billions
                                                                                                                                                                                                                                                                         September 2006, but dropped recently.
                                               7.215                                                                                                                                                                    $1.328 b
         1,378%                                million                    1.2                                                                                                                                                                                         18,000
                                                                                                                                                                                                                                                                                                         Consumer
                                                                                                                                                                                                                     Health                                                                              Price Index
   Cellular phone                                                                                                                                                                                                    Care                                             16,000
    subscribers                                                           1.0                                                                                                                                        9%
                                                                                                                                                                                                       All Other
                                                                                                                                                                                                       Sectors                                                        14,000
                                                                                                                                                                                                       11%
                       0.488 million                                                                                                                                                                                                     6/28/06
              0                                                           0.8                                                                                                                                                         $16.704 billion
                                                                                                                                                                                                                                                                      12,000
              6/04                          9/06

                                               ISP                                                                                                                                                                                                                    10,000
                          Internet             Subscribers                0.6
                                               +178%
                                                                                                                                                                                                                                                                        8,000
                                                                                                                                                                                                                                                                                2004                   2005                     2006
                                                                          0.4
                                   Telephone                                                                                                                                                                                                                           • Prices declined 12.8% in September 2006,
                                                                                                                                                                                                                                                  Source:                driven by a 41% fall in fuel and electricity prices
                                         Landlines                                                                                                                                                                                                DOS Iraq Weekly        and a 33% fall in transportation prices.
                                         +32%                                                                                                                                                                                                     Status Reports.
      Index                                                                                                                                                                                                                                                            • Inflation from September 2005 to September
      6/04 = 100                             9/06                         0.2
                                                                                                                                                                                                                                                                         2006 was 51.6% and for this year (January
                                                                                                                                                                                                                                                                         2006 to September 2006) was 33.1%.
Source: IRMO Weekly Status Reports.                                                                                                                                                                                                                                    • Iraq has the second-highest rate of inflation
                                                                                                                                                                                                                                                                         in the world.
                                                                                      JUL                                JAN                           JUL                                    JAN                           JUN            SEP
                                                                                                                                                                                                                                                                        Month-on-month Inflation
                                                                                                 2004                                              2005                                                            2006                                                 (Percent)
    Security
                                                                                                                                                                                                                                                                        15
    More than 235,000 personnel
    enlisted and trained
                                                                             Currency                                                                                    Entrepreneurship                                                                               10
                                                     312,400                 Iraq currency has remained relatively stable,                                               More than 8,000 new businesses registered
           305%                                                              declining 1% against the U.S. Dollar                                                        since June 2005, an increase of more than 25%
                                                                                                                                                                                                                                                                          5
                                                                             Dinars against the U.S. Dollar, Index (June 2004 = 100)                                      Thousands
                                                                                                                                                                          40
                                                                                                                                                                                                                   New Business
                                                                                100                                                                                                                                Registrations              Total                       0
          Security                                                                                                                                 Dinars                                                                                     36,014
           Forces
                                                                                                                                                                          30
                                                                                                                                                                                                                                                                        –5
                                   58%
                                  Civilian                                       95

                                   42%                                                                                                                                    20                                                                                          –10
    77,155                                                                                                                                                                                                                                                                      2004                   2005                     2006
                                  Military
                                                                                 90                                                                                       10                                                                                         Note: The consumer price index used to measure the inflation rate includes
                                                                                   6/04                                                      9/06                                                                                                                    tradable and non-tradable goods and services. Tradable items include food items,
               8/04*                             10/06                                                                                                                         6/05         9/05           1/06    3/06        6/06        9/06                      tobacco and drinks, clothing, household goods, and fuel and electricity. Non-
                                                                                                                                                                                                                                                                     tradable items include medicine and medical services, transportation and
* 8/04 is first reporting period believed to have accurate data.          Source: IRMO Weekly Status Reports and Central Bank of Iraq.                               Source: IRMO Weekly Status Reports.                                                             communications, rents, and miscellaneous goods and services.
Source: DOS Iraq Weekly Status Reports.                                                                                                                                                                                                                              Source: DOS Iraq Weekly Status Report 10/18/2006 and Central Bank of Iraq.
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 230 of 529

                                                                                         Appendix A




       Statutory Requirements

       This appendix cross-references the pages of this Report to the reporting requirements
       under Public Law 108-106, Section 3001 (amended by Section 1203).




                                                                           October 30, 2006 I REPORT TO CONGRESS I   A-
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 231 of 529

Appendix A



Section                  Statute                                                                              SIGIR Action                           Page #

                                                                          Supervision

                         The Inspector General shall report directly to, and be under the general             Report to the Secretary of State
Section 3001(e)(1)                                                                                                                                   1-226
                         supervision of, the Secretary of State and the Secretary of Defense.                 and the Secretary of Defense.

                                                                             Duties

                         It shall be the duty of the Inspector General to conduct, supervise, and
                                                                                                                                                     1-200,
                         coordinate audits and investigations of the treatment, handling, and                 Review appropriated funds.
                                                                                                                                                     App. D,
Section 3001(f)(1)       expenditure of amounts appropriated or otherwise made available to the Iraq          Programs, operations, contracts
                                                                                                                                                     App. E
                         Relief and Reconstruction Fund, and of the programs, operations, and contracts       using appropriated funds.
                         carried out utilizing such funds, including—

                                                                                                              Review obligations and
                                                                                                                                                     App. D,
Section 3001(f)(1)(A)    The oversight and accounting of the obligation and expenditure of such funds;        expenditures of appropriated
                                                                                                                                                     App. G
                                                                                                              funds.

                                                                                                              Review reconstruction activities
Section 3001(f)(1)(B)    The monitoring and review of reconstruction activities funded by such funds;                                                1-117
                                                                                                              funded by appropriations.

                                                                                                              Review contracts using
Section 3001(f)(1)(C)    The monitoring and review of contracts funded by such funds;                                                                App. E
                                                                                                              appropriated funds.

                         The monitoring and review of the transfer of such funds and associated
                                                                                                              Review internal and external           117-187,
Section 3001(f)(1)(D)    information between and among departments, agencies, and entities of the
                                                                                                              transfers of appropriated funds.       App. D
                         United States, and private and nongovernmental entities;

                         The maintenance of records on the use of such funds to facilitate future audits
Section 3001(f)(1)(E)                                                                                         Maintain audit records.                121-154
                         and investigations of the use of such funds.

                         The Inspector General shall establish, maintain, and oversee such systems,
                                                                                                              Establish, maintain, and oversee       117-1187
Section 3001(f)(2)       procedures, and controls as the Inspector General considers appropriate to
                                                                                                              systems, procedures, and controls.
                         discharge the duty.

                         In addition, the Inspector General shall also have the duties and responsibilities
Section 3001(f)(3)                                                                                            Duties as specified in IG Act.         190-191
                         of inspectors general under the Inspector General Act of 1978.

                         The Inspector General shall coordinate with, and receive the cooperation of,
Section                  each of the following: The Inspector General of the Department of State, The         Coordination with IGs of State,        193-200,
3001(f)(4)(A)(B)&(C)     Inspector General of the Department of Defense, and The Inspector General of         DoD, & USAID.                          App. K
                         the United States Agency for International Development.

                                                          Personnel, Facilities, and Other Resources

                         Upon request of the Inspector General for information or assistance from any
                         department, agency, or other entity of the Federal Government, the head
Section 3001(h)(4)(A)    of such entity shall, insofar as is practicable and not in contravention of any      Expect support as requested.           15-117
                         existing law, furnish such information or assistance to the Inspector General, or
                         an authorized designee.

                                                                            Reports

                         Not later than 30 days after the end of each fiscal-year quarter, the Inspector
                         General shall submit to the appropriate committees of Congress a report
                         summarizing for the period of that quarter and, to the extent possible, the
                                                                                                              Report – 30 days after the end of
                         period from the end of such quarter to the time of the submission of the
                                                                                                              each calendar quarter. Summarize
                         report, the activities of the Inspector General and the activities under programs
Section 3001(i)(1)                                                                                            activities of IG. Detailed statement   1-226
                         and operations funded with amounts appropriated or otherwise made
                                                                                                              of all obligations, expenditures,
                         available to the Iraq Relief and Reconstruction Fund. Each report shall include,
                                                                                                              and revenues.
                         for the period covered by such report, a detailed statement of all obligations,
                         expenditures, and revenues associated with reconstruction and rehabilitation
                         activities in Iraq, including the following –

                                                                                                              Obligations and expenditures of
Section 3001(i)(1)(A)    Obligations and expenditures of appropriated funds.                                                                         App. D
                                                                                                              appropriated funds.

                         A project-by-project and program-by-program accounting of the costs
                                                                                                              Project-by-project and program-
                         incurred to date for the reconstruction of Iraq, together with the estimate of                                              App. D,
                                                                                                              by-program accounting of costs.
Section 3001(i)(1)(B)    the Department of Defense, the Department of State, and the United States                                                   App. G,
                                                                                                              Estimate cost to complete each
                         Agency for International Development, as applicable, of the costs to complete                                               91-98
                                                                                                              project or program.
                         each project and each program.




A- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 232 of 529

                                                                                                                                          Appendix A



Section                 Statute                                                                               SIGIR Action                              Page #

                        Revenues attributable to or consisting of funds provided by foreign nations
                                                                                                              Revenues, obligations, and
Section 3001(i)(1)(C)   or international organizations, and any obligations or expenditures of such                                                     91-117
                                                                                                              expenditures of donor funds.
                        revenues.

                                                                                                              Revenues, obligations, and
                        Revenues attributable to or consisting of foreign assets seized or frozen, and
Section 3001(i)(1)(D)                                                                                         expenditures of funds from seized
                        any obligations or expenditures of such revenues.                                                                               App. G
                                                                                                              or frozen assets.

                                                                                                              Operating expenses of agencies
                        Operating expenses of agencies or entities receiving amounts appropriated or
Section 3001(i)(1)(E)                                                                                         or any organization receiving             App. E
                        otherwise made available to the Iraq Relief and Reconstruction Fund.
                                                                                                              appropriated funds.

                        In the case of any contract described in paragraph I (2) (*see Section 3001 (i) (2)
Section 3001(i)(1)(F)
                        below)

Section                                                                                                       Amount of each contract or other
                        The amount of the contract or other agreement;                                                                                  App. D
3001(i)(1)(F)(i)                                                                                              agreement.

Section                                                                                                       Brief discussion of each contract
                        A brief discussion of the scope of the contract or other agreement;                                                             App. D
3001(i)(1)(F)(ii)                                                                                             scope.

                                                                                                              Discussion of how potential
                        A discussion of how the contracting department or agency identified, and
                                                                                                              contractors were identified, how
Section                 solicited offers from, potential contractors to perform the contract, together
                                                                                                              offers were solicited, and a list         App. D
3001(i)(1)(F)(iii)      with a list of the potential contractors that were issued solicitations for the
                                                                                                              of contractors that were issued
                        offers.
                                                                                                              solicitations.

                        The justification and approval documents on which was based the                       Justification and approval
Section
                        determination to use procedures other than procedures that provide for full           documents for contracts that were         App. D
3001(i)(1)(F)(iv)
                        and open competition.                                                                 not full and open competitions.

                        A contract described in this paragraph is any major contract or other
                        agreement that is entered into by any department or agency of the United
Section 3001(i)(2)      States Government that involves the use of amounts appropriated or otherwise          Describes a contract.                     N/A
                        made available to the Iraq Relief and Reconstruction Fund with any public or
                        private sector entity for any of the following purposes:

Section 3001(i)(2)(A)   To build or rebuild physical infrastructure of Iraq.                                  Describes a contract.                     N/A

Section 3001(i)(2)(B)   To establish or reestablish a political or societal institution of Iraq.              Describes a contract.                     N/A

Section 3001(i)(2)(C)   To provide products or services to the people of Iraq.                                Describes a contract.                     N/A

                        The Inspector General shall submit to the appropriate committees of Congress
                        semiannual reports meeting the requirements of Section 5 of the Inspector
                                                                                                              Shall be submitted not later than
                        General Act of 1978. The first such report for a year, covering the first six
Section 3001(i)(3)                                                                                            July 31 of that year, and the             N/A
                        months of the year, shall be submitted not later than July 31 of that year, and
                                                                                                              second such report.
                        the second such report, covering the second six months of the year, shall be
                        submitted not later than January 31 of the following year.

                                                                                                              SIGIR will take final written report
                        The Inspector General shall publish each report under this subsection in both
                                                                                                              in electronic format, translate and
Section 3001(i)(4)      English and Arabic on the Internet Website of the Secretary of State and the                                                    N/A
                                                                                                              post to Website; encourage DoD
                        Secretary of Defense.
                                                                                                              and DoS to link to SIGIR Web site.

                        Each report under this subsection may include a classified annex if the Inspector     If necessary, develop a classified
Section 3001(i)(5)                                                                                                                                      N/A
                        General considers it necessary.                                                       annex.

                                                                       Report Coordination

                        The Inspector General shall also submit each report under subsection (i) to the       Submit report to Secretary of
Section 3001(j)                                                                                                                                         10/30/2006
                        Secretary of State and the Secretary of Defense.                                      State and Secretary of Defense.




                                                                                                                            October 30, 2006 I REPORT TO CONGRESS I   A-
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 233 of 529

                                                                                          Appendix B




       Financial Impact of SIGIR Operations
       To date, SIGIR estimates that the financial        possible duplicate payments, overpayments,
       impact of its Audit, Inspections, and Investiga-   and payments for ghost workers and work that
       tions directorates may potentially total $1.87     was not completed. SIGIR also made recom-
       billion, including the recovery of weapons and     mendations that improved accountability
       funds:                                             of property valued at $65.3 million. The net
                                                          potential impact of SIGIR audits is $405.1 mil-
          Audit Operations             $ .41 billion      lion. Table B-1 details the potential financial
          Investigative Operations $ .02 billion          impact resulting from the 13 SIGIR audits.
          Inspection Operations        $1.44 billion
          Total	                       $1.87 billion      Financial-related Impact of
                                                          SIGIR Investigations
          SIGIR recommendations have enabled              Table B-2 details the potential financial impact
       reconstruction management officials to:            resulting from 18 investigative actions from
       • reduce expenditures and improve efficiency       a total of 236 open, closed, or referred cases.
          and effectiveness                               Recovered funds were seized from subjects
       • implement or improve fund and asset              identified in ongoing and closed SIGIR inves-
          controls                                        tigations. Recoveries are documented from
       • enhance construction quality by ensuring         fraudulent payments and seizure of unac-
          the adequacy of design specifications, stop-    counted for cash. Property seizures reflect
          ping inadequate construction, and avoiding      the assessed value of currently seized assets
          re-work                                         purchased with illegally obtained funds and
       • increase potential oil revenue                   recovered pursuant to criminal investigations.
       • avoid waste and unnecessary expenditures         Cost savings are benefits realized by eliminat-
                                                          ing a planned expenditure, such as a budgeted
         Tables B-1, B-2, and B-3 detail the actual       or contractual expense. Cost avoidance realizes
       and potential financial and financial-related      the benefits of avoiding a relatively certain
       impact of SIGIR.                                   future expenditure although the projected
                                                          expenditure has not been budgeted or
       Financial-related Impact of                        obligated.
       SIGIR Audits
       SIGIR reports the financial impact of audits       Financial-related Impact of
       semiannually, as required by law. Through June     SIGIR Inspections
       30, 2006, SIGIR Audit saved $10.9 million,         Table B-3 details the potential impact result-
       recovered funds of $1.4 million, and improved      ing from 22 SIGIR assessments. An assessment
       the use of $20.6 million of funds. SIGIR chal-     of the Kirkuk Oil Pipeline found that opera-
       lenged payments of $306.9 million, including       tional effectiveness could be greatly improved



                                                                          October 30, 2006 I REPORT TO CONGRESS   I B-
             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 234 of 529

Appendix B



Detail of Financial-related Impact of SIGIR Audits (millions)
                                                                                                                                             Total Financial and
                                                                                                                             Improved          Financial-related
Audit #                  Dollars Saved       Funds Recovered            Better Use       Challenged Payments             Accountability                   Impact
04-003                             $10.90                                                                                                                  $10.90
04-011                                                                                                                             $64.80                  $64.80
05-004                                                                                                   $204.00a                                         $204.00
05-006                                                                                                    $96.60b                                          $96.60
05-008                                                                                                      $.04c                                            $.04
05-015                                                                                                     $2.70   d
                                                                                                                                                            $2.70
05-016                                                                                                     $1.30e                                           $1.30
05-017                                                                         $7.80                                                                        $7.80
05-020                                                      $.20   f
                                                                                                           $1.80   g
                                                                                                                                                            $2.00
05-023                                                                                                      $.50                                             $.50
7/16/05l                                                    $.50h                                                                                            $.50
9/20/05l                                                    $.70i                                                                                            $.70
06-009                                                                        $12.80j                                                $.50k                 $13.30
Total                              $10.90                  $1.40              $20.60                     $306.94                   $65.30                 $405.14


Table B-1

a During the Audit of the Oversight of Funds Provided to Iraqi ministries through the National Budget Process, SIGIR auditors identified the
  inadequacy of controls over DFI funds used for salaries of Iraqi employees. Before the audit was complete, management identified and agreed
  to work to implement corrective action.
b DFI account manager did not properly account for the disposition of this money.
c Potential overpayments: $40,000
d R3P challenged
e Needless expended, duplicated construction, equipment not needed
f Grant rescinded, money found in bank account: $154,000
g Work not performed
h Recovery of cash turned in to Comptroller by audit and investigations (Mr. Keith Kidd): $527,456
i Recovery of cash turned in to Comptroller by audit and investigations: $670,664
j De-obligated $12.8 million from contract(s) that will be available for better use
k Improved property accountability by moving property from warehouse to operational units
l Dates are listed in place of specific SIGIR reports because the amounts listed are associated with actions taken with respect to cash recovered
  on a particular date rather than an individual report.




Detail of Financial-related Impact of SIGIR Investigations (millions)
                                                                                                          Property Value
                               Cost Savings                             Potential Recovery                Recovered and             Total Financial and
                                  and Cost                                    as Result of               Returned to the              Financial-related
                                 Avoidance       Funds Recovered             Prosecution               Iraqi Government                          Impact
Totala                                   $4.83                $11.69                    $1.26                          $.06                      $17.84


Table B-2
a
    Numbers are provided in aggregate. Individual tracking is done on a case level and maintained by the SIGIR Assistant Inspector General
    for Investigations.




B- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 235 of 529

                                                                                            Appendix B




       through engineering improvements. The U.S.         of $159.4 million covers the other 21 assess-
       Army Corps of Engineers initiated a plan to        ments and includes recommendations that will
       implement SIGIR recommendations while the          enhance the effectiveness of projects, ensure
       assessment was being conducted. Manage-            that project funds are put to more effective use,
       ment’s actions have the potential to increase      and avoid additional unnecessary expenditures
       annual oil revenues by $1.28 billion annually.     to re-contract for additional work.
          The potential improved outcome of funds




       Detail of Financial-related Impact of SIGIR Inspections (millions)
                                           Potential
                                Improved Outcome of     Potential Annual Increase              Total Financial and
       Inspections #                  Funds Invested              of Iraqi Revenue        Financial-related Impact
       PA-05-001                              $11.00                                                                $11.00
       PA-05-004                                 .70                                                                   .70
       PA-05-005 to 9                          27.90                                                                 27.90
       PA-05-010                                                         $1,277.50                             1,277.50
       PA-05-016                                7.40                                                                  7.40
       PA-05-017                                 .50                                                                   .50
       PA-05-018                                2.20                                                                  2.20
       PA-05-021 to 24                          1.10                                                                  1.10
       PA-06-028                               15.20                                                                 15.20
       PA-05-029                               11.40                                                                 11.40
       PA-06-049                                5.00                                                                  5.00
       PA-06-051                                2.50                                                                  2.50
       PA-06-053                                 .50                                                                   .50
       PA-06-078.1 & 079.1                     74.00                                                                 74.00

       Total                                 $159.40                     $1,277.50                            $1,436.90


       Table B-3




                                                                            October 30, 2006 I REPORT TO CONGRESS   I B-
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 236 of 529

                                                                                                       Appendix C




       Sector Cross-Reference
       This appendix provides a cross-referenced display of how sectors from the Gulf Region Division-
       Project and Contracting Office (GRD-PCO), Department of State Section 2207 Report, and Public
       Law 108-106, as amended, relate to the SIGIR-defined sectors.


       Definitions of sigir Sectors (Cross-reference)
           Sigir Sectors         GRD-Pco Sectors        DoS Sectors                         Public Law 108-106 Sectors
       1   Oil                   Oil & Gas              Oil Infrastructure                  Oil Infrastructure
       2   Water                 Potable Water &        Water Resources and Sanitation      Water Resource and Sanitation
                                 Wastewater (Pw&w)
       3   Electricity           Electrical             Electricity                         Electric
       4   Security & Justice    Security & Justice     Security & Law Enforcement          Security & Law Enforcement
                                 “MNSTC-I”
                                                        Justice, Public Safety              Justice, Public Safety
                                                        Infrastructure, and Civil Society   Infrastructure, and Civil Society
       5   Transportation and    Transportation &       Transportation &                    Transportation &
           Communications        Communications         Communications                      Telecommunications
                                                        Roads, Bridges, & Constructiona     Roads, Bridges, & Construction
       6   Economic & Societal   Buildings, Health, &   Democracy                           Justice, Public Safety
           Development           Educationc                                                 Infrastructure, and Civil Society
                                                        Education, Refugees, Human          Education, Refugees, Human
                                                        Rights, Governance                  Rights, Governance
                                                        Roads, Bridges, & Constructionb     Roads, Bridges, & Construction
                                                        Private Sector Development          Private Sector Development
       7   Health Care
           Buildings, Health,                           Health Care                         Health Care
           & Educationd
       				


       a Excludes Construction of Schools and Public Buildings				
       b Includes Only Construction of Schools and Public Buildings				
       c Excludes Construction of Health Care Facilities				
       d Includes Only Construction of Health Care Facilities




                                                                                       October 30, 2006 I REPORT TO CONGRESS   I C-
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 237 of 529

                                                                                                  Appendix D




         Contracts
         As required in P.L. 108-106, Section 3001 (i)(1)(F), as amended, Table D-1 lists contracting actions
         funded by the Iraq Relief and Reconstruction Fund that have been entered into the SIGIR Iraq
         Reconstruction Information System.

         Note: The OTI and OFDA contracts, on lines 3 and 21 respectively, include IRRF 1 dollars. The source
         data for these items did not separate dollar amounts into IRRF 1 and IRRF 2 categories.




                                                                                  October 30, 2006 I REPORT TO CONGRESS   I D-
                                                          #    Award Number            Contractor                        Description                               Work Item                                    Obligated        Expended      Undelivered      Source
                                                          1    %50725 SF44-001-NA-1    336TH FINCOM                      RECCE TRP PAYROLL OCT, REQ W916P7-4297-   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $4,000.00        $4,000.00     $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         2014 OR W917DF-4296-2011                  NON-CONSTRUCTION                                                                             10/6/2006

                                                          2    %50725 SF44-002-NA-1    336TH FINCOM                      RECCE TRP PAYROLL NOV, REQ W916P7-4297- NC-NEW IRAQI ARMY OPERATIONS AND TRAINING      $15,360.00       $15,360.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         2014 OR W917DF-4296-2011                NON-CONSTRUCTION                                                                               10/6/2006
                                                          3    %50725 SF44-MMOL-NA-1 336TH FINCOM                        SF44 SERIES MMOL01-21, OPFUND ICTF        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $35,000.00       $0.00         $35,000.00       CEFMS NON-CONSTRUCTION
                                                                                                                         SALARY, EQUIP RENTAL, ISOF BDE OFCS       NON-CONSTRUCTION                                                                             10/6/2006
                                                          4    %50725-0003-NA-1        DOD ACTIVITIES SERVICED BY DFAS   OPFUND FOR ISOF BDE HQ (SF44 SERIES       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $28,964.92       $28,964.92    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         CS0001-13)                                NON-CONSTRUCTION                                                                             10/6/2006
                                                                                                                                                                                                                                                                                         Appendix D


                                                          5    %50725-0003-NA-2        DOD ACTIVITIES SERVICED BY DFAS   OPFUND (SF44 SERIES 001-010, 15TH FIN     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $11,592.45       $11,592.45    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         BAT) COULD ALSO BE %50725-0004 BOTH       NON-CONSTRUCTION                                                                             10/6/2006
                                                                                                                         SEQUENCE #’S WERE DUPLICATED, SF’S CITE
                                                                                                                         50725-0003
                                                          6    %50725-0004-NA-1        DOD ACTIVITIES SERVICED BY DFAS   OPFUND FOR 36TH                           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $29,983.77       $29,983.77    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                                          7    %50725-0005-NA-1        DOD ACTIVITIES SERVICED BY DFAS   RECCE SALARYS NOV, DEC 04, JAN 05         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $43,510.00       $43,510.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                                          8    %50725-0006-NA-1        DOD ACTIVITIES SERVICED BY DFAS   SUPPLY EQUIPMENT % NON-PERSONAL           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $29,724.74       $29,724.74    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         DEMAND ITEMS FOR ISOF BDE                 NON-CONSTRUCTION                                                                             10/6/2006
                                                          9    %50725-0008-NA-1        DOD ACTIVITIES SERVICED BY DFAS   SUPPLIES AND EQUIPMENT (EXPENDABLES       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $29,772.28       $29,772.28    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         AND DURABLES) FOR ISOF BDE HQS            NON-CONSTRUCTION                                                                             10/6/2006




D- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                          10   %50725-0016-NA-1        DOD ACTIVITIES SERVICED BY DFAS   EQUIPMENT AND SUPPLIES (EXPENDABLES       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $100,000.00      $100,000.00   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         AND DURABLES) FOR ISOF BDE HQS            NON-CONSTRUCTION                                                                             10/6/2006
                                                          11   %50725-0025-NA-1        DOD ACTIVITIES SERVICED BY DFAS   RECCE SALARIES FOR JAN-FEB 05             NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $54,005.00       $54,005.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                                          12   %50725-0037-NA-1        DOD ACTIVITIES SERVICED BY DFAS   EQUIPMENT AND SUPPLIES (EXPENDABLES       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $99,848.74       $99,848.74    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         AND DURABLES) FOR ISOF BDE HQS            NON-CONSTRUCTION                                                                             10/6/2006
                                                          13   %50725-0047-NA-1        DOD ACTIVITIES SERVICED BY DFAS   ICTF SALARIES FOR FEB AND MAR 05          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $194,375.00      $194,375.00   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                                          14   %50725-0048-NA-1        DOD ACTIVITIES SERVICED BY DFAS   OPFUND FOR 36TH                           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $29,877.00       $29,877.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                                          15   %50725-0051-NA-1        DOD ACTIVITIES SERVICED BY DFAS   ISOF BRIGADE HQ SALARY FOR FEB AND        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $33,425.00       $33,425.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         MAR 05                                    NON-CONSTRUCTION                                                                             10/6/2006
                                                          16   %50725-0052-NA-1        DOD ACTIVITIES SERVICED BY DFAS   SUPPLIES AND EQUIPMENT (EXPENDABLE        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $24,999.60       $24,999.60    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         AND DURABLES) FOR ISOF BDE HQS.           NON-CONSTRUCTION                                                                             10/6/2006
                                                          17   %50725-0053-NA-1        DOD ACTIVITIES SERVICED BY DFAS   DSUPPLY AND NON-PERSONAL EXPENDABLES NC-NEW IRAQI ARMY OPERATIONS AND TRAINING         $30,000.00       $30,000.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         AND DURABLES FOR ISOF BDE ICTF       NON-CONSTRUCTION                                                                                  10/6/2006
                                                          18   %50725-0058-NA-1        DOD ACTIVITIES SERVICED BY DFAS   SUPPLY AND EQUIPMENT FOR THE 36TH         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $29,952.00       $29,952.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         COMMANDOS                                 NON-CONSTRUCTION                                                                             10/6/2006
                                                          19   %50725-0060-NA-1        DOD ACTIVITIES SERVICED BY DFAS   SUPPLY EQUIPMENT FOR ISOF BDE HQS         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $96,804.14       $96,804.14    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                                          20   %50725-0062-NA-1        DOD ACTIVITIES SERVICED BY DFAS   EXCESS OBLI OF $4,075 BEING RELEASED. ISOF NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $30,925.00       $30,925.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         BRIGADE HQ SALARY FOR THE MONTH OF         NON-CONSTRUCTION                                                                            10/6/2006
                                                                                                                         MAR ‘05
                                                          21   %50725-0065-NA-1        DOD ACTIVITIES SERVICED BY DFAS   SUPPLY EQUIPMENT AND DURABLES FOR ISOF NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $29,769.10       $29,769.10    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         DBE ICTF                               NON-CONSTRUCTION                                                                                10/6/2006
                                                          22   %50725-0066-NA-1        DOD ACTIVITIES SERVICED BY DFAS   ISOF ENGINEERING O&M FUND                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $34,853.48       $34,853.48    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                                          23   %50725-0067-NA-1        DOD ACTIVITIES SERVICED BY DFAS   ICTF SELECTION SOLDIER TRANSPORTATION     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $480.00          $480.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                                          24   %50725-0068-NA-1        DOD ACTIVITIES SERVICED BY DFAS   EXCESS OBL OF $25,470 BEING RELEASED,     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $64,530.00       $64,530.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         RECCE SALARY FOR APR-MAY 05               NON-CONSTRUCTION                                                                             10/6/2006
                                                          25   %50725-0070-NA-1        DOD ACTIVITIES SERVICED BY DFAS   EXCESS OBL OF $.85 BEING RELEASED.      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING      $29,999.15       $29,999.15    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         EXPENDABLES & DURABLES FOR ISOF BDE HQS NON-CONSTRUCTION                                                                               10/6/2006
                                                          26   %50725-0071-NA-1        DOD ACTIVITIES SERVICED BY DFAS   EXCESS OBL OF $1,807 BEING RELEASED       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $28,193.00       $28,193.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         SUPPLY & EQUIP FOR ISOF BDE HQS           NON-CONSTRUCTION                                                                             10/6/2006
                                                          27   %J-05-M-0468-NA-1       HERISH COMPANY                    FPS RENOVATION                            C-ICDC - FACILITIES CONSTRUCTION             $53,000.00       $53,000.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                          28   0001MG01-NA-1           GOLDEN CONTRACTING CO.            K-SPAN ELECTRICAL SUPPLIES                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $13,572.60       $13,572.60    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                          29   0JGD806MWR-002-NA-1     MINISTRY OF WATER RESOURCES       EASTERN EUPHRATES DRAIN                   C-MAJOR IRRIGATION PROJECTS CONSTRUCTION     $38,500,000.00   $0.00         $38,500,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                          30   2010-NA-1               15TH FINANCE BATTALION            ICTF PAYROLL                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $49,920.00       $49,920.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 238 of 529




                                                          31   2014-NA-1               15TH FINANCE BATTALION            PURCHASE SUPPLIES, EQUIPMENT INCLUDES     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $1,619.09        $1,619.09     $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         EXPENDABLES AND DURABLES                  NON-CONSTRUCTION                                                                             10/6/2006
                                                          32   2-10-MTN-5054-NA-1      DOD ACTIVITIES SERVICED BY DFAS   250 AMP LOW VOLTAGE CIRCUIT               C-AIRPORT CONSTRUCTION                       $2,000.00        $2,000.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                         BREAKER AND BUS BAR BOX FOR 8 CABLE                                                                                                    10/6/2006
                                                                                                                         CONNECTIONS
                                                          33   2-10-MTN50960448-NA-1   DOD ACTIVITIES SERVICED BY DFAS   11 KVA POWER CABLE REPAIR/INSTALL & TEST, C-AIRPORT CONSTRUCTION                       $7,000.00        $7,000.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                         KTR IS RAID MONIAM                                                                                                                     10/6/2006
                                        #    Award Number             Contractor                        Description                               Work Item                                     Obligated         Expended         Undelivered      Source
                                        34   267-A-00-04-00351-01     CEPPS I                           SUPPORT FOR THE IRAQI GOVERNING COUNCIL                                                 $675,000.00       $673,988.00      $1,012.00        USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006
                                        35   267-A-00-04-00405 - 04   CEPPS IV - IFES                   ELECTORAL TECHNICAL ASSISTANCE TO THE                                                   $41,000,000.00    $38,915,312.00   $2,084,688.00    USAID ACTIVITIES REPORT
                                                                                                        INDEPENDENT ELECTORAL COMMISSION OF                                                                                                         10/6/2006
                                                                                                        IRAQ (IECI)
                                        36   267-A-00-06-00503-00     IRD-COMMUNITY STABILZATION        IRD-COMMUNITY STABILZATION                                                              $30,000,000.00    $150,757.17      $29,849,242.83   USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006
                                        37   267-C-00-04-00405 - 05   BEARING POINT II                  ECONOMIC GOVERNANCE II                                                                  $114,602,951.00   $90,696,760.00   $23,906,191.00   USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006
                                        38   267-C-00-04-00417        LOUIS BERGER GRP (MOLSA/VOC ED)   IRAQ MINISTRY OF LABOR AND SOCIAL                                                       $25,802,342.00    $20,604,074.00   $5,198,268.00    USAID ACTIVITIES REPORT
                                                                                                        AFFAIRS (MOLSA) VOCATIONAL TRAINING AND                                                                                                     10/6/2006
                                                                                                        EMPLOYMENT SERVICES
                                        39   267-C-00-04-00435        LOUIS BERGER GRP (PSD)            IRAQ PRIVATE SECTOR GROWTH AND                                                          $95,000,000.00    $70,606,291.16   $24,393,708.84   USAID ACTIVITIES REPORT
                                                                                                        EMPLOYMENT GENERATION, ECON II                                                                                                              10/6/2006
                                        40   267-C-00-05-00505 - 05   RTI - LOC GOV II                  LOCAL GOVERNANCE II                                                                     $107,400,000.00   $42,795,893.01   $64,604,106.99   USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006
                                        41   267-G-00-05-00503 - 01   VOICE FOR HUMANITY                MEDIA-BASED VOTER EDUCATION PROGRAM                                                     $1,000,000.00     $999,926.49      $73.51           USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006
                                        42   267-G-00-05-00509        WORLD HEALTH ORGANIZATION         MEASLES, MUMPS AND RUBELLA                                                              $4,808,858.00     $4,808,858.00    $0.00            USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006
                                        43   267-G-00-05-00509 - 01   WHO                               MEASLES, MUMPS AND RUBELLA                                                              $4,808,858.00     $3,821,510.00    $987,348.00      USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006
                                        44   267-O-00-05-00504 - 05   LOGENIX                           PRIMARY HEALTH CARE KIT DISTRIBUTION                                                    $108,506.00       $108,506.00      $0.00            USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006
                                        45   267-P-00-03-00001-08     USACE                                                                                                                     $19,244,356.00    $13,088,336.00   $6,156,020.00    USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006
                                        46   2914NS-05-A-0001-19-1    AGON GROUP INTERNATIONAL          MOVEMENT SCHEDULE 5-6 JUN 05 FROM         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $51,000.00        $51,000.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                        UMM QASR TO TADJI                         NON-CONSTRUCTION                                                                                  10/6/2006
                                        47   4288-2012-NA-1           15TH FINANCE BATTALION            PURCHASE SUPPLIES, EQUIPMENT INCLUDES     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $24,992.16        $24,992.16       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                        EXPENDABLES AND DURABLES                  NON-CONSTRUCTION                                                                                  10/6/2006
                                        48   4288-2013-NA-1           15TH FINANCE BATTALION            PURCHASE SUPPLIES, EQUIPMENT INCLUDES     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $24,093.00        $24,093.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                        EXPENDABLES AND DURABLES                  NON-CONSTRUCTION                                                                                  10/6/2006
                                        49   4296-2011-NA-1           15TH FINANCE BATTALION            RECCE PAYROLL FOR OCT 04                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $26,150.00        $26,150.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                  NON-CONSTRUCTION                                                                                  10/6/2006
                                        50   4297-2015-NA-1           15TH FINANCE BATTALION            PAYROLL FOR BDE STAFF MEMBERS FOR OCT     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $22,740.00        $22,740.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                        AND NOV 04                                NON-CONSTRUCTION                                                                                  10/6/2006
                                        51   50725-0055-NA-1          DOD ACTIVITIES SERVICED BY DFAS   PURCHASE NECESSARY SUPPLY EQUIPMENT       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $99,599.60        $99,599.60       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                        FOR ISOF BDE HQS                          NON-CONSTRUCTION                                                                                  10/6/2006
                                        52   50725-0056-NA-1          DOD ACTIVITIES SERVICED BY DFAS   RECCE SALARY FOR MAR-APR 05               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $52,185.00        $52,185.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                  NON-CONSTRUCTION                                                                                  10/6/2006
                                        53   50725-0057-NA-1          DOD ACTIVITIES SERVICED BY DFAS   18DEC04-01JUL05 - PURCHASE SUPPLY         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $25,000.00        $25,000.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                        EQUIPMENT FOR ISOF BDE HQ                 NON-CONSTRUCTION                                                                                  10/6/2006
                                        54   52260 GFMM OPMH-NA-1     15TH FINANCE BATTALION            SF44 SERIES GFMM01-10,12 (MIPR TOTAL      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $15,740.00        $15,740.00       $0.00            CEFMS CONSTRUCTION
                                                                                                        $35,000)                                                                                                                                    10/6/2006
                                        55   52260 GFMM OPMH-NA-2     15TH FINANCE BATTALION            SF44 SERIES OPMH01-13 (MIPR TOTAL $35,000) C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $19,260.00        $19,260.00       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                        56   52260-0033-NA-1          3RD FIN CO                        ISOF ENGINEERING O&M FUND                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $34,987.50        $34,987.50       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                        57   52260-0034-NA-1          3RD FIN CO                        ISOF ENGINEERING O&M FUND                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $34,576.16        $34,576.16       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                        58   52260-0035-NA-1          3RD FIN CO                        ISOF ENGINEERING OPFUND                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $7,663.30         $7,663.30        $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                        59   52260-0046-NA-1          3RD FIN CO                        SF44 #0002MG01, TEMPORARY ECP, AL-        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $19,000.00        $19,000.00       $0.00            CEFMS CONSTRUCTION
                                                                                                        TURATH AL-BAGHDADI CONSTRUCTION                                                                                                             10/6/2006
                                        60   52260-0049-NA-1          3RD FIN CO                        ISSUED TO ISOF BDE - SF44 SERIES MG01-0? (01 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $23,454.00        $23,454.00       $0.00            CEFMS CONSTRUCTION
                                                                                                        - 04 ARE KNOWN)                                                                                                                             10/6/2006
                                        61   52260-0051-NA-1          3RD FIN CO                        OPERATION CONSTRUCTION FUND, ISOF BDE     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $22,832.05        $22,832.05       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                        62   600922P0-NA-3                                              NON-GTR TRAVEL COSTS                      C-DAMS CONSTRUCTION                           $3,927.50         $0.00            $3,927.50        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                        63   630JGD6MMPW001-NA-2      IRAQI CONTRACTOR - 4559           *URI#24450* BALAD ROOZ WTP PHASE II       C-POTABLE WATER CONSTRUCTION                  $15,200,700.00    $0.00            $15,200,700.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 239 of 529




                                                                                                        CONSTRUCTION EFFORT                                                                                                                         10/6/2006
                                        64   63LFC26MWR-001-NA-2      IRAQI CONTRACTOR - 4559           DIYALA WEIR (CONSTRUCTION PHASE)          C-DAMS CONSTRUCTION                           $5,225,688.00     $0.00            $5,225,688.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                        65   AFP-A-00-03-00001        MERCY CORPS                       COMMUNITY ACTION PROGRAM                                                                $56,578,000.00    $42,358,297.00   $14,219,703.00   USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006
                                        66   AFP-A-00-03-00002        INTERNATIONAL RELIEF AND          COMMUNITY ACTION PROGRAM                                                                $65,190,000.00    $46,432,931.00   $18,757,069.00   USAID ACTIVITIES REPORT
                                                                      DEVELOPMENT (IRD)                                                                                                                                                             10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        67   AFP-A-00-03-00003        ACDI/VOCA                         COMMUNITY ACTION PROGRAM                                                                $50,190,000.00    $43,316,437.00   $6,873,563.00    USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                    10/6/2006




I D-
                                                                                                                                                                                                                                                                              Appendix D
                                                          #     Award Number             Contractor                       Description                                 Work Item                                    Obligated        Expended         Undelivered      Source
                                                          68    AFP-A-00-03-00004        CHF INTERNATIONAL                COMMUNITY ACTION PROGRAM                                                                 $55,412,000.00   $36,367,067.00   $19,044,933.00   USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                                      10/6/2006
                                                          69    AFP-A-00-03-00005        SAVE THE CHILDREN FEDERATION, INC. COMMUNITY ACTION PROGRAM                                                               $44,000,000.00   $43,125,724.00   $874,276.00      USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                                      10/6/2006
                                                          70    AFP-A-00-04-00014 - 06   CEPPS II - IRI                   DOMESTIC OVERSIGHT AND VOTER                                                             $69,320,000.00   $68,590,326.00   $729,674.00      USAID ACTIVITIES REPORT
                                                                                                                          EDUCATION ACTIVITIES FOR IRAQI ELECTORAL                                                                                                    10/6/2006
                                                                                                                          PROCESSES
                                                          71    ANE-A-00-03-00006 - 06   UNICEF - EDUCATION               IRAQ BACK TO SCHOOL CAMPAIGN                                                             $12,600,000.00   $9,891,258.21    $2,708,741.79    USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                                      10/6/2006
                                                                                                                                                                                                                                                                                                Appendix D



                                                          72    DAAA09-00-C-0064-NA-1    ITT FEDERAL SERVICES INTERNATIONAL P00104 WRECKERS AND P00111 CARGO          NC-NEW IRAQI ARMY EQUIPMENT NON-             $4,002,270.13    $3,798,596.91    $203,673.22      CEFMS NON-CONSTRUCTION
                                                                                                                            TRUCKS                                    CONSTRUCTION                                                                                    10/6/2006
                                                          73    DAAA09-02-D-0007-100-    KELLOGG BROWN & ROOT SERVICES,   PAY LOGCAP FOR CAMP 50 PAX LSA,             NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $646,837.65       $646,837.65      $0.00            CEFMS NON-CONSTRUCTION
                                                                3005BL                   INC                              INSTALLATION OF T-WALLS & BUS DRIVERS       NON-CONSTRUCTION                                                                                10/6/2006
                                                          74    DAAA09-02-D-0007-100-    KELLOGG BROWN & ROOT SERVICES,   PAY LOGCAP FOR CAMP 50 PAX LSA,             NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $6,467.92         $6,467.92        $0.00            CEFMS NON-CONSTRUCTION
                                                                3009BL                   INC                              INSTALLATION OF T-WALLS & BUS DRIVERS       NON-CONSTRUCTION                                                                                10/6/2006
                                                          75    DAAA09-02-D-0007-100-    KELLOGG BROWN & ROOT SERVICES,   LOGCAP CONTRACT                             NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $12,936.78        $0.00            $12,936.78       CEFMS NON-CONSTRUCTION
                                                                3011BL                   INC                                                                          NON-CONSTRUCTION                                                                                10/6/2006
                                                          76    DAAA09-02-D-0007-130-    KELLOGG BROWN & ROOT SERVICES,   PAY LOGCAP FOR CAMP 50 PAX LSA,             NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $183,493.24       $0.00            $183,493.24      CEFMS NON-CONSTRUCTION
                                                                4005AC                   INC                              INSTALLATION OF T-WALLS & BUS DRIVERS       NON-CONSTRUCTION                                                                                10/6/2006
                                                          77    DAAA09-02-D-0007-130-    KELLOGG BROWN & ROOT SERVICES,   PAY LOGCAP FOR CAMP 50 PAX LSA,             NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $1,834.93         $0.00            $1,834.93        CEFMS NON-CONSTRUCTION




D- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                4009AC                   INC                              INSTALLATION OF T-WALLS & BUS DRIVERS       NON-CONSTRUCTION                                                                                10/6/2006
                                                          78    DAAA09-02-D-0007-130-    KELLOGG BROWN & ROOT SERVICES,   PAY LOGCAP FOR CAMP 50 PAX LSA,             NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $3,669.83         $0.00            $3,669.83        CEFMS NON-CONSTRUCTION
                                                                4011AC                   INC                              INSTALLATION OF T-WALLS & BUS DRIVERS       NON-CONSTRUCTION                                                                                10/6/2006
                                                          79    DAAA09-02-D-0007-59-     KELLOGG BROWN & ROOT SERVICES,   LOGCAP CONTRACT                             NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $1,177,272.00    $0.00            $1,177,272.00    CEFMS NON-CONSTRUCTION
                                                                2005AL                   INC                                                                                                                                                                          10/6/2006
                                                          80    DAAA09-02-D-0007-59-     KELLOGG BROWN & ROOT SERVICES,   LOGCAP CONTRACT BASE FEE                    NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $11,773.00       $0.00            $11,773.00       CEFMS NON-CONSTRUCTION
                                                                2009AL                   INC                                                                                                                                                                          10/6/2006
                                                          81    DAAA09-02-D-0007-59-     KELLOGG BROWN & ROOT SERVICES,   LOGCAP CONTRACT AWARD FEE POOL              NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $23,545.00       $0.00            $23,545.00       CEFMS NON-CONSTRUCTION
                                                                2011AL                   INC                                                                                                                                                                          10/6/2006
                                                          82    DAAB07-03-D-B006-192-1   ARINC ENGINEERING SERVICES LLC   REFURBISHMENT OF 10 MI-17 HELICOPTERS       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $3,200,000.00    $0.00            $3,200,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                      NON-CONSTRUCTION                                                                                10/6/2006
                                                          83    DAAB07-03-D-B006-79-     ARINC ENGINEERING SERVICES LLC   REFURBISHMENT OF 16 UH-1 HELICOPTERS        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $2,300,000.00    $0.00            $2,300,000.00    CEFMS NON-CONSTRUCTION
                                                                0005AF                                                                                                NON-CONSTRUCTION                                                                                10/6/2006
                                                          84    DAAB15-01-A-1005-0V07-1 DELL MARKETING L.P.               DETENTION FACILITY NEW CONTRACT             NC-DETENTION FACILITY NON-CONSTRUCTION       $16,040.00       $16,040.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                          PROTABLE OVERHEAD PROJECTOR                                                                                                                 10/6/2006
                                                          85    DAAB15-99-D-0014-265-1                                    MIDEAST SATELLITE SERVICES                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION       $1,459,928.00    $1,459,928.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                          86    DAAD16-99-D-1023-9-1     IRAQI CONTRACTOR - 4380          ENTRENCHING TOOL (E TOOL)                   NC-NEW IRAQI ARMY EQUIPMENT NON-             $125,340.20      $125,340.20      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                      CONSTRUCTION                                                                                    10/6/2006
                                                          87    DABV01-04-A-0001-138-1   IRAQI CONTRACTOR - 4619          PREPAID SCRATCH CARDS, REBATE SCRATCH       NC-JUDICIAL FACILITY NON-CONSTRUCTION        $48,000.00       $48,000.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                          CARDS                                                                                                                                       10/6/2006
                                                          88    DABV01-04-A-0001-139-    IRAQI CONTRACTOR - 4619          PREPAID SCRATCH CARDS, REBATE SCRATCH       NC-OTHER TECHNICAL INVESTIGATIVE METHODS     $8,000.00        $8,000.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                0002B                                                     CARDS                                       NON-CONSTRUCTION                                                                                10/6/2006
                                                          89    DABV01-04-A-0001-68-1    IRAQI CONTRACTOR - 4619          PRE-PAID AND REBATE SCRATCH CARDS           NC-JUDICIAL FACILITY NON-CONSTRUCTION        $51,030.00       $51,030.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                          90    DABV01-04-D-0001-36-     IRAQI CONTRACTOR - 4515          15000 M35 - SINGLE BEDS, LINENS, PILLOWS,   NC-PUBLIC SAFETY NON-CONSTRUCTION            $142.50          $142.50          $0.00            CEFMS NON-CONSTRUCTION
                                                                0001AA                                                    NIGHT STAND, DESK LIGHT                                                                                                                     10/6/2006
                                                          91    DABV01-04-D-0001-37-     IRAQI CONTRACTOR - 4515          BUNK BEDS (15) AND WALL LOCKERS 2 DOOR NC-NEW IRAQI ARMY EQUIPMENT NON-                  $5,062.50        $5,062.50        $0.00            CEFMS NON-CONSTRUCTION
                                                                0001AA                                                    (60)                                   CONSTRUCTION                                                                                         10/6/2006
                                                          92    DABV01-04-D-0001-38-     IRAQI CONTRACTOR - 4515          BUNK BEDS, MATTRESSES, BLANKETS,            NC-NEW IRAQI ARMY EQUIPMENT NON-             $195,625.00      $182,499.70      $13,125.30       CEFMS NON-CONSTRUCTION
                                                                0001AA                                                    PILLOWS, LINENS, SINGLE BEDS                CONSTRUCTION                                                                                    10/6/2006
                                                          93    DABV01-04-D-0014-13-1    IRAQI CONTRACTOR - 4631          RENOVATE BLDG 202 ABU GHURAYB               NC-EQUIPMENT PROCUREMENT AND                 $124,773.00      $124,773.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                      MODERNIZATION NON-CONSTRUCTION                                                                  10/6/2006
                                                          94    DABV01-04-F-9000-NA-1    GALLS INCORPORATED               FL063 MINI MAGLITE                          NC-JUDICIAL FACILITY NON-CONSTRUCTION        $33,000.00       $33,000.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                          95    DABV01-04-F-9002-NA-1    GALLS INCORPORATED               RINO 120, GPS                               NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $13,787.50        $13,787.50       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                      NON-CONSTRUCTION                                                                                10/6/2006
                                                          96    DABV01-04-F-9002-NA-2    GALLS INCORPORATED               FEDEX SHIPPING                              NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $150.00           $150.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                      NON-CONSTRUCTION                                                                                10/6/2006
                                                          97    DABV01-04-M-0099-NA-1    AMERICAN RADIO INC.              UHF MOBILE RADIO, NOMINAL 12 VDC, 430-      NC-POLICE ASSISTANCE NON-CONSTRUCTION        $29,372.00       $29,372.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                          490 MHZ, 128 CHANNEL (28 EA @ $1,049.00)                                                                                                    10/6/2006
                                                          98    DABV01-04-M-2090-NA-1    CRITICAL SOLUTIONS INC           EMERGENCY SPARE PARTS FOR SEVERAL           NC-GENERATION NON-CONSTRUCTION               $29,540.70       $0.00            $29,540.70       CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                                           10/6/2006
                                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 240 of 529




                                                          99    DASC01-99-D-0001-78-1    BTG                              CONTINGENCY MILITARY OPS                    NC-DETENTION FACILITY NON-CONSTRUCTION       $140,000.00      $128,979.88      $11,020.12       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                          100   DASC01-99-D-0001-78-2    BTG                              NEW PRC                                     NC-DETENTION FACILITY NON-CONSTRUCTION       $14,888.66       $0.00            $14,888.66       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                          101   DAVB01-04-D-0005-3-1     PGAM ADVANCED TECHNOLOGIES       ARMORED VEHICLES SUV TYPE (20)              NC-POLICE ASSISTANCE NON-CONSTRUCTION        $2,790,000.00    $2,790,000.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                         CORP.                                                                                                                                                                        10/6/2006
                                                          102   DAVB01-04-D-0005-4-1     PGAM ADVANCED TECHNOLOGIES       ARMORED VEHICLES                            NC-POLICE ASSISTANCE NON-CONSTRUCTION        $558,000.00      $558,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                         CORP.                                                                                                                                                                        10/6/2006
                                        #     Award Number              Contractor                        Description                             Work Item                                   Obligated         Expended          Undelivered         Source
                                        103   DOT-I-01-03-00004         DEVELOPMENT ALTERNATIVES, INC.                                                                                        $348,039,843.00   $344,383,520.00   $3,656,323.00       USAID ACTIVITIES REPORT
                                                                        (DAI)                                                                                                                                                                         10/6/2006
                                        104   EDG-C-00-03-00010         RESEARCH TRIANGLE INSTITUTE (RTI I) IRAQ LOCAL INSTITUTIONS SUPPORT AND                                               $128,299,757.00   $240,961,710.00   ($112,661,953.00)   USAID ACTIVITIES REPORT
                                                                                                            DEVELOPMENT PROGRAM                                                                                                                       10/6/2006
                                        105   EDG-C-00-03-00011         CREATIVE ASSOCIATES INTERNATIONAL,IRAQ PRIMARY AND SECONDARY EDUCATION/                                               $56,503,000.00    $56,282,392.26    $220,607.74         USAID ACTIVITIES REPORT
                                                                        INC. (CAII) RISE                  REVITALIZATION OF IRAQI SCHOOLS AND                                                                                                         10/6/2006
                                                                                                          STABILIZATION OF EDUCATION
                                        106   EGA-A-00-04-00002         VOLUNTEERS FOR ECONOMIC GROWTHIRAQ PRIVATE SECTOR DEVELOPMENT                                                         $12,089,702.00    $12,089,702.00    $0.00               USAID ACTIVITIES REPORT
                                                                        ALLIANCE (VEGA)               INITIATIVE GRANT                                                                                                                                10/6/2006
                                        107   EGA-A-00-04-00002 - 03    VEGA                              IRAQ PRIVATE SECTOR DEVELOPMENT                                                     $12,089,702.00    $12,089,702.00    $0.00               USAID ACTIVITIES REPORT
                                                                                                          INITIATIVE GRANT                                                                                                                            10/6/2006
                                        108   EMBASSY-EGYPT-NA-1        DEPT OF STATE/COMM VENDOR (TBO’S)EMBASSY PAYMENT MADE IN CAIRO, EGYPT     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $7,220.34         $7,220.34         $0.00               CEFMS NON-CONSTRUCTION
                                                                                                                                                  NON-CONSTRUCTION                                                                                    10/6/2006
                                        109   EMBASSY-JORDAN-NA-1       DEPT OF STATE/COMM VENDOR (TBO’S)EMBASSY PAYMENTS IN JORDAN ($7220.34     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $2,219,173.31     $2,219,173.31     $0.00               CEFMS NON-CONSTRUCTION
                                                                                                         WAS OBL/DISB EMBASSY-CAIRO, SO IT WAS    NON-CONSTRUCTION                                                                                    10/6/2006
                                                                                                         DEOBLIGATED FROM HERE)
                                        110   EPP-C-00-04-00004         CREATIVE ASSOCIATES INTERNATIONAL,IRAQ BASIC EDUCATION (EDUCATION II)                                                 $51,809,000.00    $50,440,583.00    $1,368,417.00       USAID ACTIVITIES REPORT
                                                                        INC. (CAII) EDII                                                                                                                                                              10/6/2006
                                        111   F41624-01-D-8534-206-     BOOZ, ALLEN, & HAMILTON           GEITA SERVICES - PROGRAM MANAGEMENT     C-ICDC - FACILITIES CONSTRUCTION            $75,000.00        $73,877.68        $1,122.32           CEFMS CONSTRUCTION
                                              0001AA                                                      SUPPORT FOR AFCEE/IWA                                                                                                                       10/6/2006
                                        112   F41624-01-D-8538-124-     TEAM INTEGRATED ENGINEERING, INC. GEITA SERVICES BAGHDAD                  C-POLICE ASSISTANCE CONSTRUCTION            $127,500.00       $127,500.00       $0.00               CEFMS CONSTRUCTION
                                              0005AA                                                                                                                                                                                                  10/6/2006
                                        113   F41624-01-D-8538-124-     TEAM INTEGRATED ENGINEERING, INC. GEITA ON-SITE AFCEE SUPPORT SERVICES.   C-BORDER ENFORCEMENT CONSTRUCTION           $34,287.00        $19,313.34        $14,973.66          CEFMS CONSTRUCTION
                                              0005AC                                                      INCLUDES MOD 01 TO CHANGE PR&C TO                                                                                                           10/6/2006
                                                                                                          DIRECT CITE
                                        114   F41624-01-D-8538-124-1    TEAM INTEGRATED ENGINEERING, INC. GEITA ON-SITE AFCEE SUPPORT BAGHDAD     C-ICDC - FACILITIES CONSTRUCTION            $235,512.00       $235,512.00       $0.00               CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                        115   F41624-01-D-8538-124-2    TEAM INTEGRATED ENGINEERING, INC. GEITA ON-SITE AFCEE SUPPORT SERVICES    C-ICDC - FACILITIES CONSTRUCTION            $51,068.00        $51,068.00        $0.00               CEFMS CONSTRUCTION
                                                                                                          BAGHDAD                                                                                                                                     10/6/2006
                                        116   F41624-01-D-8538-124-3    TEAM INTEGRATED ENGINEERING, INC. GEITA ON-SITE AFCEE SUPPORT SERVICES    C-ICDC - FACILITIES CONSTRUCTION            $825,000.00       $825,000.00       $0.00               CEFMS CONSTRUCTION
                                                                                                          BAGHDAD                                                                                                                                     10/6/2006
                                        117   F41624-01-D-8538-124-4    TEAM INTEGRATED ENGINEERING, INC. GEITA ON-SITE AFCEE SUPPORT SERVICES    C-ICDC - FACILITIES CONSTRUCTION            $157,500.00       $157,500.00       $0.00               CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                        118   F41624-03-D-8591-47-1     AMEC EARTH & ENVIRONMENTAL, INC GENERATOR STUDIES FOR POWER GENERATOR NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $994,895.00       $961,950.81       $32,944.19          CEFMS NON-CONSTRUCTION
                                                                                                        SOLUTIONS                             NON-CONSTRUCTION                                                                                        10/6/2006
                                        119   F41624-03-D-8597-161-     EARTH TECH INC                    *URI#13697* DESIGN WORK AND REQUIRED    C-POTABLE WATER CONSTRUCTION                $153,520.00       $0.00             $153,520.00         CEFMS CONSTRUCTION
                                              0302AB                                                      SURVEY BY EARTH TECH                                                                                                                        10/6/2006
                                        120   F41624-03-D-8597-161-1    EARTH TECH INC                    AMSCO 051100 TASK ORDER PW096           C-POTABLE WATER CONSTRUCTION                $2,804,939.00     $1,719,698.18     $1,085,240.82       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                        121   F41624-03-D-8606-94-303   MACTEC ENGINEERING & CONSULTING REV 1 AL KASIK MILITARY BASE PHASE III    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $27,233.00        $27,233.00        $0.00               CEFMS CONSTRUCTION
                                                                        INC                                                                                                                                                                           10/6/2006
                                        122   F41624-03-D-8606-94-305   MACTEC ENGINEERING & CONSULTING INVESTIGATION, ASSESSMENT, SURVEY AND     C-BORDER ENFORCEMENT CONSTRUCTION           $800.86           $800.35           $0.51               CEFMS CONSTRUCTION
                                                                        INC                             ANALYSIS - TIME AND MATERIALS                                                                                                                 10/6/2006
                                        123   F41624-03-D-8608-125-     IRAQI CONTRACTOR - 4581           18950- PW-093 WATER TREATMENT PLANTS    C-POTABLE WATER CONSTRUCTION                $499,680.00       $111.11           $499,568.89         CEFMS CONSTRUCTION
                                              0302AB                                                      STANDARD DESIGNS                                                                                                                            10/6/2006
                                        124   F41624-03-D-8608-125-1    IRAQI CONTRACTOR - 4581           WATER TREATMENT PLANT - ENVIRONMENTS C-POTABLE WATER CONSTRUCTION                   $6,587,659.00     $6,587,659.00     $0.00               CEFMS CONSTRUCTION
                                                                                                          OPS                                                                                                                                         10/6/2006
                                        125   F41624-03-D-8608-125-2    IRAQI CONTRACTOR - 4581           CONTINGENCY FOR PW-093 WATER            C-POTABLE WATER CONSTRUCTION                $661,156.00       $661,156.00       $0.00               CEFMS CONSTRUCTION
                                                                                                          TREATMENT PLANTS STANDARD DESIGNS                                                                                                           10/6/2006
                                        126   F41624-03-D-8608-193-     IRAQI CONTRACTOR - 4581           *URI#29417* DESIGN AND ENGINEERING      C-SEWAGE CONSTRUCTION                       $1,133,711.00     $0.00             $1,133,711.00       CEFMS CONSTRUCTION
                                              0301AA                                                      PACKAGE FOR WASTE WATER TREATMENT                                                                                                           10/6/2006
                                                                                                          PLANT
                                        127   F41624-03-D-8608-193-     IRAQI CONTRACTOR - 4581           *URI#29416* FUNDING FOR SCOPE OF WORK C-POTABLE WATER CONSTRUCTION                  $642,813.00       $0.00             $642,813.00         CEFMS CONSTRUCTION
                                              0302AB                                                      FOR DEVELOPMENT OF MODELING TOOL                                                                                                            10/6/2006
                                        128   F41624-03-D-8608-193-     IRAQI CONTRACTOR - 4581           *URI#29415* SOW FOR DEVELOPMENT OF      C-SOLID WASTE MANAGEMENT CONSTRUCTION       $2,679,576.00     $0.00             $2,679,576.00       CEFMS CONSTRUCTION
                                              0303AC                                                      NATIONAL SOLID WASTE MASTER PLAN &                                                                                                          10/6/2006
                                                                                                          MUNICIPAL LANDFILL DESIGN
                                        129   F41624-03-D-8620-30-      VERSAR, INC.                      INCREASES DUE TO CHANGES-TIME AND       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $214,161.00       $214,161.00       $0.00               CEFMS CONSTRUCTION
                                              0001AC                                                      MATERIALS OR LABOR HOURS AND REVISED                                                                                                        10/6/2006
                                                                                                          SOW
                                        130   F41624-03-D-8620-30-      VERSAR, INC.                      INCREASES DUE TO CHANGES-TIME AND       C-ICDC - FACILITIES CONSTRUCTION            $136,500.00       $136,500.00       $0.00               CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 241 of 529




                                              0001AE                                                      MATERIALS OR LABOR HOURS AND REVISED                                                                                                        10/6/2006
                                                                                                          SOW
                                        131   F41624-03-D-8620-30-      VERSAR, INC.                      INCREASES DUE TO CHANGES-TIME AND       C-BORDER ENFORCEMENT CONSTRUCTION           $96,592.00        $96,592.00        $0.00               CEFMS CONSTRUCTION
                                              0001AF                                                      MATERIALS OR LABOR HOURS AND REVISED                                                                                                        10/6/2006
                                                                                                          SOW
                                        132   F41624-03-D-8620-30-      VERSAR, INC.                      INCREASES DUE TO CHANGES-TIME AND       C-POLICE ASSISTANCE CONSTRUCTION            $191,340.00       $191,340.00       $0.00               CEFMS CONSTRUCTION
                                              0001AG                                                      MATERIALS OR LABOR HOURS AND REVISED                                                                                                        10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                                                                                          SOW
                                        133   F41624-03-D-8620-30-      VERSAR, INC.                      INCREASES DUE TO CHANGES-TIME AND       C-BORDER ENFORCEMENT CONSTRUCTION           $77,130.00        $77,130.00        $0.00               CEFMS CONSTRUCTION
                                              0001AH                                                      MATERIALS OR LABOR HOURS AND REVISED                                                                                                        10/6/2006




I D-
                                                                                                                                                                                                                                                                                Appendix D




                                                                                                          SOW
                                                          #     Award Number           Contractor     Description                              Work Item                                  Obligated     Expended      Undelivered   Source
                                                          134   F41624-03-D-8620-30-   VERSAR, INC.   INCREASES DUE TO CHANGES-TIME AND        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $23,951.00    $23,951.00    $0.00         CEFMS CONSTRUCTION
                                                                0002AC                                MATERIALS OR LABOR HOURS AND SOW                                                                                              10/6/2006
                                                          135   F41624-03-D-8620-30-   VERSAR, INC.   INCREASES DUE TO CHANGES-TIME AND        C-POLICE ASSISTANCE CONSTRUCTION           $121,650.00   $121,650.00   $0.00         CEFMS CONSTRUCTION
                                                                0002AD                                MATERIALS OR LABOR HOURS AND REVISED                                                                                          10/6/2006
                                                                                                      SOW
                                                          136   F41624-03-D-8620-30-   VERSAR, INC.   INCREASES DUE TO CHANGES-TIME AND        C-ICDC - FACILITIES CONSTRUCTION           $136,500.00   $136,500.00   $0.00         CEFMS CONSTRUCTION
                                                                0002AE                                MATERIALS OR LABOR HOURS AND REVISED                                                                                          10/6/2006
                                                                                                      SOW
                                                          137   F41624-03-D-8620-30-   VERSAR, INC.   INCREASES DUE TO CHANGES-TIME AND        C-BORDER ENFORCEMENT CONSTRUCTION          $60,405.00    $60,405.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                         Appendix D


                                                                0002AF                                MATERIALS OR LABOR HOURS AND REVISED                                                                                          10/6/2006
                                                                                                      SOW
                                                          138   F41624-03-D-8620-30-   VERSAR, INC.   INCREASE DUE TO CHANGES-TIME AND         C-POLICE ASSISTANCE CONSTRUCTION           $128,100.00   $128,100.00   $0.00         CEFMS CONSTRUCTION
                                                                0002AG                                MATERIALS OR LABOR HOURS AND REVISED                                                                                          10/6/2006
                                                                                                      SOW
                                                          139   F41624-03-D-8620-30-   VERSAR, INC.   BASE SPT FOR TADJI                       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $607,500.00   $607,500.00   $0.00         CEFMS CONSTRUCTION
                                                                0003AA                                                                                                                                                              10/6/2006
                                                          140   F41624-03-D-8620-30-   VERSAR, INC.   LOGISTICS SPT FOR TADJI BASE             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $412,500.00   $412,500.00   $0.00         CEFMS CONSTRUCTION
                                                                0003AB                                                                                                                                                              10/6/2006
                                                          141   F41624-03-D-8620-30-   VERSAR, INC.   INCREASES DUE TO CHANGES-TIME AND        C-ICDC - FACILITIES CONSTRUCTION           $84,000.00    $84,000.00    $0.00         CEFMS CONSTRUCTION
                                                                0003AE                                MATERIALS OR LABOR HOURS AND REVISED                                                                                          10/6/2006
                                                                                                      SOW




D- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                          142   F4162403-D-8620-30-    VERSAR, INC.   INCREASE INVESTIGATION, ASSESSMENT,      C-BORDER ENFORCEMENT CONSTRUCTION          $225,000.00   $225,000.00   $0.00         CEFMS CONSTRUCTION
                                                                0003AF                                SURVEY AND ANALYSIS                                                                                                           10/6/2006
                                                          143   F41624-03-D-8620-30-   VERSAR, INC.   INCREASE IN INVESTIGATION, ASSESSMENT,   C-BORDER ENFORCEMENT CONSTRUCTION          $214,140.00   $214,140.00   $0.00         CEFMS CONSTRUCTION
                                                                0003AH                                SURVEY & ANALYSIS                                                                                                             10/6/2006
                                                          144   F41624-03-D-8620-30-   VERSAR, INC.   LOGISTICAL SPT FOR TADJI BASE            C-POLICE ASSISTANCE CONSTRUCTION           $750,000.00   $750,000.00   $0.00         CEFMS CONSTRUCTION
                                                                0003BA                                                                                                                                                              10/6/2006
                                                          145   F41624-03-D-8620-30-   VERSAR, INC.   LOGISTICAL SPT FOR TADJI BASE            C-ICDC - FACILITIES CONSTRUCTION           $674,971.00   $674,971.00   $0.00         CEFMS CONSTRUCTION
                                                                0003CA                                                                                                                                                              10/6/2006
                                                          146   F41624-03-D-8620-30-   VERSAR, INC.   INCREASES DUE TO CHANGES-TIME AND        C-ICDC - FACILITIES CONSTRUCTION           $89,250.00    $89,250.00    $0.00         CEFMS CONSTRUCTION
                                                                0004AE                                MATERIALS OR LABOR HOURS AND REVISED                                                                                          10/6/2006
                                                                                                      SOW
                                                          147   F41624-03-D-8620-30-   VERSAR, INC.   INCREASES DUE TO CHANGES-TIME AND        C-ICDC - FACILITIES CONSTRUCTION           $116,901.00   $116,901.00   $0.00         CEFMS CONSTRUCTION
                                                                0005AE                                MATERIALS OR LABOR HOURS AND REVISED                                                                                          10/6/2006
                                                                                                      SOW
                                                          148   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $7,500.00     $7,500.00     $0.00         CEFMS CONSTRUCTION
                                                                0001AA                                                                                                                                                              10/6/2006
                                                          149   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $11,438.00    $11,438.00    $0.00         CEFMS CONSTRUCTION
                                                                0001AB                                                                                                                                                              10/6/2006
                                                          150   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $7,500.00     $7,500.00     $0.00         CEFMS CONSTRUCTION
                                                                0001AC                                                                                                                                                              10/6/2006
                                                          151   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $15,000.00    $15,000.00    $0.00         CEFMS CONSTRUCTION
                                                                0001AD                                                                                                                                                              10/6/2006
                                                          152   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $45,177.64    $45,177.64    $0.00         CEFMS CONSTRUCTION
                                                                0001AE                                                                                                                                                              10/6/2006
                                                          153   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-ICDC - FACILITIES CONSTRUCTION           $78,357.00    $78,357.00    $0.00         CEFMS CONSTRUCTION
                                                                0002AA                                                                                                                                                              10/6/2006
                                                          154   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-ICDC - FACILITIES CONSTRUCTION           $26,250.00    $26,250.00    $0.00         CEFMS CONSTRUCTION
                                                                0002AB                                                                                                                                                              10/6/2006
                                                          155   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-ICDC - FACILITIES CONSTRUCTION           $7,500.00     $7,500.00     $0.00         CEFMS CONSTRUCTION
                                                                0002AC                                                                                                                                                              10/6/2006
                                                          156   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-ICDC - FACILITIES CONSTRUCTION           $22,500.00    $22,500.00    $0.00         CEFMS CONSTRUCTION
                                                                0002AD                                                                                                                                                              10/6/2006
                                                          157   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-POLICE ASSISTANCE CONSTRUCTION           $79,281.00    $79,281.00    $0.00         CEFMS CONSTRUCTION
                                                                0003AA                                                                                                                                                              10/6/2006
                                                          158   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-POLICE ASSISTANCE CONSTRUCTION           $84,000.00    $84,000.00    $0.00         CEFMS CONSTRUCTION
                                                                0003AB                                                                                                                                                              10/6/2006
                                                          159   F41624-03-D-8620-44-   VERSAR, INC.   INVESTIGATION, ASSESSMENT, SURVEY AND    C-BORDER ENFORCEMENT CONSTRUCTION          $62,807.00    $62,807.00    $0.00         CEFMS CONSTRUCTION
                                                                0003AC                                ANALYSIS                                                                                                                      10/6/2006
                                                          160   F41624-03-D-8620-44-   VERSAR, INC.   INVESTIGATION, ASSESSMENT, SURVEY AND    C-BORDER ENFORCEMENT CONSTRUCTION          $45,750.00    $45,750.00    $0.00         CEFMS CONSTRUCTION
                                                                0003AD                                ANALYSIS                                                                                                                      10/6/2006
                                                          161   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $20,250.00    $20,250.00    $0.00         CEFMS CONSTRUCTION
                                                                0004AA                                                                                                                                                              10/6/2006
                                                          162   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,770.00     $1,770.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 242 of 529




                                                                0004AB                                                                                                                                                              10/6/2006
                                                          163   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,389.36     $1,389.36     $0.00         CEFMS CONSTRUCTION
                                                                0004AC                                                                                                                                                              10/6/2006
                                                          164   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $2,520.00     $2,520.00     $0.00         CEFMS CONSTRUCTION
                                                                0004AD                                                                                                                                                              10/6/2006
                                                          165   F41624-03-D-8620-44-   VERSAR, INC.   MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $2,190.00     $2,190.00     $0.00         CEFMS CONSTRUCTION
                                                                0004AE                                                                                                                                                              10/6/2006
                                        #     Award Number             Contractor                       Description                              Work Item                                  Obligated        Expended         Undelivered     Source
                                        166   F41624-03-D-8620-44-     VERSAR, INC.                     MISC                                     C-BORDER ENFORCEMENT CONSTRUCTION          $164,400.00      $164,400.00      $0.00           CEFMS CONSTRUCTION
                                              0006AA                                                                                                                                                                                          10/6/2006
                                        167   F41624-03-D-8620-44-     VERSAR, INC.                     MISC                                     C-BORDER ENFORCEMENT CONSTRUCTION          $51,000.00       $51,000.00       $0.00           CEFMS CONSTRUCTION
                                              0006AB                                                                                                                                                                                          10/6/2006
                                        168   F41624-03-D-8620-44-     VERSAR, INC.                     MISC                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $15,000.00       $15,000.00       $0.00           CEFMS CONSTRUCTION
                                              0008AA                                                                                                                                                                                          10/6/2006
                                        169   F41624-03-D-8620-44-     VERSAR, INC.                     AZ ZUBAR EOD SCHOOL                      C-ICDC - FACILITIES CONSTRUCTION           $46,360.00       $46,360.00       $0.00           CEFMS CONSTRUCTION
                                              0008AB                                                                                                                                                                                          10/6/2006
                                        170   F41624-03-D-8620-44-     VERSAR, INC.                     SM-842 MOSUL & NORTHERN POLICE STATIONSC-POLICE ASSISTANCE CONSTRUCTION             $27,495.00       $27,495.00       $0.00           CEFMS CONSTRUCTION
                                              0008AC                                                                                                                                                                                          10/6/2006
                                        171   F41624-03-D-8620-44-     VERSAR, INC.                     MISC                                     C-ICDC - FACILITIES CONSTRUCTION           $10,029.00       $10,029.00       $0.00           CEFMS CONSTRUCTION
                                              0009AA                                                                                                                                                                                          10/6/2006
                                        172   F41624-03-D-8620-55-     VERSAR, INC.                     SM 905 AFCEE FEE FOR PC 27000            C-ICDC - FACILITIES CONSTRUCTION           $156,002.00      $0.00            $156,002.00     CEFMS CONSTRUCTION
                                              0311AL                                                                                                                                                                                          10/6/2006
                                        173   F41624-03-D-8620-55-     VERSAR, INC.                     SM 903 AFCEE FEE FOR PC 10000            C-POLICE ASSISTANCE CONSTRUCTION           $47,713.13       $0.00            $47,713.13      CEFMS CONSTRUCTION
                                              0312AM                                                                                                                                                                                          10/6/2006
                                        174   F41624-03-D-8620-55-     VERSAR, INC.                     SM 904 AFCEE FEE FOR PC 20000            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $6,678.41        $0.00            $6,678.41       CEFMS CONSTRUCTION
                                              0313AN                                                                                                                                                                                          10/6/2006
                                        175   F41624-03-D-8620-55-     VERSAR, INC.                     *URI#38795* AFCEE FEES FOR RADAR FOR     C-AIRPORT CONSTRUCTION                     $169,500.00      $0.00            $169,500.00     CEFMS CONSTRUCTION
                                              0314AP                                                    BASRAH INT’L AIRPORT                                                                                                                  10/6/2006
                                        176   F41624-03-D-8620-55-     VERSAR, INC.                     *URI#13697* AFCEE FEE FOR MIPR           C-POTABLE WATER CONSTRUCTION               $2,311.00        $0.00            $2,311.00       CEFMS CONSTRUCTION
                                              0315AQ                                                    W915WE62578962                                                                                                                        10/6/2006
                                        177   F41624-03-D-8620-55-     VERSAR, INC.                     *URI#29415* AFCEE FEE                    C-SOLID WASTE MANAGEMENT CONSTRUCTION      $248.12          $0.00            $248.12         CEFMS CONSTRUCTION
                                              0316AR                                                                                                                                                                                          10/6/2006
                                        178   F41624-03-D-8620-55-     VERSAR, INC.                     *URI#39050* SM 900 BAGHDAD POLICE        C-POLICE ASSISTANCE CONSTRUCTION           $36,884.35       $0.00            $36,884.35      CEFMS CONSTRUCTION
                                              312AM                                                     COLLEGE - CTC - PAVING                                                                                                                10/6/2006
                                        179   F41624-03-D-8620-55-314AP VERSAR, INC.                    *URI#38791* AFCEE FEE FOR BIA WATER      C-AIRPORT CONSTRUCTION                     $41,686.61       $0.00            $41,686.61      CEFMS CONSTRUCTION
                                                                                                        SYSTEM IMPROVEMENTS                                                                                                                   10/6/2006
                                        180   F41624-03-D-8620-55-     VERSAR, INC.                     *URI#26224* AFCEE FEE ASSOCIATED WITH    C-POTABLE WATER CONSTRUCTION               $58,930.48       $0.00            $58,930.48      CEFMS CONSTRUCTION
                                              315AQ                                                     MIPR W915WE62204594                                                                                                                   10/6/2006
                                        181   F41624-03-D-8620-55-     VERSAR, INC.                     SM0647 AFCEE FEE FOR AL RASHEED BRIGADE C-ICDC - FACILITIES CONSTRUCTION            $88,396.00       $88,396.00       $0.00           CEFMS CONSTRUCTION
                                              AA001                                                     SET                                                                                                                                   10/6/2006
                                        182   F41624-03-D-8620-55-     VERSAR, INC.                     SM-509 AFCEE FEE FOR NEW BASE AT INDIA   C-ICDC - FACILITIES CONSTRUCTION           $85,714.00       $85,714.00       $0.00           CEFMS CONSTRUCTION
                                              AA002                                                     BASE                                                                                                                                  10/6/2006
                                        183   F41624-03-D-8620-55-     VERSAR, INC.                     *URI#24186* AFCEE FEE(1.5%)              C-POTABLE WATER CONSTRUCTION               $12,523.41       $12,523.41       $0.00           CEFMS CONSTRUCTION
                                              AH001                                                                                                                                                                                           10/6/2006
                                        184   F41624-03-D-8620-55-AJ001 VERSAR, INC.                    AFCEE FEE FOR SM-663 BASRAH HANGAR       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $8,329.00        $8,329.00        $0.00           CEFMS CONSTRUCTION
                                                                                                        PROJECT                                                                                                                               10/6/2006
                                        185   FA8721-05-C-0001-NA-     THE MITRE CORPORATION            EQUIPMENT AND ACCESSMENT OF IAF          NC-ICDC - EQUIPMENT NON-CONSTRUCTION       $40,000.00       $39,852.46       $147.54         CEFMS NON-CONSTRUCTION
                                              0001SX                                                                                                                                                                                          10/6/2006
                                        186   FA8771-05-F-8948-NA-1    IRAQI CONTRACTOR - 4389          MAINSTREAM EXPANDABLE MINI TOWER        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $5,640.00        $5,640.00        $0.00           CEFMS CONSTRUCTION
                                                                                                        DESK TOP; 17” FLAT PANEL ANALOG DISPLAY                                                                                               10/6/2006
                                        187   FA8771-05-F-8949-NA-1    IRAQI CONTRACTOR - 4389          MAINSTREAM EXPANDABLE MINI TOWER         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $3,455.00        $3,455.00        $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                        188   FA8771-05-F-8949-NA-2    IRAQI CONTRACTOR - 4389          17” FLAT PANEL DISPLAY                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,245.00        $1,245.00        $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                        189   FA8771-05-F-8967-NA-1    DELL MARKETING L.P.              COMPUTER EQUIPMENT (BPA#FA8771-05-A-     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $3,537.90        $3,537.90        $0.00           CEFMS CONSTRUCTION
                                                                                                        608, QEB05-02)                                                                                                                        10/6/2006
                                        190   FA8901-05-F-0005-NA-1    DELL MARKETING L.P.              AF/NC PROJECT 2003 WIN32                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $2,949.12        $2,949.12        $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                        191   FA8903-04-8676-15-0001AA SHAW ENVIRONMENTAL, INC          NEW BRIGADE A-KASIK MILITARY BASE        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $19,491,301.00   $19,491,301.00   $0.00           CEFMS CONSTRUCTION
                                                                                                        (PHASE III)                                                                                                                           10/6/2006
                                        192   FA8903-04-8676-15-0001AB SHAW ENVIRONMENTAL, INC          COST TO COMPLETE WORK AT AL KASIK        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $3,697,772.00    $3,697,772.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                        193   FA8903-04-8676-15-0001AC SHAW ENVIRONMENTAL, INC          INCREASE CEILING AMOUNT FOR COST TO      C-ICDC - FACILITIES CONSTRUCTION           $1,116,439.00    $817,014.48      $299,424.52     CEFMS CONSTRUCTION
                                                                                                        COMPLETE AND PERFORMANCE EXTENSION                                                                                                    10/6/2006
                                                                                                        AND REVISED SOW
                                        194   FA8903-04-D-8669-25-     AMEC EARTH & ENVIRONMENTAL, INC RECONSTRUCT DINING FACILITY AT AL KASIK   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $802,124.31      $0.00            $802,124.31     CEFMS CONSTRUCTION
                                              0001AA                                                                                                                                                                                          10/6/2006
                                        195   FA8903-04-D-8669-25-     AMEC EARTH & ENVIRONMENTAL, INC INCORPORATE REVISED SOW AND INCREASE      C-ICDC - FACILITIES CONSTRUCTION           $679,705.00      $679,705.00      $0.00           CEFMS CONSTRUCTION
                                              0001AB                                                   FOR SUPPLIES AND SERVICES                                                                                                              10/6/2006
                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 243 of 529




                                        196   FA8903-04-D-8669-25-     AMEC EARTH & ENVIRONMENTAL, INC REVISES SOW, INCREASES CEILING AMT,       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $762,484.00      $762,484.00      $0.00           CEFMS CONSTRUCTION
                                              0001AC                                                   EXTENDS POP & CITES NEW PRAC                                                                                                           10/6/2006
                                        197   FA8903-04-D-8669-25-     AMEC EARTH & ENVIRONMENTAL, INC INCREASE FUNDING, REVISED SOW, EXTEND     C-ICDC - FACILITIES CONSTRUCTION           $4,928,190.00    $4,864,441.00    $63,749.00      CEFMS CONSTRUCTION
                                              0002AB                                                   PERIOD OF PERFORMANCE                                                                                                                  10/6/2006
                                        198   FA8903-04-D-8669-25-1    AMEC EARTH & ENVIRONMENTAL, INC SM-006 RECONSTRUCT DINING FACILITY AT AL C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $998,963.00      $998,963.00      $0.00           CEFMS CONSTRUCTION
                                                                                                       KASIK MILITARY BASE                                                                                                                    10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        199   FA8903-04-D-8669-27-1    AMEC EARTH & ENVIRONMENTAL, INC IRAQI POLICE FACILITIES CONSTRUCTION AT   C-POLICE ASSISTANCE CONSTRUCTION           $43,950,634.00   $41,679,290.20   $2,271,343.80   CEFMS CONSTRUCTION
                                                                                                       TADJI                                                                                                                                  10/6/2006




I D-
                                                                                                                                                                                                                                                                       Appendix D
                                                          #     Award Number              Contractor                       Description                               Work Item                                    Obligated        Expended         Undelivered     Source
                                                          200   FA8903-04-D-8669-28-1     AMEC EARTH & ENVIRONMENTAL, INC CONSTRUCT, RENOVATE AND REPAIR TADJI       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $35,746,440.00   $31,875,374.55   $3,871,065.45   CEFMS CONSTRUCTION
                                                                                                                          ARMY DEPOT IRAQ                                                                                                                           10/6/2006
                                                          201   FA8903-04-D-8669-28-502   AMEC EARTH & ENVIRONMENTAL, INC POLICE TRAINING AND TECHNICAL ASSISTANCEC-POLICE ASSISTANCE CONSTRUCTION                $8,540,000.00    $8,540,000.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                          202   FA8903-04-D-8669-28-503   AMEC EARTH & ENVIRONMENTAL, INC POLICE TRAINING AND TECHNICAL ASSISTANCEC-POLICE ASSISTANCE CONSTRUCTION                $854,000.00      $854,000.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                          203   FA8903-04-D-8669-28-504   AMEC EARTH & ENVIRONMENTAL, INC POLICE TRAINING AND TECHNICAL ASSISTANCEC-POLICE ASSISTANCE CONSTRUCTION                $4,493,346.00    $4,493,346.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                          204   FA8903-04-D-8669-5-6      AMEC EARTH & ENVIRONMENTAL, INC TADJI ARMY AVIATION BASE TADJI IRAQ        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $23,393,753.99   $23,393,753.99   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                             Appendix D


                                                                                                                                                                                                                                                                    10/6/2006
                                                          205   FA8903-04-D-8669-6-       AMEC EARTH & ENVIRONMENTAL, INC FROM TO# 05 BASIC CONTRACT SM-009 ACRN C-NEW IRAQI ARMY FACILITIES CONSTRUCTION         $469,806.01      $469,806.01      $0.00           CEFMS CONSTRUCTION
                                                                0001AA                                                    AA- TADJI ARMY AVIATION BASE                                                                                                              10/6/2006
                                                          206   FA8903-04-D-8669-6-       AMEC EARTH & ENVIRONMENTAL, INC SEE TO# 05 FOR BASIC; MOD 1 SM-009 TADJI   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $2,299,999.00    $2,168,796.87    $131,202.13     CEFMS CONSTRUCTION
                                                                0001AB                                                    DIV HQ AND SUPPORT FACILITIES                                                                                                             10/6/2006
                                                          207   FA8903-04-D-8669-6-       AMEC EARTH & ENVIRONMENTAL, INC NEW REVISED SOW DTD 3 FEB 05 TO            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $5,288,475.00    $5,288,475.00    $0.00           CEFMS CONSTRUCTION
                                                                0001AC                                                    COMPLETION DATE 9 SEP 05 (LINE 1 OF 2 ON                                                                                                  10/6/2006
                                                                                                                          PRAC)
                                                          208   FA8903-04-D-8669-6-       AMEC EARTH & ENVIRONMENTAL, INC NEW SOW                                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $160,819.00      $0.00            $160,819.00     CEFMS CONSTRUCTION
                                                                0002AB                                                                                                                                                                                              10/6/2006
                                                          209   FA8903-04-D-8669-6-       AMEC EARTH & ENVIRONMENTAL, INC NEW REVISED SOW DTD 3 FEB 05 TO            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $79,716.00       $79,716.00       $0.00           CEFMS CONSTRUCTION
                                                                0002AC                                                    COMPLETION DATE 9 SEP 05 (LINE 2 OF 2 ON                                                                                                  10/6/2006




D- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                          PRAC)
                                                          210   FA8903-04-D-8669-6-504    AMEC EARTH & ENVIRONMENTAL, INC REVISE SOW DATED 03FEB05                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $173,081.00      $173,081.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                          211   FA8903-04-D-8670-215-     CH2M HILL/PARSONS, A JOINT       CONSTRUCT DIV HQ, SUPPORT BATTALIIONS, C-NEW IRAQI ARMY FACILITIES CONSTRUCTION        $999,999.00      $999,999.00      $0.00           CEFMS CONSTRUCTION
                                                                0005AB                    VENTURE                          IRAQI NAT’L GUARD BAT, SOUTHERN BRIGADE                                                                                                  10/6/2006
                                                                                                                           IRAQ
                                                          212   FA8903-04-D-8672-11-      ENVIRONMENTAL CHEMICAL           REPAIR SCHOOLS GOVERNORATE OF             C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $24,897,163.16   $24,897,163.16   $0.00           CEFMS CONSTRUCTION
                                                                0001AA                    CORPORATION                      MUTHANNA, THI-QAR, MISSAN AND WASSIT      CONSTRUCTION                                                                                   10/6/2006
                                                          213   FA8903-04-D-8672-11-      ENVIRONMENTAL CHEMICAL           REVISED SOW: EXTEND FIELD PERFORMANCE     C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $237,849.89      $237,849.89      $0.00           CEFMS CONSTRUCTION
                                                                0001AC                    CORPORATION                      AND ADD INVOICE INSTRUCTIONS              CONSTRUCTION                                                                                   10/6/2006
                                                          214   FA8903-04-D-8672-11-      ENVIRONMENTAL CHEMICAL           RENOVATE MINISTRY OF ENVIRONMENT HQ       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,888,142.08    $3,888,142.08    $0.00           CEFMS CONSTRUCTION
                                                                0002AB                    CORPORATION                      BLDG, IRAQ                                CONSTRUCTION                                                                                   10/6/2006
                                                          215   FA8903-04-D-8672-11-      ENVIRONMENTAL CHEMICAL           RENOVATE MINISTRY OF ENVIRONMENT HQ       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $218,847.28      $218,847.28      $0.00           CEFMS CONSTRUCTION
                                                                0003AB                    CORPORATION                      BLDG, IRAQ                                CONSTRUCTION                                                                                   10/6/2006
                                                          216   FA8903-04-D-8672-16-1     ENVIRONMENTAL CHEMICAL           CONSTRUCTION                              C-ICDC - FACILITIES CONSTRUCTION             $38,241,721.00   $38,215,649.66   $26,071.34      CEFMS CONSTRUCTION
                                                                                          CORPORATION                                                                                                                                                               10/6/2006
                                                          217   FA8903-04-D-8672-16-2     ENVIRONMENTAL CHEMICAL           MOD 01 COREECTION                         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $594,001.00      $438,449.45      $155,551.55     CEFMS CONSTRUCTION
                                                                                          CORPORATION                                                                                                                                                               10/6/2006
                                                          218   FA8903-04-D-8672-16-4     ENVIRONMENTAL CHEMICAL           PLACING FUNDS ON CONTRACT FROM MOD1 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION           $3,861.00        $0.00            $3,861.00       CEFMS CONSTRUCTION
                                                                                          CORPORATION                                                                                                                                                               10/6/2006
                                                          219   FA8903-04-D-8672-17-      ENVIRONMENTAL CHEMICAL           INCORPORATE REVISED SOW DTD 21SEP2006     NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $96,528.00       $95,595.99       $932.01         CEFMS NON-CONSTRUCTION
                                                                0001AD                    CORPORATION                                                                                                                                                               10/6/2006
                                                          220   FA8903-04-D-8672-17-      ENVIRONMENTAL CHEMICAL           CHANGE SOW, INCREASE CEILING AMOUNT,      C-BORDER ENFORCEMENT CONSTRUCTION            $14,397,215.00   $14,378,283.75   $18,931.25      CEFMS CONSTRUCTION
                                                                001AB                     CORPORATION                      EXTEND PERIOD OF PERFORMANCE                                                                                                             10/6/2006
                                                          221   FA8903-04-D-8672-17-      ENVIRONMENTAL CHEMICAL           POLICY ACADEMY AT AL KUT                  C-POLICE ASSISTANCE CONSTRUCTION             $3,163,275.00    $0.00            $3,163,275.00   CEFMS CONSTRUCTION
                                                                0506AF                    CORPORATION                                                                                                                                                               10/6/2006
                                                          222   FA8903-04-D-8672-17-1     ENVIRONMENTAL CHEMICAL           AL KUT REGIONAL SAFETY ACADEMY            C-POLICE ASSISTANCE CONSTRUCTION             $7,515,177.00    $7,412,732.30    $102,444.70     CEFMS CONSTRUCTION
                                                                                          CORPORATION                      FACILITIES IRAQ                                                                                                                          10/6/2006
                                                          223   FA8903-04-D-8672-18-1     ENVIRONMENTAL CHEMICAL           CAMP INDIA FACILITIES IRAQ                C-ICDC - FACILITIES CONSTRUCTION             $53,840,907.00   $52,795,161.69   $1,045,745.31   CEFMS CONSTRUCTION
                                                                                          CORPORATION                                                                                                                                                               10/6/2006
                                                          224   FA8903-04-D-8672-19-      ENVIRONMENTAL CHEMICAL           REPAIR AND REPLACE 50 SCHOOLS IN THE      C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,808,185.00    $3,714,011.83    $94,173.17      CEFMS CONSTRUCTION
                                                                0001AA                    CORPORATION                      IRAQI GOVERNORATES                        CONSTRUCTION                                                                                   10/6/2006
                                                          225   FA8903-04-D-8672-19-1     ENVIRONMENTAL CHEMICAL           REPAIR AND REPLACE 50 SCHOOLS IN THE      C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,097,723.00    $3,097,723.00    $0.00           CEFMS CONSTRUCTION
                                                                                          CORPORATION                      IRAQI GOVERNORATES                        CONSTRUCTION                                                                                   10/6/2006
                                                          226   FA8903-04-D-8672-20-      ENVIRONMENTAL CHEMICAL           HAMMAN AL ALIL NIRTCO ARMY BASE           C-ICDC - FACILITIES CONSTRUCTION             $9,160,750.00    $9,078,178.88    $82,571.12      CEFMS CONSTRUCTION
                                                                0001AA                    CORPORATION                      CONSTRUCTION                                                                                                                             10/6/2006
                                                          227   FA8903-04-D-8672-20-      ENVIRONMENTAL CHEMICAL           INCREASE $6,849,208 - REVISED SOW; ADDED C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $6,849,208.00    $6,804,169.64    $45,038.36      CEFMS CONSTRUCTION
                                                                0001AB                    CORPORATION                      CONTRACTOR ACQUIRED PROPERTY                                                                                                             10/6/2006
                                                          228   FA8903-04-D-8672-22-      ENVIRONMENTAL CHEMICAL           REVISED SOW, INCREASED FUNDING,           C-ICDC - FACILITIES CONSTRUCTION             $18,847,643.00   $18,847,643.00   $0.00           CEFMS CONSTRUCTION
                                                                0001AA                    CORPORATION                      EXTENDED PERIOD OF PERFORMANCE                                                                                                           10/6/2006
                                                          229   FA8903-04-D-8672-22-      ENVIRONMENTAL CHEMICAL           HABBANIYAH PH II UTILITIES UPGRADE        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $5,021,259.00    $3,571,259.00    $1,450,000.00   CEFMS CONSTRUCTION
                                                                0001AB                    CORPORATION                                                                                                                                                               10/6/2006
                                                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 244 of 529




                                                          230   FA8903-04-D-8672-23-1     ENVIRONMENTAL CHEMICAL           CONSTRUCTION EFFORTS - IAW SOW            C-BORDER ENFORCEMENT CONSTRUCTION            $2,475,393.99    $2,475,393.99    $0.00           CEFMS CONSTRUCTION
                                                                                          CORPORATION                                                                                                                                                               10/6/2006
                                                          231   FA8903-04-D-8672-24-      ENVIRONMENTAL CHEMICAL           RENOVATE POLICE STATIONS IRAQ PROJECT     C-POLICE ASSISTANCE CONSTRUCTION             $333,000.00      $0.00            $333,000.00     CEFMS CONSTRUCTION
                                                                0005AB                    CORPORATION                      NUMBER SF-56                                                                                                                             10/6/2006
                                                          232   FA8903-04-D-8672-3-       ENVIRONMENTAL CHEMICAL           CONTRACTOR ACQUIRED PROPERTY AND          C-ICDC - FACILITIES CONSTRUCTION             $7,676,506.00    $7,240,651.94    $435,854.06     CEFMS CONSTRUCTION
                                                                0001AC                    CORPORATION                      REVISED SOW                                                                                                                              10/6/2006
                                        #     Award Number              Contractor                      Description                              Work Item                                    Obligated        Expended         Undelivered     Source
                                        233   FA8903-04-D-8672-3-       ENVIRONMENTAL CHEMICAL          CONTRACTOR ACQUIRED PROPERTY AND         C-ICDC - FACILITIES CONSTRUCTION             $131,827.00      $0.00            $131,827.00     CEFMS CONSTRUCTION
                                              0003AC                    CORPORATION                     REVISED SOW                                                                                                                             10/6/2006
                                        234   FA8903-04-D-8672-3-       ENVIRONMENTAL CHEMICAL          EXTEND PERIOD OF PERF & EXTEND FIELD     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $118,000.00      $0.00            $118,000.00     CEFMS CONSTRUCTION
                                              0005AC                    CORPORATION                     PERFORMANCE DATE FOR CLIN 0005                                                                                                          10/6/2006
                                        235   FA8903-04-D-8672-3-5      ENVIRONMENTAL CHEMICAL          NEW BRIGADE KIRKUK MILITARY BASE         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $50,297,145.00   $50,186,808.52   $110,336.48     CEFMS CONSTRUCTION
                                                                        CORPORATION                     - KIRKUK - IRAQ                                                                                                                         10/6/2006
                                        236   FA8903-04-D-8672-3-502    ENVIRONMENTAL CHEMICAL          SM-005 REV 1 NEW BRIGADE KIRKUK          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $13,199,923.00   $12,612,383.32   $587,539.68     CEFMS CONSTRUCTION
                                                                        CORPORATION                     MILITARY                                                                                                                                10/6/2006
                                        237   FA8903-04-D-8672-6-       ENVIRONMENTAL CHEMICAL          SM-029 KMTB UTILITY MASTER               C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $6,155,119.00    $5,911,469.94    $243,649.06     CEFMS CONSTRUCTION
                                              0001AB                    CORPORATION                     PLAN GENERATORS AND WATERLINE                                                                                                           10/6/2006
                                                                                                        CONSTRUCTION
                                        238   FA8903-04-D-8672-6-       ENVIRONMENTAL CHEMICAL          KIRKUSH MILITARY TRAINING BASE (KMTB),   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $21,957,609.00   $21,817,901.64   $139,707.36     CEFMS CONSTRUCTION
                                              0005AA                    CORPORATION                     KIRKUSH, IRAQ                                                                                                                           10/6/2006
                                        239   FA8903-04-D-8672-8-       ENVIRONMENTAL CHEMICAL          RENOV & CONSTRUCT PERMANENT UTILITIES    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $34,385,764.00   $34,385,764.00   $0.00           CEFMS CONSTRUCTION
                                              0001AA                    CORPORATION                     AN NUMANIYAH MILITARY BASE                                                                                                              10/6/2006
                                        240   FA8903-04-D-8672-8-2      ENVIRONMENTAL CHEMICAL          INCREASE CEILING AMOUNT                  C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $4,119,999.00    $3,982,458.05    $137,540.95     CEFMS CONSTRUCTION
                                                                        CORPORATION                                                                                                                                                             10/6/2006
                                        241   FA8903-04-D-8672-8-3      ENVIRONMENTAL CHEMICAL          INCREASE DUE TO REVISED STATEMENT OF     C-POLICE ASSISTANCE CONSTRUCTION             $19,829,379.00   $19,288,223.95   $541,155.05     CEFMS CONSTRUCTION
                                                                        CORPORATION                     WORK                                                                                                                                    10/6/2006
                                        242   FA8903-04-D-8675-1-       PARSONS GLOBAL SERVICES, INC.   CLIN 502 RENOVATE TADJI MILITARY BASE    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $4,782,102.00    $4,782,102.00    $0.00           CEFMS CONSTRUCTION
                                              0001AB                                                    UTILITIES                                                                                                                               10/6/2006
                                        243   FA8903-04-D-8675-1-       PARSONS GLOBAL SERVICES, INC.   CLIN 503 RENOVATE TADJI MILITARY BASE    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $2,673,137.00    $2,673,137.00    $0.00           CEFMS CONSTRUCTION
                                              0003AC                                                                                                                                                                                            10/6/2006
                                        244   FA8903-04-D-8675-1-4      PARSONS GLOBAL SERVICES, INC.   AMENDMENT TO ADD FUNDING FOR SUPPORT C-NEW IRAQI ARMY FACILITIES CONSTRUCTION         $70,000.00       $70,000.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        245   FA8903-04-D-8675-1-5      PARSONS GLOBAL SERVICES, INC.   SUPPLIES/SERVICES IS CHANGED TO INCREASE C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $7,478.00        $7,478.00        $0.00           CEFMS CONSTRUCTION
                                                                                                        THE TASK ORDER AMOUNT                                                                                                                   10/6/2006
                                        246   FA8903-04-D-8676-62-      SHAW ENVIRONMENTAL, INC         CONSTRUCTION OF DBE ACADEMY              C-BORDER ENFORCEMENT CONSTRUCTION            $341,899.00      $326,898.50      $15,000.50      CEFMS CONSTRUCTION
                                              0001AA                                                                                                                                                                                            10/6/2006
                                        247   FA8903-04-D-8676-8-       SHAW ENVIRONMENTAL, INC         MOD# 2 RENOVATE AL KASIK MILITARY BASE C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $28,691,237.00   $28,691,237.00   $0.00           CEFMS CONSTRUCTION
                                              0001AB                                                                                                                                                                                            10/6/2006
                                        248   FA8903-04-D-8676-8-       SHAW ENVIRONMENTAL, INC         INCORPORATE REVISED SOW DTD 30 JUN 05 - C-ICDC - FACILITIES CONSTRUCTION              $3,492,910.00    $2,388,526.16    $1,104,383.84   CEFMS CONSTRUCTION
                                              0504AD                                                    EXTEND POP AND FIELD PERFORMANCE DATES                                                                                                  10/6/2006
                                        249   FA8903-04-D-8676-8-05AC-1 SHAW ENVIRONMENTAL, INC         INCREASE CEILING AMOUNT FOR COST TO    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $168,000.00      $168,000.00      $0.00           CEFMS CONSTRUCTION
                                                                                                        COMPLETE. ACRN #AC FUNDED FROM 2 MIPRS                                                                                                  10/6/2006
                                        250   FA8903-04-D-8676-8-05AC-2 SHAW ENVIRONMENTAL, INC         INCREASE CEILING AMOUNT FOR COST TO      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $13,140,067.00   $13,140,067.00   $0.00           CEFMS CONSTRUCTION
                                                                                                        COMPLETE. ACRN #AC FUNDED BY TWO                                                                                                        10/6/2006
                                                                                                        MIPRS
                                        251   FA8903-04-D-8677-17-      TETRA INTERNATIONAL, LLC        RENOVATE MINISTRY OF TRADE            C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR      $7,350,951.29    $7,350,951.29    $0.00           CEFMS CONSTRUCTION
                                              0001AA                                                    HEADQUARTERS BUILDINGS, BAGHDAD, IRAQ CONSTRUCTION                                                                                      10/6/2006
                                        252   FA8903-04-D-8677-26-      TETRA INTERNATIONAL, LLC        PLAN AND CONSTRUCT BRIGADE FACILITIES    C-ICDC - FACILITIES CONSTRUCTION             $41,361,224.00   $40,975,879.83   $385,344.17     CEFMS CONSTRUCTION
                                              0001AA                                                    FOR IRAQI NATIONAL GUARD                                                                                                                10/6/2006
                                        253   FA8903-04-D-8677-33-      TETRA INTERNATIONAL, LLC        WESTERN POE FORCE PROTECTION AND BOMB C-BORDER ENFORCEMENT CONSTRUCTION               $21,441.00       $13,468.15       $7,972.85       CEFMS CONSTRUCTION
                                              0501AA                                                    DAMAGE REPAIR                                                                                                                           10/6/2006
                                        254   FA8903-04-D-8677-33-      TETRA INTERNATIONAL, LLC        AKASHAT AND TRAFAWI SECTOR FORTS         C-BORDER ENFORCEMENT CONSTRUCTION            $1,303,425.00    $748,239.41      $555,185.59     CEFMS CONSTRUCTION
                                              0503AC                                                                                                                                                                                            10/6/2006
                                        255   FA8903-04-D-8677-33-      TETRA INTERNATIONAL, LLC        AKASHAT AND TRAFAWI SECTOR FORTS         C-BORDER ENFORCEMENT CONSTRUCTION            $9,635.00        $0.00            $9,635.00       CEFMS CONSTRUCTION
                                              0503AD                                                                                                                                                                                            10/6/2006
                                        256   FA8903-04-D-8677-33-1     TETRA INTERNATIONAL, LLC        INSTALL MEDICAL EQUIPMENT IN 11 BRIGADE C-BORDER ENFORCEMENT CONSTRUCTION             $4,503,998.00    $3,681,239.70    $822,758.30     CEFMS CONSTRUCTION
                                                                                                        CLINICS THROUGHOUT IRAQ                                                                                                                 10/6/2006
                                        257   FA8903-04-D-8677-33-      TETRA INTERNATIONAL, LLC        WESTERN BORDER FORTS                     C-BORDER ENFORCEMENT CONSTRUCTION            $3,050,000.00    $3,025,899.44    $24,100.56      CEFMS CONSTRUCTION
                                              5010AA                                                                                                                                                                                            10/6/2006
                                        258   FA8903-04-D-8677-34-3     TETRA INTERNATIONAL, LLC        INCREASE IN FUNDING FOR RENOVATION OF    C-POLICE ASSISTANCE CONSTRUCTION             $3,340,726.00    $1,833,000.00    $1,507,726.00   CEFMS CONSTRUCTION
                                                                                                        POLICE STATIONS                                                                                                                         10/6/2006
                                        259   FA8903-04-D-8678-45-      TOLTEST, INC.                   KARBALA IRRIGATION AND DRAINAGE          C-PUMP STATIONS AND GENERATORS CONSTRUCTION $3,416,979.00     $3,416,979.00    $0.00           CEFMS CONSTRUCTION
                                              0001AA                                                    PROBLEM                                                                                                                                 10/6/2006
                                        260   FA8903-04-D-8678-45-      TOLTEST, INC.                   PUMP STATION MANDALI                     C-PUMP STATIONS AND GENERATORS CONSTRUCTION $4,182,800.98     $4,182,800.98    $0.00           CEFMS CONSTRUCTION
                                              0002AA                                                                                                                                                                                            10/6/2006
                                        261   FA8903-04-D-8678-45-502   TOLTEST, INC.                   TASK ORDER WR-005                        C-PUMP STATIONS AND GENERATORS CONSTRUCTION $565,351.00       $169,138.21      $396,212.79     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        262   FA8903-04-D-8678-47-      TOLTEST, INC.                   SM-11 TRAINING BASE LOGISTIC CENTER      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $2,308,879.00    $2,308,879.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 245 of 529




                                              0001AA                                                                                                                                                                                            10/6/2006
                                        263   FA8903-04-D-8678-47-      TOLTEST, INC.                   SM-09 TRAINING BASE LOGISTIC CENTER      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $1,667,690.00    $1,561,997.85    $105,692.15     CEFMS CONSTRUCTION
                                              0002AA                                                                                                                                                                                            10/6/2006
                                        264   FA8903-04-D-8678-69-      TOLTEST, INC.                   IRBIL POLICE ACADEMY AND ZAHKO           FACILITIES REPAIR IRAQ                       $330,972.09      $330,972.09      $0.00           CEFMS CONSTRUCTION
                                              0001AA                                                    BARRACKS IRAQ                                                                                                                           10/6/2006
                                        265   FA8903-04-D-8678-69-2     TOLTEST, INC.                   17501 SJ-084 IRBIL AND ZAHKO             C-MNSTCI-PC13000-FACILITIES REPAIR           $117,027.91      $1,389.46        $115,638.45     CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                                                10/6/2006
                                        266   FA8903-04-D-8678-73-1     TOLTEST, INC.                   CONSTRUCTION BY TOLTEST, INC             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $21,017,439.00   $21,017,439.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006




I D-
                                                                                                                                                                                                                                                                     Appendix D
                                                           #     Award Number               Contractor                        Description                               Work Item                                    Obligated        Expended         Undelivered     Source
                                                           267   FA8903-04-D-8678-77-       TOLTEST, INC.                     PIPELINE FOR MANDILEE PUMP STATION        C-PUMP STATIONS AND GENERATORS CONSTRUCTION $14,493,886.00    $12,448,687.38   $2,045,198.62   CEFMS CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                                10/6/2006
                                                           268   FA8903-04-D-8678-85-1      TOLTEST, INC.                     CONTRUCTION OF OPERATING FACILITY FOR     C-BORDER ENFORCEMENT CONSTRUCTION            $6,230,506.00    $6,206,980.77    $23,525.23      CEFMS CONSTRUCTION
                                                                                                                              MILITARY ACADEMY                                                                                                                         10/6/2006
                                                           269   FA8903-04-D-8680-2-1       WASHINGTON GROUP INTERNATIONAL SCHOOL RENOVATIONS DIYALA, SALAH AL DIN C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR        $11,409,173.00   $11,032,313.41   $376,859.59     CEFMS CONSTRUCTION
                                                                                                                           AND TAMEEN                              CONSTRUCTION                                                                                        10/6/2006
                                                           270   FA8903-04-D-8680-3-1       WASHINGTON GROUP INTERNATIONAL SCHOOL RENOVATIONS DAHUK AND NINEWA C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR            $8,290,954.00    $8,022,411.43    $268,542.57     CEFMS CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                                            10/6/2006
                                                           271   FA8903-04-D-8680-4-        WASHINGTON GROUP INTERNATIONAL RENOVATE POLICE STATIONS IRAQ                C-POLICE ASSISTANCE CONSTRUCTION             $1,000,000.00    $892,764.79      $107,235.21     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                            Appendix D



                                                                 0001AB                                                                                                                                                                                                10/6/2006
                                                           272   FA8903-04-D-8681-126-      WESTON SOLUTIONS, INC.            CONSOLIDATE GENERATORS, PERIMETER       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $4,928,000.00    $4,928,000.00    $0.00           CEFMS CONSTRUCTION
                                                                 0001AA                                                       FENCE, CONSTRUCT VEHICLE SEARCH AREA AT                                                                                                  10/6/2006
                                                                                                                              TALLIL BASE
                                                           273   FA8903-04-D-8681-126-      WESTON SOLUTIONS, INC.            CONSOLIDATE GENERATORS, PERIMETER         C-ICDC - FACILITIES CONSTRUCTION             $4,971,378.00    $4,971,378.00    $0.00           CEFMS CONSTRUCTION
                                                                 0001AC                                                       FENCE, CONSTRUCT VEHICLE SEARCH AREA                                                                                                     10/6/2006
                                                           274   FA8903-04-D-8681-147-1     WESTON SOLUTIONS, INC.            CONSTRUCT AIRCRAFT HANGAR AND ADMIN C-NEW IRAQI ARMY FACILITIES CONSTRUCTION           $4,629,957.00    $4,621,668.22    $8,288.78       CEFMS CONSTRUCTION
                                                                                                                              OFFICE                                                                                                                                   10/6/2006
                                                           275   FA8903-04-D-8681-147-2     WESTON SOLUTIONS, INC.            CONSTRUCT AIRCRAFT HANGAR AND ADMIN C-NEW IRAQI ARMY FACILITIES CONSTRUCTION           $70,869.00       $22,626.68       $48,242.32      CEFMS CONSTRUCTION
                                                                                                                              OFFICE                                                                                                                                   10/6/2006
                                                           276   FA8903-04-D-8681-149-5                                       INCREASE CEILING AND EXTENDED PERIOD OF C-BORDER ENFORCEMENT CONSTRUCTION              $14,997,384.00   $14,519,955.81   $477,428.19     CEFMS CONSTRUCTION
                                                                                                                              PERFORMANCE                                                                                                                              10/6/2006




D-10 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                           277   FA8903-04-D-8681-149-501                                     BASRAH DBE ACADEMY CONSTRUCTION           C-BORDER ENFORCEMENT CONSTRUCTION            $4,021,845.00    $4,021,845.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                              SERVICES                                                                                                                                 10/6/2006
                                                           278   FA8903-04-D-8681-156-      WESTON SOLUTIONS, INC.            IRAQI NATIONAL GUARD BRIGADE AND          C-ICDC - FACILITIES CONSTRUCTION             $1,045,000.00    $1,044,900.00    $100.00         CEFMS CONSTRUCTION
                                                                 0001AA                                                       BATTALION                                                                                                                                10/6/2006
                                                           279   FA8903-04-D-8681-187-1     WESTON SOLUTIONS, INC.            CONSTRUCT RECRUITING CENTER FACILITIES    C-ICDC - FACILITIES CONSTRUCTION             $3,786,563.00    $3,353,950.39    $432,612.61     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                           280   FA8903-04-D-8681-193-6     WESTON SOLUTIONS, INC.            CONSTRUCT, RENOVATE, REPAIR FACILITIES    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $24,853.00       $24,853.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                           281   FA8903-04-D-8681-193-7     WESTON SOLUTIONS, INC.            CONSTRUCT, RENOVATE, REPAIR FACILITIES    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $4,129.09        $4,129.09        $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                           282   FA8903-04-D-8681-200-1     WESTON SOLUTIONS, INC.            CONSTRUCT ARMY ORDANCE SCHOOL IRAQ        C-ICDC - FACILITIES CONSTRUCTION             $3,037,591.00    $3,037,591.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                           283   FA8903-04-D-8681-24-       WESTON SOLUTIONS, INC.            INCREASE TO LINE 5                        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $4,925,000.00    $4,925,000.00    $0.00           CEFMS CONSTRUCTION
                                                                 0005AC                                                                                                                                                                                                10/6/2006
                                                           284   FA8903-04-D-8681-24-       WESTON SOLUTIONS, INC.            INCREASE TO LINE 5                        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $17,264.00       $17,264.00       $0.00           CEFMS CONSTRUCTION
                                                                 0005AD                                                                                                                                                                                                10/6/2006
                                                           285   FA8903-04-D-8681-24-5      WESTON SOLUTIONS, INC.            BRIGADE FACILITIES TALIL MILITARY BASE,   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $49,808,566.00   $49,808,566.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                              TALIL IRAQ                                                                                                                               10/6/2006
                                                           286   FA8903-04-D-8681-24-504    WESTON SOLUTIONS, INC.            CHANGE SOW, INCREASE CEILING AMOUNT       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $2,475,147.00    $2,475,147.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                              AND EXTEND PERIOD OF PERFORMANCE                                                                                                         10/6/2006
                                                           287   FA8903-04-D-8681-24-6      WESTON SOLUTIONS, INC.            SM-508 ING ADDITIONAL CONSTRUCTION        C-ICDC - FACILITIES CONSTRUCTION             $18,818,901.00   $18,818,901.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                              TALIL                                                                                                                                    10/6/2006
                                                           288   FA8903-04-D-8681-24-7      WESTON SOLUTIONS, INC.            SM-510 MISC CONSTRUCTION COSTS TALIL      C-ICDC - FACILITIES CONSTRUCTION             $3,095,000.00    $3,095,000.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                           289   FA8903-04-D-8681-8-        WESTON SOLUTIONS, INC.            CLIN 503 RENOVATE UMM QASR NAVAL BASE C-NEW IRAQI ARMY FACILITIES CONSTRUCTION         $5,302,817.00    $5,302,817.00    $0.00           CEFMS CONSTRUCTION
                                                                 0001AC                                                       PROJ # AFCE-2004-CPA03                                                                                                                   10/6/2006
                                                           290   FA8903-04-D-8681-8-        WESTON SOLUTIONS, INC.            MOD 4 CLIN 0504 PROJ# ACE-2004-CPA29      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $989,251.00      $989,251.00      $0.00           CEFMS CONSTRUCTION
                                                                 0001AD                                                                                                                                                                                                10/6/2006
                                                           291   FA8903-04-D-8681-8-        WESTON SOLUTIONS, INC.            INCREASE CEILING AMOUNT, REVISED SOW,     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $786,888.00      $786,888.00      $0.00           CEFMS CONSTRUCTION
                                                                 0004AD                                                       NEW INVOICING INSTRUCTIONS                                                                                                               10/6/2006
                                                           292   FA8903-04-D-8681-8-0005AEWESTON SOLUTIONS, INC.              DELETE SOW DATED 10 JAN 05 AND         C-ICDC - FACILITIES CONSTRUCTION                $4,901,637.00    $4,740,629.31    $161,007.69     CEFMS CONSTRUCTION
                                                                                                                              INCORPORATE THE REVISED SOW DTD 27 APR                                                                                                   10/6/2006
                                                                                                                              05; EXTEND POP
                                                           293   FA8903-04-D-8681-8-0005AFWESTON SOLUTIONS, INC.              *URI#21178* SM-811 UMM QASR DOCK          C-ICDC - FACILITIES CONSTRUCTION             $721,493.00      $0.00            $721,493.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                           294   FA8903-04-D-8683-44-       CAPE ENVIRONMENTAL MANAGEMENT AMENDMENT 1: INCORP REVISED SOW AND           C-ICDC - FACILITIES CONSTRUCTION             $1,004,303.00    $1,004,303.00    $0.00           CEFMS CONSTRUCTION
                                                                 0001AB                     INC                           ITS CHANGES                                                                                                                                  10/6/2006
                                                           295   FA8903-04-D-8683-44-1      CAPE ENVIRONMENTAL MANAGEMENT CONSTRUCTION EFFORTS/SERVICES                 C-ICDC - FACILITIES CONSTRUCTION             $8,627,797.00    $8,627,797.00    $0.00           CEFMS CONSTRUCTION
                                                                                            INC                                                                                                                                                                        10/6/2006
                                                           296   FA8903-04-D-8683-53-2      CAPE ENVIRONMENTAL MANAGEMENT CONSTRUCT FACILITIES TO SUPPORT A NEW         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $500,000.00      $346,525.14      $153,474.86     CEFMS CONSTRUCTION
                                                                                            INC                           IRAQI INFANTRY BRIGADE - SM-773                                                                                                              10/6/2006
                                                           297   FA8903-04-D-8689-65-       INNOVATIVE TECHNICAL SOLUTIONS,   INCORPORATE REVISED SOW DTD 19 JUL 05     C-POLICE ASSISTANCE CONSTRUCTION             $7,600,000.00    $7,600,000.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 246 of 529




                                                                 0002AA                     INC                                                                                                                                                                        10/6/2006
                                                           298   FA8903-04-D-8689-65-       INNOVATIVE TECHNICAL SOLUTIONS,   INCORPORATE REVISED SOW DTD 19 JUL 05     C-POLICE ASSISTANCE CONSTRUCTION             $2,474,391.00    $2,474,391.00    $0.00           CEFMS CONSTRUCTION
                                                                 0003AA                     INC                                                                                                                                                                        10/6/2006
                                                           299   FA8903-04-D-8689-65-       INNOVATIVE TECHNICAL SOLUTIONS,   INCORPORATE REVISED SOW DTD 19 JUL 05     C-POLICE ASSISTANCE CONSTRUCTION             $232,468.00      $232,468.00      $0.00           CEFMS CONSTRUCTION
                                                                 0004AA                     INC                                                                                                                                                                        10/6/2006
                                                           300   FA8903-04-D-8689-65-       INNOVATIVE TECHNICAL SOLUTIONS,   INCORPORATE REVISED SOW DTD 24 AUG 05     C-POLICE ASSISTANCE CONSTRUCTION             $444,539.00      $444,539.00      $0.00           CEFMS CONSTRUCTION
                                                                 0005AA                     INC                                                                                                                                                                        10/6/2006
                                        #     Award Number             Contractor                        Description                             Work Item                                  Obligated        Expended         Undelivered     Source
                                        301   FA8903-04-D-8689-65-     INNOVATIVE TECHNICAL SOLUTIONS,   INCORPORATE REVISED SOW DTD 24 AUG 05   C-POLICE ASSISTANCE CONSTRUCTION           $2,511.00        $2,511.00        $0.00           CEFMS CONSTRUCTION
                                              0005AB                   INC                                                                                                                                                                    10/6/2006
                                        302   FA8903-04-D-8689-65-     INNOVATIVE TECHNICAL SOLUTIONS,   INCORPORATE REVISED SOW DTD 24 AUG 05   C-BORDER ENFORCEMENT CONSTRUCTION          $200,000.00      $6,317.11        $193,682.89     CEFMS CONSTRUCTION
                                              0005AC                   INC                                                                                                                                                                    10/6/2006
                                        303   FA8903-04-D-8689-65-1    INNOVATIVE TECHNICAL SOLUTIONS,   CONSTRUCT TRAINING FACILITY FOR A 500   C-POLICE ASSISTANCE CONSTRUCTION           $8,092,764.00    $8,092,764.00    $0.00           CEFMS CONSTRUCTION
                                                                       INC                               IRAQI POLICE CADET ACADEMY                                                                                                           10/6/2006
                                        304   FA8903-04-D-8689-78-     INNOVATIVE TECHNICAL SOLUTIONS,   CONSTRUCTION OF IRAQ BORDER FORT        C-BORDER ENFORCEMENT CONSTRUCTION          $2,512,548.00    $2,512,548.00    $0.00           CEFMS CONSTRUCTION
                                              0005AB                   INC                                                                                                                                                                    10/6/2006
                                        305   FA8903-04-D-8689-78-     INNOVATIVE TECHNICAL SOLUTIONS,   CONSTRUCT BORDER FORT SOW DTD 25        C-BORDER ENFORCEMENT CONSTRUCTION          $4,165,720.00    $591,272.80      $3,574,447.20   CEFMS CONSTRUCTION
                                              0005AC                   INC                               AUG 05                                                                                                                               10/6/2006
                                        306   FA8903-04-D-8689-78-     INNOVATIVE TECHNICAL SOLUTIONS,   AFCEE FEE                               C-BORDER ENFORCEMENT CONSTRUCTION          $154,765.00      $0.00            $154,765.00     CEFMS CONSTRUCTION
                                              0006AB                   INC                                                                                                                                                                    10/6/2006
                                        307   FA8903-04-D-8690-10-     LAGUNA CONSTRUCTION COMPANY,      RESURFACE AND WINTERIZE ROADS           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $460,000.00      $460,000.00      $0.00           CEFMS CONSTRUCTION
                                              0001AA                   INC.                                                                                                                                                                   10/6/2006
                                        308   FA8903-04-D-8690-10-2    LAGUNA CONSTRUCTION COMPANY,      CONSTRUCTION EFFORTS                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $44,390.00       $34,602.00       $9,788.00       CEFMS CONSTRUCTION
                                                                       INC.                                                                                                                                                                   10/6/2006
                                        309   FA8903-04-D-8690-10-3    LAGUNA CONSTRUCTION COMPANY,      CONSTRUCTION EFFORTS                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,600.00        $0.00            $1,600.00       CEFMS CONSTRUCTION
                                                                       INC.                                                                                                                                                                   10/6/2006
                                        310   FA8903-04-D-8690-11-1    LAGUNA CONSTRUCTION COMPANY,      PHASE IIA WITH W2 POD                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $4,985,661.00    $4,756,059.76    $229,601.24     CEFMS CONSTRUCTION
                                                                       INC.                                                                                                                                                                   10/6/2006
                                        311   FA8903-04-D-8690-12-1    LAGUNA CONSTRUCTION COMPANY,      UPGRADE PHOENIX BASE                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,732,429.00    $1,732,429.00    $0.00           CEFMS CONSTRUCTION
                                                                       INC.                                                                                                                                                                   10/6/2006
                                        312   FA8903-04-D-8690-12-10   LAGUNA CONSTRUCTION COMPANY,      UPGRADE PHOENIX BASE - EXTEND POP AND C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $96,037.25       $96,037.25       $0.00           CEFMS CONSTRUCTION
                                                                       INC.                              FIELD PERFORMANCE DATES                                                                                                              10/6/2006
                                        313   FA8903-04-D-8690-12-11   LAGUNA CONSTRUCTION COMPANY,      UPGRADE PHOENIX BASE - EXTEND POP AND C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $24,683.75       $24,683.75       $0.00           CEFMS CONSTRUCTION
                                                                       INC.                              FIELD PERFORMANCE DATES                                                                                                              10/6/2006
                                        314   FA8903-04-D-8690-12-12   LAGUNA CONSTRUCTION COMPANY,      UPGRADE PHOENIX BASE - EXTEND POP AND C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $1,350,000.00    $974,252.74      $375,747.26     CEFMS CONSTRUCTION
                                                                       INC.                              FIELD PERFORMANCE DATES                                                                                                              10/6/2006
                                        315   FA8903-04-D-8690-12-2    LAGUNA CONSTRUCTION COMPANY,      UPGRADE PHOENIX BASE                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $5,663,987.92    $5,628,987.00    $35,000.92      CEFMS CONSTRUCTION
                                                                       INC.                                                                                                                                                                   10/6/2006
                                        316   FA8903-04-D-8690-12-3    LAGUNA CONSTRUCTION COMPANY,      UPGRADE PHOENIX BASE                    C-ICDC - FACILITIES CONSTRUCTION           $2,860,000.00    $2,860,000.00    $0.00           CEFMS CONSTRUCTION
                                                                       INC.                                                                                                                                                                   10/6/2006
                                        317   FA8903-04-D-8690-12-4    LAGUNA CONSTRUCTION COMPANY,      ADDITIONAL FUNDS TO UPGRADE PHOENIX     C-ICDC - FACILITIES CONSTRUCTION           $1,750,000.00    $1,750,000.00    $0.00           CEFMS CONSTRUCTION
                                                                       INC.                              BASE RE: REVISED SOW                                                                                                                 10/6/2006
                                        318   FA8903-04-D-8690-12-5    LAGUNA CONSTRUCTION COMPANY,      ADDITIONAL FUNDS TO UPGRADE PHOENIX     C-ICDC - FACILITIES CONSTRUCTION           $500,000.00      $500,000.00      $0.00           CEFMS CONSTRUCTION
                                                                       INC.                              BASE RE: REVISED SOW                                                                                                                 10/6/2006
                                        319   FA8903-04-D-8690-12-7    LAGUNA CONSTRUCTION COMPANY,      ADDITIONAL FUNDS TO UPGRADE PHOENIX     C-ICDC - FACILITIES CONSTRUCTION           $1,500,000.00    $1,500,000.00    $0.00           CEFMS CONSTRUCTION
                                                                       INC.                              BASE RE: REVISED SOW                                                                                                                 10/6/2006
                                        320   FA8903-04-D-8690-12-8    LAGUNA CONSTRUCTION COMPANY,      UPGRADE PHOENIX BASE-EXTEND POP AND     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $214,161.08      $214,161.08      $0.00           CEFMS CONSTRUCTION
                                                                       INC.                              FIELD PERFORMANCE DATES                                                                                                              10/6/2006
                                        321   FA8903-04-D-8690-12-9    LAGUNA CONSTRUCTION COMPANY,      UPGRADE PHOENIX BASE-EXTEND POP AND     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $23,951.00       $23,951.00       $0.00           CEFMS CONSTRUCTION
                                                                       INC.                              FIELD PERFORMANCE DATES                                                                                                              10/6/2006
                                        322   FA8903-04-D-8690-14-     LAGUNA CONSTRUCTION COMPANY,      CONSTRUCT COMMANDO SATELLITES AT SITES C-POLICE ASSISTANCE CONSTRUCTION            $1,432,860.00    $0.00            $1,432,860.00   CEFMS CONSTRUCTION
                                              0005AC                   INC.                              4 & 6, MOD                                                                                                                           10/6/2006
                                        323   FA8903-04-D-8690-14-     LAGUNA CONSTRUCTION COMPANY,      SM-757 POLICE COMMANDO SITES 4 AND 6    C-POLICE ASSISTANCE CONSTRUCTION           $299,676.76      $0.00            $299,676.76     CEFMS CONSTRUCTION
                                              0503AC                   INC.                                                                                                                                                                   10/6/2006
                                        324   FA8903-04-D-8690-14-     LAGUNA CONSTRUCTION COMPANY,      SM-757 POLICE COMMANDO SITES 4 AND 6    C-POLICE ASSISTANCE CONSTRUCTION           $1,062,623.56    $0.00            $1,062,623.56   CEFMS CONSTRUCTION
                                              0505AE                   INC.                                                                                                                                                                   10/6/2006
                                        325   FA8903-04-D-8690-14-1    LAGUNA CONSTRUCTION COMPANY,      CONSTRUCT COMMANDO SATELLITES AT SITES C-POLICE ASSISTANCE CONSTRUCTION            $20,555,941.00   $20,555,941.00   $0.00           CEFMS CONSTRUCTION
                                                                       INC.                              4 & 6, MOD                                                                                                                           10/6/2006
                                        326   FA8903-04-D-8690-15-     LAGUNA CONSTRUCTION COMPANY,      *URI#39050* SM 900 BAGHDAD POLICE       C-POLICE ASSISTANCE CONSTRUCTION           $2,458,956.59    $0.00            $2,458,956.59   CEFMS CONSTRUCTION
                                              503AC                    INC.                              COLLEGE - CTC - PAVING                                                                                                               10/6/2006
                                        327   FA8903-04-D-8690-2-      LAGUNA CONSTRUCTION COMPANY,      CHANGES COST REIMBURSEMENT INCORP       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $979,505.00      $0.00            $979,505.00     CEFMS CONSTRUCTION
                                              0005AD                   INC.                              REVISED SOW DTD 1 JUL 05                                                                                                             10/6/2006
                                        328   FA8903-04-D-8690-2-5     LAGUNA CONSTRUCTION COMPANY,      MINISTRY OF DEFENCE HEADQUARTERS        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $19,521,325.00   $19,521,325.00   $0.00           CEFMS CONSTRUCTION
                                                                       INC.                              BAGHDAD                                                                                                                              10/6/2006
                                        329   FA8903-04-D-8690-2-502   LAGUNA CONSTRUCTION COMPANY,      MINISTRY OF DEFENCE HEADQUARTERS        C-ICDC - FACILITIES CONSTRUCTION           $460,000.00      $460,000.00      $0.00           CEFMS CONSTRUCTION
                                                                       INC.                              BAGHDAD                                                                                                                              10/6/2006
                                        330   FA8903-04-D-8690-2-503   LAGUNA CONSTRUCTION COMPANY,      MINISTRY OF DEFENCE HEADQUARTERS        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $8,979,513.00    $7,585,672.06    $1,393,840.94   CEFMS CONSTRUCTION
                                                                       INC.                              BAGHDAD                                                                                                                              10/6/2006
                                        331   FA8903-04-D-8690-2-AC    LAGUNA CONSTRUCTION COMPANY,      INCORPORATED REVISED SOW DATED 11 FEB   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,524,862.00    $1,440,745.28    $84,116.72      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 247 of 529




                                                                       INC.                              05 FOR MINISTRY OF DEFENSE HQ                                                                                                        10/6/2006
                                        332   FA8903-04-D-8690-5-      LAGUNA CONSTRUCTION COMPANY,      AR RASTAMIYAH MILITARY ACADEMY, AR      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $36,314,427.00   $36,314,427.00   $0.00           CEFMS CONSTRUCTION
                                              0005AA                   INC.                              RASTAMIYAH, IRAQ                                                                                                                     10/6/2006
                                        333   FA8903-04-D-8690-5-      LAGUNA CONSTRUCTION COMPANY,      AR RASTAMIYAH MILITARY ACADEMY, AR      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $22,999,999.51   $22,999,999.51   $0.00           CEFMS CONSTRUCTION
                                              0005AB                   INC.                              RASTAMIYAH, IRAQ                                                                                                                     10/6/2006
                                        334   FA8903-04-D-8690-5-      LAGUNA CONSTRUCTION COMPANY,      AR RASTAMIYAH MILITARY ACADEMY, AR      C-ICDC - FACILITIES CONSTRUCTION           $3,762,463.00    $3,762,463.00    $0.00           CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                              0005AC                   INC.                              RASTAMIYAH, IRAQ                                                                                                                     10/6/2006
                                        335   FA8903-04-D-8690-5-      LAGUNA CONSTRUCTION COMPANY,      CONSTRUCTION EFFORTS                    C-ICDC - FACILITIES CONSTRUCTION           $6,667,207.00    $6,667,207.00    $0.00           CEFMS CONSTRUCTION
                                              0005AD                   INC.                                                                                                                                                                   10/6/2006




I D-11
                                                                                                                                                                                                                                                                   Appendix D
                                                           #     Award Number            Contractor                         Description                             Work Item                                    Obligated     Expended      Undelivered   Source
                                                           336   FA8903-04-D-8694-12-1   ELLIS ENVIRONMENTAL GROUP, LC      CONSTRUCT FACILITIES TO SUPPORT NEW     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $375,000.00   $375,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                            BRIGADE                                                                                                                        10/6/2006
                                                           337   FA8903-05-D-8730-14-    PORTAGE ENVIRONMENTAL, INC.        GEITA 05 SERVICES                       C-ICDC - FACILITIES CONSTRUCTION             $39,000.00    $39,000.00    $0.00         CEFMS CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                    10/6/2006
                                                           338   FA8903-05-D-8730-14-    PORTAGE ENVIRONMENTAL, INC.        GEITA 05 SERVICES                       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $80,535.00    $80,535.00    $0.00         CEFMS CONSTRUCTION
                                                                 0001AB                                                                                                                                                                                    10/6/2006
                                                           339   FA8903-05-D-8730-14-    PORTAGE ENVIRONMENTAL, INC.        GEITA 05 SERVICES                       C-BORDER ENFORCEMENT CONSTRUCTION            $75,998.00    $75,998.00    $0.00         CEFMS CONSTRUCTION
                                                                 0001AC                                                                                                                                                                                    10/6/2006
                                                           340   FA8903-05-D-8730-14-    PORTAGE ENVIRONMENTAL, INC.        GEITA 05 SERVICES                       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $75,000.00    $75,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                    Appendix D



                                                                 0001AE                                                                                                                                                                                    10/6/2006
                                                           341   FA8903-05-D-8730-14-    PORTAGE ENVIRONMENTAL, INC.        GEITA 05 SERVICES                       C-POLICE ASSISTANCE CONSTRUCTION             $62,130.00    $62,130.00    $0.00         CEFMS CONSTRUCTION
                                                                 0001AF                                                                                                                                                                                    10/6/2006
                                                           342   FA8903-05-D-8730-14-    PORTAGE ENVIRONMENTAL, INC.        GEITA 05 SERVICES                       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $14,978.25    $10,098.56    $4,879.69     CEFMS CONSTRUCTION
                                                                 0001AG                                                                                                                                                                                    10/6/2006
                                                           343   FA8903-05-D-8730-14-    PORTAGE ENVIRONMENTAL, INC.        ADJUSTMENT TO ACRN 1AE. 3 MIPR USED     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $24,683.75    $24,683.75    $0.00         CEFMS CONSTRUCTION
                                                                 0002AE                                                     TO FUND                                                                                                                        10/6/2006
                                                           344   FA8903-05-D-8730-14-    PORTAGE ENVIRONMENTAL, INC.        ADJSUTMENT TO LINE 0001AE. 3 MIPRS USED C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $120,000.00   $120,000.00   $0.00         CEFMS CONSTRUCTION
                                                                 0003AE                                                                                                                                                                                    10/6/2006
                                                           345   FA8903-05-D-8730-28-1   PORTAGE ENVIRONMENTAL, INC.        GEITA05 SERVICES                        C-ICDC - FACILITIES CONSTRUCTION             $106,004.00   $106,004.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           346   FA8903-05-D-8730-28-2   PORTAGE ENVIRONMENTAL, INC.        GEITA SERVICES                          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $147,783.00   $147,783.00   $0.00         CEFMS CONSTRUCTION




D-12 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           347   FA8903-05-D-8730-58-5   PORTAGE ENVIRONMENTAL, INC.        NORTHERN POLICE STATIONS                C-POLICE ASSISTANCE CONSTRUCTION             $45,890.52    $0.00         $45,890.52    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           348   FA8903-05-D-8730-77-    PORTAGE ENVIRONMENTAL, INC.        *URI#29415* AFCEE FEE                   C-SOLID WASTE MANAGEMENT CONSTRUCTION        $39,945.52    $0.00         $39,945.52    CEFMS CONSTRUCTION
                                                                 0104AD                                                                                                                                                                                    10/6/2006
                                                           349   FA8903-05-D-8730-77-    PORTAGE ENVIRONMENTAL, INC.        *URI#29417* AFCEE FEE                   C-SEWAGE CONSTRUCTION                        $17,005.67    $0.00         $17,005.67    CEFMS CONSTRUCTION
                                                                 103AC                                                                                                                                                                                     10/6/2006
                                                           350   FA8903-05-D-8732-18-1   TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES                         C-POLICE ASSISTANCE CONSTRUCTION             $490,000.00   $164,164.73   $325,835.27   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           351   FA8903-05-D-8732-41-    TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR ON-SITE PROGRAM     C-POLICE ASSISTANCE CONSTRUCTION             $550,000.00   $546,133.66   $3,866.34     CEFMS CONSTRUCTION
                                                                 0001AA                                                    AND PROJECT LEVEL SUPPORT                                                                                                       10/6/2006
                                                           352   FA8903-05-D-8732-41-    TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR ON-SITE PROGRAM     C-ICDC - FACILITIES CONSTRUCTION             $50,000.00    $0.00         $50,000.00    CEFMS CONSTRUCTION
                                                                 0001AB                                                    AND PROJECT LEVEL SUPPORT                                                                                                       10/6/2006
                                                           353   FA8903-05-D-8732-41-    TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR ON-SITE PROGRAM     C-BORDER ENFORCEMENT CONSTRUCTION            $75,891.86    $33,403.71    $42,488.15    CEFMS CONSTRUCTION
                                                                 0001AC                                                    AND PROJECT LEVEL SUPPORT                                                                                                       10/6/2006
                                                           354   FA8903-05-D-8732-52-    TEAM INTEGRATED ENGINEERING, INC. OFFICE, LOGISTICS, SECURITY &            C-POLICE ASSISTANCE CONSTRUCTION             $15,000.00    $15,000.00    $0.00         CEFMS CONSTRUCTION
                                                                 0001AC                                                    TRANSPORTATION SUPPORT SERVICES                                                                                                 10/6/2006
                                                           355   FA8903-05-D-8732-52-    TEAM INTEGRATED ENGINEERING, INC. OFFICE, LOGISTICS, SECURITY &            C-POLICE ASSISTANCE CONSTRUCTION             $4,995.00     $4,995.00     $0.00         CEFMS CONSTRUCTION
                                                                 0001AD                                                    TRANSPORTATION SUPPORT SERVICES                                                                                                 10/6/2006
                                                           356   FA8903-05-D-8732-52-    TEAM INTEGRATED ENGINEERING, INC. OFFICE, LOGISTICS, SECURITY &            C-ICDC - FACILITIES CONSTRUCTION             $22,500.00    $22,500.00    $0.00         CEFMS CONSTRUCTION
                                                                 0001AF                                                    TRANSPORTATION SUPPORT SERVICES                                                                                                 10/6/2006
                                                           357   FA8903-05-D-8732-52-    TEAM INTEGRATED ENGINEERING, INC. OFFICE, LOGISTICS, SECURITY &            C-BORDER ENFORCEMENT CONSTRUCTION            $3,000.00     $3,000.00     $0.00         CEFMS CONSTRUCTION
                                                                 0001AG                                                    TRANSPORTATION SUPPORT SERVICES                                                                                                 10/6/2006
                                                           358   FA8903-05-D-8732-52-    TEAM INTEGRATED ENGINEERING, INC. OFFICE, LOGISTICS, SECURITY &            NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $1,449.31     $1,449.31     $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AJ                                                    TRANSPORTATION SUPPORT SERVICES                                                                                                 10/6/2006
                                                           359   FA8903-05-D-8732-52-    TEAM INTEGRATED ENGINEERING, INC. AFCEE FEES                               C-POLICE ASSISTANCE CONSTRUCTION             $17,804.48    $17,804.48    $0.00         CEFMS CONSTRUCTION
                                                                 0104AD                                                                                                                                                                                    10/6/2006
                                                           360   FA8903-05-D-8732-52-    TEAM INTEGRATED ENGINEERING, INC. 11443- SM-006 REV 1 AL KASIK MILITARY BASE C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $866.00       $866.00       $0.00         CEFMS CONSTRUCTION
                                                                 0110AK                                                    PHASE III                                                                                                                       10/6/2006
                                                           361   FA8903-05-D-8732-52-    TEAM INTEGRATED ENGINEERING, INC. AFCEE FEE                                C-POTABLE WATER CONSTRUCTION                 $29,556.65    $29,556.65    $0.00         CEFMS CONSTRUCTION
                                                                 0112AM                                                                                                                                                                                    10/6/2006
                                                           362   FA8903-05-D-8732-7-     TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR RECONSTRUCTION      C-ICDC - FACILITIES CONSTRUCTION             $6,900.00     $6,900.00     $0.00         CEFMS CONSTRUCTION
                                                                 0000AB                                                    SUPPORT IN BAGHDAD                                                                                                              10/6/2006
                                                           363   FA8903-05-D-8732-7-0000AETEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR RECONSTRUCTION     C-POLICE ASSISTANCE CONSTRUCTION             $68,306.00    $68,306.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                            SUPPORT IN BAGHDAD                                                                                                             10/6/2006
                                                           364   FA8903-05-D-8732-7-0000AFTEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR RECONSTRUCTION     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $33,521.00    $27,603.25    $5,917.75     CEFMS CONSTRUCTION
                                                                                                                            SUPPORT IN BAGHDAD                                                                                                             10/6/2006
                                                           365   FA8903-05-D-8732-7-     TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES - COST PLUS FIXED FEE   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $1,610.00     $1,610.00     $0.00         CEFMS CONSTRUCTION
                                                                 0001AA                                                    LABOR                                                                                                                           10/6/2006
                                                           366   FA8903-05-D-8732-7-     TEAM INTEGRATED ENGINEERING, INC. MISSED WHEN CONTRACT ENTERED             C-BORDER ENFORCEMENT CONSTRUCTION            $62,617.00    $62,617.00    $0.00         CEFMS CONSTRUCTION
                                                                 0001AC                                                                                                                                                                                    10/6/2006
                                                           367   FA8903-05-D-8732-7-     TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR RECONSTRUCTION      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $199,869.00   $199,869.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 248 of 529




                                                                 0002AA                                                    SUPPORT IN BAGHDAD                                                                                                              10/6/2006
                                                           368   FA8903-05-D-8732-7-     TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR RECONSTRUCTION      C-ICDC - FACILITIES CONSTRUCTION             $9,270.00     $9,270.00     $0.00         CEFMS CONSTRUCTION
                                                                 0002AB                                                    SUPPORT IN BAGHDAD                                                                                                              10/6/2006
                                                           369   FA8903-05-D-8732-7-     TEAM INTEGRATED ENGINEERING, INC. MISSED WHEN CONTRACT ENTERED. PART       C-BORDER ENFORCEMENT CONSTRUCTION            $102,006.00   $102,006.00   $0.00         CEFMS CONSTRUCTION
                                                                 0002AC                                                    OF ACRN AC                                                                                                                      10/6/2006
                                                           370   FA8903-05-D-8732-7-     TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR RECONSTRUCTION      C-POLICE ASSISTANCE CONSTRUCTION             $46,530.00    $46,530.00    $0.00         CEFMS CONSTRUCTION
                                                                 0003AA                                                    SUPPORT IN BAGHDAD                                                                                                              10/6/2006
                                        #     Award Number            Contractor                        Description                                Work Item                                    Obligated        Expended      Undelivered      Source
                                        371   FA8903-05-D-8732-7-     TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR RECONSTRUCTION        C-ICDC - FACILITIES CONSTRUCTION             $180,000.00      $180,000.00   $0.00            CEFMS CONSTRUCTION
                                              0003AB                                                    SUPPORT IN BAGHDAD                                                                                                                      10/6/2006
                                        372   FA8903-05-D-8732-7-     TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR RECONSTRUCTION        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $75,500.00       $75,500.00    $0.00            CEFMS CONSTRUCTION
                                              0004AA                                                    SUPPORT IN BAGHDAD                                                                                                                      10/6/2006
                                        373   FA8903-05-D-8732-7-     TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR RECONSTRUCTION        C-ICDC - FACILITIES CONSTRUCTION             $532,053.00      $532,053.00   $0.00            CEFMS CONSTRUCTION
                                              0004AB                                                    SUPPORT IN BAGHDAD                                                                                                                      10/6/2006
                                        374   FA8903-05-D-8732-7-000AD TEAM INTEGRATED ENGINEERING, INC. GEITA05 SERVICES FOR RECONSTRUCTION       C-POTABLE WATER CONSTRUCTION                 $181,818.00      $181,818.00   $0.00            CEFMS CONSTRUCTION
                                                                                                         SUPPORT IN BAGHDAD                                                                                                                     10/6/2006
                                        375   FA8903-05-D-8732-83-    TEAM INTEGRATED ENGINEERING, INC. CONSTRUCTION S&A @1.5%                     FACILITIES REPAIR IRAQ                       $19,500.00       $0.00         $19,500.00       CEFMS CONSTRUCTION
                                              0105AE                                                                                                                                                                                            10/6/2006
                                        376   FA8903-05-D-8732-83-    TEAM INTEGRATED ENGINEERING, INC. *URI#27612* AFCEE FEES                     C-AIRPORT CONSTRUCTION                       $3,416.36        $0.00         $3,416.36        CEFMS CONSTRUCTION
                                              0106AF                                                                                                                                                                                            10/6/2006
                                        377   FA8903-05-D-8732-83-    TEAM INTEGRATED ENGINEERING, INC. *URI#26224* AFCEE FEE ASSOCIATED WITH      C-POTABLE WATER CONSTRUCTION                 $201,176.00      $0.00         $201,176.00      CEFMS CONSTRUCTION
                                              0107AG                                                    MIPR W915WE62204594                                                                                                                     10/6/2006
                                        378   FA8903-05-D-8732-83-    TEAM INTEGRATED ENGINEERING, INC. SGW                                        C-PUBLIC SAFETY CONSTRUCTION                 $26,523.60       $0.00         $26,523.60       CEFMS CONSTRUCTION
                                              0108AH                                                                                                                                                                                            10/6/2006
                                        379   FA8903-05-D-8732-83-    TEAM INTEGRATED ENGINEERING, INC. S&A FOR CONSTRUCTION                       C-AIRPORT CONSTRUCTION                       $10,137.36       $0.00         $10,137.36       CEFMS CONSTRUCTION
                                              104AD                                                                                                                                                                                             10/6/2006
                                        380   FA8903-05-D-8732-83-    TEAM INTEGRATED ENGINEERING, INC. *URI#29416* FUNDING FOR SCOPE OF WORK C-POTABLE WATER CONSTRUCTION                      $9,642.00        $0.00         $9,642.00        CEFMS CONSTRUCTION
                                              1107AG                                                    FOR DEVELOPMENT OF MODELING TOOL                                                                                                        10/6/2006
                                        381   FA8903-05-D-8746-6-     FRONTLINE SYSTEMS INC.            SM 745 DBE EXPANSION AT AL KUT             C-BORDER ENFORCEMENT CONSTRUCTION            $1,489.00        $1,489.00     $0.00            CEFMS CONSTRUCTION
                                              0001AB                                                                                                                                                                                            10/6/2006
                                        382   FA8903-05-D-8753-3-     IVIS PSC INC                      18950- AFCEE FEE FOR PW-093 WATER          C-POTABLE WATER CONSTRUCTION                 $7,403.16        $0.00         $7,403.16        CEFMS CONSTRUCTION
                                              0102AB                                                    TREATMENT PLANTS STANDARD DESIGNS                                                                                                       10/6/2006
                                        383   FA8903-05-D-8753-3-     IVIS PSC INC                      *URI#27612* AFCEE FEES                     C-AIRPORT CONSTRUCTION                       $21,000.00       $0.00         $21,000.00       CEFMS CONSTRUCTION
                                              0103AC                                                                                                                                                                                            10/6/2006
                                        384   FA8903-06-D-8509-2-     CDM/CAPE, A JOINT VENTURE         *URI#27177* BIA COMMUNICATIONS FOR         C-AIRPORT CONSTRUCTION                       $675,824.00      $0.00         $675,824.00      CEFMS CONSTRUCTION
                                              0801AA                                                    BASRAH INTERNATIONAL AIRPORT                                                                                                            10/6/2006
                                        385   FA8903-06-D-8509-2-     CDM/CAPE, A JOINT VENTURE         *URI#27612* BIA NAVIGATIONAL AIDS          C-AIRPORT CONSTRUCTION                       $1,624,748.00    $0.00         $1,624,748.00    CEFMS CONSTRUCTION
                                              0802AB                                                                                                                                                                                            10/6/2006
                                        386   FA8903-06-D-8509-2-802AB CDM/CAPE, A JOINT VENTURE        *URI#38795* NEW RADAR FOR BASRAH INT’L C-AIRPORT CONSTRUCTION                           $11,300,000.00   $0.00         $11,300,000.00   CEFMS CONSTRUCTION
                                                                                                        AIRPORT                                                                                                                                 10/6/2006
                                        387   FA8903-06-D-8509-2-     CDM/CAPE, A JOINT VENTURE         *URI#38791* BIA WATER SYSTEM               C-AIRPORT CONSTRUCTION                       $2,582,476.00    $0.00         $2,582,476.00    CEFMS CONSTRUCTION
                                              802AB1                                                    IMPROVEMENTS                                                                                                                            10/6/2006
                                        388   FA8903-06-D-8515-7-008AA LAGUNA CONSTRUCTION COMPANY,     *URI#27376* IZ FIRE STATION RENOVATIONS    FACILITIES REPAIR IRAQ                       $1,299,150.00    $0.00         $1,299,150.00    CEFMS CONSTRUCTION
                                                                       INC.                                                                                                                                                                     10/6/2006
                                        389   FA8903-06-D-8515-7-     LAGUNA CONSTRUCTION COMPANY,      *URI#29280* CLASSROOM BUILDING AND         C-PUBLIC SAFETY CONSTRUCTION                 $1,766,103.00    $0.00         $1,766,103.00    CEFMS CONSTRUCTION
                                              0802AB                  INC.                              BARRACKS AT IZ FIRE STATION                                                                                                             10/6/2006
                                        390   FA8903-06-D-8519-4-     TOLTEST, INC.                     *URI#26224* COMPLETE ASSESSMENT &          C-POTABLE WATER CONSTRUCTION                 $13,399,545.00   $0.00         $13,399,545.00   CEFMS CONSTRUCTION
                                              0801AA                                                    DESIGN FOR REHABILITATION OF WAHDA                                                                                                      10/6/2006
                                                                                                        WATER TREATMENT PLANT
                                        391   FA8903-06-D-8519-4-     TOLTEST, INC.                     *URI#26224* COMPLETE ASSESSMENT &          C-POTABLE WATER CONSTRUCTION                 $3,911,833.00    $0.00         $3,911,833.00    CEFMS CONSTRUCTION
                                              0802AB                                                    DESIGN FOR REHABILITATION OF WAHDA                                                                                                      10/6/2006
                                                                                                        WATER TREATMENT PLANT
                                        392   FA8903-06-D-8519-8-     TOLTEST, INC.                     *URI#39781* SM 901 CONSTRUCT 1/1/2 AND     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $4,886,972.66    $0.00         $4,886,972.66    CEFMS CONSTRUCTION
                                              0802AB                                                    3/1/2 IN IRBIL                                                                                                                          10/6/2006
                                        393   FA8903-06-D-8519-8-     TOLTEST, INC.                     *URI#39782* SM 901 CONSTRUCT 1/2 HQ AND C-ICDC - FACILITIES CONSTRUCTION                $9,294,761.46    $0.00         $9,294,761.46    CEFMS CONSTRUCTION
                                              0803AC                                                    1/1/2 IN IRBIL                                                                                                                          10/6/2006
                                        394   FY2006-CBA-SEP-8-NA-4   BANK OF AMERICA                   NW7763557887                               C-DAMS CONSTRUCTION                          $5,103.65        $5,103.65     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        395   FY5866-04-A-0001-1-1    IRAQI CONTRACTOR - 4619           FINAL AMT FOR TERMINATION                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $331,247.84      $331,247.84   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                        396   FY5866-04-A-0001-12-1   IRAQI CONTRACTOR - 4619           NOKIA 2100 PHONE BUNDLED ON-NET 750        NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $84,864.00        $84,864.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                        MIN - USA TRAFIC 400 MIN. ACTIVATION FEE   NON-CONSTRUCTION                                                                             10/6/2006
                                        397   FY5866-04-A-0001-12-2   IRAQI CONTRACTOR - 4619           IRAQNA CELL PHONE OVERAGE - $50K S/B       NC-JUDICIAL FACILITY NON-CONSTRUCTION        $35,552.13       $35,552.13    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                        PD 0R80217001 561A00096 15010004 154129                                                                                                 10/6/2006
                                                                                                        - DEOBL UNDELIVERED $$ & RECOMMITED
                                                                                                        TO PRAC
                                        398   FY5866-04-A-0001-13-1   IRAQI CONTRACTOR - 4619           TELECOM IRAQUI TELEPHONE                   NC-JUDICIAL FACILITY NON-CONSTRUCTION        $21,216.00       $21,216.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        399   FY5866-04-A-0001-13-2   IRAQI CONTRACTOR - 4619           TELECOM IRAQI TELEPHONE                    NC-JUDICIAL FACILITY NON-CONSTRUCTION        $3,900.00        $2,457.11     $1,442.89        CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 249 of 529




                                                                                                                                                                                                                                                10/6/2006
                                        400   FY5866-04-A-0001-20-    IRAQI CONTRACTOR - 4619           NOKIA 3310 PHONE; ACTIVATION FEE; PREPAIDNC-JUDICIAL FACILITY NON-CONSTRUCTION          $146,500.00      $146,500.00   $0.00            CEFMS NON-CONSTRUCTION
                                              0001AA                                                    SCRATCH CARDS                                                                                                                           10/6/2006
                                        401   FY5866-04-A-0001-33-1   IRAQI CONTRACTOR - 4619           SAGEM X1 PHONE, ACTIVATION FEE, PREPAID NC-DETENTION FACILITY NON-CONSTRUCTION          $2,005.00        $2,005.00     $0.00            CEFMS NON-CONSTRUCTION
                                                                                                        CARDS                                                                                                                                   10/6/2006
                                        402   FY5866-04-A-0001-34-1   IRAQI CONTRACTOR - 4619           FINAL AMT FOR TERMINATION                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $8,988.42        $8,988.42     $0.00            CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                   NON-CONSTRUCTION                                                                             10/6/2006
                                        403   FY5866-04-A-0001-43-1   IRAQI CONTRACTOR - 4619           PHONE LEASES                               NC-NEW IRAQI ARMY EQUIPMENT NON-             $340,440.00      $340,440.00   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                   CONSTRUCTION                                                                                 10/6/2006




I D-13
                                                                                                                                                                                                                                                                         Appendix D
                                                           #     Award Number            Contractor                Description                               Work Item                                   Obligated        Expended         Undelivered      Source
                                                           404   FY5866-04-A-0001-43-2   IRAQI CONTRACTOR - 4619   PHONE LEASES                              NC-NEW IRAQI ARMY EQUIPMENT NON-            $291,779.06      $0.00            $291,779.06      CEFMS NON-CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                                   10/6/2006
                                                           405   FY5866-04-A-0001-43-3   IRAQI CONTRACTOR - 4619   EXTEND TASK ORDER FOR PERFROMANCE         NC-NEW IRAQI ARMY EQUIPMENT NON-            $302,302.64      $302,302.64      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   THROUGH 31 JULY 2005                      CONSTRUCTION                                                                                   10/6/2006
                                                           406   FY5866-04-A-0001-47-1   IRAQI CONTRACTOR - 4619   FINAL AMT FOR TERMINATION                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $166,577.11      $166,577.11      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                             NON-CONSTRUCTION                                                                               10/6/2006
                                                           407   FY5866-04-A-0001-52-1   IRAQI CONTRACTOR - 4619   FINAL AMT FOR TERMINATION                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $138,992.52      $138,992.52      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                             NON-CONSTRUCTION                                                                               10/6/2006
                                                           408   FY5866-04-A-0001-67-1   IRAQI CONTRACTOR - 4619   FINAL AMT FOR TERMINATION                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $175,261.16      $175,261.16      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                      Appendix D



                                                                                                                                                             NON-CONSTRUCTION                                                                               10/6/2006
                                                           409   FY5866-04-A-0001-9-1    IRAQI CONTRACTOR - 4619   FINAL AMT FOR TERMINATION                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $89,816.17       $89,816.17       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                             NON-CONSTRUCTION                                                                               10/6/2006
                                                           410   FY5866-04-C-8501-NA-1   IRAQI CONTRACTOR - 4061   RENOVATE AL HASSIMAYAHI SEWAGE            NC-SEWAGE NON-CONSTRUCTION                  $119,000.00      $119,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   NETWORK, BABIL PROVINCE                                                                                                                  10/6/2006
                                                           411   FY5866-04-C-8502-NA-1   IRAQI CONTRACTOR - 4560   RENOVATE AL MUSSAYEB SEWAGE NETWORK, NC-SEWAGE NON-CONSTRUCTION                       $124,200.00      $124,200.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   BABIL PROVINCE                                                                                                                           10/6/2006
                                                           412   FY5866-04-C-8503-NA-1   IRAQI CONTRACTOR - 4061   RENOVATE AL KIFFL SEWAGE NETWORK, BABILNC-SEWAGE NON-CONSTRUCTION                     $130,000.00      $130,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   PROVINCE                                                                                                                                 10/6/2006
                                                           413   FY5866-04-C-8504-NA-1   PALM BEACH                REHABILITATE WATER NETWORK IN ALM         NC-WATER CONSERVATION NON-CONSTRUCTION      $12,000.00       $12,000.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   HANDSEEN, AL HILLA                                                                                                                       10/6/2006
                                                           414   FY5866-04-C-8505-NA-1   IRAQI CONTRACTOR - 4151   REPLACE PIPE BETWEEN AL TABYA ST. TO 40TH NC-WATER CONSERVATION NON-CONSTRUCTION      $19,800.00       $19,800.00       $0.00            CEFMS NON-CONSTRUCTION




D-14 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                   ST., AL HILLA                                                                                                                            10/6/2006
                                                           415   FY5866-04-C-8506-NA-1   DEEP OCEAN                REHABILITATE WATER NETWORK IN MANI        NC-WATER CONSERVATION NON-CONSTRUCTION      $16,000.00       $16,000.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   VILLAGE, AL HILLA                                                                                                                        10/6/2006
                                                           416   FY5866-04-C-8507-NA-1   IRAQI CONTRACTOR - 4003   RENOVATE AS SUWAYRAH SEWAGE               NC-SEWAGE NON-CONSTRUCTION                  $176,000.00      $176,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   NETWORK, BABIL PROVINCE                                                                                                                  10/6/2006
                                                           417   FY5866-04-C-8508-NA-1   IRAQI CONTRACTOR - 4750   RENOVATE AL EMMAM SEWAGE NETWORK,         NC-SEWAGE NON-CONSTRUCTION                  $117,000.00      $117,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   BABIL PROVINCE                                                                                                                           10/6/2006
                                                           418   FY5866-04-C-8509-NA-1   IRAQI CONTRACTOR - 4750   RENOVATE AL HAMZA SEWAGE NETWORK,         NC-SEWAGE NON-CONSTRUCTION                  $108,000.00      $108,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   BABIL PROVINCE                                                                                                                           10/6/2006
                                                           419   FY5866-04-C-8510-NA-1   IRAQI CONTRACTOR - 4151   RENOVATE AL TALAYI SEWAGE NETWORK,        NC-SEWAGE NON-CONSTRUCTION                  $249,000.00      $249,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   BABIL PROVINCE                                                                                                                           10/6/2006
                                                           420   FY5866-04-C-8511-NA-1   IRAQI CONTRACTOR - 4151   RENOVATE AL DOOB IN AL MUSAYYIB           NC-SEWAGE NON-CONSTRUCTION                  $320,000.00      $320,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   SEWAGE NETWORK, BABIL PROVINCE                                                                                                           10/6/2006
                                                           421   FY5866-04-C-8512-NA-1   IRAQI CONTRACTOR - 4493   RENOVATE WATER NETWORK IN VARIOUS         NC-WATER CONSERVATION NON-CONSTRUCTION      $300,000.00      $135,869.40      $164,130.60      CEFMS NON-CONSTRUCTION
                                                                                                                   AREAS AL HILLAH                                                                                                                          10/6/2006
                                                           422   FY5866-04-C-8513-NA-1   IRAQI CONTRACTOR - 4237   RENOVATION OF WATER SYSTEM FOR AL         NC-WATER CONSERVATION NON-CONSTRUCTION      $78,200.00       $78,200.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   MAZADIYAH, BABIL PROVINCE.                                                                                                               10/6/2006
                                                           423   FY5866-04-C-8514-NA-1   IRAQI CONTRACTOR - 4221   REHABILITATION OF AL-BOMASTAFA            NC-WATER CONSERVATION NON-CONSTRUCTION      $16,300.00       $16,300.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   COMPACT UNIT, AL-HILLA                                                                                                                   10/6/2006
                                                           424   FY5866-04-M-0026-NA-1   IRAQI CONTRACTOR - 4085   BASTEEN ROAD PUMP STATION                 NC-SEWAGE NON-CONSTRUCTION                  $342,250.00      $342,250.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                           425   FY5866-04-P-0001-NA-1   IRAQI CONTRACTOR - 4677   OIL PIPELINE REPAIRS                      C-OIL INFRASTRUCTURE CONSTRUCTION           $60,000.00       $60,000.00       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                           426   FY5866-04-P-0003-NA-1   IRAQI CONTRACTOR - 4677   LATIFIYAH DIST DEPOT 10 18” CRUDE OIL     C-OIL INFRASTRUCTURE CONSTRUCTION           $140,000.00      $140,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                   PIPELINE REPAIR                                                                                                                          10/6/2006
                                                           427   FY5866-04-P-0003-NA-2   IRAQI CONTRACTOR - 4677   LATIFIYAH DIST DEPOT 10 18” CRUDE OIL     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $13,500.00       $13,500.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   PIPELINE REPAIR                                                                                                                          10/6/2006
                                                           428   GEW-C-00-04-00001-04    AMERICA’S DEV. FOUND.                                                                                           $52,880,157.00   $40,665,458.36   $12,214,698.64   USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                            10/6/2006
                                                           429   GG-0001-NA-1            15TH FINANCE BATTALION    CURTAINS                                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,134.00        $1,134.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                             NON-CONSTRUCTION                                                                               10/6/2006
                                                           430   GG-0002-NA-1            15TH FINANCE BATTALION    MENS CLOTHING (ICTF INSTRUCTOR SHIRTS),   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $905.50          $905.50          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   TOWELS, TABLE W/2 BENCHES                 NON-CONSTRUCTION                                                                               10/6/2006
                                                           431   GG-0003-NA-1            15TH FINANCE BATTALION    CAMERA EQUIPMENT                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $625.00          $625.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                             NON-CONSTRUCTION                                                                               10/6/2006
                                                           432   GG-0004-NA-1            15TH FINANCE BATTALION    AUTO PARTS                                NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $128.00          $128.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                             NON-CONSTRUCTION                                                                               10/6/2006
                                                           433   GG-0005-NA-1            15TH FINANCE BATTALION    FUNERAL EXPENSES FOR THREE ICTF KIA       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,056.00        $1,056.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   SOLDIERS/TRANSPORTATION COST              NON-CONSTRUCTION                                                                               10/6/2006
                                                           434   GG-0006-NA-1            15TH FINANCE BATTALION    TRANSFORMERS (2000V) (4 EA)               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $860.00          $860.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                             NON-CONSTRUCTION                                                                               10/6/2006
                                                           435   GG-0007-NA-1            15TH FINANCE BATTALION    CLEANING SUPPLIES AND ELECTRICAL CORDS    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $620.94          $620.94          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 250 of 529




                                                                                                                                                             NON-CONSTRUCTION                                                                               10/6/2006
                                                           436   GG-0008-NA-1            15TH FINANCE BATTALION    INDIGENOUS CLOTHING                       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $510.00          $510.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                             NON-CONSTRUCTION                                                                               10/6/2006
                                                           437   GG-0009-NA-1            15TH FINANCE BATTALION    GLOVES (NOMEX), DCON MOUSE TRAPS,         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $252.73          $252.73          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   PADLOCKS                                  NON-CONSTRUCTION                                                                               10/6/2006
                                                           438   GG-0010-NA-1            15TH FINANCE BATTALION    PHONE CARDS (15 @ $20 EA AND 3 @ $30 EA), NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $418.00          $418.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                   TOOLS, HEX KEY SET, MOUSE TRAPS           NON-CONSTRUCTION                                                                               10/6/2006
                                        #     Award Number             Contractor                  Description                               Work Item                                     Obligated        Expended         Undelivered      Source
                                        439   GG-0011-NA-1             15TH FINANCE BATTALION      GLOVES SOG-700 (36), GLOVES BNG190 (5)    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $1,179.03        $1,179.03        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        440   GG-0012-NA-1             15TH FINANCE BATTALION      PADLOCKS (23 EA)                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $143.75          $143.75          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        441   GG-0013-NA-1             15TH FINANCE BATTALION      PADLOCKS (35), GOGGLE (50), GLOVES SOG-   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $1,400.77        $1,400.77        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                   700 (24)                                  NON-CONSTRUCTION                                                                                 10/6/2006
                                        442   GG-0014-NA-1             15TH FINANCE BATTALION      BAKER OVENS (2), ADJUSTERS (2), PIPE, PLUGS NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $192.00          $192.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                   (2), LOCKS (4), PIPE RINGS (12)             NON-CONSTRUCTION                                                                               10/6/2006
                                        443   GG-0015-NA-1             15TH FINANCE BATTALION      MEMORY CARD 256                           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $65.00           $65.00           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        444   GG-0016-NA-1             15TH FINANCE BATTALION      CASH BOX                                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $34.00           $34.00           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        445   GG-0017-NA-1             15TH FINANCE BATTALION      PENS (16) AND GLOVES (14)                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $435.72          $435.72          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        446   GG-0018-NA-1             15TH FINANCE BATTALION      LASER POINTERS (8)                        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $119.60          $119.60          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        447   GG-0019-NA-1             15TH FINANCE BATTALION      VARIOUS SUPPLIES                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $1,175.00        $1,175.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        448   GG-0020-NA-1             15TH FINANCE BATTALION      MARKERS, SHARPIE (10)                     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $18.50           $18.50           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        449   GG-0021-NA-1             15TH FINANCE BATTALION      PLUGS, UNIVERSAL, COMPUTER (2)            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $70.00           $70.00           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        450   GG-0022-NA-1             15TH FINANCE BATTALION      VARIOUS MATERIALS AND SUPPLIES            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $470.00          $470.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        451   GG-0023-NA-1             15TH FINANCE BATTALION      OFFICE SUPPLIES AND PHONE CARDS           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $1,998.00        $1,998.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        452   GG-0024-NA-1             15TH FINANCE BATTALION      MARKERS, BINDERS, DOCUMENTS, FOLDERS,     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $311.00          $311.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                   PENS                                      NON-CONSTRUCTION                                                                                 10/6/2006
                                        453   GG-0025-NA-1             15TH FINANCE BATTALION      FLASH DISKS (3), USB CABLES (2)           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $92.00           $92.00           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        454   GG-0026-NA-1             15TH FINANCE BATTALION      BLANK CD-RS (2), OPTIC MOUSES (3)         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $60.00           $60.00           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        455   GG-0027-NA-1             15TH FINANCE BATTALION      OFFICE SUPPLIES                           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $70.00           $70.00           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        456   GG-0028-NA-1             15TH FINANCE BATTALION      OFFICE SUPPLIES                           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $31.00           $31.00           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        457   GG-0029-NA-1             15TH FINANCE BATTALION      NOMEX GLOVES (18), MULTI-PURPOSE NET KIT NC-NEW IRAQI ARMY OPERATIONS AND TRAINING      $861.90          $861.90          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                   (24), BOONIE CAPS (24)                   NON-CONSTRUCTION                                                                                  10/6/2006
                                        458   GG-0030-NA-1             15TH FINANCE BATTALION      AUTO LOCK, BOXER, SCREWDRIVER SET,        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $74.15           $74.15           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                   PADLOCKS                                  NON-CONSTRUCTION                                                                                 10/6/2006
                                        459   GG-0031-NA-1             15TH FINANCE BATTALION      NOMEX GLOVES (5)                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $99.75           $99.75           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        460   GG-0032-NA-1             15TH FINANCE BATTALION      OFFICE SUPPLIES                           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $2,245.00        $2,245.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        461   GG-0033-NA-1             15TH FINANCE BATTALION      DOCUMENT PROTECTORS                       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $200.00          $200.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        462   GG-0034-NA-1             15TH FINANCE BATTALION      NOMEX GLOVES SMALL (2), NOMEX GLOVES      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $1,053.80        $1,053.80        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                   LARGE (2), GUN CLEANING KITS (40)         NON-CONSTRUCTION                                                                                 10/6/2006
                                        463   GG-0035-NA-1             15TH FINANCE BATTALION      GUN CLEANING KITS (60)                    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $1,437.00        $1,437.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        464   GG-0036-NA-1             15TH FINANCE BATTALION      SPORT SHOES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $25.00           $25.00           $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        465   GG-0037-NA-1             15TH FINANCE BATTALION      COMPUTER ACCESSORIES                      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $800.00          $800.00          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        466   GG-0038-NA-1             15TH FINANCE BATTALION      IRAQNA AND THURIYA CARDS, PRINTER         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $2,300.00        $2,300.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                   CARTRIDGES                                NON-CONSTRUCTION                                                                                 10/6/2006
                                        467   GG-0039-NA-1             15TH FINANCE BATTALION      PRINTER DJ450CI                           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $248.95          $248.95          $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        468   GG-0040-NA-1             15TH FINANCE BATTALION      PATCHES                                   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $1,410.00        $1,410.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        469   GG-0041-NA-1             15TH FINANCE BATTALION      PRINTER CARTRIDGES (15), THERIYA CARES (40)NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $2,450.00        $2,450.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                     Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 251 of 529




                                                                                                                                              NON-CONSTRUCTION                                                                                10/6/2006
                                        470   GG-0042-NA-1             15TH FINANCE BATTALION      OFFICE SUPPLIES                           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $2,390.00        $2,390.00        $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                                 10/6/2006
                                        471   GHA-I-01-04-00002 - 01   BASICS (MANAGED BY AID/W)   MATERNAL AND CHILD HEALTH                                                               $2,000,000.00    $366,727.40      $1,633,272.60    USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                              10/6/2006
                                        472   GHS-I-04-03-00028 - 05   RTI - HEALTH II             TRAINING HEALTH II                                                                      $22,015,750.00   $10,982,477.56   $11,033,272.44   USAID ACTIVITIES REPORT




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                                              10/6/2006
                                        473   GPO-C-00-03-00002 - 14   MACRO                                                                                                               $2,000,000.00    $47,628.00       $1,952,372.00    USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                              10/6/2006




I D-15
                                                                                                                                                                                                                                                                        Appendix D
                                                           #     Award Number                Contractor                        Description                              Work Item                                   Obligated        Expended        Undelivered      Source
                                                           474   GPO-I-01-05-00040-00 - 00   FUTURES                                                                                                                $30,000.00       $30,000.00      $0.00            USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                                                      10/6/2006
                                                           475   GRANT1-201-NA-1             IRAQI CONTRACTOR - 4558           KUFA BRIDGE                              C-ROADS AND BRIDGES CONSTRUCTION            $6,510,542.00    $450,693.18     $6,059,848.82    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                           476   GRANT1-202-NA-1             IRAQI CONTRACTOR - 4558           DUALIZATION OF DIWANIYA-SAMAWA           C-ROADS AND BRIDGES CONSTRUCTION            $16,448,538.00   $3,462,492.97   $12,986,045.03   CEFMS CONSTRUCTION
                                                                                                                               HIGHWAY                                                                                                                                10/6/2006
                                                           477   GRANT1-204-NA-0001AA        IRAQI CONTRACTOR - 4558           CONSTRUCTION OF AL- SHARQAT BRIDGE       C-ROADS AND BRIDGES CONSTRUCTION            $7,165,815.00    $1,326,565.77   $5,839,249.23    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                           478   GRANT1-LIB-NA-1             IRAQI CONTRACTOR - 4558           GOVERNMENT LIABILITY FOR PCO/MOCH        C-ROADS AND BRIDGES CONSTRUCTION            $1,775,105.00    $0.00           $1,775,105.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                Appendix D



                                                                                                                               GRANT NO MOCH-001                                                                                                                      10/6/2006
                                                           479   GRANT2-0001-NA-1            IRAQI CONTRACTOR - 4558           BAGHDAD-KARKUK 2ND CARRIAGEWAY AL        C-ROADS AND BRIDGES CONSTRUCTION            $13,820,064.00   $1,307,521.00   $12,512,543.00   CEFMS CONSTRUCTION
                                                                                                                               UDAIM/SULAIMAN BEG                                                                                                                     10/6/2006
                                                           480   GRANT2-0002-NA-1            IRAQI CONTRACTOR - 4558           BAGHDAD-KARKUK 2ND CARRIAGEWAY,          C-ROADS AND BRIDGES CONSTRUCTION            $15,224,756.00   $1,482,624.00   $13,742,132.00   CEFMS CONSTRUCTION
                                                                                                                               SULAIMAN BEG                                                                                                                           10/6/2006
                                                           481   GRANT2-0003-NA-1            IRAQI CONTRACTOR - 4558           AL-NASSIRRIYA CITY 2ND CARRIAGEWAY       C-ROADS AND BRIDGES CONSTRUCTION            $645,069.00      $61,977.00      $583,092.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                           482   GRANT2-0004-NA-1            IRAQI CONTRACTOR - 4558           SHIEKH SA’AD BRIDGE                      C-ROADS AND BRIDGES CONSTRUCTION            $4,922,307.50    $0.00           $4,922,307.50    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                           483   GRANT2-0005-NA-1            IRAQI CONTRACTOR - 4558           ZUBA BRIDGE                              C-ROADS AND BRIDGES CONSTRUCTION            $1,531,177.00    $662,746.73     $868,430.27      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                           484   GRANT2-0005-NA-2            IRAQI CONTRACTOR - 4558           NASSIRRIYA BRIDGE                        C-ROADS AND BRIDGES CONSTRUCTION            $658,625.00      $0.00           $658,625.00      CEFMS CONSTRUCTION




D-16 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                           485   GRANT2-LIB-NA-1             IRAQI CONTRACTOR - 4558           GOVERNMENT LIABILITY FOR PCO/MOCH        C-ROADS AND BRIDGES CONSTRUCTION            $5,861,530.50    $0.00           $5,861,530.50    CEFMS CONSTRUCTION
                                                                                                                               GRANT AGREEMENT NO MOCH 2                                                                                                              10/6/2006
                                                           486   GS-07F-0706N-127-1          QUARTERMASTER INC                 FELX CUFFS                               NC-NEW IRAQI ARMY EQUIPMENT NON-            $342.00          $342.00         $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                                  10/6/2006
                                                           487   GS-07F-0706N-127-2          QUARTERMASTER INC                 BATON HOLDER                             NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,422.00        $1,422.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                                  10/6/2006
                                                           488   GS-07F-0706N-127-3          QUARTERMASTER INC                 UNDER VEHICLE SEARCH MIRROR              NC-NEW IRAQI ARMY EQUIPMENT NON-            $2,660.00        $2,660.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                                  10/6/2006
                                                           489   GS-07F-0706N-127-4          QUARTERMASTER INC                 FLEX CUFF                                NC-NEW IRAQI ARMY EQUIPMENT NON-            $350.00          $350.00         $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                                  10/6/2006
                                                           490   GS-07F-0706N-127-5          QUARTERMASTER INC                 BATON WOOD W/HANDLE                      NC-NEW IRAQI ARMY EQUIPMENT NON-            $2,133.00        $2,133.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                                  10/6/2006
                                                           491   GS-07F-0706N-127-6          QUARTERMASTER INC                 RIOT SHIELDS                             NC-NEW IRAQI ARMY EQUIPMENT NON-            $13,035.00       $13,035.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                                  10/6/2006
                                                           492   GS-07F-0706N-127-7          QUARTERMASTER INC                 HAND HELD METAL DETECTOR (GARRET)        NC-NEW IRAQI ARMY EQUIPMENT NON-            $4,294.00        $4,294.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                                  10/6/2006
                                                           493   GS-07F-0706N-127-8          QUARTERMASTER INC                 FREIGHT                                  NC-NEW IRAQI ARMY EQUIPMENT NON-            $10,654.45       $10,654.45      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                                  10/6/2006
                                                           494   GS-07F-8799D-NA-1           SECOND CHANCE BODY ARMOR, INC. AIRTAC SC229-IIIA MOLLE BALLISTIC VESTS     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $104,965.20      $104,965.20     $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                            (108)                                                                                                                                     10/6/2006
                                                           495   GS-35F-4076D-NA-1           DELL MARKETING L.P.               OP FUND PURCHASE (SAYS SEE SCHEDULE-     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $42,103.62       $42,103.62      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                               NOTHING ATTACHED; NO RECORD FOUND)       NON-CONSTRUCTION                                                                              10/6/2006
                                                           496   H92237-05-A-0901-NA-1       GOLDEN CONTRACTING CO.            CONSTRUCTION SUPPLIES, MATERIALS AND     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $84,975.68       $84,975.68      $0.00            CEFMS CONSTRUCTION
                                                                                                                               EQUIPMENT                                                                                                                              10/6/2006
                                                           497   H92237-05-A-0971-NA-1       IRAQI CONTRACTOR - 4177           MYLAR COATING PROTECTION                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $79,856.00       $79,856.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        NON-CONSTRUCTION                                                                              10/6/2006
                                                           498   H92237-05-C-0901-NA-1       PATCH CONSTRUCTION AND TRADING HOUSING RENOVATION 30 FAMILY UNITS          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $429,000.00      $429,000.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                            LOCATED IN VIC AREA IV.                                                                                                                   10/6/2006
                                                           499   H92237-05-C-0902-NA-1       IRAQI CONTRACTOR - 4011           AREA IV BARRACKS RENOVATIONS             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $95,000.00       $95,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                           500   H92237-05-C-0905-NA-1       DOD ACTIVITIES SERVICED BY DFAS   RENOVATION OF A & C CO. HQ BLDGS         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $183,000.00      $183,000.00     $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        NON-CONSTRUCTION                                                                              10/6/2006
                                                           501   H92237-05-C-0908-NA-1       DOD ACTIVITIES SERVICED BY DFAS   ASP AT CAMP JUSTICE                      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $23,000.00       $23,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        NON-CONSTRUCTION                                                                              10/6/2006
                                                           502   H92237-05-C-0908-NA-2       DOD ACTIVITIES SERVICED BY DFAS   TRAINING SITE AT WAHABI HEADQUARTERS     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $18,000.00       $18,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                        NON-CONSTRUCTION                                                                              10/6/2006
                                                           503   H92237-05-C-0915-NA-1       IRAQI CONTRACTOR - 4678           RENOVATIONS TO USSF MOTOR POOL AT        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $71,900.00       $71,900.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                               CAMP JUSTICE                             NON-CONSTRUCTION                                                                              10/6/2006
                                                           504   H92237-05-C-0916-NA-1       IRAQI CONTRACTOR - 4153           RENOVATIONS TO USSF MOTOR POOL AT        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $19,275.00       $19,275.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                               CAMP JUSTICE                             NON-CONSTRUCTION                                                                              10/6/2006
                                                           505   H92237-05-C-0940-NA-1       HAVAL COMPANY                     HEADQUARTERS BUILDING CONSTRUCTION       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $472,620.00      $472,620.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 252 of 529




                                                                                                                               AREA IV - WEST BIAP                                                                                                                    10/6/2006
                                                           506   H92237-05-C-0941-NA-1       CARD INDUSTRIES, INC.             COMPANY HDQTS BUILDINGS A, B, C, D FOR   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $1,080,000.00    $1,080,000.00   $0.00            CEFMS CONSTRUCTION
                                                                                                                               $270,000 EACH AREA IV, WEST BIAP                                                                                                       10/6/2006
                                                           507   H92237-05-C-0942-NA-1       SPECIALIZED ENGINEERING CENTER    DESIGN OF THE ROAD MARKINGS              C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $10,000.00       $10,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                                           508   H92237-05-C-0942-NA-2       SPECIALIZED ENGINEERING CENTER    DESIGN OF THE ELECTRICAL INFRASTRUCTURE C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $35,000.00       $35,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                      10/6/2006
                                        #     Award Number            Contractor                        Description                              Work Item                                   Obligated     Expended      Undelivered   Source
                                        509   H92237-05-C-0942-NA-3   SPECIALIZED ENGINEERING CENTER    DESIGN OF THE WATER SUPPLY NETWORK       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $20,000.00    $20,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        510   H92237-05-C-0942-NA-4   SPECIALIZED ENGINEERING CENTER    DESIGN OF THE STORM AND SEWER NETWORKC-NEW IRAQI ARMY FACILITIES CONSTRUCTION        $25,000.00    $25,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        511   H92237-05-C-0943-NA-1   IRAQI CONTRACTOR - 4516           IDENTIFY AND CLEARING OF UXOS            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $263,466.00   $263,466.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        512   H92237-05-C-0949-NA-1   IRAQI CONTRACTOR - 4462           INDOOR SHOOTING RANGE AND                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $60,075.00    $60,075.00    $0.00         CEFMS CONSTRUCTION
                                                                                                        CONSTRUCTION OF ROWPU                                                                                                          10/6/2006
                                        513   H92237-05-D-0900-1-1    77 CONSTRUCTION                   WASHED GRAVEL                            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $99,992.00    $0.00         $99,992.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        514   H92237-05-D-0901-1-1    IRAQI CONTRACTOR - 4596           6000 SQUARE METERS OF TYPE B GRAVEL      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $150,000.00   $150,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                        ROAD W/O CURBS                                                                                                                 10/6/2006
                                        515   H92237-05-F-0901-NA-1   IRAQI CONTRACTOR - 4749           FLEECE JACKETS AND SHIPPING              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $8,482.10     $8,482.10     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                 NON-CONSTRUCTION                                                                      10/6/2006
                                        516   H92237-05-F-0902-NA-1   IRAQI CONTRACTOR - 4749           FLEECE JACKETS AND SHIPPING              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $14,380.00    $14,380.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                 NON-CONSTRUCTION                                                                      10/6/2006
                                        517   H92237-05-F-A913-NA-1   DIAMONDBACK TACTICAL LLLP         JPOINT MICRO ELECTRONIC REFLEX SIGNT 8   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $70,137.50    $70,137.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        MOA DOT AND ADAPTERS                     NON-CONSTRUCTION                                                                      10/6/2006
                                        518   H92237-05-F-A915-NA-1   DOD ACTIVITIES SERVICED BY DFAS   RADIOS AND RELATED EQUIPMENT             NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $963,725.85   $963,725.85   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                 NON-CONSTRUCTION                                                                      10/6/2006
                                        519   H92237-05-P-0902-NA-    GLOBAL-LINK DISTRIBUTION, LLC     AK-47, LIGHT MOUNTS, SAFETY SWITCH, HALONC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $301,302.50   $301,302.50   $0.00         CEFMS NON-CONSTRUCTION
                                              0001AB                                                                                            NON-CONSTRUCTION                                                                       10/6/2006
                                        520   H92237-05-P-0904-NA-1   SPECIALIZED ENGINEERING CENTER    PROVIDE DEEP INFRASTRUCTURE OF           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $45,000.00    $45,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                        BLUEPRINTS FOR ELECTRIC, PLUMBING AND                                                                                          10/6/2006
                                                                                                        SEWER FOR AREA IV
                                        521   H92237-05-P-0905-NA-1   BLOUNT 4 IRAQ CONSTRUCTION        RENOVATIONS OF BUILDING 5, 6 AND 7 AT    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $197,360.00   $197,360.00   $0.00         CEFMS CONSTRUCTION
                                                                                                        AREA IV                                                                                                                        10/6/2006
                                        522   H92237-05-P-0906-NA-1   PATCH CONSTRUCTION AND TRADING INSTALL AROUND WEST BIAP REA A CHAIN        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $54,000.00    $54,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                     LINKED FENCE                                                                                                                      10/6/2006
                                        523   H92237-05-P-0907-NA-1   IRAQI CONTRACTOR - 4516           ADD AND RENOVATE ENTRY CONTROL POINT C-NEW IRAQI ARMY FACILITIES CONSTRUCTION        $89,000.00    $89,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                        AT VICTORY AREA IV WEST BIAP                                                                                                   10/6/2006
                                        524   H92237-05-P-0908-NA-1   IRAQI CONTRACTOR - 4119           GUARD TOWER RENOVATION                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $180,000.00   $180,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        525   H92237-05-P-0910-NA-1   IRAQI CONTRACTOR - 4516           UXO AND CONSTRUCTION CLEARANCE           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $256,480.00   $256,480.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        526   H92237-05-P-0915-NA-1   77 CONSTRUCTION                   CONCRETE T-BARRIERS                      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $500,000.00   $500,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        527   H92237-05-P-0916-NA-1   IRAQI CONTRACTOR - 4516           ISOF BRIGADE AGGREGATE BASE COURSE       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $205,750.00   $205,750.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        528   H92237-05-P-0917-NA-1   IRAQI CONTRACTOR - 4377           RANGE REPAIR (ORIGINAL COST $36,000      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $47,000.00    $47,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                        INCREASED THRU MOD 1 TO $47,000)                                                                                               10/6/2006
                                        529   H92237-05-P-0918-NA-1   INTERNATIONAL MASARAT COMPANY HEATER/AC UNITS (140 EA)                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $53,900.00    $53,900.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        530   H92237-05-P-0920-NA-1   AMECO                             EQUIPMENT RENTAL ONE YEAR PERIOD         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $176,687.50   $170,990.00   $5,697.50     CEFMS CONSTRUCTION
                                                                                                        (ORIGINAL UNIT PRICE $166,800; MOD                                                                                             10/6/2006
                                                                                                        1 REVISED FOR ADDITIONAL TRUCK TO
                                                                                                        $177,090)
                                        531   H92237-05-P-0921-NA-1   IRAQI CONTRACTOR - 4424           GATE INTERPRETER IN AND AROUND AREA IV C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $6,380.00     $6,380.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        532   H92237-05-P-0922-NA-1   IRAQI CONTRACTOR - 4569           FIN001 - DE-OB REMAINING FUNDS PER KO. C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $8,854.50     $8,854.50     $0.00         CEFMS CONSTRUCTION
                                                                                                        GATE INTERPRETER IN AND AROUND AREA IV                                                                                         10/6/2006
                                        533   H92237-05-P-0923-NA-1   IRAQI CONTRACTOR - 4639           FIN001- DE-OB REMAINING FUNDS PER KO.    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $9,431.75     $9,431.75     $0.00         CEFMS CONSTRUCTION
                                                                                                        PROJECT MANAGER/INTERPRETER SERVICES                                                                                           10/6/2006
                                                                                                        FOR AREA IV OR IN THE FORM OF SHOPPING
                                                                                                        OFF OF BIAP
                                        534   H92237-05-P-0924-NA-1   IRAQI CONTRACTOR - 4517           RECEPTIONIST SECRETARY FOR AREA IV       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $12,089.77    $12,089.77    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        535   H92237-05-P-0925-NA-1   IRAQI CONTRACTOR - 4424           AREA IV ENGINEER                         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $24,853.25    $24,853.25    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        536   H92237-05-P-0926-NA-1   IRAQI CONTRACTOR - 4641           AREA IV ENGINEERING SERVICES             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $21,672.65    $21,672.65    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 253 of 529




                                        537   H92237-05-P-0928-NA-1   IRAQI CONTRACTOR - 4781           HEAVY EQUIPMENT RENTAL SVCS AND          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $278,927.00   $278,927.00   $0.00         CEFMS CONSTRUCTION
                                                                                                        MANAGEMENT                                                                                                                     10/6/2006
                                        538   H92237-05-P-0929-NA-1   ATLANTIC DIVING SUPPLY, INC.      UNKNOWN                                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $7,112.66     $7,112.66     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                 NON-CONSTRUCTION                                                                      10/6/2006
                                        539   H92237-05-P-0930-NA-1   IRAQI CONTRACTOR - 4131           DUPLICATE OBL (DISB) AS MA180 52260-     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $6,950.00     $6,950.00     $0.00         CEFMS CONSTRUCTION
                                                                                                        0017 TRYING TO CORRECT TRX MYLAR                                                                                               10/6/2006
                                                                                                        INSTALLATION




October 30, 2006 I REPORT TO CONGRESS
                                        540   H92237-05-P-0932-NA-1   CARD INDUSTRIES, INC.             SHOOTHOUSE RANGE LABORERS FOR AREA IV C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $295,296.70   $295,296.70   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006




I D-17
                                                                                                                                                                                                                                                                Appendix D
                                                           #     Award Number            Contractor                        Description                               Work Item                                   Obligated     Expended      Undelivered   Source
                                                           541   H92237-05-P-0933-NA-1   IRAQI CONTRACTOR - 4676           RENOVATE BARRACKS LATRINES BUILDINGS 2 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $33,000.00    $33,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                           AND 3, AREA IV                                                                                                                  10/6/2006
                                                           542   H92237-05-P-0934-NA-1   ATLANTIC DIVING SUPPLY, INC.      SERVICE CONTRACT FOR GUARDS               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $22,203.32    $22,203.32    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                      10/6/2006
                                                           543   H92237-05-P-0935-NA-1   BANK OF AMERICA GOVERNMENT        IMPAC VISA PURCHASE CARD                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $4,387.54     $4,387.54     $0.00         CEFMS NON-CONSTRUCTION
                                                                                         CARD SERVICES                                                               NON-CONSTRUCTION                                                                      10/6/2006
                                                           544   H92237-05-P-0936-NA-1   IRAQI CONTRACTOR - 4733           PRE-FABRICATED BUILDING/PORTABLE 3-       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $221,000.00   $221,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                           BEDROOM DRY UNIT (37 EA)                  NON-CONSTRUCTION                                                                      10/6/2006
                                                           545   H92237-05-P-0936-NA-2   IRAQI CONTRACTOR - 4733           PREFAB BLDG WITH 3 BEDROOMS AT CAMP       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $260,000.00   $260,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                    Appendix D



                                                                                                                           POSEY                                     NON-CONSTRUCTION                                                                      10/6/2006
                                                           546   H92237-05-P-0938-NA-1   IMAGE CRAZY DESIGN                CLOTHING                                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $23,800.00    $23,800.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                      10/6/2006
                                                           547   H92237-05-P-0940-NA-1   ANTECH CORPORATION                GOODS AND SVCS                            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $5,040.00     $5,040.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                      10/6/2006
                                                           548   H92237-05-P-0942-NA-1   SPY WORLD INC.                    MICRO UHF ROOM TRANSCEIVER AND            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $42,632.00    $42,632.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                           RECEIVER, FIBER OPTIC CAMERA, PRO TRACK   NON-CONSTRUCTION                                                                      10/6/2006
                                                                                                                           GPS
                                                           549   H92237-05-P-0943-NA-1   ATLANTIC DIVING SUPPLY, INC.      GOODS AND SVCS                            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $14,160.00    $14,160.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                      10/6/2006
                                                           550   H92237-05-P-0945-NA-1   EN-NET SERVICES                   GOODS AND SVCS                            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $13,771.75    $13,771.75    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                      10/6/2006




D-18 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                           551   H92237-05-P-0946-NA-1   BLUE TECH INC.                    GOODS AND SVCS                            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $96,715.00    $96,715.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                      10/6/2006
                                                           552   H92237-05-P-0958-NA-1   DOD ACTIVITIES SERVICED BY DFAS   RADIOS AND RELATED EQUIPMENT              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $570,647.00   $570,647.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                      10/6/2006
                                                           553   H92237-05-P-0970-NA-1   PATCH CONSTRUCTION AND TRADING DRAINAGE GRAVEL                              C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $50,000.00    $50,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           554   H92237-05-P-0975-NA-1   IRAQI CONTRACTOR - 4035           BEDROOM FURNITURE, LOCKERS, BEDDING,      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $70,760.00    $70,760.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                           ACCESSORIES                               NON-CONSTRUCTION                                                                      10/6/2006
                                                           555   H92237-05-P-0976-NA-1   MOTOROLA INC                      BASE STATION KIT, VEHICULAR UHF 2-WAY     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $66,967.00    $66,967.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                           RADIO, SOFTWARE FOR CDM-1550              NON-CONSTRUCTION                                                                      10/6/2006
                                                           556   H92237-05-P-0977-NA-1   SPY WORLD INC.                    NOKIA MODEL AU 888 DUAL BAND, GREEN       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $48,790.00    $48,790.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                      10/6/2006
                                                           557   H92237-05-P-0990-NA-1   IRAQI CONTRACTOR - 4640           INTERPRETER AND RECEPTION SVCS AT AREA NC-NEW IRAQI ARMY OPERATIONS AND TRAINING      $9,000.00     $9,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                           IV MEDICAL CLINIC                      NON-CONSTRUCTION                                                                         10/6/2006
                                                           558   H92237-05-P-0993-NA-1   IMAGE CRAZY DESIGN                UNIFORMS AND PT GEAR                      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $58,300.00    $58,300.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                      10/6/2006
                                                           559   H92237-05-P-0994-NA-1   PRIME PROJECTS INTERNATIONAL      RENOVATE OFFICE AT RPC FOR ISOF           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $31,200.00    $31,200.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           560   H92237-05-P-0995-NA-1   IRAQI CONTRACTOR - 4035           SYNTHETIC HIGH BACK LEATHER CHAIRS (20)   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $4,999.00     $4,999.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                           AND STATDARD SYNTHETIC OFFICE CHAIRS      NON-CONSTRUCTION                                                                      10/6/2006
                                                                                                                           (26)
                                                           561   H92237-05-P-0997-NA-1   IRAQI CONTRACTOR - 4472           CONSTRUCT MOTOR POOL SHADE STRUCTURE C-NEW IRAQI ARMY FACILITIES CONSTRUCTION         $49,500.00    $49,500.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                           AREA IV                                                                                                                         10/6/2006
                                                           562   H92237-05-P-1000-NA-1   DOD ACTIVITIES SERVICED BY DFAS   CONTRACTOR LABOR, MATERIAL, EQUIPMENT, C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $86,000.00    $86,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                           SUPPLIES AND TRASNPORTATION                                                                                                     10/6/2006
                                                           563   H92237-05-P-1004-NA-1   DOD ACTIVITIES SERVICED BY DFAS   CONTRACTOR LABOR, MATERIAL, EQUIPMENT, C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $36,550.00    $36,550.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                           SUPPLIES AND TRASPORTATION                                                                                                      10/6/2006
                                                           564   H92237-05-P-1005-NA-1   IRAQI CONTRACTOR - 4035           CONSTRUCTION MATERIAL SF44 #1005MG01      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $61,910.00    $61,910.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           565   H92237-05-P-1009-NA-1   DOD ACTIVITIES SERVICED BY DFAS   STRYOPHORE, DOWELS, PLYWOOD, GREASE,      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $32,824.00    $32,824.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                           NAILS, AND CINDER BLOCK                                                                                                         10/6/2006
                                                           566   H92237-05-P-1010-NA-1   IRAQI CONTRACTOR - 4035           HELOPAD MATERIAL                          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $63,525.00    $63,525.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           567   H92237-05-P-1011-NA-1   IRAQI CONTRACTOR - 4139           RENOVATE ISOF SUPPORT TEAM ROOM - SF44 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $10,000.00    $10,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                           1011MG01                                                                                                                        10/6/2006
                                                           568   H92237-05-P-1012-NA-1   IRAQI CONTRACTOR - 4035           DELIVER & INSTALL DRY, SHOWER/LATRINE &   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $395,700.00   $395,700.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                           BLACK WATER/GRAY WATER TANKS              NON-CONSTRUCTION                                                                      10/6/2006
                                                           569   H92237-05-P-1015-NA-1   DOD ACTIVITIES SERVICED BY DFAS   LUMBER, NAILS, PLYWOOD, AND HNGES         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $25,459.00    $25,459.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           570   H92237-05-P-1016-NA-1   77 CONSTRUCTION                   1100 CYD SUBBASE; 970 CYD CONCRETE        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $119,710.00   $119,710.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           571   H92237-05-P-1017-NA-1   PHOENIX INT. GRP.                 2T ROLLS GALVANIZED SHEET STEEL; ROLLUP   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $198,960.00   $198,960.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 254 of 529




                                                                                                                           DOORS; SINGLE ENGRY DOOR & FRAME                                                                                                10/6/2006
                                                           572   H92237-05-P-1031-NA-1   MIC INDUSTRIES                    PUMPKIN ROLL & DHL SHIPPING               C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $4,981.31     $4,981.31     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           573   H92237-06-P-0946-NA-1   SATCO                             INSTALL DOORS IN BUILDING 7 AT AREA IV    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $4,500.00     $4,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           574   H92239-04-C-0071-NA-1   DOD ACTIVITIES SERVICED BY DFAS   BLDG 4 RECONSTRUCTION                     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $65,000.00    $65,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                      10/6/2006
                                        #     Award Number           Contractor                        Description                            Work Item                                    Obligated        Expended         Undelivered   Source
                                        575   H92239-04-P-8040-NA-   STRATEGY                          MOD# P0002 - 22000 P2 SUPPORT OF AIF   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $177,250.00      $177,250.00      $0.00         CEFMS NON-CONSTRUCTION
                                              0001AB                                                   COUNTER TERRORISM BATTALION FORCE      NON-CONSTRUCTION                                                                             10/6/2006
                                        576   HAD-G-00-03-00129      INTERNATIONAL MEDICAL CORPS                                                                                                                                           USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                           10/6/2006
                                        577   HDA-I-00-03-00124      OTI                                                                                                                   $105,733.00      $64,675.04       $41,057.96    USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                           10/6/2006
                                        578   INDEX 01-NA-1          DOD ACTIVITIES SERVICED BY DFAS   INDEX 01                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $106,280.00      $106,280.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        579   IRM-P-00-04-00002      OTI                                                                                                                   $78,838.00       $78,620.90       $217.10       USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                           10/6/2006
                                        580   ITALIAN GOV’T-NA-1     IRAQI CONTRACTOR - 4463           CESSIONE COMPOUND EX SEDE DEL          C-ICDC - FACILITIES CONSTRUCTION             $646,161.80      $646,161.80      $0.00         CEFMS CONSTRUCTION
                                                                                                       COMANDO CONTINGENTE NAZIONALE                                                                                                       10/6/2006
                                                                                                       ITALIANO
                                        581   JH001-NA-1             15TH FINANCE BATTALION            ISOF PAY FOR IRAQIS                    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $9,880.00        $9,880.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        582   JH002-NA-1             15TH FINANCE BATTALION            ISOF PAY FOR THE IRAQIS                NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $34,215.00       $34,215.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        583   JORDAN-CMATT-NA-       IRAQI CONTRACTOR - 4406           TRAINING OF NEW IRAI ARMY PER MOU      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $56,200,000.00   $56,200,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                              0000AA                                                   BETWEEN US AND JORDAN                  NON-CONSTRUCTION                                                                             10/6/2006
                                        584   JORDAN-CMATT-NA-3      IRAQI CONTRACTOR - 4406           JORDAN SUPPORT TO NCO TRAINING,        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $604,800.00      $604,800.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       TRAINERS, TRANSLATORS                  NON-CONSTRUCTION                                                                             10/6/2006
                                        585   JORDAN-CMATT-NA-4      IRAQI CONTRACTOR - 4406           JO-AMM-04-016                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $604,800.00      $604,800.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        586   JORDAN-CMATT-NA-5      IRAQI CONTRACTOR - 4406           JO-AMM-04-018 JORDANIAN LIAISON TEM 17 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $19,600.00       $19,600.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       AUG-17 OCT                             NON-CONSTRUCTION                                                                             10/6/2006
                                        587   JORDAN-CMATT-NA-6      IRAQI CONTRACTOR - 4406           JO-AMM-05-03                           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $7,667.00        $7,667.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        588   JORDANIAN AF-NA-1      ROYAL JORDANIAN AIR FORCE         TRAINING OF NEW IRAQI ARMY AVIATION PER NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $4,847,584.24    $4,847,584.24    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       MOU BETWEEN US & JORDAN                 NON-CONSTRUCTION                                                                            10/6/2006
                                        589   JORDANIAN AF-NA-2      ROYAL JORDANIAN AIR FORCE         JO-AMM-04-011                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $1,991,221.00    $1,991,221.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        590   JORDANIAN AF-NA-3      ROYAL JORDANIAN AIR FORCE         JO-AMM-04-019                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $2,834,522.98    $2,834,522.98    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        591   JORDANIAN AF-NA-4      ROYAL JORDANIAN AIR FORCE         JO-AMM-05-02                           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $3,526,671.78    $3,526,671.78    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        592   JORDAN-TRAINING-NA-    IRAQI CONTRACTOR - 4407           JORDANIAN LIAISON TEAM, INTERPRETERS   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $604,800.00      $604,800.00      $0.00         CEFMS NON-CONSTRUCTION
                                              0000AA                                                   AND NCO TRAINERS                       NON-CONSTRUCTION                                                                             10/6/2006
                                        593   JTR-01-NA-1            15TH FINANCE BATTALION            ICTF SALARY FOR DECEMBER 04            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $66,540.00       $66,540.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        594   JTR-02-NA-1            15TH FINANCE BATTALION            ICTF SALARY FOR JAN 05                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $88,090.00       $88,090.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        595   M6789904WR00XJ4-NA-1   IRAQI CONTRACTOR - 4378           WATER REPAIR                           NC-WATER CONSERVATION NON-CONSTRUCTION       $81,865.00       $81,865.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        596   MA0001-NA-1            15TH FINANCE BATTALION            GROCERIES                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $385.00          $385.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        597   MA0002-NA-1            15TH FINANCE BATTALION            CELLULAR PHONE USE                     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $700.00          $700.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        598   MA0003-NA-1            15TH FINANCE BATTALION            CELLULAR PHONE USE                     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $500.00          $500.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        599   MA0004-NA-1            15TH FINANCE BATTALION            GROCERIES                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $245.00          $245.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        600   MA0005-NA-1            15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $27.00           $27.00           $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        601   MA0006-NA-1            15TH FINANCE BATTALION            GUARD FORCE BEVERAGES                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $185.40          $185.40          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        602   MA0007-NA-1            15TH FINANCE BATTALION            GROCERIES                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $90.00           $90.00           $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        603   MA0008-NA-1            15TH FINANCE BATTALION            GUARD FORCE PAYROLL DURING TRAINING    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $5,300.00        $5,300.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        604   MA0009-NA-1            15TH FINANCE BATTALION            CELLULAR PHONE USE                     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $600.00          $600.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 255 of 529




                                        605   MA0010-NA-1            15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $595.00          $595.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        606   MA0011-NA-1            15TH FINANCE BATTALION            GROCERIES                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $107.00          $107.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006
                                        607   MA0012-NA-1            15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $236.00          $236.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        608   MA0013-NA-1            15TH FINANCE BATTALION            GROCERIES                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $100.00          $100.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                             10/6/2006




I D-19
                                                                                                                                                                                                                                                                     Appendix D
                                                           #     Award Number   Contractor                        Description                             Work Item                                   Obligated   Expended    Undelivered   Source
                                                           609   MA0014-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $225.00     $225.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           610   MA0015-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $120.00     $120.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           611   MA0016-NA-1    15TH FINANCE BATTALION            CELLULAR PHONE USE                      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,050.00   $1,050.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           612   MA0017-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $120.00     $120.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           613   MA0018-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $136.00     $136.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                     Appendix D



                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           614   MA0019-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $206.00     $206.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           615   MA0020-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $277.00     $277.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           616   MA0021-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $155.00     $155.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           617   MA0022-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $205.00     $205.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           618   MA0023-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $300.00     $300.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           619   MA0024-NA-1    15TH FINANCE BATTALION            GUARD FORCE UNIFORM SHOES               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $100.00     $100.00     $0.00         CEFMS NON-CONSTRUCTION




D-20 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           620   MA0025-NA-1    15TH FINANCE BATTALION            MISSIONS REQUIRING THURAYA PHONE USE    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $400.00     $400.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           621   MA0026-NA-1    15TH FINANCE BATTALION            MISSIONS REQUIREING CELLULAR PHONE USE NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $400.00     $400.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                         NON-CONSTRUCTION                                                                   10/6/2006
                                                           622   MA0027-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $640.00     $640.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           623   MA0028-NA-1    15TH FINANCE BATTALION            FACILITIES INTERNET/SATELLITE SERVICE   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,250.00   $1,250.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           624   MA0029-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $375.00     $375.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           625   MA0030-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $455.00     $455.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           626   MA0031-NA-1    15TH FINANCE BATTALION            CELLULAR PHONE USE                      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,000.00   $1,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           627   MA0032-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $90.00      $90.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           628   MA0033-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $900.00     $900.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           629   MA0034-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $72.00      $72.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           630   MA0035-NA-1    15TH FINANCE BATTALION            DISGUISES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $35.80      $35.80      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           631   MA0036-NA-1    DOD ACTIVITIES SERVICED BY DFAS   GUARD FORCE GROCERIES                   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $27.00      $27.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           632   MA0037-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $17.00      $17.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           633   MA0038-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $19.00      $19.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           634   MA0039-NA-1    15TH FINANCE BATTALION            CELLULAR PHONE USE                      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,000.00   $1,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           635   MA0040-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $556.00     $556.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           636   MA0041-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $135.00     $135.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           637   MA0042-NA-1    15TH FINANCE BATTALION            GROCERIES                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $100.00     $100.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           638   MA0043-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $275.00     $275.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           639   MA0044-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,098.00   $1,098.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           640   MA0045-NA-1    15TH FINANCE BATTALION            CELLULAR PHONE USE                      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $300.00     $300.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 256 of 529




                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           641   MA0046-NA-1    15TH FINANCE BATTALION            CELLULAR PHONE USE                      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,200.00   $1,200.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           642   MA0047-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $210.00     $210.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                                           643   MA0048-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $63.00      $63.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                  10/6/2006
                                        #     Award Number   Contractor                        Description                               Work Item                                   Obligated   Expended    Undelivered   Source
                                        644   MA0049-NA-1    15TH FINANCE BATTALION            FACILITY LIGHT BULBS                      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $50.00      $50.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        645   MA0050-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $140.00     $140.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        646   MA0051-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $263.00     $263.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        647   MA0052-NA-1    15TH FINANCE BATTALION            VEHICLE FLEET MAINTENANCE                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $720.00     $720.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        648   MA0053-NA-1    15TH FINANCE BATTALION            CELLULAR PHONE USE                        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,200.00   $1,200.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        649   MA0054-NA-1    15TH FINANCE BATTALION            PHONE CARDS                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $400.00     $400.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        650   MA0055-NA-1    15TH FINANCE BATTALION            BMW 735 BLACK AND OPEL OMEGA, TAN         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $2,100.00   $2,100.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        651   MA0056-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $87.00      $87.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        652   MA0057-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $192.00     $192.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        653   MA0058-NA-1    15TH FINANCE BATTALION            SUPPORT PERSONNEL SALARY                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,600.00   $1,600.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        654   MA0059-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $75.00      $75.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        655   MA0060-NA-1    15TH FINANCE BATTALION            ENGINE OIL, SET PLUG, BUSHINGS, WELDING   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $130.00     $130.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                               ROD AND GLOW                              NON-CONSTRUCTION                                                                  10/6/2006
                                        656   MA0061-NA-1    15TH FINANCE BATTALION            PHONE CARDS                               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $2,000.00   $2,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        657   MA0062-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $352.00     $352.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        658   MA0063-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $87.00      $87.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        659   MA0064-NA-1    15TH FINANCE BATTALION            TIRES                                     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $60.00      $60.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        660   MA0065-NA-1    15TH FINANCE BATTALION            SHOCKS AND CV JOINTS AND WATER PUMP       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $130.00     $130.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        661   MA0066-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $342.00     $342.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        662   MA0067-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $155.00     $155.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        663   MA0068-NA-1    15TH FINANCE BATTALION            MOTOR SUPPORT, STEERING ROD               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $140.00     $140.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        664   MA0069-NA-1    15TH FINANCE BATTALION            ALO SIM CARDS                             NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $120.00     $120.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        665   MA0070-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $245.00     $245.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        666   MA0071-NA-1    15TH FINANCE BATTALION            FRONT AND REAR DISK BRAKE SETS            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $85.00      $85.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        667   MA0072-NA-1    15TH FINANCE BATTALION            $20 AND $30 PHONE CARDS                   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,600.00   $1,600.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        668   MA0073-NA-1    15TH FINANCE BATTALION            MERCEDES SEDAN, GREY                      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,400.00   $1,400.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        669   MA0074-NA-1    15TH FINANCE BATTALION            TIRES                                     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $240.00     $240.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        670   MA0075-NA-1    15TH FINANCE BATTALION            VEHICLE MATERIALS                         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $480.00     $480.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        671   MA0076-NA-1    15TH FINANCE BATTALION            DANE ELEC 256 MB MEMORY CARDS             NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $196.00     $196.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        672   MA0077-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $332.00     $332.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        673   MA0078-NA-1    15TH FINANCE BATTALION            15X205 TIRES AND WHEELS                   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $225.00     $225.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        674   MA0079-NA-1    DOD ACTIVITIES SERVICED BY DFAS   THAMER’S CAR RENTAL                       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $2,000.00   $2,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 257 of 529




                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        675   MA0080-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $238.00     $238.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        676   MA0081-NA-1    15TH FINANCE BATTALION            GROCERIES                                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $285.00     $285.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        677   MA0082-NA-1    15TH FINANCE BATTALION            TIRES 205 R15 AND RIMS                    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $400.00     $400.00     $0.00         CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006
                                        678   MA0083-NA-1    15TH FINANCE BATTALION            $20 PHONE CARDS (40 EA)                   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $800.00     $800.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                         NON-CONSTRUCTION                                                                  10/6/2006




I D-21
                                                                                                                                                                                                                                                    Appendix D
                                                           #     Award Number            Contractor                      Description                                Work Item                                   Obligated   Expended    Undelivered   Source
                                                           679   MA0084-NA-1             15TH FINANCE BATTALION          GROCERIES                                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $400.00     $400.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                  10/6/2006
                                                           680   MA0085-NA-1             15TH FINANCE BATTALION          REAR SHOCKS                                NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $45.00      $45.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                  10/6/2006
                                                           681   MA0086-NA-1             15TH FINANCE BATTALION          GROCERIES                                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $475.00     $475.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                  10/6/2006
                                                           682   MA0087-NA-1             15TH FINANCE BATTALION          AUTO PARTS AND ACCESSORIES                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,879.00   $1,879.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                  10/6/2006
                                                           683   MA0088-NA-1             15TH FINANCE BATTALION          REFRIGERATORS, TELEVISIONS, SATTELITES,    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $4,005.00   $4,005.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                               Appendix D



                                                                                                                         TABLES, COMPUTER TABLES                    NON-CONSTRUCTION                                                                  10/6/2006
                                                           684   MA0089-NA-1             15TH FINANCE BATTALION          $20 PHONE CARDS                            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,500.00   $1,500.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                  10/6/2006
                                                           685   MA0090-NA-1             15TH FINANCE BATTALION          GROCERIES                                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $190.00     $190.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                  10/6/2006
                                                           686   MA181 52260-0017-NA-1   PATCH CONSTRUCTION AND TRADING REPAIR GENERATOR                            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $1,800.00   $1,800.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           687   MA182 52260-0017-NA-1   IRAQI CONTRACTOR - 4541         50X50X80 SAFE, 55 GAL OIL, FILE CABINET,   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $980.00     $980.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         PHONE CARDS                                                                                                                  10/6/2006
                                                           688   MA183 52260-0017-NA-1   IRAQI CONTRACTOR - 4232         PLYWOOD                                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $2,440.00   $2,440.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           689   MA184 52260-0017-NA-1   STRATEGY                        SIM CARD FOR PHONE                         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $210.00     $210.00     $0.00         CEFMS CONSTRUCTION




D-22 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           690   MA185 52260-0017-NA-1   GSCS                            KEYBOX PHONE CARD PHONE                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $485.00     $485.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           691   MA186 52260-0017-NA-1   STRATEGY                        PHONE CARD                                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $80.00      $80.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           692   MA187 52260-0017-NA-1   GSCS                            TROWEL, CIRCULAR SAW, PLIERS, WIRE SNIPS C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $79.00      $79.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           693   MA188 52260-0017-NA-1   GSCS                            WIRELESS ROUTER                            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $188.00     $188.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           694   MA189 52260-0017-NA-1   GSCS                            PAPER, PUNCH, STAPLER, STAPLE REMOVER,     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $26.00      $26.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                         PENS(BOX), PAPER CLIPS(BOX)                                                                                                  10/6/2006
                                                           695   MA190 52260-0017-NA-1   IRAQI CONTRACTOR - 4232         STARTER                                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $135.00     $135.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           696   MA191 52260-0017-NA-1   IRAQI CONTRACTOR - 4322         OIL FILTERS, OIL(BARREL)                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $248.00     $248.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           697   MA192 52260-0017-NA-1   GSCS                            CAULK GUN                                  C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $15.00      $15.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           698   MA193 52260-0017-NA-1   GOLDEN CONTRACTING CO.          TIE WIRE, LIGHT BULBS, 3.5” NAILS, DRAWER C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $682.00     $682.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         LOCKS, LEADEN BOLTS, GLOVES, PLASTIC ROLL,                                                                                   10/6/2006
                                                                                                                         STAPLER, STAPLES
                                                           699   MA194 52260-0017-NA-1   IRAQI CONTRACTOR - 4002         DUST PAN, BROOM                            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $47.80      $47.80      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           700   MA195 52260-0017-NA-1   GSCS                            PHONE, SIM CARD                            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $150.00     $150.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           701   MA196 52260-0017-NA-1   GSCS                            PEN BOARD, COPY BOOK                       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $15.00      $15.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           702   MA197 52260-0017-NA-1   GSCS                            USB PORT, COAX TAP                         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $19.00      $19.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           703   MA198 52260-0017-NA-1   INTERNATIONAL MASARAT COMPANY 20.5 CM HIGH PRESSURE PVC (12 LM)            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $2,850.00   $2,850.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           704   MA199 52260-0017-NA-1   PATCH CONSTRUCTION AND TRADING INSTALLATION OF 100 METERS CHAIN LINK       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $3,500.00   $3,500.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                        FENCE WITH GATE                                                                                                               10/6/2006
                                                           705   MA200 52260-0017-NA-1   IRAQI CONTRACTOR - 4667         DAY LABORERS (CAMP CLEAN UP)               C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $300.00     $300.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           706   MA201 52260-0017-NA-1   PATCH CONSTRUCTION AND TRADING BUS RENTAL (PER DAY)                        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $1,260.00   $1,260.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           707   MA202 52260-0017-NA-1   IRAQI CONTRACTOR - 4002         CORK BOARD, TACKS(BOX)                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $28.45      $28.45      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           708   MA203 52260-0017-NA-1   GSCS                            TRASH CANS, CANNED AIR                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $50.00      $50.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           709   MA204 52260-0017-NA-1   DUBAI                           SAT DISH                                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $20.00      $20.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 258 of 529




                                                           710   MA205 52260-0017-NA-1   GSCS                            PHONE, SIM CARD, PHONE CARD                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $180.00     $180.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           711   MA206 52260-0017-NA-1   GOLDEN CONTRACTING CO.          REPLACED PRINTER/SCANNER                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $540.00     $540.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           712   MA207 52260-0017-NA-1   AMECO                           REPLACE TIRES (F250)                       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $541.00     $541.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                        #     Award Number            Contractor                Description                               Work Item                                  Obligated   Expended    Undelivered   Source
                                        713   MA208 52260-0017-NA-1   IRAQI CONTRACTOR - 4143   REPAIR SAW (CAPACITORS)                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $30.00      $30.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        714   MA209 52260-0017-NA-1   GOLDEN CONTRACTING CO.    CONSTRUCTION MATERIALS AND TOOLS          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,141.80   $1,141.80   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        715   MA210 52260-0017-NA-1   IRAQI CONTRACTOR - 4002   SCALE                                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $27.95      $27.95      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        716   MA211 52260-0017-NA-1   GSCS                      CANON PRINT CARTRIDGE, COAX CABLE         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $115.00     $115.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        717   MA212 52260-0017-NA-1   GSCS                      STAPLES, DOUBLE CLIPS, DOUBLE             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $22.00      $22.00      $0.00         CEFMS CONSTRUCTION
                                                                                                CLIPS(LARGE), DOCUMENT TRAY                                                                                                10/6/2006
                                        718   MA213 52260-0017-NA-1   GSCS                      LOCKS, HP PRINT CARTRIDGE                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $37.00      $37.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        719   MA214 52260-0017-NA-1   GOLDEN CONTRACTING CO.    2X4X16 LUMBER                             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $4,800.00   $4,800.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        720   MH100-NA-1              15TH FINANCE BATTALION    HALOGEN BULBS (6) AND KNIVES (3)          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $36.00      $36.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        721   MH101-NA-1              15TH FINANCE BATTALION    FOREMAN, WELDERS, AND LABORERS (MAN       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $2,046.00   $2,046.00   $0.00         CEFMS CONSTRUCTION
                                                                                                DAYS), OXYGEN BTLS (RENTAL DAYS)                                                                                           10/6/2006
                                        722   MH102-NA-1              15TH FINANCE BATTALION    PROJECT MANAGER/INTERPRETER FOR 1 WEEK C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $200.00     $200.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        723   MH103-NA-1              15TH FINANCE BATTALION    VARIOUS MATERIALS                         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $376.00     $376.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        724   MH104-NA-1              15TH FINANCE BATTALION    WELDING RODS (48 K)                       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $190.00     $190.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        725   MH105-NA-1              15TH FINANCE BATTALION    CONCRETE MIXER RENTAL                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $520.00     $520.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        726   MH106-NA-1              15TH FINANCE BATTALION    FOREMAN, WELDERS, LABORERS, SKILLED       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,908.00   $1,908.00   $0.00         CEFMS CONSTRUCTION
                                                                                                LABORERS (MAN DAYS)                                                                                                        10/6/2006
                                        727   MH107-NA-1              15TH FINANCE BATTALION    ELECTRIC DRILL AND HYDRAWLIC JACKS        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $840.00     $840.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        728   MH108-NA-1              15TH FINANCE BATTALION    PHONE CARDS (10)                          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $300.00     $300.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        729   MH109-NA-1              15TH FINANCE BATTALION    PHONE CARD                                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $20.00      $20.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        730   MH110-NA-1              15TH FINANCE BATTALION    BAN SAW BLADES (3) AND SAW DELIVERY       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $300.00     $300.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        731   MH111-NA-1              15TH FINANCE BATTALION    BAND SAW                                  C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,900.00   $1,900.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        732   MH140-NA-1              15TH FINANCE BATTALION    WATER TRUCK RENTAL PER MONTH              C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $2,100.00   $2,100.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        733   MH141-NA-1              15TH FINANCE BATTALION    REPAIRS TO SHOWER UNIT FOR RSOI           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,322.00   $1,322.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        734   MH142-NA-1              15TH FINANCE BATTALION    CELL PHONE, SIM CARD, SHEET PROTECTORS    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $169.00     $169.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        735   MH143-NA-1              15TH FINANCE BATTALION    REPAIR GRINDER, SAW BLADE, BLADE          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $30.00      $30.00      $0.00         CEFMS CONSTRUCTION
                                                                                                SHARPENING                                                                                                                 10/6/2006
                                        736   MH144-NA-1              15TH FINANCE BATTALION    DRY ERASE PENS (1)                        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $5.00       $5.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        737   MH145-NA-1              15TH FINANCE BATTALION    PRINTER CABLES (5) AND PRINTER CART       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $140.00     $140.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        738   MH146-NA-1              15TH FINANCE BATTALION    STAMP PAD                                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $5.00       $5.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        739   MH147-NA-1              15TH FINANCE BATTALION    STEEL BRUSHES (6), GRINDING WHEEL2 (5),   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $206.00     $206.00     $0.00         CEFMS CONSTRUCTION
                                                                                                REPAIR GRINDERS (2)                                                                                                        10/6/2006
                                        740   MH148-NA-1              15TH FINANCE BATTALION    200 LITERS OF GENERATOR OIL               C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $350.00     $350.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        741   MH149-NA-1              15TH FINANCE BATTALION    FOREMAN, WELDERS, LABORERS AND SKILLED C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $3,050.00   $3,050.00   $0.00         CEFMS CONSTRUCTION
                                                                                                LABORERS MAN DAYS                                                                                                          10/6/2006
                                        742   MH150-NA-1              15TH FINANCE BATTALION    1 1/4” BAN SAW BLADES (2) AND 1” BAN SAW C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $100.00     $100.00     $0.00         CEFMS CONSTRUCTION
                                                                                                BLADES (2)                                                                                                                 10/6/2006
                                        743   MH151-NA-1              15TH FINANCE BATTALION    FOREMAN, WELDERS, LABORERS, SKILLED       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $3,206.00   $3,206.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 259 of 529




                                                                                                LABORERS MAN DAYS                                                                                                          10/6/2006
                                        744   MH152-NA-1              15TH FINANCE BATTALION    JIGSAW BLADES, HAMMER, WOOD GLUE, KEY C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $94.00      $94.00      $0.00         CEFMS CONSTRUCTION
                                                                                                BOX, NAILS                                                                                                                 10/6/2006
                                        745   MH153-NA-1              15TH FINANCE BATTALION    REPLACE TIRE FOR FORKLIFT (1)             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $168.00     $168.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        746   MH154-NA-1              15TH FINANCE BATTALION    OIL FILTER FOR GENERATORS                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $50.00      $50.00      $0.00         CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                           10/6/2006
                                        747   MH155-NA-1              15TH FINANCE BATTALION    GRINDING DISKS (15) AND CHALK (1)         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $38.50      $38.50      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006




I D-23
                                                                                                                                                                                                                                                Appendix D
                                                           #     Award Number   Contractor               Description                                 Work Item                                  Obligated    Expended     Undelivered   Source
                                                           748   MH156-NA-1     15TH FINANCE BATTALION   CHAIN HOIST                                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $50.00       $50.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           749   MH157-NA-1     15TH FINANCE BATTALION   PRINTER CARTRIDGE                           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $86.00       $86.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           750   MH158-NA-1     15TH FINANCE BATTALION   FLASH DRIVES                                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $90.00       $90.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           751   MH159-NA-1     15TH FINANCE BATTALION   OFFICE SUPPLIES                             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $61.00       $61.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           752   MH160-NA-1     15TH FINANCE BATTALION   OUTLET STRIPS (3), SAW BLADE                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $56.00       $56.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             Appendix D



                                                                                                                                                                                                                                        10/6/2006
                                                           753   MH161-NA-1     15TH FINANCE BATTALION   TOILET FLANGES (2) AND BOLTS (2)            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $12.00       $12.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           754   MH162-NA-1     15TH FINANCE BATTALION   NAILS                                       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $15.00       $15.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           755   MH163-NA-1     15TH FINANCE BATTALION   EXTENSION CORD AND LIFTING STRAP            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $70.00       $70.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           756   MH164-NA-1     15TH FINANCE BATTALION   PRINTER CARTRIDGE-BROTHER AND PRINTER       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $192.00      $192.00      $0.00         CEFMS CONSTRUCTION
                                                                                                         CARTRIDGE-HP                                                                                                                   10/6/2006
                                                           757   MH165-NA-1     15TH FINANCE BATTALION   4” PVC PIPES (20) AND EXCAVATING SVCS (3)   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,450.00    $1,450.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           758   MH166-NA-1     15TH FINANCE BATTALION   COLORED PAPER (5 REAMS)                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $40.00       $40.00       $0.00         CEFMS CONSTRUCTION




D-24 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           759   MH167-NA-1     15TH FINANCE BATTALION   GAS CHAIN SAW, LOCK SETS (2), FUNNEL,       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $556.00      $556.00      $0.00         CEFMS CONSTRUCTION
                                                                                                         SPRAY PAINT (2 CASES)                                                                                                          10/6/2006
                                                           760   MH168-NA-1     15TH FINANCE BATTALION   PC REPAIR AND LEVEL                         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $210.00      $210.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           761   MH169-NA-1     15TH FINANCE BATTALION   ROPE (200 M)                                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $30.00       $30.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           762   MH170-NA-1     15TH FINANCE BATTALION   FLASH DRIVE                                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $40.00       $40.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           763   MH171-NA-1     15TH FINANCE BATTALION   REPAIRS TO BARRACKS LATRINES                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $60.00       $60.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           764   MH172-NA-1     15TH FINANCE BATTALION   REPAIRS FOR GRINDER & DRILL                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $90.00       $90.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           765   MH173-NA-1     15TH FINANCE BATTALION   CHALK LINE                                  C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $30.00       $30.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           766   MH174-NA-1     15TH FINANCE BATTALION   WRENCH (24”)                                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $25.00       $25.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           767   MH175-NA-1     15TH FINANCE BATTALION   TIRE REPAIR (SKIDLOADER)                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $20.00       $20.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           768   MH176-NA-1     15TH FINANCE BATTALION   VARIOUS MATERIALS AND SUPPLIES              C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $113.75      $113.75      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           769   MH177-NA-1     15TH FINANCE BATTALION   PENS (4 BOXES) PAPER (1 REAM)               C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $29.96       $29.96       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           770   MH178-NA-1     15TH FINANCE BATTALION   PHONE CARDS (2)                             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $40.00       $40.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           771   MH179-NA-1     15TH FINANCE BATTALION   TIRE TUBE                                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $10.00       $10.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           772   MH74-NA-1      15TH FINANCE BATTALION   BATTERIES FOR RSO&I GENERATOR               C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,116.00    $1,116.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           773   MH75-NA-1      336TH FINCOM             STEEL CABLES, CPCV CEMENT AND MANHOLES C-NEW IRAQI ARMY FACILITIES CONSTRUCTION        $3,158.00    $3,158.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           774   MH76-NA-1      15TH FINANCE BATTALION   LABEL MAKER AND CARTRIDGE REFILLS           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $150.00      $150.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           775   MH77-NA-1      15TH FINANCE BATTALION   EXCAVATION EQUIPMENT, VEHICLES AND          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $10,977.50   $10,977.50   $0.00         CEFMS CONSTRUCTION
                                                                                                         LABLR                                                                                                                          10/6/2006
                                                           776   MH78-NA-1      15TH FINANCE BATTALION   FOREMAN, WELDERS, LABORERS (MAN DAYS), C-NEW IRAQI ARMY FACILITIES CONSTRUCTION        $2,432.50    $2,432.50    $0.00         CEFMS CONSTRUCTION
                                                                                                         OXYGEN BTLS (RENTAL DAYS)                                                                                                      10/6/2006
                                                           777   MH79-NA-1      15TH FINANCE BATTALION   USB PORT                                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $25.00       $25.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           778   MH80-NA-1      15TH FINANCE BATTALION   1/2” BALL VALVE                             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $45.00       $45.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           779   MH81-NA-1      15TH FINANCE BATTALION   SOCKET SETS (METRIC AND STANDARD),          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $150.00      $150.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 260 of 529




                                                                                                         SHOWER HEAD AND VALVES                                                                                                         10/6/2006
                                                           780   MH82-NA-1      15TH FINANCE BATTALION   HAND TOOLS                                  C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $680.00      $680.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           781   MH83-NA-1      15TH FINANCE BATTALION   EXTERNAL HARD DRIVE                         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $375.00      $375.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           782   MH84-NA-1      15TH FINANCE BATTALION   HEX KEY SET AND DRILL BITS                  C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $25.00       $25.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        #     Award Number             Contractor                        Description                                Work Item                                  Obligated       Expended      Undelivered     Source
                                        783   MH85-NA-1                15TH FINANCE BATTALION            VARIOUS HAND TOOLS, LOCKS                  C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $176.00         $176.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        784   MH86-NA-1                15TH FINANCE BATTALION            OIL                                        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $80.00          $80.00        $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        785   MH87-NA-1                15TH FINANCE BATTALION            OIL FILTER                                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $40.00          $40.00        $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        786   MO-00004MO000243         OTI                                                                                                                     $4,088.50       $3,451.00     $637.50         USAID ACTIVITIES REPORT
                                                                                                                                                                                                                                             10/6/2006
                                        787   MODCONLIAB47439-NA-2     IRRF PROJECT COSTS AND IN-SCOPE   MOD FOR UNRECORDED OB FOR SUPPLY           NC-FACILITY PROTECTION AND SERVICES NON-   $2,209,561.37   $0.00         $2,209,561.37   CEFMS NON-CONSTRUCTION
                                                                                                         TRANSACTIONS                               CONSTRUCTION                                                                             10/6/2006
                                        788   MODCONLIAB47458-NA-2     IRRF PROJECT COSTS AND IN-SCOPE   MOD FOR UNRECORDED OB FOR SUPPLY           NC-POLICE ASSISTANCE NON-CONSTRUCTION      $172,805.55     $0.00         $172,805.55     CEFMS NON-CONSTRUCTION
                                                                                                         TRANSACTIONS                                                                                                                        10/6/2006
                                        789   MODGXQ-06-R-0003-NA-1 IRRF PROJECT COSTS AND IN-SCOPE      GA0 PROTEST TO BE DECIDED REF FAR PART     NC-JUDICIAL FACILITY NON-CONSTRUCTION      $2,938,299.00   $0.00         $2,938,299.00   CEFMS NON-CONSTRUCTION
                                                                                                         33.2 MOD FOR CEFMS SYSTEM                                                                                                           10/6/2006
                                        790   MODNS-05-C-0014-9999-1   IRAQI CONTRACTOR - 4077           RATIFICATION ACTION ON CONTRACT            C-RAILROAD CONSTRUCTION                    $63,589.50      $0.00         $63,589.50      CEFMS CONSTRUCTION
                                                                                                         W914NS-05-C-0014                                                                                                                    10/6/2006
                                        791   N68171-00-H-A513-1-1     NICO INTERNATIONAL U.A.S.         REPAIR BOATS, LAUNCHING & SEA TRIAL,  NIA EQUIPMENT BOAT REPAIRS NON-CONSTRUCTION $444,556.00         $444,556.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                         TRANSPORT TO STORAGE AND BACK TO QUAY                                                                                               10/6/2006
                                        792   OFMGB 52260-0047-NA-1    3RD FIN CO                        SF44: OFMGB01 THROUGH OFMGB04, SF1034: C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $7,677.00       $7,677.00     $0.00           CEFMS CONSTRUCTION
                                                                                                         DOV:259462, DTD 25-MAY-2005, $7,677                                                                                                 10/6/2006
                                        793   OFMGB 52260-0047-NA-2    3RD FIN CO                        SF44: OFMGB05,OFMGB09,OFMGB11              C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $25,513.80      $25,513.80    $0.00           CEFMS CONSTRUCTION
                                                                                                         THROUGH OFMGB15, OFMGB17 THROUGH                                                                                                    10/6/2006
                                                                                                         19, SF1034: DOV:244985, DTD 13-JUN-2005,
                                                                                                         $25,513.80
                                        794   OFMGB 52260-0047-NA-3    3RD FIN CO                        SF44: OFMGB07,OFMGB08,OFMGB10 SF1034:      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,578.00       $1,578.00     $0.00           CEFMS CONSTRUCTION
                                                                                                         DOV:244980, DTD 06-JUN-2005, $1,578                                                                                                 10/6/2006
                                        795   OP-MH19-NA-1             INTERNATIONAL MASARAT COMPANY FURNISH LABORORS, WELDING MACHINES     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION           $2,735.00       $2,735.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     AND OXYGEN BOTTLES TO CJSOTFAP AREA IV                                                                                                  10/6/2006
                                        796   OP-MH20-NA-1             IRAQI CONTRACTOR - 4641           PROJECT ENGINEER/WEEK                      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $425.00         $425.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        797   OP-MH21-NA-1             IRAQI CONTRACTOR - 4567           PROJECT ENGINEER PER WEEK                  C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $425.00         $425.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        798   OP-MH22-NA-1             IRAQI CONTRACTOR - 4424           TRANSLATOR/CONTRACTOR SECURITY GATE        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $265.00         $265.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        799   OP-MH23-NA-1             IRAQI CONTRACTOR - 4511           TRANSLATOR/SECRETARY (1)                   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $250.00         $250.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        800   OP-MH24-NA-1             IRAQI CONTRACTOR - 4183           CAT. 5 CABLE, USB CARDS, CONNECTION ENDS C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $113.50         $113.50       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        801   OP-MH25-NA-1             IRAQI CONTRACTOR - 4218           COMPRESSED AIR (12) AND SCISSORS (1)       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $75.00          $75.00        $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        802   OP-MH26-NA-1             AMECO                             REPAIRS TO UTILITY VEHICLE                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $94.00          $94.00        $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        803   OP-MH27-NA-1             IRAQI CONTRACTOR - 4002           TRASH CANS, US AND IRAQI FLAGS, RUBBER     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $47.31          $47.31        $0.00           CEFMS CONSTRUCTION
                                                                                                         BANDS (1 EA)                                                                                                                        10/6/2006
                                        804   OP-MH28-NA-1             IRAQI CONTRACTOR - 4641           PROJECT ENGINEERS PER WEEK (6)             C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $500.00         $500.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        805   OP-MH29-NA-1             IRAQI CONTRACTOR - 4567           PROJECT ENGINEER PER DAY AND          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION        $260.00         $260.00       $0.00           CEFMS CONSTRUCTION
                                                                                                         TRANSLATORS/CONTRACTORS SECURITY GATE                                                                                               10/6/2006
                                        806   OP-MH30-NA-1             IRAQI CONTRACTOR - 4511           TRANSLATORS/SECRETARYS (4)                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $166.66         $166.66       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        807   OP-MH31-NA-1             FARRIS                            LABORERS FOR EXCAVATION AND CLEAN-UP       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $3,560.00       $3,560.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        808   OP-MH32-NA-1             INTERNATIONAL MASARAT COMPANY FURNISH LABORERS, WELDING MACHINES ANDC-NEW IRAQI ARMY FACILITIES CONSTRUCTION            $1,515.00       $1,515.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     OXYGEN BOTTLES TO CJSOTFAP AREA IV                                                                                                      10/6/2006
                                        809   OP-MH37-NA-1             INTERNATIONAL MASARAT COMPANY FURNISH LABORERS, WELDING MACHINES ANDC-NEW IRAQI ARMY FACILITIES CONSTRUCTION            $2,886.00       $2,886.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     OXYGEN BOTTLES TO CJSOTFAP AREA IV                                                                                                      10/6/2006
                                        810   OP-MH43-NA-1             INTERNATIONAL MASARAT COMPANY FURNISH LABORERS, WELDING MACHINES,            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $2,863.00       $2,863.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     OXYGEN BOTTLES FOR CJSOTFAP AREA IV                                                                                                     10/6/2006
                                        811   OP-MH55-NA-1             IRAQI CONTRACTOR - 4218           CELL PHONE SIM CARD WITH MINUTES CARD C-NEW IRAQI ARMY FACILITIES CONSTRUCTION        $165.00         $165.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        812   OP-MH56-NA-1             IRAQI CONTRACTOR - 4218           ROUTER (1) AND GREASE (1)                  C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $288.00         $288.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 261 of 529




                                                                                                                                                                                                                                             10/6/2006
                                        813   OP-MH57-NA-1             INTERNATIONAL MASARAT COMPANY FURNISH LABORERS, WELDING MACHINES,            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $3,022.00       $3,022.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     OXYGEN BOTTLES FOR CJSOTFAP AREA IV                                                                                                     10/6/2006
                                        814   OP-MH73-NA-1             GSCS                              BLANK CDS (3) AND USB HUB (1)              C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $73.00          $73.00        $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        815   OP-MH74-NA-1             GSCS                              PENS (2) AND PAPER (1)                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $33.00          $33.00        $0.00           CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                                             10/6/2006
                                        816   OP-MH75-NA-1             IRAQI CONTRACTOR - 4002           ENVELOPES (1)                              C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $3.50           $3.50         $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006




I D-25
                                                                                                                                                                                                                                                                       Appendix D
                                                           #     Award Number             Contractor                Description                              Work Item                                    Obligated        Expended         Undelivered      Source
                                                           817   OP-MH76-NA-1             IRAQI CONTRACTOR - 4322   ALTERNATOR REPAIRS                       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $75.00           $75.00           $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           818   OP-MH96-NA-1             IRAQI CONTRACTOR - 4119   150 METERS OF CABLE; BREAKER/PANEL (1) C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $2,050.00        $2,050.00        $0.00            CEFMS CONSTRUCTION
                                                                                                                    AND GENERAL LABOR (1) AND INSTALLATION                                                                                                   10/6/2006
                                                           819   OP-MH97-NA-1             GOLDEN CONTRACTING CO.    DRILL, MEASURING WHEEL (2),WELDING         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $582.00          $582.00          $0.00            CEFMS CONSTRUCTION
                                                                                                                    GLOVES (24),WOODEN STAKES (400), 4’ LEVEL,                                                                                               10/6/2006
                                                                                                                    1’ LEVEL, QUICK CONNECTIONS (2), STICKERS
                                                           820   OP-MH98-NA-1             IRAQI CONTRACTOR - 4322   BATTERIES                                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $7.00            $7.00            $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                                                                                                                                                                                                                                                       Appendix D



                                                           821   OP-MH99-NA-1             IRAQI CONTRACTOR - 4322   WELDING SUPPLIES                         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $27.50           $27.50           $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           822   PPAME-001A-NA-1                                    *URI#22784* ET-700/GBAZD-081 HARTHA      C-TRANSMISSION CONSTRUCTION                  $2,000,000.00    $0.00            $2,000,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           823   PPAME-001B-NA-1          MINISTRY OF ELECTRICITY   *URI#19977* ET-400/GBAZM-001 132 KV      C-TRANSMISSION CONSTRUCTION                  $14,700,000.00   $2,434,433.52    $12,265,566.48   CEFMS CONSTRUCTION
                                                                                                                    SUBSTATION NAJAF                                                                                                                         10/6/2006
                                                           824   PPAME-001B-NA-2          MINISTRY OF ELECTRICITY   ET-800 DIYAL AL AMEEN OHL                C-TRANSMISSION CONSTRUCTION                  $8,000,000.00    $0.00            $8,000,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           825   PPAME-001B-NA-3          MINISTRY OF ELECTRICITY   ET-800 KIRKUK-DIYALA OHL                 C-TRANSMISSION CONSTRUCTION                  $41,000,000.00   $0.00            $41,000,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           826   PPAMIM001-NA-1           IRAQI CONTRACTOR - 4558   FIN001 - CHANGE TO CORRECT VENDOR TO     C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $225,000.00      $22,500.00       $202,500.00      CEFMS CONSTRUCTION
                                                                                                                    MOCH. PPA MIM 001 REMODEL 4TH FLOOR      CONSTRUCTION                                                                                    10/6/2006




D-26 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                    AT MIM BLDG
                                                           827   RAN-C-00-03-00010        ABT ASSOCIATES, INC.      ENSURE THE NORMALIZATION OF HEALTH                                                    $23,031,886.00   $22,096,842.45   $935,043.55      USAID ACTIVITIES REPORT
                                                                                                                    SERVICES IN IRAQ                                                                                                                         10/6/2006
                                                           828   RAN-C-00-03-00043 - 05   BEARINGPOINT-I            ECONOMIC RECOVERY, REFORM, AND                                                        $32,083,885.00   $32,083,885.00   $0.00            USAID ACTIVITIES REPORT
                                                                                                                    SUSTAINED GROWTH PROJECT                                                                                                                 10/6/2006
                                                           829   RAN-C-00-04-00002        DAI                       AGRICULTURE RECONSTRUCTION AND                                                        $92,000,000.00   $92,000,000.00   $0.00            USAID ACTIVITIES REPORT
                                                                                                                    DEVELOPMENT PROGRAM FOR IRAQ                                                                                                             10/6/2006
                                                           830   REE-A-00-04-00050-05     CEPPS III - NDI           IRAQI GOVERNMENT AND CONSTITUTIONAL                                                   $45,310,000.00   $44,558,873.00   $751,127.00      USAID ACTIVITIES REPORT
                                                                                                                    DEVELOPMENT                                                                                                                              10/6/2006
                                                           831   SA-03048676-1-15-1                                 S&A OBLIGATION FOR PR W915WE41028848     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $779,652.04      $779,652.04      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           832   SA-03048676-2-15-1                                 S&A OBLIGATION FOR PR W915WE42030704     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $147,910.88      $147,910.88      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           833   SA-0304D8669-1-25-1                                SA OBLIGATION FOR PR W915WE42130866      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $39,958.51       $39,958.51       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           834   SA-0304D8669-1-5-1                                 S&A OBLIGATION FOR PR W915WE41028848     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $965,925.54      $965,925.54      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           835   SA-0304D8669-1-6-1                                 SA OBLIGATION FOR PR W915WE42030701      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $91,999.96       $86,751.87       $5,248.09        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           836   SA-0304D8672-1-11-1                                S&A OBLIGATION FOR PR W915WE41249309     C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,005,454.92    $974,953.13      $30,501.79       CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                                    10/6/2006
                                                           837   SA-0304D8672-1-16-2                                S&A OBLIGATION FOR PR W915WE42130865     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $23,914.49       $17,537.96       $6,376.53        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           838   SA-0304D8672-1-19-1                                S&A OBLIGATION FOR PR W915WE42802004     C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $123,908.91      $123,908.91      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                                    10/6/2006
                                                           839   SA-0304D8672-1-3-1                                 SA OBLIGATION FOR PR W915WE42130865      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $527,996.92      $504,495.34      $23,501.58       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           840   SA-0304D8672-1-6-1                                 S&A OBLIGATION FOR PR W915WE41028848     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $885,826.73      $885,826.73      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           841   SA-0304D8672-1-8-1                                 S&A OBLIGATION FOR PR W915WE40948734     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $1,373,130.62    $1,373,130.62    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           842   SA-0304D8672-2-11-1                                S&A OBLIGATION FOR PR W915WE41199170     C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $155,525.67      $155,525.67      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                                    10/6/2006
                                                           843   SA-0304D8672-2-19-1                                SA OBLIGATION FOR PR W915WE43343675      C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $152,327.40      $148,560.47      $3,766.93        CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                                    10/6/2006
                                                           844   SA-0304D8672-2-3-1                                 S&A OBLIGATION FOR PR W915WE41028848     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $2,012,252.92    $2,007,839.46    $4,413.46        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           845   SA-0304D8672-2-6-1                                 S&A OBLIGATION FOR PR W915WE42170954     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $246,204.76      $236,458.79      $9,745.97        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           846   SA-0304D8672-2-8-1                                 S&A OBLIGATION FOR PR W915WE42030704     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $164,799.96      $164,799.96      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           847   SA-0304D8672-3-11-1                                S&A OBLIGATION FOR PR W915WE41199171     C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $13,246.48       $13,246.48       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 262 of 529




                                                                                                                                                             CONSTRUCTION                                                                                    10/6/2006
                                                           848   SA-0304D8675-1-1-1                                 S&A OBLIGATION FOR PR W915WE40948734     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $193,584.01      $193,584.01      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           849   SA-0304D8675-2-1-1                                 S&A OBLIGATION FOR PR W915WE42421344     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $3,099.12        $3,099.12        $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           850   SA-0304D8676-1-8-1                                 S&A OBLIGATION FOR PR W915WE40948734     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $1,147,649.48    $1,147,649.48    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                        #     Award Number           Contractor   Description                            Work Item                                    Obligated       Expended        Undelivered   Source
                                        851   SA-0304D8677-1-17-1                 S&A OBLIGATION FOR PR W915WE41199171   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $289,545.47     $289,545.47     $0.00         CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        852   SA-0304D8678-1-45-1                 S&A OBLIGATION FOR PR W915WE41189140   C-PUMP STATIONS AND GENERATORS CONSTRUCTION $136,679.16      $136,679.16     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        853   SA-0304D8678-1-47-1                 S&A OBLIGATION FOR PR W915WE41028848   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $66,707.60      $66,707.60      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        854   SA-0304D8678-1-69-1                 S&A OBLIGATION FOR PR W915WE42701826   FACILITIES REPAIR IRAQ                       $13,238.89      $13,238.89      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        855   SA-0304D8678-1-77-1                 SA OBLIGATION FOR PR W915WE41189141    C-PUMP STATIONS AND GENERATORS CONSTRUCTION $695,730.65      $633,979.11     $61,751.54    CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        856   SA-0304D8678-2-45-1                 S&A OBLIGATION FOR PR W915WE41189141   C-PUMP STATIONS AND GENERATORS CONSTRUCTION $81,230.87       $38,045.97      $43,184.90    CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        857   SA-0304D8678-2-47-1                 S&A OBLIGATION FOR PR W915WE41028848   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $92,355.16      $86,571.68      $5,783.48     CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        858   SA-0304D8678-2-69-1                 S&A OBLIGATION FOR PR W915WE42701826   C-MNSTCI-PC13000-FACILITIES REPAIR           $4,681.11       $55.58          $4,625.53     CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        859   SA-0304D8680-1-2-1                  S&A OBLIGATION FOR PR W915WE42010636   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $456,366.92     $441,292.53     $15,074.39    CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        860   SA-0304D8680-1-3-1                  S&A OBLIGATION FOR PR W915WE42020645   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $331,638.16     $320,896.46     $10,741.70    CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        861   SA-0304D8681-1-126-1                SA OBLIGATION FOR PR W915WE42130863    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $197,120.00     $197,120.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        862   SA-0304D8681-1-193-1                SA OBLIGATION FOR PR W915WE42130863    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $994.12         $994.12         $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        863   SA-0304D8681-1-24-1                 S&A OBLIGATION FOR PR W915WE41028848   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $1,992,342.64   $1,992,342.64   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        864   SA-0304D8681-1-8-1                  S&A OBLIGATION FOR PR W915WE40948734   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $212,112.68     $212,112.68     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        865   SA-0304D8681-2-24-1                 S&A OBLIGATION FOR PR W915WE42130863   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $99,005.88      $99,005.88      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        866   SA-0304D8681-2-8-1                  SA OBLIGATION FOR PR W915WE42030704    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $39,570.03      $34,068.38      $5,501.65     CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        867   SA-0304D8690-1-2-1                  S&A OBLIGATION FOR PR W915WE40948735   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $780,853.00     $780,853.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        868   SA-0304D8690-1-5-1                  S&A OBLIGATION FOR PR W915WE41028848   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $1,452,577.14   $1,452,577.14   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        869   SA-0304D8690-2-5-1                  SA OBLIGATION FOR PR W915WE42130864    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $919,999.98     $919,999.98     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        870   SA-0305D8732-1-7-1                  S&A OBLIGATION FOR PR W915WE41028848   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $100.52         $100.52         $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        871   SA-0306D8515-1-7-1                  SA OBLIGATION FOR PR W915WE61649654    FACILITIES REPAIR IRAQ                       $51,966.00      $0.00           $51,966.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        872   SA-4B05C0015-1-NA-1                 SA OBLIGATION FOR PR W915WE62123894    C-NATIONWIDE HOSPITAL AND CLINIC             $271,284.80     $98,649.60      $172,635.20   CEFMS CONSTRUCTION
                                                                                                                         IMPROVEMENTS CONSTRUCTION                                                                  10/6/2006
                                        873   SA-4E05C0501-1-17-1                 S&A OBLIGATION FOR PR W915WE43564167   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $5,179.21       $4,978.97       $200.24       CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        874   SA-4E05C0502-1-19-1                 S&A OBLIGATION FOR PR W915WE43564167   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,406.25       $1,406.25       $0.00         CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        875   SA-4E05C0503-1-16-1                 S&A OBLIGATION FOR PR W915WE43564167   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,524.53       $1,524.53       $0.00         CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        876   SA-4E05C0504-1-20-1                 S&A OBLIGATION FOR PR W915WE43564167   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $415.00         $415.00         $0.00         CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        877   SA-4E05C0505-1-14-1                 SA OBLIGATION FOR PR W915WE43564167    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $17,466.00      $17,466.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        878   SA-4E05C0506-1-18-1                 S&A OBLIGATION FOR PR W915WE43564167   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $773.63         $773.63         $0.00         CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        879   SA-4E05C0507-1-13-1                 SA OBLIGATION FOR PR W915WE43564167    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,906.24       $1,906.24       $0.00         CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        880   SA-4E05C0508-1-15-1                 S&A OBLIGATION FOR PR W915WE43564167   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $40.18          $40.18          $0.00         CEFMS CONSTRUCTION
                                                                                                                         CONSTRUCTION                                                                               10/6/2006
                                        881   SA-4F05M0008-1-NA-1                 SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $2,778.60       $2,778.60       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 263 of 529




                                                                                                                                                                                                                    10/6/2006
                                        882   SA-4F05M0009-1-NA-1                 SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $816.80         $816.80         $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        883   SA-4F05M0029-1-NA-1                 SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $968.16         $968.16         $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006
                                        884   SA-4F05MIN03-1-NA-1                 SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $3,420.00       $3,420.00       $0.00         CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                    10/6/2006
                                        885   SA-4F05MP001-1-N/A-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $548.00         $548.00         $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                    10/6/2006




I D-27
                                                                                                                                                                                                                                         Appendix D
                                                           #     Award Number          Contractor   Description                            Work Item                                    Obligated     Expended      Undelivered   Source
                                                           886   SA-4I05C0138-1-NA-1                SA OBLIGATION FOR PR W915WE50124617    C-BORDER ENFORCEMENT CONSTRUCTION            $100,308.79   $100,308.79   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           887   SA-4I05C0153-1-NA-1                S&A OBLIGATION FOR PR W915WE50114557   FACILITIES REPAIR IRAQ                       $6,418.49     $6,418.49     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           888   SA-4I05C0190-1-NA-1                SA OBLIGATION FOR PR W915WE43614235    C-JUDICIAL FACILITY CONSTRUCTION             $3,912.84     $3,912.84     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           889   SA-4I05C0191-1-NA-1                SA OBLIGATION FOR PR W915WE43614235    C-JUDICIAL FACILITY CONSTRUCTION             $3,338.00     $3,338.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           890   SA-4I05C0199-1-NA-1                S&A OBLIGATION FOR PR W915WE43614235   C-JUDICIAL FACILITY CONSTRUCTION             $7,973.80     $7,973.80     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                       Appendix D



                                                                                                                                                                                                                                  10/6/2006
                                                           891   SA-4I05C0243-1-NA-1                SA OBLIGATION FOR PR W915WE43614235    C-JUDICIAL FACILITY CONSTRUCTION             $2,441.80     $2,441.80     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           892   SA-4I05C0245-1-NA-1                SA OBLIGATION FOR PR W915WE43614235    C-JUDICIAL FACILITY CONSTRUCTION             $1,876.00     $1,876.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           893   SA-4I05C0271-1-NA-1                SA OBLIGATION FOR PR W915WE50114557    FACILITIES REPAIR IRAQ                       $5,645.26     $5,645.26     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           894   SA-4J05D0004-1-11-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $1,900.00     $1,900.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           895   SA-4J05M0133-1-NA-1                S&A OBLIGATION FOR PR W915WE42832177   FACILITIES REPAIR IRAQ                       $6,280.00     $6,280.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           896   SA-4J05M0138-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $33,182.16    $33,182.16    $0.00         CEFMS CONSTRUCTION




D-28 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           897   SA-4J05M0153-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $7,975.25     $7,975.25     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           898   SA-4J05M0158-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $220.00       $220.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           899   SA-4J05M0165-1-NA-1                S&A OBLIGATION FOR PR W915WE42832177   FACILITIES REPAIR IRAQ                       $2,000.00     $2,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           900   SA-4J05M0239-1-NA-1                S&A OBLIGATION FOR PR W915WE42832177   FACILITIES REPAIR IRAQ                       $782.80       $782.80       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           901   SA-4J05M0263-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $667.20       $667.20       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           902   SA-4J05M0293-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $956.20       $956.20       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           903   SA-4J05M0296-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $1,120.00     $1,120.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           904   SA-4J05M0297-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $680.00       $680.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           905   SA-4J05M0308-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $1,820.30     $1,820.30     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           906   SA-4J05M0309-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $19,088.16    $19,088.16    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           907   SA-4J05M0314-1-NA-1                S&A OBLIGATION FOR PR W915WE42812037   FACILITIES REPAIR IRAQ                       $20,671.00    $20,671.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           908   SA-4J05M0324-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $870.00       $870.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           909   SA-4J05M0363-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $1,744.76     $1,744.76     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                                           910   SA-4J05M0365-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,830.85     $3,830.85     $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                                           911   SA-4J05M0366-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $2,354.04     $2,354.04     $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                                           912   SA-4J05M0367-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,628.84     $3,628.84     $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                                           913   SA-4J05M0368-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,856.28     $1,856.28     $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                                           914   SA-4J05M0369-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,329.60     $1,329.60     $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                                           915   SA-4J05M0370-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $2,090.44     $2,090.44     $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                                           916   SA-4J05M0371-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $2,255.78     $2,255.78     $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                                           917   SA-4J05M0372-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,756.46     $1,756.46     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 264 of 529




                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                                           918   SA-4J05M0373-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $2,430.00     $2,430.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                                           919   SA-4J05M0374-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,839.29     $1,839.29     $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                                           920   SA-4J05M0375-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,996.84     $1,996.84     $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                        #     Award Number          Contractor   Description                            Work Item                                    Obligated       Expended        Undelivered     Source
                                        921   SA-4J05M0376-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $4,608.24       $4,608.24       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        922   SA-4J05M0377-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,608.97       $1,608.97       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        923   SA-4J05M0378-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,325.62       $3,325.62       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        924   SA-4J05M0379-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $5,049.08       $5,049.08       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        925   SA-4J05M0380-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $2,528.80       $2,528.80       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        926   SA-4J05M0381-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $7,045.20       $7,045.20       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        927   SA-4J05M0382-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,601.40       $1,601.40       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        928   SA-4J05M0383-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,700.28       $3,700.28       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        929   SA-4J05M0384-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,898.80       $1,898.80       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        930   SA-4J05M0385-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,720.60       $3,720.60       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        931   SA-4J05M0386-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,983.20       $1,983.20       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        932   SA-4J05M0387-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $2,049.40       $2,049.40       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        933   SA-4J05M0388-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,476.94       $3,476.94       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        934   SA-4J05M0389-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $2,803.80       $2,803.80       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        935   SA-4J05M0390-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,563.41       $1,563.41       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        936   SA-4J05M0411-1-NA-1                SA OBLIGATION FOR PR W915WE42832177    FACILITIES REPAIR IRAQ                       $5,913.40       $5,913.40       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        937   SA-4J05M0432-1-NA-1                S&A OBLIGATION FOR PR W915WE42832177   C-MNSTCI-PC13000-FACILITIES REPAIR           $6,663.14       $0.00           $6,663.14       CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        938   SA-4J05M0448-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $2,607.88       $2,607.88       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        939   SA-4J05M0449-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $2,259.52       $2,259.52       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        940   SA-4J05M0450-1-NA-1                SA OBLIGATION FOR PR W915WE43343668    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,956.00       $1,956.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        941   SA-4K05C2015-1-NA-1                SA OBLIGATION FOR PR W915WE42842212    FACILITIES REPAIR IRAQ                       $105,516.32     $105,516.32     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        942   SA-4K05C5110-1-NA-1                SA OBLIGATION FOR PR W915WE42641726    C-AIRPORT CONSTRUCTION                       $1,400.00       $1,400.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        943   SA-4K05M0021-1-NA-1                SA OBLIGATION FOR PR W915WE43153201    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $16,422.25      $16,422.25      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        944   SA-5F4076D-1-NA-1                  SA OBLIGATION FOR PR W915WE41028848    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $99,060.89      $94,596.49      $4,464.40       CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        945   SA-6G04D0001-1-11-1                S&A OBLIGATION FOR PR W915WE41229261   C-OIL INFRASTRUCTURE CONSTRUCTION            $5,434,576.68   $3,816,356.33   $1,618,220.35   CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        946   SA-6G04D0001-1-13-1                S&A OBLIGATION FOR PR W915WE41239282   C-OIL INFRASTRUCTURE CONSTRUCTION            $56,995.56      $56,827.90      $167.66         CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        947   SA-6G04D0001-1-20-1                S&A OBLIGATION FOR PR W915WE41289381   C-OIL INFRASTRUCTURE CONSTRUCTION            $26,818.10      $26,818.10      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        948   SA-6G04D0001-1-21-1                S&A OBLIGATION FOR PR W915WE41289384   C-OIL INFRASTRUCTURE CONSTRUCTION            $26,818.10      $26,818.10      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        949   SA-6G04D0001-1-27-1                S&A OBLIGATION FOR PR W915WE41229259   C-OIL INFRASTRUCTURE CONSTRUCTION            $6,072.72       $6,012.72       $60.00          CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        950   SA-6G04D0001-1-28-1                S&A OBLIGATION FOR PR W915WE41750226   C-OIL INFRASTRUCTURE CONSTRUCTION            $278,712.96     $271,378.67     $7,334.29       CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        951   SA-6G04D0001-1-7-1                 S&A OBLIGATION FOR PR W915WE41519803   C-OIL INFRASTRUCTURE CONSTRUCTION            $426,106.00     $411,603.00     $14,503.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 265 of 529




                                                                                                                                                                                                                     10/6/2006
                                        952   SA-6G04D0001-1-8-1                 S&A OBLIGATION FOR PR W915WE41519806   C-OIL INFRASTRUCTURE CONSTRUCTION            $1,035,657.28   $936,391.37     $99,265.91      CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        953   SA-6G04D0001-1-9-1                 S&A OBLIGATION FOR PR W915WE41539813   C-OIL INFRASTRUCTURE CONSTRUCTION            $12,917.84      $12,917.84      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        954   SA-6G04D0001-2-20-1                S&A OBLIGATION FOR PR W915WE41289384   C-OIL INFRASTRUCTURE CONSTRUCTION            $801,596.14     $524,321.57     $277,274.57     CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        955   SA-6G04D0001-2-21-1                SA OBLIGATION FOR PR W915WE41289381    C-OIL INFRASTRUCTURE CONSTRUCTION            $37,095.18      $26,569.37      $10,525.81      CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006




I D-29
                                                                                                                                                                                                                                          Appendix D
                                                           #     Award Number          Contractor   Description                            Work Item                                    Obligated       Expended        Undelivered     Source
                                                           956   SA-6G04D0002-1-12-1                S&A OBLIGATION FOR PR W915WE41229258   C-OIL INFRASTRUCTURE CONSTRUCTION            $15,480.46      $15,480.46      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           957   SA-6G04D0002-1-13-1                S&A OBLIGATION FOR PR W915WE41519808   C-OIL INFRASTRUCTURE CONSTRUCTION            $65,981.12      $0.00           $65,981.12      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           958   SA-6G04D0002-1-14-1                SA OBLIGATION FOR PR W915WE43193298    C-OIL INFRASTRUCTURE CONSTRUCTION            $1,208,335.60   $1,201,868.50   $6,467.10       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           959   SA-6G04D0002-1-15-1                S&A OBLIGATION FOR PR W915WE43514088   C-NETWORK INFRASTRUCTURE CONSTRUCTION        $34,327.28      $14,922.18      $19,405.10      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           960   SA-6G04D0002-1-16-1                SA OBLIGATION FOR PR W915WE43032835    C-OIL INFRASTRUCTURE CONSTRUCTION            $1,463,708.52   $660,447.13     $803,261.39     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             Appendix D



                                                                                                                                                                                                                                        10/6/2006
                                                           961   SA-6G04D0002-1-17-1                SA OBLIGATION FOR PR W915WE50254885    C-OIL INFRASTRUCTURE CONSTRUCTION            $361,580.88     $214,845.90     $146,734.98     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           962   SA-6G04D0002-1-18-1                S&A OBLIGATION FOR PR W915WE50836185   C-OIL INFRASTRUCTURE CONSTRUCTION            $1,558,158.68   $242,915.10     $1,315,243.58   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           963   SA-6G04D0002-1-19-1                SA OBLIGATION FOR PR W915WE41750224    C-OIL INFRASTRUCTURE CONSTRUCTION            $9,800.00       $9,800.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           964   SA-6G04D0002-1-20-1                SA OBLIGATION FOR PR W915WE50254884    C-OIL INFRASTRUCTURE CONSTRUCTION            $16,000.00      $5,804.87       $10,195.13      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           965   SA-6G04D0002-1-21-1                S&A OBLIGATION FOR PR W915WE43654306   C-OIL INFRASTRUCTURE CONSTRUCTION            $179,737.08     $87,649.64      $92,087.44      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           966   SA-6G04D0002-1-4-1                 S&A OBLIGATION FOR PR W915WE41539814   C-OIL INFRASTRUCTURE CONSTRUCTION            $214,075.44     $0.00           $214,075.44     CEFMS CONSTRUCTION




D-30 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           967   SA-6G04D0002-1-5-1                 S&A OBLIGATION FOR PR W915WE41229256   C-OIL INFRASTRUCTURE CONSTRUCTION            $382,000.61     $0.00           $382,000.61     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           968   SA-6G04D0002-1-6-1                 S&A OBLIGATION FOR PR W915WE41239281   C-OIL INFRASTRUCTURE CONSTRUCTION            $205,441.02     $0.00           $205,441.02     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           969   SA-6G04D0002-1-7-1                 S&A OBLIGATION FOR PR W915WE41349557   C-OIL INFRASTRUCTURE CONSTRUCTION            $9,008.68       $0.00           $9,008.68       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           970   SA-6G04D0002-2-14-1                SA OBLIGATION FOR PR W915WE43193297    C-OIL INFRASTRUCTURE CONSTRUCTION            $83,515.60      $83,515.60      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           971   SA-BE05C0011-1-NA-1                SA OBLIGATION FOR PR W915WE42551558    C-RAILROAD CONSTRUCTION                      $300,692.14     $300,692.12     $0.02           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           972   SA-BE05C0012-1-NA-1                SA OBLIGATION FOR PR W915WE42551558    C-RAILROAD CONSTRUCTION                      $196,553.53     $196,553.53     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           973   SA-BE05P0008-2-NA-1                SA OBLIGATION FOR PR W915WE50114547    C-POTABLE WATER CONSTRUCTION                 $33,458.34      $33,458.34      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           974   SA-BE05P0009-1-NA-1                SA OBLIGATION FOR PR W915WE50114551    C-POTABLE WATER CONSTRUCTION                 $51,056.46      $51,056.46      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           975   SA-BE05P0010-1-NA-1                SA OBLIGATION FOR PR W915WE50114549    C-POTABLE WATER CONSTRUCTION                 $5,927.22       $5,927.22       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           976   SA-BE05P0011-1-NA-1                SA OBLIGATION FOR PR W915WE50114552    C-POTABLE WATER CONSTRUCTION                 $15,147.18      $15,147.17      $0.01           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           977   SA-BG05A0002-1-10-1                S&A OBLIGATION FOR PR W915WE43343667   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $4,787.48       $4,787.48       $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           978   SA-BG05A0002-1-11-1                SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $957.80         $957.80         $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           979   SA-BG05A0002-1-6-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,721.00       $3,721.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           980   SA-BG05A0002-1-7-1                 S&A OBLIGATION FOR PR W915WE43343667   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $4,101.52       $4,101.52       $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           981   SA-BG05A0002-1-8-1                 S&A OBLIGATION FOR PR W915WE43343667   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $64,984.61      $64,984.61      $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           982   SA-BG05A0002-1-9-1                 S&A OBLIGATION FOR PR W915WE43343667   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $633.68         $633.68         $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           983   SA-BG05A0003-1-10-1                SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,965.12       $3,965.12       $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           984   SA-BG05A0003-1-8-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $7,848.00       $7,848.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           985   SA-BG05A0003-1-9-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $5,515.52       $5,515.52       $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           986   SA-BG05A0004-1-1-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,925.52       $3,925.52       $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           987   SA-BG05A0004-1-2-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,954.76       $3,954.76       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 266 of 529




                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           988   SA-BG05A0004-1-3-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $5,155.56       $5,155.56       $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           989   SA-BG05A0004-1-4-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $11,380.88      $11,380.88      $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                           990   SA-BG05A0004-1-5-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,999.92       $3,999.92       $0.00           CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        #     Award Number          Contractor   Description                            Work Item                                    Obligated     Expended      Undelivered     Source
                                        991   SA-BG05A0004-1-6-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $4,235.88     $4,235.88     $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                             10/6/2006
                                        992   SA-BG05A0004-1-7-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $4,884.52     $4,884.52     $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                             10/6/2006
                                        993   SA-BG05A0004-1-8-1                 SA OBLIGATION FOR PR W915WE43343667    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $4,876.60     $4,876.60     $0.00           CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                             10/6/2006
                                        994   SA-BG05C0009-1-NA-1                SA OBLIGATION FOR PR W915WE43484007    C-POLICE ASSISTANCE CONSTRUCTION             $125,296.47   $125,296.47   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        995   SA-BG05C0020-1-NA-1                SA OBLIGATION FOR PR W915WE50144672    C-BORDER ENFORCEMENT CONSTRUCTION            $129,857.65   $129,857.65   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        996   SA-BG05C0022-1-NA-1                SA OBLIGATION FOR PR W915WE43554150    C-POLICE ASSISTANCE CONSTRUCTION             $18,193.50    $18,193.50    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        997   SA-BG05C0025-1-NA-1                S&A OBLIGATION FOR PR W915WE50014324   C-POTABLE WATER CONSTRUCTION                 $4,615.00     $4,615.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        998   SA-BG05C0029-1-NA-1                SA OBLIGATION FOR PR W915WE43093025    C-POTABLE WATER CONSTRUCTION                 $125,832.64   $115,555.47   $10,277.17      CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        999   SA-BG05C0036-1-NA-1                SA OBLIGATION FOR PR W915WE50595638    C-POTABLE WATER CONSTRUCTION                 $3,900.00     $3,900.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1000 SA-BG05C0039-1-NA-1                 SA OBLIGATION FOR PR W915WE50024329    C-POTABLE WATER CONSTRUCTION                 $13,520.00    $13,520.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1001 SA-BG05C0040-1-NA-1                 SA OBLIGATION FOR PR W915WE50014325    C-POTABLE WATER CONSTRUCTION                 $13,975.00    $13,975.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1002 SA-BG05C0041-1-NA-1                 SA OBLIGATION FOR PR W915WE43554150    C-POLICE ASSISTANCE CONSTRUCTION             $9,384.70     $9,384.70     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1003 SA-BG05C0043-1-NA-1                 SA OBLIGATION FOR PR W915WE50014323    C-POTABLE WATER CONSTRUCTION                 $9,740.00     $9,740.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1004 SA-BG05C0044-2-NA-1                 SA OBLIGATION FOR PR W915WE43093025    C-POTABLE WATER CONSTRUCTION                 $13,809.15    $0.00         $13,809.15      CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1005 SA-BG05C0048-1-NA-1                 SA OBLIGATION FOR PR W915WE43353704    C-POTABLE WATER CONSTRUCTION                 $62,530.00    $60,671.00    $1,859.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1006 SA-BG05C0051-1-NA-1                 SA OBLIGATION FOR PR W915WE43554150    C-POLICE ASSISTANCE CONSTRUCTION             $372,125.00   $372,125.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1007 SA-BG05C0051-2-NA-1                 S&A OBLIGATION FOR PR W915WE43554150   C-POLICE ASSISTANCE CONSTRUCTION             $142.05       $142.05       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1008 SA-BG05C0080-1-NA-1                 SA OBLIGATION FOR PR W915WE41630016    C-IRAQI COMMUNICATION SYSTEMS CONSTRUCTION $1,475,180.66   $127,432.56   $1,347,748.10   CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1009 SA-BG05D0009-1-6-1                  SA OBLIGATION FOR PR W915WE43554150    C-POLICE ASSISTANCE CONSTRUCTION             $26,032.44    $26,032.44    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1010 SA-BG05P0005-1-NA-1                 SA OBLIGATION FOR PR W915WE43193325    C-POTABLE WATER CONSTRUCTION                 $14,348.75    $14,348.75    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1011 SA-BG05P0006-1-NA-1                 SA OBLIGATION FOR PR W915WE43233422    C-POTABLE WATER CONSTRUCTION                 $172.48       $172.48       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1012 SA-BG05P0007-1-NA-1                 SA OBLIGATION FOR PR W915WE43193322    C-POTABLE WATER CONSTRUCTION                 $44,482.26    $44,482.26    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1013 SA-BG05P0032-1-NA-1                 SA OBLIGATION FOR PR W915WE43243448    C-POTABLE WATER CONSTRUCTION                 $29,084.25    $29,084.25    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1014 SA-BG05P0033-1-NA-1                 SA OBLIGATION FOR PR W915WE43193327    C-POTABLE WATER CONSTRUCTION                 $6,570.53     $6,570.53     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1015 SA-BG05P0034-1-NA-1                 SA OBLIGATION FOR PR W915WE43193338    C-POTABLE WATER CONSTRUCTION                 $5,715.52     $5,715.52     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1016 SA-BG05P0035-1-NA-1                 SA OBLIGATION FOR PR W915WE43193340    C-POTABLE WATER CONSTRUCTION                 $63,922.82    $63,922.82    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1017 SA-BG05P0036-1-NA-1                 SA OBLIGATION FOR PR W915WE43193336    C-POTABLE WATER CONSTRUCTION                 $20,124.00    $20,124.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1018 SA-BK05C0008-1-NA-1                 SA OBLIGATION FOR PR W915WE50114557    FACILITIES REPAIR IRAQ                       $37,449.10    $37,449.10    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1019 SA-BK05C0027-1-NA-1                 SA OBLIGATION FOR PR W915WE50796059    C-POTABLE WATER CONSTRUCTION                 $56,127.50    $50,514.75    $5,612.75       CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1020 SA-BK05C0029-1-NA-1                 SA OBLIGATION FOR PR W915WE50796063    C-POTABLE WATER CONSTRUCTION                 $52,659.75    $4,973.48     $47,686.27      CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1021 SA-BK05C0048-1-NA-1                 SA OBLIGATION FOR PR W915WE43473984    FACILITIES REPAIR IRAQ                       $115,897.86   $115,897.86   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 267 of 529




                                                                                                                                                                                                                 10/6/2006
                                        1022 SA-BK05C0049-1-NA-1                 SA OBLIGATION FOR PR W915WE43473985    FACILITIES REPAIR IRAQ                       $123,070.48   $123,070.48   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1023 SA-BK05C0050-1-NA-1                 SA OBLIGATION FOR PR W915WE50445360    C-POLICE ASSISTANCE CONSTRUCTION             $120,927.37   $120,927.37   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006
                                        1024 SA-BK05C0051-1-NA-1                 SA OBLIGATION FOR PR W915WE50445358    C-POLICE ASSISTANCE CONSTRUCTION             $120,927.37   $120,927.37   $0.00           CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                 10/6/2006
                                        1025 SA-BK05C0052-1-NA-1                 SA OBLIGATION FOR PR W915WE43473986    FACILITIES REPAIR IRAQ                       $91,228.35    $91,228.35    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                 10/6/2006




I D-31
                                                                                                                                                                                                                                      Appendix D
                                                           #    Award Number          Contractor   Description                            Work Item                                    Obligated       Expended        Undelivered   Source
                                                           1026 SA-BK05C0052-2-NA-1                SA OBLIGATION FOR PR W915WE43473986    C-MNSTCI-PC13000-FACILITIES REPAIR           $32,447.54      $0.00           $32,447.54    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1027 SA-BK05C0055-1-NA-1                SA OBLIGATION FOR PR W915WE50505523    C-POTABLE WATER CONSTRUCTION                 $46,582.25      $27,258.00      $19,324.25    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1028 SA-BK05C0063-1-NA-1                SA OBLIGATION FOR PR W915WE50014326    C-POLICE ASSISTANCE CONSTRUCTION             $29,572.79      $29,572.79      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1029 SA-BK05C0064-1-NA-1                SA OBLIGATION FOR PR W915WE50014326    C-POLICE ASSISTANCE CONSTRUCTION             $163,477.21     $128,482.20     $34,995.01    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1030 SA-BK05C0089-1-NA-1                SA OBLIGATION FOR PR W915WE50114557    FACILITIES REPAIR IRAQ                       $3,307.19       $3,307.19       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          Appendix D



                                                                                                                                                                                                                                     10/6/2006
                                                           1031 SA-BK05P0002-1-NA-1                SA OBLIGATION FOR PR W915WE43243445    C-POTABLE WATER CONSTRUCTION                 $13,510.26      $13,510.26      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1032 SA-BK05P0003-1-NA-1                SA OBLIGATION FOR PR W915WE43193331    C-POTABLE WATER CONSTRUCTION                 $31,414.50      $31,414.50      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1033 SA-BK05P0005-1-NA-1                SA OBLIGATION FOR PR W915WE43193329    C-POTABLE WATER CONSTRUCTION                 $57,265.00      $57,265.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1034 SA-BK05P0006-1-NA-1                SA OBLIGATION FOR PR W915WE43243446    C-POTABLE WATER CONSTRUCTION                 $9,587.50       $9,587.50       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1035 SA-BK05P0006-2-NA-1                SA OBLIGATION FOR PR W915WE43243444    C-POTABLE WATER CONSTRUCTION                 $12,642.50      $12,642.50      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1036 SA-BK05P0007-1-NA-1                SA OBLIGATION FOR PR W915WE43313618    C-POTABLE WATER CONSTRUCTION                 $23,842.00      $23,842.00      $0.00         CEFMS CONSTRUCTION




D-32 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1037 SA-BK05P0008-1-NA-1                SA OBLIGATION FOR PR W915WE43193330    C-POTABLE WATER CONSTRUCTION                 $43,521.79      $43,521.79      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1038 SA-BK05P0013-1-NA-1                SA OBLIGATION FOR PR W915WE43193308    C-POTABLE WATER CONSTRUCTION                 $20,166.90      $20,166.90      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1039 SA-BK05P0013-2-NA-1                SA OBLIGATION FOR PR W915WE43193303    C-POTABLE WATER CONSTRUCTION                 $21,287.50      $21,287.50      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1040 SA-BK05P0014-1-NA-1                SA OBLIGATION FOR PR W915WE43193320    C-POTABLE WATER CONSTRUCTION                 $28,502.51      $28,502.51      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1041 SA-BK05P0014-2-NA-1                SA OBLIGATION FOR PR W915WE43193332    C-POTABLE WATER CONSTRUCTION                 $29,841.51      $29,841.51      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1042 SA-BK05P0081-1-NA-1                SA OBLIGATION FOR PR W915WE51016613    C-AIRPORT CONSTRUCTION                       $126.46         $126.46         $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1043 SA-BK05P0132-1-NA-1                SA OBLIGATION FOR PR W915WE50184762    C-POLICE ASSISTANCE CONSTRUCTION             $14,039.70      $12,636.00      $1,403.70     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1044 SA-BK06P0008-1-NA-1                SA OBLIGATION FOR PR W915WE50184760    C-POLICE ASSISTANCE CONSTRUCTION             $16,250.00      $14,625.00      $1,625.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1045 SA-BK06P0023-1-NA-1                SA OBLIGATION FOR PR W915WE43123131    C-PORT REHAB CONSTRUCTION                    $2,320.00       $2,320.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1046 SA-ET06M0057-1-NA-1                SA OBLIGATION FOR PR W915WE61038043    C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $20,550.00      $20,550.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1047 SA-IAN GOV’T-1-NA-1                SA OBLIGATION FOR PR W915WE50435343    C-ICDC - FACILITIES CONSTRUCTION             $42,000.52      $42,000.52      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1048 SA-NS04C1470-1-NA-1                S&A OBLIGATION FOR PR W915WE42641726   C-AIRPORT CONSTRUCTION                       $360.00         $360.00         $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1049 SA-NS04C9055-1-NA-1                S&A OBLIGATION FOR PR W915WE42671785   FACILITIES REPAIR IRAQ                       $1,314.00       $1,314.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1050 SA-NS04D0001-1-8-1                 SA OBLIGATION FOR PR W915WE42511491    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $380,027.44     $363,838.48     $16,188.96    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1051 SA-NS04D0003-1-2-1                 S&A OBLIGATION FOR PR W915WE41239289   C-GENERATION CONSTRUCTION                    $19,026.27      $18,433.00      $593.27       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1052 SA-NS04D0003-1-3-1                 S&A OBLIGATION FOR PR W915WE41650024   C-GENERATION CONSTRUCTION                    $1,096,193.00   $1,069,121.18   $27,071.82    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1053 SA-NS04D0003-1-4-1                 SA OBLIGATION FOR PR W915WE42211013    C-GENERATION CONSTRUCTION                    $4,667,642.96   $4,357,052.67   $310,590.29   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1054 SA-NS04D0003-1-5-1                 SA OBLIGATION FOR PR W915WE42812032    C-GENERATION CONSTRUCTION                    $180,000.00     $153,050.23     $26,949.77    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1055 SA-NS04D0003-2-4-1                 S&A OBLIGATION FOR PR W915WE42211013   C-GENERATION CONSTRUCTION                    $10,211.78      $10,211.78      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1056 SA-NS04D0004-1-10-1                S&A OBLIGATION FOR PR W915WE41259319   C-RAILROAD CONSTRUCTION                      $6,386.64       $6,386.64       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1057 SA-NS04D0004-1-1-1                 S&A OBLIGATION FOR PR W915WE41209220   C-RAILROAD CONSTRUCTION                      $39,002.40      $0.00           $39,002.40    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 268 of 529




                                                                                                                                                                                                                                     10/6/2006
                                                           1058 SA-NS04D0004-1-11-1                S&A OBLIGATION FOR PR W915WE41199194   C-RAILROAD CONSTRUCTION                      $27,646.97      $27,646.97      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1059 SA-NS04D0004-1-15-1                S&A OBLIGATION FOR PR W915WE41199210   C-ROADS AND BRIDGES CONSTRUCTION             $25,119.93      $25,119.93      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                           1060 SA-NS04D0004-1-22-1                SA OBLIGATION FOR PR W915WE41700110    C-PORT REHAB CONSTRUCTION                    $35,911.66      $35,911.66      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        #    Award Number           Contractor   Description                            Work Item                                    Obligated       Expended        Undelivered     Source
                                        1061 SA-NS04D0004-1-23-1                 SA OBLIGATION FOR PR W915WE41609956    C-PORT REHAB CONSTRUCTION                    $1,306.97       $1,306.97       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1062 SA-NS04D0004-1-24-1                 S&A OBLIGATION FOR PR W915WE41990599   C-RAILROAD CONSTRUCTION                      $4,150.87       $4,150.87       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1063 SA-NS04D0004-1-25-1                 S&A OBLIGATION FOR PR W915WE41199208   C-RAILROAD CONSTRUCTION                      $8,418.20       $8,093.19       $325.01         CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1064 SA-NS04D0004-1-4-1                  S&A OBLIGATION FOR PR W915WE41199209   C-ROADS AND BRIDGES CONSTRUCTION             $4,413.29       $4,413.29       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1065 SA-NS04D0004-1-5-1                  SA OBLIGATION FOR PR W915WE41199205    C-ROADS AND BRIDGES CONSTRUCTION             $21,273.05      $21,273.05      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1066 SA-NS04D0004-1-6-1                  S&A OBLIGATION FOR PR W915WE41239291   C-RAILROAD CONSTRUCTION                      $17,750.85      $17,750.85      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1067 SA-NS04D0004-1-7-1                  S&A OBLIGATION FOR PR W915WE41239292   C-RAILROAD CONSTRUCTION                      $9,450.44       $9,450.44       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1068 SA-NS04D0004-1-8-1                  S&A OBLIGATION FOR PR W915WE41239293   C-RAILROAD CONSTRUCTION                      $4,980.82       $4,980.82       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1069 SA-NS04D0004-1-9-1                  S&A OBLIGATION FOR PR W915WE41259317   C-RAILROAD CONSTRUCTION                      $24,181.49      $24,181.49      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1070 SA-NS04D0005-1-2-1                  S&A OBLIGATION FOR PR W915WE41229257   C-NATIONAL SECURITY COMMO CONSTRUCTION       $370,288.97     $370,288.97     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1071 SA-NS04D0005-1-4-1                  SA OBLIGATION FOR PR W915WE41229257    C-NATIONAL SECURITY COMMO CONSTRUCTION       $587,410.00     $587,410.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1072 SA-NS04D0005-1-5-1                  S&A OBLIGATION FOR PR W915WE42621713   C-NATIONAL SECURITY COMMO CONSTRUCTION       $2,091,161.44   $2,067,519.12   $23,642.32      CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1073 SA-NS04D0005-1-6-1                  SA OBLIGATION FOR PR W915WE41229257    C-NATIONAL SECURITY COMMO CONSTRUCTION       $3,001,565.32   $2,721,767.84   $279,797.48     CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1074 SA-NS04D0006-1-10-1                 SA OBLIGATION FOR PR W915WE42130850    C-NATIONWIDE HOSPITAL AND CLINIC             $638,344.10     $638,344.10     $0.00           CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1075 SA-NS04D0006-1-11-1                 SA OBLIGATION FOR PR W915WE41299410    C-NATIONWIDE HOSPITAL AND CLINIC             $1,094,722.92   $1,094,722.92   $0.00           CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1076 SA-NS04D0006-1-13-1                 SA OBLIGATION FOR PR W915WE41619977    C-NATIONWIDE HOSPITAL AND CLINIC             $167,670.45     $73,885.58      $93,784.87      CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1077 SA-NS04D0006-1-2-1                  S&A OBLIGATION FOR PR W915WE41179125   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $354,621.99     $330,335.06     $24,286.93      CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        1078 SA-NS04D0006-1-3-1                  S&A OBLIGATION FOR PR W915WE41229272   C-NATIONWIDE HOSPITAL AND CLINIC             $415,757.08     $372,615.73     $43,141.35      CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1079 SA-NS04D0006-1-404-1                SA OBLIGATION FOR PR W915WE41299410    C-NATIONWIDE HOSPITAL AND CLINIC             $29,885.28      $29,885.28      $0.00           CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1080 SA-NS04D0006-1-4-1                  S&A OBLIGATION FOR PR W915WE41299410   C-NATIONWIDE HOSPITAL AND CLINIC             $2,097,466.22   $1,732,968.28   $364,497.94     CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1081 SA-NS04D0006-1-5-1                  S&A OBLIGATION FOR PR W915WE41299409   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $59,463.47      $47,502.97      $11,960.50      CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        1082 SA-NS04D0006-1-603-1                SA OBLIGATION FOR PR W915WE41619977    C-NATIONWIDE HOSPITAL AND CLINIC             $35,819.49      $0.00           $35,819.49      CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1083 SA-NS04D0006-1-6-1                  S&A OBLIGATION FOR PR W915WE41619977   C-NATIONWIDE HOSPITAL AND CLINIC             $828,271.25     $828,271.25     $0.00           CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1084 SA-NS04D0006-1-7-1                  SA OBLIGATION FOR PR W915WE41299410    C-NATIONWIDE HOSPITAL AND CLINIC             $32,274.96      $0.00           $32,274.96      CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1085 SA-NS04D0006-1-801-1                SA OBLIGATION FOR PR W915WE42130853    C-NATIONWIDE HOSPITAL AND CLINIC             $123,112.93     $123,112.93     $0.00           CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1086 SA-NS04D0006-1-802-1                SA OBLIGATION FOR PR W915WE42130853    C-NATIONWIDE HOSPITAL AND CLINIC             $1,046.94       $1,046.94       $0.00           CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1087 SA-NS04D0006-1-803-1                SA OBLIGATION FOR PR W915WE42130853    C-NATIONWIDE HOSPITAL AND CLINIC             $4,438.75       $4,438.75       $0.00           CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1088 SA-NS04D0006-1-804-1                SA OBLIGATION FOR PR W915WE42130853    C-NATIONWIDE HOSPITAL AND CLINIC             $713.74         $713.74         $0.00           CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1089 SA-NS04D0006-1-8-1                  SA OBLIGATION FOR PR W915WE42130853    C-NATIONWIDE HOSPITAL AND CLINIC             $334,355.91     $271,872.99     $62,482.92      CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1090 SA-NS04D0006-1-9-1                  SA OBLIGATION FOR PR W915WE42130851    C-NATIONWIDE HOSPITAL AND CLINIC             $182,510.96     $141,516.49     $40,994.47      CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1091 SA-NS04D0006-2-13-1                 SA OBLIGATION FOR PR W915WE41619977    C-NATIONWIDE HOSPITAL AND CLINIC             $63,146.80      $22,421.60      $40,725.20      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 269 of 529




                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        1092 SA-NS04D0007-1-10-1                 SA OBLIGATION FOR PR W915WE42571580    C-IRRIGATION AND DRAINAGE SYSTEMS            $246,465.64     $244,805.41     $1,660.23       CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                 10/6/2006
                                        1093 SA-NS04D0007-1-11-1                 SA OBLIGATION FOR PR W915WE42100806    C-MAJOR IRRIGATION PROJECTS CONSTRUCTION     $240,659.88     $216,540.73     $24,119.15      CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006
                                        1094 SA-NS04D0007-1-12-1                 SA OBLIGATION FOR PR W915WE43002744    C-PUMP STATIONS AND GENERATORS CONSTRUCTION $3,150,963.00    $1,160,361.01   $1,990,601.99   CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                     10/6/2006
                                        1095 SA-NS04D0007-1-16-1                 SA OBLIGATION FOR PR W915WE62366356    C-POTABLE WATER CONSTRUCTION                 $278,000.00     $0.00           $278,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                     10/6/2006




I D-33
                                                                                                                                                                                                                                          Appendix D
                                                           #    Award Number          Contractor   Description                            Work Item                            Obligated       Expended        Undelivered   Source
                                                           1096 SA-NS04D0007-1-4-1                 S&A OBLIGATION FOR PR W915WE41730154   C-DAMS CONSTRUCTION                  $153,138.48     $151,086.59     $2,051.89     CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1097 SA-NS04D0007-1-6-1                 S&A OBLIGATION FOR PR W915WE41850426   C-DAMS CONSTRUCTION                  $108,844.52     $106,560.14     $2,284.38     CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1098 SA-NS04D0007-1-7-1                 S&A OBLIGATION FOR PR W915WE41850432   C-DAMS CONSTRUCTION                  $134,849.00     $132,788.61     $2,060.39     CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1099 SA-NS04D0007-1-8-1                 SA OBLIGATION FOR PR W915WE41920504    C-DAMS CONSTRUCTION                  $250,690.76     $206,396.67     $44,294.09    CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1100 SA-NS04D0007-1-9-1                 SA OBLIGATION FOR PR W915WE42571581    C-UMM QASR TO BASRA WATER PIPELINE   $624,000.00     $524,907.48     $99,092.52    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                  Appendix D



                                                                                                                                          CONSTRUCTION                                                                       10/6/2006
                                                           1101 SA-NS04D0007-2-12-1                SA OBLIGATION FOR PR W915WE60797173    C-UMM QASR TO BASRA WATER PIPELINE   $331,086.35     $0.00           $331,086.35   CEFMS CONSTRUCTION
                                                                                                                                          CONSTRUCTION                                                                       10/6/2006
                                                           1102 SA-NS04D0008-1-10-1                SA OBLIGATION FOR PR W915WE41850438    C-WATER CONSERVATION CONSTRUCTION    $763,409.17     $763,409.16     $0.01         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1103 SA-NS04D0008-1-12-1                SA OBLIGATION FOR PR W915WE42912461    C-POTABLE WATER CONSTRUCTION         $164,090.24     $147,754.50     $16,335.74    CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1104 SA-NS04D0008-1-2-1                 S&A OBLIGATION FOR PR W915WE41129035   C-POTABLE WATER CONSTRUCTION         $7,715,194.72   $7,512,712.89   $202,481.83   CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1105 SA-NS04D0008-1-3-1                 S&A OBLIGATION FOR PR W915WE41199166   C-POTABLE WATER CONSTRUCTION         $76,000.00      $75,711.03      $288.97       CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1106 SA-NS04D0008-1-4-1                 S&A OBLIGATION FOR PR W915WE41199169   C-POTABLE WATER CONSTRUCTION         $1,712,385.84   $1,476,416.19   $235,969.65   CEFMS CONSTRUCTION




D-34 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1107 SA-NS04D0008-1-8-1                 S&A OBLIGATION FOR PR W915WE41750228   C-SEWAGE CONSTRUCTION                $819,118.98     $745,838.61     $73,280.37    CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1108 SA-NS04D0008-1-9-1                 S&A OBLIGATION FOR PR W915WE41730163   C-POTABLE WATER CONSTRUCTION         $910,000.00     $843,326.18     $66,673.82    CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1109 SA-NS04D0008-2-2-1                 SA OBLIGATION FOR PR W915WE41129035    C-POTABLE WATER CONSTRUCTION         $34,423.48      $0.00           $34,423.48    CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1110 SA-NS04D0009-1-10-1                S&A OBLIGATION FOR PR W915WE41299408   C-BORDER ENFORCEMENT CONSTRUCTION    $121,892.34     $121,892.34     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1111 SA-NS04D0009-1-11-1                S&A OBLIGATION FOR PR W915WE41299406   C-BORDER ENFORCEMENT CONSTRUCTION    $110,451.78     $110,451.78     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1112 SA-NS04D0009-1-12-1                S&A OBLIGATION FOR PR W915WE41299405   C-BORDER ENFORCEMENT CONSTRUCTION    $70,152.88      $70,152.88      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1113 SA-NS04D0009-1-13-1                S&A OBLIGATION FOR PR W915WE41299404   C-BORDER ENFORCEMENT CONSTRUCTION    $5,716.96       $5,716.96       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1114 SA-NS04D0009-1-14-1                S&A OBLIGATION FOR PR W915WE41369600   C-POLICE ASSISTANCE CONSTRUCTION     $313,747.53     $313,747.53     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1115 SA-NS04D0009-1-16-1                S&A OBLIGATION FOR PR W915WE41409645   C-PUBLIC SAFETY CONSTRUCTION         $35,753.76      $19,493.05      $16,260.71    CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1116 SA-NS04D0009-1-17-1                S&A OBLIGATION FOR PR W915WE41629991   FACILITIES REPAIR IRAQ               $4,203.72       $4,203.72       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1117 SA-NS04D0009-1-18-1                S&A OBLIGATION FOR PR W915WE41629990   FACILITIES REPAIR IRAQ               $2,853.76       $2,853.76       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1118 SA-NS04D0009-1-19-1                S&A OBLIGATION FOR PR W915WE41629988   FACILITIES REPAIR IRAQ               $12,321.32      $12,321.32      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1119 SA-NS04D0009-1-20-1                S&A OBLIGATION FOR PR W915WE41619986   FACILITIES REPAIR IRAQ               $2,617.36       $2,617.36       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1120 SA-NS04D0009-1-2-1                 S&A OBLIGATION FOR PR W915WE41129034   C-PUBLIC SAFETY CONSTRUCTION         $120,002.56     $119,267.49     $735.07       CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1121 SA-NS04D0009-1-21-1                S&A OBLIGATION FOR PR W915WE41629994   FACILITIES REPAIR IRAQ               $136,785.08     $135,703.81     $1,081.27     CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1122 SA-NS04D0009-1-22-1                S&A OBLIGATION FOR PR W915WE41589893   FACILITIES REPAIR IRAQ               $95,949.88      $77,515.69      $18,434.19    CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1123 SA-NS04D0009-1-23-1                S&A OBLIGATION FOR PR W915WE41629993   FACILITIES REPAIR IRAQ               $9,562.38       $9,562.38       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1124 SA-NS04D0009-1-24-1                S&A OBLIGATION FOR PR W915WE41629996   FACILITIES REPAIR IRAQ               $1,991.47       $1,991.47       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1125 SA-NS04D0009-1-25-1                S&A OBLIGATION FOR PR W915WE41629995   FACILITIES REPAIR IRAQ               $1,738.03       $1,738.03       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1126 SA-NS04D0009-1-26-1                S&A OBLIGATION FOR PR W915WE41629992   FACILITIES REPAIR IRAQ               $1,691.49       $1,691.49       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1127 SA-NS04D0009-1-27-1                S&A OBLIGATION FOR PR W915WE41629987   FACILITIES REPAIR IRAQ               $2,853.77       $2,853.77       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 270 of 529




                                                                                                                                                                                                                             10/6/2006
                                                           1128 SA-NS04D0009-1-28-1                SA OBLIGATION FOR PR W915WE41589892    FACILITIES REPAIR IRAQ               $196,960.00     $174,248.65     $22,711.35    CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1129 SA-NS04D0009-1-30-1                S&A OBLIGATION FOR PR W915WE41629989   FACILITIES REPAIR IRAQ               $1,947.65       $1,947.65       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                                           1130 SA-NS04D0009-1-3-1                 S&A OBLIGATION FOR PR W915WE41199192   C-BORDER ENFORCEMENT CONSTRUCTION    $376,256.24     $376,256.24     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                             10/6/2006
                                        #    Award Number          Contractor   Description                            Work Item                                     Obligated       Expended        Undelivered   Source
                                        1131 SA-NS04D0009-1-31-1                S&A OBLIGATION FOR PR W915WE41619969   C-POLICE ASSISTANCE CONSTRUCTION              $47,915.64      $47,915.64      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1132 SA-NS04D0009-1-32-1                S&A OBLIGATION FOR PR W915WE41619973   C-BORDER ENFORCEMENT CONSTRUCTION             $102,376.77     $102,376.77     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1133 SA-NS04D0009-1-33-1                S&A OBLIGATION FOR PR W915WE41619972   C-BORDER ENFORCEMENT CONSTRUCTION             $9,216.54       $9,216.54       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1134 SA-NS04D0009-1-34-1                S&A OBLIGATION FOR PR W915WE41700106   C-BORDER ENFORCEMENT CONSTRUCTION             $677,500.96     $677,500.96     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1135 SA-NS04D0009-1-35-1                SA OBLIGATION FOR PR W915WE41700113    FACILITIES REPAIR IRAQ                        $38,928.52      $28,698.68      $10,229.84    CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1136 SA-NS04D0009-1-36-1                S&A OBLIGATION FOR PR W915WE41700114   C-BORDER ENFORCEMENT CONSTRUCTION             $1,467,307.05   $1,467,307.05   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1137 SA-NS04D0009-1-37-1                S&A OBLIGATION FOR PR W915WE41700105   C-BORDER ENFORCEMENT CONSTRUCTION             $3,927.80       $3,927.80       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1138 SA-NS04D0009-1-38-1                S&A OBLIGATION FOR PR W915WE41700107   C-BORDER ENFORCEMENT CONSTRUCTION             $3,508.11       $3,508.11       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1139 SA-NS04D0009-1-39-1                S&A OBLIGATION FOR PR W915WE41660045   FACILITIES REPAIR IRAQ                        $71,118.72      $52,064.28      $19,054.44    CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1140 SA-NS04D0009-1-4-1                 S&A OBLIGATION FOR PR W915WE41199188   C-BORDER ENFORCEMENT CONSTRUCTION             $15,802.24      $15,802.24      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1141 SA-NS04D0009-1-41-1                S&A OBLIGATION FOR PR W915WE41750219   FACILITIES REPAIR IRAQ                        $1,395.28       $1,395.28       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1142 SA-NS04D0009-1-42-1                S&A OBLIGATION FOR PR W915WE41750220   FACILITIES REPAIR IRAQ                        $17,700.39      $17,700.39      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1143 SA-NS04D0009-1-43-1                S&A OBLIGATION FOR PR W915WE41750221   FACILITIES REPAIR IRAQ                        $1,101.52       $1,101.52       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1144 SA-NS04D0009-1-44-1                S&A OBLIGATION FOR PR W915WE41750252   C-JUDICIAL FACILITY CONSTRUCTION              $44.84          $44.84          $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1145 SA-NS04D0009-1-45-1                S&A OBLIGATION FOR PR W915WE41619970   C-POLICE ASSISTANCE CONSTRUCTION              $58,289.17      $58,289.17      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1146 SA-NS04D0009-1-49-1                S&A OBLIGATION FOR PR W915WE41619971   C-POLICE ASSISTANCE CONSTRUCTION              $4,304.20       $4,304.20       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1147 SA-NS04D0009-1-50-1                S&A OBLIGATION FOR PR W915WE41780316   C-JUDICIAL FACILITY CONSTRUCTION              $564.01         $564.01         $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1148 SA-NS04D0009-1-5-1                 S&A OBLIGATION FOR PR W915WE41199184   C-BORDER ENFORCEMENT CONSTRUCTION             $107,597.13     $107,597.13     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1149 SA-NS04D0009-1-51-1                S&A OBLIGATION FOR PR W915WE41680061   FACILITIES REPAIR IRAQ                        $511,712.28     $309,501.70     $202,210.58   CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1150 SA-NS04D0009-1-53-1                S&A OBLIGATION FOR PR W915WE41920513   C-PUBLIC SAFETY CONSTRUCTION                  $12,729.60      $12,729.60      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1151 SA-NS04D0009-1-54-1                SA OBLIGATION FOR PR W915WE42241066    C-INVESTIGATIONS OF CRIMES AGAINST HUMANITY   $771,725.00     $771,712.90     $12.10        CEFMS CONSTRUCTION
                                                                                                                       CONSTRUCTION                                                                                10/6/2006
                                        1152 SA-NS04D0009-1-6-1                 S&A OBLIGATION FOR PR W915WE41289370   C-POLICE ASSISTANCE CONSTRUCTION              $1,257,266.85   $1,257,266.85   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1153 SA-NS04D0009-1-7-1                 S&A OBLIGATION FOR PR W915WE41229270   C-DETENTION FACILITY CONSTRUCTION             $1,371,260.80   $1,238,406.93   $132,853.87   CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1154 SA-NS04D0009-1-8-1                 S&A OBLIGATION FOR PR W915WE41229271   C-PENAL CONSTRUCTION                          $1,546,862.56   $1,213,766.79   $333,095.77   CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1155 SA-NS04D0009-1-9-1                 S&A OBLIGATION FOR PR W915WE41299407   C-BORDER ENFORCEMENT CONSTRUCTION             $8,459.64       $8,459.64       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1156 SA-NS04D0009-2-10-1                S&A OBLIGATION FOR PR W915WE41299408   C-PCO-PC11000 BORDER ENFORCEMENT              $2,850.10       $0.00           $2,850.10     CEFMS CONSTRUCTION
                                                                                                                       CONSTRUCTION                                                                                10/6/2006
                                        1157 SA-NS04D0009-2-11-1                S&A OBLIGATION FOR PR W915WE41299406   C-PCO-PC11000 BORDER ENFORCEMENT              $2,341.54       $0.00           $2,341.54     CEFMS CONSTRUCTION
                                                                                                                       CONSTRUCTION                                                                                10/6/2006
                                        1158 SA-NS04D0009-2-12-1                S&A OBLIGATION FOR PR W915WE41299405   C-PCO-PC11000 BORDER ENFORCEMENT              $3,982.72       $0.00           $3,982.72     CEFMS CONSTRUCTION
                                                                                                                       CONSTRUCTION                                                                                10/6/2006
                                        1159 SA-NS04D0009-2-14-1                SA OBLIGATION FOR PR W915WE41369600    C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $39,293.33       $83.00          $39,210.33    CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1160 SA-NS04D0009-2-3-1                 S&A OBLIGATION FOR PR W915WE41199192   C-PCO-PC11000 BORDER ENFORCEMENT              $6,276.84       $0.00           $6,276.84     CEFMS CONSTRUCTION
                                                                                                                       CONSTRUCTION                                                                                10/6/2006
                                        1161 SA-NS04D0009-2-32-1                S&A OBLIGATION FOR PR W915WE41619973   C-PCO-PC11000 BORDER ENFORCEMENT              $6,569.99       $0.00           $6,569.99     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 271 of 529




                                                                                                                       CONSTRUCTION                                                                                10/6/2006
                                        1162 SA-NS04D0009-2-34-1                S&A OBLIGATION FOR PR W915WE41700106   C-PCO-PC11000 BORDER ENFORCEMENT              $4,163.44       $123.68         $4,039.76     CEFMS CONSTRUCTION
                                                                                                                       CONSTRUCTION                                                                                10/6/2006
                                        1163 SA-NS04D0009-2-36-1                S&A OBLIGATION FOR PR W915WE41700114   C-PCO-PC11000 BORDER ENFORCEMENT              $35,909.67      $1,785.61       $34,124.06    CEFMS CONSTRUCTION
                                                                                                                       CONSTRUCTION                                                                                10/6/2006
                                        1164 SA-NS04D0009-2-50-1                SA OBLIGATION FOR PR W915WE41780316    C-JUDICIAL FACILITY CONSTRUCTION              $140,053.05     $130,602.99     $9,450.06     CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                   10/6/2006
                                        1165 SA-NS04D0009-2-5-1                 S&A OBLIGATION FOR PR W915WE41199184   C-PCO-PC11000 BORDER ENFORCEMENT              $5,913.71       $0.00           $5,913.71     CEFMS CONSTRUCTION
                                                                                                                       CONSTRUCTION                                                                                10/6/2006




I D-35
                                                                                                                                                                                                                                        Appendix D
                                                           #    Award Number          Contractor   Description                            Work Item                                    Obligated        Expended        Undelivered     Source
                                                           1166 SA-NS04D0009-2-52-1                SA OBLIGATION FOR PR W915WE42020665    C-JUDICIAL FACILITY CONSTRUCTION             $70,540.64       $61,707.09      $8,833.55       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1167 SA-NS04D0009-2-6-1                 SA OBLIGATION FOR PR W915WE41289370    C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $459,102.49      $9,985.36       $449,117.13     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1168 SA-NS04D0010-1-10-1                SA OBLIGATION FOR PR W915WE42481465    C-AUTOMATED MONITORING AND CONTROL SYSTEM $3,907,756.84       $2,627,971.31   $1,279,785.53   CEFMS CONSTRUCTION
                                                                                                                                          CONSTRUCTION                                                                                  10/6/2006
                                                           1169 SA-NS04D0010-1-11-1                SA OBLIGATION FOR PR W915WE42511489    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $636,413.37      $603,561.17     $32,852.20      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1170 SA-NS04D0010-1-12-1                SA OBLIGATION FOR PR W915WE42511490    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $752,466.42      $711,841.65     $40,624.77      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             Appendix D



                                                                                                                                                                                                                                        10/6/2006
                                                           1171 SA-NS04D0010-1-13-1                SA OBLIGATION FOR PR W915WE42511478    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $652,858.39      $642,396.28     $10,462.11      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1172 SA-NS04D0010-1-14-1                SA OBLIGATION FOR PR W915WE42992686    C-TRANSMISSION CONSTRUCTION                  $769,258.44      $581,614.07     $187,644.37     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1173 SA-NS04D0010-1-15-1                SA OBLIGATION FOR PR W915WE42601651    C-TRANSMISSION CONSTRUCTION                  $3,571.12        $3,557.38       $13.74          CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1174 SA-NS04D0010-1-16-1                SA OBLIGATION FOR PR W915WE42221035    C-TRANSMISSION CONSTRUCTION                  $7,986.76        $7,220.32       $766.44         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1175 SA-NS04D0010-1-17-1                SA OBLIGATION FOR PR W915WE42922481    C-TRANSMISSION CONSTRUCTION                  $1,691.32        $1,645.87       $45.45          CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1176 SA-NS04D0010-1-18-1                SA OBLIGATION FOR PR W915WE50555599    C-TRANSMISSION CONSTRUCTION                  $406,332.83      $222,309.73     $184,023.10     CEFMS CONSTRUCTION




D-36 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1177 SA-NS04D0010-1-2-1                 S&A OBLIGATION FOR PR W915WE41199204   C-NETWORK INFRASTRUCTURE CONSTRUCTION        $1,291,271.84    $1,190,363.68   $100,908.16     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1178 SA-NS04D0010-1-3-1                 S&A OBLIGATION FOR PR W915WE41199193   C-NETWORK INFRASTRUCTURE CONSTRUCTION        $1,767,403.41    $1,719,765.61   $47,637.80      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1179 SA-NS04D0010-1-4-1                 S&A OBLIGATION FOR PR W915WE41199181   C-TRANSMISSION CONSTRUCTION                  $1,248,400.80    $1,089,103.71   $159,297.09     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1180 SA-NS04D0010-1-5-1                 S&A OBLIGATION FOR PR W915WE41750223   C-TRANSMISSION CONSTRUCTION                  $974,268.37      $899,685.84     $74,582.53      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1181 SA-NS04D0010-1-6-1                 S&A OBLIGATION FOR PR W915WE41680060   C-NETWORK INFRASTRUCTURE CONSTRUCTION        $1,067,710.05    $990,381.40     $77,328.65      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1182 SA-NS04D0010-1-7-1                 S&A OBLIGATION FOR PR W915WE41790334   C-NETWORK INFRASTRUCTURE CONSTRUCTION        $848,470.79      $835,600.84     $12,869.95      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1183 SA-NS04D0010-1-8-1                 S&A OBLIGATION FOR PR W915WE41790335   C-NETWORK INFRASTRUCTURE CONSTRUCTION        $1,535,121.52    $1,470,512.65   $64,608.87      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1184 SA-NS04D0010-1-9-1                 S&A OBLIGATION FOR PR W915WE41750222   C-TRANSMISSION CONSTRUCTION                  $1,191,004.64    $1,143,090.69   $47,913.95      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1185 SA-NS04D0011-1-10-1                SA OBLIGATION FOR PR W915WE42922478    C-TRANSMISSION CONSTRUCTION                  $138,995.48      $116,544.68     $22,450.80      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1186 SA-NS04D0011-1-11-1                SA OBLIGATION FOR PR W915WE42922480    C-TRANSMISSION CONSTRUCTION                  $32,092.76       $28,860.96      $3,231.80       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1187 SA-NS04D0011-1-2-1                 S&A OBLIGATION FOR PR W915WE41199191   C-NETWORK INFRASTRUCTURE CONSTRUCTION        $1,124,613.76    $1,117,037.16   $7,576.60       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1188 SA-NS04D0011-1-3-1                 SA OBLIGATION FOR PR W915WE41700115    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $1,287,203.36    $1,269,161.80   $18,041.56      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1189 SA-NS04D0011-1-4-1                 SA OBLIGATION FOR PR W915WE42221034    C-TRANSMISSION CONSTRUCTION                  $99,852.60       $93,374.60      $6,478.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1190 SA-NS04D0011-1-5-1                 SA OBLIGATION FOR PR W915WE42221036    C-TRANSMISSION CONSTRUCTION                  $105,159.52      $101,410.44     $3,749.08       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1191 SA-NS04D0011-1-6-1                 SA OBLIGATION FOR PR W915WE42511480    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $606,206.92      $535,614.44     $70,592.48      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1192 SA-NS04D0011-1-7-1                 SA OBLIGATION FOR PR W915WE42511486    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $687,086.68      $638,150.68     $48,936.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1193 SA-NS04D0011-1-8-1                 S&A OBLIGATION FOR PR W915WE42511491   C-NETWORK INFRASTRUCTURE CONSTRUCTION        $296,002.80      $262,522.52     $33,480.28      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1194 SA-NS04D0011-1-9-1                 SA OBLIGATION FOR PR W915WE42972647    C-TRANSMISSION CONSTRUCTION                  $186,951.28      $169,660.60     $17,290.68      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1195 SA-NS04D0011-2-5-1                 S&A OBLIGATION FOR PR W915WE42221036   C-TRANSMISSION CONSTRUCTION                  $16,194.24       $16,194.24      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1196 SA-NS04D0022-1-2-1                 S&A OBLIGATION FOR PR W915WE41129036   C-POTABLE WATER CONSTRUCTION                 $10,643,440.00   $9,399,361.45   $1,244,078.55   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1197 SA-NS04D0022-1-3-1                 S&A OBLIGATION FOR PR W915WE41750233   C-SEWAGE CONSTRUCTION                        $2,123,990.08    $1,958,532.80   $165,457.28     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 272 of 529




                                                                                                                                                                                                                                        10/6/2006
                                                           1198 SA-NS04D0022-1-4-1                 SA OBLIGATION FOR PR W915WE50154706    C-POTABLE WATER CONSTRUCTION                 $145,274.80      $142,727.31     $2,547.49       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1199 SA-NS04D0022-1-5-1                 SA OBLIGATION FOR PR W915WE50154705    C-POTABLE WATER CONSTRUCTION                 $133,774.80      $127,693.95     $6,080.85       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                           1200 SA-NS04D0101-1-2-1                 SA OBLIGATION FOR PR W915WE42451408    C-PORT REHAB CONSTRUCTION                    $240,000.00      $235,926.64     $4,073.36       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        #    Award Number          Contractor   Description                            Work Item                               Obligated     Expended      Undelivered   Source
                                        1201 SA-NS04D0101-1-25-1                SA OBLIGATION FOR PR W915WE42701830    C-AIRPORT CONSTRUCTION                  $201,799.53   $192,590.94   $9,208.59     CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1202 SA-NS04D0101-1-NA-1                SA OBLIGATION FOR PR W915WE41119026    C-PORT REHAB CONSTRUCTION               $139,330.48   $139,330.48   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1203 SA-NS04M2359-1-NA-1                S&A OBLIGATION FOR PR W915WE41549830   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $89,491.42    $89,491.42    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1204 SA-NS04M2367-1-NA-1                S&A OBLIGATION FOR PR W915WE41549830   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $3,500.00     $3,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1205 SA-NS04M2371-1-NA-1                S&A OBLIGATION FOR PR W915WE41549830   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $5,040.00     $5,040.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1206 SA-NS04M2372-1-NA-1                S&A OBLIGATION FOR PR W915WE41549830   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $15,000.00    $15,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1207 SA-NS04M2373-1-NA-1                SA OBLIGATION FOR PR W915WE41549830    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $7,321.60     $5,823.10     $1,498.50     CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1208 SA-NS04M2374-1-NA-1                S&A OBLIGATION FOR PR W915WE41549830   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $2,738.40     $2,738.40     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1209 SA-NS04M2375-1-NA-1                SA OBLIGATION FOR PR W915WE41549830    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $5,998.50     $5,998.50     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1210 SA-NS04M2381-1-NA-1                S&A OBLIGATION FOR PR W915WE41549830   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $47,880.80    $47,880.80    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1211 SA-NS04M2382-1-NA-1                S&A OBLIGATION FOR PR W915WE41549830   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $47,800.00    $47,800.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1212 SA-NS04M2383-1-NA-1                S&A OBLIGATION FOR PR W915WE41549830   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $115,221.94   $115,221.94   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1213 SA-NS04M9222-1-NA-1                S&A OBLIGATION FOR PR W915WE42701825   FACILITIES REPAIR IRAQ                  $15,390.82    $15,390.82    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1214 SA-NS05C0001-1-NA-1                S&A OBLIGATION FOR PR W915WE41209217   C-ROADS AND BRIDGES CONSTRUCTION        $78,144.09    $39,290.20    $38,853.89    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1215 SA-NS05C0002-1-NA-1                S&A OBLIGATION FOR PR W915WE41209217   C-ROADS AND BRIDGES CONSTRUCTION        $21,164.88    $0.00         $21,164.88    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1216 SA-NS05C0005-1-NA-1                SA OBLIGATION FOR PR W915WE42451415    C-ROADS AND BRIDGES CONSTRUCTION        $58,666.96    $58,666.96    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1217 SA-NS05C0006-1-NA-1                S&A OBLIGATION FOR PR W915WE42451415   C-ROADS AND BRIDGES CONSTRUCTION        $9,713.96     $9,713.96     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1218 SA-NS05C0007-1-NA-1                S&A OBLIGATION FOR PR W915WE42451421   C-ROADS AND BRIDGES CONSTRUCTION        $45,626.52    $38,420.60    $7,205.92     CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1219 SA-NS05C0008-1-NA-1                SA OBLIGATION FOR PR W915WE42451421    C-ROADS AND BRIDGES CONSTRUCTION        $32,611.08    $32,611.08    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1220 SA-NS05C0009-1-NA-1                SA OBLIGATION FOR PR W915WE42451414    C-ROADS AND BRIDGES CONSTRUCTION        $44,779.04    $26,798.85    $17,980.19    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1221 SA-NS05C0010-1-NA-1                SA OBLIGATION FOR PR W915WE42451414    C-ROADS AND BRIDGES CONSTRUCTION        $94,663.00    $94,663.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1222 SA-NS05C0011-1-NA-1                SA OBLIGATION FOR PR W915WE43443912    C-RAILROAD CONSTRUCTION                 $48,385.16    $48,385.16    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1223 SA-NS05C0012-1-NA-1                SA OBLIGATION FOR PR W915WE43443913    C-RAILROAD CONSTRUCTION                 $81,051.98    $81,051.98    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1224 SA-NS05C0013-1-NA-1                SA OBLIGATION FOR PR W915WE43443914    C-RAILROAD CONSTRUCTION                 $34,895.80    $34,895.80    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1225 SA-NS05C0014-1-NA-1                SA OBLIGATION FOR PR W915WE43443915    C-RAILROAD CONSTRUCTION                 $73,922.21    $73,922.21    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1226 SA-NS05C0014-2-NA-1                S&A OBLIGATION FOR PR W915WE43443915   C-RAILROAD CONSTRUCTION                 $14,510.71    $14,510.71    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1227 SA-NS05C0015-1-NA-1                SA OBLIGATION FOR PR W915WE43443916    C-RAILROAD CONSTRUCTION                 $44,838.04    $44,838.04    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1228 SA-NS05C0016-1-NA-1                SA OBLIGATION FOR PR W915WE43443917    C-RAILROAD CONSTRUCTION                 $254,899.65   $233,119.95   $21,779.70    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1229 SA-NS05C0017-1-NA-1                SA OBLIGATION FOR PR W915WE43123131    C-PORT REHAB CONSTRUCTION               $36,676.36    $36,676.36    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1230 SA-NS05C0018-1-NA-1                SA OBLIGATION FOR PR W915WE43203345    C-RAILROAD CONSTRUCTION                 $577.20       $577.20       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1231 SA-NS05C0019-1-NA-1                SA OBLIGATION FOR PR W915WE43123130    C-ROADS AND BRIDGES CONSTRUCTION        $660.00       $660.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 273 of 529




                                                                                                                                                                                                         10/6/2006
                                        1232 SA-NS05C0020-1-NA-1                SA OBLIGATION FOR PR W915WE43123128    C-ROADS AND BRIDGES CONSTRUCTION        $964.31       $964.31       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1233 SA-NS05C0021-1-NA-1                SA OBLIGATION FOR PR W915WE43123129    C-RAILROAD CONSTRUCTION                 $172.00       $172.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1234 SA-NS05C0022-1-NA-1                SA OBLIGATION FOR PR W915WE43123135    C-RAILROAD CONSTRUCTION                 $132.00       $132.00       $0.00         CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                         10/6/2006
                                        1235 SA-NS05C0024-1-NA-1                SA OBLIGATION FOR PR W915WE43123143    C-RAILROAD CONSTRUCTION                 $160.00       $160.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006




I D-37
                                                                                                                                                                                                                              Appendix D
                                                           #    Award Number          Contractor   Description                            Work Item                               Obligated     Expended      Undelivered   Source
                                                           1236 SA-NS05C0025-1-NA-1                SA OBLIGATION FOR PR W915WE43123142    C-RAILROAD CONSTRUCTION                 $116.00       $116.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1237 SA-NS05C0026-2-NA-1                SA OBLIGATION FOR PR W915WE43123138    C-RAILROAD CONSTRUCTION                 $264.00       $264.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1238 SA-NS05C0028-1-NA-1                SA OBLIGATION FOR PR W915WE43123126    C-ROADS AND BRIDGES CONSTRUCTION        $6,764.20     $6,764.20     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1239 SA-NS05C0029-2-NA-1                SA OBLIGATION FOR PR W915WE43123127    C-ROADS AND BRIDGES CONSTRUCTION        $527.58       $527.58       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1240 SA-NS05C0030-1-NA-1                SA OBLIGATION FOR PR W915WE42451411    C-ROADS AND BRIDGES CONSTRUCTION        $55,943.25    $55,932.60    $10.65        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 Appendix D



                                                                                                                                                                                                                            10/6/2006
                                                           1241 SA-NS05C0031-1-NA-1                S&A OBLIGATION FOR PR W915WE42451411   C-ROADS AND BRIDGES CONSTRUCTION        $66,465.67    $66,465.67    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1242 SA-NS05C0032-1-NA-1                SA OBLIGATION FOR PR W915WE42451413    C-ROADS AND BRIDGES CONSTRUCTION        $228.32       $228.32       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1243 SA-NS05C0032-2-NA-1                SA OBLIGATION FOR PR W915WE43123136    C-RAILROAD CONSTRUCTION                 $900.00       $900.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1244 SA-NS05C0034-1-NA-1                SA OBLIGATION FOR PR W915WE42451417    C-ROADS AND BRIDGES CONSTRUCTION        $82,200.00    $82,200.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1245 SA-NS05C0035-1-NA-1                SA OBLIGATION FOR PR W915WE42451418    C-ROADS AND BRIDGES CONSTRUCTION        $48,546.63    $31,201.52    $17,345.11    CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1246 SA-NS05C0036-1-NA-1                SA OBLIGATION FOR PR W915WE42451412    C-ROADS AND BRIDGES CONSTRUCTION        $33,600.00    $5,677.32     $27,922.68    CEFMS CONSTRUCTION




D-38 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1247 SA-NS05C0037-1-NA-1                SA OBLIGATION FOR PR W915WE42451412    C-ROADS AND BRIDGES CONSTRUCTION        $36,334.80    $36,334.80    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1248 SA-NS05C0038-1-NA-1                SA OBLIGATION FOR PR W915WE42451419    C-ROADS AND BRIDGES CONSTRUCTION        $99,236.00    $99,236.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1249 SA-NS05C0039-1-NA-1                SA OBLIGATION FOR PR W915WE42451428    C-ROADS AND BRIDGES CONSTRUCTION        $57,674.32    $57,674.32    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1250 SA-NS05C0040-1-NA-1                SA OBLIGATION FOR PR W915WE42451410    C-ROADS AND BRIDGES CONSTRUCTION        $158,549.00   $62,219.60    $96,329.40    CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1251 SA-NS05C0041-1-NA-1                SA OBLIGATION FOR PR W915WE42451416    C-ROADS AND BRIDGES CONSTRUCTION        $117,570.73   $65,136.22    $52,434.51    CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1252 SA-NS05C0042-1-NA-1                SA OBLIGATION FOR PR W915WE42451420    C-ROADS AND BRIDGES CONSTRUCTION        $35,121.80    $35,121.80    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1253 SA-NS05C0043-1-NA-1                SA OBLIGATION FOR PR W915WE42451420    C-ROADS AND BRIDGES CONSTRUCTION        $14,676.40    $14,676.40    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1254 SA-NS05C0043-2-NA-1                SA OBLIGATION FOR PR W915WE42451420    C-ROADS AND BRIDGES CONSTRUCTION        $512.00       $512.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1255 SA-NS05C0044-1-NA-1                SA OBLIGATION FOR PR W915WE42451413    C-ROADS AND BRIDGES CONSTRUCTION        $106,696.00   $103,848.27   $2,847.73     CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1256 SA-NS05C0045-1-NA-1                SA OBLIGATION FOR PR W915WE42451413    C-ROADS AND BRIDGES CONSTRUCTION        $36,840.00    $35,880.00    $960.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1257 SA-NS05C0062-1-NA-1                S&A OBLIGATION FOR PR W915WE50615693   C-AIRPORT CONSTRUCTION                  $4,050.00     $4,050.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1258 SA-NS05C0063-1-NA-1                S&A OBLIGATION FOR PR W915WE51347451   C-TELECOM AND POSTAL CONSTRUCTION       $31,711.60    $31,711.60    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1259 SA-NS05C0521-1-NA-1                SA OBLIGATION FOR PR W915WE42812025    C-BORDER ENFORCEMENT CONSTRUCTION       $144,000.00   $144,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1260 SA-NS05C2001-1-NA-1                SA OBLIGATION FOR PR W915WE42812042    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $147,466.52   $147,466.52   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1261 SA-NS05C2002-1-NA-1                SA OBLIGATION FOR PR W915WE42812042    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $169,650.48   $164,020.05   $5,630.43     CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1262 SA-NS05C2003-1-1-1                 SA OBLIGATION FOR PR W915WE42812042    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $197,000.00   $197,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1263 SA-NS05C2004-1-NA-1                SA OBLIGATION FOR PR W915WE42812042    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $59,800.00    $59,800.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1264 SA-NS05C2005-1-NA-1                SA OBLIGATION FOR PR W915WE42812042    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $71,800.00    $71,800.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1265 SA-NS05C2007-2-NA-1                SA OBLIGATION FOR PR W915WE42812042    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $86,051.31    $37,569.95    $48,481.36    CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1266 SA-NS05C2009-1-NA-1                SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $55,880.00    $55,880.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1267 SA-NS05C2017-1-NA-1                S&A OBLIGATION FOR PR W915WE42812038   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $102,754.12   $102,754.12   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 274 of 529




                                                                                                                                                                                                                            10/6/2006
                                                           1268 SA-NS05C2019-1-NA-1                SA OBLIGATION FOR PR W915WE42812038    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $378,200.00   $378,200.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1269 SA-NS05C2020-1-NA-1                S&A OBLIGATION FOR PR W915WE42812038   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $59,698.00    $59,698.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1270 SA-NS05C2036-1-NA-1                SA OBLIGATION FOR PR W915WE50294981    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $18,437.00    $18,437.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                        #    Award Number          Contractor   Description                            Work Item                               Obligated     Expended      Undelivered   Source
                                        1271 SA-NS05C2037-1-NA-1                SA OBLIGATION FOR PR W915WE52621609    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $268,000.00   $182,119.00   $85,881.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1272 SA-NS05C2038-1-NA-1                SA OBLIGATION FOR PR W915WE52621645    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $112,853.60   $85,105.60    $27,748.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1273 SA-NS05C2039-1-NA-1                SA OBLIGATION FOR PR W915WE52631707    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $51,383.27    $51,383.27    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1274 SA-NS05C2040-1-NA-1                SA OBLIGATION FOR PR W915WE52631683    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $97,680.00    $54,598.25    $43,081.75    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1275 SA-NS05C2041-1-NA-1                SA OBLIGATION FOR PR W915WE52621647    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $128,651.72   $77,191.03    $51,460.69    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1276 SA-NS05C2043-1-NA-1                SA OBLIGATION FOR PR W915WE52631686    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $97,680.00    $56,830.23    $40,849.77    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1277 SA-NS05C2044-1-NA-1                SA OBLIGATION FOR PR W915WE52631687    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $97,680.00    $50,046.35    $47,633.65    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1278 SA-NS05C2045-1-NA-1                SA OBLIGATION FOR PR W915WE52631702    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $44,800.00    $31,808.00    $12,992.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1279 SA-NS05C2046-1-NA-1                SA OBLIGATION FOR PR W915WE52621639    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $109,237.20   $66,692.59    $42,544.61    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1280 SA-NS05C2047-1-NA-1                SA OBLIGATION FOR PR W915WE52621618    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $190,852.00   $173,686.80   $17,165.20    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1281 SA-NS05C2048-1-NA-1                SA OBLIGATION FOR PR W915WE50294981    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $40,253.38    $21,816.37    $18,437.01    CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1282 SA-NS05C2056-1-NA-1                SA OBLIGATION FOR PR W915WE52621623    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $229,203.00   $73,915.56    $155,287.44   CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1283 SA-NS05C8028-1-NA-1                SA OBLIGATION FOR PR W915WE50204793    C-POTABLE WATER CONSTRUCTION            $12,198.74    $12,198.74    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1284 SA-NS05C8029-1-NA-1                SA OBLIGATION FOR PR W915WE50304996    C-POTABLE WATER CONSTRUCTION            $13,315.26    $13,315.26    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1285 SA-NS05C8030-1-NA-1                SA OBLIGATION FOR PR W915WE50305001    C-POTABLE WATER CONSTRUCTION            $12,530.83    $12,530.83    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1286 SA-NS05C8031-1-NA-1                SA OBLIGATION FOR PR W915WE50305004    C-POTABLE WATER CONSTRUCTION            $12,847.72    $12,847.72    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1287 SA-NS05C8032-1-NA-1                SA OBLIGATION FOR PR W915WE50294983    C-POTABLE WATER CONSTRUCTION            $14,040.00    $14,040.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1288 SA-NS05C8033-1-NA-1                SA OBLIGATION FOR PR W915WE50294984    C-POTABLE WATER CONSTRUCTION            $13,325.00    $13,325.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1289 SA-NS05C8034-1-NA-1                SA OBLIGATION FOR PR W915WE50294985    C-POTABLE WATER CONSTRUCTION            $13,975.00    $13,975.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1290 SA-NS05C8035-1-NA-1                SA OBLIGATION FOR PR W915WE50305002    C-POTABLE WATER CONSTRUCTION            $13,441.15    $13,441.15    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1291 SA-NS05C8035-2-NA-1                SA OBLIGATION FOR PR W915WE50305002    C-POTABLE WATER CONSTRUCTION            $1,493.46     $1,493.46     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1292 SA-NS05C8036-1-NA-1                SA OBLIGATION FOR PR W915WE50294988    C-POTABLE WATER CONSTRUCTION            $15,015.85    $14,625.80    $390.05       CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1293 SA-NS05C8037-1-NA-1                SA OBLIGATION FOR PR W915WE50304997    C-POTABLE WATER CONSTRUCTION            $16,761.10    $16,761.10    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1294 SA-NS05C8038-1-NA-1                SA OBLIGATION FOR PR W915WE50294986    C-POTABLE WATER CONSTRUCTION            $25,699.05    $25,699.05    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1295 SA-NS05C8039-1-NA-1                SA OBLIGATION FOR PR W915WE50304995    C-POTABLE WATER CONSTRUCTION            $34,062.93    $34,062.93    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1296 SA-NS05C8040-1-NA-1                SA OBLIGATION FOR PR W915WE50305003    C-POTABLE WATER CONSTRUCTION            $31,405.47    $31,015.48    $389.99       CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1297 SA-NS05C8041-1-NA-1                SA OBLIGATION FOR PR W915WE50305006    C-POTABLE WATER CONSTRUCTION            $31,878.93    $31,586.37    $292.56       CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1298 SA-NS05C8042-1-NA-1                SA OBLIGATION FOR PR W915WE50385220    C-POTABLE WATER CONSTRUCTION            $31,498.94    $28,349.04    $3,149.90     CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1299 SA-NS05C8043-1-NA-1                SA OBLIGATION FOR PR W915WE50385217    C-POTABLE WATER CONSTRUCTION            $16,596.78    $16,596.78    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1300 SA-NS05C8044-1-NA-1                SA OBLIGATION FOR PR W915WE50385219    C-POTABLE WATER CONSTRUCTION            $14,876.75    $14,876.75    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1301 SA-NS05C8105-1-NA-1                S&A OBLIGATION FOR PR W915WE43554150   C-POLICE ASSISTANCE CONSTRUCTION        $19,867.71    $19,867.71    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 275 of 529




                                                                                                                                                                                                         10/6/2006
                                        1302 SA-NS05C8106-1-NA-1                S&A OBLIGATION FOR PR W915WE43554150   C-POLICE ASSISTANCE CONSTRUCTION        $38,610.00    $38,610.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1303 SA-NS05C8107-1-NA-1                S&A OBLIGATION FOR PR W915WE43554150   C-POLICE ASSISTANCE CONSTRUCTION        $9,423.25     $9,423.25     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        1304 SA-NS05C8108-1-NA-1                S&A OBLIGATION FOR PR W915WE43554150   C-POLICE ASSISTANCE CONSTRUCTION        $42,250.00    $42,250.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006
                                        1305 SA-NS05C8404-1-NA-1                S&A OBLIGATION FOR PR W915WE43554150   C-POLICE ASSISTANCE CONSTRUCTION        $16,178.32    $16,178.32    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                         10/6/2006




I D-39
                                                                                                                                                                                                                              Appendix D
                                                           #    Award Number          Contractor   Description                            Work Item                               Obligated     Expended      Undelivered   Source
                                                           1306 SA-NS05C9005-1-NA-1                SA OBLIGATION FOR PR W915WE42481468    FACILITIES REPAIR IRAQ                  $29,880.00    $29,880.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1307 SA-NS05C9008-1-NA-1                S&A OBLIGATION FOR PR W915WE42842215   FACILITIES REPAIR IRAQ                  $7,580.00     $7,580.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1308 SA-NS05C9009-1-NA-1                S&A OBLIGATION FOR PR W915WE42842215   FACILITIES REPAIR IRAQ                  $4,622.80     $4,622.80     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1309 SA-NS05C9009-2-NA-1                S&A OBLIGATION FOR PR W915WE42842215   C-MNSTCI-PC13000-FACILITIES REPAIR      $924.56       $0.00         $924.56       CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1310 SA-NS05M0007-1-NA-1                S&A OBLIGATION FOR PR W915WE41730165   C-IRAQI COMMUNICATIONS OPERATIONS       $196,166.52   $196,166.52   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 Appendix D



                                                                                                                                          CONSTRUCTION                                                                      10/6/2006
                                                           1311 SA-NS05M0007-2-NA-1                S&A OBLIGATION FOR PR W915WE41730165   C-IRAQI COMMUNICATIONS OPERATIONS       $10,814.75    $10,814.75    $0.00         CEFMS CONSTRUCTION
                                                                                                                                          CONSTRUCTION                                                                      10/6/2006
                                                           1312 SA-NS05M0042-1-NA-1                SA OBLIGATION FOR PR W915WE41750225    C-OIL INFRASTRUCTURE CONSTRUCTION       $78,000.00    $78,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1313 SA-NS05M0055-1-NA-1                SA OBLIGATION FOR PR W915WE51177043    C-AIRPORT CONSTRUCTION                  $18,397.12    $18,397.12    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1314 SA-NS05M0056-1-NA-1                SA OBLIGATION FOR PR W915WE51016614    C-AIRPORT CONSTRUCTION                  $180.00       $180.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1315 SA-NS05M0071-1-NA-1                SA OBLIGATION FOR PR W915WE51016612    C-AIRPORT CONSTRUCTION                  $8,775.40     $8,775.40     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1316 SA-NS05M0071-2-NA-1                S&A OBLIGATION FOR PR W915WE51016612   C-AIRPORT CONSTRUCTION                  $1,548.60     $1,548.60     $0.00         CEFMS CONSTRUCTION




D-40 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1317 SA-NS05M0515-1-NA-1                S&A OBLIGATION FOR PR W915WE42842212   C-MNSTCI-PC13000-FACILITIES REPAIR      $1,020.00     $0.00         $1,020.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1318 SA-NS05M1202-1-NA-1                SA OBLIGATION FOR PR W915WE42701825    FACILITIES REPAIR IRAQ                  $680.00       $680.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1319 SA-NS05M1204-1-NA-1                S&A OBLIGATION FOR PR W915WE42701825   FACILITIES REPAIR IRAQ                  $14,930.00    $14,930.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1320 SA-NS05M1208-1-NA-1                SA OBLIGATION FOR PR W915WE42872346    FACILITIES REPAIR IRAQ                  $7,372.72     $7,372.72     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1321 SA-NS05M2000-1-NA-1                S&A OBLIGATION FOR PR W915WE41549830   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $13,016.00    $13,016.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1322 SA-NS05M2001-1-NA-1                S&A OBLIGATION FOR PR W915WE43143159   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $7,980.00     $7,980.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1323 SA-NS05M2002-1-NA-1                S&A OBLIGATION FOR PR W915WE43143159   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $11,990.00    $11,990.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1324 SA-NS05M2003-1-NA-1                SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $574,664.80   $520,986.62   $53,678.18    CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1325 SA-NS05M2004-1-NA-1                SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $11,800.00    $11,800.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1326 SA-NS05M2005-1-NA-1                S&A OBLIGATION FOR PR W915WE43143159   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $7,280.00     $7,280.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1327 SA-NS05M2006-1-NA-1                SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $24,653.60    $24,653.60    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1328 SA-NS05M2007-1-NA-1                SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $18,979.60    $18,979.60    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1329 SA-NS05M2008-1-NA-1                S&A OBLIGATION FOR PR W915WE43143159   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $7,845.60     $7,845.60     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1330 SA-NS05M2009-1-NA-1                SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $38,208.00    $38,208.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1331 SA-NS05M2010-1-NA-1                SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $35,820.00    $35,820.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1332 SA-NS05M2011-1-NA-1                SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $9,400.00     $9,400.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1333 SA-NS05M2012-1-NA-1                SA OBLIGATION FOR PR W915WE42812038    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $158,011.13   $158,011.13   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1334 SA-NS05M2013-1-NA-1                S&A OBLIGATION FOR PR W915WE43143159   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $21,440.00    $21,440.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1335 SA-NS05M2014-1-NA-1                SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $19,871.24    $19,871.24    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1336 SA-NS05M2015-1-NA-1                SA OBLIGATION FOR PR W915WE42812038    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $3,740.00     $3,740.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1337 SA-NS05M2016-1-1-1                 SA OBLIGATION FOR PR W915WE42812038    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $49,851.64    $49,851.64    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 276 of 529




                                                                                                                                                                                                                            10/6/2006
                                                           1338 SA-NS05M2017-1-NA-1                SA OBLIGATION FOR PR W915WE43323640    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $23,800.00    $23,800.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1339 SA-NS05M2018-1-NA-1                SA OBLIGATION FOR PR W915WE43323640    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $230,199.19   $199,579.64   $30,619.55    CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                                           1340 SA-NS05M2020-1-NA-1                SA OBLIGATION FOR PR W915WE43323640    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $6,400.00     $6,400.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                            10/6/2006
                                        #    Award Number            Contractor     Description                            Work Item                               Obligated       Expended        Undelivered     Source
                                        1341 SA-NS05M2022-1-NA-1                    SA OBLIGATION FOR PR W915WE41549830    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $7,728.00       $7,728.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1342 SA-NS05M2023-1-NA-1                    S&A OBLIGATION FOR PR W915WE43514088   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $8,634.30       $8,634.30       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1343 SA-NS05M2025-1-NA-1                    SA OBLIGATION FOR PR W915WE43323640    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $19,640.00      $19,640.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1344 SA-NS05M2026-1-NA-1                    SA OBLIGATION FOR PR W915WE43323640    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $11,920.00      $11,920.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1345 SA-NS05M2027-1-NA-1                    SA OBLIGATION FOR PR W915WE43323640    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $10,264.00      $10,264.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1346 SA-NS05M2028-1-NA-1                    SA OBLIGATION FOR PR W915WE43323640    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $3,162.00       $3,162.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1347 SA-NS05M2032-1-NA-1                    SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $6,400.00       $6,400.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1348 SA-NS05M2033-1-NA-1                    SA OBLIGATION FOR PR W915WE43323640    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $3,600.00       $3,600.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1349 SA-NS05M2034-1-NA-1                    SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $8,000.00       $8,000.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1350 SA-NS05M2037-1-NA-1                    SA OBLIGATION FOR PR W915WE43143159    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $181,349.09     $181,349.09     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1351 SA-NS05M2069-1-NA-1                    SA OBLIGATION FOR PR W915WE42812038    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $97,680.00      $50,862.60      $46,817.40      CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1352 SA-NS05M2079-1-NA-1                    SA OBLIGATION FOR PR W915WE50294981    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $7,951.46       $7,951.46       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1353 SA-NS05M2080-1-NA-1                    SA OBLIGATION FOR PR W915WE43323640    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $2,376.00       $0.00           $2,376.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1354 SA-NS05M2083-1-NA-1                    SA OBLIGATION FOR PR W915WE43323640    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $15,910.00      $15,910.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1355 SA-NS05M2084-1-NA-1                    SA OBLIGATION FOR PR W915WE52631703    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $3,800.00       $2,910.00       $890.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1356 SA-NS05M2084-2-NA-1                    SA OBLIGATION FOR PR W915WE52631705    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $3,800.00       $2,910.00       $890.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1357 SA-NS05M2086-1-NA-1                    SA OBLIGATION FOR PR W915WE52631708    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $34,000.00      $34,000.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1358 SA-NS05M9037-1-NA-1                    S&A OBLIGATION FOR PR W915WE42701825   FACILITIES REPAIR IRAQ                  $5,072.74       $5,072.74       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1359 SA-NS05M9057-1-NA-1                    S&A OBLIGATION FOR PR W915WE42842215   FACILITIES REPAIR IRAQ                  $5,512.00       $5,512.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1360 SA-NS05M9058-1-NA-1                    SA OBLIGATION FOR PR W915WE42842215    FACILITIES REPAIR IRAQ                  $37.28          $37.28          $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1361 SA-NS05M9067-1-NA-1                    SA OBLIGATION FOR PR W915WE42842215    FACILITIES REPAIR IRAQ                  $13,443.36      $13,443.36      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1362 SA-NS05M9072-1-NA-1                    S&A OBLIGATION FOR PR W915WE42842215   FACILITIES REPAIR IRAQ                  $2,770.00       $2,770.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1363 SA-NS05M9077-1-NA-1                    S&A OBLIGATION FOR PR W915WE42842215   FACILITIES REPAIR IRAQ                  $2,691.00       $2,691.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1364 SA-NS05M9080-1-NA-1                    S&A OBLIGATION FOR PR W915WE42842215   FACILITIES REPAIR IRAQ                  $3,625.24       $3,625.24       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1365 SA-NS05M9089-1-NA-1                    S&A OBLIGATION FOR PR W915WE42842215   FACILITIES REPAIR IRAQ                  $648.52         $648.52         $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1366 SA-NS05M9187-1-NA-1                    S&A OBLIGATION FOR PR W915WE43062928   C-POLICE ASSISTANCE CONSTRUCTION        $9,875.24       $9,875.24       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1367 SA-NS05M9237-1-NA-1                    S&A OBLIGATION FOR PR W915WE43183252   C-POLICE ASSISTANCE CONSTRUCTION        $24,800.00      $24,800.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1368 SA-NS05M9406-1-NA-1                    S&A OBLIGATION FOR PR W915WE43484003   FACILITIES REPAIR IRAQ                  $18,940.00      $18,940.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1369 SA-NS05M9407-1-NA-1                    S&A OBLIGATION FOR PR W915WE43484004   FACILITIES REPAIR IRAQ                  $9,660.00       $9,660.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1370 SA-NS05M9696-1-NA-1                    S&A OBLIGATION FOR PR W915WE50064425   C-POLICE ASSISTANCE CONSTRUCTION        $15,132.00      $15,132.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1371 SAQMPD-04-F-A789-NA-1   MOTOROLA INC   PAYMENT FOR MOTOROLA RADIOS AND        NC-NEW IRAQI ARMY EQUIPMENT NON-        $110,007.60     $110,007.60     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 277 of 529




                                                                                    HARDWARE                               CONSTRUCTION                                                                            10/6/2006
                                        1372 SA-QW04D0010-1-2-1                     SA OBLIGATION FOR PR W915WE43554150    C-POLICE ASSISTANCE CONSTRUCTION        $121,701.10     $31,676.42      $90,024.68      CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1373 SA-QW04D0011-1-4-1                     SA OBLIGATION FOR PR W915WE43514100    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $61,542.52      $61,542.52      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006
                                        1374 SA-QW04D0011-1-5-1                     SA OBLIGATION FOR PR W915WE50776017    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $6,006,792.01   $4,765,589.71   $1,241,202.30   CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                   10/6/2006
                                        1375 SA-QW04D0011-1-601-1                   SA OBLIGATION FOR PR W915WE43514104    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $911,240.88     $844,758.52     $66,482.36      CEFMS CONSTRUCTION
                                                                                                                                                                                                                   10/6/2006




I D-41
                                                                                                                                                                                                                                            Appendix D
                                                           #    Award Number           Contractor   Description                            Work Item                                  Obligated     Expended      Undelivered   Source
                                                           1376 SA-QW04D0012-1-3-1                  SA OBLIGATION FOR PR W915WE43213372    C-POLICE ASSISTANCE CONSTRUCTION           $940,404.10   $936,233.20   $4,170.90     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1377 SA-QW04D0013-1-3-1                  SA OBLIGATION FOR PR W915WE50385221    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $57,691.48    $57,691.48    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1378 SA-QW04D0014-1-402-1                SA OBLIGATION FOR PR W915WE43183249    C-JUDICIAL FACILITY CONSTRUCTION           $670,475.80   $507,996.73   $162,479.07   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1379 SA-QW05C0006-1-NA-1                 SA OBLIGATION FOR PR W915WE43253481    C-TRANSMISSION CONSTRUCTION                $670,696.39   $594,647.83   $76,048.56    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1380 SA-QW05C0009-1-NA-1                 SA OBLIGATION FOR PR W915WE50124593    C-POLICE ASSISTANCE CONSTRUCTION           $129,265.77   $129,265.77   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     Appendix D



                                                                                                                                                                                                                                10/6/2006
                                                           1381 SA-QW05C0009-2-NA-1                 SA OBLIGATION FOR PR W915WE50124593    C-POLICE ASSISTANCE CONSTRUCTION           $1,992.32     $1,992.32     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1382 SA-QW05C0009-3-NA-1                 SA OBLIGATION FOR PR W915WE50124593    C-POLICE ASSISTANCE CONSTRUCTION           $2,808.00     $2,808.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1383 SA-QW05C0009-4-NA-1                 SA OBLIGATION FOR PR W915WE50124593    C-POLICE ASSISTANCE CONSTRUCTION           $9,497.41     $9,497.41     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1384 SA-QW05C0011-1-NA-1                 SA OBLIGATION FOR PR W915WE43484005    C-ICDC - FACILITIES CONSTRUCTION           $143,008.96   $143,008.96   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1385 SA-QW05C0011-2-NA-1                 SA OBLIGATION FOR PR W915WE43484005    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $15,238.76    $15,238.76    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1386 SA-QW05C0014-1-NA-1                 SA OBLIGATION FOR PR W915WE50254908    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $338,325.20   $338,325.20   $0.00         CEFMS CONSTRUCTION




D-42 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1387 SA-QW05D0005-1-1-1                  SA OBLIGATION FOR PR W915WE41619974    C-AIRPORT CONSTRUCTION                     $671,415.81   $657,115.81   $14,300.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1388 SA-QW05D0006-1-1-1                  SA OBLIGATION FOR PR W915WE50525538    C-POLICE ASSISTANCE CONSTRUCTION           $160,667.65   $160,667.65   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1389 SA-QW05D0007-1-3-1                  SA OBLIGATION FOR PR W915WE43183248    C-ICDC - FACILITIES CONSTRUCTION           $84,702.09    $84,702.09    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1390 SA-QW05D0007-2-5-1                  SA OBLIGATION FOR PR W915WE50064439    C-ICDC - FACILITIES CONSTRUCTION           $11,453.28    $0.00         $11,453.28    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1391 SA-QW05D0008-1-1-1                  SA OBLIGATION FOR PR W915WE43273501    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $348,139.74   $348,139.74   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1392 SA-QW05D0008-1-3-1                  SA OBLIGATION FOR PR W915WE50044382    C-BORDER ENFORCEMENT CONSTRUCTION          $1,768.91     $1,768.91     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1393 SA-QW05D0008-1-4-1                  SA OBLIGATION FOR PR W915WE50044386    C-BORDER ENFORCEMENT CONSTRUCTION          $124,124.06   $124,124.06   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1394 SA-QW05D0008-1-5-1                  SA OBLIGATION FOR PR W915WE50044383    C-BORDER ENFORCEMENT CONSTRUCTION          $129,225.85   $126,119.50   $3,106.35     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1395 SA-QW05D0008-2-1-1                  S&A OBLIGATION FOR PR W915WE43273501   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $26,899.29    $26,899.29    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1396 SA-QW05D0008-2-2-1                  SA OBLIGATION FOR PR W915WE50064445    C-BORDER ENFORCEMENT CONSTRUCTION          $38,948.40    $38,948.40    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1397 SA-QW05D0012-1-9-1                  SA OBLIGATION FOR PR W915WE43484005    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $90,963.73    $40,224.38    $50,739.35    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1398 SA-QW05D0017-1-1-1                  SA OBLIGATION FOR PR W915WE50385215    C-POTABLE WATER CONSTRUCTION               $1,279.20     $1,279.20     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1399 SA-QW05D0017-1-2-1                  SA OBLIGATION FOR PR W915WE50385216    C-POTABLE WATER CONSTRUCTION               $1,279.20     $1,279.20     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1400 SA-QW05P0009-1-NA-1                 SA OBLIGATION FOR PR W915WE43193307    C-POTABLE WATER CONSTRUCTION               $31,231.20    $31,231.20    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1401 SA-QW05P0010-1-NA-1                 SA OBLIGATION FOR PR W915WE43193305    C-POTABLE WATER CONSTRUCTION               $18,995.24    $18,995.24    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1402 SA-QW05P0011-1-NA-1                 SA OBLIGATION FOR PR W915WE43143183    C-POTABLE WATER CONSTRUCTION               $6,380.41     $6,380.41     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1403 SA-QW05P0011-2-NA-1                 SA OBLIGATION FOR PR W915WE43143183    C-POTABLE WATER CONSTRUCTION               $523.58       $523.58       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1404 SA-QW05P0012-1-NA-1                 SA OBLIGATION FOR PR W915WE43163240    C-POTABLE WATER CONSTRUCTION               $5,310.44     $5,310.44     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1405 SA-QW05P0013-1-NA-1                 SA OBLIGATION FOR PR W915WE43193304    C-POTABLE WATER CONSTRUCTION               $26,802.75    $26,802.75    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1406 SA-QW05P0014-1-NA-1                 SA OBLIGATION FOR PR W915WE43163241    C-POTABLE WATER CONSTRUCTION               $4,159.61     $4,159.61     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1407 SA-QW05P0015-1-NA-1                 SA OBLIGATION FOR PR W915WE43193326    C-POTABLE WATER CONSTRUCTION               $8,361.35     $8,361.35     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 278 of 529




                                                                                                                                                                                                                                10/6/2006
                                                           1408 SA-QW05P0015-2-NA-1                 SA OBLIGATION FOR PR W915WE43193326    C-POTABLE WATER CONSTRUCTION               $836.13       $836.13       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1409 SA-QW05P0016-1-NA-1                 SA OBLIGATION FOR PR W915WE43193311    C-POTABLE WATER CONSTRUCTION               $55,106.04    $55,106.04    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1410 SA-QW05P0017-1-NA-1                 SA OBLIGATION FOR PR W915WE43193324    C-POTABLE WATER CONSTRUCTION               $11,012.60    $11,012.60    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        #    Award Number           Contractor   Description                            Work Item                                  Obligated     Expended      Undelivered   Source
                                        1411 SA-QW05P0017-2-NA-1                 SA OBLIGATION FOR PR W915WE43193324    C-POTABLE WATER CONSTRUCTION               $592.86       $592.86       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1412 SA-QW05P0019-1-NA-1                 SA OBLIGATION FOR PR W915WE43193318    C-POTABLE WATER CONSTRUCTION               $31,621.00    $31,385.51    $235.49       CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1413 SA-QW05P0019-2-NA-1                 SA OBLIGATION FOR PR W915WE43193318    C-POTABLE WATER CONSTRUCTION               $3,227.50     $3,227.50     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1414 SA-QW05P0020-1-NA-1                 SA OBLIGATION FOR PR W915WE43193310    C-POTABLE WATER CONSTRUCTION               $25,454.97    $25,454.97    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1415 SA-QW05P0021-1-NA-1                 SA OBLIGATION FOR PR W915WE43193309    C-POTABLE WATER CONSTRUCTION               $34,293.35    $34,293.35    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1416 SA-QW05P0022-1-NA-1                 SA OBLIGATION FOR PR W915WE43193319    C-POTABLE WATER CONSTRUCTION               $37,193.00    $37,193.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1417 SA-QW05P0026-1-NA-1                 SA OBLIGATION FOR PR W915WE43193312    C-POTABLE WATER CONSTRUCTION               $2,120.95     $2,120.95     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1418 SA-QW05P0026-2-NA-1                 SA OBLIGATION FOR PR W915WE43193312    C-POTABLE WATER CONSTRUCTION               $212.10       $212.10       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1419 SA-QW05P0027-1-NA-1                 SA OBLIGATION FOR PR W915WE43193306    C-POTABLE WATER CONSTRUCTION               $3,090.00     $2,881.95     $208.05       CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1420 SA-QW05P0027-2-NA-1                 SA OBLIGATION FOR PR W915WE43193306    C-POTABLE WATER CONSTRUCTION               $309.00       $208.05       $100.95       CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1421 SA-QW05P0028-1-NA-1                 SA OBLIGATION FOR PR W915WE43193328    C-POTABLE WATER CONSTRUCTION               $6,991.20     $6,944.84     $46.36        CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1422 SA-QW05P0028-2-NA-1                 SA OBLIGATION FOR PR W915WE43193328    C-POTABLE WATER CONSTRUCTION               $699.12       $46.36        $652.76       CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1423 SA-QW05P0030-1-NA-1                 SA OBLIGATION FOR PR W915WE43193314    C-POTABLE WATER CONSTRUCTION               $2,601.95     $2,601.95     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1424 SA-QW05P0030-2-NA-1                 SA OBLIGATION FOR PR W915WE43193314    C-POTABLE WATER CONSTRUCTION               $260.20       $260.20       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1425 SA-QW05P0035-1-NA-1                 SA OBLIGATION FOR PR W915WE50184759    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $2,708.75     $2,708.75     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1426 SA-QW05P0039-2-N/A-1                SA OBLIGATION FOR PR W915WE43554150    C-POLICE ASSISTANCE CONSTRUCTION           $4,921.36     $4,921.36     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1427 SA-S05C0014-1-9999-1                SA OBLIGATION FOR PR W915WE43443915    C-RAILROAD CONSTRUCTION                    $2,543.58     $0.00         $2,543.58     CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1428 SA-S506C4101-1-NA-1                 SA OBLIGATION FOR PR W915WE42832177    C-MNSTCI-PC13000-FACILITIES REPAIR         $4,975.75     $0.00         $4,975.75     CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1429 SA-WE42701829-1-NA-1                S&A OBLIGATION FOR PR W915WE42701829   FACILITIES REPAIR IRAQ                     $87,408.00    $87,408.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1430 SA-WE42701829-2-NA-1                SA OBLIGATION FOR PR W915WE42701829    C-MNSTCI-PC13000-FACILITIES REPAIR         $2,832.00     $0.00         $2,832.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1431 SA-WE43634253-1-NA-1                S&A OBLIGATION FOR PR W915WE50204797   C-POTABLE WATER CONSTRUCTION               $2,658.50     $2,658.50     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1432 SA-WE43634255-1-NA-1                S&A OBLIGATION FOR PR W915WE50204794   C-POTABLE WATER CONSTRUCTION               $975.00       $975.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1433 SA-WE50325044-1-NA-1                S&A OBLIGATION FOR PR W915WE50325044   C-NETWORK INFRASTRUCTURE CONSTRUCTION      $49,362.60    $49,362.60    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1434 SA-WY06C0004-1-NA-1                 SA OBLIGATION FOR PR W915WE52621628    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $103,097.20   $64,136.76    $38,960.44    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1435 SA-WY06C0005-1-NA-1                 SA OBLIGATION FOR PR W915WE52621630    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $125,030.80   $84,861.73    $40,169.07    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1436 SA-WY06C0006-1-NA-1                 SA OBLIGATION FOR PR W915WE52621631    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $106,337.20   $65,972.78    $40,364.42    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1437 SA-WY06C0007-1-NA-1                 SA OBLIGATION FOR PR W915WE52621632    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $106,337.20   $65,889.18    $40,448.02    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1438 SA-WY06C0009-1-NA-1                 SA OBLIGATION FOR PR W915WE52621646    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $94,020.20    $69,159.44    $24,860.76    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1439 SA-XS05C7003-1-NA-1                 SA OBLIGATION FOR PR W915WE50154707    FACILITIES REPAIR IRAQ                     $31,580.38    $31,580.38    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1440 SA-XY06A0001-1-4-1                  SA OBLIGATION FOR PR W915WE52702071    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $3,718.40     $0.00         $3,718.40     CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1441 SA-XY06A0002-1-1-1                  SA OBLIGATION FOR PR W915WE52702070    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $6,000.00     $6,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 279 of 529




                                                                                                                                                                                                             10/6/2006
                                        1442 SA-XY06A0006-1-2-1                  SA OBLIGATION FOR PR W915WE51868849    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $320,288.27   $149,863.48   $170,424.79   CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1443 SA-XY06A0006-1-23-1                 SA OBLIGATION FOR PR W915WE51317365    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $23,608.00    $0.00         $23,608.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1444 SA-XY06A0006-1-7-1                  SA OBLIGATION FOR PR W915WE52702082    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $59,859.78    $30,609.78    $29,250.00    CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                             10/6/2006
                                        1445 SA-XY06A0006-1-8-1                  SA OBLIGATION FOR PR W915WE52702081    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $40,000.00    $30,183.16    $9,816.84     CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006




I D-43
                                                                                                                                                                                                                                  Appendix D
                                                           #    Award Number          Contractor   Description                            Work Item                               Obligated       Expended        Undelivered   Source
                                                           1446 SA-XY06A0009-1-1-1                 SA OBLIGATION FOR PR W915WE51317365    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $642,865.73     $560,131.52     $82,734.21    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1447 SA-XY06A0011-1-4-1                 SA OBLIGATION FOR PR W915WE52702074    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $51,969.00      $41,513.00      $10,456.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1448 SA-XY06A0011-1-5-1                 SA OBLIGATION FOR PR W915WE52702079    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $8,000.00       $0.00           $8,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1449 SA-XY06A0012-1-3-1                 SA OBLIGATION FOR PR W915WE52702073    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $3,200.00       $0.00           $3,200.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1450 SA-XY06A0012-1-4-1                 SA OBLIGATION FOR PR W915WE62083744    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $134,615.40     $11,499.72      $123,115.68   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     Appendix D



                                                                                                                                                                                                                                10/6/2006
                                                           1451 SA-XY06A0012-2-3-1                 SA OBLIGATION FOR PR W915WE52702080    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $3,231.52       $1,110.32       $2,121.20     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1452 SA-XY06C0002-1-NA-1                SA OBLIGATION FOR PR W915WE51929108    C-TRANSMISSION CONSTRUCTION             $1,977,307.65   $1,071,110.81   $906,196.84   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1453 SA-XY06C0003-1-NA-1                SA OBLIGATION FOR PR W915WE51929109    C-TRANSMISSION CONSTRUCTION             $2,002,498.42   $1,125,153.17   $877,345.25   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1454 SA-XY06C0008-1-NA-1                SA OBLIGATION FOR PR W915WE52752291    C-TRANSMISSION CONSTRUCTION             $83,548.00      $71,282.04      $12,265.96    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1455 SA-XY06C0010-1-NA-1                SA OBLIGATION FOR PR W915WE52631689    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $412,360.00     $123,140.08     $289,219.92   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1456 SA-XY06C0011-1-NA-1                SA OBLIGATION FOR PR W915WE52712125    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $39,414.24      $39,414.24      $0.00         CEFMS CONSTRUCTION




D-44 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1457 SA-XY06C0012-1-NA-1                SA OBLIGATION FOR PR W915WE52631673    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $77,900.80      $16,170.00      $61,730.80    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1458 SA-XY06C0014-1-NA-1                SA OBLIGATION FOR PR W915WE52631715    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $154,040.00     $154,040.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1459 SA-XY06C0015-1-NA-1                SA OBLIGATION FOR PR W915WE52631680    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $98,880.00      $54,775.52      $44,104.48    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1460 SA-XY06C0016-1-NA-1                SA OBLIGATION FOR PR W915WE52631712    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $599,195.99     $599,195.99     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1461 SA-XY06C0017-1-NA-1                SA OBLIGATION FOR PR W915WE52621649    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $112,000.00     $67,786.50      $44,213.50    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1462 SA-XY06C0018-1-NA-1                SA OBLIGATION FOR PR W915WE52621625    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $118,000.00     $84,539.18      $33,460.82    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1463 SA-XY06C0019-1-NA-1                SA OBLIGATION FOR PR W915WE52621627    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $116,121.52     $105,971.52     $10,150.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1464 SA-XY06C0020-1-NA-1                SA OBLIGATION FOR PR W915WE52621611    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $28,000.00      $28,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1465 SA-XY06C0021-1-NA-1                SA OBLIGATION FOR PR W915WE52621626    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $54,320.00      $54,320.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1466 SA-XY06C0022-1-NA-1                SA OBLIGATION FOR PR W915WE52621648    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $96,000.00      $62,141.39      $33,858.61    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1467 SA-XY06C0023-1-NA-1                SA OBLIGATION FOR PR W915WE52631684    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $48,840.00      $39,053.97      $9,786.03     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1468 SA-XY06C0024-1-NA-1                SA OBLIGATION FOR PR W915WE52631672    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $116,280.00     $71,893.29      $44,386.71    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1469 SA-XY06C0025-1-NA-1                SA OBLIGATION FOR PR W915WE52752293    C-TRANSMISSION CONSTRUCTION             $1,131,832.92   $358,225.15     $773,607.77   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1470 SA-XY06C0026-1-NA-1                SA OBLIGATION FOR PR W915WE52983029    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $68,520.00      $0.00           $68,520.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1471 SA-XY06C0027-1-NA-1                SA OBLIGATION FOR PR W915WE52621620    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $116,280.00     $82,616.47      $33,663.53    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1472 SA-XY06C0028-1-NA-1                S&A OBLIGATION FOR PR W915WE52752287   C-TRANSMISSION CONSTRUCTION             $1,481,133.72   $665,194.84     $815,938.88   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1473 SA-XY06C0030-1-NA-1                SA OBLIGATION FOR PR W915WE52631679    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $98,000.00      $54,792.24      $43,207.76    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1474 SA-XY06C0031-1-NA-1                SA OBLIGATION FOR PR W915WE52631677    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $96,000.00      $43,883.74      $52,116.26    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1475 SA-XY06C0032-1-NA-1                SA OBLIGATION FOR PR W915WE52702062    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $220,199.04     $89,874.22      $130,324.82   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1476 SA-XY06C0032-2-NA-1                SA OBLIGATION FOR PR W915WE52702063    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $157,280.00     $64,193.81      $93,086.19    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1477 SA-XY06C0033-1-NA-1                SA OBLIGATION FOR PR W915WE52621622    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $113,800.00     $63,347.80      $50,452.20    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 280 of 529




                                                                                                                                                                                                                                10/6/2006
                                                           1478 SA-XY06C0034-1-NA-1                SA OBLIGATION FOR PR W915WE52621642    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $668,516.00     $133,703.20     $534,812.80   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1479 SA-XY06C0035-1-NA-1                SA OBLIGATION FOR PR W915WE52631719    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $4,928.00       $4,928.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1480 SA-XY06C0036-1-NA-1                S&A OBLIGATION FOR PR W915WE52621614   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $189,176.24     $68,400.00      $120,776.24   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        #    Award Number          Contractor   Description                            Work Item                                    Obligated       Expended      Undelivered     Source
                                        1481 SA-XY06C0037-1-NA-1                SA OBLIGATION FOR PR W915WE52752271    C-TRANSMISSION CONSTRUCTION                  $553,415.00     $197,397.16   $356,017.84     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1482 SA-XY06C0038-1-NA-1                SA OBLIGATION FOR PR W915WE52631681    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $107,491.60     $107,491.60   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1483 SA-XY06C0039-1-NA-1                SA OBLIGATION FOR PR W915WE52631716    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $8,251.20       $8,251.20     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1484 SA-XY06C0040-1-NA-1                SA OBLIGATION FOR PR W915WE52631713    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $90,800.00      $0.00         $90,800.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1485 SA-XY06C0041-1-NA-1                SA OBLIGATION FOR PR W915WE52631706    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $77,920.00      $23,887.60    $54,032.40      CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1486 SA-XY06C0042-1-NA-1                SA OBLIGATION FOR PR W915WE52702071    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $108,000.00     $107,156.32   $843.68         CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1487 SA-XY06C0044-1-NA-1                SA OBLIGATION FOR PR W915WE52722171    C-TRANSMISSION CONSTRUCTION                  $62,040.70      $18,612.21    $43,428.49      CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1488 SA-XY06C0045-1-NA-1                SA OBLIGATION FOR PR W915WE52702064    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $326,532.00     $184,430.04   $142,101.96     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1489 SA-XY06C0047-1-NA-1                SA OBLIGATION FOR PR W915WE52752292    C-TRANSMISSION CONSTRUCTION                  $1,099,924.88   $182,120.99   $917,803.89     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1490 SA-XY06C0048-1-NA-1                SA OBLIGATION FOR PR W915WE52752284    C-TRANSMISSION CONSTRUCTION                  $1,425,300.38   $85,255.43    $1,340,044.95   CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1491 SA-XY06C0051-1-NA-1                SA OBLIGATION FOR PR W915WE52631699    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $46,276.80      $8,584.35     $37,692.45      CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1492 SA-XY06C0052-1-NA-1                SA OBLIGATION FOR PR W915WE52621615    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $138,417.36     $5,123.00     $133,294.36     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1493 SA-XY06C0062-1-NA-1                SA OBLIGATION FOR PR W915WE52912771    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $432,689.88     $46,616.92    $386,072.96     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1494 SA-XY06C0064-1-NA-1                SA OBLIGATION FOR PR W915WE60686825    C-TRANSMISSION CONSTRUCTION                  $1,135,579.91   $40,662.89    $1,094,917.02   CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1495 SA-XY06C0065-1-NA-1                SA OBLIGATION FOR PR W915WE60686813    C-TRANSMISSION CONSTRUCTION                  $370,914.67     $0.00         $370,914.67     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1496 SA-XY06C0067-1-NA-1                SA OBLIGATION FOR PR W915WE60837433    C-TRANSMISSION CONSTRUCTION                  $730,748.63     $51,259.19    $679,489.44     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1497 SA-XY06C0068-1-NA-1                SA OBLIGATION FOR PR W915WE61268563    C-TRANSMISSION CONSTRUCTION                  $802,499.65     $15,861.02    $786,638.63     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1498 SA-XY06C0068-2-NA-1                SA OBLIGATION FOR PR W915WE61268563    C-TRANSMISSION CONSTRUCTION                  $998,168.34     $15,861.02    $982,307.32     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1499 SA-XY06C0069-1-NA-1                SA OBLIGATION FOR PR W915WE60837434    C-TRANSMISSION CONSTRUCTION                  $594,652.00     $0.00         $594,652.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1500 SA-XY06C0070-1-NA-1                SA OBLIGATION FOR PR W915WE60686822    C-TRANSMISSION CONSTRUCTION                  $562,844.96     $27,349.48    $535,495.48     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1501 SA-XY06C0071-1-NA-1                SA OBLIGATION FOR PR W915WE60686808    C-TRANSMISSION CONSTRUCTION                  $1,907,439.99   $43,839.84    $1,863,600.15   CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1502 SA-XY06C0072-1-NA-1                SA OBLIGATION FOR PR W915WE60686809    C-TRANSMISSION CONSTRUCTION                  $1,117,216.67   $0.00         $1,117,216.67   CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1503 SA-XY06C0075-1-NA-1                SA OBLIGATION FOR PR W915WE60837432    C-TRANSMISSION CONSTRUCTION                  $710,598.00     $22,707.46    $687,890.54     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1504 SA-XY06C0076-1-NA-1                SA OBLIGATION FOR PR W915WE61499065    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $79,880.00      $0.00         $79,880.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1505 SA-XY06C0078-1-NA-1                SA OBLIGATION FOR PR W915WE61599437    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $125,348.00     $0.00         $125,348.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1506 SA-XY06C0079-1-1-1                 SA OBLIGATION FOR PR W915WE61861383    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $79,990.56      $0.00         $79,990.56      CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1507 SA-XY06C0080-1-NA-1                SA OBLIGATION FOR PR W915WE61499066    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $95,563.60      $0.00         $95,563.60      CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1508 SA-XY06C0081-1-NA-1                SA OBLIGATION FOR PR W915WE61599438    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $110,500.00     $0.00         $110,500.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1509 SA-XY06C0082-1-NA-1                SA OBLIGATION FOR PR W915WE60837430    C-TRANSMISSION CONSTRUCTION                  $599,188.76     $0.00         $599,188.76     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1510 SA-XY06C0094-1-NA-1                S&A OBLIGATION FOR PR W915WE61911850   C-GENERATION CONSTRUCTION                    $6,398,800.00   $0.00         $6,398,800.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1511 SA-XY06C0096-1-NA-1                SA OBLIGATION FOR PR W915WE60967837    C-TRANSMISSION CONSTRUCTION                  $406,440.80     $0.00         $406,440.80     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 281 of 529




                                                                                                                                                                                                                  10/6/2006
                                        1512 SA-XY06C0096-2-NA-1                SA OBLIGATION FOR PR W915WE60837431    C-TRANSMISSION CONSTRUCTION                  $790,816.00     $0.00         $790,816.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1513 SA-XY06C0097-1-NA-1                SA OBLIGATION FOR PR W915WE61499067    C-TRANSMISSION CONSTRUCTION                  $1,110,016.68   $0.00         $1,110,016.68   CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        1514 SA-XY06C0104-1-NA-1                SA OBLIGATION FOR PR W915WE60797168    C-GENERATION CONSTRUCTION                    $374,220.00     $0.00         $374,220.00     CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                  10/6/2006
                                        1515 SA-XY06D0001-1-10-1                SA OBLIGATION FOR PR W915WE60837438    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $20,877.80      $0.00         $20,877.80      CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006




I D-45
                                                                                                                                                                                                                                       Appendix D
                                                           #    Award Number          Contractor   Description                            Work Item                                    Obligated     Expended     Undelivered   Source
                                                           1516 SA-XY06D0001-1-1-1                 SA OBLIGATION FOR PR W915WE52621612    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $159,760.00   $39,940.00   $119,820.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1517 SA-XY06D0001-1-11-1                SA OBLIGATION FOR PR W915WE61861379    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $36,680.00    $0.00        $36,680.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1518 SA-XY06D0001-1-12-1                SA OBLIGATION FOR PR W915WE61861380    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $30,160.00    $0.00        $30,160.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1519 SA-XY06D0001-1-13-1                SA OBLIGATION FOR PR W915WE61861384    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $25,960.00    $0.00        $25,960.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1520 SA-XY06D0001-1-14-1                SA OBLIGATION FOR PR W915WE61891573    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $125,040.00   $0.00        $125,040.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     Appendix D



                                                                                                                                                                                                                                10/6/2006
                                                           1521 SA-XY06D0001-1-16-1                SA OBLIGATION FOR PR W915WE62164345    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $81,999.60    $0.00        $81,999.60    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1522 SA-XY06D0001-1-2-1                 SA OBLIGATION FOR PR W915WE53434267    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $236,083.80   $42,396.00   $193,687.80   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1523 SA-XY06D0001-1-4-1                 SA OBLIGATION FOR PR W915WE61308627    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $31,520.00    $9,324.00    $22,196.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1524 SA-XY06D0001-1-5-1                 SA OBLIGATION FOR PR W915WE61308626    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $29,360.00    $9,945.60    $19,414.40    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1525 SA-XY06D0001-1-6-1                 SA OBLIGATION FOR PR W915WE61308634    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $65,120.00    $0.00        $65,120.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1526 SA-XY06D0001-1-7-1                 SA OBLIGATION FOR PR W915WE61308635    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $85,040.00    $44,000.00   $41,040.00    CEFMS CONSTRUCTION




D-46 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1527 SA-XY06D0001-1-8-1                 SA OBLIGATION FOR PR W915WE60837429    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $19,423.20    $0.00        $19,423.20    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1528 SA-XY06D0001-1-9-1                 SA OBLIGATION FOR PR W915WE60837439    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $18,066.60    $0.00        $18,066.60    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1529 SA-XY06D0002-1-10-1                SA OBLIGATION FOR PR W915WE60075036    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $34,310.48    $24,034.49   $10,275.99    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1530 SA-XY06D0002-1-11-1                SA OBLIGATION FOR PR W915WE60085049    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $14,669.32    $12,898.08   $1,771.24     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1531 SA-XY06D0002-1-12-1                SA OBLIGATION FOR PR W915WE60135274    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $32,352.08    $7,182.16    $25,169.92    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1532 SA-XY06D0002-1-13-1                SA OBLIGATION FOR PR W915WE60135275    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $10,805.00    $0.00        $10,805.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1533 SA-XY06D0002-1-14-1                SA OBLIGATION FOR PR W915WE52631710    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $7,922.20     $0.00        $7,922.20     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1534 SA-XY06D0002-1-15-1                SA OBLIGATION FOR PR W915WE60606572    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $49,374.80    $0.00        $49,374.80    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1535 SA-XY06D0002-1-16-1                SA OBLIGATION FOR PR W915WE60606570    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $54,942.80    $0.00        $54,942.80    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1536 SA-XY06D0002-1-17-1                SA OBLIGATION FOR PR W915WE60686805    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $35,981.00    $26,625.94   $9,355.06     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1537 SA-XY06D0002-1-18-1                SA OBLIGATION FOR PR W915WE52621613    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $250,878.16   $48,798.23   $202,079.93   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1538 SA-XY06D0002-1-19-1                SA OBLIGATION FOR PR W915WE60837437    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $68,618.40    $0.00        $68,618.40    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1539 SA-XY06D0002-1-20-1                SA OBLIGATION FOR PR W915WE60837436    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $32,791.16    $0.00        $32,791.16    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1540 SA-XY06D0002-1-2-1                 S&A OBLIGATION FOR PR W915WE52631691   C-NETWORK INFRASTRUCTURE CONSTRUCTION        $20,446.21    $2,888.53    $17,557.68    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1541 SA-XY06D0002-1-21-1                SA OBLIGATION FOR PR W915WE61308628    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $41,721.76    $0.00        $41,721.76    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1542 SA-XY06D0002-1-22-1                SA OBLIGATION FOR PR W915WE60135276    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $37,701.32    $0.00        $37,701.32    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1543 SA-XY06D0002-1-23-1                SA OBLIGATION FOR PR W915WE61308636    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $86,506.00    $0.00        $86,506.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1544 SA-XY06D0002-1-24-1                SA OBLIGATION FOR PR W915WE61468979    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $47,216.00    $0.00        $47,216.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1545 SA-XY06D0002-1-25-1                SA OBLIGATION FOR PR W915WE61468981    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $29,312.00    $439.68      $28,872.32    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1546 SA-XY06D0002-1-26-1                SA OBLIGATION FOR PR W915WE61468982    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $54,284.00    $0.00        $54,284.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1547 SA-XY06D0002-1-27-1                SA OBLIGATION FOR PR W915WE61468980    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $187,600.00   $0.00        $187,600.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 282 of 529




                                                                                                                                                                                                                                10/6/2006
                                                           1548 SA-XY06D0002-1-28-1                SA OBLIGATION FOR PR W915WE61599440    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $108,847.48   $0.00        $108,847.48   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1549 SA-XY06D0002-1-29-1                SA OBLIGATION FOR PR W915WE61599439    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $96,525.04    $0.00        $96,525.04    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                                           1550 SA-XY06D0002-1-30-1                SA OBLIGATION FOR PR W915WE62639537    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $48,608.00    $0.00        $48,608.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        #    Award Number          Contractor   Description                            Work Item                                    Obligated     Expended     Undelivered   Source
                                        1551 SA-XY06D0002-1-3-1                 S&A OBLIGATION FOR PR W915WE52631691   C-NETWORK INFRASTRUCTURE CONSTRUCTION        $4,523.24     $4,523.24    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1552 SA-XY06D0002-1-31-1                SA OBLIGATION FOR PR W915WE62639536    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $37,060.00    $0.00        $37,060.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1553 SA-XY06D0002-1-33-1                SA OBLIGATION FOR PR W915WE62700752    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $237,795.00   $0.00        $237,795.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1554 SA-XY06D0002-1-34-1                SA OBLIGATION FOR PR W915WE62731172    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $285,200.00   $0.00        $285,200.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1555 SA-XY06D0002-1-4-1                 SA OBLIGATION FOR PR W915WE60085050    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $21,778.92    $0.00        $21,778.92    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1556 SA-XY06D0002-1-5-1                 SA OBLIGATION FOR PR W915WE60085047    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $3,408.68     $3,408.68    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1557 SA-XY06D0002-1-6-1                 SA OBLIGATION FOR PR W915WE60075046    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,680.84     $1,680.84    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1558 SA-XY06D0002-1-7-1                 SA OBLIGATION FOR PR W915WE60075045    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $35,118.00    $33,475.19   $1,642.81     CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1559 SA-XY06D0002-1-8-1                 SA OBLIGATION FOR PR W915WE60135273    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $94,274.88    $0.00        $94,274.88    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1560 SA-XY06D0002-1-9-1                 SA OBLIGATION FOR PR W915WE60075035    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $6,009.52     $4,636.34    $1,373.18     CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1561 SA-XY06D0002-1-NA-1                SA OBLIGATION FOR PR W915WE52631695    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $48,591.12    $40,427.81   $8,163.31     CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1562 SA-XY06D0002-2-3-1                 SA OBLIGATION FOR PR W915WE52631690    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $4,333.27     $4,333.27    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1563 SA-XY06D0003-1-1-1                 SA OBLIGATION FOR PR W915WE52631692    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $700.00       $700.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1564 SA-XY06D0003-1-2-1                 SA OBLIGATION FOR PR W915WE60085048    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $5,775.40     $5,775.40    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1565 SA-XY06D0003-1-3-1                 SA OBLIGATION FOR PR W915WE60075032    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $4,902.00     $4,902.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1566 SA-XY06D0003-1-5-1                 SA OBLIGATION FOR PR W915WE60837429    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $32,736.80    $0.00        $32,736.80    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1567 SA-XY06D0003-1-6-1                 SA OBLIGATION FOR PR W915WE60837439    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $39,893.40    $0.00        $39,893.40    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1568 SA-XY06D0003-1-7-1                 SA OBLIGATION FOR PR W915WE60837438    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $38,482.20    $0.00        $38,482.20    CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1569 SA-XY06M0007-1-NA-1                SA OBLIGATION FOR PR W915WE42812038    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $235,058.67   $0.00        $235,058.67   CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1570 SA-XY06M0025-1-NA-1                SA OBLIGATION FOR PR W915WE52702076    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $11,968.00    $11,968.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1571 SA-XY06M0052-1-NA-1                S&A OBLIGATION FOR PR W915WE60315711   C-GENERATION CONSTRUCTION EG-052 O&M         $6,546.42     $6,546.42    $0.00         CEFMS CONSTRUCTION
                                                                                                                       REQUIREMENTS                                                                          10/6/2006
                                        1572 SA-XY06M0087-1-NA-1                S&A OBLIGATION FOR PR W915WE60315711   C-GENERATION CONSTRUCTION EG-052 O&M         $29,373.58    $1,364.96    $28,008.62    CEFMS CONSTRUCTION
                                                                                                                       REQUIREMENTS                                                                          10/6/2006
                                        1573 SA-XY06M0191-1-NA-1                SA OBLIGATION FOR PR W915WE60807241    C-AUTOMATED MONITORING AND CONTROL SYSTEM $271,123.48      $0.00        $271,123.48   CEFMS CONSTRUCTION
                                                                                                                       CONSTRUCTION                                                                          10/6/2006
                                        1574 SA-XYD060001-1-15-1                SA OBLIGATION FOR PR W915WE61861381    C-NETWORK INFRASTRUCTURE CONSTRUCTION        $199,880.00   $0.00        $199,880.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1575 SA-XZ06C0001-1-NA-1                SA OBLIGATION FOR PR W915WE52220328    C-RAILROAD CONSTRUCTION                      $119,274.92   $17,303.41   $101,971.51   CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1576 SA-XZ06C0001-2-NA-1                SA OBLIGATION FOR PR W915WE52220328    C-RAILROAD CONSTRUCTION                      $671.40       $671.40      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1577 SA-XZ06C0006-1-NA-1                SA OBLIGATION FOR PR W915WE53454309    C-PORT REHAB CONSTRUCTION                    $11,870.00    $4,583.60    $7,286.40     CEFMS CONSTRUCTION
                                                                                                                                                                                                             10/6/2006
                                        1578 SA-XZ06C0010-1-NA-1                SA OBLIGATION FOR PR W915WE61298600    C-NATIONWIDE HOSPITAL AND CLINIC             $83,720.00    $3,780.13    $79,939.87    CEFMS CONSTRUCTION
                                                                                                                       IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        1579 SA-XZ06C0011-1-NA-1                SA OBLIGATION FOR PR W915WE61298601    C-NATIONWIDE HOSPITAL AND CLINIC             $136,903.78   $9,110.70    $127,793.08   CEFMS CONSTRUCTION
                                                                                                                       IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        1580 SA-XZ06C0012-1-NA-1                SA OBLIGATION FOR PR W915WE61298599    C-NATIONWIDE HOSPITAL AND CLINIC             $73,242.96    $0.00        $73,242.96    CEFMS CONSTRUCTION
                                                                                                                       IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        1581 SA-XZ06C0013-1-NA-1                SA OBLIGATION FOR PR W915WE61298603    C-NATIONWIDE HOSPITAL AND CLINIC             $23,115.77    $0.00        $23,115.77    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 283 of 529




                                                                                                                       IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        1582 SA-XZ06C0014-1-NA-1                SA OBLIGATION FOR PR W915WE61298606    C-NATIONWIDE HOSPITAL AND CLINIC             $98,300.73    $69,320.89   $28,979.84    CEFMS CONSTRUCTION
                                                                                                                       IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        1583 SA-XZ06C0015-1-NA-1                SA OBLIGATION FOR PR W915WE61298602    C-NATIONWIDE HOSPITAL AND CLINIC             $127,660.26   $18,549.31   $109,110.95   CEFMS CONSTRUCTION
                                                                                                                       IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        1584 SA-XZ06C0016-1-NA-1                SA OBLIGATION FOR PR W915WE61298604    C-NATIONWIDE HOSPITAL AND CLINIC             $181,688.40   $13,466.56   $168,221.84   CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                       IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        1585 SA-XZ06C0017-1-NA-1                SA OBLIGATION FOR PR W915WE61298605    C-NATIONWIDE HOSPITAL AND CLINIC             $196,186.44   $75,762.04   $120,424.40   CEFMS CONSTRUCTION
                                                                                                                       IMPROVEMENTS CONSTRUCTION                                                             10/6/2006




I D-47
                                                                                                                                                                                                                                  Appendix D
                                                           #     Award Number             Contractor                  Description                               Work Item                                    Obligated       Expended      Undelivered     Source
                                                           1586 SA-XZ06C0019-1-NA-1                                   SA OBLIGATION FOR PR W915WE61629557       C-DETENTION FACILITY CONSTRUCTION            $140,000.00     $81,920.00    $58,080.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1587 SA-XZ06C0022-1-NA-1                                   SA OBLIGATION FOR PR W915WE61770807       C-PENAL CONSTRUCTION                         $104,600.00     $81,239.47    $23,360.53      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1588 SA-XZ06C0032-1-NA-1                                   SA OBLIGATION FOR PR W915WE62325845       C-RAILROAD CONSTRUCTION                      $5,920.00       $2,280.00     $3,640.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1589 SA-XZ06C0035-1-NA-1                                   SA OBLIGATION FOR PR W915WE62578918       C-DETENTION FACILITY CONSTRUCTION            $1,698,697.71   $0.00         $1,698,697.71   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1590 SA-XZ06C0036-1-NA-1                                   SA OBLIGATION FOR PR W915WE61911852       C-DETENTION FACILITY CONSTRUCTION            $65,796.00      $0.00         $65,796.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                    Appendix D



                                                                                                                                                                                                                                                           10/6/2006
                                                           1591 SA-XZ06C0039-1-NA-1                                   SA OBLIGATION FOR PR W915WE62710988       C-PENAL CONSTRUCTION                         $47,800.00      $0.00         $47,800.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1592 SA-XZ06C0040-1-NA-1                                   SA OBLIGATION FOR PR W915WE62660001       C-PENAL CONSTRUCTION                         $580,454.16     $0.00         $580,454.16     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1593 SA-XZ06C0041-1-NA-1                                   SA OBLIGATION FOR PR W915WE62680162       C-ROADS AND BRIDGES CONSTRUCTION             $27,728.00      $0.00         $27,728.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1594 SA-XZ06C0042-1-NA-1                                   SA OBLIGATION FOR PR W915WE62680240       C-PENAL CONSTRUCTION                         $29,180.00      $0.00         $29,180.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1595 SA-XZ06C0043-1-NA-1                                   SA OBLIGATION FOR PR W915WE61891589       C-RAILROAD CONSTRUCTION                      $186,914.00     $0.00         $186,914.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1596 SA-XZ06D0004-1-1-1                                    SA OBLIGATION FOR PR W915WE62033332       C-NATIONWIDE HOSPITAL AND CLINIC             $191,024.00     $0.00         $191,024.00     CEFMS CONSTRUCTION




D-48 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                IMPROVEMENTS CONSTRUCTION                                                                  10/6/2006
                                                           1597 SA-XZ06M0023-1-NA-1                                   SA OBLIGATION FOR PR W915WE62700743       C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $4,966.00       $0.00         $4,966.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1598 SA-Y006A0006-1-11-1                                   SA OBLIGATION FOR PR W915WE52702075       C-NETWORK INFRASTRUCTURE CONSTRUCTION        $52,769.00      $7,160.00     $45,609.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1599 SA-Y006A0006-1-4-1                                    SA OBLIGATION FOR PR W915WE52702078       C-NETWORK INFRASTRUCTURE CONSTRUCTION        $12,000.00      $10,175.40    $1,824.60       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1600 SA-Y006A0006-2-4-1                                    SA OBLIGATION FOR PR W915WE52702072       C-NETWORK INFRASTRUCTURE CONSTRUCTION        $108,000.00     $107,668.80   $331.20         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1601 SA-Y106C0002-1-NA-1                                   SA OBLIGATION FOR PR W915WE61208431       C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $175,819.96     $0.00         $175,819.96     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1602 SA-Y106C0003-1-NA-1                                   SA OBLIGATION FOR PR W915WE61198420       C-SEWAGE CONSTRUCTION                        $250,217.85     $0.00         $250,217.85     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1603 SA-Y106C0005-1-NA-1                                   SA OBLIGATION FOR PR W915WE61198419       C-SEWAGE CONSTRUCTION                        $180,769.23     $0.00         $180,769.23     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1604 SA-Y106C0015-1-NA-1                                   SA OBLIGATION FOR PR W915WE61308623       C-SEWAGE CONSTRUCTION                        $13,455.28      $13,455.28    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1605 SA-Y106C0015-2-NA-1                                   SA OBLIGATION FOR PR W915WE62690483       C-SEWAGE CONSTRUCTION                        $576.00         $0.00         $576.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1606 SA-Y106C0047-1-NA-1                                   SA OBLIGATION FOR PR W915WE61861382       C-SEWAGE CONSTRUCTION                        $600,000.00     $0.00         $600,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1607 SA-Y106C0047-2-NA-1                                   SA OBLIGATION FOR PR W915WE62396706       C-SEWAGE CONSTRUCTION                        $360,000.00     $0.00         $360,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1608 SA-Y106C0048-1-NA-1                                   SA OBLIGATION FOR PR W915WE62477633       C-SEWAGE CONSTRUCTION                        $124,000.00     $0.00         $124,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1609 SA-Y106C0049-1-NA-1                                   SA OBLIGATION FOR PR W915WE62528280       C-SEWAGE CONSTRUCTION                        $129,301.60     $0.00         $129,301.60     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1610 SA-Y106C0050-1-NA-1                                   SA OBLIGATION FOR PR W915WE62528277       C-SEWAGE CONSTRUCTION                        $152,380.00     $0.00         $152,380.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1611 SA-Y106C0050-2-NA-1                                   S&A OBLIGATION FOR PR W915WE62528276      C-SEWAGE CONSTRUCTION                        $24,480.00      $0.00         $24,480.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1612 SA-Y106C0052-1-NA-1                                   SA OBLIGATION FOR PR W915WE62609226       C-POTABLE WATER CONSTRUCTION                 $137,988.28     $0.00         $137,988.28     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1613 SA-Y106C0053-1-NA-1                                   SA OBLIGATION FOR PR W915WE61438894       C-POTABLE WATER CONSTRUCTION                 $687,000.00     $0.00         $687,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1614 SA-Y106M0024-1-NA-1                                   SA OBLIGATION FOR PR W915WE61428858       C-POTABLE WATER CONSTRUCTION                 $10,968.00      $10,968.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           1615 SA-ZX06C0023-1-NA-1                                   SA OBLIGATION FOR PR W915WE62731189       C-BASRAH CHILDREN’S HOSPITAL PROJECT         $2,100,000.00   $0.00         $2,100,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                           1616 SP0200-01-D-8002-8001-    IRAQI CONTRACTOR - 4333     PRECISION OVEN 8 EA                       NC-EQUIPMENT PROCUREMENT AND                 $20,849.60      $20,849.60    $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                          MODERNIZATION NON-CONSTRUCTION                                                             10/6/2006
                                                           1617 SP0200-01-D-8002-8001-    IRAQI CONTRACTOR - 4333     DIGITAL MECHANICAL OVEN 30 EA             NC-EQUIPMENT PROCUREMENT AND                 $108,684.00     $108,684.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 284 of 529




                                                                0001AB                                                                                          MODERNIZATION NON-CONSTRUCTION                                                             10/6/2006
                                                           1618 SP0200-01-D-8055-8171-1   CARDINAL HEALTH 200, INC.   ASI SPACESAVER W/ ADD’L ARMREST - 166 @   NC-EQUIPMENT PROCUREMENT AND                 $495,798.84     $495,632.84   $166.00         CEFMS NON-CONSTRUCTION
                                                                                                                      $2,986.74 EA                              MODERNIZATION NON-CONSTRUCTION                                                             10/6/2006
                                                           1619 SP0200-02-D-8004-1-       IRAQI CONTRACTOR - 4404     60 L VACUUM STERILIZER W/RO WATER         NC-EQUIPMENT PROCUREMENT AND                 $232,936.60     $232,936.60   $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                                                SYSTEM (10)                               MODERNIZATION NON-CONSTRUCTION                                                             10/6/2006
                                                           1620 SP0200-02-D-8004-1-0001ABIRAQI CONTRACTOR - 4404      20 L COUNTER TOP VACUUM W/CIRC SYSTEM NC-EQUIPMENT PROCUREMENT AND                     $22,510.64      $22,510.64    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                      (4)                                   MODERNIZATION NON-CONSTRUCTION                                                                 10/6/2006
                                        #     Award Number             Contractor                       Description                               Work Item                               Obligated       Expended        Undelivered   Source
                                        1621 SP0200-02-D-8306-66-1     GE MEDICAL SYSTEMS INFORMATION   INTERPRETIVE ELECTROCARDIOGRAPH           NC-EQUIPMENT PROCUREMENT AND            $73,020.00      $73,020.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                       TECHNOLOGIES                                                               MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1622 SP0200-02-D-8306-66-2     GE MEDICAL SYSTEMS INFORMATION   ELECTRO W/MONITOR & CART                  NC-EQUIPMENT PROCUREMENT AND            $1,835,960.00   $1,835,960.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                       TECHNOLOGIES                                                               MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1623 SP0200-02-D-8306-66-3     GE MEDICAL SYSTEMS INFORMATION   PORTABLE EGG W/SCREEN MONITOR & CART      NC-EQUIPMENT PROCUREMENT AND            $142,656.00     $142,656.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                       TECHNOLOGIES                                                               MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1624 SP0200-02-D-8306-69-1     GE MEDICAL SYSTEMS INFORMATION   ELECTROCARDIOGRAPHY W/MONITOR AND         NC-POLICE ASSISTANCE NON-CONSTRUCTION   $52,456.00      $52,456.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                       TECHNOLOGIES                     CART (10)                                                                                                                       10/6/2006
                                        1625 SP0200-02-D-8308-81-1     PHILIPS ELECTRONICS NORTH AMERICA 50 FETAL MONITORS                        NC-EQUIPMENT PROCUREMENT AND            $621,794.09     $621,794.09     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1626 SP0200-02-D-8308-81-2     PHILIPS ELECTRONICS NORTH AMERICA 100 FETAL HEART MONITORS                 NC-EQUIPMENT PROCUREMENT AND            $1,264,119.74   $1,264,119.74   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1627 SP0200-02-D-8308-87-      PHILIPS ELECTRONICS NORTH AMERICA BEDSIDE MONITORS AND CENTRAL STATION     NC-EQUIPMENT PROCUREMENT AND            $1,563,880.63   $1,563,880.63   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                      PATIENT MONITORING UNITS                 MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1628 SP0200-02-D-8308-87-      PHILIPS ELECTRONICS NORTH AMERICA BEDSIDE MONITORS                         NC-EQUIPMENT PROCUREMENT AND            $616,327.11     $616,327.11     $0.00         CEFMS NON-CONSTRUCTION
                                             0002AA                                                                                               MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1629 SP0200-02-D-8308-90-1     PHILIPS ELECTRONICS NORTH AMERICA BEDSIDE PATIENT MONITORING SYSTEM (10)   NC-EQUIPMENT PROCUREMENT AND            $107,024.75     $107,024.75     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1630 SP0200-02-D-8321-264-     PHILIPS MEDICAL SYSTEMS NORTH    HOSPITAL EQUIPMENT AND SHIPMENT AND       NC-EQUIPMENT PROCUREMENT AND            $3,073,290.00   $3,073,290.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                    AMERICA                          INSURANCE                                 MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1631 SP0200-02-D-8325-359-1    GENERAL ELECTRIC MEDICAL         EQUIPMENT MEDICAL                         NC-EQUIPMENT PROCUREMENT AND            $136,261.50     $136,261.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                       COMPANY                                                                    MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1632 SP0200-02-D-8501-8077-    BCI INTERNATIONAL                PULSE OXIMETER MODEL 3303G (50)           NC-EQUIPMENT PROCUREMENT AND            $40,150.00      $40,150.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                               MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1633 SP0200-02-D-8501-8077-    BCI INTERNATIONAL                PULSE OXIMETER MODEL 3303G 220V@50HZ      NC-EQUIPMENT PROCUREMENT AND            $80,300.00      $80,300.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AB                                                     (100)                                     MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1634 SP0200-02-D-8501-8082-    BCI INTERNATIONAL                PULSE OXIMETERS 5 @ $865.40               NC-EQUIPMENT PROCUREMENT AND            $4,327.00       $4,327.00       $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                               MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1635 SP0200-02-D-9501-9099-1   EASTMAN KODAK COMPANY            KODAK X-OMAT 2000 PROCESSING SYSTEM       NC-EQUIPMENT PROCUREMENT AND            $584,080.00     $550,018.00     $34,062.00    CEFMS NON-CONSTRUCTION
                                                                                                        W/INSTALLATION, TRAINING, SHIPMENT        MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1636 SP0200-03-D-8013-8001-    IRAQI CONTRACTOR - 4785          M-SERIES BLS AED W/PACING ELEC            NC-EQUIPMENT PROCUREMENT AND            $818,437.86     $755,882.10     $62,555.76    CEFMS NON-CONSTRUCTION
                                             0001AA                                                     REQUIREMENTS 220V@50HZ                    MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1637 SP0200-03-D-8014-8001-    BUFFALO SUPPLY INC.              FLORENCE HOSPITAL BEDS                    NC-EQUIPMENT PROCUREMENT AND            $6,120,000.00   $6,120,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                               MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1638 SP0200-03-D-8014-8001-    BUFFALO SUPPLY INC.              HOSPITAL BEDS ADJUSTMENT ON CONTRACT NC-EQUIPMENT PROCUREMENT AND                 $199,920.00     $199,920.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0002AA                                                                                          MODERNIZATION NON-CONSTRUCTION                                                             10/6/2006
                                        1639 SP0200-03-D-8014-8002-1   BUFFALO SUPPLY INC.              LABOR AND DELIVERY BED W/ MANUAL          NC-EQUIPMENT PROCUREMENT AND            $234,570.25     $234,570.25     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        CRANK                                     MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1640 SP0200-03-D-8014-8002-2   BUFFALO SUPPLY INC.              LABOR AND DELIVERY BED W/ MANUAL          NC-EQUIPMENT PROCUREMENT AND            $1,040,429.75   $1,040,429.75   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        CRANK                                     MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1641 SP0200-04-D-8210-8001-    DOUBLEDAY DBA ACUTEMP            20 UNITS OF PORTABLE COOLING AND          NC-EQUIPMENT PROCUREMENT AND            $119,700.00     $119,700.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     STORAGE DEVICES                           MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1642 SP0200-04-FP203-NA-       DRAEGER MEDICAL INC.,            INFANT INCUBATORS W/ACCESS (150);         NC-EQUIPMENT PROCUREMENT AND            $1,507,682.25   $1,399,882.01   $107,800.24   CEFMS NON-CONSTRUCTION
                                             0001AA                                                     TRANSPORTS W/STAND (25)                   MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1643 SP0200-04-F-P217-NA-1     DRAEGER MEDICAL INC.,            FABIUS ANESTHESIA SYSTEM W/DELTA          NC-EQUIPMENT PROCUREMENT AND            $2,763,414.09   $2,763,414.09   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        MONITOR (50 EA)                           MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1644 SP0200-04-F-P231-NA-      DRAEGER MEDICAL INC.,            VENTILATOR - EVITA2DURA WITH              NC-EQUIPMENT PROCUREMENT AND            $2,976,512.44   $2,967,418.10   $9,094.34     CEFMS NON-CONSTRUCTION
                                             0001AA                                                     INTALLATION & APPLICATIONS TRAINING       MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1645 SP0200-04-F-P233-NA-1     IRAQI CONTRACTOR - 4192          PORTABLE SUCTION UNIT G178                NC-EQUIPMENT PROCUREMENT AND            $36,975.00      $36,975.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1646 SP0200-04-F-P234-NA-      IMPACT INSTRUMENTATION, INC.     SORENSEN MODEL 1666-032 250 EA            NC-EQUIPMENT PROCUREMENT AND            $432,057.50     $432,057.50     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                               MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1647 SP0200-04-F-P254-NA-      JOHNSON & JOHNSON HEALTH CARE    STERRAD 50 STERILIZATION W/START-UP AND NC-EQUIPMENT PROCUREMENT AND              $1,731,719.36   $1,541,394.50   $190,324.86   CEFMS NON-CONSTRUCTION
                                             0001AA                    SYSTEMS                          ACCESSORIES (25)                        MODERNIZATION NON-CONSTRUCTION                                                          10/6/2006
                                        1648 SP0200-04-F-P268-NA-1     BECKMAN COULTER INC              HEMATOLOGY CELL COUNTER                   NC-EQUIPMENT PROCUREMENT AND            $322,875.00     $322,875.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1649 SP0200-04-F-P268-NA-2     BECKMAN COULTER INC              AUTOMATED CLINICAL                        NC-EQUIPMENT PROCUREMENT AND            $780,875.00     $780,875.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1650 SP0200-04-F-P268-NA-3     BECKMAN COULTER INC              HEMATOLOGY CELL COUNTER                   NC-EQUIPMENT PROCUREMENT AND            $645,750.00     $645,750.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1651 SP0200-04-F-P268-NA-4     BECKMAN COULTER INC              50 AUTOMATED CLINICAL CHEMISTRY           NC-EQUIPMENT PROCUREMENT AND            $1,561,750.00   $1,561,750.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 285 of 529




                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1652 SP0200-04-F-P332-NA-1     AMERICAN MEDICAL DEPOT           ELECTOSURGICAL UNIT                       NC-EQUIPMENT PROCUREMENT AND            $359,088.25     $359,088.25     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1653 SP0200-04-FP377-NA-       NIKON INSTRUMENTS                NIKON 501 CLINICAL MICROSCOPE SYSTEMS     NC-EQUIPMENT PROCUREMENT AND            $35,133.35      $35,133.35      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     (7)                                       MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        1654 SP0200-04-FP377-NA-       NIKON INSTRUMENTS                NIKON 501 CLINICAL MICROSCOPE SYSTEMS     NC-EQUIPMENT PROCUREMENT AND            $777,858.00     $777,858.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AB                                                     (150)                                     MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        1655 SP0200-04-FP377-NA-       NIKON INSTRUMENTS                NIKON 501 CLINICAL MICROSCOPE SYSTEMS     NC-EQUIPMENT PROCUREMENT AND            $1,363,058.43   $1,363,058.43   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AC                                                     (142), DIGITAL CAMERAS, TEACHING HANDS    MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006




I D-49
                                                                                                                                                                                                                                                                 Appendix D
                                                           #    Award Number            Contractor                     Description                              Work Item                        Obligated       Expended        Undelivered   Source
                                                           1656 SP0200-04-P-P204-NA-    MEDTRONIC EMERGENCY RESPONSE   BIPHASIC LIFEPAK 500 (200)               NC-EQUIPMENT PROCUREMENT AND     $294,305.00     $294,305.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  SYSTEMS                                                                 MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1657 SP0200-04-W-R166-NA-    ARROW INTERNATIONAL, INC.      INTRA-AORTIC BALLOON PUMP SYSTEM (1)     NC-EQUIPMENT PROCUREMENT AND     $47,018.00      $47,018.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1658 SP0200-04-W-R222-NA-1   GOVERNMENT SCIENTIFIC SOURCE   92000 A9 SPHYGMOMANOMETER,BOWLESS        NC-EQUIPMENT PROCUREMENT AND     $13,893.75      $13,893.75      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                       STETHOSCOPE                              MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1659 SP0200-04-W-R390-NA-    GOVERNMENT SCIENTIFIC SOURCE   ADULT LG SPHYGMOMANOMETER (21),          NC-EQUIPMENT PROCUREMENT AND     $2,370.45       $541.45         $1,829.00     CEFMS NON-CONSTRUCTION
                                                                0001AA                                                 MERCURIAL SPHYGMOMANOMETER (24),         MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                                                                                       BOWELS STETHOSCOPE (24)
                                                                                                                                                                                                                                                                        Appendix D



                                                           1660 SP0200-05-C-8025-NA-1   IRAQI CONTRACTOR - 4382        COMPOMAT GF4 & COMPOMASTER NT W/         NC-EQUIPMENT PROCUREMENT AND     $436,530.00     $436,530.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                       PC, SEMI-AUTOMATED BLOOD COMPONENT       MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                                                                                       SEPARATOR, PLUS TRAINING & SUPPORT
                                                           1661 SP0200-05-FN011-NA-     BUFFALO SUPPLY INC.            721 TRANSPORT STRETCHERS (70)            NC-EQUIPMENT PROCUREMENT AND     $158,049.50     $158,049.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1662 SP0200-05-F-N072-NA-    IRAQI CONTRACTOR - 4426        EXAM TABLE MODEL 4416 28 @ $2,685.12     NC-EQUIPMENT PROCUREMENT AND     $75,183.36      $75,183.36      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1663 SP0200-05-F-N072-NA-    IRAQI CONTRACTOR - 4426        EXAM TABLE MODEL 4416 4 @ $2,685.12      NC-EQUIPMENT PROCUREMENT AND     $10,740.48      $10,740.48      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                                                                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1664 SP0200-05-F-N072-NA-    IRAQI CONTRACTOR - 4426        EXAM TABLE MODEL 4416 46 @ $1,427.84     NC-EQUIPMENT PROCUREMENT AND     $65,680.64      $65,680.64      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AC                                                                                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1665 SP0200-05-F-N072-NA-    IRAQI CONTRACTOR - 4426        EXAM TABLE MODEL 4416 25 @ $1,427.84     NC-EQUIPMENT PROCUREMENT AND     $35,696.00      $35,696.00      $0.00         CEFMS NON-CONSTRUCTION




D-50 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                0001AD                                                                                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1666 SP0200-05-FN077-NA-     BASIC AMERICAN MEDICAL PDTS    SIMCARE DELUX HOSPITAL BED (2000)        NC-EQUIPMENT PROCUREMENT AND     $3,239,883.60   $3,239,883.60   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1667 SP0200-05-F-N091-NA-    BECKMAN COULTER INC            ALLEGRA X-22 CENTRIFUGES AND             NC-EQUIPMENT PROCUREMENT AND     $13,752.00      $13,752.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                 ACCESSORIES (2)                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1668 SP0200-05-F-N091-NA-    BECKMAN COULTER INC            MICROFUGE 18 W ROTOR AND ACCESSORIES     NC-EQUIPMENT PROCUREMENT AND     $1,625,000.00   $1,625,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                                 (1000)                                   MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1669 SP0200-05-F-N091-NA-    BECKMAN COULTER INC            ALLEGRA X-12R CENTRIFUGE AND             NC-EQUIPMENT PROCUREMENT AND     $45,000.00      $45,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AD                                                 ACCESSORIES (5)                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1670 SP0200-05-F-N091-NA-    BECKMAN COULTER INC            MICROFUGE 18/W ROTOR (30) AND J6-M1      NC-EQUIPMENT PROCUREMENT AND     $678,750.00     $678,750.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AE                                                 CENTRIFUGE (30) PLUS ACCESSORIES         MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1671 SP0200-05-F-N131-NA-    INVACARE CORPORATION           T4,WD04,HD,18,AT903,USSSSC,U550,GT94HA   NC-EQUIPMENT PROCUREMENT AND     $21,112.00      $21,112.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                 AND REMOVABLE CALF SUPPORTS              MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1672 SP0200-05-F-N149-NA-1   IRAQI CONTRACTOR - 4755        VIKING SELECT EMG SYSTEM AND             NC-EQUIPMENT PROCUREMENT AND     $755,907.20     $755,907.20     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                       NICOLETONE CD-RW BASE SYTEM INCLUDES     MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                                                                                       SHIPPING
                                                           1673 SP0200-05-FN159-NA-1    STERIS CORPORATION             48” PLATFORM STERILIZER 230V/50HZ        NC-EQUIPMENT PROCUREMENT AND     $423,460.96     $423,460.96     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1674 SP0200-05-F-N161-NA-1   IRAQI CONTRACTOR - 4697        DIGITAL SHAKER MODEL 1040 200 @ $3669.20 NC-EQUIPMENT PROCUREMENT AND     $733,840.00     $733,840.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1675 SP0200-05-F-N161-NA-2   IRAQI CONTRACTOR - 4697        DIGITAL SHAKER MODEL 1440 150 @ $3746.97 NC-EQUIPMENT PROCUREMENT AND     $562,045.50     $562,045.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1676 SP0200-05-F-N161-NA-3   IRAQI CONTRACTOR - 4697        INTEGRA SEALER MODEL 1065                NC-EQUIPMENT PROCUREMENT AND     $349,539.00     $349,539.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1677 SP0200-05-F-N161-NA-4   IRAQI CONTRACTOR - 4697        MINI SEALER SYSTEM MODEL 2380 100 @      NC-EQUIPMENT PROCUREMENT AND     $358,236.00     $358,236.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                       $3582.36                                 MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1678 SP0200-05-F-N161-NA-5   IRAQI CONTRACTOR - 4697        TRANSPORTATION CHARGES FOR ITEMS         NC-EQUIPMENT PROCUREMENT AND     $48,261.61      $48,261.61      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                       0001-0004                                MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1679 SP0200-05-F-N193-NA-1   GOVERNMENT SCIENTIFIC SOURCE   PHYSICIAN SCALES 150 EA @ $365.04        NC-EQUIPMENT PROCUREMENT AND     $54,756.00      $54,756.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1680 SP0200-05-F-N193-NA-2   GOVERNMENT SCIENTIFIC SOURCE   MICRO BALANCES 6 @ $6710.24              NC-EQUIPMENT PROCUREMENT AND     $40,261.44      $40,261.44      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1681 SP0200-05-F-N206-NA-1   WELCH ALLYN, INC               OTOSCOPE OPTHALMOSCOPE                   NC-EQUIPMENT PROCUREMENT AND     $71,206.00      $71,206.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1682 SP0200-05-F-N206-NA-2   WELCH ALLYN, INC               BINOCULAR INDIRECT OPTHALMOSCOPE         NC-EQUIPMENT PROCUREMENT AND     $58,197.20      $58,197.20      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1683 SP0200-05-FN260-NA-     IRAQI CONTRACTOR - 4482        HARRIS HLT-23-4BBV BLOOD BANK            NC-EQUIPMENT PROCUREMENT AND     $410,560.00     $410,560.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                 REFRIGERATORS                            MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1684 SP0200-05-FN260-NA-     IRAQI CONTRACTOR - 4482        6184 ADDITIONAL CHART PAPER FOR          NC-EQUIPMENT PROCUREMENT AND     $2,800.00       $2,800.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                                 RECORDER                                 MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1685 SP0200-05-FN260-NA-     IRAQI CONTRACTOR - 4482        AIR AND INLAND FREIGHT PLUS INSURANCE    NC-EQUIPMENT PROCUREMENT AND     $141,751.00     $141,751.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AC                                                                                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                                                                                                                                                                                                                                                     Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 286 of 529




                                                           1686 SP0200-05-FN269-NA-     IRAQI CONTRACTOR - 4482        ULTRA LOW TEMP FREEZER REVCO-ULT-2140- NC-EQUIPMENT PROCUREMENT AND       $305,442.00     $305,442.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                 5V                                     MODERNIZATION NON-CONSTRUCTION                                                   10/6/2006
                                                           1687 SP0200-05-F-N271-NA-    THE BAKER CO INC               4’ CLASS II LAMINAR FLOW BENCH 21 EA     NC-EQUIPMENT PROCUREMENT AND     $140,825.58     $140,825.58     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                                           1688 SP0200-05-F-N271-NA-    THE BAKER CO INC               4’ CLASS II BENCH 6 EA                   NC-EQUIPMENT PROCUREMENT AND     $43,575.42      $43,575.42      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                                                                          MODERNIZATION NON-CONSTRUCTION                                                 10/6/2006
                                        #    Award Number            Contractor                        Description                                Work Item                               Obligated         Expended          Undelivered       Source
                                        1689 SP0200-05-FN276-NA-     GOVERNMENT SCIENTIFIC SOURCE      SATORIUS BALANCES 50 EA @ $2058            NC-EQUIPMENT PROCUREMENT AND            $102,900.00       $102,900.00       $0.00             CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                               MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1690 SP0200-05-F-N303-NA-1   GOVERNMENT SCIENTIFIC SOURCE      AJ AUTO CO2 INCUBATOR 220V 50HZ (8 EA)     NC-EQUIPMENT PROCUREMENT AND            $65,237.20        $65,237.20        $0.00             CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1691 SP0200-05-F-N304-NA-1   GOVERNMENT SCIENTIFIC SOURCE      DIGITAL DRY BATH AND HEATING BLOCKS        NC-EQUIPMENT PROCUREMENT AND            $32,396.10        $31,261.50        $1,134.60         CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1692 SP0200-05-F-N368-NA-1   IRAQI CONTRACTOR - 4510           UPRIGHT BLAST FREEZER FACTORY INSTALLED NC-EQUIPMENT PROCUREMENT AND               $974,319.89       $974,319.89       $0.00             CEFMS NON-CONSTRUCTION
                                                                                                       24 EA                                   MODERNIZATION NON-CONSTRUCTION                                                                   10/6/2006
                                        1693 SP0200-05-F-N401-NA-1   POLYSCIENCE DIV OF PRESTON        WATERBATH UNITS AND MANUALS                NC-EQUIPMENT PROCUREMENT AND            $5,171.46         $5,171.46         $0.00             CEFMS NON-CONSTRUCTION
                                                                     INDUSTRIES                                                                   MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1694 SP0200-05-FN407-NA-1    ELASTEC INC                       MEDIBURN MEDICAL WASTE INCINERATOR,        NC-EQUIPMENT PROCUREMENT AND            $163,402.00       $163,402.00       $0.00             CEFMS NON-CONSTRUCTION
                                                                                                       SPARE PARTS, AND PACKAGING                 MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1695 SP0200-05-F-N571-NA-1   PHOTO-THERM LP                    PLASMA THAWING SYSTEM (CYTOTHERM)          NC-EQUIPMENT PROCUREMENT AND            $21,440.00        $21,440.00        $0.00             CEFMS NON-CONSTRUCTION
                                                                                                       PLASMA THAWER                              MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1696 SP0200-05-F-QB14-NA-1   INTERGRATED CONCEPTS AND          BLOOD IRRADIATOR SYSTEM                    NC-EQUIPMENT PROCUREMENT AND            $202,739.75       $202,739.75       $0.00             CEFMS NON-CONSTRUCTION
                                                                     RESEARCH                                                                     MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1697 SP0200-05-M-5202-NA-    MEDLINE INDUSTRIES INC.           BED SHEETS (18 CT) PLUS SHIPPING           NC-EQUIPMENT PROCUREMENT AND            $8,428.68         $8,428.68         $0.00             CEFMS NON-CONSTRUCTION
                                             0001A                                                                                                MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1698 SP0200-05-M-5203-NA-1   IRAQI CONTRACTOR - 4441           PILLOWS (18 CT) AND PILLOW CASES, WHITE    NC-EQUIPMENT PROCUREMENT AND            $7,210.46         $7,210.46         $0.00             CEFMS NON-CONSTRUCTION
                                                                                                       (3 CT)                                     MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1699 SP0200-05-W-N082-NA-    GOVERNMENT SCIENTIFIC SOURCE      CONTOUR GLUCOSE MONITORS (16) AND          NC-EQUIPMENT PROCUREMENT AND            $2,900.40         $2,900.40         $0.00             CEFMS NON-CONSTRUCTION
                                             0001AA                                                    BLOOD GLUCOSE STRIPS (24)                  MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1700 SP0200-05-W-N134-NA-    IRAQI CONTRACTOR - 4348           BLANKET WARMER MODEL 23D (25)              NC-EQUIPMENT PROCUREMENT AND            $66,362.50        $66,362.50        $0.00             CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                               MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1701 SP0200-05-W-N727-NA-1   IRAQI CONTRACTOR - 4734           PLASMA SEPARATION STANDS (130 EA) AND      NC-EQUIPMENT PROCUREMENT AND            $14,940.00        $14,940.00        $0.00             CEFMS NON-CONSTRUCTION
                                                                                                       SHIPPING                                   MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1702 SP0200-05-W-N734-NA-1   CARDINAL HEALTH 303, INC.         INFUSION PUMPS                             NC-POLICE ASSISTANCE NON-CONSTRUCTION   $9,465.76         $9,294.76         $171.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        1703 SP0200-06-C-8009-NA-    HORIBA ABX INC                    ANALYZER MICROS 8 PARAMETER OT (18 @       NC-EQUIPMENT PROCUREMENT AND            $156,000.06       $0.00             $156,000.06       CEFMS NON-CONSTRUCTION
                                             0001AA                                                    8,666.67)                                  MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1704 SP0200-06-C-8009-NA-    HORIBA ABX INC                    REAGENTS                                   NC-EQUIPMENT PROCUREMENT AND            $75,956.00        $0.00             $75,956.00        CEFMS NON-CONSTRUCTION
                                             0001AD                                                                                               MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1705 SP0200-06-C-8009-NA-    HORIBA ABX INC                    MAINTENANCE - YEARS 2 THRU 5 (4 YRS @      NC-EQUIPMENT PROCUREMENT AND            $82,552.00        $0.00             $82,552.00        CEFMS NON-CONSTRUCTION
                                             0002AA                                                    $20,638.00)                                MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1706 SP0200-06-C-8009-NA-    HORIBA ABX INC                    FREIGHT                                    NC-EQUIPMENT PROCUREMENT AND            $15,950.00        $0.00             $15,950.00        CEFMS NON-CONSTRUCTION
                                             0002AB                                                                                               MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1707 SP0200-06-C-8013-NA-    HELMER INC                        (27) PLATELET INCUBATOR                    NC-EQUIPMENT PROCUREMENT AND            $97,740.00        $0.00             $97,740.00        CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                               MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1708 SP0200-06-C-8013-NA-    HELMER INC                        (27) AGITATOR                              NC-EQUIPMENT PROCUREMENT AND            $34,830.00        $0.00             $34,830.00        CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                               MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1709 SP0200-06-C-8013-NA-    HELMER INC                        FREIGHT FOR 54 UNITS                       NC-EQUIPMENT PROCUREMENT AND            $35,499.87        $0.00             $35,499.87        CEFMS NON-CONSTRUCTION
                                             0001AC                                                                                               MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1710 SP0200-06-C-8014-NA-    IRAQI CONTRACTOR - 4382           FRESENIUS AUTOMATED BLOOD CELL             NC-EQUIPMENT PROCUREMENT AND            $854,926.02       $854,926.00       $0.02             CEFMS NON-CONSTRUCTION
                                             0001AA                                                    SEPARATOR MODEL COM.TEC INCLUDES ALL       MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                                                                                       ACCESORIES
                                        1711 SP0200-06-C-8014-NA-    IRAQI CONTRACTOR - 4382           OPERATOR TRAINING COURSE FOR 2 PERSONS NC-EQUIPMENT PROCUREMENT AND                $10,000.00        $0.00             $10,000.00        CEFMS NON-CONSTRUCTION
                                             0002AA                                                                                           MODERNIZATION NON-CONSTRUCTION                                                                    10/6/2006
                                        1712 SPU-C-00-04-00001       BECHTEL NATIONAL, INC. (BNI II)   IRAQ INFRASTRUCTURE RECONSTRUCTION                                                 $1,262,411,678.00 $1,049,445,822.00 $212,965,856.00   USAID ACTIVITIES REPORT
                                                                                                       PROGRAM II                                                                                                                               10/6/2006
                                        1713 V797P-3400K-P232-0001AA DRAEGER MEDICAL INC.,             ORDER FOR PEDIATRIC VENTILATORS (10)       NC-EQUIPMENT PROCUREMENT AND            $293,968.00       $293,968.00       $0.00             CEFMS NON-CONSTRUCTION
                                                                                                       W/INSTALLATION AND TRAINING                MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1714 W2704C-05-M-1920-NA-1   GOLDEN CONTRACTING CO.            PC 180 T; PVC 90 ELBOW; TEFLON TAPE; PVC   C-ICDC - FACILITIES CONSTRUCTION        $512.00           $512.00           $0.00             CEFMS CONSTRUCTION
                                                                                                       GLUE; .5” PIPE; PVC CAPS, FAUCET; WATER                                                                                                  10/6/2006
                                                                                                       TANK; 40’ GARDEN HOSE
                                        1715 W27P41-05-M-0093-NA-1   IRAQI CONTRACTOR - 4431           SEWER REPAIR                               NC-SEWAGE NON-CONSTRUCTION              $60,000.00        $60,000.00        $0.00             CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        1716 W27P4B-05-A-5018-5001-1 IRAQI CONTRACTOR - 4475           REAGENT SUPPLIES FOR 86TH CSH/IBN SINA     NC-EQUIPMENT PROCUREMENT AND            $5,485,767.00     $5,485,767.00     $0.00             CEFMS NON-CONSTRUCTION
                                                                                                       HOSPITAL                                   MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1717 W27P4B-05-C-0008-NA-1   IRAQI CONTRACTOR - 4553           MINISTRY OF DEFENSE PH II - RENOVATION OF C-ICDC - FACILITIES CONSTRUCTION         $1,205,000.00     $1,205,000.00     $0.00             CEFMS CONSTRUCTION
                                                                                                       BUILDINGS 4, 5 & 6                                                                                                                       10/6/2006
                                        1718 W27P4B-05-C-0015-NA-1   IRAQI CONTRACTOR - 4492           PRIMARY HEALTH CARE GENERATORS             NC-EQUIPMENT PROCUREMENT AND            $17,397,780.00    $11,826,086.00    $5,571,694.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 287 of 529




                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1719 W27P4B-05-C-0015-NA-2   IRAQI CONTRACTOR - 4492           PRIMARY HEALTH CLINIC TRANSFORMERS         NC-EQUIPMENT PROCUREMENT AND            $6,816,300.00     $6,816,300.00     $0.00             CEFMS NON-CONSTRUCTION
                                                                                                                                                  MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1720 W27P4B-05-C-0015-NA-3   IRAQI CONTRACTOR - 4492           EQUIPMENT PROCUREMENT AND                  NC-EQUIPMENT PROCUREMENT AND            $170,000.00       $128,310.00       $41,690.00        CEFMS NON-CONSTRUCTION
                                                                                                       MODERNIZATION                              MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                        1721 W27P4B-05-C-0015-NA-4   IRAQI CONTRACTOR - 4492           PHC SITE ELECTRICAL WORK                   C-NATIONWIDE HOSPITAL AND CLINIC        $6,782,120.00     $2,466,240.00     $4,315,880.00     CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                  IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                        1722 W27P4B-05-C-0016-NA-1   CONSOLIDATED GULF INTERNATIONAL HEALTHCARE CLINIC FURNITURE AND              NC-EQUIPMENT PROCUREMENT AND            $14,384,976.07    $14,383,757.45    $1,218.62         CEFMS NON-CONSTRUCTION
                                                                     TRADING                         EQUIPMENT                                    MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006




I D-51
                                                                                                                                                                                                                                                                          Appendix D
                                                           #    Award Number            Contractor                Description                               Work Item                                   Obligated       Expended        Undelivered   Source
                                                           1723 W27P4B-05-M-0045-NA-1   IRAQI CONTRACTOR - 4740   LATRINE SVCS 17 PORT-O-LETS               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $60,830.00      $60,830.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  PR&C#W915WE51230001                       NON-CONSTRUCTION                                                                          10/6/2006
                                                           1724 W27P4B-05-M-0045-NA-2   IRAQI CONTRACTOR - 4740   SANITATION SVCS 14 DUMPSTERS              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $15,232.00      $15,232.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  REQ#W915WE51230001                        NON-CONSTRUCTION                                                                          10/6/2006
                                                           1725 W27P4B-05-M-0045-NA-3   IRAQI CONTRACTOR - 4740   DELIVER & DISTRIBUTE POTABLE WATER        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $16,720.00      $16,720.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  REQ#W915WE51230002                        NON-CONSTRUCTION                                                                          10/6/2006
                                                           1726 W27P4B-05-M-0045-NA-4   IRAQI CONTRACTOR - 4740   PICK UP AND DELIEVER GREY WATER           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $20,240.00      $20,240.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  REQ#W915WE51230002                        NON-CONSTRUCTION                                                                          10/6/2006
                                                           1727 W27P4B-05-M-0070-NA-1   IRAQI CONTRACTOR - 4251   COPIERS AND PRINTERS                      NC-EQUIPMENT PROCUREMENT AND                $63,096.44      $63,096.44      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                               Appendix D



                                                                                                                                                            MODERNIZATION NON-CONSTRUCTION                                                            10/6/2006
                                                           1728 W27P4B-05-M-0336-NA-1   IRAQI CONTRACTOR - 4691   FOOD SERVICE OLD MINISTRY OF DEFENSE;     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $33,500.00      $33,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  SF44 #W27P4C-05-M-1725 0004               NON-CONSTRUCTION                                                                          10/6/2006
                                                           1729 W27P4B-05-M-0336-NA-2   IRAQI CONTRACTOR - 4691   FOOD SERVICE OLD MINISTRY OF DEFENSE;     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $84,000.00      $84,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  SF44 #W27P4C-05-M-1725 0001               NON-CONSTRUCTION                                                                          10/6/2006
                                                           1730 W27P4B-05-M-0814-NA-    IRAQI CONTRACTOR - 4587   COMPOUND PHASE II                         C-ICDC - FACILITIES CONSTRUCTION            $103,239.00     $76,039.50      $27,199.50    CEFMS CONSTRUCTION
                                                                0001AA                                                                                                                                                                                10/6/2006
                                                           1731 W27P4B-05-M-0814-NA-1   IRAQI CONTRACTOR - 4587   COMPOUND PHASE II                         C-ICDC - FACILITIES CONSTRUCTION            $5,394,691.00   $5,394,691.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1732 W27P4B-05-M-0877-NA-1   IRAQI CONTRACTOR - 4644   BOTTLED WATER TO OLD MINISTRY OF          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $31,250.00      $31,250.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  DEFENSE; SF44 #W27P4C-05-M-1725 0002      NON-CONSTRUCTION                                                                          10/6/2006
                                                           1733 W27P4B-05-M-0878-NA-1   IRAQI CONTRACTOR - 4238   CONSTRUCT 7 CINDER BLOCK & 6 BUILDING     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $207,100.00     $207,100.00     $0.00         CEFMS NON-CONSTRUCTION




D-52 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                  TOP WATCH TOWERS                          NON-CONSTRUCTION                                                                          10/6/2006
                                                           1734 W27P4B-05-M-1338-NA-1   IRAQI CONTRACTOR - 4800   TENTS FOR OLD MINISTRY OF DEFENSE. SF44   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $28,000.00      $28,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  #W27P4C-05-M-1725 0003                    NON-CONSTRUCTION                                                                          10/6/2006
                                                           1735 W27P4B-05-M-1585-NA-1   IRAQI CONTRACTOR - 4125   VEHICLE MAINTENANCE POP 14MAY05           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $16,200.00      $16,200.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  - 30JUN05                                 NON-CONSTRUCTION                                                                          10/6/2006
                                                           1736 W27P4C-05-A-0002-13-1   IRAQI CONTRACTOR - 4273   REBAR MATERIALS                           C-ICDC - FACILITIES CONSTRUCTION            $6,271.00       $6,271.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1737 W27P4C-05-A-0004-19-1   IRAQI CONTRACTOR - 4637   LUMBER RELATED MATERIALS                  C-ICDC - FACILITIES CONSTRUCTION            $55,937.00      $55,937.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1738 W27P4C-05-A-0004-20-1   IRAQI CONTRACTOR - 4638   LUMBER RELATED MATERIALS                  C-ICDC - FACILITIES CONSTRUCTION            $37,187.00      $37,187.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1739 W27P4C-05-A-0004-28-1   IRAQI CONTRACTOR - 4637   LUMBER RELATED MATERIALS                  C-ICDC - FACILITIES CONSTRUCTION            $2,734.00       $2,734.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1740 W27P4C-05-A-0004-NA-1   IRAQI CONTRACTOR - 4637   1/2” PLYWOOD; 2X4X10                      C-ICDC - FACILITIES CONSTRUCTION            $20,800.00      $20,800.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1741 W27P4C-05-A-0016-17-1   IRAQI CONTRACTOR - 4273   GRAVEL, WASHED COMPACTED (134 LDS) AND C-ICDC - FACILITIES CONSTRUCTION               $42,277.00      $42,277.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                  BLACK SAND (67 LDS)                                                                                                                 10/6/2006
                                                           1742 W27P4C-05-A-0027-1-1    GOLDEN CONTRACTING CO.    ELECTRICAL MATERIAL                       C-ICDC - FACILITIES CONSTRUCTION            $12,500.00      $12,500.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1743 W27P4C-05-A-0027-11-1   GOLDEN CONTRACTING CO.    ELECTRICAL MATERIALS                      C-ICDC - FACILITIES CONSTRUCTION            $9,085.00       $9,085.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1744 W27P4C-05-A-0027-12-1   GOLDEN CONTRACTING CO.    ELECTRICAL MATERIALS                      C-ICDC - FACILITIES CONSTRUCTION            $23,690.00      $23,690.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1745 W27P4C-05-A-0030-1-1    GOLDEN CONTRACTING CO.    PLUMBING MATERIALS                        C-ICDC - FACILITIES CONSTRUCTION            $12,843.00      $12,843.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1746 W27P4C-05-A-0030-7-1    GOLDEN CONTRACTING CO.    PLUMBING MATERIAL                         C-ICDC - FACILITIES CONSTRUCTION            $8,119.00       $8,119.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1747 W27P4C-05-M-0964-NA-1   IRAQI CONTRACTOR - 4234   REHABILITATION WORK ON THE AL THAWRA C-TELECOM AND POSTAL CONSTRUCTION                $271,691.00     $271,691.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                  PCO POST OFFICE                                                                                                                     10/6/2006
                                                           1748 W27P4C-05-M-1725-5-1    IRAQI CONTRACTOR - 4125   VEHICLE MANTENANCE AT OLD MINISTRY OF NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $8,100.00       $8,100.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  DEFENSE (SF44 FOR 2ND IA BDE MIPR)    NON-CONSTRUCTION                                                                              10/6/2006
                                                           1749 W27P4C-05-M-1748-NA-1   GOLDEN CONTRACTING CO.    COLORADO BARRIERS 238 EA                  C-ICDC - FACILITIES CONSTRUCTION            $71,400.00      $71,400.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1750 W27P4C-05-M-1760-NA-1   GOLDEN CONTRACTING CO.    TWIN MATTRESSES 140 EA                    C-ICDC - FACILITIES CONSTRUCTION            $5,880.00       $5,880.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1751 W27P4C-05-M-1764-NA-1   IRAQI CONTRACTOR - 4425   PORTLAND 50KG CEMENT BAGS AND             C-ICDC - FACILITIES CONSTRUCTION            $3,374.00       $3,374.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                  EXTERIOR MOTOR PLASTER 50KG BAGS                                                                                                    10/6/2006
                                                           1752 W27P4C-05-M-1766-NA-1   IRAQI CONTRACTOR - 4311   SAND BAGS 5000 EA                         C-ICDC - FACILITIES CONSTRUCTION            $1,250.00       $1,250.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1753 W27P4C-05-M-1780-NA-1   IRAQI CONTRACTOR - 4617   PROVIDE & INSTALL TENTS WITH A/C,         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $257,500.00     $257,500.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  ELECTRICAL OUTLETS, LIGHTS & DOORS        NON-CONSTRUCTION                                                                          10/6/2006
                                                           1754 W27P4C-05-M-1783-NA-1   GOLDEN CONTRACTING CO.    1.5 TON ECU HEATING AND COOLING 30 EA     C-ICDC - FACILITIES CONSTRUCTION            $22,500.00      $22,500.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 288 of 529




                                                                                                                  AND 1.5 TON WINDOW AC, COOLING AND                                                                                                  10/6/2006
                                                                                                                  HEATING 30 EA
                                                           1755 W27P4C-05-M-1784-NA-1   IRAQI CONTRACTOR - 4583   250 KVA GENERATORS, PERKINS (3 EA)        C-ICDC - FACILITIES CONSTRUCTION            $89,616.00      $89,616.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           1756 W27P4C-05-M-1784-NA-2   IRAQI CONTRACTOR - 4583   250 KVA GENERATORS, VOLVO (2 EA)          C-ICDC - FACILITIES CONSTRUCTION            $59,744.00      $59,744.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                        #    Award Number            Contractor                Description                                 Work Item                                    Obligated     Expended      Undelivered   Source
                                        1757 W27P4C-05-M-1785-NA-1   IRAQI CONTRACTOR - 4415   GENERATOR AND SHELTER IN ACCORDANCE         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $103,400.00   $103,400.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                               WITH STATEMENT OF WORK                      NON-CONSTRUCTION                                                                       10/6/2006
                                        1758 W27P4C-05-M-1797-NA-1   IRAQI CONTRACTOR - 4462   TRANSER SWITCH 400 AMP MIN 600V 4 POLE; C-ICDC - FACILITIES CONSTRUCTION                 $7,900.00     $7,900.00     $0.00         CEFMS CONSTRUCTION
                                                                                               DISTRIBUTION PANELS 400 AMP                                                                                                        10/6/2006
                                        1759 W27P4C-05-M-1866-NA-1   IRAQI CONTRACTOR - 4637   LUMBER, NAILS & SCREWS                      C-ICDC - FACILITIES CONSTRUCTION             $12,367.00    $12,367.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1760 W27P4C-05-M-1922-NA-1   GOLDEN CONTRACTING CO.    HINGES, HASP, U NAILS, HILTI NAILS, HILTI   C-ICDC - FACILITIES CONSTRUCTION             $1,978.00     $1,978.00     $0.00         CEFMS CONSTRUCTION
                                                                                               CHARGES, GATE FASTENERS                                                                                                            10/6/2006
                                        1761 W27P4C-05-M-1932-NA-1   GOLDEN CONTRACTING CO.    220V DOUBLE FLORESCENT LIGHT FIXTURES       C-ICDC - FACILITIES CONSTRUCTION             $268.00       $268.00       $0.00         CEFMS CONSTRUCTION
                                                                                               & BULBS; WIRE NUTS; WIRE; LIGHT SWITCH                                                                                             10/6/2006
                                                                                               & COVER
                                        1762 W27P4E-05-C-0012-NA-1   IRAQI CONTRACTOR - 4488   MUQDADIYAH WATER PROJECT INSTALL NEW NC-SEWAGE NON-CONSTRUCTION                          $193,455.00   $193,455.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                               WATER NETWORKS                                                                                                                     10/6/2006
                                        1763 W27P4E-05-C-0066-NA-1   IRAQI CONTRACTOR - 4005   ING BUILDINGS                               C-ICDC - FACILITIES CONSTRUCTION             $200,000.00   $200,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1764 W27P4E-05-C-0280-NA-1   IRAQI CONTRACTOR - 4331   CONSTRUCTION MATERIALS AND FIXTURES         C-ICDC - FACILITIES CONSTRUCTION             $20,620.00    $20,620.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1765 W27P4E-05-C-0281-NA-1   IRAQI CONTRACTOR - 4036   MND NC EMERGENCY SEWERAGE PIPE LINE         NC-SEWAGE NON-CONSTRUCTION                   $145,800.00   $145,800.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                               REPAIR PROGRAM                                                                                                                     10/6/2006
                                        1766 W27P4E-05-C-0282-NA-1   IRAQI CONTRACTOR - 4019   MINOR CONSTRUCTION SERVICES                 C-ICDC - FACILITIES CONSTRUCTION             $199,910.00   $199,910.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1767 W27P4E-05-C-0284-NA-1   IRAQI CONTRACTOR - 4162   PVC PIPES 50 CM AND CONNECTIONS AND         NC-SEWAGE NON-CONSTRUCTION                   $56,200.00    $56,200.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                               PRESSURE SEALS                                                                                                                     10/6/2006
                                        1768 W27P4E-05-C-0285-NA-1   IRAQI CONTRACTOR - 4172   SUPPLY AND INSTALL JAYZANNI PIPE LINE       NC-SEWAGE NON-CONSTRUCTION                   $41,270.00    $41,270.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1769 W27P4E-05-C-0288-NA-1   IRAQI CONTRACTOR - 4671   AL ODA PIPE LINE                            NC-SEWAGE NON-CONSTRUCTION                   $36,725.00    $36,725.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1770 W27P4E-05-C-0501-17-1   IRAQI CONTRACTOR - 4576   AL-BOUHITRY SCECONDARY SCHOOL               C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $76,532.00    $76,532.00    $0.00         CEFMS CONSTRUCTION
                                                                                               MATERIALS AND SUPPLIES                      CONSTRUCTION                                                                           10/6/2006
                                        1771 W27P4E-05-C-0502-19-1   IRAQI CONTRACTOR - 4013   AL-QUASS PRIMARY SCHOOL MATERIALS AND C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR         $80,000.00    $75,000.00    $5,000.00     CEFMS CONSTRUCTION
                                                                                               SUPPLIES                              CONSTRUCTION                                                                                 10/6/2006
                                        1772 W27P4E-05-C-0503-16-1   IRAQI CONTRACTOR - 4367   MAAN BIN ZAEEDH PRIMARY CO-ED SCHOOL C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR          $81,308.00    $81,308.00    $0.00         CEFMS CONSTRUCTION
                                                                                               MATERIALS AND SUPPLIES               CONSTRUCTION                                                                                  10/6/2006
                                        1773 W27P4E-05-C-0504-20-1   IRAQI CONTRACTOR - 4532   AL EAATEDAL GIRLS PRIMARY SCHOOL            C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $66,400.00    $66,400.00    $0.00         CEFMS CONSTRUCTION
                                                                                               MATERIALS AND SUPPLIES                      CONSTRUCTION                                                                           10/6/2006
                                        1774 W27P4E-05-C-0505-14-1   IRAQI CONTRACTOR - 4414   AL-KHARZIG SCHOOL SUPPLIES AND              C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $70,636.00    $70,636.00    $0.00         CEFMS CONSTRUCTION
                                                                                               MATERIALS                                   CONSTRUCTION                                                                           10/6/2006
                                        1775 W27P4E-05-C-0506-18-1   IRAQI CONTRACTOR - 4444   TEDMUR GIRLS PRIMARY SCHOOL MATERIALS C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR         $41,260.00    $41,260.00    $0.00         CEFMS CONSTRUCTION
                                                                                               AND SUPPLIES                          CONSTRUCTION                                                                                 10/6/2006
                                        1776 W27P4E-05-C-0507-13-1   IRAQI CONTRACTOR - 4444   AL-RAFFEI INTERMEDIATE SCHOOL MATERIALS C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR       $47,656.00    $47,656.00    $0.00         CEFMS CONSTRUCTION
                                                                                               AND SUPPLIES                            CONSTRUCTION                                                                               10/6/2006
                                        1777 W27P4E-05-C-0508-15-1   IRAQI CONTRACTOR - 4544   AL-ESRAA PRIMARY SCHOOL                     C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $83,978.00    $83,978.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                        1778 W27P4E-05-C-0574-NA-1   IRAQI CONTRACTOR - 4135   CONTROL PANEL, COMMERCIAL FILTER,           C-POTABLE WATER CONSTRUCTION                 $212,650.00   $212,650.00   $0.00         CEFMS CONSTRUCTION
                                                                                               DOSING PUMP                                                                                                                        10/6/2006
                                        1779 W27P4E-05-C-0581-NA-1   IRAQI CONTRACTOR - 4687   CONSTRUCTION OF AL MASHAEL PRIMARY          C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $85,000.00    $85,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                               SCHOOL                                      CONSTRUCTION                                                                           10/6/2006
                                        1780 W27P4E-05-C-0586-NA-1   IRAQI CONTRACTOR - 4008   CONSTRUCTION OF AL TEHADI PRIMARY           C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $85,000.00    $85,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                               SCHOOL                                      CONSTRUCTION                                                                           10/6/2006
                                        1781 W27P4E-05-C-0606-NA-1   DHIA GROUP                IRAQI BT HQ & DINING/CLASSROOM FACILITY C-ICDC - FACILITIES CONSTRUCTION                 $43,000.00    $43,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1782 W27P4E-05-C-0607-NA-1   DHIA GROUP                TERMINATION AGREEMENT PAYMENT               C-ICDC - FACILITIES CONSTRUCTION             $23,000.00    $23,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                               (COMPANY CP/BARRACKS )                                                                                                             10/6/2006
                                        1783 W27P4E-05-C-0609-NA-1   IRAQI CONTRACTOR - 4715   RENOVATION OF THE FIRE STATION IN           FACILITIES REPAIR IRAQ                       $29,039.00    $29,039.00    $0.00         CEFMS CONSTRUCTION
                                                                                               KHANAQIN, IRAQ                                                                                                                     10/6/2006
                                        1784 W27P4E-05-C-0610-NA-1   IRAQI CONTRACTOR - 4040   CONSTRUCTION OF IRAQI NATIONAL GUARD        C-ICDC - FACILITIES CONSTRUCTION             $618,390.00   $414,612.00   $203,778.00   CEFMS CONSTRUCTION
                                                                                               BATTALION HQ & DFAC/CLASSROOM                                                                                                      10/6/2006
                                        1785 W27P4E-05-C-0611-NA-1   IRAQI CONTRACTOR - 4040   CONSTRUCT IRAQI NAT’L GUARD BRIGADE HQ C-ICDC - FACILITIES CONSTRUCTION                  $481,424.00   $467,024.00   $14,400.00    CEFMS CONSTRUCTION
                                                                                               BUILDING & INFRASTRUCTURE                                                                                                          10/6/2006
                                        1786 W27P4E-05-C-0612-NA-1   IRAQI CONTRACTOR - 4040   CONSTRUCT IRAQI NAT’L GUARD COMPANY C-ICDC - FACILITIES CONSTRUCTION                     $655,498.00   $655,498.00   $0.00         CEFMS CONSTRUCTION
                                                                                               COMMAND POSTS AND BARRACKS BUILDINGS                                                                                               10/6/2006
                                                                                                                                                                                                                                                                        Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 289 of 529




                                        1787 W27P4E-05-C-0996-NA-1   IRAQI CONTRACTOR - 4290   RENOVATION OF TIPS ACADEMY                  FACILITIES REPAIR IRAQ                       $62,460.00    $62,460.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1788 W27P4E-05-C-1003-NA-1   IRAQI CONTRACTOR - 4443   DIYALA SCHOOLS PROJECT                      C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $113,600.00   $113,600.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                           10/6/2006
                                        1789 W27P4E-05-C-3501-NA-1   IRAQI CONTRACTOR - 4229   MINOR CONSTRUCTION                          C-POTABLE WATER CONSTRUCTION                 $370,770.00   $370,770.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        1790 W27P4F-05-M-0007-NA-1   IRAQI CONTRACTOR - 4528   RENOVATION OF POLICE SUBSTATION             FACILITIES REPAIR IRAQ                       $160,300.00   $160,300.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006




I D-53
                                                                                                                                                                                                                                                           Appendix D
                                                           #    Award Number             Contractor                Description                               Work Item                          Obligated       Expended        Undelivered   Source
                                                           1791 W27P4F-05-M-0008-NA-1    SINUR COMPANY             ALTUN KUPRI POLICE STATION RENOVATION     FACILITIES REPAIR IRAQ             $69,465.00      $69,465.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1792 W27P4F-05-M-0009-NA-1    SINUR COMPANY             POLICE SUBSTATION RENOVATION IN KALUR,    FACILITIES REPAIR IRAQ             $20,420.00      $20,420.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                   IRAQ                                                                                                                       10/6/2006
                                                           1793 W27P4F-05-M-0029-NA-1    HERISH COMPANY            GOVERNMENT POLICE OPS ROOM                FACILITIES REPAIR IRAQ             $24,204.00      $24,204.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1794 W27P4F-05-M-0120-NA-1    IRAQI CONTRACTOR - 4376   RENOVATE FORMER CHEMICAL ALI              C-ICDC - FACILITIES CONSTRUCTION   $230,000.00     $230,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                   COMPOUND                                                                                                                   10/6/2006
                                                           1795 W27P4F-05-M-0220-NA-1    IRAQI CONTRACTOR - 4258   DINING FACILITY EQUIPMENT FOR K-1 IRAQI   C-ICDC - FACILITIES CONSTRUCTION   $460,000.00     $460,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       Appendix D



                                                                                                                   ARMY BASE                                                                                                                  10/6/2006
                                                           1796 W27P4F-05-M-0221-NA-1    IRAQI CONTRACTOR - 4090   BAKERY FOR K-1 ARMY BASE                  C-ICDC - FACILITIES CONSTRUCTION   $110,600.00     $110,600.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1797 W27P4F-05-M-0294-NA-1    ECC INTERNATIONAL LLC     INSTALL ELECTRICAL DISTRIBUTION BOXES &   C-ICDC - FACILITIES CONSTRUCTION   $3,474.00       $3,474.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                   PLUMBING HOOKUPS FOR BAKERY EQUIP                                                                                          10/6/2006
                                                           1798 W27P4F-05-M-IN03-NA-1    IRAQI CONTRACTOR - 4618   DELIVERY AND INSTALLATION OF 50 KVA       FACILITIES REPAIR IRAQ             $85,500.00      $85,500.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                   GENERATORS (9 EA) FOR POLICE STATIONS                                                                                      10/6/2006
                                                                                                                   RASHAD, RIYAD, MOLTAKA, ABASSI, AL ZAB
                                                                                                                   AND HAWIJA
                                                           1799 W27P4F-05-M-P001-N/A-1   IRAQI CONTRACTOR - 4239   100 KVA GENERATOR                         FACILITIES REPAIR IRAQ             $13,700.00      $13,700.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1800 W27P4I-05-C-0138-NA-1    IRAQI CONTRACTOR - 4079   RENO/CONSTRUCT ZURBATIA POINT OF ENTRY C-BORDER ENFORCEMENT CONSTRUCTION     $1,543,212.00   $1,543,212.00   $0.00         CEFMS CONSTRUCTION




D-54 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                   WASSIT IRAQ                                                                                                                10/6/2006
                                                           1801 W27P4I-05-C-0153-NA-1    IRAQI CONTRACTOR - 4706   RENO/CONSTRUCT NASIRIYAH FIRE STATION     FACILITIES REPAIR IRAQ             $98,746.00      $98,746.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                   CIVIL DEFENSE HQ BLDG                                                                                                      10/6/2006
                                                           1802 W27P4I-05-C-0190-NA-1    IRAQI CONTRACTOR - 4719   RENOVATE COURT HOUSE CITY OF AL           C-JUDICIAL FACILITY CONSTRUCTION   $136,771.00     $136,771.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                   SAMAWAH AL MUTHANNA GOVERNORATE                                                                                            10/6/2006
                                                           1803 W27P4I-05-C-0191-NA-1    IRAQI CONTRACTOR - 4071   RENOVATE CITY OF AR-RUMAYTHAN COURT       C-JUDICIAL FACILITY CONSTRUCTION   $83,450.00      $83,450.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                   HOUSE                                                                                                                      10/6/2006
                                                           1804 W27P4I-05-C-0199-NA-1    IRAQI CONTRACTOR - 4075   REHAB AL KUT COURTHOUSE WASSIT            C-JUDICIAL FACILITY CONSTRUCTION   $89,750.00      $89,750.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                   GOVERNORATE                                                                                                                10/6/2006
                                                           1805 W27P4I-05-C-0243-NA-1    IRAQI CONTRACTOR - 4225   RENOVATE AL-QURNAH COURTHOUSE             C-JUDICIAL FACILITY CONSTRUCTION   $131,690.00     $131,690.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                   BASRAH                                                                                                                     10/6/2006
                                                           1806 W27P4I-05-C-0245-NA-1    IRAQI CONTRACTOR - 4919   RENO AL KHIDHIR COURT HOUSE               C-JUDICIAL FACILITY CONSTRUCTION   $46,900.00      $46,900.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1807 W27P4I-05-C-0271-NA-1    IRAQI CONTRACTOR - 4278   RENOVATE CENTRAL BASRAH FIRE STATION      FACILITIES REPAIR IRAQ             $123,395.00     $123,395.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1808 W27P4J-05-A-0003-NA-1    AFW GROUP                 CRUSHED GRAVEL                            C-ICDC - FACILITIES CONSTRUCTION   $78,000.00      $78,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1809 W27P4J-05-D-0004-11-1    77 CONSTRUCTION           CONCRETE PERSONAL BUNNKERS TO BALAD       FACILITIES REPAIR IRAQ             $8,500.00       $8,500.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                   RUZ                                                                                                                        10/6/2006
                                                           1810 W27P4J-05-D-0004-11-2    77 CONSTRUCTION           STANDARD T-WALLS (12’) FOR BALAD RUZ      FACILITIES REPAIR IRAQ             $39,000.00      $39,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1811 W27P4J-05-M-0074-NA-1    IRAQI CONTRACTOR - 4271   REPAIRS ON RAHIMAWA, ISKAN AND AL         NC-SEWAGE NON-CONSTRUCTION         $519,956.00     $519,956.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                   SHORJA WATER NETWORKS                                                                                                      10/6/2006
                                                           1812 W27P4J-05-M-0086-NA-1    IRAQI CONTRACTOR - 4268   REFURBISH BARRACKS FOB SUMMERALL          C-ICDC - FACILITIES CONSTRUCTION   $499,883.00     $499,883.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1813 W27P4J-05-M-0099-NA-1    DAR-AL JUBORI COMPANY     CONSTRUCT CHECKPOINT ROAD Z               FACILITIES REPAIR IRAQ             $25,896.00      $25,896.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1814 W27P4J-05-M-0100-NA-1    DAR-AL JUBORI COMPANY     REFURBISH TIKRIT POLICE OFFICE            FACILITIES REPAIR IRAQ             $23,700.00      $23,700.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1815 W27P4J-05-M-0101-NA-1    IRAQI CONTRACTOR - 4442   CONSTRUCT GOVERNATE CHECKPOINTS           FACILITIES REPAIR IRAQ             $72,609.00      $72,609.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                   OFFICE                                                                                                                     10/6/2006
                                                           1816 W27P4J-05-M-0119-NA-1    IRAQI CONTRACTOR - 4682   ORIG CONTRACT TERMINATED THIS PAYMENT C-ICDC - FACILITIES CONSTRUCTION       $4,000.00       $4,000.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                   IS NEGOIATED TERMAINATION FEE                                                                                              10/6/2006
                                                           1817 W27P4J-05-M-0122-NA-1    IRAQI CONTRACTOR - 4490   SHARQAT AND DUJAYL SUBMERSIBLE PUMPS NC-SEWAGE NON-CONSTRUCTION              $23,200.00      $23,200.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1818 W27P4J-05-M-0133-NA-1    IRAQI CONTRACTOR - 4524   1000 KVA GENERATOR (1)                    FACILITIES REPAIR IRAQ             $157,000.00     $157,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1819 W27P4J-05-M-0133-NA-2    IRAQI CONTRACTOR - 4524   GENERATOR FUEL (1)                        FACILITIES REPAIR IRAQ             $5,000.00       $5,000.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1820 W27P4J-05-M-0133-NA-3    IRAQI CONTRACTOR - 4524   GENERATOR OIL (1)                         FACILITIES REPAIR IRAQ             $500.00         $500.00         $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1821 W27P4J-05-M-0133-NA-4    IRAQI CONTRACTOR - 4524   ELECTRICIAN FOR MAINTENANCE (1)           FACILITIES REPAIR IRAQ             $3,000.00       $3,000.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 290 of 529




                                                                                                                                                                                                                                              10/6/2006
                                                           1822 W27P4J-05-M-0138-NA-1    IRAQI CONTRACTOR - 4161   RENOVATION OF EL ASKARI POLICE STATION    FACILITIES REPAIR IRAQ             $135,140.00     $135,140.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1823 W27P4J-05-M-0152-NA-1    IRAQI CONTRACTOR - 4664   BALCONY WALL AT BIRTHDAY PALACE           C-ICDC - FACILITIES CONSTRUCTION   $12,900.00      $12,900.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                           1824 W27P4J-05-M-0153-NA-1    IRAQI CONTRACTOR - 4082   RENOVATE BAYJI JCC                        FACILITIES REPAIR IRAQ             $155,750.00     $155,750.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                        #    Award Number            Contractor                Description                               Work Item                                    Obligated     Expended      Undelivered   Source
                                        1825 W27P4J-05-M-0158-NA-1   IRAQI CONTRACTOR - 4004   EQUIPMENT AND LABOR FOR SECURITY FOR      FACILITIES REPAIR IRAQ                       $5,500.00     $5,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                               JCC                                                                                                                              10/6/2006
                                        1826 W27P4J-05-M-0165-NA-1   IRAQI CONTRACTOR - 4126   KAHN BANI SAAD JCC RENOVATION             FACILITIES REPAIR IRAQ                       $50,000.00    $50,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1827 W27P4J-05-M-0190-NA-1   IRAQI CONTRACTOR - 4146   ING PUMP STATIONS                         C-ICDC - FACILITIES CONSTRUCTION             $51,216.00    $51,216.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1828 W27P4J-05-M-0191-NA-1   IRAQI CONTRACTOR - 4447   RENOVATE BOMB DISPOSAL UNIT BLDGS FOB C-ICDC - FACILITIES CONSTRUCTION                 $179,625.00   $179,625.00   $0.00         CEFMS CONSTRUCTION
                                                                                               SPEICHER                                                                                                                         10/6/2006
                                        1829 W27P4J-05-M-0200-NA-1   IRAQI CONTRACTOR - 4005   ING BUILDINGS                             C-ICDC - FACILITIES CONSTRUCTION             $200,000.00   $200,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1830 W27P4J-05-M-0215-NA-1   IRAQI CONTRACTOR - 4253   REPAIR BALAD TREATMENT PLANT PROVIDE      NC-SEWAGE NON-CONSTRUCTION                   $41,500.00    $26,000.00    $15,500.00    CEFMS NON-CONSTRUCTION
                                                                                               SUBMERSIBLE PUMP                                                                                                                 10/6/2006
                                        1831 W27P4J-05-M-0216-NA-1   IRAQI CONTRACTOR - 4253   SAMARRA SEWER LINE PROJECTS               NC-SEWAGE NON-CONSTRUCTION                   $317,740.00   $317,740.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1832 W27P4J-05-M-0217-NA-1   IRAQI CONTRACTOR - 4253   TIKRIT SEWER LINE PROJECTS                NC-SEWAGE NON-CONSTRUCTION                   $332,517.00   $332,517.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1833 W27P4J-05-M-0239-NA-1   IRAQI CONTRACTOR - 4531   MANDALI JCC CONSTRUCTION                  FACILITIES REPAIR IRAQ                       $17,613.00    $17,613.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1834 W27P4J-05-M-0258-NA-1   IRAQI CONTRACTOR - 4556   LIGHT SETS YANMAR DIESEL, 20KVA           C-ICDC - FACILITIES CONSTRUCTION             $393,200.00   $393,200.00   $0.00         CEFMS CONSTRUCTION
                                                                                               GENERATORS, 1 YR SVC LIGHTS, 1 YR SVC                                                                                            10/6/2006
                                                                                               GENERATOR
                                        1835 W27P4J-05-M-0263-NA-1   IRAQI CONTRACTOR - 4130   HIGHWAY POLICE FORCE PROTECTION           FACILITIES REPAIR IRAQ                       $16,680.00    $16,680.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1836 W27P4J-05-M-0265-NA-1   IRAQI CONTRACTOR - 4412   POLICE STATIONS                           FACILITIES REPAIR IRAQ                       $35,390.00    $35,390.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1837 W27P4J-05-M-0269-NA-1   IRAQI CONTRACTOR - 4760   RENOVATION OF AD DULMIYAH SOUTH           FACILITIES REPAIR IRAQ                       $23,650.00    $23,650.00    $0.00         CEFMS CONSTRUCTION
                                                                                               POLICE STATION                                                                                                                   10/6/2006
                                        1838 W27P4J-05-M-0290-NA-1   BROTHER GROUP             NEW GENERATOR; 72 KVA (1), BREAKER PANEL FACILITIES REPAIR IRAQ                        $25,000.00    $25,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                               100 AMP MAIN (1) AND CABLE                                                                                                       10/6/2006
                                        1839 W27P4J-05-M-0293-NA-1   IRAQI CONTRACTOR - 4758   RENOVATE DAWOODIA POLICE STATION,         FACILITIES REPAIR IRAQ                       $24,192.00    $24,192.00    $0.00         CEFMS CONSTRUCTION
                                                                                               SALAHAD DIN, BALAD                                                                                                               10/6/2006
                                        1840 W27P4J-05-M-0296-NA-1   IRAQI CONTRACTOR - 4585   2003 GERMAN JAHR 150 KVA GENERATOR        FACILITIES REPAIR IRAQ                       $28,000.00    $28,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                               W/INSTALLATION (1 EA)                                                                                                            10/6/2006
                                        1841 W27P4J-05-M-0297-NA-1   IRAQI CONTRACTOR - 4489   RENOVATE MUNSHAA POLICE STATION, SALAH FACILITIES REPAIR IRAQ                          $17,000.00    $17,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                               AD DIN, BALAD                                                                                                                    10/6/2006
                                        1842 W27P4J-05-M-0308-NA-1   IRAQI CONTRACTOR - 4173   RENOVATION OF THE TIKRIT JAIL             FACILITIES REPAIR IRAQ                       $45,506.75    $45,506.75    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1843 W27P4J-05-M-0309-NA-1   IRAQI CONTRACTOR - 4025   TRAFFIC POLICE BARRIERS                   FACILITIES REPAIR IRAQ                       $43,690.00    $43,690.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1844 W27P4J05-M-0314-NA-1    IRAQI CONTRACTOR - 4383   RENOVATE PJCC TIKRIT                      FACILITIES REPAIR IRAQ                       $516,775.00   $516,775.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1845 W27P4J-05-M-0316-NA-1   IRAQI CONTRACTOR - 4184   TUZ RENOVATION AND GRAVEL                 C-ICDC - FACILITIES CONSTRUCTION             $285,730.00   $285,730.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1846 W27P4J-05-M-0324-NA-1   IRAQI CONTRACTOR - 4684   QORIA & ARAFA INFRASTRUCTURE              FACILITIES REPAIR IRAQ                       $21,750.00    $21,750.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1847 W27P4J-05-M-0336-NA-1   DHIA GROUP                CONSTRUCT SHOWER/LATRINE UNITS FOR ING C-ICDC - FACILITIES CONSTRUCTION                $107,730.00   $107,730.00   $0.00         CEFMS CONSTRUCTION
                                                                                               TRAINING CO                                                                                                                      10/6/2006
                                        1848 W27P4J-05-M-0336-NA-2   DHIA GROUP                CONSTRUCT SHOWER/LATRINE UNITS FOR ING C-ICDC - FACILITIES CONSTRUCTION                $77,369.00    $77,369.00    $0.00         CEFMS CONSTRUCTION
                                                                                               TRAINING CO                                                                                                                      10/6/2006
                                        1849 W27P4J-05-M-0338-NA-1   IRAQI CONTRACTOR - 4574   TIP ACADEMY POWER                         FACILITIES REPAIR IRAQ                       $59,525.00    $59,525.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1850 W27P4J-05-M-0350-NA-1   IRAQI CONTRACTOR - 4423   MEDICAL FACILITY RENOVATION               C-ICDC - FACILITIES CONSTRUCTION             $82,715.00    $82,715.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1851 W27P4J-05-M-0363-NA-1   IRAQI CONTRACTOR - 4768   HUWAYJAB JCC CONSTRUCTION                 FACILITIES REPAIR IRAQ                       $43,619.00    $43,619.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        1852 W27P4J-05-M-0365-NA-1                             RENOVATE AL-DAWR KINDERGARTEN SCHOOL C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR        $50,125.00    $50,125.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                    CONSTRUCTION                                                                                10/6/2006
                                        1853 W27P4J-05-M-0366-NA-1                             COMPLETE BARADAH PRIMARY SCHOOL           C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $54,756.00    $54,756.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                         CONSTRUCTION                                                                           10/6/2006
                                        1854 W27P4J-05-M-0367-NA-1                             REHAB AL-NIDHAMIYA & OMER BIN JUNDUB      C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $90,721.00    $90,721.00    $0.00         CEFMS CONSTRUCTION
                                                                                               SCHOOLS                                   CONSTRUCTION                                                                           10/6/2006
                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 291 of 529




                                        1855 W27P4J-05-M-0368-NA-1                             REHAB AL-AE’ID PRIMARY SCHOOL             C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $46,407.00    $46,407.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                         CONSTRUCTION                                                                           10/6/2006
                                        1856 W27P4J-05-M-0369-NA-1                             REHAB AL-WATAN AL-ARABI PRIMARY           C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $61,290.00    $61,290.00    $0.00         CEFMS CONSTRUCTION
                                                                                               SCHOOL                                    CONSTRUCTION                                                                           10/6/2006
                                        1857 W27P4J-05-M-0370-NA-1                             RENO AL-FARAHIDY PRIMARY SCHOOL &         C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $52,260.35    $52,260.35    $0.00         CEFMS CONSTRUCTION
                                                                                               TOOZ KINDERGARTEN                         CONSTRUCTION                                                                           10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        1858 W27P4J-05-M-0371-NA-1                             RENOVATE AL-FITOUA PRIMARY BOYS           C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $49,284.00    $49,284.00    $0.00         CEFMS CONSTRUCTION
                                                                                               SCHOOL                                    CONSTRUCTION                                                                           10/6/2006




I D-55
                                                                                                                                                                                                                                                         Appendix D
                                                           #    Award Number            Contractor                Description                                Work Item                                    Obligated     Expended      Undelivered   Source
                                                           1859 W27P4J-05-M-0372-NA-1                             RENOVATE AL-ENTISAR PRIMARY SCHOOL         C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $43,911.50    $43,911.50    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1860 W27P4J-05-M-0373-NA-1                             RENO AL-SHAYMA’A SCHOOL                    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $60,750.00    $60,750.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1861 W27P4J-05-M-0374-NA-1                             RENO AL-YAQTHA PRIMARY SCHOOL              C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $45,981.00    $45,981.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1862 W27P4J-05-M-0375-NA-1                             RENO AL-KHALIDIN SCHOOL                    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $49,921.00    $49,921.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1863 W27P4J-05-M-0376-NA-1                             RENOVATE AL-RAHMAN AND AUOR PRIMARY C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR          $115,204.20   $115,204.20   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                         Appendix D



                                                                                                                  SCHOOLS                             CONSTRUCTION                                                                                  10/6/2006
                                                           1864 W27P4J-05-M-0377-NA-1                             RENOVATE AL-JISSER AL ABBASY PRIMARY       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $40,224.00    $40,224.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                  SCHOOL                                     CONSTRUCTION                                                                           10/6/2006
                                                           1865 W27P4J-05-M-0378-NA-1                             REBUILD AL AMAL PRIMARY SCHOOL             C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $83,140.00    $83,140.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1866 W27P4J-05-M-0379-NA-1                             CONSTRUCT AL-NAHTHA SCHOOL/RENO            C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $126,227.00   $126,227.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                  HASSAN BIN THABIT PRIME SCHOOL             CONSTRUCTION                                                                           10/6/2006
                                                           1867 W27P4J-05-M-0380-NA-1                             RENO AL-TAAWIN AL-ARABI PRIMARY SCHOOLC-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR        $63,220.00    $63,220.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                        CONSTRUCTION                                                                                10/6/2006
                                                           1868 W27P4J-05-M-0381-NA-1                             CONSTR ALTAQWA PRIME/REHAB AL-WARKAA C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR         $176,130.00   $176,130.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                  SCHOOLS/REHAB AL-SINA’A INDUSTRY SCHOOLCONSTRUCTION                                                                               10/6/2006
                                                           1869 W27P4J-05-M-0382-NA-1                             RENO AL QUSUM SCHOOL                       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $40,035.00    $40,035.00    $0.00         CEFMS CONSTRUCTION




D-56 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1870 W27P4J-05-M-0383-NA-1                             CONSTRUCT AL-ISHRAI’A PRIMARY SCHOOL       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $92,507.00    $92,507.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1871 W27P4J-05-M-0384-NA-1                             RENO AL NOAMAN ABEN AL MONTHER             C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $47,470.00    $47,470.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                  SCHOOL                                     CONSTRUCTION                                                                           10/6/2006
                                                           1872 W27P4J-05-M-0385-NA-1                             RENO AGADEER SCHOOL & AL-KAHNOOGA          C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $93,015.00    $93,015.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                  SECONDARY SCHOOL                           CONSTRUCTION                                                                           10/6/2006
                                                           1873 W27P4J-05-M-0386-NA-1                             RENO AL-DULOIYHA SECONDARY SCHOOL          C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $49,580.00    $49,580.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1874 W27P4J-05-M-0387-NA-1                             RENO AL-BAHILI SECONDARY SCHOOL            C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $56,785.00    $56,785.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1875 W27P4J-05-M-0389-NA-1                             CONSTRUCT AL-SAMAD PRIMARY SCHOOL          C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $70,095.00    $70,095.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1876 W27P4J-05-M-0390-NA-1                             AL-AKHTAL BOYS SCHOOL                      C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $57,105.00    $57,105.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1877 W27P4J-05-M-0391-NA-1   IRAQI CONTRACTOR - 4196   SUPPLY AND INSTALL 250KVA GENERATOR        C-ICDC - FACILITIES CONSTRUCTION             $45,230.00    $45,230.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                  FOR KHAN BANI SAAD ING HEADQUARTERS                                                                                               10/6/2006
                                                                                                                  MC 5718 1357
                                                           1878 W27P4J-05-M-0393-NA-1   IRAQI CONTRACTOR - 4015   SARGARON POLICE STATION RENOVATION         FACILITIES REPAIR IRAQ                       $61,625.00    $61,625.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                                           1879 W27P4J-05-M-0405-NA-1   IRAQI CONTRACTOR - 4423   CONSTRUCTION OF SECOND FLOOR IN AN         C-ICDC - FACILITIES CONSTRUCTION             $89,935.00    $89,935.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                  AIRCRAFT HANGAR                                                                                                                   10/6/2006
                                                           1880 W27P4J-05-M-0407-NA-1   IRAQI CONTRACTOR - 4487   CONSTRUCTION OF ING COMPLEX IN AD          C-ICDC - FACILITIES CONSTRUCTION             $235,000.00   $235,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                  DAWR IRAQ                                                                                                                         10/6/2006
                                                           1881 W27P4J-05-M-0410-NA-1   SCIENTIFIC BUREAU         AD DULUYIAH ING BARRACKS, PARKING LOT, C-ICDC - FACILITIES CONSTRUCTION                 $129,050.00   $129,050.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                  GUARD SHACK AND GUARD TOWER                                                                                                       10/6/2006
                                                           1882 W27P4J-05-M-0411-NA-1   IRAQI CONTRACTOR - 4486   REBUILD JCC BUILDING AD DWAR               FACILITIES REPAIR IRAQ                       $59,134.00    $59,134.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                                           1883 W27P4J-05-M-0430-NA-1   IRAQI CONTRACTOR - 4682   CHECK POINT BUNKER WITH 50 GENERATOR       FACILITIES REPAIR IRAQ                       $37,500.00    $37,500.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                                           1884 W27P4J-05-M-0432-NA-1   DHIA GROUP                KHANIQUIN JCC CONSTRUCTION                 FACILITIES REPAIR IRAQ                       $76,407.00    $76,407.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                                           1885 W27P4J-05-M-0432-NA-2   DHIA GROUP                17648 - SJ-086 POLICE STATIONS IN 1ST ID AO C-MNSTCI-PC13000-FACILITIES REPAIR          $45,843.00    $0.00         $45,843.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                                           1886 W27P4J-05-M-0445-NA-1   IRAQI CONTRACTOR - 4776   SAMMARRA POLICE STATION CONSTRUCTION FACILITIES REPAIR IRAQ                             $22,000.00    $22,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                                           1887 W27P4J-05-M-0448-NA-1                             MARWAN BIN MUHAMMED SCHOOL                 C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $65,197.00    $65,197.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1888 W27P4J-05-M-0449-NA-1                             ISHTAR PRIMARY SCHOOL                      C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $56,488.00    $56,488.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                           1889 W27P4J-05-M-0450-NA-1                             AL-ADALAH PRIMARY SCHOOL                   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $48,900.00    $48,900.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                             CONSTRUCTION                                                                           10/6/2006
                                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 292 of 529




                                                           1890 W27P4J-05-M-0453-NA-1   IRAQI CONTRACTOR - 4418   ARUBA POLICE STATION RENOVATION            FACILITIES REPAIR IRAQ                       $37,670.00    $37,670.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                                           1891 W27P4J-05-M-0483-NA-1   IRAQI CONTRACTOR - 4780   CONSTRUCT TIP ACADEMY ECP                  FACILITIES REPAIR IRAQ                       $24,400.00    $24,400.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                                           1892 W27P4J-05-M-0512-NA-1   IRAQI CONTRACTOR - 4145   DELIVER AND INSTALL GENERATORS 7           C-POLICE ASSISTANCE CONSTRUCTION             $180,750.00   $180,750.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                  BUNKERS AND FUEL TANKS 200 GALLON                                                                                                 10/6/2006
                                                                                                                  CAPACITY
                                        #    Award Number            Contractor                     Description                              Work Item                                  Obligated     Expended      Undelivered   Source
                                        1893 W27P4J-05-M-0514-NA-1   IRAQI CONTRACTOR - 4405        KHALIS RENOVATION                        C-ICDC - FACILITIES CONSTRUCTION           $198,000.00   $198,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1894 W27P4J-05-M-0520-NA-1   IRAQI CONTRACTOR - 4430        MAINT BAY ING WAREHOUSE                  C-ICDC - FACILITIES CONSTRUCTION           $187,999.00   $187,999.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1895 W27P4J-05-M-0525-NA-1   IRAQI CONTRACTOR - 4184        TUZ FORCE PROTECTION                     C-ICDC - FACILITIES CONSTRUCTION           $200,000.00   $200,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1896 W27P4J-05-M-0546-NA-1   IRAQI CONTRACTOR - 4423        KIRKUK EMERGENCY SERVICE UNIT FORCE      FACILITIES REPAIR IRAQ                     $16,200.00    $16,200.00    $0.00         CEFMS CONSTRUCTION
                                                                                                    PROTECTION                                                                                                                    10/6/2006
                                        1897 W27P4J-05-M-0551-NA-1   IRAQI CONTRACTOR - 4164        SAMMARRA WATER TREATMENT PLANT           NC-SEWAGE NON-CONSTRUCTION                 $448,000.00   $448,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1898 W27P4J-05-M-0629-NA-1                                  RESTROOM FOR IP IN AD DUJAYL             FACILITIES REPAIR IRAQ                     $9,611.00     $9,611.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1899 W27P4J-05-M-0654-NA-1   IRAQI CONTRACTOR - 4126        WASERIA WATER TREATMENT PLANT            C-POTABLE WATER CONSTRUCTION               $279,350.00   $279,350.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1900 W27P4J-05-M-0662-NA-1   IRAQI CONTRACTOR - 4081        BALAD ISP RENOVATION                     FACILITIES REPAIR IRAQ                     $75,798.00    $75,798.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1901 W27P4J-05-M-0683-NA-1   IRAQI CONTRACTOR - 4295        BAYJI POLICE DEPT RENOVATION             FACILITIES REPAIR IRAQ                     $24,833.00    $24,833.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1902 W27P4J-05-M-0729-NA-1   IRAQI CONTRACTOR - 4598        UPGRADES FOR DIYALA MEDIA CENTER         FACILITIES REPAIR IRAQ                     $152,010.00   $152,010.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1903 W27P4J-05-M-0783-NA-1   IRAQI CONTRACTOR - 4216        HIGH PRESSURE FLUSHING VEHICLE & SAND    NC-WATER CONSERVATION NON-CONSTRUCTION     $730,000.00   $730,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    AND CLAY SUCTION VEHICLE                                                                                                      10/6/2006
                                        1904 W27P4J-05-M-0799-NA-1   IRAQI CONTRACTOR - 4372        JOC WALLS                                FACILITIES REPAIR IRAQ                     $11,400.00    $11,400.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1905 W27P4J-05-M-0859-NA-1   IRAQI CONTRACTOR - 4129        CONSTRUCT AL-TEEBA PRIMARY SCHOOL, AL- C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $92,160.00    $92,160.00    $0.00         CEFMS CONSTRUCTION
                                                                                                    AIED DISTRICT, AL-ALAM VILLAGE         CONSTRUCTION                                                                           10/6/2006
                                        1906 W27P4J-05-M-0958-NA-1   IRAQI CONTRACTOR - 4241        IRAQI ARMY ACEDEMY BARRACKS              C-ICDC - FACILITIES CONSTRUCTION           $777,200.00   $777,200.00   $0.00         CEFMS CONSTRUCTION
                                                                                                    CONSTRUCTION                                                                                                                  10/6/2006
                                        1907 W27P4J-05-M-0990-NA-1   77 CONSTRUCTION                22’ GUARD TOWERS                         C-ICDC - FACILITIES CONSTRUCTION           $41,300.00    $41,300.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1908 W27P4J-05-W-0432-NA-1   DHIA GROUP                     KHANIQUIN JCC IMPROVEMENTS               FACILITIES REPAIR IRAQ                     $45,843.00    $45,843.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1909 W27P4K-05-C-2000-NA-1   IRAQI CONTRACTOR - 4468        BLICKENSTAFF CONT PROJECT                FACILITIES REPAIR IRAQ                     $317,004.00   $317,004.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1910 W27P4K-05-C-2005-NA-1   IRAQI CONTRACTOR - 4717        WATER PROJECTS                           C-POTABLE WATER CONSTRUCTION               $57,508.00    $57,508.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1911 W27P4K-05-C-2006-NA-1   IRAQI CONTRACTOR - 4403        WATER PROJECTS                           C-POTABLE WATER CONSTRUCTION               $185,064.00   $185,064.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1912 W27P4K-05-C-2007-NA-1   IRAQI CONTRACTOR - 4774        PROVIDE DETAILS, EXPECTATIONS AND SOW C-POTABLE WATER CONSTRUCTION                  $84,143.00    $84,143.00    $0.00         CEFMS CONSTRUCTION
                                                                                                    FOR QADISH AND BAMARNY WATER PROJECTS                                                                                         10/6/2006
                                        1913 W27P4K-05-C-2008-NA-1   IRAQI CONTRACTOR - 4501        KHABAT AND SHAKHKY WATER PROJECTS        C-POTABLE WATER CONSTRUCTION               $64,253.00    $64,253.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1914 W27P4K-05-C-2015-NA-1   IRAQI CONTRACTOR - 4592        TBO PAYMENT FOR RENOVATION OF MOSUL      FACILITIES REPAIR IRAQ                     $652,650.00   $652,650.00   $0.00         CEFMS CONSTRUCTION
                                                                                                    POLICE ACADEMY BUILDINGS                                                                                                      10/6/2006
                                        1915 W27P4K-05-C-2042-NA-1   IRAQI CONTRACTOR - 4505        PROVIDE BASIC NEEDS WATER SUPPLY FOR     C-POTABLE WATER CONSTRUCTION               $74,412.00    $74,412.00    $0.00         CEFMS CONSTRUCTION
                                                                                                    GEBRAN VILLAGE                                                                                                                10/6/2006
                                        1916 W27P4K-05-C-2044-NA-1   IRAQI CONTRACTOR - 4699        CONSTRUCTION                             C-POTABLE WATER CONSTRUCTION               $158,000.00   $158,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006
                                        1917 W27P4K-05-C-2045-NA-1   IRAQI CONTRACTOR - 4542        PROVIDE DETAILS, EXPECTATIONS AND SOW    C-POTABLE WATER CONSTRUCTION               $493,715.00   $493,715.00   $0.00         CEFMS CONSTRUCTION
                                                                                                    FOR MALTA WATER PROJECT                                                                                                       10/6/2006
                                        1918 W27P4K-05-C-2046-NA-1   IRAQI CONTRACTOR - 4625        PROVIDE DETAILS, EXPECTATIONS AND SOW    C-POTABLE WATER CONSTRUCTION               $139,512.00   $139,512.00   $0.00         CEFMS CONSTRUCTION
                                                                                                    FOR MANSORYA WATER PROJECT                                                                                                    10/6/2006
                                        1919 W27P4K-05-C-2047-NA-1   IRAQI CONTRACTOR - 4432        PROVIDE DETAILS EXPECTATIONS AND SOW C-POTABLE WATER CONSTRUCTION                   $129,500.00   $129,500.00   $0.00         CEFMS CONSTRUCTION
                                                                                                    FOR DAHUK RETURN VALVES AND SUMMAYL                                                                                           10/6/2006
                                                                                                    PUMPS WATER PROJECTS
                                        1920 W27P4K-05-C-5005-NA-1   TABOUK COMMERCIAL AGENCIES     RENOVATION OF AL DHUBAR AND NEW          C-TELECOM AND POSTAL CONSTRUCTION          $80,500.00    $80,500.00    $0.00         CEFMS CONSTRUCTION
                                                                                                    BAGHDAD POST OFFICES                                                                                                          10/6/2006
                                        1921 W27P4K-05-C-5007-NA-1   IRAQI CONTRACTOR - 4089        THAWRA POST OFFICE REHABILITATION        C-TELECOM AND POSTAL CONSTRUCTION          $129,999.00   $129,999.00   $0.00         CEFMS CONSTRUCTION
                                                                                                    PROJECT                                                                                                                       10/6/2006
                                        1922 W27P4K-05-C-5022-NA-1   TABOUK COMMERCIAL AGENCIES     RENOVATION OF DORA AND JIHAD POST        C-TELECOM AND POSTAL CONSTRUCTION          $16,246.00    $16,246.00    $0.00         CEFMS CONSTRUCTION
                                                                                                    OFFICES                                                                                                                       10/6/2006
                                                                                                                                                                                                                                                                        Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 293 of 529




                                        1923 W27P4K-05-C-5025-NA-1   IRAQI CONTRACTOR - 4265        AL SHAWAF WATER TREATMENT STATION        NC-WATER CONSERVATION NON-CONSTRUCTION     $50,500.00    $50,500.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    REPAIRS                                                                                                                       10/6/2006
                                        1924 W27P4K-05-C-5026-NA-1   GOLDEN TRIANGLE CONSTRUCTION   JISR-DIYALA WATER DEPARTMENT FACILITY    NC-WATER CONSERVATION NON-CONSTRUCTION     $96,550.00    $96,550.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                     CO LT                          RENOVATION                                                                                                                    10/6/2006
                                        1925 W27P4K-05-C-5034-NA-1   IRAQI CONTRACTOR - 4236        ADAMIYAH PHASE III CONSTRUCTION          C-ICDC - FACILITIES CONSTRUCTION           $711,849.00   $711,849.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                  10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        1926 W27P4K-05-C-5042-NA-1   IRAQI CONTRACTOR - 4668        AL SMALAIT VILLAGE FRESHWATER PIPELINE   NC-WATER CONSERVATION NON-CONSTRUCTION     $129,500.00   $129,500.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    AND PUMP STATION CONSTRUCTION                                                                                                 10/6/2006




I D-57
                                                                                                                                                                                                                                                           Appendix D
                                                           #    Award Number            Contractor                      Description                               Work Item                                   Obligated         Expended          Undelivered   Source
                                                           1927 W27P4K-05-C-5061-NA-1   IRAQI CONTRACTOR - 4276         AL SOWEIB SEWER NETWORK CONSTRUCTION NC-POTABLE WATER NON-CONSTRUCTION                $913,000.00       $913,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        (PROJECT IIA)                                                                                                                           10/6/2006
                                                           1928 W27P4K-05-C-5062-NA-1   IRAQI CONTRACTOR - 4062         AL SOWEIB SEWER NETWORK CONSTRUCTION NC-POTABLE WATER NON-CONSTRUCTION                $913,000.00       $913,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        (PROJECT II)                                                                                                                            10/6/2006
                                                           1929 W27P4K-05-C-5063-NA-1   IRAQI CONTRACTOR - 4427         AL SOWEIB SEWER NETWORK CONSTRUCTION NC-POTABLE WATER NON-CONSTRUCTION                $850,750.00       $850,750.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        (PROJECT III)                                                                                                                           10/6/2006
                                                           1930 W27P4K-05-C-5072-NA-1   IRAQI CONTRACTOR - 4016         UPGRADE AND CONSTRUCT A FRESHWATER        NC-WATER CONSERVATION NON-CONSTRUCTION      $450,050.00       $450,050.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        DISTRIBUTION NETWORK FOR MAHALLA 957                                                                                                    10/6/2006
                                                           1931 W27P4K-05-C-5078-NA-1   IRAQI CONTRACTOR - 4107         AL BOETHA FRESHWATER PUM0P STATIONS       NC-POTABLE WATER NON-CONSTRUCTION           $87,000.00        $87,000.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                         Appendix D



                                                                                                                                                                                                                                                                10/6/2006
                                                           1932 W27P4K-05-C-5110-NA-1   IRAQI CONTRACTOR - 4174         REPAIR DESIGNATED PORTIONS OF THE BIAP    C-AIRPORT CONSTRUCTION                      $26,000.00        $26,000.00        $0.00         CEFMS CONSTRUCTION
                                                                                                                        11KV ELECTRICAL                                                                                                                         10/6/2006
                                                           1933 W27P4K-05-C-BW01-NA-1   IRAQI CONTRACTOR - 4040         REPAIR OF BOB AL TOP                      FACILITIES REPAIR IRAQ                      $52,095.00        $52,095.00        $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           1934 W27P4K-05-M-0021-NA-1   ENGINEERING ISHBIVA             CONSTUCTION OF AMMO SUPPLY POINT AT       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $252,650.00       $252,650.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                        UMM QASR NAVAL TRAINING BASE                                                                                                            10/6/2006
                                                           1935 W27P4K-05-M-0068-NA-1   IRAQI CONTRACTOR - 4445         CONSTRUCTION OF FORCE PROTECTION          C-ICDC - FACILITIES CONSTRUCTION            $2,348.00         $2,348.00         $0.00         CEFMS CONSTRUCTION
                                                                                                                        BARRIER WALL                                                                                                                            10/6/2006
                                                           1936 W27P4K-05-M-2042-NA-1   IRAQI CONTRACTOR - 4052         TERM FOR CONVENIENCE FOR IIF FOOD         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $50,000.00        $50,000.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        CONTRACT                                  NON-CONSTRUCTION                                                                              10/6/2006
                                                           1937 W27P4K-05-M-2071-NA-1   IRAQI CONTRACTOR - 4505         QASREEN WATER PROJECT                     C-POTABLE WATER CONSTRUCTION                $28,634.00        $28,634.00        $0.00         CEFMS CONSTRUCTION




D-58 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           1938 W27P4K-05-M-2093-NA-1   IRAQI CONTRACTOR - 4594         MPSA PHASE II                             FACILITIES REPAIR IRAQ                      $513,705.00       $513,705.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           1939 W27P4K-05-M-2134-NA-1   IRAQI CONTRACTOR - 4594         MPSA PHASE III REPAIR AND RECONSTRUCT     FACILITIES REPAIR IRAQ                      $137,700.00       $137,700.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                        FACILITIES                                                                                                                              10/6/2006
                                                           1940 W27P4K-05-M-2145-NA-1   IRAQI CONTRACTOR - 4361         2005 TOYOTA HILUX 4 DOOR 4X4 PICK UP      NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $615,000.00       $615,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        TRUCKS 30 EA                                                                                                                            10/6/2006
                                                           1941 W27P4K-05-M-2176-NA-1   IRAQI CONTRACTOR - 4327         INSTALLATION OF WATER WELL AND WATER      FACILITIES REPAIR IRAQ                      $151,150.00       $151,150.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                        DISTRIBUTION SYSTEM                                                                                                                     10/6/2006
                                                           1942 W27P4K-05-M-2190-NA-1   IRAQI CONTRACTOR - 4438         FORT TAL-AFAR RENOVATION                  C-ICDC - FACILITIES CONSTRUCTION            $984,900.00       $984,900.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           1943 W27P4K-05-M-2192-NA-1   77 CONSTRUCTION                 CONCRETE T-WALL BARRIERS 6’               C-ICDC - FACILITIES CONSTRUCTION            $270,000.00       $270,000.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           1944 W27P4K-05-M-2192-NA-2   77 CONSTRUCTION                 CONCRETE NEW JERSEY BARRIERS 4’           C-ICDC - FACILITIES CONSTRUCTION            $197,780.00       $197,780.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           1945 W27P4K-05-M-2198-NA-1   77 CONSTRUCTION                 CONCRETE GUARD TOWERS                     C-ICDC - FACILITIES CONSTRUCTION            $37,800.00        $37,800.00        $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           1946 W27P4K-05-M-2199-NA-1   77 CONSTRUCTION                 CONCRETE 12’ T-WALL BARRIERS 1700 EA      C-ICDC - FACILITIES CONSTRUCTION            $993,600.00       $993,600.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           1947 W27P4K-05-M-2200-NA-1   IRAQI CONTRACTOR - 4349         2005 TOYOTA HILUX 4X4 PICKUP TRUCKS       NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $798,000.00       $798,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        38 EA                                                                                                                                   10/6/2006
                                                           1948 W27P4K-05-M-2201-NA-1   IRAQI CONTRACTOR - 4349         2005 TOYOTA HILUX 4X4 PICKUP TRUCKS       NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $987,000.00       $987,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        47 EA                                                                                                                                   10/6/2006
                                                           1949 W27P4K-05-M-2219-NA-1   IRAQI CONTRACTOR - 4189         MPSA PHASE IV PERIMETER SECURITY         FACILITIES REPAIR IRAQ                       $140,900.00       $140,900.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                        LIGHTING, CURB PAINTING, J BLDG COMPLEX,                                                                                                10/6/2006
                                                                                                                        SECURITY AND I BLDG COMPLEX
                                                           1950 W27P4K-05-M-2221-NA-1   IRAQI CONTRACTOR - 4604         SINJAR RENOVATION PROJECT                 C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $990,331.00       $990,331.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           1951 W27P4K-05-M-2256-NA-1   IRAQI CONTRACTOR - 4313         FUTURE DESIGN FOR POLICE ACADEMY          FACILITIES REPAIR IRAQ                      $23,000.00        $23,000.00        $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           1952 W27P4K-05-M-2262-NA-1   IRAQI CONTRACTOR - 4189         MPSA PHASE V - MOD TO EXISTING            FACILITIES REPAIR IRAQ                      $246,704.00       $246,704.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                        STRUCTURE, REPAIR OF MORTAR DAMAGE,                                                                                                     10/6/2006
                                                                                                                        INCR FORCE PROT, PAINTINT T-WALLS,
                                                                                                                        COMPLETION OF MPSA PROJECT
                                                           1953 W27P4K-05-M-2280-NA-1   IRAQI CONTRACTOR - 4594         PROVIDE/INSTALL/TEST COOLING/HEATING      FACILITIES REPAIR IRAQ                      $18,000.00        $18,000.00        $0.00         CEFMS CONSTRUCTION
                                                                                                                        UNITS, ARMORED PVC CABLE, CIRCUIT                                                                                                       10/6/2006
                                                                                                                        BREAKERS
                                                           1954 W52H09-05-C-0058-NA-1   STURM, RUGER & COMPANY, INC.    9MM RUGER PISTOLS 5000 @ $1,271,7000      NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,271,700.00     $1,271,700.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                  10/6/2006
                                                           1955 W52H09-05-C-0059-NA-    IRAQI CONTRACTOR - 4711         9MM PISTOLS 5000 EA                       NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,756,550.00     $1,756,550.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                            CONSTRUCTION                                                                                  10/6/2006
                                                           1956 W52P1J-05-D-0004-3-2    AECOM GOVERNMENT SERVICES INC   SUPPORT OF IRAQI ARMED FORCES AT KMTB, NC-NEW IRAQI ARMY OPERATIONS AND TRAINING      $11,500,000.00    $11,499,997.93    $2.07         CEFMS NON-CONSTRUCTION
                                                                                                                        TADJI, AN NUMANYIAH & AL-KASIK         NON-CONSTRUCTION                                                                                 10/6/2006
                                                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 294 of 529




                                                           1957 W56HZV-04-D-0181-1-     ANHAM JOINT VENTURE             BATALLION SETS                            NC-NEW IRAQI ARMY EQUIPMENT NON-            $121,804,574.40   $121,804,574.40   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                            CONSTRUCTION                                                                                  10/6/2006
                                                           1958 W56HZV-04-D-0181-2-     ANHAM JOINT VENTURE             24000 C5 - SHORT AND LONG RANGE RADIO     NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $1,268,798.44     $1,268,798.44     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                          10/6/2006
                                                           1959 W56HZV-04-D-0181-3-1    ANHAM JOINT VENTURE             BATTALION SETS & VEHICLES                 NC-NEW IRAQI ARMY EQUIPMENT NON-            $123,896,435.80   $123,504,614.40   $391,821.40   CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                  10/6/2006
                                        #    Award Number             Contractor                  Description                              Work Item                                Obligated        Expended         Undelivered   Source
                                        1960 W56HZV-04-D-0181-4-1     ANHAM JOINT VENTURE         BATTALION SETS DELIVERY 0004: INCLUDES   NC-NEW IRAQI ARMY EQUIPMENT NON-         $10,339,145.06   $10,335,945.06   $3,200.00     CEFMS NON-CONSTRUCTION
                                                                                                  MOD 1 DATED 1 OCT 2004                   CONSTRUCTION                                                                             10/6/2006
                                        1961 W56HZV-04-D-0181-9999-   ANHAM JOINT VENTURE         CONTINGENCY LIABILITY FOR CLAIM AGAINST NC-NEW IRAQI ARMY EQUIPMENT NON-          $513,065.83      $0.00            $513,065.83   CEFMS NON-CONSTRUCTION
                                             0001AA                                               DO 3 VEHICLE DELIVERIES                 CONSTRUCTION                                                                              10/6/2006
                                        1962 W56HZV-04-D-0221-1-      CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING DEVELOPMENT       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $312,037.84      $293,318.56      $18,719.28    CEFMS NON-CONSTRUCTION
                                             0001AA                                               AND TRANSLATION (OIL)                                                                                                             10/6/2006
                                        1963 W56HZV-04-D-0221-1-      CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING DEVELOPMENT       NC-DETENTION FACILITY NON-CONSTRUCTION   $35,057.20       $33,310.51       $1,746.69     CEFMS NON-CONSTRUCTION
                                             0001AC                                               AND TRANSLATION (JUSTICE)                                                                                                         10/6/2006
                                        1964 W56HZV-04-D-0221-2-      CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING AND               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $488,124.97      $488,124.97      $0.00         CEFMS NON-CONSTRUCTION
                                             1001AA                                               DEVELOPMENT                                                                                                                       10/6/2006
                                        1965 W56HZV-04-D-0221-2-      CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING AND               NC-DETENTION FACILITY NON-CONSTRUCTION   $28,713.23       $21,863.91       $6,849.32     CEFMS NON-CONSTRUCTION
                                             1001AB                                               DEVELOPMENT                                                                                                                       10/6/2006
                                        1966 W56HZV-04-D-0221-2-      CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING AND               NC-TELECOM AND POSTAL NON-CONSTRUCTION   $14,356.62       $11,646.80       $2,709.82     CEFMS NON-CONSTRUCTION
                                             1001AC                                               DEVELOPMENT                                                                                                                       10/6/2006
                                        1967 W56HZV-04-D-0221-2-      CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING AND               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $175,051.46      $76,539.67       $98,511.79    CEFMS NON-CONSTRUCTION
                                             1002AA                                               DEVELOPMENT                                                                                                                       10/6/2006
                                        1968 W56HZV-04-D-0221-2-      CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING AND               NC-DETENTION FACILITY NON-CONSTRUCTION   $1,900.49        $360.02          $1,540.47     CEFMS NON-CONSTRUCTION
                                             1002AB                                               DEVELOPMENT                                                                                                                       10/6/2006
                                        1969 W56HZV-04-D-0221-2-      CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING AND               NC-TELECOM AND POSTAL NON-CONSTRUCTION   $1,824.72        $1,772.26        $52.46        CEFMS NON-CONSTRUCTION
                                             1002AC                                               DEVELOPMENT                                                                                                                       10/6/2006
                                        1970 W56HZV-04-D-0221-2-      CONLEY & ASSOCIATES, INC.   HANDS ON TRAINING                        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $27,805.43       $0.00            $27,805.43    CEFMS NON-CONSTRUCTION
                                             1006AA                                                                                                                                                                                 10/6/2006
                                        1971 W56HZV-04-D-0221-2-      CONLEY & ASSOCIATES, INC.   INSTRUCTOR AND STUDENT GUIDE COSTS       NC-DETENTION FACILITY NON-CONSTRUCTION   $7,425.05        $0.00            $7,425.05     CEFMS NON-CONSTRUCTION
                                             1006AB                                                                                                                                                                                 10/6/2006
                                        1972 W56HZV-04-D-0221-2-      CONLEY & ASSOCIATES, INC.   TRANSPORTATION MINISTRY MANUALS          NC-TELECOM AND POSTAL NON-CONSTRUCTION   $60.65           $0.00            $60.65        CEFMS NON-CONSTRUCTION
                                             1006AC                                                                                                                                                                                 10/6/2006
                                        1973 W56HZV-04-D-0221-3-      CONLEY & ASSOCIATES, INC.   FOR CLIN 1001AF & 1002AF NEW EQUIPMENT NC-FIRE SERVICES NON-CONSTRUCTION          $14,129.71       $0.00            $14,129.71    CEFMS NON-CONSTRUCTION
                                             0001AF                                               TRAINING DEVELOPMENT                                                                                                              10/6/2006
                                        1974 W56HZV-04-D-0221-3-      CONLEY & ASSOCIATES, INC.   FOR CLIN 1001AD NEW EQUIPMENT TRAINING NC-POTABLE WATER NON-CONSTRUCTION          $10,130.68       $8,549.99        $1,580.69     CEFMS NON-CONSTRUCTION
                                             0001AG                                               DEVELOPMENT                                                                                                                       10/6/2006
                                        1975 W56HZV-04-D-0221-3-1     CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING DEVELOPMENT       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $254,732.25      $218,806.27      $35,925.98    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        1976 W56HZV-04-D-0221-3-2     CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING DEVELOPMENT       NC-DETENTION FACILITY NON-CONSTRUCTION   $20,093.63       $19,240.82       $852.81       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        1977 W56HZV-04-D-0221-3-3     CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING DEVELOPMENT       NC-SEWAGE NON-CONSTRUCTION               $16,071.11       $269.59          $15,801.52    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        1978 W56HZV-04-D-0221-3-4     CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING DEVELOPMENT       NC-EQUIPMENT PROCUREMENT AND             $50,882.28       $43,961.29       $6,920.99     CEFMS NON-CONSTRUCTION
                                                                                                                                           MODERNIZATION NON-CONSTRUCTION                                                           10/6/2006
                                        1979 W56HZV-04-D-0221-3-5     CONLEY & ASSOCIATES, INC.   NEW EQUIPMENT TRAINING DEVELOPMENT       NC-POTABLE WATER NON-CONSTRUCTION        $20,546.61       $3,143.01        $17,403.60    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        1980 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $269,776.99      $203,189.25      $66,587.74    CEFMS NON-CONSTRUCTION
                                             1004AA                                                                                                                                                                                 10/6/2006
                                        1981 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-EQUIPMENT PROCUREMENT AND             $8,302.80        $0.00            $8,302.80     CEFMS NON-CONSTRUCTION
                                             1004AB                                                                                        MODERNIZATION NON-CONSTRUCTION                                                           10/6/2006
                                        1982 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-AIRPORT NON-CONSTRUCTION              $12,705.67       $10,099.30       $2,606.37     CEFMS NON-CONSTRUCTION
                                             1004AC                                                                                                                                                                                 10/6/2006
                                        1983 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-SEWAGE NON-CONSTRUCTION               $1,367.82        $1,319.95        $47.87        CEFMS NON-CONSTRUCTION
                                             1004AD                                                                                                                                                                                 10/6/2006
                                        1984 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-SEWAGE NON-CONSTRUCTION               $6,232.47        $1,319.95        $4,912.52     CEFMS NON-CONSTRUCTION
                                             1004AE                                                                                                                                                                                 10/6/2006
                                        1985 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-POTABLE WATER NON-CONSTRUCTION        $1,367.82        $1,319.95        $47.87        CEFMS NON-CONSTRUCTION
                                             1004AF                                                                                                                                                                                 10/6/2006
                                        1986 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-POTABLE WATER NON-CONSTRUCTION        $1,367.82        $0.00            $1,367.82     CEFMS NON-CONSTRUCTION
                                             1004AG                                                                                                                                                                                 10/6/2006
                                        1987 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-SEWAGE NON-CONSTRUCTION               $1,367.83        $1,018.51        $349.32       CEFMS NON-CONSTRUCTION
                                             1004AH                                                                                                                                                                                 10/6/2006
                                        1988 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-FIRE SERVICES NON-CONSTRUCTION        $5,116.35        $5,024.93        $91.42        CEFMS NON-CONSTRUCTION
                                             1004AJ                                                                                                                                                                                 10/6/2006
                                        1989 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-FIRE SERVICES NON-CONSTRUCTION        $2,558.18        $0.00            $2,558.18     CEFMS NON-CONSTRUCTION
                                             1004AK                                                                                                                                                                                 10/6/2006
                                        1990 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-DETENTION FACILITY NON-CONSTRUCTION   $32,627.03       $14,513.74       $18,113.29    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 295 of 529




                                             1004AL                                                                                                                                                                                 10/6/2006
                                        1991 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-DETENTION FACILITY NON-CONSTRUCTION   $2,558.18        $2,532.24        $25.94        CEFMS NON-CONSTRUCTION
                                             1004AM                                                                                                                                                                                 10/6/2006
                                        1992 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-DETENTION FACILITY NON-CONSTRUCTION   $2,558.18        $611.10          $1,947.08     CEFMS NON-CONSTRUCTION
                                             1004AN                                                                                                                                                                                 10/6/2006
                                        1993 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $212,487.20      $125,768.24      $86,718.96    CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                             1005AA                                                                                                                                                                                 10/6/2006
                                        1994 W56HZV-04-D-0221-4-      CONLEY & ASSOCIATES, INC.   IN-COUNTRY TRAINING MANAGER              NC-EQUIPMENT PROCUREMENT AND             $6,559.37        $4,528.08        $2,031.29     CEFMS NON-CONSTRUCTION
                                             1005AB                                                                                        MODERNIZATION NON-CONSTRUCTION                                                           10/6/2006




I D-59
                                                                                                                                                                                                                                                             Appendix D
                                                           #    Award Number           Contractor                    Description                                Work Item                                Obligated       Expended        Undelivered   Source
                                                           1995 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-AIRPORT NON-CONSTRUCTION              $11,987.74      $0.00           $11,987.74    CEFMS NON-CONSTRUCTION
                                                                1005AC                                                                                                                                                                                 10/6/2006
                                                           1996 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-SEWAGE NON-CONSTRUCTION               $1,686.41       $0.00           $1,686.41     CEFMS NON-CONSTRUCTION
                                                                1005AD                                                                                                                                                                                 10/6/2006
                                                           1997 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-SEWAGE NON-CONSTRUCTION               $329.48         $0.00           $329.48       CEFMS NON-CONSTRUCTION
                                                                1005AE                                                                                                                                                                                 10/6/2006
                                                           1998 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-POTABLE WATER NON-CONSTRUCTION        $1,686.41       $0.00           $1,686.41     CEFMS NON-CONSTRUCTION
                                                                1005AF                                                                                                                                                                                 10/6/2006
                                                           1999 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-POTABLE WATER NON-CONSTRUCTION        $1,686.42       $0.00           $1,686.42     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                Appendix D



                                                                1005AG                                                                                                                                                                                 10/6/2006
                                                           2000 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-SEWAGE NON-CONSTRUCTION               $1,686.43       $0.00           $1,686.43     CEFMS NON-CONSTRUCTION
                                                                1005AH                                                                                                                                                                                 10/6/2006
                                                           2001 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-FIRE SERVICES NON-CONSTRUCTION        $6,308.04       $0.00           $6,308.04     CEFMS NON-CONSTRUCTION
                                                                1005AJ                                                                                                                                                                                 10/6/2006
                                                           2002 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-FIRE SERVICES NON-CONSTRUCTION        $3,154.02       $0.00           $3,154.02     CEFMS NON-CONSTRUCTION
                                                                1005AK                                                                                                                                                                                 10/6/2006
                                                           2003 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-DETENTION FACILITY NON-CONSTRUCTION   $21,839.86      $0.00           $21,839.86    CEFMS NON-CONSTRUCTION
                                                                1005AL                                                                                                                                                                                 10/6/2006
                                                           2004 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-DETENTION FACILITY NON-CONSTRUCTION   $3,154.02       $0.00           $3,154.02     CEFMS NON-CONSTRUCTION
                                                                1005AM                                                                                                                                                                                 10/6/2006
                                                           2005 W56HZV-04-D-0221-4-    CONLEY & ASSOCIATES, INC.     IN-COUNTRY TRAINING MANAGER                NC-DETENTION FACILITY NON-CONSTRUCTION   $3,154.02       $0.00           $3,154.02     CEFMS NON-CONSTRUCTION




D-60 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                1005AN                                                                                                                                                                                 10/6/2006
                                                           2006 W56HZV-04-D-B002-1-    NAVISTAR                      BUS, ADULT 32 SEAT 4X2 W/MANUALS           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $5,352,627.00   $5,352,627.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2007 W56HZV-04-D-B002-1-    NAVISTAR                      32 SEAT ADULT BUSES (4)                    NC-DETENTION FACILITY NON-CONSTRUCTION   $375,755.00     $375,755.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                                                                                                                                                                 10/6/2006
                                                           2008 W56HZV-04-D-B002-2-    NAVISTAR                      BUS, ADULT 32 SEAT 4X2 3 EA AND MANUALS NC-DETENTION FACILITY NON-CONSTRUCTION      $281,961.00     $281,961.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2009 W56HZV-04-D-B009-1-1   IRAQI CONTRACTOR - 4624       (12) 1 TON, 2 SEAT, CHEVY VAN AND          NC-TELECOM AND POSTAL NON-CONSTRUCTION   $482,273.00     $482,273.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                     MANUALS                                                                                                                           10/6/2006
                                                           2010 W56HZV-04-D-B009-2-1   IRAQI CONTRACTOR - 4624       PANEL VANS, 1 TON, 2 SEATS 26 EA           NC-TELECOM AND POSTAL NON-CONSTRUCTION   $1,112,091.50   $1,112,091.50   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2011 W56HZV-04-D-B010-1-    JAMES WORLDWIDE SALES, INC.   (85) PASSENGER BUS, 45 SEATER, 4X2         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $8,313,486.00   $8,313,486.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2012 W56HZV-04-D-B010-1-    JAMES WORLDWIDE SALES, INC.   (2) PASSENGER BUS, 45 SEATER, 4X2          NC-DETENTION FACILITY NON-CONSTRUCTION   $196,994.00     $196,994.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0002AB                                                                                                                                                                                 10/6/2006
                                                           2013 W56HZV-04-D-B010-2-1   JAMES WORLDWIDE SALES, INC.   BUSES, ADULT 45 SEATS (100 EA) INCLUDING   NC-NEW IRAQI ARMY EQUIPMENT NON-         $9,772,753.94   $9,772,753.94   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                     10 SETS ARABIC OPERATOR/MAINTENANCE        CONSTRUCTION                                                                           10/6/2006
                                                                                                                     MANUALS
                                                           2014 W56HZV-04-D-B011-1-    OSHKOSH TRUCK CORP.           (6) AMBULANCE VEHICLE FITTED WITH          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $472,103.88     $472,103.88     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                               ESSENTIAL EQUIPMENT                                                                                                               10/6/2006
                                                           2015 W56HZV-04-D-B011-2-1   OSHKOSH TRUCK CORP.           VEHICLES AND HEAVY EQUIPMENT               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $241,855.68     $0.00           $241,855.68   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2016 W56HZV-04-D-B012-1-    TEREX CORPORATION             (1) 10T 4X2 HYDRAULIC CRANE TRUCK          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $155,877.00     $155,877.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2017 W56HZV-04-D-B013-1-    GROVE US LLC                  (7) CRANE HYDROLIC TRUCK AND MANUALS       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,586,298.00   $1,586,298.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2018 W56HZV-04-D-B013-2-    GROVE US LLC                  13-CRANE HYDRAULIC TRUCK                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $6,049,654.00   $6,049,654.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2019 W56HZV-04-D-B014-1-1   ALTEC INDUSTRIES INC.         (8) CRANE HYDRAULIC CRANE                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $2,191,697.20   $2,191,697.20   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2020 W56HZV-04-D-B014-2-1   ALTEC INDUSTRIES INC.         CRANES, HYDRAULIC TRUCKS 32 EACH           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $8,207,680.00   $8,207,680.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2021 W56HZV-04-D-B015-1-1   TEREX CORPORATION             30T CRANE ROUGH TERRAIN                    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $310,418.00     $310,418.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2022 W56HZV-04-D-B015-2-    TEREX CORPORATION             (3) 30T CRANE ROUGH TERRAIN                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $929,754.00     $929,754.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2023 W56HZV-04-D-B015-3-    TEREX CORPORATION             THREE 30T TEREX CRANES                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $938,109.00     $0.00           $938,109.00   CEFMS NON-CONSTRUCTION
                                                                0152AA                                                                                                                                                                                 10/6/2006
                                                           2024 W56HZV-04-D-B015-3-    TEREX CORPORATION             VEHICLES AND HEAVY EQUIPMENT               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $312,703.00     $0.00           $312,703.00   CEFMS NON-CONSTRUCTION
                                                                0152AB                                                                                                                                                                                 10/6/2006
                                                           2025 W56HZV-04-D-B016-1-    GROVE US LLC                  CRANE, HYDRAULIC 50 TON 8X4 AND            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $2,230,625.00   $2,230,625.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                               MANUALS                                                                                                                           10/6/2006
                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 296 of 529




                                                           2026 W56HZV-04-D-B016-2-1   GROVE US LLC                  CRANE, TRUCK, HYDRAULIC                    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $7,926,520.00   $7,926,520.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2027 W56HZV-04-D-B016-3-    GROVE US LLC                  16 CRANE,TRK,HYDRAULIC,50T                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,981,630.00   $1,981,630.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0161AA                                                                                                                                                                                 10/6/2006
                                                           2028 W56HZV-04-D-B017-1-    GROVE US LLC                  HYDRAULIC CRANE 80 TON                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $632,756.00     $632,756.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                        #    Award Number           Contractor                          Description                               Work Item                                Obligated       Expended        Undelivered   Source
                                        2029 W56HZV-04-D-B017-2-    GROVE US LLC                        17 CRANE HYDRAULIC TRUCK                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $3,210,888.00   $3,210,888.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2030 W56HZV-04-D-B018-1-    GROVE US LLC                        HYDRAULIC CRANE 120 TON AND MANUALS       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $862,935.00     $862,935.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2031 W56HZV-04-D-B018-2-    GROVE US LLC                        18 CRANE TRUCK, HYDRAULIC                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $787,435.00     $787,435.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0181AB                                                                                                                                                                                      10/6/2006
                                        2032 W56HZV-04-D-B019-1-1   TEREX CORPORATION                   HYDRAULIC CRANE & MANUALS                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,085,100.00   $1,085,100.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        2033 W56HZV-04-D-B020-1-    NAVISTAR                            (14) 16 CU MTR DUMP TRUCK                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,422,645.00   $1,422,645.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2034 W56HZV-04-D-B020-2-    NAVISTAR                            20 TRUCK DUMP 16 CUBIC METERS             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $5,775,696.00   $5,775,696.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2035 W56HZV-04-D-B022-1-    TEREX CORPORATION                   BOOM TRUCK, HYDRAULIC, 7 TONS (5)         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $677,090.00     $677,090.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2036 W56HZV-04-D-B022-2-    TEREX CORPORATION                   BOOM TRUCKS, HYDRAULIC, 7 TON (21)        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $2,818,578.00   $2,818,578.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2037 W56HZV-04-D-B023-1-    NAVISTAR                            CARGO TRUCKS AND MANUALS                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $634,496.00     $634,496.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2038 W56HZV-04-D-B023-2-    NAVISTAR                            23 TRUCK CARGO 16T 6X4                    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $2,275,848.00   $2,275,848.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2039 W56HZV-04-D-B024-1-    NAVISTAR                            CARGO TRUCK DROPSIDE 4.545KG FITTED W/ NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $354,726.00     $354,726.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     ESSENTIAL EQUIP & MANUALS                                                                                                        10/6/2006
                                        2040 W56HZV-04-D-B024-2-    NAVISTAR                            (20) CARGO TRUCK DROPSIDE                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,409,640.00   $1,409,640.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2041 W56HZV-04-D-B027-1-    CATERPILLAR INC                     40 TON TRUCK SIDE BOOM PIPE LAYER        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,291,111.00   $1,291,111.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     VEHICLE FITTED WITH ESSSENTIAL EQUIPMENT                                                                                         10/6/2006
                                        2042 W56HZV-04-D-B028-1-    CATERPILLAR INC                     63 TON TRUCK SIDE BOON PIPE LAYER         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $612,025.00     $612,025.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2043 W56HZV-04-D-B028-2-1   CATERPILLAR INC                     HEAVY EQUIPMENT                           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $3,305,214.00   $3,305,214.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        2044 W56HZV-04-D-B030-1-    IRAQI CONTRACTOR - 4658             (5) GARBAGE TRUCK PRESS PACK TIP AND      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $596,750.00     $596,750.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     MANUALS                                                                                                                          10/6/2006
                                        2045 W56HZV-04-D-B030-3-1   IRAQI CONTRACTOR - 4658             VEHICLES AND HEAVY EQUIPMENT GARBAGE NC-OIL INFRASTRUCTURE NON-CONSTRUCTION        $124,650.00     $0.00           $124,650.00   CEFMS NON-CONSTRUCTION
                                                                                                        TRUCK                                                                                                                            10/6/2006
                                        2046 W56HZV-04-D-B032-1-    CERTIFIED STAINLESS SERVICE, INC.   (2) VACUMM HAUL TRUCK & MANUALS           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $348,338.00     $171,919.00     $176,419.00   CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2047 W56HZV-04-D-B032-2-1   CERTIFIED STAINLESS SERVICE, INC.   32 VACUUM HAUL TRUCK                      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,203,433.00   $1,203,433.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        2048 W56HZV-04-D-B032-3-1   CERTIFIED STAINLESS SERVICE, INC.   VEHICLES AND HEAVY EQUIPMENT              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $361,030.00     $0.00           $361,030.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        2049 W56HZV-04-D-B032-5-1   CERTIFIED STAINLESS SERVICE, INC.   *URI#41060* FOUR VACUUM TRUCKS            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $722,060.00     $0.00           $722,060.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        2050 W56HZV-04-D-B033-1-    WINDMILL INTERNATI0NAL, LTD         (3) TRACTOR FITTED WITH ESSENTIAL EQUIPT NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $150,027.00     $150,027.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     AND MANUALS                                                                                                                      10/6/2006
                                        2051 W56HZV-04-D-B033-2-    WINDMILL INTERNATI0NAL, LTD         (14) TRACTOR                              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $698,026.00     $698,026.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2052 W56HZV-04-D-B035-1-    TEREX CORPORATION                   (3) LOWBEDTRL50T 35TRK 6X4W               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,187,479.98   $1,187,479.98   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2053 W56HZV-04-D-B035-2-2   TEREX CORPORATION                   35 TRUCK 6X4 W/LOWBED TRAILER 50T         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $4,732,000.00   $4,732,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        2054 W56HZV-04-D-B036-1-    TEREX CORPORATION                   TRUCK LOW BED (4)                         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,045,728.00   $1,045,728.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2055 W56HZV-04-D-B039-1-1   NAVISTAR                            2 39 RECOVERY TRK 6X4 30 TON + 5 MANUALSNC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $480,529.00     $480,529.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        2056 W56HZV-04-D-B039-1-2   NAVISTAR                            10 39 RECOVERY TRUCK, 30 TON, 6X4         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $2,388,170.00   $2,388,170.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        2057 W56HZV-04-D-B040-1-    NAVISTAR                            RECOVERY TRUCKS 6X4 8 TON (2) W/          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $189,438.00     $189,438.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     MANUALS                                                                                                                          10/6/2006
                                        2058 W56HZV-04-D-B040-2-    NAVISTAR                            RECOVERY TRUCKS, 8 TON (8)                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $748,488.00     $748,488.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2059 W56HZV-04-D-B041-1-1   IRAQI CONTRACTOR - 4658             (6) FIRE TRUCK WITH 160K LITER WATER      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,413,138.00   $1,413,138.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 297 of 529




                                                                                                        CAPACITY AND MANUALS                                                                                                             10/6/2006
                                        2060 W56HZV-04-D-B041-2-    IRAQI CONTRACTOR - 4658             FIRE TRUCK WATER 16K L, 6X4 (3) 1 EA TO   NC-AIRPORT NON-CONSTRUCTION              $702,819.00     $702,819.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     BASRAH, MOSUL, BIAP AIRPORTS                                                                                                     10/6/2006
                                        2061 W56HZV-04-D-B042-1-    IRAQI CONTRACTOR - 4658             FIRE TRUCK AND MANUAL                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $188,300.00     $188,300.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        2062 W56HZV-04-D-B042-2-    IRAQI CONTRACTOR - 4658             FIRE TRUCKS                               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,307,600.00   $1,307,600.00   $0.00         CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                             0421AA                                                                                                                                                                                      10/6/2006
                                        2063 W56HZV-04-D-B043-1-    ROSENBAUER AMERICA, LLC             (1) FIRETRUCK DBL CAB 2/WATER & FOAM 6X4 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $421,190.15     $421,190.15     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     AND MANUALS                                                                                                                      10/6/2006




I D-61
                                                                                                                                                                                                                                                                  Appendix D
                                                           #    Award Number           Contractor                          Description                              Work Item                                Obligated       Expended        Undelivered   Source
                                                           2064 W56HZV-04-D-B044-1-    ROSENBAUER AMERICA, LLC             FIRETRUCK FOAM & WATER 8X4 AND           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,099,116.99   $1,099,116.99   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                     MANUALS                                                                                                                         10/6/2006
                                                           2065 W56HZV-04-D-B044-2-1   ROSENBAUER AMERICA, LLC             FIRE TRUCKS, 5                           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,112,885.00   $1,112,885.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           2066 W56HZV-04-D-B045-1-1   ROSENBAUER AMERICA, LLC             (2) FIRE TRUCK FROAM DRY WITH MANUALS    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $844,127.44     $844,127.44     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           2067 W56HZV-04-D-B046-1-    ROSENBAUER AMERICA, LLC             FIRE TRUCKS (2) 4X4 TYPE E AND MANUALS   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $732,878.00     $732,878.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2068 W56HZV-04-D-B046-2-1   ROSENBAUER AMERICA, LLC             3 FIRETRUCKS                             NC-AIRPORT NON-CONSTRUCTION              $2,224,434.00   $2,224,434.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                    Appendix D



                                                                                                                                                                                                                                                           10/6/2006
                                                           2069 W56HZV-04-D-B049-1-1   IRAQI CONTRACTOR - 4658             (2) 6X4 FIRE TRUCK TYPE H                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $417,046.00     $417,046.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           2070 W56HZV-04-D-B051-1-    ROSENBAUER AMERICA, LLC             FIRETRUCK                                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $230,990.00     $230,990.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2071 W56HZV-04-D-B051-2-    ROSENBAUER AMERICA, LLC             FIRETRUCK 4X4 TYPE BB 51 DELIVER ONE EACHNC-AIRPORT NON-CONSTRUCTION              $690,120.00     $690,120.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0511AA                                                     TO BASRAH, MOSUL, BAGHDAD                                                                                                       10/6/2006
                                                           2072 W56HZV-04-D-B056-1-    IRAQI CONTRACTOR - 4658             MOBILE COLD STORAGE TRUCK                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $309,750.00     $309,750.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2073 W56HZV-04-D-B056-2-    IRAQI CONTRACTOR - 4658             56 MOBILE COLD STORAGE TRUCK             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,130,250.00   $1,130,250.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0561AA                                                                                                                                                                                     10/6/2006
                                                           2074 W56HZV-04-D-B057-1-    CERTIFIED STAINLESS SERVICE, INC.   TRUCK W/LIQUID TRNSFER TANK 16 CM AND    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $225,571.00     $225,571.00     $0.00         CEFMS NON-CONSTRUCTION




D-62 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                0001AA                                                     MANUALS                                                                                                                         10/6/2006
                                                           2075 W56HZV-04-D-B058-1-    ALTEC INDUSTRIES INC.               LIFT TRUCK 4 X 4 58 HIGH AND MANUALS     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $163,644.10     $163,644.10     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2076 W56HZV-04-D-B059-1-    ALTEC INDUSTRIES INC.               AERIAL PLATFORM VEHECLE 4X2 RELAMPING NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $424,940.72     $424,940.72     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                     TRUCK                                                                                                                           10/6/2006
                                                           2077 W56HZV-04-D-B059-2-    ALTEC INDUSTRIES INC.               (13) AERIAL PLATFORM VEHICLE 4X2 -       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,757,160.72   $1,757,160.72   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                     RELAMPING TRUCK                                                                                                                 10/6/2006
                                                           2078 W56HZV-04-D-B059-3-1   ALTEC INDUSTRIES INC.               VEHICLES AND HEAVY EQUIPMENT             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $140,750.24     $0.00           $140,750.24   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           2079 W56HZV-04-D-B060-1-    INGERSOLL-RAND COMPANY              (2) AIR COMPRESSOR AND MANUALS           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $101,366.20     $101,366.20     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2080 W56HZV-04-D-B060-2-    INGERSOLL-RAND COMPANY              60 COMPRESSOR, AIR 600 CFM               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $325,922.32     $325,922.32     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2081 W56HZV-04-D-B061-1-    H. K. MULLINS ASSOCIATES, INC       WELDING MACHINE (11)                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $194,403.04     $194,403.04     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2082 W56HZV-04-D-B061-2-    H. K. MULLINS ASSOCIATES, INC       (43) WELDING MACHINE                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $699,739.00     $699,739.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2083 W56HZV-04-D-B062-1-    CERTIFIED STAINLESS SERVICE, INC.   TRUCK, HEAVY DUTY HYDROCHLORIC ACID      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $192,366.00     $192,366.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                     TANK & MANUALS                                                                                                                  10/6/2006
                                                           2084 W56HZV-04-D-B063-1-    CERTIFIED STAINLESS SERVICE, INC.   TRUCK, SULFURIC ACID 5KL TANKER &        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $227,420.00     $227,420.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                     MANUALS                                                                                                                         10/6/2006
                                                           2085 W56HZV-04-D-B066-1-1   ISOMETRICS, INC.,                   FUEL TANK TRUCK 12,000 LITER (4) AND     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $447,400.00     $447,400.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                           MANUALS                                                                                                                         10/6/2006
                                                           2086 W56HZV-04-D-B066-2-1   ISOMETRICS, INC.,                   66FUELTANKTRK 4X2 12000LTANK             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,471,400.00   $1,471,400.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           2087 W56HZV-04-D-B067-1-    CERTIFIED STAINLESS SERVICE, INC.   36K LITER FUEL TANK TRUCK & MANUALS      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,379,440.00   $1,378,152.40   $1,287.60     CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2088 W56HZV-04-D-B067-2-1   CERTIFIED STAINLESS SERVICE, INC.   67TRK 6X4 W/36000L CAPFUELTANK           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $171,180.00     $171,180.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           2089 W56HZV-04-D-B068-1-    ISOMETRICS, INC.,                   FUELTRUCK 4X2 4000 LITER TANK            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $498,000.00     $498,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2090 W56HZV-04-D-B069-1-    ISOMETRICS, INC.,                   FUEL TANKTRK                             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $496,000.00     $496,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0691AA                                                                                                                                                                                     10/6/2006
                                                           2091 W56HZV-04-D-B069-1-    ISOMETRICS, INC.,                   MANUALS                                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $27,000.00      $27,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                2001AA                                                                                                                                                                                     10/6/2006
                                                           2092 W56HZV-04-D-B069-2-    ISOMETRICS, INC.,                   FUEL TANK TRUCKS, 8000 LITER TANK (20    NC-FIRE SERVICES NON-CONSTRUCTION        $3,966,880.00   $3,966,880.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                     @$99,200 EACH), FUEL TANK TRUCKS, 8000                                                                                          10/6/2006
                                                                                                                           LITER TANK (18 @$104,160.00 EA) AND
                                                                                                                           MANUALS (4)
                                                           2093 W56HZV-04-D-B070-1-    CERTIFIED STAINLESS SERVICE, INC.   (6) SEMI TRAILER FUEL TANK & MANUALS     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $652,860.00     $652,860.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2094 W56HZV-04-D-B072-1-    ISOMETRICS, INC.,                   TRUCK, CESSPIT EMPTIER (3)               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $299,550.00     $299,550.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 298 of 529




                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2095 W56HZV-04-D-B072-1-    ISOMETRICS, INC.,                   TRUCK, CESSPIT EMPTIER (3) AND MANUALS   NC-SEWAGE NON-CONSTRUCTION               $286,050.00     $286,050.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                                                                                                                                                                     10/6/2006
                                                           2096 W56HZV-04-D-B072-2-    ISOMETRICS, INC.,                   TRUCK, CESSPIT EMPTIER (47 EA)           NC-SEWAGE NON-CONSTRUCTION               $4,375,700.00   $3,938,130.00   $437,570.00   CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           2097 W56HZV-04-D-B072-4-1   ISOMETRICS, INC.,                   VEHICLES AND HEAVY EQUIPMENT             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $97,755.00      $97,755.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                        #    Award Number           Contractor                          Description                                 Work Item                                Obligated        Expended         Undelivered   Source
                                        2098 W56HZV-04-D-B072-5-1   ISOMETRICS, INC.,                   VEHICLES AND HEAVY EQUIPMENT; MOD 01        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $195,510.00      $195,510.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        DTDT 3OCT06 INCORPORATE SOME CLAUSES                                                                                                 10/6/2006
                                                                                                        FAR 52.232.29,FINANCING OF PURCHASE OF
                                                                                                        COMMERCIAL ITEM & INTERIM PAYMENTS;
                                        2099 W56HZV-04-D-B074-1-    NAVISTAR                            WATER TANK TRUCK 10000 L POTABLE (24)       NC-POTABLE WATER NON-CONSTRUCTION        $2,898,705.00    $2,898,705.00    $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     WITH MANUALS (3)                                                                                                                     10/6/2006
                                        2100 W56HZV-04-D-B074-1-    NAVISTAR                            WATER TANK TRUCKS 10000L (11)               NC-POTABLE WATER NON-CONSTRUCTION        $1,327,777.00    $1,327,777.00    $0.00         CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                                                                                                                          10/6/2006
                                        2101 W56HZV-04-D-B074-2-1   NAVISTAR                            POTABLE WATER TAND TRUCKS (84 @             NC-POTABLE WATER NON-CONSTRUCTION        $10,139,388.00   $10,139,388.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        $120,707.00 EA)                                                                                                                      10/6/2006
                                        2102 W56HZV-04-D-B075-1-1   NAVISTAR                            WATER TANK TRUCK                            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,291,638.00    $1,291,638.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        2103 W56HZV-04-D-B075-1-2   NAVISTAR                            WATER TANK TRUCK                            NC-POTABLE WATER NON-CONSTRUCTION        $4,475,527.00    $4,475,527.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        2104 W56HZV-04-D-B075-1-3   NAVISTAR                            WATER TANK TRUCK                            NC-POTABLE WATER NON-CONSTRUCTION        $526,192.00      $526,192.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        2105 W56HZV-04-D-B075-2-1   NAVISTAR                            29 WATER TANK TRUCKS                        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $3,742,392.00    $3,742,392.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        2106 W56HZV-04-D-B075-3-1   NAVISTAR                            WATER TANK TRUCKS (132 @ $131,548.00 EA) NC-POTABLE WATER NON-CONSTRUCTION           $17,364,336.00   $17,364,336.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        2107 W56HZV-04-D-B076-1-    CERTIFIED STAINLESS SERVICE, INC.   WATER TANK TRUCK 6X4 36,000 LITER (1)       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $214,448.00      $214,448.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                          10/6/2006
                                        2108 W56HZV-04-D-B084-001A- NORTH SHORE INTERNATIONAL INC.      UTILITY VEHICLE, ALL TERRAIN                NC-DETENTION FACILITY NON-CONSTRUCTION   $18,170.00       $18,170.00       $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                          10/6/2006
                                        2109 W56HZV-04-D-B085-1-    IRAQI CONTRACTOR - 4497             UTILITY VEHICLES FRONT LOADER, SKIDSTEER NC-DETENTION FACILITY NON-CONSTRUCTION      $123,954.00      $123,954.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     WITH ESSENTIAL EQUIPT.                                                                                                               10/6/2006
                                        2110 W56HZV-04-D-B092-1-    IRAQI CONTRACTOR - 4554             (4) TRACTOR & MANUALS                       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $186,200.00      $186,200.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                          10/6/2006
                                        2111 W56HZV-04-D-B099-1-    TEREX CORPORATION                   TWO CEMENT MIXERS AND TWO MANUALS           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $383,920.00      $383,920.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                          10/6/2006
                                        2112 W56HZV-04-D-B099-2-1   TEREX CORPORATION                   CEMENT MIXER [$1,427,525 DEOB PER MOD       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $333,920.00      $333,920.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        01, PARTIALLY DISB, ONLY DEOB $1,093,615]                                                                                            10/6/2006
                                        2113 W56HZV-04-D-B099-2-2   TEREX CORPORATION                   MODIFICATION 1 CHANGED PR&C NUMBER TO NC-OIL INFRASTRUCTURE NON-CONSTRUCTION         $1,168,720.00    $1,168,720.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        W915WE41289391                                                                                                                       10/6/2006
                                        2114 W56HZV-04-D-B103-1-1   LIFELINE SHELTER SYSTEMS, INC.      MOBILE BLOOD COLLECTION VEHICLE &           NC-EQUIPMENT PROCUREMENT AND             $305,110.00      $305,110.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        MANUALS                                     MODERNIZATION NON-CONSTRUCTION                                                           10/6/2006
                                        2115 W56HZV-04-D-B103-2-    LIFELINE SHELTER SYSTEMS, INC.      MOBILE BLOOD COLLECTION 17 EA               NC-EQUIPMENT PROCUREMENT AND             $625,937.00      $625,937.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                                 MODERNIZATION NON-CONSTRUCTION                                                           10/6/2006
                                        2116 W56HZV-04-D-B103-2-    LIFELINE SHELTER SYSTEMS, INC.      MOBILE BLOOD COLLECTION 17 EA               NC-EQUIPMENT PROCUREMENT AND             $1,375,078.00    $1,375,078.00    $0.00         CEFMS NON-CONSTRUCTION
                                             0002AB                                                                                                 MODERNIZATION NON-CONSTRUCTION                                                           10/6/2006
                                        2117 W56HZV-04-D-B103-2-    LIFELINE SHELTER SYSTEMS, INC.      MOBILE BLOOD COLLECTION 17 EA               NC-EQUIPMENT PROCUREMENT AND             $2,845,855.00    $2,845,855.00    $0.00         CEFMS NON-CONSTRUCTION
                                             0003AB                                                                                                 MODERNIZATION NON-CONSTRUCTION                                                           10/6/2006
                                        2118 W56HZV-04-D-B104-1-1   ROSENBAUER AMERICA, LLC             FIRETRUCK MINI PUMPER AND MANUALS           NC-FIRE SERVICES NON-CONSTRUCTION        $3,770,588.00    $3,770,588.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        2119 W56HZV-04-D-B104-2-    ROSENBAUER AMERICA, LLC             FIRETRUCK MINI PUMPER (75)                  NC-FIRE SERVICES NON-CONSTRUCTION        $14,865,150.00   $14,865,150.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                          10/6/2006
                                        2120 W56HZV-04-D-B104-2-    ROSENBAUER AMERICA, LLC             FIRE TRUCK MINI PUMPER (1)                  NC-FIRE SERVICES NON-CONSTRUCTION        $198,202.00      $198,202.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                                                                                                                          10/6/2006
                                        2121 W56HZV-04-D-B105-1-1   LIFELINE SHELTER SYSTEMS, INC.      (5) BLOOD TRANSPORT TRUCK & MAUALS          NC-EQUIPMENT PROCUREMENT AND             $1,388,504.00    $1,388,504.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                    MODERNIZATION NON-CONSTRUCTION                                                           10/6/2006
                                        2122 W56HZV-04-D-B105-2-    LIFELINE SHELTER SYSTEMS, INC.      REFRIGERATED BLOOD BANK 1 EA                NC-EQUIPMENT PROCUREMENT AND             $228,834.00      $228,834.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                                 MODERNIZATION NON-CONSTRUCTION                                                           10/6/2006
                                        2123 W56HZV-04-D-B106-1-1   ROSENBAUER AMERICA, LLC             FIRE TRUCK MED RESCUE AND MANUALS           NC-FIRE SERVICES NON-CONSTRUCTION        $1,948,780.00    $1,948,780.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        2124 W56HZV-04-D-B106-2-    ROSENBAUER AMERICA, LLC             FIRETRUCK MED RESCUE VEHICLE (19)           NC-FIRE SERVICES NON-CONSTRUCTION        $3,357,870.00    $3,357,870.00    $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                          10/6/2006
                                        2125 W56HZV-04-D-B106-2-    ROSENBAUER AMERICA, LLC             FIRETRUCK MED RESCUE VEHICLES (27)          NC-FIRE SERVICES NON-CONSTRUCTION        $4,771,710.00    $4,771,710.00    $0.00         CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                                                                                                                          10/6/2006
                                        2126 W56HZV-04-D-B110-1-    IRAQI CONTRACTOR - 4658             TRUCK, CARGO, FLATBED 2.56 (1) AND          NC-DETENTION FACILITY NON-CONSTRUCTION   $88,250.00       $88,250.00       $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     MANUALS                                                                                                                              10/6/2006
                                        2127 W56HZV-04-D-B111-1-    IRAQI CONTRACTOR - 4624             DUMP TRUCK, 3 TON (1) AND MANUALS           NC-DETENTION FACILITY NON-CONSTRUCTION   $111,581.73      $111,581.73      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 299 of 529




                                             0001AA                                                                                                                                                                                          10/6/2006
                                        2128 W56HZV-04-D-B113-1-    IRAQI CONTRACTOR - 4658             TRUCK W/EXTEND.SEMI-TR 6X4 (2) AND          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $401,308.00      $401,308.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     MANUALS                                                                                                                              10/6/2006
                                        2129 W56HZV-04-D-B114-1-1   IRAQI CONTRACTOR - 4658             2 6X4 TRUCK WITH BOX TRAIL AND MANUALS NC-OIL INFRASTRUCTURE NON-CONSTRUCTION        $440,000.00      $440,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        2130 W56HZV-04-D-B123-1-1   IRAQI CONTRACTOR - 4658             (2) TRUCK MOBILE EQUIP VAC AND MANUALS NC-OIL INFRASTRUCTURE NON-CONSTRUCTION        $287,920.00      $287,920.00      $0.00         CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                                             10/6/2006
                                        2131 W56HZV-04-D-B125-1-    VOLVO                               GRADER 11.5 FT BLADE 135HP (5) AND          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $707,705.00      $707,705.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     MANUALS (5)                                                                                                                          10/6/2006




I D-63
                                                                                                                                                                                                                                                                      Appendix D
                                                           #    Award Number           Contractor                    Description                               Work Item                                 Obligated       Expended        Undelivered   Source
                                                           2132 W56HZV-04-D-B125-2-    VOLVO                         GRADER, 3.6M BLADE, 135 HP MIN (22)       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $2,270,911.00   $2,270,911.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2133 W56HZV-04-D-B126-1-    JAMES WORLDWIDE SALES, INC.   BUS, ADULT, 10-15 SEATS (18)              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,270,222.00   $1,270,222.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2134 W56HZV-04-D-B770-1-    CATERPILLAR INC               FORKLIFT (10) AND MANUALS                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,137,313.00   $1,137,313.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2135 W56HZV-04-D-B770-2-    CATERPILLAR INC               (39) INDUSTRIAL FORKLIFT DIESEL           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $3,915,405.00   $3,915,405.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2136 W56HZV-04-D-B780-1-    AMERICAN MATERIAL HANDLING    FORKLIFT, INDUST,2 TON DIESEL WITH        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $36,219.00      $36,219.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                Appendix D



                                                                0001AA                                               MANUALS                                                                                                                           10/6/2006
                                                           2137 W56HZV-04-D-B800-1-    AMERICAN MATERIAL HANDLING    (8) DAEWOO D32S INDUSTRIAL FORKLIFT AND NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $308,472.00     $308,472.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                               MANUALS                                                                                                                           10/6/2006
                                                           2138 W56HZV-04-D-B800-2-1   AMERICAN MATERIAL HANDLING    (31) 30T INDUSTRIAL FORKLIFT              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,158,129.00   $1,158,129.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2139 W56HZV-04-D-B830-1-1   INDEPENDENT SYSTEMS, INC.     (3) FORKLIFT & MANUALS                    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $313,630.00     $313,630.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2140 W56HZV-04-D-B830-2-1   INDEPENDENT SYSTEMS, INC.     (9) FORKLIFT (437,598 PREVIOUSLY DISBURSED NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $437,598.00     $437,598.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                     & COULDN’T BE MOVED TO MIPR%41289391)                                                                                             10/6/2006
                                                           2141 W56HZV-04-D-B830-2-2   INDEPENDENT SYSTEMS, INC.     9 FORKLIFTS (437,598 PREVIOUSLY DISBURSED NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $502,542.00     $502,542.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                     %41770290 & COULDN’T BE MOVED TO THIS                                                                                             10/6/2006
                                                                                                                     MIPR)




D-64 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                           2142 W56HZV-04-D-B860-1-    VOLVO                         BACKHOE 1.3 CU YD GP LOADBUCK AND         NC-DETENTION FACILITY NON-CONSTRUCTION    $97,566.00      $97,566.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                               MANUALS FOR BAGHDAD                                                                                                               10/6/2006
                                                           2143 W56HZV-04-D-B860-1-    VOLVO                         BACKHOE 1.3CU YD GP LOADER FOR BASRAH NC-OIL INFRASTRUCTURE NON-CONSTRUCTION        $63,133.00      $63,133.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AC                                               (1)                                                                                                                               10/6/2006
                                                           2144 W56HZV-04-D-B870-1-    TEREX CORPORATION             DUMPER, BUCKET, 1.5 CUBIC CAP FITTED WITH NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $71,854.00      $71,854.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                               ESSENTIAL EQUIP & MANUALS                                                                                                         10/6/2006
                                                           2145 W56HZV-04-D-B870-2-1   TEREX CORPORATION             (8) DUMPER BUCKET 1.5CU                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $284,216.00     $284,216.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2146 W56HZV-04-D-B880-1-    IRAQI CONTRACTOR - 4497       EXCAVATOR, HYDRAULIC CRAWLER 35T AND NC-OIL INFRASTRUCTURE NON-CONSTRUCTION         $1,144,000.00   $1,144,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                               MANUALS                                                                                                                           10/6/2006
                                                           2147 W56HZV-04-D-B880-2-1   IRAQI CONTRACTOR - 4497       (13) HYDRAULIC EXCAVATOR                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $4,914,000.00   $4,914,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2148 W56HZV-04-D-B890-1-1   VOLVO                         VOLVO EW180B MODEL EXCAVATOR &            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $472,350.00     $472,350.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                     MANUAL                                                                                                                            10/6/2006
                                                           2149 W56HZV-04-D-B890-2-1   VOLVO                         (11) HYDRAULIC EXCAVATOR                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,493,965.00   $1,493,965.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2150 W56HZV-04-D-B900-1-1   CATERPILLAR INC               CATERPILLAR GRADER, 3.6M BLADE & 135 HP NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $1,166,130.00   $1,166,130.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                     & MANUALS                                                                                                                         10/6/2006
                                                           2151 W56HZV-04-D-B910-1-    VOLVO                         (12) L120E VOLVO WHEEL LOADER &           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,834,077.00   $1,834,077.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                               MANUALS                                                                                                                           10/6/2006
                                                           2152 W56HZV-04-D-B910-2-1   VOLVO                         (48) VOLVO L120E MODEL WHEEL LOADER       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $7,124,544.00   $7,124,544.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2153 W56HZV-04-D-B930-1-    CATERPILLAR INC               (4) TRACKTOR TRUCK BULLDOZER FITTED       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,700,750.00   $1,700,750.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                               WITH ESSENTIAL EQUIPMENT                                                                                                          10/6/2006
                                                           2154 W56HZV-04-D-B930-2-    CATERPILLAR INC               CATERPILLAR D7R TRACTOR BULLDOZER         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $5,449,674.00   $5,445,474.00   $4,200.00     CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2155 W56HZV-04-D-B940-1-    IRAQI CONTRACTOR - 4497       KOMATSU D155AX-5B TRACTOR VEHICLE         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $917,290.00     $907,290.00     $10,000.00    CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2156 W56HZV-04-D-B940-2-    IRAQI CONTRACTOR - 4497       (6) KOMATSU D155AX-5B 38T TRACTOR         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $2,717,100.00   $2,717,100.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                               BULLDOZER & MANUALS                                                                                                               10/6/2006
                                                           2157 W56HZV-04-D-B950-1-    INGERSOLL-RAND COMPANY        (2) COMPACTOR VEHICLE MODEL SD100F AND NC-OIL INFRASTRUCTURE NON-CONSTRUCTION       $125,408.80     $125,408.80     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                               MANUALS                                                                                                                           10/6/2006
                                                           2158 W56HZV-04-D-B960-1-    INGERSOLL-RAND COMPANY        INGERSOLL-RAND MODEL SD11D COMPACTOR NC-OIL INFRASTRUCTURE NON-CONSTRUCTION         $55,710.00      $55,710.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                               VEHICLE                                                                                                                           10/6/2006
                                                           2159 W56HZV-04-D-B970-2-    CATERPILLAR INC               8 COMPACTORS                              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,018,728.00   $1,018,728.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2160 W56HZV-04-D-B970-NA-   CATERPILLAR INC               PS360B COMPACTOR VEHICLE                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $320,362.00     $320,362.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                                           2161 W56HZV-04-D-D790-1-1   CATERPILLAR INC               (3) FORKLIFT                              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $237,051.99     $237,051.99     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2162 W56HZV-04-D-D790-2-    CATERPILLAR INC               FORKLIFT CATERPILLAR DP30NT 5 EA          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $263,715.00     $263,715.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0791AB                                                                                                                                                                                 10/6/2006
                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 300 of 529




                                                           2163 W56HZV-04-D-D820-1-1   CATERPILLAR INC               (15) FORKLIFT & MANUALS                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,108,177.90   $1,108,177.90   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2164 W56HZV-04-D-D820-2-1   CATERPILLAR INC               (62) INDUSTRIAL 5 TON CAPACITY FORKLIFT   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $3,180,724.00   $3,139,682.40   $41,041.60    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                           2165 W56HZV-04-P-B041-NA-   IRAQI CONTRACTOR - 4658       MANUALS FOR WATER FIRE TRUCKS (3)         NC-AIRPORT NON-CONSTRUCTION               $4,500.00       $4,500.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                 10/6/2006
                                        #    Award Number            Contractor                          Description                               Work Item                                Obligated       Expended        Undelivered     Source
                                        2166 W56HZV-04-P-B046-NA-1   ROSENBAUER AMERICA, LLC             MANUALS FOR FIRETRUCKS                    NC-AIRPORT NON-CONSTRUCTION              $1,800.00       $1,800.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        2167 W56HZV-04-P-B051-NA-    ROSENBAUER AMERICA, LLC             FIRETRUCK 4X4 TYPE BB 51 (3)              NC-AIRPORT NON-CONSTRUCTION              $2,850.00       $2,850.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                         10/6/2006
                                        2168 W56HZV-05-D-0099-1-     CONLEY & ASSOCIATES, INC.           NEW EQUIP TRAINING FOR IRAQI MINISTRIES   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,903,048.70   $1,305,038.67   $598,010.03     CEFMS NON-CONSTRUCTION
                                             0001AA                                                      CIVILIAN VEHICLE SUPPORT (IMCVS)                                                                                                   10/6/2006
                                        2169 W56HZV-05-D-0099-1-     CONLEY & ASSOCIATES, INC.           EQUIPMENT TRAINING                        NC-TELECOM AND POSTAL NON-CONSTRUCTION   $29,828.23      $27,064.10      $2,764.13       CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                                                                                                                         10/6/2006
                                        2170 W56HZV-05-D-0099-1-     CONLEY & ASSOCIATES, INC.           EQUIPMENT TRAINING                        NC-AIRPORT NON-CONSTRUCTION              $95,952.03      $47,103.89      $48,848.14      CEFMS NON-CONSTRUCTION
                                             0001AC                                                                                                                                                                                         10/6/2006
                                        2171 W56HZV-05-D-0099-1-     CONLEY & ASSOCIATES, INC.           NEW EQUIPMENT TRAINING                    NC-POTABLE WATER NON-CONSTRUCTION        $19,323.68      $8,388.51       $10,935.17      CEFMS NON-CONSTRUCTION
                                             0001AD                                                                                                                                                                                         10/6/2006
                                        2172 W56HZV-05-D-0099-1-     CONLEY & ASSOCIATES, INC.           NEW EQUIPMENT TRAINING                    NC-SEWAGE NON-CONSTRUCTION               $38,647.36      $37,295.99      $1,351.37       CEFMS NON-CONSTRUCTION
                                             0001AE                                                                                                                                                                                         10/6/2006
                                        2173 W56HZV-05-D-0099-1-     CONLEY & ASSOCIATES, INC.           NEW EQUIPMENT TRAINING                    NC-DETENTION FACILITY NON-CONSTRUCTION   $111,372.90     $107,611.99     $3,760.91       CEFMS NON-CONSTRUCTION
                                             0001AF                                                                                                                                                                                         10/6/2006
                                        2174 W56HZV-05-D-0099-1-     CONLEY & ASSOCIATES, INC.           NEW EQUIPMENT TRAINING                    NC-FIRE SERVICES NON-CONSTRUCTION        $133,647.48     $43,581.29      $90,066.19      CEFMS NON-CONSTRUCTION
                                             0001AG                                                                                                                                                                                         10/6/2006
                                        2175 W56HZV-05-D-0099-1-     CONLEY & ASSOCIATES, INC.           NEW EQUIPMENT TRAINING                    NC-SEWAGE NON-CONSTRUCTION               $19,323.68      $0.00           $19,323.68      CEFMS NON-CONSTRUCTION
                                             0002AE                                                                                                                                                                                         10/6/2006
                                        2176 W56HZV-05-D-0099-1-     CONLEY & ASSOCIATES, INC.           NEW EQUIPMENT TRAINING                    NC-DETENTION FACILITY NON-CONSTRUCTION   $44,549.15      $0.00           $44,549.15      CEFMS NON-CONSTRUCTION
                                             0002AF                                                                                                                                                                                         10/6/2006
                                        2177 W56HZV-05-D-0099-1-     CONLEY & ASSOCIATES, INC.           NEW EQUIPMENT TRAINING                    NC-DETENTION FACILITY NON-CONSTRUCTION   $22,274.59      $0.00           $22,274.59      CEFMS NON-CONSTRUCTION
                                             0003AF                                                                                                                                                                                         10/6/2006
                                        2178 W56HZV-05-D-0099-2-     CONLEY & ASSOCIATES, INC.           VEHICLES AND HEAVY EQUIPMENT              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $32,801.47      $0.00           $32,801.47      CEFMS NON-CONSTRUCTION
                                             1001AA                                                                                                                                                                                         10/6/2006
                                        2179 W56HZV-05-D-0099-2-     CONLEY & ASSOCIATES, INC.           VEHICLES AND HEAVY EQUIPMENT              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $32,801.47      $0.00           $32,801.47      CEFMS NON-CONSTRUCTION
                                             1002AB                                                                                                                                                                                         10/6/2006
                                        2180 W56HZV-05-D-B071-1-     NAVISTAR                            TRUCK, TRACTOR 6X4 15 EA AND MANUALS      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,496,877.00   $1,496,877.00   $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                         10/6/2006
                                        2181 W56HZV-05-D-B071-2-     NAVISTAR                            35 UNITS OF TRACTOR-TRUCKS 6X4            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $3,488,660.00   $3,488,660.00   $0.00           CEFMS NON-CONSTRUCTION
                                             0711AA                                                                                                                                                                                         10/6/2006
                                        2182 W56HZV-05-D-B107-1-1    IRAQI CONTRACTOR - 4728             FORKLIFTS                                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,026,000.00   $1,026,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        2183 W56HZV-05-D-B108-1-     IRAQI CONTRACTOR - 4624             11-16 PASSENGER VAN                       NC-DETENTION FACILITY NON-CONSTRUCTION   $49,041.00      $48,541.00      $500.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                         10/6/2006
                                        2184 W56HZV-05-D-B109-1-1    IRAQI CONTRACTOR - 4624             CARGO TRUCK AND MANUALS                   NC-TELECOM AND POSTAL NON-CONSTRUCTION   $105,151.13     $105,151.13     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        2185 W56HZV-05-D-B109-2-1    IRAQI CONTRACTOR - 4624             TRUCKS, CARGO, 5 TON 9 EA                 NC-TELECOM AND POSTAL NON-CONSTRUCTION   $936,078.21     $936,078.21     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        2186 W56HZV-05-D-B115-1-     INTERCONTINENTAL TRUCK BODY         ORDER FOR FLATBED TRUCK, 6X6, HIDEAWAY NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $254,402.13     $250,802.13     $3,600.00       CEFMS NON-CONSTRUCTION
                                             0001AA                                                      (1) AND MANUALS (2)                                                                                                                10/6/2006
                                        2187 W56HZV-05-D-B120-1-     GENESYS LTD.                        10 EA TRUCK, CESSPIT JETTI                NC-SEWAGE NON-CONSTRUCTION               $3,252,190.00   $3,252,190.00   $0.00           CEFMS NON-CONSTRUCTION
                                             1201AA                                                                                                                                                                                         10/6/2006
                                        2188 W56HZV-05-D-B120-1-     GENESYS LTD.                        10 EA TRUCK, CESSPIT JETTING              NC-SEWAGE NON-CONSTRUCTION               $3,252,190.00   $3,250,889.13   $1,300.87       CEFMS NON-CONSTRUCTION
                                             1201AB                                                                                                                                                                                         10/6/2006
                                        2189 W56HZV-05-D-B120-1-     GENESYS LTD.                        1 EA MANUAL FOR TRUCK, CESSPIT, JETTING   NC-SEWAGE NON-CONSTRUCTION               $500.00         $0.00           $500.00         CEFMS NON-CONSTRUCTION
                                             2001AA                                                                                                                                                                                         10/6/2006
                                        2190 W56HZV-05-D-B121-1-     IRAQI CONTRACTOR - 4111             INDUSTRIAL VACUUM TRUCKS 5 EA             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,475,000.00   $1,475,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                             1211AA                                                                                                                                                                                         10/6/2006
                                        2191 W56HZV-05-D-B121-1-     IRAQI CONTRACTOR - 4111             INDUSTRIAL VACUUM TRUCK                   NC-DETENTION FACILITY NON-CONSTRUCTION   $295,000.00     $236,500.00     $58,500.00      CEFMS NON-CONSTRUCTION
                                             1211AB                                                                                                                                                                                         10/6/2006
                                        2192 W56HZV-05-D-B121-1-     IRAQI CONTRACTOR - 4111             INDUSTRIAL VACUUM TRUCKS 25 EA            NC-SEWAGE NON-CONSTRUCTION               $7,375,000.00   $3,997,250.00   $3,377,750.00   CEFMS NON-CONSTRUCTION
                                             1211AC                                                                                                                                                                                         10/6/2006
                                        2193 W56HZV-05-D-B121-1-     IRAQI CONTRACTOR - 4111             INDUSTRIAL VACUUM TRUCKS 2 EA             NC-SEWAGE NON-CONSTRUCTION               $590,000.00     $0.00           $590,000.00     CEFMS NON-CONSTRUCTION
                                             1211AD                                                                                                                                                                                         10/6/2006
                                        2194 W56HZV-05-D-B121-1-     IRAQI CONTRACTOR - 4111             MANUALS 3 EA                              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,500.00       $1,500.00       $0.00           CEFMS NON-CONSTRUCTION
                                             2001AA                                                                                                                                                                                         10/6/2006
                                        2195 W56HZV-05-D-B121-1-     IRAQI CONTRACTOR - 4111             MANUALS 1 EA                              NC-DETENTION FACILITY NON-CONSTRUCTION   $500.00         $0.00           $500.00         CEFMS NON-CONSTRUCTION
                                             2001AB                                                                                                                                                                                         10/6/2006
                                        2196 W56HZV-05-D-B121-1-     IRAQI CONTRACTOR - 4111             MANUALS 1 EA                              NC-SEWAGE NON-CONSTRUCTION               $500.00         $0.00           $500.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 301 of 529




                                             2001AC                                                                                                                                                                                         10/6/2006
                                        2197 W56HZV-05-D-B122-1-1    IRAQI CONTRACTOR - 4624             122/100 DISTRIBUTOR, ASPHALT              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $128,582.43     $128,582.43     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        2198 W56HZV-05-D-B124-1-     ENCON ENERGY & CONSTRUCTION INC. TANKER, BITUMINOUS AND MANUALS               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $95,050.00      $95,050.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                         10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        2199 W56HZV-05-D-B127-1-     PARTS EXPRESS INTERNATIONAL, INC.   TANKTRUCK GAS/DIESEL                      NC-DETENTION FACILITY NON-CONSTRUCTION   $140,522.00     $140,522.00     $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                         10/6/2006
                                        2200 W56HZV-05-D-B127-2-     PARTS EXPRESS INTERNATIONAL, INC.   TANK TRUCK 2700 GAL 5 COMPARTMENT (1)     NC-DETENTION FACILITY NON-CONSTRUCTION   $140,522.00     $140,522.00     $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                         10/6/2006




I D-65
                                                                                                                                                                                                                                                                     Appendix D
                                                           #    Award Number             Contractor                        Description                               Work Item                                  Obligated        Expended         Undelivered      Source
                                                           2201 W56HZV-05-D-B132-1-1     LIFELINE SHELTER SYSTEMS, INC.    MOBILE DIGITAL X-RAY TRUCKS (4 EA) WITH   NC-EQUIPMENT PROCUREMENT AND               $1,805,624.00    $1,757,413.10    $48,210.90       CEFMS NON-CONSTRUCTION
                                                                                                                           AMEND 1 INCORPORATED - UNIT PRICE         MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                                                                                                           DECREASE
                                                           2202 W56HZV-05-D-B132-1-2     LIFELINE SHELTER SYSTEMS, INC.    MANUALS 2 EA WITH AMEND 1                 NC-EQUIPMENT PROCUREMENT AND               $18,500.00       $0.00            $18,500.00       CEFMS NON-CONSTRUCTION
                                                                                                                           INCORPORATED - UNIT PRICE DECREASE        MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                                           2203 W56HZV-05-D-B132-1-3     LIFELINE SHELTER SYSTEMS, INC.    MANUALS 2 EA                              NC-EQUIPMENT PROCUREMENT AND               $1,000.00        $0.00            $1,000.00        CEFMS NON-CONSTRUCTION
                                                                                                                                                                     MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                                           2204 W56HZV-05-D-B132-1-4     LIFELINE SHELTER SYSTEMS, INC.    TRAINING                                  NC-EQUIPMENT PROCUREMENT AND               $14,850.00       $0.00            $14,850.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                     MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                                                                                                                                                                                                                                                                            Appendix D



                                                           2205 W56HZV-05-D-B132-1-5     LIFELINE SHELTER SYSTEMS, INC.    SERVICES LINE ITEM                        NC-EQUIPMENT PROCUREMENT AND               $21,150.00       $0.00            $21,150.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                     MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                                           2206 W56HZV-05-D-B132-2-      LIFELINE SHELTER SYSTEMS, INC.    MOBILE DIGITAL X-RAY TRUCK (15 EA)        NC-EQUIPMENT PROCUREMENT AND               $6,759,840.00    $6,759,839.73    $0.27            CEFMS NON-CONSTRUCTION
                                                                0001AB                                                                                               MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                                           2207 W56HZV-05-D-B134-1-1341 MAC INTERNATIONAL FZE              134 UTILITY SERVICE TRUCKS                NC-FIRE SERVICES NON-CONSTRUCTION          $2,998,527.00    $2,998,527.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2208 W56HZV-05-D-B135-1-      IRAQI CONTRACTOR - 4658           135 FIRE TRUCK SPECIAL LPG                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $1,050,900.00    $1,045,800.00    $5,100.00        CEFMS NON-CONSTRUCTION
                                                                1351AA                                                                                                                                                                                             10/6/2006
                                                           2209 W56HZV-05-D-B135-1-      IRAQI CONTRACTOR - 4658           SUPPLIEMENTAL MANUALS                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $6,000.00        $5,100.00        $900.00          CEFMS NON-CONSTRUCTION
                                                                2001AA                                                                                                                                                                                             10/6/2006
                                                           2210 W56HZV-05-D-B137-1-      IRAQI CONTRACTOR - 4658           FIRE TRUCK TYPE A PLUS MANUELS            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $277,130.00      $276,130.00      $1,000.00        CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                             10/6/2006




D-66 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                           2211 W56HZV-05-D-B138-1-1     INTERNATIONAL MILITARY & GOV’T LLCTRACTOR TRAILER TRUCK 6X4 - 1 EA @        NC-DETENTION FACILITY NON-CONSTRUCTION     $241,168.00      $239,168.00      $2,000.00        CEFMS NON-CONSTRUCTION
                                                                                                                           $239,168 + $2,000 MANUALS                                                                                                               10/6/2006
                                                           2212 W56HZV-05-D-B139-1-1     IRAQI CONTRACTOR - 4495           139 CPATT 4X4 TRUCK, CSP FOR CPATT 4X4    NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $3,375,028.00    $3,373,528.00    $1,500.00        CEFMS NON-CONSTRUCTION
                                                                                                                           TRUCK, MANUALS, CD-ROM MANUAL                                                                                                           10/6/2006
                                                           2213 W56HZV-05-D-B139-2-1     IRAQI CONTRACTOR - 4495           CPATT 4X4 TRUCKS 3 EA                     NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $106,488.00      $106,488.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2214 W56HZV-05-P-1327-NA-1    TEREX CORPORATION                 TRAINING FOR 150T CRANE                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $59,000.00       $59,000.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2215 W56HZV-06-D-D044-1-      MAC INTERNATIONAL FZE             POLICE TRUCKS                             NC-POLICE ASSISTANCE NON-CONSTRUCTION      $31,068,000.00   $31,042,110.00   $25,890.00       CEFMS NON-CONSTRUCTION
                                                                0441AA                                                                                                                                                                                             10/6/2006
                                                           2216 W56HZV-06-D-D044-1-      MAC INTERNATIONAL FZE             POLICE TRUCKS                             NC-POLICE ASSISTANCE NON-CONSTRUCTION      $25,527,540.00   $10,356,000.00   $15,171,540.00   CEFMS NON-CONSTRUCTION
                                                                0441AB                                                                                                                                                                                             10/6/2006
                                                           2217 W56HZV-06-D-D044-1-      MAC INTERNATIONAL FZE             POLICE TRUCKS                             NC-FACILITY PROTECTION AND SERVICES NON-   $2,122,980.00    $0.00            $2,122,980.00    CEFMS NON-CONSTRUCTION
                                                                1441AB                                                                                               CONSTRUCTION                                                                                  10/6/2006
                                                           2218 W56HZV-06-D-D044-1-      MAC INTERNATIONAL FZE             POLICE TRUCKS                             NC-PUBLIC SAFETY NON-CONSTRUCTION          $4,116,510.00    $0.00            $4,116,510.00    CEFMS NON-CONSTRUCTION
                                                                2441AB                                                                                                                                                                                             10/6/2006
                                                           2219 W56HZV-06-D-D044-1-      MAC INTERNATIONAL FZE             POLICE TRUCKS                             NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $4,375,410.00    $0.00            $4,375,410.00    CEFMS NON-CONSTRUCTION
                                                                3441AB                                                                                                                                                                                             10/6/2006
                                                           2220 W56HZV-06-P-B107-NA-     IRAQI CONTRACTOR - 4728           DISASSEMBLY/REASSEMBLY OF B107            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $12,000.00       $0.00            $12,000.00       CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                             10/6/2006
                                                           2221 W56HZV-06-P-B107-NA-     IRAQI CONTRACTOR - 4728           DISASSEMBLY/REASSEMBLY OF B107            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $14,000.00       $0.00            $14,000.00       CEFMS NON-CONSTRUCTION
                                                                0002AA                                                                                                                                                                                             10/6/2006
                                                           2222 W56HZV-06-P-B135-NA-     IRAQI CONTRACTOR - 4658           NET TRAINING IAW SECTION C - VEHICLES AND NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $49,815.00       $0.00            $49,815.00       CEFMS NON-CONSTRUCTION
                                                                0001AA                                                     HEAVY EQUIPMENT                                                                                                                         10/6/2006
                                                           2223 W58RGZ-04-C-0332-NA-     TRANSATLANTIC TRADERS, INC.       AIRCRAFT QUALIFICATION COURSE (AQC)       NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $196,000.00      $181,300.00      $14,700.00       CEFMS NON-CONSTRUCTION
                                                                0002AA                                                     COURSE                                                                                                                                  10/6/2006
                                                           2224 W58RGZ-04-C-0332-NA-     TRANSATLANTIC TRADERS, INC.       MAINTENANCE TECHNICIAN TRAINING           NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $122,000.00      $112,850.00      $9,150.00        CEFMS NON-CONSTRUCTION
                                                                0003AA                                                                                                                                                                                             10/6/2006
                                                           2225 W58RGZ-04-C-0332-NA-     TRANSATLANTIC TRADERS, INC.       INTEGRATED LOGISTICS SUPPORT              NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $730,000.00      $577,500.00      $152,500.00      CEFMS NON-CONSTRUCTION
                                                                0004AA                                                                                                                                                                                             10/6/2006
                                                           2226 W58RGZ-04-C-0332-NA-2    TRANSATLANTIC TRADERS, INC.       8 CH2000 AIRCRAFT                         NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $4,770,000.00    $3,882,500.00    $887,500.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2227 W5HZV-04-D-B027-2-       CATERPILLAR INC                   TRUCK SIDE BOOM PIP LAY (4)               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $6,209,460.00    $6,209,460.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                             10/6/2006
                                                           2228 W911QY-04-F-0163-N/A-1   IRAQI CONTRACTOR - 4336           ENTRENCHING TOOL CARRIER                  NC-NEW IRAQI ARMY EQUIPMENT NON-           $103,488.00      $103,488.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                     CONSTRUCTION                                                                                  10/6/2006
                                                           2229 W911SO-04-C-0002-1-      IRAQI CONTRACTOR - 4296           45000A TRAIN/EQUIP EPSS TO SAFEGUARD      NC-SECURITY NON-CONSTRUCTION               $23,029,025.00   $23,029,025.00   $0.00            CEFMS NON-CONSTRUCTION
                                                                0002AB                                                     ELECTRICAL SYSTEM                                                                                                                       10/6/2006
                                                           2230 W911SO-04-C-0002-1-1     IRAQI CONTRACTOR - 4296           BUILD & OPERATE TRAINING ACCADEMY FOR NC-SECURITY NON-CONSTRUCTION                   $19,643,758.00   $19,643,758.00   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                           MINISTRY OF ELECTROICITY POLICE FORCE                                                                                                   10/6/2006
                                                           2231 W911SO-04-C-0002-1-3     IRAQI CONTRACTOR - 4296           DEFINITIZE THIS CONTRACT                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $13,384,840.51   $13,384,840.51   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 302 of 529




                                                           2232 W911W4-04-D-0005-14-     TITAN CORP                        LINGUIST SUPPORT SERVICES TO US CENTRAL   NC-DETENTION FACILITY NON-CONSTRUCTION     $847,945.22      $458,735.70      $389,209.52      CEFMS NON-CONSTRUCTION
                                                                0001AA                                                     COMMAND PERSIAN GULF AREA OF OPS                                                                                                        10/6/2006
                                                           2233 W911W4-04-D-0005-14-     TITAN CORP                        LINGUISTIC SERVICES                       NC-DETENTION FACILITY NON-CONSTRUCTION     $33,102.32       $0.00            $33,102.32       CEFMS NON-CONSTRUCTION
                                                                0004A                                                                                                                                                                                              10/6/2006
                                                           2234 W911W4-04-D-0005-14-4    TITAN CORP                        LINGUISTIC SUPPORT                        NC-DETENTION FACILITY NON-CONSTRUCTION     $49,340.58       $0.00            $49,340.58       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                        #    Award Number            Contractor                       Description                               Work Item                                Obligated         Expended         Undelivered      Source
                                        2235 W9124Q-04-P-1196-NA-1   ENVIRONMENTAL INTERNATIONAL      STUDIES                                   NC-NEW IRAQI ARMY EQUIPMENT NON-         $345,000.00       $343,637.99      $1,362.01        CEFMS NON-CONSTRUCTION
                                                                     CORP                                                                       CONSTRUCTION                                                                                 10/6/2006
                                        2236 W9126G-04-D-0001-11-1   KELLOGG BROWN & ROOT SERVICES,   11399-O-005-K KBR-SGC REPAIR NGL/LPG      C-OIL INFRASTRUCTURE CONSTRUCTION        $134,781,953.00   $95,408,908.57   $39,373,044.43   CEFMS CONSTRUCTION
                                                                     INC                              PLANTS                                                                                                                                 10/6/2006
                                        2237 W9126G-04-D-0001-11-2   KELLOGG BROWN & ROOT SERVICES,   KBR NGL/LPG ADDITIONAL TRAINING           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $938,410.00       $0.00            $938,410.00      CEFMS NON-CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2238 W9126G-04-D-0001-12-    KELLOGG BROWN & ROOT SERVICES,   PROJECT WEST QURNA 8                      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $91,411,768.35    $67,761,576.57   $23,650,191.78   CEFMS NON-CONSTRUCTION
                                             0003A                   INC                                                                                                                                                                     10/6/2006
                                        2239 W9126G-04-D-0001-12-3   KELLOGG BROWN & ROOT SERVICES,   11428-O-003-K KBR-SOC-GOSP MOVE FUNDS C-OIL INFRASTRUCTURE CONSTRUCTION            $162,762.65       $162,169.42      $593.23          CEFMS CONSTRUCTION
                                                                     INC                              TO WIC 30JLHD NON CONSTRUCTION                                                                                                         10/6/2006
                                        2240 W9126G-04-D-0001-13-4   KELLOGG BROWN & ROOT SERVICES,   11738-KBR DOWNSTREAM (BASHRA)             C-OIL INFRASTRUCTURE CONSTRUCTION        $1,424,889.00     $1,420,697.24    $4,191.76        CEFMS CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2241 W9126G-04-D-0001-13-7   KELLOGG BROWN & ROOT SERVICES,   KBR DOWNSTREAM (BASRAH)                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $3,638,158.00     $3,399,809.15    $238,348.85      CEFMS NON-CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2242 W9126G-04-D-0001-14-1   KELLOGG BROWN & ROOT SERVICES,   TRANSPORT & MOBILIZATION. SEE ALSO        C-OIL INFRASTRUCTURE CONSTRUCTION        $473,295.92       $0.00            $473,295.92      CEFMS CONSTRUCTION
                                                                     INC                              W9216G-04-D-0001 DO 0014                                                                                                               10/6/2006
                                        2243 W9126G-04-D-0001-14-2   KELLOGG BROWN & ROOT SERVICES,   ADDITIONAL FUNDING INCREASE. SEE ALSO     C-OIL INFRASTRUCTURE CONSTRUCTION        $12,022,454.40    $4,079,906.10    $7,942,548.30    CEFMS CONSTRUCTION
                                                                     INC                              W9216G-04-D-0001 DO 0014.                                                                                                              10/6/2006
                                        2244 W9126G-04-D-0001-15-1   KELLOGG BROWN & ROOT SERVICES,   MANAGMENT AND ADMINISTRATION              C-OIL INFRASTRUCTURE CONSTRUCTION        $6,000,000.00     $6,000,000.00    $0.00            CEFMS CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2245 W9126G-04-D-0001-15-2   KELLOGG BROWN & ROOT SERVICES,   IRRF 1 FUNDS                              PMO IRRF1 OIL MONEY FROM SWD             $631,930.00       $631,930.00      $0.00            CEFMS CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2246 W9126G-04-D-0001-15-3   KELLOGG BROWN & ROOT SERVICES,   2020 FUNDS                                PMO 2020 OIL FROM SWD                    $11,025,250.00    $11,025,250.00   $0.00            CEFMS CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2247 W9126G-04-D-0001-15-4   KELLOGG BROWN & ROOT SERVICES,   MANAGEMENT AND ADMINISTRATION             C-OIL INFRASTRUCTURE CONSTRUCTION        $31,307,658.00    $31,307,658.00   $0.00            CEFMS CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2248 W9126G-04-D-0001-15-7   KELLOGG BROWN & ROOT SERVICES,   INCORPORATE NEW SOW & EXTEND              C-OIL INFRASTRUCTURE CONSTRUCTION        $19,122,831.00    $7,459,809.53    $11,663,021.47   CEFMS CONSTRUCTION
                                                                     INC                              PERFORMANCE OF MGMT & ADMIN                                                                                                            10/6/2006
                                        2249 W9126G-04-D-0001-16-1   KELLOGG BROWN & ROOT SERVICES,   SECURITY. SEE ALSO W9216G-04-D-0001       C-OIL INFRASTRUCTURE CONSTRUCTION        $134,069.75       $55,147.48       $78,922.27       CEFMS CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2250 W9126G-04-D-0001-16-2   KELLOGG BROWN & ROOT SERVICES,   O-001-K SECURITY. SEE ALSO W9216G-04-D-   C-OIL INFRASTRUCTURE CONSTRUCTION        $13,725,890.60    $6,186,291.26    $7,539,599.34    CEFMS CONSTRUCTION
                                                                     INC                              0001                                                                                                                                   10/6/2006
                                        2251 W9126G-04-D-0001-17-1   KELLOGG BROWN & ROOT SERVICES,   LIFE SUPPORT                              C-OIL INFRASTRUCTURE CONSTRUCTION        $4,819,432.03     $4,819,432.03    $0.00            CEFMS CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2252 W9126G-04-D-0001-17-2   KELLOGG BROWN & ROOT SERVICES,   O-001-K LIFE SUPPORT (CORR WCC NO S&A)    C-OIL INFRASTRUCTURE CONSTRUCTION        $48,263,767.97    $37,428,418.21   $10,835,349.76   CEFMS CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2253 W9126G-04-D-0001-20-1   KELLOGG BROWN & ROOT SERVICES,   SOC GAS COMPRESSOR STATIONS               C-OIL INFRASTRUCTURE CONSTRUCTION        $670,452.61       $670,452.61      $0.00            CEFMS CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2254 W9126G-04-D-0001-20-2   KELLOGG BROWN & ROOT SERVICES,   INCORPORATES MODS 1 AND 2: 1 TO          C-OIL INFRASTRUCTURE CONSTRUCTION         $21,092,012.39    $13,349,403.93   $7,742,608.46    CEFMS CONSTRUCTION
                                                                     INC                              DEFINITIZE AND 2 DECREASE THE AWARD FEE;                                                                                               10/6/2006
                                                                                                      INCORPORATES MODS 03 THRU 06; MOD 13
                                                                                                      DTD 19SEP06 DE-SCOPE DEFINITIZED WORK;
                                        2255 W9126G-04-D-0001-20-4   KELLOGG BROWN & ROOT SERVICES,   11522 - O-022-K KBR SOC GAS COMPRESSOR    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $58,104.00        $0.00            $58,104.00       CEFMS NON-CONSTRUCTION
                                                                     INC                              STATIONS - ENGINEERING COSTS                                                                                                           10/6/2006
                                        2256 W9126G-04-D-0001-21-1   KELLOGG BROWN & ROOT SERVICES,   SOC GAS COMPRESSOR STATIONS: ADDED        C-OIL INFRASTRUCTURE CONSTRUCTION        $662,640.61       $429,087.95      $233,552.66      CEFMS CONSTRUCTION
                                                                     INC                              $609,862.56 TO BALANCE PR&C’S FOR                                                                                                      10/6/2006
                                                                                                      INCORRECTLY INPUT NUM ON DO 0020
                                        2257 W9126G-04-D-0001-21-2   KELLOGG BROWN & ROOT SERVICES,   SOC PUMP STATION: SUBTRACTED $609,862.56 C-OIL INFRASTRUCTURE CONSTRUCTION         $888,413.39       $664,234.22      $224,179.17      CEFMS CONSTRUCTION
                                                                     INC                              TO BALANCE PR&C’S FOR INCORRECTLY INPUT                                                                                                10/6/2006
                                                                                                      NUM ON DO 0020
                                        2258 W9126G-04-D-0001-21-3   KELLOGG BROWN & ROOT SERVICES,   P/C 50000 O-004-K KBR SOC-PUMP STATIONS   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $236,556.00       $0.00            $236,556.00      CEFMS NON-CONSTRUCTION
                                                                     INC                              - ENGINEERING                                                                                                                          10/6/2006
                                        2259 W9126G-04-D-0001-2-2    KELLOGG BROWN & ROOT SERVICES,   TASK ORDER #2                             C-OIL INFRASTRUCTURE CONSTRUCTION        $5,832,047.57     $5,832,047.57    $0.00            CEFMS CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2260 W9126G-04-D-0001-2-4    KELLOGG BROWN & ROOT SERVICES,   FIN002 - DE-OB .08 LEFT OVER FROM FIN001 2 C-OIL INFRASTRUCTURE CONSTRUCTION       $4,476,082.92     $4,476,082.92    $0.00            CEFMS CONSTRUCTION
                                                                     INC                              SEP 06. KBR CLAIM FOR INITIAL MOBILIZATION                                                                                             10/6/2006
                                        2261 W9126G-04-D-0001-26-2   KELLOGG BROWN & ROOT SERVICES,   0-020-K KBR DISTRIBUTION - OPDC, OPC, GFC NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $10,992,266.00    $6,691,258.96    $4,301,007.04    CEFMS NON-CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2262 W9126G-04-D-0001-27-1   KELLOGG BROWN & ROOT SERVICES,   11430-O-016-K KBR S0C WORKOVER OF         C-OIL INFRASTRUCTURE CONSTRUCTION        $151,818.08       $151,818.08      $0.00            CEFMS CONSTRUCTION
                                                                     INC                              WELLS                                                                                                                                  10/6/2006
                                        2263 W9126G-04-D-0001-28-1   KELLOGG BROWN & ROOT SERVICES,   0-015-K MRC/SRC CONSOLIDATED CHEMICALS C-OIL INFRASTRUCTURE CONSTRUCTION           $6,967,824.00     $6,784,466.69    $183,357.31      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 303 of 529




                                                                     INC                                                                                                                                                                     10/6/2006
                                        2264 W9126G-04-D-0001-30-2   KELLOGG BROWN & ROOT SERVICES,   KHOR AL ZUBAIR MARINE TERMINAL            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,589,431.00     $23,692.74       $1,565,738.26    CEFMS NON-CONSTRUCTION
                                                                     INC                                                                                                                                                                     10/6/2006
                                        2265 W9126G-04-D-0001-5-     KELLOGG BROWN & ROOT SERVICES,   CONTRACT W9216G-04-D-0001 TASK ORDER      C-OIL INFRASTRUCTURE CONSTRUCTION        $3,207,341.94     $3,207,341.94    $0.00            CEFMS CONSTRUCTION
                                             0001AB                  INC                              #2 TRANSFERRED FROM SWD                                                                                                                10/6/2006
                                        2266 W9126G-04-D-0001-5-1    KELLOGG BROWN & ROOT SERVICES,   AMOUNT FROM SW - T.O.#5 TRANSFER FROM PMO IRRF1 OIL MONEY FROM SWD                 $5,390,938.06     $5,390,938.06    $0.00            CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                     INC                              RIO                                                                                                                                    10/6/2006
                                        2267 W9126G-04-D-0001-7-     KELLOGG BROWN & ROOT SERVICES,   11525-TO#7-KBR MISC SOC CENTRL POWER      C-OIL INFRASTRUCTURE CONSTRUCTION        $10,604,768.00    $10,280,876.00   $323,892.00      CEFMS CONSTRUCTION
                                             0001AA                  INC                                                                                                                                                                     10/6/2006




I D-67
                                                                                                                                                                                                                                                                      Appendix D
                                                           #    Award Number             Contractor                       Description                             Work Item                                Obligated        Expended         Undelivered      Source
                                                           2268 W9126G-04-D-0001-7-2     KELLOGG BROWN & ROOT SERVICES,   11525- O-006-K KBR MISC SOC CENTRAL     C-OIL INFRASTRUCTURE CONSTRUCTION        $9,199.00        $9,199.00        $0.00            CEFMS CONSTRUCTION
                                                                                         INC                              POWER                                                                                                                               10/6/2006
                                                           2269 W9126G-04-D-0001-7-3     KELLOGG BROWN & ROOT SERVICES,   O-006-K KBR SOC CENTRAL POWER           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,475,452.00    $605,909.26      $869,542.74      CEFMS NON-CONSTRUCTION
                                                                                         INC                                                                                                                                                                  10/6/2006
                                                           2270 W9126G-04-D-0001-8-      KELLOGG BROWN & ROOT SERVICES,   11533-O-014-K KBR QARMAT ALI WATER      C-OIL INFRASTRUCTURE CONSTRUCTION        $25,779,895.00   $23,409,618.84   $2,370,276.16    CEFMS CONSTRUCTION
                                                                0001AA                   INC                              INJECTION                                                                                                                           10/6/2006
                                                           2271 W9126G-04-D-0001-8-      KELLOGG BROWN & ROOT SERVICES,   URI#21622 POST-COMMISSIONING RESPONSE   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $100,000.00      $100,000.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                0001AB                   INC                                                                                                                                                                  10/6/2006
                                                           2272 W9126G-04-D-0001-9-      KELLOGG BROWN & ROOT SERVICES,   11526-0-007-K DAURA CENTRAL POWER       C-OIL INFRASTRUCTURE CONSTRUCTION        $322,946.00      $322,946.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                       Appendix D



                                                                0001AA                   INC                              - TERMINATION                                                                                                                       10/6/2006
                                                           2273 W9126G-04-D-0001-9-2     KELLOGG BROWN & ROOT SERVICES,   KBR CLAIMS MOD - NEW                    C-OIL INFRASTRUCTURE CONSTRUCTION        $830,959.00      $821,090.90      $9,868.10        CEFMS CONSTRUCTION
                                                                                         INC                                                                                                                                                                  10/6/2006
                                                           2274 W9126G-04-D-0002-10-     PARSONS IRAQ JOINT VENTURE       SECURITY (AMEND TO CORRECT WCC, NO      C-OIL INFRASTRUCTURE CONSTRUCTION        $13,040,280.11   $13,040,280.11   $0.00            CEFMS CONSTRUCTION
                                                                0001AA                                                    S & A)                                                                                                                              10/6/2006
                                                           2275 W9126G-04-D-0002-10-     PARSONS IRAQ JOINT VENTURE       SECURITY (FUNDING AMOUNT INCREASED      C-OIL INFRASTRUCTURE CONSTRUCTION        $12,241,372.69   $12,241,372.69   $0.00            CEFMS CONSTRUCTION
                                                                0002AA                                                    FROM $11,848,541.31 TO $21,991,847.00                                                                                               10/6/2006
                                                           2276 W9126G-04-D-0002-1-      PARSONS IRAQ JOINT VENTURE       FUEL IMPORT AND DELIVERY                PMO IRRF1 OIL MONEY FROM SWD             $499,823.76      $499,823.76      $0.00            CEFMS CONSTRUCTION
                                                                0001AB                                                                                                                                                                                        10/6/2006
                                                           2277 W9126G-04-D-0002-10-1    PARSONS IRAQ JOINT VENTURE       SECURITY                                C-OIL INFRASTRUCTURE CONSTRUCTION        $3,205,565.20    $3,205,565.20    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2278 W9126G-04-D-0002-10-5    PARSONS IRAQ JOINT VENTURE       NEW DEFINITIVE COST TO COMPLETE AND     C-OIL INFRASTRUCTURE CONSTRUCTION        $23,308,107.00   $12,711,619.55   $10,596,487.45   CEFMS CONSTRUCTION




D-68 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                          PERFORMANCE PERIOD                                                                                                                  10/6/2006
                                                           2279 W9126G-04-D-0002-11-     PARSONS IRAQ JOINT VENTURE       LIFE SUPPORT (AMEND TO CORRECT WCC,     C-OIL INFRASTRUCTURE CONSTRUCTION        $2,309,686.58    $2,309,686.58    $0.00            CEFMS CONSTRUCTION
                                                                0001A                                                     NO S & A)                                                                                                                           10/6/2006
                                                           2280 W9126G-04-D-0002-11-1    PARSONS IRAQ JOINT VENTURE       LIFE SUPPORT                            C-OIL INFRASTRUCTURE CONSTRUCTION        $47,161.42       $47,161.42       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2281 W9126G-04-D-0002-11-2    PARSONS IRAQ JOINT VENTURE       NTE AMOUNT INCREASE                     PMO 2020 OIL FROM SWD                    $5,043,898.00    $5,043,898.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2282 W9126G-04-D-0002-11-3    PARSONS IRAQ JOINT VENTURE       ADDS CLIN 0002 PCO TRAINING FACILITY    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,634,512.00    $1,344,725.27    $289,786.73      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2283 W9126G-04-D-0002-11-4    PARSONS IRAQ JOINT VENTURE       ESTABLISH NEW COST-TO-COMPLETE          C-OIL INFRASTRUCTURE CONSTRUCTION        $3,740,779.00    $1,284,419.64    $2,456,359.36    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2284 W9126G-04-D-0002-11-5    PARSONS IRAQ JOINT VENTURE       LIFE SUPPORT @ BROEC                    C-TRANSMISSION CONSTRUCTION              $996,465.00      $0.00            $996,465.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2285 W9126G-04-D-0002-11-7    PARSONS IRAQ JOINT VENTURE       O-001-P INITIAL MOBILIZATION NORTHERN   C-OIL INFRASTRUCTURE CONSTRUCTION        $203,434.00      $0.00            $203,434.00      CEFMS CONSTRUCTION
                                                                                                                          IRAQ (OTHCONSVC)                                                                                                                    10/6/2006
                                                           2286 W9126G-04-D-0002-12-     PARSONS IRAQ JOINT VENTURE       WORKOVER WELLS IN NORTHERN IRAQ - MOD NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $8,926,847.45    $6,708,258.50    $2,218,588.95    CEFMS NON-CONSTRUCTION
                                                                0001AA                                                    REMOVES FREIGHT COSTS                                                                                                               10/6/2006
                                                           2287 W9126G-04-D-0002-12-1    PARSONS IRAQ JOINT VENTURE       WORKOVER WELLS IN NORTHERN IRAQ - MOD C-OIL INFRASTRUCTURE CONSTRUCTION          $3,907,199.55    $3,907,199.55    $0.00            CEFMS CONSTRUCTION
                                                                                                                          REMOVES FREIGHT COSTS                                                                                                               10/6/2006
                                                           2288 W9126G-04-D-0002-13-1    PARSONS IRAQ JOINT VENTURE       COMPRESSIONS STATUIONS IN NORTHERN      C-OIL INFRASTRUCTURE CONSTRUCTION        $8,964,075.00    $8,964,075.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                          IRAQ                                                                                                                                10/6/2006
                                                           2289 W9126G-04-D-0002-13-2    PARSONS IRAQ JOINT VENTURE       COMPRESSOR STATIONS AND DOME GAS IN     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $27,546,799.00   $23,731,919.21   $3,814,879.79    CEFMS NON-CONSTRUCTION
                                                                                                                          NORTHERN IRAQ                                                                                                                       10/6/2006
                                                           2290 W9126G-04-D-0002-14-1    PARSONS IRAQ JOINT VENTURE       AL FATHAH & KIRKUK CROSSINGS - ADD’L CLIN C-OIL INFRASTRUCTURE CONSTRUCTION      $29,913,823.00   $29,913,823.00   $0.00            CEFMS CONSTRUCTION
                                                                                                                          0001 FUNDING                                                                                                                        10/6/2006
                                                           2291 W9126G-04-D-0002-14-11   PARSONS IRAQ JOINT VENTURE       CLIN 5 FUNDING - NON-CONSTRUCTION       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $11,112,394.00   $11,112,394.00   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                          - ADD’L FUNDING                                                                                                                     10/6/2006
                                                           2292 W9126G-04-D-0002-14-12   PARSONS IRAQ JOINT VENTURE       CLIN 6 FUNDING - NON-CONSTRUCTION       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $666,682.00      $666,682.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2293 W9126G-04-D-0002-14-13   PARSONS IRAQ JOINT VENTURE       CLIN 0007 FUNDING - NON-CONSTRUCTION    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $690,370.00      $690,370.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2294 W9126G-04-D-0002-14-14   PARSONS IRAQ JOINT VENTURE       ADD’L CLIN 0003 FUNDING - NON-          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $3,669,108.00    $3,669,108.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                          CONSTRUCTION                                                                                                                        10/6/2006
                                                           2295 W9126G-04-D-0002-14-15   PARSONS IRAQ JOINT VENTURE       ADD’L CLIN 0004 FUNDING - NON-          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $6,864,502.92    $6,864,502.92    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                          CONSTRUCTION                                                                                                                        10/6/2006
                                                           2296 W9126G-04-D-0002-14-17   PARSONS IRAQ JOINT VENTURE       SECURITY CANAL CROSSING AL FATHAH       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,365,664.00    $1,365,664.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2297 W9126G-04-D-0002-14-18   PARSONS IRAQ JOINT VENTURE       AL FATHAH PIPE CROSSING REYADH AND      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $5,823,504.00    $4,021,347.23    $1,802,156.77    CEFMS NON-CONSTRUCTION
                                                                                                                          ZEGETON CROSSINGS/ENGINEERING AND                                                                                                   10/6/2006
                                                                                                                          PROCUREMENT
                                                           2298 W9126G-04-D-0002-14-2    PARSONS IRAQ JOINT VENTURE       AL FATHAH & KIRKUK CROSSINGS            C-OIL INFRASTRUCTURE CONSTRUCTION        $2,087,890.00    $2,087,890.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 304 of 529




                                                           2299 W9126G-04-D-0002-14-3    PARSONS IRAQ JOINT VENTURE       AL FATHAH & KIRKUT CROSSINGS            C-OIL INFRASTRUCTURE CONSTRUCTION        $500,000.00      $500,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2300 W9126G-04-D-0002-14-4    PARSONS IRAQ JOINT VENTURE       AL FATHAH & KIRKUT CROSSINGS            C-OIL INFRASTRUCTURE CONSTRUCTION        $1,000,000.00    $1,000,000.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                           2301 W9126G-04-D-0002-14-5    PARSONS IRAQ JOINT VENTURE       AL FATHAH & KIRKUT CROSSINGS            C-OIL INFRASTRUCTURE CONSTRUCTION        $650,000.00      $650,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                        #    Award Number             Contractor                   Description                                Work Item                                 Obligated        Expended         Undelivered      Source
                                        2302 W9126G-04-D-0002-14-6    PARSONS IRAQ JOINT VENTURE   AL FATHAH & KIRKUT CROSSINGS               C-OIL INFRASTRUCTURE CONSTRUCTION         $851,132.08      $851,132.08      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2303 W9126G-04-D-0002-14-7    PARSONS IRAQ JOINT VENTURE   TO INCREASE FUNDING FOR THIS TASK ORDER C-OIL INFRASTRUCTURE CONSTRUCTION            $2,750,000.00    $2,750,000.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2304 W9126G-04-D-0002-16-1    PARSONS IRAQ JOINT VENTURE   BERTHS 1 & 2 LOADING ARM                   C-OIL INFRASTRUCTURE CONSTRUCTION         $6,900,956.80    $6,597,292.30    $303,664.50      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2305 W9126G-04-D-0002-16-10   PARSONS IRAQ JOINT VENTURE   DEFINITIZATION OF CLINS 0002 & 0008        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $9,990,545.00    $807,634.11      $9,182,910.89    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2306 W9126G-04-D-0002-16-11   PARSONS IRAQ JOINT VENTURE   ABOT OIL LOADING PLATFORM UPGRADES,        C-OIL INFRASTRUCTURE CONSTRUCTION         $3,875,560.20    $0.00            $3,875,560.20    CEFMS CONSTRUCTION
                                                                                                   CLINS: 0010 - 0015                                                                                                                      10/6/2006
                                        2307 W9126G-04-D-0002-16-13   PARSONS IRAQ JOINT VENTURE   ENGINEERING & PROCUREMENT                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $3,595,200.00    $0.00            $3,595,200.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2308 W9126G-04-D-0002-16-14   PARSONS IRAQ JOINT VENTURE   P00021 ADD’L FUNDS AND VALUE TO CLIN       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $520,585.00      $0.00            $520,585.00      CEFMS NON-CONSTRUCTION
                                                                                                   0009 FOR RENTAL OF 80 TON CRANE                                                                                                         10/6/2006
                                        2309 W9126G-04-D-0002-16-2    PARSONS IRAQ JOINT VENTURE   PIPELINE REPAIRS URI 18033                 C-OIL INFRASTRUCTURE CONSTRUCTION         $930,092.00      $930,092.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2310 W9126G-04-D-0002-16-3    PARSONS IRAQ JOINT VENTURE   EMERGENCY SHUTDOWN SYSTEM URI 18034        C-OIL INFRASTRUCTURE CONSTRUCTION         $1,207,913.00    $1,207,913.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2311 W9126G-04-D-0002-16-4    PARSONS IRAQ JOINT VENTURE   METERING OF PLATFORMS A & B URI 18035      C-OIL INFRASTRUCTURE CONSTRUCTION         $1,775,249.00    $1,449,830.76    $325,418.24      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2312 W9126G-04-D-0002-16-5    PARSONS IRAQ JOINT VENTURE   POWER GENERATION AND CABLE                 C-OIL INFRASTRUCTURE CONSTRUCTION         $1,177,715.00    $920,527.63      $257,187.37      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2313 W9126G-04-D-0002-16-6    PARSONS IRAQ JOINT VENTURE   FIRE PROTECTION SYSTEM URI 18038           C-OIL INFRASTRUCTURE CONSTRUCTION         $1,207,913.00    $1,207,913.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2314 W9126G-04-D-0002-16-7    PARSONS IRAQ JOINT VENTURE   GRATING AND HANDRAIL REPAIR URI 18039      C-OIL INFRASTRUCTURE CONSTRUCTION         $332,176.00      $332,176.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2315 W9126G-04-D-0002-16-8    PARSONS IRAQ JOINT VENTURE   TERMINAL OIL SPILL CONTAINMENT FOR ABOT C-OIL INFRASTRUCTURE CONSTRUCTION            $893,855.00      $893,855.00      $0.00            CEFMS CONSTRUCTION
                                                                                                   & KAOT URI 18157                                                                                                                        10/6/2006
                                        2316 W9126G-04-D-0002-16-9    PARSONS IRAQ JOINT VENTURE   DEFINITIZATION OF CLINS 0002 & 0008        C-OIL INFRASTRUCTURE CONSTRUCTION         $18,300,908.00   $2,938,703.92    $15,362,204.08   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2317 W9126G-04-D-0002-17-1    PARSONS IRAQ JOINT VENTURE   EMERGENCY POWER CPS-5                      C-OIL INFRASTRUCTURE CONSTRUCTION         $9,010,689.95    $5,359,212.77    $3,651,477.18    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2318 W9126G-04-D-0002-18-1    PARSONS IRAQ JOINT VENTURE   QARMAT ALI PRESSURE MAINTENANCE            C-OIL INFRASTRUCTURE CONSTRUCTION         $38,953,967.00   $6,058,731.12    $32,895,235.88   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2319 W9126G-04-D-0002-18-16   PARSONS IRAQ JOINT VENTURE   REPLACE EXISTING PIPLINE                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $4,976,794.00    $0.00            $4,976,794.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2320 W9126G-04-D-0002-19-1    PARSONS IRAQ JOINT VENTURE   PUMP STATION FOR NORTH RUMAILA SITE        C-OIL INFRASTRUCTURE CONSTRUCTION         $245,000.00      $245,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                   ASSESSMENTS                                                                                                                             10/6/2006
                                        2321 W9126G-04-D-0002-19-2    PARSONS IRAQ JOINT VENTURE   *URI#16903* O-012-K KBR PUMP STATIONS      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,067,610.00    $21,092.52       $1,046,517.48    CEFMS NON-CONSTRUCTION
                                                                                                   AND PIPELINE FOR NORTH RUMAILA - PIJV                                                                                                   10/6/2006
                                        2322 W9126G-04-D-0002-20-1    PARSONS IRAQ JOINT VENTURE   TUBA TANK FARM SITE ASSESSMENT             C-OIL INFRASTRUCTURE CONSTRUCTION         $400,000.00      $140,862.09      $259,137.91      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2323 W9126G-04-D-0002-2-1     PARSONS IRAQ JOINT VENTURE   MOBILIZATION                               C-OIL INFRASTRUCTURE CONSTRUCTION         $14,956,388.02   $14,956,388.02   $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2324 W9126G-04-D-0002-21-1    PARSONS IRAQ JOINT VENTURE   AL FAW COMMUNICATION SITE ASSESSMENTS C-OIL INFRASTRUCTURE CONSTRUCTION              $4,470,933.00    $2,191,241.62    $2,279,691.38    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2325 W9126G-04-D-0002-2-2     PARSONS IRAQ JOINT VENTURE   MOBILIZATION (AMEND TO CORRECT WCC/ NO C-OIL INFRASTRUCTURE CONSTRUCTION             $836,214.98      $531,827.55      $304,387.43      CEFMS CONSTRUCTION
                                                                                                   S&A FOR MOBILIZATION COST)                                                                                                              10/6/2006
                                        2326 W9126G-04-D-0002-22-1    PARSONS IRAQ JOINT VENTURE   WELL LOGGING & WORKOVER RUMAILA AND C-OIL INFRASTRUCTURE CONSTRUCTION                $39,500.64       $39,500.64       $0.00            CEFMS CONSTRUCTION
                                                                                                   WEST QURNA                                                                                                                              10/6/2006
                                        2327 W9126G-04-D-0002-22-2    PARSONS IRAQ JOINT VENTURE   WELL LOGGING & WORKOVER RUMAILA             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $49,805,549.36   $2,858,224.59    $46,947,324.77   CEFMS NON-CONSTRUCTION
                                                                                                   AND WEST QURNA;MOD 07 DTD 25SEP06 TO                                                                                                    10/6/2006
                                                                                                   ESTABLISH CLIN’S 0002(URI25643),0003(URI266
                                                                                                   60),0005(URI28688),0006(URI26663),0007(URI2
                                                                                                   6664) & 0008(URI28609) & 0009(URI29796);
                                        2328 W9126G-04-D-0002-22-3    PARSONS IRAQ JOINT VENTURE   PIJV SOC WORKOVER OF WELLS                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $56,179,647.98   $0.00            $56,179,647.98   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        2329 W9126G-04-D-0002-22-4    PARSONS IRAQ JOINT VENTURE   PHASE II WELL WORKOVER WEST QURNA          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $27,000,000.00   $0.00            $27,000,000.00   CEFMS NON-CONSTRUCTION
                                                                                                   FIELD;MOD 07 DTD 25SEP06 IS TO ESTABLISH                                                                                                10/6/2006
                                                                                                   CLIN’S 0002(URI25643),0003(URI26660),0
                                                                                                   004(URI26662),0005(URI28688),0006(URI
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 305 of 529




                                                                                                   26663),0007(URI26664),0008(URI28609) &
                                                                                                   0009(URI29796);00
                                        2330 W9126G-04-D-0002-22-5    PARSONS IRAQ JOINT VENTURE   CEMENTING UNITS FOR IDC;MOD07 DTD           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $3,782,000.00    $0.00            $3,782,000.00    CEFMS NON-CONSTRUCTION
                                                                                                   25SEP06 IS TO ESTABLISH CLIN’S 0002(URI2564                                                                                             10/6/2006
                                                                                                   3),0003(URI26660),0004(URI26662),0005(URI28
                                                                                                   688),0006(URI26663),0007(URI26664),0008(URI
                                                                                                   28609) & 0009(URI29796);




October 30, 2006 I REPORT TO CONGRESS
                                        2331 W9126G-04-D-0002-22-6    PARSONS IRAQ JOINT VENTURE   WORKOVER OF WELLS;MOD 07 DTD 25SEP06 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION          $4,984,100.00    $0.00            $4,984,100.00    CEFMS NON-CONSTRUCTION
                                                                                                   IS TO ESTABLISH CLIN’S 0002(URI25643),0003(U                                                                                            10/6/2006
                                                                                                   RI26660),0004(URI26662),0005(URI28688),0006
                                                                                                   (URI26663),0007(URI26664),0008(URI28609) &




I D-69
                                                                                                                                                                                                                                                                    Appendix D




                                                                                                   0009(URI29796);
                                                           #    Award Number            Contractor                   Description                                  Work Item                                Obligated        Expended         Undelivered     Source
                                                           2332 W9126G-04-D-0002-22-7   PARSONS IRAQ JOINT VENTURE   O-016-K PIJV SOC WORKOVER OF WELLS           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,337,500.00    $0.00            $1,337,500.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           2333 W9126G-04-D-0002-3-     PARSONS IRAQ JOINT VENTURE   LIFE SUPPORT RESPONSIBILITIES FOR NORTH      PMO 2020 OIL FROM SWD                    $956,102.00      $953,882.03      $2,219.97       CEFMS CONSTRUCTION
                                                                0001AA                                               CAMP                                                                                                                                    10/6/2006
                                                           2334 W9126G-04-D-0002-3-     PARSONS IRAQ JOINT VENTURE   AWARD FEE                                    C-OIL INFRASTRUCTURE CONSTRUCTION        $46,868.00       $33,370.07       $13,497.93      CEFMS CONSTRUCTION
                                                                0001AB                                                                                                                                                                                       10/6/2006
                                                           2335 W9126G-04-D-0002-4-     PARSONS IRAQ JOINT VENTURE   11545-TO#6-P PIRV MISC POWER                 C-OIL INFRASTRUCTURE CONSTRUCTION        $5,342,695.00    $5,169,687.06    $173,007.94     CEFMS CONSTRUCTION
                                                                0001AA                                               DISTRIBUTION TO NOC                                                                                                                     10/6/2006
                                                           2336 W9126G-04-D-0002-4-     PARSONS IRAQ JOINT VENTURE   11545-TO#6-P PIRV MISC POWER                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $632,754.00      $542,813.47      $89,940.53      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                      Appendix D



                                                                0001AB                                               DISTRIBUTION TO NOC                                                                                                                     10/6/2006
                                                           2337 W9126G-04-D-0002-5-1    PARSONS IRAQ JOINT VENTURE   WORK IN ACCORDANCE WITH 11432-0-002-P        C-OIL INFRASTRUCTURE CONSTRUCTION        $9,595,923.89    $9,584,356.68    $11,567.21      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           2338 W9126G-04-D-0002-5-2    PARSONS IRAQ JOINT VENTURE   INCORPORATES INCREASE OF $4,995,133 (MOD NC-OIL INFRASTRUCTURE NON-CONSTRUCTION       $19,796,327.11   $19,197,729.99   $598,597.12     CEFMS NON-CONSTRUCTION
                                                                                                                     12) AND DECREASE OF $1,237,990 (MOD 13)                                                                                                 10/6/2006
                                                           2339 W9126G-04-D-0002-6-     PARSONS IRAQ JOINT VENTURE   DOWNSTREAM SECTOR PROJECT                    C-OIL INFRASTRUCTURE CONSTRUCTION        $6,967,015.77    $6,967,015.77    $0.00           CEFMS CONSTRUCTION
                                                                0001AA                                                                                                                                                                                       10/6/2006
                                                           2340 W9126G-04-D-0002-6-     PARSONS IRAQ JOINT VENTURE   DECREASE OF $2,910,400.00                    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $25,863,484.23   $25,863,484.23   $0.00           CEFMS NON-CONSTRUCTION
                                                                0002AA                                                                                                                                                                                       10/6/2006
                                                           2341 W9126G-04-D-0002-6-3    PARSONS IRAQ JOINT VENTURE   INCR CLIN 0005 & CLIN 0007, DECR CLIN 0008   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,233,882.00    $810,147.09      $423,734.91     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           2342 W9126G-04-D-0002-7-     PARSONS IRAQ JOINT VENTURE   PUMPING STATIONS                             C-OIL INFRASTRUCTURE CONSTRUCTION        $255,349.00      $230,750.83      $24,598.17      CEFMS CONSTRUCTION




D-70 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                0001AA                                                                                                                                                                                       10/6/2006
                                                           2343 W9126G-04-D-0002-8-0001APARSONS IRAQ JOINT VENTURE   TRANSPORTATION AND MOBILIZATION              C-OIL INFRASTRUCTURE CONSTRUCTION        $15,859,881.86   $15,859,881.86   $0.00           CEFMS CONSTRUCTION
                                                                                                                     (AMEND TO CORRECT WCC / NO S & A)                                                                                                       10/6/2006
                                                           2344 W9126G-04-D-0002-8-1    PARSONS IRAQ JOINT VENTURE   TRANSPORTATION AND MOBILIZATION              C-OIL INFRASTRUCTURE CONSTRUCTION        $1,058,934.95    $1,058,934.95    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           2345 W9126G-04-D-0002-8-3    PARSONS IRAQ JOINT VENTURE   INCREASE IN FUNDING; INCORPORATES        C-OIL INFRASTRUCTURE CONSTRUCTION            $9,586,010.19    $6,203,925.26    $3,382,084.93   CEFMS CONSTRUCTION
                                                                                                                     OFFSETTING MODS 06/08, UNPROCESSED MOD                                                                                                  10/6/2006
                                                                                                                     07 AND CURRENT MOD; MOD 16 ADD’L FUNDS
                                                                                                                     PROVIDED FOR FREIGHT CHARGES ON T.O. #17
                                                                                                                     THAT SHD HAVE ALLOCATED TO THIS T.O.;
                                                           2346 W9126G-04-D-0002-9-     PARSONS IRAQ JOINT VENTURE   MANAGEMENT AND ADMINISTRATION                C-OIL INFRASTRUCTURE CONSTRUCTION        $50,065,415.70   $50,065,415.70   $0.00           CEFMS CONSTRUCTION
                                                                0001AA                                               (AMEND TO CORRECT WCC; NO S & A)                                                                                                        10/6/2006
                                                           2347 W9126G-04-D-0002-9-1    PARSONS IRAQ JOINT VENTURE   MANAGEMENT AND ADMINISTRATION                C-OIL INFRASTRUCTURE CONSTRUCTION        $8,507,464.50    $8,507,464.50    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           2348 W9126G-04-D-0002-9-2    PARSONS IRAQ JOINT VENTURE   MOD 08: INCREASE OF 33,226,116; REVERSING C-OIL INFRASTRUCTURE CONSTRUCTION           $32,396,993.80   $27,517,642.60   $4,879,351.20   CEFMS CONSTRUCTION
                                                                                                                     MOD 6 WHICH WAS ROME NY $ LATER                                                                                                         10/6/2006
                                                                                                                     DEOB’D BY MOD 7
                                                           2349 W912GB-04-D-0015-6-1    IRAQI CONTRACTOR - 4371      TASK FORCE SHIELD                            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $3,868,716.00    $3,868,716.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           2350 W914NS-03-D-0002-12-1   GOLDEN WINGS, INC.,          WEAPONS AND EQUIPMENT                        NC-NEW IRAQI ARMY EQUIPMENT NON-         $1,368,520.00    $1,368,520.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                               10/6/2006
                                                           2351 W914NS-03-D-0002-13-1   GOLDEN WINGS, INC.,          ORDER FOR AMMUNITION, WEAPONS AND            NC-POLICE ASSISTANCE NON-CONSTRUCTION    $3,979,400.00    $3,979,400.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                     SUPPORT EQUIPMENT                                                                                                                       10/6/2006
                                                           2352 W914NS-03-D-0002-14-    GOLDEN WINGS, INC.,          9MM HANDGUN WALTER P99 143 @ $452            NC-NEW IRAQI ARMY EQUIPMENT NON-         $64,636.00       $64,636.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                            CONSTRUCTION                                                                               10/6/2006
                                                           2353 W914NS-03-D-0002-14-    GOLDEN WINGS, INC.,          MAGAZINE LARGE CAPACITY FOR P99 429          NC-NEW IRAQI ARMY EQUIPMENT NON-         $12,012.00       $12,012.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AB                                               @ $28                                        CONSTRUCTION                                                                               10/6/2006
                                                           2354 W914NS-03-D-0002-14-    GOLDEN WINGS, INC.,          CLEANING KIT 143 @ $20                       NC-NEW IRAQI ARMY EQUIPMENT NON-         $2,860.00        $2,860.00        $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AC                                                                                            CONSTRUCTION                                                                               10/6/2006
                                                           2355 W914NS-03-D-0002-14-    GOLDEN WINGS, INC.,          PKM HEAVY MACHINE GUN 7.62X54 132 @          NC-NEW IRAQI ARMY EQUIPMENT NON-         $244,200.00      $244,200.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                0003AA                                               $1850                                        CONSTRUCTION                                                                               10/6/2006
                                                           2356 W914NS-03-D-0002-14-    GOLDEN WINGS, INC.,          DETACHABLE FOLDING BIPOD 132 @ $44           NC-NEW IRAQI ARMY EQUIPMENT NON-         $1,056.00        $1,056.00        $0.00           CEFMS NON-CONSTRUCTION
                                                                0003AC                                                                                            CONSTRUCTION                                                                               10/6/2006
                                                           2357 W914NS-03-D-0002-14-    GOLDEN WINGS, INC.,          TRIPOD 132 @ $548                            NC-NEW IRAQI ARMY EQUIPMENT NON-         $63,020.00       $63,020.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                0003AH                                                                                            CONSTRUCTION                                                                               10/6/2006
                                                           2358 W914NS-03-D-0002-14-    GOLDEN WINGS, INC.,          MAGAZINE BOX (LINKED AMMO) 528 @             NC-NEW IRAQI ARMY EQUIPMENT NON-         $33,453.60       $33,453.60       $0.00           CEFMS NON-CONSTRUCTION
                                                                0003AI                                               $63.60                                       CONSTRUCTION                                                                               10/6/2006
                                                           2359 W914NS-03-D-0002-15-1   GOLDEN WINGS, INC.,          AMMUNITION AND WEAPONS AND SUPPORT NC-FACILITY PROTECTION AND SERVICES NON-           $288,050.00      $288,050.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                     EQUIPMENT                          CONSTRUCTION                                                                                         10/6/2006
                                                           2360 W914NS-03-D-0002-16-1   GOLDEN WINGS, INC.,          WEAPONS AND AMMUNITION WITH                  NC-POLICE ASSISTANCE NON-CONSTRUCTION    $288,050.00      $288,050.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                     CLEANING KITS, SPARE PARTS KITS, ETC.                                                                                                   10/6/2006
                                                           2361 W914NS-03-D-0002-8-     GOLDEN WINGS, INC.,          9MM HANDGUN, AMMO ROUNDS                     NC-NEW IRAQI ARMY EQUIPMENT NON-         $1,215,200.00    $1,215,200.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                            CONSTRUCTION                                                                               10/6/2006
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 306 of 529




                                                           2362 W914NS-04-C-0002-NA-    IRAQ POWER ALLIANCE JOINT    ASSESSMENT OF POWER STATION OPS &            C-GENERATION CONSTRUCTION                $3,461,166.00    $3,461,166.00    $0.00           CEFMS CONSTRUCTION
                                                                0003AA                  VENTURE                      ASSISTANCE TO MOE STAFF FOR O&M                                                                                                         10/6/2006
                                                           2363 W914NS-04-C-0002-NA-    IRAQ POWER ALLIANCE JOINT    INCREASE PERSONNEL AND SERVICES              NC-GENERATION NON-CONSTRUCTION           $857,896.00      $857,896.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                0009AG                  VENTURE                      RESULTING OF TWO NEW INITIATIVES                                                                                                        10/6/2006
                                                           2364 W914NS-04-C-0002-NA-    IRAQ POWER ALLIANCE JOINT    INCREASE PERSONNEL AND SERVICES              NC-TRANSMISSION NON-CONSTRUCTION         $2,507,904.00    $2,507,904.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                0010AG                  VENTURE                      RESULTING FROM TWO NEW INITIATIVES                                                                                                      10/6/2006
                                        #    Award Number             Contractor                      Description                                 Work Item                                   Obligated        Expended         Undelivered      Source
                                        2365 W914NS-04-C-0002-NA-     IRAQ POWER ALLIANCE JOINT       INCREASE PERSONNEL AND SERVICES             NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$3,044,499.00      $3,044,499.00    $0.00            CEFMS NON-CONSTRUCTION
                                             0011AG                   VENTURE                         RESULTING FROM TWO NEW INITIATIVES                                                                                                         10/6/2006
                                        2366 W914NS-04-C-0002-NA-3    IRAQ POWER ALLIANCE JOINT       FIVE MOE SENIOR SUBJECT MATTER EXPERTS      NC-MINISTERIAL CAPACITY DEVELOPMENT         $1,346,696.00    $0.00            $1,346,696.00    CEFMS NON-CONSTRUCTION
                                                                      VENTURE                                                                                                                                                                    10/6/2006
                                        2367 W914NS-04-C-0002-NA-     IRAQ POWER ALLIANCE JOINT       P00031 DTD 24SEP06 PROVIDE ADD’L FUNDS C-GENERATION CONSTRUCTION                        $1,362,354.00    $0.00            $1,362,354.00    CEFMS CONSTRUCTION
                                             8001AC                   VENTURE                         FOR CLIN 0401 - URI 27740 EG-104/GBAKD-108                                                                                                 10/6/2006
                                                                                                      BOILER ISLAND
                                        2368 W914NS-04-C-0002-NA-     IRAQ POWER ALLIANCE JOINT       P00031 DTD 24SEP06 PROVIDE ADD’L FUNDS C-GENERATION CONSTRUCTION                        $544,760.00      $0.00            $544,760.00      CEFMS CONSTRUCTION
                                             8001AD                   VENTURE                         FOR CLIN 0401 - *URI 27743* EG-104/GBAKD-                                                                                                  10/6/2006
                                                                                                      110 DISTRIBUTION CONTROL SYSTEM COM
                                        2369 W914NS-04-C-0002-NA-     IRAQ POWER ALLIANCE JOINT       P00031 DTD 24SEP06 PROVIDE ADD’L FUNDS C-GENERATION CONSTRUCTION                        $1,362,354.00    $0.00            $1,362,354.00    CEFMS CONSTRUCTION
                                             8001AE                   VENTURE                         FOR CLIN 0401 - *URI 27745* EG-104/GBAKD-                                                                                                  10/6/2006
                                                                                                      111 STEAM TURBINE ISLAND
                                        2370 W914NS-04-C-0003-NA-10   CH2M HILL/PARSONS, A JOINT      INCORPORATE SOW FOR CAPACITY                C-POTABLE WATER CONSTRUCTION                $860,967.00      $860,967.00      $0.00            CEFMS CONSTRUCTION
                                                                      VENTURE                         DEVELOPMENT INITIATIVE                                                                                                                     10/6/2006
                                        2371 W914NS-04-C-0003-NA-11   CH2M HILL/PARSONS, A JOINT      INCORPORATE SECTION H-18 BASRA MASTER C-POTABLE WATER CONSTRUCTION                      $908,247.00      $908,247.00      $0.00            CEFMS CONSTRUCTION
                                                                      VENTURE                         PLAN ADDITION SOW                                                                                                                          10/6/2006
                                        2372 W914NS-04-C-0003-NA-13   CH2M HILL/PARSONS, A JOINT      AB: REVISED SCHED B CAPACITY                C-POTABLE WATER CONSTRUCTION                $10,228,186.00   $10,228,186.00   $0.00            CEFMS CONSTRUCTION
                                                                      VENTURE                         DEVELOPMENT CPAF INCLUDES LABOR AND                                                                                                        10/6/2006
                                                                                                      OTHER DIRECT COSTS
                                        2373 W914NS-04-C-0003-NA-15   CH2M HILL/PARSONS, A JOINT      CDI - PHASE II (FACILITIES LEVEL)           C-POTABLE WATER SUSTAINMENT CONSTRUCTION    $10,000,000.00   $0.00            $10,000,000.00   CEFMS CONSTRUCTION
                                                                      VENTURE                                                                                                                                                                    10/6/2006
                                        2374 W914NS-04-C-0003-NA-16   CH2M HILL/PARSONS, A JOINT      P/C 60000 CDI - PHASE II MINISTRIES LEVEL   C-POTABLE WATER CONSTRUCTION                $11,500,000.00   $0.00            $11,500,000.00   CEFMS CONSTRUCTION
                                                                      VENTURE                                                                                                                                                                    10/6/2006
                                        2375 W914NS-04-C-0007-NA-     FOSTER WHEELER ENERGY LIMITED   SUPPORT TO OIL SECTOR OF PMO                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $259,095.00      $0.00            $259,095.00      CEFMS NON-CONSTRUCTION
                                             0009A                                                                                                                                                                                               10/6/2006
                                        2376 W914NS-04-C-0007-NA-11   FOSTER WHEELER ENERGY LIMITED   TRAINING INVITATION TO BID PACKAGES P/C     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $577,506.00      $0.00            $577,506.00      CEFMS NON-CONSTRUCTION
                                                                                                      50000                                                                                                                                      10/6/2006
                                        2377 W914NS-04-C-0101-NA-1    MARITIME SOLUTIONS, INC.        RIGID HULLE INFLATABLE BOATS                NIA EQUIPMENT BOATS NON-CONSTRUCTION        $599,717.10      $599,717.10      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        2378 W914NS-04-C-0102-NA-1    MPRI, INC.                      MOD P00007 TO REVERSE A DOUBLE         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING        $2,057,801.77    $2,057,801.77    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      OBLIGATION AND BALANCE TO CONTRACT     NON-CONSTRUCTION                                                                                    10/6/2006
                                                                                                      VALUE; MOD P00008 TO CHANGE TBO FROM Y
                                                                                                      TO N (PAYING OFFICE CHANGE)
                                        2379 W914NS-04-C-0102-NA-2    MPRI, INC.                      BASIC CONTRACT BEING OBLIGATED              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,527,780.00    $1,411,978.81    $115,801.19      CEFMS NON-CONSTRUCTION
                                                                                                                                                  NON-CONSTRUCTION                                                                               10/6/2006
                                        2380 W914NS-04-C-0102-NA-3    MPRI, INC.                      INTEREST CHARGE THAT DID NOT FLOW           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $15,688.65       $15,688.65       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      PROPERLY THOUGH CEFMS                       NON-CONSTRUCTION                                                                               10/6/2006
                                        2381 W914NS-04-C-0103-1-      JTSI                            SITE SURVEY AND JHQ VOICE AND DATA          NIA MISC EQUIPMENT NON-CONSTRUCTION         $216,000.00      $181,038.81      $34,961.19       CEFMS NON-CONSTRUCTION
                                             0001AA                                                   NETWORK                                                                                                                                    10/6/2006
                                        2382 W914NS-04-C-0104-NA-1    IRAQI CONTRACTOR - 4297         PROVIDE SATELLITE DATA COMMUNICATION        NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,169,989.00    $1,158,463.00    $11,526.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                                   10/6/2006
                                        2383 W914NS-04-C-0104-NA-2    IRAQI CONTRACTOR - 4297         P00003 ADDS NEW EQUIPMENT AND               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $144,496.00      $144,496.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      INCREASES BANDWIDTH                         NON-CONSTRUCTION                                                                               10/6/2006
                                        2384 W914NS-04-C-0106-NA-2    JTSI                            MATERIAL AND ODC FOR MOD AND JHQ            NIA VOICE & DATA CONNECTIVITY FOR MOD/JHQ   $4,600,000.00    $4,600,000.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      VOICE AND DATA CONNECTIVITY                 NON-CONSTRUCTION                                                                               10/6/2006
                                        2385 W914NS-04-C-0106-NA-3    JTSI                            MATERIAL AND ODC FOR MOD AND JHQ            NIA MISC EQUIPMENT NON-CONSTRUCTION         $2,300,000.00    $2,300,000.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      VOICE AND DATA CONNECTIVITY                                                                                                                10/6/2006
                                        2386 W914NS-04-C-0106-NA-4    JTSI                            COMM REQUIREMENTS                           NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,090,708.00    $3,090,708.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                                   10/6/2006
                                        2387 W914NS-04-C-0106-NA-5    JTSI                            EXERCISE THE OPTION PERIOD (LOT II) CLIN    NC-NEW IRAQI ARMY EQUIPMENT NON-            $2,624,394.00    $2,624,394.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      1001                                        CONSTRUCTION                                                                                   10/6/2006
                                        2388 W914NS-04-C-0106-NA-6    JTSI                            EXPANSION CAPABILITIES REQUIREMENTS IN      NC-NEW IRAQI ARMY EQUIPMENT NON-            $68,502.00       $68,502.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      ACCORDANCE WITH STATEMENT OF WORK           CONSTRUCTION                                                                                   10/6/2006
                                        2389 W914NS-04-C-0107-NA-1    JTSI                            LABOUR FOR MOD AND JHQ ANNEX AND            NIA MISC EQUIPMENT NON-CONSTRUCTION         $3,400,000.00    $3,400,000.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      DATA CONNECTIVITY                                                                                                                          10/6/2006
                                        2390 W914NS-04-C-0107-NA-2    JTSI                            LABOUR FOR MOD AND JHQ ANNEX AND            NC-NEW IRAQI ARMY EQUIPMENT NON-            $10,242,692.00   $10,242,692.00   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      DATA CONNECTIVITY                           CONSTRUCTION                                                                                   10/6/2006
                                        2391 W914NS-04-C-0108-1-1     ESS                             AL NUMANIYAH LIFE SUPPORT - ADDS SNACKS NC-PUBLIC SAFETY NON-CONSTRUCTION               $4,352,838.00    $4,352,838.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      AND FUNDING                                                                                                                                10/6/2006
                                        2392 W914NS-04-C-0108-1-3     ESS                             BASE CAMP SUPPORT SERVICES                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $31,172,190.91   $31,172,190.91   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 307 of 529




                                                                                                                                                  NON-CONSTRUCTION                                                                               10/6/2006
                                        2393 W914NS-04-C-0108-1-4     ESS                             BASE CAMP SUPPORT SERVICES INCREASE         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $4,527,172.97    $4,527,172.97    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                      MEALS                                       NON-CONSTRUCTION                                                                               10/6/2006
                                        2394 W914NS-04-C-0108-1-5     ESS                             TAL AFAR LIFE SUPPORT 12 MONTH OPTIONS      NC-ICDC - OPERATIONS AND PERSONNEL NON-     $5,303,960.31    $5,303,960.31    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                                   10/6/2006
                                        2395 W914NS-04-C-0110-NA-     DEFENSE CONTRACTING AND         RIOT GEAR                                   NC-DETENTION FACILITY NON-CONSTRUCTION      $394,168.10      $394,168.10      $0.00            CEFMS NON-CONSTRUCTION
                                             0001AA                   CONSULTING, LLC                                                                                                                                                            10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        2396 W914NS-04-C-0113-NA-1    ESS                             22000M19 AL KASIK LIFE/BASE SUPPORT         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $15,065,689.18   $15,065,689.18   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                  NON-CONSTRUCTION                                                                               10/6/2006




I D-71
                                                                                                                                                                                                                                                                          Appendix D
                                                           #    Award Number            Contractor                      Description                               Work Item                                    Obligated        Expended         Undelivered   Source
                                                           2397 W914NS-04-C-0113-NA-2   ESS                             DEFINITIZING THE BASIC CONTRACT           AL KACIK                                     $18,925,061.82   $18,925,061.82   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                           2398 W914NS-04-C-0113-NA-3   ESS                             ADD CLIN 0031 FOR SETTLEMENT OF           NC-NEW IRAQI ARMY EQUIPMENT NON-             $3,723,635.38    $3,723,635.38    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        CONTRACT                                  CONSTRUCTION                                                                                 10/6/2006
                                                           2399 W914NS-04-C-0114-NA-1   EXCALIBUR VENTURES              02000 ECONOMIC DATA GATHERING AND         NC-TRAINING NON-CONSTRUCTION                 $200,000.00      $200,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        ANALYSIS OF VARIOUS SECTORS                                                                                                            10/6/2006
                                                           2400 W914NS-04-C-0121-NA-1   IRAQI CONTRACTOR - 4086         MAHALLA 218 SEWER NETWORK                 NC-SEWAGE NON-CONSTRUCTION                   $1,350,425.00    $1,350,425.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                           2401 W914NS-04-C-0121-NA-2   IRAQI CONTRACTOR - 4086         IMPLEMENT DESIGN CHANGES IN THE           NC-SEWAGE NON-CONSTRUCTION                   $168,870.00      $168,870.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                        Appendix D



                                                                                                                        MAHALLA 218 SEWER NETWORK                                                                                                              10/6/2006
                                                           2402 W914NS-04-C-0121-NA-3   IRAQI CONTRACTOR - 4086         CONSTRUCT A MANHOLE IN THE MAHALLA        NC-SEWAGE NON-CONSTRUCTION                   $89,220.00       $89,220.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        218 SEWER NETWORK                                                                                                                      10/6/2006
                                                           2403 W914NS-04-C-0122-NA-1   IRAQI CONTRACTOR - 4118         MAHALLA 212 SEWER NETWORK BAGHDAD         NC-SEWAGE NON-CONSTRUCTION                   $1,431,357.00    $1,431,357.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                           2404 W914NS-04-C-0122-NA-2   IRAQI CONTRACTOR - 4118         MANHOLE CONSTRUCTION AT MAHALLA 212 NC-SEWAGE NON-CONSTRUCTION                         $73,200.00       $73,200.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        SEWER NETWORK BAGHDAD                                                                                                                  10/6/2006
                                                           2405 W914NS-04-C-0122-NA-3   IRAQI CONTRACTOR - 4118         MAHALLA 212 SEWER NETWORK BAGHDAD         NC-WATER CONSERVATION NON-CONSTRUCTION       $146,955.00      $146,955.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                           2406 W914NS-04-C-1413-NA-1   IRAQI CONTRACTOR - 4055         ALWAQ ZUHAIR SEWAGE PUMP STATION          NC-SEWAGE NON-CONSTRUCTION                   $35,500.00       $35,500.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        RENOVATION                                                                                                                             10/6/2006
                                                           2407 W914NS-04-C-1414-NA-1   IRAQI CONTRACTOR - 4010         AL DHUBAR SEWAGE STATION REPAIR           NC-SEWAGE NON-CONSTRUCTION                   $29,000.00       $29,000.00       $0.00         CEFMS NON-CONSTRUCTION




D-72 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                           2408 W914NS-04-C-1415-NA-1   IRAQI CONTRACTOR - 4058         HEALTH STATION 20TH STREET SEWAGE PUMP NC-SEWAGE NON-CONSTRUCTION                      $32,419.00       $32,419.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        STATION                                                                                                                                10/6/2006
                                                           2409 W914NS-04-C-1470-NA-1   IRAQI CONTRACTOR - 4174         TEST AND EVALUATION OF 11 KV LINE AT BIAP C-AIRPORT CONSTRUCTION                       $9,000.00        $9,000.00        $0.00         CEFMS CONSTRUCTION
                                                                                                                        (RUNWAY/TAXIWAY)                                                                                                                       10/6/2006
                                                           2410 W914NS-04-C-9004-NA-1   GULF SUPPLIES & COMMERCIAL      TRAILERS, 10 X 5 METERS, TO INCLUDE       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $14,000.00       $14,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                        SERVICES CO.                    PLUMBING AND ELECTRICAL CONNECTIONS,      NON-CONSTRUCTION                                                                             10/6/2006
                                                                                                                        DELIVERY AND SET UP
                                                           2411 W914NS-04-C-9004-NA-2   GULF SUPPLIES & COMMERCIAL      LAUNDRY TRAILER FOR UMM QASR              NC-NEW IRAQI ARMY EQUIPMENT NON-             $16,000.00       $16,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                        SERVICES CO.                                                              CONSTRUCTION                                                                                 10/6/2006
                                                           2412 W914NS-04-C-9005-NA-1   IRAQI CONTRACTOR - 4515         15000 E4 LIFE SUPPORT IRAQI TRAINING      NC-PUBLIC SAFETY NON-CONSTRUCTION            $983,982.00      $983,982.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        COURSES AT ADNON PALACE                                                                                                                10/6/2006
                                                           2413 W914NS-04-C-9005-NA-2   IRAQI CONTRACTOR - 4515         15000 E4 LIFE SUPPORT IRAQI TRAINING      NC-POLICE ASSISTANCE NON-CONSTRUCTION        $265,000.00      $265,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        COURSES AT ADNON PALACE                                                                                                                10/6/2006
                                                           2414 W914NS-04-C-9005-NA-3   IRAQI CONTRACTOR - 4515         LIFE SUPPORT MATERIALS                    NC-PUBLIC SAFETY NON-CONSTRUCTION            $469,361.75      $469,361.75      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                           2415 W914NS-04-C-9006-NA-1   WORLDCELL, INC.                 05000 F5 - MOTOROLA SATELLITE PHONE       NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $24,065.58        $24,065.58       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                             10/6/2006
                                                           2416 W914NS-04-C-9007-NA-1   IRAQI CONTRACTOR - 4636         22000 M24 - (3) GENERATORS                NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $149,850.00      $149,850.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                             10/6/2006
                                                           2417 W914NS-04-C-9008-NA-1   ESS                             22000 M20 - AR RUSTAMIYAH LIFE SUPPORT    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $28,655,517.39   $28,655,517.39   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                             10/6/2006
                                                           2418 W914NS-04-C-9008-NA-2   ESS                             AR RUSTMIYAH CAMP LIFE SUPPORT - SUB      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $459,704.56      $459,704.56      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        CAMP                                      NON-CONSTRUCTION                                                                             10/6/2006
                                                           2419 W914NS-04-C-9008-NA-3   ESS                             22000 M20 AR RUSTAMIYAH LIFE SUPPORT      NC-POLICE ASSISTANCE NON-CONSTRUCTION        $1,427,100.52    $1,427,100.52    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        - CORRECT CLIN 0002AA CALCULATIONS                                                                                                     10/6/2006
                                                                                                                        PREVIOUSLY RECORDED FIN001 REDUCED
                                                                                                                        W915WE43193301 AND RECORDED
                                                                                                                        W915WE43373782 REF P0002
                                                           2420 W914NS-04-C-9008-NA-4   ESS                             22000 M20 - AR RUSTAMIYAH LIFE SUPPORT    NC-PUBLIC SAFETY NON-CONSTRUCTION            $1,678,274.95    $1,678,274.95    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        25 MAR 05 ADD PC15000                                                                                                                  10/6/2006
                                                           2421 W914NS-04-C-9009-NA-    IRAQI CONTRACTOR - 4026         BATTLEPACKS (339)                         NC-JUDICIAL FACILITY NON-CONSTRUCTION        $18,763.65       $18,763.65       $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                         10/6/2006
                                                           2422 W914NS-04-C-9010-NA-1   IRAQI CONTRACTOR - 4379         (22) AIR CONDITIONER                      NC-DETENTION FACILITY NON-CONSTRUCTION       $9,350.00        $9,350.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                           2423 W914NS-04-C-9010-NA-2   IRAQI CONTRACTOR - 4379         (50) 70 X 30 X 29 FOLDING TABLES          NC-DETENTION FACILITY NON-CONSTRUCTION       $3,750.00        $3,750.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                           2424 W914NS-04-C-9010-NA-3   IRAQI CONTRACTOR - 4379         (23) 60 X 30 X 29 FOLDING CHAIRS          NC-DETENTION FACILITY NON-CONSTRUCTION       $1,610.00        $1,610.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                           2425 W914NS-04-C-9011-NA-1   AMERICAN INTERNATIONAL RADIO,   RADIOS                                    NC-JUDICIAL FACILITY NON-CONSTRUCTION        $289,592.28      $289,592.28      $0.00         CEFMS NON-CONSTRUCTION
                                                                                        INC.                                                                                                                                                                   10/6/2006
                                                           2426 W914NS-04-C-9014-NA-2   IRAQI CONTRACTOR - 4469         05000 F6 - XEROX DIGITAL COPIER, TONER,   NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $17,798.00        $17,798.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        DRUM & STAPLES                            NON-CONSTRUCTION                                                                             10/6/2006
                                                                                                                                                                                                                                                                                                     Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 308 of 529




                                                           2427 W914NS-04-C-9022-NA-1   ARMORGROUP NORTH AMERICA, INC. PSD CLASSES                                NC-JUDICIAL FACILITY NON-CONSTRUCTION        $11,373,271.00   $11,373,271.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                           2428 W914NS-04-C-9023-NA-    IRAQI CONTRACTOR - 4508         BASRAH LIFE SUPPORT AT POLICE ACADEMY     NC-PUBLIC SAFETY NON-CONSTRUCTION            $2,433,126.00    $2,433,126.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                         10/6/2006
                                                           2429 W914NS-04-C-9023-NA-    IRAQI CONTRACTOR - 4508         ADDITIONAL BASRAH LIFE SUPPORT SERVICES NC-PUBLIC SAFETY NON-CONSTRUCTION              $5,238,898.68    $5,238,898.68    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                                  OF IPS TRAINING CADETS                                                                                                                 10/6/2006
                                        #    Award Number            Contractor                           Description                               Work Item                                  Obligated         Expended          Undelivered     Source
                                        2430 W914NS-04-C-9023-NA-    IRAQI CONTRACTOR - 4508              EXERCISE THE LOT II OPTION                NC-PUBLIC SAFETY NON-CONSTRUCTION          $2,344,327.50     $2,284,543.30     $59,784.20      CEFMS NON-CONSTRUCTION
                                             0001AC                                                                                                                                                                                                10/6/2006
                                        2431 W914NS-04-C-9028-NA-1   TRIPLE NICKEL TACTICAL SUPPLY, LLC   MED. TENT (168)                           NC-ICDC - EQUIPMENT NON-CONSTRUCTION       $61,656.00        $61,656.00        $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                   10/6/2006
                                        2432 W914NS-04-C-9028-NA-2   TRIPLE NICKEL TACTICAL SUPPLY, LLC   NIGHT VISION RIFLE SIGHTS (4) AND NIGHT   NC-FACILITY PROTECTION AND SERVICES NON-   $12,270.00        $12,270.00        $0.00           CEFMS NON-CONSTRUCTION
                                                                                                          VISION GOGGLES (15)                       CONSTRUCTION                                                                                   10/6/2006
                                        2433 W914NS-04-C-9032-NA-1   IRAQI CONTRACTOR - 4515              BAGHDAD POLICE ACADEMY EXPANSION          NC-PUBLIC SAFETY NON-CONSTRUCTION          $16,799,999.99    $16,799,999.99    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                          PHASE II                                                                                                                                 10/6/2006
                                        2434 W914NS-04-C-9036-NA-1   SBIG TECHNICAL SERVICES LTD          SBIG TECHNICAL SERVICES BASE SUPPORT IRBIL NC-PUBLIC SAFETY NON-CONSTRUCTION         $381,000.00       $381,000.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                          POLICE TRAINING ACADEMY                                                                                                                  10/6/2006
                                        2435 W914NS-04-C-9036-NA-2   SBIG TECHNICAL SERVICES LTD          EXERCISE THE OPTION PERIOD (LOT II) 1 MAR NC-PUBLIC SAFETY NON-CONSTRUCTION          $276,000.00       $138,000.00       $138,000.00     CEFMS NON-CONSTRUCTION
                                                                                                          THRU 30 AUG 2005                                                                                                                         10/6/2006
                                        2436 W914NS-04-C-9038-NA-2   IRAQI CONTRACTOR - 4785              ZOLL AED PLUS (ENGLISH VERSION) (473) AND NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $484,825.00       $484,825.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                          SHIPPING                                                                                                                                 10/6/2006
                                        2437 W914NS-04-C-9039-NA-2   IRAQI CONTRACTOR - 4785              ZOLL AED PLUS (ENGLISH VERSION) FOR TAHJI NC-ICDC - EQUIPMENT NON-CONSTRUCTION       $46,125.00        $46,125.00        $0.00           CEFMS NON-CONSTRUCTION
                                                                                                          (45) AND SHIPPING COSTS                                                                                                                  10/6/2006
                                        2438 W914NS-04-C-9043-NA-1   IRAQI CONTRACTOR - 4572              IPS SELECTION SCREENING SERVICE           NC-POLICE ASSISTANCE NON-CONSTRUCTION      $475,375.00       $475,375.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                   10/6/2006
                                        2439 W914NS-04-C-9043-NA-2   IRAQI CONTRACTOR - 4572              IPS SELECTION SCREENING SERVICE-LINE ITEM NC-PUBLIC SAFETY NON-CONSTRUCTION          $99,000.00        $99,000.00        $0.00           CEFMS NON-CONSTRUCTION
                                                                                                          ADDED PER KO                                                                                                                             10/6/2006
                                        2440 W914NS-04-C-9043-NA-3   IRAQI CONTRACTOR - 4572              CORRECT REQUISITION NUMBERS FOR THIS      NC-POLICE ASSISTANCE NON-CONSTRUCTION      $90,400.00        $90,400.00        $0.00           CEFMS NON-CONSTRUCTION
                                                                                                          CONTRACT                                                                                                                                 10/6/2006
                                        2441 W914NS-04-C-9046-NA-1   IRAQI CONTRACTOR - 4695              BASE SUPPORT SERVICES AT AL KUT AND AL    NC-PUBLIC SAFETY NON-CONSTRUCTION          $22,915,216.50    $22,915,216.50    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                          HILLAH AND MOBILIZATION                                                                                                                  10/6/2006
                                        2442 W914NS-04-C-9048-NA-    IRAQI CONTRACTOR - 4695              BASE SUPPORET SERVICES AT AR RAMADI       NC-PUBLIC SAFETY NON-CONSTRUCTION          $6,730,679.38     $6,730,679.38     $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                       FROM 15 SEP 04 THRU 14 SEP 05                                                                                                            10/6/2006
                                        2443 W914NS-04-C-9049-NA-1   IRAQI CONTRACTOR - 4578              BMW AUTOMOBILES (1)                       NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $235,000.00       $235,000.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                   10/6/2006
                                        2444 W914NS-04-C-9051-NA-    IRAQI CONTRACTOR - 4536              21000 N59 BASE SUPPORT FOR AL             NC-NEW IRAQI ARMY EQUIPMENT NON-           $9,998,450.00     $9,998,450.00     $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                       SULAYNANIYAH ACADEMY                      CONSTRUCTION                                                                                   10/6/2006
                                        2445 W914NS-04-C-9051-NA-    IRAQI CONTRACTOR - 4536              10000 L2 TENTS, BEDS, GENERATORS, TOILETS, NC-POLICE ASSISTANCE NON-CONSTRUCTION     $1,936,550.00     $1,936,550.00     $0.00           CEFMS NON-CONSTRUCTION
                                             0001AB                                                       DINING TENTS                                                                                                                             10/6/2006
                                        2446 W914NS-04-C-9051-NA-    IRAQI CONTRACTOR - 4536              INCREASE FUNDING FOR LIFE SUPPORT PER     NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $3,012,000.00     $3,012,000.00     $0.00           CEFMS NON-CONSTRUCTION
                                             0001AC                                                       SOW                                                                                                                                      10/6/2006
                                        2447 W914NS-04-C-9053-NA-    IRAQI CONTRACTOR - 4695              BASE SUPPORT SERVICES FOR MOSUL           NC-PUBLIC SAFETY NON-CONSTRUCTION          $2,123,570.00     $693,395.62       $1,430,174.38   CEFMS NON-CONSTRUCTION
                                             0001AA                                                       REGIONAL PUBLIC SAFETY ACADEMY                                                                                                           10/6/2006
                                        2448 W914NS-04-C-9055-NA-1   IRAQI CONTRACTOR - 4261              BAGHDAD POLICE HEADQUARTERS EAST          FACILITIES REPAIR IRAQ                     $32,850.00        $32,850.00        $0.00           CEFMS CONSTRUCTION
                                                                                                          OPERATIONS ROOM                                                                                                                          10/6/2006
                                        2449 W914NS-04-C-9056-NA-1   VENTURE COMMUNICATION                11000 A5 RADAR VESSEL TRAFFIC SYSTEM      NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $1,857,104.00     $0.00             $1,857,104.00   CEFMS NON-CONSTRUCTION
                                                                     TECHNOLOGIES                                                                                                                                                                  10/6/2006
                                        2450 W914NS-04-D-0003-1-     FLUORAMEC, LLC                       MOBILIZATION EXTENSIONS OF THE POP AUTH NC-GENERATION NON-CONSTRUCTION               $596,736.00       $340,137.18       $256,598.82     CEFMS NON-CONSTRUCTION
                                             6001AA                                                       BY MODS 01 AND 02                                                                                                                        10/6/2006
                                        2451 W914NS-04-D-0003-2-     FLUORAMEC, LLC                       SITE ASSESSMENT                           C-GENERATION CONSTRUCTION                  $475,656.81       $460,824.69       $14,832.12      CEFMS CONSTRUCTION
                                             0001AA                                                                                                                                                                                                10/6/2006
                                        2452 W914NS-04-D-0003-3-1    FLUORAMEC, LLC                       LNTP - HARTHA THERMAL POWER PLANT         C-GENERATION CONSTRUCTION                  $27,404,825.00    $26,728,029.66    $676,795.34     CEFMS CONSTRUCTION
                                                                                                          REHABILITATION                                                                                                                           10/6/2006
                                        2453 W914NS-04-D-0003-4-     FLUORAMEC, LLC                       KHOR ZUBAIR NEW GENERATION UNITS 5 & 6 C-GENERATION CONSTRUCTION                     $116,691,074.00   $108,926,316.80   $7,764,757.20   CEFMS CONSTRUCTION
                                             0001AA                                                                                                                                                                                                10/6/2006
                                        2454 W914NS-04-D-0003-4-1    FLUORAMEC, LLC                       KHOR ZUBAIR NEW GENERATION UNITS 5 & 6 C-GENERATION CONSTRUCTION                     $255,294.50       $255,294.50       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                   10/6/2006
                                        2455 W914NS-04-D-0003-5-1    FLUORAMEC, LLC                       SULAYMANIYAH-IRBIL NEW GENERATION         C-GENERATION CONSTRUCTION                  $4,500,000.00     $3,785,535.73     $714,464.27     CEFMS CONSTRUCTION
                                                                                                          FACILITY                                                                                                                                 10/6/2006
                                        2456 W914NS-04-D-0003-6-1    FLUORAMEC, LLC                       INSPECTION, EVAL, OVERHAUL, START-UP OF   C-GENERATION CONSTRUCTION                  $106,216,689.00   $106,215,885.00   $804.00         CEFMS CONSTRUCTION
                                                                                                          COMBUSTION GAS TURBINE UNITS VARIOUS                                                                                                     10/6/2006
                                                                                                          LOCATIONS
                                        2457 W914NS-04-D-0003-6-2    FLUORAMEC, LLC                       FUNCTIONAL PARTS & EMERGENCY SPARE        NC-GENERATION NON-CONSTRUCTION             $25,000,000.00    $19,051,817.99    $5,948,182.01   CEFMS NON-CONSTRUCTION
                                                                                                          PARTS                                                                                                                                    10/6/2006
                                        2458 W914NS-04-D-0004-10-    CONTRACK/AICI/OCI/ARCHIRODON (JV) LNTP - REHABILITATE 11 RAILWAYS STATION IN C-RAILROAD CONSTRUCTION                      $159,666.07       $159,666.07       $0.00           CEFMS CONSTRUCTION
                                             0001AB                                                    GOVERNORATE OF NINEWA TR 029                                                                                                                10/6/2006
                                        2459 W914NS-04-D-0004-1-     CONTRACK/AICI/OCI/ARCHIRODON (JV) MOBILIZATION                                 C-RAILROAD CONSTRUCTION                    $975,060.00       $975,060.00       $0.00           CEFMS CONSTRUCTION
                                             0001AA                                                                                                                                                                                                10/6/2006
                                                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 309 of 529




                                        2460 W914NS-04-D-0004-1-     CONTRACK/AICI/OCI/ARCHIRODON (JV) COST OVERRUN                                 C-RAILROAD CONSTRUCTION                    $350,000.00       $350,000.00       $0.00           CEFMS CONSTRUCTION
                                             0001AB                                                                                                                                                                                                10/6/2006
                                        2461 W914NS-04-D-0004-1-     CONTRACK/AICI/OCI/ARCHIRODON (JV) COST OVERRUNS                                C-ROADS AND BRIDGES CONSTRUCTION           $400,000.00       $400,000.00       $0.00           CEFMS CONSTRUCTION
                                             0001AC                                                                                                                                                                                                10/6/2006
                                        2462 W914NS-04-D-0004-1-     CONTRACK/AICI/OCI/ARCHIRODON (JV) COST OVERRUNS                                C-AIRPORT CONSTRUCTION                     $150,000.00       $150,000.00       $0.00           CEFMS CONSTRUCTION
                                             0001AD                                                                                                                                                                                                10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        2463 W914NS-04-D-0004-11-    CONTRACK/AICI/OCI/ARCHIRODON (JV) LNTP ASSESS E REHABILITATE BAGHDAD           C-RAILROAD CONSTRUCTION                    $691,174.28       $691,174.28       $0.00           CEFMS CONSTRUCTION
                                             0001AB                                                    CENTRAL RAILWAYS STATION (MOD 06                                                                                                            10/6/2006
                                                                                                       DEOBL $.47 > KT ULO, AMT CONSIDERED
                                                                                                       IMMATERIAL, NO ACTION TAKEN)




I D-73
                                                                                                                                                                                                                                                                            Appendix D
                                                           #    Award Number            Contractor                        Description                             Work Item                                   Obligated        Expended         Undelivered     Source
                                                           2464 W914NS-04-D-0004-15-    CONTRACK/AICI/OCI/ARCHIRODON (JV) LNTP - DESIGN AND CONSTRUCT 3 KUFA      C-ROADS AND BRIDGES CONSTRUCTION            $627,998.27      $627,998.27      $0.00           CEFMS CONSTRUCTION
                                                                0001AA                                                    BRIDGE                                                                                                                                10/6/2006
                                                           2465 W914NS-04-D-0004-16-    CONTRACK/AICI/OCI/ARCHIRODON (JV) TR-028 DESIGN EFFORT AND LIFE SUPPORT FOR C-ROADS AND BRIDGES CONSTRUCTION          $187,000.00      $187,000.00      $0.00           CEFMS CONSTRUCTION
                                                                0002AA                                                    NASIRIYAH BRIDGE                                                                                                                      10/6/2006
                                                           2466 W914NS-04-D-0004-22-1   CONTRACK INTERNATIONAL INC        DE-OBLIG OF $348.00 TO CLOSE THE D.O.   C-PORT REHAB CONSTRUCTION                   $897,791.38      $897,791.38      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                           2467 W914NS-04-D-0004-23-    CONTRACK/AICI/OCI/ARCHIRODON (JV) TP-TC-001 ASSESS AND CONSTRUCT SECOND   C-PORT REHAB CONSTRUCTION                   $32,674.28       $32,674.28       $0.00           CEFMS CONSTRUCTION
                                                                0001AC                                                    ROLL-ON/ROLL-OFF SEAPORT BERTH                                                                                                        10/6/2006
                                                           2468 W914NS-04-D-0004-24-    CONTRACK/AICI/OCI/ARCHIRODON (JV) LNTP ASSESS AND REHAB AS SAMAWAH        C-RAILROAD CONSTRUCTION                     $103,771.80      $103,771.80      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                     Appendix D



                                                                0001AC                                                    MAINT. CENTER TR-027                                                                                                                  10/6/2006
                                                           2469 W914NS-04-D-0004-25-    CONTRACK/AICI/OCI/ARCHIRODON (JV) LNTP ASSESS AND REHAB SHOPS OF          C-RAILROAD CONSTRUCTION                     $210,455.12      $202,329.77      $8,125.35       CEFMS CONSTRUCTION
                                                                0001AC                                                    SHALSCHIA MAINT FAC TR-030                                                                                                            10/6/2006
                                                           2470 W914NS-04-D-0004-26-    CONTRACK/AICI/OCI/ARCHIRODON (JV) LIFE SUPPORT, SECURITY FROM 23 MAY 04   C-ROADS AND BRIDGES CONSTRUCTION            $3,999,085.65    $3,999,085.65    $0.00           CEFMS CONSTRUCTION
                                                                0001AA                                                    THRU 31 AUG 04                                                                                                                        10/6/2006
                                                           2471 W914NS-04-D-0004-27-1   CONTRACK/AICI/OCI/ARCHIRODON (JV) DEMOBILIZATION OF PROJECT; LIFE SUPPORT, C-RAILROAD CONSTRUCTION                    $4,709,205.00    $4,709,205.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                          SECURITY AND MANAGEMENT FOR PERIOD 1                                                                                                  10/6/2006
                                                                                                                          SEP 04 THRU 31 MAY 05 BAGHDAD
                                                           2472 W914NS-04-D-0004-27-2   CONTRACK/AICI/OCI/ARCHIRODON (JV) DEMOBILIZATION OF PROJECT; LIFE SUPPORT, C-ROADS AND BRIDGES CONSTRUCTION           $2,160,951.87    $2,160,951.87    $0.00           CEFMS CONSTRUCTION
                                                                                                                          SECURITY, AND MANAGEMENT FOR PERIOD 1                                                                                                 10/6/2006
                                                                                                                          SEP 04 THRU 31 MAY 05 CAIRO
                                                           2473 W914NS-04-D-0004-4-     CONTRACK/AICI/OCI/ARCHIRODON (JV) LNTP - DESIGN & CONSTRUCT ZUBA BRIDGE   C-ROADS AND BRIDGES CONSTRUCTION            $110,332.20      $110,332.20      $0.00           CEFMS CONSTRUCTION




D-74 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                0001AA                                                                                                                                                                                          10/6/2006
                                                           2474 W914NS-04-D-0004-5-     CONTRACK/AICI/OCI/ARCHIRODON (JV) LNTP - DESIGN AND CONSTRUCT SHEIK SA’AD C-ROADS AND BRIDGES CONSTRUCTION            $531,826.22      $531,826.22      $0.00           CEFMS CONSTRUCTION
                                                                0001AA                                                    BRIDGE                                                                                                                                10/6/2006
                                                           2475 W914NS-04-D-0004-6-     CONTRACK/AICI/OCI/ARCHIRODON (JV) LNTP-,BASHRA THI QAR RAILWAYS           C-RAILROAD CONSTRUCTION                     $443,770.99      $443,770.99      $0.00           CEFMS CONSTRUCTION
                                                                0001AB                                                    REHABILITATION                                                                                                                        10/6/2006
                                                           2476 W914NS-04-D-0004-7-     CONTRACK/AICI/OCI/ARCHIRODON (JV) LNTP - REHABILITATE 14 RAILWAYS STATION IN C-RAILROAD CONSTRUCTION                  $236,260.93      $236,260.93      $0.00           CEFMS CONSTRUCTION
                                                                0001AB                                                    GOV.MUTHANNA AND QADISSIYA                                                                                                            10/6/2006
                                                           2477 W914NS-04-D-0004-8-     CONTRACK/AICI/OCI/ARCHIRODON (JV) BABIL RAILWAY STATION REHABILITATION    C-RAILROAD CONSTRUCTION                     $124,520.38      $124,520.38      $0.00           CEFMS CONSTRUCTION
                                                                0001AB                                                                                                                                                                                          10/6/2006
                                                           2478 W914NS-04-D-0004-9-     CONTRACK/AICI/OCI/ARCHIRODON (JV) SALH AL DIN/TAMEEM RAILWAYS STATION     C-RAILROAD CONSTRUCTION                     $604,537.35      $604,537.35      $0.00           CEFMS CONSTRUCTION
                                                                0001AB                                                    REHABILITATION                                                                                                                        10/6/2006
                                                           2479 W914NS-04-D-0005-1-0001ALUCENT TECHNOLOGIES WORLD         MOBILIZATION                            C-IRAQI COMMUNICATION SYSTEMS CONSTRUCTION $1,243,802.00     $1,243,802.00    $0.00           CEFMS CONSTRUCTION
                                                                                        SERVICES, INC.                                                                                                                                                          10/6/2006
                                                           2480 W914NS-04-D-0005-1-1    LUCENT TECHNOLOGIES WORLD         MOBILIZATION                            C-NATIONAL SECURITY COMMO CONSTRUCTION      $1,243,801.00    $1,243,801.00    $0.00           CEFMS CONSTRUCTION
                                                                                        SERVICES, INC.                                                                                                                                                          10/6/2006
                                                           2481 W914NS-04-D-0005-1-3    LUCENT TECHNOLOGIES WORLD         8418-LID-TC-001 FIRST RESPONDER NETWORK C-NATIONAL SECURITY COMMO CONSTRUCTION      $21,172.00       $0.00            $21,172.00      CEFMS CONSTRUCTION
                                                                                        SERVICES, INC.                    NATIONWIDE                                                                                                                            10/6/2006
                                                           2482 W914NS-04-D-0005-2-     LUCENT TECHNOLOGIES WORLD         SITE ASSESSMENT                         C-NATIONAL SECURITY COMMO CONSTRUCTION      $2,538,390.00    $2,488,288.77    $50,101.23      CEFMS CONSTRUCTION
                                                                0001AA                  SERVICES, INC.                                                                                                                                                          10/6/2006
                                                           2483 W914NS-04-D-0005-3-1    LUCENT TECHNOLOGIES WORLD         LNTP 8418-LID-TC-001 LIFE SUPPORT &     C-NATIONAL SECURITY COMMO CONSTRUCTION      $16,214,642.00   $16,202,468.14   $12,173.86      CEFMS CONSTRUCTION
                                                                                        SERVICES, INC.                    SECURITY FLATFORM                                                                                                                     10/6/2006
                                                           2484 W914NS-04-D-0005-4-1    LUCENT TECHNOLOGIES WORLD         HF RADIOS FOR NATIONWIDE FIRST          C-NATIONAL SECURITY COMMO CONSTRUCTION      $1,432,552.00    $1,423,366.90    $9,185.10       CEFMS CONSTRUCTION
                                                                                        SERVICES, INC.                    RESPONDER NETWORK                                                                                                                     10/6/2006
                                                           2485 W914NS-04-D-0005-5-     LUCENT TECHNOLOGIES WORLD         LNTP FOR CONSTRUCTION OF REGION 5       C-NATIONAL SECURITY COMMO CONSTRUCTION      $41,566.26       $41,566.26       $0.00           CEFMS CONSTRUCTION
                                                                0001AA                  SERVICES, INC.                                                                                                                                                          10/6/2006
                                                           2486 W914NS-04-D-0005-5-     LUCENT TECHNOLOGIES WORLD         FIRST RESPONDER NETWORK - INCREASED     FIRST RESPONDER NETWORK - CONSTRUCTION      $53,259,532.74   $51,687,978.18   $1,571,554.56   CEFMS CONSTRUCTION
                                                                0001AB                  SERVICES, INC.                    FUNDING                                                                                                                               10/6/2006
                                                           2487 W914NS-04-D-0005-6-1    LUCENT TECHNOLOGIES WORLD         FIRST RESPONDER NETWRK CONSTRUCTED IN C-NATIONAL SECURITY COMMO CONSTRUCTION        $75,265,185.22   $74,282,263.46   $982,921.76     CEFMS CONSTRUCTION
                                                                                        SERVICES, INC.                    15 CITIES-INC MOD 01                                                                                                                  10/6/2006
                                                           2488 W914NS-04-D-0006-10-    PARSONS GLOBAL SERVICES, INC.     SULAMANIYAH PEDIATRIC HOSPITAL          C-NATIONWIDE HOSPITAL AND CLINIC            $16,660.00       $16,660.00       $0.00           CEFMS CONSTRUCTION
                                                                0001A                                                                                             IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                           2489 W914NS-04-D-0006-10-    PARSONS GLOBAL SERVICES, INC.     BASE FEE (CONSTRUCTION ONLY)            C-NATIONWIDE HOSPITAL AND CLINIC            $14,990.00       $14,990.00       $0.00           CEFMS CONSTRUCTION
                                                                0001AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                           2490 W914NS-04-D-0006-10-    PARSONS GLOBAL SERVICES, INC.     AWARD FEE (CONSTRUCTION ONLY)           C-NATIONWIDE HOSPITAL AND CLINIC            $59,961.00       $59,961.00       $0.00           CEFMS CONSTRUCTION
                                                                0001AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                           2491 W914NS-04-D-0006-10-    PARSONS GLOBAL SERVICES, INC.     BASE FEE (CONSTRUCTION)                 C-NATIONWIDE HOSPITAL AND CLINIC            $178,243.00      $178,243.00      $0.00           CEFMS CONSTRUCTION
                                                                0002AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                           2492 W914NS-04-D-0006-10-    PARSONS GLOBAL SERVICES, INC.     AWARD FEE (CONSTRUCTION)                C-NATIONWIDE HOSPITAL AND CLINIC            $104,493.00      $104,493.00      $0.00           CEFMS CONSTRUCTION
                                                                0002AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                           2493 W914NS-04-D-0006-10-    PARSONS GLOBAL SERVICES, INC.     BASE FEE                                C-NATIONWIDE HOSPITAL AND CLINIC            $133,092.00      $133,092.00      $0.00           CEFMS CONSTRUCTION
                                                                0003AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                           2494 W914NS-04-D-0006-10-    PARSONS GLOBAL SERVICES, INC.     AWARD FEE                               C-NATIONWIDE HOSPITAL AND CLINIC            $732,000.00      $732,000.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 310 of 529




                                                                0003AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                           2495 W914NS-04-D-0006-10-    PARSONS GLOBAL SERVICES, INC.     BASE FEE                                C-NATIONWIDE HOSPITAL AND CLINIC            $20,648.00       $20,648.00       $0.00           CEFMS CONSTRUCTION
                                                                0004AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                           2496 W914NS-04-D-0006-10-    PARSONS GLOBAL SERVICES, INC.     AWARD FEE                               C-NATIONWIDE HOSPITAL AND CLINIC            $67,058.43       $67,058.43       $0.00           CEFMS CONSTRUCTION
                                                                0004AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                           2497 W914NS-04-D-0006-10-    PARSONS GLOBAL SERVICES, INC.     BASE FEE                                C-NATIONWIDE HOSPITAL AND CLINIC            $12,645.00       $12,645.00       $0.00           CEFMS CONSTRUCTION
                                                                0005AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                        #    Award Number             Contractor                      Description                              Work Item                                    Obligated        Expended        Undelivered      Source
                                        2498 W914NS-04-D-0006-10-     PARSONS GLOBAL SERVICES, INC.   AWARD FEE                                C-NATIONWIDE HOSPITAL AND CLINIC             $50,580.00       $50,580.00      $0.00            CEFMS CONSTRUCTION
                                             0005AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2499 W914NS-04-D-0006-10-     PARSONS GLOBAL SERVICES, INC.   BASE FEE                                 C-NATIONWIDE HOSPITAL AND CLINIC             $30,974.00       $30,974.00      $0.00            CEFMS CONSTRUCTION
                                             0006AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2500 W914NS-04-D-0006-10-     PARSONS GLOBAL SERVICES, INC.   AWARD FEE                                C-NATIONWIDE HOSPITAL AND CLINIC             $123,896.00      $123,896.00     $0.00            CEFMS CONSTRUCTION
                                             0006AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2501 W914NS-04-D-0006-10-     PARSONS GLOBAL SERVICES, INC.   BASE FEE                                 C-NATIONWIDE HOSPITAL AND CLINIC             $34,292.00       $34,292.00      $0.00            CEFMS CONSTRUCTION
                                             0007AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2502 W914NS-04-D-0006-10-     PARSONS GLOBAL SERVICES, INC.   AWARD FEE                                C-NATIONWIDE HOSPITAL AND CLINIC             $137,169.00      $137,169.00     $0.00            CEFMS CONSTRUCTION
                                             0007AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2503 W914NS-04-D-0006-10-     PARSONS GLOBAL SERVICES, INC.   BASE FEE                                 C-NATIONWIDE HOSPITAL AND CLINIC             $14,025.00       $14,025.00      $0.00            CEFMS CONSTRUCTION
                                             0008AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2504 W914NS-04-D-0006-10-     PARSONS GLOBAL SERVICES, INC.   AWARD FEE                                C-NATIONWIDE HOSPITAL AND CLINIC             $56,100.00       $56,100.00      $0.00            CEFMS CONSTRUCTION
                                             0008AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2505 W914NS-04-D-0006-10-1    PARSONS GLOBAL SERVICES, INC.   SULAMANIYAH PEDIATRIC HOSPITAL           C-NATIONWIDE HOSPITAL AND CLINIC             $706,642.00      $483,015.00     $223,627.00      CEFMS CONSTRUCTION
                                                                                                      (CONSTRUCTION ONLY)                      IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2506 W914NS-04-D-0006-10-2    PARSONS GLOBAL SERVICES, INC.   ERBIL MATERNITY/PEDIATRIC HOSPITAL       C-NATIONWIDE HOSPITAL AND CLINIC             $5,930,675.00    $5,930,675.00   $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2507 W914NS-04-D-0006-10-2    PARSONS GLOBAL SERVICES, INC.   ERBIL MATERNITY HOSPITAL                 C-NATIONWIDE HOSPITAL AND CLINIC             $10,469.00       $10,469.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2508 W914NS-04-D-0006-10-3    PARSONS GLOBAL SERVICES, INC.   IBIB AL ATHIR MATERNITY HOSPITAL         C-NATIONWIDE HOSPITAL AND CLINIC             $4,040,153.43    $4,040,153.43   $0.00            CEFMS CONSTRUCTION
                                                                                                      (CONSTRUCTION)                           IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2509 W914NS-04-D-0006-10-3    PARSONS GLOBAL SERVICES, INC.   IBIN AL ATHIN HOSPITAL                   C-NATIONWIDE HOSPITAL AND CLINIC             $7,820.00        $7,820.00       $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2510 W914NS-04-D-0006-10-4    PARSONS GLOBAL SERVICES, INC.   QUDUS MATERNITY/PEDIATRIC HOSPTIAL       C-NATIONWIDE HOSPITAL AND CLINIC             $618,715.72      $618,715.72     $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2511 W914NS-04-D-0006-10-4    PARSONS GLOBAL SERVICES, INC.   QUDOS MATERNITY                          C-NATIONWIDE HOSPITAL AND CLINIC             $16,388.00       $16,388.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2512 W914NS-04-D-0006-10-5    PARSONS GLOBAL SERVICES, INC.   BAQUBA MATERNITY/CHILDREN’S HOSPITAL     C-NATIONWIDE HOSPITAL AND CLINIC             $405,273.20      $405,273.20     $0.00            CEFMS CONSTRUCTION
                                                                                                      (CONSTRUCTION ONLY)                      IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2513 W914NS-04-D-0006-10-5    PARSONS GLOBAL SERVICES, INC.   BA’QUBA MATERNITY HOSPITAL               C-NATIONWIDE HOSPITAL AND CLINIC             $16,224.80       $16,224.80      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2514 W914NS-04-D-0006-10-6    PARSONS GLOBAL SERVICES, INC.   BAQUBA GENERAL HOSPITAL (CONSTRUCTION C-NATIONWIDE HOSPITAL AND CLINIC                $1,016,239.20    $1,016,239.20   $0.00            CEFMS CONSTRUCTION
                                                                                                      ONLY)                                 IMPROVEMENTS CONSTRUCTION                                                                         10/6/2006
                                        2515 W914NS-04-D-0006-10-6    PARSONS GLOBAL SERVICES, INC.   BA’QUBA GENERAL HOSPITAL                 C-NATIONWIDE HOSPITAL AND CLINIC             $16,224.80       $16,224.80      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2516 W914NS-04-D-0006-10-7    PARSONS GLOBAL SERVICES, INC.   MOSUL ALKHHANSAA MATERNITY HOSPITAL C-NATIONWIDE HOSPITAL AND CLINIC                  $1,134,579.00    $1,134,579.00   $0.00            CEFMS CONSTRUCTION
                                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                                           10/6/2006
                                        2517 W914NS-04-D-0006-10-7    PARSONS GLOBAL SERVICES, INC.   AL KHANSAA HOSPITAL                      C-NATIONWIDE HOSPITAL AND CLINIC             $8,500.00        $8,500.00       $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2518 W914NS-04-D-0006-10-8    PARSONS GLOBAL SERVICES, INC.   SULAYMANIYAH MATERNITY HOSPITAL          C-NATIONWIDE HOSPITAL AND CLINIC             $467,499.00      $467,499.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2519 W914NS-04-D-0006-1-1     PARSONS GLOBAL SERVICES, INC.   MOBILIZATION OF DESIGN-BUIL              C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,562,134.00    $1,356,563.91   $205,570.09      CEFMS CONSTRUCTION
                                                                                                      CONSTRUCTION CAPABILITY                  CONSTRUCTION                                                                                   10/6/2006
                                        2520 W914NS-04-D-0006-11-     PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A FOR PHC NORTH - BASE FEE    NC-EQUIPMENT PROCUREMENT AND                 $421,818.00      $333,627.94     $88,190.06       CEFMS NON-CONSTRUCTION
                                             0002AA                                                                                            MODERNIZATION NON-CONSTRUCTION                                                                 10/6/2006
                                        2521 W914NS-04-D-0006-11-     PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A FOR PHC NORTH - AWARD FEE   NC-EQUIPMENT PROCUREMENT AND                 $1,679,408.00    $400,761.43     $1,278,646.57    CEFMS NON-CONSTRUCTION
                                             0002AB                                                                                            MODERNIZATION NON-CONSTRUCTION                                                                 10/6/2006
                                        2522 W914NS-04-D-0006-11-     PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A FOR PHC NORTH - FIXED FEE   NC-EQUIPMENT PROCUREMENT AND                 $364,000.00      $36,400.00      $327,600.00      CEFMS NON-CONSTRUCTION
                                             0002AC                                                                                            MODERNIZATION NON-CONSTRUCTION                                                                 10/6/2006
                                        2523 W914NS-04-D-0006-11-     PARSONS GLOBAL SERVICES, INC.   NOT CLIN 0003. FOR OBL/DISB TRACKING ADD NC-EQUIPMENT PROCUREMENT AND                 $81,534.00       $75,898.75      $5,635.25        CEFMS NON-CONSTRUCTION
                                             0003AA                                                   TO CLIN 0002 (SEE COST TRANSFER)         MODERNIZATION NON-CONSTRUCTION                                                                 10/6/2006
                                        2524 W914NS-04-D-0006-11-     PARSONS GLOBAL SERVICES, INC.   NOT CLIN 0003. FOR OBL/DISB TRACKING ADD NC-EQUIPMENT PROCUREMENT AND                 $324,681.00      $271,146.81     $53,534.19       CEFMS NON-CONSTRUCTION
                                             0003AB                                                   TO CLIN 0002 (SEE COST TRANSFER)         MODERNIZATION NON-CONSTRUCTION                                                                 10/6/2006
                                        2525 W914NS-04-D-0006-1106-   PARSONS GLOBAL SERVICES, INC.   LAALH002-001 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC             $131,757.14      $131,757.14     $0.00            CEFMS CONSTRUCTION
                                             1106                                                                                              IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2526 W914NS-04-D-0006-1107-   PARSONS GLOBAL SERVICES, INC.   LAALH002-002 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC             $225,853.52      $225,853.52     $0.00            CEFMS CONSTRUCTION
                                             1107                                                                                              IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2527 W914NS-04-D-0006-1108-   PARSONS GLOBAL SERVICES, INC.   LAALH002-003 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC             $188,390.82      $188,390.82     $0.00            CEFMS CONSTRUCTION
                                             1108                                                                                              IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2528 W914NS-04-D-0006-1109-   PARSONS GLOBAL SERVICES, INC.   LAALH002-004 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC             $235,997.57      $235,997.57     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 311 of 529




                                             1109                                                                                              IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2529 W914NS-04-D-0006-11-1    PARSONS GLOBAL SERVICES, INC.   PHC-NORTH INCL-NON FEE BEARING OVERRUN C-NATIONWIDE HOSPITAL AND CLINIC               $18,749,946.41   $7,881,642.08   $10,868,304.33   CEFMS CONSTRUCTION
                                                                                                      (SEE COST TRANSFER)                    IMPROVEMENTS CONSTRUCTION                                                                        10/6/2006
                                        2530 W914NS-04-D-0006-1110-   PARSONS GLOBAL SERVICES, INC.   LAALH002-005 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC             $294,006.78      $294,006.78     $0.00            CEFMS CONSTRUCTION
                                             1110                                                                                              IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2531 W914NS-04-D-0006-1111-   PARSONS GLOBAL SERVICES, INC.   LAALH002-006 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC             $195,854.30      $195,854.30     $0.00            CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                             1111                                                                                              IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                        2532 W914NS-04-D-0006-1112-   PARSONS GLOBAL SERVICES, INC.   LAALH002-007 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC             $348,878.30      $348,878.30     $0.00            CEFMS CONSTRUCTION
                                             1112                                                                                              IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006




I D-75
                                                                                                                                                                                                                                                                       Appendix D
                                                           #    Award Number             Contractor                      Description                            Work Item                           Obligated        Expended         Undelivered     Source
                                                           2533 W914NS-04-D-0006-1113-   PARSONS GLOBAL SERVICES, INC.   LAALF001-001 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $586,597.10      $586,597.10      $0.00           CEFMS CONSTRUCTION
                                                                1113                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2534 W914NS-04-D-0006-1114-   PARSONS GLOBAL SERVICES, INC.   LAALF001-002 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $488,683.80      $488,683.80      $0.00           CEFMS CONSTRUCTION
                                                                1114                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2535 W914NS-04-D-0006-1115-   PARSONS GLOBAL SERVICES, INC.   LAALF001-003 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $372,695.40      $372,695.40      $0.00           CEFMS CONSTRUCTION
                                                                1115                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2536 W914NS-04-D-0006-1116-   PARSONS GLOBAL SERVICES, INC.   LAALG002-001 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $138,996.40      $138,996.40      $0.00           CEFMS CONSTRUCTION
                                                                1116                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2537 W914NS-04-D-0006-1117-   PARSONS GLOBAL SERVICES, INC.   LAALG002-002 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $58,560.66       $58,560.66       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                               Appendix D



                                                                1117                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2538 W914NS-04-D-0006-1118-   PARSONS GLOBAL SERVICES, INC.   LAALG002-003 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $73,365.86       $73,365.86       $0.00           CEFMS CONSTRUCTION
                                                                1118                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2539 W914NS-04-D-0006-1119-   PARSONS GLOBAL SERVICES, INC.   LAALG002-004 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $87,378.56       $87,378.56       $0.00           CEFMS CONSTRUCTION
                                                                1119                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2540 W914NS-04-D-0006-11-2    PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A FOR PHC IN NORTHERN IRAQ (SEENC-EQUIPMENT PROCUREMENT AND     $23,959,576.26   $18,685,971.99   $5,273,604.27   CEFMS NON-CONSTRUCTION
                                                                                                                         COST TRANSFER)                            MODERNIZATION NON-CONSTRUCTION                                                     10/6/2006
                                                           2541 W914NS-04-D-0006-1121-   PARSONS GLOBAL SERVICES, INC.   LAALG002-006 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $89,323.56       $89,323.56       $0.00           CEFMS CONSTRUCTION
                                                                1121                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2542 W914NS-04-D-0006-1122-   PARSONS GLOBAL SERVICES, INC.   LAALG002-007 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $151,789.72      $151,789.72      $0.00           CEFMS CONSTRUCTION
                                                                1122                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2543 W914NS-04-D-0006-1123-   PARSONS GLOBAL SERVICES, INC.   LAALG002-008 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $43,090.20       $43,090.20       $0.00           CEFMS CONSTRUCTION




D-76 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                1123                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2544 W914NS-04-D-0006-1124-   PARSONS GLOBAL SERVICES, INC.   LAALG002-009 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $312,535.17      $312,535.17      $0.00           CEFMS CONSTRUCTION
                                                                1124                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2545 W914NS-04-D-0006-1125-   PARSONS GLOBAL SERVICES, INC.   LAALS002-001 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $355,606.27      $355,606.27      $0.00           CEFMS CONSTRUCTION
                                                                1125                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2546 W914NS-04-D-0006-1126-   PARSONS GLOBAL SERVICES, INC.   LAALS002-002 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $315,492.98      $315,492.98      $0.00           CEFMS CONSTRUCTION
                                                                1126                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2547 W914NS-04-D-0006-1127-   PARSONS GLOBAL SERVICES, INC.   LAALS002-003 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $280,326.42      $280,326.42      $0.00           CEFMS CONSTRUCTION
                                                                1127                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2548 W914NS-04-D-0006-1128-   PARSONS GLOBAL SERVICES, INC.   LAALS002-004 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $255,979.01      $255,979.01      $0.00           CEFMS CONSTRUCTION
                                                                1128                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2549 W914NS-04-D-0006-1129-   PARSONS GLOBAL SERVICES, INC.   LAALS002-005 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $298,512.36      $298,512.36      $0.00           CEFMS CONSTRUCTION
                                                                1129                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2550 W914NS-04-D-0006-1130-   PARSONS GLOBAL SERVICES, INC.   LAALN003-001 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $578,235.60      $578,235.60      $0.00           CEFMS CONSTRUCTION
                                                                1130                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2551 W914NS-04-D-0006-1131-   PARSONS GLOBAL SERVICES, INC.   LAALN003-002 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $287,953.50      $284,953.50      $3,000.00       CEFMS CONSTRUCTION
                                                                1131                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2552 W914NS-04-D-0006-1132-   PARSONS GLOBAL SERVICES, INC.   LAALN003-003 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $654,180.39      $654,180.39      $0.00           CEFMS CONSTRUCTION
                                                                1132                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2553 W914NS-04-D-0006-1133-   PARSONS GLOBAL SERVICES, INC.   LAALN003-004 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $191,289.60      $191,289.60      $0.00           CEFMS CONSTRUCTION
                                                                1133                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2554 W914NS-04-D-0006-1134-   PARSONS GLOBAL SERVICES, INC.   LAALN003-005 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $363,961.36      $363,961.36      $0.00           CEFMS CONSTRUCTION
                                                                1134                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2555 W914NS-04-D-0006-1135-   PARSONS GLOBAL SERVICES, INC.   LAALN003-006 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $260,907.75      $260,907.75      $0.00           CEFMS CONSTRUCTION
                                                                1135                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2556 W914NS-04-D-0006-1136-   PARSONS GLOBAL SERVICES, INC.   LAALN003-007 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $295,512.30      $295,512.30      $0.00           CEFMS CONSTRUCTION
                                                                1136                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2557 W914NS-04-D-0006-1137-   PARSONS GLOBAL SERVICES, INC.   LAALN003-008 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $375,220.30      $375,220.30      $0.00           CEFMS CONSTRUCTION
                                                                1137                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2558 W914NS-04-D-0006-1138-   PARSONS GLOBAL SERVICES, INC.   LAALN003-009 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $414,179.52      $414,179.52      $0.00           CEFMS CONSTRUCTION
                                                                1138                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2559 W914NS-04-D-0006-1139-   PARSONS GLOBAL SERVICES, INC.   LAALN003-010 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $436,682.21      $436,682.21      $0.00           CEFMS CONSTRUCTION
                                                                1139                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2560 W914NS-04-D-0006-11-4    PARSONS GLOBAL SERVICES, INC.   BASE FEE CLIN 0001 PHC NORTH           C-NATIONWIDE HOSPITAL AND CLINIC    $1,072,338.00    $833,572.00      $238,766.00     CEFMS CONSTRUCTION
                                                                                                                                                                IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2561 W914NS-04-D-0006-1140-   PARSONS GLOBAL SERVICES, INC.   LAALQ004-001 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $206,439.30      $206,439.30      $0.00           CEFMS CONSTRUCTION
                                                                1140                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2562 W914NS-04-D-0006-1141-   PARSONS GLOBAL SERVICES, INC.   LAALQ004-002 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $153,582.30      $153,582.30      $0.00           CEFMS CONSTRUCTION
                                                                1141                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2563 W914NS-04-D-0006-1142-   PARSONS GLOBAL SERVICES, INC.   LAALQ004-003 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $153,882.45      $153,882.45      $0.00           CEFMS CONSTRUCTION
                                                                1142                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2564 W914NS-04-D-0006-1143-   PARSONS GLOBAL SERVICES, INC.   LAALQ004-004 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $168,605.10      $168,605.10      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 312 of 529




                                                                1143                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2565 W914NS-04-D-0006-1144-   PARSONS GLOBAL SERVICES, INC.   LAALQ004-005 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $237,810.60      $237,810.60      $0.00           CEFMS CONSTRUCTION
                                                                1144                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2566 W914NS-04-D-0006-1145-   PARSONS GLOBAL SERVICES, INC.   LAALQ004-006 PHC NORTH                 C-NATIONWIDE HOSPITAL AND CLINIC    $133,966.80      $133,966.80      $0.00           CEFMS CONSTRUCTION
                                                                1145                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                                           2567 W914NS-04-D-0006-1146-   PARSONS GLOBAL SERVICES, INC.   LAALQ004-007 PHCNORTH                  C-NATIONWIDE HOSPITAL AND CLINIC    $164,208.60      $164,208.60      $0.00           CEFMS CONSTRUCTION
                                                                1146                                                                                            IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        #    Award Number             Contractor                      Description                              Work Item                          Obligated        Expended         Undelivered      Source
                                        2568 W914NS-04-D-0006-1147-   PARSONS GLOBAL SERVICES, INC.   LAALQ004-008 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC   $205,615.90      $205,615.90      $0.00            CEFMS CONSTRUCTION
                                             1147                                                                                              IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2569 W914NS-04-D-0006-1148-   PARSONS GLOBAL SERVICES, INC.   LAALQ004-009 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC   $146,916.90      $146,916.90      $0.00            CEFMS CONSTRUCTION
                                             1148                                                                                              IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2570 W914NS-04-D-0006-1149-   PARSONS GLOBAL SERVICES, INC.   LAALR003-001 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC   $37,954.80       $37,954.80       $0.00            CEFMS CONSTRUCTION
                                             1149                                                                                              IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2571 W914NS-04-D-0006-11-5    PARSONS GLOBAL SERVICES, INC.   AWARD FEE CLIN 0001 PHC NORTH            C-NATIONWIDE HOSPITAL AND CLINIC   $2,516,287.00    $395,102.00      $2,121,185.00    CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2572 W914NS-04-D-0006-1150-   PARSONS GLOBAL SERVICES, INC.   LAALR003-002 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC   $321,991.94      $321,991.94      $0.00            CEFMS CONSTRUCTION
                                             1150                                                                                              IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2573 W914NS-04-D-0006-1151-   PARSONS GLOBAL SERVICES, INC.   LAALR003-003 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC   $324,071.84      $324,071.84      $0.00            CEFMS CONSTRUCTION
                                             1151                                                                                              IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2574 W914NS-04-D-0006-1152-   PARSONS GLOBAL SERVICES, INC.   LAALR003-004 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC   $354,147.88      $354,147.88      $0.00            CEFMS CONSTRUCTION
                                             1152                                                                                              IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2575 W914NS-04-D-0006-1153-   PARSONS GLOBAL SERVICES, INC.   LAALR003-005 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC   $254,450.70      $254,450.70      $0.00            CEFMS CONSTRUCTION
                                             1153                                                                                              IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2576 W914NS-04-D-0006-1154-   PARSONS GLOBAL SERVICES, INC.   LAALR003-006 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC   $356,701.98      $356,701.98      $0.00            CEFMS CONSTRUCTION
                                             1154                                                                                              IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2577 W914NS-04-D-0006-1155-   PARSONS GLOBAL SERVICES, INC.   LAALG002-010 PHC NORTH                   C-NATIONWIDE HOSPITAL AND CLINIC   $363,492.50      $363,492.50      $0.00            CEFMS CONSTRUCTION
                                             1155                                                                                              IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2578 W914NS-04-D-0006-1-2     PARSONS GLOBAL SERVICES, INC.   NEW LINE ITEM TO CORRECT FUNDCITE        C-NATIONWIDE HOSPITAL AND CLINIC   $4,579,627.88    $4,579,627.88    $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2579 W914NS-04-D-0006-12-     PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A FOR PHC SOUTH - BASE FEE    NC-EQUIPMENT PROCUREMENT AND       $502,135.00      $276,172.00      $225,963.00      CEFMS NON-CONSTRUCTION
                                             0002AA                                                                                            MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        2580 W914NS-04-D-0006-12-     PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A FOR PHC SOUTH - AWARD FEE   NC-EQUIPMENT PROCUREMENT AND       $1,999,010.00    $1,999,010.00    $0.00            CEFMS NON-CONSTRUCTION
                                             0002AB                                                                                            MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        2581 W914NS-04-D-0006-12-     PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A FOR PHC SOUTH - FIXED FEE   NC-EQUIPMENT PROCUREMENT AND       $468,000.00      $371,578.57      $96,421.43       CEFMS NON-CONSTRUCTION
                                             0002AC                                                                                            MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        2582 W914NS-04-D-0006-12-     PARSONS GLOBAL SERVICES, INC.   NOT CLIN 0003 FOR OBL/DISB TRACKING ADD NC-EQUIPMENT PROCUREMENT AND        $97,082.00       $88,438.30       $8,643.70        CEFMS NON-CONSTRUCTION
                                             0003AA                                                   TO CLIN 0002 (SEE COST TRANSFER)        MODERNIZATION NON-CONSTRUCTION                                                         10/6/2006
                                        2583 W914NS-04-D-0006-12-     PARSONS GLOBAL SERVICES, INC.   NOT CLIN 0003. FOR OBL/DISB TRACKING ADD NC-EQUIPMENT PROCUREMENT AND       $386,564.00      $325,221.62      $61,342.38       CEFMS NON-CONSTRUCTION
                                             0003AB                                                   TO CLIN 0002 (SEE COST TRANSFER)         MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        2584 W914NS-04-D-0006-12-     PARSONS GLOBAL SERVICES, INC.   INVALID CLIN FOR OBL/DISB TRACKING ADD   NC-EQUIPMENT PROCUREMENT AND       $66,709.00       $66,709.00       $0.00            CEFMS NON-CONSTRUCTION
                                             0066AB                                                   TO CLIN 0002                             MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                        2585 W914NS-04-D-0006-1206-1 PARSONS GLOBAL SERVICES, INC.    PHC BA01 AL AQEEL/QADDHA’ AL ZUBAIR      C-NATIONWIDE HOSPITAL AND CLINIC   $230,958.71      $230,958.71      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2586 W914NS-04-D-0006-1207-1 PARSONS GLOBAL SERVICES, INC.    PHC BA02 AL KHALEEJ AL ARABI             C-NATIONWIDE HOSPITAL AND CLINIC   $200,722.40      $200,722.40      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2587 W914NS-04-D-0006-1208-1 PARSONS GLOBAL SERVICES, INC.    PHC BA03 AL QURNA                        C-NATIONWIDE HOSPITAL AND CLINIC   $257,411.50      $257,411.50      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2588 W914NS-04-D-0006-1209-1 PARSONS GLOBAL SERVICES, INC.    PHC BA04 MAWKEE KULVAT ALTIB ALKADEMAC-NATIONWIDE HOSPITAL AND CLINIC       $239,932.94      $239,932.94      $0.00            CEFMS CONSTRUCTION
                                                                                                                                           IMPROVEMENTS CONSTRUCTION                                                                 10/6/2006
                                        2589 W914NS-04-D-0006-12-1    PARSONS GLOBAL SERVICES, INC.   CON-COST PHC SOUTH INCL NON FEE BEARING C-NATIONWIDE HOSPITAL AND CLINIC    $22,328,933.29   $8,787,570.97    $13,541,362.32   CEFMS CONSTRUCTION
                                                                                                      OVER-RUN (SEE COST TRANSFER & DO 12XX) IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        2590 W914NS-04-D-0006-1210-1 PARSONS GLOBAL SERVICES, INC.    PHC BA05 ABDULA HASHIM                   C-NATIONWIDE HOSPITAL AND CLINIC   $423,605.84      $423,605.84      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2591 W914NS-04-D-0006-1211-1 PARSONS GLOBAL SERVICES, INC.    PHC BA06 AL ZAHRAWL/NAHLAT UM QASR       C-NATIONWIDE HOSPITAL AND CLINIC   $262,948.60      $262,948.60      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2592 W914NS-04-D-0006-12-1204 PARSONS GLOBAL SERVICES, INC.   BASE FEE CONSTRUCTION CLIN 0001 PHC      C-NATIONWIDE HOSPITAL AND CLINIC   $1,259,057.00    $266,836.00      $992,221.00      CEFMS CONSTRUCTION
                                                                                                      SOUTH                                    IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2593 W914NS-04-D-0006-12-1205 PARSONS GLOBAL SERVICES, INC.   AWARD FEE CONSTRUCTION CLIN 0001 PHC     C-NATIONWIDE HOSPITAL AND CLINIC   $2,901,556.00    $1,699,126.80    $1,202,429.20    CEFMS CONSTRUCTION
                                                                                                      SOUTH                                    IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2594 W914NS-04-D-0006-1212-1 PARSONS GLOBAL SERVICES, INC.    PHC BA07 AL RISALA                       C-NATIONWIDE HOSPITAL AND CLINIC   $266,470.30      $266,470.30      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2595 W914NS-04-D-0006-1213-1 PARSONS GLOBAL SERVICES, INC.    PHC BA08 AL JANEENA                      C-NATIONWIDE HOSPITAL AND CLINIC   $286,751.30      $286,751.30      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2596 W914NS-04-D-0006-1214-1 PARSONS GLOBAL SERVICES, INC.    PHC BA09 HAL AL MUHANDISEEN              C-NATIONWIDE HOSPITAL AND CLINIC   $233,511.71      $233,511.71      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2597 W914NS-04-D-0006-1215-1 PARSONS GLOBAL SERVICES, INC.    PHC BA10 AL MISHRAQ                      C-NATIONWIDE HOSPITAL AND CLINIC   $206,474.12      $206,474.12      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2598 W914NS-04-D-0006-1216-1 PARSONS GLOBAL SERVICES, INC.    PHC AHL AL HUSSEIN                       C-NATIONWIDE HOSPITAL AND CLINIC   $257,806.18      $257,806.18      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 313 of 529




                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2599 W914NS-04-D-0006-1217-1 PARSONS GLOBAL SERVICES, INC.    PHC BB01 HAL AL ASATITHA                 C-NATIONWIDE HOSPITAL AND CLINIC   $189,175.68      $189,175.68      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2600 W914NS-04-D-0006-1218-1 PARSONS GLOBAL SERVICES, INC.    PHC HAL ALIMAM                           C-NATIONWIDE HOSPITAL AND CLINIC   $224,671.87      $224,671.87      $0.00            CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2601 W914NS-04-D-0006-1219-1 PARSONS GLOBAL SERVICES, INC.    PHC BB03 AL QASIM                        C-NATIONWIDE HOSPITAL AND CLINIC   $144,208.56      $144,208.56      $0.00            CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                             10/6/2006
                                        2602 W914NS-04-D-0006-12-2    PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A (FUNDING TIED TO 0066, 66AA & NC-EQUIPMENT PROCUREMENT AND     $27,690,296.75   $20,222,795.60   $7,467,501.15    CEFMS NON-CONSTRUCTION
                                                                                                      66AB) (SEE COST TRANSFER)                  MODERNIZATION NON-CONSTRUCTION                                                      10/6/2006




I D-77
                                                                                                                                                                                                                                                              Appendix D
                                                           #    Award Number             Contractor                      Description                             Work Item                           Obligated     Expended      Undelivered   Source
                                                           2603 W914NS-04-D-0006-1220-1 PARSONS GLOBAL SERVICES, INC.    PHC BB04 AL MIDHATIYA                   C-NATIONWIDE HOSPITAL AND CLINIC    $117,969.11   $117,969.11   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2604 W914NS-04-D-0006-1221-1 PARSONS GLOBAL SERVICES, INC.    PHC BB05 AL MAHAWEEL                    C-NATIONWIDE HOSPITAL AND CLINIC    $176,063.01   $176,063.01   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2605 W914NS-04-D-0006-1222-1 PARSONS GLOBAL SERVICES, INC.    PHC BB06 AL HADI                        C-NATIONWIDE HOSPITAL AND CLINIC    $157,218.18   $157,218.18   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2606 W914NS-04-D-0006-1223-1 PARSONS GLOBAL SERVICES, INC.    PHC BB07 AL KIFIL                       C-NATIONWIDE HOSPITAL AND CLINIC    $132,476.69   $132,476.69   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2607 W914NS-04-D-0006-1224-1 PARSONS GLOBAL SERVICES, INC.    PHC BB08AL MASHROO                      C-NATIONWIDE HOSPITAL AND CLINIC    $131,956.46   $131,956.46   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    Appendix D



                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2608 W914NS-04-D-0006-1225-1 PARSONS GLOBAL SERVICES, INC.    PHC BB09 AL TALIAA                      C-NATIONWIDE HOSPITAL AND CLINIC    $219,165.73   $219,165.73   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2609 W914NS-04-D-0006-1226-1 PARSONS GLOBAL SERVICES, INC.    PHC DI01 QAD GHAMMAS                    C-NATIONWIDE HOSPITAL AND CLINIC    $191,156.27   $191,156.27   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2610 W914NS-04-D-0006-1227-1 PARSONS GLOBAL SERVICES, INC.    PHC DI02 QAD AL JADIDA                  C-NATIONWIDE HOSPITAL AND CLINIC    $255,639.72   $255,639.72   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2611 W914NS-04-D-0006-1228-1 PARSONS GLOBAL SERVICES, INC.    PHC DI03 QAD AL BUDAYR                  C-NATIONWIDE HOSPITAL AND CLINIC    $471,004.68   $471,004.68   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2612 W914NS-04-D-0006-1229-1 PARSONS GLOBAL SERVICES, INC.    PHC QAD AL SHINAFIYAH                   C-NATIONWIDE HOSPITAL AND CLINIC    $99,998.82    $99,998.82    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2613 W914NS-04-D-0006-1230-1 PARSONS GLOBAL SERVICES, INC.    PHC DI05 QAD HAI ALWIHA                 C-NATIONWIDE HOSPITAL AND CLINIC    $323,918.90   $323,918.90   $0.00         CEFMS CONSTRUCTION




D-78 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2614 W914NS-04-D-0006-1231-1 PARSONS GLOBAL SERVICES, INC.    PHC KR01 AL HAYDARIYA HAI AL ASKARI     C-NATIONWIDE HOSPITAL AND CLINIC    $44,275.00    $44,275.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2615 W914NS-04-D-0006-1232-1 PARSONS GLOBAL SERVICES, INC.    PHC KR02 HAI AL WAFA’                   C-NATIONWIDE HOSPITAL AND CLINIC    $191,080.32   $191,080.32   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2616 W914NS-04-D-0006-1233-1 PARSONS GLOBAL SERVICES, INC.    PHC KR03 QADHA’ AL HINDIYA              C-NATIONWIDE HOSPITAL AND CLINIC    $97,975.66    $97,975.66    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2617 W914NS-04-D-0006-1234-1 PARSONS GLOBAL SERVICES, INC.    PHC KR04 QADHA’ AL HINDLYA AL KHAYRAT   C-NATIONWIDE HOSPITAL AND CLINIC    $234,527.09   $234,527.09   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2618 W914NS-04-D-0006-1235-1 PARSONS GLOBAL SERVICES, INC.    PHC KR05 QADHA’ AL HINDIYA SAYID HUSSEIN C-NATIONWIDE HOSPITAL AND CLINIC   $135,009.49   $135,009.49   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                  IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                           2619 W914NS-04-D-0006-1236-1 PARSONS GLOBAL SERVICES, INC.    PHC KR06 HAI AL ASRA                    C-NATIONWIDE HOSPITAL AND CLINIC    $190,477.13   $190,477.13   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2620 W914NS-04-D-0006-1237-1 PARSONS GLOBAL SERVICES, INC.    PHC KR07 AYN TAMR                       C-NATIONWIDE HOSPITAL AND CLINIC    $194,471.39   $194,471.39   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2621 W914NS-04-D-0006-1238-1 PARSONS GLOBAL SERVICES, INC.    PHC MN01 DOOR AL NAFT                   C-NATIONWIDE HOSPITAL AND CLINIC    $468,505.57   $468,505.57   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2622 W914NS-04-D-0006-1239-1 PARSONS GLOBAL SERVICES, INC.    PHC MN02 HAI AL NIDA’                   C-NATIONWIDE HOSPITAL AND CLINIC    $341,031.11   $341,031.11   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2623 W914NS-04-D-0006-1240-1 PARSONS GLOBAL SERVICES, INC.    PHC MN03 QADHA’ ALI AL SHARJI           C-NATIONWIDE HOSPITAL AND CLINIC    $432,556.97   $432,556.97   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2624 W914NS-04-D-0006-1241-1 PARSONS GLOBAL SERVICES, INC.    PHC MN04 QADHA’ AL MAJAR AL KABEER      C-NATIONWIDE HOSPITAL AND CLINIC    $281,955.18   $281,955.18   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2625 W914NS-04-D-0006-1242-1 PARSONS GLOBAL SERVICES, INC.    PHC MU01 HAI AL HUSSEIN                 C-NATIONWIDE HOSPITAL AND CLINIC    $261,750.56   $261,750.56   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2626 W914NS-04-D-0006-1243-1 PARSONS GLOBAL SERVICES, INC.    PHC MU02 AL WARKA’                      C-NATIONWIDE HOSPITAL AND CLINIC    $273,071.29   $273,071.29   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2627 W914NS-04-D-0006-1244-1 PARSONS GLOBAL SERVICES, INC.    PHC MU03 QADHA’ AL KHIDHIR              C-NATIONWIDE HOSPITAL AND CLINIC    $258,867.15   $258,867.15   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2628 W914NS-04-D-0006-1245-1 PARSONS GLOBAL SERVICES, INC.    PHC NF01 HAL KINDA                      C-NATIONWIDE HOSPITAL AND CLINIC    $371,806.46   $371,806.46   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2629 W914NS-04-D-0006-1246-1 PARSONS GLOBAL SERVICES, INC.    PHC NF02 HAL AL SHURTA                  C-NATIONWIDE HOSPITAL AND CLINIC    $276,088.54   $276,088.54   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2630 W914NS-04-D-0006-1247-1 PARSONS GLOBAL SERVICES, INC.    PHC NF03 SUQ SHA’ALAN                   C-NATIONWIDE HOSPITAL AND CLINIC    $362,314.75   $362,314.75   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2631 W914NS-04-D-0006-1248-1 PARSONS GLOBAL SERVICES, INC.    PHC NF04 HAI AL ADALA                   C-NATIONWIDE HOSPITAL AND CLINIC    $288,154.73   $288,154.73   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2632 W914NS-04-D-0006-1249-1 PARSONS GLOBAL SERVICES, INC.    PHC NF05 AL WAFA                        C-NATIONWIDE HOSPITAL AND CLINIC    $112,317.76   $112,317.76   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2633 W914NS-04-D-0006-1250-1 PARSONS GLOBAL SERVICES, INC.    PHC NF06 HAI AL JAMI’A (NEAR UROBA)     C-NATIONWIDE HOSPITAL AND CLINIC    $210,953.72   $210,953.72   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2634 W914NS-04-D-0006-1251-1 PARSONS GLOBAL SERVICES, INC.    PHC TQ01 SQ AL SHYOOKH/AK ZAHRA’        C-NATIONWIDE HOSPITAL AND CLINIC    $176,964.40   $176,964.40   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 314 of 529




                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2635 W914NS-04-D-0006-1252-1 PARSONS GLOBAL SERVICES, INC.    PHC TQ02 SAYYID DAKHEEL AL MOOSAWL      C-NATIONWIDE HOSPITAL AND CLINIC    $177,229.75   $177,229.75   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2636 W914NS-04-D-0006-1253-1 PARSONS GLOBAL SERVICES, INC.    PHC TQ03 QAF’AT SUKKAR                  C-NATIONWIDE HOSPITAL AND CLINIC    $211,329.32   $211,329.32   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                           2637 W914NS-04-D-0006-1254-   PARSONS GLOBAL SERVICES, INC.   PHC TQ04 AL GHARRAF                     C-NATIONWIDE HOSPITAL AND CLINIC    $232,898.93   $232,898.93   $0.00         CEFMS CONSTRUCTION
                                                                0001PH                                                                                           IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                        #    Award Number             Contractor                      Description                              Work Item                                    Obligated       Expended        Undelivered     Source
                                        2638 W914NS-04-D-0006-1255-1 PARSONS GLOBAL SERVICES, INC.    PHC TQ05 AL DUWAYA                       C-NATIONWIDE HOSPITAL AND CLINIC             $175,946.23     $175,946.23     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2639 W914NS-04-D-0006-1256-1 PARSONS GLOBAL SERVICES, INC.    PHC TQ06 AL RIFA’EE                      C-NATIONWIDE HOSPITAL AND CLINIC             $216,166.56     $216,166.56     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2640 W914NS-04-D-0006-1257-1 PARSONS GLOBAL SERVICES, INC.    PHC TQ07 HAI UR/SOMER/HABBOOBI           C-NATIONWIDE HOSPITAL AND CLINIC             $133,790.40     $133,790.40     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2641 W914NS-04-D-0006-1258-1 PARSONS GLOBAL SERVICES, INC.    PHC TQ08 AL NASR                         C-NATIONWIDE HOSPITAL AND CLINIC             $236,755.55     $236,755.55     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2642 W914NS-04-D-0006-1259-1 PARSONS GLOBAL SERVICES, INC.    PHC WA01 HAI AL SHUHADA’                 C-NATIONWIDE HOSPITAL AND CLINIC             $173,342.57     $173,342.57     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2643 W914NS-04-D-0006-1260-1 PARSONS GLOBAL SERVICES, INC.    PHC WA02 QADHA’ BADRA                    C-NATIONWIDE HOSPITAL AND CLINIC             $142,579.37     $142,579.37     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2644 W914NS-04-D-0006-1261-1 PARSONS GLOBAL SERVICES, INC.    PHC WA03 AL KUT (ZAYN AL QAWS)           C-NATIONWIDE HOSPITAL AND CLINIC             $301,484.23     $301,484.23     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2645 W914NS-04-D-0006-1262-1 PARSONS GLOBAL SERVICES, INC.    PHC WA04 AL HAIDARIYA                    C-NATIONWIDE HOSPITAL AND CLINIC             $217,847.09     $217,847.09     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2646 W914NS-04-D-0006-1263-1 PARSONS GLOBAL SERVICES, INC.    PHC WA05 SHEIKH SA’AD                    C-NATIONWIDE HOSPITAL AND CLINIC             $204,882.55     $204,882.55     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2647 W914NS-04-D-0006-1264-1 PARSONS GLOBAL SERVICES, INC.    PHC WA06 HAI AL JAMAHEER                 C-NATIONWIDE HOSPITAL AND CLINIC             $110,972.35     $110,972.35     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2648 W914NS-04-D-0006-1265-1 PARSONS GLOBAL SERVICES, INC.    PHC WA07 QADHA’ AL AZIZIYA               C-NATIONWIDE HOSPITAL AND CLINIC             $171,195.58     $171,195.58     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2649 W914NS-04-D-0006-12-66   PARSONS GLOBAL SERVICES, INC.   INVALID CLIN FOR OBL/DISB TRACKING ADD   NC-EQUIPMENT PROCUREMENT AND                 $1,161,597.00   $1,161,597.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      TO CLIN 0002                             MODERNIZATION NON-CONSTRUCTION                                                               10/6/2006
                                        2650 W914NS-04-D-0006-13-     PARSONS GLOBAL SERVICES, INC.   HEALTH FEE AND AWARD                     C-NATIONWIDE HOSPITAL AND CLINIC             $86,175.00      $43,087.00      $43,088.00      CEFMS CONSTRUCTION
                                             0001AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2651 W914NS-04-D-0006-13-     PARSONS GLOBAL SERVICES, INC.   CONTINGENCY                              C-NATIONWIDE HOSPITAL AND CLINIC             $344,699.00     $273,450.13     $71,248.87      CEFMS CONSTRUCTION
                                             0001AC                                                                                            IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2652 W914NS-04-D-0006-13-     PARSONS GLOBAL SERVICES, INC.   HEALTH FEE AND AWARD                     C-NATIONWIDE HOSPITAL AND CLINIC             $74,870.00      $37,432.00      $37,438.00      CEFMS CONSTRUCTION
                                             0003AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2653 W914NS-04-D-0006-13-     PARSONS GLOBAL SERVICES, INC.   CONTINGECNY                              C-NATIONWIDE HOSPITAL AND CLINIC             $299,480.00     $126,881.68     $172,598.32     CEFMS CONSTRUCTION
                                             0003AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2654 W914NS-04-D-0006-13-     PARSONS GLOBAL SERVICES, INC.   HEALTH FEE AND AWARD                     C-NATIONWIDE HOSPITAL AND CLINIC             $154,689.00     $79,689.00      $75,000.00      CEFMS CONSTRUCTION
                                             0005AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2655 W914NS-04-D-0006-13-     PARSONS GLOBAL SERVICES, INC.   CONTINGENCY                              C-NATIONWIDE HOSPITAL AND CLINIC             $618,757.00     $0.00           $618,757.00     CEFMS CONSTRUCTION
                                             0005AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2656 W914NS-04-D-0006-13-1    PARSONS GLOBAL SERVICES, INC.   LAALC002 AL-LIQUIA (KARHK) HOSPITAL      C-NATIONWIDE HOSPITAL AND CLINIC             $2,241,022.00   $2,234,239.96   $6,782.04       CEFMS CONSTRUCTION
                                                                                                      REHAB\RECONSTRUCT IAW                    IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2657 W914NS-04-D-0006-13-3    PARSONS GLOBAL SERVICES, INC.   LAALC007 AL-ALWAIYA TEACHING HOSPITAL C-NATIONWIDE HOSPITAL AND CLINIC                $2,495,670.00   $2,443,862.62   $51,807.38      CEFMS CONSTRUCTION
                                                                                                      REHAB\RECONSTRUCT IAW                 IMPROVEMENTS CONSTRUCTION                                                                       10/6/2006
                                        2658 W914NS-04-D-0006-13-5    PARSONS GLOBAL SERVICES, INC.   LAALC005 AL-ALWAIYA HOSPITAL REHAB\      C-NATIONWIDE HOSPITAL AND CLINIC             $4,095,323.00   $3,001,030.89   $1,094,292.11   CEFMS CONSTRUCTION
                                                                                                      RECONSTRUCT IAW                          IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2659 W914NS-04-D-0006-14-1    PARSONS GLOBAL SERVICES, INC.   CLOSE OUT SUPPORT TO # 0014              C-NATIONWIDE HOSPITAL AND CLINIC             $3,020,774.00   $889,201.36     $2,131,572.64   CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2660 W914NS-04-D-0006-2-      PARSONS GLOBAL SERVICES, INC.   SITE ASSESSMENT                          C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $8,865,549.80   $8,258,376.52   $607,173.28     CEFMS CONSTRUCTION
                                             0001AA                                                                                            CONSTRUCTION                                                                                 10/6/2006
                                        2661 W914NS-04-D-0006-3-      PARSONS GLOBAL SERVICES, INC.   NTP SITE ASSESSMENT                      C-NATIONWIDE HOSPITAL AND CLINIC             $8,208,476.12   $7,883,093.32   $325,382.80     CEFMS CONSTRUCTION
                                             0001AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2662 W914NS-04-D-0006-3-      PARSONS GLOBAL SERVICES, INC.   MOBILIZATION LINE ITEM 0001AB            C-NATIONWIDE HOSPITAL AND CLINIC             $1,815,193.88   $1,062,043.15   $753,150.73     CEFMS CONSTRUCTION
                                             0001AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2663 W914NS-04-D-0006-3-1     PARSONS GLOBAL SERVICES, INC.   MOBILIZATION LINE ITEM 0001              C-NATIONWIDE HOSPITAL AND CLINIC             $370,257.00     $370,257.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2664 W914NS-04-D-0006-4-      PARSONS GLOBAL SERVICES, INC.   SIGHT ASSESSMENT, CENTRAL, PAY FROM      C-NATIONWIDE HOSPITAL AND CLINIC             $2,113,993.00   $1,355,104.67   $758,888.33     CEFMS CONSTRUCTION
                                             0001AA                                                   0001XX                                   IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2665 W914NS-04-D-0006-4-      PARSONS GLOBAL SERVICES, INC.   COST TO DATE, CENTRAL PAY FROM 0001XX    C-NATIONWIDE HOSPITAL AND CLINIC             $256,632.36     $256,632.36     $0.00           CEFMS CONSTRUCTION
                                             0001AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2666 W914NS-04-D-0006-4-      PARSONS GLOBAL SERVICES, INC.   FUNDING CLIN - CHARGE: 0001/1AA/1AB &    C-NATIONWIDE HOSPITAL AND CLINIC             $7,854,216.52   $7,464,912.25   $389,304.27     CEFMS CONSTRUCTION
                                             0001XX                                                   NON-FEE OVERRUN DO 4                     IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2667 W914NS-04-D-0006-4-      PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A, PHC CENTRAL - BASE FEE,    NC-EQUIPMENT PROCUREMENT AND                 $308,967.21     $308,967.21     $0.00           CEFMS NON-CONSTRUCTION
                                             0002AA                                                   CHARGE: 0002                             MODERNIZATION NON-CONSTRUCTION                                                               10/6/2006
                                        2668 W914NS-04-D-0006-4-      PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A, PHC CENTRAL - AWARD FEE.   NC-EQUIPMENT PROCUREMENT AND                 $974,757.39     $974,757.39     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 315 of 529




                                             0002AB                                                   CHARGE: 0002                             MODERNIZATION NON-CONSTRUCTION                                                               10/6/2006
                                        2669 W914NS-04-D-0006-4-      PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A, PHC CENTRAL - FIXED FEE,   NC-EQUIPMENT PROCUREMENT AND                 $204,521.00     $204,521.00     $0.00           CEFMS NON-CONSTRUCTION
                                             0002AC                                                   CHARGE: 0002                             MODERNIZATION NON-CONSTRUCTION                                                               10/6/2006
                                        2670 W914NS-04-D-0006-4-0003APARSONS GLOBAL SERVICES, INC.    NOT 0003/3AA/3AB FOR OBL/DISB TRACKING   NC-EQUIPMENT PROCUREMENT AND                 $57,893.00      $57,893.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      ADD TO CLIN 0002                         MODERNIZATION NON-CONSTRUCTION                                                               10/6/2006
                                        2671 W914NS-04-D-0006-4-      PARSONS GLOBAL SERVICES, INC.   NOT 0003/3AA/3AB FOR OBL/DISB TRACKING   NC-EQUIPMENT PROCUREMENT AND                 $86,463.69      $86,463.69      $0.00           CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                             0003AB                                                   ADD TO CLIN 0002                         MODERNIZATION NON-CONSTRUCTION                                                               10/6/2006
                                        2672 W914NS-04-D-0006-4-      PARSONS GLOBAL SERVICES, INC.   ADMIN SUPPORT CLIN CHANGED MOD 16;       C-NATIONWIDE HOSPITAL AND CLINIC             $1,619,683.76   $1,619,683.76   $0.00           CEFMS CONSTRUCTION
                                             0006AA                                                   OBL/DISB TRACKING ADD TO CLIN 0051       IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006




I D-79
                                                                                                                                                                                                                                                                     Appendix D
                                                           #    Award Number             Contractor                      Description                              Work Item                          Obligated        Expended         Undelivered     Source
                                                           2673 W914NS-04-D-0006-4-      PARSONS GLOBAL SERVICES, INC.   INVALID CLIN, TO TRACK OBL/DISB ADD TO   NC-EQUIPMENT PROCUREMENT AND       $12,153.00       $12,153.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                0049AA                                                   CLIN 0047                                MODERNIZATION NON-CONSTRUCTION                                                       10/6/2006
                                                           2674 W914NS-04-D-0006-4-      PARSONS GLOBAL SERVICES, INC.   INVALID CLIN, TO TRACK OBL/DISB ADD TO   NC-EQUIPMENT PROCUREMENT AND       $229.00          $229.00          $0.00           CEFMS NON-CONSTRUCTION
                                                                0049AB                                                   CLIN 0047                                MODERNIZATION NON-CONSTRUCTION                                                       10/6/2006
                                                           2675 W914NS-04-D-0006-406-6   PARSONS GLOBAL SERVICES, INC.   ULO BACK TO CLIN 0001 DO 0004 I.A.W.     C-NATIONWIDE HOSPITAL AND CLINIC   $364,971.81      $364,971.81      $0.00           CEFMS CONSTRUCTION
                                                                                                                         MOD 21                                   IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2676 W914NS-04-D-0006-407-7   PARSONS GLOBAL SERVICES, INC.   ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $174,588.30      $174,588.30      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21, FALLUJAH, HAI AL WIHDA               IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2677 W914NS-04-D-0006-408-8   PARSONS GLOBAL SERVICES, INC.   ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $428,123.48      $428,123.48      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                Appendix D



                                                                                                                         21 AL KARMA                              IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2678 W914NS-04-D-0006-409-9   PARSONS GLOBAL SERVICES, INC.   ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $213,979.50      $213,979.50      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21 QATHA’ AL RAMADI                      IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2679 W914NS-04-D-0006-410-10 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $198,155.30      $198,155.30      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21 QATHA’AL RAMADI/AL ALJAZEERA SUB      IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                                                                                         DISTRICT
                                                           2680 W914NS-04-D-0006-411-11 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $367,483.18      $367,483.18      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21 RAMADI, AL JAZEERA/ALBO UBEID         IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2681 W914NS-04-D-0006-412-12 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $117,434.70      $117,434.70      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21, HADITHA                              IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2682 W914NS-04-D-0006-413-13 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $120,541.70      $120,541.70      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21, AL KRKH, AL HADGHAR                  IMPROVEMENTS CONSTRUCTION                                                            10/6/2006




D-80 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                           2683 W914NS-04-D-0006-414-14 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $381,142.89      $381,142.89      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21, AL KARKH, AL RISAFA AL L’LAM         IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2684 W914NS-04-D-0006-415-15 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $259,521.55      $259,521.55      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21, AL KARKH, AL RISAFA, AL MAHMOUDIYA IMPROVEMENTS CONSTRUCTION                                                              10/6/2006
                                                           2685 W914NS-04-D-0006-416-16 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $381,440.76      $381,440.76      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, KHAN D’HARI      IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2686 W914NS-04-D-0006-417-17 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $316,918.52      $316,918.52      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, AL HIBNA         IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2687 W914NS-04-D-0006-418-18 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $407,092.66      $407,092.66      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, AL HURIYA        IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2688 W914NS-04-D-0006-419-19 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $53,147.17       $53,147.17       $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, BILAT AL SHUHADA IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2689 W914NS-04-D-0006-4-2     PARSONS GLOBAL SERVICES, INC.   EQUIP LIST A; CHARGE: 0002/2AA,2AB,2AC   NC-EQUIPMENT PROCUREMENT AND       $19,505,423.25   $14,658,938.72   $4,846,484.53   CEFMS NON-CONSTRUCTION
                                                                                                                         HERE (ALSO SEE COST TRANSFER)            MODERNIZATION NON-CONSTRUCTION                                                       10/6/2006
                                                           2690 W914NS-04-D-0006-420-20 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $296,038.38      $296,038.38      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, AL TAHADDI       IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2691 W914NS-04-D-0006-421-21 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $318,620.18      $318,620.18      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, AL KARKH         IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2692 W914NS-04-D-0006-422-22 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $73,001.31       $73,001.31       $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, HAI ALJAMI’A     IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2693 W914NS-04-D-0006-423-23 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $260,363.74      $260,363.74      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, AL RASHEED       IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2694 W914NS-04-D-0006-424-24 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $193,923.83      $193,923.83      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, ABI GHRAIB       IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2695 W914NS-04-D-0006-426-26 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $318,957.67      $318,957.67      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, AL NOOR          IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2696 W914NS-04-D-0006-427-27 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $237,001.88      $237,001.88      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL KARKH, AL RISAFA, AL WASHHASH      IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2697 W914NS-04-D-0006-428-28 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $306,480.88      $306,480.88      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL RISAFA, AL RISAFA, AL SADIS        IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2698 W914NS-04-D-0006-429-29 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W.     C-NATIONWIDE HOSPITAL AND CLINIC   $302,037.82      $302,037.82      $0.00           CEFMS CONSTRUCTION
                                                                                                                         MOD 21                                   IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2699 W914NS-04-D-0006-4-3     PARSONS GLOBAL SERVICES, INC.   CHARGE 0002 HERE - NOT CLIN 0003, FOR    NC-EQUIPMENT PROCUREMENT AND       $2,038,032.00    $1,976,976.19    $61,055.81      CEFMS NON-CONSTRUCTION
                                                                                                                         OBL/DISB ADD TO CLIN 0002                MODERNIZATION NON-CONSTRUCTION                                                       10/6/2006
                                                           2700 W914NS-04-D-0006-430-30 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $254,727.81      $254,727.81      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL RISFA, AL RISAFA, AL AMEEN         IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2701 W914NS-04-D-0006-431-31 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $386,659.58      $386,659.58      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL RISAFA, AL RISAFA, AL THALITH      IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2702 W914NS-04-D-0006-432-32 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $281,311.33      $281,311.33      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL RISAFA, AL RISAFA, AL GAYARA       IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2703 W914NS-04-D-0006-433-33 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $157,706.12      $157,706.12      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL RISAFA, AL RISAFA, AL MADA’IN      IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 316 of 529




                                                           2704 W914NS-04-D-0006-434-34 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $284,671.78      $284,671.78      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL RISAFA, AL RISAFA, ZA’ FARANIA     IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2705 W914NS-04-D-0006-435-35 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $210,695.39      $210,695.39      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL RISAFA, AL RISAFA, AL MASHTAL      IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                                           2706 W914NS-04-D-0006-436-436 PARSONS GLOBAL SERVICES, INC.   ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC   $386,305.08      $386,305.08      $0.00           CEFMS CONSTRUCTION
                                                                                                                         21/AL RISAFA, AL RISAFA, NAHIAT ALJISIR  IMPROVEMENTS CONSTRUCTION                                                            10/6/2006
                                        #    Award Number             Contractor                      Description                              Work Item                                   Obligated       Expended        Undelivered     Source
                                        2707 W914NS-04-D-0006-437-37 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC            $255,601.46     $255,601.46     $0.00           CEFMS CONSTRUCTION
                                                                                                      21/AL RISAFA, AL RISAFA, AL HUESSEINIYA  IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2708 W914NS-04-D-0006-438-38 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC            $407,914.44     $407,914.44     $0.00           CEFMS CONSTRUCTION
                                                                                                      21/AL RISAFA, AL RISAFA, AL THANI        IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2709 W914NS-04-D-0006-439-39 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC            $304,773.18     $304,773.18     $0.00           CEFMS CONSTRUCTION
                                                                                                      21/AL RISAFA, AL RISAFA, AL THUBBAT      IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2710 W914NS-04-D-0006-4-4     PARSONS GLOBAL SERVICES, INC.   BASE FEE ON CLIN 0001 CONSTRUCTION COST C-NATIONWIDE HOSPITAL AND CLINIC             $808,181.00     $699,864.76     $108,316.24     CEFMS CONSTRUCTION
                                                                                                      PHC CENTRAL                             IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                        2711 W914NS-04-D-0006-440-40 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC            $312,260.35     $312,260.35     $0.00           CEFMS CONSTRUCTION
                                                                                                      21/AL RISAFA, AL RISAFA, HAL BABIL       IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2712 W914NS-04-D-0006-441-41 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W.     C-NATIONWIDE HOSPITAL AND CLINIC            $245,182.36     $245,182.36     $0.00           CEFMS CONSTRUCTION
                                                                                                      MOD 21                                   IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2713 W914NS-04-D-0006-443-43 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC            $382,411.04     $382,411.04     $0.00           CEFMS CONSTRUCTION
                                                                                                      21/AL RISAFA, AL RISAFA, HAI UR          IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2714 W914NS-04-D-0006-444-44 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC            $333,408.92     $333,408.92     $0.00           CEFMS CONSTRUCTION
                                                                                                      21/AL RISAFA, AL RISAFA, AL SHA’AB 2     IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2715 W914NS-04-D-0006-445-45 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC            $161,013.60     $161,013.60     $0.00           CEFMS CONSTRUCTION
                                                                                                      21/AL RISAFA, AL RISAFA,SHAIKH OMAR      IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2716 W914NS-04-D-0006-446-46 PARSONS GLOBAL SERVICES, INC.    ULO BACK TO CLIN 0001 DO 0004 I.A.W. MOD C-NATIONWIDE HOSPITAL AND CLINIC            $370,879.67     $370,879.67     $0.00           CEFMS CONSTRUCTION
                                                                                                      21/AL RISAFA, AL RISAFA, AL SABI’        IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2717 W914NS-04-D-0006-4-47    PARSONS GLOBAL SERVICES, INC.   CHARGE: 0047/47AA/47AB; TO TRACK OBL/    NC-EQUIPMENT PROCUREMENT AND                $192,161.22     $0.00           $192,161.22     CEFMS NON-CONSTRUCTION
                                                                                                      DISB ADD DO#0047 & ALL OF 0049           MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        2718 W914NS-04-D-0006-4-48    PARSONS GLOBAL SERVICES, INC.   NOT CLIN 0048; FOR OBL/DISB TRACKING ADD NC-EQUIPMENT PROCUREMENT AND                $87,156.00      $6,372.80       $80,783.20      CEFMS NON-CONSTRUCTION
                                                                                                      TO CLIN 0002 (ALSO SEE DO 47)            MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        2719 W914NS-04-D-0006-4-49    PARSONS GLOBAL SERVICES, INC.   INVALID CLIN, TO TRACK OBL/DISB ADD TO   NC-EQUIPMENT PROCUREMENT AND                $941,144.78     $941,144.78     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      CLIN 0047                                MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        2720 W914NS-04-D-0006-4-5     PARSONS GLOBAL SERVICES, INC.   AWARD FEE CLIN 0001 CONSTRUCTION COST    C-NATIONWIDE HOSPITAL AND CLINIC            $851,568.00     $369,953.39     $481,614.61     CEFMS CONSTRUCTION
                                                                                                      PHP CENTRAL                              IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2721 W914NS-04-D-0006-4-51    PARSONS GLOBAL SERVICES, INC.   CHARGE: 0051/51AA/51AB HERE; TO TRACK    C-NATIONWIDE HOSPITAL AND CLINIC            $894,279.70     $0.00           $894,279.70     CEFMS CONSTRUCTION
                                                                                                      OBL/DISB ADD: 0006AA/6AB/6AC             IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2722 W914NS-04-D-0006-47-     PARSONS GLOBAL SERVICES, INC.   AVAILABLE ULO DEOBLIGATED, CLIN MOVED    NC-EQUIPMENT PROCUREMENT AND                $2,286.00       $2,286.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0047AA                                                   TO DO 0004. EQUIP TEACH ACADEMY - BASE   MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                                                                                      FEE
                                        2723 W914NS-04-D-0006-47-     PARSONS GLOBAL SERVICES, INC.   AVAILABLE ULO DEOBLIGATED, CLIN MOVED NC-EQUIPMENT PROCUREMENT AND                   $7,800.00       $7,800.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0047AC                                                   TO DO 0004. EQUIP TEACH ACADEMY - FIXED MODERNIZATION NON-CONSTRUCTION                                                               10/6/2006
                                                                                                      FEE
                                        2724 W914NS-04-D-0006-47-     PARSONS GLOBAL SERVICES, INC.   AVAILABLE ULO DEOBLIGATED, CLIN MOVED    NC-EQUIPMENT PROCUREMENT AND                $342.00         $342.00         $0.00           CEFMS NON-CONSTRUCTION
                                             0048AB                                                   TO DO 0004 EQUIP TEACH ACADEMY           MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                                                                                      - AWARD FEE
                                        2725 W914NS-04-D-0006-5-      PARSONS GLOBAL SERVICES, INC.   SITE SURVEY, CLEAN, DESIGN AND RENOVATE C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,486,587.12   $1,187,574.66   $299,012.46     CEFMS CONSTRUCTION
                                             0001AA                                                   (SEE COST TRANFER DO 0011)              CONSTRUCTION                                                                                 10/6/2006
                                        2726 W914NS-04-D-0006-6-      PARSONS GLOBAL SERVICES, INC.   NAJAF TEACHING HOSPTITAL IAW SOW         C-NATIONWIDE HOSPITAL AND CLINIC            $698,433.00     $695,134.93     $3,298.07       CEFMS CONSTRUCTION
                                             0001AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2727 W914NS-04-D-0006-6-      PARSONS GLOBAL SERVICES, INC.   NAJAF TEACHING BASE FEE                  C-NATIONWIDE HOSPITAL AND CLINIC            $20,953.00      $20,953.00      $0.00           CEFMS CONSTRUCTION
                                             0001AC                                                                                            IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2728 W914NS-04-D-0006-6-      PARSONS GLOBAL SERVICES, INC.   NAJAF TEACHING AWARD FEE                 C-NATIONWIDE HOSPITAL AND CLINIC            $63,423.00      $57,381.14      $6,041.86       CEFMS CONSTRUCTION
                                             0001AD                                                                                            IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2729 W914NS-04-D-0006-6-      PARSONS GLOBAL SERVICES, INC.   AL NAJAF MATERNITY BASE FEE              C-NATIONWIDE HOSPITAL AND CLINIC            $245,611.00     $245,611.00     $0.00           CEFMS CONSTRUCTION
                                             0003AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2730 W914NS-04-D-0006-6-      PARSONS GLOBAL SERVICES, INC.   AL NAJAF MATERNITY AWARD FEE             C-NATIONWIDE HOSPITAL AND CLINIC            $743,060.00     $508,320.00     $234,740.00     CEFMS CONSTRUCTION
                                             0003AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2731 W914NS-04-D-0006-6-      PARSONS GLOBAL SERVICES, INC.   AL NASIRYA BASE FEE                      C-NATIONWIDE HOSPITAL AND CLINIC            $241,339.00     $241,339.00     $0.00           CEFMS CONSTRUCTION
                                             0005AA                                                                                            IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2732 W914NS-04-D-0006-6-      PARSONS GLOBAL SERVICES, INC.   AL NASIRYA AWARD FEE                     C-NATIONWIDE HOSPITAL AND CLINIC            $730,188.00     $497,680.00     $232,508.00     CEFMS CONSTRUCTION
                                             0005AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2733 W914NS-04-D-0006-6-      PARSONS GLOBAL SERVICES, INC.   ADMIN SUPPORT BASE FEE                   C-NATIONWIDE HOSPITAL AND CLINIC            $46,026.00      $0.00           $46,026.00      CEFMS CONSTRUCTION
                                             0006AB                                                                                            IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2734 W914NS-04-D-0006-6-      PARSONS GLOBAL SERVICES, INC.   ADMIN SUPPORT AWARD FEE                  C-NATIONWIDE HOSPITAL AND CLINIC            $115,566.00     $0.00           $115,566.00     CEFMS CONSTRUCTION
                                             0006AC                                                                                            IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2735 W914NS-04-D-0006-603-1   PARSONS GLOBAL SERVICES, INC.   AL NAJAF MATERNITY HOSPITAL              C-NATIONWIDE HOSPITAL AND CLINIC            $3,011.72       $3,011.72       $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 317 of 529




                                        2736 W914NS-04-D-0006-605-1   PARSONS GLOBAL SERVICES, INC.   AL NASIRIYAH MATERNITY & CHILDREN’S      C-NATIONWIDE HOSPITAL AND CLINIC            $72,616.72      $72,616.72      $0.00           CEFMS CONSTRUCTION
                                                                                                      HOSPITAL                                 IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        2737 W914NS-04-D-0006-6-1     PARSONS GLOBAL SERVICES, INC.   LNTP - MODERNIZE MATERNITY & CHILDRENS C-NATIONWIDE HOSPITAL AND CLINIC              $3,547,397.81   $2,065,106.64   $1,482,291.17   CEFMS CONSTRUCTION
                                                                                                      HOSPITALS IN SOUTHERN IRAQ             IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                        2738 W914NS-04-D-0006-6-3     PARSONS GLOBAL SERVICES, INC.   AL NAJAF MATERNITY HOSPITAL              C-NATIONWIDE HOSPITAL AND CLINIC            $5,887,351.40   $5,887,351.40   $0.00           CEFMS CONSTRUCTION
                                                                                                                                               IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        2739 W914NS-04-D-0006-6-5     PARSONS GLOBAL SERVICES, INC.   AL NASARIYAH HOSPITAL (FOR TRACKING      C-NATIONWIDE HOSPITAL AND CLINIC            $4,708,630.14   $4,580,281.43   $128,348.71     CEFMS CONSTRUCTION
                                                                                                      FUNDS CLIN 0001 TIED TO THIS AS WELL)    IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006




I D-81
                                                                                                                                                                                                                                                                    Appendix D
                                                           #    Award Number             Contractor                      Description                             Work Item                                  Obligated        Expended         Undelivered     Source
                                                           2740 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   LIFE SUPPORT                            C-NATIONWIDE HOSPITAL AND CLINIC           $3,861,000.00    $3,861,000.00    $0.00           CEFMS CONSTRUCTION
                                                                0001AA                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2741 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   SECURITY MANAGEMENT                     C-NATIONWIDE HOSPITAL AND CLINIC           $27,500,000.00   $27,500,000.00   $0.00           CEFMS CONSTRUCTION
                                                                0001AB                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2742 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   INFORMATION TECHNOLOGY                  C-NATIONWIDE HOSPITAL AND CLINIC           $1,248,972.00    $1,248,972.00    $0.00           CEFMS CONSTRUCTION
                                                                0001AC                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2743 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   IN COUNTRY PROJECT MANAGEMENT STAFF C-NATIONWIDE HOSPITAL AND CLINIC               $37,842,401.28   $37,204,895.43   $637,505.85     CEFMS CONSTRUCTION
                                                                0001AD                                                   (TO TRACK FUNDING INCLUDE $$ FROM CEFMSIMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                                                                                         CLIN 0001 & 0002)
                                                                                                                                                                                                                                                                                   Appendix D


                                                           2744 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   TRAVEL                                  C-NATIONWIDE HOSPITAL AND CLINIC           $1,427,678.00    $728,963.39      $698,714.61     CEFMS CONSTRUCTION
                                                                0001AE                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2745 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   PROJECT OFFICE                          C-NATIONWIDE HOSPITAL AND CLINIC           $1,709,120.00    $604,483.05      $1,104,636.95   CEFMS CONSTRUCTION
                                                                0001AF                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2746 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   INSURANCE                               C-NATIONWIDE HOSPITAL AND CLINIC           $1,183,237.00    $368,685.04      $814,551.96     CEFMS CONSTRUCTION
                                                                0001AG                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2747 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   WARRANTY                                C-NATIONWIDE HOSPITAL AND CLINIC           $687,500.00      $156,538.00      $530,962.00     CEFMS CONSTRUCTION
                                                                0001AH                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2748 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   DEFENSE BASE ACT INSURANCE              C-NATIONWIDE HOSPITAL AND CLINIC           $14,685,614.00   $13,375,626.55   $1,309,987.45   CEFMS CONSTRUCTION
                                                                0001AJ                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2749 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   BASE FEE FOR CLIN 0001                  C-NATIONWIDE HOSPITAL AND CLINIC           $2,964,252.90    $2,817,687.00    $146,565.90     CEFMS CONSTRUCTION
                                                                0001AK                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006




D-82 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                           2750 W914NS-04-D-0006-7-      PARSONS GLOBAL SERVICES, INC.   AWARD FEE FOR CLIN 0001                 C-NATIONWIDE HOSPITAL AND CLINIC           $7,264,653.59    $6,431,915.80    $832,737.79     CEFMS CONSTRUCTION
                                                                0001AL                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2751 W914NS-04-D-0006-7-1     PARSONS GLOBAL SERVICES, INC.   ANNUAL PROGRAMMATIC SUPPORT SERVICES C-NATIONWIDE HOSPITAL AND CLINIC              $13,200,000.00   $13,200,000.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                         (TO TRACK FUNDING ADD $$ TO CLIN 0001AD) IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                           2752 W914NS-04-D-0006-7-2     PARSONS GLOBAL SERVICES, INC.   ANNUAL PROGRAMMATIC SUPPORT SERVICES C-NATIONWIDE HOSPITAL AND CLINIC              $4,214,356.04    $4,214,356.04    $0.00           CEFMS CONSTRUCTION
                                                                                                                         (TO TRACK FUNDING ADD $$ TO CLIN 0001AD) IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                           2753 W914NS-04-D-0006-8-      PARSONS GLOBAL SERVICES, INC.   MODERNIZE MATERNITY AND PEDIATRIC       C-NATIONWIDE HOSPITAL AND CLINIC           $125,015.00      $125,015.00      $0.00           CEFMS CONSTRUCTION
                                                                0001AA                                                   HOSPITALS SOUTH CENTRAL                 IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2754 W914NS-04-D-0006-8-      PARSONS GLOBAL SERVICES, INC.   CONTINGENCY                             C-NATIONWIDE HOSPITAL AND CLINIC           $414,400.29      $270,794.40      $143,605.89     CEFMS CONSTRUCTION
                                                                0001AB                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2755 W914NS-04-D-0006-8-      PARSONS GLOBAL SERVICES, INC.   HEALTH FEE AND AWARD                    C-NATIONWIDE HOSPITAL AND CLINIC           $193,411.00      $193,374.00      $37.00          CEFMS CONSTRUCTION
                                                                0002AA                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2756 W914NS-04-D-0006-8-      PARSONS GLOBAL SERVICES, INC.   CONTINGENCY                             C-NATIONWIDE HOSPITAL AND CLINIC           $307,331.00      $307,331.00      $0.00           CEFMS CONSTRUCTION
                                                                0002AB                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2757 W914NS-04-D-0006-8-      PARSONS GLOBAL SERVICES, INC.   HEALTH FEE AND AWARD                    C-NATIONWIDE HOSPITAL AND CLINIC           $7,937.00        $5,240.00        $2,697.00       CEFMS CONSTRUCTION
                                                                0003AA                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2758 W914NS-04-D-0006-8-      PARSONS GLOBAL SERVICES, INC.   CONTINGENCY                             C-NATIONWIDE HOSPITAL AND CLINIC           $31,747.00       $12,611.00       $19,136.00      CEFMS CONSTRUCTION
                                                                0003AB                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2759 W914NS-04-D-0006-8-      PARSONS GLOBAL SERVICES, INC.   HEALTH FEE AND AWARD                    C-NATIONWIDE HOSPITAL AND CLINIC           $25,944.00       $25,944.00       $0.00           CEFMS CONSTRUCTION
                                                                0004AA                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2760 W914NS-04-D-0006-8-      PARSONS GLOBAL SERVICES, INC.   CONTINGENCY                             C-NATIONWIDE HOSPITAL AND CLINIC           $103,777.00      $41,225.00       $62,552.00      CEFMS CONSTRUCTION
                                                                0004AB                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2761 W914NS-04-D-0006-801-1   PARSONS GLOBAL SERVICES, INC.   AL DIWANIYAH MATERNITY & CHILDREN’S     C-NATIONWIDE HOSPITAL AND CLINIC           $157,775.99      $157,775.99      $0.00           CEFMS CONSTRUCTION
                                                                                                                         HOSPITAL                                IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2762 W914NS-04-D-0006-802-1   PARSONS GLOBAL SERVICES, INC.   AL HALA MATERNITY AND CHILDREN’S        C-NATIONWIDE HOSPITAL AND CLINIC           $26,173.59       $26,173.59       $0.00           CEFMS CONSTRUCTION
                                                                                                                         HOSPITAL                                IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2763 W914NS-04-D-0006-803-1   PARSONS GLOBAL SERVICES, INC.   HAJ JALAL MATERNITY & PEDIATRIC HOSPITAL C-NATIONWIDE HOSPITAL AND CLINIC          $110,968.80      $110,968.80      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                  IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                           2764 W914NS-04-D-0006-804-1   PARSONS GLOBAL SERVICES, INC.   KERBALA PEDIATRIC HOSPITAL              C-NATIONWIDE HOSPITAL AND CLINIC           $17,843.54       $17,843.54       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2765 W914NS-04-D-0006-8-1     PARSONS GLOBAL SERVICES, INC.   DIWANIYAH HOSPITAL                      C-NATIONWIDE HOSPITAL AND CLINIC           $4,774,176.82    $3,512,506.61    $1,261,670.21   CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2766 W914NS-04-D-0006-8-2     PARSONS GLOBAL SERVICES, INC.   HILLA HOSPITAL                          C-NATIONWIDE HOSPITAL AND CLINIC           $4,419,662.31    $4,419,662.31    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2767 W914NS-04-D-0006-8-3     PARSONS GLOBAL SERVICES, INC.   HAJ JALAL HOSPITAL                      C-NATIONWIDE HOSPITAL AND CLINIC           $153,592.20      $148,608.64      $4,983.56       CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2768 W914NS-04-D-0006-8-4     PARSONS GLOBAL SERVICES, INC.   KERBALA HOSPITAL                        C-NATIONWIDE HOSPITAL AND CLINIC           $846,966.46      $779,574.71      $67,391.75      CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2769 W914NS-04-D-0006-9-      PARSONS GLOBAL SERVICES, INC.   HEALTH FEE AND AWARD                    C-NATIONWIDE HOSPITAL AND CLINIC           $132,332.00      $127,523.00      $4,809.00       CEFMS CONSTRUCTION
                                                                0001AA                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2770 W914NS-04-D-0006-9-      PARSONS GLOBAL SERVICES, INC.   CONTINGENCY                             C-NATIONWIDE HOSPITAL AND CLINIC           $529,328.00      $389,910.68      $139,417.32     CEFMS CONSTRUCTION
                                                                0001AB                                                                                           IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 318 of 529




                                                           2771 W914NS-04-D-0006-9-1     PARSONS GLOBAL SERVICES, INC.   RAMADI HOSPITAL                         C-NATIONWIDE HOSPITAL AND CLINIC           $3,901,114.00    $3,020,478.91    $880,635.09     CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                    10/6/2006
                                                           2772 W914NS-04-D-0007-10-1    WASHINGTON INTERNATIONAL/ BLACK KUT BETERA RECLAMATION PROJECT          C-IRRIGATION AND DRAINAGE SYSTEMS          $6,161,641.00    $6,120,135.35    $41,505.65      CEFMS CONSTRUCTION
                                                                                         & VEATCH                                                                CONSTRUCTION                                                                                 10/6/2006
                                                           2773 W914NS-04-D-0007-11-2    WASHINGTON INTERNATIONAL/ BLACK EASTERN EUPHRATES DRAIN PHASE 1 OF 3    C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $6,016,497.00    $5,413,518.34    $602,978.66     CEFMS CONSTRUCTION
                                                                                         & VEATCH                                                                                                                                                             10/6/2006
                                        #    Award Number             Contractor                       Description                              Work Item                                     Obligated         Expended          Undelivered      Source
                                        2774 W914NS-04-D-0007-1-2     WASHINGTON INTERNATIONAL/ BLACK MOBILIZATION                              C-POTABLE WATER CONSTRUCTION                  $2,101,731.66     $2,101,731.66     $0.00            CEFMS CONSTRUCTION
                                                                      & VEATCH                                                                                                                                                                     10/6/2006
                                        2775 W914NS-04-D-0007-12-1    WASHINGTON INTERNATIONAL/ BLACK NASSHIRIYAH DRAINAGE PUMPING               C-PUMP STATIONS AND GENERATORS CONSTRUCTION $78,774,076.00     $29,009,025.75    $49,765,050.25   CEFMS CONSTRUCTION
                                                                      & VEATCH                        STATION;MOD 09 DTD 9/16/06 +$1,692,905.00;                                                                                                   10/6/2006
                                        2776 W914NS-04-D-0007-12-2    WASHINGTON INTERNATIONAL/ BLACK BASRA/UMM QASR WATER SUPPLY; MOD 09       C-UMM QASR TO BASRA WATER PIPELINE            $8,277,167.00     $0.00             $8,277,167.00    CEFMS CONSTRUCTION
                                                                      & VEATCH                        DTD 16SEP06 ADD’L FUNDS +$865,384.00;     CONSTRUCTION                                                                                       10/6/2006
                                        2777 W914NS-04-D-0007-13-1    WASHINGTON INTERNATIONAL/ BLACK MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                           $38,480.00        $0.00             $38,480.00       CEFMS NON-CONSTRUCTION
                                                                      & VEATCH                                                                                                                                                                     10/6/2006
                                        2778 W914NS-04-D-0007-13-10   WASHINGTON INTERNATIONAL/ BLACK ADD’L FUNDS TO PROCURE TWO VERTICAL       NC-PUMPING STATIONS AND GENERATORS NON-       $1,900,000.00     $0.00             $1,900,000.00    CEFMS NON-CONSTRUCTION
                                                                      & VEATCH                        PUMPS FOR KARBALA OR RAZZAZA PUMP         CONSTRUCTION                                                                                       10/6/2006
                                                                                                      STATION -*URI#38789* PROCUREMENT
                                                                                                      KARBALA PUMPS
                                        2779 W914NS-04-D-0007-13-11   WASHINGTON INTERNATIONAL/ BLACK WIBV CONTRACT                             NC-DAMS NON-CONSTRUCTION                      $2,096,919.85     $0.00             $2,096,919.85    CEFMS NON-CONSTRUCTION
                                                                      & VEATCH                                                                                                                                                                     10/6/2006
                                        2780 W914NS-04-D-0007-13-2    WASHINGTON INTERNATIONAL/ BLACK RAMADI BARRAGE (PROCUREMENT)              NC-DAMS NON-CONSTRUCTION                      $9,961,520.00     $0.00             $9,961,520.00    CEFMS NON-CONSTRUCTION
                                                                      & VEATCH                                                                                                                                                                     10/6/2006
                                        2781 W914NS-04-D-0007-13-3    WASHINGTON INTERNATIONAL/ BLACK ADHAIM DAM EQUIPMENT PROCUREMENT          NC-DAMS NON-CONSTRUCTION                      $10,000,000.00    $0.00             $10,000,000.00   CEFMS NON-CONSTRUCTION
                                                                      & VEATCH                        NON-CONSTRUCTION;MOD 14 DTD 29SE06                                                                                                           10/6/2006
                                                                                                      DECR CLIN 3 BY<4500,000.00> ESTABLISH
                                                                                                      T.O. #17;
                                        2782 W914NS-04-D-0007-13-4    WASHINGTON INTERNATIONAL/ BLACK POTABLE WATER LABORATORY EQUIPMENT        NC-POTABLE WATER NON-CONSTRUCTION             $1,900,000.00     $0.00             $1,900,000.00    CEFMS NON-CONSTRUCTION
                                                                      & VEATCH                                                                                                                                                                     10/6/2006
                                        2783 W914NS-04-D-0007-13-5    WASHINGTON INTERNATIONAL/ BLACK 62000 SEWERAGE LABORATORY EQUIPMENT       NC-SEWAGE NON-CONSTRUCTION                    $866,000.00       $0.00             $866,000.00      CEFMS NON-CONSTRUCTION
                                                                      & VEATCH                                                                                                                                                                     10/6/2006
                                        2784 W914NS-04-D-0007-13-7    WASHINGTON INTERNATIONAL/ BLACK EQUIPMENT PURCHASE. WATER RESOURCES       NC-UMM QASR TO BASRA WATER PIPELINE NON-      $382,655.00       $0.00             $382,655.00      CEFMS NON-CONSTRUCTION
                                                                      & VEATCH                        TESTING LAB MATERIALS, EQUIPMENT AND      CONSTRUCTION                                                                                       10/6/2006
                                                                                                      SUPPLIES
                                        2785 W914NS-04-D-0007-13-8    WASHINGTON INTERNATIONAL/ BLACK MISCELLANEOUS MWR MATERIAL                NC-UMM QASR TO BASRA WATER PIPELINE           $1,000,000.00     $0.00             $1,000,000.00    CEFMS NON-CONSTRUCTION
                                                                      & VEATCH                        PROCUREMENT                               SUSTAINMENT NON-CONSTR                                                                             10/6/2006
                                        2786 W914NS-04-D-0007-13-9    WASHINGTON INTERNATIONAL/ BLACK *URI 23179* PIF URI 3DBFN-01 MOSUL DAM NC-DAMS NON-CONSTRUCTION                         $2,602,926.00     $0.00             $2,602,926.00    CEFMS NON-CONSTRUCTION
                                                                      & VEATCH                        EQUIPMENT PURCHASE PHASE 1                                                                                                                   10/6/2006
                                        2787 W914NS-04-D-0007-14-1    WASHINGTON GROUP INTERNATIONAL SADR CITY R3 WTP ASSESSMENT                C-POTABLE WATER CONSTRUCTION                  $300,000.00       $0.00             $300,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                   10/6/2006
                                        2788 W914NS-04-D-0007-16-1    WASHINGTON INTERNATIONAL/ BLACK *URI#29623* SADAR CITY R3 WATER           C-POTABLE WATER CONSTRUCTION                  $6,950,000.00     $0.00             $6,950,000.00    CEFMS CONSTRUCTION
                                                                      & VEATCH                        TREATMENT PLANT;MOD01 DTD 25SEP06                                                                                                            10/6/2006
                                                                                                      PROVIDE ADD’L FUNDS ADD TO SOW
                                                                                                      MODIFIED SLUDGE DISPOSAL LINE;
                                        2789 W914NS-04-D-0007-17-1    WASHINGTON INTERNATIONAL/ BLACK FALLUJAH ENGINEERING SERVICES -         C-SEWAGE CONSTRUCTION                           $500,000.00       $0.00             $500,000.00      CEFMS CONSTRUCTION
                                                                      & VEATCH                        *URI#29276* ENGINEERING DESIGN SERVICES                                                                                                      10/6/2006
                                        2790 W914NS-04-D-0007-4-1     WASHINGTON INTERNATIONAL/ BLACK WR 010 - DIYALA WEIR IRRIGATION           C-DAMS CONSTRUCTION                           $3,828,462.00     $3,777,164.55     $51,297.45       CEFMS CONSTRUCTION
                                                                      & VEATCH                                                                                                                                                                     10/6/2006
                                        2791 W914NS-04-D-0007-6-1     WASHINGTON INTERNATIONAL/ BLACK 13399 WR-012 RAMADI BARRAGE COMPLEX       C-DAMS CONSTRUCTION                           $2,721,113.00     $2,664,003.71     $57,109.29       CEFMS CONSTRUCTION
                                                                      & VEATCH                        - DEFINITIZATION                                                                                                                             10/6/2006
                                        2792 W914NS-04-D-0007-7-1     WASHINGTON INTERNATIONAL/ BLACK 1445 WR-022 ADHAIM DAM REHABILITATION C-DAMS CONSTRUCTION                               $3,371,225.00     $3,319,715.27     $51,509.73       CEFMS CONSTRUCTION
                                                                      & VEATCH                                                                                                                                                                     10/6/2006
                                        2793 W914NS-04-D-0007-8-1     WASHINGTON INTERNATIONAL/ BLACK MOSUL DAM STUDY                           C-DAMS CONSTRUCTION                           $5,381,826.00     $5,159,917.11     $221,908.89      CEFMS CONSTRUCTION
                                                                      & VEATCH                                                                                                                                                                     10/6/2006
                                        2794 W914NS-04-D-0007-9-1     WASHINGTON INTERNATIONAL/ BLACK BASRAH/UMMQASR WATER SUPPLY               C-UMM QASR TO BASRA WATER PIPELINE            $15,600,000.00    $13,122,687.10    $2,477,312.90    CEFMS CONSTRUCTION
                                                                      & VEATCH                                                                  CONSTRUCTION                                                                                       10/6/2006
                                        2795 W914NS-04-D-0008-10-1    FLUORAMEC, LLC                   WATER CONSERVATION AND NETWORK           C-WATER CONSERVATION CONSTRUCTION             $19,085,229.17    $19,085,229.17    $0.00            CEFMS CONSTRUCTION
                                                                                                       REPAIR                                                                                                                                      10/6/2006
                                        2796 W914NS-04-D-0008-10-2    FLUORAMEC, LLC                   TRANSLATION OF LEARNING MGT SYSTEM FOR NC-POTABLE WATER NON-CONSTRUCTION               $31,171,312.83    $29,376,991.60    $1,794,321.23    CEFMS NON-CONSTRUCTION
                                                                                                       VARIOUS WATER PROGRAMS                                                                                                                      10/6/2006
                                        2797 W914NS-04-D-0008-10-3    FLUORAMEC, LLC                   LICENSING RIGHT TO LEARNING MGT SYSTEM NC-POTABLE WATER NON-CONSTRUCTION               $750,000.00       $0.00             $750,000.00      CEFMS NON-CONSTRUCTION
                                                                                                       FOR 4 YEARS                                                                                                                                 10/6/2006
                                        2798 W914NS-04-D-0008-1-1     FLUORAMEC, LLC                   MOBILIZATION                             C-POTABLE WATER CONSTRUCTION                  $1,517,108.10     $1,516,534.34     $573.76          CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                   10/6/2006
                                        2799 W914NS-04-D-0008-11-1    FLUORAMEC, LLC                   MMPW MANAGEMENT SYSTEMS WATER            C-POTABLE WATER CONSTRUCTION                  $14,499,568.00    $13,124,224.47    $1,375,343.53    CEFMS CONSTRUCTION
                                                                                                       RESOURCES - IRAQI RECONSTRUCTION                                                                                                            10/6/2006
                                                                                                       PROJECTS
                                        2800 W914NS-04-D-0008-11-2    FLUORAMEC, LLC                   P/C 60000 O&M SUPPORT                    C-POTABLE WATER SUSTAINMENT CONSTRUCTION      $9,420,000.00     $0.00             $9,420,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                   10/6/2006
                                        2801 W914NS-04-D-0008-11-3    FLUORAMEC, LLC                   WATER SECTOR SUSTAINMENT PROGRAM         C-SEWAGE SUSTAINMENT CONSTRUCTION             $2,000,000.00     $0.00             $2,000,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 319 of 529




                                                                                                       - O&M SUPPORT                                                                                                                               10/6/2006
                                        2802 W914NS-04-D-0008-11-4    FLUORAMEC, LLC                   MMPW MANAGEMENT SYSTEM                   C-POTABLE WATER CONSTRUCTION                  $10,000,000.00    $0.00             $10,000,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                   10/6/2006
                                        2803 W914NS-04-D-0008-12-1    FLUORAMEC, LLC                   DUKAN-SULEMANIAH WATER SUPPLY PROJECTC-POTABLE WATER CONSTRUCTION                      $4,102,256.00     $3,693,863.09     $408,392.91      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                   10/6/2006
                                        2804 W914NS-04-D-0008-2-1     FLUORAMEC, LLC                   PW002 - PHASE 1 ERBIL CITY IFRAZ WATER   C-POTABLE WATER CONSTRUCTION                  $192,019,281.00   $164,268,315.30   $27,750,965.70   CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                       PROJECT                                                                                                                                     10/6/2006
                                        2805 W914NS-04-D-0008-2-2     FLUORAMEC, LLC                   ERBIL CITY - IFRAZ WATER PROJECT         C-POTABLE WATER CONSTRUCTION                  $860,587.00       $0.00             $860,587.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                   10/6/2006




I D-83
                                                                                                                                                                                                                                                                            Appendix D
                                                           #    Award Number            Contractor                      Description                               Work Item                                    Obligated        Expended         Undelivered     Source
                                                           2806 W914NS-04-D-0008-2-3    FLUORAMEC, LLC                  ERBIL CITY-IFRAZ WATER PROJECT, TASK      C-POTABLE WATER CONSTRUCTION                 $860,587.00      $0.00            $860,587.00     CEFMS CONSTRUCTION
                                                                                                                        ORDER 0002, PROJECT ID NO. UDARH002,                                                                                                     10/6/2006
                                                                                                                        PUBLIC WORKS (PW) 002
                                                           2807 W914NS-04-D-0008-3-3    FLUORAMEC, LLC                  PW006 HALABJA WATER SUPPLY                C-POTABLE WATER CONSTRUCTION                 $1,900,000.00    $1,873,365.82    $26,634.18      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                           2808 W914NS-04-D-0008-4-4    FLUORAMEC, LLC                  PW-007 BALAZ ROOZ WATER SUPPLY            C-POTABLE WATER CONSTRUCTION                 $42,809,646.00   $36,910,405.33   $5,899,240.67   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                           2809 W914NS-04-D-0008-8-1    FLUORAMEC, LLC                  CORRECTING ERRONEOUS CASH COLLECTION C-SEWAGE CONSTRUCTION                             $20,477,974.41   $18,458,089.80   $2,019,884.61   CEFMS CONSTRUCTION
                                                                                                                        VOUCHERS (100759, 100902 & 101586)                                                                                                       10/6/2006
                                                                                                                                                                                                                                                                                      Appendix D



                                                           2810 W914NS-04-D-0008-9-1    FLUORAMEC, LLC                  PW-005 REPLACE WORN OUT ELECTRICAL &   C-POTABLE WATER CONSTRUCTION                    $22,400,000.00   $21,083,154.23   $1,316,845.77   CEFMS CONSTRUCTION
                                                                                                                        MECHANICAL EQUIPMENT AT EXISTING WATER                                                                                                   10/6/2006
                                                           2811 W914NS-04-D-0009-10-    PARSONS GLOBAL SERVICES, INC.   DESIGN AND CONSTRUCT                      C-BORDER ENFORCEMENT CONSTRUCTION            $3,047,308.61    $3,047,308.61    $0.00           CEFMS CONSTRUCTION
                                                                0001AC                                                                                                                                                                                           10/6/2006
                                                           2812 W914NS-04-D-0009-1-     PARSONS GLOBAL SERVICES, INC.   INCREASE EST COST, AWARD FEE, BASE FEE    FACILITIES REPAIR IRAQ                       $3,735,183.00    $3,735,183.00    $0.00           CEFMS CONSTRUCTION
                                                                0001AA                                                                                                                                                                                           10/6/2006
                                                           2813 W914NS-04-D-0009-10-2   PARSONS GLOBAL SERVICES, INC.   11995- SJ-013 RABEA’A CLASS A POINT OF    C-PCO-PC11000 BORDER ENFORCEMENT             $71,252.39       $0.00            $71,252.39      CEFMS CONSTRUCTION
                                                                                                                        ENTRY                                     CONSTRUCTION                                                                                   10/6/2006
                                                           2814 W914NS-04-D-0009-11-    PARSONS GLOBAL SERVICES, INC.   DESIGN AND CONSTRUCT                      C-BORDER ENFORCEMENT CONSTRUCTION            $2,761,293.86    $2,761,293.86    $0.00           CEFMS CONSTRUCTION
                                                                0001AC                                                                                                                                                                                           10/6/2006
                                                           2815 W914NS-04-D-0009-11-2   PARSONS GLOBAL SERVICES, INC.   NA                                        C-PCO-PC11000 BORDER ENFORCEMENT             $58,539.14       $0.00            $58,539.14      CEFMS CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                   10/6/2006




D-84 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                           2816 W914NS-04-D-0009-12-    PARSONS GLOBAL SERVICES, INC.   DESIGN AND CONSTRUCT                      C-BORDER ENFORCEMENT CONSTRUCTION            $1,753,821.82    $1,753,821.82    $0.00           CEFMS CONSTRUCTION
                                                                0001AC                                                                                                                                                                                           10/6/2006
                                                           2817 W914NS-04-D-0009-12-2   PARSONS GLOBAL SERVICES, INC.   11995- SJ-013 RABEA’A CLASS A POINT OF    C-PCO-PC11000 BORDER ENFORCEMENT             $99,568.18       $0.00            $99,568.18      CEFMS CONSTRUCTION
                                                                                                                        ENTRY                                     CONSTRUCTION                                                                                   10/6/2006
                                                           2818 W914NS-04-D-0009-12-3   PARSONS GLOBAL SERVICES, INC.   11995- SJ-013 RABEA’A CLASS A POINT OF    C-PCO-PC11000 BORDER ENFORCEMENT             $349,331.00      $0.00            $349,331.00     CEFMS CONSTRUCTION
                                                                                                                        ENTRY                                     CONSTRUCTION                                                                                   10/6/2006
                                                           2819 W914NS-04-D-0009-13-    PARSONS GLOBAL SERVICES, INC.   DESIGN AND CONSTRUCT                      C-BORDER ENFORCEMENT CONSTRUCTION            $142,924.00      $142,924.00      $0.00           CEFMS CONSTRUCTION
                                                                0001AC                                                                                                                                                                                           10/6/2006
                                                           2820 W914NS-04-D-0009-14-    PARSONS GLOBAL SERVICES, INC.   DESIGN AND FURNISH IPS                    C-POLICE ASSISTANCE CONSTRUCTION             $7,601,774.22    $7,601,774.22    $0.00           CEFMS CONSTRUCTION
                                                                0001AD                                                  COUNTERTERRORISM TRAINING FACILITY                                                                                                       10/6/2006
                                                           2821 W914NS-04-D-0009-14-    PARSONS GLOBAL SERVICES, INC.   DESIGN AND FURNISH IPS                    C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $57,553.78       $2,075.00        $55,478.78      CEFMS CONSTRUCTION
                                                                0001AE                                                  COUNTERTERRORISM TRAINING FACILITY                                                                                                       10/6/2006
                                                                                                                        (NEW WIC)
                                                           2822 W914NS-04-D-0009-14-    PARSONS GLOBAL SERVICES, INC.   DESIGN AND FURNISH IPS                    C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $924,779.50      $0.00            $924,779.50     CEFMS CONSTRUCTION
                                                                0002A                                                   COUNTERTERRORISM TRAINING FACILITY                                                                                                       10/6/2006
                                                                                                                        (NEW WIC)
                                                           2823 W914NS-04-D-0009-14-2   PARSONS GLOBAL SERVICES, INC.   REALIGN SCOPE OF WORK BETWEEN TASK        C-POLICE ASSISTANCE CONSTRUCTION             $241,913.50      $241,913.50      $0.00           CEFMS CONSTRUCTION
                                                                                                                        ORDERS 14 AND 47                                                                                                                         10/6/2006
                                                           2824 W914NS-04-D-0009-14-3   PARSONS GLOBAL SERVICES, INC.   12067- SJ-033 NATIONAL IPS COUNTERRORISM C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $51,154.40        $0.00            $51,154.40      CEFMS CONSTRUCTION
                                                                                                                        TRAINING FACILITY                                                                                                                        10/6/2006
                                                           2825 W914NS-04-D-0009-16-    PARSONS GLOBAL SERVICES, INC.   CONSTRUCT AND RENOVATE NATIONAL FIRE      C-PUBLIC SAFETY CONSTRUCTION                 $893,844.00      $487,325.88      $406,518.12     CEFMS CONSTRUCTION
                                                                0001AH                                                  CIVIL DEFENCE ACADEMY                                                                                                                    10/6/2006
                                                           2826 W914NS-04-D-0009-17-    PARSONS GLOBAL SERVICES, INC.   R & R POLICE STATIONS/JOINT COORDINATION FACILITIES REPAIR IRAQ                        $105,093.00      $105,093.00      $0.00           CEFMS CONSTRUCTION
                                                                0001AJ                                                  CENTERS                                                                                                                                  10/6/2006
                                                           2827 W914NS-04-D-0009-18-    PARSONS GLOBAL SERVICES, INC.   R & R NORTH REGIONAL POLICE HQ’S          FACILITIES REPAIR IRAQ                       $71,344.00       $71,344.00       $0.00           CEFMS CONSTRUCTION
                                                                0001AJ                                                                                                                                                                                           10/6/2006
                                                           2828 W914NS-04-D-0009-19-    PARSONS GLOBAL SERVICES, INC.   R & R CENTRAL REGIONAL POLICE HQ’S & JCC FACILITIES REPAIR IRAQ                        $308,033.91      $308,033.91      $0.00           CEFMS CONSTRUCTION
                                                                0001AJ                                                                                                                                                                                           10/6/2006
                                                           2829 W914NS-04-D-0009-20-    PARSONS GLOBAL SERVICES, INC.   CONSTRUCT & FURNISH POLICE STATIONS &     FACILITIES REPAIR IRAQ                       $65,434.00       $65,434.00       $0.00           CEFMS CONSTRUCTION
                                                                0001AJ                                                  JCC’S                                                                                                                                    10/6/2006
                                                           2830 W914NS-04-D-0009-2-1    PARSONS GLOBAL SERVICES, INC.   RENOVATE CIVIL DEFENCE HEADQUARTERS       C-PUBLIC SAFETY CONSTRUCTION                 $3,000,064.00    $2,981,687.89    $18,376.11      CEFMS CONSTRUCTION
                                                                                                                        BAGHDAD                                                                                                                                  10/6/2006
                                                           2831 W914NS-04-D-0009-21-    PARSONS GLOBAL SERVICES, INC.   RECONSTRUCT & REFURBISH GRD NORTH FIRE FACILITIES REPAIR IRAQ                          $3,602,479.00    $3,392,594.86    $209,884.14     CEFMS CONSTRUCTION
                                                                0001AJ                                                  STATION                                                                                                                                  10/6/2006
                                                           2832 W914NS-04-D-0009-22-    PARSONS GLOBAL SERVICES, INC.   RECONSTRUCT & REFURBISH GRD CENTRAL       FACILITIES REPAIR IRAQ                       $2,831,349.00    $1,937,892.42    $893,456.58     CEFMS CONSTRUCTION
                                                                0001AJ                                                  FIRE STATION                                                                                                                             10/6/2006
                                                           2833 W914NS-04-D-0009-23-    PARSONS GLOBAL SERVICES, INC.   RECONSTRUCT & REFURBISH POLICE STATIONS/ FACILITIES REPAIR IRAQ                        $239,059.00      $239,059.00      $0.00           CEFMS CONSTRUCTION
                                                                0001AJ                                                  JCC’S                                                                                                                                    10/6/2006
                                                           2834 W914NS-04-D-0009-24-    PARSONS GLOBAL SERVICES, INC.   RECONSTRUCT & REFURBISH POLICE STATIONS/ FACILITIES REPAIR IRAQ                        $49,787.00       $49,787.00       $0.00           CEFMS CONSTRUCTION
                                                                0001AJ                                                  JCC’S                                                                                                                                    10/6/2006
                                                           2835 W914NS-04-D-0009-25-    PARSONS GLOBAL SERVICES, INC.   RECONSTRUCT & REFURBISH HQ’S/POLICE       FACILITIES REPAIR IRAQ                       $43,451.00       $43,451.00       $0.00           CEFMS CONSTRUCTION
                                                                0001AJ                                                  STATIONS                                                                                                                                 10/6/2006
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 320 of 529




                                                           2836 W914NS-04-D-0009-26-    PARSONS GLOBAL SERVICES, INC.   SJ-034 RECONSTRUCT & REFURBISH JCC’S /    FACILITIES REPAIR IRAQ                       $42,287.00       $42,287.00       $0.00           CEFMS CONSTRUCTION
                                                                0001AJ                                                  POLICE STATIONS                                                                                                                          10/6/2006
                                                           2837 W914NS-04-D-0009-27-    PARSONS GLOBAL SERVICES, INC.   SJ-036 RECONSTRUCT & REFURBISH SOUTH      FACILITIES REPAIR IRAQ                       $71,344.00       $71,344.00       $0.00           CEFMS CONSTRUCTION
                                                                0001AJ                                                  POLICE STATIONS/JCC                                                                                                                      10/6/2006
                                                           2838 W914NS-04-D-0009-28-    PARSONS GLOBAL SERVICES, INC.   SJ-026 RECONSTRUCT & REFURBISH FIRE       FACILITIES REPAIR IRAQ                       $5,040,107.00    $4,356,216.26    $683,890.74     CEFMS CONSTRUCTION
                                                                0001AJ                                                  HOUSES                                                                                                                                   10/6/2006
                                        #    Award Number             Contractor                      Description                                Work Item                                     Obligated        Expended         Undelivered     Source
                                        2839 W914NS-04-D-0009-30-     PARSONS GLOBAL SERVICES, INC.   SJ-035 RECONSTRUCT & REFURBISH POLICE      FACILITIES REPAIR IRAQ                        $48,691.00       $48,691.00       $0.00           CEFMS CONSTRUCTION
                                             0001AJ                                                   STATIONS/JCC                                                                                                                               10/6/2006
                                        2840 W914NS-04-D-0009-3-1     PARSONS GLOBAL SERVICES, INC.   BUILD BORDER DENIAL POINTS IRAN/IRAQ       C-BORDER ENFORCEMENT CONSTRUCTION             $9,406,406.53    $9,406,406.53    $0.00           CEFMS CONSTRUCTION
                                                                                                      BORDER                                                                                                                                     10/6/2006
                                        2841 W914NS-04-D-0009-31-     PARSONS GLOBAL SERVICES, INC.   SJ-044 DESIGN AND BUILD MOSUL PUBLIC       C-POLICE ASSISTANCE CONSTRUCTION              $1,197,891.00    $1,197,891.00    $0.00           CEFMS CONSTRUCTION
                                             0001AD                                                   SAFETY TRAINING ACADEMY                                                                                                                    10/6/2006
                                        2842 W914NS-04-D-0009-3-2     PARSONS GLOBAL SERVICES, INC.   SJ-006 CONSTRUCT/RENOVATE 19 BORDER        C-PCO-PC11000 BORDER ENFORCEMENT              $156,920.47      $0.00            $156,920.47     CEFMS CONSTRUCTION
                                                                                                      POSTS                                      CONSTRUCTION                                                                                    10/6/2006
                                        2843 W914NS-04-D-0009-32-     PARSONS GLOBAL SERVICES, INC.   REBURBISH & OR CONSTRUCT GRD CENTRAL       C-BORDER ENFORCEMENT CONSTRUCTION             $2,559,418.87    $2,559,418.87    $0.00           CEFMS CONSTRUCTION
                                             0001AC                                                   CLASS A POINTS OF ENTRY                                                                                                                    10/6/2006
                                        2844 W914NS-04-D-0009-32-2    PARSONS GLOBAL SERVICES, INC.   12681- SJ-040 GRD CENTRAL CLASS A POINTS   C-PCO-PC11000 BORDER ENFORCEMENT              $164,250.13      $0.00            $164,250.13     CEFMS CONSTRUCTION
                                                                                                      OF ENTRY                                   CONSTRUCTION                                                                                    10/6/2006
                                        2845 W914NS-04-D-0009-33-     PARSONS GLOBAL SERVICES, INC.   SJ-039 - REBURBISH AND OR CONSTRUCT GRD C-BORDER ENFORCEMENT CONSTRUCTION                $230,413.00      $230,413.00      $0.00           CEFMS CONSTRUCTION
                                             0001AC                                                   NORTH CLASS A POINTS OF ENTRY                                                                                                              10/6/2006
                                        2846 W914NS-04-D-0009-34-1    PARSONS GLOBAL SERVICES, INC.   REFURBISH BORDER POINT SJ-043              C-BORDER ENFORCEMENT CONSTRUCTION             $16,937,523.79   $16,937,523.79   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        2847 W914NS-04-D-0009-34-2    PARSONS GLOBAL SERVICES, INC.   12681- SJ-040 GRD CENTRAL CLASS A POINTS   C-PCO-PC11000 BORDER ENFORCEMENT              $104,086.21      $3,092.00        $100,994.21     CEFMS CONSTRUCTION
                                                                                                      OF ENTRY                                   CONSTRUCTION                                                                                    10/6/2006
                                        2848 W914NS-04-D-0009-35-1    PARSONS GLOBAL SERVICES, INC.   FIRE STATIONS SJ-025                       FACILITIES REPAIR IRAQ                        $1,128,746.00    $717,467.52      $411,278.48     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        2849 W914NS-04-D-0009-36-1    PARSONS GLOBAL SERVICES, INC.   DESIGN BUILD SJ-038                        C-BORDER ENFORCEMENT CONSTRUCTION             $36,682,676.02   $36,682,676.02   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        2850 W914NS-04-D-0009-36-2    PARSONS GLOBAL SERVICES, INC.   SJ-038 GRD NORTH CLASS C BORDER POSTS      C-PCO-PC11000 BORDER ENFORCEMENT              $897,741.98      $44,640.16       $853,101.82     CEFMS CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        2851 W914NS-04-D-0009-37-1    PARSONS GLOBAL SERVICES, INC.   GRADE ROADS SJ-059                         C-BORDER ENFORCEMENT CONSTRUCTION             $98,195.00       $98,195.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        2852 W914NS-04-D-0009-38-1    PARSONS GLOBAL SERVICES, INC.   SJ-060                                     C-BORDER ENFORCEMENT CONSTRUCTION             $87,703.00       $87,703.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        2853 W914NS-04-D-0009-39-     PARSONS GLOBAL SERVICES, INC.   SJ-021 DESIGN / BUILD GRD NORTH FIRE       FACILITIES REPAIR IRAQ                        $1,777,968.00    $1,301,607.46    $476,360.54     CEFMS CONSTRUCTION
                                             0001AJ                                                   STATIONS - NEW                                                                                                                             10/6/2006
                                        2854 W914NS-04-D-0009-4-1     PARSONS GLOBAL SERVICES, INC.   DESIGN & CONSTRUCT CLASS A POINT OF        C-BORDER ENFORCEMENT CONSTRUCTION             $395,056.00      $395,056.00      $0.00           CEFMS CONSTRUCTION
                                                                                                      ENTRY ZURBATIA                                                                                                                             10/6/2006
                                        2855 W914NS-04-D-0009-41-     PARSONS GLOBAL SERVICES, INC.   SJ-065 RECONSTRUCT AND REFURBISH GRD       FACILITIES REPAIR IRAQ                        $34,882.00       $34,882.00       $0.00           CEFMS CONSTRUCTION
                                             0001AJ                                                   SOUTH POLICE STATIONS - NEW                                                                                                                10/6/2006
                                        2856 W914NS-04-D-0009-42-     PARSONS GLOBAL SERVICES, INC.   SJ-066 RENOVATE GRD CENTRAL POLICE         FACILITIES REPAIR IRAQ                        $442,509.86      $442,509.86      $0.00           CEFMS CONSTRUCTION
                                             0001AJ                                                   STATIONS                                                                                                                                   10/6/2006
                                        2857 W914NS-04-D-0009-43-     PARSONS GLOBAL SERVICES, INC.   SJ-067 RENOVATE GRD NORTH POLICE           FACILITIES REPAIR IRAQ                        $27,538.00       $27,538.00       $0.00           CEFMS CONSTRUCTION
                                             0001AJ                                                   STATIONS                                                                                                                                   10/6/2006
                                        2858 W914NS-04-D-0009-44-     PARSONS GLOBAL SERVICES, INC.   SJ-017 DESIGN, BUILD, RENOVATE GRD         C-JUDICIAL FACILITY CONSTRUCTION              $1,121.00        $1,121.00        $0.00           CEFMS CONSTRUCTION
                                             0001AK                                                   CENTRAL COURTS                                                                                                                             10/6/2006
                                        2859 W914NS-04-D-0009-45-     PARSONS GLOBAL SERVICES, INC.   SJ-045 DESIGN, UILD KIRKUK PUBLIC SAFETY   C-POLICE ASSISTANCE CONSTRUCTION              $1,457,229.28    $1,457,229.28    $0.00           CEFMS CONSTRUCTION
                                             0001AD                                                   TRAINING ACADEMY                                                                                                                           10/6/2006
                                        2860 W914NS-04-D-0009-49-     PARSONS GLOBAL SERVICES, INC.   SJ-047 BASRAH PUBLIC SAFETY TRAINING       C-POLICE ASSISTANCE CONSTRUCTION              $107,605.00      $107,605.00      $0.00           CEFMS CONSTRUCTION
                                             0001AD                                                   ACADEMY                                                                                                                                    10/6/2006
                                        2861 W914NS-04-D-0009-50-     PARSONS GLOBAL SERVICES, INC.   SJ-018 GRD CENTRAL COURT CONSTRUCTION C-JUDICIAL FACILITY CONSTRUCTION                   $287,774.26      $14,100.32       $273,673.94     CEFMS CONSTRUCTION
                                             0001AK                                                                                                                                                                                              10/6/2006
                                        2862 W914NS-04-D-0009-50-1    PARSONS GLOBAL SERVICES, INC.   SJ-018 GRD CENTRAL COURT CONSTRUCTION C-JUDICIAL FACILITY CONSTRUCTION                   $2,154,662.24    $2,009,276.33    $145,385.91     CEFMS CONSTRUCTION
                                                                                                      SEE LI#001AK ADD’L $14,100.32 DUE TO CHG                                                                                                   10/6/2006
                                                                                                      OF S&A RATE TO 6.5%
                                        2863 W914NS-04-D-0009-5-1     PARSONS GLOBAL SERVICES, INC.   DESIGN & CONSTRUCT CLASS A POINT OF        C-BORDER ENFORCEMENT CONSTRUCTION             $2,689,928.73    $2,689,928.73    $0.00           CEFMS CONSTRUCTION
                                                                                                      ENTRY “AL SALAMANCHA”                                                                                                                      10/6/2006
                                        2864 W914NS-04-D-0009-51-     PARSONS GLOBAL SERVICES, INC.   SJ-023 GRD CENTRAL FIRE STATION            FACILITIES REPAIR IRAQ                        $12,816,407.00   $7,737,543.11    $5,078,863.89   CEFMS CONSTRUCTION
                                             0001AJ                                                                                                                                                                                              10/6/2006
                                        2865 W914NS-04-D-0009-5-2     PARSONS GLOBAL SERVICES, INC.   SJ-008 CONSTRUCT AL SALAMANCHA CLASS A C-PCO-PC11000 BORDER ENFORCEMENT                  $147,842.27      $0.00            $147,842.27     CEFMS CONSTRUCTION
                                                                                                      POINT OF ENTRY                         CONSTRUCTION                                                                                        10/6/2006
                                        2866 W914NS-04-D-0009-52-     PARSONS GLOBAL SERVICES, INC.   SJ-079 GRD COURT CENTRAL CONST AMEND       C-JUDICIAL FACILITY CONSTRUCTION              $1,763,516.00    $1,542,676.97    $220,839.03     CEFMS CONSTRUCTION
                                             0001AK                                                   DUE TO CHG OF S&A RATE TO 6.5%                                                                                                             10/6/2006
                                        2867 W914NS-04-D-0009-53-1    PARSONS GLOBAL SERVICES, INC.   SJ-046 REBURBISH/CONSTRUCT TIPS TRAINING C-PUBLIC SAFETY CONSTRUCTION                    $318,240.00      $318,240.00      $0.00           CEFMS CONSTRUCTION
                                                                                                      ACADEMY                                                                                                                                    10/6/2006
                                        2868 W914NS-04-D-0009-54-2    PARSONS GLOBAL SERVICES, INC.   SJ-080 RENOVATE IRAQI SPECIAL TRIBUNAL     C-INVESTIGATIONS OF CRIMES AGAINST HUMANITY   $18,063,868.00   $18,063,868.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 321 of 529




                                        2869 W914NS-04-D-0009-54-3    PARSONS GLOBAL SERVICES, INC.   INCLUDE WORK ACCOMPLISHED UNDER            C-INVESTIGATIONS OF CRIMES AGAINST HUMANITY   $1,092,766.00    $1,092,766.00    $0.00           CEFMS CONSTRUCTION
                                                                                                      SJ00208, SJ00203, & RFI 31                 CONSTRUCTION                                                                                    10/6/2006
                                        2870 W914NS-04-D-0009-54-9    PARSONS GLOBAL SERVICES, INC.   CORRECTS MOD 9-10 WHICH WERE INPUT TOO C-INVESTIGATIONS OF CRIMES AGAINST HUMANITY       $136,491.00      $136,188.33      $302.67         CEFMS CONSTRUCTION
                                                                                                      HIGH, ADDS MOD 12-13 WHICH WERE NOT    CONSTRUCTION                                                                                        10/6/2006
                                                                                                      INPUT, ADDS 16-17 PER THE MODS
                                        2871 W914NS-04-D-0009-55-1    PARSONS GLOBAL SERVICES, INC.   PROGRAMMATIC SUPPORT SERVICES              C-PENAL CONSTRUCTION                          $13,652,292.28   $13,502,292.28   $150,000.00     CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                                                 10/6/2006
                                        2872 W914NS-04-D-0009-55-10   PARSONS GLOBAL SERVICES, INC.   PC 11000 S&J ADMIN COST                    C-PCO-PC11000 BORDER ENFORCEMENT              $723,277.34      $0.00            $723,277.34     CEFMS CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006




I D-85
                                                                                                                                                                                                                                                                      Appendix D
                                                           #    Award Number            Contractor                       Description                              Work Item                                     Obligated        Expended         Undelivered      Source
                                                           2873 W914NS-04-D-0009-55-2   PARSONS GLOBAL SERVICES, INC.    OBLIGATE ADDITIONAL FUNDS $1,195,816     C-INVESTIGATIONS OF CRIMES AGAINST HUMANITY   $1,715,339.00    $1,715,339.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                     10/6/2006
                                                           2874 W914NS-04-D-0009-55-3   PARSONS GLOBAL SERVICES, INC.    OBLIGATE ADDITIONAL FUNDS $452,193       C-JUDICIAL FACILITY CONSTRUCTION              $1,118,001.55    $718,001.55      $400,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2875 W914NS-04-D-0009-55-4   PARSONS GLOBAL SERVICES, INC.    OBLIGATE ADDITIONAL FUNDS $2,888,509     FACILITIES REPAIR IRAQ                        $5,736,439.00    $5,086,439.00    $650,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2876 W914NS-04-D-0009-55-5   PARSONS GLOBAL SERVICES, INC.    OBLIGATE ADDITIONAL FUNDS $2,320,887     C-PUBLIC SAFETY CONSTRUCTION                  $4,485,156.17    $3,659,215.57    $825,940.60      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2877 W914NS-04-D-0009-55-6   PARSONS GLOBAL SERVICES, INC.    OBLIGATE ADDITIONAL FUNDS $5,156,299     C-DETENTION FACILITY CONSTRUCTION             $10,149,123.00   $10,104,517.24   $44,605.76       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                            Appendix D



                                                                                                                                                                                                                                                                   10/6/2006
                                                           2878 W914NS-04-D-0009-55-7   PARSONS GLOBAL SERVICES, INC.    PROGRAMMATIC SUPPORT SERVICES            C-BORDER ENFORCEMENT CONSTRUCTION             $9,668,431.66    $9,668,431.66    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2879 W914NS-04-D-0009-55-8   PARSONS GLOBAL SERVICES, INC.    PROGRAMMATIC SUPPORT SERVICES            C-POLICE ASSISTANCE CONSTRUCTION              $3,994,129.83    $3,994,129.83    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2880 W914NS-04-D-0009-55-9   PARSONS GLOBAL SERVICES, INC.    PROGRAMMATIC SUPPORT SERVICE (PC0)       C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $568,105.17       $0.00            $568,105.17      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2881 W914NS-04-D-0009-56-1   PARSONS GLOBAL SERVICES, INC.    CLOSE OUT TASK ORDER # 56                C-PENAL CONSTRUCTION                          $500,000.00      $311,789.65      $188,210.35      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2882 W914NS-04-D-0009-56-2   PARSONS GLOBAL SERVICES, INC.    CLOSE OUT TASK ORDER #56                 C-DETENTION FACILITY CONSTRUCTION             $500,000.00      $0.00            $500,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2883 W914NS-04-D-0009-56-3   PARSONS GLOBAL SERVICES, INC.    CLOSE OUT TASK ORDER #56                 C-PUBLIC SAFETY CONSTRUCTION                  $100,000.00      $0.00            $100,000.00      CEFMS CONSTRUCTION




D-86 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2884 W914NS-04-D-0009-56-4   PARSONS GLOBAL SERVICES, INC.    *URI#28853* CLOSE OUT TASK ORDER PC      C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $750,000.00       $0.00            $750,000.00      CEFMS CONSTRUCTION
                                                                                                                         10000                                                                                                                                     10/6/2006
                                                           2885 W914NS-04-D-0009-56-5   PARSONS GLOBAL SERVICES, INC.    *URI#28853* CLOSE OUT TASK ORDER PC      FACILITIES REPAIR IRAQ                        $359,353.00      $0.00            $359,353.00      CEFMS CONSTRUCTION
                                                                                                                         13000                                                                                                                                     10/6/2006
                                                           2886 W914NS-04-D-0009-6-1    PARSONS GLOBAL SERVICES, INC.    DESIGN, RENOVATE AND CONSTRUCT           C-POLICE ASSISTANCE CONSTRUCTION              $30,519,941.86   $30,519,941.86   $0.00            CEFMS CONSTRUCTION
                                                                                                                         THE PUBLIC SAFETY TRAINING ACADEMY                                                                                                        10/6/2006
                                                                                                                         BAGHDAD CPAF
                                                           2887 W914NS-04-D-0009-6-2    PARSONS GLOBAL SERVICES, INC.    ADD’S $6,048,241 FOR MOD 8 THAT WAS      C-POLICE ASSISTANCE CONSTRUCTION              $911,729.81      $911,729.81      $0.00            CEFMS CONSTRUCTION
                                                                                                                         LIMITED NTP; ADD’S $225,000 FOR MOD 8                                                                                                     10/6/2006
                                                                                                                         THAT WAS LIMITED NTP (NOTE MOD 9 IS
                                                                                                                         IN ERROR WHEN IT SPECIFIES $225,000 IS
                                                                                                                         ALREADY IN CEFMS)
                                                           2888 W914NS-04-D-0009-6-3    PARSONS GLOBAL SERVICES, INC.    REPLACEMENT OF LINE ONE WITH NEW         C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $216,051.14       $216,051.14      $0.00            CEFMS CONSTRUCTION
                                                                                                                         PC10000 WIC FOR TRAINING ACADEMY                                                                                                          10/6/2006
                                                           2889 W914NS-04-D-0009-6-4    PARSONS GLOBAL SERVICES, INC.    REPLACEMENT OF LINE TO FOR NEW PC10000 C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $11,261,511.19      $33,582.75       $11,227,928.44   CEFMS CONSTRUCTION
                                                                                                                         WIC TRN ACADEMY                                                                                                                           10/6/2006
                                                           2890 W914NS-04-D-0009-7-1    PARSONS GLOBAL SERVICES, INC.    DESIGN, BUILD AND FURNISH THE KAHN BANI C-DETENTION FACILITY CONSTRUCTION              $39,614,607.44   $30,960,173.70   $8,654,433.74    CEFMS CONSTRUCTION
                                                                                                                         SA’AD PRISON CPAF                                                                                                                         10/6/2006
                                                           2891 W914NS-04-D-0009-8-1    PARSONS GLOBAL SERVICES, INC.    DESIGN, BUILD AND FURNISH THE AN         C-PENAL CONSTRUCTION                          $46,091,218.80   $30,344,169.95   $15,747,048.85   CEFMS CONSTRUCTION
                                                                                                                         NASIRIYAH PRISON CPAF                                                                                                                     10/6/2006
                                                           2892 W914NS-04-D-0009-9-     PARSONS GLOBAL SERVICES, INC.    DESIGN AND CONSTRUCT                     C-BORDER ENFORCEMENT CONSTRUCTION             $211,491.00      $211,491.00      $0.00            CEFMS CONSTRUCTION
                                                                0001AC                                                                                                                                                                                             10/6/2006
                                                           2893 W914NS-04-D-0010-10-1   WASHINGTON GROUP INTERNATIONAL COUNTRYWIDE AUTOMATED MONITORING      C-AUTOMATED MONITORING AND CONTROL SYSTEM $97,693,920.94            $65,699,282.38   $31,994,638.56   CEFMS CONSTRUCTION
                                                                                                                       AND CONTROL SYSTEM; MOD10 DTD 23SEP06 CONSTRUCTION                                                                                          10/6/2006
                                                                                                                       PROVIDE ADD’L FUNDS;
                                                           2894 W914NS-04-D-0010-11-1   WASHINGTON GROUP INTERNATIONAL SULAYMANIYAH GOVERNORATE                   C-NETWORK INFRASTRUCTURE CONSTRUCTION         $15,910,334.16   $15,089,029.35   $821,304.81      CEFMS CONSTRUCTION
                                                                                                                       DISTRIBUTION NETWORK                                                                                                                        10/6/2006
                                                           2895 W914NS-04-D-0010-12-1   WASHINGTON GROUP INTERNATIONAL 11971 ED-013 AL TAMIM GOVERNORATE          C-NETWORK INFRASTRUCTURE CONSTRUCTION         $18,811,660.57   $17,796,041.15   $1,015,619.42    CEFMS CONSTRUCTION
                                                                                                                       DISTRIBUTION NETWORK                                                                                                                        10/6/2006
                                                           2896 W914NS-04-D-0010-13-1   WASHINGTON GROUP INTERNATIONAL SALAH AL DIN GOVERNORATE DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION              $16,321,459.71   $16,059,906.58   $261,553.13      CEFMS CONSTRUCTION
                                                                                                                       NETWORK SITE ASSESSMENT                                                                                                                     10/6/2006
                                                           2897 W914NS-04-D-0010-14-1   WASHINGTON GROUP INTERNATIONAL BAGHDAD 400KV SUBSTATIONS EXTENSION        C-TRANSMISSION CONSTRUCTION                   $19,231,460.95   $14,540,351.79   $4,691,109.16    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2898 W914NS-04-D-0010-15-1   WASHINGTON GROUP INTERNATIONAL NEW 400KV OHL RASHEED BAGHDAD WEST         C-TRANSMISSION CONSTRUCTION                   $89,278.00       $88,934.38       $343.62          CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                           2899 W914NS-04-D-0010-16-    WASHINGTON GROUP INTERNATIONAL NEW 132KV AQRA SUBSTATION                  C-TRANSMISSION CONSTRUCTION                   $199,669.00      $180,507.91      $19,161.09       CEFMS CONSTRUCTION
                                                                0001AA                                                                                                                                                                                             10/6/2006
                                                           2900 W914NS-04-D-0010-17-1   WASHINGTON GROUP INTERNATIONAL SALAH AL DIN GOVERNORATE TRANSMISSION C-TRANSMISSION CONSTRUCTION                        $42,283.00       $41,146.68       $1,136.32        CEFMS CONSTRUCTION
                                                                                                                       DISTRIBUTION NETWORK BAGHDAD                                                                                                                10/6/2006
                                                           2901 W914NS-04-D-0010-18-1   WASHINGTON GROUP INTERNATIONAL ET 021 DIYALA 400 KV GIS SUBSTATION SITE   C-TRANSMISSION CONSTRUCTION                   $10,158,320.80   $5,557,743.65    $4,600,577.15    CEFMS CONSTRUCTION
                                                                                                                       ASSESSMENT                                                                                                                                  10/6/2006
                                                           2902 W914NS-04-D-0010-19-1   WASHINGTON GROUP INTERNATIONAL EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION                $2,219,149.00    $1,664,361.75    $554,787.25      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 322 of 529




                                                                                                                       GENERATING PLANTS                                                                                                                           10/6/2006
                                                           2903 W914NS-04-D-0010-2-     WASHINGTON GROUP INTERNATIONAL NTP SITE ASSESSMENT                        C-NETWORK INFRASTRUCTURE CONSTRUCTION         $32,281,796.09   $29,759,092.26   $2,522,703.83    CEFMS CONSTRUCTION
                                                                0001AA                                                                                                                                                                                             10/6/2006
                                                           2904 W914NS-04-D-0010-3-1    WASHINGTON GROUP INTERNATIONAL SITE ASSESSMENT OF THE EXISTING DIST       C-NETWORK INFRASTRUCTURE CONSTRUCTION         $44,185,085.25   $42,994,138.96   $1,190,946.29    CEFMS CONSTRUCTION
                                                                                                                       SYSTEM                                                                                                                                      10/6/2006
                                                           2905 W914NS-04-D-0010-4-     WASHINGTON GROUP INTERNATIONAL NTP SITE ASSESSMENT                        C-TRANSMISSION CONSTRUCTION                   $31,210,020.00   $27,227,593.60   $3,982,426.40    CEFMS CONSTRUCTION
                                                                0001AA                                                                                                                                                                                             10/6/2006
                                        #    Award Number            Contractor                      Description                             Work Item                               Obligated         Expended          Undelivered      Source
                                        2906 W914NS-04-D-0010-5-1    WASHINGTON GROUP INTERNATIONAL ET-014 (LNTP) BAGHDAD EAST AND BAQUBA C-TRANSMISSION CONSTRUCTION                $24,356,709.24    $22,492,145.63    $1,864,563.61    CEFMS CONSTRUCTION
                                                                                                    EAST TRANSMISSION SUBSTATION                                                                                                          10/6/2006
                                        2907 W914NS-04-D-0010-6-1    WASHINGTON GROUP INTERNATIONAL ED-005 (LNTP) DIYALA GOVERNORATE         C-NETWORK INFRASTRUCTURE CONSTRUCTION   $26,692,751.37    $24,435,353.66    $2,257,397.71    CEFMS CONSTRUCTION
                                                                                                    DISTRIBUTION NETWORK                                                                                                                  10/6/2006
                                        2908 W914NS-04-D-0010-7-     WASHINGTON GROUP INTERNATIONAL DAHUK GOV DISTRIBUTION NETWORK           C-NETWORK INFRASTRUCTURE CONSTRUCTION   $21,211,769.74    $20,890,021.40    $321,748.34      CEFMS CONSTRUCTION
                                             0001AA                                                                                                                                                                                       10/6/2006
                                        2909 W914NS-04-D-0010-8-1    WASHINGTON GROUP INTERNATIONAL ED-009 - LNTP NINAWA GOVERNORATE         C-NETWORK INFRASTRUCTURE CONSTRUCTION   $38,378,038.11    $36,762,814.98    $1,615,223.13    CEFMS CONSTRUCTION
                                                                                                    DISTRIBUTION NETWORK                                                                                                                  10/6/2006
                                        2910 W914NS-04-D-0010-9-     WASHINGTON GROUP INTERNATIONAL NTP BAIJI-HADITHA 400 KV TRANSMISSION    C-TRANSMISSION CONSTRUCTION             $29,775,115.94    $28,577,268.39    $1,197,847.55    CEFMS CONSTRUCTION
                                             0001AA                                                 AND DISTRIBUTION NETWORK                                                                                                              10/6/2006
                                        2911 W914NS-04-D-0011-1-     PERINI CORPORATION              MOBILIZATION                            C-GENERATION CONSTRUCTION               $706,485.00       $668,476.00       $38,009.00       CEFMS CONSTRUCTION
                                             0001AA                                                                                                                                                                                       10/6/2006
                                        2912 W914NS-04-D-0011-10-1   PERINI CORPORATION              SUBSTATION REHAB HARTHA KHOR            C-TRANSMISSION CONSTRUCTION             $3,474,887.00     $2,913,617.00     $561,270.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        2913 W914NS-04-D-0011-11-1   PERINI CORPORATION              REHAB NEW UMM QASR 132KV ET-046         C-TRANSMISSION CONSTRUCTION             $802,319.00       $721,524.00       $80,795.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        2914 W914NS-04-D-0011-2-     PERINI CORPORATION              NTP SITE ASSESSMENT                     C-NETWORK INFRASTRUCTURE CONSTRUCTION   $28,115,344.00    $27,925,929.00    $189,415.00      CEFMS CONSTRUCTION
                                             0001AA                                                                                                                                                                                       10/6/2006
                                        2915 W914NS-04-D-0011-3-1    PERINI CORPORATION              LNTP - BABYLON DISTRIBUTION NETWORK     C-NETWORK INFRASTRUCTURE CONSTRUCTION   $32,180,084.00    $31,277,066.00    $903,018.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        2916 W914NS-04-D-0011-4-     PERINI CORPORATION              ANBAR GOVERNORATE-TRANSMISSION          C-TRANSMISSION CONSTRUCTION             $2,496,315.00     $2,334,365.00     $161,950.00      CEFMS CONSTRUCTION
                                             0001AA                                                  SUBSTATION REHABILITATION                                                                                                            10/6/2006
                                        2917 W914NS-04-D-0011-4-1    PERINI CORPORATION              ANBAR GOVERNORATE-TRANSMISSION          C-TRANSMISSION CONSTRUCTION             $511,601.00       $511,601.00       $0.00            CEFMS CONSTRUCTION
                                                                                                     SUBSTATION REHABILITATION                                                                                                            10/6/2006
                                        2918 W914NS-04-D-0011-5-     PERINI CORPORATION              400KV SUBSTATION REHAB-RASHEED          C-TRANSMISSION CONSTRUCTION             $2,628,988.00     $2,535,261.00     $93,727.00       CEFMS CONSTRUCTION
                                             0001AA                                                                                                                                                                                       10/6/2006
                                        2919 W914NS-04-D-0011-5-1    PERINI CORPORATION              400KV SUBSTATION REHAB-RASHEED          C-TRANSMISSION CONSTRUCTION             $404,856.00       $404,856.00       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        2920 W914NS-04-D-0011-6-1    PERINI CORPORATION              ANBAR DISTRIBUTION NETWORK              C-NETWORK INFRASTRUCTURE CONSTRUCTION   $15,155,173.00    $13,390,361.00    $1,764,812.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        2921 W914NS-04-D-0011-7-1    PERINI CORPORATION              THIQAR DISTRIBUTION NETWORK             C-NETWORK INFRASTRUCTURE CONSTRUCTION   $17,177,167.00    $15,953,767.00    $1,223,400.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        2922 W914NS-04-D-0011-8-1    PERINI CORPORATION              NAJAF DISTRIBUTION NETWORK              C-NETWORK INFRASTRUCTURE CONSTRUCTION   $16,900,756.00    $15,659,025.00    $1,241,731.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        2923 W914NS-04-D-0011-9-1    PERINI CORPORATION              REHAB OF BASRAH 132KV SUBSTATIONS       C-TRANSMISSION CONSTRUCTION             $4,673,782.00     $4,241,515.00     $432,267.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        2924 W914NS-04-D-0021-5-1    STANLEY BAKER HILL, LLC         BUDGET ANALYST 21 JAN-27 OCT + TRAVEL & NC-BANKING SYSTEM MODERNIZATIONS NON-   $896,931.00       $896,616.95       $314.05          CEFMS NON-CONSTRUCTION
                                                                                                     DEFENSE BASE ACT INSURANCE              CONSTRUCTION                                                                                 10/6/2006
                                        2925 W914NS-04-D-0022-1-     FLUORAMEC, LLC                  MOBILIZATION TASK ORDER                 C-POTABLE WATER CONSTRUCTION            $1,528,041.00     $1,521,576.55     $6,464.45        CEFMS CONSTRUCTION
                                             0001AA                                                                                                                                                                                       10/6/2006
                                        2926 W914NS-04-D-0022-2-2    FLUORAMEC, LLC                  PW-008 PHASE 1 NASIRIYAH WATER PROJECT C-POTABLE WATER CONSTRUCTION             $266,086,000.00   $210,186,414.60   $55,899,585.40   CEFMS CONSTRUCTION
                                                                                                     - EXERCISE OPTION 1                                                                                                                  10/6/2006
                                        2927 W914NS-04-D-0022-3-1    FLUORAMEC, LLC                  SS-003 BASRAH SEWER COLLECTION &        C-SEWAGE CONSTRUCTION                   $53,099,752.00    $48,963,319.78    $4,136,432.22    CEFMS CONSTRUCTION
                                                                                                     TREATMENT - NEW AMEND 01 INCR $2M                                                                                                    10/6/2006
                                        2928 W914NS-04-D-0022-4-1    FLUORAMEC, LLC                  DEWANIAH & DAGHARA WATER SUPPLY         C-POTABLE WATER CONSTRUCTION            $3,631,870.00     $3,568,182.49     $63,687.51       CEFMS CONSTRUCTION
                                                                                                     PROJECT; IMPLEMENTING MOD 03, MOD 06                                                                                                 10/6/2006
                                                                                                     CANX MOD 04 & 05, FINAL AMT SHOULD BE
                                                                                                     $6.5M
                                        2929 W914NS-04-D-0022-5-1    FLUORAMEC, LLC                  NAJAF WATER SUPPLY AND INSPECTIONS      C-POTABLE WATER CONSTRUCTION            $3,344,370.00     $3,192,348.64     $152,021.36      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        2930 W914NS-04-D-0100-1-1    NOUR USA                        RATIFICATION FOR CONTRACT TERMINATION   NC-NEW IRAQI ARMY EQUIPMENT NON-        $13,094,487.20    $13,094,487.20    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             CONSTRUCTION                                                                                 10/6/2006
                                        2931 W914NS-04-D-0100-2-1    NOUR USA                        RATIFICATION SETTLEMENT                 NC-NEW IRAQI ARMY EQUIPMENT NON-        $2,979,793.86     $2,979,793.86     $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             CONSTRUCTION                                                                                 10/6/2006
                                        2932 W914NS-04-D-0100-3-1    NOUR USA                        RATIFICATION SETTLEMENT                 NC-NEW IRAQI ARMY EQUIPMENT NON-        $1,225,081.23     $1,225,081.23     $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             CONSTRUCTION                                                                                 10/6/2006
                                        2933 W914NS-04-D-0100-4-1    NOUR USA                        RATIFICATION SETTLEMENT                 NC-NEW IRAQI ARMY EQUIPMENT NON-        $135,013.54       $135,013.54       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                             CONSTRUCTION                                                                                 10/6/2006
                                        2934 W914NS-04-D-0101-2-     IRAQI CONTRACTOR - 4589         PORT OF UMM QARS - ELECTRICAL SYSTEM    NC-PORT REHAB NON-CONSTRUCTION          $349,255.00       $349,255.00       $0.00            CEFMS NON-CONSTRUCTION
                                             0001AA                                                  SITE ASSESSMENT                                                                                                                      10/6/2006
                                        2935 W914NS-04-D-0101-2-1    IRAQI CONTRACTOR - 4589         11520 TP-TC-003 - ELECTRICAL SYSTEM     C-PORT REHAB CONSTRUCTION               $5,998,166.00     $5,898,166.00     $100,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 323 of 529




                                                                                                                                                                                                                                          10/6/2006
                                        2936 W914NS-04-D-0101-25-1   IRAQI CONTRACTOR - 4589         REPAIRS AND RENOVATION OF BASRAH        C-AIRPORT CONSTRUCTION                  $5,044,988.30     $4,814,773.38     $230,214.92      CEFMS CONSTRUCTION
                                                                                                     AIRPORT TERMINAL, ATC TWOER, FIRE                                                                                                    10/6/2006
                                                                                                     STATION, POWER PLANT AND ROAD ACCESS
                                        2937 W914NS-04-D-0101-3-1    IRAQI CONTRACTOR - 4589         WIRELESS BROADBAND NETWORK FOR          NC-IRAQI COMMUNICATIONS SYSTEMS NON-    $14,361,119.00    $14,084,672.93    $276,446.07      CEFMS NON-CONSTRUCTION
                                                                                                     BAGHDAD 35 SITES                        CONSTRUCTION                                                                                 10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        2938 W914NS-04-D-0101-4-1    IRAQI CONTRACTOR - 4589         REPAIR FIRE WATER PUMPS: BASRAH AP      C-AIRPORT CONSTRUCTION                  $9,509.06         $9,509.06         $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006




I D-87
                                                                                                                                                                                                                                                                   Appendix D
                                                           #    Award Number            Contractor                   Description                                 Work Item                                   Obligated       Expended        Undelivered     Source
                                                           2939 W914NS-04-D-0101-NA-1   IRAQI CONTRACTOR - 4590      DREDGING OF UMM QUASR                       C-PORT REHAB CONSTRUCTION                   $3,483,262.00   $3,483,262.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           2940 W914NS-04-D-0102-1-     GULF SUPPLIES & COMMERCIAL   UMM QASR                                    UMM QSAR NAVAL BASE                         $496,493.83     $496,493.83     $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2941 W914NS-04-D-0102-1-     GULF SUPPLIES & COMMERCIAL   AL KASIK                                    AL KACIK                                    $1,897,088.45   $1,697,929.18   $199,159.27     CEFMS NON-CONSTRUCTION
                                                                0001AB                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2942 W914NS-04-D-0102-1-     GULF SUPPLIES & COMMERCIAL   TADJI                                       TAJI MILITARY BASE                          $1,046,086.19   $1,045,245.19   $841.00         CEFMS NON-CONSTRUCTION
                                                                0001AC                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2943 W914NS-04-D-0102-10-1   GULF SUPPLIES & COMMERCIAL   LIFE SUPPORT SERVICES FOR UMM QSAR          UMM QSAR NAVAL BASE                         $365,145.04     $365,145.04     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                      Appendix D



                                                                                        SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2944 W914NS-04-D-0102-10-2   GULF SUPPLIES & COMMERCIAL   LIFE SUPPORT SVS FOR TADJI                  TAJI MILITARY BASE                          $4,296,834.51   $4,289,801.79   $7,032.72       CEFMS NON-CONSTRUCTION
                                                                                        SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2945 W914NS-04-D-0102-11-    GULF SUPPLIES & COMMERCIAL   UMM QSAR SCHEDULE DECREASE FOR LIFE         UMM QSAR NAVAL BASE                         $365,145.04     $365,145.04     $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                  SERVICES CO.                 SUPPORT, MAINT, FIRE PROTECTION, ETC.                                                                                                   10/6/2006
                                                           2946 W914NS-04-D-0102-11-    GULF SUPPLIES & COMMERCIAL   TADJI AND UMM QSAR                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $4,296,834.51   $4,296,834.51   $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AB                  SERVICES CO.                                                             NON-CONSTRUCTION                                                                            10/6/2006
                                                           2947 W914NS-04-D-0102-12-    GULF SUPPLIES & COMMERCIAL   UMM QSAR SUPPLIES, SERVICES, LIFE SUPPORT UMM QSAR NAVAL BASE                           $365,145.04     $365,145.04     $0.00           CEFMS NON-CONSTRUCTION
                                                                0001A                   SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2948 W914NS-04-D-0102-12-    GULF SUPPLIES & COMMERCIAL   TADJI SUPPLIES, SERVICES, LIFE SUPPORT (USE TAJI MILITARY BASE                          $69,320.17      $69,320.17      $0.00           CEFMS NON-CONSTRUCTION
                                                                0001B                   SERVICES CO.                 BALANCE OF THIS LINE ITEM)                                                                                                              10/6/2006
                                                           2949 W914NS-04-D-0102-12-    GULF SUPPLIES & COMMERCIAL   TADJI SUPPLIES, SERVICES, AND LIFE SUPPORT NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $3,831,494.46   $3,831,494.46   $0.00           CEFMS NON-CONSTRUCTION




D-88 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                0002B                   SERVICES CO.                 ($3,831,494.46 OF $3,900,814.63)           NON-CONSTRUCTION                                                                             10/6/2006
                                                           2950 W914NS-04-D-0102-12-    GULF SUPPLIES & COMMERCIAL   TADJI SUPPLIES, SERVICES, LIFE SUPPORT      NC-PUBLIC SAFETY NON-CONSTRUCTION           $396,019.88     $396,019.88     $0.00           CEFMS NON-CONSTRUCTION
                                                                0003B                   SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2951 W914NS-04-D-0102-13-    GULF SUPPLIES & COMMERCIAL   UMM QSAR LIFE SUPPORT, FORCE                UMM QSAR NAVAL BASE                         $179,802.07     $179,802.07     $0.00           CEFMS NON-CONSTRUCTION
                                                                0001A                   SERVICES CO.                 PROTECTION, FIRE PROTECTION,                                                                                                            10/6/2006
                                                                                                                     MAINTENANCE
                                                           2952 W914NS-04-D-0102-13-    GULF SUPPLIES & COMMERCIAL   TADJI (30JGDH) MOBILIZATION, LIFE SUPPORT, NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $4,248,929.76   $4,248,929.76   $0.00           CEFMS NON-CONSTRUCTION
                                                                0001B                   SERVICES CO.                 FIRE PROTECTION, MAINTENANCE               NON-CONSTRUCTION                                                                             10/6/2006
                                                           2953 W914NS-04-D-0102-13-    GULF SUPPLIES & COMMERCIAL   TADJI (2L0FC3) LIFE SUPPORT, FIRE           NC-PUBLIC SAFETY NON-CONSTRUCTION           $396,019.88     $396,019.88     $0.00           CEFMS NON-CONSTRUCTION
                                                                0001C                   SERVICES CO.                 PROTECTION, MAINTENANCE                                                                                                                 10/6/2006
                                                           2954 W914NS-04-D-0102-14-    GULF SUPPLIES & COMMERCIAL   TADJI MOBILIZATION, FIRE PROTECTION, LIFE   TAJI MILITARY BASE                          $1,008,578.58   $0.00           $1,008,578.58   CEFMS NON-CONSTRUCTION
                                                                0001AA                  SERVICES CO.                 SUPPORT, MAINT                                                                                                                          10/6/2006
                                                           2955 W914NS-04-D-0102-14-    GULF SUPPLIES & COMMERCIAL   TADJI MOBILIZATION, LIFE SUPPORT,           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $2,828,807.18   $0.00           $2,828,807.18   CEFMS NON-CONSTRUCTION
                                                                0001AB                  SERVICES CO.                 MAINTENANCE, FIRE PROTECTION                NON-CONSTRUCTION                                                                            10/6/2006
                                                           2956 W914NS-04-D-0102-14-    GULF SUPPLIES & COMMERCIAL   TADJI MOBILIZATION                          NC-PUBLIC SAFETY NON-CONSTRUCTION           $396,019.88     $0.00           $396,019.88     CEFMS NON-CONSTRUCTION
                                                                0002AA                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2957 W914NS-04-D-0102-15-1   GULF SUPPLIES & COMMERCIAL   CAMP TADJI LIFE SUPPORT                     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $3,782,729.05   $0.00           $3,782,729.05   CEFMS NON-CONSTRUCTION
                                                                                        SERVICES CO.                                                             NON-CONSTRUCTION                                                                            10/6/2006
                                                           2958 W914NS-04-D-0102-15-2   GULF SUPPLIES & COMMERCIAL   CAMP TADJI LIFE SUPPORT                     NC-PUBLIC SAFETY NON-CONSTRUCTION           $337,909.00     $0.00           $337,909.00     CEFMS NON-CONSTRUCTION
                                                                                        SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2959 W914NS-04-D-0102-2-     GULF SUPPLIES & COMMERCIAL   UMM QSAR                                    UMM QSAR NAVAL BASE                         $296,493.63     $296,493.63     $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2960 W914NS-04-D-0102-2-     GULF SUPPLIES & COMMERCIAL   AL KISIK LIFE SUPPORT                       AL KACIK                                    $547,538.08     $547,438.08     $100.00         CEFMS NON-CONSTRUCTION
                                                                0002AB                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2961 W914NS-04-D-0102-2-     GULF SUPPLIES & COMMERCIAL   TADJI LIFE SUPPORT                          TAJI MILITARY BASE                          $1,088,655.16   $846,086.39     $242,568.77     CEFMS NON-CONSTRUCTION
                                                                0003AC                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2962 W914NS-04-D-0102-3-     GULF SUPPLIES & COMMERCIAL   UMM ASAR LIFE SUPPORT                       UMM QSAR NAVAL BASE                         $296,493.63     $296,493.63     $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2963 W914NS-04-D-0102-3-     GULF SUPPLIES & COMMERCIAL   AL KASIK LIFE SUPPORT                       AL KACIK                                    $547,538.08     $314,269.64     $233,268.44     CEFMS NON-CONSTRUCTION
                                                                0002AB                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2964 W914NS-04-D-0102-3-     GULF SUPPLIES & COMMERCIAL   TADJI                                       TAJI MILITARY BASE                          $1,088,655.16   $846,086.37     $242,568.79     CEFMS NON-CONSTRUCTION
                                                                0003AC                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2965 W914NS-04-D-0102-4-     GULF SUPPLIES & COMMERCIAL   LIFE SUPPORT FOR UMM QSAR                   UMM QSAR NAVAL BASE                         $296,493.63     $296,493.63     $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2966 W914NS-04-D-0102-4-     GULF SUPPLIES & COMMERCIAL   LIFE SUPPORT AL KASIK                       AL KACIK                                    $547,538.08     $0.00           $547,538.08     CEFMS NON-CONSTRUCTION
                                                                0002AB                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2967 W914NS-04-D-0102-4-     GULF SUPPLIES & COMMERCIAL   TADJI LIFE SUPPORT                          TAJI MILITARY BASE                          $1,088,655.16   $1,088,655.16   $0.00           CEFMS NON-CONSTRUCTION
                                                                0003AC                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2968 W914NS-04-D-0102-5-     GULF SUPPLIES & COMMERCIAL   UMM QSAR                                    TAJI MILITARY BASE                          $296,493.63     $296,493.63     $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2969 W914NS-04-D-0102-5-     GULF SUPPLIES & COMMERCIAL   TADJI                                       TAJI MILITARY BASE                          $1,088,655.16   $1,088,655.16   $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AC                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 324 of 529




                                                           2970 W914NS-04-D-0102-6-     GULF SUPPLIES & COMMERCIAL   UMM QSAR LIFE SUPPORT 1SEP04-30SEP04        UMM QSAR NAVAL BASE                         $354,478.84     $354,478.84     $0.00           CEFMS NON-CONSTRUCTION
                                                                0001AA                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2971 W914NS-04-D-0102-6-     GULF SUPPLIES & COMMERCIAL   LIFE SUPPORT TAJI PERIOD 1SEP04-30SEP04     TAJI MILITARY BASE                          $1,339,233.34   $1,339,233.34   $0.00           CEFMS NON-CONSTRUCTION
                                                                0002AA                  SERVICES CO.                                                                                                                                                         10/6/2006
                                                           2972 W914NS-04-D-0102-7-1    GULF SUPPLIES & COMMERCIAL   SERVICES AT UMM QASR AND TADJU DURING TAJI MILITARY BASE                                $1,693,712.18   $1,693,712.18   $0.00           CEFMS NON-CONSTRUCTION
                                                                                        SERVICES CO.                 OCT 2004                                                                                                                                10/6/2006
                                                           2973 W914NS-04-D-0102-8-1    GULF SUPPLIES & COMMERCIAL   BASE SUPPORT SERVICES AT UMM QASR AND TAJI MILITARY BASE                                $4,661,979.55   $4,661,979.55   $0.00           CEFMS NON-CONSTRUCTION
                                                                                        SERVICES CO.                 TADJI FROM 1NOV04-30NOV04                                                                                                               10/6/2006
                                        #    Award Number             Contractor                    Description                                   Work Item                                   Obligated       Expended        Undelivered     Source
                                        2974 W914NS-04-D-0102-9-1     GULF SUPPLIES & COMMERCIAL    PAYMENT OF THE FIRST 9 EQUITABLE       TAJI MILITARY BASE                                 $7,890,599.98   $7,890,599.98   $0.00           CEFMS NON-CONSTRUCTION
                                                                      SERVICES CO.                  ADJUSTMENT CLAIMS (41 TOTAL) SUBMITTED                                                                                                    10/6/2006
                                                                                                    BY GSCS FOR WORK OVER ORIGINAL SCOPE
                                        2975 W914NS-04-D-0102-9999-   GULF SUPPLIES & COMMERCIAL    MOD FOR CONTINGENT LIABLITY FOR GSCS          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $4,403,136.25   $0.00           $4,403,136.25   CEFMS NON-CONSTRUCTION
                                             0001AA                   SERVICES CO.                  CLAIMS                                        NON-CONSTRUCTION                                                                            10/6/2006
                                        2976 W914NS-04-D-0102-9999-   GULF SUPPLIES & COMMERCIAL    MOD FOR CONTINGENT LIABILITIES FOR            TAJI MILITARY BASE                          $7,162.00       $0.00           $7,162.00       CEFMS NON-CONSTRUCTION
                                             0001AB                   SERVICES CO.                  CLAIMS FROM GSCS                                                                                                                          10/6/2006
                                        2977 W914NS-04-D-0102-9999-   GULF SUPPLIES & COMMERCIAL    MOD FOR CONTINGENCY LIABILITY FOR GSCS AL KACIK                                           $5,495,268.51   $0.00           $5,495,268.51   CEFMS NON-CONSTRUCTION
                                             0001AC                   SERVICES CO.                  CLAIMS                                                                                                                                    10/6/2006
                                        2978 W914NS-04-D-0104-11-1    IRAQI CONTRACTOR - 4448       ORDER FOR OFFICE EQUIPMENT AND SUPPLIES,NC-BORDER ENFORCEMENT NON-CONSTRUCTION            $2,915,979.16   $2,915,979.16   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    THURAYA PHONES, PORTABLE RADIOS                                                                                                           10/6/2006
                                        2979 W914NS-04-D-0104-21-1    IRAQI CONTRACTOR - 4448       OFFICE EQUIPMENT, VARIOUS                     NC-RULE OF LAW NON-CONSTRUCTION             $10,483.95      $10,483.95      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                        2980 W914NS-04-D-0104-23-1    IRAQI CONTRACTOR - 4448       COPIER RICOH AFICIA 10313 (2) FOR AL KUT      NC-PUBLIC SAFETY NON-CONSTRUCTION           $2,283.00       $0.00           $2,283.00       CEFMS NON-CONSTRUCTION
                                                                                                    ACADEMY                                                                                                                                   10/6/2006
                                        2981 W914NS-04-D-0104-24-1    IRAQI CONTRACTOR - 4448       COPIER RICOH AF1515 (6) FOR AL HILLAH         NC-PUBLIC SAFETY NON-CONSTRUCTION           $9,949.26       $9,949.26       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    ACADEMY                                                                                                                                   10/6/2006
                                        2982 W914NS-04-D-0104-26-1    IRAQI CONTRACTOR - 4448       COMPUTER SUPPLIES, KEYBOARDS, LAPTOPS,P NC-DETENTION FACILITY NON-CONSTRUCTION            $39,561.14      $39,561.14      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    RINTER,CATRIDGES                                                                                                                          10/6/2006
                                        2983 W914NS-04-D-0104-27-1    IRAQI CONTRACTOR - 4448       OFFICE EQUIPMENT                              NC-PUBLIC SAFETY NON-CONSTRUCTION           $86,778.66      $86,778.66      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                        2984 W914NS-04-D-0104-28-1    IRAQI CONTRACTOR - 4448       PRINTER, COPIER, KEYBOARD, LAPTOP,            NC-FACILITY PROTECTION AND SERVICES NON-    $183,502.56     $183,502.56     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    DESKTOP, INK                                  CONSTRUCTION                                                                                10/6/2006
                                        2985 W914NS-04-D-0104-29-1    IRAQI CONTRACTOR - 4448       LAPTOPS, PROJECTOR, B/U POWER SPLY, FAX, NC-PUBLIC SAFETY NON-CONSTRUCTION                $376,522.85     $376,522.85     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    PRINTER & ACCESSORIES                                                                                                                     10/6/2006
                                        2986 W914NS-04-D-0104-30-1    IRAQI CONTRACTOR - 4448       COMPUTER SUPPLIES                             NC-PUBLIC SAFETY NON-CONSTRUCTION           $58,497.22      $58,497.22      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                        2987 W914NS-04-D-0104-31-1    IRAQI CONTRACTOR - 4448       PRINTER, COPIER, LAPTOP, PROJECTOR,           NC-PUBLIC SAFETY NON-CONSTRUCTION           $48,275.11      $48,275.11      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    CARTRIDGE                                                                                                                                 10/6/2006
                                        2988 W914NS-04-D-0104-32-1    IRAQI CONTRACTOR - 4448       THURAYA PHONES, SCRATCH CARDS,                NC-PUBLIC SAFETY NON-CONSTRUCTION           $42,752.06      $42,752.06      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    BATTERIES, BASE STATIONS, RADIOS                                                                                                          10/6/2006
                                        2989 W914NS-04-D-0104-7-1     IRAQI CONTRACTOR - 4448       2 NETWORK PRINTERS AND CARTRIDGES             NC-DETENTION FACILITY NON-CONSTRUCTION      $1,559.23       $1,559.23       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                        2990 W914NS-04-D-0104-8-1     IRAQI CONTRACTOR - 4448       MOTOROLA TALKABOUT RADIOS (10)                NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,078.30       $1,078.30       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                                10/6/2006
                                        2991 W914NS-04-D-0106-2-1     BRIGADE QUARTERMASTERS, LTD   SECURITY UNIFORMS                             NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,368,800.00   $3,368,800.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                                10/6/2006
                                        2992 W914NS-04-D-0106-3-1     BRIGADE QUARTERMASTERS, LTD   CLOTHING FOR SECURITY PERSONNEL               NC-NEW IRAQI ARMY EQUIPMENT NON-            $75,465.00      $75,465.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                                10/6/2006
                                        2993 W914NS-04-D-0107-2-1     HIGHCOM SECURITY, INC.        SECURITY UNIFORMS                             NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,230,335.00   $1,230,335.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                                10/6/2006
                                        2994 W914NS-04-D-0107-3-1     HIGHCOM SECURITY, INC.        SECURITY UNIFORMS                             NC-POLICE ASSISTANCE NON-CONSTRUCTION       $291,102.50     $291,102.50     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                        2995 W914NS-04-D-0107-4-      HIGHCOM SECURITY, INC.        SM BLOUSE 600 @ $30.99                        NC-NEW IRAQI ARMY EQUIPMENT NON-            $18,594.00      $18,594.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        2996 W914NS-04-D-0107-4-      HIGHCOM SECURITY, INC.        MED BLOUSES 1200 @ $30.99                     NC-NEW IRAQI ARMY EQUIPMENT NON-            $37,188.00      $37,188.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        2997 W914NS-04-D-0107-4-      HIGHCOM SECURITY, INC.        LG BLOUSE 600 @ $30.99                        NC-NEW IRAQI ARMY EQUIPMENT NON-            $18,594.00      $18,594.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0001AC                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        2998 W914NS-04-D-0107-4-      HIGHCOM SECURITY, INC.        SM PANTS 600 @ $29.02                         NC-NEW IRAQI ARMY EQUIPMENT NON-            $17,412.00      $17,412.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0002AA                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        2999 W914NS-04-D-0107-4-      HIGHCOM SECURITY, INC.        MED PANTS 1200 @ $29.02                       NC-NEW IRAQI ARMY EQUIPMENT NON-            $34,824.00      $34,824.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0002AB                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        3000 W914NS-04-D-0107-4-      HIGHCOM SECURITY, INC.        LG PANTS 600 @ $29.0230                       NC-NEW IRAQI ARMY EQUIPMENT NON-            $17,412.00      $17,412.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0002AC                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        3001 W914NS-04-D-0107-4-      HIGHCOM SECURITY, INC.        SM CAP 200 @ $5.86                            NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,172.00       $1,172.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0003AA                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        3002 W914NS-04-D-0107-4-      HIGHCOM SECURITY, INC.        MED CAP 400 @ $5.86                           NC-NEW IRAQI ARMY EQUIPMENT NON-            $2,344.00       $2,344.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0003AB                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        3003 W914NS-04-D-0107-4-      HIGHCOM SECURITY, INC.        LG CAP 200 @ $5.86                            NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,172.00       $1,172.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0003AC                                                                                               CONSTRUCTION                                                                                10/6/2006
                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 325 of 529




                                        3004 W914NS-04-D-0107-4-4     HIGHCOM SECURITY, INC.        DESERT TAN SUEDE LEATHER BOOTS, 150 EA        NC-NEW IRAQI ARMY EQUIPMENT NON-            $32,175.00      $32,175.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    SIZE 8R, 8W, 9R, 9W, 10R, 10W @ $35.75        CONSTRUCTION                                                                                10/6/2006
                                        3005 W914NS-04-D-0107-4-5     HIGHCOM SECURITY, INC.        PT SHORTS BLACK 200 SM, 400 MED, 200 LG       NC-NEW IRAQI ARMY EQUIPMENT NON-            $5,000.00       $5,000.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    @ $6.25                                       CONSTRUCTION                                                                                10/6/2006
                                        3006 W914NS-04-D-0107-4-6     HIGHCOM SECURITY, INC.        PT SHOES 8R(300 EA), 9R(300 EA), & 10R(200)   NC-NEW IRAQI ARMY EQUIPMENT NON-            $16,000.00      $16,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    @ $20.00                                      CONSTRUCTION                                                                                10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3007 W914NS-04-D-0107-4-7     HIGHCOM SECURITY, INC.        SOCKS WHITE SZ 9-13 2500 @ $1.50              NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,750.00       $3,750.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                                10/6/2006
                                        3008 W914NS-04-D-0107-4-8     HIGHCOM SECURITY, INC.        HANDKERCHIEF BROWN 5000 @ $1.25               NC-NEW IRAQI ARMY EQUIPMENT NON-            $6,250.00       $6,250.00       $0.00           CEFMS NON-CONSTRUCTION




I D-89
                                                                                                                                                                                                                                                                       Appendix D




                                                                                                                                                  CONSTRUCTION                                                                                10/6/2006
                                                           #    Award Number            Contractor                Description                               Work Item                                   Obligated        Expended         Undelivered   Source
                                                           3009 W914NS-04-D-0107-4-9    HIGHCOM SECURITY, INC.    PARKAS 500 MED 300 LG @ $38               NC-NEW IRAQI ARMY EQUIPMENT NON-            $30,400.00       $30,400.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                            CONSTRUCTION                                                                                10/6/2006
                                                           3010 W914NS-04-D-0113-1-1    IRAQI CONTRACTOR - 4749   UNIFORM ITEMS BLOUSE, TROUSERS, SOFT      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $11,010.00       $11,010.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  CAP, BOOTS, BELTS                         NON-CONSTRUCTION                                                                            10/6/2006
                                                           3011 W914NS-04-D-0115-10-    TAOS INDUSTRIES           33000 C7 AK 47 AMMUNITION                 NC-DETENTION FACILITY NON-CONSTRUCTION      $2,376.00        $2,376.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                  10/6/2006
                                                           3012 W914NS-04-D-0115-10-    TAOS INDUSTRIES           33000 C7 AK-47 AMMUNITION                 NC-DETENTION FACILITY NON-CONSTRUCTION      $3,213.00        $3,213.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                0002AA                                                                                                                                                                                  10/6/2006
                                                           3013 W914NS-04-D-0115-1-     TAOS INDUSTRIES           IPS WEAPONS                               NC-POLICE ASSISTANCE NON-CONSTRUCTION       $4,777,290.40    $4,777,290.40    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                 Appendix D



                                                                0001AA                                                                                                                                                                                  10/6/2006
                                                           3014 W914NS-04-D-0115-1-     TAOS INDUSTRIES           WEAPONS AND ACCESSORIES                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $2,676,614.22    $2,676,614.22    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                                                                                                                                                                  10/6/2006
                                                           3015 W914NS-04-D-0115-1-     TAOS INDUSTRIES           WEAPONS AND ACCESSORIES                   NC-FACILITY PROTECTION AND SERVICES NON-    $1,264,400.00    $1,264,400.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AC                                                                                      CONSTRUCTION                                                                                10/6/2006
                                                           3016 W914NS-04-D-0115-1-     TAOS INDUSTRIES           WEAPONS AND ACCESSORIES                   NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $11,510,634.10   $11,510,634.10   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AD                                                                                                                                                                                  10/6/2006
                                                           3017 W914NS-04-D-0115-11-    TAOS INDUSTRIES           33000 C4 9MM MAGAZINE                     NC-DETENTION FACILITY NON-CONSTRUCTION      $664.20          $664.20          $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                  10/6/2006
                                                           3018 W914NS-04-D-0115-12-    TAOS INDUSTRIES           12000 C3 - WEAPONS AND AMMUNITIONS        NC-FACILITY PROTECTION AND SERVICES NON-    $4,145,399.50    $4,145,399.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                            FOR FPS                                   CONSTRUCTION                                                                                10/6/2006
                                                           3019 W914NS-04-D-0115-14-    TAOS INDUSTRIES           0900L22 AMMUNITION 7.62 X 39              NC-JUDICIAL FACILITY NON-CONSTRUCTION       $19,800.00       $19,800.00       $0.00         CEFMS NON-CONSTRUCTION




D-90 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                0001AA                                                                                                                                                                                  10/6/2006
                                                           3020 W914NS-04-D-0115-14-    TAOS INDUSTRIES           09000L23 AK47 RIFLE                       NC-JUDICIAL FACILITY NON-CONSTRUCTION       $298,080.00      $298,080.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0002AA                                                                                                                                                                                  10/6/2006
                                                           3021 W914NS-04-D-0115-15-    TAOS INDUSTRIES           9MM X 19MM, 115GR BALL AMMUNITION,        NC-POLICE ASSISTANCE NON-CONSTRUCTION       $5,364,667.00    $5,364,667.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                            BRASS CASING                                                                                                                          10/6/2006
                                                           3022 W914NS-04-D-0115-16-1   TAOS INDUSTRIES           21000 N36 MACHINE GUN AND RIFLE           NC-NEW IRAQI ARMY EQUIPMENT NON-            $659,960.00      $659,960.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                            CONSTRUCTION                                                                                10/6/2006
                                                           3023 W914NS-04-D-0115-17-    TAOS INDUSTRIES           21000 N40 - AK-47 & RPK MACHINE GUN       NC-NEW IRAQI ARMY EQUIPMENT NON-            $5,870,897.28    $5,870,897.28    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                      CONSTRUCTION                                                                                10/6/2006
                                                           3024 W914NS-04-D-0115-18-1   TAOS INDUSTRIES           ORDER FOR AMMUNITION, WEAPONS AND         NC-POLICE ASSISTANCE NON-CONSTRUCTION       $31,435,914.00   $31,435,914.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                  SUPPORT EQUIPMENT                                                                                                                     10/6/2006
                                                           3025 W914NS-04-D-0115-19-1   TAOS INDUSTRIES           WEAPONS AND AMMUNITION                    NC-NEW IRAQI ARMY EQUIPMENT NON-            $685,681.60      $685,681.60      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                            CONSTRUCTION                                                                                10/6/2006
                                                           3026 W914NS-04-D-0115-2-     TAOS INDUSTRIES           GRENADES SMOKE WHITE                      NC-NEW IRAQI ARMY EQUIPMENT NON-            $21,070.00       $21,070.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                      CONSTRUCTION                                                                                10/6/2006
                                                           3027 W914NS-04-D-0115-2-     TAOS INDUSTRIES           GRENADES DEFTEC 1067                      NC-NEW IRAQI ARMY EQUIPMENT NON-            $32,850.00       $32,850.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0002AA                                                                                      CONSTRUCTION                                                                                10/6/2006
                                                           3028 W914NS-04-D-0115-2-     TAOS INDUSTRIES           GRENADES 1065 SMOKE GREEN                 NC-NEW IRAQI ARMY EQUIPMENT NON-            $32,850.00       $32,850.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0003AA                                                                                      CONSTRUCTION                                                                                10/6/2006
                                                           3029 W914NS-04-D-0115-2-     TAOS INDUSTRIES           GRENADES MULTIPORT PLUS FLASHBANG         NC-NEW IRAQI ARMY EQUIPMENT NON-            $27,250.00       $27,250.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0004AA                                                                                      CONSTRUCTION                                                                                10/6/2006
                                                           3030 W914NS-04-D-0115-2-     TAOS INDUSTRIES           GRENADES DEFTEC 1082 RIOT CONTROL         NC-NEW IRAQI ARMY EQUIPMENT NON-            $12,030.00       $12,030.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0005AA                                                                                      CONSTRUCTION                                                                                10/6/2006
                                                           3031 W914NS-04-D-0115-2-     TAOS INDUSTRIES           7.62 X 39 AMMUNITIONS                     NC-JUDICIAL FACILITY NON-CONSTRUCTION       $9,900.00        $9,900.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                0006AB                                                                                                                                                                                  10/6/2006
                                                           3032 W914NS-04-D-0115-2-     TAOS INDUSTRIES           RIFLE AK-47                               NC-JUDICIAL FACILITY NON-CONSTRUCTION       $93,150.00       $93,150.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0007AC                                                                                                                                                                                  10/6/2006
                                                           3033 W914NS-04-D-0115-2-     TAOS INDUSTRIES           POUCH                                     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $14,970.00       $14,970.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0008AD                                                                                                                                                                                  10/6/2006
                                                           3034 W914NS-04-D-0115-20-1   TAOS INDUSTRIES           WEAPONS AND EQUIPMENT                     NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $672,487.80      $672,487.80      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                           3035 W914NS-04-D-0115-21-1   TAOS INDUSTRIES           WEAPONS AND EQUIPMENT                     NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,142,309.52    $3,142,309.52    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                            CONSTRUCTION                                                                                10/6/2006
                                                           3036 W914NS-04-D-0115-22-    TAOS INDUSTRIES           WEAPONS AND AMMUNITION                    NC-POLICE ASSISTANCE NON-CONSTRUCTION       $375,000.00      $375,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                  10/6/2006
                                                           3037 W914NS-04-D-0115-23-    TAOS INDUSTRIES           AMMUNITION                                NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,740,000.00    $1,740,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                      CONSTRUCTION                                                                                10/6/2006
                                                           3038 W914NS-04-D-0115-24-    TAOS INDUSTRIES           WEAPONS                                   NC-POLICE ASSISTANCE NON-CONSTRUCTION       $616,830.00      $616,830.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                  10/6/2006
                                                           3039 W914NS-04-D-0115-27-1   TAOS INDUSTRIES           GLOCK 19 9MM (50) AND AK-47 RIFLES (44)   NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $33,953.20       $33,953.20       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                            NON-CONSTRUCTION                                                                            10/6/2006
                                                           3040 W914NS-04-D-0115-3-     TAOS INDUSTRIES           9MM X 19MM 115GR BALL AMMUNITIONS         NC-POLICE ASSISTANCE NON-CONSTRUCTION       $3,623,965.00    $3,623,965.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 326 of 529




                                                                0001AA                                                                                                                                                                                  10/6/2006
                                                           3041 W914NS-04-D-0115-4-     TAOS INDUSTRIES           9MM PISTOL                                NC-DETENTION FACILITY NON-CONSTRUCTION      $24,304.00       $24,304.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                  10/6/2006
                                                           3042 W914NS-04-D-0115-4-     TAOS INDUSTRIES           SHOTGUN                                   NC-DETENTION FACILITY NON-CONSTRUCTION      $128,240.00      $128,240.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0002AA                                                                                                                                                                                  10/6/2006
                                                           3043 W914NS-04-D-0115-4-     TAOS INDUSTRIES           AK-47 RIFLE                               NC-DETENTION FACILITY NON-CONSTRUCTION      $55,890.00       $55,890.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0003AA                                                                                                                                                                                  10/6/2006
                                        #    Award Number             Contractor                    Description                              Work Item                                    Obligated       Expended        Undelivered   Source
                                        3044 W914NS-04-D-0115-5-      TAOS INDUSTRIES               4500 A2 - AMMUNITION FROM IDIQ           NC-SECURITY NON-CONSTRUCTION                 $423,326.68     $423,326.68     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                     10/6/2006
                                        3045 W914NS-04-D-0115-6-      TAOS INDUSTRIES               PISTOL AMMUNITION, 9MM 30000 BOXES       NC-JUDICIAL FACILITY NON-CONSTRUCTION        $177,600.00     $177,600.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                 OF 50                                                                                                                               10/6/2006
                                        3046 W914NS-04-D-0115-8-      TAOS INDUSTRIES               AMMUNITION                               NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $6,930.00        $6,930.00       $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                          NON-CONSTRUCTION                                                                           10/6/2006
                                        3047 W914NS-04-D-0115-8-      TAOS INDUSTRIES               AMMUNITION 9MM X 19MM                    NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $3,885.00        $3,885.00       $0.00         CEFMS NON-CONSTRUCTION
                                             0003AA                                                                                          NON-CONSTRUCTION                                                                           10/6/2006
                                        3048 W914NS-04-D-0115-8-      TAOS INDUSTRIES               9MM PISTOL                               NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $11,081.40       $11,081.40      $0.00         CEFMS NON-CONSTRUCTION
                                             0011AA                                                                                          NON-CONSTRUCTION                                                                           10/6/2006
                                        3049 W914NS-04-D-0115-8-      TAOS INDUSTRIES               AK-47 RIFLE                              NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $6,147.90        $6,147.90       $0.00         CEFMS NON-CONSTRUCTION
                                             0017AA                                                                                          NON-CONSTRUCTION                                                                           10/6/2006
                                        3050 W914NS-04-D-0116-10-     KEISLER POLICE SUPPLY, INC.   AMMUNITION                               NC-ICDC - EQUIPMENT NON-CONSTRUCTION         $2,279,999.54   $2,279,999.54   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                     10/6/2006
                                        3051 W914NS-04-D-0116-1-      KEISLER POLICE SUPPLY, INC.   WEAPONS AND ACCESSORIES                  NC-POLICE ASSISTANCE NON-CONSTRUCTION        $4,352,374.00   $4,352,374.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                     10/6/2006
                                        3052 W914NS-04-D-0116-1-      KEISLER POLICE SUPPLY, INC.   WEAPONS AND ACCESSORIES                  NC-FACILITY PROTECTION AND SERVICES NON-     $1,373,750.00   $1,373,750.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                          CONSTRUCTION                                                                               10/6/2006
                                        3053 W914NS-04-D-0116-11-     KEISLER POLICE SUPPLY, INC.   AK-47                                    NC-NEW IRAQI ARMY EQUIPMENT NON-             $2,750,000.00   $2,750,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                          CONSTRUCTION                                                                               10/6/2006
                                        3054 W914NS-04-D-0116-12-     KEISLER POLICE SUPPLY, INC.   10000 R28 - 9MM PISTOL                   NC-POLICE ASSISTANCE NON-CONSTRUCTION        $427,200.00     $427,200.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                     10/6/2006
                                        3055 W914NS-04-D-0116-13-     KEISLER POLICE SUPPLY, INC.   (200) GUN TOOL KIT                       NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $17,000.00      $17,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                     10/6/2006
                                        3056 W914NS-04-D-0116-14-     KEISLER POLICE SUPPLY, INC.   7.62 X 54R LINKED AMMUNITION             NC-POLICE ASSISTANCE NON-CONSTRUCTION        $5,460,000.00   $5,460,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                     10/6/2006
                                        3057 W914NS-04-D-0116-15-     KEISLER POLICE SUPPLY, INC.   SHOTGUN AND AMMUNITION                   NC-PUBLIC SAFETY NON-CONSTRUCTION            $25,646.00      $25,646.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                     10/6/2006
                                        3058 W914NS-04-D-0116-16-1    KEISLER POLICE SUPPLY, INC.   33000 C12 - 9MM PISTOL & AMMUNITIONS     NC-DETENTION FACILITY NON-CONSTRUCTION       $283,490.00     $283,490.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        3059 W914NS-04-D-0116-17-1    KEISLER POLICE SUPPLY, INC.   24000 A4 - GUN TOOL KIT                  NC-ICDC - EQUIPMENT NON-CONSTRUCTION         $8,500.00       $8,500.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        3060 W914NS-04-D-0116-18-1    KEISLER POLICE SUPPLY, INC.   SMALL ARMS AND AMMUNITION                NC-NEW IRAQI ARMY EQUIPMENT NON-             $8,115,222.80   $8,115,222.80   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                             CONSTRUCTION                                                                               10/6/2006
                                        3061 W914NS-04-D-0116-19-     KEISLER POLICE SUPPLY, INC.   WEAPONS AND AMMUNITION                   NC-NEW IRAQI ARMY EQUIPMENT NON-             $436,779.00     $436,779.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                          CONSTRUCTION                                                                               10/6/2006
                                        3062 W914NS-04-D-0116-2-      KEISLER POLICE SUPPLY, INC.   WEAPONS & ACCESSORIES                    NC-JUDICIAL FACILITY NON-CONSTRUCTION        $2,051,000.00   $2,051,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                     10/6/2006
                                        3063 W914NS-04-D-0116-2-      KEISLER POLICE SUPPLY, INC.   WEAPON & ACCESSORIES                     NC-JUDICIAL FACILITY NON-CONSTRUCTION        $85,000.00      $85,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0002AB                                                                                                                                                                                     10/6/2006
                                        3064 W914NS-04-D-0116-20-1    KEISLER POLICE SUPPLY, INC.   9MM PISTOLS, AMMUNITION, TOOL KIT, ETC   NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $8,546,863.85   $8,546,863.85   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        3065 W914NS-04-D-0116-21-1    KEISLER POLICE SUPPLY, INC.   WEAPONS AND AMMUNITION                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION       $63,192.00      $63,192.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        3066 W914NS-04-D-0116-22-     KEISLER POLICE SUPPLY, INC.   AMMUNITION                               NC-NEW IRAQI ARMY EQUIPMENT NON-             $1,199,999.57   $1,199,999.57   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                          CONSTRUCTION                                                                               10/6/2006
                                        3067 W914NS-04-D-0116-23-     KEISLER POLICE SUPPLY, INC.   WEAPONS AND AMMUNITION                   NC-NEW IRAQI ARMY EQUIPMENT NON-             $75,090.00      $75,090.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                          CONSTRUCTION                                                                               10/6/2006
                                        3068 W914NS-04-D-0116-24-     KEISLER POLICE SUPPLY, INC.   WEAPONS AND AMMUNITION                   NC-POLICE ASSISTANCE NON-CONSTRUCTION        $420,006.00     $420,006.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                     10/6/2006
                                        3069 W914NS-04-D-0116-25-     KEISLER POLICE SUPPLY, INC.   WEAPONS AND AMMUNITION                   NC-DETENTION FACILITY NON-CONSTRUCTION       $204,465.00     $204,465.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                     10/6/2006
                                        3070 W914NS-04-D-0116-27-1    KEISLER POLICE SUPPLY, INC.   GRENADES                                 NC-POLICE ASSISTANCE NON-CONSTRUCTION        $56,750.00      $56,750.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        3071 W914NS-04-D-0116-28-1    KEISLER POLICE SUPPLY, INC.   AMMUNITION                               NC-OTHER TECHNICAL INVESTIGATIVE METHODS     $29,670.00      $29,670.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                             NON-CONSTRUCTION                                                                           10/6/2006
                                        3072 W914NS-04-D-0116-3-      KEISLER POLICE SUPPLY, INC.   9MM GLOCK 19 PISTOL W/2 MAGAZINES AND NC-POLICE ASSISTANCE NON-CONSTRUCTION           $6,408,000.00   $6,408,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                 DUAL MAGAZINE POUCH                                                                                                                 10/6/2006
                                        3073 W914NS-04-D-0116-30-59   KEISLER POLICE SUPPLY, INC.   POUCH AMMO POUCH, 9MM, 2 MAGAZINES, NC-PUBLIC SAFETY NON-CONSTRUCTION                 $120,000.00     $120,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    MOLLE (4,800 @ $25 EA)                                                                                                              10/6/2006
                                        3074 W914NS-04-D-0116-31-1    KEISLER POLICE SUPPLY, INC.   POLICE SUPPLIES                          NC-PUBLIC SAFETY NON-CONSTRUCTION            $4,166,075.00   $4,166,075.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 327 of 529




                                                                                                                                                                                                                                        10/6/2006
                                        3075 W914NS-04-D-0116-32-13   KEISLER POLICE SUPPLY, INC.   GLOCK 19 PISTOL 1575 @ $427.20           NC-FACILITY PROTECTION AND SERVICES NON-     $672,840.00     $672,840.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                             CONSTRUCTION                                                                               10/6/2006
                                        3076 W914NS-04-D-0116-32-17   KEISLER POLICE SUPPLY, INC.   AK-47 RIFLES 350 @ $250.00               NC-FACILITY PROTECTION AND SERVICES NON-     $87,500.00      $87,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                             CONSTRUCTION                                                                               10/6/2006
                                        3077 W914NS-04-D-0116-32-23   KEISLER POLICE SUPPLY, INC.   GUN TOOL KIT 1100 @ $85.00               NC-FACILITY PROTECTION AND SERVICES NON-     $93,500.00      $93,500.00      $0.00         CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                             CONSTRUCTION                                                                               10/6/2006
                                        3078 W914NS-04-D-0116-4-1     KEISLER POLICE SUPPLY, INC.   11000E8 WEAPONS & AMMUNITIONS            NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $2,341,000.00   $2,341,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006




I D-91
                                                                                                                                                                                                                                                                 Appendix D
                                                           #    Award Number            Contractor                    Description                                Work Item                                   Obligated        Expended         Undelivered   Source
                                                           3079 W914NS-04-D-0116-8-     KEISLER POLICE SUPPLY, INC.   12000 C4 - SHOTGUN, GRENADE & POUCH        NC-FACILITY PROTECTION AND SERVICES NON-    $661,060.80      $661,060.80      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                           CONSTRUCTION                                                                                10/6/2006
                                                           3080 W914NS-04-D-0116-9-     KEISLER POLICE SUPPLY, INC.   AK-47                                      NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $2,772,250.00    $2,772,250.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                       10/6/2006
                                                           3081 W914NS-04-D-0117-1-     MAC INTERNATIONAL FZE         SUV                                        NC-POLICE ASSISTANCE NON-CONSTRUCTION       $8,191,150.00    $8,191,150.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                                                                                                                                                                       10/6/2006
                                                           3082 W914NS-04-D-0117-1-     MAC INTERNATIONAL FZE         4WD TRUCKS                                 NC-POLICE ASSISTANCE NON-CONSTRUCTION       $16,842,860.00   $16,842,860.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0003AB                                                                                                                                                                                       10/6/2006
                                                           3083 W914NS-04-D-0117-1-     MAC INTERNATIONAL FZE         SEDAN                                      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,440,000.00    $1,440,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                      Appendix D



                                                                0004AB                                                                                                                                                                                       10/6/2006
                                                           3084 W914NS-04-D-0117-1-1    MAC INTERNATIONAL FZE         CONTINUATION OF CLIN 0001AB - SUV          NC-NEW IRAQI ARMY EQUIPMENT NON-            $16,885.00       $16,885.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                 CONSTRUCTION                                                                                10/6/2006
                                                           3085 W914NS-04-D-0117-11-1   MAC INTERNATIONAL FZE         SUV (6), 4WD TRUCKS (30), PICK-UP TRUCKS   NC-PORT REHAB NON-CONSTRUCTION              $857,348.00      $857,348.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      1/2 TON (2), PICK-UP TRUCKS (14) ORDER                                                                                                 10/6/2006
                                                           3086 W914NS-04-D-0117-12-1   MAC INTERNATIONAL FZE         SUVS, 4WD TRUCKS, SEDANS                   NC-PUBLIC SAFETY NON-CONSTRUCTION           $1,480,765.00    $1,480,765.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           3087 W914NS-04-D-0117-13-1   MAC INTERNATIONAL FZE         10 SUV VEHICLES                            NC-FACILITY PROTECTION AND SERVICES NON-    $168,920.00      $168,920.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                 CONSTRUCTION                                                                                10/6/2006
                                                           3088 W914NS-04-D-0117-14-1   MAC INTERNATIONAL FZE         (18) SUV                                   NC-EQUIPMENT PROCUREMENT AND                $279,540.00      $279,540.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                 MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                                           3089 W914NS-04-D-0117-14-2   MAC INTERNATIONAL FZE         (40) 4WD TRUCKS                            NC-EQUIPMENT PROCUREMENT AND                $642,800.00      $642,800.00      $0.00         CEFMS NON-CONSTRUCTION




D-92 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                 MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                                           3090 W914NS-04-D-0117-15-1   MAC INTERNATIONAL FZE         10000 F8 - 4 WD TRUCKS                     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $19,030,224.00   $19,030,224.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           3091 W914NS-04-D-0117-16-1   MAC INTERNATIONAL FZE         ACADEMY TRAINING AND SUPPORT VEHICLES NC-PUBLIC SAFETY NON-CONSTRUCTION                $1,497,805.00    $1,497,805.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           3092 W914NS-04-D-0117-17-1   MAC INTERNATIONAL FZE         REDUCED TO MATCH AMT RECEIVED - WILL       NC-POLICE ASSISTANCE NON-CONSTRUCTION       $7,457,826.00    $7,457,826.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      MOVE $ TO LINE 4 AS LUMP SUM                                                                                                           10/6/2006
                                                           3093 W914NS-04-D-0117-17-2   MAC INTERNATIONAL FZE         (476) 4WD TRUCKS                           NC-POLICE ASSISTANCE NON-CONSTRUCTION       $7,606,423.00    $7,606,423.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           3094 W914NS-04-D-0117-17-3   MAC INTERNATIONAL FZE         (822) SEDAN                                NC-POLICE ASSISTANCE NON-CONSTRUCTION       $6,191,200.00    $6,191,200.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           3095 W914NS-04-D-0117-17-4   MAC INTERNATIONAL FZE         ADDED $ FROM LINES 0001 & 0003 TO CHG      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $42,525.00       $42,525.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      FROM EA TO LS & BALANCE TO MOD 03                                                                                                      10/6/2006
                                                           3096 W914NS-04-D-0117-17-5   MAC INTERNATIONAL FZE         CREATED LINE TO CHANGE “EA” TO LUMP        NC-POLICE ASSISTANCE NON-CONSTRUCTION       $11,940,888.00   $11,940,888.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      SUM & BALANCE TO MOD 03 - ADDED                                                                                                        10/6/2006
                                                                                                                      $265,045 THAT WAS AUTOMATICALLY DE-
                                                                                                                      OB’D DUE TO EA DIFFERENCES
                                                           3097 W914NS-04-D-0117-18-1   MAC INTERNATIONAL FZE         196 1/2 TON PICKUPS AND 196 SUBURBAN SUV NC-FIRE SERVICES NON-CONSTRUCTION             $10,075,184.00   $10,075,184.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           3098 W914NS-04-D-0117-2-     MAC INTERNATIONAL FZE         SUV                                        NC-POLICE ASSISTANCE NON-CONSTRUCTION       $698,850.00      $698,850.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AC                                                                                                                                                                                       10/6/2006
                                                           3099 W914NS-04-D-0117-2-     MAC INTERNATIONAL FZE         4WD TRUCKS                                 NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,655,115.00    $1,655,115.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0003AC                                                                                                                                                                                       10/6/2006
                                                           3100 W914NS-04-D-0117-2-2    MAC INTERNATIONAL FZE         SUV                                        NC-POLICE ASSISTANCE NON-CONSTRUCTION       $120,645.00      $120,645.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                           3101 W914NS-04-D-0117-3-     MAC INTERNATIONAL FZE         SUV                                        NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$543,550.00        $543,550.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AC                                                                                                                                                                                       10/6/2006
                                                           3102 W914NS-04-D-0117-3-     MAC INTERNATIONAL FZE         4WD TRUCKS                                 NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$3,152,600.00      $3,152,600.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0003AC                                                                                                                                                                                       10/6/2006
                                                           3103 W914NS-04-D-0117-3-     MAC INTERNATIONAL FZE         PICK-UP TRUCKS                             NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$627,560.00        $627,560.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0006AC                                                                                                                                                                                       10/6/2006
                                                           3104 W914NS-04-D-0117-6-     MAC INTERNATIONAL FZE         SUV 4X4 5PAX 79000B1                       NC-IRAQI COMMUNICATIONS OPERATIONS NON-     $217,420.00      $217,420.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                           CONSTRUCTION                                                                                10/6/2006
                                                           3105 W914NS-04-D-0117-7-     MAC INTERNATIONAL FZE         550 SUV - 122 @$15,530 AND 278 @ $15,223   NC-JUDICIAL FACILITY NON-CONSTRUCTION       $6,126,654.00    $6,126,654.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                       10/6/2006
                                                           3106 W914NS-04-D-0119-10-    DEFENSE CONTRACTING AND       88 PACKS OF PLASTIC DISPOSABLE WRIST       NC-JUDICIAL FACILITY NON-CONSTRUCTION       $13,024.80       $13,024.80       $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  CONSULTING, LLC               CUFFS                                                                                                                                  10/6/2006
                                                           3107 W914NS-04-D-0119-1-1    DEFENSE CONTRACTING AND       SAFETY SUPPLIES                            NC-POLICE ASSISTANCE NON-CONSTRUCTION       $586,409.50      $586,409.50      $0.00         CEFMS NON-CONSTRUCTION
                                                                                        CONSULTING, LLC                                                                                                                                                      10/6/2006
                                                           3108 W914NS-04-D-0119-11-    DEFENSE CONTRACTING AND       HYDRATION SYSTEM                           NC-NEW IRAQI ARMY EQUIPMENT NON-            $179,920.00      $179,920.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  CONSULTING, LLC                                                          CONSTRUCTION                                                                                10/6/2006
                                                           3109 W914NS-04-D-0119-12-1   DEFENSE CONTRACTING AND       FIRST AID KITS AND EARPLUGS                NC-PUBLIC SAFETY NON-CONSTRUCTION           $31,223.00       $31,223.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 328 of 529




                                                                                        CONSULTING, LLC                                                                                                                                                      10/6/2006
                                                           3110 W914NS-04-D-0119-13-1   DEFENSE CONTRACTING AND       POLICE EQUIPMENT                           NC-FACILITY PROTECTION AND SERVICES NON-    $5,929,115.00    $5,929,115.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                        CONSULTING, LLC                                                          CONSTRUCTION                                                                                10/6/2006
                                                           3111 W914NS-04-D-0119-14-1   DEFENSE CONTRACTING AND       BATON, HOLSTER, FIRST AID KITS, FLASHLIGHT, NC-FACILITY PROTECTION AND SERVICES NON-   $63,228.14       $63,228.14       $0.00         CEFMS NON-CONSTRUCTION
                                                                                        CONSULTING, LLC               CUFFS, HELMETS                              CONSTRUCTION                                                                               10/6/2006
                                                           3112 W914NS-04-D-0119-15-    DEFENSE CONTRACTING AND       REDMAN STRIKE SUIT                         NC-DETENTION FACILITY NON-CONSTRUCTION      $1,918.72        $1,918.72        $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  CONSULTING, LLC                                                                                                                                                      10/6/2006
                                        #    Award Number             Contractor                Description                                Work Item                                  Obligated       Expended        Undelivered     Source
                                        3113 W914NS-04-D-0119-16-1    DEFENSE CONTRACTING AND   15000 M45 TRAINING EQUIPMENT FOR CIF       NC-PUBLIC SAFETY NON-CONSTRUCTION          $2,561,115.70   $2,561,115.70   $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC           SCHOOL                                                                                                                                10/6/2006
                                        3114 W914NS-04-D-0119-17-1    DEFENSE CONTRACTING AND   ORDER FOR SUPPLIES AND EQUIPMENT,          NC-POLICE ASSISTANCE NON-CONSTRUCTION      $8,185,453.34   $8,185,453.34   $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC           VARIOUS                                                                                                                               10/6/2006
                                        3115 W914NS-04-D-0119-18-     DEFENSE CONTRACTING AND   HANDCUFFS AND POUCHES                      NC-DETENTION FACILITY NON-CONSTRUCTION     $129,451.30     $129,451.30     $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                   CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3116 W914NS-04-D-0119-19-     DEFENSE CONTRACTING AND   DUTY BELTS, NYLON (765)                    NC-NEW IRAQI ARMY EQUIPMENT NON-           $9,623.70       $9,623.70       $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                   CONSULTING, LLC                                                      CONSTRUCTION                                                                               10/6/2006
                                        3117 W914NS-04-D-0119-20-     DEFENSE CONTRACTING AND   ORDER FOR SECURITY EQUIPMENT               NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $3,504,793.85   $3,504,793.85   $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                   CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3118 W914NS-04-D-0119-2-1     DEFENSE CONTRACTING AND   POLICE EQUIPMENT                           NC-POLICE ASSISTANCE NON-CONSTRUCTION      $3,610,001.85   $3,405,031.35   $204,970.50     CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3119 W914NS-04-D-0119-28-     DEFENSE CONTRACTING AND   VEHICLE CHARGER AND MOUNT 120 @ $125       NC-PUBLIC SAFETY NON-CONSTRUCTION          $15,000.00      $15,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0017AB                   CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3120 W914NS-04-D-0119-28-12   DEFENSE CONTRACTING AND   FIRST AID KIT 120 @ $29.78                 NC-PUBLIC SAFETY NON-CONSTRUCTION          $3,573.60       $3,573.60       $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3121 W914NS-04-D-0119-28-13   DEFENSE CONTRACTING AND   FLASHLIGHT AND HOLDER 6000 @ $19.47        NC-PUBLIC SAFETY NON-CONSTRUCTION          $116,820.00     $116,820.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3122 W914NS-04-D-0119-28-18   DEFENSE CONTRACTING AND   FLEX CUFF CUTTERS 4800 @ $11.37            NC-PUBLIC SAFETY NON-CONSTRUCTION          $54,576.00      $54,576.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3123 W914NS-04-D-0119-28-19   DEFENSE CONTRACTING AND   FLEX CUFFS 4800 @ $4.32                    NC-PUBLIC SAFETY NON-CONSTRUCTION          $20,736.00      $20,736.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3124 W914NS-04-D-0119-28-2    DEFENSE CONTRACTING AND   BATON HOLSTER 4800 @ $17.05                NC-PUBLIC SAFETY NON-CONSTRUCTION          $81,840.00      $81,840.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3125 W914NS-04-D-0119-28-21   DEFENSE CONTRACTING AND   HANDCUFF AND POUCH 4800 @ $30.14           NC-PUBLIC SAFETY NON-CONSTRUCTION          $144,672.00     $144,672.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3126 W914NS-04-D-0119-28-25   DEFENSE CONTRACTING AND   RADIO HOLDER 4800 @ $12.58                 NC-PUBLIC SAFETY NON-CONSTRUCTION          $60,384.00      $60,384.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3127 W914NS-04-D-0119-28-33   DEFENSE CONTRACTING AND   KNEE PADS 360 @ $11.53                     NC-PUBLIC SAFETY NON-CONSTRUCTION          $4,150.80       $4,150.80       $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3128 W914NS-04-D-0119-28-40   DEFENSE CONTRACTING AND   KEEPERS 4800 @ $3.94                       NC-PUBLIC SAFETY NON-CONSTRUCTION          $18,912.00      $18,912.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3129 W914NS-04-D-0119-28-41   DEFENSE CONTRACTING AND   BELT 4800 @ $12.58                         NC-PUBLIC SAFETY NON-CONSTRUCTION          $60,384.00      $60,384.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3130 W914NS-04-D-0119-28-5    DEFENSE CONTRACTING AND   BATON 4800 @ $44.10                        NC-PUBLIC SAFETY NON-CONSTRUCTION          $211,680.00     $211,680.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3131 W914NS-04-D-0119-28-7    DEFENSE CONTRACTING AND   EAR PLUGS 6300 @ $3                        NC-PUBLIC SAFETY NON-CONSTRUCTION          $18,900.00      $18,900.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3132 W914NS-04-D-0119-28-9    DEFENSE CONTRACTING AND   EYE PROTECTION 6300 @ $32.17               NC-PUBLIC SAFETY NON-CONSTRUCTION          $206,073.00     $206,073.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3133 W914NS-04-D-0119-29-1    DEFENSE CONTRACTING AND   EAR PLUGS, EYE PROTECTION, 1ST AID KITS,   NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $622,423.10     $622,423.10     $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC           FLEX CUFFS, BELTS, ETC                                                                                                                10/6/2006
                                        3134 W914NS-04-D-0119-30-1    DEFENSE CONTRACTING AND   EAR MUFFS, EAR PLUGS, EYE PROTECTION, 1ST NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $78,601.89      $78,601.89      $0.00           CEFMS NON-CONSTRUCTION
                                                                      CONSULTING, LLC           AID KITS, FLEX CUFFS, ETC.                                                                                                            10/6/2006
                                        3135 W914NS-04-D-0119-4-      DEFENSE CONTRACTING AND   SUPPLIES                                   NC-FACILITY PROTECTION AND SERVICES NON-   $2,919.02       $2,919.02       $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                   CONSULTING, LLC                                                      CONSTRUCTION                                                                               10/6/2006
                                        3136 W914NS-04-D-0119-5-      DEFENSE CONTRACTING AND   0900 L3 RESTRAINT CUTTER, SMOOTH           NC-JUDICIAL FACILITY NON-CONSTRUCTION      $1,398.51       $1,398.51       $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                   CONSULTING, LLC           RUBBERGRIP                                                                                                                            10/6/2006
                                        3137 W914NS-04-D-0119-7-      DEFENSE CONTRACTING AND   33000 C4 HANDCUFF & POUCH                  NC-DETENTION FACILITY NON-CONSTRUCTION     $2,712.60       $2,712.60       $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                   CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3138 W914NS-04-D-0119-8-      DEFENSE CONTRACTING AND   HEAVY DUTY EQUIPMENT                       NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $2,268,437.60   $2,266,311.35   $2,126.25       CEFMS NON-CONSTRUCTION
                                             0001AA                   CONSULTING, LLC                                                                                                                                                 10/6/2006
                                        3139 W914NS-04-D-0121-10-1    WAMAR INTERNATIONAL INC   VEHICLES AND PERFORMANCE UPGRADES          NC-JUDICIAL FACILITY NON-CONSTRUCTION      $599,262.00     $599,262.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                (MOD 01)                                                                                                                              10/6/2006
                                        3140 W914NS-04-D-0121-11-1    WAMAR INTERNATIONAL INC   ARMORED VEHICLES                           NC-JUDICIAL FACILITY NON-CONSTRUCTION      $1,164,800.00   $1,164,800.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3141 W914NS-04-D-0121-14-1    WAMAR INTERNATIONAL INC   PC 09000 PURCHASE ARMORED VEHICLES         NC-JUDICIAL FACILITY NON-CONSTRUCTION      $1,386,000.00   $0.00           $1,386,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3142 W914NS-04-D-0121-3-1     WAMAR INTERNATIONAL INC   ARMORED VEHICLES (5 @ $123,600) - TOYOTA NC-FACILITY PROTECTION AND SERVICES NON-     $618,000.00     $618,000.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                LAND CRUISER, NISSAN PEACE KEEPER OR     CONSTRUCTION                                                                                 10/6/2006
                                                                                                EQUIV.
                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 329 of 529




                                        3143 W914NS-04-D-0121-4-1     WAMAR INTERNATIONAL INC   ARMORED VEHICLES SUV 4WD (4)               NC-IRAQI COMMUNICATIONS OPERATIONS NON-    $494,400.00     $494,400.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                           CONSTRUCTION                                                                               10/6/2006
                                        3144 W914NS-04-D-0121-7-1     WAMAR INTERNATIONAL INC   VEHICLE ARMORED - CHEVY SUBURBAN (8 EA) NC-POLICE ASSISTANCE NON-CONSTRUCTION         $1,044,000.00   $1,044,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3145 W914NS-04-D-0121-8-      WAMAR INTERNATIONAL INC   ARMORED SUV                                NC-POLICE ASSISTANCE NON-CONSTRUCTION      $3,190,000.00   $3,190,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                   10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3146 W914NS-04-D-0121-9-1     WAMAR INTERNATIONAL INC   7 ARMORED SUBURBANS WITH 4 GUN PORTS NC-JUDICIAL FACILITY NON-CONSTRUCTION            $952,000.00     $952,000.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                ON EACH                                                                                                                               10/6/2006




I D-93
                                                                                                                                                                                                                                                               Appendix D
                                                           #    Award Number             Contractor                Description                              Work Item                                   Obligated       Expended        Undelivered   Source
                                                           3147 W914NS-04-D-0122-1-      IRAQI CONTRACTOR - 4578   TOYOTA 4 RUNNER - N 11                   NC-JUDICIAL FACILITY NON-CONSTRUCTION       $1,646,874.00   $1,646,874.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                10/6/2006
                                                           3148 W914NS-04-D-0122-10-1    IRAQI CONTRACTOR - 4578   ORDER FOR TOYOTA 4 RUNNER (5)            NC-JUDICIAL FACILITY NON-CONSTRUCTION       $690,000.00     $690,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3149 W914NS-04-D-0122-11-1    IRAQI CONTRACTOR - 4578   (8) 2004 ARMORED EXCURSION XLT 4X4       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $1,312,000.00   $1,312,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                   VEHICLES                                                                                                                           10/6/2006
                                                           3150 W914NS-04-D-0122-2-1     IRAQI CONTRACTOR - 4578   2 ARMOR LAND CRUISER AND FREIGHT         NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $319,360.00     $319,360.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3151 W914NS-04-D-0122-4-0001AIRAQI CONTRACTOR - 4578    (4) 2004 TOYOTA 4-RUNNERS 8 CYLINDERS    NC-PUBLIC SAFETY NON-CONSTRUCTION           $568,000.00     $568,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                               Appendix D



                                                                                                                                                                                                                                                      10/6/2006
                                                           3152 W914NS-04-D-0122-6-1     IRAQI CONTRACTOR - 4578   (4) ARMORED TOYOTA LAND CRUISER          NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $560,000.00     $560,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3153 W914NS-04-D-0122-7-1     IRAQI CONTRACTOR - 4578   (14) ARMORED 2004 TOYOTA LAND CRUISER    NC-PUBLIC SAFETY NON-CONSTRUCTION           $1,988,000.00   $1,988,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3154 W914NS-04-D-0122-8-1     IRAQI CONTRACTOR - 4578   (2) 2004 ARMORED TOYOTA LAND CRUISER     NC-DETENTION FACILITY NON-CONSTRUCTION      $276,000.00     $276,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3155 W914NS-04-D-0122-9-1     IRAQI CONTRACTOR - 4578   ARMORED VEHILCES                         NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $552,000.00     $552,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3156 W914NS-04-D-0123-1-1     IRAQI CONTRACTOR - 4448   SUPPLIES & EQUIPMENT                     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $252,000.00     $252,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3157 W914NS-04-D-0123-11-     IRAQI CONTRACTOR - 4448   SUPPLIES AND EQUIPMENT FOR SECURITY AND NC-FACILITY PROTECTION AND SERVICES NON-     $23,020.00      $22,300.00      $720.00       CEFMS NON-CONSTRUCTION




D-94 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                0001AA                                             LAW ENFORCEMENT                         CONSTRUCTION                                                                               10/6/2006
                                                           3158 W914NS-04-D-0123-12-     IRAQI CONTRACTOR - 4448   SPIKES, STUN GUNS, INCAP SPRAY, METAL    NC-FACILITY PROTECTION AND SERVICES NON-    $409,109.00     $409,109.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                             DETECT, CONES, HAMMERS                   CONSTRUCTION                                                                              10/6/2006
                                                           3159 W914NS-04-D-0123-13-     IRAQI CONTRACTOR - 4448   MISC. SUPPLIES AND EQUIPMENT FOR FACILITY NC-FACILITY PROTECTION AND SERVICES NON-   $23,020.00      $6,460.00       $16,560.00    CEFMS NON-CONSTRUCTION
                                                                0001AA                                             PROJECTION SERVICES                       CONSTRUCTION                                                                             10/6/2006
                                                           3160 W914NS-04-D-0123-14-1    IRAQI CONTRACTOR - 4448   ORDER FOR EQUIPMENT FOR SECURITY         NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,215,000.00   $1,215,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3161 W914NS-04-D-0123-15-     IRAQI CONTRACTOR - 4448   ORDER FOR SECURITY EQUIPMENT             NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $1,053,265.00   $1,037,514.00   $15,751.00    CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                10/6/2006
                                                           3162 W914NS-04-D-0123-20-12   IRAQI CONTRACTOR - 4448   DIGITAL CAMERA 390 @ $300                NC-PUBLIC SAFETY NON-CONSTRUCTION           $117,000.00     $106,200.00     $10,800.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3163 W914NS-04-D-0123-20-14   IRAQI CONTRACTOR - 4448   SPOTLIGHTS 220 @ $30                     NC-PUBLIC SAFETY NON-CONSTRUCTION           $8,360.00       $8,360.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3164 W914NS-04-D-0123-20-15   IRAQI CONTRACTOR - 4448   TRAFFIC CONES 36” 3800 @ $10             NC-PUBLIC SAFETY NON-CONSTRUCTION           $38,000.00      $38,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3165 W914NS-04-D-0123-20-17   IRAQI CONTRACTOR - 4448   UNDERCARRIAGE MIRRORS 390 @ $72          NC-PUBLIC SAFETY NON-CONSTRUCTION           $28,080.00      $0.00           $28,080.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3166 W914NS-04-D-0123-20-18   IRAQI CONTRACTOR - 4448   WHISTLES 4800 @ $1                       NC-PUBLIC SAFETY NON-CONSTRUCTION           $4,800.00       $0.00           $4,800.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3167 W914NS-04-D-0123-20-19   IRAQI CONTRACTOR - 4448   METAL DETECTOR WONDS 855 @ $120          NC-PUBLIC SAFETY NON-CONSTRUCTION           $102,600.00     $102,600.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3168 W914NS-04-D-0123-20-22   IRAQI CONTRACTOR - 4448   INCAPACITATION SPRAY 3300 @ $6           NC-PUBLIC SAFETY NON-CONSTRUCTION           $19,800.00      $0.00           $19,800.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3169 W914NS-04-D-0123-20-25   IRAQI CONTRACTOR - 4448   STINGER SPIKES 390 @ $360                NC-PUBLIC SAFETY NON-CONSTRUCTION           $140,400.00     $0.00           $140,400.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3170 W914NS-04-D-0123-20-4    IRAQI CONTRACTOR - 4448   BINOCULARS 360 @ $80                     NC-PUBLIC SAFETY NON-CONSTRUCTION           $28,800.00      $28,800.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3171 W914NS-04-D-0123-20-8    IRAQI CONTRACTOR - 4448   BULLHORN/MEGAPHONE 300 @ $75             NC-PUBLIC SAFETY NON-CONSTRUCTION           $22,500.00      $0.00           $22,500.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3172 W914NS-04-D-0123-20-9    IRAQI CONTRACTOR - 4448   CAMCORDER 12 @ $300                      NC-PUBLIC SAFETY NON-CONSTRUCTION           $3,600.00       $3,600.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3173 W914NS-04-D-0123-2-1     IRAQI CONTRACTOR - 4448   WHISTLES                                 NC-POLICE ASSISTANCE NON-CONSTRUCTION       $27,965.00      $27,965.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                           3174 W914NS-04-D-0123-3-      IRAQI CONTRACTOR - 4448   BINOCULARS, MEGAPHONE, MICROPHONE KIT NC-DETENTION FACILITY NON-CONSTRUCTION         $2,055.00       $2,055.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                10/6/2006
                                                           3175 W914NS-04-D-0123-3-      IRAQI CONTRACTOR - 4448   BINOCULARS BLACK 10X50; 327FT AT         NC-JUDICIAL FACILITY NON-CONSTRUCTION       $149,730.00     $149,730.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AB                                             1000YARDS , WATERPROPOF                                                                                                            10/6/2006
                                                           3176 W914NS-04-D-0123-4-      IRAQI CONTRACTOR - 4448   METAL DETECTORS                          NC-JUDICIAL FACILITY NON-CONSTRUCTION       $72,000.00      $72,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                10/6/2006
                                                           3177 W914NS-04-D-0123-6-      IRAQI CONTRACTOR - 4448   18” LONG HANDLE MIRRORS WITH             NC-JUDICIAL FACILITY NON-CONSTRUCTION       $14,400.00      $14,400.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                             FLASHLIGHT HOLDERS                                                                                                                 10/6/2006
                                                           3178 W914NS-04-D-0123-7-      IRAQI CONTRACTOR - 4448   11000 E5 - SECURITY EQUIPMENT            NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $360,800.00     $360,800.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 330 of 529




                                                                0001AA                                                                                                                                                                                10/6/2006
                                                           3179 W914NS-04-D-0123-8-      IRAQI CONTRACTOR - 4448   SPOTLIGHT, HAND HELD, RECHARGEABLE,      NC-JUDICIAL FACILITY NON-CONSTRUCTION       $7,600.00       $7,600.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                             2,000,000 CANDLE POWER, 220V HALOGEN                                                                                               10/6/2006
                                                                                                                   LAMP
                                                           3180 W914NS-04-D-0123-9-      IRAQI CONTRACTOR - 4448   MEGAPHONE/BULLHORN, HAND HELD, 16        NC-JUDICIAL FACILITY NON-CONSTRUCTION       $15,000.00      $15,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                             WATTS, 600 YARD RANGE, SIGNAL ALARM                                                                                                10/6/2006
                                                                                                                   SWITCH, WEATHERPROOF, CARRYING STRAP
                                                                                                                   VOLUME CONTROL
                                        #    Award Number             Contractor                      Description                             Work Item                                  Obligated        Expended         Undelivered     Source
                                        3181 W914NS-04-D-0125-1-      FISHER SCIENTIFIC COMPANY LLC   PROTECTIVE SUITS                        NC-FIRE SERVICES NON-CONSTRUCTION          $11,169,930.36   $11,169,930.36   $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                        10/6/2006
                                        3182 W914NS-04-D-0125-2-1     FISHER SCIENTIFIC COMPANY LLC   FIREFIGHTING BOOTS VARIOUS SIZES        NC-AIRPORT NON-CONSTRUCTION                $15,584.10       $15,584.10       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3183 W914NS-04-D-0125-3-1     FISHER SCIENTIFIC COMPANY LLC   BUNKER GEAR HEAVY DUTY SUSPENDERS       NC-FIRE SERVICES NON-CONSTRUCTION          $180,468.75      $180,468.75      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      (RED) (13125 EA)                                                                                                                     10/6/2006
                                        3184 W914NS-04-D-0126-1-      W.S. DARLEY & COMPANY           PROTECTIVE SUITS                        NC-FIRE SERVICES NON-CONSTRUCTION          $484,652.80      $484,652.80      $0.00           CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                        10/6/2006
                                        3185 W914NS-04-D-0126-9001-1 W.S. DARLEY & COMPANY            HOODS (205), STRUCTURAL FIRE FIGHTING   NC-AIRPORT NON-CONSTRUCTION                $7,598.14        $7,598.14        $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      GLOVES VARIOUS SIZES (206 TOTAL)                                                                                                     10/6/2006
                                        3186 W914NS-04-D-0127-1-1     IRAQI CONTRACTOR - 4413         PASS ALARM SYSTEM FOR FIRE FIGHTING  NC-FIRE SERVICES NON-CONSTRUCTION             $305,992.32      $305,992.32      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      HAZARDOUS ATMOSPHERE DETECTION (2328                                                                                                 10/6/2006
                                                                                                      EA)
                                        3187 W914NS-04-D-0128-10-1    BERTOLI SRL                     O&M FOR GENERATORS SUSTAINMENT          NC-PUMPING STATIONS AND GENERATORS         $2,392,008.00    $199,334.00      $2,192,674.00   CEFMS NON-CONSTRUCTION
                                                                                                                                              SUSTAINMENT NON-CONSTR                                                                       10/6/2006
                                        3188 W914NS-04-D-0128-10-2005 BERTOLI SRL                     MOD 02 DTD 25SEP06 ADD CLIN 2005 FOR  NC-PUMPING STATIONS AND GENERATORS           $118,184.91      $0.00            $118,184.91     CEFMS NON-CONSTRUCTION
                                                                                                      SPARE PARTS - *URI#26831* SUSTAINMENT SUSTAINMENT NON-CONSTR                                                                         10/6/2006
                                                                                                      WSSP O&M GENERATOR AND PUMP STATION
                                                                                                      SPARE PARTS
                                        3189 W914NS-04-D-0128-10-     BERTOLI SRL                     64000A1 DIESEL ELECTRIC GENERATORS      NC-PUMPING STATIONS AND GENERATORS NON-    $916,159.21      $0.00            $916,159.21     CEFMS NON-CONSTRUCTION
                                             2005A                                                                                            CONSTRUCTION                                                                                 10/6/2006
                                        3190 W914NS-04-D-0128-1-1     BERTOLI SRL                     64000A1 DIESEL ELECTRIC GENERATORS      NC-PUMPING STATIONS AND GENERATORS NON-    $6,187,763.82    $5,942,735.85    $245,027.97     CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                                 10/6/2006
                                        3191 W914NS-04-D-0128-11-1    BERTOLI SRL                     SUSTAINMENT WSSP O&M GENERATOR AND      NC-PUMPING STATIONS AND GENERATORS         $1,989,807.09    $0.00            $1,989,807.09   CEFMS NON-CONSTRUCTION
                                                                                                      PUMP STATION SPARE PARTS                SUSTAINMENT NON-CONSTR                                                                       10/6/2006
                                        3192 W914NS-04-D-0128-12-2    BERTOLI SRL                     EASTERN EUPHRATES DRAIN EQUIPMENT       C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $119,483.18      $0.00            $119,483.18     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3193 W914NS-04-D-0128-13-1    BERTOLI SRL                     BIAP EMERGENCY POWER GENERATOR          NC-AIRPORT NON-CONSTRUCTION                $1,025,000.00    $0.00            $1,025,000.00   CEFMS NON-CONSTRUCTION
                                                                                                      MAIN/TRAINING                                                                                                                        10/6/2006
                                        3194 W914NS-04-D-0128-4-1     BERTOLI SRL                     GENERATOR                               NC-DETENTION FACILITY NON-CONSTRUCTION     $1,191,483.94    $1,191,483.94    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3195 W914NS-04-D-0128-5-1     BERTOLI SRL                     GENERATORS W/SWITCHES WITH CABLING      NC-PUMPING STATIONS AND GENERATORS NON-    $13,548,943.46   $13,096,546.51   $452,396.95     CEFMS NON-CONSTRUCTION
                                                                                                      AND INSTALLATION                        CONSTRUCTION                                                                                 10/6/2006
                                        3196 W914NS-04-D-0128-6-      BERTOLI SRL                     GENERATOR SETS 50 KVA (17)              NC-PUMPING STATIONS AND GENERATORS NON-    $241,145.00      $241,145.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0001AK                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3197 W914NS-04-D-0128-6-      BERTOLI SRL                     GENERATOR SETS 75 KVA (4)               NC-PUMPING STATIONS AND GENERATORS NON-    $78,764.00       $78,764.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0001AM                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3198 W914NS-04-D-0128-6-      BERTOLI SRL                     GENERATOR SETS 100 KVA (3)              NC-PUMPING STATIONS AND GENERATORS NON-    $67,395.00       $67,395.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0001AN                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3199 W914NS-04-D-0128-6-      BERTOLI SRL                     GENERATOR SETS 150 KVA (2)              NC-PUMPING STATIONS AND GENERATORS NON-    $57,022.00       $57,022.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0001AP                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3200 W914NS-04-D-0128-6-      BERTOLI SRL                     GENERATOR SETS 250 KVA (2)              NC-PUMPING STATIONS AND GENERATORS NON-    $72,220.00       $72,220.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0001AR                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3201 W914NS-04-D-0128-6-      BERTOLI SRL                     GENERATOR SETS 350 KVA (11)             NC-PUMPING STATIONS AND GENERATORS NON-    $796,741.00      $796,741.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0001AT                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3202 W914NS-04-D-0128-6-      BERTOLI SRL                     GENERATOR SETS 750 KVA (1)              NC-PUMPING STATIONS AND GENERATORS NON-    $150,544.00      $150,544.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0001AY                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3203 W914NS-04-D-0128-6-      BERTOLI SRL                     GENERATOR SETS 1000 KVA (4)             NC-PUMPING STATIONS AND GENERATORS NON-    $757,080.00      $757,080.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0001BB                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3204 W914NS-04-D-0128-6-      BERTOLI SRL                     GENERATOR SETS 1250 KVA (2)             NC-PUMPING STATIONS AND GENERATORS NON-    $537,944.00      $537,944.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0001BC                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3205 W914NS-04-D-0128-6-      BERTOLI SRL                     GENERATOR SETS 2000 KVA (2)             NC-PUMPING STATIONS AND GENERATORS NON-    $965,710.00      $965,710.00      $0.00           CEFMS NON-CONSTRUCTION
                                             0001BF                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3206 W914NS-04-D-0128-6-      BERTOLI SRL                     SWITCHES WITH CABLING 50 KVA (17)       NC-PUMPING STATIONS AND GENERATORS NON-    $57,001.00       $54,204.97       $2,796.03       CEFMS NON-CONSTRUCTION
                                             0002AK                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3207 W914NS-04-D-0128-6-      BERTOLI SRL                     SWITCHES WITH CABLING 75 KVA (4)        NC-PUMPING STATIONS AND GENERATORS NON-    $13,936.00       $13,936.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0002AM                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3208 W914NS-04-D-0128-6-      BERTOLI SRL                     SWITCHES WITH CABLING 100 KVA (3)       NC-PUMPING STATIONS AND GENERATORS NON-    $11,745.00       $11,745.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0002AN                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3209 W914NS-04-D-0128-6-      BERTOLI SRL                     SWITCHES WITH CABLING 150 KVA (2)       NC-PUMPING STATIONS AND GENERATORS NON-    $11,304.00       $11,304.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0002AP                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 331 of 529




                                        3210 W914NS-04-D-0128-6-      BERTOLI SRL                     SWITCHES WITH CABLING 250 KVA (2)       NC-PUMPING STATIONS AND GENERATORS NON-    $14,574.00       $14,574.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0002AR                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3211 W914NS-04-D-0128-6-      BERTOLI SRL                     SWITCHES WITH CABLING 350 KVA (11)      NC-PUMPING STATIONS AND GENERATORS NON-    $96,833.00       $96,833.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0002AT                                                                                           CONSTRUCTION                                                                                 10/6/2006
                                        3212 W914NS-04-D-0128-6-      BERTOLI SRL                     SWITCHES WITH CABLING 750 KVA (1)       NC-PUMPING STATIONS AND GENERATORS NON-    $22,256.00       $22,256.00       $0.00           CEFMS NON-CONSTRUCTION
                                             0002AY                                                                                           CONSTRUCTION                                                                                 10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3213 W914NS-04-D-0128-6-      BERTOLI SRL                     SWITCHES WITH CABLING 1000 KVA (4)      NC-PUMPING STATIONS AND GENERATORS NON-    $93,192.00       $82,633.81       $10,558.19      CEFMS NON-CONSTRUCTION
                                             0002BB                                                                                           CONSTRUCTION                                                                                 10/6/2006




I D-95
                                                                                                                                                                                                                                                                    Appendix D
                                                           #    Award Number            Contractor                    Description                                  Work Item                                  Obligated     Expended      Undelivered   Source
                                                           3214 W914NS-04-D-0128-6-     BERTOLI SRL                   SWITCHES WITH CABLING 1250 KVA (2)           NC-PUMPING STATIONS AND GENERATORS NON-    $49,544.00    $48,682.09    $861.91       CEFMS NON-CONSTRUCTION
                                                                0002BC                                                                                             CONSTRUCTION                                                                         10/6/2006
                                                           3215 W914NS-04-D-0128-6-     BERTOLI SRL                   SWITCHES WITH CABLING 2000 KVA (2)           NC-PUMPING STATIONS AND GENERATORS NON-    $49,544.00    $49,544.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0002BF                                                                                             CONSTRUCTION                                                                         10/6/2006
                                                           3216 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $15,000.00    $0.00         $15,000.00    CEFMS NON-CONSTRUCTION
                                                                0004AB                                                INSTALLATION ANBAR (3)                       CONSTRUCTION                                                                         10/6/2006
                                                           3217 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $33,600.00    $9,600.00     $24,000.00    CEFMS NON-CONSTRUCTION
                                                                0004AD                                                INSTALLATION BAGHDAD (7)                     CONSTRUCTION                                                                         10/6/2006
                                                           3218 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $19,200.00    $0.00         $19,200.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                 Appendix D



                                                                0004AE                                                INSTALLATION BASRAH (4)                      CONSTRUCTION                                                                         10/6/2006
                                                           3219 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $25,800.00    $23,200.00    $2,600.00     CEFMS NON-CONSTRUCTION
                                                                0004AH                                                INSTALLATION HILLA (6)                       CONSTRUCTION                                                                         10/6/2006
                                                           3220 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $17,200.00    $0.00         $17,200.00    CEFMS NON-CONSTRUCTION
                                                                0004AK                                                INSTALLATION KERBALA (4)                     CONSTRUCTION                                                                         10/6/2006
                                                           3221 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $4,800.00     $0.00         $4,800.00     CEFMS NON-CONSTRUCTION
                                                                0004AL                                                INSTALLATION KIRKUK (1)                      CONSTRUCTION                                                                         10/6/2006
                                                           3222 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $8,600.00     $0.00         $8,600.00     CEFMS NON-CONSTRUCTION
                                                                0004AM                                                INSTALLATION MABAIN IN NAHRAIN (2)           CONSTRUCTION                                                                         10/6/2006
                                                           3223 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $8,600.00     $7,300.00     $1,300.00     CEFMS NON-CONSTRUCTION
                                                                0004AN                                                INSTALLATION MUTHANNA (2)                    CONSTRUCTION                                                                         10/6/2006
                                                           3224 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $14,400.00    $9,600.00     $4,800.00     CEFMS NON-CONSTRUCTION




D-96 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                0004AP                                                INSTALLATION NAJAF (3)                       CONSTRUCTION                                                                         10/6/2006
                                                           3225 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $38,700.00    $36,600.00    $2,100.00     CEFMS NON-CONSTRUCTION
                                                                0004AQ                                                INSTALLATION NASSRIYAH (9)                   CONSTRUCTION                                                                         10/6/2006
                                                           3226 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $4,300.00     $0.00         $4,300.00     CEFMS NON-CONSTRUCTION
                                                                0004AU                                                INSTALLATION WASSIT (1)                      CONSTRUCTION                                                                         10/6/2006
                                                           3227 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $21,500.00    $0.00         $21,500.00    CEFMS NON-CONSTRUCTION
                                                                0004AV                                                INSTALLATION QADISSIYA (5)                   CONSTRUCTION                                                                         10/6/2006
                                                           3228 W914NS-04-D-0128-6-     BERTOLI SRL                   TRANSPORTATION TO SITE LOCATION AND          NC-PUMPING STATIONS AND GENERATORS NON-    $4,300.00     $0.00         $4,300.00     CEFMS NON-CONSTRUCTION
                                                                0004AW                                                INSTALLATION TAMEEM (1)                      CONSTRUCTION                                                                         10/6/2006
                                                           3229 W914NS-04-D-0128-6-1008 BERTOLI SRL                   STORAGE & HANDLING                           NC-PUMPING STATIONS AND GENERATORS NON-    $25,000.00    $6,000.00     $19,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                         10/6/2006
                                                           3230 W914NS-04-D-0128-6-1009 BERTOLI SRL                   ADDITIONAL CABLING FOR INSTALLATION          NC-PUMPING STATIONS AND GENERATORS NON-    $40,000.00    $29,200.00    $10,800.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                         10/6/2006
                                                           3231 W914NS-04-D-0128-6-5    BERTOLI SRL                   SPARE PARTS FOR ONE YEAR                     NC-PUMPING STATIONS AND GENERATORS NON-    $574,519.00   $574,519.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                         10/6/2006
                                                           3232 W914NS-04-D-0128-6-6    BERTOLI SRL                   MAINTENANCE/SERVICE AGREEMENT FOR 1          NC-PUMPING STATIONS AND GENERATORS NON-    $144,000.00   $144,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      YEAR (48)                                    CONSTRUCTION                                                                         10/6/2006
                                                           3233 W914NS-04-D-0128-7-1    BERTOLI SRL                   ELECTRICAL EQUIPMENT                         NC-PUMPING STATIONS AND GENERATORS NON-    $539,641.50   $531,641.50   $8,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                         10/6/2006
                                                           3234 W914NS-04-D-0128-8-1    BERTOLI SRL                   ELECTRICAL EQUIPMENT                         NC-PUMPING STATIONS AND GENERATORS NON-    $846,235.15   $799,052.43   $47,182.72    CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                         10/6/2006
                                                           3235 W914NS-04-D-0128-9-1    BERTOLI SRL                   64000A1 DIESEL ELECTRIC GENERATORS           NC-PUMPING STATIONS AND GENERATORS NON-    $723,841.53   $679,604.82   $44,236.71    CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                         10/6/2006
                                                           3236 W914NS-04-D-0130-10-    DOMESTIC APPLIANCE REFURB &   15000 M12 - OFFICE FURNITURES, TV, DVD,      NC-PUBLIC SAFETY NON-CONSTRUCTION          $275,210.00   $275,210.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  TRANSPORT LTD                 REFRIGERATOR                                                                                                                      10/6/2006
                                                           3237 W914NS-04-D-0130-1-1    DOMESTIC APPLIANCE REFURB &   BOOKSHELVES, CHAIRS, PRINTER STAND,          NC-DETENTION FACILITY NON-CONSTRUCTION     $48,658.00    $47,048.00    $1,610.00     CEFMS NON-CONSTRUCTION
                                                                                        TRANSPORT LTD                 TABLE, TV, VCR/DVD PLAYER ETC                                                                                                     10/6/2006
                                                           3238 W914NS-04-D-0130-11-    DOMESTIC APPLIANCE REFURB &   15000 M24 - DESK, CHAIR, FILE CABINET, TV,   NC-PUBLIC SAFETY NON-CONSTRUCTION          $22,233.00    $22,233.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  TRANSPORT LTD                 ETC                                                                                                                               10/6/2006
                                                           3239 W914NS-04-D-0130-12-    DOMESTIC APPLIANCE REFURB &   15000 M19 - CHAIR, DESK, FILE CABINET        NC-PUBLIC SAFETY NON-CONSTRUCTION          $21,448.00    $21,448.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  TRANSPORT LTD                                                                                                                                                   10/6/2006
                                                           3240 W914NS-04-D-0130-13-    DOMESTIC APPLIANCE REFURB &   15000 M15 - DESK & CHAIR                     NC-PUBLIC SAFETY NON-CONSTRUCTION          $17,575.00    $17,575.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  TRANSPORT LTD                                                                                                                                                   10/6/2006
                                                           3241 W914NS-04-D-0130-14-1   DOMESTIC APPLIANCE REFURB &   11000 C7 - FFE FOR BASRAH BORDER             NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $302,269.00   $302,269.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                        TRANSPORT LTD                                                                                                                                                   10/6/2006
                                                           3242 W914NS-04-D-0130-15-1   DOMESTIC APPLIANCE REFURB &   11000 C6 - BEDS, BOOKSHELVES, CHAIR, DESK, NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $105,881.00   $65,565.00    $40,316.00    CEFMS NON-CONSTRUCTION
                                                                                        TRANSPORT LTD                 FILE CABINET, REF & TABLE                                                                                                         10/6/2006
                                                           3243 W914NS-04-D-0130-2-     DOMESTIC APPLIANCE REFURB &   FURNISHING FOR BAGHDAD FACILITIES            NC-PUBLIC SAFETY NON-CONSTRUCTION          $275,210.00   $270,448.00   $4,762.00     CEFMS NON-CONSTRUCTION
                                                                0001AA                  TRANSPORT LTD                                                                                                                                                   10/6/2006
                                                           3244 W914NS-04-D-0130-3-     DOMESTIC APPLIANCE REFURB &   33000 I3 - OFFICE FURNITURE                  NC-DETENTION FACILITY NON-CONSTRUCTION     $25,326.00    $25,326.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  TRANSPORT LTD                                                                                                                                                   10/6/2006
                                                           3245 W914NS-04-D-0130-6-     DOMESTIC APPLIANCE REFURB &   12000 G2 - FFE FOR REGIONAL OFFICES          NC-FACILITY PROTECTION AND SERVICES NON-   $132,174.00   $132,174.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 332 of 529




                                                                0001AA                  TRANSPORT LTD                                                              CONSTRUCTION                                                                         10/6/2006
                                                           3246 W914NS-04-D-0130-7-1    DOMESTIC APPLIANCE REFURB &   CHAIR, DESK, FILE CABINET, VCR/DVD PLAYER, NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $20,669.00    $20,669.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                        TRANSPORT LTD                 WALL CLOCK                                 NON-CONSTRUCTION                                                                       10/6/2006
                                                           3247 W914NS-04-D-0130-9-     DOMESTIC APPLIANCE REFURB &   15000 M4 - BOOK SHELVES, CHAIRS, DESK, FILE NC-PUBLIC SAFETY NON-CONSTRUCTION           $111,670.00   $111,670.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  TRANSPORT LTD                 CABINET, TABLE, TV, WALL CLOCK                                                                                                    10/6/2006
                                                           3248 W914NS-04-D-0131-10-2   IRMB                          S/B DO 0011 WHICH WAS CANCELLED. SEE         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $728,280.00   $728,280.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      COST TRANSFER TO DO 9 & DO 13                                                                                                     10/6/2006
                                        #    Award Number            Contractor                     Description                                 Work Item                                    Obligated       Expended        Undelivered   Source
                                        3249 W914NS-04-D-0131-10-4   IRMB                           S/B DO 0011 WHICH WAS CANCELLED. SEE        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION       $890,000.00     $890,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    COST TRANSFER TO DO 9 & DO 13                                                                                                          10/6/2006
                                        3250 W914NS-04-D-0131-1-1    IRMB                           BODY ARMOUR LEVEL III VEST & PLATES         NC-FACILITY PROTECTION AND SERVICES NON-     $45,840.00      $45,840.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                        3251 W914NS-04-D-0131-13-1   IRMB                           LEVEL IIIA PROTECTIVE VEST AND PANELS       NC-FACILITY PROTECTION AND SERVICES NON-     $1,157,129.50   $1,157,129.50   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    (5,400) SEE COST TRANSFER                   CONSTRUCTION                                                                               10/6/2006
                                        3252 W914NS-04-D-0131-14-1   IRMB                           LEVEL IIIA PROTECTIVE VESTS AND PLATES      NC-POLICE ASSISTANCE NON-CONSTRUCTION        $230,570.55     $201,760.65     $28,809.90    CEFMS NON-CONSTRUCTION
                                                                                                    (567)                                                                                                                                  10/6/2006
                                        3253 W914NS-04-D-0131-2-1    IRMB                           BODY ARMOUR LEVEL III & PLATES              NC-DETENTION FACILITY NON-CONSTRUCTION       $16,020.00      $16,020.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3254 W914NS-04-D-0131-2-2    IRMB                           BODY ARMOUR LEVEL III & PLATES              NC-DETENTION FACILITY NON-CONSTRUCTION       $18,360.00      $18,360.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3255 W914NS-04-D-0131-3-1    IRMB                           BODY ARMOUR VEST & PLATES                   NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $764,000.00     $764,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3256 W914NS-04-D-0131-4-1    IRMB                           BODY ARMOUR LEVEL III & PROTECTIVE VEST NC-JUDICIAL FACILITY NON-CONSTRUCTION            $1,910,000.00   $1,910,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    PLATES                                                                                                                                 10/6/2006
                                        3257 W914NS-04-D-0131-5-1    IRMB                           BODY ARMOUR LEVEL III VEST & PLATES         NC-POLICE ASSISTANCE NON-CONSTRUCTION        $3,982,024.45   $3,982,024.45   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3258 W914NS-04-D-0131-9-2    IRMB                           LEVEL IIIA PROTECTIVE VEST SEE COST         NC-FACILITY PROTECTION AND SERVICES NON-     $1,785,000.00   $1,664,640.00   $120,360.00   CEFMS NON-CONSTRUCTION
                                                                                                    TRANSFER (P1 CHANGE TO DO 10 TRACK          CONSTRUCTION                                                                               10/6/2006
                                                                                                    HERE)
                                        3259 W914NS-04-D-0131-9-4    IRMB                           NIJ LEVEL III PANEL/PLATES (P1 CHANGED TO   NC-FACILITY PROTECTION AND SERVICES NON-     $890,000.00     $890,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    DO 0010, TRACK HERE) SEE COST TRANSFER      CONSTRUCTION                                                                               10/6/2006
                                        3260 W914NS-04-D-0131-9-5    IRMB                           ADJUST FUNDING P1 CHANGED TO DO 0010,       NC-FACILITY PROTECTION AND SERVICES NON-     $14,543.50      $0.00           $14,543.50    CEFMS NON-CONSTRUCTION
                                                                                                    TRACK HERE; SEE COST TRANSFER               CONSTRUCTION                                                                               10/6/2006
                                        3261 W914NS-04-D-0132-10-    IAP WORLDWIDE SERVICES, INC.   OFFICE SUPPLIES ORDER                       NC-PUBLIC SAFETY NON-CONSTRUCTION            $377,673.75     $377,673.75     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                        10/6/2006
                                        3262 W914NS-04-D-0132-1-     IAP WORLDWIDE SERVICES, INC.   OFFICE SUPPLIES, VARIOUS                    NC-FACILITY PROTECTION AND SERVICES NON-     $11,958.72      $11,958.72      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                             CONSTRUCTION                                                                               10/6/2006
                                        3263 W914NS-04-D-0132-1-     IAP WORLDWIDE SERVICES, INC.   OFFICE SUPPLIES, VARIOUS                    NC-DETENTION FACILITY NON-CONSTRUCTION       $22,132.00      $22,132.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                                                                                                                        10/6/2006
                                        3264 W914NS-04-D-0132-11-    IAP WORLDWIDE SERVICES, INC.   OFFICE SUPPLIES                             NC-PUBLIC SAFETY NON-CONSTRUCTION            $540,401.88     $540,401.88     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                        10/6/2006
                                        3265 W914NS-04-D-0132-12-1   IAP WORLDWIDE SERVICES, INC.   VARIOUS OFFICE EQUIPMENT, FURNITURE         NC-PUBLIC SAFETY NON-CONSTRUCTION            $16,920.78      $16,920.78      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3266 W914NS-04-D-0132-13-1   IAP WORLDWIDE SERVICES, INC.   OFFICE SUPPLIES AND EQUIPMENT               NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $48,029.48      $48,029.48      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                NON-CONSTRUCTION                                                                           10/6/2006
                                        3267 W914NS-04-D-0132-16-1   IAP WORLDWIDE SERVICES, INC.   OFFICE SUPPLIES, VARIOUS                    NC-PUBLIC SAFETY NON-CONSTRUCTION            $25,521.35      $25,521.35      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3268 W914NS-04-D-0132-2-     IAP WORLDWIDE SERVICES, INC.   OFFICE SUPPLIES 15000M11                    NC-PUBLIC SAFETY NON-CONSTRUCTION            $536,729.76     $536,729.76     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                        10/6/2006
                                        3269 W914NS-04-D-0132-3-     IAP WORLDWIDE SERVICES, INC.   4 WHITE BOARD                               NC-DETENTION FACILITY NON-CONSTRUCTION       $227.04         $227.04         $0.00         CEFMS NON-CONSTRUCTION
                                             0001AB                                                                                                                                                                                        10/6/2006
                                        3270 W914NS-04-D-0132-4-     IAP WORLDWIDE SERVICES, INC.   05000 F7 - PROJECTOR AND OFFICE SUPPLIES    NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $9,199.59        $9,199.59       $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                             NON-CONSTRUCTION                                                                           10/6/2006
                                        3271 W914NS-04-D-0132-6-     IAP WORLDWIDE SERVICES, INC.   10000 U1 OFFICE SUPPLIES                    NC-POLICE ASSISTANCE NON-CONSTRUCTION        $201,156.40     $201,156.40     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                        10/6/2006
                                        3272 W914NS-04-D-0132-8-     IAP WORLDWIDE SERVICES, INC.   OFFICE SUPPLIES                             NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $437,214.10     $437,214.10     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                        10/6/2006
                                        3273 W914NS-04-D-0132-9-1    IAP WORLDWIDE SERVICES, INC.   OFFICE SUPPLIES AND EQUIPMENT               NC-PUBLIC SAFETY NON-CONSTRUCTION            $33,122.85      $33,122.85      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3274 W914NS-04-D-0133-10-1   PAE GOVERNMENT SYSTEMS INC     BASIC/RECRUIT FIREFIGHTING TRAINING         NC-FIRE SERVICES NON-CONSTRUCTION            $1,238,792.00   $1,238,792.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    PROGRAM CLASS #10                                                                                                                      10/6/2006
                                        3275 W914NS-04-D-0133-1-1    PAE GOVERNMENT SYSTEMS INC     FREIGHT                                     NC-FIRE SERVICES NON-CONSTRUCTION            $1,536,887.00   $1,536,887.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3276 W914NS-04-D-0133-11-1   PAE GOVERNMENT SYSTEMS INC     BASIC/RECRUIT FIREFIGHTER TRAINING          NC-FIRE SERVICES NON-CONSTRUCTION            $1,287,360.00   $1,287,360.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    PROGRAM CLASS #11                                                                                                                      10/6/2006
                                        3277 W914NS-04-D-0133-12-1   PAE GOVERNMENT SYSTEMS INC     BASIC/RECRUIT FIREFIGHTER TRAINING          NC-FIRE SERVICES NON-CONSTRUCTION            $1,287,360.00   $1,287,360.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    PROGRAM CLASS #12                                                                                                                      10/6/2006
                                        3278 W914NS-04-D-0133-13-1   PAE GOVERNMENT SYSTEMS INC     BASIC/RECRUIT FIREFIGHTER TRAINING          NC-FIRE SERVICES NON-CONSTRUCTION            $1,269,147.00   $1,269,147.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    PROGRAM CLASS #13                                                                                                                      10/6/2006
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 333 of 529




                                        3279 W914NS-04-D-0133-14-1   PAE GOVERNMENT SYSTEMS INC     FIREFIGHTERS PRE-SCREENING PHYSICAL         NC-FIRE SERVICES NON-CONSTRUCTION            $155,664.00     $155,664.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    PROGRAM                                                                                                                                10/6/2006
                                        3280 W914NS-04-D-0133-2-1    PAE GOVERNMENT SYSTEMS INC     BASIC RECRUIT FIREFIGHTING TRAINING         NC-FIRE SERVICES NON-CONSTRUCTION            $1,092,780.00   $1,092,780.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    PROGRAM 24DEC04 - 18FEB05                                                                                                              10/6/2006
                                        3281 W914NS-04-D-0133-3-1    PAE GOVERNMENT SYSTEMS INC     BASIC RECRUIT FIREFIGHTING TRAINING         NC-FIRE SERVICES NON-CONSTRUCTION            $1,086,709.00   $1,086,709.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    PROGRAM 21JAN05 - 18MAR05                                                                                                              10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3282 W914NS-04-D-0133-4-1    PAE GOVERNMENT SYSTEMS INC     PRESCREENIING PROGRAM FOR BASIC/RECRUIT NC-FIRE SERVICES NON-CONSTRUCTION                $864,800.00     $864,800.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    FIREFIGHTING TRAINING PROGRAM                                                                                                          10/6/2006




I D-97
                                                                                                                                                                                                                                                                    Appendix D
                                                           #    Award Number            Contractor                      Description                               Work Item                                  Obligated       Expended        Undelivered   Source
                                                           3283 W914NS-04-D-0133-5-1    PAE GOVERNMENT SYSTEMS INC      BASIC/RECRUIT FIREFIGHTING TRAINING       NC-FIRE SERVICES NON-CONSTRUCTION          $1,092,780.00   $1,092,780.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        PROGRAM CLASS 5 180 @ $6,071                                                                                                       10/6/2006
                                                           3284 W914NS-04-D-0133-6-1    PAE GOVERNMENT SYSTEMS INC      BASIC/RECRUIT FIREFIGHTING TRAINING       NC-FIRE SERVICES NON-CONSTRUCTION          $1,056,354.00   $1,056,354.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        PROGRAM CLASS #6                                                                                                                   10/6/2006
                                                           3285 W914NS-04-D-0133-7-1    PAE GOVERNMENT SYSTEMS INC      BASIC/RECRUIT FIREFIGHTING TRAINING       NC-FIRE SERVICES NON-CONSTRUCTION          $1,092,780.00   $1,092,780.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        PROGRAM CLASS #7                                                                                                                   10/6/2006
                                                           3286 W914NS-04-D-0133-8-1    PAE GOVERNMENT SYSTEMS INC      BASIC/RECRUIT FIREFIGHTER TRAINING        NC-FIRE SERVICES NON-CONSTRUCTION          $1,220,579.00   $1,220,579.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        PROGRAM                                                                                                                            10/6/2006
                                                           3287 W914NS-04-D-0133-9-1    PAE GOVERNMENT SYSTEMS INC      BASIC/RECRUIT FIREFIGHTER TRAINING        NC-FIRE SERVICES NON-CONSTRUCTION          $1,232,721.00   $1,232,721.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                    Appendix D



                                                                                                                        PROGRAM CLASS #9                                                                                                                   10/6/2006
                                                           3288 W914NS-04-D-0133-9999-1 PAE GOVERNMENT SYSTEMS INC      REQUEST FOR EQUITABLE ADJUSTMENT PER      NC-FIRE SERVICES NON-CONSTRUCTION          $430,046.00     $0.00           $430,046.00   CEFMS NON-CONSTRUCTION
                                                                                                                        MAJ R. DOUD (KO)                                                                                                                   10/6/2006
                                                           3289 W914NS-04-D-0135-1-1    TACTICAL & RESCUE GEAR, LTD.    RESCUE EQUIPMENT                          NC-FIRE SERVICES NON-CONSTRUCTION          $1,496,268.24   $1,496,268.24   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           3290 W914NS-04-D-0135-2-1    TACTICAL & RESCUE GEAR, LTD.    TACTICAL AND RESCUE GEAR                  NC-PORT REHAB NON-CONSTRUCTION             $21,388.99      $21,388.99      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           3291 W914NS-04-D-0135-3-1    TACTICAL & RESCUE GEAR, LTD.    TACTICAL RESCUE EQUIPMENT                 NC-FIRE SERVICES NON-CONSTRUCTION          $366,973.71     $366,973.71     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           3292 W914NS-04-D-0136-1-     IRAQI CONTRACTOR - 4413         TACTICAL RESCUE EQUIPMENT                 NC-FIRE SERVICES NON-CONSTRUCTION          $495,039.60     $439,584.40     $55,455.20    CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           3293 W914NS-04-D-0136-2-1    IRAQI CONTRACTOR - 4413         RESCUE SAW, SAFETY RECUE KIT, FRAMELESS   NC-FIRE SERVICES NON-CONSTRUCTION          $291,067.10     $25,739.20      $265,327.90   CEFMS NON-CONSTRUCTION




D-98 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                        WATER TANK, PERSONAL FLOTATION DEVICE                                                                                              10/6/2006
                                                           3294 W914NS-04-D-0137-1-1    IRAQI CONTRACTOR - 4509         LIFTING AIR BAGS KITS                     NC-FIRE SERVICES NON-CONSTRUCTION          $567,520.00     $567,520.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           3295 W914NS-04-D-0137-2-1    IRAQI CONTRACTOR - 4509         LIFTING AIR BAGS KITS (40 EA)             NC-FIRE SERVICES NON-CONSTRUCTION          $141,880.00     $0.00           $141,880.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           3296 W914NS-04-D-0138-1-     TRANSATLANTIC TRADERS, INC.     FIRE DEPARTMENT EQUIPMENT ORDER           NC-FIRE SERVICES NON-CONSTRUCTION          $479,500.20     $479,500.20     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                                                                                                                                                     10/6/2006
                                                           3297 W914NS-04-D-0138-2-1    TRANSATLANTIC TRADERS, INC.     FIRE HOSE, ROPE, EOD BARRICADE TAPE,      NC-FIRE SERVICES NON-CONSTRUCTION          $5,002.30       $5,002.30       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        WATER RESCUE KIT & TRAFFIC CONES                                                                                                   10/6/2006
                                                           3298 W914NS-04-D-0138-3-1    TRANSATLANTIC TRADERS, INC.     FIRE HOSES 2.5 INCH DIAMETER (200), AND 1.5 NC-AIRPORT NON-CONSTRUCTION              $40,718.80      $40,718.80      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        INCH DIAMETER (200) AND ROPE (6)                                                                                                   10/6/2006
                                                           3299 W914NS-04-D-0138-4-1    TRANSATLANTIC TRADERS, INC.     FIREHOSE, ROPE, BARRICADE TAPE, RESCUE    NC-FIRE SERVICES NON-CONSTRUCTION          $72,790.93      $72,790.93      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        KIT, TRAFFIC CONES                                                                                                                 10/6/2006
                                                           3300 W914NS-04-D-0139-1-1    MA-TEX WIRE AND ROPE CO, INC.   RESCUE EQUIPMENT - THERMAL IMAGER         NC-FIRE SERVICES NON-CONSTRUCTION          $1,043,521.60   $1,043,521.60   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        CAMERA & BOLT CUTTER                                                                                                               10/6/2006
                                                           3301 W914NS-04-D-0139-2-1    MA-TEX WIRE AND ROPE CO, INC.   2 THERMAL IMAGERS, 4 BOLT CUTTERS         NC-FIRE SERVICES NON-CONSTRUCTION          $13,147.58      $13,147.58      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           3302 W914NS-04-D-0139-3-     MA-TEX WIRE AND ROPE CO, INC.   70000B3 ORDER FOR BOLT CUTTERS (4) FOR    NC-AIRPORT NON-CONSTRUCTION                $362.46         $362.46         $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                                                  BASRAH AND (3) FOR MOSUL                                                                                                           10/6/2006
                                                           3303 W914NS-04-D-0139-4-1    MA-TEX WIRE AND ROPE CO, INC.   THERMAL IMAGER (38 EA) AND BOLT CUTTERS NC-FIRE SERVICES NON-CONSTRUCTION            $247,318.58     $247,318.58     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        (28 EA)                                                                                                                            10/6/2006
                                                           3304 W914NS-04-D-0140-1-     DEFENSE CONTRACTING AND         POSITIVE PRESSURE VENTILATOR FAN, 18”     NC-FIRE SERVICES NON-CONSTRUCTION          $338,101.50     $338,101.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  CONSULTING, LLC                 FAN (310)                                                                                                                          10/6/2006
                                                           3305 W914NS-04-D-0140-2-1    DEFENSE CONTRACTING AND         POSITIVE PRESSURE VENTILATOR FANS (90 EA) NC-FIRE SERVICES NON-CONSTRUCTION          $4,362.60       $4,362.60       $0.00         CEFMS NON-CONSTRUCTION
                                                                                        CONSULTING, LLC                                                                                                                                                    10/6/2006
                                                           3306 W914NS-04-D-0142-1-     CHARLES KENDALL & PARTNERS      BELT, BOOT, COAT,GLOVES, PANTS, SHIRT,    NC-POLICE ASSISTANCE NON-CONSTRUCTION      $2,362,424.20   $2,362,424.20   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  LIMITED                         SOCKS                                                                                                                              10/6/2006
                                                           3307 W914NS-04-D-0142-10-1   CHARLES KENDALL & PARTNERS      DBE IMMIGRATION UNIFORMS                  NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $72,210.00      $72,210.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                        LIMITED                                                                                                                                                            10/6/2006
                                                           3308 W914NS-04-D-0142-11-1   CHARLES KENDALL & PARTNERS      UNIFORMS FOR FPS                          NC-FACILITY PROTECTION AND SERVICES NON-   $2,176,150.00   $2,176,150.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                        LIMITED                                                                   CONSTRUCTION                                                                             10/6/2006
                                                           3309 W914NS-04-D-0142-12-1   IRAQI CONTRACTOR - 4481         UNIFORMS                                  NC-PUBLIC SAFETY NON-CONSTRUCTION          $2,730,094.40   $2,730,094.40   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                           3310 W914NS-04-D-0142-2-     CHARLES KENDALL & PARTNERS      BELT, BOOT, COAT, GLOVES, PANTS, SHIRT,   NC-FIRE SERVICES NON-CONSTRUCTION          $2,086,980.00   $2,086,980.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  LIMITED                         VEST                                                                                                                               10/6/2006
                                                           3311 W914NS-04-D-0142-3-     CHARLES KENDALL & PARTNERS      BELT, BOOT, JUMPSUIT, SOCKS               NC-POLICE ASSISTANCE NON-CONSTRUCTION      $29,750.00      $29,750.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  LIMITED                                                                                                                                                            10/6/2006
                                                           3312 W914NS-04-D-0142-5-     CHARLES KENDALL & PARTNERS      UNIFORMS                                  NC-FACILITY PROTECTION AND SERVICES NON-   $4,355,700.00   $4,355,700.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                0001AA                  LIMITED                                                                   CONSTRUCTION                                                                             10/6/2006
                                                           3313 W914NS-04-D-0142-9-10   CHARLES KENDALL & PARTNERS      COAT BLACK SHEEPSKIN LEATHER 16K @        NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $1,341,120.00   $1,341,120.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                        LIMITED                         $83.82                                                                                                                             10/6/2006
                                                           3314 W914NS-04-D-0142-9-11   CHARLES KENDALL & PARTNERS      GLOVES BLACK LEATHER DUTY 16K @ $8.80     NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $140,800.00     $140,800.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 334 of 529




                                                                                        LIMITED                                                                                                                                                            10/6/2006
                                                           3315 W914NS-04-D-0142-9-14   CHARLES KENDALL & PARTNERS      PANTS SUMMER WEIGHT 100% COTTON 2K        NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $13,820.00      $13,820.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                        LIMITED                         @ $6.91                                                                                                                            10/6/2006
                                                           3316 W914NS-04-D-0142-9-15   CHARLES KENDALL & PARTNERS      PANTS WINTER WEIGHT 100% COTTON 2K        NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $25,680.00      $25,680.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                        LIMITED                         @ 12.84                                                                                                                            10/6/2006
                                                           3317 W914NS-04-D-0142-9-16   CHARLES KENDALL & PARTNERS      PANTS TAN TACTICAL MILITARY 24K@ $9.28    NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $222,720.00     $222,720.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                        LIMITED                                                                                                                                                            10/6/2006
                                        #    Award Number            Contractor                         Description                                Work Item                                Obligated       Expended        Undelivered   Source
                                        3318 W914NS-04-D-0142-9-18   CHARLES KENDALL & PARTNERS         PANTS TAN 24.5K @ $6.91                    NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $169,295.00     $169,295.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                     LIMITED                                                                                                                                                              10/6/2006
                                        3319 W914NS-04-D-0142-9-2    CHARLES KENDALL & PARTNERS         BELT, NYLON DUTY 16K @ $6.45               NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $103,200.00     $103,200.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                     LIMITED                                                                                                                                                              10/6/2006
                                        3320 W914NS-04-D-0142-9-24   CHARLES KENDALL & PARTNERS         SHIRT LONG SLEEVE TAN TACTICAL MILITARY    NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $445,440.00     $445,440.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                     LIMITED                            48K @ $9.28                                                                                                                       10/6/2006
                                        3321 W914NS-04-D-0142-9-3    CHARLES KENDALL & PARTNERS         BELT LEATHER BLACK W/SILVER BUCKLE 16.5K NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $72,600.00      $72,600.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                     LIMITED                            @ $4.40                                                                                                                           10/6/2006
                                        3322 W914NS-04-D-0142-9-30   CHARLES KENDALL & PARTNERS         SHOES BLACK LEATHER LOW QUARTERS 6K        NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $89,880.00      $89,880.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                     LIMITED                            @ $14.98                                                                                                                          10/6/2006
                                        3323 W914NS-04-D-0142-9-35   CHARLES KENDALL & PARTNERS         SOCKS BLACK COTTON CREW LENGTH 32.6K       NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $62,592.00      $62,592.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                     LIMITED                            @ $1.92                                                                                                                           10/6/2006
                                        3324 W914NS-04-D-0142-9-38   CHARLES KENDALL & PARTNERS         T-SHIRTS WHITE 100% COTTON 16K @ $3.42     NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $54,720.00      $54,720.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                     LIMITED                                                                                                                                                              10/6/2006
                                        3325 W914NS-04-D-0142-9-4    CHARLES KENDALL & PARTNERS         BERET BLACK WOOL ADJUSTABLE 3.6K @ $3.23NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $11,628.00      $11,628.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                     LIMITED                                                                                                                                                              10/6/2006
                                        3326 W914NS-04-D-0142-9-6    CHARLES KENDALL & PARTNERS         BOOT FULL GR LEATHER 16K $37.16            NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $594,560.00     $594,560.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                     LIMITED                                                                                                                                                              10/6/2006
                                        3327 W914NS-04-D-0146-2-1    IRAQI CONTRACTOR - 4651            CALCIUM HYPOCHLORITE FOR WATER             NC-POTABLE WATER NON-CONSTRUCTION        $57,256.50      $57,256.50      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        PURIFICATION                                                                                                                      10/6/2006
                                        3328 W914NS-04-D-0147-1-1    TEKKON ENGINEERING CO LTD          ALUMINUM SULFATE, CHLORINE GAS             NC-POTABLE WATER NON-CONSTRUCTION        $4,121,002.00   $4,110,942.50   $10,059.50    CEFMS NON-CONSTRUCTION
                                                                                                        CYLINDER FILLED                                                                                                                   10/6/2006
                                        3329 W914NS-04-D-0147-1-3    TEKKON ENGINEERING CO LTD          ECONOMIC PRICE ADJUSTMENT                  NC-POTABLE WATER NON-CONSTRUCTION        $1,260,000.00   $1,260,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3330 W914NS-04-D-0147-2-0001ATEKKON ENGINEERING CO LTD          ALUMINUM SULFATE, NEW CHLORINE,            NC-POTABLE WATER NON-CONSTRUCTION        $4,303,931.50   $4,299,427.50   $4,504.00     CEFMS NON-CONSTRUCTION
                                                                                                        CHLORINE GAS CYLINDERS                                                                                                            10/6/2006
                                        3331 W914NS-04-D-0148-1-1    POSTAL PRODUCTS UNLIMITED, INC.    USPS EQUIPMENT AND SUPPLIES                NC-TELECOM AND POSTAL NON-CONSTRUCTION   $1,199,110.66   $1,199,110.66   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3332 W914NS-04-D-9003-1-1    COLT DEFENSE LLC                   (300) COMBAT ASSAULT RIFLE                 NC-POLICE ASSISTANCE NON-CONSTRUCTION    $382,500.00     $382,500.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3333 W914NS-04-D-9003-2-1    COLT DEFENSE LLC                   COMBAT ASSAULT RIFLES (20) AND SHIPPING    NC-NEW IRAQI ARMY EQUIPMENT NON-         $25,500.00      $25,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                   CONSTRUCTION                                                                           10/6/2006
                                        3334 W914NS-04-D-9006-1-1    TRI-SERVICE PROFESSIONAL SUPPORT   SEPTEMBER 04 IPS FLIGHTS                   NC-PUBLIC SAFETY NON-CONSTRUCTION        $405,000.00     $405,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                     SERVICES                                                                                                                                                             10/6/2006
                                        3335 W914NS-04-D-9006-2-1    TRI-SERVICE PROFESSIONAL SUPPORT   CADET TRANSPORT                            NC-PUBLIC SAFETY NON-CONSTRUCTION        $439,545.00     $439,545.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                     SERVICES                                                                                                                                                             10/6/2006
                                        3336 W914NS-04-D-9006-4-1    IRAQI CONTRACTOR - 4297            PROVIDE VOICE AND DATA NETWORKING AT       NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $133,737.50     $0.00           $133,737.50   CEFMS NON-CONSTRUCTION
                                                                                                        ADNON PALACE BAGHDAD                                                                                                              10/6/2006
                                        3337 W914NS-04-D-9007-10-1   SALLYPORT GLOBAL HOLDINGS          CADET MOVEMENT FROM AMMAN JO TO/           NC-PUBLIC SAFETY NON-CONSTRUCTION        $171,600.00     $171,600.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        FROM BAGHDAD IQ                                                                                                                   10/6/2006
                                        3338 W914NS-04-D-9007-1-1    SALLYPORT GLOBAL HOLDINGS          FLIGHT TASKING ORDER                       NC-PUBLIC SAFETY NON-CONSTRUCTION        $871,100.00     $871,100.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3339 W914NS-04-D-9007-11-1   SALLYPORT GLOBAL HOLDINGS          AIR MOVEMENTS FEB 19 THRU 23 FEB           NC-PUBLIC SAFETY NON-CONSTRUCTION        $758,790.00     $758,790.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3340 W914NS-04-D-9007-12-1   SALLYPORT GLOBAL HOLDINGS          MOVEMENT OF 100 PAX FROM MARKA TO          NC-PUBLIC SAFETY NON-CONSTRUCTION        $41,000.00      $41,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        BIAP TO MARKA (INCLD MOD 01 INCREASE                                                                                              10/6/2006
                                                                                                        OF $6K)
                                        3341 W914NS-04-D-9007-16-1   SALLYPORT GLOBAL HOLDINGS          AIR MOVEMENTS FEB 21ST                     NC-PUBLIC SAFETY NON-CONSTRUCTION        $183,600.00     $183,600.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3342 W914NS-04-D-9007-18-1   SALLYPORT GLOBAL HOLDINGS          AIR MOVEMENT IPS APRIL/MAY TASK ORDER      NC-PUBLIC SAFETY NON-CONSTRUCTION        $762,625.00     $762,625.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3343 W914NS-04-D-9007-19-1   SALLYPORT GLOBAL HOLDINGS          26 APR DPE FLIGHT TASK ORDER               NC-PUBLIC SAFETY NON-CONSTRUCTION        $68,000.00      $68,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3344 W914NS-04-D-9007-20-1   SALLYPORT GLOBAL HOLDINGS          AIR MOVEMENT TABLE 29 MAY THRU 2 JUN 05 NC-PUBLIC SAFETY NON-CONSTRUCTION           $761,000.00     $761,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3345 W914NS-04-D-9007-2-1    SALLYPORT GLOBAL HOLDINGS          FLIGHT TASKING ORDER RFQ0003               NC-PUBLIC SAFETY NON-CONSTRUCTION        $70,050.00      $70,050.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3346 W914NS-04-D-9007-21-1   SALLYPORT GLOBAL HOLDINGS          INCREASE IN PAX FOR JUNE DPE FLIGHT TASK NC-PUBLIC SAFETY NON-CONSTRUCTION          $671,330.00     $671,330.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        ORDER (26-30 JUN 05)                                                                                                              10/6/2006
                                        3347 W914NS-04-D-9007-23-1   SALLYPORT GLOBAL HOLDINGS          FLIGHT TASKING ORDER (RFQ0023) - FLIGHTS   NC-PUBLIC SAFETY NON-CONSTRUCTION        $955,750.00     $955,750.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        FROM 1-16 AUG 05                                                                                                                  10/6/2006
                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 335 of 529




                                        3348 W914NS-04-D-9007-24-1   SALLYPORT GLOBAL HOLDINGS          FLIGHT TASK ORDER                          NC-PUBLIC SAFETY NON-CONSTRUCTION        $814,950.00     $814,950.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3349 W914NS-04-D-9007-25-1   SALLYPORT GLOBAL HOLDINGS          AIR TRANSPORT OF PERSONNEL                 NC-PUBLIC SAFETY NON-CONSTRUCTION        $1,042,444.00   $1,042,444.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3350 W914NS-04-D-9007-26-1   SALLYPORT GLOBAL HOLDINGS          PAX AIR TRANSPORT                          NC-PUBLIC SAFETY NON-CONSTRUCTION        $809,588.00     $809,588.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3351 W914NS-04-D-9007-27-1   SALLYPORT GLOBAL HOLDINGS          CADET AIR TRANSPORT                        NC-PUBLIC SAFETY NON-CONSTRUCTION        $35,000.00      $35,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006




I D-99
                                                                                                                                                                                                                                                                   Appendix D
                                                            #    Award Number            Contractor                       Description                                 Work Item                                Obligated        Expended         Undelivered     Source
                                                            3352 W914NS-04-D-9007-28-1   SALLYPORT GLOBAL HOLDINGS        CADET AIR TRAVEL                            NC-PUBLIC SAFETY NON-CONSTRUCTION        $564,881.00      $564,881.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3353 W914NS-04-D-9007-3-1    SALLYPORT GLOBAL HOLDINGS        PERSONNEL MOVEMENT                          NC-PUBLIC SAFETY NON-CONSTRUCTION        $622,845.00      $622,845.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3354 W914NS-04-D-9007-4-1    SALLYPORT GLOBAL HOLDINGS        FLIGHTS                                     NC-PUBLIC SAFETY NON-CONSTRUCTION        $866,400.00      $866,400.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3355 W914NS-04-D-9007-5-1    SALLYPORT GLOBAL HOLDINGS        AIR MOVEMENT 28 NOV, 2 AND 3 DEC            NC-PUBLIC SAFETY NON-CONSTRUCTION        $331,837.00      $331,837.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3356 W914NS-04-D-9007-6-1    SALLYPORT GLOBAL HOLDINGS        AIR MOVEMENT                                NC-PUBLIC SAFETY NON-CONSTRUCTION        $603,000.00      $603,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                          Appendix D



                                                                                                                                                                                                                                                                 10/6/2006
                                                            3357 W914NS-04-D-9007-7-1    SALLYPORT GLOBAL HOLDINGS        AIR MOVEMENT                                NC-PUBLIC SAFETY NON-CONSTRUCTION        $85,800.00       $85,800.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3358 W914NS-04-D-9007-9-1    SALLYPORT GLOBAL HOLDINGS        AIR TRANSPORTATION TO/FROM AMMAN JO         NC-PUBLIC SAFETY NON-CONSTRUCTION        $434,747.00      $434,747.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                          TO BAGHDAD                                                                                                                             10/6/2006
                                                            3359 W914NS-04-D-9008-15-1   CSI AVIATION SERVICES, INC.      BOEING 737-200 FLT PROGRAM                  NC-PUBLIC SAFETY NON-CONSTRUCTION        $682,000.00      $682,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3360 W914NS-04-D-9008-17-    CSI AVIATION SERVICES, INC.      FLIGHT NUMBER SFR849                        NC-PUBLIC SAFETY NON-CONSTRUCTION        $74,900.00       $74,900.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                          10/6/2006
                                                            3361 W914NS-04-D-9008-8-1    CSI AVIATION SERVICES, INC.      AVIATION SERVICES                           NC-PUBLIC SAFETY NON-CONSTRUCTION        $419,995.00      $419,995.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3362 W914NS-04-D-9015-1-1    TEKNOBIL ENGINEERING COMPUTERS   THURAYA PHONES WITH CARDS AND               NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $111,236.00      $111,236.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                         ELECTRONICS                      ADAPTORS - MOD CHANGED VENDOR TO                                                                                                       10/6/2006




D-100 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                          TEKNOBIL
                                                            3363 W914NS-04-F-0102-NA-2   IRAQI CONTRACTOR - 4645          FREE STANDING PARCEL X-TRAY MACHINE         NC-TELECOM AND POSTAL NON-CONSTRUCTION   $182,100.00      $182,100.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                          (INSTALLED)                                                                                                                            10/6/2006
                                                            3364 W914NS-04-F-0104-NA-1   ADVANTAGE SUPPLIES, INC          BALLISTIC VEST, SCOPES, HOLSTERS, BDUS,     NC-NEW IRAQI ARMY EQUIPMENT NON-         $54,939.00       $54,379.08       $559.92         CEFMS NON-CONSTRUCTION
                                                                                                                          MONOCULARS. HELMETS, ETC                    CONSTRUCTION                                                                               10/6/2006
                                                            3365 W914NS-04-F-1407-NA-1   IRAQI CONTRACTOR - 4252          REPAIR AND CONSTRUCTION OF KASRAH           NC-WATER CONSERVATION NON-CONSTRUCTION   $79,000.00       $79,000.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                          W’ATASH WATER NETWORK                                                                                                                  10/6/2006
                                                            3366 W914NS-04-F-1411-NA-1   IRAQI CONTRACTOR - 4436          AL QAHIRA SEWAGE PUMP STATION               NC-SEWAGE NON-CONSTRUCTION               $18,587.00       $18,587.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                          RENOVATION                                                                                                                             10/6/2006
                                                            3367 W914NS-04-F-1445-NA-1   IRAQI CONTRACTOR - 4033          MAHALLA 979 WATER MAIN RESTORATION          NC-WATER CONSERVATION NON-CONSTRUCTION   $148,635.00      $148,635.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3368 W914NS-04-F-9003-NA-    ADVANTAGE SUPPLIES, INC          15000 M38 - TRAINING EQUIPMENT FOR          NC-PUBLIC SAFETY NON-CONSTRUCTION        $60,270.80       $60,270.80       $0.00           CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                   MOSUL ACADEMY                                                                                                                          10/6/2006
                                                            3369 W914NS-04-F-9004-NA-1   FATS INC                         WEAPONS FOR IRAQI POLICE ACADEMY PER        NC-PUBLIC SAFETY NON-CONSTRUCTION        $1,754,505.40    $1,754,505.40    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                          SCHEDULE                                                                                                                               10/6/2006
                                                            3370 W914NS-04-F-9010-NA-1   TACTICAL SURVIVAL SPECIALTIES    374-ESSICE GLASSES, ICE 2.4 EYESHIELD SET   NC-POLICE ASSISTANCE NON-CONSTRUCTION    $14,365.00       $14,365.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3371 W914NS-04-F-9010-NA-2   TACTICAL SURVIVAL SPECIALTIES    SHIPPING COSTS                              NC-POLICE ASSISTANCE NON-CONSTRUCTION    $1,000.00        $1,000.00        $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3372 W914NS-04-F-9011-NA-1   GTSI, INC.                       HP LASER JET PRINTERS AND ACCESSORIES       NC-PUBLIC SAFETY NON-CONSTRUCTION        $97,735.94       $74,035.94       $23,700.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3373 W914NS-04-F-9012-NA-1   BRIGADE QUARTERMASTERS, LTD      SLUMBER JACK PATROL BAG MSB16               NC-ICDC - EQUIPMENT NON-CONSTRUCTION     $775,529.60      $775,529.60      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3374 W914NS-04-F-9014-NA-1   AMERICAN SCIENCE AND ENGINEERING Z-BACKSCATTER VAN SYSTEMS AND SERVICES NC-BORDER ENFORCEMENT NON-CONSTRUCTION        $26,502,062.00   $25,323,918.14   $1,178,143.86   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3375 W914NS-04-F-J002-NA-1   IRAQI CONTRACTOR - 4652          TARGETS, PAPER FOR 9MM PISTOL AND           NC-NEW IRAQI ARMY EQUIPMENT NON-         $66,436.00       $66,436.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                          TARGET PASTIES                              CONSTRUCTION                                                                               10/6/2006
                                                            3376 W914NS-04-M-0102-NA-1   DB SERVICES MANAGEMENT GMBH      TRIPLE VALVE ASSEMBLIES & HOSES             NC-RAILROAD NON-CONSTRUCTION             $2,483,045.00    $2,483,045.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3377 W914NS-04-M-0103-NA-4   DIGITAL DOCUMENT SOLUTIONS       POST OFFICE EQU                             NC-TELECOM AND POSTAL NON-CONSTRUCTION   $703,142.00      $703,142.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3378 W914NS-04-M-0104-NA-1   AMERICAN MATERIAL HANDLING       YARD TRACTORS                               NC-PORT REHAB NON-CONSTRUCTION           $649,822.00      $649,822.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3379 W914NS-04-M-0104-NA-2   AMERICAN MATERIAL HANDLING       OPTION PACKAGE FOR CLIN 0001                NC-PORT REHAB NON-CONSTRUCTION           $106,882.00      $106,882.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3380 W914NS-04-M-0105-NA-1   IRAQI CONTRACTOR - 4651          20FT, 12 PERSON, FRONT-GATED, WELDED        NC-PORT REHAB NON-CONSTRUCTION           $43,475.00       $43,475.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                          ALUMINUM RIGID HULL SKIFF FOR FIRE AND                                                                                                 10/6/2006
                                                                                                                          RESCUE
                                                            3381 W914NS-04-M-0107-NA-1   BOSTON TRANSIT GROUP             72000 F1 INTERMODAL CONTAINER               NC-RAILROAD NON-CONSTRUCTION             $13,938,400.00   $13,938,400.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3382 W914NS-04-M-0109-NA-1   IRAQI CONTRACTOR - 4769          LOCOMOTIVE PARTS FOR DALIEN                 NC-RAILROAD NON-CONSTRUCTION             $1,459,284.97    $1,459,284.97    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 336 of 529




                                                                                                                                                                                                                                                                 10/6/2006
                                                            3383 W914NS-04-M-0110-NA-2   IRAQI CONTRACTOR - 4555          TOP LOADING CONTAINER HANDLERS (AMENDNC-PORT REHAB NON-CONSTRUCTION                  $1,539,187.30    $1,498,000.00    $41,187.30      CEFMS NON-CONSTRUCTION
                                                                                                                          TO CHANGE UOM FROM EA TO LS)                                                                                                           10/6/2006
                                                            3384 W914NS-04-M-0111-NA-2   IRAQI CONTRACTOR - 4519          CRANES                                      NC-PORT REHAB NON-CONSTRUCTION           $6,548,807.14    $6,548,807.14    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            3385 W914NS-04-M-0112-NA-1   BUSBY MARINE AND TANK            HEAVY DUTY CONTAINER TRAILERS (BOMB         NC-PORT REHAB NON-CONSTRUCTION           $636,368.00      $636,368.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                          CARTS)                                                                                                                                 10/6/2006
                                                            3386 W914NS-04-M-0114-NA-1   IRAQI CONTRACTOR - 4769          ZPMC SPARES                                 NC-PORT REHAB NON-CONSTRUCTION           $296,601.95      $296,601.95      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                        #    Award Number            Contractor                      Description                              Work Item                                   Obligated       Expended        Undelivered     Source
                                        3387 W914NS-04-M-0115-NA-1   IRAQI CONTRACTOR - 4529         LOCOMOTIVE SPARE PARTS FOR THYSSEN-      NC-RAILROAD NON-CONSTRUCTION                $6,260,015.56   $6,260,015.56   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     HENSCHEL MODEL JT22CW12-645E3B                                                                                                       10/6/2006
                                        3388 W914NS-04-M-0120-NA-1   DIGITAL DOCUMENT SOLUTIONS      DIGITAL PLOTTER                          NC-AIRPORT NON-CONSTRUCTION                 $18,540.00      $18,540.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3389 W914NS-04-M-0122-NA-1   IRAQI CONTRACTOR - 4592         REFURBISH NELCON CONTAINER CRANE AT      NC-PORT REHAB NON-CONSTRUCTION              $3,229,903.58   $2,640,023.58   $589,880.00     CEFMS NON-CONSTRUCTION
                                                                                                     PORT OF UMM QASR                                                                                                                     10/6/2006
                                        3390 W914NS-04-M-0122-NA-2   IRAQI CONTRACTOR - 4592         REFURBISH NELCON CRANE SPREADERS         NC-PORT REHAB NON-CONSTRUCTION              $194,150.00     $0.00           $194,150.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3391 W914NS-04-M-0123-NA-1   IRAQI CONTRACTOR - 4111         45-FOOT WELDED ALUMINUM ALLOY FIRE       NC-PORT REHAB NON-CONSTRUCTION              $945,000.00     $0.00           $945,000.00     CEFMS NON-CONSTRUCTION
                                                                                                     RESCUE BOAT                                                                                                                          10/6/2006
                                        3392 W914NS-04-M-0123-NA-2   IRAQI CONTRACTOR - 4111         ALUMINUM FIRE RESCUE BOAT SPARE PARTS    NC-PORT REHAB NON-CONSTRUCTION              $50,800.50      $0.00           $50,800.50      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3393 W914NS-04-M-0131-NA-1   ROHDE & SCHWARZ, INC            EB200 PORTABLE RECEIVER, FSP30 SPECTRUM NC-IRAQI COMMUNICATIONS OPERATIONS NON-      $452,240.00     $452,240.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     ANALYZER, ARGUS BASIC MODULE OF         CONSTRUCTION                                                                                 10/6/2006
                                                                                                     MONITORING SOFTWARE, ANTENNA AND
                                                                                                     SHIPMENT
                                        3394 W914NS-04-M-0133-NA-1   BERTOLI SRL                     92000 A5 - GENERATORS                    NC-EQUIPMENT PROCUREMENT AND                $123,489.64     $123,489.64     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                              MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        3395 W914NS-04-M-0134-NA-1   IRAQI CONTRACTOR - 4555         RAILWAYS INTERMODAL CONTAINER            NC-RAILROAD NON-CONSTRUCTION                $1,718,000.00   $394,500.00     $1,323,500.00   CEFMS NON-CONSTRUCTION
                                                                                                     HANDLER W/ ONE YEAR MAINTENANCE &                                                                                                    10/6/2006
                                                                                                     TRAINING
                                        3396 W914NS-04-M-0140-NA-1   TAPPS UK LIMITED                STORAGE CABINETS, MEDICAL SUPPLIES ETC   NC-DETENTION FACILITY NON-CONSTRUCTION      $185,551.92     $185,551.92     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3397 W914NS-04-M-0141-NA-1   ZEROLINE LIMITED                79000 D3 - ARMORED DIRECTION FINDING     NC-IRAQI COMMUNICATIONS OPERATIONS NON-     $1,702,454.00   $1,702,454.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     VEHICLE                                  CONSTRUCTION                                                                                10/6/2006
                                        3398 W914NS-04-M-0141-NA-2   ZEROLINE LIMITED                ROUND TRIP AIRFARE 4 STUDENTS;OVER- NC-IRAQI COMMUNICATIONS OPERATIONS NON-          $55,630.40      $55,630.40      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     CHARGE FOR OP & MAINTENANCE MANUALS CONSTRUCTION                                                                                     10/6/2006
                                        3399 W914NS-04-M-0141-NA-3   ZEROLINE LIMITED                ADD’L FACTORY TRAINING FOR 4 DAYS FOR    NC-IRAQI COMMUNICATIONS OPERATIONS NON-     $19,990.00      $19,990.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     4 STUDENTS                               CONSTRUCTION                                                                                10/6/2006
                                        3400 W914NS-04-M-0144-NA-1   HORIZON SHIPBUILDING, INC       PILOT BOAT                               NC-PORT REHAB NON-CONSTRUCTION              $1,849,464.16   $1,849,464.16   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3401 W914NS-04-M-0146-NA-1   IRAQI CONTRACTOR - 4529         THERMITE WELDING SUPPLIES                NC-RAILROAD NON-CONSTRUCTION                $343,106.40     $343,106.40     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3402 W914NS-04-M-0151-NA-1   DEW INTERNATIONAL FOR GENERAL   ARMOURED CAR 1997 MERCEDES S-CLASS, 4    NC-IRAQI COMMUNICATIONS OPERATIONS NON-     $150,650.00     $150,650.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                     TRADING                         DR B-6 LEVEL                             CONSTRUCTION                                                                                10/6/2006
                                        3403 W914NS-04-M-0153-NA-1   TRANSATLANTIC TRADERS, INC.     FIRE TRUCKS                              NC-AIRPORT NON-CONSTRUCTION                 $2,870,790.00   $2,870,790.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3404 W914NS-04-M-0154-NA-1   IRAQI CONTRACTOR - 4375         2005 DODGE RAM QUAD CAB (2)              NC-RAILROAD NON-CONSTRUCTION                $40,700.00      $40,700.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3405 W914NS-04-M-0154-NA-2   IRAQI CONTRACTOR - 4375         RED 7 PASSENGER 2005 DODGE DURANGO SLT NC-AIRPORT NON-CONSTRUCTION                   $40,300.00      $40,300.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3406 W914NS-04-M-0156-NA-1   IRMB                            2004 TOYOTA CAMRY GRANDE (3) SEDAN       NC-IRAQI COMMUNICATIONS OPERATIONS NON-     $70,380.00      $70,380.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                                10/6/2006
                                        3407 W914NS-04-M-0157-NA-1   PORT SERVICES LIMITED, INC.     2004 BLUE BIRD BUS BODY 45-PAX (10)      NC-PORT REHAB NON-CONSTRUCTION              $484,982.50     $0.00           $484,982.50     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3408 W914NS-04-M-0158-NA-1   INTERNATIONAL FLEET SALES INC   2005 CHEVROLET ASTRO CARGO VANS (6)      NC-PORT REHAB NON-CONSTRUCTION              $175,360.22     $175,360.22     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3409 W914NS-04-M-0161-NA-1   IRAQI CONTRACTOR - 4592         TWIN LIFT SPREADERS (2)                  NC-PORT REHAB NON-CONSTRUCTION              $331,100.00     $331,100.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3410 W914NS-04-M-0163-NA-1   IRAQI CONTRACTOR - 4592         FIREFIGHTING VEHICLE (2)                 NC-PORT REHAB NON-CONSTRUCTION              $438,474.00     $438,474.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3411 W914NS-04-M-0164-NA-1   IRAQI CONTRACTOR - 4770         79000 D4 ATDI ICS TELECOM SOFTWARE       NC-IRAQI COMMUNICATIONS OPERATIONS NON-     $146,520.00     $146,520.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     LICENSE VERSION 6.99                     CONSTRUCTION                                                                                10/6/2006
                                        3412 W914NS-04-M-0165-NA-1   DIGITAL DOCUMENT SOLUTIONS      DIESEL GENERATOR                         NC-RAILROAD NON-CONSTRUCTION                $252,090.00     $252,090.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3413 W914NS-04-M-0166-NA-1   FOX SCIENTIFIC INC.,            BIOLOGY EQUIPMENT                        NC-EDUCATION NON-CONSTRUCTION               $1,836,153.00   $1,836,153.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3414 W914NS-04-M-0167-NA-1   FOX SCIENTIFIC INC.,            CHEMISTRY EQUIPMENT                      NC-EDUCATION NON-CONSTRUCTION               $1,075,395.33   $1,075,395.33   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        3415 W914NS-04-M-0169-NA-1   FALCON SECURITY LTD             CONSTRUCTION OF MILITARY BASE AT AL      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,831,913.00   $1,831,913.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     KASIK AND SECURITY                       NON-CONSTRUCTION                                                                            10/6/2006
                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 337 of 529




                                        3416 W914NS-04-M-0170-NA-1   EOD TECHNOLOGY, INC. (EODT)     SECURITY AT THE AN NUMANIYAH MILITARY    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $947,560.00     $947,560.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     TRAINING BASE                            NON-CONSTRUCTION                                                                            10/6/2006
                                        3417 W914NS-04-M-0171-NA-2   CORPORATED DATA SYSTEM          REINSTATES CONTRACT - 400 PISTON HAND    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $40,000.00      $40,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     FUEL PUMPS @ $100.00 EA                                                                                                              10/6/2006
                                        3418 W914NS-04-M-0174-NA-1   W.S. DARLEY & COMPANY           70000 B3 - FIREFIGHTING EQUIPMENT FOR    NC-AIRPORT NON-CONSTRUCTION                 $223,992.85     $223,992.85     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     MOSUL & BASHRAH AIRPORT FIRE DEPT                                                                                                    10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3419 W914NS-04-M-0175-NA-1   IRAQI CONTRACTOR - 4765         K-12 POWER RESCUE SAW, CUTTING BLADES    NC-AIRPORT NON-CONSTRUCTION                 $19,484.04      $19,484.04      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     (STEEL & WOOD)                                                                                                                       10/6/2006




I D-101
                                                                                                                                                                                                                                                                   Appendix D
                                                            #    Award Number             Contractor                     Description                              Work Item                                   Obligated       Expended        Undelivered   Source
                                                            3420 W914NS-04-M-0176-NA-1    SKYLINK                        70000 B2 - FIREFIGHTING EQUIPMENT FOR  NC-AIRPORT NON-CONSTRUCTION                   $187,373.30     $187,373.30     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         MOSUL & BASRAH AIRPORT FIRE DEPARTMENT                                                                                             10/6/2006
                                                            3421 W914NS-04-M-0181-NA-     WORLDWIDE NETWORK SERVICES, LLC PROCURE A GEOPHYSICAL/GEOLOGICAL        C-OIL INFRASTRUCTURE CONSTRUCTION           $3,410,000.00   $3,260,000.00   $150,000.00   CEFMS CONSTRUCTION
                                                                 0002AA                                                   SYSTEM AND DATA BANK                                                                                                              10/6/2006
                                                            3422 W914NS-04-M-0523-NA-1    IRAQI CONTRACTOR - 4373        BARTALLA WATER PROJECT                   NC-WATER CONSERVATION NON-CONSTRUCTION      $9,400.00       $9,400.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            3423 W914NS-04-M-0525-NA-1    IRAQI CONTRACTOR - 4012        EJHALA WATER PROJECT                     NC-WATER CONSERVATION NON-CONSTRUCTION      $24,750.00      $24,750.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            3424 W914NS-04-M-0526-WA07-1IRAQI CONTRACTOR - 4746          MAKHMUR WATER PROJECT                    NC-WATER CONSERVATION NON-CONSTRUCTION      $30,000.00      $0.00           $30,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                     Appendix D


                                                                                                                                                                                                                                                            10/6/2006
                                                            3425 W914NS-04-M-0528-NA-1    IRAQI CONTRACTOR - 4158        AL-INTISAR WATER PROJECT                 NC-WATER CONSERVATION NON-CONSTRUCTION      $93,900.00      $93,900.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            3426 W914NS-04-M-0529-NA-1    IRAQI CONTRACTOR - 4266        AL NAHADA WATER PROJECT (100%            NC-WATER CONSERVATION NON-CONSTRUCTION      $65,300.00      $65,300.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         COMPLETE)                                                                                                                          10/6/2006
                                                            3427 W914NS-04-M-0539-NA-1    IRAQI CONTRACTOR - 4352        QARA QOSH WATER PROJECT                  NC-WATER CONSERVATION NON-CONSTRUCTION      $40,500.00      $40,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            3428 W914NS-04-M-0540-NA-1    IRAQI CONTRACTOR - 4484        AL-RAFIDEN WATER PROJECT                 NC-WATER CONSERVATION NON-CONSTRUCTION      $36,597.00      $36,597.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            3429 W914NS-04-M-0541-SE03-   IRAQI CONTRACTOR - 4018        TAL APTAH SEWAGE PROJECT                 NC-WATER CONSERVATION NON-CONSTRUCTION      $22,200.00      $20,350.00      $1,850.00     CEFMS NON-CONSTRUCTION
                                                                 0001A                                                                                                                                                                                      10/6/2006
                                                            3430 W914NS-04-M-0541-SE03-1 IRAQI CONTRACTOR - 4018         TAL APTAH SEWAGE PROJECT                 NC-SEWAGE NON-CONSTRUCTION                  $18,500.00      $12,810.00      $5,690.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006




D-102 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            3431 W914NS-04-M-0542-NA-1    IRAQI CONTRACTOR - 4772        AL-HURRIYA SEWAGE PROJECT                NC-WATER CONSERVATION NON-CONSTRUCTION      $25,220.00      $22,600.00      $2,620.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            3432 W914NS-04-M-0543-NA-1    IRAQI CONTRACTOR - 4366        AQUARIUS WATER PROJECT                   NC-WATER CONSERVATION NON-CONSTRUCTION      $146,925.00     $140,925.00     $6,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            3433 W914NS-04-M-0545-WA11-1IRAQI CONTRACTOR - 4063          BARTALLAH WATER GROUP BAZGRTAN AND       NC-SEWAGE NON-CONSTRUCTION                  $22,800.00      $22,800.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         BASKRA VILLAGES                                                                                                                    10/6/2006
                                                            3434 W914NS-04-M-2342-NA-     IRAQI CONTRACTOR - 4255        CRANE                                    NC-TRANSMISSION NON-CONSTRUCTION            $2,525,400.00   $2,525,400.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                     10/6/2006
                                                            3435 W914NS-04-M-2348-AA-     IRAQI CONTRACTOR - 4521        CHAINETTE SUSPENSION; MATERIAL SPARE &   NC-TRANSMISSION NON-CONSTRUCTION            $4,922,350.60   $4,922,350.60   $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                  TOOLS SET; TRAINING & FREIGHT                                                                                                      10/6/2006
                                                            3436 W914NS-04-M-2348-AA-2    IRAQI CONTRACTOR - 4521        R-19197 ROCK AND MARSH ANCHORS           NC-TRANSMISSION NON-CONSTRUCTION            $100,705.30     $100,705.30     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         ACCESSORIES                                                                                                                        10/6/2006
                                                            3437 W914NS-04-M-2349-NA-     FLOATDENE INTERNATIONAL LTD    ELECTRICAL WORKERS PERSONAL PROTECTIVE NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$408,852.00         $408,852.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                  EQUIPMENT                                                                                                                          10/6/2006
                                                            3438 W914NS-04-M-2351-NA-     GLOBAL CONTACTS INC            HIGH VOLTAGE INSULATOR WASHING UNITS     NC-TRANSMISSION NON-CONSTRUCTION            $2,922,217.08   $2,922,217.08   $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                  TEREX + FREIGHT & INSURANCE                                                                                                        10/6/2006
                                                            3439 W914NS-04-M-2359-NA-1    IRAQI CONTRACTOR - 4419        11792-ED-028 INSTALL UNDERGROUND         C-NETWORK INFRASTRUCTURE CONSTRUCTION       $412,500.00     $412,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         FEEDER CABLES                                                                                                                      10/6/2006
                                                            3440 W914NS-04-M-2361-NA-1    FLOATDENE INTERNATIONAL LTD    ROPE OPERATED LADDERS & DISCONNECTING NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$310,695.74          $310,695.74     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         HOT STICKS                                                                                                                         10/6/2006
                                                            3441 W914NS-04-M-2361-NA-2    FLOATDENE INTERNATIONAL LTD    ROPE OPERATED LADDERS & DISCONNECTING NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$10,500.00           $10,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         HOT STICKS - TO COVER CHARGES AT UMM                                                                                               10/6/2006
                                                                                                                         QASR
                                                            3442 W914NS-04-M-2362-NA-1    TECHNICAL PARTS COMPANY        (50) RIZ TESTER PORTABLE INSULATION TESTER NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$37,789.50      $37,789.50      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         STANDARD MODEL FOR HOT STICKS                                                                                                      10/6/2006
                                                            3443 W914NS-04-M-2363-NA-1    IRAQI CONTRACTOR - 4714        ELECTRICAL WORKERS OVERHEAD LINE         NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$194,000.00       $194,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         TOOLS- G3405 CLUSTER GROUNDING CLAMP                                                                                               10/6/2006
                                                            3444 W914NS-04-M-2364-NA-1    SEBA KMT                       (18) ELECTRICAL CABLE TEST CONVERSION    NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$2,123,820.00     $2,123,820.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         VAN, VAN EQUIP, GENERATOR, RECEIVER,                                                                                               10/6/2006
                                                                                                                         FREQUENCY TRANSMITTER
                                                            3445 W914NS-04-M-2364-NA-2    SEBA KMT                       TRANSPORTATION & SHIPMENT SECURITY       NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$21,510.00        $21,510.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         COST FOR 18) ELECTRICAL CABLE TEST                                                                                                 10/6/2006
                                                                                                                         CONVERSION VAN, VAN EQUIP, GENERATOR,
                                                                                                                         RECEIVER, FREQUENCY TRANSMITTER
                                                            3446 W914NS-04-M-2366-NA-1    FLOATDENE INTERNATIONAL LTD    ELECTRICAL WORKERS OVERHEAD TOOLS        NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$218,486.00       $218,486.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            3447 W914NS-04-M-2367-NA-1    IRAQI CONTRACTOR - 4570        ED-028 INSTALL NEW 11KV UNDERGROUND      C-NETWORK INFRASTRUCTURE CONSTRUCTION       $87,500.00      $87,500.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                         FEEDER CABLES AL-JIHAD, ISKAN AL-DOURA                                                                                             10/6/2006
                                                            3448 W914NS-04-M-2368-NA-1    REI CORPORATE & GROUP SALES    GPS RECEIVER                             NC-TRANSMISSION NON-CONSTRUCTION            $7,695.00       $7,695.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            3449 W914NS-04-M-2369-NA-1    TETRA INTERNATIONAL, LLC       HIGH VACUUM OIL PURIFIER 3500L/H AND     NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$4,129,520.00     $4,129,520.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         2500L/H (14 EA);PRIMARY CURRENT INJECT                                                                                             10/6/2006
                                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 338 of 529




                                                                                                                         SET MODEL
                                                            3450 W914NS-04-M-2370-NA-1    IRAQI CONTRACTOR - 4623        41000 F6 - EMERGENCY RAPID TRANSMISSION NC-TRANSMISSION NON-CONSTRUCTION             $915,180.00     $915,180.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         LINE REPAIR TOWERS                                                                                                                 10/6/2006
                                                            3451 W914NS-04-M-2371-NA-1    IRAQI CONTRACTOR - 4277        11792 ED-028 UNDERGROUND FEEDER        C-NETWORK INFRASTRUCTURE CONSTRUCTION         $126,000.00     $126,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         CABLES RASHIDIYA SUBSTATION TO BAIDHAA                                                                                             10/6/2006
                                                                                                                         SUBSTATION
                                        #    Award Number            Contractor                    Description                               Work Item                                  Obligated       Expended        Undelivered   Source
                                        3452 W914NS-04-M-2372-NA-1   IRAQI CONTRACTOR - 4257       11792 ED-028 INSTALL FEEDER CABLE ROYAL   C-NETWORK INFRASTRUCTURE CONSTRUCTION      $375,000.00     $375,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                   CEMETARY SUBSTATION TO ADAHAMIYA                                                                                                   10/6/2006
                                                                                                   SUBSTATION
                                        3453 W914NS-04-M-2373-NA-1   IRAQI CONTRACTOR - 4222       INSTALL 2 NEW 33KV UNDERGROUND FEEDER C-NETWORK INFRASTRUCTURE CONSTRUCTION          $307,500.00     $307,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                   CABLES FROM GHAZILIA SUB TO AL-JAMA’A                                                                                              10/6/2006
                                                                                                   SUB AND TO AL-HURRIYA SUB
                                        3454 W914NS-04-M-2374-NA-1   IRAQI CONTRACTOR - 4277       ED-028 UNDERGROUND FEEDED CABLES FROM C-NETWORK INFRASTRUCTURE CONSTRUCTION          $68,460.00      $68,460.00      $0.00         CEFMS CONSTRUCTION
                                                                                                   AL-RAHMAN MOSQUE SUBSTATION TO AL-                                                                                                 10/6/2006
                                                                                                   MONSOOR SUBSTATION
                                        3455 W914NS-04-M-2375-NA-1   IRAQI CONTRACTOR - 4087       INSTALL 2 NEW 33KV UNDERGROUND FEEDER C-NETWORK INFRASTRUCTURE CONSTRUCTION          $149,962.50     $112,500.00     $37,462.50    CEFMS CONSTRUCTION
                                                                                                   CABLES FROM BAB AL SHARKI SUB TO                                                                                                   10/6/2006
                                                                                                   MAAREDH SUB AND TO AL-AMANA SUB
                                        3456 W914NS-04-M-2376-NA-1   TRANSATLANTIC TRADERS, INC.   PORTABLE ONE, P4 2.4 GHZ 1 GIGABYTES      NC-TRANSMISSION NON-CONSTRUCTION           $29,988.00      $29,988.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   MEMORY UPGRADE (6)                                                                                                                 10/6/2006
                                        3457 W914NS-04-M-2377-NA-1   FREIGHTLINER, LLC             SEMI TRUCK TRACTORS-TOWING AND DRY        NC-TRANSMISSION NON-CONSTRUCTION           $782,228.34     $782,228.34     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   FREIGHT VAN (6 EA)                                                                                                                 10/6/2006
                                        3458 W914NS-04-M-2378-1-1    IRAQI CONTRACTOR - 4255       GROVE MODEL RT530E ROUGH TERRAIN          NC-TRANSMISSION NON-CONSTRUCTION           $1,625,400.00   $1,625,400.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   HYDRAULIC CRANE (6) AND SHIPPING                                                                                                   10/6/2006
                                        3459 W914NS-04-M-2379-NA-1   IRAQI CONTRACTOR - 4635       HIGH VOLTAGE INSULATION TESTER; FULLY     NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$303,240.00      $303,240.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   AUTO TRANSFORMER OIL TEST SET                                                                                                      10/6/2006
                                        3460 W914NS-04-M-2380-NA-1   MPE ENGINEERING               AVO METER - DIGITAL MULTI-METER W/        NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$14,700.00       $14,700.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   TEMPERATURE GUAGE (100)                                                                                                            10/6/2006
                                        3461 W914NS-04-M-2381-NA-1   IRAQI CONTRACTOR - 4118       ERECT AND WIRE RESIDENTIAL POWER          C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,282,480.00   $1,282,480.00   $0.00         CEFMS CONSTRUCTION
                                                                                                   DISTRIBUTION SYSTEM FOR MAHALLA                                                                                                    10/6/2006
                                        3462 W914NS-04-M-2382-NA-1   IRAQI CONTRACTOR - 4087       ERECT AND WIRE A COMPLETE RESIDENTIAL C-NETWORK INFRASTRUCTURE CONSTRUCTION          $1,452,550.00   $1,452,550.00   $0.00         CEFMS CONSTRUCTION
                                                                                                   POWER DISTRIBUTION SYSTEM FOR MAHALLA                                                                                              10/6/2006
                                        3463 W914NS-04-M-2383-NA-1   NEKS DIS TICARET A.S.         CORRECTS PRICE FOR LINE ITEMS 0003 & 0004 C-NETWORK INFRASTRUCTURE CONSTRUCTION      $4,357,824.00   $4,357,824.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3464 W914NS-04-M-5000-NA-1   IRAQI CONTRACTOR - 4369       CONDUCT PORT FAC SECURITY ASSESS AND      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $66,000.00      $66,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   CREATE PORT FAC SECURITY PLANS; OPTION                                                                                             10/6/2006
                                                                                                   FOR SECURITY TRAINING
                                        3465 W914NS-04-M-5001-NA-1   IRAQI CONTRACTOR - 4194       REPAIR SEWAGE SYSTEM IN AL QURNAH         NC-SEWAGE NON-CONSTRUCTION                 $111,900.00     $111,900.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3466 W914NS-04-M-5002-NA-1   IRAQI CONTRACTOR - 4449       AL ASKAN SEWAGE PROJECT                   NC-SEWAGE NON-CONSTRUCTION                 $26,500.00      $26,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3467 W914NS-04-M-5003-NA-1   IRAQI CONTRACTOR - 4049       REPLACE BROKEN RO PUMP UMM QASR           NC-WATER CONSERVATION NON-CONSTRUCTION     $2,510.00       $2,510.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   HOSPITAL                                                                                                                           10/6/2006
                                        3468 W914NS-04-M-5004-NA-1   IRAQI CONTRACTOR - 4217       WATER NETWORK                             NC-WATER CONSERVATION NON-CONSTRUCTION     $15,410.00      $15,410.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3469 W914NS-04-M-5005-NA-1   IRAQI CONTRACTOR - 4245       BACHARY AREA SEWAGE CLEAN-UP              NC-SEWAGE NON-CONSTRUCTION                 $2,900.00       $2,900.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3470 W914NS-04-M-5006-NA-1   IRAQI CONTRACTOR - 4450       AL ASKAN WATER PROJECT                    NC-WATER CONSERVATION NON-CONSTRUCTION     $16,690.00      $16,690.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3471 W914NS-04-M-5007-NA-1   IRAQI CONTRACTOR - 4485       LABBANI WATER STATION REFURBISHMENT       NC-WATER CONSERVATION NON-CONSTRUCTION     $95,356.00      $95,356.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3472 W914NS-04-M-5008-NA-1   IRAQI CONTRACTOR - 4051       AL MEDINAH SEWAGE SYSTEM REPAIR,          NC-SEWAGE NON-CONSTRUCTION                 $66,500.00      $66,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   MAINTENANCE, CLEAN-UP                                                                                                              10/6/2006
                                        3473 W914NS-04-M-5009-NA-1   IRAQI CONTRACTOR - 4577       WATER NETWORK FOR HAY AS-SADEQ            NC-WATER CONSERVATION NON-CONSTRUCTION     $12,800.00      $12,800.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3474 W914NS-04-M-5010-NA-1   IRAQI CONTRACTOR - 4248       OLD NAVAL BASE WATER PROJECT              NC-WATER CONSERVATION NON-CONSTRUCTION     $8,238.00       $8,238.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3475 W914NS-04-M-5011-NA-    IRAQI CONTRACTOR - 4069       AGED SF 1034 REC FOR CHARGED              NC-WATER CONSERVATION NON-CONSTRUCTION     $115,466.00     $115,466.00     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                INDENTIFYING CONTACT. UNABLE TO GET                                                                                                10/6/2006
                                                                                                   CONTRACT
                                        3476 W914NS-04-M-5011-NA-1   IRAQI CONTRACTOR - 4069       REHABILITATE SABKHAT AL ARAB WATER        NC-SEWAGE NON-CONSTRUCTION                 $70,466.00      $0.00           $70,466.00    CEFMS NON-CONSTRUCTION
                                                                                                   BOOSTER STATION (QU693785)                                                                                                         10/6/2006
                                        3477 W914NS-04-M-5012-NA-1   IRAQI CONTRACTOR - 4168       REPLACE MAIN PIPELINE TO UMM QASR         NC-WATER CONSERVATION NON-CONSTRUCTION     $8,184.00       $8,184.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   HOSPITAL                                                                                                                           10/6/2006
                                        3478 W914NS-04-M-5014-NA-1   IRAQI CONTRACTOR - 4533       REPLACE SEWER LINE IN FIRE STATION STREET NC-SEWAGE NON-CONSTRUCTION                 $43,256.00      $43,256.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   RUMAITHA CITY                                                                                                                      10/6/2006
                                        3479 W914NS-04-M-5015-NA-1   IRAQI CONTRACTOR - 4763       REPLACE SEWER LINE IN AL JIDAIDAH         NC-SEWAGE NON-CONSTRUCTION                 $66,960.00      $66,960.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 339 of 529




                                                                                                   QUARTER                                                                                                                            10/6/2006
                                        3480 W914NS-04-M-5016-NA-1   IRAQI CONTRACTOR - 4535       REPLACE SEWER LINE IN MAIN MARKET         NC-SEWAGE NON-CONSTRUCTION                 $50,761.00      $50,761.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   STREET GRID 38 R NV 27 3 64 4                                                                                                      10/6/2006
                                        3481 W914NS-04-M-5017-NA-1   IRAQI CONTRACTOR - 4114       REPLACE SEWER LINE AL SHURTA QUARTER      NC-SEWAGE NON-CONSTRUCTION                 $85,970.00      $85,970.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3482 W914NS-04-M-5018-NA-1   IRAQI CONTRACTOR - 4434       REPLACE SEWER LINE AL RASHEED BANK        NC-SEWAGE NON-CONSTRUCTION                 $45,170.00      $45,170.00      $0.00         CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                   STREET                                                                                                                             10/6/2006
                                        3483 W914NS-04-M-9000-NA-    ADVANTAGE SUPPLIES, INC       EAR PLUGS, AK-47 ADJUSTMENT TOOL, BLACK NC-NEW IRAQI ARMY EQUIPMENT NON-             $16,750.00      $16,750.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                TARGET PASTIES                          CONSTRUCTION                                                                               10/6/2006




I D-103
                                                                                                                                                                                                                                                               Appendix D
                                                            #    Award Number            Contractor                       Description                              Work Item                                   Obligated       Expended        Undelivered   Source
                                                            3484 W914NS-04-M-9003-NA-1   ALPHA CARD SYSTEMS               33000 C12 - ALPHA CARD PRO BADGE SYSTEM NC-DETENTION FACILITY NON-CONSTRUCTION       $13,690.00      $13,690.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          NFESC1300U                                                                                                                         10/6/2006
                                                            3485 W914NS-04-M-9004-NA-1   TAOS INDUSTRIES                  AMMO (12 GA, 37/40MM), GRENADES          NC-DETENTION FACILITY NON-CONSTRUCTION      $169,021.20     $169,021.20     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3486 W914NS-04-M-9023-NA-1   SKYLINK                          POLICE CADET TRAVEL                      NC-PUBLIC SAFETY NON-CONSTRUCTION           $261,745.00     $261,745.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3487 W914NS-04-M-9024-NA-    TAOS INDUSTRIES                  PISTOL LUBE 4 FLUID OZ BOTTLES           NC-JUDICIAL FACILITY NON-CONSTRUCTION       $18,750.00      $18,750.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                      10/6/2006
                                                            3488 W914NS-04-M-9029-1-1    IRAQI CONTRACTOR - 4070          T-WALL TRANSPORT AND INSTALLATION (5000) NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,450,000.00   $3,450,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                      Appendix D



                                                                                                                          AL KASIK BASE                            CONSTRUCTION                                                                              10/6/2006
                                                            3489 W914NS-04-M-9031-NA-1   IRAQI CONTRACTOR - 4651          6% FLUORO PROTEIN FIRE FIGHTING FOAM     NC-FIRE SERVICES NON-CONSTRUCTION           $206,960.00     $206,960.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3490 W914NS-04-M-9037-NA-1   TEKNOBIL ENGINEERING COMPUTERS   REFILL SCRATCH CARDS (3000X39) (1250     NC-NEW IRAQI ARMY EQUIPMENT NON-            $200,000.00     $0.00           $200,000.00   CEFMS NON-CONSTRUCTION
                                                                                         ELECTRONICS                      EA) (MOD 2 ESTABLISHED AS THIS BASIC     CONSTRUCTION                                                                              10/6/2006
                                                                                                                          CONTRACT)
                                                            3491 W914NS-04-M-9038-NA-1   TEKNOBIL ENGINEERING COMPUTERS   THURAYA HAND HOLD TERMINALS (100),       NC-NEW IRAQI ARMY EQUIPMENT NON-            $214,800.00     $214,800.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                         ELECTRONICS                      PREPAID SUPER SIM CARDS AND REFILL       CONSTRUCTION                                                                              10/6/2006
                                                                                                                          SCRATCH CARDS
                                                            3492 W914NS-04-M-9039-NA-1   IRAQI CONTRACTOR - 4654          SHARP MULTI-MEDIA DIGITAL PROJECTOR (2) NC-DETENTION FACILITY NON-CONSTRUCTION       $2,920.00       $2,920.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3493 W914NS-04-M-9040-NA-1   IRAQI CONTRACTOR - 4140          BEDROOM FURNITURE AND ACCESSORIES,       NC-NEW IRAQI ARMY FACILITIES NON-           $84,000.00      $84,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          LINENS                                   CONSTRUCTION                                                                              10/6/2006




D-104 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            3494 W914NS-04-M-9041-NA-1   TETRA INTERNATIONAL, LLC         ORDER FOR DIGITAL CAMERA, DIGITAL        NC-DETENTION FACILITY NON-CONSTRUCTION      $5,636.00       $5,636.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          RECORDER, DIGITAL CAMCORDER                                                                                                        10/6/2006
                                                                                                                          MULTIMEDIA CARD
                                                            3495 W914NS-04-M-9044-NA-1   GLOBAL BUSINESS GROUP            6.5KVA GENERATOR W/EQUIPMENT, LASER      NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $14,013.00      $14,013.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          PRINTER W/REPLACEMENT SUPPLIES, USB                                                                                                10/6/2006
                                                                                                                          HUBS, KEYBOARD ARABIC STICKERS
                                                            3496 W914NS-04-M-9045-NA-1   ACOUSTIC TECHNOLOGY INC.         GIANT VOICE MOBILE UNITS, PORTABLE       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $286,200.00     $286,200.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          UHF CONTROL STATIONS, SPARE PARTS AND    NON-CONSTRUCTION                                                                          10/6/2006
                                                                                                                          SHIPPING
                                                            3497 W914NS-04-M-9045-NA-2   ACOUSTIC TECHNOLOGY INC.         GIANT VOICE MOBILE UNITS, PORTABLE       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $26,800.00      $26,800.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          UHF CONTROL STATIONS, SPARE PARTS AND    NON-CONSTRUCTION                                                                          10/6/2006
                                                                                                                          SHIPPING
                                                            3498 W914NS-04-M-9049-NA-1   OVERSEAS SUPPORT SERVICES        TIRE AND BRAKE SERVICING EQUIPMENT       NC-DETENTION FACILITY NON-CONSTRUCTION      $53,600.00      $53,600.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3499 W914NS-04-M-9064-NA-1   IRAQI CONTRACTOR - 4480          TARGET SILHOUETTES 50 YD FULL SIZE, BLACK NC-PUBLIC SAFETY NON-CONSTRUCTION          $31,180.00      $31,180.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          AND TARGET PASTERS 1” DIAMETER                                                                                                     10/6/2006
                                                            3500 W914NS-04-M-9066-NA-1   IRAQI CONTRACTOR - 4592          YAMATA FY 101 MOTOR STAND COMPLETE       NC-DETENTION FACILITY NON-CONSTRUCTION      $42,934.00      $42,934.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          SET, YAMATA MODEL 737 COMPLETE, JUKI                                                                                               10/6/2006
                                                                                                                          DNU 1561 TABLE STAND, JANOME 48 STITCH
                                                            3501 W914NS-04-M-9072-NA-    IRAQI CONTRACTOR - 4176          DESK CHAIR, BOOK CASE, REF., DRY ERASE   NC-DETENTION FACILITY NON-CONSTRUCTION      $14,550.00      $14,550.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                   BOARD, BOARD WIPES                                                                                                                 10/6/2006
                                                            3502 W914NS-04-M-9072-NA-    IRAQI CONTRACTOR - 4176          COMPUTER AND OFFICE DESKS, 4-DRAWER      NC-DETENTION FACILITY NON-CONSTRUCTION      $13,005.00      $13,005.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                 0002AA                                                   FILING CABINET, FLOOR AND DESK FANS                                                                                                10/6/2006
                                                            3503 W914NS-04-M-9072-NA-    IRAQI CONTRACTOR - 4176          BOOK CASE, REF, DRAY ERASE BOARD         NC-DETENTION FACILITY NON-CONSTRUCTION      $4,325.00       $4,325.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                 0003AA                                                                                                                                                                                      10/6/2006
                                                            3504 W914NS-04-M-9073-NA-1   IRAQI CONTRACTOR - 4459          CHAIRS, OPERATIVE STATIONARY (60) AND    NC-DETENTION FACILITY NON-CONSTRUCTION      $2,560.00       $2,560.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          DESK (20)                                                                                                                          10/6/2006
                                                            3505 W914NS-04-M-9080-NA-1   IRAQI CONTRACTOR - 4429          INTERNET AND COMPUTER TRAINING           NC-RULE OF LAW NON-CONSTRUCTION             $402,617.00     $402,617.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3506 W914NS-04-M-9109-NA-1   IRAQI CONTRACTOR - 4680          FURNITURE, VARIOUS                       NC-NEW IRAQI ARMY FACILITIES NON-           $79,850.00      $79,850.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                              10/6/2006
                                                            3507 W914NS-04-M-9129-NA-1   DFS LOGISTICS LLC                EMERGENCY RESPONSE UNIT PHASE II BASE    NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,355,627.93   $1,355,627.93   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          CAMP SUPPORT                                                                                                                       10/6/2006
                                                            3508 W914NS-04-M-9135-NA-1   IRAQI CONTRACTOR - 4180          FURNITURE, VARIOUS BEDROOM               NC-NEW IRAQI ARMY FACILITIES NON-           $49,655.00      $49,655.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                              10/6/2006
                                                            3509 W914NS-04-M-9141-NA-1   IRAQI CONTRACTOR - 4180          CLASSROOM FURNITURE                      NC-PUBLIC SAFETY NON-CONSTRUCTION           $7,708.00       $7,708.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3510 W914NS-04-M-9146-NA-1   IRAQI CONTRACTOR - 4757          BUNK BEDS (196) AND LINENS (444)         NC-NEW IRAQI ARMY FACILITIES NON-           $24,728.04      $24,728.04      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                              10/6/2006
                                                            3511 W914NS-04-M-9153-NA-1   AMERICAN INTERNATIONAL RADIO,    BASE STATIONS FOR MOTOROLAS              NC-DETENTION FACILITY NON-CONSTRUCTION      $30,656.60      $30,656.60      $0.00         CEFMS NON-CONSTRUCTION
                                                                                         INC.                                                                                                                                                                10/6/2006
                                                            3512 W914NS-04-M-9154-NA-1   AMERICAN INTERNATIONAL RADIO,    BATTERIES FOR MOTOROLA GP340             NC-DETENTION FACILITY NON-CONSTRUCTION      $19,902.00      $19,902.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 340 of 529




                                                                                         INC.                                                                                                                                                                10/6/2006
                                                            3513 W914NS-04-M-9155-NA-1   AMERICAN INTERNATIONAL RADIO,    RADIOS, CHARGERS, BASE STATIONS          NC-DETENTION FACILITY NON-CONSTRUCTION      $25,506.28      $25,506.28      $0.00         CEFMS NON-CONSTRUCTION
                                                                                         INC.                                                                                                                                                                10/6/2006
                                                            3514 W914NS-04-M-9156-NA-1   AMERICAN INTERNATIONAL RADIO,    RADIOS, CHARGERS, BASE STATIONS          NC-DETENTION FACILITY NON-CONSTRUCTION      $22,101.68      $22,101.68      $0.00         CEFMS NON-CONSTRUCTION
                                                                                         INC.                                                                                                                                                                10/6/2006
                                                            3515 W914NS-04-M-9158-NA-1   AMERICAN INTERNATIONAL RADIO,    PORTABLE RADIOS AND CHARGERS             NC-DETENTION FACILITY NON-CONSTRUCTION      $234,981.00     $234,981.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                         INC.                                                                                                                                                                10/6/2006
                                        #    Award Number            Contractor                      Description                              Work Item                                  Obligated     Expended      Undelivered   Source
                                        3516 W914NS-04-M-9159-NA-1   AMERICAN INTERNATIONAL RADIO,   MOBILE RADIOS AND ANTENNAS               NC-DETENTION FACILITY NON-CONSTRUCTION     $41,446.68    $41,446.68    $0.00         CEFMS NON-CONSTRUCTION
                                                                     INC.                                                                                                                                                          10/6/2006
                                        3517 W914NS-04-M-9160-NA-1   AMERICAN INTERNATIONAL RADIO,   MOTOROLA GS340, CHARGERS, BASE           NC-DETENTION FACILITY NON-CONSTRUCTION     $21,461.00    $21,461.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                     INC.                            STATIONS, MOUNTS, REPEATER W/                                                                                                 10/6/2006
                                                                                                     ACCESSORIES
                                        3518 W914NS-04-M-9161-NA-1   AMERICAN INTERNATIONAL RADIO,   MOTOROLA GP340, CHARGERS, BASE           NC-DETENTION FACILITY NON-CONSTRUCTION     $17,811.68    $17,811.68    $0.00         CEFMS NON-CONSTRUCTION
                                                                     INC.                            STATIONS, 6 FT MAST, 50 FT GUIDING                                                                                            10/6/2006
                                                                                                     TELESCOPE MAST
                                        3519 W914NS-04-M-9162-NA-1   AMERICAN INTERNATIONAL RADIO,   MAST AND REPEATER                        NC-DETENTION FACILITY NON-CONSTRUCTION     $86,051.72    $86,051.72    $0.00         CEFMS NON-CONSTRUCTION
                                                                     INC.                                                                                                                                                          10/6/2006
                                        3520 W914NS-04-M-9163-NA-1   AMERICAN INTERNATIONAL RADIO,   RADIO AND EQUIPMENT ACCESSORIES          NC-DETENTION FACILITY NON-CONSTRUCTION     $18,806.08    $18,806.08    $0.00         CEFMS NON-CONSTRUCTION
                                                                     INC.                            REPEATER MTR 2000                                                                                                             10/6/2006
                                        3521 W914NS-04-M-9164-NA-1   AMERICAN INTERNATIONAL RADIO,   RADIOS AND EQUIPMENT FOR MOSUL PRISON NC-DETENTION FACILITY NON-CONSTRUCTION        $173,644.36   $173,644.36   $0.00         CEFMS NON-CONSTRUCTION
                                                                     INC.                            COMPLEX                                                                                                                       10/6/2006
                                        3522 W914NS-04-M-9165-NA-1   AMERICAN INTERNATIONAL RADIO,   RADIO AND EQUIPMENT ACCESSORIES FOR      NC-DETENTION FACILITY NON-CONSTRUCTION     $87,278.28    $87,278.28    $0.00         CEFMS NON-CONSTRUCTION
                                                                     INC.                            AL HILLAH                                                                                                                     10/6/2006
                                        3523 W914NS-04-M-9166-NA-1   AMERICAN INTERNATIONAL RADIO,   RADIOS                                   NC-DETENTION FACILITY NON-CONSTRUCTION     $11,339.42    $11,339.42    $0.00         CEFMS NON-CONSTRUCTION
                                                                     INC.                                                                                                                                                          10/6/2006
                                        3524 W914NS-04-M-9173-NA-1   IRAQI CONTRACTOR - 4211         MATTRESSES & LINENS FOR TADJI            NC-NEW IRAQI ARMY FACILITIES NON-          $49,000.00    $49,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                         10/6/2006
                                        3525 W914NS-04-M-9173-NA-2   IRAQI CONTRACTOR - 4211         MATTRESSES & LINENS FOR TADJI            NC-NEW IRAQI ARMY EQUIPMENT NON-           $57,000.00    $57,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                         10/6/2006
                                        3526 W914NS-04-M-9174-NA-1   HIGHCOM SECURITY, INC.          GPS MAGELLAN SPORT TRACK PRO 2/GPS       NC-PUBLIC SAFETY NON-CONSTRUCTION          $7,930.00     $7,930.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     MAPPING SW (IRAQ)                                                                                                             10/6/2006
                                        3527 W914NS-04-M-9175-NA-1   THE PISTOLEER                   TARGET PASTERS 1” SQR, 1000/ROLL X 400   NC-ICDC - EQUIPMENT NON-CONSTRUCTION       $2,031.80     $2,031.80     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     BOXES AT $5.50/ROLL                                                                                                           10/6/2006
                                        3528 W914NS-04-M-9176-NA-1   IRAQI CONTRACTOR - 4211         MATRESSES FOR AN-NUMINIYAH TRAINING      NC-NEW IRAQI ARMY FACILITIES NON-          $4,617.00     $0.00         $4,617.00     CEFMS NON-CONSTRUCTION
                                                                                                     BASE                                     CONSTRUCTION                                                                         10/6/2006
                                        3529 W914NS-04-M-9179-NA-1   JTSI                            PCI 10/100 ETHERNET CARDS (100)          NC-POLICE ASSISTANCE NON-CONSTRUCTION      $1,610.00     $1,610.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        3530 W914NS-04-M-9216-NA-1   HIGHCOM SECURITY, INC.          OLYMPUS DIGITAL CAMERA (8) 8.25          NC-DETENTION FACILITY NON-CONSTRUCTION     $3,810.00     $3,810.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     BINOCULARS W/DIGITAL CAMERAS (3)                                                                                              10/6/2006
                                        3531 W914NS-04-M-9217-NA-1   IRAQI CONTRACTOR - 4170         GUN SAFES (8)                            NC-DETENTION FACILITY NON-CONSTRUCTION     $4,400.00     $4,400.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        3532 W914NS-04-M-9220-NA-1   IRAQI CONTRACTOR - 4800         BEDROOM FURNITURE AND LINENS             NC-NEW IRAQI ARMY FACILITIES NON-          $195,339.00   $195,339.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                         10/6/2006
                                        3533 W914NS-04-M-9221-NA-1   IRAQI CONTRACTOR - 4496         LIFE SUPPORT FOR SULEIMANIYAH POLICE     NC-POLICE ASSISTANCE NON-CONSTRUCTION      $96,900.00    $96,900.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     TRAINING                                                                                                                      10/6/2006
                                        3534 W914NS-04-M-9222-NA-1   IRAQI CONTRACTOR - 4657         CAMP FIJI INTERIOR RENOVATION MODULAR FACILITIES REPAIR IRAQ                        $375,350.00   $375,350.00   $0.00         CEFMS CONSTRUCTION
                                                                                                     SUPPORT                                                                                                                       10/6/2006
                                        3535 W914NS-04-M-9224-NA-1   IRAQI CONTRACTOR - 4211         NOTEBOOK PC CASE                         NC-DETENTION FACILITY NON-CONSTRUCTION     $800.00       $800.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        3536 W914NS-04-M-9226-NA-1   ADVANCED COMPUTER TECHNOLOGY 06500 A2 INTERNET & COMPUTER TRAINING       NC-RULE OF LAW NON-CONSTRUCTION            $424,000.08   $424,000.08   $0.00         CEFMS NON-CONSTRUCTION
                                                                     LLC                          LABS BAGHDAD COURTS                                                                                                              10/6/2006
                                        3537 W914NS-04-MJ002-NA-1    SEAL BUREAU                     24000 G7 - STORAGE CONTAINER/CONEX       NC-ICDC - EQUIPMENT NON-CONSTRUCTION       $9,150.00     $9,150.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     BOXES                                                                                                                         10/6/2006
                                        3538 W914NS-04-M-J003-NA-1   IRAQI CONTRACTOR - 4255         DESERT BOOTS                             NC-POLICE ASSISTANCE NON-CONSTRUCTION      $3,000.00     $3,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        3539 W914NS-04-M-J006-NA-1   SEAL BUREAU                     STORAGE CONTAINERS                       NC-NEW IRAQI ARMY EQUIPMENT NON-           $34,700.00    $34,700.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                         10/6/2006
                                        3540 W914NS-04-M-J007-NA-1   IRAQI CONTRACTOR - 4285         COPY PAPER A4 500 SHEETS PER REAM        NC-POLICE ASSISTANCE NON-CONSTRUCTION      $2,587.50     $2,587.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        3541 W914NS-04-M-J008-NA-1   IRAQI CONTRACTOR - 4211         BEDROOM SETS AND LINENS                  NC-NEW IRAQI ARMY FACILITIES NON-          $70,000.00    $70,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                         10/6/2006
                                        3542 W914NS-04-MJ010-NA-1    SEAL BUREAU                     SANDBAGS                                 NC-NEW IRAQI ARMY EQUIPMENT NON-           $2,496.90     $2,496.90     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                         10/6/2006
                                        3543 W914NS-04-M-J013-NA-1   IRAQI CONTRACTOR - 4421         HYNDAI UPARMOR                           NC-NEW IRAQI ARMY EQUIPMENT NON-           $68,925.00    $68,925.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                         10/6/2006
                                        3544 W914NS-04-MJ014-NA-1    IRAQI CONTRACTOR - 4638         VEHICLES, VARIOUS FOR TADJI MILITARY BASE NC-NEW IRAQI ARMY EQUIPMENT NON-          $55,550.00    $55,550.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                               CONSTRUCTION                                                                        10/6/2006
                                        3545 W914NS-04-M-J016-NA-1   IRAQI CONTRACTOR - 4105         VEHICLE STICKERS                         NC-FACILITY PROTECTION AND SERVICES NON-   $600.00       $600.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 341 of 529




                                                                                                                                              CONSTRUCTION                                                                         10/6/2006
                                        3546 W914NS-04-P-0003-NA-    PC VISION, INC.                 COMPUTER EQUIPMENT, SUPPLIES AND         NC-TRANSMISSION NON-CONSTRUCTION           $297,868.00   $297,868.00   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                  SERVICE                                                                                                                       10/6/2006
                                        3547 W914NS-04-P-0003-NA-2   PC VISION, INC.                 ADDITIONAL FUNDS FOR MISC. COMPUTER      NC-TRANSMISSION NON-CONSTRUCTION           $63,508.00    $63,508.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     ACCESSORIES AND A MONITOR                                                                                                     10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3548 W914NS-04-P-0005-NA-1   SEBA KMT                        WATER LEAK DETECTION DEVICE              NC-POTABLE WATER NON-CONSTRUCTION          $177,695.00   $177,695.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        3549 W914NS-04-P-0006-NA-1   TETRA INTERNATIONAL, LLC        BURIED CABLE AND PIPE LOCATOR,           NC-POTABLE WATER NON-CONSTRUCTION          $397,616.40   $397,616.40   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     TRANSMITTER, DIGITAL CORRELATOR                                                                                               10/6/2006




I D-105
                                                                                                                                                                                                                                                            Appendix D
                                                            #    Award Number            Contractor                 Description                               Work Item                                   Obligated     Expended      Undelivered   Source
                                                            3550 W914NS-04-P-0007-NA-1   RADIODETECTION OVERSEAS    CABLE AVOIDANCE TOOL                      NC-POTABLE WATER NON-CONSTRUCTION           $39,200.00    $39,200.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                    10/6/2006
                                                            3551 W914NS-05-A-0001-10-1   AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE 22-23 APR 05 CARGO      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $82,250.00    $82,250.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    FROM TADJI TO BASRAH                      NON-CONSTRUCTION                                                                      10/6/2006
                                                            3552 W914NS-05-A-0001-11-1   AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE 26-27 APR 05 FROM AL NC-NEW IRAQI ARMY OPERATIONS AND TRAINING      $58,555.00    $58,555.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    KASIK TO TADJI                         NON-CONSTRUCTION                                                                         10/6/2006
                                                            3553 W914NS-05-A-0001-12-1   AGON GROUP INTERNATIONAL   CARGO: VARIOUS SOLDIER GEAR/EQUIPMENT NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $68,500.00    $68,500.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                          NON-CONSTRUCTION                                                                          10/6/2006
                                                            3554 W914NS-05-A-0001-13-1   AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE 13-15 MAY FROM AN NC-NEW IRAQI ARMY OPERATIONS AND TRAINING         $54,800.00    $54,800.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                             Appendix D


                                                                                                                    NUMANIYAH TO TALLIL                 NON-CONSTRUCTION                                                                            10/6/2006
                                                            3555 W914NS-05-A-0001-14-1   AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE 16 - 18 MAY 05 FROM NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $54,800.00    $54,800.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    TADJI TO VARIOUS LOCATIONS            NON-CONSTRUCTION                                                                          10/6/2006
                                                            3556 W914NS-05-A-0001-15-1   AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE CAMP VICTORY TO         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $12,000.00    $12,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    TADJI 17 MAY                              NON-CONSTRUCTION                                                                      10/6/2006
                                                            3557 W914NS-05-A-0001-16-1   AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE 23 MAY FROM TADJI       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $3,690.00     $3,690.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    TO AN NUMANIYAH                           NON-CONSTRUCTION                                                                      10/6/2006
                                                            3558 W914NS-05-A-0001-17-1   AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE 25-29 MAY FROM AL       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $450,900.00   $450,900.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    KASIK TO FOB SPEICHER                     NON-CONSTRUCTION                                                                      10/6/2006
                                                            3559 W914NS-05-A-0001-3-1    AGON GROUP INTERNATIONAL   10 UP-ARMORED HUMVEES (5 EA) AND          NC-NEW IRAQI ARMY EQUIPMENT NON-            $78,092.00    $78,092.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    KUWAIT RATE                               CONSTRUCTION                                                                          10/6/2006
                                                            3560 W914NS-05-A-0001-4-1    AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE FOR CARGO               NC-NEW IRAQI ARMY EQUIPMENT NON-            $101,118.34   $101,118.34   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                              CONSTRUCTION                                                                          10/6/2006




D-106 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            3561 W914NS-05-A-0001-6-1    AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE CARGO FROM TADJI        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $97,279.00    $97,279.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    TO KIRKUSH MTB                            NON-CONSTRUCTION                                                                      10/6/2006
                                                            3562 W914NS-05-A-0001-7-1    AGON GROUP INTERNATIONAL   LOAD TRUCKS IN TADJI 14 APR DELIEVER TO   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $98,700.00    $98,700.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    BASRAH 16 APR 05                          NON-CONSTRUCTION                                                                      10/6/2006
                                                            3563 W914NS-05-A-0001-8-1    AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE FROM UMM QSAR           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $123,375.00   $123,375.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    TO KIRKUSH MILITARY TNG BASE 19 APR 05    NON-CONSTRUCTION                                                                      10/6/2006
                                                                                                                    - CARGO
                                                            3564 W914NS-05-A-0001-9-1    AGON GROUP INTERNATIONAL   MOVEMENT SCHEDULE FROM TADJI TO AL        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $90,872.00    $90,872.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    KASIK - CARGO 24 APR 05                   NON-CONSTRUCTION                                                                      10/6/2006
                                                            3565 W914NS-05-A-0003-10-1   UNIVERSAL SECURITY LLC     MOVEMENT SCHEDULE FROM TADJI TO           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $45,000.00    $45,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    KIRKUSH 28 APR 05-CARGO                   NON-CONSTRUCTION                                                                      10/6/2006
                                                            3566 W914NS-05-A-0003-1-1    UNIVERSAL SECURITY LLC     FIN001 - DE-OB RESIDUAL IRRF FUNDS LESS   NC-NEW IRAQI ARMY EQUIPMENT NON-            $98,000.00    $98,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    THAN $100. PROVIDE TRANSPORTATION/        CONSTRUCTION                                                                          10/6/2006
                                                                                                                    SECURITY FOR 34 NISSAN CABSTAR VEHICLES
                                                            3567 W914NS-05-A-0003-11-1   UNIVERSAL SECURITY LLC     MOVEMENT SCHEDULE 26 APR 05 FROM      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $78,700.00    $78,700.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    TADJI TO BASRAH - ARMY AMBULANCES AND NON-CONSTRUCTION                                                                          10/6/2006
                                                                                                                    TRUCKS
                                                            3568 W914NS-05-A-0003-12-1   UNIVERSAL SECURITY LLC     SECURITY AND TRUCKS TO MOVE CARGO         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $425,300.00   $425,300.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    FROM UMM QASR TO TADJI                    NON-CONSTRUCTION                                                                      10/6/2006
                                                            3569 W914NS-05-A-0003-13-1   UNIVERSAL SECURITY LLC     CARGO MOVEMENT 2-5 MAY FROM UMM           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $149,700.00   $149,700.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    QASR TO KIRKUSH                           NON-CONSTRUCTION                                                                      10/6/2006
                                                            3570 W914NS-05-A-0003-14-1   UNIVERSAL SECURITY LLC     MOVEMENT SCHEDULE 4-5 MAY 2005            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $93,000.00    $93,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                              NON-CONSTRUCTION                                                                      10/6/2006
                                                            3571 W914NS-05-A-0003-15-1   UNIVERSAL SECURITY LLC     MOVEMENT SCHEDULE FROM ANACONDA           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $107,700.00   $107,700.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    TO AN NUMANIYAH AND ANACONDA TO           NON-CONSTRUCTION                                                                      10/6/2006
                                                                                                                    SPEICHER TRUCKS AND DEUCES
                                                            3572 W914NS-05-A-0003-16-1   UNIVERSAL SECURITY LLC     MOVEMENT SCHEDULE TADJI TO SHAIBA LOG NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $246,500.00   $246,500.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    BASE BASRAH AND CAMP KALSU 8-10 MAY 05 NON-CONSTRUCTION                                                                         10/6/2006
                                                            3573 W914NS-05-A-0003-17-1   UNIVERSAL SECURITY LLC     MOVEMENT SCHEDULE FROM AN NUMINAYA NC-NEW IRAQI ARMY OPERATIONS AND TRAINING          $39,000.00    $39,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    TO BAGHDAD IZ BEDS W/MATTRESSES AND NON-CONSTRUCTION                                                                            10/6/2006
                                                                                                                    BEDDING
                                                            3574 W914NS-05-A-0003-18-1   UNIVERSAL SECURITY LLC     MOVEMENT SCHEDULE FROM TADJI TO AL        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $53,000.00    $53,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    KINDI 12 MAY                              NON-CONSTRUCTION                                                                      10/6/2006
                                                            3575 W914NS-05-A-0003-19-1   UNIVERSAL SECURITY LLC     MOVEMENT SCHEDULE 1-2 JUN 05 FROM         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $51,000.00    $51,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    TADJI TO KIRKUSH                          NON-CONSTRUCTION                                                                      10/6/2006
                                                            3576 W914NS-05-A-0003-20-1   UNIVERSAL SECURITY LLC     MOVEMENT SCHEDULE 3-4 JUN 05 FROM         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $51,000.00    $51,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    TADJI TO AN NUMANIYAH                     NON-CONSTRUCTION                                                                      10/6/2006
                                                            3577 W914NS-05-A-0003-2-1    UNIVERSAL SECURITY LLC     PROVIDE 40’ TRAILERS (5 EA)               NC-NEW IRAQI ARMY EQUIPMENT NON-            $26,000.00    $26,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                              CONSTRUCTION                                                                          10/6/2006
                                                            3578 W914NS-05-A-0003-21-1   UNIVERSAL SECURITY LLC     MOVEMENT SCHEDULE 8-9 JUN 05 FROM         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $110,100.00   $110,100.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                    KIRKUSH TO HABBANIYAH                     NON-CONSTRUCTION                                                                      10/6/2006
                                                            3579 W914NS-05-A-0003-22-1   UNIVERSAL SECURITY LLC     MOVEMENT OF GOODS                         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $31,000.00    $31,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 342 of 529




                                                                                                                                                              NON-CONSTRUCTION                                                                      10/6/2006
                                                            3580 W914NS-05-A-0003-23-1   UNIVERSAL SECURITY LLC     LOAD TRUCKS AT TADJI 10 JUN 05            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $146,100.00   $146,100.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                              NON-CONSTRUCTION                                                                      10/6/2006
                                                            3581 W914NS-05-A-0003-24-1   UNIVERSAL SECURITY LLC     ESCORT CARGO                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $41,000.00    $41,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                              NON-CONSTRUCTION                                                                      10/6/2006
                                                            3582 W914NS-05-A-0003-25-1   UNIVERSAL SECURITY LLC     PROVIDE SECURITY TO CARGO TRANSPORT       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $61,200.00    $61,200.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                              NON-CONSTRUCTION                                                                      10/6/2006
                                        #    Award Number            Contractor                     Description                             Work Item                                     Obligated     Expended      Undelivered   Source
                                        3583 W914NS-05-A-0003-26-1   UNIVERSAL SECURITY LLC         ESCORT AND PROVIDE SECURITY TO CARGO    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $41,000.00    $41,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TRANSPORT                               NON-CONSTRUCTION                                                                        10/6/2006
                                        3584 W914NS-05-A-0003-27-1   UNIVERSAL SECURITY LLC         MOVEMENT SCHEDULE 1-2 JUL 05 FROM TADJI NC-NEW IRAQI ARMY EQUIPMENT NON-              $41,000.00    $41,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TO AN NUMANIYAH                         CONSTRUCTION                                                                            10/6/2006
                                        3585 W914NS-05-A-0003-28-1   UNIVERSAL SECURITY LLC         MOVEMENT SCHEDULE 3-4 JUL 05 FROM TADJI NC-NEW IRAQI ARMY EQUIPMENT NON-              $61,200.00    $61,200.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TO AL KASIK                             CONSTRUCTION                                                                            10/6/2006
                                        3586 W914NS-05-A-0003-29-1   UNIVERSAL SECURITY LLC         MOVEMENT SCHEDULE 5 JUL 05 FROM CAMP NC-NEW IRAQI ARMY OPERATIONS AND TRAINING        $25,000.00    $25,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TAQQADUM TO TADJI                    NON-CONSTRUCTION                                                                           10/6/2006
                                        3587 W914NS-05-A-0003-3-1    UNIVERSAL SECURITY LLC         OCIE BEDS AND BEDDING                   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $207,500.00   $207,500.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                            NON-CONSTRUCTION                                                                        10/6/2006
                                        3588 W914NS-05-A-0003-4-1    UNIVERSAL SECURITY LLC         MOVEMENT SCHEDULE - TADJI TO AL         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $107,400.00   $107,400.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    NUMANIYAH TO TADJI                      NON-CONSTRUCTION                                                                        10/6/2006
                                        3589 W914NS-05-A-0003-45-1   UNIVERSAL SECURITY LLC         CARGO MOV’T FROM CAMP LIBERTY BLAHA     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $23,000.00    $23,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TO TAJI NAT’L DEPOT                     NON-CONSTRUCTION                                                                        10/6/2006
                                        3590 W914NS-05-A-0003-46-1   UNIVERSAL SECURITY LLC         CARGO MOV’T FROM TAJI TO 1-7 DIV RAMADI NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $20,000.00    $20,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                            NON-CONSTRUCTION                                                                        10/6/2006
                                        3591 W914NS-05-A-0003-47-1   UNIVERSAL SECURITY LLC         CARGO MOV’T FROM BELIEVER’S PALACE      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $6,000.00     $6,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TO MOI                                  NON-CONSTRUCTION                                                                        10/6/2006
                                        3592 W914NS-05-A-0003-5-1    UNIVERSAL SECURITY LLC         MOVEMENT SCHEDULE CARGO FROM AN         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $41,000.00    $41,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    NUMANIYAH TO UMM QSAR                   NON-CONSTRUCTION                                                                        10/6/2006
                                        3593 W914NS-05-A-0003-6-1    UNIVERSAL SECURITY LLC         MOVEMENT SCHEDULE 9 APR 05 FROM AN      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $100,400.00   $100,400.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    NUMANIYAH TO AL KASIK - BEDDING         NON-CONSTRUCTION                                                                        10/6/2006
                                        3594 W914NS-05-A-0003-7-1    UNIVERSAL SECURITY LLC         MOVEMENT SCHEDULE AN NUMANIYAH TO       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $98,700.00    $98,700.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    HABBANIYAH - CARGO - BEDDING ITEMS      NON-CONSTRUCTION                                                                        10/6/2006
                                        3595 W914NS-05-A-0003-8-1    UNIVERSAL SECURITY LLC         MOVEMENT SCHEDULE FROM UMM QSAR TO NC-NEW IRAQI ARMY OPERATIONS AND TRAINING          $88,700.00    $88,700.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    KIRKUSH MILITARY TNG BASE - CARGO  NON-CONSTRUCTION                                                                             10/6/2006
                                        3596 W914NS-05-A-0003-9-1    UNIVERSAL SECURITY LLC         MOVEMENT SCHEDULE FROM TADJI TO AN      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $51,000.00    $51,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    NUMANIYAH 26 APR 05 - CARGO             NON-CONSTRUCTION                                                                        10/6/2006
                                        3597 W914NS-05-A-0004-1-1    IRAQI CONTRACTOR - 4800        TOLETRY KITS (3445)                     NC-POLICE ASSISTANCE NON-CONSTRUCTION         $24,969.00    $24,969.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        3598 W914NS-05-A-0004-2-1    IRAQI CONTRACTOR - 4800        TOILETRY KITS 3000 KT                   NC-POLICE ASSISTANCE NON-CONSTRUCTION         $24,600.00    $24,600.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        3599 W914NS-05-A-0006-10-1   IRAQI CONTRACTOR - 4742        MOVEMENT SCHEDULE FROM TADJI TO CAMP NC-NEW IRAQI ARMY OPERATIONS AND TRAINING        $19,500.00    $19,500.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    LIBERTY (BIAP) 9 JUL 05              NON-CONSTRUCTION                                                                           10/6/2006
                                        3600 W914NS-05-A-0006-1-1    IRAQI CONTRACTOR - 4742        MOVEMENT SCHEDULE FROM TADJI 5 MAY      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $200,982.00   $200,982.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TO AR RUSTAMIYAH 6 MAY - VEHICLES AND   NON-CONSTRUCTION                                                                        10/6/2006
                                                                                                    TRAILERS
                                        3601 W914NS-05-A-0006-2-1    IRAQI CONTRACTOR - 4742        MOVEMENT SCHEDULE 30 APR 05 FROM        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $6,898.00     $6,898.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    SAMARRA TO TADJI                        NON-CONSTRUCTION                                                                        10/6/2006
                                        3602 W914NS-05-A-0006-3-1    IRAQI CONTRACTOR - 4742        MOVEMENT SCHEDULE FROM TADJI TO AL       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $171,940.00   $171,940.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    KASIK 2-3 MAY, TADJI TO AN NUMANIYAH 3-4 NON-CONSTRUCTION                                                                       10/6/2006
                                                                                                    MAY, TADJI TO KIRKUSH 4-5 MAY 05
                                        3603 W914NS-05-A-0006-4-1    IRAQI CONTRACTOR - 4742        MOVEMENT SCHEDULE FROM TADJI TO UM      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $6,610.00     $6,610.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    QASAR 9 MAY                             NON-CONSTRUCTION                                                                        10/6/2006
                                        3604 W914NS-05-A-0006-5-1    IRAQI CONTRACTOR - 4742        MOVEMENT SCHEDULE 28-29 MAY 05 FROM     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $10,500.00    $10,500.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TADJI TO RAMADI                         NON-CONSTRUCTION                                                                        10/6/2006
                                        3605 W914NS-05-A-0006-6-1    IRAQI CONTRACTOR - 4742        MOVEMENT SCHEDULE FROM UMM QASR TO NC-NEW IRAQI ARMY OPERATIONS AND TRAINING          $105,780.00   $105,780.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TADJI 11 JUN 05                    NON-CONSTRUCTION                                                                             10/6/2006
                                        3606 W914NS-05-A-0006-7-1    IRAQI CONTRACTOR - 4742        TRANSPORTATION - 9 9X40’ FLATBED TRAILERS NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $26,100.00    $26,100.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    AND SECURITY                              NON-CONSTRUCTION                                                                      10/6/2006
                                        3607 W914NS-05-A-0006-8-1    IRAQI CONTRACTOR - 4742        TRANSPORTATION - TADJI-AR RUSTIMIYAH    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $114,774.00   $114,774.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    (ROUND TRIPS)                           NON-CONSTRUCTION                                                                        10/6/2006
                                        3608 W914NS-05-A-0006-9-1    IRAQI CONTRACTOR - 4742        MOVEMENT SCHEDULE 2 JUL 05 FROM TADJI   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $10,800.00    $10,800.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TO PHOENIX BASE BAGHDAD                 NON-CONSTRUCTION                                                                        10/6/2006
                                        3609 W914NS-05-A-0007-10-1   REEP INC.(DBA) OPERATIONAL     TRANSLATED PANEL                        NATO ACCOUNT                                  $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                     SUPPORT                                                                                                                                                        10/6/2006
                                        3610 W914NS-05-A-0007-1-1    REEP INC.(DBA) OPERATIONAL     TRANSLATED PANEL                        NATO ACCOUNT                                  $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                     SUPPORT                                                                                                                                                        10/6/2006
                                        3611 W914NS-05-A-0007-11-1   REEP INC.(DBA) OPERATIONAL     TRANSLATED PANEL                        NATO ACCOUNT                                  $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                     SUPPORT                                                                                                                                                        10/6/2006
                                        3612 W914NS-05-A-0007-12-1   REEP INC.(DBA) OPERATIONAL     TRANSLATED PANEL                        NATO ACCOUNT                                  $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 343 of 529




                                                                     SUPPORT                                                                                                                                                        10/6/2006
                                        3613 W914NS-05-A-0007-13-1   OPERATIONAL SUPPORT SERVICES   TRANSLATED PANELS 295 EA                NATO ACCOUNT                                  $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        3614 W914NS-05-A-0007-14-1   OPERATIONAL SUPPORT SERVICES   TRANSLATED PANELS 295 EA                NATO ACCOUNT                                  $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3615 W914NS-05-A-0007-15-1   OPERATIONAL SUPPORT SERVICES   TRANSLATED PANELS 295 EA                NATO ACCOUNT                                  $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        3616 W914NS-05-A-0007-16-1   OPERATIONAL SUPPORT SERVICES   TRANSLATED PANELS 295 EA                NATO ACCOUNT                                  $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006




I D-107
                                                                                                                                                                                                                                                             Appendix D
                                                            #    Award Number            Contractor                         Description                             Work Item                                   Obligated     Expended      Undelivered   Source
                                                            3617 W914NS-05-A-0007-17-1   OPERATIONAL SUPPORT SERVICES       TRANSLATED PANELS (295 EA)              NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            3618 W914NS-05-A-0007-18-1   OPERATIONAL SUPPORT SERVICES       NATO JOINT STAFF COLLEGE TRAINING       NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            MATERIAL TRANSLATED IN ARABIC                                                                                                 10/6/2006
                                                            3619 W914NS-05-A-0007-19-1   OPERATIONAL SUPPORT SERVICES       NATO JOINT STAFF COLLEGE TRAINING       NATO ACCOUNT                                $24,927.50    $0.00         $24,927.50    CEFMS NON-CONSTRUCTION
                                                                                                                            MATERIAL TRANSLATED IN ARABIC                                                                                                 10/6/2006
                                                            3620 W914NS-05-A-0007-20-1   OPERATIONAL SUPPORT SERVICES       TRANSLATED PANEL                        NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            3621 W914NS-05-A-0007-2-1    REEP INC.(DBA) OPERATIONAL         TRANSLATED PANEL                        NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                   Appendix D



                                                                                         SUPPORT                                                                                                                                                          10/6/2006
                                                            3622 W914NS-05-A-0007-21-1   OPERATIONAL SUPPORT SERVICES       295 TRANSLATED PANELS                   NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            3623 W914NS-05-A-0007-3-1    REEP INC.(DBA) OPERATIONAL         TRANSLATED PANELS 295 EA                NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                         SUPPORT                                                                                                                                                          10/6/2006
                                                            3624 W914NS-05-A-0007-4-1    REEP INC.(DBA) OPERATIONAL         TRANSLATED PANEL (295 EA @ $84.50)      NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                         SUPPORT                                                                                                                                                          10/6/2006
                                                            3625 W914NS-05-A-0007-5-1    REEP INC.(DBA) OPERATIONAL         TRANSLATED PANELS 295 EA                NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                         SUPPORT                                                                                                                                                          10/6/2006
                                                            3626 W914NS-05-A-0007-6-1    REEP INC.(DBA) OPERATIONAL         TRANSLATED PANEL (295)                  NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                         SUPPORT                                                                                                                                                          10/6/2006
                                                            3627 W914NS-05-A-0007-7-1    REEP INC.(DBA) OPERATIONAL         TRANSLATED PANEL (295)                  NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                         SUPPORT                                                                                                                                                          10/6/2006




D-108 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            3628 W914NS-05-A-0007-8-1    REEP INC.(DBA) OPERATIONAL         TRANSLATED PANEL                        NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                         SUPPORT                                                                                                                                                          10/6/2006
                                                            3629 W914NS-05-A-0007-9-1    REEP INC.(DBA) OPERATIONAL         TRANSLATED PANEL                        NATO ACCOUNT                                $24,927.50    $24,927.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                         SUPPORT                                                                                                                                                          10/6/2006
                                                            3630 W914NS-05-A-0008-24-1   IRAQI CONTRACTOR - 4026            PORTA-JOHNS SERVICES FOR THE MONTH OF   NC-POLICE ASSISTANCE NON-CONSTRUCTION       $159,858.00   $159,858.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            AUG 2005                                                                                                                      10/6/2006
                                                            3631 W914NS-05-A-0008-25-1   IRAQI CONTRACTOR - 4026            SERVICES PERFORMED FOR 1-13 SEP 2005    NC-POLICE ASSISTANCE NON-CONSTRUCTION       $42,342.00    $42,342.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            3632 W914NS-05-A-0008-NA-1   IRAQI CONTRACTOR - 4026            PORTA-JOHNS - PROVIDE, MAINTAIN AND     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $594,073.00   $594,073.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            SERVICE BAGHDAD                                                                                                               10/6/2006
                                                            3633 W914NS-05-A-0009-NA-1   IRAQI CONTRACTOR - 4564            BLANKET PURCHASE AGREEMENT - TRASH      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $131,075.00   $131,075.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            SERVICE BAGHDAD                                                                                                               10/6/2006
                                                            3634 W914NS-05-A-0010-9-1    ROVER GLOBAL SERVICES LIMITED CO. CARGO MOV’T FROM UMM QASR TO             NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $104,000.00   $104,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                           BUCKMASTER                               NON-CONSTRUCTION                                                                      10/6/2006
                                                            3635 W914NS-05-A-0011-12-1   NORTHBRIDGE SERVICES GROUP, INC.   CARGO MOV’T FROM BIAP TO ADNAN          NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,087.00     $3,087.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            PALACE, IZ, BAGHDAD                     CONSTRUCTION                                                                          10/6/2006
                                                            3636 W914NS-05-A-0011-13-1   NORTHBRIDGE SERVICES GROUP, INC.   CARGO MOV’T FROM CAMP LIBERTY BLAHA     NC-NEW IRAQI ARMY EQUIPMENT NON-            $9,317.00     $9,317.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            TO BUCKMASTER                           CONSTRUCTION                                                                          10/6/2006
                                                            3637 W914NS-05-A-0011-14-1   NORTHBRIDGE SERVICES GROUP, INC.   CARGO MOV’T FROM BELIEVER’S PALACE      NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,287.00     $3,287.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            TO MOI                                  CONSTRUCTION                                                                          10/6/2006
                                                            3638 W914NS-05-A-0011-15-1   NORTHBRIDGE SERVICES GROUP, INC.   CARGO MOV’T FROM ADNAN PALACE,       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING      $5,500.00     $5,500.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            BAGHDAD IRAQ TO ALS WAREHOUSE RAMADI NON-CONSTRUCTION                                                                         10/6/2006
                                                            3639 W914NS-05-A-0011-16-1   NORTHBRIDGE SERVICES GROUP, INC.   CARGO MOV’T FROM ADNAN PALACE,      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $4,900.00     $4,900.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            BAGHDAD IRAQ TO ALS WAREHOUSE MOSUL NON-CONSTRUCTION                                                                          10/6/2006
                                                            3640 W914NS-05-A-0011-17-1   NORTHBRIDGE SERVICES GROUP, INC.   CARGO MOV’T FROM AN NUMANIYAH TO        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $18,575.00    $18,575.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            ZACHO ACADEMY                           NON-CONSTRUCTION                                                                      10/6/2006
                                                            3641 W914NS-05-A-0011-18-1   NORTHBRIDGE SERVICES GROUP, INC.   CARGO MOV’T FROM GBC MATERIALS YARD, NC-NEW IRAQI ARMY OPERATIONS AND TRAINING      $9,465.00     $9,465.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            IZ, BAGHDAD TO FOB SHIELD            NON-CONSTRUCTION                                                                         10/6/2006
                                                            3642 W914NS-05-A-2000-10-1   NORTH SHORE INTERNATIONAL INC.     EMERGENCY SPARE PARTS FOR SEVERAL       NC-GENERATION NON-CONSTRUCTION              $514,193.83   $500,193.83   $14,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                            GENERATING PLANTS                                                                                                             10/6/2006
                                                            3643 W914NS-05-A-2000-1-1    NORTH SHORE INTERNATIONAL INC.     LIQUID FUEL NOZZLE                      NC-GENERATION NON-CONSTRUCTION              $307,078.84   $307,078.84   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            3644 W914NS-05-A-2000-11-1   NORTH SHORE INTERNATIONAL INC.     EMERGENCY SPARE PARTS FOR SEVERAL       NC-GENERATION NON-CONSTRUCTION              $44,787.34    $44,787.34    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            GENERATING PLANTS                                                                                                             10/6/2006
                                                            3645 W914NS-05-A-2000-12-1   NORTH SHORE INTERNATIONAL INC.     EMERGENCY SPARE PARTS FOR SEVERAL       NC-GENERATION NON-CONSTRUCTION              $526,423.42   $424,349.74   $102,073.68   CEFMS NON-CONSTRUCTION
                                                                                                                            GENERATING PLANTS                                                                                                             10/6/2006
                                                            3646 W914NS-05-A-2000-13-1   NORTH SHORE INTERNATIONAL INC.     EMERGENCY SPARE PARTS FOR SEVERAL       NC-GENERATION NON-CONSTRUCTION              $52,130.88    $0.00         $52,130.88    CEFMS NON-CONSTRUCTION
                                                                                                                            GENERATING PLANTS                                                                                                             10/6/2006
                                                            3647 W914NS-05-A-2000-2-1    NORTH SHORE INTERNATIONAL INC.     TRANSDATA MARV REVENUE METER            NC-GENERATION NON-CONSTRUCTION              $88,469.63    $88,469.63    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            3648 W914NS-05-A-2000-3-1    NORTH SHORE INTERNATIONAL INC.     MKV CONTROL CARD, AUZILIARY CONTACT     NC-GENERATION NON-CONSTRUCTION              $10,716.48    $10,716.48    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 344 of 529




                                                                                                                            KIT, STARTER, SHIPPING                                                                                                        10/6/2006
                                                            3649 W914NS-05-A-2000-4-1    NORTH SHORE INTERNATIONAL INC.     LIQUID FUEL NOZZLES                     NC-GENERATION NON-CONSTRUCTION              $164,687.96   $164,687.96   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            3650 W914NS-05-A-2000-5-1    NORTH SHORE INTERNATIONAL INC.     ELECTRONIC VIBRATION MONITORING         NC-GENERATION NON-CONSTRUCTION              $39,229.42    $39,229.42    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            3651 W914NS-05-A-2000-6-1    NORTH SHORE INTERNATIONAL INC.     LIQUID SER VO VALVE MOOG                NC-GENERATION NON-CONSTRUCTION              $2,825.00     $2,825.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                        #    Award Number            Contractor                       Description                             Work Item                          Obligated       Expended        Undelivered     Source
                                        3652 W914NS-05-A-2000-7-1    NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL       NC-GENERATION NON-CONSTRUCTION     $17,582.78      $17,582.78      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                          10/6/2006
                                        3653 W914NS-05-A-2000-8-1    NORTH SHORE INTERNATIONAL INC.   ELECTRICAL EQUIPMENT EMERGENCY           NC-GENERATION NON-CONSTRUCTION    $1,151,813.80   $170,992.80     $980,821.00     CEFMS NON-CONSTRUCTION
                                                                                                      SPARE PARTS FOR SEVERAL GENERATING                                                                                         10/6/2006
                                                                                                      PLANTS;P00002 DTD 21SEP06 ADD’L FUNDS IN
                                                                                                      THE AMT OF $257,365.92;
                                        3654 W914NS-05-A-2000-9-1    NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL       NC-GENERATION NON-CONSTRUCTION     $26,976.00      $26,976.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                          10/6/2006
                                        3655 W914NS-05-C-0001-NA-1   IRAQI CONTRACTOR - 4295          DIYALA VILLAGE ROADS COMPLETION         C-ROADS AND BRIDGES CONSTRUCTION   $1,895,027.25   $453,327.72     $1,441,699.53   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3656 W914NS-05-C-0002-NA-1   IRAQI CONTRACTOR - 4470          DIYALA VILLAGE ROAD COMPLETIONS         C-ROADS AND BRIDGES CONSTRUCTION   $587,697.00     $528,927.30     $58,769.70      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3657 W914NS-05-C-0005-NA-1   IRAQI CONTRACTOR - 4777          PAVE 15.35 KILOMETERS OF ROAD IN THE    C-ROADS AND BRIDGES CONSTRUCTION   $1,353,700.00   $1,353,700.00   $0.00           CEFMS CONSTRUCTION
                                                                                                      GOVERNORATE OF NAJAF                                                                                                       10/6/2006
                                        3658 W914NS-05-C-0006-NA-1   IRAQI CONTRACTOR - 4420          PAVE ROAD IN NAJAF                      C-ROADS AND BRIDGES CONSTRUCTION   $355,823.00     $355,823.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3659 W914NS-05-C-0007-NA-1   IRAQI CONTRACTOR - 4295          PAVE 22.25 K OF ROAD IN BABIL           C-ROADS AND BRIDGES CONSTRUCTION   $1,185,547.90   $1,005,400.00   $180,147.90     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3660 W914NS-05-C-0008-NA-1   IRAQI CONTRACTOR - 4470          PAVE ROAD IN BABIL                      C-ROADS AND BRIDGES CONSTRUCTION   $770,392.00     $770,392.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3661 W914NS-05-C-0009-NA-1   IRAQI CONTRACTOR - 4295          PAVE 21 K OF ROAD IN NINAWA             C-ROADS AND BRIDGES CONSTRUCTION   $1,119,476.00   $669,971.45     $449,504.55     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3662 W914NS-05-C-0010-NA-1   IRAQI CONTRACTOR - 4224          PAVE 33.1 KILOMETERS OF ROAD IN         C-ROADS AND BRIDGES CONSTRUCTION   $2,366,575.00   $2,366,575.00   $0.00           CEFMS CONSTRUCTION
                                                                                                      GOVERNORATE OF NINAWA                                                                                                      10/6/2006
                                        3663 W914NS-05-C-0011-NA-1   PARALLEL COORDINATES             REHABILITATE RAILWAY STATIONS           C-RAILROAD CONSTRUCTION            $1,209,628.86   $1,209,628.86   $0.00           CEFMS CONSTRUCTION
                                                                     CONTRACTING & ENGINEERING LTD                                                                                                                               10/6/2006
                                        3664 W914NS-05-C-0012-NA-1   IRAQI CONTRACTOR - 4047          REHABILITATE RAILWAY STATIONS           C-RAILROAD CONSTRUCTION            $2,026,299.50   $2,026,299.50   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3665 W914NS-05-C-0013-NA-1   IRAQI CONTRACTOR - 4032          DESIGN OF RAILWAY STATIONS              C-RAILROAD CONSTRUCTION            $872,395.00     $872,395.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3666 W914NS-05-C-0014-NA-1   IRAQI CONTRACTOR - 4077          REFURBISHMENT OF RAILWAY STATIONS       C-RAILROAD CONSTRUCTION            $2,210,823.00   $2,210,823.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3667 W914NS-05-C-0015-NA-1   IRAQI CONTRACTOR - 4115          REFURBISHMENT OF RAILWAY STATIONS       C-RAILROAD CONSTRUCTION            $1,120,950.91   $1,120,950.91   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3668 W914NS-05-C-0016-NA-1   IRAQI CONTRACTOR - 4074          REHABILITATION OF BAGHDAD CENTRAL       C-RAILROAD CONSTRUCTION            $6,372,491.15   $5,827,998.58   $544,492.57     CEFMS CONSTRUCTION
                                                                                                      RAILWAY STATION                                                                                                            10/6/2006
                                        3669 W914NS-05-C-0017-NA-1   IRAQI CONTRACTOR - 4101          CONSTRUCTION OF THE UMM QASR OPS        C-PORT REHAB CONSTRUCTION          $916,909.00     $916,909.00     $0.00           CEFMS CONSTRUCTION
                                                                                                      CENTER                                                                                                                     10/6/2006
                                        3670 W914NS-05-C-0018-NA-1   IRAQI CONTRACTOR - 4346          ADDITIONAL RAILWAY SATION DESIGNS       C-RAILROAD CONSTRUCTION            $8,880.00       $8,880.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3671 W914NS-05-C-0019-NA-1   OTHON                            DESIGN FOR ZUBA BRIDGE                  C-ROADS AND BRIDGES CONSTRUCTION   $16,500.00      $16,500.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3672 W914NS-05-C-0020-NA-1   IRAQI CONTRACTOR - 4346          DESIGN FOR SHEIKH SAAD BRIDGE           C-ROADS AND BRIDGES CONSTRUCTION   $24,107.75      $24,107.75      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3673 W914NS-05-C-0021-NA-1   IRAQI CONTRACTOR - 4346          BASRAH & TRI QAR RAILWAY STATION DESIGN C-RAILROAD CONSTRUCTION            $4,300.00       $4,300.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3674 W914NS-05-C-0022-NA-1   IRAQI CONTRACTOR - 4346          DESIGN OF RAILWAY STATIONS              C-RAILROAD CONSTRUCTION            $3,300.00       $3,300.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3675 W914NS-05-C-0023-NA-1   IRAQI CONTRACTOR - 4346          DESIGN OF RAILWAY STATIONS              C-RAILROAD CONSTRUCTION            $3,384.00       $3,384.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3676 W914NS-05-C-0024-NA-1   IRAQI CONTRACTOR - 4346          DESIGN OF RAILWAY STATIONS              C-RAILROAD CONSTRUCTION            $4,000.00       $4,000.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3677 W914NS-05-C-0025-NA-1   IRAQI CONTRACTOR - 4346          DESIGN OF RAILWAY STATIONS              C-RAILROAD CONSTRUCTION            $2,900.00       $2,900.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3678 W914NS-05-C-0026-NA-2   IRAQI CONTRACTOR - 4339          BAGHDAD CENTRAL RAILWAY STATION         C-RAILROAD CONSTRUCTION            $6,600.00       $6,600.00       $0.00           CEFMS CONSTRUCTION
                                                                                                      DESIGN                                                                                                                     10/6/2006
                                        3679 W914NS-05-C-0028-NA-1   OTHON                            DESIGN OF KUFA THIRD BRIDGE             C-ROADS AND BRIDGES CONSTRUCTION   $169,105.00     $169,105.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3680 W914NS-05-C-0029-NA-2   CONSOLIDATED CONSULTANTS         DESIGN OF THE NASIRIYAH BRIDGE          C-ROADS AND BRIDGES CONSTRUCTION   $13,189.50      $13,189.50      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3681 W914NS-05-C-0030-NA-1   IRAQI CONTRACTOR - 4468          PAVE 22.1 K OF ROAD IN TAMEEM           C-ROADS AND BRIDGES CONSTRUCTION   $1,409,515.00   $1,409,248.80   $266.20         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 345 of 529




                                                                                                                                                                                                                                 10/6/2006
                                        3682 W914NS-05-C-0031-NA-1   IRAQI CONTRACTOR - 4466          PAVE 21.35 K OF ROAD IN TAMEEM          C-ROADS AND BRIDGES CONSTRUCTION   $1,650,708.00   $1,650,708.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3683 W914NS-05-C-0032-NA-2   IRAQI CONTRACTOR - 4339          SCHALCHIYA MAINTENANCE FACILITY DESIGN C-RAILROAD CONSTRUCTION             $22,500.00      $22,500.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3684 W914NS-05-C-0034-NA-1   IRAQI CONTRACTOR - 4136          PAVE 20.5 K OF ROAD IN MISSAN - MOD     C-ROADS AND BRIDGES CONSTRUCTION   $2,055,000.00   $2,055,000.00   $0.00           CEFMS CONSTRUCTION
                                                                                                      INCREASES FUNDING                                                                                                          10/6/2006
                                        3685 W914NS-05-C-0035-NA-1   IRAQI CONTRACTOR - 4295          PAVE 15.1 KILOMETERS OF VILLAGE ROADS   C-ROADS AND BRIDGES CONSTRUCTION   $1,213,665.65   $780,038.08     $433,627.57     CEFMS CONSTRUCTION
                                                                                                      IN KARBALA                                                                                                                 10/6/2006




I D-109
                                                                                                                                                                                                                                                          Appendix D
                                                            #    Award Number            Contractor                     Description                              Work Item                                Obligated        Expended         Undelivered      Source
                                                            3686 W914NS-05-C-0036-NA-1   IRAQI CONTRACTOR - 4685        SALAH AL DIN VILLAGE ROADS PAVE 15       C-ROADS AND BRIDGES CONSTRUCTION         $840,000.00      $561,400.00      $278,600.00      CEFMS CONSTRUCTION
                                                                                                                        KILOMETERS                                                                                                                           10/6/2006
                                                            3687 W914NS-05-C-0037-NA-1   IRAQI CONTRACTOR - 4420        PAVE 11.3 KILOMETERS OF ROAD IN THE      C-ROADS AND BRIDGES CONSTRUCTION         $908,370.00      $323,379.72      $584,990.28      CEFMS CONSTRUCTION
                                                                                                                        GOVERNORATE OF SALAH AL DIN                                                                                                          10/6/2006
                                                            3688 W914NS-05-C-0038-NA-1   IRAQI CONTRACTOR - 4597        PAVE 19 KILOMETERS OF ROAD IN            C-ROADS AND BRIDGES CONSTRUCTION         $2,480,900.00    $2,480,900.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                        GOVERNORATE OF BASRAH                                                                                                                10/6/2006
                                                            3689 W914NS-05-C-0039-NA-1   IRAQI CONTRACTOR - 4144        THI QAR VILLAGE ROADS                    C-ROADS AND BRIDGES CONSTRUCTION         $1,441,858.00    $1,441,858.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3690 W914NS-05-C-0040-NA-1   IRAQI CONTRACTOR - 4420        PAVE 50 KILOMETERS OF ROAD IN            C-ROADS AND BRIDGES CONSTRUCTION         $3,963,725.00    $1,555,490.00    $2,408,235.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                      Appendix D



                                                                                                                        GOVERNORATE OF WASSIT                                                                                                                10/6/2006
                                                            3691 W914NS-05-C-0041-NA-1   IRAQI CONTRACTOR - 4295        PAVE 34 KILOMETERS OF ROAD IN            C-ROADS AND BRIDGES CONSTRUCTION         $2,939,268.36    $1,628,405.70    $1,310,862.66    CEFMS CONSTRUCTION
                                                                                                                        GOVERNORATE OF MUTHANNA                                                                                                              10/6/2006
                                                            3692 W914NS-05-C-0042-NA-1   IRAQI CONTRACTOR - 4470        PAVE 8.9 KILOMETERS OF ROAD IN           C-ROADS AND BRIDGES CONSTRUCTION         $910,300.00      $591,695.00      $318,605.00      CEFMS CONSTRUCTION
                                                                                                                        GOVERNORATE OF BAGHDAD                                                                                                               10/6/2006
                                                            3693 W914NS-05-C-0043-NA-1   IRAQI CONTRACTOR - 4591        PAVE 6.5 KILOMETERS OF ROAD IN           C-ROADS AND BRIDGES CONSTRUCTION         $653,260.00      $653,260.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                        GOVERNORATE OF BAGHDAD                                                                                                               10/6/2006
                                                            3694 W914NS-05-C-0043-NA-2   IRAQI CONTRACTOR - 4591        PAVE ROADS IN BAGHDAD                    C-ROADS AND BRIDGES CONSTRUCTION         $12,800.00       $12,800.00       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3695 W914NS-05-C-0044-NA-1   IRAQI CONTRACTOR - 4144        PAVE 21.4 KILOMETERS OF ROAD IN          C-ROADS AND BRIDGES CONSTRUCTION         $2,651,040.00    $2,612,400.00    $38,640.00       CEFMS CONSTRUCTION
                                                                                                                        GOVERNORATE OF AL QADISSIYA                                                                                                          10/6/2006
                                                            3696 W914NS-05-C-0045-NA-1   IRAQI CONTRACTOR - 4777        PAVE 8.3 KILOMETERS OF RAOD IN THE       C-ROADS AND BRIDGES CONSTRUCTION         $919,068.00      $886,514.75      $32,553.25       CEFMS CONSTRUCTION




D-110 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                        GOVERNORATE OF AL QADISSIYA                                                                                                          10/6/2006
                                                            3697 W914NS-05-C-0045-NA-3   IRAQI CONTRACTOR - 4777        PAVE 8.3 KILOMETERS OF RAOD IN THE       C-ROADS AND BRIDGES CONSTRUCTION         $24,000.00       $0.00            $24,000.00       CEFMS CONSTRUCTION
                                                                                                                        GOVERNORATE OF AL QADISSIYA                                                                                                          10/6/2006
                                                            3698 W914NS-05-C-0060-NA-1   IRAQI CONTRACTOR - 4529        TRAIN CONTROL, DISPATCHING DESK, VOICE   NC-RAILROAD NON-CONSTRUCTION             $15,690,131.79   $11,551,621.32   $4,138,510.47    CEFMS NON-CONSTRUCTION
                                                                                                                        CONSOLE AND BASE STATION; P00009 DTD                                                                                                 10/6/2006
                                                                                                                        27SEP06 PROVIDE ADD’L FUNDS CLIN 0022
                                                                                                                        TO CLIN 0033 UPGRD TO THE COMM BASED
                                                                                                                        TRAIN CTRL SYS;
                                                            3699 W914NS-05-C-0060-NA-2   IRAQI CONTRACTOR - 4529        INCREASE IN FUNDING FOR DIFFERENT PR&C   NC-RAILROAD NON-CONSTRUCTION             $447,451.00      $0.00            $447,451.00      CEFMS NON-CONSTRUCTION
                                                                                                                        FOR TRAIN PARTS                                                                                                                      10/6/2006
                                                            3700 W914NS-05-C-0062-NA-1   IRAQI CONTRACTOR - 4117        BAGHDAD AIRPORT RADAR ELECTRICAL         C-AIRPORT CONSTRUCTION                   $6,250.00        $6,250.00        $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3701 W914NS-05-C-0063-NA-1   INVESTMENT & TECHNOLOGY GROUP CONTRUCT POST OFFICE                      C-TELECOM AND POSTAL CONSTRUCTION        $792,790.00      $792,790.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3702 W914NS-05-C-0064-NA-1   IRAQI CONTRACTOR - 4458        MOBILE SUBSTATIONS                       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $10,343,465.00   $0.00            $10,343,465.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3703 W914NS-05-C-0065-NA-2   RAYTHEON COMPANY               TASK ORDER BIAP COMPLETION OF            C-AIRPORT CONSTRUCTION                   $1,900,000.00    $950,000.00      $950,000.00      CEFMS CONSTRUCTION
                                                                                                                        NAVIGATIONAL                                                                                                                         10/6/2006
                                                            3704 W914NS-05-C-0067-NA-1   IRAQI CONTRACTOR - 4240        SUPPLY, INSTALL AND TEST ELECTRICAL      C-AIRPORT CONSTRUCTION                   $95,000.00       $95,000.00       $0.00            CEFMS CONSTRUCTION
                                                                                                                        UPGRADE TO BIAP RADAR SYSTEM                                                                                                         10/6/2006
                                                            3705 W914NS-05-C-0100-NA-1   TETRA INTERNATIONAL, LLC       DRILLING MACHINE                         NC-ROADS AND BRIDGES NON-CONSTRUCTION    $584,250.00      $584,250.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3706 W914NS-05-C-0100-NA-2   TETRA INTERNATIONAL, LLC       LABORATORY DEVICES                       NC-ROADS AND BRIDGES NON-CONSTRUCTION    $399,900.00      $399,900.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3707 W914NS-05-C-0100-NA-3   TETRA INTERNATIONAL, LLC       GEOPHYSICAL FIELD DEVICES OPTION 1       NC-ROADS AND BRIDGES NON-CONSTRUCTION    $231,860.00      $231,860.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3708 W914NS-05-C-0100-NA-4   TETRA INTERNATIONAL, LLC       OCEAN TRANSPORT COSTS                    NC-ROADS AND BRIDGES NON-CONSTRUCTION    $84,320.00       $84,320.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3709 W914NS-05-C-0100-NA-5   TETRA INTERNATIONAL, LLC       ITEMS 0005-0016                          NC-ROADS AND BRIDGES NON-CONSTRUCTION    $199,568.00      $199,568.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3710 W914NS-05-C-0508-NA-1   IRAQI CONTRACTOR - 4064        BORDER FORTS                             C-BORDER ENFORCEMENT CONSTRUCTION        $279,870.00      $278,769.00      $1,101.00        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3711 W914NS-05-C-0509-NA-1   IRAQI CONTRACTOR - 4064        BORDER FORTS                             C-BORDER ENFORCEMENT CONSTRUCTION        $333,747.00      $333,747.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3712 W914NS-05-C-0510-NA-1   IRAQI CONTRACTOR - 4064        BORDER FORTS                             C-BORDER ENFORCEMENT CONSTRUCTION        $377,235.00      $377,235.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3713 W914NS-05-C-0511-NA-1   IRAQI CONTRACTOR - 4064        BORDER FORTS                             C-BORDER ENFORCEMENT CONSTRUCTION        $365,960.00      $365,960.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3714 W914NS-05-C-0512-NA-1   IRAQI CONTRACTOR - 4064        BORDER FORTS                             C-BORDER ENFORCEMENT CONSTRUCTION        $493,889.00      $493,889.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3715 W914NS-05-C-0513-NA-1   IRAQI CONTRACTOR - 4064        BORDER FORTS                             C-BORDER ENFORCEMENT CONSTRUCTION        $471,450.00      $405,851.00      $65,599.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 346 of 529




                                                            3716 W914NS-05-C-0514-NA-1   IRAQI CONTRACTOR - 4064        BORDER FORTS                             C-BORDER ENFORCEMENT CONSTRUCTION        $389,253.00      $389,253.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            3717 W914NS-05-C-0518-NA-1   IRAQI CONTRACTOR - 4064        RENOVATION AND NEW CONSTRUCTION AT       C-BORDER ENFORCEMENT CONSTRUCTION        $450,000.00      $450,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                        EACH BORDER FORTS                                                                                                                    10/6/2006
                                                            3718 W914NS-05-C-0519-NA-1   IRAQI CONTRACTOR - 4064        COMPLETE RENOVATION AND NEW              C-BORDER ENFORCEMENT CONSTRUCTION        $450,000.00      $450,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION AT EACH BORDER FORTS                                                                                                    10/6/2006
                                        #    Award Number            Contractor                Description                               Work Item                               Obligated       Expended        Undelivered     Source
                                        3719 W914NS-05-C-0520-NA-1   IRAQI CONTRACTOR - 4064   COMPLETE RENOVATION AND NEW               C-BORDER ENFORCEMENT CONSTRUCTION       $450,000.00     $450,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                               CONSTRUCTION OF EXISTING BORDER FORTS                                                                                             10/6/2006
                                        3720 W914NS-05-C-0521-NA-1   IRAQI CONTRACTOR - 4064   CONSTRUCTION OF BORDER FORTS ALONG        C-BORDER ENFORCEMENT CONSTRUCTION       $450,000.00     $450,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                               IRAQ/SYRIAN BORDERS                                                                                                               10/6/2006
                                        3721 W914NS-05-C-0522-NA-1   IRAQI CONTRACTOR - 4064   COMPLETE RENOVATION AND CONSTRUCTION C-BORDER ENFORCEMENT CONSTRUCTION            $450,000.00     $450,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                               OF EXISTING BORDER FORTS                                                                                                          10/6/2006
                                        3722 W914NS-05-C-0523-NA-1   IRAQI CONTRACTOR - 4064   COMPLETE RENOVATIONS AND NEW              C-BORDER ENFORCEMENT CONSTRUCTION       $450,000.00     $450,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                               CONSTRUCTION AT EXISTING BORDER FORTS                                                                                             10/6/2006
                                        3723 W914NS-05-C-0524-NA-1   IRAQI CONTRACTOR - 4064   COMPLETE RENOVATION AND NEW               C-BORDER ENFORCEMENT CONSTRUCTION       $450,000.00     $450,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                               CONSTRUCTION AT EXISTING BORDER FORTS                                                                                             10/6/2006
                                        3724 W914NS-05-C-0525-NA-1   IRAQI CONTRACTOR - 4064   COMPLETE RENOVATION AND NEW               C-BORDER ENFORCEMENT CONSTRUCTION       $450,000.00     $450,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                               CONSTRUCTION AT EXISTING BORDER FORTS                                                                                             10/6/2006
                                        3725 W914NS-05-C-0540-NA-1   IRAQI CONTRACTOR - 4605   BORDOR FORTS                              C-BORDER ENFORCEMENT CONSTRUCTION       $113,850.00     $28,400.00      $85,450.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3726 W914NS-05-C-1481-NA-1   IRAQI CONTRACTOR - 4506   302ND IRAQI NATIONAL GUARD HQ BUILDING C-ICDC - FACILITIES CONSTRUCTION           $183,150.00     $183,150.00     $0.00           CEFMS CONSTRUCTION
                                                                                               FOR FORCE PROTECTION AND IMPROVEMENTS                                                                                             10/6/2006
                                        3727 W914NS-05-C-1484-NA-1   PARAMOUNT CONTRACTORS     HAWK BASE SOLAR SHADES AND VARIOUS        C-ICDC - FACILITIES CONSTRUCTION        $98,520.00      $98,520.00      $0.00           CEFMS CONSTRUCTION
                                                                                               CONSTRUCTION PROJECTS                                                                                                             10/6/2006
                                        3728 W914NS-05-C-1485-NA-1   IRAQI CONTRACTOR - 4096   BIAP TRAINING FACILITY REFURBISHMENT      C-ICDC - FACILITIES CONSTRUCTION        $194,910.00     $194,910.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3729 W914NS-05-C-1495-NA-2   IRAQI CONTRACTOR - 4735   ABU NUWAS RAW WATER PUMP STATION        NC-WATER CONSERVATION NON-CONSTRUCTION    $151,535.00     $151,535.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                               REHABILITATION THREE RAMAINING VERTICLE                                                                                           10/6/2006
                                                                                               SEWAGE PUMPS
                                        3730 W914NS-05-C-1496-NA-1   IRAQI CONTRACTOR - 4553   REFURBISH OF 3 BUILDINGS FOR FORMER       C-ICDC - FACILITIES CONSTRUCTION        $942,790.00     $942,790.00     $0.00           CEFMS CONSTRUCTION
                                                                                               MINISTRY OF DEFENSE COMPOUND                                                                                                      10/6/2006
                                        3731 W914NS-05-C-1503-NA-1   IRAQI CONTRACTOR - 4264   RISALA SEWAGE PUMPING STATION             NC-POTABLE WATER NON-CONSTRUCTION       $497,500.00     $497,500.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3732 W914NS-05-C-1504-NA-1   IRAQI CONTRACTOR - 4553   ADAMIYAH PALACE PHASE I REHAB AND         C-ICDC - FACILITIES CONSTRUCTION        $408,595.00     $408,595.00     $0.00           CEFMS CONSTRUCTION
                                                                                               CONSTRUCTION                                                                                                                      10/6/2006
                                        3733 W914NS-05-C-1505-NA-1   IRAQI CONTRACTOR - 4264   EAST RISALA SEWER INE CONSTRUCTION        NC-POTABLE WATER NON-CONSTRUCTION       $322,500.00     $322,500.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3734 W914NS-05-C-1526-NA-1   IRAQI CONTRACTOR - 4738   SHOULA DISTRIBUTION CENTER                C-TELECOM AND POSTAL CONSTRUCTION       $10,000.00      $10,000.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3735 W914NS-05-C-1551-NA-1   IRAQI CONTRACTOR - 4054   SHAAB POST OFFICE REHAB PROJECT           C-TELECOM AND POSTAL CONSTRUCTION       $28,150.00      $28,150.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3736 W914NS-05-C-1563-NA-1   IRAQI CONTRACTOR - 4738   DAWOODEI POST OFFICE                      C-TELECOM AND POSTAL CONSTRUCTION       $113,600.00     $113,600.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3737 W914NS-05-C-1564-NA-1   IRAQI CONTRACTOR - 4096   REHAB OF ADHAMIYAH PALACE PUMP            C-ICDC - FACILITIES CONSTRUCTION        $80,495.00      $80,495.00      $0.00           CEFMS CONSTRUCTION
                                                                                               STATION                                                                                                                           10/6/2006
                                        3738 W914NS-05-C-1565-NA-1   IRAQI CONTRACTOR - 4030   REHABILITATE THE KARADAH POST OFFICE      C-TELECOM AND POSTAL CONSTRUCTION       $10,585.00      $10,585.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3739 W914NS-05-C-1571-NA-1   IRAQI CONTRACTOR - 4054   RENOVATE BAGHDAD POST OFFICES             C-TELECOM AND POSTAL CONSTRUCTION       $42,191.00      $28,054.00      $14,137.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3740 W914NS-05-C-1582-NA-1   IRAQI CONTRACTOR - 4138   SAHAT ADEN POST OFFICE                    C-TELECOM AND POSTAL CONSTRUCTION       $23,832.00      $23,832.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                 10/6/2006
                                        3741 W914NS-05-C-2001-NA-1   IRAQI CONTRACTOR - 4623   INSTALL 11KV & 400V DISTRO NETWORK IN     C-NETWORK INFRASTRUCTURE CONSTRUCTION   $4,100,501.25   $3,280,401.00   $820,100.25     CEFMS CONSTRUCTION
                                                                                               NINEWA GOVERNATE                                                                                                                  10/6/2006
                                        3742 W914NS-05-C-2002-NA-1   IRAQI CONTRACTOR - 4623   SUPPLY & INSTALL 12 KM OF 11KM            C-NETWORK INFRASTRUCTURE CONSTRUCTION   $3,827,423.75   $2,435,982.99   $1,391,440.76   CEFMS CONSTRUCTION
                                                                                               UNDERGROUND CABLES IN SALAH AL-DEEN                                                                                               10/6/2006
                                                                                               GOV
                                        3743 W914NS-05-C-2004-NA-1   IRAQI CONTRACTOR - 4087   PROVIDE 11KV/0.4KV NETWORK FOR DAKOK C-NETWORK INFRASTRUCTURE CONSTRUCTION        $1,495,000.00   $1,495,000.00   $0.00           CEFMS CONSTRUCTION
                                                                                               AREA OF TAMEEM GOVERNATE, PIF GBAGS-                                                                                              10/6/2006
                                                                                               014; RESIDENTIAL ELECTRICAL AND STREET
                                                                                               LIGHTING FOR 650 RESIDENCES
                                        3744 W914NS-05-C-2005-NA-1   IRAQI CONTRACTOR - 4087   CONSTRUCT RESIDENTIAL POWER               C-NETWORK INFRASTRUCTURE CONSTRUCTION   $1,795,000.00   $1,795,000.00   $0.00           CEFMS CONSTRUCTION
                                                                                               DISTRIBUTION SYSTEM FOR AL SAADIAY                                                                                                10/6/2006
                                                                                               SECTOR OF DIYALA GOVERNATE
                                        3745 W914NS-05-C-2006-NA-1   IRAQI CONTRACTOR - 4363   BASIC TOWER BODY XA FOR 400KV             NC-TRANSMISSION NON-CONSTRUCTION        $1,152,345.00   $1,152,345.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                               TRANSMISSION LIES 63 @ $13,557                                                                                                    10/6/2006
                                        3746 W914NS-05-C-2006-NA-2   IRAQI CONTRACTOR - 4363   BODY EXTENSION XA FOR 400KV TL 35 @       NC-TRANSMISSION NON-CONSTRUCTION        $271,750.00     $271,750.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                               $5,435                                                                                                                            10/6/2006
                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 347 of 529




                                        3747 W914NS-05-C-2006-NA-3   IRAQI CONTRACTOR - 4363   4 KEG EXTENSIONS 6M XA FOR 400 KV TL 15   NC-TRANSMISSION NON-CONSTRUCTION        $38,500.00      $38,500.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                               @ $3622                                                                                                                           10/6/2006
                                        3748 W914NS-05-C-2006-NA-4   IRAQI CONTRACTOR - 4363   LEG EXTENSIONS 4.5M XA FOR 400KV TA 12    NC-TRANSMISSION NON-CONSTRUCTION        $93,200.00      $93,200.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                               @ $3,164                                                                                                                          10/6/2006
                                        3749 W914NS-05-C-2006-NA-5   IRAQI CONTRACTOR - 4363   4 LEG EXTENSIONS 3M XA FOR 400KV TL 25    NC-TRANSMISSION NON-CONSTRUCTION        $72,485.00      $72,485.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                               @ $2,071                                                                                                                          10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3750 W914NS-05-C-2006-NA-6   IRAQI CONTRACTOR - 4363   4 LEG EXTENSIONS 1.5M XA FOR 400KV TL 60 NC-TRANSMISSION NON-CONSTRUCTION         $62,680.00      $62,680.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                               @ $1,165                                                                                                                          10/6/2006
                                        3751 W914NS-05-C-2006-NA-7   IRAQI CONTRACTOR - 4363   4 LEG EXTENSIONS 0M XA FOR 400 KV TL 25   NC-TRANSMISSION NON-CONSTRUCTION        $69,674.00      $69,674.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                               @ $1,100                                                                                                                          10/6/2006




I D-111
                                                                                                                                                                                                                                                          Appendix D
                                                            #    Award Number            Contractor                         Description                              Work Item                                  Obligated       Expended        Undelivered     Source
                                                            3752 W914NS-05-C-2007-NA-2   IRAQI CONTRACTOR - 4087            INSTALL 5 NEW O’HD POWER 11KV           C-NETWORK INFRASTRUCTURE CONSTRUCTION       $2,151,282.63   $2,151,282.63   $0.00           CEFMS CONSTRUCTION
                                                                                                                            DISTRIBUTION NETWORKS FOR 2089 FAMILIES                                                                                             10/6/2006
                                                                                                                            IN MALHALLA BAQUBA DISTRICT
                                                            3753 W914NS-05-C-2009-NA-1   IRAQI CONTRACTOR - 4087            REHABILATATE 11KV DISTRO SYSTEM      C-NETWORK INFRASTRUCTURE CONSTRUCTION          $1,397,000.00   $1,397,000.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                            SUPPLYING KHARK GOVERNATE OF BAGHDAD                                                                                                10/6/2006
                                                            3754 W914NS-05-C-2010-NA-1   IRAQI CONTRACTOR - 4017            INSTALL, TEST, SUPPLY 2 NEW 33KV     C-NETWORK INFRASTRUCTURE CONSTRUCTION          $485,127.50     $0.00           $485,127.50     CEFMS CONSTRUCTION
                                                                                                                            OVERHEAD/UNDERGRND FEEDERS FROM TAJI                                                                                                10/6/2006
                                                                                                                            SUB TO SAB AL-BOR SUB
                                                            3755 W914NS-05-C-2011-NA-1   MPE ENGINEERING                    250 KVA TRANSFORMERS, 400 KVA            C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,717,165.00   $2,717,165.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                         Appendix D


                                                                                                                            TRANSFORMERS, HV WINDING, PARTS                                                                                                     10/6/2006
                                                            3756 W914NS-05-C-2011-NA-2   MPE ENGINEERING                    250 KVA TRANSFORMERS, 400 KVA            NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$1,366,715.00    $1,366,715.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            TRANSFORMERS, HV WINDING, PARTS                                                                                                     10/6/2006
                                                            3757 W914NS-05-C-2012-NA-1   IRAQI CONTRACTOR - 4087            SUBSTATIONS ELECTRICAL INSTALLATION AND C-NETWORK INFRASTRUCTURE CONSTRUCTION       $9,997,438.80   $9,997,438.80   $0.00           CEFMS CONSTRUCTION
                                                                                                                            EQUIPMENT                                                                                                                           10/6/2006
                                                            3758 W914NS-05-C-2014-NA-1   IRAQI CONTRACTOR - 4038            INSTALL AND PLACE IN SERVICE NEW DOUBLE C-NETWORK INFRASTRUCTURE CONSTRUCTION       $1,160,000.00   $1,160,000.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                            CIRCUIT 33KV OVERHEAD LINE FROM KHAN                                                                                                10/6/2006
                                                                                                                            DARI SUB TO ALBAN SUB AND SAAD SUB
                                                            3759 W914NS-05-C-2015-NA-1   SECURE GLOBAL ENGINEERING LLC      INSTALL AND PLACE IN SERVICE TWO NEW     C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,845,000.00   $1,845,000.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                            33KV UNDERGROUND FEEDERS FROM                                                                                                       10/6/2006
                                                                                                                            SAMARA SUB TO S. MUTHANA SUB
                                                            3760 W914NS-05-C-2016-NA-1   GE ENERGY (NORWAY) AS-AGOTNES      REPAIR 5 ROLLS ROYCE AVON GAS            NC-GENERATION NON-CONSTRUCTION             $2,506,000.00   $2,506,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            GENERATORS FROM MOSUL EAST POWER                                                                                                    10/6/2006




D-112 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                            STATION
                                                            3761 W914NS-05-C-2017-NA-1   IRAQI CONTRACTOR - 4235            INSTALL NEW 11KV/400 VOLT NETWORK TO C-NETWORK INFRASTRUCTURE CONSTRUCTION          $2,568,853.00   $2,568,853.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                            REPLACE DAMAGED EXISTING NETWORK AL-                                                                                                10/6/2006
                                                                                                                            ASRI AREA OF DIWANIYAH
                                                            3762 W914NS-05-C-2019-NA-1   IRAQI CONTRACTOR - 4038            PERIOD OF PERFORMANCE EXTENDED TO 15     C-NETWORK INFRASTRUCTURE CONSTRUCTION      $9,455,000.00   $7,564,000.00   $1,891,000.00   CEFMS CONSTRUCTION
                                                                                                                            AUG 05 - FUNDING INCREASED $750K                                                                                                    10/6/2006
                                                            3763 W914NS-05-C-2020-NA-1   IRAQI CONTRACTOR - 4147            SUPPLY, INSTALL 2 NEW 33KV UNDERGRND     C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,492,450.00   $1,492,450.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                            FEEDERS FROM AL-KUT SUB TO AL-IZZA SUB                                                                                              10/6/2006
                                                            3764 W914NS-05-C-2021-NA-1   SECURE GLOBAL ENGINEERING LLC      INSTALL 12 NEW 11KV UNDERGRND FEEDERS C-NETWORK INFRASTRUCTURE CONSTRUCTION         $2,650,000.00   $2,650,000.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                            FROM KARAMA SUB TO NINEWA GOVERNATE                                                                                                 10/6/2006
                                                            3765 W914NS-05-C-2022-NA-1   MCELROY DIVERSIFIED SERVICE INC.   NEW/UNUSED GENERATOR SPARE PARTS         NC-GENERATION NON-CONSTRUCTION             $819,966.00     $819,966.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3766 W914NS-05-C-2023-NA-1   IRAQI CONTRACTOR - 4759            INTALL, TEST AND PLACE TWO NEW 33KV      C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,105,919.64   $1,105,919.64   $0.00           CEFMS CONSTRUCTION
                                                                                                                            UNDERGROUND FEEDERS                                                                                                                 10/6/2006
                                                            3767 W914NS-05-C-2025-NA-1   IRAQI CONTRACTOR - 4191            BINARY INPUT MODULES 4 EA, CPU MODULES, NC-GENERATION NON-CONSTRUCTION              $560,678.30     $319,463.05     $241,215.25     CEFMS NON-CONSTRUCTION
                                                                                                                            VARIOUS                                                                                                                             10/6/2006
                                                            3768 W914NS-05-C-2026-NA-1   COMET COMPANY LTD                  HYDRAULIC ASSY AND PARTS/SUPPLIES        NC-GENERATION NON-CONSTRUCTION             $152,770.06     $152,770.06     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3769 W914NS-05-C-2027-NA-1   IRAQI CONTRACTOR - 4600            BAKER PETROLITE K1200 VANADIUM           NC-GENERATION NON-CONSTRUCTION             $346,000.00     $346,000.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            INHIBITOR (400 DR)                                                                                                                  10/6/2006
                                                            3770 W914NS-05-C-2028-NA-1   NEKS DIS TICARET A.S.              HEAT SHRINKABLE STRAIGHT JOINTS 1360 @   C-NETWORK INFRASTRUCTURE CONSTRUCTION      $183,600.00     $183,600.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                            135.00 EA                                                                                                                           10/6/2006
                                                            3771 W914NS-05-C-2028-NA-2   NEKS DIS TICARET A.S.              HEAT SHRINKABLE INDOOR TERMINATION 680 C-NETWORK INFRASTRUCTURE CONSTRUCTION        $25,840.00      $25,840.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                            @ 38.00 EA                                                                                                                          10/6/2006
                                                            3772 W914NS-05-C-2028-NA-3   NEKS DIS TICARET A.S.              HEAT SHRINKABLE OUTDOOR TERMINATION      C-NETWORK INFRASTRUCTURE CONSTRUCTION      $18,700.00      $18,700.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                            340 @ 55.00 EA                                                                                                                      10/6/2006
                                                            3773 W914NS-05-C-2028-NA-4   NEKS DIS TICARET A.S.              HEAT SHRINKABLE STRAIGHT JOINTS 340 @    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $116,620.00     $116,620.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                            343.00 EA                                                                                                                           10/6/2006
                                                            3774 W914NS-05-C-2028-NA-5   NEKS DIS TICARET A.S.              HEAT SHRINKABLE INDOOR TERMINATION 170 C-NETWORK INFRASTRUCTURE CONSTRUCTION        $14,960.00      $14,960.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                            @ 88.00 EA                                                                                                                          10/6/2006
                                                            3775 W914NS-05-C-2028-NA-6   NEKS DIS TICARET A.S.              HEAT SHRINKABLE OUTDOOR TERMINATION      C-NETWORK INFRASTRUCTURE CONSTRUCTION      $10,370.00      $10,370.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                            85 @ $122.00 EA                                                                                                                     10/6/2006
                                                            3776 W914NS-05-C-2029-NA-1   SIEMENS                            INSTALL DELL OPTIPLEX WORKSTATIONS (10), NC-GENERATION NON-CONSTRUCTION             $416,246.34     $416,246.34     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            HP COLORJET 5550 (2), HP DESIGNJET 815 (2)                                                                                          10/6/2006
                                                            3777 W914NS-05-C-2030-NA-1   NEKS DIS TICARET A.S.              INSULATED ARMORED CABLE                  NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$3,478,260.00    $3,478,260.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3778 W914NS-05-C-2031-NA-1   IRAQI CONTRACTOR - 4521            MODIFIED CONSUMABLE SPARE PARTS KIT FORNC-TRANSMISSION NON-CONSTRUCTION             $540,356.00     $540,356.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            ERS TOWERS; SHIPPING & ASSOC. COSTS                                                                                                 10/6/2006
                                                            3779 W914NS-05-C-2032-NA-1   SECURE GLOBAL ENGINEERING LLC      REHABILITATE SUBSTATION, INSTALL NEW C-NETWORK INFRASTRUCTURE CONSTRUCTION          $2,481,000.00   $1,392,670.50   $1,088,329.50   CEFMS CONSTRUCTION
                                                                                                                            SWITCHGEAR, POWER TRANSFORMERS, NEW                                                                                                 10/6/2006
                                                                                                                            CONTROL BLDG
                                                            3780 W914NS-05-C-2033-NA-1   IRAQI CONTRACTOR - 4291            CONSTRUCT OVERHEAD FEEDERS IN AL         C-NETWORK INFRASTRUCTURE CONSTRUCTION      $9,680,745.00   $5,227,602.30   $4,453,142.70   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 348 of 529




                                                                                                                            GIWANIYA GOVERNORATE                                                                                                                10/6/2006
                                                            3781 W914NS-05-C-2034-NA-1   IRAQI CONTRACTOR - 4562            XYA, X2A, X2B TOWER PARTS                NC-TRANSMISSION NON-CONSTRUCTION           $889,360.41     $889,360.41     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3782 W914NS-05-C-2036-NA-1   IAP WORLDWIDE SERVICES, INC.       400 KVA TRANSFORMER, WINDINGS, HV        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $460,925.20     $0.00           $460,925.20     CEFMS CONSTRUCTION
                                                                                                                            BUSHINGS, LV BUSHINGS, TAP CHANGER,                                                                                                 10/6/2006
                                                            3783 W914NS-05-C-2037-NA-1   IRAQI CONTRACTOR - 4087            EQUIPMENT FOR 3 FEEDER LINES IN BABYLON C-NETWORK INFRASTRUCTURE CONSTRUCTION       $6,700,000.00   $4,552,975.00   $2,147,025.00   CEFMS CONSTRUCTION
                                                                                                                            GOVERNORATE                                                                                                                         10/6/2006
                                        #    Award Number            Contractor                      Description                              Work Item                               Obligated       Expended        Undelivered     Source
                                        3784 W914NS-05-C-2038-NA-1   SECURE GLOBAL ENGINEERING LLC   BUILD AND SUPPLY EQUIPMENT TO            C-NETWORK INFRASTRUCTURE CONSTRUCTION   $2,821,340.00   $2,127,640.61   $693,699.39     CEFMS CONSTRUCTION
                                                                                                     MUTHANNA AL-MAJAD SUBSTATION                                                                                                     10/6/2006
                                        3785 W914NS-05-C-2039-NA-1   SECURE GLOBAL ENGINEERING LLC   2 UNDERGROUND FEEDERS FROM BAGHDAD C-NETWORK INFRASTRUCTURE CONSTRUCTION         $1,284,582.00   $1,284,582.00   $0.00           CEFMS CONSTRUCTION
                                                                                                     NORTH SUBSTATION TO MUHEET SUBSTATION                                                                                            10/6/2006
                                                                                                     AND FROM KADHIMIYA SUBSTATION TO
                                                                                                     ANOTHER KADHIMIYA SUBSTATION
                                        3786 W914NS-05-C-2040-NA-1   SECURE GLOBAL ENGINEERING LLC   EQUIPMENT FOR AL-ASLAH SUBSTATION        C-NETWORK INFRASTRUCTURE CONSTRUCTION   $2,442,000.00   $1,364,955.90   $1,077,044.10   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3787 W914NS-05-C-2041-NA-1   IRAQI CONTRACTOR - 4538         UNDERGROUND & OVERHEAD FEEDER SYSTEMC-NETWORK INFRASTRUCTURE CONSTRUCTION        $3,216,293.00   $1,929,775.80   $1,286,517.20   CEFMS CONSTRUCTION
                                                                                                     IN AL MUTHANNA GOVERNORATE                                                                                                       10/6/2006
                                        3788 W914NS-05-C-2043-NA-1   SECURE GLOBAL ENGINEERING LLC   EQUIPMENT FOR AL-FAJER SUBSTATION        C-NETWORK INFRASTRUCTURE CONSTRUCTION   $2,442,000.00   $1,420,755.60   $1,021,244.40   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3789 W914NS-05-C-2044-NA-1   SECURE GLOBAL ENGINEERING LLC   EQUIPMENT FOR AL-SHATRA SUBSTATION       C-NETWORK INFRASTRUCTURE CONSTRUCTION   $2,442,000.00   $1,251,158.70   $1,190,841.30   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3790 W914NS-05-C-2045-NA-1   IRAQI CONTRACTOR - 4087         ELEC EQUIPMENT FOR OVERHEAD              C-NETWORK INFRASTRUCTURE CONSTRUCTION   $1,120,000.00   $795,200.00     $324,800.00     CEFMS CONSTRUCTION
                                                                                                     LINES/TRANSFORMERS IN SALAH AL DIN                                                                                               10/6/2006
                                                                                                     GOVERNORATE
                                        3791 W914NS-05-C-2046-NA-1   SECURE GLOBAL ENGINEERING LLC   ELECTRIC EQUIPMENT AT MISSAN PLASTIC     C-NETWORK INFRASTRUCTURE CONSTRUCTION   $2,730,930.00   $1,667,314.56   $1,063,615.44   CEFMS CONSTRUCTION
                                                                                                     SUBSTATION                                                                                                                       10/6/2006
                                        3792 W914NS-05-C-2047-NA-1   IRAQI CONTRACTOR - 4087         ELECTRIC FEEDER CABLES IN KERBALA        C-NETWORK INFRASTRUCTURE CONSTRUCTION   $4,771,300.00   $4,342,170.00   $429,130.00     CEFMS CONSTRUCTION
                                                                                                     GOVERNORATE                                                                                                                      10/6/2006
                                        3793 W914NS-05-C-2048-NA-1   IRAQI CONTRACTOR - 4620         TRANSFORMERS, HV/LV WINDING, BUSHINGS    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $927,315.60     $927,315.60     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3794 W914NS-05-C-2056-NA-1   IRAQI CONTRACTOR - 4291         ELECTRIC NETWORK AND 60 TRANSFORMERS C-NETWORK INFRASTRUCTURE CONSTRUCTION       $5,133,025.00   $1,847,889.00   $3,285,136.00   CEFMS CONSTRUCTION
                                                                                                     FOR FEEDER IN CITY OF BAB AL KHAN                                                                                                10/6/2006
                                        3795 W914NS-05-C-2056-NA-2   IRAQI CONTRACTOR - 4291         ELECTRIC NETWORK AND 60 TRANSFORMERS C-NETWORK INFRASTRUCTURE CONSTRUCTION       $597,050.00     $0.00           $597,050.00     CEFMS CONSTRUCTION
                                                                                                     FOR FEEDER IN CITY OF BAB AL KHAN                                                                                                10/6/2006
                                        3796 W914NS-05-C-8028-NA-1   IRAQI CONTRACTOR - 4078         WATER TREATMENT UNIT ABBASEYA DISTRICT C-POTABLE WATER CONSTRUCTION              $187,673.00     $187,673.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     IRAQ                                                                                                                             10/6/2006
                                        3797 W914NS-05-C-8029-NA-1   IRAQI CONTRACTOR - 4603         WATER TREATMENT UNIT IN THE ABBASEYA     C-POTABLE WATER CONSTRUCTION            $204,850.00     $204,850.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     DISTRICT IRAQ                                                                                                                    10/6/2006
                                        3798 W914NS-05-C-8030-NA-1   IRAQI CONTRACTOR - 4761         AL JBOR WATER TREATMENT MANATHERA        C-POTABLE WATER CONSTRUCTION            $192,782.00     $192,782.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     DISTRICT IRAQ                                                                                                                    10/6/2006
                                        3799 W914NS-05-C-8031-NA-1   IRAQI CONTRACTOR - 4220         AL KZALY WATER TREATMENT UNIT IN AL-     C-POTABLE WATER CONSTRUCTION            $197,657.00     $197,657.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     KZALY AREA, NAJAF                                                                                                                10/6/2006
                                        3800 W914NS-05-C-8032-NA-1   IRAQI CONTRACTOR - 4778         UM AL BUTT WATER TREATMENT UNIT IN       C-POTABLE WATER CONSTRUCTION            $216,000.00     $216,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     NAJAF, IRAQ                                                                                                                      10/6/2006
                                        3801 W914NS-05-C-8033-NA-1   IRAQI CONTRACTOR - 4094         AL ASIA WATER TREATMENT UNIT IN NAJAF,   C-POTABLE WATER CONSTRUCTION            $205,000.00     $205,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     IRAQ                                                                                                                             10/6/2006
                                        3802 W914NS-05-C-8034-NA-1   IRAQI CONTRACTOR - 4093         RMOL AL SHEBI WATER TREATMENT UNIT IN    C-POTABLE WATER CONSTRUCTION            $215,000.00     $215,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     NAJAF IRAQ                                                                                                                       10/6/2006
                                        3803 W914NS-05-C-8035-NA-1   IRAQI CONTRACTOR - 4080         AL SHAMTONIA WATER TREATMENT UNIT IN     C-POTABLE WATER CONSTRUCTION            $229,763.00     $229,763.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     AL SHAMTONIA IRAQ                                                                                                                10/6/2006
                                        3804 W914NS-05-C-8036-NA-1   IRAQI CONTRACTOR - 4337         SOUTH KUFA WATER TREATMENT UNIT, KUFA C-POTABLE WATER CONSTRUCTION               $225,012.00     $225,012.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                      10/6/2006
                                        3805 W914NS-05-C-8037-NA-1   IRAQI CONTRACTOR - 4103         SHA’ALAM WATER TREATMENT UNIT,           C-POTABLE WATER CONSTRUCTION            $257,863.00     $257,863.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     SHA’ALAM                                                                                                                         10/6/2006
                                        3806 W914NS-05-C-8038-NA-1   IRAQI CONTRACTOR - 4078         AL HARMEA WATER TREATMENT UNIT IN AL     C-POTABLE WATER CONSTRUCTION            $395,370.00     $395,370.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     MISHKAB                                                                                                                          10/6/2006
                                        3807 W914NS-05-C-8039-NA-1   IRAQI CONTRACTOR - 4662         AL BURKAT WATER TREATMENT UNIT,          C-POTABLE WATER CONSTRUCTION            $524,045.00     $524,045.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     MANATHERAH                                                                                                                       10/6/2006
                                        3808 W914NS-05-C-8040-NA-1   IRAQI CONTRACTOR - 4612         CONSTRUCT THE AL HAWATIM WATER           C-POTABLE WATER CONSTRUCTION            $477,161.00     $477,161.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     TREATMENT UNIT, KUFA, IRAQ                                                                                                       10/6/2006
                                        3809 W914NS-05-C-8041-NA-1   IRAQI CONTRACTOR - 4783         ABU HALLAN WATER TREATMENT UNIT, AL      C-POTABLE WATER CONSTRUCTION            $490,445.00     $485,944.00     $4,501.00       CEFMS CONSTRUCTION
                                                                                                     HURIA DISTRICT, IRAQ                                                                                                             10/6/2006
                                        3810 W914NS-05-C-8042-NA-1   IRAQI CONTRACTOR - 4283         CONSTRUCT AL-RASHEEDA HINDIA WATER       C-POTABLE WATER CONSTRUCTION            $484,599.00     $436,139.00     $48,460.00      CEFMS CONSTRUCTION
                                                                                                     TREATMENT UNIT                                                                                                                   10/6/2006
                                        3811 W914NS-05-C-8043-NA-1   IRAQI CONTRACTOR - 4226         CONSTRUCT AL-KHAIRAT CITY CENTER WATER C-POTABLE WATER CONSTRUCTION              $255,335.00     $255,335.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     TREATMENT UNIT                                                                                                                   10/6/2006
                                        3812 W914NS-05-C-8044-NA-1   IRAQI CONTRACTOR - 4203         CONSTRUCT AL-HUSSEINYHA WATER            C-POTABLE WATER CONSTRUCTION            $228,873.00     $228,873.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     TREATMENT UNIT                                                                                                                   10/6/2006
                                                                                                                                                                                                                                                                        Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 349 of 529




                                        3813 W914NS-05-C-8105-NA-1   IRAQI CONTRACTOR - 4007         REBUILD/RENOVATE LATIFIYAH HIGHWAY       C-POLICE ASSISTANCE CONSTRUCTION        $268,155.00     $268,155.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     PATROL STATION                                                                                                                   10/6/2006
                                        3814 W914NS-05-C-8106-NA-1   IRAQI CONTRACTOR - 4083         CONSTRUCT ISKANDIRIYAH POLICE STATION    C-POLICE ASSISTANCE CONSTRUCTION        $594,000.00     $594,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     AND ADJACENT SECURITY MEASURES                                                                                                   10/6/2006
                                        3815 W914NS-05-C-8107-NA-1   IRAQI CONTRACTOR - 4219         RENO EXISTING AL SADA POLICE STATION &   C-POLICE ASSISTANCE CONSTRUCTION        $144,973.00     $144,973.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     ADJ SECURITY MEASURES                                                                                                            10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        3816 W914NS-05-C-8108-NA-1   IRAQI CONTRACTOR - 4386         CONSTRUCT LATIFIYAH POLICE STATION       C-POLICE ASSISTANCE CONSTRUCTION        $650,000.00     $468,850.00     $181,150.00     CEFMS CONSTRUCTION
                                                                                                     BUILDING                                                                                                                         10/6/2006




I D-113
                                                                                                                                                                                                                                                           Appendix D
                                                            #    Award Number            Contractor                      Description                              Work Item                                    Obligated        Expended         Undelivered   Source
                                                            3817 W914NS-05-C-8109-NA-1   IRAQI CONTRACTOR - 4037         RENOVATE ABU JASSIM PRIMARY SCHOOL       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $68,550.00       $68,550.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                 10/6/2006
                                                            3818 W914NS-05-C-8110-NA-1   IRAQI CONTRACTOR - 4359         RENOVATE AL RASHEED SCHOOL               C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $27,076.00       $27,076.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                 10/6/2006
                                                            3819 W914NS-05-C-8111-NA-1                                   BUILD/RENOVATE AULLAD MUSLEM PRIMARY C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR       $11,100.00       $11,100.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                         SCHOOL                               CONSTRUCTION                                                                                     10/6/2006
                                                            3820 W914NS-05-C-8112-NA-1   IRAQI CONTRACTOR - 4360         HAIFA SECONDARY SCHOOL RENOVATION        C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $21,660.00       $21,660.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                 10/6/2006
                                                            3821 W914NS-05-C-8113-NA-1                                   HASWAH PRIMARY SCHOOL RENOVATION         C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $61,235.00       $15,000.00       $46,235.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                        Appendix D



                                                                                                                                                                  CONSTRUCTION                                                                                 10/6/2006
                                                            3822 W914NS-05-C-8114-NA-1                                   RENOVATE IBN AKEEL SCHOOL                C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $81,115.50       $76,270.00       $4,845.50     CEFMS CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                 10/6/2006
                                                            3823 W914NS-05-C-8115-NA-1                                   RENOVATE THE MAHDI PRIMARY SCHOOL        C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $68,887.00       $68,887.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                 10/6/2006
                                                            3824 W914NS-05-C-8116-NA-1                                   MUSSAYIB PRIMARY SCHOOL RENOVATION       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $69,040.00       $69,040.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                 10/6/2006
                                                            3825 W914NS-05-C-8117-NA-1                                   BAWASSIL PRIMARY SCHOOL RENOVATION       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $20,723.00       $20,723.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                                 10/6/2006
                                                            3826 W914NS-05-C-8118-NA-1   SOUTHEAST TEXAS INDUSTRIAL      RENOVATION OF THE AL EZAA PRIMARY        C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $115,170.00      $0.00            $115,170.00   CEFMS CONSTRUCTION
                                                                                         SERVICES                        SCHOOL, AL MUSSAYIB, BABIL PROVINCE      CONSTRUCTION                                                                                 10/6/2006
                                                            3827 W914NS-05-C-8404-NA-1   IRAQI CONTRACTOR - 4573         RENOVATE/CONSTRUCT ESKAN IRAQI POLICE    C-POLICE ASSISTANCE CONSTRUCTION             $475,750.00      $475,750.00      $0.00         CEFMS CONSTRUCTION




D-114 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                         STATION                                                                                                                               10/6/2006
                                                            3828 W914NS-05-C-8405-NA-1   IRAQI CONTRACTOR - 4219         RECONSTRUCT TUNIS IRAQI POLICE STATION   C-POLICE ASSISTANCE CONSTRUCTION             $236,300.00      $236,300.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                         HILLAH                                                                                                                                10/6/2006
                                                            3829 W914NS-05-C-9003-NA-1   OVERSEAS SUPPORT SERVICES       COASTAL PATROL BOATS AND TRAINING (12)   NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $794,683.00      $757,500.00      $37,183.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                            3830 W914NS-05-C-9004-NA-1   EOD TECHNOLOGY, INC. (EODT)     PERIMETER SECURITY FOR AL KASIK & AN     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $9,533,400.00    $9,533,400.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         NUMANIYAH MILITARY TRNG BASES            NON-CONSTRUCTION                                                                             10/6/2006
                                                            3831 W914NS-05-C-9004-NA-2   EOD TECHNOLOGY, INC. (EODT)     ORIGINAL FUNDING FOR BASIC PERIOD WAS    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $13,899,894.00   $13,899,894.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         UNDERFUNDED                              NON-CONSTRUCTION                                                                             10/6/2006
                                                            3832 W914NS-05-C-9005-NA-1   IRAQI CONTRACTOR - 4124         ADNON PALACE BASEMENT                    FACILITIES REPAIR IRAQ                       $747,000.00      $747,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                            3833 W914NS-05-C-9008-NA-1   IRAQI CONTRACTOR - 4259         FORCE PROTECTIONFOR MAJOR CRIMES UNIT FACILITIES REPAIR IRAQ                          $189,500.00      $189,500.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                            3834 W914NS-05-C-9009-NA-1   HEAT GROUP FOR TRADING AND      VARIOUS REPAIR AND REPLACEMENT OF HY     FACILITIES REPAIR IRAQ                       $92,456.00       $92,456.00       $0.00         CEFMS CONSTRUCTION
                                                                                         CONSTRUCTION                    AL AMIL POLICE STATION                                                                                                                10/6/2006
                                                            3835 W914NS-05-C-9009-NA-2   HEAT GROUP FOR TRADING AND      17651- SJ-089 POLICE STATIONS FOR PCO    C-MNSTCI-PC13000-FACILITIES REPAIR           $23,114.00       $0.00            $23,114.00    CEFMS CONSTRUCTION
                                                                                         CONSTRUCTION                    CONTRACTING                                                                                                                           10/6/2006
                                                            3836 W914NS-05-C-9010-NA-1   SATCO                           BASE SUPPORT SERVICES FOR BIAP STAGING   NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $1,203,562.80    $1,203,562.80    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         FACILITY (1 NOV 04-31 OCT 05)                                                                                                         10/6/2006
                                                            3837 W914NS-05-C-9011-NA-1   NOUR USA                        VARIOUS RADIOS AND EQUIPMENT             NC-POLICE ASSISTANCE NON-CONSTRUCTION        $9,474,118.60    $9,474,118.60    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                                            3838 W914NS-05-C-9012-NA-1   ERNST & YOUNG                   INTERNAL AUDIT TRAINING                  NC-OTHER TECHNICAL INVESTIGATIVE METHODS     $288,500.00      $288,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                             10/6/2006
                                                            3839 W914NS-05-C-9013-NA-    INTERNATIONAL PROGRAM GROUP,    MOJ PERSONAL PROTECTION SCHOOL - GOV’T NC-JUDICIAL FACILITY NON-CONSTRUCTION          $1,800,646.99    $1,800,646.99    $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                  INC.                            TERMINATION FOR CONVENIENCE                                                                                                           10/6/2006
                                                            3840 W914NS-05-C-9014-NA-1   TELETEC CORPORATION             PORTABLE RADIOS, MOBILE RADIOS,          NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $2,146,641.00    $2,146,641.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         BASE STATION, REPEATER KIT, CHARGERS,                                                                                                 10/6/2006
                                                                                                                         BATTERIES, SOFTWARE
                                                            3841 W914NS-05-C-9015-NA-    DFS LOGISTICS LLC               PROVICIAL SWAT SCHOOL LIFE SUPPORT       NC-POLICE ASSISTANCE NON-CONSTRUCTION        $1,273,782.92    $1,273,782.92    $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                  SERVICES, BAGHDAD                                                                                                                     10/6/2006
                                                            3842 W914NS-05-C-9016-NA-    US INVESTIGATIVE SERVICE        PROVINCIAL SWAT SCHOOL TRAINING AND      NC-POLICE ASSISTANCE NON-CONSTRUCTION        $4,153,466.64    $4,153,466.64    $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                  FORCE PROTECTION SERVICES,BAGHDAD                                                                                                     10/6/2006
                                                            3843 W914NS-05-C-9017-NA-1   IRAQI CONTRACTOR - 4314         BUSES, COMMERCIAL TRANSIT, 25-28         NC-NEW IRAQI ARMY EQUIPMENT NON-             $150,000.00      $150,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         PASSENGER (77)                           CONSTRUCTION                                                                                 10/6/2006
                                                            3844 W914NS-05-C-9020-NA-1   IRAQI CONTRACTOR - 4410         6% FLOUROPROTEIN FIRE FIGHTING FOAM      NC-FIRE SERVICES NON-CONSTRUCTION            $148,011.84      $148,011.84      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         (P00001 TERM FOR CAUSE EFC DATE =                                                                                                     10/6/2006
                                                                                                                         8JUL2005)
                                                            3845 W914NS-05-C-9023-NA-1   DFS LOGISTICS LLC               EMERGENCY RESPONSE UNIT LIFE SPT SVCS    NC-POLICE ASSISTANCE NON-CONSTRUCTION        $2,607,469.00    $2,607,469.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         FOR 10 OCT -9 DEC 04                                                                                                                  10/6/2006
                                                            3846 W914NS-05-C-9028-NA-    OTOKAR OTOBUS KAROSERI SANAYI   MILITARY FIELD AMBULANCES 120 $ $54K     NC-NEW IRAQI ARMY EQUIPMENT NON-             $6,480,000.00    $6,480,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                  A.S.                                                                     CONSTRUCTION                                                                                 10/6/2006
                                                            3847 W914NS-05-C-9028-NA-    OTOKAR OTOBUS KAROSERI SANAYI   MILITARY FIELD AMBULNCES 80 @ $54K       NC-NEW IRAQI ARMY EQUIPMENT NON-             $4,320,000.00    $4,320,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                     Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 350 of 529




                                                                 0001AB                  A.S.                                                                     CONSTRUCTION                                                                                 10/6/2006
                                                            3848 W914NS-05-C-9028-NA-    OTOKAR OTOBUS KAROSERI SANAYI   MILITARY FIELD AMBULANCES 8 @ $54K       NC-NEW IRAQI ARMY EQUIPMENT NON-             $432,000.00      $432,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AC                  A.S.                                                                     CONSTRUCTION                                                                                 10/6/2006
                                                            3849 W914NS-05-C-9028-NA-    OTOKAR OTOBUS KAROSERI SANAYI   MILITARY FILED AMBULANCES 8 @ $54K       NC-NEW IRAQI ARMY EQUIPMENT NON-             $432,000.00      $432,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AD                  A.S.                                                                     CONSTRUCTION                                                                                 10/6/2006
                                                            3850 W914NS-05-C-9035-NA-1   BLP                             CIVIL INTERVENTION FORCE TRAINING        NC-PUBLIC SAFETY NON-CONSTRUCTION            $4,430,226.92    $4,430,226.92    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                               10/6/2006
                                        #    Award Number            Contractor                         Description                               Work Item                                Obligated        Expended         Undelivered   Source
                                        3851 W914NS-05-C-9035-NA-2   BLP                                AMMUNITION                                NC-PUBLIC SAFETY NON-CONSTRUCTION        $364,625.00      $364,625.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3852 W914NS-05-C-9036-1-     ESS                                LIFE SUPPORT SERVICES FOR CAMP            NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $2,642,803.00    $2,578,217.58    $64,585.42    CEFMS NON-CONSTRUCTION
                                             0001AA                                                     BLICKENSTAFF PERIOD 01JAN05-29JAN05                                                                                                10/6/2006
                                        3853 W914NS-05-C-9036-2-1    ESS                                CAMP LIFE SUPPORT INCLUDING DELIVERABLESNC-BORDER ENFORCEMENT NON-CONSTRUCTION     $723,792.00      $723,792.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        AND MAINTENANCE                                                                                                                    10/6/2006
                                        3854 W914NS-05-C-9036-3-1    ESS                                LIFE SUPPORT FOR CAMP BLICKENSTAFF 6 APR NC-BORDER ENFORCEMENT NON-CONSTRUCTION    $723,792.00      $723,792.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        - 5 MAY 2005                                                                                                                       10/6/2006
                                        3855 W914NS-05-C-9036-4-1    ESS                                LIFE SUPPORT SERVICES FOR CAMP            NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $723,793.00      $723,793.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        BLICKENSTAFF 5 MAY - 4 JUN 05                                                                                                      10/6/2006
                                        3856 W914NS-05-C-9036-5-1    ESS                                LIFE SUPPORT FOR CAMP BLICKENSTAFF        NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $723,793.00      $723,793.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        OPTION PERIOD 1001                                                                                                                 10/6/2006
                                        3857 W914NS-05-C-9036-6-1    ESS                                CAMP BLICKENSTAFF LIFE SUPPORT            NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $723,793.00      $723,793.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3858 W914NS-05-C-9036-7-1    ESS                                CAMP BLICKENSTAFF LIFE SUPPORT            NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $723,793.00      $723,793.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3859 W914NS-05-C-9036-8-1    ESS                                LIFE SUPPORT SERVICES                     NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $510,130.00      $510,130.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3860 W914NS-05-C-9037-NA-1                                      RENOVATE & CONSTRUCT CAMP RISALA 304TH C-ICDC - FACILITIES CONSTRUCTION            $1,950,000.00    $1,950,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                        BARRACKS                                                                                                                           10/6/2006
                                        3861 W914NS-05-C-9038-NA-1                                      RENOVATE & CONSTRUCT CAMP JUSTICE         C-ICDC - FACILITIES CONSTRUCTION         $1,355,775.00    $1,355,775.00    $0.00         CEFMS CONSTRUCTION
                                                                                                        303RD BARRACKS                                                                                                                     10/6/2006
                                        3862 W914NS-05-C-9039-NA-    CDW-G INC.                         CPU HP W/MS-XP                            NC-EDUCATION NON-CONSTRUCTION            $2,188,500.00    $2,188,500.00    $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                        10/6/2006
                                        3863 W914NS-05-C-9039-NA-2   CDW-G INC.                         17” FLAT SCREEN MONITOR                   NC-EDUCATION NON-CONSTRUCTION            $392,860.00      $392,860.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3864 W914NS-05-C-9039-NA-3   CDW-G INC.                         HP SERVER PROLIANT                        NC-EDUCATION NON-CONSTRUCTION            $499,900.00      $499,900.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3865 W914NS-05-C-9039-NA-4   CDW-G INC.                         ADMINISTRATOR COMPUTER HP W/MS-XP         NC-EDUCATION NON-CONSTRUCTION            $75,000.00       $75,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3866 W914NS-05-C-9039-NA-5   CDW-G INC.                         HP LAPTOP COMPUTER                        NC-EDUCATION NON-CONSTRUCTION            $250,000.00      $250,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3867 W914NS-05-C-9039-NA-6   CDW-G INC.                         HP 4250N LASER JET PRINTER                NC-EDUCATION NON-CONSTRUCTION            $124,999.00      $124,999.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3868 W914NS-05-C-9039-NA-7   CDW-G INC.                         HP 4250N LASER JET PRINTR CARTRIDGES      NC-EDUCATION NON-CONSTRUCTION            $65,868.00       $65,868.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3869 W914NS-05-C-9039-NA-8   CDW-G INC.                         ADOBE CO-AUTHOR CS SOFTWARE               NC-EDUCATION NON-CONSTRUCTION            $20,200.00       $20,200.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3870 W914NS-05-C-9039-NA-9   CDW-G INC.                         MITSUBISHI PROJECTOR                      NC-EDUCATION NON-CONSTRUCTION            $148,500.00      $148,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3871 W914NS-05-C-9042-NA-1   DFS LOGISTICS LLC                  PROVINCIAL SWAT SCHOOL LIFE SUPPORT       NC-POLICE ASSISTANCE NON-CONSTRUCTION    $1,035,350.00    $1,035,350.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        SERVICES, BAGHDAD IQ                                                                                                               10/6/2006
                                        3872 W914NS-05-C-9043-NA-1   DFS LOGISTICS LLC                  EMERGENCY RESPONSE UNIT PHASE II LIFE     NC-POLICE ASSISTANCE NON-CONSTRUCTION    $4,060,254.00    $4,060,254.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        SUPPORT SERVICES, BAGHDAD IQ                                                                                                       10/6/2006
                                        3873 W914NS-05-C-9046-NA-1   IRAQ BUSINESS & LOGISTICS CENTER   HELMET-KELAR LEVEL IIIA SM 1890 @ $125    NC-PUBLIC SAFETY NON-CONSTRUCTION        $236,250.00      $100,000.00      $136,250.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3874 W914NS-05-C-9046-NA-2   IRAQ BUSINESS & LOGISTICS CENTER   HELMET-KEVLAR LEVEL IIIA MED 3150 @ $125 NC-PUBLIC SAFETY NON-CONSTRUCTION         $393,750.00      $112,500.00      $281,250.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3875 W914NS-05-C-9046-NA-3   IRAQ BUSINESS & LOGISTICS CENTER   HELMET-KEVLAR LEVEL IIIA LG 1260 @ $125   NC-PUBLIC SAFETY NON-CONSTRUCTION        $157,500.00      $100,000.00      $57,500.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3876 W914NS-05-C-9047-NA-1   GREEN SHIELD LIMITED               WEAPONS, AMMUNITION, ACCESSORIES          NC-PUBLIC SAFETY NON-CONSTRUCTION        $2,401,102.00    $2,401,102.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3877 W914NS-05-C-9048-NA-1   MLM INTERNATIONAL                  WEAPONS AND ACCESSORIES                   NC-BORDER ENFORCEMENT NON-CONSTRUCTION   $8,776,936.80    $8,776,936.80    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3878 W914NS-05-C-9051-NA-1   THE ARMOR GROUP INTERNATIONAL      MOJ PERSONAL PROTECTION SCHOOL            NC-JUDICIAL FACILITY NON-CONSTRUCTION    $9,814,488.00    $9,813,488.00    $1,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3879 W914NS-05-C-9052-NA-1   BLP                                CIVIL INTERVENTION FORCE CLASS            NC-PUBLIC SAFETY NON-CONSTRUCTION        $9,340,912.38    $9,340,912.38    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3880 W914NS-05-C-9053-NA-    US INVESTIGATIVE SERVICE           ACCEPTED PROPOSAL OF U.S. INVESTIGATIVE NC-POLICE ASSISTANCE NON-CONSTRUCTION      $40,684,347.23   $40,684,347.23   $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                     SERVICES                                                                                                                           10/6/2006
                                        3881 W914NS-05-C-9053-NA-    US INVESTIGATIVE SERVICE           ACCEPTANCE OF PROPOSED U.S.               NC-POLICE ASSISTANCE NON-CONSTRUCTION    $1,121,643.63    $1,121,643.63    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 351 of 529




                                             0002AA                                                     INVESTIGATIVE SERVICES                                                                                                             10/6/2006
                                        3882 W914NS-05-C-9053-NA-    US INVESTIGATIVE SERVICE           TIER II PARLIAMENTARY PSD TRAINING        NC-POLICE ASSISTANCE NON-CONSTRUCTION    $392,001.27      $392,001.27      $0.00         CEFMS NON-CONSTRUCTION
                                             0003AA                                                                                                                                                                                        10/6/2006
                                        3883 W914NS-05-C-9054-NA-1   TRUST TRADING GROUP (TTG)          ASSESSMENT FOR DAMAGE, REPAIR,            NC-PUBLIC SAFETY NON-CONSTRUCTION        $922,480.00      $922,480.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        MAINTENACE FOR 50 ARMOURED 8X8                                                                                                     10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                                                                                        VEHICLES
                                        3884 W914NS-05-C-9055-NA-1   IRAQI CONTRACTOR - 4515            LIFE SUPPORT SERVICES FOR BAGHDAD POLICE NC-PUBLIC SAFETY NON-CONSTRUCTION         $4,016,500.00    $4,016,500.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        COLLEGE POP 16 MAY THRU 15 JUN 05                                                                                                  10/6/2006




I D-115
                                                                                                                                                                                                                                                                    Appendix D
                                                            #    Award Number             Contractor                    Description                                 Work Item                                   Obligated        Expended         Undelivered   Source
                                                            3885 W914NS-05-C-9056-NA-1    IRAQI CONTRACTOR - 4694       LIFE SUPPORT SERVICES FOR BAGHDAD PUBLIC NC-PUBLIC SAFETY NON-CONSTRUCTION              $16,395,575.00   $16,388,045.00   $7,530.00     CEFMS NON-CONSTRUCTION
                                                                                                                        SERVICE ACADEMY LOTS I, II AND III                                                                                                      10/6/2006
                                                            3886 W914NS-05-C-9057-NA-1    MPRI, INC.                    PERFORM SPECIALIZED TRAINING IAW SOW        NC-ICDC - OPERATIONS AND PERSONNEL NON-     $2,645,807.85    $2,425,323.89    $220,483.96   CEFMS NON-CONSTRUCTION
                                                                                                                        (NON-PERSONAL SERVICES)                     CONSTRUCTION                                                                                10/6/2006
                                                            3887 W914NS-05-C-9058-NA-1    EOD TECHNOLOGY, INC. (EODT)   PERIMETER SECURITY FOR CAMP TADJI           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $12,784,744.67   $12,784,744.67   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                            10/6/2006
                                                            3888 W914NS-05-C-9060-NA-1    EOD TECHNOLOGY, INC. (EODT)   MOBILIZAION AND PERIMETER SECURITY          NC-POLICE ASSISTANCE NON-CONSTRUCTION       $2,255,000.00    $2,255,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        SERVICES AL HILLA                                                                                                                       10/6/2006
                                                            3889 W914NS-05-C-9061-NA-1    TRIPLE CANOPY, INC.           PROVIDE INSTRUCTORS TO CONDUCT R&S          NC-POLICE ASSISTANCE NON-CONSTRUCTION       $2,850,778.80    $2,684,788.80    $165,990.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                         Appendix D



                                                                                                                        AND CI/FP TRAINING                                                                                                                      10/6/2006
                                                            3890 W914NS-05-C-9063-NA-1    ADVANCED INTERNATIONAL        MAINTENANCE OF P.25 RDIO EQUIPMENT FOR NC-POLICE ASSISTANCE NON-CONSTRUCTION            $1,445,095.00    $1,444,760.00    $335.00       CEFMS NON-CONSTRUCTION
                                                                                          ELECTRONIC EQUIP              1 YEAR AND SPARE PARTS                                                                                                                  10/6/2006
                                                            3891 W914NS-05-D-0001-1-1     IRAQI CONTRACTOR - 4160       POSTAL DELIVERY CABINETS                    NC-TELECOM AND POSTAL NON-CONSTRUCTION      $9,996,400.00    $9,992,542.00    $3,858.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3892 W914NS-05-D-0002-1-1     IRAQI CONTRACTOR - 4565       RAIL EQUIPMENT                              NC-RAILROAD NON-CONSTRUCTION                $829,173.00      $829,173.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3893 W914NS-05-D-0003-011A-1 IRAQI CONTRACTOR - 4677        ON CALL SUPPORT                             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $111,600.00      $111,600.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3894 W914NS-05-D-0003-012A-1 IRAQI CONTRACTOR - 4677        ON CALL FOR 1-30 APR 2005                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $108,000.00      $108,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3895 W914NS-05-D-0003-1-      IRAQI CONTRACTOR - 4677       EMERGENCY RESPONSE PIPELINE REPAIR          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $151,200.00      $151,200.00      $0.00         CEFMS NON-CONSTRUCTION




D-116 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                 0001AA                                                 OPERATION CENTRAL REGION EQUIPMENT                                                                                                      10/6/2006
                                                            3896 W914NS-05-D-0003-10-1    IRAQI CONTRACTOR - 4677       MISC. EQUIPMENT, LABOR, TOOLS FOR POP       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $39,140.00       $39,140.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        24-28 FEB 05                                                                                                                            10/6/2006
                                                            3897 W914NS-05-D-0003-11-1    IRAQI CONTRACTOR - 4677       RENTAL EQUIPMENT/VEHICLES                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $209,900.00      $209,900.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3898 W914NS-05-D-0003-12-1    IRAQI CONTRACTOR - 4677       EXCAVATION RENTAL EQUIPMENT AND             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $200,900.00      $200,900.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        VEHICLES                                                                                                                                10/6/2006
                                                            3899 W914NS-05-D-0003-13-1    IRAQI CONTRACTOR - 4677       ON CALL FOR 1-31 MAY 2005                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $111,600.00      $111,600.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3900 W914NS-05-D-0003-14-1    IRAQI CONTRACTOR - 4677       PIPELINE REPAIR ON CALL SERVICES 1-30 JUN   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $108,000.00      $108,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        2005                                                                                                                                    10/6/2006
                                                            3901 W914NS-05-D-0003-2-1     IRAQI CONTRACTOR - 4677       SUPPLIES AND SERVICES TO REPAIR 18 INCH     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $164,219.00      $164,219.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        CRUDE LINE                                                                                                                              10/6/2006
                                                            3902 W914NS-05-D-0003-3-1     IRAQI CONTRACTOR - 4677       REPAIR 18 INCH CRUDE LINE                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $231,650.00      $231,650.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3903 W914NS-05-D-0003-4-1     IRAQI CONTRACTOR - 4677       LABOR FOR ON CALL, WORKDAY ZERO &      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION           $417,150.00      $417,150.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        WORKDAY 1 AND BEYOND. THIS OBLIGATION                                                                                                   10/6/2006
                                                                                                                        INCLUDES MOD #01 - INCREASE OF $98,550
                                                            3904 W914NS-05-D-0003-4-2     IRAQI CONTRACTOR - 4677       THIS MOD IS TO PROCESS MOD #02              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $23,710.00       $23,710.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        12/11/04 WHICH ADDS A LINE ITEM TO THIS                                                                                                 10/6/2006
                                                                                                                        OBLIGATION
                                                            3905 W914NS-05-D-0003-5-1     IRAQI CONTRACTOR - 4677       (31) BULLDOZER, (31) EXCAVATOR, (31) 30T    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $111,600.00      $111,600.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        CRANE & LABOR                                                                                                                           10/6/2006
                                                            3906 W914NS-05-D-0003-6-1     IRAQI CONTRACTOR - 4677       ON CALL;WORK DAY 0;WORK DAY 1 &             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $55,420.00       $55,420.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        BEYOND                                                                                                                                  10/6/2006
                                                            3907 W914NS-05-D-0003-7-1     IRAQI CONTRACTOR - 4677       REPAIR 18 INCH CRUDE LINE. INCLUDES P0001 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION        $271,018.75      $271,018.75      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        TO EXTEND PERIOD OF PERFORMANCE TO 5                                                                                                    10/6/2006
                                                                                                                        DAYS FROM 9 JAN 2005 TO 11 JAN 2005
                                                            3908 W914NS-05-D-0003-8-1     IRAQI CONTRACTOR - 4677       ON CALL                                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $14,200.00       $14,200.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3909 W914NS-05-D-0003-8-2     IRAQI CONTRACTOR - 4677       WORKDAY ZERO                                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $49,400.00       $49,400.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3910 W914NS-05-D-0003-8-3     IRAQI CONTRACTOR - 4677       WORKDAY 1 AND BEYOND                        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $80,690.00       $80,690.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3911 W914NS-05-D-0003-9-      IRAQI CONTRACTOR - 4677       BULLDOZER                                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $14,000.00       $14,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                         10/6/2006
                                                            3912 W914NS-05-D-0003-9-      IRAQI CONTRACTOR - 4677       EXCAVATOR                                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $14,000.00       $14,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AB                                                                                                                                                                                         10/6/2006
                                                            3913 W914NS-05-D-0003-9-      IRAQI CONTRACTOR - 4677       LABOR                                       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $44,800.00       $44,800.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AC                                                                                                                                                                                         10/6/2006
                                                            3914 W914NS-05-D-0003-9-      IRAQI CONTRACTOR - 4677       CRANE 30 TON                                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $28,000.00       $28,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AD                                                                                                                                                                                         10/6/2006
                                                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 352 of 529




                                                            3915 W914NS-05-D-0004-1-1     IRAQI CONTRACTOR - 4529       IMPACT WRENCH, DRILL AUGERS, COMBO          NC-RAILROAD NON-CONSTRUCTION                $331,850.80      $331,850.80      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        TRACK GUAGE AND LEVEL                                                                                                                   10/6/2006
                                                            3916 W914NS-05-D-0005-1-1     U.S. EXPORTERS, LLC           RAIL EQUIPMENT                              NC-RAILROAD NON-CONSTRUCTION                $295,610.00      $295,610.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            3917 W914NS-05-D-0006-003B-   UNITED SERVICES               ON CALL SUPPORT                             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $50,000.00       $50,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                         10/6/2006
                                                            3918 W914NS-05-D-0006-1-1     UNITED SERVICES               LABOR AND EXCAVATING EQUIPMENT              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $101,591.25      $101,591.25      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                        #    Award Number            Contractor                        Description                            Work Item                                  Obligated        Expended         Undelivered   Source
                                        3919 W914NS-05-D-0006-2-     UNITED SERVICES                   MONTHLY ON CALL FEES                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $30,357.07       $30,357.07       $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        3920 W914NS-05-D-0006-3-1    UNITED SERVICES                   MOBILIZATION, ON SITE WORK, TRAVEL     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $380,423.75      $380,423.75      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       DIFFERENTIAL                                                                                                                      10/6/2006
                                        3921 W914NS-05-D-0006-5-1    UNITED SERVICES                   NAFT KHANA 6 MOBILIZATION, ON SITE WORK NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $113,516.25      $113,516.25      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       AND TRAVEL DIFFERENTIAL POP 8-10 MAY                                                                                              10/6/2006
                                        3922 W914NS-05-D-0006-6-1    UNITED SERVICES                   ON CALL FEE FOR 1-31- MAY 2005         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $50,000.00       $50,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3923 W914NS-05-D-0006-7-1    UNITED SERVICES                   ON CALL FEE FOR 1-31 JUN 05            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $50,000.00       $50,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3924 W914NS-05-D-0006-NA-1   UNITED SERVICES                   ON CALL FOR 1 - 31 MARCH 2005          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $50,000.00       $50,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3925 W914NS-05-D-0107-1-1    HIGHCOM SECURITY, INC.            BELTS WITH METAL BUCKLE (1425)         NC-NEW IRAQI ARMY EQUIPMENT NON-           $3,348.75        $3,348.75        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                               10/6/2006
                                        3926 W914NS-05-D-1999-10-1   ESS                               DIESEL FUEL                            NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $178,776.00      $178,776.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3927 W914NS-05-D-1999-11-1   ESS                               LIFE SUPPORT                           NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $557,560.00      $513,138.00      $44,422.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3928 W914NS-05-D-1999-12-1   ESS                               DIESEL FUEL                            NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $20,080.00       $20,080.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3929 W914NS-05-D-1999-13-1   ESS                               LIFE SUPPORT                           NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $245,950.00      $245,950.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3930 W914NS-05-D-1999-9-1    ESS                               LIFE SUPPORT FOR CAMP BLICKENSTAFF     NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $723,793.00      $723,793.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3931 W914NS-05-D-9001-1-1    SUPPLYCORE, INC                   DRILL PRESS, FLOOR JACK, MANUAL A/C SVC, NC-DETENTION FACILITY NON-CONSTRUCTION   $29,897.98       $29,897.98       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       DIESEL STANDS, VARIOUS SHOP EQUIPMENT                                                                                             10/6/2006
                                        3932 W914NS-05-D-9001-2-1    SUPPLYCORE, INC                   TOOL SETS, TORQUE EXTENSION KIT,       NC-DETENTION FACILITY NON-CONSTRUCTION     $10,950.78       $10,950.78       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       SCREWDRIVING SET, VARIOUS SHOP                                                                                                    10/6/2006
                                                                                                       EQUIPMENT
                                        3933 W914NS-05-D-9003-1-1    TAOS INDUSTRIES                   RPG-7 100 @ $1696.35                   NC-ICDC - EQUIPMENT NON-CONSTRUCTION       $169,635.00      $169,635.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3934 W914NS-05-D-9003-1-16   TAOS INDUSTRIES                   OGV-7 ROUNDS HE GRENADE 1113 @ $168.99 NC-ICDC - EQUIPMENT NON-CONSTRUCTION       $188,085.87      $188,085.87      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3935 W914NS-05-D-9003-1-25   TAOS INDUSTRIES                   40MM NATO GRENADES M406 800 @ $896.55 NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $717,240.00      $717,240.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3936 W914NS-05-D-9003-1-30   TAOS INDUSTRIES                   40MM HE GRENADE M406 NATO 5712 @       NC-ICDC - EQUIPMENT NON-CONSTRUCTION       $348,857.28      $348,857.28      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       $46.44                                                                                                                            10/6/2006
                                        3937 W914NS-05-D-9003-1-47   TAOS INDUSTRIES                   M716 GROUND MARKER 34 @ $2210          NC-ICDC - EQUIPMENT NON-CONSTRUCTION       $75,140.00       $75,140.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3938 W914NS-05-D-9003-4-1    TAOS INDUSTRIES                   40 MM NATO CALIBER GRENADES M406       NC-NEW IRAQI ARMY EQUIPMENT NON-           $2,205,000.00    $2,205,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       3000 EA                                CONSTRUCTION                                                                               10/6/2006
                                        3939 W914NS-05-D-9004-1-1    IRAQI CONTRACTOR - 4925           RPK AND PKM MACHINE GUNS               NC-POLICE ASSISTANCE NON-CONSTRUCTION      $1,599,705.00    $1,599,705.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3940 W914NS-05-D-9005-1-     BLANE INTERNATIONAL GROUP, INC.   WEAPONS AND EQUIPMENT                  NC-POLICE ASSISTANCE NON-CONSTRUCTION      $572,367.25      $572,367.25      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        3941 W914NS-05-D-9006-1-1    IRAQI CONTRACTOR - 4297           VOICE AND DATA NETWORKING AT ADONON NC-BORDER ENFORCEMENT NON-CONSTRUCTION        $3,476,745.00    $3,476,745.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       PALACE BAGHDAD                                                                                                                    10/6/2006
                                        3942 W914NS-05-D-9006-12-1   IRAQI CONTRACTOR - 4297           DATA NETWORKING AT ADONON PALACE       NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $186,720.00      $186,720.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3943 W914NS-05-D-9006-2-1    IRAQI CONTRACTOR - 4297           VOICE AND DATA NETWORKING FOR ADNON NC-BORDER ENFORCEMENT NON-CONSTRUCTION        $2,004,800.00    $2,004,800.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       PALACE                                                                                                                            10/6/2006
                                        3944 W914NS-05-D-9006-3-1    IRAQI CONTRACTOR - 4297           TELEPHONES AND EQUIPMENT FOR ADNON     NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $233,151.00      $233,151.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       PALACE                                                                                                                            10/6/2006
                                        3945 W914NS-05-D-9006-4-1    IRAQI CONTRACTOR - 4297           SERVICES NECESSARY TO PERFORM VOICE ANDNC-BORDER ENFORCEMENT NON-CONSTRUCTION     $264,216.00      $133,737.50      $130,478.50   CEFMS NON-CONSTRUCTION
                                                                                                       DATA NETWORKING AT ADONON PALACE                                                                                                  10/6/2006
                                        3946 W914NS-05-D-9006-5-1    IRAQI CONTRACTOR - 4297           VOICE AND DATA NETWORKING AT ADONON NC-BORDER ENFORCEMENT NON-CONSTRUCTION        $242,242.00      $242,242.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       PALACE, BAGHDAD, IQ                                                                                                               10/6/2006
                                        3947 W914NS-05-D-9006-6-1    IRAQI CONTRACTOR - 4297           VOICE AND DATA NETWORKING AT ADONON NC-BORDER ENFORCEMENT NON-CONSTRUCTION        $353,227.00      $353,227.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       PALACE, BAGHDAD, IQ                                                                                                               10/6/2006
                                        3948 W914NS-05-D-9007-1-1    PROACTIVE COMMUNICATIONS, INC.    PROACTIVE TELECOMMUNICATIONS           NC-POLICE ASSISTANCE NON-CONSTRUCTION      $10,001,915.47   $9,338,660.55    $663,254.92   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 353 of 529




                                        3949 W914NS-05-D-9007-14-1   SALLYPORT GLOBAL HOLDINGS         AIR MOVEMENTS MAR 6 AND 7              NC-PUBLIC SAFETY NON-CONSTRUCTION          $210,000.00      $210,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3950 W914NS-05-D-9007-2-1    PROACTIVE COMMUNICATIONS, INC.    TELECOMMUNICATIONS EQUIPMENT           NC-POLICE ASSISTANCE NON-CONSTRUCTION      $241,103.70      $137,938.79      $103,164.91   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        3951 W914NS-05-D-9007-3-1    PROACTIVE COMMUNICATIONS, INC.    PROVIDE ITEMS AND SERVICES NECESSARY   NC-POLICE ASSISTANCE NON-CONSTRUCTION      $3,066,937.29    $2,883,036.76    $183,900.53   CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                       FOR C2 COMMUNICATIONS THROUGHOUT                                                                                                  10/6/2006
                                                                                                       IRAQ
                                        3952 W914NS-05-D-9008-1-1    SEPURA LIMITED                    RADIOS, TRAINING AND RELATED EQUIPMENT NC-POLICE ASSISTANCE NON-CONSTRUCTION      $11,914,731.00   $11,914,731.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006




I D-117
                                                                                                                                                                                                                                                                  Appendix D
                                                            #    Award Number            Contractor                         Description                                 Work Item                                  Obligated       Expended        Undelivered     Source
                                                            3953 W914NS-05-D-9008-1-2    SEPURA LIMITED                     TO RETROFIT GPS INTO 4040 TETRA MOBILES     NC-POLICE ASSISTANCE NON-CONSTRUCTION      $1,944,240.00   $1,836,348.00   $107,892.00     CEFMS NON-CONSTRUCTION
                                                                                                                            AND 4800 TETRA HANDHELDS                                                                                                               10/6/2006
                                                            3954 W914NS-05-D-9008-2-1    SEPURA LIMITED                     TETRA HANDHELD MOBILE DEVICES AND           NC-POLICE ASSISTANCE NON-CONSTRUCTION      $8,914,388.00   $8,914,196.00   $192.00         CEFMS NON-CONSTRUCTION
                                                                                                                            RELATED EQUIPMENT                                                                                                                      10/6/2006
                                                            3955 W914NS-05-D-9008-3-1    SEPURA LIMITED                     TETRA HANDHELD MOBILE DEVICES AND           NC-POLICE ASSISTANCE NON-CONSTRUCTION      $8,042,304.00   $8,040,654.00   $1,650.00       CEFMS NON-CONSTRUCTION
                                                                                                                            RELATED EQUIPMENT                                                                                                                      10/6/2006
                                                            3956 W914NS-05-D-9009-1-1    IRAQI CONTRACTOR - 4274            MOBILIZATION OF CAMP MPSA                   NC-PUBLIC SAFETY NON-CONSTRUCTION          $1,362,457.00   $1,362,457.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                            3957 W914NS-05-D-9009-2-1    IRAQI CONTRACTOR - 4274            ANTI-TERRORISM AND FORCE PROTECTION         NC-PUBLIC SAFETY NON-CONSTRUCTION          $377,603.00     $377,603.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                            Appendix D



                                                                                                                            SERVICES                                                                                                                               10/6/2006
                                                            3958 W914NS-05-D-9009-3-1    IRAQI CONTRACTOR - 4274            ANTI-TERRORISM AND FORCE PROTECTION         NC-PUBLIC SAFETY NON-CONSTRUCTION          $377,603.00     $377,603.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            AT/FP SERICE                                                                                                                           10/6/2006
                                                            3959 W914NS-05-D-9009-4-1    IRAQI CONTRACTOR - 4274            LIFE SUPPORT OPERATIONS AT MOSUL POLICE NC-PUBLIC SAFETY NON-CONSTRUCTION              $400,982.00     $400,982.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            SERVICE ACADEMY                                                                                                                        10/6/2006
                                                            3960 W914NS-05-D-9009-5-1    IRAQI CONTRACTOR - 4274            MOSUL LIFE SUPPORT - 23 JUN - 22 JUL 2005   NC-PUBLIC SAFETY NON-CONSTRUCTION          $364,096.00     $364,096.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                            3961 W914NS-05-D-9009-6-1    IRAQI CONTRACTOR - 4274            LIFE SUPPORT OPS FOR MOSUL POLICE           NC-PUBLIC SAFETY NON-CONSTRUCTION          $364,096.00     $364,096.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            ACADEMY FROM 23 JUL - 22 AUG 05                                                                                                        10/6/2006
                                                            3962 W914NS-05-D-9009-7-1    IRAQI CONTRACTOR - 4274            LIFE SUPPORT OPERATIONS AT MOSUL POLICE NC-PUBLIC SAFETY NON-CONSTRUCTION              $482,707.00     $482,707.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            SERVICE ACADEMY                                                                                                                        10/6/2006
                                                            3963 W914NS-05-D-9009-8-1    IRAQI CONTRACTOR - 4274            LIFE SUPPORT                                NC-PUBLIC SAFETY NON-CONSTRUCTION          $230,621.00     $230,621.00     $0.00           CEFMS NON-CONSTRUCTION




D-118 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                            3964 W914NS-05-D-9010-10-1   TAOS INDUSTRIES                    PURCHASE SUPPLY OF 9MM AMMO FOR BASIC NC-OTHER TECHNICAL INVESTIGATIVE METHODS         $15,000.00      $15,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            FIREARMS TRAINING                     NON-CONSTRUCTION                                                                                 10/6/2006
                                                            3965 W914NS-05-D-9010-2-1    TAOS INDUSTRIES                    AMMO - 7.62MM (15,000) & 9MM (15,000)       NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $5,850.00       $5,850.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                        NON-CONSTRUCTION                                                                           10/6/2006
                                                            3966 W914NS-05-D-9010-3-1    TAOS INDUSTRIES                    RPK MACHINE GUNS INCLUSIVE OF               NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $54,625.00      $54,625.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            ACCESSORIES (115 EA)                                                                                                                   10/6/2006
                                                            3967 W914NS-05-D-9010-8-2    TAOS INDUSTRIES                    PC 100000 AK-47 ASAULT RIFLES FOLDING       NC-POLICE ASSISTANCE NON-CONSTRUCTION      $1,614,720.00   $1,614,720.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            STOCK                                                                                                                                  10/6/2006
                                                            3968 W914NS-05-D-9010-8-3    TAOS INDUSTRIES                    9MM PISTOL W 3 MAGAZINES,1 CLEANING KIT NC-BORDER ENFORCEMENT NON-CONSTRUCTION         $2,403,200.00   $2,403,200.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            AND 1 AMBIDEXTROUS HOSTER EACH                                                                                                         10/6/2006
                                                            3969 W914NS-05-D-9010-8-4    TAOS INDUSTRIES                    9MM PISTOLS, 3 MAGAZINES, 1 CLEANING KIT, NC-FACILITY PROTECTION AND SERVICES NON-     $2,512,640.00   $2,512,640.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            1 AMBIDEXTROUS HOLSTER, AND SHIPPING      CONSTRUCTION                                                                                 10/6/2006
                                                            3970 W914NS-05-D-9010-8-5    TAOS INDUSTRIES                    12000 AK 47 ASSUALT RIFLES SHIPPING 15%     NC-FACILITY PROTECTION AND SERVICES NON-   $201,250.00     $0.00           $201,250.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                               10/6/2006
                                                            3971 W914NS-05-D-9010-8-7    TAOS INDUSTRIES                    PC 100000 AK-47 ASAULT RIFLES FOLDING       NC-POLICE ASSISTANCE NON-CONSTRUCTION      $1,601,250.00   $0.00           $1,601,250.00   CEFMS NON-CONSTRUCTION
                                                                                                                            STOCK                                                                                                                                  10/6/2006
                                                            3972 W914NS-05-D-9010-9-1    TAOS INDUSTRIES                    FORCE PROTECTION TEAM SUPPORTING            NC-WITNESS PROTECTION PROGRAM NON-         $329,000.00     $0.00           $329,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                            COMMISSION FOR PUBLIC INTEGRITY             CONSTRUCTION                                                                               10/6/2006
                                                            3973 W914NS-05-D-9011-4-1    IRAQ BUSINESS & LOGISTICS CENTER   BERETTA FS-92 (1,460 @ $322.00)             NC-FACILITY PROTECTION AND SERVICES NON-   $463,680.00     $463,680.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                               10/6/2006
                                                            3974 W914NS-05-D-9012-1-1    AEY INC                            AK-47 SCOPES - EOTECH HOLOSIGHT P/N 512. NC-NEW IRAQI ARMY EQUIPMENT NON-              $515,000.00     $515,000.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            A65/1 (1,000 @ $515.00 EA)               CONSTRUCTION                                                                                  10/6/2006
                                                            3975 W914NS-05-D-9012-2-1    AEY INC                            PKM MACHINE GUNS 639 EACH                   NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $998,431.72     $998,431.72     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                            3976 W914NS-05-D-9012-4-1    AEY INC                            AK-47, GLOCK PISTOLS, RPK LIGHT MACHINE     NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $3,497,046.67   $3,497,046.67   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            GUN, RPK, HEAVY MACHINE GUN                                                                                                            10/6/2006
                                                            3977 W914NS-05-D-9012-5-     AEY INC                            AK-MS RIFLES WITH FOLDING STOCK INCL SLIN,NC-FACILITY PROTECTION AND SERVICES NON-     $1,868,042.00   $1,868,042.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                 0005AA                                                     4 MAGS, CLEANING KIT (15,591 EA)          CONSTRUCTION                                                                                 10/6/2006
                                                            3978 W914NS-05-D-9013-1-1    BLANE INTERNATIONAL GROUP, INC.    300 AKM-47 SPARE PARTS KITS                 NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $6,300.00       $6,300.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                            3979 W914NS-05-D-9013-3-1    BLANE INTERNATIONAL GROUP, INC.    WEAPON AMMO                                 NC-PUBLIC SAFETY NON-CONSTRUCTION          $1,747,600.00   $469,200.00     $1,278,400.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                            3980 W914NS-05-D-9013-4-3    BLANE INTERNATIONAL GROUP, INC.    PC 30000 FORCE PROTECTION TEAM              NC-WITNESS PROTECTION PROGRAM NON-         $174,900.00     $0.00           $174,900.00     CEFMS NON-CONSTRUCTION
                                                                                                                            SUPPORTING COMMISSION FOR PUBLIC            CONSTRUCTION                                                                               10/6/2006
                                                                                                                            INTEGRITY
                                                            3981 W914NS-05-D-9014-1-1    DEFENSE LOGISTICS SERVICES         WEAPONS, AMMUNITION AND ACCESSORIES         NC-POLICE ASSISTANCE NON-CONSTRUCTION      $1,049,300.00   $0.00           $1,049,300.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                            3982 W914NS-05-D-9014-2-1    DEFENSE LOGISTICS SERVICES         3,500 GLOCKS, 93 PKM MACHINE GUNS, 756      NC-POLICE ASSISTANCE NON-CONSTRUCTION      $1,525,355.40   $1,221,500.00   $303,855.40     CEFMS NON-CONSTRUCTION
                                                                                                                            AK-MS RIFLES, AND AMMO                                                                                                                 10/6/2006
                                                            3983 W914NS-05-D-9016-1-1    IRAQI CONTRACTOR - 4274            AL WALID SERVICES POP 1 APR THRU 31         NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $1,974,665.06   $1,974,665.06   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            MAY 05                                                                                                                                 10/6/2006
                                                                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 354 of 529




                                                            3984 W914NS-05-D-9016-2-1    IRAQI CONTRACTOR - 4274            AL WALID LIFE SUPPORT OPERATIONS            NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $2,510,238.72   $2,425,677.11   $84,561.61      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                   10/6/2006
                                                            3985 W914NS-05-D-9016-3-1    IRAQI CONTRACTOR - 4274            LIFE SUPPORT SVCS AL WALID IRAQ (INCL MODNC-BORDER ENFORCEMENT NON-CONSTRUCTION        $2,804,680.85   $2,804,680.85   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            01 ACTIONS)                                                                                                                            10/6/2006
                                                            3986 W914NS-05-D-9018-1-1    IRAQI CONTRACTOR - 4695            LIFE SUPPORT AL KASKI                       NC-ICDC - OPERATIONS AND PERSONNEL NON-    $6,916,962.00   $6,916,962.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                        CONSTRUCTION                                                                               10/6/2006
                                                            3987 W914NS-05-D-9018-1-2    IRAQI CONTRACTOR - 4695            LIFE SUPPORT AL KASIK - TO PURCHASE BEDS NC-ICDC - EQUIPMENT NON-CONSTRUCTION          $1,028,300.00   $1,028,300.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            AND BEDDING                                                                                                                            10/6/2006
                                        #    Award Number            Contractor                     Description                                Work Item                                   Obligated        Expended         Undelivered   Source
                                        3988 W914NS-05-D-9018-1-3    IRAQI CONTRACTOR - 4695        MOD TO ADD ACTUAL BULK FUEL COSTS TO       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $247,266.00      $247,266.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    CLIN 0008AM                                NON-CONSTRUCTION                                                                            10/6/2006
                                        3989 W914NS-05-D-9018-2-     IRAQI CONTRACTOR - 4695        AL-KASIK BULK FUEL                         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $275,814.00      $275,814.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AN                                                                                            NON-CONSTRUCTION                                                                            10/6/2006
                                        3990 W914NS-05-D-9018-3-2    IRAQI CONTRACTOR - 4695        LIFE SUPPORT FOR AL KASIK, FOOD,           NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $3,626,920.00    $3,626,920.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    MAINTENANCE, TOOLS, STOCK CONTROL          NON-CONSTRUCTION                                                                            10/6/2006
                                        3991 W914NS-05-D-9019-1-1    ESS                            LIFE SUPPORT 14 MAY THRU 13 JUN 05 FOR     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $7,225,136.11    $7,197,136.00    $28,000.11    CEFMS NON-CONSTRUCTION
                                                                                                    HABBANIYAH, IRAQ                           NON-CONSTRUCTION                                                                            10/6/2006
                                        3992 W914NS-05-D-9020-1-1    IRAQI CONTRACTOR - 4274        MEALS, LAUNDRY, LATRINE CLEANING           NC-ICDC - OPERATIONS AND PERSONNEL NON-     $1,342,593.93    $1,342,593.93    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        3993 W914NS-05-D-9021-1-1    IRAQI CONTRACTOR - 4274        LIFE SUPPORT SERVICES POP 21 JUL THRU 21   NC-PUBLIC SAFETY NON-CONSTRUCTION           $1,259,679.50    $1,259,679.50    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    SEP 2005                                                                                                                               10/6/2006
                                        3994 W914NS-05-D-9021-2-1    IRAQI CONTRACTOR - 4274        LIFE SUPPORT                               NC-PUBLIC SAFETY NON-CONSTRUCTION           $1,113,863.82    $1,113,863.82    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3995 W914NS-05-D-9023-1-1    IRAQI CONTRACTOR - 4274        BASE SUPPORT SERVICES @ FOB JUSTICE 1 JUL NC-POLICE ASSISTANCE NON-CONSTRUCTION        $417,346.57      $417,346.57      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    - 30 SEP 2005                                                                                                                          10/6/2006
                                        3996 W914NS-05-D-9023-2-1    IRAQI CONTRACTOR - 4274        LIFE SUPPORT AT FOB JUSTICE                NC-POLICE ASSISTANCE NON-CONSTRUCTION       $192,894.55      $192,894.55      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3997 W914NS-05-D-9023-3-1    IRAQI CONTRACTOR - 4274        BEDS & MATTRESSES                          NC-POLICE ASSISTANCE NON-CONSTRUCTION       $159,936.00      $159,936.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3998 W914NS-05-D-9023-4-1    IRAQI CONTRACTOR - 4274        LIFE SUPPORT FOR FOB JUSTICE               NC-POLICE ASSISTANCE NON-CONSTRUCTION       $159,465.91      $159,465.91      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        3999 W914NS-05-D-9023-5-1    IRAQI CONTRACTOR - 4274        LIFE SUPPORT SERVICES FOR FOB JUSTICE      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $18,276.52       $18,276.52       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4000 W914NS-05-D-9023-6-1    IRAQI CONTRACTOR - 4274        LIFE SUPPORT AT FOB JUSTICE                NC-POLICE ASSISTANCE NON-CONSTRUCTION       $139,409.01      $139,409.01      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4001 W914NS-05-D-9023-7-2    IRAQI CONTRACTOR - 4274        BASE MAINTENANCE                           NC-POLICE ASSISTANCE NON-CONSTRUCTION       $101,713.88      $101,713.88      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4002 W914NS-05-D-9025-1-1    SALLYPORT GLOBAL HOLDINGS      MOBILIZATION POP 31 JUL THRU 14 AUG 05     NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $3,999,771.00    $3,999,771.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4003 W914NS-05-D-9025-2-1    SALLYPORT GLOBAL HOLDINGS      LIFE SUPPORT POP 15 AUG THRU 14 SEP 05     NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $499,776.00      $499,776.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4004 W914NS-05-D-9025-3-1    SALLYPORT GLOBAL HOLDINGS      BULK FUEL, VEHICLE MAINTANENCE &           NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $618,484.00      $618,484.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TRANSLATION SVS                                                                                                                        10/6/2006
                                        4005 W914NS-05-D-9025-4-1    SALLYPORT GLOBAL HOLDINGS      LIFE SUPPORT                               NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $618,484.00      $618,484.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4006 W914NS-05-D-9025-5-1    SALLYPORT GLOBAL HOLDINGS      LIFE SUPPORT                               NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $263,485.00      $263,485.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4007 W914NS-05-F-0001-NA-1   COMTECH MOBILE DATACOM         L-BAND SATELLITE TRACKING SYSTEM AND       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $4,375,187.03    $4,375,187.03    $0.00         CEFMS NON-CONSTRUCTION
                                                                     CORPORATION                    SUPPORT                                                                                                                                10/6/2006
                                        4008 W914NS-05-F-0002-NA-1   B&H FOTO & ELECTRONICS CORP.   AMERICAN NIGHT SCOUT NIGHT VISION     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION           $413,695.30      $413,695.30      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    BINOCULAR WITH CASE AND TWO BATTERIES                                                                                                  10/6/2006
                                        4009 W914NS-05-F-0005-NA-1   CDW GOVERNMENT INC.            NETWORK CONNECTIVITY, COMPUTER             NC-AIRPORT NON-CONSTRUCTION                 $386,758.65      $386,758.65      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    EQUIPMENT, OFFICE EQUIPMENT AND                                                                                                        10/6/2006
                                                                                                    FURNITURE
                                        4010 W914NS-05-F-9001-NA-1   AMERICAN RADIO INC.            PORTABLE RADIOS, MPT TRUNKED CAPABLE       NC-POLICE ASSISTANCE NON-CONSTRUCTION       $363,878.00      $363,878.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    SYSTEMS, LABOR, TRAINING, SOFTWARE                                                                                                     10/6/2006
                                        4011 W914NS-05-F-9002-NA-1   CONTROL SCREENING LLC          AUTOCLEAR 6040 X-RAY SCANNERS (7),         NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $414,567.00      $414,567.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    EXPLOSIVE DETECTION DEVICE (10)                                                                                                        10/6/2006
                                        4012 W914NS-05-F-9004-NA-1   SMITHS DETECTION INC.          CEIA HI-PE MULTI-ZONE MAGNETOMETER         NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $89,992.00       $71,302.20       $18,689.80    CEFMS NON-CONSTRUCTION
                                                                                                    AND FREIGHT                                                                                                                            10/6/2006
                                        4013 W914NS-05-F-9005-NA-1   POINT BLANK BODY ARMOR INC.    POINT BLANK BODY ARMOR LEVEL IIIA VESTS NC-NEW IRAQI ARMY EQUIPMENT NON-               $1,640,792.00    $1,640,792.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    (2588)                                  CONSTRUCTION                                                                                   10/6/2006
                                        4014 W914NS-05-F-9006-NA-1   POINT BLANK BODY ARMOR INC.    POINT BLANK BODY ARMOR LEVEL IIIA VESTS NC-NEW IRAQI ARMY EQUIPMENT NON-               $22,959,676.00   $22,959,676.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    (36,214 SE)                             CONSTRUCTION                                                                                   10/6/2006
                                        4015 W914NS-05-F-9007-N144-1 RIBCRAFT USA                   COMPASS, MILITARY TRITIUM LENSATIC         NC-NEW IRAQI ARMY EQUIPMENT NON-            $33,836.70       $33,836.70       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        4016 W914NS-05-F-9007-N144-2 RIBCRAFT USA                   SHIPPING                                   NC-NEW IRAQI ARMY EQUIPMENT NON-            $381.25          $381.25          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        4017 W914NS-05-F-9008-NA-1   IRAQI CONTRACTOR - 4413        UNIFIRE 16” PRO-SAW W/RAZOO CHAIN AND NC-AIRPORT NON-CONSTRUCTION                      $10,590.00       $10,590.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    DEPTH GAUGE (3 TO MOSUL; 3 TO BASRAH)                                                                                                  10/6/2006
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 355 of 529




                                        4018 W914NS-05-F-9011-NA-1   DELTA SCIENTIFIC CORPORATION   MP 5000 BARRIERS (DELTA MODEL BASIC)       NC-JUDICIAL FACILITY NON-CONSTRUCTION       $91,800.01       $91,800.01       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4019 W914NS-05-F-9012-NA-1   IRAQI CONTRACTOR - 4764        SOCKS, BLACK COMBAT 40,000 @ $1.48         NC-NEW IRAQI ARMY EQUIPMENT NON-            $59,200.00       $59,200.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        4020 W914NS-05-F-9012-NA-2   IRAQI CONTRACTOR - 4764        SWEAT PANTS BLACK 8,000 @ $6.37            NC-NEW IRAQI ARMY EQUIPMENT NON-            $50,960.00       $50,960.00       $0.00         CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                               CONSTRUCTION                                                                                10/6/2006
                                        4021 W914NS-05-F-9012-NA-3   IRAQI CONTRACTOR - 4764        SWEAT SHIRTS, HOODED, GRAY 8,000 @ $8.37 NC-NEW IRAQI ARMY EQUIPMENT NON-              $66,960.00       $66,960.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                             CONSTRUCTION                                                                                  10/6/2006
                                        4022 W914NS-05-F-9012-NA-4   IRAQI CONTRACTOR - 4764        SHIPPING - MARKED FOR 4 TRNG BASES         NC-NEW IRAQI ARMY EQUIPMENT NON-            $2,500.00        $2,500.00        $0.00         CEFMS NON-CONSTRUCTION




I D-119
                                                                                                                                                                                                                                                                    Appendix D




                                                                                                                                               CONSTRUCTION                                                                                10/6/2006
                                                            #    Award Number             Contractor                     Description                               Work Item                                  Obligated        Expended         Undelivered   Source
                                                            4023 W914NS-05-F-9012-NA-5    IRAQI CONTRACTOR - 4764        ADDITIONAL SHIPPING CHARGES - CHANGED     NC-NEW IRAQI ARMY EQUIPMENT NON-           $12,125.00       $12,125.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         DELIVERY LOCATION                         CONSTRUCTION                                                                               10/6/2006
                                                            4024 W914NS-05-F-9013-NA-1    SMITHS DETECTION INC.          SABRE 4000 EXPLOSIVES                     NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $782,220.00      $782,220.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4025 W914NS-05-F-9014-NA-1    IRAQI CONTRACTOR - 4645        MAGNOTOMETER AND LUGGAGE/PARCEL           NC-JUDICIAL FACILITY NON-CONSTRUCTION      $103,783.48      $103,783.48      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         XRAY SCANNER                                                                                                                         10/6/2006
                                                            4026 W914NS-05-F-9016-NA-1    AMERICAN SCIENCE AND ENGINEERING MODEL 66Z PLUS X-RAY INSPECTION SYSTEM NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $825,363.00      $825,363.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4027 W914NS-05-F-9016-NA-2    AMERICAN SCIENCE AND ENGINEERING MODEL 66Z PLUS X-RAY INSPECTION SYSTEM NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $52,426.30       $52,426.30       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                       Appendix D



                                                                                                                                                                                                                                                              10/6/2006
                                                            4028 W914NS-05-F-9018-NA-2    NOBLE SALES CO. INC.           HIGH SECURITY PADLOCKS PART NO. 224464    NC-DETENTION FACILITY NON-CONSTRUCTION     $1,497.00        $1,497.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         (75)                                                                                                                                 10/6/2006
                                                            4029 W914NS-05-F-9019-NA-     DELTA SCIENTIFIC CORPORATION   SHIPPING PRICE INCREASE                   NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $14,700.00       $14,700.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                 0003AA                                                                                                                                                                                       10/6/2006
                                                            4030 W914NS-05-F-9019-NA-1    DELTA SCIENTIFIC CORPORATION   TT212EC(H) 11 FT 32 @ $18,859.375         NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $603,500.00      $603,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4031 W914NS-05-F-9019-NA-2    DELTA SCIENTIFIC CORPORATION   B1036NREMOTE CONTROL MASTER PANEL 32 NC-BORDER ENFORCEMENT NON-CONSTRUCTION          $49,696.00       $49,696.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         @ $1553.00                                                                                                                           10/6/2006
                                                            4032 W914NS-05-F-9019-NA-3    DELTA SCIENTIFIC CORPORATION   SHIPPING                                  NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $32,500.00       $32,500.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4033 W914NS-05-F-9022-NA-1    CAMSS SHELTERS/CALIFORNIA      CAMSS15HD TENT AND SHIPPING PER TENT      NC-NEW IRAQI ARMY EQUIPMENT NON-           $66,982.56       $66,982.56       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                               10/6/2006




D-120 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            4034 W914NS-05-F-9023-NA-1    CAMSS SHELTERS/CALIFORNIA      CAMSS16EX TENT AND SHIPPING PER TENT      NC-NEW IRAQI ARMY EQUIPMENT NON-           $9,258.27        $9,258.27        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                               10/6/2006
                                                            4035 W914NS-05-F-9024-NA-1    IRAQI CONTRACTOR - 4325        69EL001 LIGHT KIT (55) AND SHIPPING       NC-NEW IRAQI ARMY EQUIPMENT NON-           $45,954.20       $45,954.20       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                               10/6/2006
                                                            4036 W914NS-05-F-9025-NA-1    CAMSS SHELTERS/CALIFORNIA      CAMSS16EX TENT AND SHIPPING PER TENT      NC-NEW IRAQI ARMY EQUIPMENT NON-           $508,214.85      $508,214.85      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                               10/6/2006
                                                            4037 W914NS-05-F-9026-NA-1    CAMSS SHELTERS/CALIFORNIA      CAMSS18EX TENT AND SHIPPING PER TENT      NC-NEW IRAQI ARMY EQUIPMENT NON-           $44,475.81       $44,475.81       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                               10/6/2006
                                                            4038 W914NS-05-F-9027-NA-1    AMERICAN RADIO INC.            8 CHANNEL 100 WATT MPT3200 SINGLE SITE    NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $480,000.00      $480,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         W/NETWORK CAPABILITY 5 @ $96K                                                                                                        10/6/2006
                                                            4039 W914NS-05-F-9027-NA-11   AMERICAN RADIO INC.            ACU-1000 W/3 DSP-2 RADIO NETWORK          NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $225,000.00      $225,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         INTERFACE MODULES 18 @ $12500                                                                                                        10/6/2006
                                                            4040 W914NS-05-F-9027-NA-12   AMERICAN RADIO INC.            SHIPPING                                  NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $500,000.00      $500,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4041 W914NS-05-F-9027-NA-2    AMERICAN RADIO INC.            6 CHANNEL 100 WATT MPT3200 SINGLE SITE    NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $504,000.00      $504,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         W/NETWORK CAPABILITY 7 @ $72K                                                                                                        10/6/2006
                                                            4042 W914NS-05-F-9027-NA-4    AMERICAN RADIO INC.            MPT3200 PORTABLE RADIO W/FAILSAFE         NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $4,450,160.00    $4,450,160.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         REVERT ENCRYPTION 11440 @ $389                                                                                                       10/6/2006
                                                            4043 W914NS-05-F-9027-NA-5    AMERICAN RADIO INC.            MPT3200 PORTABLE RADIO UPGRADE W/         NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $362,880.00      $362,880.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         FAILSAFE REVERT ENCRYPTION 1920 @ $189                                                                                               10/6/2006
                                                            4044 W914NS-05-F-9027-NA-6    AMERICAN RADIO INC.            220V MULTI 6 CHARGER 1620 @ $249          NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $403,380.00      $403,380.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4045 W914NS-05-F-9027-NA-7    AMERICAN RADIO INC.            220V SINGLE CHARGER 1720 @ $2.50          NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $38,700.00       $38,700.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4046 W914NS-05-F-9027-NA-8    AMERICAN RADIO INC.            ULTRA HIGH CAPACITY NIMH BATTERY          NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $331,760.00      $331,760.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4047 W914NS-05-F-9028-NA-     POINT BLANK BODY ARMOR INC.    BODY ARMOR LEVEL IIIA VESTS (667)         NC-NEW IRAQI ARMY EQUIPMENT NON-           $422,878.00      $422,878.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                            CONSTRUCTION                                                                               10/6/2006
                                                            4048 W914NS-05-F-9029-NA-     POINT BLANK BODY ARMOR INC.    BODY ARMOR LEVEL IIIA VESTS (1,075)       NC-POLICE ASSISTANCE NON-CONSTRUCTION      $681,550.00      $681,550.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                       10/6/2006
                                                            4049 W914NS-05-F-9030-NA-     U.S. CAVALRY, INC.             BODY ARMOR LEVEL IIIA VESTS (70)          NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $41,580.00       $41,580.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                            NON-CONSTRUCTION                                                                           10/6/2006
                                                            4050 W914NS-05-F-9031-NA-     U.S. CAVALRY, INC.             BODY ARMOR LEVEL IIIA VESTS (13,120)      NC-FIRE SERVICES NON-CONSTRUCTION          $7,793,280.00    $7,793,280.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                       10/6/2006
                                                            4051 W914NS-05-F-9032-NA-     U.S. CAVALRY, INC.             BODY ARMOR LEVEL IIIA VESTS (553)         NC-POLICE ASSISTANCE NON-CONSTRUCTION      $328,482.00      $328,482.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                       10/6/2006
                                                            4052 W914NS-05-F-9033-NA-     U.S. CAVALRY, INC.             BODY ARMOR LEVEL IIIA VEST (31,818)       NC-POLICE ASSISTANCE NON-CONSTRUCTION      $18,899,892.00   $18,899,892.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                       10/6/2006
                                                            4053 W914NS-05-F-9034-NA-     U.S. CAVALRY, INC.             BODY ARMOR LEVEL IIIA VESTS (8197)        NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $4,869,018.00    $4,869,018.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                       10/6/2006
                                                            4054 W914NS-05-F-9035-NA-1    BRIGADE QUARTERMASTERS, LTD    HAND CUFF POUCH, FOBUS FIRST SAMCO        NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $803.60          $803.60          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 356 of 529




                                                                                                                                                                   NON-CONSTRUCTION                                                                           10/6/2006
                                                            4055 W914NS-05-F-9036-NA-1    STREICHERS, INC.               PEERLESS HANDCUFFS, PENTRATE FINISH       NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $1,491.00        $1,491.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                           10/6/2006
                                                            4056 W914NS-05-F-9037-NA-1    VEC ELECTRONICS CORP           CASSETTE AUDIO TAPES P/N MC60; SHIPPING   NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $263.20          $263.20          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                           10/6/2006
                                                            4057 W914NS-05-F-9038-NA-1    POINT BLANK BODY ARMOR INC.    LEVEL IIIA BODY ARMOR VESTS W/ 2 LEVEL IV NC-POLICE ASSISTANCE NON-CONSTRUCTION      $104,610.00      $104,610.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         CERAMIC PLATES (165 EA @ $634.00)                                                                                                    10/6/2006
                                        #    Award Number             Contractor                      Description                                 Work Item                                  Obligated       Expended        Undelivered   Source
                                        4058 W914NS-05-F-9042-NA-1    BIC SUPPLY, LLC                 GE MICRO CASSETTE RECORDERS P/N 672491      NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $2,669.80       $2,669.80       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      QTY:70 PLUS FEES                            NON-CONSTRUCTION                                                                         10/6/2006
                                        4059 W914NS-05-F-9044-NA-1    IRAQI CONTRACTOR - 4626         OUCH 40MM DOUBLE QTY 451 @ $29.05           NC-NEW IRAQI ARMY EQUIPMENT NON-           $13,101.55      $13,101.55      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4060 W914NS-05-F-9044-NA-10   IRAQI CONTRACTOR - 4626         POUCH QUAD FOLD MED 451 @ $23.24            NC-NEW IRAQI ARMY EQUIPMENT NON-           $10,481.24      $10,481.24      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4061 W914NS-05-F-9044-NA-11   IRAQI CONTRACTOR - 4626         POUCH SHOTGUN 60 @ $20.75                   NC-NEW IRAQI ARMY EQUIPMENT NON-           $1,245.00       $1,245.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4062 W914NS-05-F-9044-NA-12   IRAQI CONTRACTOR - 4626         POUCH SMALL UNIVERSAL RADIO 451 @           NC-NEW IRAQI ARMY EQUIPMENT NON-           $10,481.24      $10,481.24      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      $23.24                                      CONSTRUCTION                                                                             10/6/2006
                                        4063 W914NS-05-F-9044-NA-13   IRAQI CONTRACTOR - 4626         BODY ARMOR INDIVIDUAL, MTV003, MTV          NC-NEW IRAQI ARMY EQUIPMENT NON-           $570,960.00     $570,960.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      W/BALLISTIC PLATES 366 @ $1560              CONSTRUCTION                                                                             10/6/2006
                                        4064 W914NS-05-F-9044-NA-14   IRAQI CONTRACTOR - 4626         DE-OBLIGATION TO CLOSE CONTRACT             NC-NEW IRAQI ARMY EQUIPMENT NON-           $30,441.75      $30,441.75      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4065 W914NS-05-F-9044-NA-2    IRAQI CONTRACTOR - 4626         POUCH CHARGE BAG 451 @ $94.41               NC-NEW IRAQI ARMY EQUIPMENT NON-           $42,578.91      $42,578.91      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4066 W914NS-05-F-9044-NA-3    IRAQI CONTRACTOR - 4626         POUCH DOUBLE 9MM 902 @ $13.07               NC-NEW IRAQI ARMY EQUIPMENT NON-           $11,789.14      $11,789.14      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4067 W914NS-05-F-9044-NA-4    IRAQI CONTRACTOR - 4626         POUCH ETREX 451 @ $13.07                    NC-NEW IRAQI ARMY EQUIPMENT NON-           $5,894.57       $5,894.57       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4068 W914NS-05-F-9044-NA-5    IRAQI CONTRACTOR - 4626         POUCH FLASHBANG 1804 @ $10.17               NC-NEW IRAQI ARMY EQUIPMENT NON-           $20,482.38      $20,482.38      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4069 W914NS-05-F-9044-NA-6    IRAQI CONTRACTOR - 4626         POUCH GENERAL PURPOSE 451 @ $19.61          NC-NEW IRAQI ARMY EQUIPMENT NON-           $8,844.11       $8,844.11       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4070 W914NS-05-F-9044-NA-7    IRAQI CONTRACTOR - 4626         POUCH GRENADE 902 @ $12.35                  NC-NEW IRAQI ARMY EQUIPMENT NON-           $11,139.70      $11,139.70      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4071 W914NS-05-F-9044-NA-8    IRAQI CONTRACTOR - 4626         POUCH M-4 DOUBLE MAG 1804 @ $15.20          NC-NEW IRAQI ARMY EQUIPMENT NON-           $27,420.80      $27,420.80      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4072 W914NS-05-F-9044-NA-9    IRAQI CONTRACTOR - 4626         POUCH NVG 451 @ $23.97                      NC-NEW IRAQI ARMY EQUIPMENT NON-           $10,810.47      $10,810.47      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4073 W914NS-05-F-9046-NA-1    CADDO OFFICE SUPPLIES           SONY TRANSCRIBER/DICTATION RECORDER 2       NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $710.14         $710.14         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      @ $335.07                                   NON-CONSTRUCTION                                                                         10/6/2006
                                        4074 W914NS-05-F-9046-NA-2    CADDO OFFICE SUPPLIES           SHIPPING                                    NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $50.00          $50.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  NON-CONSTRUCTION                                                                         10/6/2006
                                        4075 W914NS-05-F-9050-NA-1    SPRINT COMMUNICATIONS COMPANY 2MBPS/1MBPS INTERNET SERVICE FOR              NC-NEW IRAQI ARMY EQUIPMENT NON-           $70,553.58      $70,553.58      $0.00         CEFMS NON-CONSTRUCTION
                                                                      LP                            KURDISH MILITARY TRAINING BASE                CONSTRUCTION                                                                             10/6/2006
                                        4076 W914NS-05-F-9050-NA-2    SPRINT COMMUNICATIONS COMPANY 64 KBPS INTERNET SERVICE FOR KURDISH          NC-NEW IRAQI ARMY EQUIPMENT NON-           $19,536.00      $19,536.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                      LP                            MILITARY TRAINING BASE                        CONSTRUCTION                                                                             10/6/2006
                                        4077 W914NS-05-F-9052-NA-1    IRAQI CONTRACTOR - 4380         ENTRENCHING TOOLS - INCLUDES MOD 01         NC-NEW IRAQI ARMY EQUIPMENT NON-           $44,116.80      $44,116.80      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4078 W914NS-05-F-9053-NA-1    FIRST CHOICE ARMOR AND          SPECOPSII NIJIIIA TACTICAL OUTER VEST 3700 NC-FACILITY PROTECTION AND SERVICES NON-    $1,147,000.00   $1,147,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                      EQUIPMENT INC                   @ $310.00                                  CONSTRUCTION                                                                              10/6/2006
                                        4079 W914NS-05-F-9053-NA-2    FIRST CHOICE ARMOR AND          LEVEL III 10X12 FRONT RIFLE PLATE 3700 @    NC-FACILITY PROTECTION AND SERVICES NON-   $151,700.00     $151,700.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                      EQUIPMENT INC                   $41.00                                      CONSTRUCTION                                                                             10/6/2006
                                        4080 W914NS-05-F-9053-NA-3    FIRST CHOICE ARMOR AND          LEVEL III 10X12 REAR PLATE 3700 @ $52.00    NC-FACILITY PROTECTION AND SERVICES NON-   $192,400.00     $192,400.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                      EQUIPMENT INC                                                               CONSTRUCTION                                                                             10/6/2006
                                        4081 W914NS-05-F-9053-NA-4    FIRST CHOICE ARMOR AND          FREIGHT                                     NC-FACILITY PROTECTION AND SERVICES NON-   $128,000.00     $128,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                      EQUIPMENT INC                                                               CONSTRUCTION                                                                             10/6/2006
                                        4082 W914NS-05-F-9055-NA-1    DELL MARKETING L.P.             OPTIPLEX GX280 SMALL MINITOWER PENTIUM NC-NEW IRAQI ARMY EQUIPMENT NON-                $348,980.94     $348,980.94     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      4 231 @ $1510.75                       CONSTRUCTION                                                                                  10/6/2006
                                        4083 W914NS-05-F-9055-NA-2    DELL MARKETING L.P.             DOD-OFFICE PRO 2003 WIN 32 ENGLISH MVL      NC-NEW IRAQI ARMY EQUIPMENT NON-           $67,068.54      $67,068.54      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      231 @ $290.34                               CONSTRUCTION                                                                             10/6/2006
                                        4084 W914NS-05-F-9055-NA-3    DELL MARKETING L.P.             OFFICE PRO 2003 ENGLISH CD 231 @ $23.53     NC-NEW IRAQI ARMY EQUIPMENT NON-           $5,435.43       $5,435.43       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4085 W914NS-05-F-9057-NA-1    SUNSHINE PRODUCTS CORP          BINOCULARS, BUSHNELL (12X50) 2872 @         NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $211,063.28     $211,063.28     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      $73.49                                                                                                                               10/6/2006
                                        4086 W914NS-05-F-9058-NA-1    GTSI, INC.                      HP LASER PRINTER 4250N 40 @ $1220.15        NC-NEW IRAQI ARMY EQUIPMENT NON-           $48,806.00      $48,806.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4087 W914NS-05-F-9058-NA-2    GTSI, INC.                      SHIPPING                                    NC-NEW IRAQI ARMY EQUIPMENT NON-           $5,456.00       $5,456.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4088 W914NS-05-F-9059-NA-1    POINT BLANK BODY ARMOR INC.     INC MOD 01 - POINT BLANK BODY ARMOR         NC-PUBLIC SAFETY NON-CONSTRUCTION          $4,500,000.00   $4,500,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 357 of 529




                                                                                                      LEVEL IIIA VESTS, DARK BLUE 10,000 @ $450                                                                                            10/6/2006
                                        4089 W914NS-05-F-9064-NA-1    DELL MARKETING L.P.             OPTIPLEX GX280 SMALL MINITOWER PENTIUM NC-NEW IRAQI ARMY EQUIPMENT NON-                $13,200.00      $13,200.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      4 10 @ $1320                           CONSTRUCTION                                                                                  10/6/2006
                                        4090 W914NS-05-F-9064-NA-2    DELL MARKETING L.P.             DOD OFFICE 2003 WIN32 10 @ $234.76          NC-NEW IRAQI ARMY EQUIPMENT NON-           $2,347.60       $2,347.60       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        4091 W914NS-05-F-9064-NA-3    DELL MARKETING L.P.             OFFICE XP ENGLISH 10 @ $23.53               NC-NEW IRAQI ARMY EQUIPMENT NON-           $235.30         $235.30         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                        4092 W914NS-05-F-9073-NA-     AGILENT TECHNOLOGIES, INC.      5973 MDS/DS PERF. TURBO NCI BUNDLE AND      NC-POLICE ASSISTANCE NON-CONSTRUCTION      $556,906.20     $556,906.20     $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                   VARIOUS SYSTEMS, KETS AND BATTERIES                                                                                                  10/6/2006




I D-121
                                                                                                                                                                                                                                                                    Appendix D
                                                            #    Award Number            Contractor                         Description                             Work Item                                  Obligated       Expended        Undelivered   Source
                                                            4093 W914NS-05-F-9075-NA-1   HORIBA JOBIN YVON, INC.            SPEX CRIMESCOPE FORENSIC LIGHT SOURCE   NC-POLICE ASSISTANCE NON-CONSTRUCTION      $142,546.00     $142,546.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            SYSTEM                                                                                                                           10/6/2006
                                                            4094 W914NS-05-F-9076-NA-1   GTSI, INC.                         TOUGHBOOK LAPTOPS 13 EA                 NC-POLICE ASSISTANCE NON-CONSTRUCTION      $28,652.18      $28,652.18      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4095 W914NS-05-F-9079-NA-1   DIGITAL CONNECT COMMUNICATIONS, PHOTO I.D. SYSTEMS 2 EA                    NC-JUDICIAL FACILITY NON-CONSTRUCTION      $41,709.00      $41,709.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                         INC                                                                                                                                                                 10/6/2006
                                                            4096 W914NS-05-F-9081-NA-1   REMOTEC, INC.                      MINI-ANDROS II VEHICLE ASSEMBLIES AND   NC-POLICE ASSISTANCE NON-CONSTRUCTION      $842,567.00     $842,567.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            COMPONENTS                                                                                                                       10/6/2006
                                                            4097 W914NS-05-F-9082-NA-1   OCEAN ENTERPRISES MILITARY SALES   DELUXE DUFFLE, SCUBA PRO, KNIGHT HAWK, NC-POLICE ASSISTANCE NON-CONSTRUCTION       $27,349.65      $27,349.65      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                      Appendix D



                                                                                                                            INTAKE FILTER                                                                                                                    10/6/2006
                                                            4098 W914NS-05-F-9083-NA-1   SAFE BOATS INTERNATIONAL LLC       PCO LOGISTICS - 25’ PATROL BOATS, TRAILERS NC-POLICE ASSISTANCE NON-CONSTRUCTION   $646,411.60     $646,411.60     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            AND SHIPPING                                                                                                                     10/6/2006
                                                            4099 W914NS-05-F-9089-NA-1   MEEK MANUFACTURING COMPANY,        INSPECTION MIRRORS 10 EA                NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $635.87         $635.87         $0.00         CEFMS NON-CONSTRUCTION
                                                                                         LLC                                                                        NON-CONSTRUCTION                                                                         10/6/2006
                                                            4100 W914NS-05-F-9090-NA-1   GALLS INCORPORATED                 TRAINING GUNS 12 EA                     NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $473.40         $473.40         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                         10/6/2006
                                                            4101 W914NS-05-F-9098-NA-1   SAFE BOATS INTERNATIONAL LLC       RIVER PATROL BOAT WITH MOTOR AND        NC-POLICE ASSISTANCE NON-CONSTRUCTION      $129,282.32     $129,282.32     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            TRAILER                                                                                                                          10/6/2006
                                                            4102 W914NS-05-F-9105-NA-1   LEICA MICROSYSTEMS                 ARMORER TOOL KIT/GUN TOOL KIT           NC-POLICE ASSISTANCE NON-CONSTRUCTION      $747,366.66     $747,366.66     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4103 W914NS-05-F-9106-NA-1   IRAQI CONTRACTOR - 4696            PORTABLE SURVEILLANCE SYSTEM, TRAINING, NC-NEW IRAQI ARMY EQUIPMENT NON-           $355,366.00     $355,366.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            SPARES AND TRVL OF TRAINERS             CONSTRUCTION                                                                             10/6/2006




D-122 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            4104 W914NS-05-M-0001-NA-1   HOLLAND COMPANY L.P.               TRUCK MOUNTED FLASH-BUTT WELDER (3)     NC-RAILROAD NON-CONSTRUCTION               $5,455,585.00   $5,434,085.75   $21,499.25    CEFMS NON-CONSTRUCTION
                                                                                                                            AND 160-TON RAIL PULLER (2)                                                                                                      10/6/2006
                                                            4105 W914NS-05-M-0002-NA-1   NIMROD GENERAL TRADING COMPANYPREFAB NITCO INTERNATIONAL HOUSING           NC-PORT REHAB NON-CONSTRUCTION             $54,000.00      $54,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                         LLC                           TRAILERS (3)                                                                                                                          10/6/2006
                                                            4106 W914NS-05-M-0002-NA-2   NIMROD GENERAL TRADING COMPANYPREFAB NITCO INTERNATIONAL KITCHEN           NC-PORT REHAB NON-CONSTRUCTION             $28,000.00      $28,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                         LLC                           TRAILER (1)                                                                                                                           10/6/2006
                                                            4107 W914NS-05-M-0003-NA-1   NOUR USA                           MOTOROLA RADIOS, REPEATERS, SPARE       NC-PORT REHAB NON-CONSTRUCTION             $109,433.45     $109,433.45     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            BATTERIES, ETC                                                                                                                   10/6/2006
                                                            4108 W914NS-05-M-0004-NA-1   IRAQI CONTRACTOR - 4629            VEHICLE SERVICING EQUIPMENT             NC-RAILROAD NON-CONSTRUCTION               $3,553,755.50   $3,553,755.50   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4109 W914NS-05-M-0006-NA-1   IRAQI CONTRACTOR - 4769            SUPPLIES AND EQUIPMENT RAILWAYS         NC-RAILROAD NON-CONSTRUCTION               $4,025,154.07   $4,025,154.07   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4110 W914NS-05-M-0007-NA-1   INVESTMENT & TECHNOLOGY GROUP REFURBISH NATIONAL COMMUNICATIONS            C-IRAQI COMMUNICATIONS OPERATIONS          $4,904,163.00   $4,904,163.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                       AND MEDIA COMMISSION (ICMC) BUILDING         CONSTRUCTION                                                                             10/6/2006
                                                            4111 W914NS-05-M-0007-NA-2   INVESTMENT & TECHNOLOGY GROUP ADDITIONAL WORK                              C-IRAQI COMMUNICATIONS OPERATIONS          $270,368.75     $270,368.75     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                    CONSTRUCTION                                                                             10/6/2006
                                                            4112 W914NS-05-M-0009-NA-1   IRAQI CONTRACTOR - 4267            HAZMAT RESPONSE SPILL KITS              NC-AIRPORT NON-CONSTRUCTION                $6,000.00       $6,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4113 W914NS-05-M-0011-NA-1   IRAQI CONTRACTOR - 4739            STEINER BRAND MILITARY MARINE           NC-AIRPORT NON-CONSTRUCTION                $1,152.23       $1,152.23       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            BINOCULARS (6)                                                                                                                   10/6/2006
                                                            4114 W914NS-05-M-0012-NA-1   IRAQI CONTRACTOR - 4592            NEW PANDROL TYPE 607A RAIL CLIPS (ONE   NC-RAILROAD NON-CONSTRUCTION               $1,810,000.00   $1,810,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            MILLION)                                                                                                                         10/6/2006
                                                            4115 W914NS-05-M-0013-NA-1   WAMAR INTERNATIONAL INC            TACTICAL RESCUE EQUIPMENT               NC-PORT REHAB NON-CONSTRUCTION             $122,769.00     $122,769.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4116 W914NS-05-M-0015-NA-1   IRAQI CONTRACTOR - 4048            FURNITURE, VARIOUS                      NC-PORT REHAB NON-CONSTRUCTION             $92,292.60      $92,292.60      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4117 W914NS-05-M-0016-NA-1   PC VISION, INC.                    LAN FOR IRAQI PUBLIC RAILWAYS           NC-RAILROAD NON-CONSTRUCTION               $1,316,392.00   $1,028,855.00   $287,537.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4118 W914NS-05-M-0017-NA-1   IRAQI CONTRACTOR - 4593            FURNITURE, VARIOUS                      NC-PORT REHAB NON-CONSTRUCTION             $16,762.00      $16,762.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4119 W914NS-05-M-0018-NA-1   IRAQI CONTRACTOR - 4642            PARTS FOR MACOSA LOCOMOTIVE             NC-RAILROAD NON-CONSTRUCTION               $71,569.90      $71,569.90      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4120 W914NS-05-M-0019-NA-1   IRAQI CONTRACTOR - 4607            EXPERT COMMUNICATIONS REPAIR SERVICES   NC-AIRPORT NON-CONSTRUCTION                $83,786.00      $83,786.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            AND OTHER CHARGES                                                                                                                10/6/2006
                                                            4121 W914NS-05-M-0020-NA-1   MOTOROLA INC                       MOTOROLA GM160 VEHICLE MOUNTED          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $3,875.00       $3,875.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            RADIO (5)                                                                                                                        10/6/2006
                                                            4122 W914NS-05-M-0021-1-1    IRAQI CONTRACTOR - 4747            ICMC MEDIA MONITORING AND ANALYSIS      NC-IRAQI COMMUNICATIONS OPERATIONS NON-    $770,000.00     $770,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            UNIT AND TRAINING AND SUPPORT           CONSTRUCTION                                                                             10/6/2006
                                                            4123 W914NS-05-M-0022-NA-1   IRAQI CONTRACTOR - 4111            MAFI YARD TRACTORS (6), SPARE PARTS, MAFI NC-PORT REHAB NON-CONSTRUCTION           $1,126,200.00   $1,126,200.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            GOOSENECK, WARRANTY, MANUALS                                                                                                     10/6/2006
                                                            4124 W914NS-05-M-0025-NA-1   INDUSTRAIL CONSTRUCTION AND        PIPELINE REPAIR TOOLS, EQUIPMENT AND    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $107,854.05     $107,854.05     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 358 of 529




                                                                                         TRADING CO                         SUPPLIES                                                                                                                         10/6/2006
                                                            4125 W914NS-05-M-0030-NA-1   IRAQI CONTRACTOR - 4550            FILE CABINET, PROJECTOR, COMPUTERS,    NC-EQUIPMENT PROCUREMENT AND                $813,194.39     $813,194.39     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            PRINTERS, COPY MACHINE, DIGITAL CAMERA MODERNIZATION NON-CONSTRUCTION                                                            10/6/2006
                                                            4126 W914NS-05-M-0035-1-1    SKYLINK                            SKYLINK AIR LOGISTICS SERVICES FOR 4    NC-AIRPORT NON-CONSTRUCTION                $600,048.50     $600,048.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            MONTHS @ $150,013/MONTH                                                                                                          10/6/2006
                                                            4127 W914NS-05-M-0041-NA-1   DEFENSE LOGISTICS SERVICES         HESCO BARRIERS MIL-4B STYLE             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $831,000.00     $831,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                        #    Award Number            Contractor                      Description                               Work Item                                 Obligated       Expended        Undelivered     Source
                                        4128 W914NS-05-M-0042-NA-    IRAQI CONTRACTOR - 4092         WRECK REMOVAL SHIP 1 BERTH 10             C-OIL INFRASTRUCTURE CONSTRUCTION         $650,000.00     $650,000.00     $0.00           CEFMS CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        4129 W914NS-05-M-0042-NA-    IRAQI CONTRACTOR - 4092         WRECK REMOVAL SHIP 2 BERTH 10             C-OIL INFRASTRUCTURE CONSTRUCTION         $650,000.00     $650,000.00     $0.00           CEFMS CONSTRUCTION
                                             0001AB                                                                                                                                                                                      10/6/2006
                                        4130 W914NS-05-M-0042-NA-    IRAQI CONTRACTOR - 4092         WRECK REMOVAL SHIP 3 BERTH 10             C-OIL INFRASTRUCTURE CONSTRUCTION         $650,000.00     $650,000.00     $0.00           CEFMS CONSTRUCTION
                                             0001AC                                                                                                                                                                                      10/6/2006
                                        4131 W914NS-05-M-0043-NA-1   VWR INTERNATIONAL               WATER LABORATORY EQUIPMENT                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $174,777.00     $171,704.10     $3,072.90       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4132 W914NS-05-M-0044-NA-1   ONTARIO KNIFE COMPANY           STRAP CUTTER (235 EA)                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,997.50       $1,997.50       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4133 W914NS-05-M-0048-NA-1   DYNCORP INTERNATIONAL LLC       SUPPLIES AND SERVICES FOR INSTRUCTORS     NC-AIRPORT NON-CONSTRUCTION               $3,177,839.40   $3,092,382.79   $85,456.61      CEFMS NON-CONSTRUCTION
                                                                                                     AND PROGRAM MANAGER                                                                                                                 10/6/2006
                                        4134 W914NS-05-M-0048-NA-2   DYNCORP INTERNATIONAL LLC       AIR TRAFFIC CONTROL TRAINING              NC-AIRPORT NON-CONSTRUCTION               $3,331,102.60   $617,776.83     $2,713,325.77   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4135 W914NS-05-M-0050-NA-1   VINCI TECHNOLOGIES              ROCK-EVAL 6 MODEL STANDARD W/             NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $613,500.00     $613,500.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     ACCESSORIES                                                                                                                         10/6/2006
                                        4136 W914NS-05-M-0050-NA-2   VINCI TECHNOLOGIES              *URI#16913* TRAVEL TRAINING EXPENSES      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $13,300.00      $13,300.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4137 W914NS-05-M-0052-NA-1   FIRE LAKE RESOURCES, INC.       OIL PIPELINE REPAIR ITEMS                 C-OIL INFRASTRUCTURE CONSTRUCTION         $4,415,677.78   $4,415,677.78   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4138 W914NS-05-M-0054-NA-1   IRAQI CONTRACTOR - 4048         SAND BAGS, W/TIE 14 X 26 INCLUDING        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $17,000.00      $17,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     TRANSPORTATION                                                                                                                      10/6/2006
                                        4139 W914NS-05-M-0055-NA-1   IRAQI CONTRACTOR - 4169         AIR CHILLED COOLERS AND MOD OF EXISTING C-AIRPORT CONSTRUCTION                      $459,928.00     $459,928.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     CHILLED WATER SYSTEM                                                                                                                10/6/2006
                                        4140 W914NS-05-M-0056-NA-2   IRAQI CONTRACTOR - 4200         REPAIR OF SULFURIC DOSING SYSTEM          C-AIRPORT CONSTRUCTION                    $4,500.00       $4,500.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4141 W914NS-05-M-0057-NA-1   AIRCRAFT SPRUCE AND SPECIALTY   TIRES AND TUBES                           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $2,484.21       $2,484.21       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4142 W914NS-05-M-0058-NA-1   AMERAPEX CORPORATION            SEISMIC LABORATORY EQUIPMENT              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $8,647,951.00   $8,197,701.00   $450,250.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4143 W914NS-05-M-0059-NA-1   CEMCO, S.A.                     LPG CYLINDER VALVE AND SPARE PARTS (1     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,716,660.00   $1,629,258.87   $87,401.13      CEFMS NON-CONSTRUCTION
                                                                                                     LOT)                                                                                                                                10/6/2006
                                        4144 W914NS-05-M-0061-NA-1   IRAQI CONTRACTOR - 4638         FIN001 - DE-OB RESIDUAL IRRF FUNDS UNDER NC-UMM QASR TO BASRA WATER PIPELINE NON-   $4,171,899.96   $4,171,899.96   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     $100. TANKERS, HYUNDAI AND MERCEDES;     CONSTRUCTION                                                                               10/6/2006
                                                                                                     DUMP TRUCKS; MIXERS; SVC AND HAUL
                                                                                                     TRUCKS; LOADERS, COMPACTORS; TRACTORS;
                                                                                                     BUSES; EXCAVATORS; BULLDOZERS; GRADERS
                                        4145 W914NS-05-M-0062-NA-1   IRAQI CONTRACTOR - 4498         GAS FILLING SPARE PARTS                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $589,000.00     $589,000.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4146 W914NS-05-M-0063-NA-1   IRAQI CONTRACTOR - 4048         NEW ALL TERRAIN TIRES FOR LIGHT TRUCKS    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $76,229.00      $76,229.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     (941 EA) - INCREASED FUNDING FOR                                                                                                    10/6/2006
                                                                                                     DEMURRAGE CHARGES
                                        4147 W914NS-05-M-0064-NA-1   IRAQI CONTRACTOR - 4256         PIPES & FITTINGS FOR GAS FILLING PLANTS   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $241,730.90     $241,730.90     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     (1 LOT)                                                                                                                             10/6/2006
                                        4148 W914NS-05-M-0065-NA-1   CARLO BANFI S.P.A               GAS FILLING COMPANY SPARE PARTS           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $265,666.13     $265,666.13     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4149 W914NS-05-M-0066-NA-1   REPKON METAL FORMING            GAS FILLING COMPANY SPARE PARTS - PARTS NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $282,121.23     $282,121.23     $0.00           CEFMS NON-CONSTRUCTION
                                                                     TECHNOLOGIES                    FOR HYDROSTATIC TESTING UNIT                                                                                                        10/6/2006
                                        4150 W914NS-05-M-0067-NA-1   DOME INTERNATIONAL LLC          GAS FILLING COMPANY SPARE PARTS           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $315,729.63     $315,729.63     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4151 W914NS-05-M-0068-NA-1   IRAQI CONTRACTOR - 4498         GAS FILLING COMPANY SPARE PARTS FOR LPG NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $207,139.00     $207,139.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     STORAGE TANKS 1 LOT                                                                                                                 10/6/2006
                                        4152 W914NS-05-M-0069-NA-1   IRAQI CONTRACTOR - 4689         GAS FILLING COMPANY SPARE PARTS           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $1,023,660.00   $1,023,660.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4153 W914NS-05-M-0070-NA-1   IRAQI CONTRACTOR - 4332         TRAINING                                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $70,000.00      $70,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4154 W914NS-05-M-0071-NA-1   ENERGY SERVICES LTD             ASSESS BASRAH INTERNATIONAL AIRPORT       C-AIRPORT CONSTRUCTION                    $38,715.00      $38,715.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4155 W914NS-05-M-0071-NA-2   ENERGY SERVICES LTD             ASSESS BASRAH INTERNATIONAL AIRPORT       C-AIRPORT CONSTRUCTION                    $219,385.00     $219,385.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4156 W914NS-05-M-0072-NA-1   TEKKON ENGINEERING CO LTD       FIRE FIGHTING AND SAFETY MATERIALS        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION    $244,021.95     $244,021.95     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 359 of 529




                                                                                                                                                                                                                                         10/6/2006
                                        4157 W914NS-05-M-0501-WA12-1IRAQI CONTRACTOR - 4142          AL-SALAM WATER PROJECT                    NC-WATER CONSERVATION NON-CONSTRUCTION    $10,750.00      $0.00           $10,750.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4158 W914NS-05-M-0502-WA13-1IRAQI CONTRACTOR - 4422          AL-WAHDA WATER PROJECT                    NC-WATER CONSERVATION NON-CONSTRUCTION    $1,040.00       $0.00           $1,040.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        4159 W914NS-05-M-0503-WA14-1IRAQI CONTRACTOR - 4773          AL-HURRIYAH WATER PUMPHOUSE PROJECT       NC-WATER CONSERVATION NON-CONSTRUCTION    $68,800.00      $68,800.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4160 W914NS-05-M-0515-NA-2   IRAQI CONTRACTOR - 4416         17651- SJ-089 POLICE STATIONS FOR CAMP    C-MNSTCI-PC13000-FACILITIES REPAIR        $25,500.00      $0.00           $25,500.00      CEFMS CONSTRUCTION
                                                                                                     FREEDOM                                                                                                                             10/6/2006




I D-123
                                                                                                                                                                                                                                                                  Appendix D
                                                            #    Award Number            Contractor                      Description                               Work Item                                   Obligated       Expended        Undelivered   Source
                                                            4161 W914NS-05-M-0541-NA-1   IRAQI CONTRACTOR - 4632         MAKHMUR WATER PROJECT MOVING PIPES        NC-SEWAGE NON-CONSTRUCTION                  $39,500.00      $39,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4162 W914NS-05-M-1012-NA-1   IRAQI CONTRACTOR - 4650         OFFICE AND ELECTRICAL SUPPLIES            NC-NEW IRAQI ARMY EQUIPMENT NON-            $852,739.53     $850,688.50     $2,051.03     CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                              10/6/2006
                                                            4163 W914NS-05-M-1017-NA-1   IRAQI CONTRACTOR - 4155         CONSTRUCT AN OFFICE ANNEX FOR AL NASIR C-POLICE ASSISTANCE CONSTRUCTION               $19,755.00      $19,755.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                         POLICE STATION                                                                                                                      10/6/2006
                                                            4164 W914NS-05-M-1018-NA-1   IRAQI CONTRACTOR - 4274         LIFE SUPPORT                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,187,408.54   $1,187,408.54   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   NON-CONSTRUCTION                                                                          10/6/2006
                                                            4165 W914NS-05-M-1030-NA-1   IRAQI CONTRACTOR - 4672         RENOVATE SULEIHK PUBLIC ORDER             C-POLICE ASSISTANCE CONSTRUCTION            $995,460.00     $995,460.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                      Appendix D



                                                                                                                         BATTALION-IRAQ                                                                                                                      10/6/2006
                                                            4166 W914NS-05-M-1031-NA-1   IRAQI CONTRACTOR - 4068         FOLDING OFFICE TABLES                     NC-NEW IRAQI ARMY FACILITIES NON-           $1,260.00       $1,260.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                              10/6/2006
                                                            4167 W914NS-05-M-1032-NA-1   IRAQI CONTRACTOR - 4702         REHABILITATION OF AL-AMEEN BUILDINGS      C-POLICE ASSISTANCE CONSTRUCTION            $993,285.00     $989,964.00     $3,321.00     CEFMS CONSTRUCTION
                                                                                                                         SITE                                                                                                                                10/6/2006
                                                            4168 W914NS-05-M-1033-NA-1   IRAQI CONTRACTOR - 4417         REHABILITATION OF AL-BALADIAT BUILDING    C-POLICE ASSISTANCE CONSTRUCTION            $994,670.00     $994,670.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         SITE                                                                                                                                10/6/2006
                                                            4169 W914NS-05-M-1035-NA-1   IRAQI CONTRACTOR - 4672         AL-MADAEN PATROL STATION BAGHDAD\         C-POLICE ASSISTANCE CONSTRUCTION            $978,775.00     $978,775.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4170 W914NS-05-M-1042-NA-1   MOTOROLA INC                    ELECTRICAL SUPPLIES AND EQUIPMENT, TOOLS NC-POLICE ASSISTANCE NON-CONSTRUCTION        $18,195.00      $18,195.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4171 W914NS-05-M-1043-NA-1   IRAQI CONTRACTOR - 4619         IRAQNA MONTHLY SERVICE CHARGE, 9      NC-NEW IRAQI ARMY EQUIPMENT NON-                $14,813.00      $14,813.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         MONTHS LOCAL SUBSCRIPTION AND 9 MONTH CONSTRUCTION                                                                                  10/6/2006




D-124 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                         USA SUBSCRIPTION (POP 2 MONTHS)
                                                            4172 W914NS-05-M-1044-NA-1   IRAQI CONTRACTOR - 4800         CLEANING EQUIPMENT                        NC-NEW IRAQI ARMY EQUIPMENT NON-            $768.51         $768.51         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                              10/6/2006
                                                            4173 W914NS-05-M-1045-NA-1   IRAQI CONTRACTOR - 4800         OFFICE SUPPLIES                           NC-NEW IRAQI ARMY EQUIPMENT NON-            $113.13         $113.13         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                              10/6/2006
                                                            4174 W914NS-05-M-1046-NA-1   IRAQI CONTRACTOR - 4800         CLEANING EQUIPMENT                        NC-NEW IRAQI ARMY EQUIPMENT NON-            $470.64         $470.64         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                              10/6/2006
                                                            4175 W914NS-05-M-1054-NA-1   SMITH SECURITY SAFES, INC.      MAGNUM GUN SAFE 124 MAX CAPACITY          NC-JUDICIAL FACILITY NON-CONSTRUCTION       $25,765.00      $25,765.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         (3 EA)                                                                                                                              10/6/2006
                                                            4176 W914NS-05-M-1065-NA-1   IRAQI CONTRACTOR - 4545         MOTOROLA VL50PORTABLE RADIOS (20 EA)      NC-NEW IRAQI ARMY EQUIPMENT NON-            $2,400.00       $2,400.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                              10/6/2006
                                                            4177 W914NS-05-M-1067-NA-1   IRAQI CONTRACTOR - 4663         REPAIR DIESEL GENERATOR TANKS 1 AND 2,    NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $23,600.00      $23,600.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         REPLACE FUEL PIPES AND PUMPS              NON-CONSTRUCTION                                                                          10/6/2006
                                                            4178 W914NS-05-M-1069-NA-1   SIRCHIE FINGER PRINT LABORATORIES MAJOR CRIMES UNIT LABORATORY            NC-POLICE ASSISTANCE NON-CONSTRUCTION       $31,605.23      $31,605.23      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                           CHEMICALS AND EQUIPMENT                                                                                                           10/6/2006
                                                            4179 W914NS-05-M-1070-NA-1   THE PEAVEY CORPORATION          SECURITY SUPPLIES - POWDERED GLOVES,      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $24,262.50      $24,262.50      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         EVIDENCE BAGS                                                                                                                       10/6/2006
                                                            4180 W914NS-05-M-1073-NA-1   GALLS INCORPORATED              RAD-RT LEVEL IIIA BODY ARMOR AND          NC-JUDICIAL FACILITY NON-CONSTRUCTION       $61,200.00      $61,200.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         FREIGHT                                                                                                                             10/6/2006
                                                            4181 W914NS-05-M-1075-NA-1   IRAQI CONTRACTOR - 4800         LAB APPLIANCES AND EQUIPMENT              NC-POLICE ASSISTANCE NON-CONSTRUCTION       $145,090.00     $145,090.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4182 W914NS-05-M-1076-NA-1   IRAQI CONTRACTOR - 4800         CAGE PALLETS (300 EA) AND UTILITY CABINETSNC-NEW IRAQI ARMY FACILITIES NON-           $41,670.00      $41,670.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         (10)                                      CONSTRUCTION                                                                              10/6/2006
                                                            4183 W914NS-05-M-1077-NA-1   IRAQI CONTRACTOR - 4800         DVD PLAYER, TOW STRAPS, TOW BARS, AIR     NC-NEW IRAQI ARMY FACILITIES NON-           $6,515.00       $6,515.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         COMPRESSORS, HIGH PRESSURE WASHERS,       CONSTRUCTION                                                                              10/6/2006
                                                                                                                         BATTER CHANGERS
                                                            4184 W914NS-05-M-1082-NA-1   GALLS INCORPORATED              APJ00 RINO 120, GPS RADIOS                NC-JUDICIAL FACILITY NON-CONSTRUCTION       $13,450.00      $13,450.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4185 W914NS-05-M-1085-NA-1   IRAQI CONTRACTOR - 4800         VOLCANO LAT. PRINT POWDER, VARIOUS        NC-POLICE ASSISTANCE NON-CONSTRUCTION       $49,900.00      $49,900.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         COLORS, BRUSH, WAND, FINGERPRINT TAPE,                                                                                              10/6/2006
                                                                                                                         BARRIER TAPE, SM2000 TAPE
                                                            4186 W914NS-05-M-1087-NA-1   SECURITY 20/20 INC              BOMB SUITES, LARGE, AND CONTAINERS,       NC-POLICE ASSISTANCE NON-CONSTRUCTION       $137,750.00     $137,750.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         BLANKET PLUS SHIPPING                                                                                                               10/6/2006
                                                            4187 W914NS-05-M-1088-NA-1   DISTAGAGE.COM/ GREG DETRAY      DISTO PLUS 738185A (6 EA)                 NC-POLICE ASSISTANCE NON-CONSTRUCTION       $3,270.00       $3,270.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4188 W914NS-05-M-1098-NA-1   IRAQI CONTRACTOR - 4800         PAINTS                                    NC-NEW IRAQI ARMY FACILITIES NON-           $805.00         $805.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                              10/6/2006
                                                            4189 W914NS-05-M-1118-NA-1   IRAQI CONTRACTOR - 4775         SUPPLY AND INSTALL T-WALL BARRIERS (100   C-POLICE ASSISTANCE CONSTRUCTION            $60,000.00      $60,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                         EA)                                                                                                                                 10/6/2006
                                                            4190 W914NS-05-M-1124-NA-1   LAURUS SYSTEMS INC.             112 VDC AIR SAMPLERS WITH AIR VOLUMN      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $27,133.00      $27,133.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         TOTALIZER AND BATTERY PACKS                                                                                                         10/6/2006
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 360 of 529




                                                            4191 W914NS-05-M-1128-NA-1   IRAQI CONTRACTOR - 4725         BEDS, BEDDING AND LOCKERS DELIVERY NLT NC-NEW IRAQI ARMY EQUIPMENT NON-               $885,500.00     $885,458.50     $41.50        CEFMS NON-CONSTRUCTION
                                                                                                                         30 MAY 05                              CONSTRUCTION                                                                                 10/6/2006
                                                            4192 W914NS-05-M-1132-NA-1   IRAQI CONTRACTOR - 4326         VARIOUS OFFICE SUPPLIES AND EQUIPMENT     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $113,017.32     $113,017.32     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            4193 W914NS-05-M-1134-NA-1   B&H FOTO & ELECTRONICS CORP.    CAMERAS, FILM AND ACCESSORIES             NC-POLICE ASSISTANCE NON-CONSTRUCTION       $534,282.48     $534,282.48     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                        #    Award Number            Contractor                       Description                               Work Item                                   Obligated       Expended        Undelivered   Source
                                        4194 W914NS-05-M-1145-NA-1   IRAQI CONTRACTOR - 4686          UP-ARMOR HEAVY TRUCK M35, HYUNDAI,        NC-NEW IRAQI ARMY EQUIPMENT NON-            $499,500.00     $499,500.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      LEYLAND AND KRAZ, UP-ARMOR NISSAN,        CONSTRUCTION                                                                              10/6/2006
                                                                                                      WEAPONS MOUNT
                                        4195 W914NS-05-M-1146-NA-1   IRAQI CONTRACTOR - 4627          TRANSPORT MILITARY RECRUITS FROM          NC-POLICE ASSISTANCE NON-CONSTRUCTION       $277,500.00     $277,500.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      TRAINING TO ASSIGNMENTS POP 1 MAY -30                                                                                               10/6/2006
                                                                                                      SEP 05
                                        4196 W914NS-05-M-1147-NA-1   IRAQI CONTRACTOR - 4627          TRANSPORT MILITARY RECRUITS FROM      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $347,500.00     $347,500.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      ACADEMIES TO ASSIGNMENTS POP 1 MAY-30 NON-CONSTRUCTION                                                                              10/6/2006
                                                                                                      SPE 05
                                        4197 W914NS-05-M-1150-NA-1   MOTOROLA INC                     RG-213 CABLES AND CONNECTORS AND          NC-POLICE ASSISTANCE NON-CONSTRUCTION       $23,200.00      $23,200.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      JUMPER CABLES                                                                                                                       10/6/2006
                                        4198 W914NS-05-M-1168-NA-    IRAQI CONTRACTOR - 4800          COPY PAPER, INK CARTRIDGES, MEMORY       NC-NEW IRAQI ARMY FACILITIES NON-            $1,560.00       $1,560.00       $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                   STICKS, LAMINATORS, PAPER CUTTER, 3-HOLE CONSTRUCTION                                                                               10/6/2006
                                                                                                      PUNCH
                                        4199 W914NS-05-M-1170-NA-1   AMERICAN LOGISTICS SERVICES      MNSTC-I DISTRIBUTION SYSTEM               NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,146,728.13   $1,146,728.13   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4200 W914NS-05-M-1174-NA-1   EMW, INC.                        NETWORK SERVER APPLICATION                NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $123,879.00     $123,879.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      INSTALLATION AND USER MIGRATION           NON-CONSTRUCTION                                                                          10/6/2006
                                        4201 W914NS-05-M-1177-NA-1   IRAQI CONTRACTOR - 4316          DPRS DP-05 SYSTEMS 6 EA AND SHIPPING      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $110,650.00     $110,650.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4202 W914NS-05-M-1179-NA-1   GOLDEN ENGINEERING CO. INC.      XR150 X-RAY WITH ACCESSORIES              NC-POLICE ASSISTANCE NON-CONSTRUCTION       $142,260.00     $142,260.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4203 W914NS-05-M-1180-NA-1   IRAQI CONTRACTOR - 4564          EXTENDS PORTA-JOHN CONTRACT               NC-POLICE ASSISTANCE NON-CONSTRUCTION       $7,560.00       $7,560.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      (PREVIOUSLY S09076). DOC’T IS POOOO2,                                                                                               10/6/2006
                                                                                                      ADDS CLIN0003 CITING FUNDS ON STN #
                                                                                                      S40044
                                        4204 W914NS-05-M-1182-NA-1   IRAQI CONTRACTOR - 4464          DIGITAL SCALE, MODEL VIC-1501 30 EA AND   NC-POLICE ASSISTANCE NON-CONSTRUCTION       $8,343.45       $8,343.45       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      SHIPPING                                                                                                                            10/6/2006
                                        4205 W914NS-05-M-1184-NA-1   THE PEAVEY CORPORATION           ADHESIVE RULERS 324 RL AND 300X150MM      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $10,491.00      $10,491.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      SCALES 324 EA, 5CM PHOTO SCALES 324 EA,                                                                                             10/6/2006
                                                                                                      DHL SHIPPING
                                        4206 W914NS-05-M-1189-NA-1   IRAQI CONTRACTOR - 4279          MERCEDEZ-BENZS SEDANS 7 EA DELIVER TO     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $945,000.00     $945,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      FOB NLT 17 MAY 05                                                                                                                   10/6/2006
                                        4207 W914NS-05-M-1193-NA-1   JTSI                             INSTALL INTERNET IN NATO ANNEX B          NATO ACCOUNT                                $11,679.00      $11,679.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4208 W914NS-05-M-1194-NA-1   AGON GROUP INTERNATIONAL         2005 FORD EXPLORER XLS 4X4                NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $32,000.00      $32,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4209 W914NS-05-M-1197-NA-1   IRAQI CONTRACTOR - 4800          CANON FAX MACHINES AND POWER SUPPLY       NC-POLICE ASSISTANCE NON-CONSTRUCTION       $39,000.00      $39,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4210 W914NS-05-M-1202-NA-1   IRAQI CONTRACTOR - 4647          PERKINS 125KW GENERATOR SUPPLIED AND      FACILITIES REPAIR IRAQ                      $17,000.00      $17,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                      INSTALLED (1)                                                                                                                       10/6/2006
                                        4211 W914NS-05-M-1204-NA-1   IRAQI CONTRACTOR - 4239          CONSTRUCT AND REFURBISH MAYSAN POLICE FACILITIES REPAIR IRAQ                          $373,249.20     $373,249.20     $0.00         CEFMS CONSTRUCTION
                                                                                                      ACADEMY                                                                                                                             10/6/2006
                                        4212 W914NS-05-M-1207-NA-1   IRAQI CONTRACTOR - 4800          DORM FURNITURE AND APPLIANCES             NC-POLICE ASSISTANCE NON-CONSTRUCTION       $18,934.00      $18,934.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4213 W914NS-05-M-1208-NA-1   ACAD ENGINEERING SERVICES        ENGINEERING SERVICES TSU MOVE TO BAATH FACILITIES REPAIR IRAQ                         $184,318.00     $184,318.00     $0.00         CEFMS CONSTRUCTION
                                                                                                      PARTY HQ                                                                                                                            10/6/2006
                                        4214 W914NS-05-M-1217-NA-1   IRAQI CONTRACTOR - 4317          ONE TIME TERMITE TREATMENT FOR 22 1/2     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $5,500.00       $3,208.00       $2,292.00     CEFMS NON-CONSTRUCTION
                                                                                                      WAREHOUSES, 3 OFFICES AND LODGING         NON-CONSTRUCTION                                                                          10/6/2006
                                                                                                      BUILDINGS
                                        4215 W914NS-05-M-1221-NA-1   IRAQI CONTRACTOR - 4206          COMPLETE ENGINEERING ASSESSMENT ON        NC-PUBLIC SAFETY NON-CONSTRUCTION           $2,750.00       $2,750.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      ELECTRICAL OUTAGES ATNETWORK COORD.                                                                                                 10/6/2006
                                                                                                      CENTER MIN. OF INTERIOR
                                        4216 W914NS-05-M-1224-NA-1   MOTOROLA INC                     COAX CABLES AND MALE AND FEMALE           NC-POLICE ASSISTANCE NON-CONSTRUCTION       $22,200.00      $22,200.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      CONNECTORS                                                                                                                          10/6/2006
                                        4217 W914NS-05-M-1226-NA-1   IRAQI CONTRACTOR - 4584          2004 GMC PICK-UP TRUCKS - DOUBLE CAB 5    NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $495,000.00     $495,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      EA; SINGLE CAB 10 EA                                                                                                                10/6/2006
                                        4218 W914NS-05-M-1227-NA-1   IRAQI CONTRACTOR - 4317          PROVIDE JANITORIAL SERVICES POP 20 MAY 05NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $5,500.00       $0.00           $5,500.00     CEFMS NON-CONSTRUCTION
                                                                                                      THRU 20 MAY 06                           NON-CONSTRUCTION                                                                           10/6/2006
                                        4219 W914NS-05-M-1228-NA-1   IRAQI CONTRACTOR - 4284          2005 NISSAN PICK-UPS CREW CAB 30 EA       NC-POLICE ASSISTANCE NON-CONSTRUCTION       $498,000.00     $498,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4220 W914NS-05-M-1230-NA-1   IRAQI CONTRACTOR - 4599          HEAVY DUTY CARGO TRUCK                    NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $975,000.00     $975,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 361 of 529




                                                                                                                                                                                                                                          10/6/2006
                                        4221 W914NS-05-M-1231-NA-1   STAFFCRAFT                       TACTICAL TEMPLATES 30 LT AND           NATO ACCOUNT                                   $1,550.36       $1,550.36       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      MULTIPURPOSE STENCIL PROTRACTORS 10 LT                                                                                              10/6/2006
                                        4222 W914NS-05-M-1234-NA-1   IRAQI CONTRACTOR - 4741          DELIVER AND SET UP TWO 40’ SHIPPING       NC-PUBLIC SAFETY NON-CONSTRUCTION           $9,000.00       $9,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      CONTAINERS (2 EA)                                                                                                                   10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        4223 W914NS-05-M-1235-NA-1   IRAQI CONTRACTOR - 4306          2005 NEW MITSUBISHI PICK-UP TRUCKS 41 EA NC-POLICE ASSISTANCE NON-CONSTRUCTION        $598,600.00     $598,600.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4224 W914NS-05-M-1236-NA-1   PROACTIVE COMMUNICATIONS, INC.   INSTALL, TRAINING, LOGISTICS SUPPORT, NC-ICDC - OPERATIONS AND PERSONNEL NON-         $900,167.50     $900,167.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      MAINTENANCE FOR INTERNET CONNECTIVITY CONSTRUCTION                                                                                  10/6/2006




I D-125
                                                                                                                                                                                                                                                                   Appendix D




                                                                                                      FOR IAF THRUOUT IRAQ
                                                            #    Award Number            Contractor                   Description                               Work Item                                   Obligated       Expended        Undelivered   Source
                                                            4225 W914NS-05-M-1248-NA-1   IRAQI CONTRACTOR - 4800      DELL OPTIPLEX 170L 3000 EA                NC-ICDC - OPERATIONS AND PERSONNEL NON-     $3,048,000.00   $3,048,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                              10/6/2006
                                                            4226 W914NS-05-M-1251-NA-1   IRAQI CONTRACTOR - 4584      2004 NISSAN DOUBLE AND SINGLE CAB PICK- NC-ICDC - EQUIPMENT NON-CONSTRUCTION          $415,000.00     $415,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      UP TRUCKS                                                                                                                           10/6/2006
                                                            4227 W914NS-05-M-1252-NA-1   IRAQI CONTRACTOR - 4672      IHP ACADEMY SITE REHABILITATION           C-POLICE ASSISTANCE CONSTRUCTION            $994,950.00     $994,950.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            4228 W914NS-05-M-1253-NA-1   IRAQI CONTRACTOR - 4698      INSTALL CONNECTIVITY VIA FIBER OPTICS AND NC-ICDC - OPERATIONS AND PERSONNEL NON-     $139,986.80     $139,986.80     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      SATELLITE AT TADJI MIL. BASE              CONSTRUCTION                                                                              10/6/2006
                                                            4229 W914NS-05-M-1254-NA-1   WAMAR INTERNATIONAL INC      SUVS-FORD EXCURSION OR EQUIV AND PICK- NC-JUDICIAL FACILITY NON-CONSTRUCTION          $1,447,850.00   $1,447,850.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                   Appendix D



                                                                                                                      UP TRUCKS F-350 AND NISSAN ARMADAS OR                                                                                               10/6/2006
                                                                                                                      EQUIV
                                                            4230 W914NS-05-M-1254-NA-2   WAMAR INTERNATIONAL INC      PERFORMANCE UPGRADES                      NC-JUDICIAL FACILITY NON-CONSTRUCTION       $47,504.00      $47,504.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            4231 W914NS-05-M-1255-NA-1   IRAQI CONTRACTOR - 4672      CONSTRUCT T-WALL AT SULEIHK BAGHDAD       C-POLICE ASSISTANCE CONSTRUCTION            $189,500.00     $189,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            4232 W914NS-05-M-1256-NA-1   IRAQI CONTRACTOR - 4014      OFFICE, CLASSROOM, SLEEPING QUARTERS      NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $123,250.00     $123,250.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      FURNITURE, ACCESSORIES AND EQUIPMENT                                                                                                10/6/2006
                                                            4233 W914NS-05-M-1273-NA-1   IRAQI CONTRACTOR - 4543      SUPPLY AND INSTALL CAST-IN-PLACE JERSEY   C-POLICE ASSISTANCE CONSTRUCTION            $200,000.00     $200,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                      BARRIERS 400 EA                                                                                                                     10/6/2006
                                                            4234 W914NS-05-M-1275-NA-1   MOTOROLA INC                 DESIGN BORDER FORT                        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $70,400.00      $70,400.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                NON-CONSTRUCTION                                                                          10/6/2006
                                                            4235 W914NS-05-M-1278-NA-1   IRAQI CONTRACTOR - 4324      PROVIDE 20 SERVICEABLE USED VEHICLES,     NC-NEW IRAQI ARMY EQUIPMENT NON-            $180,000.00     $180,000.00     $0.00         CEFMS NON-CONSTRUCTION




D-126 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                      VANS AND SEDANS                           CONSTRUCTION                                                                              10/6/2006
                                                            4236 W914NS-05-M-1285-NA-1   TEXTRON SYSTEMS CORP (DBA)   GUNNER’S TURRET INCLUDING GUN SHIELD,     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $2,897,378.00   $1,899,151.00   $998,227.00   CEFMS NON-CONSTRUCTION
                                                                                         TEXTRON                      ADAPTATION KITS, SPARE PARTS                                                                                                        10/6/2006
                                                            4237 W914NS-05-M-1293-NA-1   IRAQI CONTRACTOR - 4461      ERECT 8 STEEL FRAMED TENSION FABRIC       NC-POLICE ASSISTANCE NON-CONSTRUCTION       $112,700.00     $112,700.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      TENTS AND ELECTRICAL FOR LIGHTS, AC,                                                                                                10/6/2006
                                                                                                                      OUTLETS ETC
                                                            4238 W914NS-05-M-1294-NA-1   JTSI                         COMMAND VEHICLE COMMUNICATIONS            NC-NEW IRAQI ARMY EQUIPMENT NON-            $137,789.00     $137,789.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      PACKAGE                                   CONSTRUCTION                                                                              10/6/2006
                                                            4239 W914NS-05-M-1295-NA-1   IRAQI CONTRACTOR - 4672      AL ZAUFARANIA PUBLIC ORDER BATTALION      C-POLICE ASSISTANCE CONSTRUCTION            $497,400.00     $497,400.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                      SOIL BARRIER AND SEWAGE SYSTEM                                                                                                      10/6/2006
                                                            4240 W914NS-05-M-1296-NA-1   IRAQI CONTRACTOR - 4566      JUNK CARS USED FOR RESCUE TRAINING (50    NC-FIRE SERVICES NON-CONSTRUCTION           $42,500.00      $42,500.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      EA) DELIVERY AND PICK UP CARS 10 EA                                                                                                 10/6/2006
                                                            4241 W914NS-05-M-1297-NA-1   IRAQI CONTRACTOR - 4672      T-WALLS FOR AL-AMEEN PUBLIC ORDER         C-POLICE ASSISTANCE CONSTRUCTION            $113,500.00     $113,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                      BATTALION SITE                                                                                                                      10/6/2006
                                                            4242 W914NS-05-M-1298-NA-1   IRAQI CONTRACTOR - 4672      REHAB OF AL-SAIDIA PUBLIC ORDER           C-POLICE ASSISTANCE CONSTRUCTION            $996,710.00     $996,710.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                      BATTALION (POB) SITE                                                                                                                10/6/2006
                                                            4243 W914NS-05-M-1299-NA-1   IRAQI CONTRACTOR - 4672      SUPPLY AND INSTALL T-WALLS FOR AL-        C-POLICE ASSISTANCE CONSTRUCTION            $173,500.00     $173,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                      BALADIAT POB SITE AND CRASH BEAM AT                                                                                                 10/6/2006
                                                                                                                      ENTRANCE OF POB
                                                            4244 W914NS-05-M-1300-NA-1   IRAQI CONTRACTOR - 4741      PROVIDE DAILY FOOD SERVICE TO IRAQI UNITS NC-POLICE ASSISTANCE NON-CONSTRUCTION       $108,855.00     $108,855.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      AT CAMP SOLIDARITY 60 DAYS                                                                                                          10/6/2006
                                                            4245 W914NS-05-M-1301-NA-1   IRAQI CONTRACTOR - 4564      PROVIDE VARIOUS SERVICES AT CAMP          NC-POLICE ASSISTANCE NON-CONSTRUCTION       $63,700.00      $63,700.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      SOLIDARITY                                                                                                                          10/6/2006
                                                            4246 W914NS-05-M-1302-NA-1   IRAQI CONTRACTOR - 4026      BILLETING TENT WITH EQUIPMENT,      NC-POLICE ASSISTANCE NON-CONSTRUCTION             $408,780.00     $408,780.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      FURNITURE, GENERATORS COMMANDO BASE                                                                                                 10/6/2006
                                                                                                                      ADAHMIYA/FOB SOLIDARITY
                                                            4247 W914NS-05-M-1303-NA-1   IRAQI CONTRACTOR - 4549      OFFICE FURNITURE AND BUNK BEDS            NC-POLICE ASSISTANCE NON-CONSTRUCTION       $153,580.00     $153,580.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            4248 W914NS-05-M-1304-NA-1   IRAQI CONTRACTOR - 4606      SUPPLY COTS AND BLANKETS 3000 EA          NC-NEW IRAQI ARMY EQUIPMENT NON-            $204,000.00     $204,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                              10/6/2006
                                                            4249 W914NS-05-M-1305-NA-1   IRAQI CONTRACTOR - 4741      160X80 TABLES                             NC-POLICE ASSISTANCE NON-CONSTRUCTION       $2,090.00       $2,090.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            4250 W914NS-05-M-1305-NA-2   IRAQI CONTRACTOR - 4741      CHAIRS                                    NC-POLICE ASSISTANCE NON-CONSTRUCTION       $3,750.00       $3,750.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            4251 W914NS-05-M-1308-NA-1   IRAQI CONTRACTOR - 4109      TRANSPORT AND INSTALL GENERATORS TO       NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $484,300.00     $484,300.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      ALL LISTED SITES                                                                                                                    10/6/2006
                                                            4252 W914NS-05-M-1309-NA-1   IRAQI CONTRACTOR - 4800      OFFICE FURNITURE - MANY DIFFERENT ITEMS NC-POLICE ASSISTANCE NON-CONSTRUCTION         $11,735.51      $11,735.51      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            4253 W914NS-05-M-1312-NA-1   ACO ELECTRONICS LTD          FORENPIX SYSTEM WITH HP PC AND            NC-POLICE ASSISTANCE NON-CONSTRUCTION       $165,048.00     $165,048.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      MONITORS                                                                                                                            10/6/2006
                                                            4254 W914NS-05-M-1314-NA-1   IRAQI CONTRACTOR - 4672      CONSTRUCT T-WALLS AND JERSEY BARRIERS     C-POLICE ASSISTANCE CONSTRUCTION            $128,000.00     $128,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 362 of 529




                                                            4255 W914NS-05-M-1315-NA-1   IRAQI CONTRACTOR - 4672      CONSTRUCT T-WALLS AND JERSEY BARRIERS     C-POLICE ASSISTANCE CONSTRUCTION            $118,500.00     $118,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            4256 W914NS-05-M-1316-NA-1   IRAQI CONTRACTOR - 4456      PROVIDE COLD BOTTLED WATER                NC-POLICE ASSISTANCE NON-CONSTRUCTION       $557,183.50     $557,183.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            4257 W914NS-05-M-1319-NA-1   IRAQI CONTRACTOR - 4334      BUNK BEDS, MATTRESSES, AND BEDDING        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $311,760.00     $311,760.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                NON-CONSTRUCTION                                                                          10/6/2006
                                        #    Award Number            Contractor                        Description                              Work Item                                   Obligated       Expended        Undelivered   Source
                                        4258 W914NS-05-M-1320-NA-1   IRAQI CONTRACTOR - 4672           COMMANDO SITE 3 FORCE PROTECTION         C-POLICE ASSISTANCE CONSTRUCTION            $997,221.00     $997,221.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4259 W914NS-05-M-1323-NA-1   IRAQI CONTRACTOR - 4672           AL-DORA POB RENOVATION                   C-POLICE ASSISTANCE CONSTRUCTION            $748,130.00     $748,130.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4260 W914NS-05-M-1324-NA-1   IRAQI CONTRACTOR - 4672           T-WALLS AND TOWERS FOR MINISTRY          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $710,800.00     $710,800.00     $0.00         CEFMS CONSTRUCTION
                                                                                                       DEFENSE BLDGS                                                                                                                      10/6/2006
                                        4261 W914NS-05-M-1325-NA-1   IRAQI CONTRACTOR - 4321           PROVIDE VEHICLE ENGINEERING SUPPORT      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $9,600.00       $9,600.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       SERVICES FOR MNSTC-I J4                  NON-CONSTRUCTION                                                                          10/6/2006
                                        4262 W914NS-05-M-1326-NA-1   IRAQI CONTRACTOR - 4578           8 ARMORED VEHICLES                       NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,040,000.00   $1,040,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4263 W914NS-05-M-1333-NA-1   IRAQI CONTRACTOR - 4800           OFFICE EQUIPMENT AND FURNITURE.        NC-POLICE ASSISTANCE NON-CONSTRUCTION         $8,850.75       $8,850.75       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       CONTRACT # CHANGED FROM -1205 TO -1333                                                                                             10/6/2006
                                        4264 W914NS-05-M-1339-NA-1   IRAQI CONTRACTOR - 4201           CONSTRUCT VEHICLE LOADING RAMPS TADJI NC-NEW IRAQI ARMY FACILITIES NON-              $130,000.00     $130,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                             CONSTRUCTION                                                                                 10/6/2006
                                        4265 W914NS-05-M-1346-NA-1   MAC INTERNATIONAL FZE             DELIVER CHEVROLET 2005 EXPRESS CARGO     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $145,500.00     $145,500.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       VANS 6 EA                                                                                                                          10/6/2006
                                        4266 W914NS-05-M-1347-NA-1   SOLUTIONS 123                     6 2005 BOX VANS HYUNDAI                  NC-POLICE ASSISTANCE NON-CONSTRUCTION       $167,658.00     $167,658.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4267 W914NS-05-M-1353-NA-1   IRAQI CONTRACTOR - 4014           SAFE HOUSE REPAIRS                       NC-POLICE ASSISTANCE NON-CONSTRUCTION       $47,600.00      $47,600.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4268 W914NS-05-M-1354-NA-1   IRAQI CONTRACTOR - 4014           T-WALLS 100 EA @ $595.00                 NC-JUDICIAL FACILITY NON-CONSTRUCTION       $64,300.00      $64,300.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4269 W914NS-05-M-1357-NA-1   AEY INC                           EXPLOSIVE ORDINANCE DISPOSAL ITEMS       NC-FIRE SERVICES NON-CONSTRUCTION           $579,635.00     $579,635.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4270 W914NS-05-M-1364-NA-1   INTERNATIONAL SUPPLIES &          ALAMO ELECTRICAL - BOM AND MANY OTHER C-NEW IRAQI ARMY FACILITIES CONSTRUCTION       $601,147.42     $586,354.76     $14,792.66    CEFMS CONSTRUCTION
                                                                     CONSTRUCTION                      LOCATIONS                                                                                                                          10/6/2006
                                        4271 W914NS-05-M-1365-NA-1   IRAQI CONTRACTOR - 4167           EVINRUDE E-TECH ENGINE MAINTENANCE       NC-POLICE ASSISTANCE NON-CONSTRUCTION       $5,875.00       $5,875.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       TOOLS                                                                                                                              10/6/2006
                                        4272 W914NS-05-M-1367-NA-1   LONDON BRIDGE TRADING CO., LTD    VEST, TACTICAL FLOTATION LBT 1620 ZULU   NC-POLICE ASSISTANCE NON-CONSTRUCTION       $7,970.95       $7,970.95       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       BLACK                                                                                                                              10/6/2006
                                        4273 W914NS-05-M-1371-NA-1   WEST PUBLISHING CORPORATION       WESTLAW PRO PLANS 1 YR SUBSCRIPTION PIP NC-OTHER TECHNICAL INVESTIGATIVE METHODS     $21,620.00      $21,620.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       1 MAR 05 THRU 28 FEB 06                 NON-CONSTRUCTION                                                                           10/6/2006
                                        4274 W914NS-05-M-1372-NA-1   IBOATS INCOM                      ANCHOR, ANCHOR LINE, DOCK LINE,          NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,552.52       $1,552.52       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       SPOTLIGHT, SHIPPING                                                                                                                10/6/2006
                                        4275 W914NS-05-M-1374-NA-1   IRAQI CONTRACTOR - 4771           2 300KW GENERATORS, A 75KW UPS,          NC-POLICE ASSISTANCE NON-CONSTRUCTION       $129,000.00     $0.00           $129,000.00   CEFMS NON-CONSTRUCTION
                                                                                                       UNDERGROUND CABLES & PREV. MAINT.                                                                                                  10/6/2006
                                        4276 W914NS-05-M-1376-NA-1   DOD ACTIVITIES SERVICED BY DFAS   GRADER HIRE, FRONT END LOADER HIRE,      NC-PUBLIC SAFETY NON-CONSTRUCTION           $460.00         $0.00           $460.00       CEFMS NON-CONSTRUCTION
                                                                                                       CRANE HIRE AND ALL PURPOSE TRUCK                                                                                                   10/6/2006
                                        4277 W914NS-05-M-1380-NA-1   IRAQI CONTRACTOR - 4109           ELECTRICAL GENERATOR                     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $25,000.00      $25,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4278 W914NS-05-M-1381-NA-1   IRAQI CONTRACTOR - 4800           POLAROID SPECTRA LAW ENFORCEMENT         NC-POLICE ASSISTANCE NON-CONSTRUCTION       $3,500.00       $3,500.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       CLOSE-UP KITS & VIEWING PLATES (8 EA)                                                                                              10/6/2006
                                        4279 W914NS-05-M-1387-NA-1   ANHAM JOINT VENTURE               PERIOD OF PERFORMANCE 10 JUNE 2005 THRU NC-POLICE ASSISTANCE NON-CONSTRUCTION        $500,000.00     $496,060.92     $3,939.08     CEFMS NON-CONSTRUCTION
                                                                                                       9 AUGUST 2005                                                                                                                      10/6/2006
                                        4280 W914NS-05-M-1389-NA-1   IRAQI CONTRACTOR - 4609           PROVIDE AND DELIVER CRUSHED GRAVEL AT    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $556,752.50     $556,752.50     $0.00         CEFMS CONSTRUCTION
                                                                                                       BUTLER RANGE                                                                                                                       10/6/2006
                                        4281 W914NS-05-M-1390-NA-    BDL SYSTEMS LTD                   70 & 30 BDC                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $10,830.00      $10,830.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0001AA                                                                                             NON-CONSTRUCTION                                                                          10/6/2006
                                        4282 W914NS-05-M-1390-NA-    BDL SYSTEMS LTD                   31 & 73 BDC                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $10,830.00      $10,830.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0002AA                                                                                             NON-CONSTRUCTION                                                                          10/6/2006
                                        4283 W914NS-05-M-1390-NA-    BDL SYSTEMS LTD                   60 & 21 BDC                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $10,830.00      $10,830.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0003AA                                                                                             NON-CONSTRUCTION                                                                          10/6/2006
                                        4284 W914NS-05-M-1390-NA-    BDL SYSTEMS LTD                   52 & 41 BDC                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $10,830.00      $10,830.00      $0.00         CEFMS NON-CONSTRUCTION
                                             0004AA                                                                                             NON-CONSTRUCTION                                                                          10/6/2006
                                        4285 W914NS-05-M-1390-NA-1   BDL SYSTEMS LTD                   70 & 30 BDC                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $341,386.00     $341,386.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                NON-CONSTRUCTION                                                                          10/6/2006
                                        4286 W914NS-05-M-1390-NA-2   BDL SYSTEMS LTD                   31 & 73 BDC                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $341,386.00     $341,386.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                NON-CONSTRUCTION                                                                          10/6/2006
                                        4287 W914NS-05-M-1390-NA-3   BDL SYSTEMS LTD                   60 & 21 BDC                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $341,386.00     $341,386.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                NON-CONSTRUCTION                                                                          10/6/2006
                                        4288 W914NS-05-M-1390-NA-4   BDL SYSTEMS LTD                   52 & 41 BDC                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $341,386.00     $341,386.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 363 of 529




                                                                                                                                                NON-CONSTRUCTION                                                                          10/6/2006
                                        4289 W914NS-05-M-1393-NA-1   IRAQI CONTRACTOR - 4326           BUNK BEDS, MATTRESS, WALL LOCKERS,       NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $3,294,649.08   $3,294,649.08   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                       STOVE, SOFA, TV, CLOTHES RACK                                                                                                      10/6/2006
                                        4290 W914NS-05-M-1394-NA-1   IRAQI CONTRACTOR - 4023           CONSTRUCTION PROJECT                     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $945,000.00     $945,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        4291 W914NS-05-M-1411-NA-1   IRAQI CONTRACTOR - 4800           OFFICE SUPPLIES GROUP 3                  NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $156,136.40     $156,136.40     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        4292 W914NS-05-M-1411-NA-2   IRAQI CONTRACTOR - 4800           OFFICE SUPPLIES GROUP 2                  NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $72,226.25      $72,226.25      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006




I D-127
                                                                                                                                                                                                                                                                   Appendix D
                                                            #    Award Number            Contractor                       Description                               Work Item                                   Obligated       Expended        Undelivered   Source
                                                            4293 W914NS-05-M-1411-NA-3   IRAQI CONTRACTOR - 4800          OFFICE CLOCKS GROUP 3                     NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $90.00          $90.00          $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4294 W914NS-05-M-1413-NA-1   IRAQI CONTRACTOR - 4800          OFFICE SUPPLIES                           NC-POLICE ASSISTANCE NON-CONSTRUCTION       $9,999.00       $9,999.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4295 W914NS-05-M-1416-NA-1   WEST COAST BUSINESS PRODUCTS, INC.LIFE VESTS EXTRA LARGE AND MEDIUM        NC-POLICE ASSISTANCE NON-CONSTRUCTION       $2,877.20       $2,877.20       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4296 W914NS-05-M-1418-NA-1   IRAQI CONTRACTOR - 4706          WASHERS AND DRYERS TALLIL                 NC-NEW IRAQI ARMY EQUIPMENT NON-            $264,000.00     $264,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    CONSTRUCTION                                                                              10/6/2006
                                                            4297 W914NS-05-M-1422-NA-1   IRAQI CONTRACTOR - 4775          JERSEY BARRIERS (36 EA) AND T-WALLS (70 EA)NC-FACILITY PROTECTION AND SERVICES NON-   $54,600.00      $54,600.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                       Appendix D



                                                                                                                                                                     CONSTRUCTION                                                                             10/6/2006
                                                            4298 W914NS-05-M-1425-NA-1   IRAQI CONTRACTOR - 4209          LIFE SUPPORT FOR CAMP TADJI               TAJI MILITARY BASE                          $2,744,000.00   $2,744,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4299 W914NS-05-M-1426-NA-1   IRAQI CONTRACTOR - 4274          LIFE SUPPORT FOR CAMP TADJI - FOOD        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,129,204.60   $1,129,204.60   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          SERVICE, ELECTRICAL, LATRINES, ETC.       NON-CONSTRUCTION                                                                          10/6/2006
                                                            4300 W914NS-05-M-1428-NA-1   IRAQI CONTRACTOR - 4132          CLEAN, CLEAR AND GRUB THE ENGINEER        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $22,000.00      $0.00           $22,000.00    CEFMS CONSTRUCTION
                                                                                                                          REGIMENT AREA TAJI                                                                                                                  10/6/2006
                                                            4301 W914NS-05-M-1429-NA-1   IRAQI CONTRACTOR - 4775          BAGHDAD POLICE COLLEGE REPAIRS DT         C-POLICE ASSISTANCE CONSTRUCTION            $2,500.00       $2,500.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                          BUILDINGS                                                                                                                           10/6/2006
                                                            4302 W914NS-05-M-1431-NA-1   LEE DYNAMICS INTERNATIONAL       CONSTRUCT CARPENTRY AND                   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $169,326.00     $167,826.00     $1,500.00     CEFMS NON-CONSTRUCTION
                                                                                                                          WOODWORKING SHOP                          NON-CONSTRUCTION                                                                          10/6/2006
                                                            4303 W914NS-05-M-1435-NA-1   IRAQI CONTRACTOR - 4582          BARRACKS RENOVATION 8 HAMURABI            C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $405,000.00     $405,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                          BARRACKS TAJI                                                                                                                       10/6/2006




D-128 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            4304 W914NS-05-M-1436-NA-1   ROCK SOLID SOLUTION              PURCHASE AND INSTALL GENERATOR           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $707,500.00     $707,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                          STATIONS FOR ENGINEER REGIMENT AREA TAJI                                                                                            10/6/2006
                                                            4305 W914NS-05-M-1438-NA-1   IRAQI CONTRACTOR - 4775          T-WALLS, SHOOTING BARRELS                 NC-JUDICIAL FACILITY NON-CONSTRUCTION       $74,200.00      $74,200.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4306 W914NS-05-M-1439-NA-1   IRAQI CONTRACTOR - 4451          WEB PAGE SERVICE - HOME PAGE DESIGN FOR NC-POLICE ASSISTANCE NON-CONSTRUCTION         $1,800.00       $1,800.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          20 PAGES W/DESIGN ADJUST FOR ARABIC,                                                                                                10/6/2006
                                                                                                                          FIRST-TIME UPLOADING FOR IRAQI TRAFFIC
                                                                                                                          PATROL
                                                            4307 W914NS-05-M-1447-NA-1   IRAQI CONTRACTOR - 4514          PROVIDE POLICE ID CARDS FOR MINISTRY OF   NC-PUBLIC SAFETY NON-CONSTRUCTION           $192,149.00     $192,149.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          INTERIOR                                                                                                                            10/6/2006
                                                            4308 W914NS-05-M-1452-NA-1   IRAQI CONTRACTOR - 4580          SECURITY AT TAJI                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $372,000.00     $372,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                          10/6/2006
                                                            4309 W914NS-05-M-1454-NA-1   IRAQI CONTRACTOR - 4318          HYSTER FORKLIFT H60FT 1 EA AND HYSTER     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $64,986.00      $0.00           $64,986.00    CEFMS NON-CONSTRUCTION
                                                                                                                          FORKLIFT S60FT 1 EA                                                                                                                 10/6/2006
                                                            4310 W914NS-05-M-1458-NA-1   IRAQI CONTRACTOR - 4551          DELIVER BOTTLED WATER                     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,145,674.80   $1,145,674.80   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4311 W914NS-05-M-1463-NA-1   IRAQI CONTRACTOR - 4672          CONSTRUCT COMMANDO SITE 8                 C-POLICE ASSISTANCE CONSTRUCTION            $998,380.00     $998,380.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4312 W914NS-05-M-1501-NA-1   IRAQI CONTRACTOR - 4800          UNIFORM ITEMS - PANTS, SHIRTS, BOOTS,     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $154,499.50     $154,499.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          CAPS, SOCKS, HOLTERS, BELTS                                                                                                         10/6/2006
                                                            4313 W914NS-05-M-1505-NA-1   TACTICAL EXPRESS LLC             SECURITY/POLICE EQUIPMENT                 NC-JUDICIAL FACILITY NON-CONSTRUCTION       $116,450.00     $116,450.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4314 W914NS-05-M-1514-NA-1   OTOKAR OTOBUS KAROSERI SANAYI    LAND ROVER 110 DEFENDER MILITARY FIELD    NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $1,566,000.00   $1,566,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                         A.S.                             AMBULANCES 29 EA                                                                                                                    10/6/2006
                                                            4315 W914NS-05-M-1520-NA-1   GREEN SHIELD LIMITED             GUN SAFE (1 EA)                           NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $1,840.00       $1,840.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                          10/6/2006
                                                            4316 W914NS-05-M-1521-NA-1   IRAQI CONTRACTOR - 4171          GENERATOR AND REPLACE WIRING              NC-NEW IRAQI ARMY EQUIPMENT NON-            $200,000.00     $200,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    CONSTRUCTION                                                                              10/6/2006
                                                            4317 W914NS-05-M-1526-NA-1   IRAQI CONTRACTOR - 4736          PROVIDE TRANSLATOR & PERSONAL SECURITY NC-PUBLIC SAFETY NON-CONSTRUCTION              $77,784.32      $77,784.32      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          DETAIL SERVICE IN IRBIL                                                                                                             10/6/2006
                                                            4318 W914NS-05-M-1530-NA-1   IRAQI CONTRACTOR - 4298          MAGAZINE PRINTING                         NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $24,990.00      $24,990.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                          10/6/2006
                                                            4319 W914NS-05-M-1536-NA-1   IRAQI CONTRACTOR - 4633          SECURITY CONSTRUCTION                     C-POLICE ASSISTANCE CONSTRUCTION            $576,550.00     $576,550.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4320 W914NS-05-M-1549-NA-1   IRAQI CONTRACTOR - 4148          AUTOMOTIVE MAINTENANCE EQUPIMENT          NC-POLICE ASSISTANCE NON-CONSTRUCTION       $37,182.00      $37,182.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          AND TOOLS                                                                                                                           10/6/2006
                                                            4321 W914NS-05-M-1551-NA-1   IRAQI CONTRACTOR - 4465          TENTS 80 EA                               NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $60,000.00      $60,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4322 W914NS-05-M-1552-NA-1   IRAQI CONTRACTOR - 4700          FORCE PROTECTION FO AL-BAYAA POLICE       C-POLICE ASSISTANCE CONSTRUCTION            $456,050.00     $456,050.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                          STATION                                                                                                                             10/6/2006
                                                            4323 W914NS-05-M-1575-NA-1   AMERICAN SCIENCE AND ENGINEERING REPAIR PARTS FOR BACKSCATTER VEHICLE      NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $100,626.29     $100,626.29     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 364 of 529




                                                                                                                                                                                                                                                              10/6/2006
                                                            4324 W914NS-05-M-1576-NA-1   IRAQI CONTRACTOR - 4148          PARTS FOR MERCURY 115 4 STROKE            NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $65,807.48      $65,807.48      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4325 W914NS-05-M-1577-NA-1   IRAQI CONTRACTOR - 4209          LIFE SUPPORT                              NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $2,744,000.00   $2,744,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                          10/6/2006
                                                            4326 W914NS-05-M-1589-NA-1   IRAQI CONTRACTOR - 4672          RENOVATION, RIVER POLICE HEADQUARTERS C-POLICE ASSISTANCE CONSTRUCTION                $945,930.00     $945,930.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              10/6/2006
                                                            4327 W914NS-05-M-1596-NA-1   IRAQI CONTRACTOR - 4326          MODUBOX LOCKERS AND TRANSPORTATION        NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $4,175.00       $4,175.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                    NON-CONSTRUCTION                                                                          10/6/2006
                                        #    Award Number            Contractor                      Description                               Work Item                                   Obligated     Expended      Undelivered   Source
                                        4328 W914NS-05-M-1600-NA-1   ESS                             TURNOVER ALL REMAINING LIFE SUPPORT       NC-PUBLIC SAFETY NON-CONSTRUCTION           $980,750.00   $980,750.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     EQUIPMENT AND MRES                                                                                                              10/6/2006
                                        4329 W914NS-05-M-1650-NA-1   TEXTRON SYSTEMS CORP (DBA)      VARIOUS TOOLS                             NC-POLICE ASSISTANCE NON-CONSTRUCTION       $423,957.68   $0.00         $423,957.68   CEFMS NON-CONSTRUCTION
                                                                     TEXTRON                                                                                                                                                         10/6/2006
                                        4330 W914NS-05-M-1655-NA-1   IRAQI CONTRACTOR - 4580         STATIC SECURITY AT TAJI; INCLUDES         NC-PUBLIC SAFETY NON-CONSTRUCTION           $606,890.00   $606,890.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     EXTENSIONS FROM MODS 0001 THRU 0003                                                                                             10/6/2006
                                        4331 W914NS-05-M-1661-NA-1   IRAQI CONTRACTOR - 4800         PLASTIC TABLES AND CHAIRS                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $17,100.00    $17,100.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                               NON-CONSTRUCTION                                                                      10/6/2006
                                        4332 W914NS-05-M-1664-NA-1   IRAQI CONTRACTOR - 4800         HARD TOP DEEP FREEZERS FOR TAJI AIRBASE   TAJI MILITARY BASE                          $36,408.00    $36,408.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4333 W914NS-05-M-1672-NA-1   IRAQI CONTRACTOR - 4800         SCHOOL SUPPLIES FOR IRAQI STUDENTS        NATO ACCOUNT                                $2,080.00     $2,080.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     - PADS, PAPER, PENS, FOLDERS, ETC.                                                                                              10/6/2006
                                        4334 W914NS-05-M-1673-NA-1   IRAQI CONTRACTOR - 4800         TRASH BAGS                                NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $15,000.00    $15,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                               NON-CONSTRUCTION                                                                      10/6/2006
                                        4335 W914NS-05-M-1689-NA-1   IRAQI CONTRACTOR - 4800         OFFICE EQUIPMENT, SUPPLIES, FURNITURE,    NC-JUDICIAL FACILITY NON-CONSTRUCTION       $81,872.00    $81,872.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     COMPUTERS                                                                                                                       10/6/2006
                                        4336 W914NS-05-M-1702-NA-1   IRAQI CONTRACTOR - 4299         FORD OTOSAN TRANSIT VAN AMBULANCE         NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $256,000.00   $256,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     - 8 EA                                                                                                                          10/6/2006
                                        4337 W914NS-05-M-1710-NA-1   IRAQI CONTRACTOR - 4800         UP-ARMOR CHEVY LUV TRUCKS 43 EA           NC-POLICE ASSISTANCE NON-CONSTRUCTION       $12,685.00    $12,685.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4338 W914NS-05-M-1714-NA-1   IRAQI CONTRACTOR - 4800         FURNITURE FOR AL KUT ACADEMY              NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $293,381.00   $293,381.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4339 W914NS-05-M-1737-NA-1   I COMPORT                       PRINTING AND BINDING                      NATO ACCOUNT                                $5,691.45     $5,691.45     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4340 W914NS-05-M-1746-NA-1   IRAQI CONTRACTOR - 4312         8 ASHOK-LEYLAND CARGO 912 OR              NC-POLICE ASSISTANCE NON-CONSTRUCTION       $480,400.00   $480,400.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     EQUIVALENT TRUCK                                                                                                                10/6/2006
                                        4341 W914NS-05-M-1764-NA-1   IRAQI CONTRACTOR - 4545         WATER DELIVERY TO DBE BORDER FORT         NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $62,400.00    $62,400.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4342 W914NS-05-M-1765-NA-1   IRAQI CONTRACTOR - 4545         BENZENE AND DIESEL FOR S TRAFAWI          NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $117,000.00   $117,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4343 W914NS-05-M-1771-NA-1   IRAQI CONTRACTOR - 4141         VARIOUS SIZES OF KHAKI UNIFORMS           NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $360,000.00   $360,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4344 W914NS-05-M-1776-NA-1   BOB BARKER COMPANY              GL24C GUN LOCKER 24 COMPARTMENT           NC-JUDICIAL FACILITY NON-CONSTRUCTION       $69,825.00    $69,825.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4345 W914NS-05-M-1800-NA-1   IRAQI CONTRACTOR - 4736         LINGUISTIC SUPPORT SVS                    NC-DETENTION FACILITY NON-CONSTRUCTION      $976,600.00   $360,685.60   $615,914.40   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4346 W914NS-05-M-1812-NA-1   IRAQI CONTRACTOR - 4800         TV STAND, CASS RECORDER, POWERSTRIP, CD NATO ACCOUNT                                  $1,925.00     $1,925.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     R/W, FLOPPY DISKS, PRINT PAPER, NOTEPADS                                                                                        10/6/2006
                                        4347 W914NS-05-M-1814-NA-1   INTERNATIONAL SUPPLIES &        PAINTS AND BRUSHES                        NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,460.00     $0.00         $1,460.00     CEFMS NON-CONSTRUCTION
                                                                     CONSTRUCTION                                                              CONSTRUCTION                                                                          10/6/2006
                                        4348 W914NS-05-M-1834-NA-1   C.D.S. CONSULTANTS              INTERNAT’L CHASSIS 7600 SBA 6X4 MODEL     NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $129,000.00   $129,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     2005 W/ TIMCO CESSPOOL EMPTIER                                                                                                  10/6/2006
                                        4349 W914NS-05-M-1836-NA-1   FURUNO USA, INC                 FURUNO MODEL 1623 RADAR SYSTEM W/ LCD NC-POLICE ASSISTANCE NON-CONSTRUCTION           $7,897.26     $7,897.26     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     DISPLAY, ANTENNA, CABLE & SHIPPING                                                                                              10/6/2006
                                        4350 W914NS-05-M-1837-NA-1   ESS                             KITCHEN EQUIPMENT                         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $156,052.41   $156,052.41   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                               NON-CONSTRUCTION                                                                      10/6/2006
                                        4351 W914NS-05-M-1838-NA-1   IRAQI CONTRACTOR - 4068         FURNITURE FOR 7TH DIV HQ CAMP AT          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $53,000.00    $53,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     FALLUJAH                                  NON-CONSTRUCTION                                                                      10/6/2006
                                        4352 W914NS-05-M-1857-NA-1   GLOBAL-LINK DISTRIBUTION, LLC   REPAIR PARTS RECOVERY AT TAJI             NC-ICDC - OPERATIONS AND PERSONNEL NON-     $980,400.00   $980,400.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                               CONSTRUCTION                                                                          10/6/2006
                                        4353 W914NS-05-M-1859-NA-1   TAOS INDUSTRIES                 BORE BRUSHES, ARMOR KITS, SMALL ARMS      NC-NEW IRAQI ARMY EQUIPMENT NON-            $326,872.66   $326,872.66   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     TOOL KITS, ETC.                           CONSTRUCTION                                                                          10/6/2006
                                        4354 W914NS-05-M-1865-NA-1   IRAQI CONTRACTOR - 4514         ID CARDS                                  NC-PUBLIC SAFETY NON-CONSTRUCTION           $194,040.00   $194,040.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4355 W914NS-05-M-1872-NA-1   IRAQI CONTRACTOR - 4370         COMMERCIAL DINING TABLE AND CHAIR         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $16,821.00    $16,821.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     SETS (4)                                  NON-CONSTRUCTION                                                                      10/6/2006
                                        4356 W914NS-05-M-1882-NA-1   IRAQI CONTRACTOR - 4800         SLEEPING GEAR                             NC-POLICE ASSISTANCE NON-CONSTRUCTION       $34,800.00    $34,800.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4357 W914NS-05-M-1883-NA-1   GLOBAL-LINK DISTRIBUTION, LLC   40’ CONEX’S                               NC-POLICE ASSISTANCE NON-CONSTRUCTION       $22,900.00    $22,900.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        4358 W914NS-05-M-1896-NA-1   IRAQI CONTRACTOR - 4178         CONSTRUCT IRAQI SCOUT PLATOON             NC-ICDC - OPERATIONS AND PERSONNEL NON-     $46,620.00    $46,620.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 365 of 529




                                                                                                     COMPOUND                                  CONSTRUCTION                                                                          10/6/2006
                                        4359 W914NS-05-M-1900-NA-1   GLOBAL BUSINESS GROUP           INSTALL ONE CARAVAN (SHOWER TRAILER),     NC-ICDC - OPERATIONS AND PERSONNEL NON-     $12,200.00    $0.00         $12,200.00    CEFMS NON-CONSTRUCTION
                                                                                                     THREE BATHROOMS, THREE SHOWERS, AND       CONSTRUCTION                                                                          10/6/2006
                                                                                                     TWO SINKS
                                        4360 W914NS-05-M-2000-NA-1   NORTH GULF CONTRACTING COMPANYERECT AND WIRE COMPLETE RESIDENTIAL         C-NETWORK INFRASTRUCTURE CONSTRUCTION       $325,400.00   $325,400.00   $0.00         CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                   POWER DISTRIBUTION SYSTEM FOR SALAM                                                                                               10/6/2006
                                                                                                   410 AND DOURA Q.
                                        4361 W914NS-05-M-2001-NA-1   IRAQI CONTRACTOR - 4087         INSTALL AND TEST UNDERGROUND FEEDER       C-NETWORK INFRASTRUCTURE CONSTRUCTION       $199,500.00   $199,500.00   $0.00         CEFMS CONSTRUCTION
                                                                                                     CABLE FROM YARMOUK SUBSTATION TO                                                                                                10/6/2006
                                                                                                     MA’AMOON SUBSTATION




I D-129
                                                                                                                                                                                                                                                              Appendix D
                                                            #    Award Number            Contractor                      Description                              Work Item                                  Obligated       Expended        Undelivered   Source
                                                            4362 W914NS-05-M-2002-NA-1   IRAQI CONTRACTOR - 4087         INSTALL AND TEST UNDERGROUND FEEDER      C-NETWORK INFRASTRUCTURE CONSTRUCTION      $299,750.00     $299,750.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         CABLE FROM AL JEHAD SUBSTATION TO                                                                                                 10/6/2006
                                                                                                                         MOHAMMED RASOUR ALLAH MOSQUE IN
                                                                                                                         BAGHDAD
                                                            4363 W914NS-05-M-2003-NA-1   IRAQI CONTRACTOR - 4065         REPLACEMENT OF 33KV UNDERGROUND          C-NETWORK INFRASTRUCTURE CONSTRUCTION      $239,014.60     $239,014.60     $0.00         CEFMS CONSTRUCTION
                                                                                                                         FEEDER - ADD’L 735 METERS                                                                                                         10/6/2006
                                                            4364 W914NS-05-M-2004-NA-1   IRAQI CONTRACTOR - 4087         REPLACE CABLE BETWEEN AL WASHASH     C-NETWORK INFRASTRUCTURE CONSTRUCTION          $464,625.00     $464,625.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         SUBSTATION TO NEW WASHASH SUBSTATION                                                                                              10/6/2006
                                                                                                                         IN BAGHDAD
                                                                                                                                                                                                                                                                                    Appendix D


                                                            4365 W914NS-05-M-2005-NA-1   IRAQI CONTRACTOR - 4147         REPLACE TWO AAKV UGF CABLES ABU-DISHER C-NETWORK INFRASTRUCTURE CONSTRUCTION        $182,000.00     $182,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         SUBSTATION, BAGHDAD                                                                                                               10/6/2006
                                                            4366 W914NS-05-M-2006-NA-1   SECURE GLOBAL ENGINEERING LLC   INSTALL/REPLACE 33KV UNDERGROUND        C-NETWORK INFRASTRUCTURE CONSTRUCTION       $616,340.00     $616,340.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         FEEDER BETWEEN TALAEA AND KHALOOD                                                                                                 10/6/2006
                                                                                                                         SUBSTATIONS IN KHARKH DISTRICT, BAGHDAD
                                                            4367 W914NS-05-M-2007-NA-1   SECURE GLOBAL ENGINEERING LLC   INSTALL/REPLACE AND TEST 33KV            C-NETWORK INFRASTRUCTURE CONSTRUCTION      $474,490.00     $474,490.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         UNDERGROUND FEEDER BETWEEN TALAEA                                                                                                 10/6/2006
                                                                                                                         SUBSTATION AND SHUDAH SUBSTATION IN
                                                                                                                         KHARKH, BAGHDAD
                                                            4368 W914NS-05-M-2008-NA-1   SECURE GLOBAL ENGINEERING LLC   SUPPLY, INSTALL AND TEST ONE 33KV        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $196,140.00     $196,140.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         UNDERGROUND CABLE IN RASAFA DISTRICT                                                                                              10/6/2006
                                                                                                                         BAGHDAD
                                                            4369 W914NS-05-M-2009-NA-1   SECURE GLOBAL ENGINEERING LLC   SUPPLY, INSTALL AND TEST FOUR KM OF   C-NETWORK INFRASTRUCTURE CONSTRUCTION         $1,053,100.00   $1,053,100.00   $0.00         CEFMS CONSTRUCTION




D-130 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                         3-PHASE 33KV UNDERGROUND CABLE TO RUN                                                                                             10/6/2006
                                                                                                                         FROM OPERA TO SADOON POWER STATIONS
                                                            4370 W914NS-05-M-2010-NA-1   IRAQI CONTRACTOR - 4087         INSTALL A NEW 11KV/400VOLT NETWORK FOR C-NETWORK INFRASTRUCTURE CONSTRUCTION        $895,500.00     $895,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         RESIDENTIAL ELECTRIC IN ALDURA 820 OF AL-                                                                                         10/6/2006
                                                                                                                         KHIR PROVINCE, BAGHDAD
                                                            4371 W914NS-05-M-2011-NA-1   IRAQI CONTRACTOR - 4222         SUPPLY, INSTALL, COMMISSION, TEST AND    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $235,000.00     $235,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         PLACE IN SERVICE TWO RESIDENTIAL POWER                                                                                            10/6/2006
                                                                                                                         DISTRIBUTION SYSTEMS
                                                            4372 W914NS-05-M-2012-NA-1   SECURE GLOBAL ENGINEERING LLC   SUPPLY, INSTALL AND TEST TEN NEW 11KV C-NETWORK INFRASTRUCTURE CONSTRUCTION         $896,000.00     $896,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         UNDERGROUND FEEDER CABLES FROM BAB AL                                                                                             10/6/2006
                                                                                                                         TOP SUBSTATION
                                                            4373 W914NS-05-M-2013-NA-1   IRAQI CONTRACTOR - 4087         INSTALL NEW 11KV/400 VOLT NETWORK        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $536,000.00     $536,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         FOR RESIDENTIAL ELECTRICAL SERVICE IN                                                                                             10/6/2006
                                                                                                                         MALHALLA 829 OF AL-KHIR PROVINCE,
                                                                                                                         BAGHDAD
                                                            4374 W914NS-05-M-2014-NA-1   IRAQI CONTRACTOR - 4230         POP CHANGED TO 3 JAN-5 SEP 05 TO INSTALL C-NETWORK INFRASTRUCTURE CONSTRUCTION      $875,735.00     $875,735.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         THREE NEW DISTRIBUTION NETWORKS TO                                                                                                10/6/2006
                                                                                                                         PROVIDE RESIDENTIAL ELECTRICAL SERVICE AT
                                                                                                                         BABYLON GOVERNORATE
                                                            4375 W914NS-05-M-2015-NA-1   IRAQI CONTRACTOR - 4467         SUPPLY AND INSTALL RESIDENTIAL           C-NETWORK INFRASTRUCTURE CONSTRUCTION      $93,500.00      $93,500.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                         ELECTRICITY TO AL-ASUHADA RESIDENTIAL                                                                                             10/6/2006
                                                                                                                         AREA IN KERBALA GOVERNATE
                                                            4376 W914NS-05-M-2016-1-1    IRAQI CONTRACTOR - 4291         SUPPLY/INSTALL ELECTRICAL SVS NETWORK TO C-NETWORK INFRASTRUCTURE CONSTRUCTION      $333,843.00     $333,843.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         AL-ASKARY IN KERBALA GOVERNATE                                                                                                    10/6/2006
                                                            4377 W914NS-05-M-2017-NA-1   IRAQI CONTRACTOR - 4087         INSTALL 2 UNDERGROUND 33KV ELECTRICAL    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $957,750.00     $957,750.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         FEEDERS FROM RASHDIYA SUBSTATION TO                                                                                               10/6/2006
                                                                                                                         RUSAFA GOVERNATE OF BAGHDAD
                                                            4378 W914NS-05-M-2018-NA-1   IRAQI CONTRACTOR - 4230         FFP SPL,INSTL, TST, & PLACE SVS OF NEW 33KV C-NETWORK INFRASTRUCTURE CONSTRUCTION   $455,000.00     $455,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         UG FEEDER - INCREASED DISTANCE TO 8,000M                                                                                          10/6/2006
                                                            4379 W914NS-05-M-2019-NA-1   IRAQI CONTRACTOR - 4562         MANUFACTURING OF METAL TOWERS.        NC-TRANSMISSION NON-CONSTRUCTION              $1,008,561.18   $1,008,561.18   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         INCLUDES TRANSPORTATION AND INSURANCE                                                                                             10/6/2006
                                                            4380 W914NS-05-M-2020-NA-1   IRAQI CONTRACTOR - 4230         CONSTRUCT U/G ELECTRICAL FEEDER FROMAL C-NETWORK INFRASTRUCTURE CONSTRUCTION        $160,000.00     $160,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         KALEEG SUBSTATION TO NEW BAGHDAD                                                                                                  10/6/2006
                                                                                                                         SUBSTATION
                                                            4381 W914NS-05-M-2022-NA-1   IRAQI CONTRACTOR - 4159         SHIPMENT OF 33KV AND 11KV POWER CABLES C-NETWORK INFRASTRUCTURE CONSTRUCTION        $45,640.00      $45,640.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            4382 W914NS-05-M-2023-NA-1   NORTH GULF CONTRACTING COMPANYINSTALL AND TEST NEW 33KV UNDERGROUND C-NETWORK INFRASTRUCTURE CONSTRUCTION           $253,950.00     $253,950.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                       FEEDER CABLE FROM THE WASHASHII SUB TO                                                                                              10/6/2006
                                                                                                                       THE AL RAHMAN MOSQUE SUB
                                                            4383 W914NS-05-M-2025-NA-1   IRAQI CONTRACTOR - 4038         INSTALL TEST NEW 33KV UNDERGROUND        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $491,000.00     $491,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         FEEDER                                                                                                                            10/6/2006
                                                            4384 W914NS-05-M-2026-NA-1   IRAQI CONTRACTOR - 4087         INSTALL 2 33KV U/G ELECTRICAL FEEDERS    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $298,000.00     $298,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         FROMAL AMANA TO ABU NAWAS                                                                                                         10/6/2006
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 366 of 529




                                                            4385 W914NS-05-M-2027-NA-1   IRAQI CONTRACTOR - 4759         3 33KV U/G ELECTRICAL FEEDERS FROM       C-NETWORK INFRASTRUCTURE CONSTRUCTION      $262,000.00     $262,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         BAGHDAD NORTH TO HASSAN BIN AL                                                                                                    10/6/2006
                                                                                                                         HAYTHEM
                                                            4386 W914NS-05-M-2028-NA-1   NORTH GULF CONTRACTING COMPANY2 U/G 33KV ELECTRICAL FEEDERS FROM         C-NETWORK INFRASTRUCTURE CONSTRUCTION      $101,085.00     $101,085.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                       KADHIMIYAH TO NEW AL HIBNA                                                                                                          10/6/2006
                                                            4387 W914NS-05-M-2030-NA-1   IRAQI CONTRACTOR - 4087         SUPPLY, INSTALL AND TEST TWO NEW 11KV    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $220,212.00     $220,212.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         UNDERGROUND FEEDER CABLES FROM                                                                                                    10/6/2006
                                                                                                                         OBAIDY TO AMARI WATER TREATMENT
                                                                                                                         FACILITY AND TO OBAIDY RESERVOIR.
                                        #    Award Number            Contractor                      Description                              Work Item                               Obligated     Expended      Undelivered   Source
                                        4388 W914NS-05-M-2031-NA-1   JDM INDUSTRIAL                  INTERMEDIATE SERVICE KIT P/N: 55786005   NC-GENERATION NON-CONSTRUCTION          $1,007.46     $1,007.46     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4389 W914NS-05-M-2031-NA-2   JDM INDUSTRIAL                  INTERMEDIATE SERVICE KIT P/N: 55785904   NC-GENERATION NON-CONSTRUCTION          $4,168.90     $4,168.90     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4390 W914NS-05-M-2031-NA-3   JDM INDUSTRIAL                  INTERMEDIATE SERVICE KIT P/N: 54766880   NC-GENERATION NON-CONSTRUCTION          $531.70       $531.70       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4391 W914NS-05-M-2031-NA-4   JDM INDUSTRIAL                  INTERMEDIATE SERVICE KIT P/N: 54766780   NC-GENERATION NON-CONSTRUCTION          $144.76       $144.76       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4392 W914NS-05-M-2031-NA-5   JDM INDUSTRIAL                  INTERMEDIATE SERVICE KIT P/N: 54721880   NC-GENERATION NON-CONSTRUCTION          $698.74       $698.74       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4393 W914NS-05-M-2031-NA-6   JDM INDUSTRIAL                  INTERMEDIATE SERVICE KIT P/N: 54721980   NC-GENERATION NON-CONSTRUCTION          $154.50       $154.50       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4394 W914NS-05-M-2031-NA-7   JDM INDUSTRIAL                  INTERMEDIATE SERVICE KIT P/N: 54722080   NC-GENERATION NON-CONSTRUCTION          $5,010.30     $5,010.30     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4395 W914NS-05-M-2032-NA-1   IRAQI CONTRACTOR - 4759         SUPPLY, INSTALL TEST NEW 33KV      C-NETWORK INFRASTRUCTURE CONSTRUCTION         $160,000.00   $160,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                     UNDERGROUND FEEDER FROM AL WASHASH                                                                                         10/6/2006
                                                                                                     SUB TO SANA’A SUB IN KHARKH
                                        4396 W914NS-05-M-2033-NA-1   IRAQI CONTRACTOR - 4759         SUPPLY INSTALL TEST AND PLACE IN SERVICE C-NETWORK INFRASTRUCTURE CONSTRUCTION   $90,000.00    $90,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                     NEW 33KV UNDERGROUND FEEDER FROM                                                                                           10/6/2006
                                                                                                     ISKAN ALKHIR SUB TO NEW ABU DISHER SUB
                                        4397 W914NS-05-M-2034-NA-1   IRAQI CONTRACTOR - 4759         SUPPLY, INSTALL AND TEST TWO NEW 11KV C-NETWORK INFRASTRUCTURE CONSTRUCTION      $203,400.00   $203,400.00   $0.00         CEFMS CONSTRUCTION
                                                                                                     UNDERGROUND FEEDER CABLES FROM BAYA’A                                                                                      10/6/2006
                                                                                                     SUB TO VARIOUS NETWORKS OF KHARKH
                                                                                                     GOVERNORATE
                                        4398 W914NS-05-M-2035-NA-1   IRAQI CONTRACTOR - 4504         MATERIALS IN SUPPORT OF USAID & 1ST CAV C-NETWORK INFRASTRUCTURE CONSTRUCTION    $27,600.00    $27,600.00    $0.00         CEFMS CONSTRUCTION
                                                                                                     IIRP SUBSTATION REPAIR                                                                                                     10/6/2006
                                        4399 W914NS-05-M-2036-NA-1   NORTH GULF CONTRACTING COMPANYINSTALL TWO NEW 33KV UNDERGROUND           C-NETWORK INFRASTRUCTURE CONSTRUCTION   $114,750.00   $114,750.00   $0.00         CEFMS CONSTRUCTION
                                                                                                   FEEDERS FROM OLD YOUSIFIYA SUB TO NEW                                                                                        10/6/2006
                                                                                                   YOUSIFIYA SUB
                                        4400 W914NS-05-M-2037-NA-1   ELECTRO DISTRIBUTION FACTORY    REHAB MALHALA 113                        C-NETWORK INFRASTRUCTURE CONSTRUCTION   $507,250.00   $253,625.00   $253,625.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4401 W914NS-05-M-2038-NA-1   IRAQI CONTRACTOR - 4341         CONDUCTOR MATERIALS                      NC-TRANSMISSION NON-CONSTRUCTION        $892,692.00   $892,692.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4402 W914NS-05-M-2039-NA-1   NORTH GULF CONTRACTING COMPANYINSTALL, TEST 33KV UNDERGRND FEEDER C-NETWORK INFRASTRUCTURE CONSTRUCTION          $694,550.00   $694,550.00   $0.00         CEFMS CONSTRUCTION
                                                                                                   FROM BAGHDAD SUB TO REKHETA 33/11KV                                                                                          10/6/2006
                                                                                                   SUB
                                        4403 W914NS-05-M-2040-NA-1   GENERAL ELECTRIC COMPANY (GE)   GE FUEL NOZZLES (30 EA)                  NC-GENERATION NON-CONSTRUCTION          $55,020.00    $55,020.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4404 W914NS-05-M-2041-NA-1   SECURE GLOBAL ENGINEERING LLC   SUPPLY INSTALL NEW (9) 11KV UNDERGROUNDC-NETWORK INFRASTRUCTURE CONSTRUCTION     $745,000.00   $745,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                     FEEDERS FROM SHEIK UMAN SUB TO RASAFA                                                                                      10/6/2006
                                        4405 W914NS-05-M-2042-NA-1   IRAQI CONTRACTOR - 4756         SERVICES KITS AND HARDWARE               NC-GENERATION NON-CONSTRUCTION          $225,670.80   $225,670.80   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4406 W914NS-05-M-2043-NA-1   IRAQI CONTRACTOR - 4065         INSTALL NEW 33KV UNDERGRND FEEDER        C-NETWORK INFRASTRUCTURE CONSTRUCTION   $256,400.00   $0.00         $256,400.00   CEFMS CONSTRUCTION
                                                                                                     FROM SAMADIYAH SUB TO BASMAYA SUB                                                                                          10/6/2006
                                        4407 W914NS-05-M-2044-NA-1   IRAQI CONTRACTOR - 4291         STEEL TOWERS, TERMINATION KITS, CABLE,   C-NETWORK INFRASTRUCTURE CONSTRUCTION   $757,985.00   $189,496.50   $568,488.50   CEFMS CONSTRUCTION
                                                                                                     AND OTHER HARDWARE                                                                                                         10/6/2006
                                        4408 W914NS-05-M-2045-NA-1   IRAQI CONTRACTOR - 4722         PUMP, HORIZONTAL, TWIN SCREW WITH        NC-GENERATION NON-CONSTRUCTION          $144,192.00   $144,192.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     EXTERNAL BEARINGS                                                                                                          10/6/2006
                                        4409 W914NS-05-M-2046-NA-1   IRAQI CONTRACTOR - 4722         BROOKS CROMPTON MOTOR                    NC-GENERATION NON-CONSTRUCTION          $12,440.68    $12,440.68    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4410 W914NS-05-M-2047-NA-1   IRAQI CONTRACTOR - 4513         SILICONE RUBBER INSULATORS TYPE B5       NC-TRANSMISSION NON-CONSTRUCTION        $479,000.00   $479,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4411 W914NS-05-M-2048-NA-1   A. SALVI & C. S.P.A.            SUSPENSION AND TENSION SETS              NC-TRANSMISSION NON-CONSTRUCTION        $146,158.20   $146,158.20   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                10/6/2006
                                        4412 W914NS-05-M-2049-NA-1   ABB                             SUBSTATION AUTOMATION AND PROTECTION NC-TRANSMISSION NON-CONSTRUCTION            $387,150.00   $387,150.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     TRAINING FOR 10 ENGINEERS                                                                                                  10/6/2006
                                        4413 W914NS-05-M-2050-NA-1   SKYLINK                         TRANSPORTATION SVCS FOR 5 TURBINE        NC-GENERATION NON-CONSTRUCTION          $120,120.00   $120,120.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     GENERATORS FROM BERGEN, NORWAY TO                                                                                          10/6/2006
                                                                                                     MOSUL
                                        4414 W914NS-05-M-2051-NA-1   IRAQI CONTRACTOR - 4292         5 DAY TRAINING COURSE ON APPS AND      NC-TRANSMISSION NON-CONSTRUCTION          $103,180.00   $103,180.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     TECHNICAL TRAINING ON AREVA PROTECTION                                                                                     10/6/2006
                                                                                                     RELAYS
                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 367 of 529




                                        4415 W914NS-05-M-2052-NA-1   IRAQI CONTRACTOR - 4756         COMPRESSOR OIL, ABSORPTION DRYER,        NC-GENERATION NON-CONSTRUCTION          $131,775.00   $131,775.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     SERVICE KITS                                                                                                               10/6/2006
                                        4416 W914NS-05-M-2053-NA-1   SECURE GLOBAL ENGINEERING LLC   SUPPLY, INSTALL NEW 11KV UNDERGROUND C-NETWORK INFRASTRUCTURE CONSTRUCTION       $430,000.00   $430,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                     FEEDER FROM DOOZ SUB TO SEC J. SALAH AL                                                                                    10/6/2006
                                                                                                     DIN GOVERNORATE




October 30, 2006 I REPORT TO CONGRESS
                                        4417 W914NS-05-M-2054-NA-1   IRAQI CONTRACTOR - 4291         SUPPLY, INSTALL 11KV AND 400 VOLT        C-NETWORK INFRASTRUCTURE CONSTRUCTION   $162,448.00   $162,448.00   $0.00         CEFMS CONSTRUCTION
                                                                                                     DISTRIBUTION SYSTEM AND 3 ENCLOSED                                                                                         10/6/2006
                                                                                                     TRANSFORMERS AL HUSSAINYA




I D-131
                                                                                                                                                                                                                                                         Appendix D
                                                            #    Award Number            Contractor                         Description                                Work Item                                  Obligated       Expended        Undelivered   Source
                                                            4418 W914NS-05-M-2055-NA-1   MCELROY DIVERSIFIED SERVICE INC.   FUEL OIL FILTER PRESSURE DIFF SWITCHS 3 EA NC-GENERATION NON-CONSTRUCTION             $2,226.00       $2,226.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4419 W914NS-05-M-2058-NA-1   IRAQI CONTRACTOR - 4759            INSTALL 4 NEW 33KV UNDERGRND FEEDERS       C-NETWORK INFRASTRUCTURE CONSTRUCTION      $479,000.00     $479,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                            RASAFA                                                                                                                              10/6/2006
                                                            4420 W914NS-05-M-2059-NA-1   GENERAL ELECTRIC COMPANY (GE)      NEW FUEL NOZZLES 1 SET 0F 30               NC-GENERATION NON-CONSTRUCTION             $171,546.00     $171,546.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4421 W914NS-05-M-2060-NA-1   WAMAR INTERNATIONAL INC            LIQUID FUEL NOZZLE TEST STAND              NC-GENERATION NON-CONSTRUCTION             $128,625.00     $128,625.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4422 W914NS-05-M-2062-NA-1   ABB UTILITIES GMBH                 ELECTRICAL EQUIPMENT                       NC-GENERATION NON-CONSTRUCTION             $95,406.38      $95,406.38      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                         Appendix D



                                                                                                                                                                                                                                                                10/6/2006
                                                            4423 W914NS-05-M-2063-NA-1   IRAQI CONTRACTOR - 4710            SUBSTITUE WITH SIMATIC SU AND BURNER       NC-GENERATION NON-CONSTRUCTION             $4,700.00       $4,700.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            CONTROLS                                                                                                                            10/6/2006
                                                            4424 W914NS-05-M-2064-NA-1   SECURE GLOBAL ENGINEERING LLC      INSTALL, TEST & PLACE IN SERVICE 2 33KV    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $426,000.00     $426,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                            UNDERGROUND FEEDERS                                                                                                                 10/6/2006
                                                            4425 W914NS-05-M-2065-NA-1   MCELROY DIVERSIFIED SERVICE INC.   1 LOT OF SPARE PARTS FOR GENERAL           NC-GENERATION NON-CONSTRUCTION             $230,030.00     $230,030.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            MAINTENANCE OF LM6000PD                                                                                                             10/6/2006
                                                            4426 W914NS-05-M-2066-NA-1   IRAQI CONTRACTOR - 4600            FUEL ADDITIVE, KI-15                       NC-GENERATION NON-CONSTRUCTION             $118,200.00     $118,200.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4427 W914NS-05-M-2067-NA-1   IRAQI CONTRACTOR - 4520            CARGO SHIPMENT FROM HOUSTON TO             NC-GENERATION NON-CONSTRUCTION             $19,940.80      $19,940.80      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            BAGHDAD                                                                                                                             10/6/2006
                                                            4428 W914NS-05-M-2068-NA-1   IRAQI CONTRACTOR - 4744            TRANSFORMER OIL (5000 BARRELS @ 274.00)    NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$1,370,000.00    $1,369,452.00   $548.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006




D-132 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            4429 W914NS-05-M-2069-NA-1   SECURE GLOBAL ENGINEERING LLC      CONSTRUCTION AND INSTALLATION              C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,442,000.00   $1,739,241.24   $702,758.76   CEFMS CONSTRUCTION
                                                                                                                            OF 33/11KV TRANSFORMERS AL-KHEER                                                                                                    10/6/2006
                                                                                                                            SUBSTATION
                                                            4430 W914NS-05-M-2077-NA-1   DIAR TELECOMMUNICATIONS SERVICES THURAYA SIM CARDS (10 @ $198.00 EA)          NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$1,980.00        $1,980.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                         C                                                                                                                                                                      10/6/2006
                                                            4431 W914NS-05-M-2078-NA-1   IRAQI CONTRACTOR - 4095            250A 30 CIRCUIT BREAKER; 400A 30 CIRCUIT   C-NETWORK INFRASTRUCTURE CONSTRUCTION      $140,624.00     $140,624.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                            BREAKER; 630A 30 CIRCUIT BREAKER; SHIP &                                                                                            10/6/2006
                                                                                                                            INSURANCE
                                                            4432 W914NS-05-M-2079-NA-1   IRAQI CONTRACTOR - 4693            11 KV PIN TYPE PORCELAIN INSULATORS        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $8,010.00       $8,010.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4433 W914NS-05-M-2079-NA-2   IRAQI CONTRACTOR - 4693            SPINDLE 130MM SHANK                        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $6,390.00       $6,390.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4434 W914NS-05-M-2079-NA-3   IRAQI CONTRACTOR - 4693            11 KV DISC INSULATOR C/W ACCESSORIES       C-NETWORK INFRASTRUCTURE CONSTRUCTION      $32,200.00      $32,200.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4435 W914NS-05-M-2079-NA-4   IRAQI CONTRACTOR - 4693            LOW VOLTAGE INSULATOR C/W “D” BRACKETSC-NETWORK INFRASTRUCTURE CONSTRUCTION           $2,680.00       $2,680.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4436 W914NS-05-M-2079-NA-5   IRAQI CONTRACTOR - 4693            SHACKLE PLATES                             C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,320.00       $1,320.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4437 W914NS-05-M-2079-NA-6   IRAQI CONTRACTOR - 4693            M16X180MM BOLT                             C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,340.00       $2,340.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4438 W914NS-05-M-2079-NA-7   IRAQI CONTRACTOR - 4693            SHIPPING, INS, FREIGHT TO FOB CAMP         C-NETWORK INFRASTRUCTURE CONSTRUCTION      $9,723.50       $9,723.50       $0.00         CEFMS CONSTRUCTION
                                                                                                                            FALLUJAH                                                                                                                            10/6/2006
                                                            4439 W914NS-05-M-2080-NA-1   IRAQI CONTRACTOR - 4701            INSTALL, TEST AND PLACE IN SERVICE 9 NEW C-NETWORK INFRASTRUCTURE CONSTRUCTION        $559,250.00     $559,250.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                            33KV UNDERGRND FEEDERS C/W PILOT CABLES                                                                                             10/6/2006
                                                            4440 W914NS-05-M-2081-NA-1   IRAQI CONTRACTOR - 4100            CONSTRUCT & PLACE IN SVC 33KV              C-NETWORK INFRASTRUCTURE CONSTRUCTION      $403,600.00     $403,600.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                            UNDERGROUND FEEDER FROM JEAFER TO                                                                                                   10/6/2006
                                                                                                                            KHARKH
                                                            4441 W914NS-05-M-2082-NA-1   IRAQI CONTRACTOR - 4330            OPERATOR TRNG COURSES FOR GROVE CRANE NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$28,000.00            $28,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4442 W914NS-05-M-2083-NA-1   IRAQI CONTRACTOR - 4087            2 NEW 33KV UNDERGROUND FEEDERS FROM C-NETWORK INFRASTRUCTURE CONSTRUCTION             $717,750.00     $717,750.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                            NEW BAGHDAD TO AL-MOALEMEEN                                                                                                         10/6/2006
                                                            4443 W914NS-05-M-2084-NA-1   IRAQI CONTRACTOR - 4575            UNDERGROUND FEEDER SYSTEM                  C-NETWORK INFRASTRUCTURE CONSTRUCTION      $95,000.00      $72,750.00      $22,250.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4444 W914NS-05-M-2084-NA-2   IRAQI CONTRACTOR - 4575            UNDERGROUND FEEDER SYSTEM                  C-NETWORK INFRASTRUCTURE CONSTRUCTION      $95,000.00      $72,750.00      $22,250.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4445 W914NS-05-M-2085-NA-1   MPE ENGINEERING                    630KVA TRANSFORMER, WINDING, HV            C-NETWORK INFRASTRUCTURE CONSTRUCTION      $74,517.80      $74,517.80      $0.00         CEFMS CONSTRUCTION
                                                                                                                            BUSHING, LV BUSHING, TAP CHANGER                                                                                                    10/6/2006
                                                            4446 W914NS-05-M-2086-NA-1   IRAQI CONTRACTOR - 4087            2 FEEDERS FROM WAZEREY SUBSTATION TO       C-NETWORK INFRASTRUCTURE CONSTRUCTION      $850,000.00     $850,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                            QAHIRA SUBSTATION                                                                                                                   10/6/2006
                                                            4447 W914NS-05-M-2088-NA-1   IRAQI CONTRACTOR - 4600            OIL, MOBIL DTE LIGHT, 55 GALLON DRUMS      NC-GENERATION NON-CONSTRUCTION             $58,000.00      $58,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 368 of 529




                                                            4448 W914NS-05-M-2089-NA-1   SKYLINK                            AIR FREIGHT OF SIEMENS ELECTRICAL PARTS    NC-GENERATION NON-CONSTRUCTION             $2,500.00       $0.00           $2,500.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4449 W914NS-05-M-9025-N55-1 IRAQI CONTRACTOR - 4066             20K LB & 11K LB FORKLIFTS 15 EA @ $67,778 & NC-NEW IRAQI ARMY EQUIPMENT NON-          $1,712,070.00   $1,712,070.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                            $46,0600 RESPECTIVELY INC MOD 2             CONSTRUCTION                                                                            10/6/2006
                                                            4450 W914NS-05-M-9026-NA-1   SUPPLYCORE, INC                    WASHER/DRYCER COMBOS (26 EA)               NC-DETENTION FACILITY NON-CONSTRUCTION     $20,834.84      $20,834.84      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                                            4451 W914NS-05-M-9031-NA-1   SYMBOLARTS, LLC                    FIRE BADGE STANDARD & OFFICERS             NC-FIRE SERVICES NON-CONSTRUCTION          $291,375.00     $291,375.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                10/6/2006
                                        #    Award Number            Contractor                           Description                              Work Item                                  Obligated       Expended        Undelivered   Source
                                        4452 W914NS-05-M-9032-NA-2   IRAQI CONTRACTOR - 4615              GAS CANS AND WATER CANS (6000 EA)        NC-POLICE ASSISTANCE NON-CONSTRUCTION      $36,359.80      $36,359.80      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4453 W914NS-05-M-9034-NA-1   TRIPLE NICKEL TACTICAL SUPPLY, LLC   N-VISION OPTICS 180 @ $470               NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $84,600.00      $84,600.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4454 W914NS-05-M-9037-NA-1   IRAQI CONTRACTOR - 4669              REPAIR BELAT AL SHUHADAA POLICE STATION FACILITIES REPAIR IRAQ                      $136,240.00     $136,240.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4455 W914NS-05-M-9042-NA-1   MOTOROLA INC                         100 UNIT SCRATCH CARD AND 20 SPARE       NC-TRANSMISSION NON-CONSTRUCTION           $16,760.00      $16,760.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          BATTERIES                                                                                                                         10/6/2006
                                        4456 W914NS-05-M-9047-NA-1   RICHFIELD INTERNATIONAL, INC         33000 I11 WELDING SUPPLIES & EQUIPMENT   NC-DETENTION FACILITY NON-CONSTRUCTION     $268,733.72     $268,733.72     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          FOR ALL VOCATIONAL TRAINING FAC                                                                                                   10/6/2006
                                        4457 W914NS-05-M-9053-NA-1   DFS LOGISTICS LLC                    MEDICAL EQUIPMENT & FREIGHT              NC-POLICE ASSISTANCE NON-CONSTRUCTION      $49,716.09      $49,716.09      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4458 W914NS-05-M-9054-NA-1   IRAQI CONTRACTOR - 4068              CABINET STORAGE, CEILING FAN, WATER      NC-DETENTION FACILITY NON-CONSTRUCTION     $4,885.00       $4,885.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          COOLER                                                                                                                            10/6/2006
                                        4459 W914NS-05-M-9055-NA-1   IRAQI CONTRACTOR - 4149              UP-ARMORING AND INSTALL GUN MOUNTING NC-NEW IRAQI ARMY OPERATIONS AND TRAINING      $629,100.00     $629,100.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          FOR TRUCKS                           NON-CONSTRUCTION                                                                             10/6/2006
                                        4460 W914NS-05-M-9057-NA-1   IRAQI CONTRACTOR - 4137              AL THAWRA TRAFFIC SECTOR FORCE           FACILITIES REPAIR IRAQ                     $137,800.00     $137,800.00     $0.00         CEFMS CONSTRUCTION
                                                                                                          PROTECTION AND REPAIRS, GRID: MB472918                                                                                            10/6/2006
                                        4461 W914NS-05-M-9058-NA-1   IRAQI CONTRACTOR - 4155              RENOVATION OF AL NASIR POLICE STATION    FACILITIES REPAIR IRAQ                     $105,450.00     $105,450.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4462 W914NS-05-M-9061-NA-1   IRAQI CONTRACTOR - 4384              FILING CABINET, CEILING FAN, COPY MACHINE, NC-DETENTION FACILITY NON-CONSTRUCTION   $87,830.00      $87,830.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          INK CATRIDGE, COMPUTER DESKTOP WITH                                                                                               10/6/2006
                                                                                                          ARABIC KEYBOARD
                                        4463 W914NS-05-M-9067-NA-1   GLOBAL-LINK DISTRIBUTION, LLC        KARADAH-MARYAM POLICE STATION            FACILITIES REPAIR IRAQ                     $254,680.00     $254,680.00     $0.00         CEFMS CONSTRUCTION
                                                                                                          REFURBISHMENT                                                                                                                     10/6/2006
                                        4464 W914NS-05-M-9072-NA-1   IRAQI CONTRACTOR - 4669              IMPROVE FORCE PROTECTION FOR SABA AL-    FACILITIES REPAIR IRAQ                     $69,250.00      $69,250.00      $0.00         CEFMS CONSTRUCTION
                                                                                                          BOOR IRAQI POLICE STATION                                                                                                         10/6/2006
                                        4465 W914NS-05-M-9075-NA-1   IRAQI CONTRACTOR - 4446              SATELLITE DATA CONNECTIVITY FOR IRAQI    NC-NEW IRAQI ARMY EQUIPMENT NON-           $1,307,900.00   $1,307,900.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          SECURITY FORCES                          CONSTRUCTION                                                                             10/6/2006
                                        4466 W914NS-05-M-9075-NA-2   IRAQI CONTRACTOR - 4446              EXTEND LIFE OF CONTRACT FOR 4 MONTHS     NC-ICDC - OPERATIONS AND PERSONNEL NON-    $273,800.00     $273,800.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                   CONSTRUCTION                                                                             10/6/2006
                                        4467 W914NS-05-M-9077-NA-1   IRAQI CONTRACTOR - 4669              RENOVATION OF PERIMETER AND INTERIOR OFFACILITIES REPAIR IRAQ                       $67,275.00      $67,275.00      $0.00         CEFMS CONSTRUCTION
                                                                                                          THE SOUTH KARHK TRAFFIC STATION                                                                                                   10/6/2006
                                        4468 W914NS-05-M-9080-NA-1   HEAT GROUP FOR TRADING AND           ADNON PALACE BASEMENT                    FACILITIES REPAIR IRAQ                     $90,631.00      $90,631.00      $0.00         CEFMS CONSTRUCTION
                                                                     CONSTRUCTION                                                                                                                                                           10/6/2006
                                        4469 W914NS-05-M-9081-NA-1   IRAQI CONTRACTOR - 4615              WATER CANS (96 EA)                       NC-NEW IRAQI ARMY EQUIPMENT NON-           $434.88         $434.88         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                   CONSTRUCTION                                                                             10/6/2006
                                        4470 W914NS-05-M-9082-NA-1   IRAQI CONTRACTOR - 4480              COPIERS, PRINTERS, FAXES, DESKTOP AND    NC-DETENTION FACILITY NON-CONSTRUCTION     $17,920.00      $17,920.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          LAPTOP COMPUTERS                                                                                                                  10/6/2006
                                        4471 W914NS-05-M-9085-NA-1   IRAQI CONTRACTOR - 4160              WIRELESS VIDEO CONFERENCING SYSTEM       NC-JUDICIAL FACILITY NON-CONSTRUCTION      $25,200.00      $25,200.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4472 W914NS-05-M-9086-NA-1   IRAQI CONTRACTOR - 4053              GENERATOR 250 KV                         NC-NEW IRAQI ARMY EQUIPMENT NON-           $67,169.40      $67,169.40      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                   CONSTRUCTION                                                                             10/6/2006
                                        4473 W914NS-05-M-9088-NA-1   HIGHCOM SECURITY, INC.               GPS MAGELLAN SPORT TRACK PRO (65) AND    NC-NEW IRAQI ARMY EQUIPMENT NON-           $17,225.00      $17,225.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          SOFTWARE (65)                            CONSTRUCTION                                                                             10/6/2006
                                        4474 W914NS-05-M-9089-NA-1   IRAQI CONTRACTOR - 4096              RENOVATE OPERATIONS ROOM AT AL KARKH FACILITIES REPAIR IRAQ                         $16,213.00      $16,213.00      $0.00         CEFMS CONSTRUCTION
                                                                                                          HQ                                                                                                                                10/6/2006
                                        4475 W914NS-05-M-9092-NA-1   MOTOROLA INC                         MOTOROLA GP340 HANDHELD RADIOS (225) NC-DETENTION FACILITY NON-CONSTRUCTION         $187,575.00     $98,175.00      $89,400.00    CEFMS NON-CONSTRUCTION
                                                                                                          AND RELATED EQUIPMENT                                                                                                             10/6/2006
                                        4476 W914NS-05-M-9094-NA-1   IRAQI CONTRACTOR - 4615              GAS CANS, GREEN HEAVY DUTY STEEL 3500    NC-NEW IRAQI ARMY EQUIPMENT NON-           $7,290.00       $7,290.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          GMS (150)                                CONSTRUCTION                                                                             10/6/2006
                                        4477 W914NS-05-M-9100-NA-1   IRAQI CONTRACTOR - 4480              OFFICE XP 2003 PROFESSIONAL AND ARABIC   NC-DETENTION FACILITY NON-CONSTRUCTION     $21,000.00      $21,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          KEYBOARDS (100 EA)                                                                                                                10/6/2006
                                        4478 W914NS-05-M-9102-NA-1   IRAQI CONTRACTOR - 4381              NOKIA 2100 MOBILE PHONES (7) AND         NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $10,090.00      $10,090.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          ACCESSORIES                                                                                                                       10/6/2006
                                        4479 W914NS-05-M-9103-NA-1   IRAQI CONTRACTOR - 4381              SUPPLIES AND EQUIPMENT, VARIOUS          NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $4,099.50       $4,099.50       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4480 W914NS-05-M-9105-NA-1   IRAQI CONTRACTOR - 4643              CIVIL AMBULANCE 6 @ $38.5K               NC-NEW IRAQI ARMY EQUIPMENT NON-           $231,000.00     $231,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                   CONSTRUCTION                                                                             10/6/2006
                                        4481 W914NS-05-M-9110-NA-1   ALPHA CARD SYSTEMS                   CARD ID #81754, FILM #86032, CLEANING KIT NC-DETENTION FACILITY NON-CONSTRUCTION    $14,308.00      $14,308.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                          #81593, SHIPPING                                                                                                                  10/6/2006
                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 369 of 529




                                        4482 W914NS-05-M-9134-NA-1   IRAQI CONTRACTOR - 4800              TWIN-SIZE LINEN SETS FOR ANAMANIYA       NC-NEW IRAQI ARMY EQUIPMENT NON-           $3,439.80       $3,439.80       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                   CONSTRUCTION                                                                             10/6/2006
                                        4483 W914NS-05-M-9134-NA-2   IRAQI CONTRACTOR - 4800              TWIN-SIZE LINEN SETS FOR AL KASIK        NC-NEW IRAQI ARMY EQUIPMENT NON-           $3,439.80       $3,439.80       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                   CONSTRUCTION                                                                             10/6/2006
                                        4484 W914NS-05-M-9134-NA-3   IRAQI CONTRACTOR - 4800              TWIN-SIZE LINEN SETS FOR TADJI           NC-NEW IRAQI ARMY EQUIPMENT NON-           $3,439.80       $3,439.80       $0.00         CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                   CONSTRUCTION                                                                             10/6/2006
                                        4485 W914NS-05-M-9134-NA-4   IRAQI CONTRACTOR - 4800              TWIN-SIZE LINEN SETS FOR KMTB            NC-NEW IRAQI ARMY EQUIPMENT NON-           $3,439.80       $3,439.80       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                   CONSTRUCTION                                                                             10/6/2006




I D-133
                                                                                                                                                                                                                                                                     Appendix D
                                                            #    Award Number            Contractor                      Description                              Work Item                                  Obligated       Expended        Undelivered   Source
                                                            4486 W914NS-05-M-9136-NA-1   IRAQI CONTRACTOR - 4800         BATTALION SETS, VARIOUS                  NC-NEW IRAQI ARMY EQUIPMENT NON-           $284,357.70     $284,357.70     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                                            4487 W914NS-05-M-9139-NA-1   MOTOROLA INC                    PORTABLE RADIOS AND EQUIPMENT - PRICE    NC-POLICE ASSISTANCE NON-CONSTRUCTION      $4,907,300.00   $4,907,300.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         CHANGE FOR CLIN 0003                                                                                                              10/6/2006
                                                            4488 W914NS-05-M-9142-NA-1   IRAQI CONTRACTOR - 4381         DESKS, CHAIRS, REFRIGERATORS, TABLES,    NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $6,153.00       $6,153.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         FANS, ETC                                                                                                                         10/6/2006
                                                            4489 W914NS-05-M-9145-NA-1   KIPPER TOOL                     MECHANICS TOOL KITS (NSN 5120-01-034-8231 NC-NEW IRAQI ARMY EQUIPMENT NON-          $874.00         $0.00           $874.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                            10/6/2006
                                                            4490 W914NS-05-M-9151-NA-1   IRAQI CONTRACTOR - 4096         DELIVERY AND SETUP OF CONNEXES (4)       NC-POLICE ASSISTANCE NON-CONSTRUCTION      $10,000.00      $10,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                    Appendix D



                                                                                                                                                                                                                                                           10/6/2006
                                                            4491 W914NS-05-M-9156-NA-1   IRAQI CONTRACTOR - 4100         BLOCK 26 OF CONTRACT HAD INCORRECT       NC-NEW IRAQI ARMY EQUIPMENT NON-           $245,580.00     $245,580.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         AMT - ADDED $9,675.00                    CONSTRUCTION                                                                             10/6/2006
                                                            4492 W914NS-05-M-9157-NA-1   IRAQI CONTRACTOR - 4100         TWIN BEDS (80) AND CONFERENCE CHAIRS (30)NC-NEW IRAQI ARMY EQUIPMENT NON-           $7,520.00       $7,520.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                                            4493 W914NS-05-M-9158-NA-1   IRAQI CONTRACTOR - 4100         FURNITURE AND EQUIPMENT FOR AR           NC-NEW IRAQI ARMY EQUIPMENT NON-           $11,191.00      $11,191.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         RUSTUMIYIAH TRAINING BASE BILLETING      CONSTRUCTION                                                                             10/6/2006
                                                            4494 W914NS-05-M-9159-NA-1   IRAQI CONTRACTOR - 4800         CHAIR, HIGH BACK DESK, CONF CHAIRS,      NC-NEW IRAQI ARMY EQUIPMENT NON-           $11,570.00      $11,570.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         FOLDING CHAIRS, PLASTIC LAWN CHAIRS      CONSTRUCTION                                                                             10/6/2006
                                                            4495 W914NS-05-M-9165-NA-1   IRAQI CONTRACTOR - 4211         REPAIR BUILDINGS CAMP JUSTICE            NC-NEW IRAQI ARMY FACILITIES NON-          $495,000.00     $495,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                                            4496 W914NS-05-M-9171-NA-1   O-TWO MEDICAL TECHNOLOGIES, INC. CAREVENT MRI COMPATIBLE TRANSPORT       NC-NEW IRAQI ARMY EQUIPMENT NON-           $188,381.92     $188,381.92     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          VENTILATOR                              CONSTRUCTION                                                                             10/6/2006




D-134 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            4497 W914NS-05-M-9175-NA-1   CONTINENTAL WIRELESS INC        300 BASE STATION CONVERSION KITS         NC-FACILITY PROTECTION AND SERVICES NON-   $299,736.00     $299,736.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                                            4498 W914NS-05-M-9176-NA-1   DFS LOGISTICS LLC               CONSTRUCT 200 PERSON DFAC                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $496,366.00     $496,366.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            4499 W914NS-05-M-9177-NA-1   IRAQI CONTRACTOR - 4102         CANTEEN W/CUP & COVER, 1 LITER 1879 @    NC-NEW IRAQI ARMY EQUIPMENT NON-           $10,372.08      $10,372.08      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         $5.52                                    CONSTRUCTION                                                                             10/6/2006
                                                            4500 W914NS-05-M-9178-NA-1   IRAQI CONTRACTOR - 4448         AFRN AUGMENT EQUIPMENT                   NC-POLICE ASSISTANCE NON-CONSTRUCTION      $3,171,608.36   $3,171,608.36   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            4501 W914NS-05-M-9183-NA-1   IRAQI CONTRACTOR - 4202         RENOVATE RIVER PATROL SYSTEM             C-POLICE ASSISTANCE CONSTRUCTION           $85,000.00      $85,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            4502 W914NS-05-M-9185-NA-1   IRAQI CONTRACTOR - 4231         RENOVATE AL BAB-MUHADAM IPS              C-POLICE ASSISTANCE CONSTRUCTION           $42,712.00      $42,712.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            4503 W914NS-05-M-9186-NA-1   IRAQI CONTRACTOR - 4553         CONSTRUCTION                             C-POLICE ASSISTANCE CONSTRUCTION           $285,630.00     $0.00           $285,630.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            4504 W914NS-05-M-9187-NA-1   IRAQI CONTRACTOR - 4155         CONSTRUCT AL JAUAIFER POLICE STATION     C-POLICE ASSISTANCE CONSTRUCTION           $246,881.00     $246,881.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            4505 W914NS-05-M-9188-NA-1   IRAQI CONTRACTOR - 4155         CONSTRUCT MAHMOUDYA CENTRAL STATION C-POLICE ASSISTANCE CONSTRUCTION                $874,520.00     $874,520.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            4506 W914NS-05-M-9189-NA-1   MOTOROLA INC                    THURAYA SATELLITE PHONES WITH CHIP (10), NC-POLICE ASSISTANCE NON-CONSTRUCTION      $14,650.00      $14,650.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         CAR CHARGERS (10), SCRATCH CARDS (50)                                                                                             10/6/2006
                                                            4507 W914NS-05-M-9190-NA-1   IRAQI CONTRACTOR - 4615         GAS CANS (646) AND WATER CANS (400)      NC-NEW IRAQI ARMY EQUIPMENT NON-           $5,008.18       $5,008.18       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                                            4508 W914NS-05-M-9192-NA-1   IRAQI CONTRACTOR - 4358         MOBILE KITCHEN WITH 10KVA GENERATOR      NC-NEW IRAQI ARMY EQUIPMENT NON-           $68,900.00      $68,900.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                                            4509 W914NS-05-M-9195-NA-1   IRAQI CONTRACTOR - 4515         PAINT TWO FRONT DOORS FOR LAND           NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $65,618.00      $65,618.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         CRUISERS                                                                                                                          10/6/2006
                                                            4510 W914NS-05-M-9198-NA-1   IRAQI CONTRACTOR - 4588         250 KV DIESEL GENERATOR NEW PERKINS OR NC-NEW IRAQI ARMY EQUIPMENT NON-             $208,000.00     $0.00           $208,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                         JOHN DEERE                             CONSTRUCTION                                                                               10/6/2006
                                                            4511 W914NS-05-M-9200-NA-1   IRAQI CONTRACTOR - 4588         GENERATOR 250 KVA DIESEL POWER 230/115V, NC-NEW IRAQI ARMY EQUIPMENT NON-           $208,000.00     $208,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         50 MHZ                                   CONSTRUCTION                                                                             10/6/2006
                                                            4512 W914NS-05-M-9209-NA-1   IRAQI CONTRACTOR - 4654         SAMSUNG TV/DVD COMBO 2 @ $1150           NC-NEW IRAQI ARMY EQUIPMENT NON-           $2,300.00       $2,300.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                                            4513 W914NS-05-M-9209-NA-2   IRAQI CONTRACTOR - 4654         MERCURY, 5.0 MEGAPIXEL W/256 SDRAM,      NC-NEW IRAQI ARMY EQUIPMENT NON-           $2,000.00       $2,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         CHARGING UNIT + EXTRA BATTERY 8 @ $250   CONSTRUCTION                                                                             10/6/2006
                                                            4514 W914NS-05-M-9209-NA-3   IRAQI CONTRACTOR - 4654         DIGITAL CAMERA CARRYING CASE 8 @ $20     NC-NEW IRAQI ARMY EQUIPMENT NON-           $160.00         $160.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                                            4515 W914NS-05-M-9216-N166-1 TAOS INDUSTRIES                 NIGHT VISION GOGGLES 553 @ $250 INCLUDES NC-NEW IRAQI ARMY EQUIPMENT NON-           $138,250.00     $138,250.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         MOD 01 TO CHANGE PRAC                    CONSTRUCTION                                                                             10/6/2006
                                                            4516 W914NS-05-M-9217-T2-3-1 TAOS INDUSTRIES                 NIGHT VISION GOGGLES 748 @ $250          NC-NEW IRAQI ARMY EQUIPMENT NON-           $187,000.00     $187,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                             10/6/2006
                                                            4517 W914NS-05-M-9220-NA-1   IRAQI CONTRACTOR - 4137         CONSTRUCT AL MADAIN POLICE STATION       C-POLICE ASSISTANCE CONSTRUCTION           $995,371.00     $995,371.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 370 of 529




                                                                                                                                                                                                                                                           10/6/2006
                                                            4518 W914NS-05-M-9226-NA-1   GLOBAL-LINK DISTRIBUTION, LLC   JISR DIYALA IP STATION PERIMETER AND     C-POLICE ASSISTANCE CONSTRUCTION           $217,450.00     $217,450.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         INTERIOR CONSTRUCTION                                                                                                             10/6/2006
                                                            4519 W914NS-05-M-9228-NA-1   IRAQI CONTRACTOR - 4669         RENOVATE AL SADR PATROL HEADQUARTERS C-POLICE ASSISTANCE CONSTRUCTION               $203,934.00     $203,934.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            4520 W914NS-05-M-9235-NA-1   METRO STAR GENERAL TRADING      RENOVATE AL HURRYA POLICE STATION FORCE C-POLICE ASSISTANCE CONSTRUCTION            $398,000.00     $398,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         PROTECTION ENHANCEMENT                                                                                                            10/6/2006
                                        #    Award Number            Contractor                      Description                              Work Item                                   Obligated       Expended        Undelivered   Source
                                        4521 W914NS-05-M-9237-NA-1   GLOBAL-LINK DISTRIBUTION, LLC   RENOVATE AL KHADAMIYAH TADJI PATROL      C-POLICE ASSISTANCE CONSTRUCTION            $620,000.00     $620,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                     STATION FORCE PROTECTION                                                                                                           10/6/2006
                                        4522 W914NS-05-M-9241-NA-1   IRAQI CONTRACTOR - 4515         APARTMENT FURNITURE                      NC-PUBLIC SAFETY NON-CONSTRUCTION           $101,888.38     $86,755.47      $15,132.91    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4523 W914NS-05-M-9243-NA-1   IRAQI CONTRACTOR - 4120         INSTALL BARRIERS AT TADJI MILITARY       C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $8,350.00       $0.00           $8,350.00     CEFMS CONSTRUCTION
                                                                                                     TRAINING BASE                                                                                                                      10/6/2006
                                        4524 W914NS-05-M-9245-NA-1   ADVANCED TECHNOLOGY COMPUTERS MICROSOFT OFFICE PROFESSIONAL 2003 AND NC-BORDER ENFORCEMENT NON-CONSTRUCTION          $3,232.25       $3,232.25       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                   ADOBE PHOTOSHOP                                                                                                                      10/6/2006
                                        4525 W914NS-05-M-9248-NA-1   IRAQI CONTRACTOR - 4800         EXECUTIVE HIGH-BACK CHAIR                NC-NEW IRAQI ARMY EQUIPMENT NON-            $700.00         $700.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                              10/6/2006
                                        4526 W914NS-05-M-9267-NA-1   IRAQI CONTRACTOR - 4730         HANDHELD, MOBILE AND BASE STATION        NC-POLICE ASSISTANCE NON-CONSTRUCTION       $589,682.20     $589,682.20     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     RADIOS                                                                                                                             10/6/2006
                                        4527 W914NS-05-M-9278-NA-1   BRIGADE QUARTERMASTERS, LTD     UNIVERSAL SLUNG WEAON HOLDER BELT #71 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING      $595.20         $595.20         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                           NON-CONSTRUCTION                                                                             10/6/2006
                                        4528 W914NS-05-M-9281-NA-1   US TACTICAL SUPPLY              RIBLE BAGS, DATA BOOK SNIPER AND COVER, NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $36,642.40      $36,642.40      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     ASSAULT VEST, SHIPPING                  NON-CONSTRUCTION                                                                           10/6/2006
                                        4529 W914NS-05-M-9283-NA-1   IRAQI CONTRACTOR - 4152         FOB 1, SAFWAN, REFURBISHMENT AND         C-ICDC - FACILITIES CONSTRUCTION            $210,000.00     $210,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                     CONSTRUCTION                                                                                                                       10/6/2006
                                        4530 W914NS-05-M-9284-NA-1   IRAQI CONTRACTOR - 4166         FOB2, AL FAW REFURBISHMENT AND           C-ICDC - FACILITIES CONSTRUCTION            $190,000.00     $190,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                     CONSTRUCTION                                                                                                                       10/6/2006
                                        4531 W914NS-05-M-9285-NA-1   IRAQI CONTRACTOR - 4670         FOB 3 AL QURNAH REFURBISHMENT AND        C-ICDC - FACILITIES CONSTRUCTION            $160,000.00     $160,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                     CONSTRUCTION                                                                                                                       10/6/2006
                                        4532 W914NS-05-M-9286-NA-1   IRAQI CONTRACTOR - 4762         603 BN, AS SAMAWAH REFURBISHMENT AND C-ICDC - FACILITIES CONSTRUCTION                $203,000.00     $203,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                     CONSTRUCTION                                                                                                                       10/6/2006
                                        4533 W914NS-05-M-9287-NA-1   IRAQI CONTRACTOR - 4121         EOD BUNKER DAILY CAMP SSTEVEN            C-ICDC - FACILITIES CONSTRUCTION            $8,000.00       $0.00           $8,000.00     CEFMS CONSTRUCTION
                                                                                                     REFURBISHMENT AND CONSTRUCTION                                                                                                     10/6/2006
                                        4534 W914NS-05-M-9288-NA-1   IRAQI CONTRACTOR - 4042         EOD BUNKER WEEKLY CAMP STEVEN            C-ICDC - FACILITIES CONSTRUCTION            $4,000.00       $0.00           $4,000.00     CEFMS CONSTRUCTION
                                                                                                     REFURBISHMENT AND CONSTRUCTION                                                                                                     10/6/2006
                                        4535 W914NS-05-M-9289-NA-1   IRAQI CONTRACTOR - 4345         AL QURHAN TACTICAL SUPPORT UNIT          FACILITIES REPAIR IRAQ                      $110,360.00     $110,360.00     $0.00         CEFMS CONSTRUCTION
                                                                                                     REFURBISHMENT AND CONSTRUCTION                                                                                                     10/6/2006
                                        4536 W914NS-05-M-9300-NA-    IRAQI CONTRACTOR - 4730         INTEREST CHARGES AFTER CONTRACT PAID     NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $2,630.00       $2,630.00       $0.00         CEFMS NON-CONSTRUCTION
                                             0001IN                                                  IN FULL                                                                                                                            10/6/2006
                                        4537 W914NS-05-M-9300-NA-1   IRAQI CONTRACTOR - 4730         PORTABLE RADIOS 1275 @ $702.72           NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $895,968.00     $895,968.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4538 W914NS-05-M-9300-NA-10 IRAQI CONTRACTOR - 4730          SPARE UHC NIMH BATTERIES 1275 @ $28.32   NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $36,108.00      $36,108.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4539 W914NS-05-M-9300-NA-11 IRAQI CONTRACTOR - 4730          220V SINGLE CHARGER 75 @ $22.26          NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $1,669.50       $1,669.50       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4540 W914NS-05-M-9300-NA-12 IRAQI CONTRACTOR - 4730          REPEATER COMMON 30 @ $2109.40            NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $63,282.00      $63,282.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4541 W914NS-05-M-9300-NA-2   IRAQI CONTRACTOR - 4730         MOBILE RADIO 750 @ $754.72               NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $566,040.00     $566,040.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4542 W914NS-05-M-9300-NA-3   IRAQI CONTRACTOR - 4730         BASE STATION 75 @ $1528.52               NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $114,639.00     $114,639.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4543 W914NS-05-M-9300-NA-4   IRAQI CONTRACTOR - 4730         220V MULTI CHARGER 75 @ $259.70          NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $19,477.50      $19,477.50      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4544 W914NS-05-M-9300-NA-5   IRAQI CONTRACTOR - 4730         CLONING CABLE 10 @ $97.44                NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $974.40         $974.40         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4545 W914NS-05-M-9300-NA-6   IRAQI CONTRACTOR - 4730         PALM MICROPHONE 1275 @ $21.80            NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $27,795.00      $27,795.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4546 W914NS-05-M-9300-NA-7   IRAQI CONTRACTOR - 4730         PROGRAMMING CABLE 10 @ $92.22            NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $922.20         $922.20         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        4547 W914NS-05-M-9300-NA-8   IRAQI CONTRACTOR - 4730         ENCRYPTION PROGRAMMING KIT & SW 10 @     NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $8,215.00       $8,215.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     $821.50                                                                                                                            10/6/2006
                                        4548 W914NS-05-M-9300-NA-9   IRAQI CONTRACTOR - 4730         WINDOWS BASED PROGRAMMING SW/HW 10 NC-BORDER ENFORCEMENT NON-CONSTRUCTION            $1,134.20       $1,134.20       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     @ $113.42                                                                                                                          10/6/2006
                                        4549 W914NS-05-M-9301-NA-1   IAP WORLDWIDE SERVICES, INC.    TELECOMMUNICATIONS EQUIPMENT             NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $43,304.94      $43,304.94      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                          10/6/2006
                                        4550 W914NS-05-M-9314-NA-1   CUSTOM MACHINE & TOOLING        COLLAPSIBLE FIRE RESCUE TOOLS            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $59,470.00      $59,470.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                          10/6/2006
                                        4551 W914NS-05-M-9321-NA-1   AEY INC                         KEVLAR HELMET IIIA 10,000 @ $134.95      NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $1,349,500.00   $1,349,500.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 371 of 529




                                                                                                                                                                                                                                        10/6/2006
                                        4552 W914NS-05-M-9326-NA-1   IRAQI CONTRACTOR - 4028         UPGRADE POLICE LOGISTICS WAREHOUSE       C-POLICE ASSISTANCE CONSTRUCTION            $118,000.00     $118,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                     (BACKUP GENERATOR)                                                                                                                 10/6/2006
                                        4553 W914NS-05-M-9327-NA-1   IRAQI CONTRACTOR - 4155         CONSTRUCT ZUHOR PATROL STATION           C-POLICE ASSISTANCE CONSTRUCTION            $573,194.00     $573,194.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        4554 W914NS-05-M-9330-NA-1   IRAQI CONTRACTOR - 4578         KEVLAR HELMETS 111A/610 M/S (PASGT), TAN NC-NEW IRAQI ARMY EQUIPMENT NON-            $180,942.00     $180,942.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     30% SM, 60% MED, 10% LG                  CONSTRUCTION                                                                              10/6/2006
                                        4555 W914NS-05-M-9332-NA-1   BRIGADE QUARTERMASTERS, LTD     BUSHRAG CAMO SYSTEM ULTIMATE GHILLIE     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $14,811.20      $14,811.20      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     SUIT (80) & SHIPPING CHG.                NON-CONSTRUCTION                                                                          10/6/2006




I D-135
                                                                                                                                                                                                                                                                 Appendix D
                                                            #    Award Number            Contractor                      Description                              Work Item                                   Obligated       Expended        Undelivered   Source
                                                            4556 W914NS-05-M-9333-NA-1   IRAQI CONTRACTOR - 4344         RENOVATIONS OF FINGERPRINT FACILITY, TIPS NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $40,600.00      $40,600.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         BUILDING, STORAGE                                                                                                                  10/6/2006
                                                            4557 W914NS-05-M-9334-NA-1   IRAQI CONTRACTOR - 4073         A/C, TV, WASHER & DRYER, SEWING/         NC-DETENTION FACILITY NON-CONSTRUCTION      $54,273.00      $54,273.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         EMBROIDERING MACHINE, WATER COLLER                                                                                                 10/6/2006
                                                                                                                         AND DVD/VCR SYSTEM
                                                            4558 W914NS-05-M-9335-NA-1   IRAQI CONTRACTOR - 4102         TACTICAL LOAD BEARING VESTS (1313 EA)    NC-NEW IRAQI ARMY EQUIPMENT NON-            $24,552.00      $24,552.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                              10/6/2006
                                                            4559 W914NS-05-M-9336-NA-1   IRAQI CONTRACTOR - 4155         RENOVATE AL HABIBIA POLICE STATION       C-POLICE ASSISTANCE CONSTRUCTION            $185,700.00     $185,700.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                                                                                                                                                                                                                                                     Appendix D



                                                            4560 W914NS-05-M-9337-NA-1   METRO STAR GENERAL TRADING      RENOVATE AL MUTHANA AND NEW              C-POLICE ASSISTANCE CONSTRUCTION            $535,785.00     $535,785.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         BAGHDAD HQ FP BAGHDAD                                                                                                              10/6/2006
                                                            4561 W914NS-05-M-9338-NA-1   GLOBAL-LINK DISTRIBUTION, LLC   AL ZAFARINIYA IP STATION ENHANCEMENT     C-POLICE ASSISTANCE CONSTRUCTION            $123,000.00     $123,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         BAGHDAD                                                                                                                            10/6/2006
                                                            4562 W914NS-05-M-9339-NA-1   GLOBAL-LINK DISTRIBUTION, LLC   RENOVATE NEW BAGHDAD POLICE STATION      C-POLICE ASSISTANCE CONSTRUCTION            $431,700.00     $431,700.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         ZONE 23                                                                                                                            10/6/2006
                                                            4563 W914NS-05-M-9340-NA-1   METRO STAR GENERAL TRADING      NEW BAGHDAD TRAFFIC SECTOR FP UPGRADE C-POLICE ASSISTANCE CONSTRUCTION               $220,000.00     $220,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            4564 W914NS-05-M-9348-NA-1   IRAQI CONTRACTOR - 4028         RENOVATE VEHICLE REGISTRATION SITE       C-POLICE ASSISTANCE CONSTRUCTION            $490,000.00     $490,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            4565 W914NS-05-M-9350-NA-1   MADSEN’S SHOP & SUPPLY INC.     HUSQVARNA 3120K CUTOFF SAW 16” BLADE NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $19,246.00      $19,246.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                              NON-CONSTRUCTION                                                                              10/6/2006
                                                            4566 W914NS-05-M-9351-NA-1   NOUR USA                        STORAGE CHARGES                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $28,323.39      $28,323.39      $0.00         CEFMS NON-CONSTRUCTION




D-136 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                          10/6/2006
                                                            4567 W914NS-05-M-9357-NA-1   EAGLE SERVICES, INC.            DENTAL SUPPLIES                          NC-PUBLIC SAFETY NON-CONSTRUCTION           $169,055.90     $169,055.90     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            4568 W914NS-05-M-9374-NA-1   TAOS INDUSTRIES                 WEAPONS                                  NC-NEW IRAQI ARMY EQUIPMENT NON-            $555,648.00     $450,132.00     $105,516.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                              10/6/2006
                                                            4569 W914NS-05-M-9376-NA-1   CHARLES KENDALL & PARTNERS      STORAGE CONTAINERS - CONEX (1)           NC-NEW IRAQI ARMY EQUIPMENT NON-            $16,000.00      $16,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                         LIMITED                                                                  CONSTRUCTION                                                                              10/6/2006
                                                            4570 W914NS-05-M-9382-NA-1   IRAQI CONTRACTOR - 4160         DE-OB $297. DD1594 DTD 22 NOV 05        NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $3,480,864.00   $3,480,864.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         CONTRACT COMPLETE AND PAID AS                                                                                                      10/6/2006
                                                                                                                         INVOICED. PANASONIC COLOR CCTV SECURITY
                                                                                                                         SYSTEM WITH ENHANCED NIGHT VISION
                                                            4571 W914NS-05-M-9383-NA-1   ANVS, INC.                      NVG GOGGLES W/HEADGER (GEN I) 2872 @     NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $496,856.00     $496,856.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         $149 - PRICE INCREASED TO $173                                                                                                     10/6/2006
                                                            4572 W914NS-05-M-9388-NA-1   IRAQI CONTRACTOR - 4579         SERVER, 30 COMPUTERS, ETHERNET, NETWORKNC-PUBLIC SAFETY NON-CONSTRUCTION             $89,000.00      $89,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         MGT TRAINING                                                                                                                       10/6/2006
                                                            4573 W914NS-05-M-9395-NA-1   JTSI                            RADIO EQUIPMENT                          NC-NEW IRAQI ARMY EQUIPMENT NON-            $137,789.00     $137,789.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                              10/6/2006
                                                            4574 W914NS-05-M-9405-NA-    SOLUTIONS 123                   ADDITIONAL REQUIREMENTS AND FUNDING      C-POLICE ASSISTANCE CONSTRUCTION            $6,500.00       $6,500.00       $0.00         CEFMS CONSTRUCTION
                                                                 0001AA                                                                                                                                                                                     10/6/2006
                                                            4575 W914NS-05-M-9405-NA-1   SOLUTIONS 123                   RENOVATE JPSD JOINT COMMUNICATIONS       C-POLICE ASSISTANCE CONSTRUCTION            $144,100.00     $144,100.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         CENTER                                                                                                                             10/6/2006
                                                            4576 W914NS-05-M-9406-NA-1   IRAQI CONTRACTOR - 4155         RENOVATE AL KARKH POLICE COMPOUND        FACILITIES REPAIR IRAQ                      $473,500.00     $473,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            4577 W914NS-05-M-9407-NA-1   IRAQI CONTRACTOR - 4155         REPAIR AL SALHIYA IPS STATION AND KARKH FACILITIES REPAIR IRAQ                       $241,500.00     $241,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         JUVENILE STATION                                                                                                                   10/6/2006
                                                            4578 W914NS-05-M-9411-NA-1   IRAQI CONTRACTOR - 4335         13120 PR BLACK WORKING GLOVES IN         NC-FIRE SERVICES NON-CONSTRUCTION           $88,560.00      $88,560.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         VARIOUS SIZES                                                                                                                      10/6/2006
                                                            4579 W914NS-05-M-9426-NA-2   IRAQI CONTRACTOR - 4155         SM-640 RENOVATE AL JAZAER POLICE STATION C-MNSTCI-PC13000-FACILITIES REPAIR          $59,378.00      $0.00           $59,378.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                            10/6/2006
                                                            4580 W914NS-05-M-9436-3100-1 BRIGADE QUARTERMASTERS, LTD     GLOCKFOBUS SAMCO PADDLE HOLSTER 50       NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $695.00         $695.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         @ $13.90                                 NON-CONSTRUCTION                                                                          10/6/2006
                                                            4581 W914NS-05-M-9436-3100-2 BRIGADE QUARTERMASTERS, LTD     FOBUS FISRT SAMCO PADDLE MAGAZINE 50     NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $666.00         $666.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         @ $13.32                                 NON-CONSTRUCTION                                                                          10/6/2006
                                                            4582 W914NS-05-M-9436-3100-3 BRIGADE QUARTERMASTERS, LTD     SHIPPING                                 NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $125.00         $125.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                          10/6/2006
                                                            4583 W914NS-05-M-9454-NA-1   IRAQI CONTRACTOR - 4088         RENOVATION OF BAGHDAD POLICE             C-POLICE ASSISTANCE CONSTRUCTION            $120,100.00     $120,100.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         WHAREHOUSE BACKUP GENERATOR                                                                                                        10/6/2006
                                                            4584 W914NS-05-M-9456-NA-1   IRAQI CONTRACTOR - 4191         TRUCK FORKLIFT, 4000LBS. WITHOUT CAB     NC-NEW IRAQI ARMY EQUIPMENT NON-            $118,600.00     $118,600.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         ROUGH TERRAIN DIESEL; CATERPILLAR        CONSTRUCTION                                                                              10/6/2006
                                                            4585 W914NS-05-M-9457-NA-1   IRAQI CONTRACTOR - 4066         HANGZOU HAND PALLET TRUCK; BCY23-IL;     NC-NEW IRAQI ARMY EQUIPMENT NON-            $10,992.00      $10,992.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         CAPACITY 1 TON QTY:16                    CONSTRUCTION                                                                              10/6/2006
                                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 372 of 529




                                                            4586 W914NS-05-M-9457-NA-2   IRAQI CONTRACTOR - 4066         HANGZOU ELECTRIC FORKLIFT; MODEL:        NC-NEW IRAQI ARMY EQUIPMENT NON-            $77,304.00      $77,304.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         CPDS10HB; CAPACITY: 1 TON QTY:4          CONSTRUCTION                                                                              10/6/2006
                                                            4587 W914NS-05-M-9458-NA-1   SUPPLYCORE, INC                 JCB DIESEL LOADALL: 4WD, 4WS PART:520-40; NC-NEW IRAQI ARMY EQUIPMENT NON-           $255,245.00     $255,245.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         CAPACITY: 4,400 LBS                       CONSTRUCTION                                                                             10/6/2006
                                                            4588 W914NS-05-M-9463-NA-1   IRAQI CONTRACTOR - 4155         RENOVATION OF AL-KHADAMIYAH POLICE       C-POLICE ASSISTANCE CONSTRUCTION            $241,060.00     $241,060.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                         STATION                                                                                                                            10/6/2006
                                                            4589 W914NS-05-M-9472-NA-1   IRAQI CONTRACTOR - 4057         NOKIA 2100 MOBILE PHONES, SIM CARDS,     NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $6,090.00       $6,090.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                         MINUTE CARD, HP LAPTOPS                                                                                                            10/6/2006
                                        #    Award Number            Contractor                     Description                                 Work Item                                  Obligated       Expended        Undelivered   Source
                                        4590 W914NS-05-M-9473-NA-1   TOTAL COMMUNICATION SERVICES   70 HANDHELD RADIOS AND SURVEILLANCE         NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $50,000.00      $50,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    KITS                                        NON-CONSTRUCTION                                                                         10/6/2006
                                        4591 W914NS-05-M-9476-NA-1   THE INSTITUTION OF INTERNAL    AUDIT AND CONTRACTING INSTRUCTION           NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $23,969.42      $23,969.42      $0.00         CEFMS NON-CONSTRUCTION
                                                                     AUDITORS                       MANUALS                                     NON-CONSTRUCTION                                                                         10/6/2006
                                        4592 W914NS-05-M-9482-NA-1   NORTHWIND MARINE, INC.         FIRE BOATS W/TRAILERS AND ASSOCIATED        NC-FIRE SERVICES NON-CONSTRUCTION          $2,509,078.24   $2,502,676.00   $6,402.24     CEFMS NON-CONSTRUCTION
                                                                                                    EQUIPMENT + TRAINING                                                                                                                 10/6/2006
                                        4593 W914NS-05-M-9484-NA-1   IRAQI CONTRACTOR - 4057        CD R/W (100 PKG);110V>220V CONVERTER        NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $1,600.00       $1,600.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4594 W914NS-05-M-9496-NA-1   BARRETT COMMUNICATIONS         HF FAX AND DATA SYSTEM 150 @ $7766.25       NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $1,164,937.50   $1,164,937.50   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4595 W914NS-05-M-9496-NA-10 BARRETT COMMUNICATIONS          CLONING CABLE TO SUIT 530, 550, 930, 950,   NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $390.00         $390.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    980 QTY 10 @ $39.00                                                                                                                  10/6/2006
                                        4596 W914NS-05-M-9496-NA-11 BARRETT COMMUNICATIONS          CABLE, PC TO 930, 950, 980 QTY 20 @ $51.00 NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $1,020.00       $1,020.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4597 W914NS-05-M-9496-NA-12 BARRETT COMMUNICATIONS          PROGRAMMING SW SUITE940, 930, 950, 980      NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $5,000.00       $5,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    TRANSCEIVERS 20 @ $250                                                                                                               10/6/2006
                                        4598 W914NS-05-M-9496-NA-13 BARRETT COMMUNICATIONS          TOOL KIT CABLING 7 @ $185                   NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $1,295.00       $1,295.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4599 W914NS-05-M-9496-NA-14 BARRETT COMMUNICATIONS          TOOL KIT INSTALLATION MAST 10 @ $680.00     NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $6,120.00       $6,120.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4600 W914NS-05-M-9496-NA-15 BARRETT COMMUNICATIONS          MAST MOUNTING HARDWARE 150 @ $25            NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $3,750.00       $3,750.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4601 W914NS-05-M-9496-NA-16 BARRETT COMMUNICATIONS          USB COMM PORT ADAPTER 150 @ $85             NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $12,750.00      $12,750.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4602 W914NS-05-M-9496-NA-17 BARRETT COMMUNICATIONS          RG-213 3 $2250                              NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $6,750.00       $6,750.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4603 W914NS-05-M-9496-NA-18 BARRETT COMMUNICATIONS          COAXIAL CONNECTOR C32-04 150 @ $10.00       NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $1,500.00       $1,500.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4604 W914NS-05-M-9496-NA-19 BARRETT COMMUNICATIONS          TRANSCRIPT SCRAMBLER 300 @ $690             NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $207,000.00     $207,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4605 W914NS-05-M-9496-NA-2   BARRETT COMMUNICATIONS         UPS - 600VA 1500 @ $1375                    NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $206,250.00     $206,250.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4606 W914NS-05-M-9496-NA-20 BARRETT COMMUNICATIONS          SHIPPING PERTH TO BAGHDAD                   NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $81,700.00      $81,700.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4607 W914NS-05-M-9496-NA-3   BARRETT COMMUNICATIONS         RACK MOUNTING STE 500/900 450 @ $175.50     NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $78,975.00      $78,975.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4608 W914NS-05-M-9496-NA-4   BARRETT COMMUNICATIONS         6U POLY 19” RACK CASE 150 @ $400            NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $60,000.00      $60,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4609 W914NS-05-M-9496-NA-5   BARRETT COMMUNICATIONS         912 MULTI-WIRE BROADBAND DIPOLE 150         NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $67,275.00      $67,275.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    @ $448.50                                                                                                                            10/6/2006
                                        4610 W914NS-05-M-9496-NA-6   BARRETT COMMUNICATIONS         12 METER TELESCOPIC MAST 150 @ $442.50      NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $66,375.00      $66,375.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4611 W914NS-05-M-9496-NA-7   BARRETT COMMUNICATIONS         OFFSET BRACKET 150 @ $125.25                NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $18,787.50      $18,787.50      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4612 W914NS-05-M-9496-NA-8   BARRETT COMMUNICATIONS         STAINLESS STEEL PULLEY 150 @ $16.00         NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $2,400.00       $2,400.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4613 W914NS-05-M-9496-NA-9   BARRETT COMMUNICATIONS         DOUBLE BRAIDED NYLON HALYARD 150 @          NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $5,850.00       $5,850.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    $39.00                                                                                                                               10/6/2006
                                        4614 W914NS-05-M-9533-NA-1   ANVS, INC.                     NVG GOGGLES W/HEAD GEAR (300 EA)            NC-PUBLIC SAFETY NON-CONSTRUCTION          $71,700.00      $71,700.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4615 W914NS-05-M-9535-NA-1   IRAQI CONTRACTOR - 4300        AL HEEL CHILDREN’S MAGAZINE                 NC-OTHER TECHNICAL INVESTIGATIVE METHODS   $25,000.00      $25,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                NON-CONSTRUCTION                                                                         10/6/2006
                                        4616 W914NS-05-M-9542-NA-1   AMERICAN SPORTS GOODS          HOLSTER 9MM 6004-736-122 30 @ $49           NC-NEW IRAQI ARMY EQUIPMENT NON-           $1,470.00       $1,470.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                     MAINTENANCE CO.                                                            CONSTRUCTION                                                                             10/6/2006
                                        4617 W914NS-05-M-9542-NA-2   AMERICAN SPORTS GOODS          HOLSTERS 9MM 60004-736-121 300 @ $49        NC-NEW IRAQI ARMY EQUIPMENT NON-           $14,700.00      $14,700.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                     MAINTENANCE CO.                                                            CONSTRUCTION                                                                             10/6/2006
                                        4618 W914NS-05-M-9542-NA-3   AMERICAN SPORTS GOODS          HOLSTER 9MM 6004-731-121 144 @ $49          NC-NEW IRAQI ARMY EQUIPMENT NON-           $7,056.00       $7,056.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                     MAINTENANCE CO.                                                            CONSTRUCTION                                                                             10/6/2006
                                        4619 W914NS-05-M-9542-NA-4   AMERICAN SPORTS GOODS          HOLSTER 9MM 6005-731-122 15 @ $49           NC-NEW IRAQI ARMY EQUIPMENT NON-           $735.00         $735.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                     MAINTENANCE CO.                                                            CONSTRUCTION                                                                             10/6/2006
                                        4620 W914NS-05-M-9542-NA-5   AMERICAN SPORTS GOODS          SHIPPING                                    NC-NEW IRAQI ARMY EQUIPMENT NON-           $490.00         $490.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 373 of 529




                                                                     MAINTENANCE CO.                                                            CONSTRUCTION                                                                             10/6/2006
                                        4621 W914NS-05-M-9543-NA-1   IRAQI CONTRACTOR - 4274        MOBILIZATION, AT/FP, FOOD SVS, LATRINE,     NC-PUBLIC SAFETY NON-CONSTRUCTION          $1,439,835.00   $1,439,835.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                    CONVOY SECURITY FOR MSPS                                                                                                             10/6/2006
                                        4622 W914NS-05-M-9550-NA-1   IRAQI CONTRACTOR - 4155        RENOVATE AL RAFADAN POLICE STATION          C-POLICE ASSISTANCE CONSTRUCTION           $180,000.00     $180,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        4623 W914NS-05-M-9551-NA-1   IRAQI CONTRACTOR - 4155        RENOVATE AL TAHTHEEB POLICE STATION         C-POLICE ASSISTANCE CONSTRUCTION           $215,500.00     $215,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        4624 W914NS-05-M-9553-NA-1   IRAQI CONTRACTOR - 4155        RENOVATE BAB AL SHEIKH POLICE STATION       C-POLICE ASSISTANCE CONSTRUCTION           $188,000.00     $188,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006




I D-137
                                                                                                                                                                                                                                                                  Appendix D
                                                            #    Award Number            Contractor                   Description                              Work Item                                   Obligated       Expended        Undelivered   Source
                                                            4625 W914NS-05-M-9554-NA-1   SUREFIRE LLC                 LIGHT PISTOL, P116D 244 @ $176.21        NC-NEW IRAQI ARMY EQUIPMENT NON-            $42,995.24      $42,995.24      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                              10/6/2006
                                                            4626 W914NS-05-M-9554-NA-2   SUREFIRE LLC                 LIGHT TACTICAL BRIGHT, V-GRIP (M-900A) 401 NC-NEW IRAQI ARMY EQUIPMENT NON-          $15,045.52      $15,045.52      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      @ $37.52                                   CONSTRUCTION                                                                            10/6/2006
                                                            4627 W914NS-05-M-9554-NA-3   SUREFIRE LLC                 LIGHT TACTICAL WEAPON, MILLENIUM V-      NC-NEW IRAQI ARMY EQUIPMENT NON-            $100,703.68     $100,703.68     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      FOREGRIP 244 @ $412.72                   CONSTRUCTION                                                                              10/6/2006
                                                            4628 W914NS-05-M-9554-NA-4   SUREFIRE LLC                 SHIPPING                                 NC-NEW IRAQI ARMY EQUIPMENT NON-            $400.00         $400.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                              10/6/2006
                                                            4629 W914NS-05-M-9571-NA-1   IRAQI CONTRACTOR - 4766      IRAQI FLAG & RED CD BOW WITH HOLDER      NC-FIRE SERVICES NON-CONSTRUCTION           $75,591.25      $75,591.25      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                  Appendix D



                                                                                                                      8639 @ $8.75                                                                                                                       10/6/2006
                                                            4630 W914NS-05-M-9571-NA-2   IRAQI CONTRACTOR - 4766      GOLDEN METAL NAME PLATE 8639 @ $4.25     NC-FIRE SERVICES NON-CONSTRUCTION           $36,715.75      $36,715.75      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                         10/6/2006
                                                            4631 W914NS-05-M-9580-NA-1   IRAQI CONTRACTOR - 4208      CONSTRUCT GOVERNMENT DISPATCH CENTER C-POLICE ASSISTANCE CONSTRUCTION                $110,000.00     $110,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                      MB 473 866                                                                                                                         10/6/2006
                                                            4632 W914NS-05-M-9585-NA-1   IRAQI CONTRACTOR - 4274      MOBILIZATION (10 DAYS), SECURITY, LIFE   NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $1,117,485.17   $1,117,485.17   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      SUPPORT AT AL WALID                                                                                                                10/6/2006
                                                            4633 W914NS-05-M-9586-NA-1   IRAQI CONTRACTOR - 4915      INTERNET SUBSCRIPTION SERVICE - 3 MONTHS NC-POLICE ASSISTANCE NON-CONSTRUCTION       $3,900.00       $3,900.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                         10/6/2006
                                                            4634 W914NS-05-M-9596-NA-1   RITZ                         COMPUTER ENCLOSURE (TOWER STYLE)         NC-NEW IRAQI ARMY EQUIPMENT NON-            $50,589.00      $50,589.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      W/LOCK BAR & KEYS 231 @ $219.00          CONSTRUCTION                                                                              10/6/2006
                                                            4635 W914NS-05-M-9597-NA-1   RICOH BUSINESS SYSTEMS       AFICIO 2002 220V EDP 20 @ $3509.66       NC-NEW IRAQI ARMY EQUIPMENT NON-            $70,193.20      $70,193.20      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                              10/6/2006




D-138 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            4636 W914NS-05-M-9597-NA-2   RICOH BUSINESS SYSTEMS       ARDF 75 EDP 20 @ $926.57                 NC-NEW IRAQI ARMY EQUIPMENT NON-            $18,531.45      $18,531.45      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                              10/6/2006
                                                            4637 W914NS-05-M-9597-NA-3   RICOH BUSINESS SYSTEMS       PS490 PAPER BANK 20 @ $926.57            NC-NEW IRAQI ARMY EQUIPMENT NON-            $18,531.45      $18,531.45      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                              10/6/2006
                                                            4638 W914NS-05-M-9597-NA-4   RICOH BUSINESS SYSTEMS       TONER 2220D BLK 80 @ $39.88              NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,190.60       $3,190.60       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                              10/6/2006
                                                            4639 W914NS-05-M-9597-NA-5   RICOH BUSINESS SYSTEMS       PCU EDP 30 @ $327.41                     NC-NEW IRAQI ARMY EQUIPMENT NON-            $9,822.23       $9,822.23       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                              10/6/2006
                                                            4640 W914NS-05-M-9597-NA-6   RICOH BUSINESS SYSTEMS       SHIPPING                                 NC-NEW IRAQI ARMY EQUIPMENT NON-            $8,900.00       $8,900.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                              10/6/2006
                                                            4641 W914NS-05-M-9606-NA-1   IRAQI CONTRACTOR - 4274      MISC LIFE SUPPORT ITEMS                  NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $856,703.41     $856,703.41     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               NON-CONSTRUCTION                                                                          10/6/2006
                                                            4642 W914NS-05-M-9610-NA-1   IRAQI CONTRACTOR - 4028      FLATBED RECOVERY VEHICLE                 NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $108,000.00     $108,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                         10/6/2006
                                                            4643 W914NS-05-M-9610-NA-2   IRAQI CONTRACTOR - 4028      TOW TRUCK                                NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $114,000.00     $114,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                         10/6/2006
                                                            4644 W914NS-05-M-9612-NA-1   GOVCONNECTION INCORPORATED   ADAPTEC SNAP SERVER, 500GB               NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,520.00       $1,520.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                              10/6/2006
                                                            4645 W914NS-05-M-9612-NA-2   GOVCONNECTION INCORPORATED   SHIPPING                                 NC-NEW IRAQI ARMY EQUIPMENT NON-            $150.00         $150.00         $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               CONSTRUCTION                                                                              10/6/2006
                                                            4646 W914NS-05-M-9617-NA-1   IRAQI CONTRACTOR - 4262      BAGHDAD PATROL STATION INFRASTRUCTURE NC-POLICE ASSISTANCE NON-CONSTRUCTION          $365,000.00     $365,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      RENOVATION                                                                                                                         10/6/2006
                                                            4647 W914NS-05-M-9618-NA-1   IRAQI CONTRACTOR - 4096      RENOVATION OF POLICE INFRASTRUCTURE      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $220,215.00     $220,215.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      - UPDATED PAYMENT TERMS                                                                                                            10/6/2006
                                                            4648 W914NS-05-M-9619-NA-1   IRAQI CONTRACTOR - 4262      CONSTRUCT BAGHDAD POLICE STATION         NC-POLICE ASSISTANCE NON-CONSTRUCTION       $380,000.00     $380,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                         10/6/2006
                                                            4649 W914NS-05-M-9626-NA-1   IRAQI CONTRACTOR - 4165      CONSTRUCT ADNON PALACE TELEPHONE         C-POLICE ASSISTANCE CONSTRUCTION            $102,575.00     $102,575.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                      CEBTER                                                                                                                             10/6/2006
                                                            4650 W914NS-05-M-9647-NA-1   TYSON ENTERPRISE, LLC        MAGELLAN SPORTRAK MAP GPS 100 @          NC-POLICE ASSISTANCE NON-CONSTRUCTION       $18,865.00      $18,865.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      $188.65                                                                                                                            10/6/2006
                                                            4651 W914NS-05-M-9647-NA-2   TYSON ENTERPRISE, LLC        WORLDWIDE MAPPING SOFTWARE 100 @         NC-POLICE ASSISTANCE NON-CONSTRUCTION       $8,495.00       $8,495.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      $84.95                                                                                                                             10/6/2006
                                                            4652 W914NS-05-M-9647-NA-3   TYSON ENTERPRISE, LLC        SHIPPING AND HANDLING                    NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,287.45       $1,287.45       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                         10/6/2006
                                                            4653 W914NS-05-M-9651-NA-1   IRAQI CONTRACTOR - 4718      AL YARMOUK IP TRAFFIC STATION            C-POLICE ASSISTANCE CONSTRUCTION            $206,100.00     $206,100.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                         10/6/2006
                                                            4654 W914NS-05-M-9652-NA-1   IRAQI CONTRACTOR - 4704      AL KARKH IP TRAFFIC STATION              C-POLICE ASSISTANCE CONSTRUCTION            $141,800.00     $141,800.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                         10/6/2006
                                                            4655 W914NS-05-M-9653-NA-1   IRAQI CONTRACTOR - 4137      KJADAMIYA IP TRAFFIC STATION             C-POLICE ASSISTANCE CONSTRUCTION            $179,625.00     $179,625.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                         10/6/2006
                                                            4656 W914NS-05-M-9654-NA-1   IRAQI CONTRACTOR - 4137      SUPPLY, INSTALL AND TEST NEW 11KV        C-POLICE ASSISTANCE CONSTRUCTION            $247,000.00     $247,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 374 of 529




                                                                                                                      UNDERGROUND CABLES FOR AL QANAT                                                                                                    10/6/2006
                                                                                                                      POLICE STATION
                                                            4657 W914NS-05-M-9655-NA-1   IRAQI CONTRACTOR - 4155      CONSTRUCTION OF NEW POLICE STATION       C-POLICE ASSISTANCE CONSTRUCTION            $253,500.00     $253,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                      RUSSAFA.                                                                                                                           10/6/2006
                                                            4658 W914NS-05-M-9656-NA-1   IRAQI CONTRACTOR - 4118      RENOVATION OF PREDATOR PALACE            C-POLICE ASSISTANCE CONSTRUCTION            $493,950.00     $493,950.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                         10/6/2006
                                        #    Award Number            Contractor                         Description                              Work Item                                   Obligated       Expended        Undelivered   Source
                                        4659 W914NS-05-M-9657-NA-1   ANHAM JOINT VENTURE                VEHICLE REPAIRS                          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $400,000.00     $397,380.00     $2,620.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                 NON-CONSTRUCTION                                                                          10/6/2006
                                        4660 W914NS-05-M-9672-NA-1   IRAQI CONTRACTOR - 4578            CHEVY SUBURBAN 2004/2005 V8 GASOLINE     NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $945,000.00     $945,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        ENGINE ARMOR LEVEL B6 (INCLD MOD 02)                                                                                               10/6/2006
                                        4661 W914NS-05-M-9679-NA-1   IRAQI CONTRACTOR - 4028            HYUNDAI FORKLIFT                         NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $24,750.00      $24,750.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4662 W914NS-05-M-9696-NA-1   IRAQI CONTRACTOR - 4343            RENOVAT HY AL AAMEL IP STATION           C-POLICE ASSISTANCE CONSTRUCTION            $378,300.00     $378,300.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4663 W914NS-05-M-9735-NA-1   IRAQI CONTRACTOR - 4561            INSTLL T WALLS AND CONCRETE BUNKERS      C-POLICE ASSISTANCE CONSTRUCTION            $145,600.00     $145,600.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4664 W914NS-05-M-9738-NA-1   IRAQI CONTRACTOR - 4137            CONSTRUCT AL SIKEK RAILWAY POLICE        C-POLICE ASSISTANCE CONSTRUCTION            $594,500.00     $594,500.00     $0.00         CEFMS CONSTRUCTION
                                                                                                        STATION BAGHDAD                                                                                                                    10/6/2006
                                        4665 W914NS-05-M-9740-NA-1   SPRING GENERAL TRADING CO.         CONSTRUCT AND PROVIDE ELECTRICAL         C-POLICE ASSISTANCE CONSTRUCTION            $60,000.00      $60,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                        GENERATION PLANT FOR FOUR POLICE                                                                                                   10/6/2006
                                                                                                        COMMANDO FACILITIES
                                        4666 W914NS-05-M-9767-NA-1   IRAQI CONTRACTOR - 4124            INSTALL CARPET AT ADNON PALACE BLDGS     C-POLICE ASSISTANCE CONSTRUCTION            $9,000.00       $9,000.00       $0.00         CEFMS CONSTRUCTION
                                                                                                        A AND B                                                                                                                            10/6/2006
                                        4667 W914NS-05-M-9780-NA-1   IRAQI CONTRACTOR - 4318            32 SEAT CONFERENCE TABLE 2 @ $1,916      NC-NEW IRAQI ARMY FACILITIES NON-           $3,832.00       $3,832.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                              10/6/2006
                                        4668 W914NS-05-M-9780-NA-2   IRAQI CONTRACTOR - 4318            HIGH BACK CHAIRS WITH ARMS 32 @ $115     NC-NEW IRAQI ARMY FACILITIES NON-           $3,680.00       $3,680.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                              10/6/2006
                                        4669 W914NS-05-M-9799-NA-1   IRAQI CONTRACTOR - 4040            APC BACK-UPS CS, 650VA, 230V (4) PLUS    NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,180.00       $3,180.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        SHIPPING AND HANDLING                    CONSTRUCTION                                                                              10/6/2006
                                        4670 W914NS-05-M-9800-NA-1   COLUMBIA ELECTRONICS               RECEIVERS P/N AN-GRR-23 (7 EA)           NC-NEW IRAQI ARMY EQUIPMENT NON-            $4,200.00       $4,200.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                     INTERNATIONAL                                                               CONSTRUCTION                                                                              10/6/2006
                                        4671 W914NS-05-M-9800-NA-2   COLUMBIA ELECTRONICS               RECEIVERS P/N AN-GRR-24 (7 EA)           NC-NEW IRAQI ARMY EQUIPMENT NON-            $4,200.00       $4,200.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                     INTERNATIONAL                                                               CONSTRUCTION                                                                              10/6/2006
                                        4672 W914NS-05-M-9800-NA-3   COLUMBIA ELECTRONICS               TRANSMITTERS P/N T1108/GRT21 (7 EA)      NC-NEW IRAQI ARMY EQUIPMENT NON-            $4,200.00       $4,200.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                     INTERNATIONAL                                                               CONSTRUCTION                                                                              10/6/2006
                                        4673 W914NS-05-M-9800-NA-4   COLUMBIA ELECTRONICS               TRANSMITTERS P/N T1109/GRT22 (7 EA)      NC-NEW IRAQI ARMY EQUIPMENT NON-            $4,200.00       $4,200.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                     INTERNATIONAL                                                               CONSTRUCTION                                                                              10/6/2006
                                        4674 W914NS-05-M-9800-NA-5   COLUMBIA ELECTRONICS               SHIPPING CHARGES                         NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,800.00       $3,800.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                     INTERNATIONAL                                                               CONSTRUCTION                                                                              10/6/2006
                                        4675 W914NS-05-M-9822-NA-1   IRAQI CONTRACTOR - 4104            FURNITURE, VARIOUS TABLES, EASY CHAIRS   NC-NEW IRAQI ARMY FACILITIES NON-           $9,595.00       $0.00           $9,595.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                              10/6/2006
                                        4676 W914NS-05-M-9848-NA-1   IRAQI CONTRACTOR - 4688            CONTRACT FOR LEGAL SUPPORT CONTRACT      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $459.72         $130.96         $328.76       CEFMS NON-CONSTRUCTION
                                                                                                        W914NS-05-M-9848                         NON-CONSTRUCTION                                                                          10/6/2006
                                        4677 W914NS-05-M-9851-NA-1   IRAQI CONTRACTOR - 4476            CONSTRUCT, DELIVER AND EMPLACE T-WALL C-POLICE ASSISTANCE CONSTRUCTION               $825,000.00     $825,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                        BARRIERS FOR COMMANDO SITE 1, BAGHDAD                                                                                              10/6/2006
                                        4678 W914NS-05-M-9861-NA-1   IRAQI CONTRACTOR - 4800            UNIFORMS                                 NC-PUBLIC SAFETY NON-CONSTRUCTION           $619,625.00     $619,625.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4679 W914NS-05-M-9877-NA-1   MINE SAFETY APPLIANCES COMPANY     BREATHING APPARATUSES W/EQUIPMENT AND NC-FIRE SERVICES NON-CONSTRUCTION              $5,640,777.50   $5,630,777.50   $10,000.00    CEFMS NON-CONSTRUCTION
                                                                                                        ACCESSORIES                                                                                                                        10/6/2006
                                        4680 W914NS-05-M-9878-NA-1   IRAQI CONTRACTOR - 4262            AL-KARRADAH PATROL STATION               C-POLICE ASSISTANCE CONSTRUCTION            $360,000.00     $360,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                        RENOVATIONS                                                                                                                        10/6/2006
                                        4681 W914NS-05-M-9883-NA-    OSSI SAFENET SECURITY SERVICES IRAQ OPTION 1 - TRAINING FOR QRF AND PSD     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $120,000.00     $120,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                             1001                                                                                                                                                                                          10/6/2006
                                        4682 W914NS-05-M-9883-NA-    OSSI SAFENET SECURITY SERVICES IRAQ TRANSLATOR SERVICE                      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $2,400.00       $1,200.00       $1,200.00     CEFMS NON-CONSTRUCTION
                                             1002                                                                                                                                                                                          10/6/2006
                                        4683 W914NS-05-M-9900-NA-1   IRAQI CONTRACTOR - 4766            BASEBALL CAPS, GRAY W/CIVIL DEFENSE LOGO NC-FIRE SERVICES NON-CONSTRUCTION           $114,800.00     $114,800.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        (13120 EA)                                                                                                                         10/6/2006
                                        4684 W914NS-05-M-9902-NA-1   THE FIRE SAFETY ENGINEERING        FIRE INSTRUCTOR TRAINING IN OMAN TO      NC-FIRE SERVICES NON-CONSTRUCTION           $19,232.00      $19,232.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                     COLLEGE                            INCLUDE AIR FARE                                                                                                                   10/6/2006
                                        4685 W914NS-05-M-9904-NA-1   ANOTHER LEVEL PRODUCTS, INC.       UNIFORMS AND ACCESSORIES                 NC-PUBLIC SAFETY NON-CONSTRUCTION           $1,893,746.61   $1,893,746.61   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        4686 W914NS-05-M-9906-NA-1   MOTOROLA INC                       MOTOROLA GP360 HANDHELD RADIOS W/        NC-NEW IRAQI ARMY EQUIPMENT NON-            $637,500.00     $637,500.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        ACCESSORIES                              CONSTRUCTION                                                                              10/6/2006
                                        4687 W914NS-05-M-9906-NA-2   MOTOROLA INC                       TRANSCRYPT LEVEL 4, 460 SERIES ENCRYPTION NC-NEW IRAQI ARMY EQUIPMENT NON-           $615,000.00     $615,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        BOARD                                     CONSTRUCTION                                                                             10/6/2006
                                        4688 W914NS-05-M-9907-NA-1   IRAQI CONTRACTOR - 4800            CATERPILLAR DIESEL FORKLIFTS 5 EA        NC-NEW IRAQI ARMY EQUIPMENT NON-            $139,782.50     $139,782.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                              10/6/2006
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 375 of 529




                                        4689 W914NS-05-M-9908-NA-1   IRAQI CONTRACTOR - 4068            SUPPLIES AND EQUIPMENT                   NC-NEW IRAQI ARMY EQUIPMENT NON-            $1,187.00       $1,187.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                              10/6/2006
                                        4690 W914NS-05-M-9909-NA-1   IRAQI CONTRACTOR - 4068            VARIOUS OFFICE EQUIPMENT                 NC-NEW IRAQI ARMY EQUIPMENT NON-            $6,954.00       $6,954.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                              10/6/2006
                                        4691 W914NS-05-M-9910-NA-1   IRAQI CONTRACTOR - 4068            EAR PLUGS, SAFETY CLOTHING , KEY TAGS,   NC-NEW IRAQI ARMY EQUIPMENT NON-            $3,322.00       $3,322.00       $0.00         CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                        PUSH BROOMS, ABSORBNENT MATERIAL         CONSTRUCTION                                                                              10/6/2006
                                        4692 W914NS-05-M-9912-NA-1   IRAQI CONTRACTOR - 4545            FUEL TANK, WATER DISPENSER, FIRE         NC-NEW IRAQI ARMY EQUIPMENT NON-            $10,960.00      $10,960.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                        EXTINGUISHERS, PALLETS                   CONSTRUCTION                                                                              10/6/2006




I D-139
                                                                                                                                                                                                                                                                    Appendix D
                                                            #    Award Number            Contractor                       Description                             Work Item                                   Obligated     Expended      Undelivered   Source
                                                            4693 W914NS-05-M-9913-NA-1   IRAQI CONTRACTOR - 4318          OFFICE FURNITURE, SUPPLIES AND EQUIPMENT NC-NEW IRAQI ARMY EQUIPMENT NON-           $6,327.00     $6,327.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                   CONSTRUCTION                                                                         10/6/2006
                                                            4694 W914NS-05-M-9914-NA-1   GENERAL SUPPLIES AND SERVICES    POLYESTER STRAPPING MATERIALS           NC-NEW IRAQI ARMY EQUIPMENT NON-            $797.50       $797.50       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                          10/6/2006
                                                            4695 W914NS-05-M-9915-NA-1   INTERNATIONAL SUPPLIES &         10 TON FORKLIFT W/SHIFTING FORKS        NC-NEW IRAQI ARMY EQUIPMENT NON-            $70,610.00    $70,610.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                         CONSTRUCTION                     MITSUBISHI 2005                         CONSTRUCTION                                                                          10/6/2006
                                                            4696 W914NS-05-M-9942-NA-1   TRIPLE CANOPY, INC.              SUV-PAJEROS (2 EA)                      NC-POLICE ASSISTANCE NON-CONSTRUCTION       $264,000.00   $264,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            4697 W914NS-05-M-9951-NA-1   IRAQI CONTRACTOR - 4214          INSTALL HF RADIOS 30 EA                 NC-NEW IRAQI ARMY EQUIPMENT NON-            $15,000.00    $15,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                 Appendix D



                                                                                                                                                                  CONSTRUCTION                                                                          10/6/2006
                                                            4698 W914NS-05-M-9956-NA-1   IRAQI CONTRACTOR - 4800          GENERATOR MODEL P60P1 (60 KVA 48 KW)    NC-NEW IRAQI ARMY EQUIPMENT NON-            $30,100.00    $30,100.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                          10/6/2006
                                                            4699 W914NS-05-M-9979-NA-1   WORLD WIDE TECHNOLOGY            CISCO IT/PHONES/COMMUNICATION           NC-NEW IRAQI ARMY EQUIPMENT NON-            $454,380.00   $454,380.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          EQUIPMENT                               CONSTRUCTION                                                                          10/6/2006
                                                            4700 W914NS-05-M-9985-NA-1   INTERNATIONAL SUPPLIES &         VARIOUS HAND TOOLS                      NC-NEW IRAQI ARMY EQUIPMENT NON-            $414.00       $414.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                         CONSTRUCTION                                                             CONSTRUCTION                                                                          10/6/2006
                                                            4701 W914NS-05-M-9986-NA-1   IRAQI CONTRACTOR - 4800          OFFICE FURNITURE, TVS AND MICROWAVE     NC-NEW IRAQI ARMY FACILITIES NON-           $9,815.05     $9,815.05     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          OVEN                                    CONSTRUCTION                                                                          10/6/2006
                                                            4702 W914NS-05-M-9987-NA-1   IRAQI CONTRACTOR - 4068          DESK FANS, WHITE BOADS, CLOCKS,         NC-NEW IRAQI ARMY FACILITIES NON-           $2,642.00     $2,642.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          SHREDDER                                CONSTRUCTION                                                                          10/6/2006
                                                            4703 W914NS-05-M-9988-NA-1   IRAQI CONTRACTOR - 4068          YELLOW CAUTION PAINT AND RELATED        NC-NEW IRAQI ARMY FACILITIES NON-           $10,895.00    $10,895.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          EQUIPMENT AND SUPPLIES; WELDER, WELD    CONSTRUCTION                                                                          10/6/2006




D-140 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                          WIRE, CO2 CYLINDERS
                                                            4704 W914NS-05-M-9991-NA-1   IRAQI CONTRACTOR - 4300          TEA MUGS WITH CPI LOGO                  NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $2,500.00     $2,500.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                      10/6/2006
                                                            4705 W914NS-05-M-9991-NA-2   IRAQI CONTRACTOR - 4300          PENS WITH CPI LOGO                      NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $700.00       $700.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                      10/6/2006
                                                            4706 W914NS-05-M-9991-NA-3   IRAQI CONTRACTOR - 4300          KEY CHAINS WITH CPI LOGO                NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $1,800.00     $1,800.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                      10/6/2006
                                                            4707 W914NS-05-M-9991-NA-4   IRAQI CONTRACTOR - 4300          DIARIES                                 NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $10,000.00    $10,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                      10/6/2006
                                                            4708 W914NS-05-M-9991-NA-5   IRAQI CONTRACTOR - 4300          CALENDARS                               NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $4,000.00     $4,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  NON-CONSTRUCTION                                                                      10/6/2006
                                                            4709 W914NS-05-M-9996-NA-1   IRAQI CONTRACTOR - 4800          OFFICE SUPPLIES                         NC-NEW IRAQI ARMY EQUIPMENT NON-            $6,216.45     $6,216.45     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                          10/6/2006
                                                            4710 W914NS-05-M-9997-NA-1   IRAQI CONTRACTOR - 4545          MISCELLANEOUS ITEMS                     NC-NEW IRAQI ARMY FACILITIES NON-           $62,165.00    $62,165.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                  CONSTRUCTION                                                                          10/6/2006
                                                            4711 W914NS-05-P-0001-NA-1   IRAQI CONTRACTOR - 4068          BRASSARDS TAN, NAVY BLUE, BLACK;        NC-POLICE ASSISTANCE NON-CONSTRUCTION       $127,750.00   $127,750.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          BASEBALL-STYLE CAPS                                                                                                           10/6/2006
                                                            4712 W914NS-05-P-0008-NA-1   ANHAM JOINT VENTURE              VEHICLE MAINTENANCE AGREEMENT AND       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $400,000.00   $400,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          REPAIRS                                 NON-CONSTRUCTION                                                                      10/6/2006
                                                            4713 W914NS-05-P-0009-NA-1   IRAQI CONTRACTOR - 4277          REPAIR OF AUTOMATIC XFER SWITCH &       NC-POLICE ASSISTANCE NON-CONSTRUCTION       $4,900.00     $4,900.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATOR, INSTALL BATTERY CHARGER                                                                                            10/6/2006
                                                            4714 W914NS-05-P-0011-NA-1   COMMUNICATION SPECIALISTS, LTD   MOTOROLA UHF GM360 W/BASE STATION KITS NC-NEW IRAQI ARMY EQUIPMENT NON-             $197,903.00   $197,903.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          AND VEHICLE KITS AND FREIGHT           CONSTRUCTION                                                                           10/6/2006
                                                            4715 W914NS-05-P-0012-NA-1   AMERICAN INTERNATIONAL RADIO,    MOBILE COMMUNICATIONS EQUIPMENT AND NC-JUDICIAL FACILITY NON-CONSTRUCTION           $260,794.55   $169,194.55   $91,600.00    CEFMS NON-CONSTRUCTION
                                                                                         INC.                             ACCESSORIES                                                                                                                   10/6/2006
                                                            4716 W914NS-05-P-0013-NA-1   COMMUNICATION SPECIALISTS, LTD   MOTOROLA HANDHELD RADIOS, EQUIPMENT NC-NEW IRAQI ARMY EQUIPMENT NON-                $370,983.00   $370,983.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          AND ACCESSORIES                     CONSTRUCTION                                                                              10/6/2006
                                                            4717 W914NS-05-P-0014-NA-1   INTERNATIONAL SUPPLIES &         PLUMBING SUPPLIES FOR DORM 1A           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $200,570.97   $200,570.97   $0.00         CEFMS CONSTRUCTION
                                                                                         CONSTRUCTION                     RENOVATION                                                                                                                    10/6/2006
                                                            4718 W914NS-05-P-0014-NA-2   INTERNATIONAL SUPPLIES &         ADD ADD’L SUPPLIES NEEDED TO COMPLETE   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $38,215.68    $0.00         $38,215.68    CEFMS CONSTRUCTION
                                                                                         CONSTRUCTION                     PROJECT                                                                                                                       10/6/2006
                                                            4719 W914NS-05-W-2019-NA-1   IRAQI CONTRACTOR - 4720          PESH COMPOUND MOSUL - PROJECT MPSA-     FACILITIES REPAIR IRAQ                      $385,000.00   $385,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                          011                                                                                                                           10/6/2006
                                                            4720 W914NS-05-W-2111-NA-1   IRAQI CONTRACTOR - 4432          HAWREZY VILLAGE PW90 WATER PROJECT      C-POTABLE WATER CONSTRUCTION                $67,216.00    $67,216.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            4721 W914NS-05-W-2112-NA-1   IRAQI CONTRACTOR - 4320          GRE BYE VILLAGE PW90 WATER PROJECT      C-POTABLE WATER CONSTRUCTION                $119,900.00   $89,900.00    $30,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            4722 W914NS-05-W-2113-NA-1   IRAQI CONTRACTOR - 4630          KANIKA VILLAGE PW90 WATER PROJECT       C-POTABLE WATER CONSTRUCTION                $117,126.00   $117,126.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            4723 W914NS-05-W-2114-NA-1   IRAQI CONTRACTOR - 4646          WARMLEY VILLAGE PW90 WATER PROJECT      C-POTABLE WATER CONSTRUCTION                $47,284.00    $47,284.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 376 of 529




                                                            4724 W914NS-05-W-2115-NA-1   IRAQI CONTRACTOR - 4347          KAREB DEM VILLAGE PW90 WATER PROJECT    C-POTABLE WATER CONSTRUCTION                $129,345.00   $65,345.00    $64,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            4725 W914NS-05-W-2116-NA-1   IRAQI CONTRACTOR - 4391          BENAVIA VILLAGE PW90 WATER PROJECT      C-POTABLE WATER CONSTRUCTION                $68,355.00    $68,355.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            4726 W914NS-05-W-2117-NA-1   IRAQI CONTRACTOR - 4315          HIDENA VILLAGE PW90 WATER PROJECT       C-POTABLE WATER CONSTRUCTION                $90,626.00    $66,626.00    $24,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                        #    Award Number            Contractor                         Description                              Work Item                                     Obligated        Expended         Undelivered     Source
                                        4727 W914NS-05-W-2118-NA-1   IRAQI CONTRACTOR - 4646            SPINDARY VILLAGE PW90 WATER PROJECT      C-POTABLE WATER CONSTRUCTION                  $22,940.00       $22,940.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4728 W914NS-05-W-2164-NA-1   IRAQI CONTRACTOR - 4432            WATER PROJECT BAGERAT                    C-POTABLE WATER CONSTRUCTION                  $137,600.00      $137,600.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4729 W914NS-05-W-2165-NA-1   IRAQI CONTRACTOR - 4595            SHARYA VILLAGE WATER PROJECT             C-POTABLE WATER CONSTRUCTION                  $359,713.00      $359,713.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4730 W914NS-05-W-2166-NA-1   IRAQI CONTRACTOR - 4500            SWARATOKA WATER PROJECT                  C-POTABLE WATER CONSTRUCTION                  $79,945.00       $79,945.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4731 W914S-04-D-0116-26-1    KEISLER POLICE SUPPLY, INC.        PISTOLS (10,000)                         NC-POLICE ASSISTANCE NON-CONSTRUCTION         $4,272,000.00    $4,272,000.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4732 W914XX-06-M-0002-NA-2   IRAQI CONTRACTOR - 4187            SPARE PARTS FOR PENNELLI VACUUM PUMP     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION        $63,857.00       $63,857.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4733 W914XX-06-M-0003-NA-1   THE MURPHY GROUP LLC               GAS RETAIL TRAINING                      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION        $73,777.73       $73,777.73       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4734 W915NS-05-M-2090-NA-1   MCELROY DIVERSIFIED SERVICE INC.   FUEL NOZZLE FOR GE LM6000, REFURBISHED   NC-GENERATION NON-CONSTRUCTION                $21,390.00       $21,390.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4735 W915WE40378415-NA-1                                        TRAVEL & TRAINING AT NESA FOR 30         $ CPA-PMO NIA AND MOD CIVILIAN TRAINING BY    $1,120,920.00    $1,120,920.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                        IRAQI ARMED FORCES AND MOD CIVILIAN      NESA/NDU                                                                                        10/6/2006
                                                                                                        PERSONNEL
                                        4736 W915WE40378415-NA-2                                        AIR FARE AND PER DIEM FOR COL SAMIR TO NC-NEW IRAQI ARMY OPERATIONS AND TRAINING       $3,754.00        $3,754.00        $0.00           CEFMS NON-CONSTRUCTION
                                                                                                        ATTEND THE MEDICAL STRATEGIC LEADERSHIP NON-CONSTRUCTION                                                                                 10/6/2006
                                                                                                        PROGRAM AT FT SAM HOUSTON, TX
                                        4737 W915WE40788589-NA-1                                        GTA 05-02-012, CMATT                     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $500.00          $500.00          $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 NON-CONSTRUCTION                                                                                10/6/2006
                                        4738 W915WE40788589-NA-2                                        SHIPPING, USPS PRIORITY FIRST CLASS, CMATT NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $130.75          $130.75          $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                   NON-CONSTRUCTION                                                                              10/6/2006
                                        4739 W915WE40818604-NA-1                                        GOVERNMENT ORDER FOR ELECTRIC SECTOR     C-TRANSMISSION CONSTRUCTION                   $16,808,593.00   $16,126,191.13   $682,401.87     CEFMS CONSTRUCTION
                                                                                                        TO# ET-0005, ET-0006                                                                                                                     10/6/2006
                                        4740 W915WE40948732-NA-1                                        ELECTRICAL TRANSMISSION CONSTRUCTION     C-TRANSMISSION CONSTRUCTION                   $12,252,792.00   $12,252,792.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4741 W915WE40978750-NA-2                                        PROTECTIVE VESTS FOR IRAQI ARMED FORCES NC-POLICE ASSISTANCE NON-CONSTRUCTION          $1,616,743.00    $1,616,743.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4742 W915WE40988763-NA-1                                        TRUCK CARGO, M35A2 LIN X40009            NC-NEW IRAQI ARMY EQUIPMENT NON-              $5,886,660.00    $5,886,660.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4743 W915WE40988763-NA-2                                        TRUCK CARGO, M35A2C X40077               NC-NEW IRAQI ARMY EQUIPMENT NON-              $942,495.00      $942,495.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4744 W915WE40988763-NA-3                                        TRUCK CARGO, M35A2WW X40146              NC-NEW IRAQI ARMY EQUIPMENT NON-              $1,681,650.00    $1,681,650.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4745 W915WE40988763-NA-4                                        TRUCK CARGO, M35A2 X40283                NC-NEW IRAQI ARMY EQUIPMENT NON-              $176,260.00      $176,260.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4746 W915WE40988763-NA-5                                        TRUCK CARGO, M813A1 X40794               NC-NEW IRAQI ARMY EQUIPMENT NON-              $1,312,125.00    $1,312,125.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4747 W915WE40988763-NA-6                                        TRUCK CARGO, M813 X40831                 NC-NEW IRAQI ARMY EQUIPMENT NON-              $404,432.00      $404,432.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4748 W915WE40988763-NA-7                                        TRUCK CARGO, M813A1WW X40931             NC-NEW IRAQI ARMY EQUIPMENT NON-              $127,701.00      $127,701.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4749 W915WE40988763-NA-8                                        TRUCK CARGO, M813WW X40968               NC-NEW IRAQI ARMY EQUIPMENT NON-              $216,660.00      $216,660.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4750 W915WE40988763-NA-9                                        TRUCK CARGO, M816WW X63299               NC-NEW IRAQI ARMY EQUIPMENT NON-              $268,700.00      $268,700.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4751 W915WE41068963-NA-2                                        VINELL TRAINING CONTRACT                 NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $4,651,211.00    $3,269,177.00    $1,382,034.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                 NON-CONSTRUCTION                                                                                10/6/2006
                                        4752 W915WE41129037-NA-1                                        BAS TRAUMA, SICK BAY SETS                NC-NEW IRAQI ARMY EQUIPMENT NON-              $2,013,674.18    $2,013,674.18    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4753 W915WE41169121-NA-1                                        BASRAH REFINERY GENERATOR LEASE          C-OIL INFRASTRUCTURE CONSTRUCTION             $659,411.02      $659,411.02      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4754 W915WE41199175-NA-1                                        RADIO FREQUENCY SPECTRUM MANAGEMENT NC-IRAQI COMMUNICATIONS OPERATIONS NON-            $756,435.00      $535,958.97      $220,476.03     CEFMS NON-CONSTRUCTION
                                                                                                        MODERNIZATION (SPECTRUM XXI)        CONSTRUCTION                                                                                         10/6/2006
                                        4755 W915WE41199182-NA-1                                        400 KV LINE HADITHA-QAIM, TO: ET-008     C-TRANSMISSION CONSTRUCTION                   $37,674,031.76   $34,288,868.99   $3,385,162.77   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                 10/6/2006
                                        4756 W915WE41209228-NA-1                                        PUMP STATION REPAIRS AND DEL             NC-AIRPORT NON-CONSTRUCTION                   $25,848.00       $25,848.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 377 of 529




                                                                                                                                                                                                                                                 10/6/2006
                                        4757 W915WE41229273-NA-1                                        RAILROAD VARIOUS EQUIP, 72000E1-4,B1,E,I1- NC-RAILROAD NON-CONSTRUCTION                $26,779,955.00   $26,561,181.00   $218,774.00     CEFMS NON-CONSTRUCTION
                                                                                                        2                                                                                                                                        10/6/2006
                                        4758 W915WE41239280-NA-1                                        21000O3 MED EQUIP TRAUMA + SICK BAY      NC-NEW IRAQI ARMY EQUIPMENT NON-              $3,125,772.83    $2,902,396.05    $223,376.78     CEFMS NON-CONSTRUCTION
                                                                                                        SETS                                     CONSTRUCTION                                                                                    10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        4759 W915WE41249310-NA-1                                        11380- REPAIR OF ANBAR SCHOOLS           C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR    $182,799.22      $182,799.22      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006
                                        4760 W915WE41249310-NA-2                                        11380- REPAIR OF ANBAR SCHOOLS           C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR    $3,968,624.57    $3,968,624.57    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                 CONSTRUCTION                                                                                    10/6/2006




I D-141
                                                                                                                                                                                                                                                                          Appendix D
                                                            #    Award Number          Contractor   Description                                 Work Item                                     Obligated       Expended        Undelivered     Source
                                                            4761 W915WE41269332-NA-1                IAF REIMBURSEMENT TO TAC                    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $2,280,929.00   $2,280,929.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                            4762 W915WE41279344-NA-1                10206- TR-002 ANBAR VILLAGE ROADS           C-ROADS AND BRIDGES CONSTRUCTION              $15,227.14      $15,227.14      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                            4763 W915WE41279344-NA-2                10206- TR-002 ANBAR VILLAGE ROADS           C-ROADS AND BRIDGES CONSTRUCTION              $881,946.86     $867,813.25     $14,133.61      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                            4764 W915WE41279345-NA-1                11780- TR-029A ANBAR RAIL STATION           C-RAILROAD CONSTRUCTION                       $2,978,590.00   $2,978,083.29   $506.71         CEFMS CONSTRUCTION
                                                                                                    REHABILITATION                                                                                                                            10/6/2006
                                                            4765 W915WE41279351-NA-1                PURCHASE INSTALLATION & SPARES FOR          NC-NEW IRAQI ARMY EQUIPMENT NON-              $1,500,000.00   $1,467,507.07   $32,492.93      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                       Appendix D



                                                                                                    USC60 SATELLITE                             CONSTRUCTION                                                                                  10/6/2006
                                                            4766 W915WE41279360-NA-1                SWAT TRAINING FROM DOS ATA PROGRAM IN NC-POLICE ASSISTANCE NON-CONSTRUCTION               $1,520,000.00   $133,484.00     $1,386,516.00   CEFMS NON-CONSTRUCTION
                                                                                                    BATON ROUGE                                                                                                                               10/6/2006
                                                            4767 W915WE41339502-NA-1                11430- O-016-K UXO SUPPORT CONTRACT         C-OIL INFRASTRUCTURE CONSTRUCTION             $150,000.00     $150,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                            4768 W915WE41339502-NA-2                50000 K1 - EXTEND EXISTING CONTRACT FOR NC-OIL INFRASTRUCTURE NON-CONSTRUCTION            $450,000.00     $450,000.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    UXO SUPPORT TO BASRAH                                                                                                                     10/6/2006
                                                            4769 W915WE41339502-NA-3                50000 K4 - INCREASE EXISTING CONTRACT FOR NC-OIL INFRASTRUCTURE NON-CONSTRUCTION          $599,791.23     $599,791.23     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    UXO REMOVAL EFFORT                                                                                                                        10/6/2006
                                                            4770 W915WE41339502-NA-4                URI# 16911 PC50000 0-016K - EXTEND          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION        $49,887.64      $49,887.64      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    EXISTING CONTRACT FOR UXO SUPPORT TO                                                                                                      10/6/2006
                                                                                                    BASRAH
                                                            4771 W915WE41359577-1-                  EXPENSES FOR TRAVEL, M7IE, SECURITY         NC-RULE OF LAW NON-CONSTRUCTION               $238,129.69     $238,129.69     $0.00           CEFMS NON-CONSTRUCTION




D-142 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                 0001AA                             EDUCATION MATERIAL, COMMUNICATION,                                                                                                        10/6/2006
                                                                                                    STAFF & OTHER
                                                            4772 W915WE41359577-2-1                 INTERPRETERS SERVICES                       NC-RULE OF LAW NON-CONSTRUCTION               $8,820.00       $8,820.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                            4773 W915WE41439686-NA-1                RECONDITION COST FOR CARGO TRUCKS           NC-NEW IRAQI ARMY EQUIPMENT NON-              $9,811,574.00   $8,936,053.68   $875,520.32     CEFMS NON-CONSTRUCTION
                                                                                                                                                CONSTRUCTION                                                                                  10/6/2006
                                                            4774 W915WE41489742-NA-1                - PW-001-2 RURAL WATER SUPPLY PROJECT       C-POTABLE WATER CONSTRUCTION                  $70,000.00      $70,000.00      $0.00           CEFMS CONSTRUCTION
                                                                                                    - ANBAR GOVERNORATE                                                                                                                       10/6/2006
                                                            4775 W915WE41519802-NA-1                11525- O-006-K CENTRAL POWER GENERATOR C-OIL INFRASTRUCTURE CONSTRUCTION                  $1,824,232.36   $1,824,232.36   $0.00           CEFMS CONSTRUCTION
                                                                                                    LEASE                                                                                                                                     10/6/2006
                                                            4776 W915WE41559845-NA-1                CTRL#: TT-04-0321 (RS), 1330-00-289-6851-   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $2,601.60       $2,601.60       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    G940, SMOKE GRENADE M18 GREEN               NON-CONSTRUCTION                                                                              10/6/2006
                                                            4777 W915WE41559845-NA-2                CTRL#: TT-04-0322 (RS), 1330-00-289-6852-   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $2,338.56       $2,338.56       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    G950, SMOKE GRENADE M18 RED                 NON-CONSTRUCTION                                                                              10/6/2006
                                                            4778 W915WE41559845-NA-3                CTRL#: TT-04-0323 (RS), 1330-00-289-6853-   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $2,533.44       $2,533.44       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    G955, SMOKE GRENADE M18 VIOLET              NON-CONSTRUCTION                                                                              10/6/2006
                                                            4779 W915WE41559845-NA-4                CTRL#: TT-04-0324 (RS), 1370-00-752-8126-L594,NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $3,730.00       $3,730.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    SIMULATOR GROUND BURST M115A2                 NON-CONSTRUCTION                                                                            10/6/2006
                                                            4780 W915WE41559845-NA-5                CTRL#: TT-04-0326 (RS), 1370-00-028-5257-L599,NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $2,353.50       $2,353.50       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    SIMULATOR EXPLOSIVE BOOBY TRAP M118           NON-CONSTRUCTION                                                                            10/6/2006
                                                            4781 W915WE41559845-NA-6                CTRL#: TT-04-0327 (MR), 1370-00-028-5255-   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $1,935.00       $1,935.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    L600, SIMULATOR EXPLOSIVE BOOBY TRAP        NON-CONSTRUCTION                                                                              10/6/2006
                                                                                                    M119
                                                            4782 W915WE41559845-NA-7                CTRL#: TT-04-0328 (RS), 1370-00-752-8124-L601,NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $3,028.50       $3,028.50       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    SIMULATOR HAND GRENADE M116A1                 NON-CONSTRUCTION                                                                            10/6/2006
                                                            4783 W915WE41559845-NA-8                TRANSPORTATION COSTS                        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING     $1,341.19       $1,341.19       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                NON-CONSTRUCTION                                                                              10/6/2006
                                                            4784 W915WE41640020-NA-1                21000N25 MEDICAL SUPPLIES/EQPT              NC-NEW IRAQI ARMY EQUIPMENT NON-              $2,527,099.10   $2,523,799.49   $3,299.61       CEFMS NON-CONSTRUCTION
                                                                                                                                                CONSTRUCTION                                                                                  10/6/2006
                                                            4785 W915WE41660043-NA-1                11000E10 MEDICAL SUPPLIES                   NC-BORDER ENFORCEMENT NON-CONSTRUCTION        $4,738,338.11   $4,738,338.11   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                            4786 W915WE41700101-NA-1                SECURITY EQUIPMENT (FENCE &                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION        $9,037,427.55   $9,037,427.55   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    SURVEILLANCE) TO ENHANCE SECURITY AT                                                                                                      10/6/2006
                                                                                                    KABOT/ABOT OIL PLATFORMS.
                                                            4787 W915WE41700111-NA-1                SJ-057 ROAD IMPROVEMENTS FOR GRD            C-BORDER ENFORCEMENT CONSTRUCTION             $578,235.00     $578,235.00     $0.00           CEFMS CONSTRUCTION
                                                                                                    CENTRAL CLASS C BORDER POSTS                                                                                                              10/6/2006
                                                            4788 W915WE41700111-NA-3                SJ-057 ROAD IMPROVEMENTS FOR GRD            C-BORDER ENFORCEMENT CONSTRUCTION             $1,196,928.00   $1,119,892.00   $77,036.00      CEFMS CONSTRUCTION
                                                                                                    CENTRAL CLASS C BORDER POSTS                                                                                                              10/6/2006
                                                            4789 W915WE41710144-NA-1                SJ-042 CENTRAL CLASS C BORDER POSTS         C-BORDER ENFORCEMENT CONSTRUCTION             $809,201.39     $809,201.39     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                            4790 W915WE41710144-NA-3                SJ-042 CENTRAL CLASS C BORDER POSTS         C-BORDER ENFORCEMENT CONSTRUCTION             $8,377,263.61   $4,180,749.44   $4,196,514.17   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                              10/6/2006
                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 378 of 529




                                                            4791 W915WE41740188-NA-1                24000 G1 - MEDICAL SUPPLIES FOR ICDC        NC-ICDC - EQUIPMENT NON-CONSTRUCTION          $6,554,850.00   $6,427,134.32   $127,715.68     CEFMS NON-CONSTRUCTION
                                                                                                    DELIVER TO TADJI MILITARY TRAINING BASE                                                                                                   10/6/2006
                                                            4792 W915WE41750240-NA-1                64000 B1 WATERWAYS MANAGEMENT          NC-PUMPING STATIONS AND GENERATORS NON-            $1,742,300.22   $1,623,972.14   $118,328.08     CEFMS NON-CONSTRUCTION
                                                                                                    EDUCATION AND TRAINING FOR MINISTRY OF CONSTRUCTION                                                                                       10/6/2006
                                                                                                    WATER RESOURCES PERSONNEL
                                        #    Award Number          Contractor   Description                                Work Item                                    Obligated        Expended         Undelivered      Source
                                        4793 W915WE41780309-NA-1                21000 A17 - AIR TRANSPORT OF 2 SEEKER NC-NEW IRAQI ARMY EQUIPMENT NON-                  $254,360.00      $254,360.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                AIRCRAFT FROM AUSTRALIA TO MARKA      CONSTRUCTION                                                                                         10/6/2006
                                                                                DEPOT IN AMMAN, JORDAN. AIRCRAFT WILL
                                                                                UNDERGO PREP FOR IOC WITH IRAQI AIR
                                                                                RECON SQUADRON
                                        4794 W915WE41810355-NA-1                23000 F1 - OPERATIONS & EQUIPMENT FOR      NC-ICDC - OPERATIONS AND PERSONNEL NON-      $25,000,000.00   $25,000,000.00   $0.00            CEFMS NON-CONSTRUCTION
                                                                                ICDC PERSONNEL                             CONSTRUCTION                                                                                    10/6/2006
                                        4795 W915WE41900471-NA-1                PROVIDE TECHNICAL SUPPORT TO AN            NC-NEW IRAQI ARMY EQUIPMENT NON-             $35,362,500.00   $21,802,237.31   $13,560,262.69   CEFMS NON-CONSTRUCTION
                                                                                AIRCRAFT REFURBISHMENT PROGRAM.            CONSTRUCTION                                                                                    10/6/2006
                                                                                REFURBISHED (2) C-130B MODEL AIRCRAFT
                                                                                AND (16)UH-1H HELICOPTERS
                                        4796 W915WE41910488-NA-1                MASTER PLANNING SERVICES (CMATT)           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $412,439.27      $412,439.27      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        4797 W915WE41980593-NA-1                10000 K12 - AMC MISSION ID: AJM195901289 NC-POLICE ASSISTANCE NON-CONSTRUCTION          $440,220.00      $440,220.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        4798 W915WE42040714-NA-1                21000 A20 - ID CARD SYSTEM - ENROLLMENT NC-NEW IRAQI ARMY EQUIPMENT NON-                $1,098,895.58    $1,075,453.58    $23,442.00       CEFMS NON-CONSTRUCTION
                                                                                STATIONS WITH HARDWARE, AFIX TRACKER, CONSTRUCTION                                                                                         10/6/2006
                                                                                AFIX TRACKER OPTIONS, TRAVEL COST
                                                                                AND LABOR RELATED COST FOR TRAINING
                                                                                TECHJNICIANS
                                        4799 W915WE42070752-NA-1                21000 N46 - FUNDING IS PROVIDED TO MAKE NC-NEW IRAQI ARMY EQUIPMENT NON-                $3,007,092.00    $3,007,092.00    $0.00            CEFMS NON-CONSTRUCTION
                                                                                PAYMENT TO THE JORDANIAN ARMED FORCES CONSTRUCTION                                                                                         10/6/2006
                                                                                ORDERED BY MULTI-NATIONAL FORCES-IRAQ
                                                                                ON CC FORM 35 (EF), SEP 2000, DOCUMENT
                                                                                NUMBER JO-BAG-04-0001. MUTUAL SUPPORT
                                                                                AGREEMENT (MSA) NUMBER US-JO-01
                                                                                PROVIDES AUTHO
                                        4800 W915WE42231051-NA-1                21000 A23 FIELD DRESSINGS AND WAR          NC-NEW IRAQI ARMY EQUIPMENT NON-             $6,421.92        $6,421.92        $0.00            CEFMS NON-CONSTRUCTION
                                                                                WOUND MOULAGE                              CONSTRUCTION                                                                                    10/6/2006
                                        4801 W915WE42321190-NA-1                62000A1-4 MND N EMERGENCY SEWERAGE         NC-SEWAGE NON-CONSTRUCTION                   $204,617.00      $68,150.00       $136,467.00      CEFMS NON-CONSTRUCTION
                                                                                REPAIR PROGRAMS                                                                                                                            10/6/2006
                                        4802 W915WE42321190-NA-2                6100B1-4 MND N EMERGENCY WATER REPAIR NC-WATER CONSERVATION NON-CONSTRUCTION            $321,025.00      $8,450.00        $312,575.00      CEFMS NON-CONSTRUCTION
                                                                                PROGRAMS                                                                                                                                   10/6/2006
                                        4803 W915WE42341263-NA-1                11000 L1-1A ID JUMP KITS AND SUPPORT       NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $10,200,000.00   $10,010,351.90   $189,648.10      CEFMS NON-CONSTRUCTION
                                                                                DEVICES FOR DATA COLLECTION                                                                                                                10/6/2006
                                        4804 W915WE42461443-NA-1                21000 N9 - HELMETS & OVERS, ENTRENCHING NC-NEW IRAQI ARMY EQUIPMENT NON-                $2,264,607.16    $2,264,607.16    $0.00            CEFMS NON-CONSTRUCTION
                                                                                TOOLS REPLACE MIPR# W915WE41169085      CONSTRUCTION                                                                                       10/6/2006
                                        4805 W915WE42471455-NA-1                24000 G8 HELMET, KAVLAR PARACHUTIST        NC-ICDC - EQUIPMENT NON-CONSTRUCTION         $3,431,245.80    $3,431,245.80    $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        4806 W915WE42531525-NA-1                64000C1 MIPR TO USACE FOR QA/QC            NC-PUMPING STATIONS AND GENERATORS NON-      $52,514.42       $27,053.92       $25,460.50       CEFMS NON-CONSTRUCTION
                                                                                ACTIVITIES ISO GENERATOR INSTALLATION      CONSTRUCTION                                                                                    10/6/2006
                                        4807 W915WE42591641-NA-1                05000 J1 FOR ADVISING AND ASSISTING        NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $18,677,898.00    $17,975,771.00   $702,127.00      CEFMS NON-CONSTRUCTION
                                                                                INVESTIGATIONS ON REGIME CRIMES            NON-CONSTRUCTION                                                                                10/6/2006
                                        4808 W915WE42701829-NA-1                17501 SJ-084 POLICE STATIONS IN 1ST MEF AO FACILITIES REPAIR IRAQ                       $2,185,199.89    $2,185,199.89    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        4809 W915WE42771957-NA-1                13260- EG-020 BAIJI 3 AND 4                C-GENERATION CONSTRUCTION                    $25,891,723.00   $25,749,217.67   $142,505.33      CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        4810 W915WE42781978-NA-1                TR-032 BAGHDAD INTERNATIONAL AIRPORT       C-AIRPORT CONSTRUCTION                       $7,249,179.75    $6,578,814.31    $670,365.44      CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006
                                        4811 W915WE42781978-NA-2                TR-032-GRD FEE- BAGHDAD INTERNATIONAL      C-AIRPORT CONSTRUCTION                       $333,733.42      $330,154.62      $3,578.80        CEFMS CONSTRUCTION
                                                                                AIRPORT                                                                                                                                    10/6/2006
                                        4812 W915WE42791987-NA-1                21000 O5 TRAINING SUPPLIES FOR 91B         NC-NEW IRAQI ARMY EQUIPMENT NON-             $701,032.14      $701,032.14      $0.00            CEFMS NON-CONSTRUCTION
                                                                                COURSE                                     CONSTRUCTION                                                                                    10/6/2006
                                        4813 W915WE42842232-NA-1                REPAIR SCHOOLS IN GRS REGION               C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $5,710,188.00    $5,710,188.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                           CONSTRUCTION                                                                                    10/6/2006
                                        4814 W915WE42842232-NA-2                GRD FEES (4%) REPAIR SCHOOLS IN GRS        C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $187,491.76      $70,778.41       $116,713.35      CEFMS CONSTRUCTION
                                                                                REGION                                     CONSTRUCTION                                                                                    10/6/2006
                                        4815 W915WE42842233-NA-1                GRN SCHOOLS REPAIRS                        C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $6,416,012.86    $6,412,041.80    $3,971.06        CEFMS CONSTRUCTION
                                                                                                                           CONSTRUCTION                                                                                    10/6/2006
                                        4816 W915WE42842233-NA-2                GRD FEES 4% - GRN SCHOOLS REPAIRS          C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $234,158.70      $204,032.39      $30,126.31       CEFMS CONSTRUCTION
                                                                                                                           CONSTRUCTION                                                                                    10/6/2006
                                        4817 W915WE42842234-NA-1                REPAIR SCHOOLS GRC REGION                  C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $3,952,985.55    $3,952,985.55    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 379 of 529




                                                                                                                           CONSTRUCTION                                                                                    10/6/2006
                                        4818 W915WE42842234-NA-2                GRD FEES - 4% REPAIR SCHOOLS GRS REGION C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR      $27,206.13       $27,206.13       $0.00            CEFMS CONSTRUCTION
                                                                                                                        CONSTRUCTION                                                                                       10/6/2006
                                        4819 W915WE42862266-NA-2                60000 F1 - SUPPORT REVERSE FLOW HARTA TO NC-POTABLE WATER NON-CONSTRUCTION              $448,256.97      $441,056.97      $7,200.00        CEFMS NON-CONSTRUCTION
                                                                                R-ZERO PROJECT                                                                                                                             10/6/2006
                                        4820 W915WE42872333-NA-1                21000 O11 MEDICAL SUPPLIES                 NC-NEW IRAQI ARMY EQUIPMENT NON-             $2,199,812.00    $2,178,334.89    $21,477.11       CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                           CONSTRUCTION                                                                                    10/6/2006
                                        4821 W915WE42882395-NA-1                13619- SJ-082 BASRA COURT CONSTRUCTION     C-JUDICIAL FACILITY CONSTRUCTION             $4,114,990.43    $4,026,562.43    $88,428.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                           10/6/2006




I D-143
                                                                                                                                                                                                                                                    Appendix D
                                                            #    Award Number          Contractor   Description                               Work Item                               Obligated         Expended          Undelivered     Source
                                                            4822 W915WE42882395-NA-2                13619- GRD FOR SJ-082 BASRA COURT         C-JUDICIAL FACILITY CONSTRUCTION        $250,385.73       $242,909.73       $7,476.00       CEFMS CONSTRUCTION
                                                                                                    CONSTRUCTION                                                                                                                          10/6/2006
                                                            4823 W915WE42882412-NA-1                13338- SJ-071 AL KARKH JUVENILE DETENTION C-DETENTION FACILITY CONSTRUCTION       $158,404.00       $158,404.00       $0.00           CEFMS CONSTRUCTION
                                                                                                    CENTER                                                                                                                                10/6/2006
                                                            4824 W915WE42882412-NA-2                13338- GRD FEE FOR SJ-071 AL KARKH        C-DETENTION FACILITY CONSTRUCTION       $10,296.26        $10,296.26        $0.00           CEFMS CONSTRUCTION
                                                                                                    JUVENILE DETENTION CENTER                                                                                                             10/6/2006
                                                            4825 W915WE42942532-NA-1                SM-514 IRAQI POLICE PROGRAM               C-POLICE ASSISTANCE CONSTRUCTION        $24,265,624.00    $22,502,896.14    $1,762,727.86   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4826 W915WE42942533-NA-1                SM-515 202D ING BN GARRISON IN FOB 7      C-ICDC - FACILITIES CONSTRUCTION        $10,970,769.50    $10,961,483.25    $9,286.25       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                   Appendix D



                                                                                                                                                                                                                                          10/6/2006
                                                            4827 W915WE42942533-NA-2                SM-515 GRD CONSTRUCTION MGMT FEE (4%) C-ICDC - FACILITIES CONSTRUCTION            $705,086.00       $477,492.29       $227,593.71     CEFMS CONSTRUCTION
                                                                                                    FOR 202D ING BN GARRISON IN FOB 7                                                                                                     10/6/2006
                                                            4828 W915WE42942534-NA-1                SM-516 IRAQI POLICE PROGRAM               FACILITIES REPAIR IRAQ                  $13,483,568.00    $13,483,568.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4829 W915WE42942534-NA-2                SM-516 GRD CONSTRUCTION MGMT FEE (4%) FACILITIES REPAIR IRAQ                      $539,342.72       $539,342.72       $0.00           CEFMS CONSTRUCTION
                                                                                                    IRAQI POLICE PROGRAM                                                                                                                  10/6/2006
                                                            4830 W915WE42942534-NA-3                SM-516 GRD PROJECT MGMT FEE (2.5%) IRAQI FACILITIES REPAIR IRAQ                   $337,089.20       $337,089.20       $0.00           CEFMS CONSTRUCTION
                                                                                                    POLICE PROGRAM                                                                                                                        10/6/2006
                                                            4831 W915WE42942534-NA-4                SM-516 IRAQI POLICE PROGRAM               C-POLICE ASSISTANCE CONSTRUCTION        $6,759,342.72     $3,312,720.70     $3,446,622.02   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4832 W915WE42942534-NA-5                SM-516 IRAQI POLICE PROGRAM               C-MNSTCI-PC13000-FACILITIES REPAIR      $11,183.00        $0.00             $11,183.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006




D-144 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            4833 W915WE42942537-NA-1                SM-521 607 BN BARRACKS CONSTRUCTION       C-ICDC - FACILITIES CONSTRUCTION        $7,851,734.50     $7,851,734.50     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4834 W915WE42942537-NA-2                SM-521 607 BN BARRACKS CONSTRUCTION       C-ICDC - FACILITIES CONSTRUCTION        $340,000.00       $340,000.00       $0.00           CEFMS CONSTRUCTION
                                                                                                    MGMT (4%)                                                                                                                             10/6/2006
                                                            4835 W915WE42942537-NA-3                SM-521 607 BN BARRACKS PROJECT MGMT       C-ICDC - FACILITIES CONSTRUCTION        $212,500.00       $212,500.00       $0.00           CEFMS CONSTRUCTION
                                                                                                    (2.5%)                                                                                                                                10/6/2006
                                                            4836 W915WE42942539-NA-1                SM-518 HQ 73 BDE AND BD                   C-ICDC - FACILITIES CONSTRUCTION        $6,817,928.36     $6,492,362.80     $325,565.56     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4837 W915WE42942539-NA-2                SM-518 GRD CONSTRUCTION MGMT (4%) HQ C-ICDC - FACILITIES CONSTRUCTION             $431,515.00       $431,515.00       $0.00           CEFMS CONSTRUCTION
                                                                                                    73 BDE AND BD                                                                                                                         10/6/2006
                                                            4838 W915WE42942540-NA-1                SM-522 608 BN BARRACKS CONTRUCTION        C-ICDC - FACILITIES CONSTRUCTION        $7,424,234.98     $7,424,234.98     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4839 W915WE42942540-NA-2                SM-522 608 BN BARRACKS CONTRUCTION        C-ICDC - FACILITIES CONSTRUCTION        $340,000.00       $340,000.00       $0.00           CEFMS CONSTRUCTION
                                                                                                    MGMT (4%)                                                                                                                             10/6/2006
                                                            4840 W915WE42942540-NA-3                SM-522 608 BN BARRACKS PROJECT MGMT       C-ICDC - FACILITIES CONSTRUCTION        $212,500.00       $212,500.00       $0.00           CEFMS CONSTRUCTION
                                                                                                    (2.5%)                                                                                                                                10/6/2006
                                                            4841 W915WE42942542-NA-1                21000 N156 - HANDLING COST ASSOCIATED     NC-NEW IRAQI ARMY EQUIPMENT NON-        $3,023.00         $3,023.00         $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    W/PURCHASE OF HELMETS & CANTEEN           CONSTRUCTION                                                                                10/6/2006
                                                            4842 W915WE42942543-NA-1                SM-523 609 BN BARRACKS CONSTRUCTION       C-ICDC - FACILITIES CONSTRUCTION        $7,634,459.21     $7,634,459.21     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4843 W915WE42942543-NA-2                SM-523 609 BN BARRACKS CONSTRUCTION       C-ICDC - FACILITIES CONSTRUCTION        $496,182.25       $496,182.25       $0.00           CEFMS CONSTRUCTION
                                                                                                    MGMT (4%)                                                                                                                             10/6/2006
                                                            4844 W915WE42942543-NA-3                SM-523 609 BN BARRACKS PROJECT MGMT       C-ICDC - FACILITIES CONSTRUCTION        $2,822.25         $2,822.25         $0.00           CEFMS CONSTRUCTION
                                                                                                    (2.5%)                                                                                                                                10/6/2006
                                                            4845 W915WE42942544-NA-1                SM-520 CONSTRUCT 603 BN BARRACKS          C-ICDC - FACILITIES CONSTRUCTION        $8,500,000.00     $8,500,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4846 W915WE42942544-NA-2                SM-520 GRD CONSTRUCTION MGMT FEE (4%) C-ICDC - FACILITIES CONSTRUCTION            $340,000.00       $340,000.00       $0.00           CEFMS CONSTRUCTION
                                                                                                    CONSTRUCT 603 BN BARRACKS                                                                                                             10/6/2006
                                                            4847 W915WE42942544-NA-3                SM-520 GRD PROJECT MGMT FEE (2.5%)        C-ICDC - FACILITIES CONSTRUCTION        $212,500.00       $212,500.00       $0.00           CEFMS CONSTRUCTION
                                                                                                    CONSTRUCT 603 BN BARRACKS                                                                                                             10/6/2006
                                                            4848 W915WE42942545-NA-1                SM-524 DRAWINGS - CONSTRUCTION            C-ICDC - FACILITIES CONSTRUCTION        $498,000.00       $498,000.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4849 W915WE42942545-NA-2                SM-524 DRAWINGS - CONSTRUCTION MGMT       C-ICDC - FACILITIES CONSTRUCTION        $20,000.00        $20,000.00        $0.00           CEFMS CONSTRUCTION
                                                                                                    (4%)                                                                                                                                  10/6/2006
                                                            4850 W915WE42942545-NA-3                SM-524 DRAWINGS - PROJECT MGMT (2.5%)     C-ICDC - FACILITIES CONSTRUCTION        $7,950.00         $7,950.00         $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4851 W915WE42952565-NA-1                SM-525 4 AL MUTHANNA BORDER FORTS         C-BORDER ENFORCEMENT CONSTRUCTION       $1,185,925.28     $1,185,925.28     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4852 W915WE42952580-NA-1                CONSTRUCTION SERVICES AT TAC              C-ICDC - FACILITIES CONSTRUCTION        $445,723.65       $445,723.65       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                                            4853 W915WE42962632-NA-1                MINISTRY OF INTERIOR FIRST SECURITY       NC-POLICE ASSISTANCE NON-CONSTRUCTION   $210,000,000.00   $210,000,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 380 of 529




                                                                                                    FORCES SUPPORT                                                                                                                        10/6/2006
                                                            4854 W915WE42992672-NA-1                10000 SM-528 FORCE PROTECTION             C-POLICE ASSISTANCE CONSTRUCTION        $1,086,305.65     $1,086,305.65     $0.00           CEFMS CONSTRUCTION
                                                                                                    ENHANCEMENT AND GENERATORS FOR IPS                                                                                                    10/6/2006
                                                            4855 W915WE42992672-NA-2                10000 SM-528 CONTINGENCY FORCE            C-POLICE ASSISTANCE CONSTRUCTION        $19,702.50        $19,702.50        $0.00           CEFMS CONSTRUCTION
                                                                                                    PROTECTION ENHANCEMENT AND                                                                                                            10/6/2006
                                                                                                    GENERATORS FOR IPS
                                        #    Award Number          Contractor   Description                               Work Item                                  Obligated        Expended         Undelivered   Source
                                        4856 W915WE42992672-NA-3                10000 SM-528 CONSTRUCTION MANAGEMENT C-POLICE ASSISTANCE CONSTRUCTION                $37,360.00       $37,360.00       $0.00         CEFMS CONSTRUCTION
                                                                                FEE (4%)FORCE PROTECTION ENHANCEMENT                                                                                                 10/6/2006
                                                                                AND GENERATORS FOR IPS
                                        4857 W915WE42992672-NA-4                10000 SM-528 PROJECT MANAGEMENT FEE       C-POLICE ASSISTANCE CONSTRUCTION           $23,350.00       $23,350.00       $0.00         CEFMS CONSTRUCTION
                                                                                (2.5%)FORCE PROTECTION ENHANCEMENT                                                                                                   10/6/2006
                                                                                AND GENERATORS FOR IPS
                                        4858 W915WE42992675-NA-1                PC 27000 SM-532 CONSTRUCTION FOR          C-ICDC - FACILITIES CONSTRUCTION           $6,251,348.00    $6,251,348.00    $0.00         CEFMS CONSTRUCTION
                                                                                HABBANIYAH BDE SET BASE RENOVATION                                                                                                   10/6/2006
                                                                                PROJECT
                                        4859 W915WE42992677-NA-1                PC 27000 SM-533 REPAIR PIPELINE AND       C-ICDC - FACILITIES CONSTRUCTION           $2,920,065.00    $2,920,065.00    $0.00         CEFMS CONSTRUCTION
                                                                                REPLACE PUMPS AT PUMP STATION FOR AL                                                                                                 10/6/2006
                                                                                KASIK
                                        4860 W915WE42992677-NA-2                PC 27000 SM-533 CONTINGENCY REPAIR        C-ICDC - FACILITIES CONSTRUCTION           $26,084.78       $26,084.78       $0.00         CEFMS CONSTRUCTION
                                                                                PIPELINE AND REPLACE PUMPS AT PUMP                                                                                                   10/6/2006
                                                                                STATION FOR AL KASIK
                                        4861 W915WE42992677-NA-3                PC 27000 SM-533 CONSTRUCTION          C-ICDC - FACILITIES CONSTRUCTION               $120,000.00      $120,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                MANAGEMENT FEE (4%) REPAIR PIPELINE                                                                                                  10/6/2006
                                                                                AND REPLACE PUMPS AT PUMP STATION FOR
                                                                                AL KASIK
                                        4862 W915WE42992677-NA-4                PC 27000 SM-533 PROJECT MANAGEMENT FEE C-ICDC - FACILITIES CONSTRUCTION              $43,801.41       $43,801.41       $0.00         CEFMS CONSTRUCTION
                                                                                (2.5%) REPAIR PIPELINE AND REPLACE PUMPS                                                                                             10/6/2006
                                                                                AT PUMP STATION FOR AL KASIK
                                        4863 W915WE42992678-NA-1                PC 11000 SM-531 CONSTRUCTION COST FOR A C-BORDER ENFORCEMENT CONSTRUCTION            $8,331,315.64    $8,331,315.64    $0.00         CEFMS CONSTRUCTION
                                                                                NEW DBE ACADEMY AT SULAY                                                                                                             10/6/2006
                                        4864 W915WE42992678-NA-2                PC 11000 SM-531 CONTINGENCY COST FOR A C-BORDER ENFORCEMENT CONSTRUCTION             $548,423.84      $548,423.84      $0.00         CEFMS CONSTRUCTION
                                                                                NEW DBE ACADEMY AT SULAY                                                                                                             10/6/2006
                                        4865 W915WE42992678-NA-3                PC 11000 SM-531 CONSTRUCTION              C-BORDER ENFORCEMENT CONSTRUCTION          $508,239.40      $508,239.40      $0.00         CEFMS CONSTRUCTION
                                                                                MANAGEMENT FEE (4%) COST FOR A NEW                                                                                                   10/6/2006
                                                                                DBE ACADEMY AT SULAY
                                        4866 W915WE43002730-NA-1                PC 10000 SM-535 CONSTRUCTION COST TO      C-POLICE ASSISTANCE CONSTRUCTION           $5,776,730.82    $5,737,730.83    $38,999.99    CEFMS CONSTRUCTION
                                                                                BUILD FACILITIES PROTECTIVE SERVICES HQ                                                                                              10/6/2006
                                                                                AND ACADEMY IN BAGHDAD
                                        4867 W915WE43002730-NA-2                PC 10000 SM-535 CONSTRUCTION MGMT         C-POLICE ASSISTANCE CONSTRUCTION           $111,994.51      $111,994.51      $0.00         CEFMS CONSTRUCTION
                                                                                FEE (4%) TO BUILD FACILITIES PROTECTIVE                                                                                              10/6/2006
                                                                                SERVICES HQ AND ACADEMY IN BAGHDAD
                                        4868 W915WE43002730-NA-3                PC 10000 SM-535 PROJECT MGMT FEE (2.5%) C-POLICE ASSISTANCE CONSTRUCTION             $162,500.00      $162,500.00      $0.00         CEFMS CONSTRUCTION
                                                                                TO BUILD FACILITIES PROTECTIVE SERVICES HQ                                                                                           10/6/2006
                                                                                AND ACADEMY IN BAGHDAD
                                        4869 W915WE43042875-NA-1                PC 10000 SM-543 CONSTRUCTION COST TO      C-POLICE ASSISTANCE CONSTRUCTION           $10,560,689.47   $10,192,070.07   $368,619.40   CEFMS CONSTRUCTION
                                                                                BUILD PUBLIC ORDER BN AT FOB JUSTICE                                                                                                 10/6/2006
                                        4870 W915WE43042875-NA-2                PC 10000 SM-543 4% AND 2.5% GRD FEES    C-POLICE ASSISTANCE CONSTRUCTION             $686,410.06      $662,449.79      $23,960.27    CEFMS CONSTRUCTION
                                                                                CONSTRUCTION COST TO BUILD PUBLIC ORDER                                                                                              10/6/2006
                                                                                BN AT FOB JUSTICE
                                        4871 W915WE43052903-NA-1                PC 27000 SM-551 ING BARRACKS AT NAJAF     C-ICDC - FACILITIES CONSTRUCTION           $2,090,000.00    $1,889,300.00    $200,700.00   CEFMS CONSTRUCTION
                                                                                APPROVED BY LTG PETRAEUS                                                                                                             10/6/2006
                                        4872 W915WE43082969-NA-1                SM-553 FOB BUILDING FOR RIVER POLICE      FACILITIES REPAIR IRAQ                     $362,227.00      $362,227.00      $0.00         CEFMS CONSTRUCTION
                                                                                SERVICES                                                                                                                             10/6/2006
                                        4873 W915WE43082969-NA-2                S&A 6.5% FOR SM-553 FOB BUILDING FOR      FACILITIES REPAIR IRAQ                     $23,544.76       $23,544.76       $0.00         CEFMS CONSTRUCTION
                                                                                RIVER POLICE SERVICES                                                                                                                10/6/2006
                                        4874 W915WE43082969-NA-3                SM-553 FOB BUILDING FOR RIVER POLICE      C-MNSTCI-PC13000-FACILITIES REPAIR         $192,109.00      $0.00            $192,109.00   CEFMS CONSTRUCTION
                                                                                SERVICES                                                                                                                             10/6/2006
                                        4875 W915WE43082969-NA-4                S&A 6.5% FOR SM-553 FOB BUILDING FOR      C-MNSTCI-PC13000-FACILITIES REPAIR         $12,487.08       $0.00            $12,487.08    CEFMS CONSTRUCTION
                                                                                RIVER POLICE SERVICES                                                                                                                10/6/2006
                                        4876 W915WE43082970-NA-1                SM-575 CADET BUILDING RENOVATION          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $16,626.20       $16,626.20       $0.00         CEFMS CONSTRUCTION
                                                                                PROJECT                                                                                                                              10/6/2006
                                        4877 W915WE43082970-NA-2                S&A 6.5% FOR SM-575 CADET BUILDING        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $1,080.70        $1,080.70        $0.00         CEFMS CONSTRUCTION
                                                                                RENOVATION PROJECT                                                                                                                   10/6/2006
                                        4878 W915WE43082974-NA-1                12013-TR-033 MIPR BAGHDAD INTERNATIONALC-AIRPORT CONSTRUCTION                        $6,141,671.89    $5,763,996.65    $377,675.24   CEFMS CONSTRUCTION
                                                                                AIRPORT (BIAP) VISUAL AIR NAVIGATION                                                                                                 10/6/2006
                                                                                FACILITIES REHABILITATION
                                        4879 W915WE43082974-NA-2                12013- GRD FOR TR-033 MIPR BAGHDAD        C-AIRPORT CONSTRUCTION                     $288,305.99      $286,106.41      $2,199.58     CEFMS CONSTRUCTION
                                                                                INTERNATIONAL AIRPORT (BIAP) VISUAL AIR                                                                                              10/6/2006
                                                                                NAVIGATION FACILITIES REHABILITATION
                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 381 of 529




                                        4880 W915WE43082974-NA-3                12013 CONTINGENCY TR-033 MIPR BAGHDAD C-AIRPORT CONSTRUCTION                         $569,764.18      $517,449.96      $52,314.22    CEFMS CONSTRUCTION
                                                                                INTERNATIONAL AIRPORT (BIAP) VISUAL AIR                                                                                              10/6/2006
                                                                                NAVIGATION FACILITIES REHABILITATION
                                        4881 W915WE43113093-NA-1                PC 21000 U2 ISOF BRIGADE UNIFORMS         NC-NEW IRAQI ARMY EQUIPMENT NON-           $715,022.29      $703,962.89      $11,059.40    CEFMS NON-CONSTRUCTION
                                                                                PROCURED BY US EMBASSY, LITHUANIA         CONSTRUCTION                                                                               10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        4882 W915WE43143169-NA-1                21000 O-15 - MEDICAL MOLLE BAGS           NC-NEW IRAQI ARMY EQUIPMENT NON-           $49,081.00       $49,081.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          CONSTRUCTION                                                                               10/6/2006
                                        4883 W915WE43173244-NA-1                PC 27000 CONSTRUCTION AND CONTINGENCY C-ICDC - FACILITIES CONSTRUCTION               $67,550.00       $67,550.00       $0.00         CEFMS CONSTRUCTION
                                                                                SM 576 SECURITY INFRASTRUCTURE FOR                                                                                                   10/6/2006




I D-145
                                                                                                                                                                                                                                              Appendix D




                                                                                BORDER POLICE
                                                            #    Award Number            Contractor                        Description                               Work Item                                    Obligated        Expended         Undelivered     Source
                                                            4884 W915WE43173244-NA-2                                       PC 27000 MGMT FEES @2.5% AND 4% SM     C-ICDC - FACILITIES CONSTRUCTION                $4,390.75        $4,390.75        $0.00           CEFMS CONSTRUCTION
                                                                                                                           576 SECURITY INFRASTRUCTURE FOR BORDER                                                                                                   10/6/2006
                                                                                                                           POLICE
                                                            4885 W915WE43233417-NA-1                                       06500 - TRAINING, MENTORING,AND/OR        NC-RULE OF LAW NON-CONSTRUCTION              $9,500,000.00    $9,500,000.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                           ADVISING IRAQI JUDGES,LAWYER & GOV.                                                                                                      10/6/2006
                                                                                                                           OFFICIALS
                                                            4886 W915WE43253475-NA-1                                       SM-598 RENOVATE 507TH ING BN HQ,          C-ICDC - FACILITIES CONSTRUCTION             $225,060.00      $225,060.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                           MAHMUDIYAH                                                                                                                               10/6/2006
                                                            4887 W915WE43253475-NA-2                                       CONTINGENCY FOR SM-598 RENOVATE 507TH C-ICDC - FACILITIES CONSTRUCTION                 $14,940.00       $14,940.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                             Appendix D


                                                                                                                           ING BN HQ, MAHMUDIYAH                                                                                                                    10/6/2006
                                                            4888 W915WE43283536-NA-1                                       31000 - TRANSLATION SERVICES & MATERIAL   NC-OTHER TECHNICAL INVESTIGATIVE METHODS     $70,000.00       $44,326.10       $25,673.90      CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                               10/6/2006
                                                            4889 W915WE43283562-NA-1                                       PC 31000 TRAVEL EXPENSES FOR TRAINING     NC-OTHER TECHNICAL INVESTIGATIVE METHODS     $50,000.00       $48,353.29       $1,646.71       CEFMS NON-CONSTRUCTION
                                                                                                                           TEAM                                      NON-CONSTRUCTION                                                                               10/6/2006
                                                            4890 W915WE43323639-NA-1                                       92000A12 - REFURBISHMENT PROJECT OF THE NC-EQUIPMENT PROCUREMENT AND                   $4,639,350.00    $2,425,951.79    $2,213,398.21   CEFMS NON-CONSTRUCTION
                                                                                                                           ACADEMY OF HEALTH BUILDINGS             MODERNIZATION NON-CONSTRUCTION                                                                   10/6/2006
                                                            4891 W915WE43323639-NA-2                                       S & A 4%                                  NC-EQUIPMENT PROCUREMENT AND                 $301,557.75      $0.00            $301,557.75     CEFMS NON-CONSTRUCTION
                                                                                                                                                                     MODERNIZATION NON-CONSTRUCTION                                                                 10/6/2006
                                                            4892 W915WE43333654-NA-1                                       06500 A3 IST JUDGES AND PROSECUTORS       NC-RULE OF LAW NON-CONSTRUCTION              $650,000.00      $650,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                           TRAINING CONFERENCE                                                                                                                      10/6/2006
                                                            4893 W915WE43333659-NA-1                                       24000 B10-1 - 400 SHEETS HARDOX,          NC-ICDC - EQUIPMENT NON-CONSTRUCTION         $479,999.85      $479,999.85      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                           40X120X10MM                                                                                                                              10/6/2006




D-146 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            4894 W915WE43353699-NA-2                                       PC21000 TRAINING GEAR AND SPECIAL FORCES NC-NEW IRAQI ARMY EQUIPMENT NON-              $12,000,000.00   $6,605,394.85    $5,394,605.15   CEFMS NON-CONSTRUCTION
                                                                                                                           EQUIPMENT                                CONSTRUCTION                                                                                    10/6/2006
                                                            4895 W915WE43453946-NA-1                                       PC 11000 S2 DBE SENIOR MILITARY PLANNER   NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $274,653.09      $274,653.09      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                           (1)                                                                                                                                      10/6/2006
                                                            4896 W915WE43494028-NA-1                                       GRD COST OVERRUNS GENERATION IRMO         C-GENERATION CONSTRUCTION                    $83,954,143.54   $81,720,848.76   $2,233,294.78   CEFMS CONSTRUCTION
                                                                                                                           DIRECTED                                                                                                                                 10/6/2006
                                                            4897 W915WE43504050-NA-1     DOD ACTIVITIES SERVICED BY DFAS   IPAC TRANSACTION M6789905CV50068; TENTS C-BORDER ENFORCEMENT CONSTRUCTION              $15,000.00       $15,000.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                           & GENERATORS                                                                                                                             10/6/2006
                                                            4898 W915WE43514084-NA-1                                       SM-657 NAJAF BORDER PORTS                 C-BORDER ENFORCEMENT CONSTRUCTION            $1,166,000.00    $1,166,000.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            4899 W915WE43514084-NA-2                                       SM-657 CONTINGENCY FOR NAJAF BORDER       C-BORDER ENFORCEMENT CONSTRUCTION            $637.00          $637.00          $0.00           CEFMS CONSTRUCTION
                                                                                                                           PORTS                                                                                                                                    10/6/2006
                                                            4900 W915WE43544145-NA-1                                       GRD FEES FOR AFCEE RELATED CONTRACT      C-NEW IRAQI ARMY FACILITIES CONSTRUCTION      $5,983,997.20    $5,983,997.20    $0.00           CEFMS CONSTRUCTION
                                                                                                                           THAT WAS ISSUED BY TAC; ($149,599,930.00                                                                                                 10/6/2006
                                                                                                                           @ 4%) CONTRACT # FA8903-04-D-8671, 8676,
                                                                                                                           8675, 8681.
                                                            4901 W915WE43574195-NA-1                                       PC11000 LIFE SUPPORT 1ST MEF              NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $46,120.00       $46,120.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            4902 W915WE43574212-1-1      IRAQI CONTRACTOR - 4378           WAITING FOR CORRECTIVE CHARGE FROM        C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $43,350.00       $0.00            $43,350.00      CEFMS CONSTRUCTION
                                                                                                                           MEF. SEE EMAILS UNDER MIPR ON P DRIVE     CONSTRUCTION                                                                                   10/6/2006
                                                            4903 W915WE43574213-NA-1                                       FAATM001 BE-012 24 NAJAF SCHOOLS FOR      C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $2,094,475.00    $2,094,475.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                           11TH MEU                                  CONSTRUCTION                                                                                   10/6/2006
                                                            4904 W915WE-4363-4253-NA-1   8735 COMMERCIAL VENDOR (TBO’S)    PW090 RENOVATE NASSIR WA AL SALAM         C-POTABLE WATER CONSTRUCTION                 $40,900.00       $40,900.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            4905 W915WE-4363-4255-NA-1   8735 COMMERCIAL VENDOR (TBO’S)    PW090 3,000M PIPELINE, ROMELEE (MIPR      C-POTABLE WATER CONSTRUCTION                 $15,000.00       $15,000.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                           CHANGED TO PR&C)                                                                                                                         10/6/2006
                                                            4906 W915WE43634257-NA-2                                       19050 PW-090 AMERIYAH PIPELINE REHAB      C-POTABLE WATER CONSTRUCTION                 $17,500.00       $17,500.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                           INCLUDES $1750 CONTINGENCY                                                                                                               10/6/2006
                                                            4907 W915WE43634261-NA-2                                       19051 PW-090 ZAIARIT PIPELINE SYSTEM      C-POTABLE WATER CONSTRUCTION                 $35,000.00       $31,500.00       $3,500.00       CEFMS CONSTRUCTION
                                                                                                                           REHAB                                                                                                                                    10/6/2006
                                                            4908 W915WE43634261-NA-3                                       CONTINGENCY FOR PW-090 ZAIARIT PIPELINE C-POTABLE WATER CONSTRUCTION                   $3,500.00        $3,500.00        $0.00           CEFMS CONSTRUCTION
                                                                                                                           SYSTEM REHAB                                                                                                                             10/6/2006
                                                            4909 W915WE43634264-NA-1                                       URI# 19135 PW-090 UDARA 309M FOR          C-POTABLE WATER CONSTRUCTION                 $42,900.00       $42,900.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                           PUMPING STATION REFURB                                                                                                                   10/6/2006
                                                            4910 W915WE43634269-NA-3                                       SJ-016, GRD NORTH COURST RENOVATION       C-JUDICIAL FACILITY CONSTRUCTION             $1,061,191.06    $1,031,440.44    $29,750.62      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            4911 W915WE43634269-NA-4                                       6.5% S&A FOR SJ-016, GRD NORTH COURST     C-JUDICIAL FACILITY CONSTRUCTION             $53,974.18       $36,891.82       $17,082.36      CEFMS CONSTRUCTION
                                                                                                                           RENOVATION                                                                                                                               10/6/2006
                                                            4912 W915WE50024342-NA-1                                       ET-001 AL AMEEN 400 KV SUBSTATION         C-TRANSMISSION CONSTRUCTION                  $3,647,160.00    $3,549,058.22    $98,101.78      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            4913 W915WE50094512-NA-1                                       TRANSFER 3 USAF C-130S AND SPARE          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $39,500,000.00   $39,500,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                           EQUIPMENT TO IRAQI AIR FORCE              NON-CONSTRUCTION                                                                               10/6/2006
                                                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 382 of 529




                                                            4914 W915WE-5015-4707-NA-1   IRAQI CONTRACTOR - 4435           SF44 W915WE50154707-06 TO FOAD ALMAN      FACILITIES REPAIR IRAQ                       $34,870.00       $34,870.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                           HUSSAIN 20 AUG 2005 DOV 250396                                                                                                           10/6/2006
                                                            4915 W915WE-5015-4707-NA-2   IRAQI CONTRACTOR - 4435           SF44 W915WE50154707-06 TO AMRO ADNAN FACILITIES REPAIR IRAQ                            $50,865.00       $50,865.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                           20 NOV 2005 DOV 250396                                                                                                                   10/6/2006
                                                            4916 W915WE-5015-4707-NA-3   IRAQI CONTRACTOR - 4435           SF44 W915WE50154707-07 TO FOAD ALMAN      FACILITIES REPAIR IRAQ                       $28,680.00       $28,680.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                           HUSSAIN 20 AUG 2005 DOV 250148                                                                                                           10/6/2006
                                        #    Award Number            Contractor                       Description                             Work Item                                   Obligated        Expended         Undelivered     Source
                                        4917 W915WE50204792-NA-1                                      3576, WR-003 W-R-WR-DAM-080, FUNDS      C-DAMS CONSTRUCTION                         $150,000.00      $116,294.64      $33,705.36      CEFMS CONSTRUCTION
                                                                                                      PROVIDED TO COMPLETE MOA                                                                                                              10/6/2006
                                        4918 W915WE-5020-4798-NA-1   8735 COMMERCIAL VENDOR (TBO’S)   DULAB ANBAR WATER STATION               C-POTABLE WATER CONSTRUCTION                $31,850.00       $28,600.00       $3,250.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4919 W915WE50234866-NA-1                                      NC-001 UDARA712 FALLUJAH PHASE 1        C-WATER CONSERVATION CONSTRUCTION           $500,000.00      $500,000.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4920 W915WE50325044-NA-1                                      ED-031 RESIDENTIAL POWER DISTRIBUTION   C-NETWORK INFRASTRUCTURE CONSTRUCTION       $1,234,065.00    $1,234,065.00    $0.00           CEFMS CONSTRUCTION
                                                                                                      FOR FALLUJAH                                                                                                                          10/6/2006
                                        4921 W915WE50335078-NA-1                                      SM-714 NAJAF TRAFFIC CONTROL POINTS 1-6 C-POLICE ASSISTANCE CONSTRUCTION            $521,880.00      $521,880.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4922 W915WE50335079-NA-1                                      SM-715 NAJAF IP STATION                 C-POLICE ASSISTANCE CONSTRUCTION            $249,480.00      $249,480.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4923 W915WE50335085-NA-1                                      SM 716 FALLUJAH IP STATION DESIGN       C-POLICE ASSISTANCE CONSTRUCTION            $39,686.91       $39,686.91       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4924 W915WE50355165-NA-1                                      PC24000 5BN SET OF EQUIPMENTS FUNDING   NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $6,123,126.94    $5,536,930.90    $586,196.04     CEFMS NON-CONSTRUCTION
                                                                                                      FOR MNC-I TO EXECUTE “FORCE PROVIDER                                                                                                  10/6/2006
                                                                                                      SET”
                                        4925 W915WE50355166-NA-1                                      PC23000 FUNDING TO MNC-I TO SPT ING O&M NC-ICDC - OPERATIONS AND PERSONNEL NON-     $11,000,000.00   $11,000,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      FOR MONTH OF FEB. 2005                  CONSTRUCTION                                                                                  10/6/2006
                                        4926 W915WE50355166-NA-2                                      FUNDING TO MNC-I TO SUPPORT ING O&M     NC-ICDC - OPERATIONS AND PERSONNEL NON-     $15,089,298.74   $15,089,298.74   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      FOR MONTH OF MARCH 2005                 CONSTRUCTION                                                                                  10/6/2006
                                        4927 W915WE50355169-NA-1                                      PC24000 DLA EQUIPMENT(STOCK FUND        NC-ICDC - EQUIPMENT NON-CONSTRUCTION        $4,732,633.77    $4,732,154.04    $479.73         CEFMS NON-CONSTRUCTION
                                                                                                      ORDERS FROM CFLCC TO SUPPORT THE                                                                                                      10/6/2006
                                                                                                      ISF FORCES OTHER THAN IRAQI NATIONAL
                                                                                                      GUARD)
                                        4928 W915WE50385234-NA-3                                      SJ - FOR FALLUJAH COURT RECONSTRUCTION C-JUDICIAL FACILITY CONSTRUCTION             $78,450.74       $78,450.74       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4929 W915WE50385234-NA-4                                      S&A FOR SJ - FOR FALLUJAH COURT         C-JUDICIAL FACILITY CONSTRUCTION            $5,084.63        $5,084.63        $0.00           CEFMS CONSTRUCTION
                                                                                                      RECONSTRUCTION                                                                                                                        10/6/2006
                                        4930 W915WE50395257-NA-1                                      EOD SCHOOL FOR ING                      NC-ICDC - OPERATIONS AND PERSONNEL NON-     $1,664,204.00    $0.00            $1,664,204.00   CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                                  10/6/2006
                                        4931 W915WE50445361-NA-1                                      BH-014 NAJAF TEACHING HOSPITAL          C-NATIONWIDE HOSPITAL AND CLINIC            $10,158,891.25   $8,623,218.47    $1,535,672.78   CEFMS CONSTRUCTION
                                                                                                      RENOVATION                              IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                        4932 W915WE50445361-NA-2                                      6.5% GRD FEE ON BH-014 NAJAF TEACHING   C-NATIONWIDE HOSPITAL AND CLINIC            $660,327.94      $560,491.61      $99,836.33      CEFMS CONSTRUCTION
                                                                                                      HOSPITAL RENOVATION                     IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                        4933 W915WE50455365-NA-1                                      DESERT BOOTS, UNIFORMS, SOCKS, PT       NC-NEW IRAQI ARMY EQUIPMENT NON-            $677,400.00      $677,400.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      UNIFORMS                                CONSTRUCTION                                                                                  10/6/2006
                                        4934 W915WE50455365-NA-2                                      LOCAL NATIONAL WORKERS, MATERIAL FOR NC-NEW IRAQI ARMY EQUIPMENT NON-               $1,663,411.00    $1,663,411.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      PALLETIZATION OF AMMO, LABOR, DBA      CONSTRUCTION                                                                                   10/6/2006
                                                                                                      COVERAGE, SECURITY COST AND LOGISTICAL
                                                                                                      COST
                                        4935 W915WE50565615-NA-1                                      MEALS FOR 355 IRAQI SOLDIERS            NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $50,250.00       $50,250.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                              10/6/2006
                                        4936 W915WE50575621-NA-1                                      FIRE STATION RENOVATIONS 1ST CAV        FACILITIES REPAIR IRAQ                      $1,464,136.45    $1,464,136.45    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                            10/6/2006
                                        4937 W915WE50585633-NA-1                                      ESTABLISHMENT OF PJCC FOR MAR 05 TO     NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,020,000.00    $1,020,000.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      AUG 05                                                                                                                                10/6/2006
                                        4938 W915WE50585633-NA-2                                      PROVINCIAL JOINT COORDINATION CENTER    NC-POLICE ASSISTANCE NON-CONSTRUCTION       $595,769.74      $517,951.74      $77,818.00      CEFMS NON-CONSTRUCTION
                                                                                                      (PJCC) FOR SEP 05 TO DEC 05                                                                                                           10/6/2006
                                        4939 W915WE50635740-NA-1                                      DHS BORDER SUPPORT TEAMS TO SEVEN IRAQINC-POLICE ASSISTANCE NON-CONSTRUCTION        $3,950,000.00    $3,655,385.77    $294,614.23     CEFMS NON-CONSTRUCTION
                                                                                                      BORDER CROSSINGS                                                                                                                      10/6/2006
                                        4940 W915WE50645763-NA-1                                      DEFENSE LANGUAGE INSTITUTE, RANGER PREP NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $125,000.00      $125,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      & RANGER SCHOOL                         NON-CONSTRUCTION                                                                              10/6/2006
                                        4941 W915WE50655768-NA-1                                      SPECIAL OPERATIONS WEAPONS TO INCLUDE NC-NEW IRAQI ARMY EQUIPMENT NON-              $2,354,941.00    $2,354,941.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      M9, M240B MACHINE GUNS, 12 GAUGE SHOT CONSTRUCTION                                                                                    10/6/2006
                                                                                                      GUNS AND M4A1 CARBINE RIFLES AND SPARE
                                                                                                      PARTS
                                        4942 W915WE50685839-NA-1                                      FUNDS TO RESOURCE CPATT DODAC FOR DLA NC-BORDER ENFORCEMENT NON-CONSTRUCTION        $14,864,086.93   $14,864,086.93   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      PURCHASE THROUGH DOD EMALL                                                                                                            10/6/2006
                                        4943 W915WE50735928-NA-1                                      SM 739 LOCAL NATIONAL DESIGN WORK AT    C-ICDC - FACILITIES CONSTRUCTION            $35,512.22       $35,512.22       $0.00           CEFMS CONSTRUCTION
                                                                                                      ZAHKO                                                                                                                                 10/6/2006
                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 383 of 529




                                        4944 W915WE50786027-NA-1                                      SM738 MOD ANNEX BATHROOM                C-ICDC - FACILITIES CONSTRUCTION            $437,919.27      $437,919.27      $0.00           CEFMS CONSTRUCTION
                                                                                                      RENOVATIONS                                                                                                                           10/6/2006
                                        4945 W915WE50816131-NA-1                                      SM-746 FORCE PROTECTION MAJOR CRIMES    C-POLICE ASSISTANCE CONSTRUCTION            $300,862.50      $300,862.50      $0.00           CEFMS CONSTRUCTION
                                                                                                      UNIT #2                                                                                                                               10/6/2006
                                        4946 W915WE50816131-NA-2                                      SM-746 FORCE PROTECTION MAJOR CRIMES    C-POLICE ASSISTANCE CONSTRUCTION            $7,883.27        $7,883.27        $0.00           CEFMS CONSTRUCTION
                                                                                                      UNIT #2 CONTINGENCY                                                                                                                   10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        4947 W915WE50826138-NA-1                                      SM-747 POLICE STATION RENOVATION WITH   C-POLICE ASSISTANCE CONSTRUCTION            $350,000.00      $274,210.00      $75,790.00      CEFMS CONSTRUCTION
                                                                                                      1ST MEF                                                                                                                               10/6/2006
                                        4948 W915WE50896301-NA-1                                      AVIATION TRAINING; IRAQI FEMALE TRAINING; NC-ICDC - OPERATIONS AND PERSONNEL NON-   $1,365,479.82    $1,365,479.82    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      MEDICAL LOGISTICS SUPPLY TRAINING         CONSTRUCTION                                                                                10/6/2006




I D-147
                                                                                                                                                                                                                                                                     Appendix D
                                                            #    Award Number            Contractor   Description                              Work Item                                   Obligated       Expended        Undelivered     Source
                                                            4949 W915WE50926395-NA-1                  SM-754 SULAMINYAH ACADEMY                C-POLICE ASSISTANCE CONSTRUCTION            $8,922,335.70   $8,922,335.70   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4950 W915WE50936403-NA-1                  SM-759 DESIGN AND MANAGEMENT FOR         C-ICDC - FACILITIES CONSTRUCTION            $492,688.65     $492,688.65     $0.00           CEFMS CONSTRUCTION
                                                                                                      IRAQI SECURITY FORCES                                                                                                                10/6/2006
                                                            4951 W915WE50946438-NA-1                  PW-090 UDART379M                         C-POTABLE WATER CONSTRUCTION                $123,273.75     $123,273.75     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4952 W915WE50946439-NA-1                  PW-090 UDART378M                         C-POTABLE WATER CONSTRUCTION                $61,237.50      $61,237.50      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4953 W915WE50966511-NA-1                  TRAVEL EXPENSES, LODGING AND PER DIEM,   NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $20,311.60      $15,395.28      $4,916.32       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    Appendix D



                                                                                                      MISC. EXPENSES                           NON-CONSTRUCTION                                                                            10/6/2006
                                                            4954 W915WE50996600-NA-1                  RANGES (2) FOR ICTF, SUN SHADES AND BUSES NC-POLICE ASSISTANCE NON-CONSTRUCTION      $912,112.00     $646,682.40     $265,429.60     CEFMS NON-CONSTRUCTION
                                                                                                      AT JIPTC                                                                                                                             10/6/2006
                                                            4955 W915WE51006606-NA-1                  TC-004B HAIFA POST OFFICE REHABILITATION C-TELECOM AND POSTAL CONSTRUCTION           $18,512.90      $18,512.90      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4956 W915WE51006609-NA-1                  PW-090 UDART380M, URI #20561             C-POTABLE WATER CONSTRUCTION                $47,659.12      $47,659.12      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4957 W915WE51016616-NA-1                  PW-090 UDARG370                          C-POTABLE WATER CONSTRUCTION                $415,198.53     $415,198.53     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4958 W915WE51016618-NA-1                  PW-090 UDARG371                          C-POTABLE WATER CONSTRUCTION                $207,801.02     $202,586.78     $5,214.24       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4959 W915WE51016619-NA-1                  PW-090 UDARG380                          C-POTABLE WATER CONSTRUCTION                $230,945.30     $230,945.30     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006




D-148 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            4960 W915WE51016621-NA-1                  PW-090 UDARG381, URI 20611               C-POTABLE WATER CONSTRUCTION                $273,764.40     $273,764.40     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4961 W915WE51016622-NA-1                  PW-090 UDARN392, URI# 20613              C-POTABLE WATER CONSTRUCTION                $54,956.13      $54,956.13      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4962 W915WE51016623-NA-1                  PW-090 UDARN393, URI#20614               C-POTABLE WATER CONSTRUCTION                $24,960.00      $24,960.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4963 W915WE51016624-NA-1                  PW-090 UDARN394                          C-POTABLE WATER CONSTRUCTION                $28,912.00      $28,912.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4964 W915WE51016625-NA-1                  PW-090 UDARN409, URI# 20616              C-POTABLE WATER CONSTRUCTION                $67,080.00      $67,080.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4965 W915WE51016626-NA-1                  PS-090 UDARN410, URI#20617               C-POTABLE WATER CONSTRUCTION                $63,856.00      $63,856.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4966 W915WE51016627-NA-1                  PW-090 UDARN411, URI 20619               C-POTABLE WATER CONSTRUCTION                $32,500.00      $32,500.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4967 W915WE51026655-NA-1                  TRAVEL EXPENSES, LODGING & PER DIEM,     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $10,864.00      $2,714.76       $8,149.24       CEFMS NON-CONSTRUCTION
                                                                                                      MISC. EXP., ESTIMATE OFR IRAQ SECURITY   NON-CONSTRUCTION                                                                            10/6/2006
                                                                                                      FORCES ETHICS AND CONCEPTS OF
                                                                                                      LEADERSHIP
                                                            4968 W915WE-5103-6677-NA-1                MIPR TO US EMBASSY AMMAN FOR ISX & ISC NC-BUSINESS SKILLS TRAINING                   $44,000.00      $36,002.79      $7,997.21       CEFMS NON-CONSTRUCTION
                                                                                                      TRNG & TRAVEL                                                                                                                        10/6/2006
                                                            4969 W915WE51056728-NA-1                  TC-004CAL AMIL POST OFFICE REHABILITATION C-TELECOM AND POSTAL CONSTRUCTION          $26,460.99      $26,460.99      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4970 W915WE51056729-NA-1                  TC-004D STUDENT-MEDICAL POST OFFICE      C-TELECOM AND POSTAL CONSTRUCTION           $2,418.62       $2,418.62       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4971 W915WE51076758-NA-1                  SM-768 POLICE STATIONS GRN               C-POLICE ASSISTANCE CONSTRUCTION            $6,591,197.66   $5,375,683.11   $1,215,514.55   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4972 W915WE51076761-NA-1                  TP-TC-001A ROLL ON ROLL OFF BERTH        C-PORT REHAB CONSTRUCTION                   $2,330,220.00   $817,742.65     $1,512,477.35   CEFMS CONSTRUCTION
                                                                                                      REHABILITATION PORT OF UMM QASR                                                                                                      10/6/2006
                                                            4973 W915WE51076763-NA-1                  TP-TC-004A SECURITY UPGRADES-OPERATIONS C-PORT REHAB CONSTRUCTION                    $4,693,886.76   $4,259,673.98   $434,212.78     CEFMS CONSTRUCTION
                                                                                                      PORT OF UMM QASR                                                                                                                     10/6/2006
                                                            4974 W915WE51076764-NA-1                  TP-TC-006 UXO INSPECTION & REMOVAL PORT C-PORT REHAB CONSTRUCTION                    $534,630.00     $187,617.36     $347,012.64     CEFMS CONSTRUCTION
                                                                                                      OF UMM QASR                                                                                                                          10/6/2006
                                                            4975 W915WE51106816-NA-1                  MASS GRAVES EXHUMATION SUPPORT &         NC-HUMAN RIGHTS NON-CONSTRUCTION            $1,940,000.00   $1,940,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      FORENSIC TNG FOR IRAQI PERSONNEL                                                                                                     10/6/2006
                                                            4976 W915WE51116861-NA-1                  PW-090 UDARC 343                         C-POTABLE WATER CONSTRUCTION                $23,690.93      $23,690.93      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4977 W915WE51116862-NA-1                  PW-090 UDARC 354                         C-POTABLE WATER CONSTRUCTION                $18,549.64      $18,549.64      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4978 W915WE51116863-NA-1                  PW-090 UDARC 355                         C-POTABLE WATER CONSTRUCTION                $75,984.48      $75,984.48      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4979 W915WE51116864-NA-1                  PW-090 UDARC 356                         C-POTABLE WATER CONSTRUCTION                $28,121.33      $28,121.33      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 384 of 529




                                                                                                                                                                                                                                           10/6/2006
                                                            4980 W915WE51116865-NA-1                  PW-090 UDARL 386                         C-POTABLE WATER CONSTRUCTION                $1,203,693.89   $1,015,610.37   $188,083.52     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4981 W915WE51136927-NA-1                  PW-090 UDARL 387                         C-POTABLE WATER CONSTRUCTION                $598,636.50     $598,636.50     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            4982 W915WE51167000-NA-1                  PW-009 UDARD 001-02                      C-POTABLE WATER CONSTRUCTION                $485,435.59     $485,435.59     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                        #    Award Number          Contractor   Description                              Work Item                                   Obligated        Expended        Undelivered      Source
                                        4983 W915WE51177038-NA-1                SM-777 MINISTRY OF DEFENSE SITE          C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $494,898.05      $433,898.05     $61,000.00       CEFMS CONSTRUCTION
                                                                                ASSESSMENTS                                                                                                                            10/6/2006
                                        4984 W915WE51177040-NA-1                SM-778 8TH DIV IA FACILITIES CONSTRUCTION C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $930,041.07      $675,502.89     $254,538.18      CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        4985 W915WE51197110-NA-1                SM-780 MND-BAGHDAD POLICE STATIONS,      C-POLICE ASSISTANCE CONSTRUCTION            $8,654,827.37    $7,880,438.97   $774,388.40      CEFMS CONSTRUCTION
                                                                                URI: 20856                                                                                                                             10/6/2006
                                        4986 W915WE51197110-NA-2                S&A                                      C-POLICE ASSISTANCE CONSTRUCTION            $574,242.03      $520,684.73     $53,557.30       CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        4987 W915WE51197111-NA-1                SM-781 MND-W POLICE STATIONS, URI 20857, C-POLICE ASSISTANCE CONSTRUCTION            $602,710.13      $602,710.13     $0.00            CEFMS CONSTRUCTION
                                                                                PC 10000                                                                                                                               10/6/2006
                                        4988 W915WE51227154-NA-1                SK-600-GR FLOTATION, RESCUE & TRANSPORT NC-NEW IRAQI ARMY EQUIPMENT NON-             $436,517.36      $128,390.50     $308,126.86      CEFMS NON-CONSTRUCTION
                                                                                SYS., FIRST AID DESSINGS, FIRST AID POUCHES CONSTRUCTION                                                                               10/6/2006
                                        4989 W915WE51227158-NA-1                CONSTRUCTION                             C-JUDICIAL FACILITY CONSTRUCTION            $10,524,700.60   $0.00           $10,524,700.60   CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        4990 W915WE51227160-NA-1                CONSTRUCTION (GRN)                       C-JUDICIAL FACILITY CONSTRUCTION            $8,548,893.45    $0.01           $8,548,893.44    CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        4991 W915WE51237173-NA-1                SM-785 RANGE IMPROVEMENTS ZAHKO MTA, C-ICDC - FACILITIES CONSTRUCTION                $447,300.00      $447,300.00     $0.00            CEFMS CONSTRUCTION
                                                                                URI 20935, PC 27000                                                                                                                    10/6/2006
                                        4992 W915WE51237175-NA-1                SM-786 SECURITY IMPROVEMENTS AT ZAHKO C-ICDC - FACILITIES CONSTRUCTION               $382,074.00      $382,074.00     $0.00            CEFMS CONSTRUCTION
                                                                                MTA, URI:20934, PC 27000                                                                                                               10/6/2006
                                        4993 W915WE51237176-NA-1                SM-787 RENOVATION BLDG 3010 AT ZAHKO     C-ICDC - FACILITIES CONSTRUCTION            $352,351.46      $352,351.46     $0.00            CEFMS CONSTRUCTION
                                                                                MTA                                                                                                                                    10/6/2006
                                        4994 W915WE51237177-NA-1                SM-788 POWER GENERATION AND              C-ICDC - FACILITIES CONSTRUCTION            $1,376,535.93    $1,376,535.93   $0.00            CEFMS CONSTRUCTION
                                                                                DISTRIBUTION A ZAHKO MTA, URI: 20932                                                                                                   10/6/2006
                                        4995 W915WE51237183-NA-1                SM-784 POLICE STATIONS IN GRC            FACILITIES REPAIR IRAQ                      $364,058.54      $364,058.54     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        4996 W915WE51247223-NA-1                SJ-096 CENTRAL CRIMINAL COURT #2, URI    C-JUDICIAL FACILITY CONSTRUCTION            $3,196,630.56    $3,196,630.56   $0.00            CEFMS CONSTRUCTION
                                                                                20942, PC 09000                                                                                                                        10/6/2006
                                        4997 W915WE51247225-NA-1                TR-027A AS SAMAWAH MAINTENANCE           C-RAILROAD CONSTRUCTION                     $9,171,504.59    $8,436,225.10   $735,279.49      CEFMS CONSTRUCTION
                                                                                CENTER                                                                                                                                 10/6/2006
                                        4998 W915WE51257241-NA-1                SM-796 ZAHKO MTA GYM RAPPELLING          C-ICDC - FACILITIES CONSTRUCTION            $1,076,930.36    $1,076,930.36   $0.00            CEFMS CONSTRUCTION
                                                                                TOWERS TRANSIENT QUARTERS, URI 20982                                                                                                   10/6/2006
                                        4999 W915WE51277277-NA-1                *URI#20327* SJ-016 42 COURT RENOVATION   C-JUDICIAL FACILITY CONSTRUCTION            $1,454,663.27    $753,521.00     $701,142.27      CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        5000 W915WE51277284-NA-1                NIGHT VISION DEVICES TNG & SUPPORT       NC-NEW IRAQI ARMY EQUIPMENT NON-            $6,038,719.00    $6,038,719.00   $0.00            CEFMS NON-CONSTRUCTION
                                                                                EQUIPMENT FOR IAF (ISOF TNG)             CONSTRUCTION                                                                                  10/6/2006
                                        5001 W915WE51307341-NA-1                *URI#21061*SM-802 TADJI THEATER          C-ICDC - FACILITIES CONSTRUCTION            $811,899.56      $811,899.56     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        5002 W915WE51317367-NA-1                *URI#21029* SM-798 UMM QASR COAST        C-BORDER ENFORCEMENT CONSTRUCTION           $3,473,071.50    $3,473,071.50   $0.00            CEFMS CONSTRUCTION
                                                                                GUARD FOB                                                                                                                              10/6/2006
                                        5003 W915WE51317368-NA-1                *URI#21013* SM-797 FOB NORMANDY          C-ICDC - FACILITIES CONSTRUCTION            $2,308,035.31    $2,159,084.41   $148,950.90      CEFMS CONSTRUCTION
                                                                                MUQDADIYAH RENOVATIONS BILLETS,                                                                                                        10/6/2006
                                                                                CLASSROOMS, BAKERY AND PARKING
                                        5004 W915WE51347448-NA-1                *URI#21099* PW-090 UDARK 414             C-POTABLE WATER CONSTRUCTION                $239,625.00      $239,625.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        5005 W915WE51347449-NA-1                *URI#21100* PW-090 UDARK 415             C-POTABLE WATER CONSTRUCTION                $239,625.00      $239,625.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        5006 W915WE51347450-NA-1                *URI#21102* PW-090 UDARK 416             C-POTABLE WATER CONSTRUCTION                $270,297.00      $270,297.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        5007 W915WE51377504-NA-1                *URI#21126* SM-810 BASHMAKH BRIDGE AND C-BORDER ENFORCEMENT CONSTRUCTION             $404,796.92      $386,579.03     $18,217.89       CEFMS CONSTRUCTION
                                                                                ASPHALT ROAD                                                                                                                           10/6/2006
                                        5008 W915WE51397581-NA-1                75 M2 MACHINE GUNS AND MOUNTS            NC-POLICE ASSISTANCE NON-CONSTRUCTION       $1,861,206.00    $1,831,910.00   $29,296.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        5009 W915WE51427678-NA-1                *URI#20880* ED-601 LOCAL NETWORK         C-NETWORK INFRASTRUCTURE CONSTRUCTION       $1,391,796.40    $1,376,238.88   $15,557.52       CEFMS CONSTRUCTION
                                                                                INFRASTRUCTURE REHABILITATION - NAJAF                                                                                                  10/6/2006
                                                                                CITY
                                        5010 W915WE51447752-NA-1                SHIPMENT OF DONATED GOODS                NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $99,178.30       $99,178.30      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                         NON-CONSTRUCTION                                                                              10/6/2006
                                        5011 W915WE51457781-NA-1                *URI#21290 PW-090 UDARD 368              C-POTABLE WATER CONSTRUCTION                $887,891.94      $882,473.09     $5,418.85        CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        5012 W915WE51457783-NA-1                *URI#21320* PW-090 UDARN 426             C-POTABLE WATER CONSTRUCTION                $76,893.00       $76,893.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 385 of 529




                                                                                                                                                                                                                       10/6/2006
                                        5013 W915WE51457784-NA-1                *URI#21318* PW-090 UDARN 427             C-POTABLE WATER CONSTRUCTION                $53,409.75       $53,409.75      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006
                                        5014 W915WE51457785-NA-1                *URI#21317* PW-090 UDARN 428             C-POTABLE WATER CONSTRUCTION                $387,162.65      $387,162.65     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                       10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        5015 W915WE51487855-NA-1                ED-031 RESIDENTIAL ELECTRICAL POWER      C-NETWORK INFRASTRUCTURE CONSTRUCTION       $5,389,252.49    $3,941,530.84   $1,447,721.65    CEFMS CONSTRUCTION
                                                                                DISTRIBUTION FOR FALLUJAH                                                                                                              10/6/2006
                                        5016 W915WE51507885-NA-1                SCHOOL TRAINING SUPPLIES FOR THE IAF     NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,055,990.00    $1,051,822.73   $4,167.27        CEFMS NON-CONSTRUCTION
                                                                                                                         NON-CONSTRUCTION                                                                              10/6/2006




I D-149
                                                                                                                                                                                                                                                Appendix D
                                                            #    Award Number          Contractor   Description                                Work Item                                    Obligated       Expended        Undelivered      Source
                                                            5017 W915WE51517900-NA-1                *URI#8642* TR-020A AL DIWANIYAH-           C-ROADS AND BRIDGES CONSTRUCTION             $4,914.86       $4,914.86       $0.00            CEFMS CONSTRUCTION
                                                                                                    SAMAWAH CARRIAGEWAY                                                                                                                      10/6/2006
                                                            5018 W915WE51517905-NA-1                *URI#8376* TR-018A KUFA 3RD BRIDGE         C-ROADS AND BRIDGES CONSTRUCTION             $4,330.66       $4,330.66       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5019 W915WE51517910-NA-1                *URI#8371* TR-017A AL SHARQAT BRIDGE       C-ROADS AND BRIDGES CONSTRUCTION             $18,243.41      $18,243.41      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5020 W915WE51537958-NA-1                SHIPMENT COST FOR DONATED EQUIPMENT        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $149,416.28     $149,416.28     $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                               NON-CONSTRUCTION                                                                              10/6/2006
                                                            5021 W915WE51588089-NA-1                *URI#21474* SM 830 GURAD SCHACKS FOR       C-POLICE ASSISTANCE CONSTRUCTION             $1,511,676.98   $1,511,676.98   $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                      Appendix D



                                                                                                    FACILITY PROTECTIVE SERVICE @ BAGHAD                                                                                                     10/6/2006
                                                                                                    SCHOOLS
                                                            5022 W915WE51588092-NA-1                SHIPMENT COST TO TRANSPORT DONATED         NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $271,834.80     $271,834.80     $0.00            CEFMS NON-CONSTRUCTION
                                                                                                    EQUIPMENT                                  NON-CONSTRUCTION                                                                              10/6/2006
                                                            5023 W915WE51588093-NA-1                MOVING FUNDS FROM DOD TO DOS               NC-RULE OF LAW NON-CONSTRUCTION              $2,712,644.69   $2,712,644.69   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5024 W915WE51638199-NA-1                *URI 21527* FUEL FOR THE IRAQI NAVY        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $135,000.00     $88,702.15      $46,297.85       CEFMS NON-CONSTRUCTION
                                                                                                                                               NON-CONSTRUCTION                                                                              10/6/2006
                                                            5025 W915WE51678353-NA-1                * URI # 21557 * UNIFORMS                   NC-FACILITY PROTECTION AND SERVICES NON-     $456,137.50     $456,137.50     $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                               CONSTRUCTION                                                                                  10/6/2006
                                                            5026 W915WE51678353-NA-2                WINTER COATS                               NC-FACILITY PROTECTION AND SERVICES NON-     $5,020,355.55   $4,956,511.71   $63,843.84       CEFMS NON-CONSTRUCTION
                                                                                                                                               CONSTRUCTION                                                                                  10/6/2006
                                                            5027 W915WE51678354-NA-1                * URI # 21556 * ULTRAVIOLET LIGHT 4 WATT   NC-NEW IRAQI ARMY EQUIPMENT NON-             $302.40         $302.40         $0.00            CEFMS NON-CONSTRUCTION




D-150 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                    9 EACH                                     CONSTRUCTION                                                                                  10/6/2006
                                                            5028 W915WE51678354-NA-2                * URI # 21556 * INCUBATOR FIELD MINI       NC-NEW IRAQI ARMY EQUIPMENT NON-             $25,596.00      $25,596.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                               CONSTRUCTION                                                                                  10/6/2006
                                                            5029 W915WE51678354-NA-3                * URI # 21556 * COLOR SLIDE (585) LABOR    NC-NEW IRAQI ARMY EQUIPMENT NON-             $1,890.74       $1,890.74       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                    (195) & SHIPPING (1,200)                   CONSTRUCTION                                                                                  10/6/2006
                                                            5030 W915WE51678367-NA-1                URI # 21459 UNIFORMS (3.085) AND COATS     NC-POLICE ASSISTANCE NON-CONSTRUCTION        $83,665.70      $83,665.70      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                    (1,834)                                                                                                                                  10/6/2006
                                                            5031 W915WE51678370-NA-1                *URI# 21579* SM-840 CAMP ALI DINING        C-ICDC - FACILITIES CONSTRUCTION             $354,325.50     $287,482.00     $66,843.50       CEFMS CONSTRUCTION
                                                                                                    FACILITY RENOVATION                                                                                                                      10/6/2006
                                                            5032 W915WE51698425-NA-1                MASS GRAVES EXHUMATION IRAQI SPECIAL       NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $50,000,000.00   $6,969,176.00   $43,030,824.00   CEFMS NON-CONSTRUCTION
                                                                                                    TRIBUNAL SPT                               NON-CONSTRUCTION                                                                              10/6/2006
                                                            5033 W915WE51718446-NA-1                *URI 19476* TRAINING NEEDS                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION       $2,000,000.00   $2,000,000.00   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5034 W915WE51728475-NA-1                *URI#21618* TRAVEL EXPENSES TO ATTEND      NC-NEW IRAQI ARMY OPERATIONS AND TRAINING    $3,534.98       $3,534.98       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                    COURSE AT NAVY POST GRADUATE SCHOOL        NON-CONSTRUCTION                                                                              10/6/2006
                                                            5035 W915WE51788647-NA-1                *URI # 13543 * TR-035                      C-AIRPORT CONSTRUCTION                       $15,000.00      $15,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5036 W915WE51818749-NA-1                *URI #21421* PW 90 - UDARQ 425 AL KARAAT C-POTABLE WATER CONSTRUCTION                   $571,254.29     $571,254.29     $0.00            CEFMS CONSTRUCTION
                                                                                                    (SAMARRA)                                                                                                                                10/6/2006
                                                            5037 W915WE51838808-NA-1                *URI# 21434* PW-O9O UDARU 375 AL           C-POTABLE WATER CONSTRUCTION                 $216,503.85     $216,503.85     $0.00            CEFMS CONSTRUCTION
                                                                                                    BASHEER TOWN WATER NETWORK                                                                                                               10/6/2006
                                                            5038 W915WE51878902-NA-1                *URI# 21612,21613* ED-603 SAMARRA          C-NETWORK INFRASTRUCTURE CONSTRUCTION        $935,283.10     $693,954.10     $241,329.00      CEFMS CONSTRUCTION
                                                                                                    DISTRIBUTION NETWORK INFRASTRUCTURE                                                                                                      10/6/2006
                                                            5039 W915WE51919082-NA-1                *URI#12044(12082)* PW-001-2 RURAL WATER C-POTABLE WATER CONSTRUCTION                    $5,369,387.92   $2,915,815.41   $2,453,572.51    CEFMS CONSTRUCTION
                                                                                                    UDARE 124                                                                                                                                10/6/2006
                                                            5040 W915WE51949180-NA-1                *URI#21853* NC-WATER CONSERVATION          NC-WATER CONSERVATION NON-CONSTRUCTION       $166,873.79     $11,084.28      $155,789.51      CEFMS NON-CONSTRUCTION
                                                                                                    UDARA 431 (ANB - 008)                                                                                                                    10/6/2006
                                                            5041 W915WE51949184-NA-1                *URI# 21418* PW-090 UDARQ 417 AL           C-POTABLE WATER CONSTRUCTION                 $842,372.40     $568,601.37     $273,771.03      CEFMS CONSTRUCTION
                                                                                                    RESSISSIYA (SAMARRA)                                                                                                                     10/6/2006
                                                            5042 W915WE51949185-NA-1                * URI#21984* PW -090 UDARD 431 (BAS 35     C-POTABLE WATER CONSTRUCTION                 $996,232.95     $996,232.95     $0.00            CEFMS CONSTRUCTION
                                                                                                    - 36) GRS                                                                                                                                10/6/2006
                                                            5043 W915WE51949186-NA-1                *URI #21988* PW 90 - UDARQ 433 ALBOW       C-POTABLE WATER CONSTRUCTION                 $796,353.75     $796,353.75     $0.00            CEFMS CONSTRUCTION
                                                                                                    AJEEL (SAMARRA)                                                                                                                          10/6/2006
                                                            5044 W915WE51949187-NA-1                *URI# 21995* PW 90 - UDARQ434 AD           C-POTABLE WATER CONSTRUCTION                 $775,127.24     $317,656.98     $457,470.26      CEFMS CONSTRUCTION
                                                                                                    DULUYAH (SAMARRA)                                                                                                                        10/6/2006
                                                            5045 W915WE51969277-NA-1                *URI# 18455* PW-090 UDART 326 GRS          C-POTABLE WATER CONSTRUCTION                 $420,355.50     $420,355.50     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5046 W915WE51979317-NA-2                S&A CONSTRUCTION (1%)                      C-ROADS AND BRIDGES CONSTRUCTION             $1,858.86       $1,858.86       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5047 W915WE51979318-NA-1                S&A CONSTRUCTION (1%)                      C-ROADS AND BRIDGES CONSTRUCTION             $2,260.91       $2,260.91       $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 386 of 529




                                                            5048 W915WE51979319-NA-1                * URI# 21944 * S&A CONSTRUCTION (1%) TR- C-ROADS AND BRIDGES CONSTRUCTION               $2,277.81       $2,277.81       $0.00            CEFMS CONSTRUCTION
                                                                                                    028-A NASSIRRIYA BRIDGE APPROACHES                                                                                                       10/6/2006
                                                            5049 W915WE51979328-NA-1                *URI # 21147* S&A CONSTRUCTION (1%)        C-ROADS AND BRIDGES CONSTRUCTION             $1,789.53       $1,789.53       $0.00            CEFMS CONSTRUCTION
                                                                                                    NASSIRRIYA BRIDGE                                                                                                                        10/6/2006
                                                            5050 W915WE51979329-NA-1                *URI# 13550* TR-042 BAGHDAD - KIRKUK 2D C-ROADS AND BRIDGES CONSTRUCTION                $12,850.39      $12,850.39      $0.00            CEFMS CONSTRUCTION
                                                                                                    CARRIAGEWAY NORTH                                                                                                                        10/6/2006
                                        #    Award Number          Contractor   Description                              Work Item                                   Obligated        Expended        Undelivered     Source
                                        5051 W915WE51979330-NA-1                *URI#8643* S&A CONSTRUCTION, TR-042  C-ROADS AND BRIDGES CONSTRUCTION                $15,760.10       $15,760.10      $0.00           CEFMS CONSTRUCTION
                                                                                BAGHDAD -KIRKUK 2D CARRIAGEWAY SOUTH                                                                                                  10/6/2006
                                        5052 W915WE51999375-NA-1                KITCHEN EQUIPMENT                        NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $344,202.21      $211,077.52     $133,124.69     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                      10/6/2006
                                        5053 W915WE52009418-NA-1                *URI#22152* PW - 090 UDARN 413 FOR GRN & C-POTABLE WATER CONSTRUCTION                $22,152.00       $22,152.00      $0.00           CEFMS CONSTRUCTION
                                                                                CONST. MGMT FEE (6.5%)                                                                                                                10/6/2006
                                        5054 W915WE52009419-NA-1                *URI#22148* PW - 090 UDARD 402 GRS & GRD C-POTABLE WATER CONSTRUCTION                $517,388.72      $517,388.72     $0.00           CEFMS CONSTRUCTION
                                                                                CONSTRUCTION MGMT FEE (6.5%)                                                                                                          10/6/2006
                                        5055 W915WE52069667-NA-1                *URI#21420* PW 90-UDARQ 424 AL QALAA     C-POTABLE WATER CONSTRUCTION                $499,485.00      $499,485.00     $0.00           CEFMS CONSTRUCTION
                                                                                (SAMARRA)                                                                                                                             10/6/2006
                                        5056 W915WE52089812-NA-1                *URI#20979* PW-009 UDARD 001-05 ABO      C-POTABLE WATER CONSTRUCTION                $203,415.00      $203,415.00     $0.00           CEFMS CONSTRUCTION
                                                                                KHASSEB WATER MAINS PROJECT                                                                                                           10/6/2006
                                        5057 W915WE52089813-NA-1                *URI#20980* PW-009 UDARD 001-06 ABO      C-POTABLE WATER CONSTRUCTION                $258,795.00      $258,795.00     $0.00           CEFMS CONSTRUCTION
                                                                                SKHEER WATER MAINS PROJECT                                                                                                            10/6/2006
                                        5058 W915WE52109892-NA-1                *URI#20998* PW-009 UDARD 001-07 AL       C-POTABLE WATER CONSTRUCTION                $315,112.20      $225,332.70     $89,779.50      CEFMS CONSTRUCTION
                                                                                HUSSEIN WALL AND BACKFILL PROJECT                                                                                                     10/6/2006
                                        5059 W915WE52119951-NA-1                *URI#22444* JOBS CREATION - SEWERAGE     C-SEWAGE CONSTRUCTION                       $11,595,671.53   $2,891,769.32   $8,703,902.21   CEFMS CONSTRUCTION
                                                                                                                                                                                                                      10/6/2006
                                        5060 W915WE52119952-NA-1                *URI#22445* JOBS CREATION - POTABLE      C-POTABLE WATER CONSTRUCTION                $13,766,665.86   $5,797,435.05   $7,969,230.81   CEFMS CONSTRUCTION
                                                                                WATER                                                                                                                                 10/6/2006
                                        5061 W915WE52119985-NA-1                *URI#22399* PW 90 UDARQ 431 AL ALAM      C-POTABLE WATER CONSTRUCTION                $758,759.25      $758,759.25     $0.00           CEFMS CONSTRUCTION
                                                                                (SAMARRA)                                                                                                                             10/6/2006
                                        5062 W915WE52200237-NA-1                REIMBURSE DSCP FOR 5% COST RECOVERY      NC-EQUIPMENT PROCUREMENT AND                $987,228.71      $192,338.88     $794,889.83     CEFMS NON-CONSTRUCTION
                                                                                FOR EQUIPMENT                            MODERNIZATION NON-CONSTRUCTION                                                               10/6/2006
                                        5063 W915WE52200238-NA-1                REIMBURSE DSCP 5% COST RECOVERY FOR      NC-EQUIPMENT PROCUREMENT AND                $367,145.41      $8,371.00       $358,774.41     CEFMS NON-CONSTRUCTION
                                                                                BLOOD CENTER EQUIP.                      MODERNIZATION NON-CONSTRUCTION                                                               10/6/2006
                                        5064 W915WE52200239-NA-1                REIMBUSE DSCP FOR 5% COST RECOVERY ON NC-EQUIPMENT PROCUREMENT AND                   $996,257.21      $359,940.44     $636,316.77     CEFMS NON-CONSTRUCTION
                                                                                HOSPITAL EQUIP.                       MODERNIZATION NON-CONSTRUCTION                                                                  10/6/2006
                                        5065 W915WE52330601-NA-1                *URI#22709* SM 852 RABEA POE FORCE       C-BORDER ENFORCEMENT CONSTRUCTION           $618,904.52      $411,872.95     $207,031.57     CEFMS CONSTRUCTION
                                                                                PROTECTION                                                                                                                            10/6/2006
                                        5066 W915WE52330602-NA-1                *URI#22560* SM 849 FIVE BORDER FORTS     C-BORDER ENFORCEMENT CONSTRUCTION           $2,769,676.65    $1,861,228.79   $908,447.86     CEFMS CONSTRUCTION
                                                                                                                                                                                                                      10/6/2006
                                        5067 W915WE52350682-NA-1                TO REIMBURSE DFI FOR ERRONEOUS USE OF    NC-NEW IRAQI ARMY EQUIPMENT NON-            $5,630,244.00    $5,630,244.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                THEIR FUNDS                              CONSTRUCTION                                                                                 10/6/2006
                                        5068 W915WE52360714-NA-1                UNIFORMS FOR BORDER ENFORCEMENT          NC-BORDER ENFORCEMENT NON-CONSTRUCTION      $958,400.00      $0.00           $958,400.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                      10/6/2006
                                        5069 W915WE52410895-NA-1                *URI#22866* TR-034A-1 BIA REPAIR FIRE    C-AIRPORT CONSTRUCTION                      $147,807.09      $147,807.09     $0.00           CEFMS CONSTRUCTION
                                                                                WATER PUMPS                                                                                                                           10/6/2006
                                        5070 W915WE52410896-NA-1                *URI#22060* TR-034F BIA AIR SIDE POWER   C-AIRPORT CONSTRUCTION                      $407,940.80      $407,940.80     $0.00           CEFMS CONSTRUCTION
                                                                                SUPPLY TO NAVAIDS & VISAIDS                                                                                                           10/6/2006
                                        5071 W915WE52410897-NA-1                *URI#22780* TR-048 MIPR BIAP STREET &    C-AIRPORT CONSTRUCTION                      $853,733.18      $853,733.18     $0.00           CEFMS CONSTRUCTION
                                                                                AREA LIGHTING                                                                                                                         10/6/2006
                                        5072 W915WE52441067-NA-1                *URI#22768* PW - 090 UDARU 374 GRS (NEW C-POTABLE WATER CONSTRUCTION                 $266,250.00      $239,625.00     $26,625.00      CEFMS CONSTRUCTION
                                                                                WATER TREATMENT PLANT & NEW WATER                                                                                                     10/6/2006
                                                                                NETWORK)
                                        5073 W915WE52441068-NA-1                *URI#22703* PW - 090 UDARB 422 GRS       C-POTABLE WATER CONSTRUCTION                $223,650.00      $223,650.00     $0.00           CEFMS CONSTRUCTION
                                                                                (WATER NETWORK AL KUNAFSA AT AL                                                                                                       10/6/2006
                                                                                ESKANDRIA)
                                        5074 W915WE52461166-NA-1                *URI#22703* PW-090 UDARB 377 GRS         C-POTABLE WATER CONSTRUCTION                $228,975.00      $228,975.00     $0.00           CEFMS CONSTRUCTION
                                                                                ESKANDRIA WATER NETWORK (ALJESRA                                                                                                      10/6/2006
                                                                                SUBDIVISION)
                                        5075 W915WE52471181-NA-1                *URI#20999* PW-009 UDARD 001-08          C-POTABLE WATER CONSTRUCTION                $475,501.20      $271,234.20     $204,267.00     CEFMS CONSTRUCTION
                                                                                EMERGENCY ELECTRIC LINE TO HAI AL                                                                                                     10/6/2006
                                                                                HUSSEIN PUMP STATION PROJECT
                                        5076 W915WE52471182-NA-1                *URI#20983* PW-009 UDARD 001-09 (AL      C-POTABLE WATER CONSTRUCTION                $798,750.00      $798,750.00     $0.00           CEFMS CONSTRUCTION
                                                                                SHUIBA TO HAI AL SHUADAA WATER MAIN                                                                                                   10/6/2006
                                                                                PROJECT)
                                        5077 W915WE52491199-NA-1                *URI#22974* IRAQ RULE OF LAW & JUSTICE   NC-JUDICIAL FACILITY NON-CONSTRUCTION       $9,000,000.00    $9,000,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                REFORM PROJECT                                                                                                                        10/6/2006
                                        5078 W915WE52561413-NA-1                *URI#22705* PW-090 UDARB 359 GRS (WATER C-POTABLE WATER CONSTRUCTION                 $341,865.00      $341,865.00     $0.00           CEFMS CONSTRUCTION
                                                                                TREATMENT PLANT)                                                                                                                      10/6/2006
                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 387 of 529




                                        5079 W915WE52712129-NA-1                SEE W915WE42050725 FOR COMPLETE          NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $1,607,324.81    $1,551,391.44   $55,933.37      CEFMS NON-CONSTRUCTION
                                                                                DESCRIPTION                              NON-CONSTRUCTION                                                                             10/6/2006
                                        5080 W915WE52892718-NA-1                *URI#21977* DAHUK PRISON                 C-DETENTION FACILITY CONSTRUCTION           $6,000,000.00    $4,691,780.55   $1,308,219.45   CEFMS CONSTRUCTION
                                                                                                                                                                                                                      10/6/2006
                                        5081 W915WE53033200-NA-2                *URI#23605* FLOOR REMODEL - MINISTRY OF C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $12,780.00       $12,780.00      $0.00           CEFMS CONSTRUCTION
                                                                                INDUSTRY & MINERALS BLDG                CONSTRUCTION                                                                                  10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        5082 W915WE53053254-NA-1                *URI#23281* PW-090 UDARL 455 - REWIRING C-POTABLE WATER CONSTRUCTION                 $72,846.00       $72,846.00      $0.00           CEFMS CONSTRUCTION
                                                                                OF AR RUMAYTHA WATER TREATMENT PLANT                                                                                                  10/6/2006
                                                                                PROJECT




I D-151
                                                                                                                                                                                                                                               Appendix D
                                                            #    Award Number          Contractor   Description                               Work Item                                    Obligated        Expended         Undelivered     Source
                                                            5083 W915WE53103407-NA-1                *URI#20945* BASRAH COURT HOUSE            C-JUDICIAL FACILITY CONSTRUCTION             $8,847,370.36    $852,000.11      $7,995,370.25   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5084 W915WE53103409-NA-1                *URI#22166* SJ-082 HILLA COURT HOUSE      C-JUDICIAL FACILITY CONSTRUCTION             $6,951,143.18    $426,245.68      $6,524,897.50   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5085 W915WE53193675-NA-1                URI 23684 IMPROVE SECURITY ON THE         C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $42,144.82       $42,144.82       $0.00           CEFMS CONSTRUCTION
                                                                                                    MINISTRY OF ENVIRONMENT                   CONSTRUCTION                                                                                   10/6/2006
                                                            5086 W915WE53223809-NA-1                *URI#23861*CONSTRUCTION MIPR IS TO FUND C-NATIONWIDE HOSPITAL AND CLINIC               $762,263.48      $335,009.98      $427,253.50     CEFMS CONSTRUCTION
                                                                                                    A CONTRACT TO BUILD A NEW PRIMARY       IMPROVEMENTS CONSTRUCTION                                                                        10/6/2006
                                                                                                    HEALTHCARE CLINIC IN SULAMNAIYAH
                                                                                                                                                                                                                                                                      Appendix D



                                                            5087 W915WE53263890-NA-1                *URI#23533* REHAB BERNON WATER            C-POTABLE WATER CONSTRUCTION                 $110,760.00      $95,850.00       $14,910.00      CEFMS CONSTRUCTION
                                                                                                    COMPACT UNIT PROJECT                                                                                                                     10/6/2006
                                                            5088 W915WE53263893-NA-1                *URI# 22870* PW-009 UDARD 001-10          C-POTABLE WATER CONSTRUCTION                 $1,278,000.00    $658,702.50      $619,297.50     CEFMS CONSTRUCTION
                                                                                                    (COMPACT & R O UNIT OF 200 M3/HR AT AL                                                                                                   10/6/2006
                                                                                                    ZEIRIJ PROJECT)
                                                            5089 W915WE53394116-NA-1                *URI#23910* PROJECT CODE 62000 STORAGE C-SEWAGE CONSTRUCTION                           $787,707.02      $560,323.14      $227,383.88     CEFMS CONSTRUCTION
                                                                                                    YARD PHASE II                                                                                                                            10/6/2006
                                                            5090 W915WE53404151-NA-1                *URI#24015* PCO 09000 TO SUPPORT RULE     NC-JUDICIAL FACILITY NON-CONSTRUCTION        $26,000,000.00   $26,000,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    OF LAW                                                                                                                                   10/6/2006
                                                            5091 W915WE53404174-NA-1                *URI 20996* COMPACT UNIT OF 50 M3/HR      C-POTABLE WATER CONSTRUCTION                 $531,435.00      $531,435.00      $0.00           CEFMS CONSTRUCTION
                                                                                                    WITH RO AT CHIPAT AL MIDAINA DISTRICT                                                                                                    10/6/2006
                                                                                                    PROJECT
                                                            5092 W915WE53404175-NA-1                *URI#20997* BAS-10 COMPACT UNIT OF 50     C-POTABLE WATER CONSTRUCTION                 $628,350.00      $534,097.50      $94,252.50      CEFMS CONSTRUCTION




D-152 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                    M3/HR AT ABO BOSARI AL DAYER DISTRIC                                                                                                     10/6/2006
                                                                                                    PROJECT
                                                            5093 W915WE53404176-NA-1                *URI#21003* BAS-14 COMPACT UNIT WITH      C-POTABLE WATER CONSTRUCTION                 $581,331.32      $348,798.17      $232,533.15     CEFMS CONSTRUCTION
                                                                                                    RO RATED AT 50 M3/HR AT TALHA DISTRIC                                                                                                    10/6/2006
                                                                                                    PROJECT
                                                            5094 W915WE53404177-NA-1                *URI#21005* BAS-15 COMPACT UNIT WITH RO C-POTABLE WATER CONSTRUCTION                   $555,207.93      $444,164.64      $111,043.29     CEFMS CONSTRUCTION
                                                                                                    RATED AT 50 M3/HR AT HAMDEN DISTRICT                                                                                                     10/6/2006
                                                            5095 W915WE53414185-NA-2                *URI#23748* PROJECT BABIL                 C-PRDCS ROADS & BRIDGES CONSTRUCTION         $4,480,349.57    $468,601.07      $4,011,748.50   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5096 W915WE53414186-NA-2                *URI#23750* MUSAYIB STREET REPAIR BABIL   C-PRDCS ROADS & BRIDGES CONSTRUCTION         $489,900.00      $146,970.00      $342,930.00     CEFMS CONSTRUCTION
                                                                                                    ROAD PROJECT                                                                                                                             10/6/2006
                                                            5097 W915WE53414187-NA-2                *URI#23754* BABIL ROAD PROJECT            C-PRDCS ROADS & BRIDGES CONSTRUCTION         $448,791.00      $21,300.00       $427,491.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5098 W915WE53414188-NA-2                *URI#23758* BABIL PROJECT ABU GHARAQ      C-PRDCS ROADS & BRIDGES CONSTRUCTION         $481,699.50      $306,720.00      $174,979.50     CEFMS CONSTRUCTION
                                                                                                    STREET REPAIR                                                                                                                            10/6/2006
                                                            5099 W915WE53414190-NA-2                *URI#23761* BABIL PROJECT MAHAWII REPAIR C-PRDCS ROADS & BRIDGES CONSTRUCTION          $518,575.13      $395,258.78      $123,316.35     CEFMS CONSTRUCTION
                                                                                                    REPAIR $498,125.00S&A 32,378.12                                                                                                          10/6/2006
                                                            5100 W915WE53414191-NA-2                *URI#23764* BABIL PROJECT ALDULAMI        C-PRDCS ROADS & BRIDGES CONSTRUCTION         $534,204.00      $106,840.80      $427,363.20     CEFMS CONSTRUCTION
                                                                                                    ROADS IFE$500,000 S&A 32,500                                                                                                             10/6/2006
                                                            5101 W915WE53414193-NA-2                *URI#23766* PROJECT BABIL ISKANDIRIYAH      C-PRDCS ROADS & BRIDGES CONSTRUCTION       $485,640.00      $48,564.00       $437,076.00     CEFMS CONSTRUCTION
                                                                                                    STREET REPAIR IGE$400,600.00 S&A $26,032.60                                                                                              10/6/2006
                                                            5102 W915WE53414194-NA-2                *URI#23768* WASSIT PROJECT                C-PRDCS ROADS & BRIDGES CONSTRUCTION         $764,670.00      $565,855.80      $198,814.20     CEFMS CONSTRUCTION
                                                                                                    ZUBAIDIYAHSHEHAIMIYAH ROAD                                                                                                               10/6/2006
                                                                                                    MAINTENANCE
                                                            5103 W915WE53414195-NA-2                *URI#23770*WASSIT PROJECT                 C-PRDCS ROADS & BRIDGES CONSTRUCTION         $657,105.00      $229,986.75      $427,118.25     CEFMS CONSTRUCTION
                                                                                                    BADRAHZARBATIYAH ROAD MAINTENANCE                                                                                                        10/6/2006
                                                            5104 W915WE53414197-NA-2                *URI#23772* WASSIT PROJECT HAY BASHAIR    C-PRDCS ROADS & BRIDGES CONSTRUCTION         $699,943.56      $629,949.20      $69,994.36      CEFMS CONSTRUCTION
                                                                                                    ROAD MAINTENANCE                                                                                                                         10/6/2006
                                                            5105 W915WE53414198-NA-2                *URI#23775*WASSIT PROJECT                 C-PRDCS ROADS & BRIDGES CONSTRUCTION         $932,407.50      $357,840.00      $574,567.50     CEFMS CONSTRUCTION
                                                                                                    KUTMOUFAQIAYAH ROAD MAINTENANCE                                                                                                          10/6/2006
                                                            5106 W915WE53414205-NA-2                *URI#23785* QADISSIYA PAVING MAIN ROAD C-PRDCS ROADS & BRIDGES CONSTRUCTION            $415,350.00      $332,280.00      $83,070.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                                            5107 W915WE53414206-NA-2                *URI#23788* QADISSIUA CONSTRUCTION OF     C-PRDCS ROADS & BRIDGES CONSTRUCTION         $785,970.00      $601,938.00      $184,032.00     CEFMS CONSTRUCTION
                                                                                                    AL HAMZA BRIDGE                                                                                                                          10/6/2006
                                                            5108 W915WE53414207-NA-2                *URI#23794* PROJECT QADISSIYA PAVING      C-PRDCS ROADS & BRIDGES CONSTRUCTION         $860,046.08      $86,004.08       $774,042.00     CEFMS CONSTRUCTION
                                                                                                    MAIN ROADS IN DIWANIYAH CITY                                                                                                             10/6/2006
                                                            5109 W915WE53414208-NA-2                *URI#23794* PROJECT QADISSIYA             C-PRDCS ROADS & BRIDGES CONSTRUCTION         $408,922.73      $245,352.58      $163,570.15     CEFMS CONSTRUCTION
                                                                                                    CONSTRUCTION AL SANIYAH/A; IMAN                                                                                                          10/6/2006
                                                            5110 W915WE53414209-NA-2                *URI#23797* QADISSIYA PROJECT             C-PRDCS ROADS & BRIDGES CONSTRUCTION         $491,550.75      $270,352.39      $221,198.36     CEFMS CONSTRUCTION
                                                                                                    CONSTRUCTION FOR AL SHAMIYAH                                                                                                             10/6/2006
                                                            5111 W915WE53424226-NA-2                *URI#23782* WASIT PROJECT ALSHEHEMIYAH C-PRDCS ROADS & BRIDGES CONSTRUCTION            $639,000.00      $255,600.00      $383,400.00     CEFMS CONSTRUCTION
                                                                                                    ROAD                                                                                                                                     10/6/2006
                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 388 of 529




                                                            5112 W915WE53434262-NA-1                *URI#22467* IRRF#A125 MIPR FUNDING TO C-NETWORK INFRASTRUCTURE CONSTRUCTION            $10,948.36       $10,948.36       $0.00           CEFMS CONSTRUCTION
                                                                                                    GRD/GRC FOR GBAGC-500 MAHALA 208                                                                                                         10/6/2006
                                                                                                    ELECTRIC NETWORK CONDITION ASSESSMENT
                                                                                                    $11,430.65 INCLUSIVE OF 6.5% GRD
                                                                                                    CONSTRUCTION MANAGEMENT FEE
                                                            5113 W915WE53464330-NA-1                *URI#23607* PW-090 HILAH $481,000 GRD     C-POTABLE WATER CONSTRUCTION                 $512,265.00      $512,265.00      $0.00           CEFMS CONSTRUCTION
                                                                                                    CONSTRUCTION MGT FEE 6.5% $31,265.00                                                                                                     10/6/2006
                                        #    Award Number          Contractor   Description                               Work Item                               Obligated        Expended        Undelivered      Source
                                        5114 W915WE53544571-NA-1                *URI*24172* MTO URI 24173 AMSCO           C-GENERATION CONSTRUCTION               $3,507,808.20    $3,507,808.20   $0.00            CEFMS CONSTRUCTION
                                                                                03100000                                                                                                                            10/6/2006
                                        5115 W915WE60024871-NA-1                *URI#23507* ED-1000 GBAGP-030 LV          C-PRDC ED-1000 DISTRIBUTION NETWORK     $192,556.26      $0.00           $192,556.26      CEFMS CONSTRUCTION
                                                                                NETWORK FOR AL-ZIHAIRIYA QTR (SHAMIYA     INFRASTRUCTURE                                                                            10/6/2006
                                                                                DISTRICT)
                                        5116 W915WE60064995-NA-1                *URI#23510* ED-1000 PRDC GBAGP-033        C-PRDC ED-1000 DISTRIBUTION NETWORK     $505,342.50      $0.00           $505,342.50      CEFMS CONSTRUCTION
                                                                                ALJUMHORY SUBSTATION REHABILITATION       INFRASTRUCTURE                                                                            10/6/2006
                                        5117 W915WE60064997-NA-1                *URI#23511* ED-1000 PRDC GBAGP-034        C-PRDC ED-1000 DISTRIBUTION NETWORK     $652,893.99      $0.00           $652,893.99      CEFMS CONSTRUCTION
                                                                                HAMZA LV NETWORK REHABILITATION           INFRASTRUCTURE                                                                            10/6/2006
                                        5118 W915WE60065000-NA-1                *URI#24083*ED-1000 PRDC GBAGT-013         C-PRDC ED-1000 DISTRIBUTION NETWORK     $477,759.00      $0.00           $477,759.00      CEFMS CONSTRUCTION
                                                                                11KV&LV NETWORK REHABILITATION            INFRASTRUCTURE                                                                            10/6/2006
                                        5119 W915WE60065001-NA-1                *URI#23502*C-PRDC ED-1000 GBAGU-028       C-PRDC ED-1000 DISTRIBUTION NETWORK     $266,250.00      $228,650.42     $37,599.58       CEFMS CONSTRUCTION
                                                                                ALBASROKIYAH 60KM 11KV FEEDER             INFRASTRUCTURE                                                                            10/6/2006
                                        5120 W915WE60065002-NA-1                *URI#23503* ED-1000 C-PRDC GBAGU-029      C-PRDC ED-1000 DISTRIBUTION NETWORK     $479,250.00      $143,775.00     $335,475.00      CEFMS CONSTRUCTION
                                                                                11KV FEEDERS FOR AL MEEGASES 55KM OH      INFRASTRUCTURE                                                                            10/6/2006
                                        5121 W915WE60065003-NA-1                *URI#23504* PRDC ED-1000 GBAGU-030 HAY C-PRDC ED-1000 DISTRIBUTION NETWORK        $448,631.25      $358,905.01     $89,726.24       CEFMS CONSTRUCTION
                                                                                AL-ZEHARA & AL-KUT LV NETWORKS         INFRASTRUCTURE                                                                               10/6/2006
                                        5122 W915WE60065005-NA-1                *URI#23505* C-PRDC ED-1000 GBAGU-031 AL C-PRDC ED-1000 DISTRIBUTION NETWORK       $517,259.85      $310,355.91     $206,903.94      CEFMS CONSTRUCTION
                                                                                AMARAH                                  INFRASTRUCTURE                                                                              10/6/2006
                                        5123 W915WE60065006-NA-1                *URI#23506* C-PRDC ED-1000 GBAGU-032 AL C-PRDC ED-1000 DISTRIBUTION NETWORK       $607,050.00      $0.00           $607,050.00      CEFMS CONSTRUCTION
                                                                                NA’MANIYA SUBSTATION                    INFRASTRUCTURE                                                                              10/6/2006
                                        5124 W915WE60115179-NA-1                *URI#24184* CLOSE OUT COSTS -             C-TRANSMISSION CONSTRUCTION             $555,117.61      $1,655.38       $553,462.23      CEFMS CONSTRUCTION
                                                                                TRANSMISSION PROJECTS                                                                                                               10/6/2006
                                        5125 W915WE60295680-NA-1                *URI#24455* ED-1000 PRDCQADISSIYA007      C-PRDC ED-1000 DISTRIBUTION NETWORK     $1,408,378.37    $282,225.00     $1,126,153.37    CEFMS CONSTRUCTION
                                                                                CONTGY $100,000 PRJ S&A $65,000 CONTG     INFRASTRUCTURE                                                                            10/6/2006
                                                                                S&A $6,500
                                        5126 W915WE60375830-NA-1                *URI#24151* GBAGG-032/ED-1000             C-PRDC ED-1000 DISTRIBUTION NETWORK     $169,833.42      $169,832.89     $0.53            CEFMS CONSTRUCTION
                                                                                PRDCDIYALA005 AL-MUQDADIYAH               INFRASTRUCTURE                                                                            10/6/2006
                                                                                SUBSTATION FEEDER LINE #1 PROJECT, MASTER
                                                                                3-5
                                        5127 W915WE60375831-NA-1                *URI#24150* GBAGG-031/ED-1000             C-PRDC ED-1000 DISTRIBUTION NETWORK     $62,100.15       $62,100.15      $0.00            CEFMS CONSTRUCTION
                                                                                PRDCDIYALA004 AL-MUQDADIYAH               INFRASTRUCTURE                                                                            10/6/2006
                                                                                SUBSTATION FEEDER LINE #3 PROJECT, MASTER
                                                                                3-4
                                        5128 W915WE60375832-NA-1                *URI#24147* GBAGG-030/ED-1000         C-PRDC ED-1000 DISTRIBUTION NETWORK         $33,675.30       $33,675.30      $0.00            CEFMS CONSTRUCTION
                                                                                PRDCDIYALA003 AL-KHALIS SUBSTATION TO INFRASTRUCTURE                                                                                10/6/2006
                                                                                AL-QURA VILLAGE AND AL-TABOOK FACTORY
                                                                                FEEDER PROJECT, MASTER 3-3
                                        5129 W915WE60375833-NA-1                *URI 24146* GBAGG-029/ED-1000            C-PRDC ED-1000 DISTRIBUTION NETWORK      $245,716.80      $221,181.33     $24,535.47       CEFMS CONSTRUCTION
                                                                                PRDCDIYALA002 AL-KHALIS SUBSTATION       INFRASTRUCTURE                                                                             10/6/2006
                                                                                - JEDADIA VILLAGE FEEDER PROJECT, MASTER
                                                                                3-1
                                        5130 W915WE60395907-NA-1                *URI#24145* GBAGG-028/ ED-1000 BAQUBA     C-PRDC ED-1000 DISTRIBUTION NETWORK     $144,893.25      $130,446.53     $14,446.72       CEFMS CONSTRUCTION
                                                                                SUBSTATION - AL ASKARI FEEDER PROJECT     INFRASTRUCTURE                                                                            10/6/2006
                                        5131 W915WE60395908-NA-1                SHIPPING COST FOR AMMO ON CONTRACT        NC-POLICE ASSISTANCE NON-CONSTRUCTION   $2,500.00        $0.00           $2,500.00        CEFMS NON-CONSTRUCTION
                                                                                W91GY0-06-M-0037                                                                                                                    10/6/2006
                                        5132 W915WE60456107-NA-1                *URI#24425* TR-029B-2 BASRAH & THI-QAR    C-RAILROAD CONSTRUCTION                 $748,775.14      $156,661.51     $592,113.63      CEFMS CONSTRUCTION
                                                                                RAILWAY REHAB                                                                                                                       10/6/2006
                                        5133 W915WE60486199-NA-1                *URI#23178* FY2005 TRUST FUND PLEDGE TO NC-ICDC - OPERATIONS AND PERSONNEL NON-   $464,728.31      $464,728.31     $0.00            CEFMS NON-CONSTRUCTION
                                                                                NATO FOR TRAINING OF IAF                CONSTRUCTION                                                                                10/6/2006
                                        5134 W915WE60486199-NA-2                *URI#23178* NATO FY2006 TRAINING PLEDGE NC-ICDC - OPERATIONS AND PERSONNEL NON-   $1,000,000.00    $0.00           $1,000,000.00    CEFMS NON-CONSTRUCTION
                                                                                FOR TRAINING OF THE IAF                 CONSTRUCTION                                                                                10/6/2006
                                        5135 W915WE60516268-NA-1                *URI#24921* COMMUNICATIONS BASED TRAIN NC-RAILROAD NON-CONSTRUCTION               $41,606,215.12   $425,087.16     $41,181,127.96   CEFMS NON-CONSTRUCTION
                                                                                CONTROL SYSTEM                                                                                                                      10/6/2006
                                        5136 W915WE60526271-NA-1                *URI#24005* PROJECT CODE :70000           C-AIRPORT CONSTRUCTION                  $97,341.00       $85,626.00      $11,715.00       CEFMS CONSTRUCTION
                                                                                CONTINGENCY $11,400.00;GRD FEE$7,423.00                                                                                             10/6/2006
                                                                                GRD CONTINGENCY $742.00
                                        5137 W915WE60566430-NA-1                *URI#24735* AL MAJID AL HILLAL-AL         C-PRDCS ROADS & BRIDGES CONSTRUCTION    $1,011,750.01    $0.01           $1,011,750.00    CEFMS CONSTRUCTION
                                                                                CHAMCHA ROAD PROJECT                                                                                                                10/6/2006
                                        5138 W915WE60566431-NA-1                *URI#24741* AL WARKAA RUINS - AL SEWAIR C-PRDCS ROADS & BRIDGES CONSTRUCTION      $873,300.01      $0.00           $873,300.01      CEFMS CONSTRUCTION
                                                                                ROAD PROJECT                                                                                                                        10/6/2006
                                        5139 W915WE60566432-NA-1                *URI#24743* KHIDIR-AL WARKAA RUINS        C-PRDCS ROADS & BRIDGES CONSTRUCTION    $1,563,897.13    $0.01           $1,563,897.12    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 389 of 529




                                                                                ROAD PROJECT                                                                                                                        10/6/2006
                                        5140 W915WE60586485-NA-1                *URI#24162* ED-1000 GRAGL-015 CONSTRUCT C-PRDC ED-1000 DISTRIBUTION NETWORK       $79,715.25       $71,753.31      $7,961.94        CEFMS CONSTRUCTION
                                                                                11KV FEEDERS FOR THE ARMY BARRACKS IN INFRASTRUCTURE                                                                                10/6/2006
                                                                                AL RUMAYTHAH
                                        5141 W915WE60636668-NA-1                *URI#22851* TC-004 IRAQI POSTAL OFFICES   C-TELECOM AND POSTAL CONSTRUCTION       $325,021.55      $235,747.18     $89,274.37       CEFMS CONSTRUCTION
                                                                                REHABILITATION                                                                                                                      10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        5142 W915WE60676764-NA-1                *URI#23701* MISSAN GOVERNATE ROAD         C-PRDCS ROADS & BRIDGES CONSTRUCTION    $1,118,250.00    $0.00           $1,118,250.00    CEFMS CONSTRUCTION
                                                                                PROJECTS - PAVEMENT STREETS OF EAST                                                                                                 10/6/2006
                                                                                TIGRIS SIDE IN AMARAH CENTER




I D-153
                                                                                                                                                                                                                                             Appendix D
                                                            #    Award Number          Contractor   Description                               Work Item                                Obligated       Expended      Undelivered     Source
                                                            5143 W915WE60676765-NA-1                *URI#23703* MISSAN GOVERNATE ROAD         C-PRDCS ROADS & BRIDGES CONSTRUCTION     $1,133,272.89   $113,316.00   $1,019,956.89   CEFMS CONSTRUCTION
                                                                                                    PROJECTS                                                                                                                         10/6/2006
                                                            5144 W915WE60676767-NA-1                *URI#23705* MISSAN GOVERNATE ROAD       C-PRDCS ROADS & BRIDGES CONSTRUCTION       $372,750.00     $0.00         $372,750.00     CEFMS CONSTRUCTION
                                                                                                    PROJECTS - PAVEMENT OF STREETS OF NORTH                                                                                          10/6/2006
                                                                                                    TIGRIS SIDE IN AMARRAH
                                                            5145 W915WE60676769-NA-1                *URI#23707* MISSAN GOVERNATE ROAD         C-PRDCS ROADS & BRIDGES CONSTRUCTION     $958,500.00     $0.00         $958,500.00     CEFMS CONSTRUCTION
                                                                                                    PROJECTS - PAVEMENT STREETS OF WEST                                                                                              10/6/2006
                                                                                                    TIGRIS SIDE IN AMARAH
                                                            5146 W915WE60676770-NA-1                *URI#23710* MISSAN GOVERNATE ROAD        C-PRDCS ROADS & BRIDGES CONSTRUCTION      $213,000.00     $0.00         $213,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              Appendix D


                                                                                                    PROJECTS - PAVEMENT STREETS IN CENTER OF                                                                                         10/6/2006
                                                                                                    MAYMONA DISTRICT
                                                            5147 W915WE60676771-NA-1                *URI#23712* P/C 82000 RE-PAVEMENT OF      C-PRDCS ROADS & BRIDGES CONSTRUCTION     $1,086,313.21   $108,630.00   $977,683.21     CEFMS CONSTRUCTION
                                                                                                    AMARAH CENTER STREETS PROJECT                                                                                                    10/6/2006
                                                            5148 W915WE60676772-NA-1                *URI#23715* MISAAN GOVERNATE ROAD         C-PRDCS ROADS & BRIDGES CONSTRUCTION     $426,000.00     $0.00         $426,000.00     CEFMS CONSTRUCTION
                                                                                                    PROJECTS - REPAVEMENT OF STREETS OF                                                                                              10/6/2006
                                                                                                    SOUTHERN AMARAH DISTRICTS
                                                            5149 W915WE60676773-NA-1                *URI#23718* P/C 82000 REPAVEMENT THE      C-PRDCS ROADS & BRIDGES CONSTRUCTION     $447,300.00     $0.00         $447,300.00     CEFMS CONSTRUCTION
                                                                                                    STREETS OF DISTRICT NORTHERN AMARAH                                                                                              10/6/2006
                                                            5150 W915WE60726924-NA-1                *URI#24138* ED-1000 GBAGD-024 PROVIDE     C-PRDC ED-1000 DISTRIBUTION NETWORK      $1,597,500.00   $84,409.36    $1,513,090.64   CEFMS CONSTRUCTION
                                                                                                    DISTRIBUTION MATERIAL TO MINISTRY OF      INFRASTRUCTURE                                                                         10/6/2006
                                                                                                    ELECTRICITY
                                                            5151 W915WE60726925-NA-1                *URI#24152* ED-1000 GBAGK-019-AMARAH      C-PRDC ED-1000 DISTRIBUTION NETWORK      $514,655.03     $231,595.17   $283,059.86     CEFMS CONSTRUCTION




D-154 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                    CENTER EAST LV NETWORK REHABILITATION     INFRASTRUCTURE                                                                         10/6/2006
                                                            5152 W915WE60726927-NA-1                *URI#24154* ED-1000 GBAGK-0021 AMARAH C-PRDC ED-1000 DISTRIBUTION NETWORK          $615,588.11     $277,012.85   $338,575.26     CEFMS CONSTRUCTION
                                                                                                    CENTER WEST LV NEWORK REHABILITATION INFRASTRUCTURE                                                                              10/6/2006
                                                            5153 W915WE60726928-NA-1                *URI#24153* ED-1000 GBAGK-0020 AL ASKARI C-PRDC ED-1000 DISTRIBUTION NETWORK       $378,288.00     $37,807.50    $340,480.50     CEFMS CONSTRUCTION
                                                                                                    LV NETWORK REHABILIATION                 INFRASTRUCTURE                                                                          10/6/2006
                                                            5154 W915WE60736985-NA-1                *URI#23179* P/C 67000 TECHNICAL SUPPORT   NC-DAMS NON-CONSTRUCTION                 $96,967.98      $96,967.98    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                    FOR MOSUL DAM PROCUREMENT (WR-003                                                                                                10/6/2006
                                                                                                    W-R-WR-DAM-080)
                                                            5155 W915WE60787144-NA-1                *URI#25136* P/C 82000 BUILDING AL         C-PRDCS ROADS & BRIDGES CONSTRUCTION     $3,771,564.38   $339,440.79   $3,432,123.59   CEFMS CONSTRUCTION
                                                                                                    ESHTARAKI ROAD                                                                                                                   10/6/2006
                                                            5156 W915WE60787145-NA-1                *URI#25138* P/C 82000 BUILDING AL GARAF   C-PRDCS ROADS & BRIDGES CONSTRUCTION     $2,932,191.02   $293,219.10   $2,638,971.92   CEFMS CONSTRUCTION
                                                                                                    - AL HAMZAI ROAD                                                                                                                 10/6/2006
                                                            5157 W915WE60787147-NA-1                *URI#25142* P/C 82000 SUQ AL SHY0UIK      C-PRDCS ROADS & BRIDGES CONSTRUCTION     $931,875.00     $0.00         $931,875.00     CEFMS CONSTRUCTION
                                                                                                    ROAD MAINTENANCE                                                                                                                 10/6/2006
                                                            5158 W915WE60787150-NA-1                *URI#23844* P/C 82000 ROADS SUB BASE &    C-PRDCS ROADS & BRIDGES CONSTRUCTION     $232,749.36     $0.00         $232,749.36     CEFMS CONSTRUCTION
                                                                                                    RESURFACING                                                                                                                      10/6/2006
                                                            5159 W915WE60787151-NA-1                *URI#23846* P/C 82000 BASRAH VILLIAGE     C-PRDCS ROADS & BRIDGES CONSTRUCTION     $726,063.76     $87,127.65    $638,936.11     CEFMS CONSTRUCTION
                                                                                                    ROAD (MASHROA-AL ZERAI)                                                                                                          10/6/2006
                                                            5160 W915WE60787152-NA-1                *URI#23848* P/C 82000 PAVEMENT OF HAJI    C-PRDCS ROADS & BRIDGES CONSTRUCTION     $159,537.00     $0.00         $159,537.00     CEFMS CONSTRUCTION
                                                                                                    SFEIH STREET                                                                                                                     10/6/2006
                                                            5161 W915WE60787157-NA-1                *URI#23852* P/C 82000 PAVEMENT OF ROADS C-PRDCS ROADS & BRIDGES CONSTRUCTION       $268,380.00     $174,447.00   $93,933.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                            5162 W915WE60787158-NA-1                *URI#23854* P/C 82000 PAVEMENT OF STREETS C-PRDCS ROADS & BRIDGES CONSTRUCTION     $1,416,450.00   $495,757.50   $920,692.50     CEFMS CONSTRUCTION
                                                                                                    (THUGER & AL ZUBAIR)                                                                                                             10/6/2006
                                                            5163 W915WE60807244-NA-1                *URI#18150* BOOSTER PUMP & GENERATOR      C-OIL INFRASTRUCTURE CONSTRUCTION        $410,025.00     $205,012.50   $205,012.50     CEFMS CONSTRUCTION
                                                                                                    AT NASSIRIYA LPG PUMA STATION                                                                                                    10/6/2006
                                                            5164 W915WE60807246-NA-1                *URI#25125* BERTH 10 & 11 CLEAN UP AT     C-PORT REHAB CONSTRUCTION                $13,845.00      $13,845.00    $0.00           CEFMS CONSTRUCTION
                                                                                                    KHOUR AL ZUBAIR                                                                                                                  10/6/2006
                                                            5165 W915WE60837441-NA-1                *URI#25244* PHC PUNCH LIST REPAIRS FOR    C-NATIONWIDE HOSPITAL AND CLINIC         $1,535,163.41   $582,381.99   $952,781.42     CEFMS CONSTRUCTION
                                                                                                    1ST 6 COMPLETED PHCS                      IMPROVEMENTS CONSTRUCTION                                                              10/6/2006
                                                            5166 W915WE60887609-NA-1                *URI#25606* PW-99 AL DAYER WATER          C-PW-099 DIRECT LOCAL CONTRACTING        $304,536.75     $304,536.75   $0.00           CEFMS CONSTRUCTION
                                                                                                    NETWORK EXTENSION PROJECT                                                                                                        10/6/2006
                                                            5167 W915WE60917712-NA-1                *URI#24206* MINERALS MANAGEMENT           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $750,000.00     $0.00         $750,000.00     CEFMS NON-CONSTRUCTION
                                                                                                    SERVICES                                                                                                                         10/6/2006
                                                            5168 W915WE61078094-NA-1                *URI#25177* NAJAF OLD CITY MAIN STREETS C-PRDCS ROADS & BRIDGES CONSTRUCTION       $1,017,075.87   $0.87         $1,017,075.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                            5169 W915WE61078096-NA-1                *URI#25179* MANATHERA CITY CENTER         C-PRDCS ROADS & BRIDGES CONSTRUCTION     $810,997.50     $81,099.75    $729,897.75     CEFMS CONSTRUCTION
                                                                                                    STREETS                                                                                                                          10/6/2006
                                                            5170 W915WE61078097-NA-1                *URI#25181* JAZRA & RAWDA STREETS         C-PRDCS ROADS & BRIDGES CONSTRUCTION     $89,034.00      $0.00         $89,034.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                            5171 W915WE61078098-NA-1                *URI#25183* QADISSYA ROUND ROAD STREET C-PRDCS ROADS & BRIDGES CONSTRUCTION        $242,021.26     $0.00         $242,021.26     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 390 of 529




                                                            5172 W915WE61078100-NA-1                *URI#25185* STREET PARALLELING TAQA       C-PRDCS ROADS & BRIDGES CONSTRUCTION     $414,072.01     $41,407.20    $372,664.81     CEFMS CONSTRUCTION
                                                                                                    STREET                                                                                                                           10/6/2006
                                                            5173 W915WE61078101-NA-1                *URI#25192* WIDEN AND PAVE STREET         C-PRDCS ROADS & BRIDGES CONSTRUCTION     $146,331.01     $0.00         $146,331.01     CEFMS CONSTRUCTION
                                                                                                    INDUSTRIAL QTR                                                                                                                   10/6/2006
                                                            5174 W915WE61078102-NA-1                *URI#25194* 1-KM OF AL HEERA STREET       C-PRDCS ROADS & BRIDGES CONSTRUCTION     $120,132.01     $0.00         $120,132.01     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        #    Award Number          Contractor   Description                               Work Item                                     Obligated       Expended      Undelivered     Source
                                        5175 W915WE61078103-NA-1                *URI#25196* AL SHALAL & AL JARA BRIDGE    C-PRDCS ROADS & BRIDGES CONSTRUCTION          $208,287.38     $0.00         $208,287.38     CEFMS CONSTRUCTION
                                                                                APPROACHES                                                                                                                            10/6/2006
                                        5176 W915WE61078104-NA-1                *URI#25199* AL JAMAYA QTR STREET PAVING C-PRDCS ROADS & BRIDGES CONSTRUCTION            $336,481.43     $0.00         $336,481.43     CEFMS CONSTRUCTION
                                                                                                                                                                                                                      10/6/2006
                                        5177 W915WE61078105-NA-1                *URI#25202* STREET RENOVATION-KU H.S.     C-PRDCS ROADS & BRIDGES CONSTRUCTION          $298,391.70     $29,839.17    $268,552.53     CEFMS CONSTRUCTION
                                                                                TO CITY                                                                                                                               10/6/2006
                                        5178 W915WE61078106-NA-1                *URI#25204* STREET PARALLELING IMAM ALI C-PRDCS ROADS & BRIDGES CONSTRUCTION            $1,427,419.51   $0.00         $1,427,419.51   CEFMS CONSTRUCTION
                                                                                STREET PAVING                                                                                                                         10/6/2006
                                        5179 W915WE61108173-NA-1                *URI#25846* IRAQI SECURE DOCUMENT         C-INVESTIGATIONS OF CRIMES AGAINST HUMANITY   $1,917,607.03   $0.00         $1,917,607.03   CEFMS CONSTRUCTION
                                                                                STORAGE FACILITY                          CONSTRUCTION                                                                                10/6/2006
                                        5180 W915WE61118205-NA-1                *URI#24160* ED-1000 GBAGL-012 SAMAWAH C-PRDC ED-1000 DISTRIBUTION NETWORK               $264,909.70     $214,625.73   $50,283.97      CEFMS CONSTRUCTION
                                                                                LV NETWORK REHABILITATION             INFRASTRUCTURE                                                                                  10/6/2006
                                        5181 W915WE61118209-NA-1                *URI#24155* ED-1000 GBAGL-013 AL-KHIDR LV C-PRDC ED-1000 DISTRIBUTION NETWORK           $282,544.50     $254,290.05   $28,254.45      CEFMS CONSTRUCTION
                                                                                NETWORK REHABILITATION                    INFRASTRUCTURE                                                                              10/6/2006
                                        5182 W915WE61118210-NA-1                *URI#24158* ED-1000 GBAGL-014 AL-         C-PRDC ED-1000 DISTRIBUTION NETWORK           $419,865.60     $62,979.84    $356,885.76     CEFMS CONSTRUCTION
                                                                                RUMAITHA LV NETWORK REHABILITATION        INFRASTRUCTURE                                                                              10/6/2006
                                        5183 W915WE61138257-NA-1                *URI#26014* SECURITY FENCE FOR AMEEN      NC-FIRE SERVICES NON-CONSTRUCTION             $43,019.61      $43,019.61    $0.00           CEFMS NON-CONSTRUCTION
                                                                                FIRE STATION                                                                                                                          10/6/2006
                                        5184 W915WE61138259-NA-1                *URI#26057* NORTHERN PHC PUNCH LIST       C-NATIONWIDE HOSPITAL AND CLINIC              $304,600.67     $161,411.41   $143,189.26     CEFMS CONSTRUCTION
                                                                                REPAIRS FOR COMPLETED PHCS                IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        5185 W915WE61138260-NA-1                *URI#26058* SOUTHERN PHC PUNCH LIST       C-NATIONWIDE HOSPITAL AND CLINIC              $289,467.17     $174,596.10   $114,871.07     CEFMS CONSTRUCTION
                                                                                REPAIRS FOR COMPLETED PHCS                IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                        5186 W915WE61148266-NA-1                *URI#24496* PW-090 CONSTRUCT AL           C-POTABLE WATER CONSTRUCTION                  $621,214.50     $217,425.08   $403,789.42     CEFMS CONSTRUCTION
                                                                                RUMAITHA COMPACT UNIT - AL HALAJIAH                                                                                                   10/6/2006
                                                                                QUARTER - UDARL 458
                                        5187 W915WE61148267-NA-1                *URI#24494* PW 090 CONSTRUCT AL           C-POTABLE WATER CONSTRUCTION                  $1,009,620.00   $504,810.00   $504,810.00     CEFMS CONSTRUCTION
                                                                                WARKAAT COMPACT UNITS UDARL 461                                                                                                       10/6/2006
                                        5188 W915WE61148268-NA-1                *URI#24495* PW 090 CONSTRUCT AL           C-POTABLE WATER CONSTRUCTION                  $495,670.63     $248,058.13   $247,612.50     CEFMS CONSTRUCTION
                                                                                RUMAITHA COMPACT UNIT - AL SHARQI                                                                                                     10/6/2006
                                                                                QUARTER UDARL 459
                                        5189 W915WE61148275-NA-1                *URI#25985* MOBILE WHEEL LATHE            NC-RAILROAD NON-CONSTRUCTION                  $2,000,000.00   $57,355.19    $1,942,644.81   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                      10/6/2006
                                        5190 W915WE61188401-NA-1                *URI#26307* FUNDING PROVIDED FOR        NC-OTHER TECHNICAL INVESTIGATIVE METHODS        $8,600.00       $4,711.05     $3,888.95       CEFMS NON-CONSTRUCTION
                                                                                DELEGATES TRAINING, TRAVEL AND PER DIEM NON-CONSTRUCTION                                                                              10/6/2006
                                                                                FOR PLANNING SEMINAR IN WASHINGTON,
                                                                                D.C.
                                        5191 W915WE61198426-NA-1                *URI#26255* P/C 90000, HOSPITAL           C-NATIONWIDE HOSPITAL AND CLINIC              $74,720.00      $74,720.00    $0.00           CEFMS CONSTRUCTION
                                                                                ASSESSMENTS BY TECHNICAL ASSISTANCE       IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                                                TEAM
                                        5192 W915WE61218438-NA-1                *URI#26138* ICAA FLIGHT SAFETY TRAINING   NC-AIRPORT NON-CONSTRUCTION                   $540,000.00     $0.00         $540,000.00     CEFMS NON-CONSTRUCTION
                                                                                AND CERTIFICATION                                                                                                                     10/6/2006
                                        5193 W915WE61228457-NA-1                AFCEE FEE TO SM757 POLICE COMMANDO        C-POLICE ASSISTANCE CONSTRUCTION              $317,663.00     $317,663.00   $0.00           CEFMS CONSTRUCTION
                                                                                SITES 4 AND 6                                                                                                                         10/6/2006
                                        5194 W915WE61308625-NA-1                *URI#24142* ED-1000 GBAGD-025 BASRAH      C-PRDC ED-1000 DISTRIBUTION NETWORK           $1,465,972.50   $0.00         $1,465,972.50   CEFMS CONSTRUCTION
                                                                                CENTER LV NETWORK REHABILITATION          INFRASTRUCTURE                                                                              10/6/2006
                                        5195 W915WE61318646-NA-1                *URI#6053* PC 09000 KHADIMIYAH            C-JUDICIAL FACILITY CONSTRUCTION              $227,857.92     $0.00         $227,857.92     CEFMS CONSTRUCTION
                                                                                COURT HOUSE FOR CONSTRUCTION AND                                                                                                      10/6/2006
                                                                                RENOVATION
                                        5196 W915WE61318655-NA-1                *URA#24144* PC 42000 ED-1000 GBAGD-       C-PRDC ED-1000 DISTRIBUTION NETWORK           $972,291.75     $0.00         $972,291.75     CEFMS CONSTRUCTION
                                                                                026 BASRAH DISTRICT LV NETWORK            INFRASTRUCTURE                                                                              10/6/2006
                                                                                REHABILITATION
                                        5197 W915WE61378748-NA-1                *URI#25095* WR-029 FALLUJA BARRAGE        C-DAMS CONSTRUCTION                           $58,299.00      $0.00         $58,299.00      CEFMS CONSTRUCTION
                                                                                ASSESSMENT                                                                                                                            10/6/2006
                                        5198 W915WE61428860-NA-1                *URI#25698* PW-099 CONSTRUCT UM QSAR      C-PW-099 DIRECT LOCAL CONTRACTING             $363,507.93     $0.00         $363,507.93     CEFMS CONSTRUCTION
                                                                                RO WATER TREATMENT PLANT                                                                                                              10/6/2006
                                        5199 W915WE61438884-NA-1                *URI#26829* PC 13000 PAVEMENT & SECURITY FACILITIES REPAIR IRAQ                         $92,896.76      $36,604.91    $56,291.85      CEFMS CONSTRUCTION
                                                                                FENCE FOR AINKAWA FIRE STATION                                                                                                        10/6/2006
                                        5200 W915WE61438886-NA-1                *URI#26716* PC 13000 SECURITY FENCE FOR   FACILITIES REPAIR IRAQ                        $63,245.03      $0.00         $63,245.03      CEFMS CONSTRUCTION
                                                                                THE HUSSEINIYA FIRE STATION                                                                                                           10/6/2006
                                        5201 W915WE61458945-NA-1                *URI#24061* ED-1000 GBAGA-058 HUSAYBA     C-PRDC ED-1000 DISTRIBUTION NETWORK           $3,887,143.50   $0.00         $3,887,143.50   CEFMS CONSTRUCTION
                                                                                SUBSTATION RECONSTRUCTION                 INFRASTRUCTURE                                                                              10/6/2006
                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 391 of 529




                                        5202 W915WE61458953-NA-1                *URI#25581* AL MUGHANNA BRIDGE REPAIR C-PRDCS ROADS & BRIDGES CONSTRUCTION              $100,110.00     $0.00         $100,110.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                      10/6/2006
                                        5203 W915WE61479036-NA-1                *URI#25265* FT-05-0016 PC 82000 MIPR TO C-PRDCS ROADS & BRIDGES CONSTRUCTION            $183,654.56     $0.00         $183,654.56     CEFMS CONSTRUCTION
                                                                                GRS REHAB AL BOBIYAT RD LEFT OF RUSHDIA                                                                                               10/6/2006
                                                                                CANAL.
                                        5204 W915WE61479038-NA-1                *URI#25267* FT-05-0016 PC 82000 MIPR TO   C-PRDCS ROADS & BRIDGES CONSTRUCTION          $673,825.50     $0.00         $673,825.50     CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                GRS. RAHAB WAHID HUZAIRAN ROAD AT AL                                                                                                  10/6/2006
                                                                                SHIBANAT.
                                        5205 W915WE61479039-NA-1                *URI#25285* FT-05-0016 PC 82000 MIPR TO   C-PRDCS ROADS & BRIDGES CONSTRUCTION          $391,386.43     $0.00         $391,386.43     CEFMS CONSTRUCTION
                                                                                GRS. REHAB ALBO SAHWA AL AAWAGE                                                                                                       10/6/2006




I D-155
                                                                                                                                                                                                                                               Appendix D




                                                                                BIDONIYAT ROAD.
                                                            #    Award Number          Contractor   Description                                Work Item                               Obligated       Expended      Undelivered     Source
                                                            5206 W915WE61479046-NA-1                *URI#25293* FC-05-0016 PC 82000. MIPR TO   C-PRDCS ROADS & BRIDGES CONSTRUCTION    $201,958.23     $0.00         $201,958.23     CEFMS CONSTRUCTION
                                                                                                    GRS. REHAB AL GADHY VILLAGE ROAD.                                                                                                10/6/2006
                                                            5207 W915WE61499060-NA-1                *URI#26804* FENCE FOR DAYDEA FIRE          FACILITIES REPAIR IRAQ                  $42,286.53      $0.00         $42,286.53      CEFMS CONSTRUCTION
                                                                                                    STATION                                                                                                                          10/6/2006
                                                            5208 W915WE61499061-NA-1                *URI#26732* FENCE FOR ZAYONA FIRE          FACILITIES REPAIR IRAQ                  $43,968.53      $0.00         $43,968.53      CEFMS CONSTRUCTION
                                                                                                    STATION                                                                                                                          10/6/2006
                                                            5209 W915WE61499062-NA-1                *URI#26802* FENCE FOR AMIL FIRE STATION    FACILITIES REPAIR IRAQ                  $48,406.38      $0.00         $48,406.38      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                            5210 W915WE61499063-NA-1                *URI#26715* FENCE FOR YARMOOK FIRE         FACILITIES REPAIR IRAQ                  $102,879.00     $0.00         $102,879.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                              Appendix D



                                                                                                    STATION                                                                                                                          10/6/2006
                                                            5211 W915WE61509083-NA-1                PC27000 IRAQI STRATEGIC SUPPORT            NC-ICDC - FACILITIES NON-CONSTRUCTION   $5,000,000.00   $28,302.00    $4,971,698.00   CEFMS NON-CONSTRUCTION
                                                                                                    CAPABILITIES & LONG TERM SUSTAINMENT                                                                                             10/6/2006
                                                                                                    ASSESSMENT
                                                            5212 W915WE61509085-NA-1                *URI#26783* ED-1000 GBAGQ-035 AZIZ BALAD C-PRDC ED-1000 DISTRIBUTION NETWORK       $133,057.91     $0.00         $133,057.91     CEFMS CONSTRUCTION
                                                                                                    ELECTRICAL POWER NETWORK                 INFRASTRUCTURE                                                                          10/6/2006
                                                            5213 W915WE61509086-NA-1                *URI#26793* PC 42000 ED-1000 GBAGJ-030     C-PRDC ED-1000 DISTRIBUTION NETWORK     $858,329.30     $0.00         $858,329.30     CEFMS CONSTRUCTION
                                                                                                    AL HINDIYAH ELECTRIC DIST NETWORK          INFRASTRUCTURE                                                                        10/6/2006
                                                                                                    REPLACEMENT
                                                            5214 W915WE61509087-NA-1                *URI#26784* ED-1000 GBAGQ-036 POWER        C-PRDC ED-1000 DISTRIBUTION NETWORK     $526,733.03     $0.00         $526,733.03     CEFMS CONSTRUCTION
                                                                                                    NETWORK OF BAYJI                           INFRASTRUCTURE                                                                        10/6/2006
                                                            5215 W915WE61509089-NA-1                *URI#26787* ED-1000 GBAGQ-037 TUZ POWER C-PRDC ED-1000 DISTRIBUTION NETWORK        $416,202.00     $0.00         $416,202.00     CEFMS CONSTRUCTION
                                                                                                    NETWORK REHABILITATION                  INFRASTRUCTURE                                                                           10/6/2006




D-156 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            5216 W915WE61509090-NA-1                *URI#26792* PC 42000 ED-1000 GBAGJ-        C-PRDC ED-1000 DISTRIBUTION NETWORK     $822,978.75     $0.00         $822,978.75     CEFMS CONSTRUCTION
                                                                                                    029 AL KHAIRAT ELECTRIC DIST NETWORK       INFRASTRUCTURE                                                                        10/6/2006
                                                                                                    REPLACEMENT
                                                            5217 W915WE61509091-NA-1                *URI#26788* ED-1000 GBAGQ-047 UPGRADE      C-PRDC ED-1000 DISTRIBUTION NETWORK     $641,827.58     $0.00         $641,827.58     CEFMS CONSTRUCTION
                                                                                                    AL DOLOUIYA POWER NETWORK                  INFRASTRUCTURE                                                                        10/6/2006
                                                            5218 W915WE61509095-NA-1                *URI#26799* ED-1000 GBAGN-042 ELECTRICAL C-PRDC ED-1000 DISTRIBUTION NETWORK       $3,073,962.75   $0.00         $3,073,962.75   CEFMS CONSTRUCTION
                                                                                                    FINAL MILE PROJECT                       INFRASTRUCTURE                                                                          10/6/2006
                                                            5219 W915WE61509097-NA-1                *URI#26759* ED-1000 GBAGG-033 AL           C-PRDC ED-1000 DISTRIBUTION NETWORK     $69,961.98      $0.00         $69,961.98      CEFMS CONSTRUCTION
                                                                                                    MADINAA FEEDER PROJECT                     INFRASTRUCTURE                                                                        10/6/2006
                                                            5220 W915WE61509099-NA-1                *URI#26796* PC42000 ED-1000 GBAGU-033  C-PRDC ED-1000 DISTRIBUTION NETWORK         $343,047.15     $0.00         $343,047.15     CEFMS CONSTRUCTION
                                                                                                    IMPROVING THE PERFORMANCE OF 400 & 132 INFRASTRUCTURE                                                                            10/6/2006
                                                                                                    KV IN WASSIT NETWORK
                                                            5221 W915WE61509100-NA-1                *URI#26762* ED-1000 GBAGG-034 AL COLA      C-PRDC ED-1000 DISTRIBUTION NETWORK     $70,645.71      $0.00         $70,645.71      CEFMS CONSTRUCTION
                                                                                                    AND AL TALEAA FEEDER PROJECT               INFRASTRUCTURE                                                                        10/6/2006
                                                            5222 W915WE61509101-NA-1                *URI#25598* PC42000 ED-1000 GBAGJ-026      C-PRDC ED-1000 DISTRIBUTION NETWORK     $502,999.50     $0.00         $502,999.50     CEFMS CONSTRUCTION
                                                                                                    AIN AL TAMUR ELECTRIC DISTRIBUTION         INFRASTRUCTURE                                                                        10/6/2006
                                                                                                    IMPROVEMENTS
                                                            5223 W915WE61509102-NA-1                *URI#26765* ED-1000 GBAGG-035 AL JAZIRAA C-PRDC ED-1000 DISTRIBUTION NETWORK       $27,965.00      $0.00         $27,965.00      CEFMS CONSTRUCTION
                                                                                                    FEEDER LINE PROJECT                      INFRASTRUCTURE                                                                          10/6/2006
                                                            5224 W915WE61509103-NA-1                *URI#25602* PC42000 ED-1000 GBAGJ-         C-PRDC ED-1000 DISTRIBUTION NETWORK     $1,757,250.00   $0.00         $1,757,250.00   CEFMS CONSTRUCTION
                                                                                                    027 AL GHADIR ELECTRIC DIST NETWORK        INFRASTRUCTURE                                                                        10/6/2006
                                                                                                    REPLACEMENT PHASE A
                                                            5225 W915WE61509104-NA-1                *URI#26768* ED-1000 GBAGG-036 ABO JISRAA C-PRDC ED-1000 DISTRIBUTION NETWORK       $84,396.99      $0.00         $84,396.99      CEFMS CONSTRUCTION
                                                                                                    SUBSTATION TO AL WAJIHIA FEEDER PROJECT INFRASTRUCTURE                                                                           10/6/2006
                                                            5226 W915WE61509105-NA-1                *URI#26771* ED-1000 GBAGG-037 AL MOAAL C-PRDC ED-1000 DISTRIBUTION NETWORK         $31,817.73      $0.85         $31,816.88      CEFMS CONSTRUCTION
                                                                                                    FEEDER PROJECT                         INFRASTRUCTURE                                                                            10/6/2006
                                                            5227 W915WE61509106-NA-1                *URI#26777* ED-1000 GBAGG-042 ASKAR        C-PRDC ED-1000 DISTRIBUTION NETWORK     $72,782.10      $0.00         $72,782.10      CEFMS CONSTRUCTION
                                                                                                    FEEDER LINE PROJECT                        INFRASTRUCTURE                                                                        10/6/2006
                                                            5228 W915WE61509107-NA-1                *URI#26772* ED-1000 GBAGG-038 SHRWEEN      C-PRDC ED-1000 DISTRIBUTION NETWORK     $98,298.44      $0.00         $98,298.44      CEFMS CONSTRUCTION
                                                                                                    FEEDER PROJECT                             INFRASTRUCTURE                                                                        10/6/2006
                                                            5229 W915WE61509108-NA-1                *URI#26778* ED-1000 GBAGG-043 BUHRIZ       C-PRDC ED-1000 DISTRIBUTION NETWORK     $104,650.10     $0.00         $104,650.10     CEFMS CONSTRUCTION
                                                                                                    FEEDER LINE PROJECT                        INFRASTRUCTURE                                                                        10/6/2006
                                                            5230 W915WE61509109-NA-1                *URI#26779* ED-1000 GBAGG-044 BAQUBAH- C-PRDC ED-1000 DISTRIBUTION NETWORK         $3,193,654.22   $0.00         $3,193,654.22   CEFMS CONSTRUCTION
                                                                                                    ALMOSTAFA SUBSTATION PROJECT           INFRASTRUCTURE                                                                            10/6/2006
                                                            5231 W915WE61509110-NA-1                *URI#26774* ED-1000 GBAGG-039J AL SAWAD C-PRDC ED-1000 DISTRIBUTION NETWORK        $37,243.05      $0.00         $37,243.05      CEFMS CONSTRUCTION
                                                                                                    FEEDER/400KV TRANSFORMER PROJECT        INFRASTRUCTURE                                                                           10/6/2006
                                                            5232 W915WE61509114-NA-1                *URI#26780* ED-1000 GBAGG-045 DIYALA-      C-PRDC ED-1000 DISTRIBUTION NETWORK     $3,513,435.00   $0.00         $3,513,435.00   CEFMS CONSTRUCTION
                                                                                                    NOFAL SUBDIVISION SUBSTATION PROJECT       INFRASTRUCTURE                                                                        10/6/2006
                                                            5233 W915WE61509115-NA-1                *URI#26781* ED-1000 GBAGG-046 AL-          C-PRDC ED-1000 DISTRIBUTION NETWORK     $193,541.39     $0.00         $193,541.39     CEFMS CONSTRUCTION
                                                                                                    SHUHADAA/KHANAGIN DISTRIBUTION             INFRASTRUCTURE                                                                        10/6/2006
                                                                                                    PROJECT
                                                            5234 W915WE61509116-NA-1                *URI#26775* ED-1000 GBAGG-040 FATHWAT      C-PRDC ED-1000 DISTRIBUTION NETWORK     $23,307.53      $0.00         $23,307.53      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 392 of 529




                                                                                                    ARAB FEEDER PROJECT                        INFRASTRUCTURE                                                                        10/6/2006
                                                            5235 W915WE61509117-NA-1                *URI#26776* ED-1000 GBAGG-041 ETBA         C-PRDC ED-1000 DISTRIBUTION NETWORK     $163,716.06     $0.00         $163,716.06     CEFMS CONSTRUCTION
                                                                                                    VILLAGE                                    INFRASTRUCTURE                                                                        10/6/2006
                                                            5236 W915WE61529198-NA-1                *URI#26909* SADYEA FIRE STATION            FACILITIES REPAIR IRAQ                  $55,612.17      $0.00         $55,612.17      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                                            5237 W915WE61529200-NA-1                *URI#26906* BENOOK FIRE STATION            FACILITIES REPAIR IRAQ                  $115,750.78     $115,664.33   $86.45          CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        #    Award Number          Contractor   Description                               Work Item                                   Obligated       Expended      Undelivered   Source
                                        5238 W915WE61529202-NA-1                *URI#26910* SADER FIRE STATION            FACILITIES REPAIR IRAQ                      $105,435.00     $54,570.60    $50,864.40    CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        5239 W915WE61529206-NA-1                *URI#26908* HUSSEINIYA FIRE STATION       FACILITIES REPAIR IRAQ                      $44,144.25      $0.00         $44,144.25    CEFMS CONSTRUCTION
                                                                                                                                                                                                                  10/6/2006
                                        5240 W915WE61549262-NA-1                *URI#26450* PW-101 REPAIR 5 WATER PUMP    C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $93,912.82      $48,660.97    $45,251.85    CEFMS CONSTRUCTION
                                                                                STATIONS MOSUL UDARN 3136 AL DAWASA                                                                                               10/6/2006
                                                                                PC 60000
                                        5241 W915WE61549264-NA-1                *URI#26455* PC 60000 PW-101 REPAIR 5 C-PW-101 DIRECT LOCAL CONTRACTING (S/B)          $42,575.79      $42,575.79    $0.00         CEFMS CONSTRUCTION
                                                                                WATER PUMP STATIONS MOSUL UDARN 3140                                                                                              10/6/2006
                                                                                AL MANSOR
                                        5242 W915WE61549266-NA-1                *URI#26454* PC 60000 PW-101 REPAIR 5 C-PW-101 DIRECT LOCAL CONTRACTING (S/B)          $51,568.99      $43,048.99    $8,520.00     CEFMS CONSTRUCTION
                                                                                WATER PUMP STATIONS MOSUL UDARN 3139                                                                                              10/6/2006
                                                                                AL RESALA
                                        5243 W915WE61549267-NA-1                *URI#26447* PC 60000 PW-101 REPAIR 5 C-PW-101 DIRECT LOCAL CONTRACTING (S/B)          $42,683.03      $41,293.21    $1,389.82     CEFMS CONSTRUCTION
                                                                                WATER PUMP STATIONS MOSUL UDARN 3132                                                                                              10/6/2006
                                                                                AL MAMOON
                                        5244 W915WE61549268-NA-1                *URI#26453* PC 60000 PW-101 REPAIR 5 C-PW-101 DIRECT LOCAL CONTRACTING (S/B)          $69,638.97      $48,711.72    $20,927.25    CEFMS CONSTRUCTION
                                                                                WATER PUMP STATIONS MOSUL UDARN 3131                                                                                              10/6/2006
                                                                                SUK AL MAASH
                                        5245 W915WE61569290-NA-1                *URI#26133* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $86,052.00      $80,888.88    $5,163.12     CEFMS CONSTRUCTION
                                                                                AQUBANI SARU WELL UDARH 3020                                                                                                      10/6/2006
                                        5246 W915WE61569291-NA-1                *URI#26134* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $86,904.00      $75,606.48    $11,297.52    CEFMS CONSTRUCTION
                                                                                BAPISHTIAN WELL UDARH 3021                                                                                                        10/6/2006
                                        5247 W915WE61569292-NA-1                *URI#26135* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $105,307.20     $100,039.71   $5,267.49     CEFMS CONSTRUCTION
                                                                                HAWIDAN WELL UDARH 3022                                                                                                           10/6/2006
                                        5248 W915WE61569296-NA-1                *URI#26136* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $62,941.50      $54,759.11    $8,182.39     CEFMS CONSTRUCTION
                                                                                KAWARTIAN WELL USARH 3023                                                                                                         10/6/2006
                                        5249 W915WE61569299-NA-1                *URI#26137* PC 6000 PW-099 CONSTRUCT      C-PW-099 DIRECT LOCAL CONTRACTING           $85,626.00      $51,375.60    $34,250.40    CEFMS CONSTRUCTION
                                                                                KESHKE WELL UDARH 3024                                                                                                            10/6/2006
                                        5250 W915WE61569301-NA-1                *URI#26132* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $103,688.40     $93,319.56    $10,368.84    CEFMS CONSTRUCTION
                                                                                SHEWA ZIARAT WELL UDARH 3019                                                                                                      10/6/2006
                                        5251 W915WE61579329-NA-1                *URI#22452* PC 74000. DIWANIYAH NEW       C-TELECOM AND POSTAL CONSTRUCTION           $525,900.24     $0.00         $525,900.24   CEFMS CONSTRUCTION
                                                                                POST OFFICE CONSTRUCTION                                                                                                          10/6/2006
                                        5252 W915WE61579331-NA-1                *URI#24847* PW-090 PRDC CONSTRUCT AL C-POTABLE WATER CONSTRUCTION                     $1,037,299.35   $386,379.88   $650,919.47   CEFMS CONSTRUCTION
                                                                                NADUM 200CUM CU & NETWORK/UDARM 465                                                                                               10/6/2006
                                        5253 W915WE61589367-NA-1                *URI#26108* PW-099 CONSTRUCT SATUR WELL C-PW-099 DIRECT LOCAL CONTRACTING             $75,114.45      $0.00         $75,114.45    CEFMS CONSTRUCTION
                                                                                UDARH 3018                                                                                                                        10/6/2006
                                        5254 W915WE61589368-NA-1                *URI#26678* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $55,688.85      $0.00         $55,688.85    CEFMS CONSTRUCTION
                                                                                BAWKAY GCHKA WELL UDARH 3033                                                                                                      10/6/2006
                                        5255 W915WE61589369-NA-1                *URI#27052* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $162,190.98     $0.00         $162,190.98   CEFMS CONSTRUCTION
                                                                                DEGALA/SAMAGSHEEREN GAWRA WELL                                                                                                    10/6/2006
                                                                                UDARH 3040
                                        5256 W915WE61589370-NA-1                *URI#26099* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $50,933.63      $0.00         $50,933.63    CEFMS CONSTRUCTION
                                                                                HARSHAM WELL UDARH 3013                                                                                                           10/6/2006
                                        5257 W915WE61589371-NA-1                *URI#26101* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $50,353.20      $0.00         $50,353.20    CEFMS CONSTRUCTION
                                                                                QURA BAG WELL UDARH 3015                                                                                                          10/6/2006
                                        5258 W915WE61589372-NA-1                *URI#26102* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $42,014.25      $0.00         $42,014.25    CEFMS CONSTRUCTION
                                                                                MEER KHUZAR WELL UDARH 3016                                                                                                       10/6/2006
                                        5259 W915WE61589373-NA-1                *URI#26106* PC 60000 PW-099 CONSTRUCT     C-PW-099 DIRECT LOCAL CONTRACTING           $71,816.15      $0.00         $71,816.15    CEFMS CONSTRUCTION
                                                                                SOFI IBRAHIM WELL UDARH 3017                                                                                                      10/6/2006
                                        5260 W915WE61589403-NA-1                PC67000 DEVELOPMENT OF A 3-D GEO/HYDRO NC-DAMS NON-CONSTRUCTION                       $1,245,000.00   $280,595.50   $964,404.50   CEFMS NON-CONSTRUCTION
                                                                                GEOLOGICAL MODEL FOR MOSUL DAM                                                                                                    10/6/2006
                                        5261 W915WE61599448-NA-1                *URI#11896* MU 03                         C-NATIONWIDE HOSPITAL AND CLINIC            $404,700.00     $145,692.00   $259,008.00   CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        5262 W915WE61599448-NA-2                *URI#11813* BB 03                         C-NATIONWIDE HOSPITAL AND CLINIC            $301,395.00     $0.00         $301,395.00   CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        5263 W915WE61599448-NA-3                *URI#11860* BA 05                         C-NATIONWIDE HOSPITAL AND CLINIC            $425,468.00     $0.00         $425,468.00   CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        5264 W915WE61599448-NA-4                *URI#11886* KR 01                         C-NATIONWIDE HOSPITAL AND CLINIC            $260,925.00     $26,092.50    $234,832.50   CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        5265 W915WE61599448-NA-5                *URI#11891* MN 02                         C-NATIONWIDE HOSPITAL AND CLINIC            $346,125.00     $155,756.25   $190,368.75   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 393 of 529




                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        5266 W915WE61599448-NA-6                *URI#11920* DI 05                         C-NATIONWIDE HOSPITAL AND CLINIC            $447,300.00     $290,212.50   $157,087.50   CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        5267 W915WE61599448-NA-7                *URI#11953* WA 05                         C-NATIONWIDE HOSPITAL AND CLINIC            $632,077.50     $126,415.50   $505,662.00   CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        5268 W915WE61599448-NA-8                *URI#11952* WA 04                         C-NATIONWIDE HOSPITAL AND CLINIC            $106,500.00     $85,200.00    $21,300.00    CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        5269 W915WE61609477-NA-1                *URI#26601* PW-101 REPAIR 2 HIGH LIFT PS-AL C-PW-101 DIRECT LOCAL CONTRACTING (S/B)   $163,903.50     $0.00         $163,903.50   CEFMS CONSTRUCTION
                                                                                KAFA’AT UDARN 3147                                                                                                                10/6/2006




I D-157
                                                                                                                                                                                                                                           Appendix D
                                                            #    Award Number          Contractor   Description                               Work Item                                    Obligated       Expended      Undelivered     Source
                                                            5270 W915WE61609478-NA-1                *URI#26668* PW-099 REHABILITATE AL        C-PW-099 DIRECT LOCAL CONTRACTING            $346,125.00     $0.00         $346,125.00     CEFMS CONSTRUCTION
                                                                                                    MSHAMSH, AL NEKALA CU AND NETWORKS                                                                                                   10/6/2006
                                                                                                    UDARB 3025
                                                            5271 W915WE61609483-NA-1                *URI#26670* PW-099 REHABILITATE AL        C-PW-099 DIRECT LOCAL CONTRACTING            $356,775.00     $0.00         $356,775.00     CEFMS CONSTRUCTION
                                                                                                    BAKAA, AL HUSSYNIAT CU AND NETWORKS                                                                                                  10/6/2006
                                                                                                    UDARB 3026
                                                            5272 W915WE61609486-NA-1                *URI#26671* PW-099 REHABILITATE AL ALAAK C-PW-099 DIRECT LOCAL CONTRACTING             $410,557.50     $21,300.00    $389,257.50     CEFMS CONSTRUCTION
                                                                                                    AND AL SAFRA CU AND NETWORKS UDARB                                                                                                   10/6/2006
                                                                                                    3027
                                                                                                                                                                                                                                                                  Appendix D


                                                            5273 W915WE61609489-NA-1                *URI#26666* PW-099 CONSTRUCT 50 CUM/HR C-PW-099 DIRECT LOCAL CONTRACTING               $527,175.00     $105,435.00   $421,740.00     CEFMS CONSTRUCTION
                                                                                                    CU AT AL BUKODHER IN AL ZUBAYDIA                                                                                                     10/6/2006
                                                                                                    DISTRICT UDARU 3028
                                                            5274 W915WE61629553-NA-1                *URI#26659* PW-099 CONSTRUCT 50 CUM/HR C-PW-099 DIRECT LOCAL CONTRACTING               $457,950.00     $0.00         $457,950.00     CEFMS CONSTRUCTION
                                                                                                    CU AT AL JAZAER VILLAGE IN ALKUT DISTRICT                                                                                            10/6/2006
                                                                                                    IN WASIT GOVERNORATE
                                                            5275 W915WE61629554-NA-1                *URI#26605* PW-101 REPAIR 2 HIGH LIFT     C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $28,755.00      $0.00         $28,755.00      CEFMS CONSTRUCTION
                                                                                                    PUMP STATIONS AT AL NABI YOUNIS UDARN                                                                                                10/6/2006
                                                                                                    3148
                                                            5276 W915WE61629555-NA-1                *URI#24846* PW-090 PRDC EXTEND            C-POTABLE WATER CONSTRUCTION                 $147,816.68     $51,911.37    $95,905.31      CEFMS CONSTRUCTION
                                                                                                    NETWORK TO AL FURAT QUARTER IN NAJAF                                                                                                 10/6/2006
                                                                                                    GOVERNORATE.
                                                            5277 W915WE61629556-NA-1                *URI#24845* PW-090 PRDC EXTEND       C-POTABLE WATER CONSTRUCTION                      $308,645.06     $277,780.77   $30,864.29      CEFMS CONSTRUCTION
                                                                                                    NETWORK TO AL ADALA QUARTER IN NAJAF                                                                                                 10/6/2006




D-158 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                    GOVERNORATE UDARM 464
                                                            5278 W915WE61639582-NA-1                *URI#26715* PAVEMENT FOR YARMOOK FIRE FACILITIES REPAIR IRAQ                           $131,165.28     $0.00         $131,165.28     CEFMS CONSTRUCTION
                                                                                                    STATION DRIVEWAY                                                                                                                     10/6/2006
                                                            5279 W915WE61639583-NA-1                *URI#26826* PC 13000 PAVE DRIVEWAY        FACILITIES REPAIR IRAQ                       $26,614.35      $26,614.35    $0.00           CEFMS CONSTRUCTION
                                                                                                    AMEEN FIRE STATION                                                                                                                   10/6/2006
                                                            5280 W915WE61639584-NA-1                *URI#27505* PAVEMENT OF DRIVEWAY FOR      FACILITIES REPAIR IRAQ                       $35,608.28      $35,608.28    $0.00           CEFMS CONSTRUCTION
                                                                                                    KAMALYA FIRE STATION                                                                                                                 10/6/2006
                                                            5281 W915WE61639585-NA-1                *URI#26732* PAVEMENT OF DRIVEWAY FOR      FACILITIES REPAIR IRAQ                       $57,110.63      $0.00         $57,110.63      CEFMS CONSTRUCTION
                                                                                                    ZAYONA FIRE STATION                                                                                                                  10/6/2006
                                                            5282 W915WE61639587-NA-1                *URI#25999* SECURITY FENCE FOR KAMALYA FACILITIES REPAIR IRAQ                          $60,619.80      $60,619.80    $0.00           CEFMS CONSTRUCTION
                                                                                                    FIRE STATION                                                                                                                         10/6/2006
                                                            5283 W915WE61639588-NA-1                *URI#26802* PAVEMENT OF DRIVEWAY FOR      FACILITIES REPAIR IRAQ                       $54,114.99      $0.00         $54,114.99      CEFMS CONSTRUCTION
                                                                                                    AL AMIL FIRE STATION                                                                                                                 10/6/2006
                                                            5284 W915WE61639639-NA-1                *URI#26290* PW-101 REPAIR BAB SHAMS       C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $279,961.88     $19,755.75    $260,206.13     CEFMS CONSTRUCTION
                                                                                                    PUMP STATION UDARN 3138                                                                                                              10/6/2006
                                                            5285 W915WE61669914-NA-1                *URI#26289* RPT A’AIN SFNI H20 COLL SYS   C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $278,657.25     $222,925.80   $55,731.45      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                                            5286 W915WE61690086-NA-1                PW-101 REPAIR ALKHADRA PUMP STATION       C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $95,796.75      $72,084.53    $23,712.22      CEFMS CONSTRUCTION
                                                                                                    URI# 26590                                                                                                                           10/6/2006
                                                            5287 W915WE61710308-NA-1                URI 26583 DRINKING WATER TREATMENT        C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $302,065.95     $44,730.00    $257,335.95     CEFMS CONSTRUCTION
                                                                                                    PLANT REPAIR AT ALBU SAIF                                                                                                            10/6/2006
                                                            5288 W915WE61720528-NA-1                *URI#3623* DEVELOPMENT OF 3               C-POTABLE WATER CONSTRUCTION                 $116,071.65     $113,380.42   $2,691.23       CEFMS CONSTRUCTION
                                                                                                    SOLICITIATION PACKAGES FOR WTP                                                                                                       10/6/2006
                                                            5289 W915WE61730554-NA-1                AQUISITION OF BATTALION SETS AFSC         NC-NEW IRAQI ARMY EQUIPMENT NON-             $112,306.60     $110,797.32   $1,509.28       CEFMS NON-CONSTRUCTION
                                                                                                    SUPPORT COSTS                             CONSTRUCTION                                                                               10/6/2006
                                                            5290 W915WE61740637-NA-1                URI 27814                                 C-DETENTION FACILITY CONSTRUCTION            $15,503.86      $15,503.86    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                                            5291 W915WE61740640-NA-1                URI 27797 REPAIR AC UNITS AT BAGHDAD      C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $162,181.40     $24,648.36    $137,533.04     CEFMS CONSTRUCTION
                                                                                                    POLICE ACADEMY                                                                                                                       10/6/2006
                                                            5292 W915WE61770847-NA-1                *URI#28015* MOSUL TO DAHUK ROAD           C-PRDCS ROADS & BRIDGES CONSTRUCTION         $1,649,418.75   $0.00         $1,649,418.75   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                                            5293 W915WE61770849-NA-1                *URI#28005* BAGHDAD TO MOSUL ROAD         C-PRDCS ROADS & BRIDGES CONSTRUCTION         $1,810,100.63   $0.00         $1,810,100.63   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                                            5294 W915WE61770868-NA-1                *URI#28293* NASSIRIYA CORRECTION FACILITYC-PENAL CONSTRUCTION                          $33,668.11      $33,668.11    $0.00           CEFMS CONSTRUCTION
                                                                                                    ASSESSMENT TAT                                                                                                                       10/6/2006
                                                            5295 W915WE61801100-NA-1                *URI#24497* UDARL 460 PW-090 CONSTRUCT C-POTABLE WATER CONSTRUCTION                    $684,624.60     $0.00         $684,624.60     CEFMS CONSTRUCTION
                                                                                                    TWO WTR STRG TANKS                                                                                                                   10/6/2006
                                                            5296 W915WE61801125-NA-1                *URI#28328* PW-099 UDARL 3048 WATER       C-PW-099 DIRECT LOCAL CONTRACTING            $933,994.35     $252,178.47   $681,815.88     CEFMS CONSTRUCTION
                                                                                                    TANK AT AL SALMAN                                                                                                                    10/6/2006
                                                            5297 W915WE61811143-NA-1                *URI#25313* REHAB VILLAGE ROAD SEGMENT C-PRDCS ROADS & BRIDGES CONSTRUCTION            $913,077.75     $0.00         $913,077.75     CEFMS CONSTRUCTION
                                                                                                    1                                                                                                                                    10/6/2006
                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 394 of 529




                                                            5298 W915WE61811145-NA-1                *URI#25325* CONSTRUCT ROAD SEGMENT 6      C-PRDCS ROADS & BRIDGES CONSTRUCTION         $527,175.00     $161,347.50   $365,827.50     CEFMS CONSTRUCTION
                                                                                                    RASHEED SECONDARY                                                                                                                    10/6/2006
                                                            5299 W915WE61831213-NA-1                *URI#28044* PUNCHLIST FOR BAGHDAD FIRE FACILITIES REPAIR IRAQ                          $80,010.26      $40,005.12    $40,005.14      CEFMS CONSTRUCTION
                                                                                                    STATION                                                                                                                              10/6/2006
                                                            5300 W915WE61831234-NA-1                *URI#26413* COMPLETION OF PHCS            C-NATIONWIDE HOSPITAL AND CLINIC             $434,799.03     $108,630.00   $326,169.03     CEFMS CONSTRUCTION
                                                                                                                                              IMPROVEMENTS CONSTRUCTION                                                                  10/6/2006
                                        #    Award Number          Contractor   Description                          Work Item                             Obligated     Expended      Undelivered   Source
                                        5301 W915WE61831235-NA-1                *URI#26397* COMPLETION OF PHCS       C-NATIONWIDE HOSPITAL AND CLINIC      $489,900.00   $0.00         $489,900.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5302 W915WE61831236-NA-1                *URI#26403* COMPLETION OF PHCS       C-NATIONWIDE HOSPITAL AND CLINIC      $330,150.00   $0.00         $330,150.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5303 W915WE61831237-NA-1                *URI#26392* COMPLETION OF PHCS       C-NATIONWIDE HOSPITAL AND CLINIC      $447,300.00   $0.00         $447,300.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5304 W915WE61831238-NA-1                *URI#26383* COMPLETION OF PHCS       C-NATIONWIDE HOSPITAL AND CLINIC      $447,300.00   $251,382.60   $195,917.40   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5305 W915WE61891633-NA-1                *URI#22414* BAQUBA POST OFFICE       C-TELECOM AND POSTAL CONSTRUCTION     $54,096.68    $0.00         $54,096.68    CEFMS CONSTRUCTION
                                                                                REHABILITATION                                                                                                       10/6/2006
                                        5306 W915WE61901770-NA-1                *URI#28447* GBAGB-024 CONSTRUCT AL   C-PRDC ED-1000 DISTRIBUTION NETWORK   $606,926.46   $0.00         $606,926.46   CEFMS CONSTRUCTION
                                                                                ISKANDIRIYAH LV NETWORK              INFRASTRUCTURE                                                                  10/6/2006
                                        5307 W915WE61901771-NA-1                *URI#28448* GBAGB-025 CONSTRUCT AL   C-PRDC ED-1000 DISTRIBUTION NETWORK   $850,943.52   $0.00         $850,943.52   CEFMS CONSTRUCTION
                                                                                MASHOA’S LV NETWORK                  INFRASTRUCTURE                                                                  10/6/2006
                                        5308 W915WE61901772-NA-1                *URI#26390* KR06 MIPR TO GRS         C-NATIONWIDE HOSPITAL AND CLINIC      $298,200.00   $89,460.00    $208,740.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5309 W915WE61901790-NA-1                *URI#26378* KR02 MIPR TO GRS         C-NATIONWIDE HOSPITAL AND CLINIC      $351,450.00   $0.00         $351,450.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5310 W915WE61901791-NA-1                *URI#26407* BA02 PHC COMPLETION      C-NATIONWIDE HOSPITAL AND CLINIC      $355,710.00   $0.00         $355,710.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5311 W915WE61901792-NA-1                *URI#26393* PHC COMPLETION KR05      C-NATIONWIDE HOSPITAL AND CLINIC      $431,325.00   $0.00         $431,325.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5312 W915WE61901793-NA-1                *URI#26388* MIPR TO GRS MN01         C-NATIONWIDE HOSPITAL AND CLINIC      $372,750.00   $0.00         $372,750.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5313 W915WE61901794-NA-1                *URI#26410* BA03 PHC COMPLETION      C-NATIONWIDE HOSPITAL AND CLINIC      $532,500.00   $0.00         $532,500.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5314 W915WE61901795-NA-1                *URI#26376* PHC COMPLETION BB05      C-NATIONWIDE HOSPITAL AND CLINIC      $399,375.00   $0.00         $399,375.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5315 W915WE61901796-NA-1                *URI#26395* MN03 MIPR TO GRS         C-NATIONWIDE HOSPITAL AND CLINIC      $718,875.00   $0.00         $718,875.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5316 W915WE61901797-NA-1                *URI#26399* BA06 PHC COMPLETION      C-NATIONWIDE HOSPITAL AND CLINIC      $425,998.94   $0.00         $425,998.94   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5317 W915WE61901798-NA-1                *URI#26365* PHC COMPLETION BB06      C-NATIONWIDE HOSPITAL AND CLINIC      $255,600.00   $0.00         $255,600.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5318 W915WE61901799-NA-1                *URI#26380*                          C-NATIONWIDE HOSPITAL AND CLINIC      $767,462.43   $191,866.14   $575,596.29   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5319 W915WE61901800-NA-1                *URI#26414* BA07 PHC COMPLETION      C-NATIONWIDE HOSPITAL AND CLINIC      $458,078.87   $0.00         $458,078.87   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5320 W915WE61901801-NA-1                *URI#26415* MIPR TO GRS NF02         C-NATIONWIDE HOSPITAL AND CLINIC      $356,775.00   $0.00         $356,775.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5321 W915WE61901802-NA-1                *URI#26375* PHC COMPLETION BB07      C-NATIONWIDE HOSPITAL AND CLINIC      $388,725.00   $0.00         $388,725.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5322 W915WE61901803-NA-1                *URI#26404* BA08 PHC COMPLETION      C-NATIONWIDE HOSPITAL AND CLINIC      $339,735.00   $0.00         $339,735.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5323 W915WE61901804-NA-1                *URI#26427* PHC COMPLETION DI01      C-NATIONWIDE HOSPITAL AND CLINIC      $639,000.00   $153,360.00   $485,640.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5324 W915WE61901805-NA-1                *URI#26401* BA09 PHC COMPLETION      C-NATIONWIDE HOSPITAL AND CLINIC      $351,450.00   $0.00         $351,450.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5325 W915WE61901806-NA-1                *URI#26405* NF03 MIPR TO GRS         C-NATIONWIDE HOSPITAL AND CLINIC      $921,225.00   $92,122.50    $829,102.50   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5326 W915WE61901807-NA-1                *URI#26422* MIPR TO GRS. NF04        C-NATIONWIDE HOSPITAL AND CLINIC      $473,925.00   $0.00         $473,925.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5327 W915WE61901808-NA-1                *URI#26416* BA11 PHC COMPLETION      C-NATIONWIDE HOSPITAL AND CLINIC      $318,328.50   $0.00         $318,328.50   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5328 W915WE61901809-NA-1                *URI#26426* PHC COMPLETION DI02      C-NATIONWIDE HOSPITAL AND CLINIC      $489,900.00   $58,788.00    $431,112.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5329 W915WE61901810-NA-1                *URI#26381* PHC COMPLETION KR03      C-NATIONWIDE HOSPITAL AND CLINIC      $468,600.00   $0.00         $468,600.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5330 W915WE61901811-NA-1                *URI#26408* MIPR TO GRS. NF05        C-NATIONWIDE HOSPITAL AND CLINIC      $479,250.00   $0.00         $479,250.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5331 W915WE61901812-NA-1                *URI#26361* BB01 PHC COMPLETION      C-NATIONWIDE HOSPITAL AND CLINIC      $244,950.00   $0.00         $244,950.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 395 of 529




                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5332 W915WE61901813-NA-1                *URI#26372* MIPR TO GRS TQ01         C-NATIONWIDE HOSPITAL AND CLINIC      $447,300.00   $69,331.50    $377,968.50   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5333 W915WE61901814-NA-1                *URI#26362* BB02 PHC COMPLETION      C-NATIONWIDE HOSPITAL AND CLINIC      $234,300.00   $0.00         $234,300.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        5334 W915WE61901815-NA-1                *URI#26424* PHC COMPLETION DI03      C-NATIONWIDE HOSPITAL AND CLINIC      $628,350.00   $157,087.50   $471,262.50   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                        5335 W915WE61901816-NA-1                *URI#26379* KR04 PHC COMPLETION      C-NATIONWIDE HOSPITAL AND CLINIC      $617,700.00   $123,540.00   $494,160.00   CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS CONSTRUCTION                                                       10/6/2006




I D-159
                                                                                                                                                                                                                          Appendix D
                                                            #    Award Number          Contractor   Description                              Work Item                          Obligated     Expended      Undelivered   Source
                                                            5336 W915WE61901817-NA-1                *URI#26371* BB04 PHC COMPLETION          C-NATIONWIDE HOSPITAL AND CLINIC   $324,825.00   $0.00         $324,825.00   CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5337 W915WE61901818-NA-1                *URI#26595* MIPR TO GRN NA 10 AL         C-NATIONWIDE HOSPITAL AND CLINIC   $420,312.90   $220,914.02   $199,398.88   CEFMS CONSTRUCTION
                                                                                                    MAHALLABIYA                              IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5338 W915WE61901819-NA-1                *URI#26433* PHC COMPLETION DI04          C-NATIONWIDE HOSPITAL AND CLINIC   $468,600.00   $89,034.00    $379,566.00   CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5339 W915WE61901820-NA-1                *URI#26554* SD01 IBN RUSHID PHC          C-NATIONWIDE HOSPITAL AND CLINIC   $150,283.22   $0.00         $150,283.22   CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5340 W915WE61901821-NA-1                *URI#26602* MIPR TO GRN SU03 CHAM        C-NATIONWIDE HOSPITAL AND CLINIC   $457,950.00   $119,566.48   $338,383.52   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                               Appendix D



                                                                                                    CHAMAL                                   IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5341 W915WE61901822-NA-1                *URI#26387* KR02 PHC COMPLETION          C-NATIONWIDE HOSPITAL AND CLINIC   $349,468.04   $0.00         $349,468.04   CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5342 W915WE61901823-NA-1                *URI#26555* SD02 AL ARMOOSHIYA PHC       C-NATIONWIDE HOSPITAL AND CLINIC   $234,684.47   $0.00         $234,684.47   CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5343 W915WE61901824-NA-1                *URI#26552* MIPR TO GRN DY 09 AL         C-NATIONWIDE HOSPITAL AND CLINIC   $798,221.76   $0.00         $798,221.76   CEFMS CONSTRUCTION
                                                                                                    MANSURIYAH                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5344 W915WE61901825-NA-1                *URI#26587* PHC COMPLETION DK01 SAMEEL C-NATIONWIDE HOSPITAL AND CLINIC     $361,503.60   $0.00         $361,503.60   CEFMS CONSTRUCTION
                                                                                                                                           IMPROVEMENTS CONSTRUCTION                                                      10/6/2006
                                                            5345 W915WE61901826-NA-1                *URI#26579* SD 09 AL DOOR PHC            C-NATIONWIDE HOSPITAL AND CLINIC   $533,533.05   $131,844.34   $401,688.71   CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5346 W915WE61901827-NA-1                *URI#26553* SD03 AL RAZI PHC COMPLETION C-NATIONWIDE HOSPITAL AND CLINIC    $157,973.58   $0.00         $157,973.58   CEFMS CONSTRUCTION
                                                                                                                                            IMPROVEMENTS CONSTRUCTION                                                     10/6/2006




D-160 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            5347 W915WE61901828-NA-1                *URI#26604* MIPR TO GRN. KE05 HAI ALASRA C-NATIONWIDE HOSPITAL AND CLINIC   $458,961.75   $45,896.18    $413,065.57   CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5348 W915WE61901829-NA-1                *URI#26588* PHC COMPLETION DK02          C-NATIONWIDE HOSPITAL AND CLINIC   $212,467.50   $0.00         $212,467.50   CEFMS CONSTRUCTION
                                                                                                    BAHDEENAN                                IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5349 W915WE61901830-NA-1                *URI#26577* SD06 HAJEEL KABEER PHC       C-NATIONWIDE HOSPITAL AND CLINIC   $257,341.28   $0.00         $257,341.28   CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5350 W915WE61901831-NA-1                *URI#26606* MIPR TO GRN KE 01 HAI        C-NATIONWIDE HOSPITAL AND CLINIC   $306,361.10   $70,405.82    $235,955.28   CEFMS CONSTRUCTION
                                                                                                    ALHAJJAJ                                 IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5351 W915WE61901832-NA-1                URI#26593* NA 01 AL QOSH PHC             C-NATIONWIDE HOSPITAL AND CLINIC   $444,118.85   $79,895.24    $364,223.61   CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5352 W915WE61901833-NA-1                *URI#26607* MIPR TO GRN. KE 04 HAI AL    C-NATIONWIDE HOSPITAL AND CLINIC   $345,871.53   $69,981.84    $275,889.69   CEFMS CONSTRUCTION
                                                                                                    WASITY                                   IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5353 W915WE61901834-NA-1                *URI#26589* PHC COMPLETION DK03 BARZAN C-NATIONWIDE HOSPITAL AND CLINIC     $246,968.18   $0.00         $246,968.18   CEFMS CONSTRUCTION
                                                                                                                                           IMPROVEMENTS CONSTRUCTION                                                      10/6/2006
                                                            5354 W915WE61901835-NA-1                *URI#26578* SD07 BEJI PHC COMPLETION     C-NATIONWIDE HOSPITAL AND CLINIC   $170,676.90   $0.00         $170,676.90   CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5355 W915WE61901836-NA-1                %URI#26608* MIPR TO GRN. SU04 QATHAA     C-NATIONWIDE HOSPITAL AND CLINIC   $387,660.00   $102,319.87   $285,340.13   CEFMS CONSTRUCTION
                                                                                                    KHORMAL                                  IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5356 W915WE61901837-NA-1                *URI#19846* DY10 AL NAHRAWAN             C-NATIONWIDE HOSPITAL AND CLINIC   $107,160.30   $41,050.16    $66,110.14    CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5357 W915WE61901838-NA-1                *URI#26585* DY03 JALOWIA’ PHC            C-NATIONWIDE HOSPITAL AND CLINIC   $728,278.95   $0.00         $728,278.95   CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5358 W915WE61901839-NA-1                *URI#26592* NA 03 ZUMMAR PHC             C-NATIONWIDE HOSPITAL AND CLINIC   $459,025.65   $152,541.87   $306,483.78   CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5359 W915WE61901840-NA-1                *URI#26609* MIPR TO GRN. SU 05 HALABJAY C-NATIONWIDE HOSPITAL AND CLINIC    $398,736.00   $92,037.30    $306,698.70   CEFMS CONSTRUCTION
                                                                                                    TAZA                                    IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                            5360 W915WE61901841-NA-1                8UIR#26580* DY07 HAI AL MUSTAFA PHC      C-NATIONWIDE HOSPITAL AND CLINIC   $481,036.01   $0.00         $481,036.01   CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5361 W915WE61901842-NA-1                *URI#26596* MIPR TO GRN. NA 02 17 TAMOZ C-NATIONWIDE HOSPITAL AND CLINIC    $490,219.50   $265,467.23   $224,752.27   CEFMS CONSTRUCTION
                                                                                                                                            IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                            5362 W915WE61901843-NA-1                *URI#26594* NA09 HAI AL MANSOOR PHC      C-NATIONWIDE HOSPITAL AND CLINIC   $381,845.10   $272,308.79   $109,536.31   CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5363 W915WE61901844-NA-1                *URI#26610* MIPR TO GRN. KE02 HAI SHAQ   C-NATIONWIDE HOSPITAL AND CLINIC   $357,243.60   $80,929.35    $276,314.25   CEFMS CONSTRUCTION
                                                                                                    AL MUSAL                                 IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5364 W915WE61901845-NA-1                *URI#26600* SU02 QALAWA PHC COMPLETIONC-NATIONWIDE HOSPITAL AND CLINIC      $421,740.00   $0.00         $421,740.00   CEFMS CONSTRUCTION
                                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                       10/6/2006
                                                            5365 W915WE61901847-NA-1                *URI#26611* MIPR TO GRN. SU06 ASHTI      C-NATIONWIDE HOSPITAL AND CLINIC   $416,415.00   $102,282.60   $314,132.40   CEFMS CONSTRUCTION
                                                                                                    KWESENJEQ                                IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5366 W915WE61901848-NA-1                *URI#26603* KE03 HAI TIS’EEN PHC         C-NATIONWIDE HOSPITAL AND CLINIC   $469,611.75   $46,961.18    $422,650.57   CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                                            5367 W915WE61901849-NA-1                *URI#26599* MIPR TO GRN. NA 07 AL WIHDA C-NATIONWIDE HOSPITAL AND CLINIC    $938,265.50   $0.50         $938,265.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 396 of 529




                                                                                                                                            IMPROVEMENTS CONSTRUCTION                                                     10/6/2006
                                                            5368 W915WE61911856-NA-1                *URI#26679* PW-099 CONSTRUCT AL        C-PW-099 DIRECT LOCAL CONTRACTING    $792,360.00   $79,236.00    $713,124.00   CEFMS CONSTRUCTION
                                                                                                    BESATEEN-AL ASKARI AND HASSAN QUARTERS                                                                                10/6/2006
                                                                                                    NETWORK (UDARK 3031)
                                                            5369 W915WE61911857-NA-1                *URI#26368* TQ02 PHC COMPLETION          C-NATIONWIDE HOSPITAL AND CLINIC   $521,850.00   $0.00         $521,850.00   CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                    10/6/2006
                                        #    Award Number          Contractor   Description                               Work Item                          Obligated       Expended      Undelivered     Source
                                        5370 W915WE61911858-NA-1                *URI#26630* MIPR TO GRC AN04              C-NATIONWIDE HOSPITAL AND CLINIC   $522,382.50     $0.00         $522,382.50     CEFMS CONSTRUCTION
                                                                                QATHA’RAWA                                IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5371 W915WE61911859-NA-1                *URI#26373* TQ03 PHC COMPLETION           C-NATIONWIDE HOSPITAL AND CLINIC   $445,170.00     $80,575.77    $364,594.23     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5372 W915WE61911860-NA-1                *URI#26613* MIPR TO GRC. BK01 AL HADER    C-NATIONWIDE HOSPITAL AND CLINIC   $114,566.50     $0.00         $114,566.50     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5373 W915WE61911861-NA-1                *URI#26614* MIPR TO GRC. BK02 AL E’ALAN   C-NATIONWIDE HOSPITAL AND CLINIC   $69,842.70      $12,780.00    $57,062.70      CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5374 W915WE61911862-NA-1                *URI#26369* TQ04 PHC COMPLETION           C-NATIONWIDE HOSPITAL AND CLINIC   $516,525.00     $0.00         $516,525.00     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5375 W915WE61911863-NA-1                *URI#26615* MIPR TO GRC. BK03 AL          C-NATIONWIDE HOSPITAL AND CLINIC   $57,632.48      $20,945.68    $36,686.80      CEFMS CONSTRUCTION
                                                                                MAHMUDIYAH                                IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5376 W915WE61911864-NA-1                *URI#26598* NA 08 HAI NABLUS PHC          C-NATIONWIDE HOSPITAL AND CLINIC   $533,032.50     $55,220.25    $477,812.25     CEFMS CONSTRUCTION
                                                                                COMPLETION                                IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5377 W915WE61911865-NA-1                *URI#26370* TQ05 PHC COMPLETION           C-NATIONWIDE HOSPITAL AND CLINIC   $511,200.00     $0.00         $511,200.00     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5378 W915WE61911866-NA-1                *URI#26586* DY06 AL ATHEEM                C-NATIONWIDE HOSPITAL AND CLINIC   $1,764,187.38   $0.00         $1,764,187.38   CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5379 W915WE61911867-NA-1                *URI#26622* MIPR TO GRC. BK10 AL JAMIA    C-NATIONWIDE HOSPITAL AND CLINIC   $875,430.00     $0.00         $875,430.00     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5380 W915WE61911868-NA-1                *URI#26597* NA 06 HAI AL INTISAR PHC      C-NATIONWIDE HOSPITAL AND CLINIC   $644,665.98     $165,501.18   $479,164.80     CEFMS CONSTRUCTION
                                                                                COMPLETION                                IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5381 W915WE61911869-NA-1                *URI#26366* TQ06 PHC COMPLETION           C-NATIONWIDE HOSPITAL AND CLINIC   $511,200.00     $0.00         $511,200.00     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5382 W915WE61911870-NA-1                *URI#26623* MIPR TO GRC. BK15 AL          C-NATIONWIDE HOSPITAL AND CLINIC   $331,747.51     $0.00         $331,747.51     CEFMS CONSTRUCTION
                                                                                WASHHASH                                  IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5383 W915WE61911871-NA-1                *URI#26683* AR01 SARWARAN                 C-NATIONWIDE HOSPITAL AND CLINIC   $437,715.00     $0.00         $437,715.00     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5384 W915WE61911872-NA-1                *URI#26582* DY 04 HAI AL TAHRIR PHC       C-NATIONWIDE HOSPITAL AND CLINIC   $718,875.00     $0.00         $718,875.00     CEFMS CONSTRUCTION
                                                                                COMPLETION                                IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5385 W915WE61911873-NA-1                *URI#26364* TQ07 PHC COMPLETION           C-NATIONWIDE HOSPITAL AND CLINIC   $681,600.00     $49,756.80    $631,843.20     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5386 W915WE61911874-NA-1                *URI#26548*                               C-NATIONWIDE HOSPITAL AND CLINIC   $361,727.25     $90,431.81    $271,295.44     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5387 W915WE61911875-NA-1                *URI#26374* TQ08 PHC COMPLETION           C-NATIONWIDE HOSPITAL AND CLINIC   $516,525.00     $0.00         $516,525.00     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5388 W915WE61911876-NA-1                *URI#26684* AR 02 BNASLAWA                C-NATIONWIDE HOSPITAL AND CLINIC   $902,055.00     $0.00         $902,055.00     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5389 W915WE61911878-NA-1                *URI#26551* MIPR TO GRC. BR03 AL AMEEN    C-NATIONWIDE HOSPITAL AND CLINIC   $61,344.00      $10,969.50    $50,374.50      CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5390 W915WE61911879-NA-1                *URI#26431* WA01 PHC COMPLETION           C-NATIONWIDE HOSPITAL AND CLINIC   $339,468.75     $84,867.72    $254,601.03     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5391 W915WE61911880-NA-1                *URI#26686* AR03 BRAYTI                   C-NATIONWIDE HOSPITAL AND CLINIC   $415,350.00     $0.00         $415,350.00     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5392 W915WE61911881-NA-1                *URI#26547* DY 05 AL WAJIHIYA PCH         C-NATIONWIDE HOSPITAL AND CLINIC   $1,296,318.00   $0.00         $1,296,318.00   CEFMS CONSTRUCTION
                                                                                COMPLETION                                IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5393 W915WE61911882-NA-1                *URI#26616* MIPR TO GRC BR06 AL MADA’IN C-NATIONWIDE HOSPITAL AND CLINIC     $895,525.00     $187,599.75   $707,925.25     CEFMS CONSTRUCTION
                                                                                                                        IMPROVEMENTS CONSTRUCTION                                                          10/6/2006
                                        5394 W915WE61911883-NA-1                *URI#26430* WA02 PHC COMPLETION           C-NATIONWIDE HOSPITAL AND CLINIC   $355,869.75     $88,967.98    $266,901.77     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5395 W915WE61911884-NA-1                *URI#26581* DY 02 AL KHALIS PHC           C-NATIONWIDE HOSPITAL AND CLINIC   $462,598.73     $0.00         $462,598.73     CEFMS CONSTRUCTION
                                                                                COMPLETION                                IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5396 W915WE61911885-NA-1                *URI#26617* MIPR TO GRC BR01 AL           C-NATIONWIDE HOSPITAL AND CLINIC   $283,182.44     $0.00         $283,182.44     CEFMS CONSTRUCTION
                                                                                AZFARANIA                                 IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5397 W915WE61911886-NA-1                *URI#26432* WA03 PHC COMPLETION           C-NATIONWIDE HOSPITAL AND CLINIC   $350,736.45     $0.00         $350,736.45     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5398 W915WE61911888-NA-1                *URI#26687* AR04 AINKAWA                  C-NATIONWIDE HOSPITAL AND CLINIC   $495,837.38     $0.00         $495,837.38     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5399 W915WE61911889-NA-1                *URI#26618* MIPR TO GRC. BR09 AL JISR     C-NATIONWIDE HOSPITAL AND CLINIC   $237,228.75     $0.00         $237,228.75     CEFMS CONSTRUCTION
                                                                                DIYALA                                    IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5400 W915WE61911890-NA-1                *URI#26435* WA06 PHC COMPLETION           C-NATIONWIDE HOSPITAL AND CLINIC   $346,125.00     $0.00         $346,125.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 397 of 529




                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5401 W915WE61911891-NA-1                *URI#26690* AR 06 QARAQEJEEN PHC          C-NATIONWIDE HOSPITAL AND CLINIC   $476,587.50     $0.00         $476,587.50     CEFMS CONSTRUCTION
                                                                                COMPLETION                                IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5402 W915WE61911892-NA-1                *URI#266889* AR05 HANJEROOK               C-NATIONWIDE HOSPITAL AND CLINIC   $476,853.75     $0.00         $476,853.75     CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        5403 W915WE61911893-NA-1                *URI#26557* MIPR TO GRC. BR11 AL THANI    C-NATIONWIDE HOSPITAL AND CLINIC   $80,407.50      $72,366.75    $8,040.75       CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006
                                        5404 W915WE61911894-NA-1                *URI#26612* BR17 AL SHA’AB                C-NATIONWIDE HOSPITAL AND CLINIC   $80,610.92      $0.00         $80,610.92      CEFMS CONSTRUCTION
                                                                                                                          IMPROVEMENTS CONSTRUCTION                                                        10/6/2006




I D-161
                                                                                                                                                                                                                                Appendix D
                                                            #    Award Number          Contractor   Description                              Work Item                                     Obligated        Expended      Undelivered      Source
                                                            5405 W915WE61911895-NA-1                *URI#26627* AN03 AL FALLUJAH AL KARMA    C-NATIONWIDE HOSPITAL AND CLINIC              $631,545.00      $265,025.25   $366,519.75      CEFMS CONSTRUCTION
                                                                                                    PHC COMPLETION                           IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                            5406 W915WE61911896-NA-1                *URI#26632* MIPR TO GRC AN07 HADITHAH    C-NATIONWIDE HOSPITAL AND CLINIC              $562,320.00      $54,538.65    $507,781.35      CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                            5407 W915WE61911897-NA-1                *URI#26661* BR19 AL SABI PHC COMPLETION C-NATIONWIDE HOSPITAL AND CLINIC               $320,337.90      $0.00         $320,337.90      CEFMS CONSTRUCTION
                                                                                                                                            IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                                            5408 W915WE61911898-NA-1                *URI#26619* BR12 AL THABBUTT PHC         C-NATIONWIDE HOSPITAL AND CLINIC              $477,812.25      $0.00         $477,812.25      CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                            5409 W915WE61911899-NA-1                *URI#26626* MIPR TO GRC. BK04 KHAN DHARIC-NATIONWIDE HOSPITAL AND CLINIC               $543,150.00      $31,683.75    $511,466.25      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    Appendix D



                                                                                                                                            IMPROVEMENTS CONSTRUCTION                                                                      10/6/2006
                                                            5410 W915WE61911900-NA-1                *URI#26620* BR18 SHEIKH OMAR             C-NATIONWIDE HOSPITAL AND CLINIC              $211,592.52      $0.00         $211,592.52      CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                            5411 W915WE61911902-NA-1                *URI#26558* BR16 AL HAI UR PHC           C-NATIONWIDE HOSPITAL AND CLINIC              $75,285.92       $35,730.75    $39,555.17       CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                            5412 W915WE61911903-NA-1                *URI*26628* AN01 AL HUKUM AL MAHALLI     C-NATIONWIDE HOSPITAL AND CLINIC              $494,160.00      $0.00         $494,160.00      CEFMS CONSTRUCTION
                                                                                                    PHC COMPLETION                           IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                            5413 W915WE61911905-NA-1                *URI*26631* AN05 HAI AL BAKR PHC         C-NATIONWIDE HOSPITAL AND CLINIC              $427,065.00      $178,866.75   $248,198.25      CEFMS CONSTRUCTION
                                                                                                    COMPLETION                               IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                            5414 W915WE61922030-NA-1                *URI#27175* INSPECTION AND CONSTRUCTIONC-SEWAGE CONSTRUCTION                           $1,449,081.60    $0.00         $1,449,081.60    CEFMS CONSTRUCTION
                                                                                                    SERVICES FOR FALLUJA SEWERS 2                                                                                                          10/6/2006
                                                            5415 W915WE61932190-NA-1                *URI#27771* AMARAH-MAYMONA 2ND           C-ROADS AND BRIDGES CONSTRUCTION              $6,081,238.40    $0.00         $6,081,238.40    CEFMS CONSTRUCTION
                                                                                                    CARRIAGEWAY                                                                                                                            10/6/2006




D-162 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            5416 W915WE61932217-NA-1                *URI#27182* PW-099 CONSTRUCT GHAMMAS C-PW-099 DIRECT LOCAL CONTRACTING                 $989,385.00      $98,938.50    $890,446.50      CEFMS CONSTRUCTION
                                                                                                    200 CUM/HR CU AND NETWORK/ UDARP 3041                                                                                                  10/6/2006
                                                            5417 W915WE61962569-NA-1                *URI#28709* PW-090 PRDC KIRKUK           C-POTABLE WATER CONSTRUCTION                  $7,699,465.28    $0.00         $7,699,465.28    CEFMS CONSTRUCTION
                                                                                                    CONSTRUCT GST5                                                                                                                         10/6/2006
                                                            5418 W915WE61962573-NA-1                URI 26591 AR 07 HAREM PHC COMPLETION     C-NATIONWIDE HOSPITAL AND CLINIC              $542,085.00      $115,605.75   $426,479.25      CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                            5419 W915WE61962574-NA-1                *URI#26584* DY08 AL BAZOOL               C-NATIONWIDE HOSPITAL AND CLINIC              $884,482.50      $0.00         $884,482.50      CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                            5420 W915WE61972627-NA-1                *URI#28297* BIAP ACC AIR CONDITIONING    C-AIRPORT CONSTRUCTION                        $18,702.33       $0.00         $18,702.33       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                           10/6/2006
                                                            5421 W915WE62063545-NA-1                *URI#27051* PW-101 REPAIR AL A’AKHSHAB   C-PW-101 DIRECT LOCAL CONTRACTING (S/B)       $46,487.25       $0.00         $46,487.25       CEFMS CONSTRUCTION
                                                                                                    PUMP STATION, UDARN 3133                                                                                                               10/6/2006
                                                            5422 W915WE62063547-NA-1                *URI#26638* PW-101 REPAIR OLD GOGJALEE   C-PW-101 DIRECT LOCAL CONTRACTING (S/B)       $79,875.00       $0.00         $79,875.00       CEFMS CONSTRUCTION
                                                                                                    PUMP STATION; UDARN 3137                                                                                                               10/6/2006
                                                            5423 W915WE62063548-NA-1                *URI#26640* PW-101 REPAIR AL KARMA PUMP C-PW-101 DIRECT LOCAL CONTRACTING (S/B)        $45,954.75       $0.00         $45,954.75       CEFMS CONSTRUCTION
                                                                                                    STATION; UDARN 3135                                                                                                                    10/6/2006
                                                            5424 W915WE62063549-NA-1                *URI#26642* PW-101 REPAIR AL METHAK      C-PW-101 DIRECT LOCAL CONTRACTING (S/B)       $27,998.85       $0.00         $27,998.85       CEFMS CONSTRUCTION
                                                                                                    PUMP STATION; UDARN 3134                                                                                                               10/6/2006
                                                            5425 W915WE62073582-NA-1                *URI#28641* RENOVATION/CONST OF          FACILITIES REPAIR IRAQ                        $433,645.64      $0.00         $433,645.64      CEFMS CONSTRUCTION
                                                                                                    FALLUJAH FIRE STATION                                                                                                                  10/6/2006
                                                            5426 W915WE62083697-NA-1                *URI#28602* EG-103 GBAKD-117 CMSS AND IT C-GENERATION CONSTRUCTION                     $10,652,616.00   $0.00         $10,652,616.00   CEFMS CONSTRUCTION
                                                                                                    HARDWARE SUPPORT                                                                                                                       10/6/2006
                                                            5427 W915WE62083698-NA-1                WITNESS SECURITY - COURTHOUSE            C-INVESTIGATIONS OF CRIMES AGAINST HUMANITY   $2,288,324.33    $0.00         $2,288,324.33    CEFMS CONSTRUCTION
                                                                                                    IMPROVEMENTS                             CONSTRUCTION                                                                                  10/6/2006
                                                            5428 W915WE62123913-NA-1                *URI#27549* PW-099 CONSRUCT AL           C-PW-099 DIRECT LOCAL CONTRACTING             $446,181.75      $0.00         $446,181.75      CEFMS CONSTRUCTION
                                                                                                    SULAIMAN VILLAGE CU AND NETWORK,                                                                                                       10/6/2006
                                                                                                    UDART 3042
                                                            5429 W915WE62134058-NA-1                IRAQI HIGH TRIBUNAL AND WITNESS          NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $46,706.86         $0.00         $46,706.86       CEFMS NON-CONSTRUCTION
                                                                                                    SECURITY IMPROVEMENTS                    NON-CONSTRUCTION                                                                              10/6/2006
                                                            5430 W915WE62144123-NA-1                *URI#28889* PUBLIC BUILDINGS             C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR    $13,349.11       $924.11       $12,425.00       CEFMS CONSTRUCTION
                                                                                                    CONSTRUCTION AND REPAIR                  CONSTRUCTION                                                                                  10/6/2006
                                                            5431 W915WE62144164-NA-1                *URI#27165* PW-101 CONSTRUCT AL TARBULI C-PW-101 DIRECT LOCAL CONTRACTING (S/B)        $325,405.43      $0.00         $325,405.43      CEFMS CONSTRUCTION
                                                                                                    WATER NETWORK, UDARC 3118                                                                                                              10/6/2006
                                                            5432 W915WE62144165-NA-1                *URI#27164* PW-101 CONSTRUCT BANAT AL    C-PW-101 DIRECT LOCAL CONTRACTING (S/B)       $317,103.75      $0.00         $317,103.75      CEFMS CONSTRUCTION
                                                                                                    HASSAN WATER NETWORK, UDARC 3117                                                                                                       10/6/2006
                                                            5433 W915WE62144166-NA-1                *URI#25739* PW-101 REHABILITATION OF  C-PW-101 DIRECT LOCAL CONTRACTING (S/B)          $186,247.20      $0.00         $186,247.20      CEFMS CONSTRUCTION
                                                                                                    QUADESIYIA WATER TREATMENT PLANT PH3,                                                                                                  10/6/2006
                                                                                                    UDARC 3113
                                                            5434 W915WE62144167-NA-1                *URI#27155* PW-101 CONSTRUCT LPG         C-PW-101 DIRECT LOCAL CONTRACTING (S/B)       $412,048.50      $0.00         $412,048.50      CEFMS CONSTRUCTION
                                                                                                    FACTORY HOUSING 100 CUM CU AND                                                                                                         10/6/2006
                                                                                                    NETWORK; URARC 3120
                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 398 of 529




                                                            5435 W915WE62184484-NA-1                REIMBURSE DSCP FOR 5% COST RECOVERY ON NC-EQUIPMENT PROCUREMENT AND                    $104,959.34      $0.00         $104,959.34      CEFMS NON-CONSTRUCTION
                                                                                                    TB EQUIPMENT                           MODERNIZATION NON-CONSTRUCTION                                                                  10/6/2006
                                                            5436 W915WE62184486-NA-1                *URI#28336* BR06 AL MADA’LN              C-NATIONWIDE HOSPITAL AND CLINIC              $58,330.05       $0.00         $58,330.05       CEFMS CONSTRUCTION
                                                                                                                                             IMPROVEMENTS CONSTRUCTION                                                                     10/6/2006
                                                            5437 W915WE62194491-NA-1                *URI#28887* PW-101 RENOVATION OF TREBIL C-PW-101 DIRECT LOCAL CONTRACTING (S/B)        $437,874.75      $0.00         $437,874.75      CEFMS CONSTRUCTION
                                                                                                    WATER SYSTEM                                                                                                                           10/6/2006
                                        #    Award Number          Contractor   Description                              Work Item                                  Obligated     Expended      Undelivered   Source
                                        5438 W915WE62224814-NA-1                *URI#28999* LIFE SUPPORT SERVICES AND    C-SEWAGE CONSTRUCTION                      $372,750.00   $0.00         $372,750.00   CEFMS CONSTRUCTION
                                                                                FACILITIES AT CAMP FALLUJA                                                                                                    10/6/2006
                                        5439 W915WE62224872-NA-1                *URI#27166* PW-101 CONSTRUCT AL SAED/AL C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $949,061.97   $0.00         $949,061.97   CEFMS CONSTRUCTION
                                                                                SABIAT 200 CUM CU AND NETWORK/UDARC                                                                                           10/6/2006
                                                                                3121
                                        5440 W915WE62245002-NA-1                *URI#27185* PW-009 CONSTRUCT QARMAT      C-POTABLE WATER CONSTRUCTION               $686,925.00   $0.00         $686,925.00   CEFMS CONSTRUCTION
                                                                                ALI 1 PUMPING UNITS, UDARD 001-15                                                                                             10/6/2006
                                        5441 W915WE62255109-NA-1                *URI#25740* PW-090 PRDC KARBALA 199      C-POTABLE WATER CONSTRUCTION               $767,588.10   $230,276.43   $537,311.67   CEFMS CONSTRUCTION
                                                                                CONSTRUCT 45KM NET MOKHAIM                                                                                                    10/6/2006
                                        5442 W915WE62255110-NA-1                *URI#25733* PW-099 CONSTRUCT WATER NET C-PW-099 DIRECT LOCAL CONTRACTING            $629,265.90   $188,779.77   $440,486.13   CEFMS CONSTRUCTION
                                                                                AL MOA’ALEMEED & AL TA’ALEEB, UDARJ 3012                                                                                      10/6/2006
                                        5443 W915WE62265129-NA-1                FY06 LABOR COSTS FOR BALAD ROOZ PPA      C-POTABLE WATER CONSTRUCTION               $25,000.00    $25,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                              10/6/2006
                                        5444 W915WE62275172-NA-1                *URI#29401* PURCHASING ARMORED           NC-JUDICIAL FACILITY NON-CONSTRUCTION      $212,847.83   $0.00         $212,847.83   CEFMS NON-CONSTRUCTION
                                                                                VEHICLES AND ASSOCIATED PARTS                                                                                                 10/6/2006
                                        5445 W915WE62285334-NA-1                *URI#28343* PW-099 CONSTRUCT SHORAW      C-PW-099 DIRECT LOCAL CONTRACTING          $858,970.43   $83,660.54    $775,309.89   CEFMS CONSTRUCTION
                                                                                WATER COLLECTION SYSTEM                                                                                                       10/6/2006
                                        5446 W915WE62356192-NA-1                *URI#27389* PW 101 CONSTRUCT ALI AL SAFD C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $630,075.30   $0.00         $630,075.30   CEFMS CONSTRUCTION
                                                                                & AL HAMRA COMPACT WT UNIT UDARC 3119                                                                                         10/6/2006
                                        5447 W915WE62366375-NA-1                *URI#28375* PW-099 CONSTRUCT 50 CUM CU C-PW-099 DIRECT LOCAL CONTRACTING            $348,090.99   $0.00         $348,090.99   CEFMS CONSTRUCTION
                                                                                UM MANINAH, UDARM 3051                                                                                                        10/6/2006
                                        5448 W915WE62386659-NA-1                *URI#27391* PW-101 CONSTRUCT SUBIHAT     C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $518,928.71   $0.00         $518,928.71   CEFMS CONSTRUCTION
                                                                                200 CU AND NETWORK                                                                                                            10/6/2006
                                        5449 W915WE62386660-NA-1                *URI#27687* PW-101 CONSTRUCT             C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $518,928.71   $0.00         $518,928.71   CEFMS CONSTRUCTION
                                                                                THRADAJELA/JAZERA 200 CUM CU, UDARA                                                                                           10/6/2006
                                                                                3128
                                        5450 W915WE62386663-NA-1                *URI#27700* PW-101 CONSTRUCT ALJUMELI    C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $429,700.88   $0.00         $429,700.88   CEFMS CONSTRUCTION
                                                                                100 CUM CU, UDARA 3126                                                                                                        10/6/2006
                                        5451 W915WE62386664-NA-1                *URI#27689* PW-101 CONSTRUCT ABU         C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $429,700.88   $0.00         $429,700.88   CEFMS CONSTRUCTION
                                                                                SDEERAH 100 CUM CU - UDARA 3124                                                                                               10/6/2006
                                        5452 W915WE62386665-NA-1                *URI#27692* PW-101 CONSTRUCT ZAGHARAD C-PW-101 DIRECT LOCAL CONTRACTING (S/B)       $429,700.88   $0.00         $429,700.88   CEFMS CONSTRUCTION
                                                                                100 CUM CU; UDARA 3122                                                                                                        10/6/2006
                                        5453 W915WE62386667-NA-1                *URI#27686* PW-101 CONSTRUCT 2ND         C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $518,928.71   $0.00         $518,928.71   CEFMS CONSTRUCTION
                                                                                SHUHIDAA 200 CUM CU UDARA 3123                                                                                                10/6/2006
                                        5454 W915WE62386668-NA-1                *URI#27688* PW-101 CONSTRUCT EASTERN     C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $351,716.25   $0.00         $351,716.25   CEFMS CONSTRUCTION
                                                                                RUMALLAH 50 CUM CU , UDARA 3125                                                                                               10/6/2006
                                        5455 W915WE62386669-NA-1                *URI#27695* PW-101 CONSTRUCT KAYFI 100   C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $429,700.88   $0.00         $429,700.88   CEFMS CONSTRUCTION
                                                                                CUM CU, UDARA 3129                                                                                                            10/6/2006
                                        5456 W915WE62406783-NA-1                *URI#29332* PW-101 CONSTRUCT TAMEEN      C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $455,154.38   $0.00         $455,154.38   CEFMS CONSTRUCTION
                                                                                H20 PUMP STATION & TANK, UDARA 3210                                                                                           10/6/2006
                                        5457 W915WE62416964-NA-1                OIL SERINAR IN CAIRO                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $21,404.75    $21,404.75    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                              10/6/2006
                                        5458 W915WE62416965-NA-1                *URI#29318* PW 101 CONSTRUCT ALBO        C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $957,461.63   $0.00         $957,461.63   CEFMS CONSTRUCTION
                                                                                ILWAN CWTP & DISTRIBUTION SYSTEM                                                                                              10/6/2006
                                        5459 W915WE62416966-NA-1                *URI#29325* PW-101 CONSTRUCT ZANGORA 1 C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $850,322.63   $0.00         $850,322.63   CEFMS CONSTRUCTION
                                                                                - CWTP & NETWORK                                                                                                              10/6/2006
                                        5460 W915WE62416967-NA-1                *URI#29342* PW-101 CONSTRUCT ZANGORA 2 C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $850,322.63   $0.00         $850,322.63   CEFMS CONSTRUCTION
                                                                                - CWTP & NETWORK, UDARA 3206                                                                                                  10/6/2006
                                        5461 W915WE62416968-NA-1                *URI#29344* PW-101 CONSTRUCT JUWEBA AL C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $936,161.63   $0.00         $936,161.63   CEFMS CONSTRUCTION
                                                                                DASHA CWTP & NETWORK, UDARA 3203                                                                                              10/6/2006
                                        5462 W915WE62427131-NA-1                *URI#23179* DEVELOPMENT OF 3-D GEO/      NC-DAMS NON-CONSTRUCTION                   $70,000.00    $36,437.22    $33,562.78    CEFMS NON-CONSTRUCTION
                                                                                HYDRO GEOLOGICAL MODEL FOR MOSUL                                                                                              10/6/2006
                                                                                DAM.
                                        5463 W915WE62437277-NA-1                *URI#28844* PW-101 CONSTRUCT WATHBA      C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $236,483.25   $0.00         $236,483.25   CEFMS CONSTRUCTION
                                                                                INTAKE STEEL STRUCTURE UDARC 3191                                                                                             10/6/2006
                                        5464 W915WE62437281-NA-2                INCREASING MILAIR TRANSPORTATION FUNDS NC-INVESTIGATION OF CRIMES AGAINST HUMANITY $11,506.85     $0.00         $11,506.85    CEFMS NON-CONSTRUCTION
                                                                                FOR PCO/GRD SUPPORT                    NON-CONSTRUCTION                                                                       10/6/2006
                                        5465 W915WE62437281-NA-3                INCREASING MILAIR TRANSPORTATION FUNDS NC-RULE OF LAW NON-CONSTRUCTION              $264.49       $0.00         $264.49       CEFMS NON-CONSTRUCTION
                                                                                FOR PCO-GRD SUPPORT                                                                                                           10/6/2006
                                        5466 W915WE62437281-NA-4                INCREASING MILAIR TRANSPORTATION FUNDS NC-JUDICIAL FACILITY NON-CONSTRUCTION        $649.12       $0.00         $649.12       CEFMS NON-CONSTRUCTION
                                                                                FOR PCO-GRD SUPPORT                                                                                                           10/6/2006
                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 399 of 529




                                        5467 W915WE62437281-NA-5                INCREASNIG MILAIR TRANSPORTATION FUNDS NC-WITNESS PROTECTION PROGRAM NON-           $42,826.90    $0.00         $42,826.90    CEFMS NON-CONSTRUCTION
                                                                                FOR PCO-GRD SUPPORT                    CONSTRUCTION                                                                           10/6/2006
                                        5468 W915WE62437281-NA-6                INCREASING MILAIR TRANSPORTATION FUNDS NC-OTHER TECHNICAL INVESTIGATIVE METHODS     $22,777.76    $0.00         $22,777.76    CEFMS NON-CONSTRUCTION
                                                                                FOR PCO/GRD SUPPORT                    NON-CONSTRUCTION                                                                       10/6/2006
                                        5469 W915WE62437289-NA-1                *URI#28648* PW-101 REPAIR MAKHMUR        C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $236,190.38   $0.00         $236,190.38   CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                DWTP UDARN 3161                                                                                                               10/6/2006
                                        5470 W915WE62437290-NA-1                *URI#28647* PW-101 REPAIR NEW MAKHMUR C-PW-101 DIRECT LOCAL CONTRACTING (S/B)       $242,713.50   $0.00         $242,713.50   CEFMS CONSTRUCTION
                                                                                DWTP, UDARN 3160                                                                                                              10/6/2006




I D-163
                                                                                                                                                                                                                                       Appendix D
                                                            #    Award Number          Contractor   Description                              Work Item                                  Obligated        Expended      Undelivered      Source
                                                            5471 W915WE62437314-NA-1                *URI#3605* SOW FOR STANDARD DESIGN       C-POTABLE WATER CONSTRUCTION               $74,090,802.89   $0.00         $74,090,802.89   CEFMS CONSTRUCTION
                                                                                                    WATER TREATMENT PLANT                                                                                                               10/6/2006
                                                            5472 W915WE62457540-NA-1                *URI#28841* PW-101 CONSTRUCT SHURTA      C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $700,161.89      $0.00         $700,161.89      CEFMS CONSTRUCTION
                                                                                                    M873/875 WATER NETWORK UDARC 3193                                                                                                   10/6/2006
                                                            5473 W915WE62487773-NA-1                *URI#28845* PW-101 CONSTRUCT QUAICIYA    C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $154,450.56      $0.00         $154,450.56      CEFMS CONSTRUCTION
                                                                                                    WTP CHLORINATION SYSTEM, UDARC 3190                                                                                                 10/6/2006
                                                            5474 W915WE62487774-NA-1                *URI#29044* PW-101 REHABILITATION OF C-PW-101 DIRECT LOCAL CONTRACTING (S/B)        $459,867.00      $0.00         $459,867.00      CEFMS CONSTRUCTION
                                                                                                    DANDAN WATER TREATMENT PLANT, UDARN                                                                                                 10/6/2006
                                                                                                    3112
                                                                                                                                                                                                                                                                 Appendix D



                                                            5475 W915WE62497878-NA-1                *URI#28839* PW-101 CONSTRUCT ALDORA      C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $1,133,172.78    $0.00         $1,133,172.78    CEFMS CONSTRUCTION
                                                                                                    M822 WATER NETWORK, UDARC 3195                                                                                                      10/6/2006
                                                            5476 W915WE62497879-NA-1                *URI#28840* PW-101 CONSTRUCT ALDORA      C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $1,163,795.79    $0.00         $1,163,795.79    CEFMS CONSTRUCTION
                                                                                                    M826 WATER NETWORK, UDARC 3194                                                                                                      10/6/2006
                                                            5477 W915WE62518211-NA-1                *URI#28706* PW-099 CONSTRUCT 50 CUM CU C-PW-099 DIRECT LOCAL CONTRACTING            $140,473.50      $0.00         $140,473.50      CEFMS CONSTRUCTION
                                                                                                    AT GUTY, UDARG 3047                                                                                                                 10/6/2006
                                                            5478 W915WE62518217-NA-1                *URI#28745* PW-099 CONSTRUCT KOYA        C-PW-099 DIRECT LOCAL CONTRACTING          $760,193.81      $0.00         $760,193.81      CEFMS CONSTRUCTION
                                                                                                    VILLAGE NETWORK, UDARR 3052                                                                                                         10/6/2006
                                                            5479 W915WE62518219-NA-1                *URI#28711* PW-099 CONSTRUCT 200 CUM CU C-PW-099 DIRECT LOCAL CONTRACTING           $252,831.00      $0.00         $252,831.00      CEFMS CONSTRUCTION
                                                                                                    AT BUHRIZ, UDARG 3045                                                                                                               10/6/2006
                                                            5480 W915WE62538412-NA-1                *URI#28668* PW-101 FURNISH GNERATORS     C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $485,235.30      $0.00         $485,235.30      CEFMS CONSTRUCTION
                                                                                                    FOR PUMP STATIONS, UDARN 3184                                                                                                       10/6/2006
                                                            5481 W915WE62548435-NA-1                *URI#29706* PW-099 CONSTRUCT 200 CUM CU C-PW-099 DIRECT LOCAL CONTRACTING           $796,620.00      $0.00         $796,620.00      CEFMS CONSTRUCTION




D-164 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                    AL FIDHILYA, UDART 3054                                                                                                             10/6/2006
                                                            5482 W915WE62548490-NA-1                *URI#38975* RULE OF LAW INL EQUIPMENT    NC-RULE OF LAW NON-CONSTRUCTION            $198,857.17      $198,857.17   $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                            5483 W915WE62548530-NA-1                *URI#23179* PROJECT ORDER FOR            NC-DAMS NON-CONSTRUCTION                   $962,000.00      $0.00         $962,000.00      CEFMS NON-CONSTRUCTION
                                                                                                    DEVELOPMENT OF 3D MODEL FOR MOSUL                                                                                                   10/6/2006
                                                                                                    DAM
                                                            5484 W915WE62558675-NA-1                *URI#28377* PW-099 CONSTRUCT 200 CUM CU C-PW-099 DIRECT LOCAL CONTRACTING           $838,155.00      $0.00         $838,155.00      CEFMS CONSTRUCTION
                                                                                                    AL SOUB AL SAGEER, UDARM 3050                                                                                                       10/6/2006
                                                            5485 W915WE62558676-NA-1                *URI#28642* PW-101 REPAIR QAYYARA DWTP, C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $677,766.00      $0.00         $677,766.00      CEFMS CONSTRUCTION
                                                                                                    UDARN 3151                                                                                                                          10/6/2006
                                                            5486 W915WE62568864-NA-1                *URI#28640* PW-101 REPAIR AL ENTASSAR    C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $216,514.50      $0.00         $216,514.50      CEFMS CONSTRUCTION
                                                                                                    PUMP STATION ELECTRICAL, UDARN 3150                                                                                                 10/6/2006
                                                            5487 W915WE62568865-NA-1                *URI#28660* PW-101 REPAIR WANAA LOW      C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $139,515.00      $0.00         $139,515.00      CEFMS CONSTRUCTION
                                                                                                    LIFT PS; UDARN 3163                                                                                                                 10/6/2006
                                                            5488 W915WE62578943-NA-1                *URI#11513* BALAD ROOZ PERMANENT         C-POTABLE WATER CONSTRUCTION               $5,325.00        $330.00       $4,995.00        CEFMS CONSTRUCTION
                                                                                                    POWER ASSESSMENT                                                                                                                    10/6/2006
                                                            5489 W915WE62619254-NA-1                *URI#28704* PW-099 REHABILITATE KHALIS   C-PW-099 DIRECT LOCAL CONTRACTING          $164,702.25      $0.00         $164,702.25      CEFMS CONSTRUCTION
                                                                                                    WTP PUMPS, UDARG 3044                                                                                                               10/6/2006
                                                            5490 W915WE62619255-NA-1                *URI#28670* PW-101 CONSTRUCT WATER AL    C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $276,900.00      $0.00         $276,900.00      CEFMS CONSTRUCTION
                                                                                                    RESSASSIYIA NETWORK, UDARQ 3185                                                                                                     10/6/2006
                                                            5491 W915WE62619256-NA-1                *URI#28643* PW-101 REHABILITATE SAMARRA C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $443,838.75      $0.00         $443,838.75      CEFMS CONSTRUCTION
                                                                                                    CENTRAL WTP, URARQ 3149                                                                                                             10/6/2006
                                                            5492 W915WE62619260-NA-1                *URI#26654* PW-099 CONSTRUCT 50 CUM CU C-PW-099 DIRECT LOCAL CONTRACTING            $559,657.50      $0.00         $559,657.50      CEFMS CONSTRUCTION
                                                                                                    AT AL AILLANN VILLAGE IN AL NUMMANIA                                                                                                10/6/2006
                                                                                                    DISTRICT, UDARU 3030
                                                            5493 W915WE62619263-NA-1                *URI#28673* PW-101 CONSTRUCT 200 CUM CU C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $766,523.10      $0.00         $766,523.10      CEFMS CONSTRUCTION
                                                                                                    AT AD DWAR, UDARQ 3186                                                                                                              10/6/2006
                                                            5494 W915WE62639518-NA-1                PC01600 AGRICULTURE PROGRAM CAPITAL      NC-NON CONSTRUCTION AGRICULTURE PC 01600   $5,000,000.00    $0.00         $5,000,000.00    CEFMS NON-CONSTRUCTION
                                                                                                    TRANSFER TO IMMDF                                                                                                                   10/6/2006
                                                            5495 W915WE62649723-NA-1                *URI#29534* PW-101 CONSTRUCT AL ALI 200 C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $677,925.75      $0.00         $677,925.75      CEFMS CONSTRUCTION
                                                                                                    CUM CU, UDARQ 3217                                                                                                                  10/6/2006
                                                            5496 W915WE62649758-NA-1                *URI#29650* PW-101 REPAIR RABIYYA DWTP; C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $521,477.25      $0.00         $521,477.25      CEFMS CONSTRUCTION
                                                                                                    UDARN 3219                                                                                                                          10/6/2006
                                                            5497 W915WE62649760-NA-1                *URI#29623* SADR CITY WATER DISTRIBUTION C-POTABLE WATER CONSTRUCTION               $3,210,993.11    $0.00         $3,210,993.11    CEFMS CONSTRUCTION
                                                                                                    SYSTEM REHABILITATION CONSTRUCTION                                                                                                  10/6/2006
                                                            5498 W915WE62659899-NA-1                *URI#29538* PW-101 REPAIR AL GHAZINY     C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $577,613.40      $0.00         $577,613.40      CEFMS CONSTRUCTION
                                                                                                    DWTP, UDARN 3212                                                                                                                    10/6/2006
                                                            5499 W915WE62659900-NA-1                *URI#28710* PW-099 CONSTRUCT 200 CUM CU C-PW-099 DIRECT LOCAL CONTRACTING           $434,892.75      $0.00         $434,892.75      CEFMS CONSTRUCTION
                                                                                                    AT TAWAKFUL, UDARG 3046                                                                                                             10/6/2006
                                                            5500 W915WE62670085-NA-1                PC03000 SMALL BUSINESS PROGRAM CAPITAL NC-MICRO-SMALL-MEDIUM ENTERPRISES NON-       $4,171,756.00    $0.00         $4,171,756.00    CEFMS NON-CONSTRUCTION
                                                                                                    TRANSFER TO IMMDF                      CONSTRUCTION                                                                                 10/6/2006
                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 400 of 529




                                                            5501 W915WE62670103-NA-1                *URI#29533* PW-101 CONSTRUCT AL RUBAIDA C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $563,704.50      $0.00         $563,704.50      CEFMS CONSTRUCTION
                                                                                                    200 CUM CU, UDARQ 3216                                                                                                              10/6/2006
                                                            5502 W915WE62670104-NA-1                *URI#29446* PW-101 CONSTRUCT AL BAYAA    C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $909,039.27      $0.00         $909,039.27      CEFMS CONSTRUCTION
                                                                                                    M805 WATER NETWORK; UDARC 3197                                                                                                      10/6/2006
                                                            5503 W915WE62670105-NA-1                *URI#29316* PW-101 CONSTRUCT POTABLE     C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $122,475.00      $0.00         $122,475.00      CEFMS CONSTRUCTION
                                                                                                    HARAWAN WATER WELL, UDARA 3200                                                                                                      10/6/2006
                                                            5504 W915WE62670106-NA-1                *URI#29317* PW-101 RENOVATE RUTBAH       C-PW-101 DIRECT LOCAL CONTRACTING (S/B)    $378,532.95      $0.00         $378,532.95      CEFMS CONSTRUCTION
                                                                                                    WELL HEADS & PUMPS, UDARA 3201                                                                                                      10/6/2006
                                        #    Award Number            Contractor                     Description                              Work Item                                    Obligated        Expended         Undelivered      Source
                                        5505 W915WE62670107-NA-1                                    *URI#39061* ROAD PAVEMENT MAHALA 856 C-PRDCS ROADS & BRIDGES CONSTRUCTION             $1,426,676.13    $0.00            $1,426,676.13    CEFMS CONSTRUCTION
                                                                                                    DORA                                                                                                                                     10/6/2006
                                        5506 W915WE62670108-NA-1                                    *URI#39063* ASPHALT OVERLAY MAHALA       C-PRDCS ROADS & BRIDGES CONSTRUCTION         $423,913.65      $0.00            $423,913.65      CEFMS CONSTRUCTION
                                                                                                    848 DORA                                                                                                                                 10/6/2006
                                        5507 W915WE62670109-NA-1                                    *URI#39057* OVERLAY M822, M824, M826     C-PRDCS ROADS & BRIDGES CONSTRUCTION         $2,278,141.50    $0.00            $2,278,141.50    CEFMS CONSTRUCTION
                                                                                                    DORA                                                                                                                                     10/6/2006
                                        5508 W915WE62670110-NA-1                                    *URI#28667* PW-101 CONSTRUCT NEW         C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $31,311.00       $0.00            $31,311.00       CEFMS CONSTRUCTION
                                                                                                    400MM WATER LINE SHEAFA’A                                                                                                                10/6/2006
                                        5509 W915WE62670112-NA-1                                    *URI#28649* PW-101 REPAIR NINEWA WATER C-PW-101 DIRECT LOCAL CONTRACTING (S/B)        $45,795.00       $0.00            $45,795.00       CEFMS CONSTRUCTION
                                                                                                    DEPT OFFICE BLDG., UDARN 3162                                                                                                            10/6/2006
                                        5510 W915WE62670113-NA-1                                    *URI#28665* PW-101 CONSTRUCT NEW         C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $15,336.00       $0.00            $15,336.00       CEFMS CONSTRUCTION
                                                                                                    250MM WATER LINE SHEAFA’A, UDARN 3170                                                                                                    10/6/2006
                                        5511 W915WE62670114-NA-1                                    *URI#28664* PW-101 CONSTRUCT NEW         C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $7,348.50        $0.00            $7,348.50        CEFMS CONSTRUCTION
                                                                                                    110MM WATER LINE SHEAFA’A, UDARN 3169                                                                                                    10/6/2006
                                        5512 W915WE62670116-NA-1                                    *URI#28666* PW-101 CONSTRUCT NEW         C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $15,442.50       $0.00            $15,442.50       CEFMS CONSTRUCTION
                                                                                                    150MM WATER LINE SHEAFA’A, UDARN 3171                                                                                                    10/6/2006
                                        5513 W915WE62670118-NA-1                                    *URI#38798* POST DELIVERY GROUT SUPPORT NC-DAMS NON-CONSTRUCTION                      $540,789.00      $0.00            $540,789.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        5514 W915WE62680160-NA-1                                    *URI#39472* PW-099 CONSTRUCT KISHKEEL    C-PW-099 DIRECT LOCAL CONTRACTING            $524,131.23      $0.00            $524,131.23      CEFMS CONSTRUCTION
                                                                                                    200 CUM CU AND NETWORK, UDARM 3056                                                                                                       10/6/2006
                                        5515 W915WE62680183-NA-1                                    *URI#39482* REFURBISHING WADDI AL QURA C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR     $88,128.75       $0.00            $88,128.75       CEFMS CONSTRUCTION
                                                                                                    ELEMENTARY SCHOOL                      CONSTRUCTION                                                                                      10/6/2006
                                        5516 W915WE62680259-NA-1                                    *URI#39508* BSP MAHALA 824 WATER         C-POTABLE WATER CONSTRUCTION                 $1,296,220.02    $0.00            $1,296,220.02    CEFMS CONSTRUCTION
                                                                                                    NETWORK REHABILITATION                                                                                                                   10/6/2006
                                        5517 W915WE62680260-NA-1                                    *URI#39507* BSP MAHALA 450 WATER         C-POTABLE WATER CONSTRUCTION                 $195,511.64      $0.00            $195,511.64      CEFMS CONSTRUCTION
                                                                                                    NETWORK REHABILITATION                                                                                                                   10/6/2006
                                        5518 W915WE62680279-NA-1                                    *URI#29532* PW-101 CONSTRUCT AL          C-PW-101 DIRECT LOCAL CONTRACTING (S/B)      $578,401.50      $0.00            $578,401.50      CEFMS CONSTRUCTION
                                                                                                    SOMMOM 200 CUM CUM, UDARQ 3215                                                                                                           10/6/2006
                                        5519 W915WE62680281-NA-1                                    *URI#29646* PW-101 REPAIR PS AND EXTEND C-PW-101 DIRECT LOCAL CONTRACTING (S/B)       $836,451.00      $0.00            $836,451.00      CEFMS CONSTRUCTION
                                                                                                    NTWK SAMARRA VILLAGE, UDARQ 3218                                                                                                         10/6/2006
                                        5520 W915WE62690454-NA-1                                    *URI#39051* PW-099 CONSTRUCT WATER       C-PW-099 DIRECT LOCAL CONTRACTING            $150,139.44      $0.00            $150,139.44      CEFMS CONSTRUCTION
                                                                                                    NETWORK XINDRAN VILLAGE, UDARR 3055                                                                                                      10/6/2006
                                        5521 W915WE62690481-NA-1                                    *URI#29546* RUSAFA PRISON SEWER          C-PENAL CONSTRUCTION                         $564,160.32      $0.00            $564,160.32      CEFMS CONSTRUCTION
                                                                                                    UPGRADE                                                                                                                                  10/6/2006
                                        5522 W915WE62700667-NA-1                                    *URI#3605* TAC DESIGN FEE                C-POTABLE WATER CONSTRUCTION                 $40,000.00       $30,314.87       $9,685.13        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        5523 W915WE62700765-NA-1                                    *URI#39377* KAMALYA, SADR, ZAYONA ROAD FACILITIES REPAIR IRAQ                         $285,869.43      $0.00            $285,869.43      CEFMS CONSTRUCTION
                                                                                                    REPAIR                                                                                                                                   10/6/2006
                                        5524 W915WE62700767-NA-1                                    *URI#39188* SAYDEA ROAD REPAIR           FACILITIES REPAIR IRAQ                       $53,137.11       $0.00            $53,137.11       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        5525 W915WE62710865-NA-1                                    *URI#39341* PUBLIC SAFETY TRAINING       C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $225,179.34      $0.00            $225,179.34      CEFMS CONSTRUCTION
                                                                                                    ACADEMY ASSESSMENT (TAT)                                                                                                                 10/6/2006
                                        5526 W915WE62721062-NA-1                                    *URI#39767* AL DOURA IPS TRAINING        C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $323,227.50      $0.00            $323,227.50      CEFMS CONSTRUCTION
                                                                                                    ACADEMY REPAIR                                                                                                                           10/6/2006
                                        5527 W915WE62721095-NA-1                                    *URI#39775* INSTALL CMMS                 C-GENERATION CONSTRUCTION                    $13,861,578.00   $0.00            $13,861,578.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        5528 W915WE62721150-NA-1                                    *URI#39718* AL DOURA MAHALA 848          C-EDUCATION CONSTRUCTION                     $1,131,478.90    $0.00            $1,131,478.90    CEFMS CONSTRUCTION
                                                                                                    PRIMARY SCHOOL DB                                                                                                                        10/6/2006
                                        5529 W915WE62721151-NA-1                                    *URI#39802* KADAMIYAH SHULA SCHOOL       C-EDUCATION CONSTRUCTION                     $15,975.00       $0.00            $15,975.00       CEFMS CONSTRUCTION
                                                                                                    WATER TANK                                                                                                                               10/6/2006
                                        5530 W916QW-04-C-0026-NA-2   IRAQI CONTRACTOR - 4050        MODIFICATION TO FOUR GENERATORS          NIA EQUIPMENT BOATS NON-CONSTRUCTION         $102,974.00      $102,974.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        5531 W916QW-04-D-0010-2-1    EMTA ELECTRIC                  FORENSIC LAB RENOVATION AND EXPANSION C-POLICE ASSISTANCE CONSTRUCTION                $1,881,131.00    $1,617,772.66    $263,358.34      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        5532 W916QW-04-D-0011-4-1    IAP WORLDWIDE SERVICES, INC.   PROJECT 701                              C-NETWORK INFRASTRUCTURE CONSTRUCTION        $1,538,563.00    $1,538,563.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        5533 W916QW-04-D-0011-5-1    IAP WORLDWIDE SERVICES, INC.   SADR CITY 68 SECTOR                      C-NETWORK INFRASTRUCTURE CONSTRUCTION        $92,412,184.76   $73,316,764.23   $19,095,420.53   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        5534 W916QW-04-D-0011-601-1 IAP WORLDWIDE SERVICES, INC.    SADR CITY 1-8 (ELECTRICAL)               C-NETWORK INFRASTRUCTURE CONSTRUCTION        $13,139,258.00   $12,116,452.20   $1,022,805.80    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        5535 W916QW-04-D-0011-602-2 IAP WORLDWIDE SERVICES, INC.    JAMEELA                                  C-NETWORK INFRASTRUCTURE CONSTRUCTION        $879,832.51      $879,832.51      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 401 of 529




                                                                                                                                                                                                                                             10/6/2006
                                        5536 W916QW-04-D-0012-3-1    FIRST KUWAITI CONTRACTING      ERU/BDP PROJECT                          C-POLICE ASSISTANCE CONSTRUCTION             $11,524,964.00   $11,473,848.31   $51,115.69       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        5537 W916QW-04-D-0012-3-2    FIRST KUWAITI CONTRACTING      P00001/ THE CONTRACT IS INCREASE BY      C-POLICE ASSISTANCE CONSTRUCTION             $498,450.00      $496,239.27      $2,210.73        CEFMS CONSTRUCTION
                                                                                                    $498,450.00 FOR THE NEW INFERSTRUCTURE                                                                                                   10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                                                                                    OF THE DRIVERS TRAINING COURSE IN CAMP
                                                                                                    DUBLIN, IRAQ
                                        5538 W916QW-04-D-0012-3-3    FIRST KUWAITI CONTRACTING      P0002/ CONSTRUCT PAVEMENT AT ENTRY    C-POLICE ASSISTANCE CONSTRUCTION                $216,000.00      $215,041.99      $958.01          CEFMS CONSTRUCTION
                                                                                                    CONTROL POINT, CONSTRUCT 4 GUARD                                                                                                         10/6/2006
                                                                                                    TOWERS, RELOCATE 2 GUARD TOWERS, CAMP




I D-165
                                                                                                                                                                                                                                                                      Appendix D




                                                                                                    DUBLIN, IRAQ
                                                            #    Award Number            Contractor                  Description                             Work Item                                  Obligated        Expended         Undelivered     Source
                                                            5539 W916QW-04-D-0012-3-4    FIRST KUWAITI CONTRACTING   CONSTRUCT FUEL POINT                    C-POLICE ASSISTANCE CONSTRUCTION           $350,000.00      $348,447.67      $1,552.33       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5540 W916QW-04-D-0012-3-5    FIRST KUWAITI CONTRACTING   MOD4/ THE CONTRACT WAS INCREASED BY     C-POLICE ASSISTANCE CONSTRUCTION           $1,650,000.00    $1,642,681.90    $7,318.10       CEFMS CONSTRUCTION
                                                                                                                     $1,650,000.00 FOR THE CONSTRUCTION OF                                                                                                10/6/2006
                                                                                                                     STAGING BLDGS AND FOUR CANOPIES
                                                            5541 W916QW-04-D-0012-3-6    FIRST KUWAITI CONTRACTING   ADD MECHANICAL AND ELECTRICAL TO        C-POLICE ASSISTANCE CONSTRUCTION           $228,341.36      $227,328.62      $1,012.74       CEFMS CONSTRUCTION
                                                                                                                     STAGING BLDG.                                                                                                                        10/6/2006
                                                            5542 W916QW-04-D-0013-3-1    IRAQI CONTRACTOR - 4752     MOD4/CONTRACT TOTAL PRICE DECREASED BYC-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $887,561.00      $887,561.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                     $24,628.00 FOR DEFICIENT OR UNCOMPLETED                                                                                              10/6/2006
                                                                                                                                                                                                                                                                               Appendix D


                                                                                                                     WORK--/STAFF COLLEGE RENOVATION
                                                            5543 W916QW-04-D-0014-402-2 IRAQI CONTRACTOR - 4059      COURT HOUSE                             C-JUDICIAL FACILITY CONSTRUCTION           $8,488,800.00    $7,466,699.33    $1,022,100.67   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5544 W916QW-04-D-0014-402-3 IRAQI CONTRACTOR - 4059      MOD2 TO INCREASE THE CONTRACT VALUE   C-JUDICIAL FACILITY CONSTRUCTION             $1,826,212.24    $348,634.94      $1,477,577.30   CEFMS CONSTRUCTION
                                                                                                                     BY $1,826,212.24 FROM 10,395,400 TO                                                                                                  10/6/2006
                                                                                                                     1,826,212.24 FOR ADDITIONAL WORK TO
                                                                                                                     ALTER ROOMS AND ADD SECURITY UPGRADES
                                                                                                                     TO ALL AL-KARKH COURTHOUSE
                                                            5545 W916QW-05-C-0006-NA-1   KEC-OZDIL JV                HADITHA-QAIM, 400KV TRANSMISSION LINE   C-TRANSMISSION CONSTRUCTION                $16,584,355.74   $14,866,195.62   $1,718,160.12   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5546 W916QW-05-C-0006-NA-2   KEC-OZDIL JV                MODIFICATION FOR XLPE CABLE TRAINING    C-TRANSMISSION CONSTRUCTION                $183,054.00      $0.00            $183,054.00     CEFMS CONSTRUCTION
                                                                                                                     FOR SPLICING                                                                                                                         10/6/2006
                                                            5547 W916QW-05-C-0009-NA-1   IRAQI CONTRACTOR - 4660     MNSTC-1 LOGISTICAL WAREHOUSE COMPLEX C-POLICE ASSISTANCE CONSTRUCTION              $1,988,704.05    $1,988,704.05    $0.00           CEFMS CONSTRUCTION




D-166 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5548 W916QW-05-C-0009-NA-2   IRAQI CONTRACTOR - 4660     MNSTC-1 RESTROOM/SHOWER INSTAL          C-POLICE ASSISTANCE CONSTRUCTION           $30,651.00       $30,651.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5549 W916QW-05-C-0009-NA-3   IRAQI CONTRACTOR - 4660     PAINT TAJI WAREHOUSE                    C-POLICE ASSISTANCE CONSTRUCTION           $43,200.00       $43,200.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5550 W916QW-05-C-0009-NA-4   IRAQI CONTRACTOR - 4660     TADJI WAREHOUSE COMPLEX                 C-POLICE ASSISTANCE CONSTRUCTION           $37,000.00       $37,000.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5551 W916QW-05-C-0011-NA-    IRAQI CONTRACTOR - 4649     ADD FUNDS FOR DBA INSURANCE PREMIUMS C-ICDC - FACILITIES CONSTRUCTION              $30,000.00       $30,000.00       $0.00           CEFMS CONSTRUCTION
                                                                 0001A                                                                                                                                                                                    10/6/2006
                                                            5552 W916QW-05-C-0011-NA-1   IRAQI CONTRACTOR - 4649     8TH ING BASE DESIGN, CONSTRUCTION AND   C-ICDC - FACILITIES CONSTRUCTION           $2,170,137.89    $2,170,137.89    $0.00           CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS                                                                                                                         10/6/2006
                                                            5553 W916QW-05-C-0011-NA-3   IRAQI CONTRACTOR - 4649     8TH ING BASE DESIGN, CONSTRUCTION AND   C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $234,442.41      $234,442.41      $0.00           CEFMS CONSTRUCTION
                                                                                                                     IMPROVEMENTS                                                                                                                         10/6/2006
                                                            5554 W916QW-05-C-0014-NA-1   IRAQI CONTRACTOR - 4613     CONSTRUCTION OF BARRACKS COMPLEX AT     C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $5,205,003.00    $5,205,003.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                     AREA IV, WEST BIAP, BAGHDAD, IRAQ                                                                                                    10/6/2006
                                                            5555 W916QW-05-D-0005-1-1    EMTA ELECTRIC               MOSUL AIRPORT                           C-AIRPORT CONSTRUCTION                     $10,329,473.95   $10,109,473.95   $220,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5556 W916QW-05-D-0006-1-1    FIRST KUWAITI CONTRACTING   CONSTRUCT SAFWAN IRAQI HIGHWAY PATROL C-POLICE ASSISTANCE CONSTRUCTION             $2,471,810.00    $2,471,810.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                     FACILITY                                                                                                                             10/6/2006
                                                            5557 W916QW-05-D-0007-3-1    ECC INTERNATIONAL LLC       IRAQI NATIONAL GUARD WAREHOUSE          C-ICDC - FACILITIES CONSTRUCTION           $1,303,109.00    $1,303,109.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5558 W916QW-05-D-0007-5-4    ECC INTERNATIONAL LLC       TERMINATION SETTLEMENT COSTS            C-ICDC - FACILITIES CONSTRUCTION           $176,204.27      $0.00            $176,204.27     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5559 W916QW-05-D-0008-1-1    IRAQI CONTRACTOR - 4328     RENOVATION/CONSTRUCTION ZAHKO           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $5,239,694.00    $5,239,694.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                     MILITARY ACADEMY                                                                                                                     10/6/2006
                                                            5560 W916QW-05-D-0008-1-2    IRAQI CONTRACTOR - 4328     RENOVATION/CONSTRUCTION ZAHKO           C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $413,835.28      $413,835.28      $0.00           CEFMS CONSTRUCTION
                                                                                                                     MILITARY ACADEMY ADDITIONAL FUNDING                                                                                                  10/6/2006
                                                            5561 W916QW-05-D-0008-1-4    IRAQI CONTRACTOR - 4328     NEW HQ ACCESS ROAD AND PARKING, ZAKHO C-NEW IRAQI ARMY FACILITIES CONSTRUCTION     $116,302.02      $116,302.02      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5562 W916QW-05-D-0008-2-2    IRAQI CONTRACTOR - 4328     CONSTRUCTION OF MUNTHERIA POINT OF      C-BORDER ENFORCEMENT CONSTRUCTION          $779,150.00      $779,150.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                     ENTRY                                                                                                                                10/6/2006
                                                            5563 W916QW-05-D-0008-2-3    IRAQI CONTRACTOR - 4328     CONSTRUCTION OF MUNTHERIA POINT OF      C-BORDER ENFORCEMENT CONSTRUCTION          $194,560.00      $194,560.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                     ENTRY                                                                                                                                10/6/2006
                                                            5564 W916QW-05-D-0008-3-1    IRAQI CONTRACTOR - 4328     CONSTRUCT HAJ OMERAN POE                C-BORDER ENFORCEMENT CONSTRUCTION          $27,214.00       $27,214.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5565 W916QW-05-D-0008-4-1    IRAQI CONTRACTOR - 4328     CONSTRUCT GOLLE POE                     C-BORDER ENFORCEMENT CONSTRUCTION          $1,909,601.00    $1,909,601.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5566 W916QW-05-D-0008-5-1    IRAQI CONTRACTOR - 4328     CONSTRUCT BASHMAKH POE                  C-BORDER ENFORCEMENT CONSTRUCTION          $1,988,090.00    $1,940,300.00    $47,790.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5567 W916QW-05-D-0012-9-1    IRAQI CONTRACTOR - 4006     8TH DIV BARRACKS                        C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $711,846.00      $618,836.40      $93,009.60      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5568 W916QW-05-D-0012-NA-1   IRAQI CONTRACTOR - 4006     8TH DIVISION IRAQI ARMY HEADQUARTERS    C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $687,596.00      $0.00            $687,596.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 402 of 529




                                                                                                                     320 MAN BARRACKS                                                                                                                     10/6/2006
                                                            5569 W916QW-05-D-0017-1-1    IRAQI CONTRACTOR - 4602     UDARA 348M AL TAHADI WATER MAINS        C-POTABLE WATER CONSTRUCTION               $19,680.00       $19,680.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5570 W916QW-05-D-0017-2-1    IRAQI CONTRACTOR - 4602     UDARA 349M ASKARI WATER MAINS           C-POTABLE WATER CONSTRUCTION               $19,680.00       $19,680.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            5571 W916QW-05-P-0009-NA-1   IRAQI CONTRACTOR - 4586     AL KASABA AL KADEMA WATER NETWORK       C-POTABLE WATER CONSTRUCTION               $780,780.00      $780,780.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                        #    Award Number            Contractor                     Description                           Work Item                                  Obligated       Expended        Undelivered   Source
                                        5572 W916QW-05-P-0010-NA-1   IRAQI CONTRACTOR - 4586        NISSAN WATER NETWORK                  C-POTABLE WATER CONSTRUCTION               $292,234.50     $292,234.50     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5573 W916QW-05-P-0011-NA-1   IRAQI CONTRACTOR - 4353        POTABLE WATER SYSTEM REHABILIATION    C-POTABLE WATER CONSTRUCTION               $80,549.00      $80,549.00      $0.00         CEFMS CONSTRUCTION
                                                                                                    PROJECT UDARN 304 AL-NABY YONISE                                                                                               10/6/2006
                                        5574 W916QW-05-P-0011-NA-2   IRAQI CONTRACTOR - 4353        POTABLE WATER SYSTEM REHABILIATION    C-POTABLE WATER CONSTRUCTION               $17,611.00      $17,611.00      $0.00         CEFMS CONSTRUCTION
                                                                                                    PROJECT UDARN 304 AL-NABY YONISE                                                                                               10/6/2006
                                        5575 W916QW-05-P-0011-NA-3   IRAQI CONTRACTOR - 4353        POTABLE WATER SYSTEM REHABILIATION    C-POTABLE WATER CONSTRUCTION               $8,055.00       $8,055.00       $0.00         CEFMS CONSTRUCTION
                                                                                                    PROJECT UDARN 304 AL-NABY YONISE                                                                                               10/6/2006
                                        5576 W916QW-05-P-0012-NA-1   CENTRAL EASTERN CO. FOR GEN.   CONSTRUCT NEW PUMPING STATION MOSUL   C-POTABLE WATER CONSTRUCTION               $81,699.00      $81,699.00      $0.00         CEFMS CONSTRUCTION
                                                                     CONT LTD                                                                                                                                                      10/6/2006
                                        5577 W916QW-05-P-0013-NA-1   IRAQI CONTRACTOR - 4586        AL ASKARY/17 TAMOZ WATER SYSTEM       C-POTABLE WATER CONSTRUCTION               $412,350.00     $412,350.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5578 W916QW-05-P-0014-NA-1   CENTRAL EASTERN CO. FOR GEN.   CONSTRUCT A NEW PUMPING STATION MOSULC-POTABLE WATER CONSTRUCTION                $63,994.00      $63,994.00      $0.00         CEFMS CONSTRUCTION
                                                                     CONT LTD                                                                                                                                                      10/6/2006
                                        5579 W916QW-05-P-0015-NA-1   IRAQI CONTRACTOR - 4586        AL MUKTAR WATER SYSTEM                C-POTABLE WATER CONSTRUCTION               $209,033.64     $209,033.64     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5580 W916QW-05-P-0015-NA-2   IRAQI CONTRACTOR - 4586        AL MUKTAR WATER SYSTEM                C-POTABLE WATER CONSTRUCTION               $20,903.36      $20,903.36      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5581 W916QW-05-P-0016-NA-1   IRAQI CONTRACTOR - 4123        KENDA WATER SYSTEM                    C-POTABLE WATER CONSTRUCTION               $847,785.00     $847,785.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5582 W916QW-05-P-0017-NA-1   IRAQI CONTRACTOR - 4586        ALNAHRWAN BAGHDAD WATER WORKS         C-POTABLE WATER CONSTRUCTION               $275,315.00     $275,315.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5583 W916QW-05-P-0017-NA-2   IRAQI CONTRACTOR - 4586        AL NAHRWAN BAGHDAD WATER WORKS        C-POTABLE WATER CONSTRUCTION               $14,821.40      $14,821.40      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5584 W916QW-05-P-0019-NA-1   IRAQI CONTRACTOR - 4786        BAKLER/SHATER WATER NETWORK           C-POTABLE WATER CONSTRUCTION               $790,525.00     $784,637.50     $5,887.50     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5585 W916QW-05-P-0019-NA-2   IRAQI CONTRACTOR - 4786        BAKLER/SHATER WATER NETWORK           C-POTABLE WATER CONSTRUCTION               $80,687.50      $80,687.50      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5586 W916QW-05-P-0020-NA-1   IRAQI CONTRACTOR - 4123        AL MUALIMEEM WATER NETWORK            C-POTABLE WATER CONSTRUCTION               $391,615.00     $391,615.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5587 W916QW-05-P-0021-NA-1   IRAQI CONTRACTOR - 4123        AL JAMHURIYA WATER SYSTEM             C-POTABLE WATER CONSTRUCTION               $527,590.00     $527,590.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5588 W916QW-05-P-0022-NA-1   IRAQI CONTRACTOR - 4123        BADRA AL SOAK AL AWARE WATER NETWORKC-POTABLE WATER CONSTRUCTION                 $572,200.00     $572,200.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5589 W916QW-05-P-0026-NA-1   IRAQI CONTRACTOR - 4665        NINEWA GOVERNAORATE MOSUL             C-POTABLE WATER CONSTRUCTION               $32,630.00      $32,630.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5590 W916QW-05-P-0026-NA-2   IRAQI CONTRACTOR - 4665        NINEWA GOVERNAORATE MOSUL             C-POTABLE WATER CONSTRUCTION               $3,263.00       $3,263.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5591 W916QW-05-P-0027-NA-1   IRAQI CONTRACTOR - 4665        NINEWA GOVERNORATE TAL AFAR           C-POTABLE WATER CONSTRUCTION               $77,250.00      $72,048.64      $5,201.36     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5592 W916QW-05-P-0027-NA-2   IRAQI CONTRACTOR - 4665        NINEWA GOVERNORATE TAL AFAR           C-POTABLE WATER CONSTRUCTION               $7,725.00       $5,201.36       $2,523.64     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5593 W916QW-05-P-0028-NA-1   IRAQI CONTRACTOR - 4665        SHOZAZ AL YARMOUK WATER SYSTEM        C-POTABLE WATER CONSTRUCTION               $174,780.00     $173,620.91     $1,159.09     CEFMS CONSTRUCTION
                                                                                                    NINEWA GOVERNORATE MOSUL                                                                                                       10/6/2006
                                        5594 W916QW-05-P-0028-NA-2   IRAQI CONTRACTOR - 4665        SHOZAZ AL YARMOUK WATER SYSTEM        C-POTABLE WATER CONSTRUCTION               $17,478.00      $1,159.09       $16,318.91    CEFMS CONSTRUCTION
                                                                                                    NINEWA GOVERNORATE MOSUL                                                                                                       10/6/2006
                                        5595 W916QW-05-P-0030-NA-1   IRAQI CONTRACTOR - 4665        HAI AL NASSER WATER NETWORK NINEWA    C-POTABLE WATER CONSTRUCTION               $40,030.00      $40,030.00      $0.00         CEFMS CONSTRUCTION
                                                                                                    GOVERNAORATE MOSUL                                                                                                             10/6/2006
                                        5596 W916QW-05-P-0030-NA-2   IRAQI CONTRACTOR - 4665        HAI AL NASSER WATER NETWORK NINEWA    C-POTABLE WATER CONSTRUCTION               $4,003.00       $4,003.00       $0.00         CEFMS CONSTRUCTION
                                                                                                    GOVERNAORATE MOSUL                                                                                                             10/6/2006
                                        5597 W916QW-05-P-0035-NA-1   IRAQI CONTRACTOR - 4411        MNSTC-1 ANNEX                         C-NEW IRAQI ARMY FACILITIES CONSTRUCTION   $41,673.00      $41,673.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5598 W916QW-05-P-0039-N/A-2 IRAQI CONTRACTOR - 4179         P00001 - ADDITIONAL T-WALLS           C-POLICE ASSISTANCE CONSTRUCTION           $41,800.00      $41,800.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5599 W916QW-05-P-0039-N/A-3 IRAQI CONTRACTOR - 4179         P00002 - COVERED PARKING AND GUARD    C-POLICE ASSISTANCE CONSTRUCTION           $88,500.00      $88,500.00      $0.00         CEFMS CONSTRUCTION
                                                                                                    TOWER ROOMS                                                                                                                    10/6/2006
                                        5600 W916QW-05-P-0039-N/A-4 IRAQI CONTRACTOR - 4179         P00003 - PARKING LOT IMPROVEMENTS     C-POLICE ASSISTANCE CONSTRUCTION           $97,275.00      $97,275.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5601 W917BE-05-C-0011-NA-1   DAR-AL JUBORI COMPANY          BIAJI RAILWAY STATION                 C-RAILROAD CONSTRUCTION                    $2,736,095.00   $2,736,095.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5602 W917BE-05-C-0012-NA-1   EMTA ELECTRIC                  BASE BID ITEMS                        C-RAILROAD CONSTRUCTION                    $3,450,749.57   $3,450,749.57   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                     Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 403 of 529




                                                                                                                                                                                                                                   10/6/2006
                                        5603 W917BE-05-C-0012-NA-2   EMTA ELECTRIC                  OPTION ITEMS                          C-RAILROAD CONSTRUCTION                    $1,463,088.75   $1,463,088.75   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5604 W917BE-05-P-0008-NA-2   IRAQI CONTRACTOR - 4439        HASAROK NETWORK - ERBIL               C-POTABLE WATER CONSTRUCTION               $514,743.62     $514,743.62     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        5605 W917BE-05-P-0009-NA-2   DELVIN COMPANY                 KHALIFAN NETWORK - ERBIL              C-POTABLE WATER CONSTRUCTION               $785,484.00     $785,484.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006
                                        5606 W917BE-05-P-0010-NA-2   PAMO COMPANY                   KHALIFAN TANK AND RESERVOIR           C-POTABLE WATER CONSTRUCTION               $91,188.00      $91,188.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                   10/6/2006




I D-167
                                                                                                                                                                                                                                                        Appendix D
                                                            #    Award Number            Contractor                     Description                             Work Item                                    Obligated       Expended        Undelivered   Source
                                                            5607 W917BE-05-P-0011-NA-1   IRAQI CONTRACTOR - 4546        KORE VILLAGE NETWORK                    C-POTABLE WATER CONSTRUCTION                 $233,033.50     $233,033.50     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5608 W917BG-05-A-0002-10-1   TABOUK COMMERCIAL AGENCIES     AL MUSTAFA AL ADAMIYAH SCHOOL           C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $119,687.00     $119,687.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5609 W917BG-05-A-0002-10-2   TABOUK COMMERCIAL AGENCIES     VARIOUS MODIFICATIONS TO AL MUSTAFA AL C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR    $17,651.00      $17,651.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                        ADAMIYAH SCHOOL                        CONSTRUCTION                                                                                10/6/2006
                                                            5610 W917BG-05-A-0002-11-1   TABOUK COMMERCIAL AGENCIES     MODIFICATION TO HELA KINDERGARDEN       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $23,945.00      $23,945.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5611 W917BG-05-A-0002-6-1    TABOUK COMMERCIAL AGENCIES     BAB ALSAYF SCHOOL                       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $93,025.00      $93,025.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                Appendix D



                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5612 W917BG-05-A-0002-7-1    TABOUK COMMERCIAL AGENCIES     AL MEXDAM SCHOOL                        C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $99,472.00      $99,472.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5613 W917BG-05-A-0002-8-1    TABOUK COMMERCIAL AGENCIES     AL ADAMIYAH HS FOR BOYS                 C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $157,278.00     $157,278.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5614 W917BG-05-A-0002-8-2    TABOUK COMMERCIAL AGENCIES     VARIOUS MODIFICATIONS TO AL ADAMIYAH    C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $18,340.00      $18,340.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                        HIGH SCHOOL                             CONSTRUCTION                                                                               10/6/2006
                                                            5615 W917BG-05-A-0002-9-1    TABOUK COMMERCIAL AGENCIES     HELA KINDERGARDEN                       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $114,404.00     $114,404.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5616 W917BG-05-A-0003-10-1   IRAQI CONTRACTOR - 4106        AL SHAHAMA SCHOOL                       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $99,128.00      $99,128.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5617 W917BG-05-A-0003-8-1    IRAQI CONTRACTOR - 4106        ABFAL AL TAF                            C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $196,200.00     $196,200.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006




D-168 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            5618 W917BG-05-A-0003-9-1    IRAQI CONTRACTOR - 4106        KURTOBA SCHOOL                          C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $137,888.00     $137,888.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5619 W917BG-05-A-0004-1-1    SIMA INTERNATIONAL, S.A.R.L.   AL BARAOOM SCHOOL                       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $98,138.00      $0.00           $98,138.00    CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5620 W917BG-05-A-0004-2-1    SIMA INTERNATIONAL, S.A.R.L.   AL SIRAJ AL MUNTR SCHOOL                C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $98,869.00      $98,869.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5621 W917BG-05-A-0004-3-1    SIMA INTERNATIONAL, S.A.R.L.   AL SHEAK SCHOOL                         C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $128,889.00     $128,889.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5622 W917BG-05-A-0004-4-1    SIMA INTERNATIONAL, S.A.R.L.   AL AUMA SCHOOL                          C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $284,522.00     $284,522.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5623 W917BG-05-A-0004-5-1    SIMA INTERNATIONAL, S.A.R.L.   BABEL SCHOOL                            C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $99,998.00      $99,998.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5624 W917BG-05-A-0004-6-1    SIMA INTERNATIONAL, S.A.R.L.   AL HEKMA SCHOOL                         C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $105,897.00     $105,897.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5625 W917BG-05-A-0004-7-1    SIMA INTERNATIONAL, S.A.R.L.   AL MUSLEM BUN AQEEL                     C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $122,113.00     $122,113.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5626 W917BG-05-A-0004-8-1    SIMA INTERNATIONAL, S.A.R.L.   RAM ALLAH GIRLS COLLEGE                 C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $121,915.00     $121,915.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                               10/6/2006
                                                            5627 W917BG-05-C-0009-NA-1   GKL GENERAL TRADING AND        TAJI FIRING RANGE CONSTRUCTION          C-POLICE ASSISTANCE CONSTRUCTION             $1,841,098.00   $1,841,098.00   $0.00         CEFMS CONSTRUCTION
                                                                                         CONTRACTING                                                                                                                                                       10/6/2006
                                                            5628 W917BG-05-C-0009-NA-2   GKL GENERAL TRADING AND        TIME EXTENSION MOD                      C-POLICE ASSISTANCE CONSTRUCTION             $26,750.00      $26,750.00      $0.00         CEFMS CONSTRUCTION
                                                                                         CONTRACTING                                                                                                                                                       10/6/2006
                                                            5629 W917BG-05-C-0009-NA-3   GKL GENERAL TRADING AND        REPLACE 200 KV GENERATOR WITH TWO 100 C-POLICE ASSISTANCE CONSTRUCTION               $10,600.00      $10,600.00      $0.00         CEFMS CONSTRUCTION
                                                                                         CONTRACTING                    KV GENERATORS                                                                                                                      10/6/2006
                                                            5630 W917BG-05-C-0009-NA-4   GKL GENERAL TRADING AND        FIRING RANGE DIMENSION CHANGES &        C-POLICE ASSISTANCE CONSTRUCTION             $69,114.00      $69,114.00      $0.00         CEFMS CONSTRUCTION
                                                                                         CONTRACTING                    FENCING                                                                                                                            10/6/2006
                                                            5631 W917BG-05-C-0009-NA-5   GKL GENERAL TRADING AND        NEW ROAD ALIGNMENT & SHIFTED PARKING    C-POLICE ASSISTANCE CONSTRUCTION             $40,000.00      $40,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                         CONTRACTING                                                                                                                                                       10/6/2006
                                                            5632 W917BG-05-C-0009-NA-6   GKL GENERAL TRADING AND        P00003 - INSTRUCTIONAL BLEACHERS        C-POLICE ASSISTANCE CONSTRUCTION             $26,690.00      $26,690.00      $0.00         CEFMS CONSTRUCTION
                                                                                         CONTRACTING                                                                                                                                                       10/6/2006
                                                            5633 W917BG-05-C-0009-NA-7   GKL GENERAL TRADING AND        THE CONTRACT WAS INCREASED BY $22,500   C-POLICE ASSISTANCE CONSTRUCTION             $22,500.00      $22,500.00      $0.00         CEFMS CONSTRUCTION
                                                                                         CONTRACTING                    FROM $2,014,252.00 TO $2,036,752.00                                                                                                10/6/2006
                                                            5634 W917BG-05-C-0020-NA-1   IRAQI CONTRACTOR - 4076        TREBIL POINT OF ENTRY                   C-BORDER ENFORCEMENT CONSTRUCTION            $1,997,810.00   $1,997,810.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5635 W917BG-05-C-0022-NA-1   IRAQI CONTRACTOR - 4610        IHP POLICE STATION NUMBER 6             C-POLICE ASSISTANCE CONSTRUCTION             $279,900.00     $279,900.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5636 W917BG-05-C-0025-NA-1   IRAQI CONTRACTOR - 4076        AL TASH PUMP STATION REHAB              C-POTABLE WATER CONSTRUCTION                 $71,000.00      $71,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5637 W917BG-05-C-0029-NA-1   BLACKBURN & ASSOCIATES         AL ANBAR WATER PROJECT CAMP RAMADI      C-POTABLE WATER CONSTRUCTION                 $747,825.57     $747,825.57     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5638 W917BG-05-C-0036-NA-1   IRAQI CONTRACTOR - 4027        RENOVATION OF SOUTH ELEVATED STEEL      C-POTABLE WATER CONSTRUCTION                 $60,000.00      $60,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 404 of 529




                                                                                                                        TANK IN FALLUJAH                                                                                                                   10/6/2006
                                                            5639 W917BG-05-C-0039-NA-1   IRAQI CONTRACTOR - 4522        CONSTRUCT A WATER TREAMENT PLANT AT     C-POTABLE WATER CONSTRUCTION                 $193,000.00     $193,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                        AL ZWEGYE                                                                                                                          10/6/2006
                                                            5640 W917BG-05-C-0039-NA-2   IRAQI CONTRACTOR - 4522        CONSTRUCT A WATER TREAMENT PLANT AT     C-POTABLE WATER CONSTRUCTION                 $5,000.00       $5,000.00       $0.00         CEFMS CONSTRUCTION
                                                                                                                        AL ZWEGYE                                                                                                                          10/6/2006
                                                            5641 W917BG-05-C-0039-NA-3   IRAQI CONTRACTOR - 4522        INSTALL NEW 200KVA TRANSFORMER          C-POTABLE WATER CONSTRUCTION                 $10,000.00      $10,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                        #    Award Number            Contractor                      Description                             Work Item                                   Obligated       Expended        Undelivered      Source
                                        5642 W917BG-05-C-0040-NA-1   IRAQI CONTRACTOR - 4076         CONSTRUCT WASTE TREATMENT PLANT         C-POTABLE WATER CONSTRUCTION                $215,000.00     $215,000.00     $0.00            CEFMS CONSTRUCTION
                                                                                                     BARWANA                                                                                                                              10/6/2006
                                        5643 W917BG-05-C-0041-NA-1   IRAQI CONTRACTOR - 4098         REHABILITATION OF IHP #7                C-POLICE ASSISTANCE CONSTRUCTION            $144,380.00     $144,380.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        5644 W917BG-05-C-0043-NA-1   IRAQI CONTRACTOR - 4537         WATER TREATMENT PLANT AT SAQLAWIAYH     C-POTABLE WATER CONSTRUCTION                $243,500.00     $243,500.00     $0.00            CEFMS CONSTRUCTION
                                                                                                     WTP                                                                                                                                  10/6/2006
                                        5645 W917BG-05-C-0044-NA-1   IRAQI CONTRACTOR - 4076         CONSTRUCT WATER TREATMENT PLANT FIRST C-POTABLE WATER CONSTRUCTION                  $1,400,000.00   $1,029,950.93   $370,049.07      CEFMS CONSTRUCTION
                                                                                                     12 VILLAGE AL ANBAR                                                                                                                  10/6/2006
                                        5646 W917BG-05-C-0048-NA-1   IRAQI CONTRACTOR - 4288         AL THAHIDY WATER TREATMENT PLANT        C-POTABLE WATER CONSTRUCTION                $892,000.00     $892,000.00     $0.00            CEFMS CONSTRUCTION
                                                                                                     DESIGN AND CONSTRUCT                                                                                                                 10/6/2006
                                        5647 W917BG-05-C-0048-NA-2   IRAQI CONTRACTOR - 4288         AL TAHADI COMPWATERTREATUNIT AT         C-POTABLE WATER CONSTRUCTION                $65,000.00      $41,400.00      $23,600.00       CEFMS CONSTRUCTION
                                                                                                     FALLUJAH INTAKE STRUCTURE & LINE                                                                                                     10/6/2006
                                        5648 W917BG-05-C-0051-NA-1   IRAQI CONTRACTOR - 4076         SM-660 POLICE STATION IN MND WEST FOR   C-POLICE ASSISTANCE CONSTRUCTION            $1,437,068.76   $1,437,068.76   $0.00            CEFMS CONSTRUCTION
                                                                                                     USACE                                                                                                                                10/6/2006
                                        5649 W917BG-05-C-0051-NA-2   IRAQI CONTRACTOR - 4076         SM-660 CONTINGENCY POLICE STATION IN    C-POLICE ASSISTANCE CONSTRUCTION            $2,185.33       $2,185.33       $0.00            CEFMS CONSTRUCTION
                                                                                                     MND WEST FOR USACE                                                                                                                   10/6/2006
                                        5650 W917BG-05-C-0057-NA-1   IRAQI CONTRACTOR - 4702         AL JIHAD SPECIAL POLICE COMMANDO SITE #7C-POLICE ASSISTANCE CONSTRUCTION            $972,869.00     $972,869.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        5651 W917BG-05-C-0080-NA-1   IRAQI CONTRACTOR - 4160         AL-MAMOON EXCHANGE &                    C-IRAQI COMMUNICATION SYSTEMS CONSTRUCTION $22,695,087.00   $1,960,500.67   $20,734,586.33   CEFMS CONSTRUCTION
                                                                                                     TELECOMMUNICATION CENTER, IRAQ                                                                                                       10/6/2006
                                        5652 W917BG-05-D-0009-6-1    SIMA INTERNATIONAL, S.A.R.L.    PIPE RANGE FACILITIES POLICE STATION,   C-POLICE ASSISTANCE CONSTRUCTION            $400,000.00     $400,000.00     $0.00            CEFMS CONSTRUCTION
                                                                                                     BAGHDAD IRAQ                                                                                                                         10/6/2006
                                        5653 W917BG-05-D-0009-6-2    SIMA INTERNATIONAL, S.A.R.L.    AMENDED TO INCREASE THE TOTAL COST OF C-POLICE ASSISTANCE CONSTRUCTION              $499.00         $499.00         $0.00            CEFMS CONSTRUCTION
                                                                                                     THE CONTRACT BY $499.00 FROM $400,000.00                                                                                             10/6/2006
                                                                                                     TO $400,499.00
                                        5654 W917BG-05-P-0005-NA-1   SIMA INTERNATIONAL, S.A.R.L.    AL ABAYACHI DISTRICT POTABLE WATER      C-POTABLE WATER CONSTRUCTION                $220,750.00     $220,750.00     $0.00            CEFMS CONSTRUCTION
                                                                                                     PIPELINE BAGHDAD, IRAQ                                                                                                               10/6/2006
                                        5655 W917BG-05-P-0006-NA-1   SIMA INTERNATIONAL, S.A.R.L.    SABEL BOUR POTABLE WATER PIPELINE       C-POTABLE WATER CONSTRUCTION                $4,312.00       $4,312.00       $0.00            CEFMS CONSTRUCTION
                                                                                                     BAGHDAD, IRAQ                                                                                                                        10/6/2006
                                        5656 W917BG-05-P-0007-NA-1   SIMA INTERNATIONAL, S.A.R.L.    AL SUMELAT POTABLE WATER PIPELINE       C-POTABLE WATER CONSTRUCTION                $684,342.50     $684,342.50     $0.00            CEFMS CONSTRUCTION
                                                                                                     BAGHDAD, IRAQ                                                                                                                        10/6/2006
                                        5657 W917BG-05-P-0032-NA-1   IRAQI CONTRACTOR - 4128         AL BU AMIR (SHEIK SA’AD) WATER NETWORK, C-POTABLE WATER CONSTRUCTION                $447,450.00     $447,450.00     $0.00            CEFMS CONSTRUCTION
                                                                                                     BAGHDAD, IRAQ                                                                                                                        10/6/2006
                                        5658 W917BG-05-P-0033-NA-1   IRAQI CONTRACTOR - 4616         DAWOOD AL-HASSAN WATER NETWORK,         C-POTABLE WATER CONSTRUCTION                $101,085.00     $101,085.00     $0.00            CEFMS CONSTRUCTION
                                                                                                     BAGHDAD, IRAQ                                                                                                                        10/6/2006
                                        5659 W917BG-05-P-0034-NA-1   IRAQI CONTRACTOR - 4616         ABDUL LATEEF AL FARRAS WATER TREATMENT C-POTABLE WATER CONSTRUCTION                 $87,931.00      $87,931.00      $0.00            CEFMS CONSTRUCTION
                                                                                                     PLANT IMPROVEMENT PROJECT, BAGHDAD,                                                                                                  10/6/2006
                                                                                                     IRAQ
                                        5660 W917BG-05-P-0035-NA-1   GET-ACE ENGINEERING             AL RASHIDIYA WATER TREATMENT PLANT      C-POTABLE WATER CONSTRUCTION                $983,428.00     $983,428.00     $0.00            CEFMS CONSTRUCTION
                                                                                                     IMPROVEMENT PROJECT, BAGHDAD, IRAQ                                                                                                   10/6/2006
                                        5661 W917BG-05-P-0036-NA-1   IRAQI CONTRACTOR - 4613         KHALAF FRAIKHER WATER NETWORK,          C-POTABLE WATER CONSTRUCTION                $309,600.00     $309,600.00     $0.00            CEFMS CONSTRUCTION
                                                                                                     BAGHAD                                                                                                                               10/6/2006
                                        5662 W917BG-06-C-0006-NA-1   IRAQI CONTRACTOR - 4110         NORTHEAST FALLUJAH POLICE STATION       C-POLICE ASSISTANCE CONSTRUCTION            $343,890.00     $343,890.00     $0.00            CEFMS CONSTRUCTION
                                                                                                     DESIGN BUILD                                                                                                                         10/6/2006
                                        5663 W917BG-06-C-0007-NA-1   IRAQI CONTRACTOR - 4029         SOUTHWEST FALLUJAH POLICE STATION DB    C-POLICE ASSISTANCE CONSTRUCTION            $2,384,853.00   $1,574,679.93   $810,173.07      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        5664 W917BK-05-C-0008-NA-1   IRAQI CONTRACTOR - 4091         NASIRIYAH FIRESTATION                   FACILITIES REPAIR IRAQ                      $508,800.00     $508,800.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        5665 W917BK-05-C-0027-NA-1   BEC - BYDA’A ENGINEERING COMPANY PW090 NASSIRIYAH INDUSTRIAL WATER      C-POTABLE WATER CONSTRUCTION                $863,500.00     $777,150.00     $86,350.00       CEFMS CONSTRUCTION
                                                                                                      STATION REHAB                                                                                                                       10/6/2006
                                        5666 W917BK-05-C-0029-NA-1   IRAQI CONTRACTOR - 4323         NASSIRIYAH UNITED WATER COMPACT UNIT    C-POTABLE WATER CONSTRUCTION                $810,150.00     $76,515.00      $733,635.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        5667 W917BK-05-C-0048-NA-1   IRAQI CONTRACTOR - 4681         IRAQI HIGHWAY PATROL STATION JUWARIN    FACILITIES REPAIR IRAQ                      $1,783,044.00   $1,783,044.00   $0.00            CEFMS CONSTRUCTION
                                                                                                     IRAQ                                                                                                                                 10/6/2006
                                        5668 W917BK-05-C-0049-NA-1   ACAD ENGINEERING SERVICES       CONSTRUCT IRAQI HIGHWAY PATROL          FACILITIES REPAIR IRAQ                      $1,893,392.00   $1,893,392.00   $0.00            CEFMS CONSTRUCTION
                                                                                                     STATIONS SHAIBAH AL BASRAH                                                                                                           10/6/2006
                                        5669 W917BK-05-C-0050-NA-1   IRAQI CONTRACTOR - 4269         CONSTRUCT IRAQI HIGHWAY PATROL STATION C-POLICE ASSISTANCE CONSTRUCTION             $1,860,421.00   $1,860,421.00   $0.00            CEFMS CONSTRUCTION
                                                                                                     AT AWADIL                                                                                                                            10/6/2006
                                        5670 W917BK-05-C-0051-NA-1   IRAQI CONTRACTOR - 4269         CONSTRUCT IRAQI HIGHWAY PATROL STATION C-POLICE ASSISTANCE CONSTRUCTION             $1,860,421.00   $1,860,421.00   $0.00            CEFMS CONSTRUCTION
                                                                                                     AT FAWWAR, QADISIYAH                                                                                                                 10/6/2006
                                        5671 W917BK-05-C-0052-NA-1   IRAQI CONTRACTOR - 4681         IRAQ HIGHWAY PATROL STATION URUK        FACILITIES REPAIR IRAQ                      $1,403,513.00   $1,403,513.00   $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 405 of 529




                                                                                                                                                                                                                                          10/6/2006
                                        5672 W917BK-05-C-0052-NA-2   IRAQI CONTRACTOR - 4681         SM-643 URUK IRAQI HIGHWAY PATROL        C-MNSTCI-PC13000-FACILITIES REPAIR          $499,193.00     $0.00           $499,193.00      CEFMS CONSTRUCTION
                                                                                                     STATION                                                                                                                              10/6/2006
                                        5673 W917BK-05-C-0055-NA-1   IRAQI CONTRACTOR - 4675         AL HARTHA RIVER WATER PUMP STATION      C-POTABLE WATER CONSTRUCTION                $89,900.00      $89,900.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        5674 W917BK-05-C-0063-NA-1   IRAQI CONTRACTOR - 4134         POLICE VEHICLE CHECKPOINT               C-POLICE ASSISTANCE CONSTRUCTION            $454,966.00     $454,966.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006
                                        5675 W917BK-05-C-0064-NA-1   IRAQI CONTRACTOR - 4301         POLICE VEHICLE CHECKPOINT -ALI AL-GHARBI C-POLICE ASSISTANCE CONSTRUCTION           $299,653.00     $299,653.00     $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                          10/6/2006




I D-169
                                                                                                                                                                                                                                                               Appendix D
                                                            #    Award Number            Contractor                       Description                                Work Item                                     Obligated     Expended      Undelivered   Source
                                                            5676 W917BK-05-C-0077-NA-1   IRAQI CONTRACTOR - 4751          BASRAH WATER LEAK REPAIR                   C-POTABLE WATER CONSTRUCTION                  $435,750.00   $435,750.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5677 W917BK-05-C-0078-NA-2   IRAQI CONTRACTOR - 4198          BASRAH POLICE STATION DEMOLITION           C-POLICE ASSISTANCE CONSTRUCTION              $60,300.00    $60,300.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                          PROJECT                                                                                                                            10/6/2006
                                                            5678 W917BK-05-C-0086-NA-1   IRAQI CONTRACTOR - 4483          WATER AL FAW                               C-POTABLE WATER CONSTRUCTION                  $155,800.00   $155,800.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5679 W917BK-05-C-0089-NA-1   IRAQI CONTRACTOR - 4056          RENOVATION & ADDITIONAL WORK ON            FACILITIES REPAIR IRAQ                        $81,675.00    $81,675.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                          EXISTING FIRE STATION                                                                                                              10/6/2006
                                                            5680 W917BK-05-P-0002-NA-1   IRAQI CONTRACTOR - 4045          WATER NETWORK                              C-POTABLE WATER CONSTRUCTION                  $207,850.00   $207,850.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                      Appendix D



                                                                                                                                                                                                                                                             10/6/2006
                                                            5681 W917BK-05-P-0003-NA-1   IRAQI CONTRACTOR - 4157          WATER TOWER                                C-POTABLE WATER CONSTRUCTION                  $483,300.00   $483,300.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5682 W917BK-05-P-0005-NA-1   IRAQI CONTRACTOR - 4243          ALSALAM WATER                              C-POTABLE WATER CONSTRUCTION                  $881,000.00   $881,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5683 W917BK-05-P-0006-NA-1   IRAQI CONTRACTOR - 4374          WATER NETWORK                              C-POTABLE WATER CONSTRUCTION                  $147,500.00   $147,500.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5684 W917BK-05-P-0006-NA-2   IRAQI CONTRACTOR - 4374          WATER NETWORK                              C-POTABLE WATER CONSTRUCTION                  $194,500.00   $194,500.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5685 W917BK-05-P-0007-NA-1   IRAQI CONTRACTOR - 4374          KACHY VILLAGE WATER PROJECT                C-POTABLE WATER CONSTRUCTION                  $366,800.00   $366,800.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5686 W917BK-05-P-0008-NA-1   IRAQI CONTRACTOR - 4286          WATER POWER                                C-POTABLE WATER CONSTRUCTION                  $669,566.00   $669,566.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006




D-170 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            5687 W917BK-05-P-0013-NA-1   IRAQI CONTRACTOR - 4666          HAI-AL-ZHRAA WATER NETWORK                 C-POTABLE WATER CONSTRUCTION                  $310,260.00   $310,260.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5688 W917BK-05-P-0013-NA-2   IRAQI CONTRACTOR - 4666          AL-ABASSEYA WATER                          C-POTABLE WATER CONSTRUCTION                  $327,500.00   $327,500.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5689 W917BK-05-P-0014-NA-1   BEC - BYDA’A ENGINEERING COMPANY WATER POWER                                C-POTABLE WATER CONSTRUCTION                  $438,500.00   $438,500.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5690 W917BK-05-P-0014-NA-2   BEC - BYDA’A ENGINEERING COMPANY AL FAJER                                   C-POTABLE WATER CONSTRUCTION                  $459,100.00   $459,100.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5691 W917BK-05-P-0047-NA-1   MOTT MCDONALD LTD                RENOVATION/RECONSTRUCTION OF THE           C-ICDC - FACILITIES CONSTRUCTION              $300,000.00   $300,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                          EXISTING 601, 602, 605 AND 606 IRAQ ARMY                                                                                           10/6/2006
                                                                                                                          BATTALION FACILITIES LOCATED IN BASRAH
                                                                                                                          AND MISSAN GOVERNATES
                                                            5692 W917BK-05-P-0055-NA-1   IRAQI CONTRACTOR - 4099          SCHOOL FURNITURE                           NC-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $31,780.00    $31,780.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                        10/6/2006
                                                            5693 W917BK-05-P-0070-NA-2   IAP WORLDWIDE SERVICES, INC.     PURCHASING LUMBER FOR SCHOOL               NC-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $6,384.62     $6,384.62     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          FURNITURE                                  NON-CONSTRUCTION                                                                        10/6/2006
                                                            5694 W917BK-05-P-0081-NA-2   IRAQI CONTRACTOR - 4726          PIPING FOR BIA WATER TREATMENT PLANT       C-AIRPORT CONSTRUCTION                        $3,161.50     $3,161.50     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5695 W917BK-05-P-0132-NA-1   IRAQI CONTRACTOR - 4690          FACILITIES POLICE STATION-AL SAMAWAH       C-POLICE ASSISTANCE CONSTRUCTION              $216,000.00   $194,400.00   $21,600.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5696 W917BK-05-P-0135-NA-1   IRAQI CONTRACTOR - 4726          BASRAH PROVINCIAL POLICE HQ BLDG. 5        C-POLICE ASSISTANCE CONSTRUCTION              $131,000.00   $131,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5697 W917BK-05-P-0142-NA-1   IRAQI CONTRACTOR - 4116          E. SAMAWAH CHECK POINT                     C-POLICE ASSISTANCE CONSTRUCTION              $72,000.00    $72,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5698 W917BK-05-P-0143-NA-1   IRAQI CONTRACTOR - 4067          AR RUMAYTHA CHECK POINT                    C-POLICE ASSISTANCE CONSTRUCTION              $55,500.00    $55,500.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5699 W917BK-05-P-0143-NA-2   IRAQI CONTRACTOR - 4067          ADD ADDITIONAL WORK AND EXTEND             C-POLICE ASSISTANCE CONSTRUCTION              $12,015.00    $12,015.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                          PERFORMANCE PERIOD                                                                                                                 10/6/2006
                                                            5700 W917BK-05-P-0144-NA-1   IRAQI CONTRACTOR - 4502          IRAQI CHECK POINT                          C-POLICE ASSISTANCE CONSTRUCTION              $122,050.00   $122,050.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5701 W917BK-05-P-0145-NA-1   IRAQI CONTRACTOR - 4150          AL MASFA AND AL KIDR CHECK POINTS          C-POLICE ASSISTANCE CONSTRUCTION              $87,500.00    $87,500.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5702 W917BK-05-P-0145-NA-2   IRAQI CONTRACTOR - 4150          ADDITIONAL WORK FOR THE AL MASFA AND C-POLICE ASSISTANCE CONSTRUCTION                    $23,950.00    $23,950.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                          AL KIDR CHECK POINTS                                                                                                               10/6/2006
                                                            5703 W917BK-06-P-0008-NA-1   IRAQI CONTRACTOR - 4679          DESIGN AND CONSTRUCTION SERVICES AL        C-POLICE ASSISTANCE CONSTRUCTION              $250,000.00   $225,000.00   $25,000.00    CEFMS CONSTRUCTION
                                                                                                                          AMARA, MAYSAN                                                                                                                      10/6/2006
                                                            5704 W917BK-06-P-0011-NA-1   IRAQI CONTRACTOR - 4263          QARMAT ALI PVCP, AL MAJIDYAH, AL BASRAH C-POLICE ASSISTANCE CONSTRUCTION                 $212,390.30   $212,390.30   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5705 W917BK-06-P-0021-NA-1   SOUTH VALLEY ENGINEERING &       MAYSAN HWY POLICE HQ                       C-POLICE ASSISTANCE CONSTRUCTION              $222,750.00   $222,750.00   $0.00         CEFMS CONSTRUCTION
                                                                                         CONSTRUCTION                                                                                                                                                        10/6/2006
                                                            5706 W917BK-06-P-0023-NA-1   IRAQI CONTRACTOR - 4270          OFFICE PARTITIONS, UMM QASR OPS CTR        C-PORT REHAB CONSTRUCTION                     $15,000.00    $15,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 406 of 529




                                                                                                                                                                                                                                                             10/6/2006
                                                            5707 W917BK-06-P-0023-NA-2   IRAQI CONTRACTOR - 4270          COMPUTER SYSTEMS (20) UMM QASR OPS CTR C-PORT REHAB CONSTRUCTION                         $18,000.00    $18,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            5708 W917BK-06-P-0023-NA-3   IRAQI CONTRACTOR - 4270          COMPLETE SATELLITE SYSTEM, TO INCL         C-PORT REHAB CONSTRUCTION                     $25,000.00    $25,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                          INSTALLAION, MAINT, 1 YR SVC                                                                                                       10/6/2006
                                                            5709 W917BK-06-P-0024-NA-1   GOLD DREAM COMPANY               MAYSAN IRAQI POLICE STATION HQ             C-POLICE ASSISTANCE CONSTRUCTION              $95,000.00    $95,000.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                        #    Award Number             Contractor                   Description                              Work Item                                     Obligated       Expended      Undelivered     Source
                                        5710 W917BK-06-P-0028-NA-1    IRAQI CONTRACTOR - 4260      NEW FEMALE IRAQI POLICE STATION, NAJAF   C-POLICE ASSISTANCE CONSTRUCTION              $109,245.00     $43,698.00    $65,547.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5711 W917BK-06-P-0070-NA-1    GOLD DREAM COMPANY           DIWANIYAH IP CONCRETE BARRIERS           C-POLICE ASSISTANCE CONSTRUCTION              $25,000.00      $25,000.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5712 W917BK-06-P-0071-NA-1    IRAQI CONTRACTOR - 4046      URI # 22396 HOMIA-HAMIYA POLICE STATION C-POLICE ASSISTANCE CONSTRUCTION               $534,825.00     $481,342.00   $53,483.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5713 W917BK-06-P-0103-NA-1    IRAQI CONTRACTOR - 4210      KARBALA QUICK REACTION FORCE (QRF)       C-POLICE ASSISTANCE CONSTRUCTION              $325,000.00     $32,500.00    $292,500.00     CEFMS CONSTRUCTION
                                                                                                   POLICE STATION, KARBALA PROVINCE                                                                                                     10/6/2006
                                        5714 W91GER-06-D-0006-2-      REEP INC.(DBA) OPERATIONAL   BBA-SME PROVIDE TECH SUPPORT SERVICES    NC-MINISTERIAL CAPACITY DEVELOPMENT           $4,183,432.00   $0.00         $4,183,432.00   CEFMS NON-CONSTRUCTION
                                             0001AC                   SUPPORT                      - PC06750 BBA PROGRAM FOR GOL MINISTRIES                                                                                             10/6/2006
                                                                                                   AND PMO
                                        5715 W91GER-06-D-0006-2-      REEP INC.(DBA) OPERATIONAL   BBA/MES, PER EMPLOYEE MOBILIZED ABOVE    NC-MINISTERIAL CAPACITY DEVELOPMENT           $440,000.00     $0.00         $440,000.00     CEFMS NON-CONSTRUCTION
                                             0101AB                   SUPPORT                      200 - PC06750 BBA PROGRAM FOR GOL                                                                                                    10/6/2006
                                                                                                   MINISTRIES AND PMO
                                        5716 W91GER-06-D-0006-2-201   REEP INC.(DBA) OPERATIONAL   TRAVEL - PC06750 BBA PROGRAM FOR GOL     NC-MINISTERIAL CAPACITY DEVELOPMENT           $11,838.87      $0.00         $11,838.87      CEFMS NON-CONSTRUCTION
                                                                      SUPPORT                      MINISTRIES AND PMO                                                                                                                   10/6/2006
                                        5717 W91GET-06-A-5005-5000-1 GE HEALTHCARE TECHNOLOGIES    PHC MEDICAL EQUIPMENT INSTALL            NC-EQUIPMENT PROCUREMENT AND                  $3,300,000.00   $0.00         $3,300,000.00   CEFMS NON-CONSTRUCTION
                                                                                                   COMMISSION AND TRAINING                  MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        5718 W91GET-06-A-5005-5001-1 GE HEALTHCARE TECHNOLOGIES    GE EQUIPMENT INSTALLATION - *URI#26109* NC-EQUIPMENT PROCUREMENT AND                   $3,200,000.00   $0.00         $3,200,000.00   CEFMS NON-CONSTRUCTION
                                                                                                   P/C 92000, PHC MEDICAL EQUIPMENT INSTALL MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                                                                                   COMMISSION AND TRAINING
                                        5719 W91GET-06-A-5006-5000-1 IRAQI CONTRACTOR - 4913       PHC MEDICAL EQUIPMENT INSTALL            NC-EQUIPMENT PROCUREMENT AND                  $600,000.00     $0.00         $600,000.00     CEFMS NON-CONSTRUCTION
                                                                                                   COMMISSION AND TRAINING                  MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        5720 W91GET-06-A-5006-5001-1 IRAQI CONTRACTOR - 4913       *URI#26109* P/C 92000, PHC MEDICAL       NC-EQUIPMENT PROCUREMENT AND                  $1,500,000.00   $0.00         $1,500,000.00   CEFMS NON-CONSTRUCTION
                                                                                                   EQUIPMENT INSTALL COMMISSION AND         MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                                                                                   TRAINING
                                        5721 W91GET-06-A-5024-5000-1 IRAQI CONTRACTOR - 4492       MEDICAL EQUIPMENT CONSUMABLES            NC-EQUIPMENT PROCUREMENT AND                  $469,541.94     $0.00         $469,541.94     CEFMS NON-CONSTRUCTION
                                                                                                                                            MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        5722 W91GET-06-A-5024-5001-1 IRAQI CONTRACTOR - 4900       *URI#29676* MEDICAL EQUIPMENT            NC-EQUIPMENT PROCUREMENT AND                  $900,000.00     $0.00         $900,000.00     CEFMS NON-CONSTRUCTION
                                                                                                   CONSUMABLES                              MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        5723 W91GET-06-A-5024-5002-1 IRAQI CONTRACTOR - 4492       *URI#29676* MEDICAL EQUIPMENT          NC-EQUIPMENT PROCUREMENT AND                    $349,286.42     $0.00         $349,286.42     CEFMS NON-CONSTRUCTION
                                                                                                   CONSUMABLES ; P00001 DECREASE CONTRACT MODERNIZATION NON-CONSTRUCTION                                                                10/6/2006
                                                                                                   AMT BY <$.04>
                                        5724 W91GET-06-A-5024-5003-1 IRAQI CONTRACTOR - 4492       *URI#29676* MEDICAL EQUIPMENT            NC-EQUIPMENT PROCUREMENT AND                  $1,316,458.76   $0.00         $1,316,458.76   CEFMS NON-CONSTRUCTION
                                                                                                   CONSUMABLES                              MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        5725 W91GET-06-A-5024-5005-1 IRAQI CONTRACTOR - 4492       RUSAFA PRISON FORCE PROTECTION           NC-PENAL NON-CONSTRUCTION                     $454,480.04     $0.00         $454,480.04     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5726 W91GET-06-A-5025-5000-1 IRAQI CONTRACTOR - 4914       *URI#29783* SCHOOL DESKS                 NC-EDUCATION NON-CONSTRUCTION                 $943,188.17     $0.00         $943,188.17     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5727 W91GET-06-A-5025-5001-1 IRAQI CONTRACTOR - 4914       *URI#28605* SCHOOL FURNITURE AND         NC-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $534,358.38     $0.00         $534,358.38     CEFMS NON-CONSTRUCTION
                                                                                                   EQUIPMENT; P0001 DTD 26SEP06 PROVIDE     NON-CONSTRUCTION                                                                            10/6/2006
                                                                                                   ADD’L FUNDS;
                                        5728 W91GET-06-A-5025-5002-1 IRAQI CONTRACTOR - 4914       BAGHDAD POST OFFICES FURNITURE           NC-TELECOM AND POSTAL NON-CONSTRUCTION        $25,000.00      $0.00         $25,000.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5729 W91GET-06-A-5025-5003-1 IRAQI CONTRACTOR - 4914       WBBN FURNITURE AND EQUIPMENT             NC-IRAQI COMMUNICATIONS SYSTEMS NON-          $17,954.74      $0.00         $17,954.74      CEFMS NON-CONSTRUCTION
                                                                                                                                            CONSTRUCTION                                                                                10/6/2006
                                        5730 W91GET-06-A-5025-5004-1 IRAQI CONTRACTOR - 4914       *URI#39736* CNF FURNITURE AND            NC-TRANSPORTATION AND TELECOMMUNICATIONS      $45,000.00      $0.00         $45,000.00      CEFMS NON-CONSTRUCTION
                                                                                                   EQUIPMENT                                                                                                                            10/6/2006
                                        5731 W91GET-06-A-5025-5005-1 IRAQI CONTRACTOR - 4914       END OF THE FISCAL YEAR EQUIPMENT BUY     NC-POLICE ASSISTANCE NON-CONSTRUCTION         $133,731.75     $0.00         $133,731.75     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5732 W91GET-06-A-5027-5000-1 SALLYPORT GLOBAL HOLDINGS     FIRE SERVICES - FIRE HOSE AND VARIOUS    NC-FIRE SERVICES NON-CONSTRUCTION             $571,777.33     $0.00         $571,777.33     CEFMS NON-CONSTRUCTION
                                                                                                   EQUIP                                                                                                                                10/6/2006
                                        5733 W91GET-06-A-5027-5001-1 SALLYPORT GLOBAL HOLDINGS     FIRE SAFETY AND RESCUE EQUIPMENT         NC-PORT REHAB NON-CONSTRUCTION                $178,003.03     $0.00         $178,003.03     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5734 W91GET-06-A-5027-5002-1 SALLYPORT GLOBAL HOLDINGS     FIRE RESCUE EQUIPMENT                    NC-FACILITIES REPAIR - CARETAKER              $57,804.48      $0.00         $57,804.48      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5735 W91GET-06-A-5027-5003-1 SALLYPORT GLOBAL HOLDINGS     END OF THE FISCAL YEAR EQUIPMENT BUY     NC-PUBLIC SAFETY NON-CONSTRUCTION             $52,442.56      $0.00         $52,442.56      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5736 W91GET-06-F-0058-NA-1    MOTOROLA INC                 ADDITIONAL PORTABLE COMMUNICATIONS       NC-FIRE SERVICES NON-CONSTRUCTION             $299,950.72     $0.00         $299,950.72     CEFMS NON-CONSTRUCTION
                                                                                                   FOR ICDD                                                                                                                             10/6/2006
                                        5737 W91GET-06-F-0259-NA-1    DELL MARKETING L.P.          CMC LAPTOPS                              NC-IRAQI COMMUNICATIONS OPERATIONS NON-       $147,730.70     $0.00         $147,730.70     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 407 of 529




                                                                                                                                            CONSTRUCTION                                                                                10/6/2006
                                        5738 W91GET-06-M-0057-NA-1    IRAQI CONTRACTOR - 4503      PUBLIC SAFETY TRAINING ACADEMY           C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $513,750.00      $513,750.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5739 W91GET-06-M-0064-NA-1    IRAQI CONTRACTOR - 4000      PHC FURNITURE ASSEMBLY/INSTALL           NC-EQUIPMENT PROCUREMENT AND                  $878,900.00     $95,000.00    $783,900.00     CEFMS NON-CONSTRUCTION
                                                                                                                                            MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        5740 W91GET-06-M-0076-NA-1    IRAQI CONTRACTOR - 4910      QADISIYAH CLINIC RENOVATION FOR MED      NC-EQUIPMENT PROCUREMENT AND                  $54,000.00      $0.00         $54,000.00      CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                   EQUIP                                    MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                        5741 W91GET-06-M-0077-NA-1    ATLAS CONTRACTING COMPANY    PROCUREMENT OF SUVS AND LUVS             NC-AIRPORT NON-CONSTRUCTION                   $348,875.00     $0.00         $348,875.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006




I D-171
                                                                                                                                                                                                                                                                 Appendix D
                                                            #    Award Number            Contractor                    Description                             Work Item                                   Obligated     Expended      Undelivered   Source
                                                            5742 W91GET-06-M-0078-NA-1   ATLAS CONTRACTING COMPANY     PROCURE FOUR 11 PASSENGER VANS          NC-PORT REHAB NON-CONSTRUCTION              $111,400.00   $0.00         $111,400.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5743 W91GET-06-M-0079-NA-1   IRAQI CONTRACTOR - 4940       PURCHASE OF SEWAGE AND WATER TRUCKS     NC-DETENTION FACILITY NON-CONSTRUCTION      $530,000.00   $0.00         $530,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5744 W91GET-06-M-0082-NA-1   IRAQI CONTRACTOR - 4492       CUMMINS DIESEL GENERATOR SETS           NC-RAILROAD NON-CONSTRUCTION                $144,000.00   $0.00         $144,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5745 W91GET-06-M-0334-NA-1   IRAQI CONTRACTOR - 4492       URI#28284* TYPE B PHC DENTAL X-RAY      NC-EQUIPMENT PROCUREMENT AND                $151,645.00   $0.00         $151,645.00   CEFMS NON-CONSTRUCTION
                                                                                                                       PROCESSOR                               MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                                            5746 W91GET-06-M-0336-NA-1   IRAQI CONTRACTOR - 4955       PURCHASE VEHICLE EQUIPMENT              NC-DETENTION FACILITY NON-CONSTRUCTION      $614,500.00   $0.00         $614,500.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                              Appendix D



                                                                                                                                                                                                                                                     10/6/2006
                                                            5747 W91GET-06-M-0908-NA-1   ROSENBAUER INTERNATIONAL AG   CRASH AND RESCUE FIRE TRUCK             NC-AIRPORT NON-CONSTRUCTION                 $494,500.00   $0.00         $494,500.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5748 W91GET-06-M-0912-NA-1   IRAQI CONTRACTOR - 4529       *URI#29503* LOCOMOTIVE GOVERNORES       NC-RAILROAD NON-CONSTRUCTION                $125,870.00   $0.00         $125,870.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5749 W91GET-06-M-0916-NA-1   IRAQI CONTRACTOR - 4492       EMERGENCY SPARE PARTS FOR SEVERAL       NC-GENERATION NON-CONSTRUCTION              $24,000.00    $0.00         $24,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                       GENERATING PLANTS                                                                                                             10/6/2006
                                                            5750 W91GET-06-M-1017-NA-1   IRAQI CONTRACTOR - 4001       EXPEDITED CONSUMABLE FOR 5 PHCS         NC-EQUIPMENT PROCUREMENT AND                $100,000.00   $100,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                               MODERNIZATION NON-CONSTRUCTION                                                        10/6/2006
                                                            5751 W91GET-06-M-1109-NA-1   STRUCTURE WISE INC            HARDWARE,LAPTOPS,VIRUS PROTECTION       NC-DETENTION FACILITY NON-CONSTRUCTION      $68,527.74    $0.00         $68,527.74    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5752 W91GET-06-M-1114-NA-1   ACG SYSTEMS, INC              RADIO AND ANTENNAS AIRPORT NON          NC-AIRPORT NON-CONSTRUCTION                 $51,549.00    $0.00         $51,549.00    CEFMS NON-CONSTRUCTION




D-172 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                       CONSTRUCTION                                                                                                                  10/6/2006
                                                            5753 W91GET-06-M-1116-NA-1   IRAQI CONTRACTOR - 4939       INCIDENT RECORDER AND ACCESSORIES       NC-RAILROAD NON-CONSTRUCTION                $62,520.00    $0.00         $62,520.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5754 W91GET-06-M-1442-NA-1   IRAQI CONTRACTOR - 4901       AIR TRAFFIC CONTROLLER CHAIRS           NC-AIRPORT NON-CONSTRUCTION                 $2,730.00     $1,690.00     $1,040.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5755 W91GET-06-M-1481-NA-1   IRAQI CONTRACTOR - 4938       FIRE SERVICE - CONTAINERS AND CARAVAN   NC-FIRE SERVICES NON-CONSTRUCTION           $23,300.00    $0.00         $23,300.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5756 W91GF5-06-C-8026-NA-1   IRAQI CONTRACTOR - 4902       PC81000 DIYALA SCHOOL (1) CONSTRUCTION C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $49,545.00    $24,772.50    $24,772.50    CEFMS CONSTRUCTION
                                                                                                                                                              CONSTRUCTION                                                                           10/6/2006
                                                            5757 W91GFB-06-C-2209-NA-1   IRAQI CONTRACTOR - 4949       *URI#28326* PW-099 UDARF 3038M HILORA   C-PW-099 DIRECT LOCAL CONTRACTING           $81,238.00    $0.00         $81,238.00    CEFMS CONSTRUCTION
                                                                                                                       WELL AND NETWORK                                                                                                              10/6/2006
                                                            5758 W91GFB-06-C-2218-NA-1   IRAQI CONTRACTOR - 4903       AA                                      C-PW-099 DIRECT LOCAL CONTRACTING           $78,744.00    $0.00         $78,744.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5759 W91GFB-06-M-1048-NA-1   IRAQI CONTRACTOR - 4705       CONSTRUCT AZADI CAMP WATER PROJECT      C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $179,546.00   $149,031.00   $30,515.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5760 W91GFB-06-M-1051-NA-1   IRAQI CONTRACTOR - 4303       CONSTRUCT DERJINDI WATER PROJECT        C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $19,739.00    $19,739.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5761 W91GFB-06-M-1052-NA-1   IRAQI CONTRACTOR - 4505       CONSTRUCT DOQATA WATER PROJECT          C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $232,273.00   $174,273.00   $58,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5762 W91GFB-06-M1053-NA-     IRAQI CONTRACTOR - 4500       KHATARAH WATER PROJECT                  C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $247,558.00   $185,558.00   $62,000.00    CEFMS CONSTRUCTION
                                                                 0001AA                                                                                                                                                                              10/6/2006
                                                            5763 W91GFB-06-M-1054-NA-1   IRAQI CONTRACTOR - 4390       CONSTRUCT RAHMANYE WATER PROJECT        C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $93,479.00    $70,479.00    $23,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5764 W91GFB-06-M-1055-NA-1   IRAQI CONTRACTOR - 4505       SERECHKA WATER PROJECT                  C-PW-101 DIRECT LOCAL CONTRACTING (S/B)     $232,186.00   $174,186.00   $58,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5765 W91GFB-06-M-1063-NA-1   IRAQI CONTRACTOR - 4319       CONSTRUCT HASAN AVA WATER NETWORK       C-PW-099 DIRECT LOCAL CONTRACTING           $57,265.00    $0.00         $57,265.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5766 W91GFB-06-M-1064-NA-1   IRAQI CONTRACTOR - 4505       CONSTRUCT KEES QALA WATER NETWORK,      C-PW-099 DIRECT LOCAL CONTRACTING           $157,020.00   $77,020.00    $80,000.00    CEFMS CONSTRUCTION
                                                                                                                       UDARF 3004M                                                                                                                   10/6/2006
                                                            5767 W91GFB-06-M-1065-NA-1   IRAQI CONTRACTOR - 4390       CONSTRUCT GARAGOH WATER NETWORK         C-PW-099 DIRECT LOCAL CONTRACTING           $126,670.00   $60,910.00    $65,760.00    CEFMS CONSTRUCTION
                                                                                                                       - UDARF 3003M                                                                                                                 10/6/2006
                                                            5768 W91GFB-06-M-1066-NA-1   IRAQI CONTRACTOR - 4408       CONSTRUCT BAJILIA WATER NETWORK         C-PW-099 DIRECT LOCAL CONTRACTING           $22,482.00    $11,482.00    $11,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5769 W91GFB-06-M-1067-NA-1   IRAQI CONTRACTOR - 4477       CONSTRUCT ASIHY BATEL WATER NETWORK     C-PW-099 DIRECT LOCAL CONTRACTING           $36,917.00    $0.00         $36,917.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            5770 W91GFB-06-M-1070-NA-1   IRAQI CONTRACTOR - 4505       *URI#25732* PW-099 CONSTRUCT RAVINA     C-PW-099 DIRECT LOCAL CONTRACTING           $57,265.00    $15,265.00    $42,000.00    CEFMS CONSTRUCTION
                                                                                                                       WATER NETWORK UDARF 3009M                                                                                                     10/6/2006
                                                            5771 W91GFB-06-M-1071-NA-1   IRAQI CONTRACTOR - 4303       *URI#25684* PW-099 CONSTRUCT SARARO     C-PW-099 DIRECT LOCAL CONTRACTING           $54,311.00    $15,311.00    $39,000.00    CEFMS CONSTRUCTION
                                                                                                                       WATER NETWORK, UDARF 3006M                                                                                                    10/6/2006
                                                            5772 W91GFB-06-M-1072-NA-1   IRAQI CONTRACTOR - 4683       *URI#25731* PW-099 CONSTRUCT ORMANA     C-PW-099 DIRECT LOCAL CONTRACTING           $20,365.00    $15,365.00    $5,000.00     CEFMS CONSTRUCTION
                                                                                                                       WATER NETWORK; UDARF 3008M                                                                                                    10/6/2006
                                                            5773 W91GFB-06-M-1073-NA-1   IRAQI CONTRACTOR - 4709       *URI#25726* PW-099 CONSTRUCT KOLAN      C-PW-099 DIRECT LOCAL CONTRACTING           $30,852.00    $22,852.00    $8,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 408 of 529




                                                                                                                       WATER NETWORK UDARF 3007M                                                                                                     10/6/2006
                                                            5774 W91GFB-06-M-1074-NA-1   IRAQI CONTRACTOR - 4692       *URI#25690* PW-099 CONSTRUCT BATIFA     C-PW-099 DIRECT LOCAL CONTRACTING           $14,993.00    $10,993.00    $4,000.00     CEFMS CONSTRUCTION
                                                                                                                       SAIDA WATER NETWORK UDARF 3010M                                                                                               10/6/2006
                                                            5775 W91GFB-06-M-5104-NA-1   IRAQI CONTRACTOR - 4505       *URI#28322* PW-099 CONSTRUCT BAJIKA     C-PW-099 DIRECT LOCAL CONTRACTING           $99,241.50    $0.00         $99,241.50    CEFMS CONSTRUCTION
                                                                                                                       WATER WELL & NETWORK                                                                                                          10/6/2006
                                                            5776 W91GFB-06-M-7093-NA-1   IRAQI CONTRACTOR - 4303       PW-099 UDARF 3037M CONSTRUCT BAJID      C-PW-099 DIRECT LOCAL CONTRACTING           $51,987.00    $0.00         $51,987.00    CEFMS CONSTRUCTION
                                                                                                                       BARAV WN                                                                                                                      10/6/2006
                                        #    Award Number            Contractor                      Description                                Work Item                                Obligated       Expended        Undelivered     Source
                                        5777 W91GFB-06-M-7096-NA-1   IRAQI CONTRACTOR - 4933         CONSTRUCT BESHINKY WATER WELL &            C-PW-099 DIRECT LOCAL CONTRACTING        $76,411.00      $0.00           $76,411.00      CEFMS CONSTRUCTION
                                                                                                     NETWORK                                                                                                                             10/6/2006
                                        5778 W91GFL-06-M-0128-NA-1   IRAQI CONTRACTOR - 4918         SALAH AD DIN PROVINCIAL HIGHWAY PATROL FACILITIES REPAIR IRAQ                       $106,260.00     $106,260.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     STATION AT TLOUL AL BAJI                                                                                                            10/6/2006
                                        5779 W91GFL-06-M-0146-NA-1   IRAQI CONTRACTOR - 4936         ADDITION TO ASHOR POLICE DEPARTMENT        FACILITIES REPAIR IRAQ                   $108,549.00     $108,549.00     $0.00           CEFMS CONSTRUCTION
                                                                                                     BUILDING                                                                                                                            10/6/2006
                                        5780 W91GFL-06-M-0146-NA-2   IRAQI CONTRACTOR - 4936         17648 - SJ-086 POLICE STATIONS IN 1ST ID AO C-MNSTCI-PC13000-FACILITIES REPAIR      $12,061.00      $0.00           $12,061.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        5781 W91GFP-06-M-0259-NA-1   IRAQI CONTRACTOR - 4557         ENGINEERING DESIGN SERVICES GST #5         C-POTABLE WATER CONSTRUCTION             $496,000.00     $413,000.00     $83,000.00      CEFMS CONSTRUCTION
                                                                                                     PROJECT                                                                                                                             10/6/2006
                                        5782 W91GFP-06-M-0308-NA-1   IRAQI CONTRACTOR - 4097         AL FATHA ITP CANAL CROSSING AT RYADH       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $52,500.00      $52,500.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     AND ZEGETON - LIFE SUPPORT (WATER &                                                                                                 10/6/2006
                                                                                                     LIGHT SET UNITS)
                                        5783 W91GFP-06-M-0311-NA-1   IRAQI CONTRACTOR - 4784         AL FATHA ITP CANAL CROSSING AT RYADH       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $54,264.00      $54,264.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     AND ZEGETON - LIFE SUPPORT (WATER &                                                                                                 10/6/2006
                                                                                                     LIGHT SET UNITS)
                                        5784 W91GS5-06-C-4101-NA-    IRAQI CONTRACTOR - 4922         17648 - SJ-086 POLICE STATIONS IN 1ST ID AO C-MNSTCI-PC13000-FACILITIES REPAIR      $76,550.00      $0.00           $76,550.00      CEFMS CONSTRUCTION
                                             0001AA                                                                                                                                                                                      10/6/2006
                                        5785 W91GWY-06-C-0004-NA-1   SECURE GLOBAL ENGINEERING LLC   EQUIPMENT FOR AL-RAFAE SUBSTATION IN       C-NETWORK INFRASTRUCTURE CONSTRUCTION    $2,577,430.00   $1,526,482.93   $1,050,947.07   CEFMS CONSTRUCTION
                                                                                                     MAYSAN GOVERNORATE                                                                                                                  10/6/2006
                                        5786 W91GWY-06-C-0005-NA-1   SECURE GLOBAL ENGINEERING LLC   ELECTRICAL EQUIPMENT FOR AL-SANAIA         C-NETWORK INFRASTRUCTURE CONSTRUCTION    $3,125,770.00   $2,121,543.16   $1,004,226.84   CEFMS CONSTRUCTION
                                                                                                     SUBSTATION IN MAYSAN GOVERNORATE                                                                                                    10/6/2006
                                        5787 W91GWY-06-C-0006-NA-1   SECURE GLOBAL ENGINEERING LLC   ELECTRICAL EQUIPMENT FOR AL-ZUITE          C-NETWORK INFRASTRUCTURE CONSTRUCTION    $2,658,430.00   $1,649,319.69   $1,009,110.31   CEFMS CONSTRUCTION
                                                                                                     SUBSTATION IN MAYSAN GOVERNORATE                                                                                                    10/6/2006
                                        5788 W91GWY-06-C-0007-NA-1   SECURE GLOBAL ENGINEERING LLC   ELECTRICAL EQUIPMENT FOR AL-AMARA          C-NETWORK INFRASTRUCTURE CONSTRUCTION    $2,658,430.00   $1,647,229.71   $1,011,200.29   CEFMS CONSTRUCTION
                                                                                                     SUBSTATION IN MAYSAN GOVERNORATE                                                                                                    10/6/2006
                                        5789 W91GWY-06-C-0009-NA-1   SECURE GLOBAL ENGINEERING LLC   ELECTRICAL EQUIPMENT FOR AL ROMITHA        C-NETWORK INFRASTRUCTURE CONSTRUCTION    $2,350,505.00   $1,728,986.30   $621,518.70     CEFMS CONSTRUCTION
                                                                                                     SUBSTATION IN MUTHANNA GOVERNORATE                                                                                                  10/6/2006
                                        5790 W91GXQ-05-A-0003-1-1    IRAQI CONTRACTOR - 4619         BUNDLED MINUTES, MONTHLY LINE SVC FOR      NC-JUDICIAL FACILITY NON-CONSTRUCTION    $19,512.00      $19,512.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     12 LINES                                                                                                                            10/6/2006
                                        5791 W91GXQ-05-A-0003-3-1    IRAQI CONTRACTOR - 4619         BUNDLED MINUTES, MONTHLY LINE SVC,         NC-FIRE SERVICES NON-CONSTRUCTION        $1,996.00       $1,996.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     HANDSETS, SIM CARD ACTIVATION                                                                                                       10/6/2006
                                        5792 W91GXQ-05-C-0006-NA-1   IRAQI CONTRACTOR - 4457         TERMINATION FOR CONVENIENCE OF THE         NC-TRAINING NON-CONSTRUCTION             $697,632.41     $697,632.41     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     GOVERNMENT                                                                                                                          10/6/2006
                                        5793 W91GXQ-05-C-0006-NA-2   IRAQI CONTRACTOR - 4457         TERMINATION FOR THE CONVIENCE OF THE       NC-BUSINESS SKILLS TRAINING              $73,751.52      $73,751.52      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     GOVERNMENT                                                                                                                          10/6/2006
                                        5794 W91GXQ-05-C-0015-NA-2   IRAQI CONTRACTOR - 4736         BUSINESS CTR CONTRACTOR PROFESSIONAL       NC-BUSINESS SKILLS TRAINING              $1,620,094.00   $1,620,094.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     SVC                                                                                                                                 10/6/2006
                                        5795 W91GXQ-05-M-0070-NA-1 THE ARIES GROUP. LTD              SOFTWARE CONSULTANCY POP 13 JUL THRU       NC-TRAINING NON-CONSTRUCTION             $31,775.00      $31,775.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     26 AUG 05                                                                                                                           10/6/2006
                                        5796 W91GXQ-05-M-0070-NA-2 THE ARIES GROUP. LTD              CLIN 0002 INSPECTION AND ACCEPTANCE OF     NC-BUSINESS SKILLS TRAINING              $19,865.00      $19,865.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     THE IRAQ STOCK EXCHANGE                                                                                                             10/6/2006
                                        5797 W91GXQ-05-M-0075-NA-1 IRAQI CONTRACTOR - 4619           SCRATCH CARDS, REBATE SCRATCH CARDS,       NC-JUDICIAL FACILITY NON-CONSTRUCTION    $20,050.00      $20,050.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     SIM SWAP                                                                                                                            10/6/2006
                                        5798 W91GXQ-05-M-0082-NA-1 IRAQI CONTRACTOR - 4308           PROFESSIONAL SERVICES FOR BAGHDAD          NC-TRAINING NON-CONSTRUCTION             $16,570.00      $16,570.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     BUSINESS CENTER                                                                                                                     10/6/2006
                                        5799 W91GXQ-05-M-0094-NA-1 IRAQI CONTRACTOR - 4619           SCRATCH CARDS $20 DENOMINATION; REBATE NC-JUDICIAL FACILITY NON-CONSTRUCTION        $10,985.87      $10,985.87      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     SCRATCH CARDS $20 DENOMINATION                                                                                                      10/6/2006
                                        5800 W91GXQ-05-M-0094-NA-2 IRAQI CONTRACTOR - 4619           REMAINING $34,514.13 FROM MIPR WAS        NC-JUDICIAL FACILITY NON-CONSTRUCTION     $35,552.13      $34,514.13      $1,038.00       CEFMS NON-CONSTRUCTION
                                                                                                     DISB’D ON KT #FY5866-04-A-0001/0012 WHICH                                                                                           10/6/2006
                                                                                                     S/B PD: OR80217001 561A00096 150100004
                                                                                                     1542129 WKG ON CORRECTION
                                        5801 W91GXQ-06-C-0001-NA-1   UNITED SERVICES                 AUTOMATION OF THE ISX                      NC-BUSINESS SKILLS TRAINING              $6,590,350.00   $1,876,293.75   $4,714,056.25   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        5802 W91GXQ-06-C-0002-NA-1   IRAQI CONTRACTOR - 4451         ENGLISH LANGUAGE TRAINING TO MAJOR         NC-MINISTERIAL CAPACITY DEVELOPMENT      $262,500.00     $0.00           $262,500.00     CEFMS NON-CONSTRUCTION
                                                                                                     MINISTRIES                                                                                                                          10/6/2006
                                        5803 W91GXQ-06-C-0004-NA-1   IRAQI CONTRACTOR - 4934         *URI#26951* FIRE SERVICES 3% AFFF          NC-FIRE SERVICES NON-CONSTRUCTION        $975,000.00     $0.00           $975,000.00     CEFMS NON-CONSTRUCTION
                                                                                                     AQUEOUS FILM FORMING FOAM                                                                                                           10/6/2006
                                        5804 W91GXQ-06-C-0005-NA-1   TWO RIVERS CONSULTANTS          ECONOMIC ZONE STUDY                        NC-MICRO-SMALL-MEDIUM ENTERPRISES NON-   $978,244.00     $270,051.00     $708,193.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                CONSTRUCTION                                                                             10/6/2006
                                        5805 W91GXQ-06-C-0009-NA-1   BEARING POINT                   FMIS BUDGET PREPARATION SYSTEM MODULE;NC-MINISTERIAL CAPACITY DEVELOPMENT           $4,528,373.89   $0.00           $4,528,373.89   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 409 of 529




                                                                                                     BUDGETING & FISCAL FORECASTING SME’S;                                                                                               10/6/2006
                                                                                                     REGIONAL GOVERNATE FMIS SOFTWARE
                                                                                                     FIELDING; P00001 DTD 2OCT06 CHG THE COR;
                                        5806 W91GXQ-06-C-0010-NA-1   BEARING POINT                   P/C 06750 FMIS PROCUREMENT SYSTEM       NC-MINISTERIAL CAPACITY DEVELOPMENT         $4,196,884.13   $0.00           $4,196,884.13   CEFMS NON-CONSTRUCTION
                                                                                                     MODULE SOFTWARE, TRAINING, AND                                                                                                      10/6/2006
                                                                                                     FIELDING; P00001 DTD 2OCT06 CHANGE COR;




October 30, 2006 I REPORT TO CONGRESS
                                        5807 W91GXQ-06-C-0012-NA-1   PIERCE MANUFACTURING INC        FIRE SERVICES HAZMAT TRUCKS                NC-FIRE SERVICES NON-CONSTRUCTION        $531,593.00     $0.00           $531,593.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        5808 W91GXQ-06-C-0013-NA-1   IRAQI CONTRACTOR - 4736         NEW CONTRACT WITH SANDI GROUP              NC-BUSINESS SKILLS TRAINING              $523,000.00     $0.00           $523,000.00     CEFMS NON-CONSTRUCTION
                                                                                                     TO EXPAND BUSINESS CENTERS AND                                                                                                      10/6/2006




I D-173
                                                                                                                                                                                                                                                                  Appendix D




                                                                                                     ASSOCIATIONS
                                                            #    Award Number            Contractor                   Description                               Work Item                                    Obligated     Expended      Undelivered   Source
                                                            5809 W91GXQ-06-F-0010-NA-1   IRAQI CONTRACTOR - 4929      PURCHASE TOOLS AND EQUIPMENT              NC-DETENTION FACILITY NON-CONSTRUCTION       $76,864.67    $0.00         $76,864.67    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                            5810 W91GXQ-06-M-0013-NA-1 IRAQI CONTRACTOR - 4712        LEGAL CONSULTANTS                         NC-BUSINESS SKILLS TRAINING                  $106,220.00   $18,314.44    $87,905.56    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                            5811 W91GXQ-06-M-0028-NA-1 SEER MARKET SYSTEMS INC        *URI# * P/C 02500, MONITOR ISX            NC-BUSINESS SKILLS TRAINING                  $249,908.00   $0.00         $249,908.00   CEFMS NON-CONSTRUCTION
                                                                                                                      AUTOMATION                                                                                                                       10/6/2006
                                                            5812 W91GXQ-06-M-0050-NA-1 IRAQI CONTRACTOR - 4944        EQUIPMENT PURCHASE FOR DOJ/PRISON         NC-DETENTION FACILITY NON-CONSTRUCTION       $198,788.34   $0.00         $198,788.34   CEFMS NON-CONSTRUCTION
                                                                                                                      ICITAP PROGRAM                                                                                                                   10/6/2006
                                                            5813 W91GXQ-06-M-0063-NA-1 IRAQI CONTRACTOR - 4947        *URI#26696* P/C 42000 PURCHASE 3 AUGER NC-ED-503 DISTRIBUTION NETWORK                  $637,500.00   $0.00         $637,500.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                Appendix D



                                                                                                                      (DERRICK DIGGER) TRUCKS, SPARE PARTS AND INFRASTRUCTURE                                                                          10/6/2006
                                                                                                                      TRAINING
                                                            5814 W91GXQ-06-M-0064-NA-1 NHP CO. LTD.                   PC 02500 BAGHDAD PRIVATE BUSINESS         NC-BUSINESS SKILLS TRAINING                  $275,000.00   $0.00         $275,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                      CENTER ESTABLISHMENT                                                                                                             10/6/2006
                                                            5815 W91GXQ-06-M-0068-NA-1 IRAQI CONTRACTOR - 4937        PURCHASE FOUR TRAILER MOUNTED AIR         NC-FIRE SERVICES NON-CONSTRUCTION            $342,000.00   $0.00         $342,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                      COMPRESSORS                                                                                                                      10/6/2006
                                                            5816 W91GXQ-06-M-0069-NA-1 IRAQI CONTRACTOR - 4943        EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION               $16,838.00    $16,838.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                                            5817 W91GXQ-06-M-0071-NA-1 IRAQI CONTRACTOR - 4951        MODIFY VENTILATION FANS                   NC-FIRE SERVICES NON-CONSTRUCTION            $300.00       $300.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                            5818 W91GXQ-06-M-0072-NA-1 IRAQI CONTRACTOR - 4492        PURCHASE PORTABLE LIGHTS                  NC-FIRE SERVICES NON-CONSTRUCTION            $312,300.00   $0.00         $312,300.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006




D-174 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            5819 W91GXQ-06-M-0074-NA-1 IRAQI CONTRACTOR - 4492        PURCHASE VARIOUS EQUIPMENT SHREDDER,      NC-DETENTION FACILITY NON-CONSTRUCTION       $12,000.00    $0.00         $12,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                      PUMP SPRAYER                                                                                                                     10/6/2006
                                                            5820 W91GXQ-06-M-0075-NA-1 MIAMI MEDICAL COMMONWEWALTH PURCHASE VARIOUS EQUIPMENT MOBILE            NC-DETENTION FACILITY NON-CONSTRUCTION       $12,026.78    $0.00         $12,026.78    CEFMS NON-CONSTRUCTION
                                                                                       ENTERPRISES                 STAND FOR LS200                                                                                                                     10/6/2006
                                                            5821 W91GXQ-06-M-0078-NA-1 ALPHA CARD SYSTEMS             PURCHASE VARIOUS EQUIPMENT                NC-DETENTION FACILITY NON-CONSTRUCTION       $1,006.00     $0.00         $1,006.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                            5822 W91GXQ-06-M-0080-NA-1 SOUTHERN PARTNERS SUPPLY INC   PURCHASE TOOLS AND EQUIPMENT              NC-DETENTION FACILITY NON-CONSTRUCTION       $38,413.85    $0.00         $38,413.85    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                            5823 W91GXQ-06-M-0086-NA-1 MBC FZLLC                      DESIGN CONSULTANCY FOR THE BROADCAST NC-MINISTERIAL CAPACITY DEVELOPMENT               $28,000.00    $0.00         $28,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                      MEDIA CENTER                                                                                                                     10/6/2006
                                                            5824 W91GXS-05-C-7001-NA-2   IRAQI CONTRACTOR - 4473      WATER PROJECTS                            C-POTABLE WATER CONSTRUCTION                 $511,850.00   $511,850.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                            5825 W91GXS-05-C-7002-NA-2   IRAQI CONTRACTOR - 4473      KT WAS INPUT & HAD DISB AGAINST WRG       C-POTABLE WATER CONSTRUCTION                 $514,000.00   $514,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                      MIPR. THIS IS CORRECT MIPR. ALSO SEE KT                                                                                          10/6/2006
                                                                                                                      %C-7001
                                                            5826 W91GXS-05-C-7003-NA-1   IRAQI CONTRACTOR - 4437      KIRKUK FIRESTATION #2 (GRID ME 43832      FACILITIES REPAIR IRAQ                       $40,372.00    $40,372.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                      25084)                                                                                                                           10/6/2006
                                                            5827 W91GXS-05-C-7004-NA-1   IRAQI CONTRACTOR - 4204      DAQUQ FIRE STATION                        FACILITIES REPAIR IRAQ                       $52,199.00    $52,199.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                            5828 W91GXS-05-C-7005-NA-1   IRAQI CONTRACTOR - 4204      RENOVATION OF KIRKUK FIRE STATION #1      FACILITIES REPAIR IRAQ                       $76,249.00    $76,249.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                            5829 W91GXS-05-C-7010-NA-1   IRAQI CONTRACTOR - 4282      RENOVATE BEKHOOD, MEDIA, ARBAT, BINAR C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR       $127,719.00   $127,719.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                      INTERMEDIATE SCHOOLS                  CONSTRUCTION                                                                               10/6/2006
                                                            5830 W91GXS-05-C-7011-NA-1   KAIROS INTERNATIONAL         RENOVATE KIRKUK SCHOOLS                   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $36,455.00    $36,455.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                           10/6/2006
                                                            5831 W91GXS-05-C-7013-NA-1   IRAQI CONTRACTOR - 4729      SCHOOL RENOVATIONS 21X0020, 21X0030       C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $84,565.50    $84,565.50    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                           10/6/2006
                                                            5832 W91GXS-05-C-7014-NA-1   IRAQI CONTRACTOR - 4659      RENOVATE KIRKUK SCHOOLS                   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $23,199.00    $23,199.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                           10/6/2006
                                                            5833 W91GXS-05-C-7015-NA-1   IRAQI CONTRACTOR - 4244      RENOVATE KIRKUK SCHOOLS                   C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $35,771.00    $35,771.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                           10/6/2006
                                                            5834 W91GXS-05-C-7016-NA-1   IRAQI CONTRACTOR - 4282      RENOVATE KIRKUK SCHOOLS30                 C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $41,270.00    $41,270.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                           10/6/2006
                                                            5835 W91GXS-05-C-7018-NA-1   IRAQI CONTRACTOR - 4494      RENOVATION FIRE STATION                   FACILITIES REPAIR IRAQ                       $66,786.00    $66,786.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                       10/6/2006
                                                            5836 W91GXS-05-C-7020-NA-1   IRAQI CONTRACTOR - 4727      CONSTRUCT RUQAIR & AL SHAHEED ATEYEH      C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $23,288.00    $23,288.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                      JUMA SCHOOLS                              CONSTRUCTION                                                                           10/6/2006
                                                            5837 W91GXS-05-C-7020-NA-2   IRAQI CONTRACTOR - 4727      CONSTRUCT RUQAIR & AL SHAHEED ATEYEH      C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $5,850.00     $5,850.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                      JUMA SCHOOLS                              CONSTRUCTION                                                                           10/6/2006
                                                            5838 W91GXS-05-C-7021-NA-1   IRAQI CONTRACTOR - 4479      REMODEL KIRKUK SCHOOL PROJECT             C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $1,860.00     $1,860.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                           10/6/2006
                                                            5839 W91GXS-05-C-7022-NA-1   APOLO COMPANY                CONSTRUCT AL MUHAMEDIA, ZAMZAM &          C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $98,447.50    $98,447.50    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 410 of 529




                                                                                                                      TAHIRA SCHOOLS                            CONSTRUCTION                                                                           10/6/2006
                                                            5840 W91GXS-05-C-7022-NA-3   APOLO COMPANY                CONSTRUCT AL MUHAMEDIA, ZAMZAM &          C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $89,552.50    $89,552.50    $0.00         CEFMS CONSTRUCTION
                                                                                                                      TAHIRA SCHOOLS                            CONSTRUCTION                                                                           10/6/2006
                                                            5841 W91GXS-05-C-7025-NA-1   IRAQI CONTRACTOR - 4293      SCHOOL CONSTRUCTION KIRIKUK               C-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $17,800.00    $17,800.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                CONSTRUCTION                                                                           10/6/2006
                                                            5842 W91GXS-06-M-0006-NA-1   IRAQI CONTRACTOR - 4355      RENOVATION OF DIBBIS FIRE STATION IN      FACILITIES REPAIR IRAQ                       $106,792.00   $106,792.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                      TAMEEM PROVINCE                                                                                                                  10/6/2006
                                        #    Award Number            Contractor                       Description                                Work Item                                Obligated       Expended      Undelivered     Source
                                        5843 W91GXS-06-M-0008-NA-1   IRAQI CONTRACTOR - 4440          POLICE STATIONS IN 1ST ID AO               FACILITIES REPAIR IRAQ                   $85,332.00      $85,332.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5844 W91GXS-06-M-0009-NA-1   IRAQI CONTRACTOR - 4608          RENOVATE HAJIAWA POLICE STATION            FACILITIES REPAIR IRAQ                   $75,021.00      $75,021.00    $0.00           CEFMS CONSTRUCTION
                                                                                                      SULAYMANIYAH                                                                                                                      10/6/2006
                                        5845 W91GXS-06-M-0012-NA-1   IRAQI CONTRACTOR - 4534          ROOF REPAIR                                C-NATIONAL SECURITY COMMO CONSTRUCTION   $2,397.00       $2,397.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5846 W91GXX-06-C-0001-NA-1   IRAQI CONTRACTOR - 4622          KBR IDC (SPARE PARTS) - BASRA              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $6,434,414.92   $0.00         $6,434,414.92   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5847 W91GXX-06-C-0002-NA-1   INDUSTRAIL CONSTRUCTION AND      KBR IDC (SPARE PARTS) - BASRA              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $2,062,954.60   $0.00         $2,062,954.60   CEFMS NON-CONSTRUCTION
                                                                     TRADING CO                                                                                                                                                         10/6/2006
                                        5848 W91GXX-06-C-0003-NA-1   IRAQI CONTRACTOR - 4474          (SPARE PARTS) - BASRA                      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $280,791.10     $0.00         $280,791.10     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5849 W91GXX-06-C-0004-NA-1   NORTHSORE INTERNATIONAL INC      (SPARE PARTS) - BASRA                      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $82,095.71      $0.00         $82,095.71      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5850 W91GXX-06-C-0005-NA-1   IRAQI CONTRACTOR - 4197          (SPARE PARTS) - BASRA; P00001 DTD 2OCT06   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $74,058.00      $0.00         $74,058.00      CEFMS NON-CONSTRUCTION
                                                                                                      EXTEND DELIVERY DATE T0 5DEC06;                                                                                                   10/6/2006
                                        5851 W91GXX-06-C-0006-NA-1   IRAQI CONTRACTOR - 4523          KBR IDC (SPARE PARTS) - BASRA              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $25,346.34      $0.00         $25,346.34      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5852 W91GXX-06-C-0007-NA-1   IRAQI CONTRACTOR - 4622          (SPARE PARTS) - KIRKUK                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,702,809.04   $0.00         $1,702,809.04   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5853 W91GXX-06-C-0008-NA-1   IRAQI CONTRACTOR - 4474          (SPARE PARTS) - KIRKUK                     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $109,352.25     $0.00         $109,352.25     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5854 W91GXX-06-C-0009-NA-1   NORTH SHORE INTERNATIONAL INC.   PC 50000 O-018-K KBR IDC (SPARE PARTS)     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $307,541.94     $0.00         $307,541.94     CEFMS NON-CONSTRUCTION
                                                                                                      - KIRKUK                                                                                                                          10/6/2006
                                        5855 W91GXX-06-C-0010-NA-1   IRAQI CONTRACTOR - 4523          PC 50000 O-018-K KBR IDC (SPARE PARTS)     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $262,863.50     $0.00         $262,863.50     CEFMS NON-CONSTRUCTION
                                                                                                      - KIRKUK                                                                                                                          10/6/2006
                                        5856 W91GXX-06-C-0011-NA-1   INDUSTRAIL CONSTRUCTION AND      DRILL RIG SPARE PARTS AND EQUIPMENT        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $1,147,866.41   $0.00         $1,147,866.41   CEFMS NON-CONSTRUCTION
                                                                     TRADING CO                       KIRKUK                                                                                                                            10/6/2006
                                        5857 W91GXX-06-C-0012-NA-1   IRAQI CONTRACTOR - 4954          O-105-G MERRICK-PENNWELL-RIPA SEMINARS NC-OIL INFRASTRUCTURE NON-CONSTRUCTION       $3,189,390.61   $0.00         $3,189,390.61   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5858 W91GXX-06-M-0001-NA-1   WOODHOUSE INTERNATIONAL LLC      DRILL RIG SPARE PARTS                      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $2,767,639.00   $102,248.72   $2,665,390.28   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5859 W91GXX-06-M-0004-NA-2   IRAQI CONTRACTOR - 4731          SPARE PARTS FOR FIRE TRUCK                 NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $246,664.70     $246,664.70   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5860 W91GXX-06-M-0005-NA-2   IRAQI CONTRACTOR - 4340          SEALING PASTE                              NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $59,600.00      $59,600.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5861 W91GXX-06-M-0006-NA-1   BAYPHASE LIMITED                 SUBSCRIPTION: BAYPHASE’S IRAQ STRATEGIC    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $6,200.00       $6,200.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      OIL AND GAS REPORT                                                                                                                10/6/2006
                                        5862 W91GXX-06-M-0007-NA-1   GPSA                             GPSA ENGINEERING BOOK                      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $321.50         $321.50       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5863 W91GXX-06-M-0008-NA-1   IST IMPRESSION COMMUNICATIONS    SUBCRIPTION INTERNATIONAL PETROLEUM        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $256.00         $256.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      TRANSACTIONS                                                                                                                      10/6/2006
                                        5864 W91GXX-06-M-0009-NA-1   IRAQI CONTRACTOR - 4409          O-002-G DIESEL GENERATORS                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $420,000.00     $340,000.00   $80,000.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5865 W91GXX-06-M-0010-NA-1   TOTAL DOCUMENTATION SERVICES LTD TRANSLATION SERVICES                       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $6,036.51       $6,036.51     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5866 W91GXX-06-M-0011-NA-1   IRAQI CONTRACTOR - 4329          O-002-G MOBILE WORKSHOP                    NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $219,200.00     $0.00         $219,200.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5867 W91GXX-06-M-0012-NA-1   APEX INTRNATIONAL GROUP FZCO     O-002-G TROUCK MOUNTED DRILLING RIG        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $661,410.00     $0.00         $661,410.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5868 W91GXX-06-M-0013-NA-1   PLATTS                           SUBSCRIPION OILGRAM NEWS                   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $5,630.00       $5,630.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5869 W91GXX-06-M-0015-NA-1   IRAQI CONTRACTOR - 4289          O-019-K KBR-DOWNSTREAM P/C 50000           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $574,000.00     $574,000.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5870 W91GXX-06-M-0016-NA-1   THOMSON SCIENTIFIC, INC          MOO CAPACITY DEVELOPMENT (MINISTRY OF NC-OIL INFRASTRUCTURE NON-CONSTRUCTION        $1,080.00       $1,080.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      OIL RESEARCH INFORMATION)                                                                                                         10/6/2006
                                        5871 W91GXX-06-M-0018-NA-1   LINC INTERNATIONAL               MOBILE FIELD CAMP TRAILORS MOO SIESMIC NC-OIL INFRASTRUCTURE NON-CONSTRUCTION       $1,279,200.00   $0.00         $1,279,200.00   CEFMS NON-CONSTRUCTION
                                                                                                      EQUIP (RPL OIL RESEVIOR MGMT URI NO                                                                                               10/6/2006
                                                                                                      11528
                                        5872 W91GXX-06-M-0020-NA-1   U.S. EXPORTERS, LLC              *URI#16913* 0-017-K EQUIPMENT/TRAINING     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $260,817.22     $0.00         $260,817.22     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 411 of 529




                                        5873 W91GXX-06-M-0021-NA-1   VINCI TECHNOLOGIES               EQUIPMENT/TRAINING                         NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $33,920.00      $0.00         $33,920.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5874 W91GXX-06-M-0022-NA-1   IRAQI CONTRACTOR - 4247          *URI#16913* 0-017-K EQUIPMENT/TRAINING     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $287,213.60     $0.00         $287,213.60     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        5875 W91GXX-06-M-0023-NA-1   IRAQI CONTRACTOR - 4197          *URI#16913* 0-017-K EQUIPMENT/TRAINING     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $58,395.00      $0.00         $58,395.00      CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                                        10/6/2006
                                        5876 W91GXX-06-M-0024-NA-1   WAMAR INTERNATIONAL INC          *URI#16913* 0-017-K EQUIPMENT/TRAINING     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION   $4,522.00       $4,522.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006




I D-175
                                                                                                                                                                                                                                                                 Appendix D
                                                            #    Award Number            Contractor                     Description                               Work Item                                  Obligated       Expended        Undelivered   Source
                                                            5877 W91GXX-06-M-0025-NA-1   SIEMENS                        *URI#26147* O-105-G, P/C:50000, SHUAIBA   NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $130,800.00     $0.00           $130,800.00   CEFMS NON-CONSTRUCTION
                                                                                                                        POWER PLANT TRAINING - GAS TURBINES                                                                                                10/6/2006
                                                            5878 W91GXX-06-M-0026-1-1    CENTRE FOR GLOBAL ENERGY STUDIES ENERGY STUDY MOO RESEARCH MATERIAL      NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $50,000.00      $50,000.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          - CGES REPORT                                                                                                                    10/6/2006
                                                            5879 W91GXX-06-M-0027-NA-1   IRAQI CONTRACTOR - 4454        SUPPLY CHAIN IMPROVMENT FOR PETROLEUM NC-OIL INFRASTRUCTURE NON-CONSTRUCTION         $77,148.00      $0.00           $77,148.00    CEFMS NON-CONSTRUCTION
                                                                                                                        DEPOTS - ENGINEERING & PROCUREMENT                                                                                                 10/6/2006
                                                            5880 W91GXX-06-M-0028-NA-1   GREEN DREAM TRADING LTD        ENERGY STUDY 24070 MOO RESEARCH           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $16,141.00      $16,141.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                        MATERIAL - REFERENCE BOOKS                                                                                                         10/6/2006
                                                            5881 W91GXX-06-M-0029-NA-1   IRAQI CONTRACTOR - 4954        PC50000 O-105-G DOE-MMS TRAINING          NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $174,746.21     $0.00           $174,746.21   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                    Appendix D



                                                                                                                        PROGRAM                                                                                                                            10/6/2006
                                                            5882 W91GXX-06-M-0030-NA-1   IRAQI CONTRACTOR - 4954        PC5000 O-105-G MERRICK-PENWELL - RIPA     NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $371,337.05     $0.00           $371,337.05   CEFMS NON-CONSTRUCTION
                                                                                                                        SEMINARS                                                                                                                           10/6/2006
                                                            5883 W91GXX-06-M-0031-NA-1   I COMPORT                      EMERGENCY PIPELINE REPAIRS                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $279,938.00     $0.00           $279,938.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5884 W91GXX-06-M-0032-NA-1   IRAQI CONTRACTOR - 4954        EMERGENCY PIPELINE REPAIRS                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $539,550.00     $0.00           $539,550.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5885 W91GXX-06-M-0033-NA-1   IRAQI CONTRACTOR - 4622        EMERGENCY PIPELINE SLEEVES                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $11,152.00      $0.00           $11,152.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5886 W91GXX-06-M-0033-NA-2   IRAQI CONTRACTOR - 4622        EMERGENCY PIPELINE SLEEVES                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $38,253.00      $0.00           $38,253.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5887 W91GXX-06-M-0033-NA-3   IRAQI CONTRACTOR - 4622        EMERGENCY PIPELINE SLEEVES                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $73,692.00      $0.00           $73,692.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006




D-176 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            5888 W91GXX-06-M-0033-NA-4   IRAQI CONTRACTOR - 4622        EMERGENCY PIPELINE SLEEVES                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $6,058.00       $0.00           $6,058.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5889 W91GXX-06-M-0033-NA-5   IRAQI CONTRACTOR - 4622        EMERGENCY PIPELINE SLEEVES                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $9,216.00       $0.00           $9,216.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5890 W91GXX-06-M-0033-NA-6   IRAQI CONTRACTOR - 4622        EMERGENCY PIPELINE SLEEVES                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $31,022.00      $0.00           $31,022.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5891 W91GXX-06-M-0033-NA-7   IRAQI CONTRACTOR - 4622        EMERGENCY PIPELINE SLEEVES                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $14,094.00      $0.00           $14,094.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5892 W91GXX-06-M-0033-NA-8   IRAQI CONTRACTOR - 4622        EMERGENCY PIPELINE SLEEVES                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $29,882.00      $0.00           $29,882.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5893 W91GXX-06-M-0033-NA-9   IRAQI CONTRACTOR - 4622        SHIPPING                                  NC-OIL INFRASTRUCTURE NON-CONSTRUCTION     $6,300.00       $0.00           $6,300.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5894 W91GXY-05-M-0138-NA-1   IRAQI CONTRACTOR - 4181        *UIR#25695* P/C 42000 PURCHASE 3 12 TON   NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$414,605.00      $0.00           $414,605.00   CEFMS NON-CONSTRUCTION
                                                                                                                        LORRIES, SPARE PARTS AND TRAINING                                                                                                  10/6/2006
                                                            5895 W91GXY-06-A-0001-1-1    ORBIT ENGINEERING              OUTDOOR LOAD CENTE WITH TRANSFORMER C-NETWORK INFRASTRUCTURE CONSTRUCTION            $850,000.00     $850,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5896 W91GXY-06-A-0001-2-1    ORBIT ENGINEERING              *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION        $1,293,630.00   $564,472.00     $729,158.00   CEFMS CONSTRUCTION
                                                                                                                        NETWORK INFRASTRUCTURE                                                                                                             10/6/2006
                                                            5897 W91GXY-06-A-0001-3-1    ORBIT ENGINEERING              FALLUJAH LOW VOLTAGE CALBES PURCHASE 2 C-NETWORK INFRASTRUCTURE CONSTRUCTION         $49,500.00      $49,500.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5898 W91GXY-06-A-0001-4-1    ORBIT ENGINEERING              *URI#23231* ED-031/GBAGCA-045 FALLUJAH    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $111,230.00     $0.00           $111,230.00   CEFMS CONSTRUCTION
                                                                                                                        STEEL WORK PURCHASE 1                                                                                                              10/6/2006
                                                            5899 W91GXY-06-A-0002-1-1    GENERIK ENERGETYKA (GEEC)      *URI#23243* ED-031/GBAGA-055 FALLUJAH     C-NETWORK INFRASTRUCTURE CONSTRUCTION      $407,495.00     $407,495.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                        11KV TRANSFORMER PURCHASE 2                                                                                                        10/6/2006
                                                            5900 W91GXY-06-A-0002-1-2    GENERIK ENERGETYKA (GEEC)      ED-031/GBAGA-044 FALLUJAH LV CIRCUIT      C-NETWORK INFRASTRUCTURE CONSTRUCTION      $150,000.00     $150,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                        BREAKERS PURCHASE 2                                                                                                                10/6/2006
                                                            5901 W91GXY-06-A-0002-1-3    GENERIK ENERGETYKA (GEEC)      ED-031/GBAGA-054 STREET LIGHTING          C-NETWORK INFRASTRUCTURE CONSTRUCTION      $818,140.00     $572,719.00     $245,421.00   CEFMS CONSTRUCTION
                                                                                                                        PURCHASE 1                                                                                                                         10/6/2006
                                                            5902 W91GXY-06-A-0006-10-1   IRAQI CONTRACTOR - 4638        *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION        $1,344,000.00   $462,000.00     $882,000.00   CEFMS CONSTRUCTION
                                                                                                                        NETWORK INFRASTRUCTURE                                                                                                             10/6/2006
                                                            5903 W91GXY-06-A-0006-1-1    IRAQI CONTRACTOR - 4638        LOCAL NETWORK INFRASTRUCTURE              C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,559,300.00   $1,559,300.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                        REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                                            5904 W91GXY-06-A-0006-11-3   IRAQI CONTRACTOR - 4638        PIN, DISC,AND SCHACKLE INSULATORS AND     C-NETWORK INFRASTRUCTURE CONSTRUCTION      $356,600.00     $129,500.00     $227,100.00   CEFMS CONSTRUCTION
                                                                                                                        ACCESSORIES                                                                                                                        10/6/2006
                                                            5905 W91GXY-06-A-0006-12-1   IRAQI CONTRACTOR - 4409        FALLUJAH LOW VOLTAGE CALBES PURCHASE 2 C-NETWORK INFRASTRUCTURE CONSTRUCTION         $608,700.00     $0.00           $608,700.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5906 W91GXY-06-A-0006-13-1   IRAQI CONTRACTOR - 4638        FALLUJAH ACSR PURCHASE 1                  C-NETWORK INFRASTRUCTURE CONSTRUCTION      $86,000.00      $86,000.00      $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                           10/6/2006
                                                            5907 W91GXY-06-A-0006-14-1   IRAQI CONTRACTOR - 4638        SAMARRA DISTRIBUTION NETWORK              C-NETWORK INFRASTRUCTURE CONSTRUCTION      $440,200.00     $0.00           $440,200.00   CEFMS CONSTRUCTION
                                                                                                                        INFRASTRUCTURE                                                                                                                     10/6/2006
                                                            5908 W91GXY-06-A-0006-14-2   IRAQI CONTRACTOR - 4638        ED-601 LOCAL NETWORK INFRASTRUCTURE       C-NETWORK INFRASTRUCTURE CONSTRUCTION      $81,650.00      $0.00           $81,650.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 412 of 529




                                                                                                                        REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                                            5909 W91GXY-06-A-0006-15-1   IRAQI CONTRACTOR - 4638        ED-601 LOCAL NETWORK INFRASTRUCTURE       C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,000,000.00   $1,000,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                                        REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                                            5910 W91GXY-06-A-0006-16-1   IRAQI CONTRACTOR - 4638        LOCAL NETWORK INFRASTRUCTURE              C-NETWORK INFRASTRUCTURE CONSTRUCTION      $565,000.00     $565,000.00     $0.00         CEFMS CONSTRUCTION
                                                                                                                        REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                                            5911 W91GXY-06-A-0006-17-1   IRAQI CONTRACTOR - 4638        LOCAL NETWORK INFRASTRUCTURE              C-NETWORK INFRASTRUCTURE CONSTRUCTION      $567,000.00     $0.00           $567,000.00   CEFMS CONSTRUCTION
                                                                                                                        REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                        #    Award Number            Contractor                Description                             Work Item                                     Obligated       Expended        Undelivered     Source
                                        5912 W91GXY-06-A-0006-18-1   IRAQI CONTRACTOR - 4638   LOCAL NETWORK INFRASTRUCTURE            C-NETWORK INFRASTRUCTURE CONSTRUCTION         $12,000.00      $0.00           $12,000.00      CEFMS CONSTRUCTION
                                                                                               REHABILITATION - NAJAF CITY                                                                                                           10/6/2006
                                        5913 W91GXY-06-A-0006-19-1   IRAQI CONTRACTOR - 4638   ED-601 LOCAL NETWORK INFRASTRUCTURE     C-NETWORK INFRASTRUCTURE CONSTRUCTION         $2,450,000.00   $1,568,882.00   $881,118.00     CEFMS CONSTRUCTION
                                                                                               REHABILITATION - NAJAF CITY                                                                                                           10/6/2006
                                        5914 W91GXY-06-A-0006-20-1   IRAQI CONTRACTOR - 4638   SAMARRA DISTRIBUTION NETWORK            C-NETWORK INFRASTRUCTURE CONSTRUCTION         $587,400.00     $0.00           $587,400.00     CEFMS CONSTRUCTION
                                                                                               INFRASTRUCTURE                                                                                                                        10/6/2006
                                        5915 W91GXY-06-A-0006-2-1    IRAQI CONTRACTOR - 4638   *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION         $109,100.00     $109,100.00     $0.00           CEFMS CONSTRUCTION
                                                                                               NETWORK INFRASTRUCTURE                                                                                                                10/6/2006
                                        5916 W91GXY-06-A-0006-21-1   IRAQI CONTRACTOR - 4638   ED-031 GBAGA-042 FALLUJAH MATERIALS     C-NETWORK INFRASTRUCTURE CONSTRUCTION         $262,600.00     $0.00           $262,600.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5917 W91GXY-06-A-0006-22-1   IRAQI CONTRACTOR - 4638   ED-031/GBAGA-048 FALLUJAH LOW VOLTAGE C-NETWORK INFRASTRUCTURE CONSTRUCTION           $20,017.00      $20,017.00      $0.00           CEFMS CONSTRUCTION
                                                                                               CABLES PURCHASE 1                                                                                                                     10/6/2006
                                        5918 W91GXY-06-A-0006-22-2   IRAQI CONTRACTOR - 4638   ED-031/GBAGA-050 FALLUJAH ACSR          C-NETWORK INFRASTRUCTURE CONSTRUCTION         $30,200.00      $30,200.00      $0.00           CEFMS CONSTRUCTION
                                                                                               PURCHASE 1                                                                                                                            10/6/2006
                                        5919 W91GXY-06-A-0006-22-3   IRAQI CONTRACTOR - 4638   ED-031 GBAGA-042 FALLUJAH MATERIALS     C-NETWORK INFRASTRUCTURE CONSTRUCTION         $69,783.00      $69,783.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5920 W91GXY-06-A-0006-23-1   IRAQI CONTRACTOR - 4638   ED-601 LOCAL NETWORK INFRASTRUCTURE     C-NETWORK INFRASTRUCTURE CONSTRUCTION         $590,200.00     $0.00           $590,200.00     CEFMS CONSTRUCTION
                                                                                               REHABILITATION - NAJAF CITY                                                                                                           10/6/2006
                                        5921 W91GXY-06-A-0006-24-1   IRAQI CONTRACTOR - 4638   URI 29708 UNDERGROUND CABLES 33KV       NC-TRANSMISSION NON-CONSTRUCTION              $576,000.00     $576,000.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                               1X400MM                                                                                                                               10/6/2006
                                        5922 W91GXY-06-A-0006-25-1   IRAQI CONTRACTOR - 4409   URI 29707 25 KVA AND 25 400 KVA         NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$620,000.00         $80,000.00      $540,000.00     CEFMS NON-CONSTRUCTION
                                                                                               TRANSFORMERS FOR NASSIRIYA                                                                                                            10/6/2006
                                        5923 W91GXY-06-A-0006-26-1   IRAQI CONTRACTOR - 4638   250 KVA TRANSFORMERS                    NC-TRANSMISSION NON-CONSTRUCTION              $600,750.00     $0.00           $600,750.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5924 W91GXY-06-A-0006-27-1   IRAQI CONTRACTOR - 4638   ED-503 DISTRIBUTION EMERGENCY SPARE     C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $2,317,535.56    $0.00           $2,317,535.56   CEFMS CONSTRUCTION
                                                                                               PARTS                                                                                                                                 10/6/2006
                                        5925 W91GXY-06-A-0006-3-1    IRAQI CONTRACTOR - 4638   *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION         $116,500.00     $116,500.00     $0.00           CEFMS CONSTRUCTION
                                                                                               NETWORK INFRASTRUCTURE                                                                                                                10/6/2006
                                        5926 W91GXY-06-A-0006-4-1    IRAQI CONTRACTOR - 4409   GBAGA-051 FALLUJAH ACSR PURCHASE 2      C-NETWORK INFRASTRUCTURE CONSTRUCTION         $180,000.00     $180,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5927 W91GXY-06-A-0006-4-2    IRAQI CONTRACTOR - 4409   GBAGA-046 FALLUJAH STEEL WORK           C-NETWORK INFRASTRUCTURE CONSTRUCTION         $2,700,000.00   $2,691,720.00   $8,280.00       CEFMS CONSTRUCTION
                                                                                               PURCHASE 2                                                                                                                            10/6/2006
                                        5928 W91GXY-06-A-0006-5-1    IRAQI CONTRACTOR - 4638   LOCAL NETWORK INFRASTRUCTURE            C-NETWORK INFRASTRUCTURE CONSTRUCTION         $282,950.00     $282,950.00     $0.00           CEFMS CONSTRUCTION
                                                                                               REHABILITATION - NAJAF CITY                                                                                                           10/6/2006
                                        5929 W91GXY-06-A-0006-6-1    IRAQI CONTRACTOR - 4638   SAMARRA DISTRIBUTION NETWORK            C-NETWORK INFRASTRUCTURE CONSTRUCTION         $909,600.00     $909,600.00     $0.00           CEFMS CONSTRUCTION
                                                                                               INFRASTRUCTURE                                                                                                                        10/6/2006
                                        5930 W91GXY-06-A-0006-7-1    IRAQI CONTRACTOR - 4638   FALLUJAH 11KV TRANSFORMER PURCHASE 2    C-NETWORK INFRASTRUCTURE CONSTRUCTION         $1,083,757.50   $352,507.50     $731,250.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5931 W91GXY-06-A-0006-8-1    IRAQI CONTRACTOR - 4638   STREET LIGHTING PURCHASE 1              C-NETWORK INFRASTRUCTURE CONSTRUCTION         $181,860.00     $181,860.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5932 W91GXY-06-A-0006-9-1    IRAQI CONTRACTOR - 4638   *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION         $391,400.00     $108,000.00     $283,400.00     CEFMS CONSTRUCTION
                                                                                               NETWORK INFRASTRUCTURE                                                                                                                10/6/2006
                                        5933 W91GXY-06-A-0008-1-1    IRAQI CONTRACTOR - 4614   *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION         $1,148,168.00   $0.00           $1,148,168.00   CEFMS CONSTRUCTION
                                                                                               NETWORK INFRASTRUCTURE                                                                                                                10/6/2006
                                        5934 W91GXY-06-A-0008-2-1    IRAQI CONTRACTOR - 4614   *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION         $63,920.00      $0.00           $63,920.00      CEFMS CONSTRUCTION
                                                                                               NETWORK INFRASTRUCTURE                                                                                                                10/6/2006
                                        5935 W91GXY-06-A-0008-3-1    IRAQI CONTRACTOR - 4614   *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION         $339,457.00     $339,457.00     $0.00           CEFMS CONSTRUCTION
                                                                                               NETWORK INFRASTRUCTURE                                                                                                                10/6/2006
                                        5936 W91GXY-06-A-0008-4-1    IRAQI CONTRACTOR - 4614   FALLUJAH LOW VOLTAGE CALBES PURCHASE 2 C-NETWORK INFRASTRUCTURE CONSTRUCTION          $190,590.00     $0.00           $190,590.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5937 W91GXY-06-A-0008-5-1    IRAQI CONTRACTOR - 4614   COPPER TERMINAL                         C-NETWORK INFRASTRUCTURE CONSTRUCTION         $27,758.00      $27,758.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5938 W91GXY-06-A-0008-5-2    IRAQI CONTRACTOR - 4614   COPPER TERMINAL                         C-NETWORK INFRASTRUCTURE CONSTRUCTION         $5,242.00       $5,242.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5939 W91GXY-06-A-0008-6-1    IRAQI CONTRACTOR - 4614   ED-031 GBAGA-042 FALLUJAH MATERIALS     C-NETWORK INFRASTRUCTURE CONSTRUCTION         $701,880.00     $0.00           $701,880.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5940 W91GXY-06-A-0008-7-1    IRAQI CONTRACTOR - 4614   ED-031 GBAGA-042 FALLUJAH MATERIALS     C-NETWORK INFRASTRUCTURE CONSTRUCTION         $1,600,705.44   $0.00           $1,600,705.44   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        5941 W91GXY-06-A-0008-7-2    IRAQI CONTRACTOR - 4614   ED-601 LOCAL NETWORK INFRASTRUCTURE     C-NETWORK INFRASTRUCTURE CONSTRUCTION         $147,704.56     $0.00           $147,704.56     CEFMS CONSTRUCTION
                                                                                               REHABILITATION - NAJAF CITY                                                                                                           10/6/2006
                                        5942 W91GXY-06-A-0008-8-1    IRAQI CONTRACTOR - 4614   SAMARRA DISTRIBUTION NETWORK            C-NETWORK INFRASTRUCTURE CONSTRUCTION         $53,739.66      $0.00           $53,739.66      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 413 of 529




                                                                                               INFRASTRUCTURE                                                                                                                        10/6/2006
                                        5943 W91GXY-06-A-0008-8-2    IRAQI CONTRACTOR - 4614   LOCAL NETWORK INFRASTRUCTURE            C-NETWORK INFRASTRUCTURE CONSTRUCTION         $25,260.34      $0.00           $25,260.34      CEFMS CONSTRUCTION
                                                                                               REHABILITATION - NAJAF CITY                                                                                                           10/6/2006
                                        5944 W91GXY-06-A-0008-9-1    IRAQI CONTRACTOR - 4614   DISC INSULATOR/ACCESSORIES - URI 29974  NC-ED-503 DISTRIBUTION NETWORK                $72,000.00      $0.00           $72,000.00      CEFMS NON-CONSTRUCTION
                                                                                               DISC INSULATOR ACCESSORIES FOR FALLUJAH INFRASTRUCTURE                                                                                10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        5945 W91GXY-06-A-0009-1-1    NEKS DIS TICARET A.S.     OUTDOOR LOAD CENTER LOCAL NETWORK       C-NETWORK INFRASTRUCTURE CONSTRUCTION         $3,990,000.00   $3,840,375.00   $149,625.00     CEFMS CONSTRUCTION
                                                                                               INFRASTRUCTURE REHABILITATION - NAJAF                                                                                                 10/6/2006
                                                                                               CITY




I D-177
                                                                                                                                                                                                                                                              Appendix D
                                                            #    Award Number            Contractor                Description                             Work Item                               Obligated        Expended         Undelivered      Source
                                                            5946 W91GXY-06-A-0009-2-1    NEKS DIS TICARET A.S.     LOCAL NETWORK INFRASTRUCTURE            C-NETWORK INFRASTRUCTURE CONSTRUCTION   $2,388,850.00    $2,388,850.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                   REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                                            5947 W91GXY-06-A-0009-3-1    NEKS DIS TICARET A.S.     ED-601 LOCAL NETWORK INFRASTRUCTURE     C-NETWORK INFRASTRUCTURE CONSTRUCTION   $759,903.00      $621,402.00      $138,501.00      CEFMS CONSTRUCTION
                                                                                                                   REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                                            5948 W91GXY-06-A-0009-4-1    NEKS DIS TICARET A.S.     *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION   $78,918.00       $78,918.00       $0.00            CEFMS CONSTRUCTION
                                                                                                                   NETWORK INFRASTRUCTURE                                                                                                             10/6/2006
                                                            5949 W91GXY-06-A-0009-5-1    NEKS DIS TICARET A.S.     *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION   $417,270.00      $417,270.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                   NETWORK INFRASTRUCTURE                                                                                                             10/6/2006
                                                            5950 W91GXY-06-A-0011-1-1    IRAQI CONTRACTOR - 4108   *URI#21610* ED-603 SAMARRA DISTRIBUTION C-NETWORK INFRASTRUCTURE CONSTRUCTION   $489,750.00      $483,750.00      $6,000.00        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                               Appendix D



                                                                                                                   NETWORK INFRASTRUCTURE                                                                                                             10/6/2006
                                                            5951 W91GXY-06-A-0011-2-1    IRAQI CONTRACTOR - 4250   LOCAL NETWORK INFRASTRUCTURE            C-NETWORK INFRASTRUCTURE CONSTRUCTION   $1,293,350.00    $1,263,779.00    $29,571.00       CEFMS CONSTRUCTION
                                                                                                                   REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                                            5952 W91GXY-06-A-0011-3-1    IRAQI CONTRACTOR - 4250   LOCAL NETWORK INFRASTRUCTURE            C-NETWORK INFRASTRUCTURE CONSTRUCTION   $62,750.00       $62,750.00       $0.00            CEFMS CONSTRUCTION
                                                                                                                   REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                                            5953 W91GXY-06-A-0011-4-1    IRAQI CONTRACTOR - 4250   FALLUJAH STEEL WORK PURCHASE 1          C-NETWORK INFRASTRUCTURE CONSTRUCTION   $777,480.00      $777,480.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                            5954 W91GXY-06-A-0011-4-2    IRAQI CONTRACTOR - 4250   FALLUJAH LOW VOLTAGE CABLES PURCHASE 1 C-NETWORK INFRASTRUCTURE CONSTRUCTION    $1,024,208.00    $1,017,808.00    $6,400.00        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                            5955 W91GXY-06-A-0011-5-1    IRAQI CONTRACTOR - 4108   FALLUJAH ACSR PURCHASE 2                C-NETWORK INFRASTRUCTURE CONSTRUCTION   $120,000.00      $74,385.00       $45,615.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                            5956 W91GXY-06-A-0011-5-2    IRAQI CONTRACTOR - 4108   PG CLAMP PURCHASE 1                     C-NETWORK INFRASTRUCTURE CONSTRUCTION   $200,000.00      $0.00            $200,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006




D-178 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            5957 W91GXY-06-A-0011-5-3    IRAQI CONTRACTOR - 4108   FALLUJAH LOW VOLTAGE CABLES PURCHASE 1 C-NETWORK INFRASTRUCTURE CONSTRUCTION    $255,000.00      $0.00            $255,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                            5958 W91GXY-06-A-0012-1-1    IRAQI CONTRACTOR - 4623   ED-603 SAMARRA DISTRIBUTION NETWORK     C-NETWORK INFRASTRUCTURE CONSTRUCTION   $157,520.00      $157,520.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                   INFRASTRUCTURE                                                                                                                     10/6/2006
                                                            5959 W91GXY-06-A-0012-2-1    IRAQI CONTRACTOR - 4623   SAMARRA DISTRIBUTION NETWORK            C-NETWORK INFRASTRUCTURE CONSTRUCTION   $37,634.00       $0.00            $37,634.00       CEFMS CONSTRUCTION
                                                                                                                   INFRASTRUCTURE                                                                                                                     10/6/2006
                                                            5960 W91GXY-06-A-0012-3-1    IRAQI CONTRACTOR - 4623   FALLUJAH INSULATORS PURCHASE 2          C-NETWORK INFRASTRUCTURE CONSTRUCTION   $80,000.00       $0.00            $80,000.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                            5961 W91GXY-06-A-0012-3-2    IRAQI CONTRACTOR - 4623   GBAGA-049 FALLUJAH LOW VOLTAGE CALBES C-NETWORK INFRASTRUCTURE CONSTRUCTION     $113,835.00      $0.00            $113,835.00      CEFMS CONSTRUCTION
                                                                                                                   PURCHASE 2                                                                                                                         10/6/2006
                                                            5962 W91GXY-06-A-0012-3-3    IRAQI CONTRACTOR - 4623   GBAGA-053 COPPER CABLE PURCHASE 1       C-NETWORK INFRASTRUCTURE CONSTRUCTION   $53,030.00       $0.00            $53,030.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                            5963 W91GXY-06-A-0012-4-1    IRAQI CONTRACTOR - 4623   ED-601 LOCAL NETWORK INFRASTRUCTURE     C-NETWORK INFRASTRUCTURE CONSTRUCTION   $301.44          $0.00            $301.44          CEFMS CONSTRUCTION
                                                                                                                   REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                                            5964 W91GXY-06-A-0012-4-2    IRAQI CONTRACTOR - 4623   ED-031 GBAGA-042 FALLUJAH MATERIALS     C-NETWORK INFRASTRUCTURE CONSTRUCTION   $558,538.56      $217,710.00      $340,828.56      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                            5965 W91GXY-06-A-0012-5-1    IRAQI CONTRACTOR - 4623   AA                                      C-NETWORK INFRASTRUCTURE CONSTRUCTION   $171,878.00      $0.00            $171,878.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                            5966 W91GXY-06-A-0012-6-1    IRAQI CONTRACTOR - 4623   LOCAL NETWORK INFRASTRUCTURE            C-NETWORK INFRASTRUCTURE CONSTRUCTION   $35,624.00       $0.00            $35,624.00       CEFMS CONSTRUCTION
                                                                                                                   REHABILITATION - NAJAF CITY                                                                                                        10/6/2006
                                                            5967 W91GXY-06-C-0001-NA-1   IRAQI CONTRACTOR - 4623   ELECTRICAL TOWERS                       NC-TRANSMISSION NON-CONSTRUCTION        $532,200.00      $532,200.00      $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                            5968 W91GXY-06-C-0001-NA-2   IRAQI CONTRACTOR - 4623   ELECTRICAL TOWERS                       NC-TRANSMISSION NON-CONSTRUCTION        $17,735.00       $17,735.00       $0.00            CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                      10/6/2006
                                                            5969 W91GXY-06-C-0002-NA-    SIEMENS                   CHANGE ORDER TO SUPPLY ITEMS AT THE     C-TRANSMISSION CONSTRUCTION             $640,358.00      $0.00            $640,358.00      CEFMS CONSTRUCTION
                                                                 0001A                                             REMOTE ENDS OF CPS06 AND CPS09                                                                                                     10/6/2006
                                                            5970 W91GXY-06-C-0002-NA-    SIEMENS                   REVISED SOW FOR ROOF REPLACEMENT IN CPS C-TRANSMISSION CONSTRUCTION             $474,600.00      $0.00            $474,600.00      CEFMS CONSTRUCTION
                                                                 0001B                                             1-2-3-4-6 AND 9, BASRAH PROVINCE                                                                                                   10/6/2006
                                                            5971 W91GXY-06-C-0002-NA-    SIEMENS                   REVISION OF SOW FOR RADIO EQUIPMENT IN C-TRANSMISSION CONSTRUCTION              $363,000.29      $0.00            $363,000.29      CEFMS CONSTRUCTION
                                                                 0001C                                             CPS 1-2-3-4 & NEW RUMALIA SUBSTATIONS,                                                                                             10/6/2006
                                                                                                                   KARBALA PROVINCE
                                                            5972 W91GXY-06-C-0002-NA-1   SIEMENS                   ELECTRICAL EQUIPMENT FOR SEVERAL        C-TRANSMISSION CONSTRUCTION             $47,954,733.01   $26,777,770.31   $21,176,962.70   CEFMS CONSTRUCTION
                                                                                                                   BASRAH SUBSTATIONS IN THE RUMALIA OIL                                                                                              10/6/2006
                                                                                                                   FIELDS
                                                            5973 W91GXY-06-C-0003-NA-1   SYMBION POWER LLC         ELECTRICAL EQUIPMENT FOR VARIOUS        C-TRANSMISSION CONSTRUCTION             $50,062,460.52   $28,128,829.14   $21,933,631.38   CEFMS CONSTRUCTION
                                                                                                                   SUBSTATIONS IN BASRAH GOVERNORATE                                                                                                  10/6/2006
                                                                                                                   (TOBA, KHOR ZHUBAIR, HAMMAR, GARMA
                                                                                                                   & QURNA)
                                                            5974 W91GXY-06-C-0008-NA-1   RENCO S.P.A               ELECTRICAL EQUIPMENT FOR MOBILE        C-TRANSMISSION CONSTRUCTION              $2,082,000.00    $1,782,051.00    $299,949.00      CEFMS CONSTRUCTION
                                                                                                                   SUBSTATION AT MIDWAY PUMP STATION, AL-                                                                                             10/6/2006
                                                                                                                   ANBAR GOVERNORATE
                                                            5975 W91GXY-06-C-0008-NA-2   RENCO S.P.A               MODIFICATION TO INSTALL AN ADDITIONAL   C-TRANSMISSION CONSTRUCTION             $6,700.00        $0.00            $6,700.00        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 414 of 529




                                                                                                                   LINE TRAP                                                                                                                          10/6/2006
                                                            5976 W91GXY-06-C-0010-NA-1   IRAQI CONTRACTOR - 4087   ELECTRICAL EQUIPMENT FOR 2              C-NETWORK INFRASTRUCTURE CONSTRUCTION   $10,309,000.00   $3,078,502.00    $7,230,498.00    CEFMS CONSTRUCTION
                                                                                                                   UNDERGROUND AND 4 OVERHEAD FEEDERS                                                                                                 10/6/2006
                                                                                                                   IN THI QAR GOVERNORATE
                                                            5977 W91GXY-06-C-0011-NA-1   IRAQI CONTRACTOR - 4087   RESIDENTIAL ELECTRIC DISTRIBUTION       C-NETWORK INFRASTRUCTURE CONSTRUCTION   $985,356.00      $985,356.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                   NETWORK IN MALHALLA 216 AREA OF                                                                                                    10/6/2006
                                                                                                                   KHARKH GOVERNORATE
                                        #    Award Number            Contractor                        Description                                Work Item                                  Obligated        Expended         Undelivered      Source
                                        5978 W91GXY-06-C-0012-NA-    IRAQI CONTRACTOR - 4601           REVISION OF SCOPE OF WORK                  C-NETWORK INFRASTRUCTURE CONSTRUCTION      $150,000.00      $0.00            $150,000.00      CEFMS CONSTRUCTION
                                             0001A                                                                                                                                                                                              10/6/2006
                                        5979 W91GXY-06-C-0012-NA-1   IRAQI CONTRACTOR - 4601           TRANSFORMER FOR AL MHNAWIYAH AREA IN C-NETWORK INFRASTRUCTURE CONSTRUCTION            $1,797,520.00    $404,250.00      $1,393,270.00    CEFMS CONSTRUCTION
                                                                                                       QADISSIYAH GOVERNORATE                                                                                                                   10/6/2006
                                        5980 W91GXY-06-C-0013-NA-1   NORATECH                          130000 METERS OF INSULATED CABLE           C-NETWORK INFRASTRUCTURE CONSTRUCTION      $3,608,994.99    $3,608,994.99    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        5981 W91GXY-06-C-0014-NA-1   IRAQI CONTRACTOR - 4087           TAMEEM UNDERGROUND CABLE                   C-NETWORK INFRASTRUCTURE CONSTRUCTION      $3,851,000.00    $3,851,000.00    $0.00            CEFMS CONSTRUCTION
                                                                                                       DISTRIBUTION SYSTEM FROM AL-AQSA                                                                                                         10/6/2006
                                                                                                       SUBSTATION TO INDUSTRIAL SUBSTATION IN
                                                                                                       TAMEEM GOVERNORATE
                                        5982 W91GXY-06-C-0015-NA-1   SECURE GLOBAL ENGINEERING LLC     ELECTRICAL EQUIPMENT FOR AL SHAMIYAH       C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,472,000.00    $1,369,387.95    $1,102,612.05    CEFMS CONSTRUCTION
                                                                                                       NORTH SUBSTATION IN QADISSIYAH                                                                                                           10/6/2006
                                                                                                       GOVERNORATE
                                        5983 W91GXY-06-C-0016-NA-1   IRAQI CONTRACTOR - 4350           ARMORED INSULATED CABLE                    C-NETWORK INFRASTRUCTURE CONSTRUCTION      $14,979,899.99   $14,979,899.99   $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        5984 W91GXY-06-C-0017-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) ELECTRICAL EQUIPMENT FOR SUBSTATION IN   C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,800,000.00    $1,694,662.77    $1,105,337.23    CEFMS CONSTRUCTION
                                                                                                         AL HAMZA, QADISSIYAH GOVERNORATE                                                                                                       10/6/2006
                                        5985 W91GXY-06-C-0018-NA-1   IRAQI CONTRACTOR - 4087           ELECTRICAL EQUIPMENT FOR AL HUSSAIN        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,950,000.00    $2,113,479.59    $836,520.41      CEFMS CONSTRUCTION
                                                                                                       SUBSTATION IN KERBALA GOVERNORATE                                                                                                        10/6/2006
                                        5986 W91GXY-06-C-0019-NA-1   FIRSTAR INTERNATIONAL GROUP       ELECTRICAL EQUIPMENT FOR AL MOSHRAH        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,903,038.12    $2,649,288.07    $253,750.05      CEFMS CONSTRUCTION
                                                                                                       SUBSTATION IN MISSAN GOVERNORATE                                                                                                         10/6/2006
                                        5987 W91GXY-06-C-0020-NA-1   IRAQI CONTRACTOR - 4087           DISMANTLE AND REBUILD OVERHEAD          C-NETWORK INFRASTRUCTURE CONSTRUCTION         $700,000.00      $700,000.00      $0.00            CEFMS CONSTRUCTION
                                                                                                       ELECTRICAL DISTRIBUTION NETWORK IN SAHA                                                                                                  10/6/2006
                                                                                                       KAFAAT AREA IN KHARKH GOVERNATE
                                        5988 W91GXY-06-C-0021-NA-1   IRAQI CONTRACTOR - 4087           UNDERGROUND CABLE DISTRIBUTION SYSTEM C-NETWORK INFRASTRUCTURE CONSTRUCTION           $1,358,000.00    $1,358,000.00    $0.00            CEFMS CONSTRUCTION
                                                                                                       FROM AL-ABARA TO BAQUBA SUBSTATIONS IN                                                                                                   10/6/2006
                                                                                                       DIYALA GOVERNORATE
                                        5989 W91GXY-06-C-0022-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) ELECTRICAL EQUIPMENT FOR AL BDEER        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,400,000.00    $1,553,534.73    $846,465.27      CEFMS CONSTRUCTION
                                                                                                         SUBSTATION IN QADISSIYAH GOVERNORATE                                                                                                   10/6/2006
                                        5990 W91GXY-06-C-0023-NA-1   IRAQI CONTRACTOR - 4087           UNDERGROUND CABLE FEEDER SYSTEM            C-NETWORK INFRASTRUCTURE CONSTRUCTION      $674,965.00      $674,965.00      $0.00            CEFMS CONSTRUCTION
                                                                                                       FOR BAB ESHTAR SUBSTATION IN NINEWA                                                                                                      10/6/2006
                                                                                                       GOVERNORATE
                                        5991 W91GXY-06-C-0023-NA-2   IRAQI CONTRACTOR - 4087           UNDERGROUND CABLE FEEDER BAB ESHTAR        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $546,035.00      $301,384.30      $244,650.70      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        5992 W91GXY-06-C-0024-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) ELECTRICAL EQUIPMENT FOR AL MANTAKA      C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,907,000.00    $1,797,332.25    $1,109,667.75    CEFMS CONSTRUCTION
                                                                                                         AL SINNIYAH SUBSTATION IN QADISSIYAH                                                                                                   10/6/2006
                                                                                                         GOVERNORATE
                                        5993 W91GXY-06-C-0025-NA-1   ABB                               ELECTRICAL EQUIPMENT FOR MOSUL             C-TRANSMISSION CONSTRUCTION                $28,051,907.00   $8,882,191.80    $19,169,715.20   CEFMS CONSTRUCTION
                                                                                                       SUBSTATION                                                                                                                               10/6/2006
                                        5994 W91GXY-06-C-0025-NA-2   ABB                               400 KVA MOSUL SUBSTATION EXPANSION         C-TRANSMISSION CONSTRUCTION                $243,916.00      $73,436.90       $170,479.10      CEFMS CONSTRUCTION
                                                                                                       CHANGE FROM ALUM TO COPPER CABLE                                                                                                         10/6/2006
                                        5995 W91GXY-06-C-0026-NA-1   IRAQI CONTRACTOR - 4087           DOUBLE CIRCUIT FEEDER LINE FROM TAJI       C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,713,000.00    $0.00            $1,713,000.00    CEFMS CONSTRUCTION
                                                                                                       SUBSTATION TO SAB AL-BOR SUBSTATION IN                                                                                                   10/6/2006
                                                                                                       KHARK GOVERNORATE
                                        5996 W91GXY-06-C-0027-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) ELECTRICAL EQUIPMENT FOR ABAISAYA        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,907,000.00    $2,065,411.72    $841,588.28      CEFMS CONSTRUCTION
                                                                                                         SUBSTATION IN KARBALA GOVERNORATE                                                                                                      10/6/2006
                                        5997 W91GXY-06-C-0028-NA-1   VA TECH TRANSMISSION &            ELECTRICAL EQUIPMENT FOR AL RASHEED        C-TRANSMISSION CONSTRUCTION                $37,028,342.92   $16,629,871.00   $20,398,471.92   CEFMS CONSTRUCTION
                                                                     DISTRIBUTION                      SUBSTATION                                                                                                                               10/6/2006
                                        5998 W91GXY-06-C-0029-NA-1   MOTT MCDONALD LTD                 TRAMSFORMERS ABU GHRAIB                    NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$5,822,900.00     $3,716,392.00    $2,106,508.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        5999 W91GXY-06-C-0030-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) TRANSFORMERS OFR AL SHAFIEYA AREA IN     C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,450,000.00    $1,369,806.04    $1,080,193.96    CEFMS CONSTRUCTION
                                                                                                         QADISSIYAH GOVERNORATE                                                                                                                 10/6/2006
                                        6000 W91GXY-06-C-0031-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) TRANSFORMERS FOR AL SALHIA AREA IN       C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,400,000.00    $1,097,093.58    $1,302,906.42    CEFMS CONSTRUCTION
                                                                                                         QADISSIYAH GOVERNORATE                                                                                                                 10/6/2006
                                        6001 W91GXY-06-C-0032-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) MOD1 NASSER SUBSTATION RENOVATION        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $5,504,976.00    $2,246,855.52    $3,258,120.48    CEFMS CONSTRUCTION
                                                                                                         INCREASE THE CONTRACT PRICE BY                                                                                                         10/6/2006
                                                                                                         $1,572,976.00////ELECTRICAL EQUIPMENT
                                                                                                         FOR NEW FALLUJAH SUBSTATION IN ANBAR
                                                                                                         GOVERNORATE
                                        6002 W91GXY-06-C-0032-NA-2   CIVILIAN TECHNOLOGIES LIMITED (CTL) ELECTRICAL EQUIPMENT FOR NEW FALLUJAH C-NETWORK INFRASTRUCTURE CONSTRUCTION         $3,932,000.00    $1,604,845.49    $2,327,154.51    CEFMS CONSTRUCTION
                                                                                                         SUBSTATION IN ANBAR GOVERNORATE                                                                                                        10/6/2006
                                        6003 W91GXY-06-C-0033-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) ELECTRICAL EQUIPMENT FOR ESKAN           C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,845,000.00    $1,583,694.94    $1,261,305.06    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                      Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 415 of 529




                                                                                                         SUBSTATION IN KARBALA GOVERNORATE                                                                                                      10/6/2006
                                        6004 W91GXY-06-C-0034-NA-1   IRAQI CONTRACTOR - 4133           4 UNDERGROUND AND 3 OVERHEAD FEEDER C-NETWORK INFRASTRUCTURE CONSTRUCTION             $16,712,900.00   $3,342,580.00    $13,370,320.00   CEFMS CONSTRUCTION
                                                                                                       SYSTEMS IN MISSAN GOVERNORATE                                                                                                            10/6/2006
                                        6005 W91GXY-06-C-0035-NA-1   IRAQI CONTRACTOR - 4539           UNDERGROUND FEEDER SYSTEM FOR KIRKUK C-NETWORK INFRASTRUCTURE CONSTRUCTION            $123,200.00      $123,200.00      $0.00            CEFMS CONSTRUCTION
                                                                                                       SUBSTATION                                                                                                                               10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        6006 W91GXY-06-C-0036-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) UNDERGROUND FEEDER SYSTEMS               C-NETWORK INFRASTRUCTURE CONSTRUCTION      $4,729,406.00    $1,710,000.00    $3,019,406.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                10/6/2006
                                        6007 W91GXY-06-C-0037-NA-1   VA TECH TRANSMISSION &            CONSTRUCT UMM QASR SUBSTATION              C-TRANSMISSION CONSTRUCTION                $13,835,375.00   $4,934,929.00    $8,900,446.00    CEFMS CONSTRUCTION
                                                                     DISTRIBUTION                                                                                                                                                               10/6/2006




I D-179
                                                                                                                                                                                                                                                                         Appendix D
                                                            #    Award Number            Contractor                        Description                                Work Item                                  Obligated        Expended         Undelivered      Source
                                                            6008 W91GXY-06-C-0038-NA-1   IRAQI CONTRACTOR - 4527           2 UNDERGROUND FEEDES IN AL DIWANIYA,       C-NETWORK INFRASTRUCTURE CONSTRUCTION      $2,687,290.00    $2,687,290.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                           QADISSIYA GOVERNORATE                                                                                                                    10/6/2006
                                                            6009 W91GXY-06-C-0039-NA-1   IRAQI CONTRACTOR - 4539           UNDERGROUND FEEDER SYSTEM FOR AL AQSAC-NETWORK INFRASTRUCTURE CONSTRUCTION            $206,280.00      $206,280.00      $0.00            CEFMS CONSTRUCTION
                                                                                                                           SUBSTATION IN TAMEEM GOVERNORATE                                                                                                         10/6/2006
                                                            6010 W91GXY-06-C-0040-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) OVERHEAD FEEDER IN SALAH AL DIN          C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,575,000.00    $0.00            $1,575,000.00    CEFMS CONSTRUCTION
                                                                                                                             GOVERNORATE                                                                                                                            10/6/2006
                                                            6011 W91GXY-06-C-0040-NA-2   CIVILIAN TECHNOLOGIES LIMITED (CTL) OVERHEAD FEEDER IN SALAH AL DIN          C-NETWORK INFRASTRUCTURE CONSTRUCTION      $695,000.00      $0.00            $695,000.00      CEFMS CONSTRUCTION
                                                                                                                             GOVERNORATE                                                                                                                            10/6/2006
                                                            6012 W91GXY-06-C-0041-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) 33KV DOUBLE CIRCUT FEEDER                C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,948,000.00    $597,190.00      $1,350,810.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                             Appendix D



                                                                                                                                                                                                                                                                    10/6/2006
                                                            6013 W91GXY-06-C-0042-NA-1   OZCEGAL STEEL CONSTRUCTION        POWER POLES                                C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,904,250.00    $1,901,428.00    $2,822.00        CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6014 W91GXY-06-C-0044-NA-1   IRAQI CONTRACTOR - 4620           25MVA MOBILE SUBSTATION                    C-TRANSMISSION CONSTRUCTION                $1,551,017.51    $465,305.25      $1,085,712.26    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6015 W91GXY-06-C-0045-NA-1   I COMPORT                         4 NEW UNDERGROUND FEEDERS FROM             C-NETWORK INFRASTRUCTURE CONSTRUCTION      $8,163,300.00    $4,610,751.00    $3,552,549.00    CEFMS CONSTRUCTION
                                                                                                                           FALLUJAH WEST                                                                                                                            10/6/2006
                                                            6016 W91GXY-06-C-0047-NA-    SIEMENS                           MODIFIED FOR ROOF REPLACEMENT IN           C-TRANSMISSION CONSTRUCTION                $316,400.00      $0.00            $316,400.00      CEFMS CONSTRUCTION
                                                                 0001A                                                     CPS 5,7,8,AND 10 SUBSTATIONS, BASRAH                                                                                                     10/6/2006
                                                                                                                           PROVINCE
                                                            6017 W91GXY-06-C-0047-NA-    SIEMENS                           PLC EQUIPMENT, CABINETS, POWER SUPPLY AT C-TRANSMISSION CONSTRUCTION                  $320,179.00      $0.00            $320,179.00      CEFMS CONSTRUCTION
                                                                 0001B                                                     REMOTE ENDS OF CPS7 & CPS10                                                                                                              10/6/2006
                                                            6018 W91GXY-06-C-0047-NA-1   SIEMENS                           ET-736 BASRAH CPS 132KV SUBSTATIONS        C-TRANSMISSION CONSTRUCTION                $26,861,543.07   $4,553,024.59    $22,308,518.48   CEFMS CONSTRUCTION




D-180 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6019 W91GXY-06-C-0048-NA-1   IRAQI CONTRACTOR - 4338           CONSTRUCTION AMARA 400 SUBSTATION          C-TRANSMISSION CONSTRUCTION                $35,632,509.57   $2,131,385.78    $33,501,123.79   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6020 W91GXY-06-C-0049-NA-1   SIEMENS                           EG-054 HOT GAS PATH INSPECTION (UNIT 1)    C-GENERATION CONSTRUCTION                  $57,492,776.80   $46,595,455.69   $10,897,321.11   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6021 W91GXY-06-C-0050-NA-1   WAMAR INTERNATIONAL INC           EG-058 QUDAS HOT GAS PATH INSPECTION       C-GENERATION CONSTRUCTION                  $27,581,500.00   $11,465,000.00   $16,116,500.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6022 W91GXY-06-C-0051-NA-1   SECURE GLOBAL ENGINEERING LLC     ED-200/GBAGQ-002 AL-LAHIM                  C-NETWORK INFRASTRUCTURE CONSTRUCTION      $1,156,920.00    $214,608.66      $942,311.34      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6023 W91GXY-06-C-0052-NA-1   IRAQI CONTRACTOR - 4455           ED-200/GBAGG-013 GUHRIZ SUBSTATION         C-NETWORK INFRASTRUCTURE CONSTRUCTION      $3,460,434.00    $128,075.00      $3,332,359.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6024 W91GXY-06-C-0053-NA-1   SOUTHEAST TEXAS INDUSTRIAL        REFURBISH LM 6000 QUDAS ENGINES            C-GENERATION CONSTRUCTION                  $8,375,110.05    $8,082,250.05    $292,860.00      CEFMS CONSTRUCTION
                                                                                         SERVICES                                                                                                                                                                   10/6/2006
                                                            6025 W91GXY-06-C-0054-NA-1   IRAQI CONTRACTOR - 4309           *URI#24261* EG-056/GBAKH-056 SHAUIBA       C-GENERATION CONSTRUCTION                  $1,833,800.00    $0.00            $1,833,800.00    CEFMS CONSTRUCTION
                                                                                                                           UNIT B OVERHAUL                                                                                                                          10/6/2006
                                                            6026 W91GXY-06-C-0055-NA-1   IRAQI CONTRACTOR - 4309           *URI#24562* EG-059 GBAKD-105 REPAIR        C-GENERATION CONSTRUCTION                  $2,632,338.36    $1,858,466.00    $773,872.36      CEFMS CONSTRUCTION
                                                                                                                           MOBILE ENGINES                                                                                                                           10/6/2006
                                                            6027 W91GXY-06-C-0055-NA-2   IRAQI CONTRACTOR - 4309           *URI#24562* EG-059 GBAKD-105 REPAIR        C-GENERATION CONSTRUCTION                  $3,636,313.64    $2,787,699.00    $848,614.64      CEFMS CONSTRUCTION
                                                                                                                           MOBILE ENGINES                                                                                                                           10/6/2006
                                                            6028 W91GXY-06-C-0056-NA-1   IRAQI CONTRACTOR - 4309           PROJECT PHOENIX IV/INSTALL SHAUIBA UNIT    C-GENERATION CONSTRUCTION                  $2,803,292.40    $1,415,000.00    $1,388,292.40    CEFMS CONSTRUCTION
                                                                                                                           AT OLD MULLAH                                                                                                                            10/6/2006
                                                            6029 W91GXY-06-C-0059-NA-1   WAMAR INTERNATIONAL INC           EMERGENCY REPAIR KHOR AL ZUBAIR UNIT #5 C-GENERATION CONSTRUCTION                     $4,285,400.00    $4,285,400.00    $0.00            CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6030 W91GXY-06-C-0060-NA-1   IRAQI CONTRACTOR - 4043           *URI#25323* P/C 42000 NETWORK              NC-ED-503 DISTRIBUTION NETWORK             $796,125.00      $0.00            $796,125.00      CEFMS NON-CONSTRUCTION
                                                                                                                           INFRASTRUCTURE - 100-120 TON CRANE         INFRASTRUCTURE                                                                                10/6/2006
                                                            6031 W91GXY-06-C-0061-NA-1   IRAQI CONTRACTOR - 4552           NETWORK INFRASTRUCTURE - 17 MT BOOM        NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$318,920.00       $0.00            $318,920.00      CEFMS NON-CONSTRUCTION
                                                                                                                           TRUCK (BUCKET TRUCKS, SKY LIFT TRUCKS,                                                                                                   10/6/2006
                                                                                                                           CHERRY PICKER; AERIAL WORK PLATFORM)
                                                            6032 W91GXY-06-C-0062-NA-1   I COMPORT                         CONSTRUCTION ED-015                        C-NETWORK INFRASTRUCTURE CONSTRUCTION      $10,817,247.00   $1,165,423.00    $9,651,824.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6033 W91GXY-06-C-0063-NA-1   IRAQI CONTRACTOR - 4767           *URI#26357* EG-102 GBAKD-107 INSPECT       C-GENERATION CONSTRUCTION                  $3,280,833.38    $612,334.38      $2,668,499.00    CEFMS CONSTRUCTION
                                                                                                                           KIRKUK COMBUSTION                                                                                                                        10/6/2006
                                                            6034 W91GXY-06-C-0064-NA-1   SYMBION POWER LLC                 HILLA SOUTH - HASHEMIYA 1&2 AND GBAZD- C-TRANSMISSION CONSTRUCTION                    $28,389,497.80   $1,016,572.16    $27,372,925.64   CEFMS CONSTRUCTION
                                                                                                                           086 HASHEMIYA - SHAMIYA 1&2 OHL                                                                                                          10/6/2006
                                                            6035 W91GXY-06-C-0065-NA-1   IRAQI CONTRACTOR - 4956           *URI#13806* ET-700/GBAZD-084 BABIL TO      C-TRANSMISSION CONSTRUCTION                $9,272,866.75    $0.00            $9,272,866.75    CEFMS CONSTRUCTION
                                                                                                                           KARBALA 1&2 132KV OVERHEAD LINE                                                                                                          10/6/2006
                                                            6036 W91GXY-06-C-0066-NA-1   WASHINGTON GROUP INTERNATIONAL *URI#28295* EG-052 O&M LONG TERM              C-GENERATION CONSTRUCTION EG-052 O&M       $40,000,000.00   $0.00            $40,000,000.00   CEFMS CONSTRUCTION
                                                                                                                        SUPPORT                                       REQUIREMENTS                                                                                  10/6/2006
                                                            6037 W91GXY-06-C-0066-NA-2   WASHINGTON GROUP INTERNATIONAL EG-052/GBAKN-106 O&M LONG TERM                C-GENERATION CONSTRUCTION EG-052 O&M       $35,408,750.00   $0.00            $35,408,750.00   CEFMS CONSTRUCTION
                                                                                                                        SUPPORT                                       REQUIREMENTS                                                                                  10/6/2006
                                                            6038 W91GXY-06-C-0066-NA-3   WASHINGTON GROUP INTERNATIONAL EMERGENCY SPARE PARTS FOR SEVERAL             NC-GENERATION NON-CONSTRUCTION             $5,840,772.04    $0.00            $5,840,772.04    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 416 of 529




                                                                                                                        GENERATING PLANTS                                                                                                                           10/6/2006
                                                            6039 W91GXY-06-C-0067-NA-1   SYMBION POWER LLC                 GBAZH-084 BUILD 132KV OVERHEAD LINE        C-TRANSMISSION CONSTRUCTION                $18,268,715.79   $1,281,479.89    $16,987,235.90   CEFMS CONSTRUCTION
                                                                                                                           KUHUK - AQRA                                                                                                                             10/6/2006
                                                            6040 W91GXY-06-C-0068-NA-1   SYMBION POWER LLC                 *URI#26171* ET-800 GBAZA-015, HADITHA      C-TRANSMISSION CONSTRUCTION                $20,062,491.41   $396,525.50      $19,665,965.91   CEFMS CONSTRUCTION
                                                                                                                           - QAIM 400KV TRANSMISSION LINE                                                                                                           10/6/2006
                                                            6041 W91GXY-06-C-0068-NA-2   SYMBION POWER LLC                 *URI#26173* ET-800 GBAZA-016, 400KV LINE   C-TRANSMISSION CONSTRUCTION                $24,954,208.46   $396,525.50      $24,557,682.96   CEFMS CONSTRUCTION
                                                                                                                           BAIJI HADITHA                                                                                                                            10/6/2006
                                        #    Award Number            Contractor                      Description                              Work Item                               Obligated        Expended        Undelivered      Source
                                        6042 W91GXY-06-C-0069-NA-1   IRAQI CONTRACTOR - 4562         132KV NASIRIYAH - SAAYRA OHL & SAHATRA C-TRANSMISSION CONSTRUCTION               $14,866,300.00   $0.00           $14,866,300.00   CEFMS CONSTRUCTION
                                                                                                     SUBSTATION                                                                                                                         10/6/2006
                                        6043 W91GXY-06-C-0070-NA-1   SYMBION POWER LLC               GBAZA-021 FALLUJAH 132KV S/S REHAB       C-TRANSMISSION CONSTRUCTION             $14,071,124.01   $683,737.00     $13,387,387.01   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6044 W91GXY-06-C-0071-NA-1   SYMBION POWER LLC               132KV SUBSTATION - JAMEELA AND FARABI    C-TRANSMISSION CONSTRUCTION             $47,685,999.78   $1,095,996.00   $46,590,003.78   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6045 W91GXY-06-C-0072-NA-1   SYMBION POWER LLC               GBAZA-024 132KV SUBSTATION - RAMADI      C-TRANSMISSION CONSTRUCTION             $27,930,416.68   $0.00           $27,930,416.68   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6046 W91GXY-06-C-0074-NA-1   IRAQI CONTRACTOR - 4521         PURCHASE LINDSEY TOWERS AND TOOL KITS NC-TRANSMISSION NON-CONSTRUCTION           $3,625,476.00    $0.00           $3,625,476.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6047 W91GXY-06-C-0075-NA-1   SYMBION POWER LLC               ET-900/GBAZF-086 132KV AQRA SUBSTATION   C-TRANSMISSION CONSTRUCTION             $17,764,950.09   $567,686.53     $17,197,263.56   CEFMS CONSTRUCTION
                                                                                                     - CONSTRUCITON                                                                                                                     10/6/2006
                                        6048 W91GXY-06-C-0076-NA-1   I COMPORT                       ED-200/GBAGQ-006 MUTHANNA AL-JENOBY      C-NETWORK INFRASTRUCTURE CONSTRUCTION   $1,997,000.00    $0.00           $1,997,000.00    CEFMS CONSTRUCTION
                                                                                                     33/11KV S/S                                                                                                                        10/6/2006
                                        6049 W91GXY-06-C-0077-NA-1   WAIR SERVICES DIVISION          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION          $2,429,667.00    $0.00           $2,429,667.00    CEFMS NON-CONSTRUCTION
                                                                                                     GENERATING PLANTS                                                                                                                  10/6/2006
                                        6050 W91GXY-06-C-0078-NA-1   I COMPORT                       ED-500 GBAGC-388 ABU GHRAIB 33/11KV      C-NETWORK INFRASTRUCTURE CONSTRUCTION   $3,133,700.00    $0.00           $3,133,700.00    CEFMS CONSTRUCTION
                                                                                                     SUBSTATION                                                                                                                         10/6/2006
                                        6051 W91GXY-06-C-0079-1-1    I COMPORT                       GBAGG-050 AL-SALEM 33KV OH FEEDER        C-NETWORK INFRASTRUCTURE CONSTRUCTION   $1,999,764.00    $0.00           $1,999,764.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6052 W91GXY-06-C-0080-NA-1   SCHNEIDER ELECTRIC EAST         ED-503/GBAGC-578 RUSAFA REPLACEMENT      C-NETWORK INFRASTRUCTURE CONSTRUCTION   $2,389,089.89    $0.00           $2,389,089.89    CEFMS CONSTRUCTION
                                                                     MEDITERRANEAN                   CIRCUIT BREAKER                                                                                                                    10/6/2006
                                        6053 W91GXY-06-C-0081-NA-1   SECURE GLOBAL ENGINEERING LLC   *URI#26238* ED-503/GBAGC-577 YOUSIFIA    C-NETWORK INFRASTRUCTURE CONSTRUCTION   $2,762,500.00    $0.00           $2,762,500.00    CEFMS CONSTRUCTION
                                                                                                     33/11KV FEEDERS                                                                                                                    10/6/2006
                                        6054 W91GXY-06-C-0082-NA-1   I COMPORT                       *URI#21962* ET-800/GBAZA-025 132KV       C-TRANSMISSION CONSTRUCTION             $14,979,719.00   $0.00           $14,979,719.00   CEFMS CONSTRUCTION
                                                                                                     SUBSTATION - AL QAIM                                                                                                               10/6/2006
                                        6055 W91GXY-06-C-0091-NA-1   IRAQI CONTRACTOR - 4623         XA,XB,XC,XD TOWERS AND EXTENSIONS        NC-TRANSMISSION NON-CONSTRUCTION        $1,962,368.00    $0.00           $1,962,368.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6056 W91GXY-06-C-0092-NA-1   IRAQI CONTRACTOR - 4638         CONDUCTOR FOR HARTHA-KHOR OHL            NC-TRANSMISSION NON-CONSTRUCTION        $1,430,000.00    $0.00           $1,430,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6057 W91GXY-06-C-0093-NA-1   IRAQI CONTRACTOR - 4767         REMOTE MONITORING SYSTEM (TAJI)          C-GENERATION CONSTRUCTION EG-052 O&M    $5,374,576.00    $0.00           $5,374,576.00    CEFMS CONSTRUCTION
                                                                                                     - *URI#21329* EG-052/GBAKN-111: REMOTE   REQUIREMENTS                                                                              10/6/2006
                                                                                                     MONITORING SYSTEM
                                        6058 W91GXY-06-C-0093-NA-2   IRAQI CONTRACTOR - 4767         TRNG SIMULATORS FOR TRNG FAC(BAGHDAD) C-GENERATION CONSTRUCTION EG-052 O&M       $3,585,600.00    $0.00           $3,585,600.00    CEFMS CONSTRUCTION
                                                                                                     - *URI#21329* EG-052/GBAKN-111: REMOTE REQUIREMENTS                                                                                10/6/2006
                                                                                                     MONITORING SYSTE
                                        6059 W91GXY-06-C-0093-NA-3   IRAQI CONTRACTOR - 4767         TRNG FOR USE OF RMS & SIMULATORS         C-GENERATION CONSTRUCTION EG-052 O&M    $240,000.00      $0.00           $240,000.00      CEFMS CONSTRUCTION
                                                                                                     - *URI#21329* EG-052/GBAKN-111: REMOTE   REQUIREMENTS                                                                              10/6/2006
                                                                                                     MONITORING SYSTEM
                                        6060 W91GXY-06-C-0093-NA-4   IRAQI CONTRACTOR - 4767         SHIPPING INSURANCE & FREIGHT -           C-GENERATION CONSTRUCTION EG-052 O&M    $250,000.00      $0.00           $250,000.00      CEFMS CONSTRUCTION
                                                                                                     *URI#21329* EG-052/GBAKN-111: REMOTE     REQUIREMENTS                                                                              10/6/2006
                                                                                                     MONITORING SYSTEM
                                        6061 W91GXY-06-C-0094-NA-1   IRAQI CONTRACTOR - 4309         GBAKD-114 QUDAS POWER PLANT EXPANSIONC-GENERATION CONSTRUCTION                   $98,660,000.00   $0.00           $98,660,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6062 W91GXY-06-C-0094-NA-2   IRAQI CONTRACTOR - 4309         GBAKD-114 QUDAS POWER PLANT EXPANSIONC-GENERATION CONSTRUCTION                   $48,550,000.00   $0.00           $48,550,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6063 W91GXY-06-C-0094-NA-3   IRAQI CONTRACTOR - 4309         EVAPORATIVE COOLER SYSTEM                C-GENERATION CONSTRUCTION               $1,960,000.00    $0.00           $1,960,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6064 W91GXY-06-C-0094-NA-4   IRAQI CONTRACTOR - 4309         SPARE PARTS                              C-GENERATION CONSTRUCTION               $5,400,000.00    $0.00           $5,400,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6065 W91GXY-06-C-0094-NA-5   IRAQI CONTRACTOR - 4309         LIFE SUPPORT AT QUDAS                    C-GENERATION CONSTRUCTION               $3,000,000.00    $0.00           $3,000,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6066 W91GXY-06-C-0094-NA-6   IRAQI CONTRACTOR - 4309         SITE SECURITY AT QUDAS                   C-GENERATION CONSTRUCTION               $2,400,000.00    $0.00           $2,400,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6067 W91GXY-06-C-0095-NA-1   IRAQI CONTRACTOR - 4767         *URI 29191* EG-113 REPAIR KIRKUK SIEMENS C-GENERATION CONSTRUCTION               $500,000.00      $0.00           $500,000.00      CEFMS CONSTRUCTION
                                                                                                     UNIT V94.3 (COMPRESSOR FAILURE)                                                                                                    10/6/2006
                                        6068 W91GXY-06-C-0096-NA-1   I COMPORT                       SHATRA SUBSTATION                        C-TRANSMISSION CONSTRUCTION             $130,000.00      $0.00           $130,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6069 W91GXY-06-C-0096-NA-2   I COMPORT                       SHATRA SUBSTATION                        C-TRANSMISSION CONSTRUCTION             $7,892,680.00    $0.00           $7,892,680.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6070 W91GXY-06-C-0096-NA-3   I COMPORT                       SHATRA SUBSTATION                        C-TRANSMISSION CONSTRUCTION             $178,000.00      $0.00           $178,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 417 of 529




                                                                                                                                                                                                                                        10/6/2006
                                        6071 W91GXY-06-C-0096-NA-4   I COMPORT                       NASIRIYA SUBSTATION                      C-TRANSMISSION CONSTRUCTION             $35,000.00       $0.00           $35,000.00       CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6072 W91GXY-06-C-0096-NA-5   I COMPORT                       NASIRIYA SUBSTATION                      C-TRANSMISSION CONSTRUCTION             $1,747,340.00    $0.00           $1,747,340.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6073 W91GXY-06-C-0096-NA-6   I COMPORT                       NASIRIYA SUBSTATION                      C-TRANSMISSION CONSTRUCTION             $178,000.00      $0.00           $178,000.00      CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                                        10/6/2006
                                        6074 W91GXY-06-C-0096-NA-7   I COMPORT                       BUILD 132KV SUBSTATION OLD DIWANIYAH     C-TRANSMISSION CONSTRUCTION             $250,000.00      $0.00           $250,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006




I D-181
                                                                                                                                                                                                                                                                 Appendix D
                                                            #    Award Number            Contractor                         Description                               Work Item                                      Obligated        Expended        Undelivered      Source
                                                            6075 W91GXY-06-C-0096-NA-8   I COMPORT                          BUILD 132KV SUBSTATION OLD DIWANIYAH      C-TRANSMISSION CONSTRUCTION                    $19,342,400.00   $0.00           $19,342,400.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                            6076 W91GXY-06-C-0096-NA-9   I COMPORT                          BUILD 132KV SUBSTATION OLD DIWANIYAH      C-TRANSMISSION CONSTRUCTION                    $178,000.00      $0.00           $178,000.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                            6077 W91GXY-06-C-0097-NA-1   VA TECH TRANSMISSION &             EAST SULAYMANIYA 132 KV SUBSTATION        C-TRANSMISSION CONSTRUCTION                    $2,514,528.00    $0.00           $2,514,528.00    CEFMS CONSTRUCTION
                                                                                         DISTRIBUTION                                                                                                                                                                  10/6/2006
                                                            6078 W91GXY-06-C-0097-NA-2   VA TECH TRANSMISSION &             EAST SULAYMANIYA 132 KV SUBSTATION        C-TRANSMISSION CONSTRUCTION                    $25,063,082.00   $0.00           $25,063,082.00   CEFMS CONSTRUCTION
                                                                                         DISTRIBUTION                                                                                                                                                                  10/6/2006
                                                            6079 W91GXY-06-C-0097-NA-3   VA TECH TRANSMISSION &             EAST SULAYMANIYA 132 KV SUBSTATION        C-TRANSMISSION CONSTRUCTION                    $172,807.00      $0.00           $172,807.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                Appendix D



                                                                                         DISTRIBUTION                                                                                                                                                                  10/6/2006
                                                            6080 W91GXY-06-C-0098-NA-1   WAMAR INTERNATIONAL INC            EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION                 $1,046,205.00    $0.00           $1,046,205.00    CEFMS NON-CONSTRUCTION
                                                                                                                            GENERATING PLANTS                                                                                                                          10/6/2006
                                                            6081 W91GXY-06-C-0099-NA-1   IRAQI CONTRACTOR - 4492            EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION                 $1,383,265.29    $0.00           $1,383,265.29    CEFMS NON-CONSTRUCTION
                                                                                                                            GENERATING PLANTS                                                                                                                          10/6/2006
                                                            6082 W91GXY-06-C-0100-NA-1   EMTA ELECTRIC                      DIYALA TRANSMISSION MATERIALS             NC-TRANSMISSION NON-CONSTRUCTION               $2,456,040.00    $0.00           $2,456,040.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                            6083 W91GXY-06-C-0101-NA-1   GERS USA                           GBAKD-112 VOLTAGE PROTECTIVE RELAYING C-GENERATION CONSTRUCTION                          $878,162.00      $0.00           $878,162.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                            6084 W91GXY-06-C-0103-NA-1   WAMAR INTERNATIONAL INC            *URI#28582* EG-108 GBAKD-115 NASSIRIYAH C-GENERATION CONSTRUCTION                        $1,870,400.00    $0.00           $1,870,400.00    CEFMS CONSTRUCTION
                                                                                                                            GAS SKID INSTALL                                                                                                                           10/6/2006
                                                            6085 W91GXY-06-C-0104-NA-    IRAQI CONTRACTOR - 4926            FIN002 FOR ITEM 1 DEMO FOR EXISTING      C-GENERATION CONSTRUCTION                       $385,000.00      $0.00           $385,000.00      CEFMS CONSTRUCTION
                                                                 0001A                                                      BUILDINGS - *URI#21329* EG-052 GBAKN-115                                                                                                   10/6/2006




D-182 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                            NATIONAL TRAINING CENTER
                                                            6086 W91GXY-06-C-0104-NA-    IRAQI CONTRACTOR - 4926            FIN002 ITEM 2 CONSTRUCT NATIONAL          C-GENERATION CONSTRUCTION                      $8,002,000.00    $0.00           $8,002,000.00    CEFMS CONSTRUCTION
                                                                 0002A                                                      TRAINING FACILITY - *URI#21329* EG-052                                                                                                     10/6/2006
                                                                                                                            GBAKN-115 NATIONAL TRAINING CENTER
                                                            6087 W91GXY-06-C-0104-NA-    IRAQI CONTRACTOR - 4926            FIN002 ITEM 3 CONSTRUCT RECEPTION CENTER C-GENERATION CONSTRUCTION                       $118,500.00      $0.00           $118,500.00      CEFMS CONSTRUCTION
                                                                 0003A                                                      - *URI#21329* EG-052 GBAKN-115 NATIONAL                                                                                                    10/6/2006
                                                                                                                            TRAINING CENTER
                                                            6088 W91GXY-06-C-0104-NA-    IRAQI CONTRACTOR - 4926            FINOO2 ITEM 4 PURCHASE3 & INSTALL        C-GENERATION CONSTRUCTION                       $850,000.00      $0.00           $850,000.00      CEFMS CONSTRUCTION
                                                                 0004A                                                      GENERATOR - *URI#21329* EG-052 GBAKN-115                                                                                                   10/6/2006
                                                                                                                            NATIONAL TRAINING CENTER
                                                            6089 W91GXY-06-C-0106-NA-1   ABB                                EC-001 BAGHDAD DISTRIBUTION SCADA         C-AUTOMATED MONITORING AND CONTROL SYSTEM $1,391,862.88         $0.00           $1,391,862.88    CEFMS CONSTRUCTION
                                                                                                                            (SCADA 2), GBAEB-002                      CONSTRUCTION                                                                                     10/6/2006
                                                            6090 W91GXY-06-C-0107-NA-1   ABB                                EC-001 BAGHDAD DISTRIBUTION SCADA         C-AUTOMATED MONITORING AND CONTROL SYSTEM $1,386,909.00         $0.00           $1,386,909.00    CEFMS CONSTRUCTION
                                                                                                                            (SCADA 2), GBAEB-002                      CONSTRUCTION                                                                                     10/6/2006
                                                            6091 W91GXY-06-C-0108-NA-1   ABB                                BAGHDAD DISTRIBUTION SCADA (SCADA 2),     C-AUTOMATED MONITORING AND CONTROL SYSTEM $1,874,725.08         $0.00           $1,874,725.08    CEFMS CONSTRUCTION
                                                                                                                            GBAEB-002                                 CONSTRUCTION                                                                                     10/6/2006
                                                            6092 W91GXY-06-C-0109-NA-1   SCHNEIDER ELECTRIC EAST            EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION                 $2,469,141.10    $0.00           $2,469,141.10    CEFMS NON-CONSTRUCTION
                                                                                         MEDITERRANEAN                      GENERATING PLANTS                                                                                                                          10/6/2006
                                                            6093 W91GXY-06-D-0001-10-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) *URI#24915* ED-503/GBAGC-572 RECKHETA    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,484,000.00      $0.00           $1,484,000.00    CEFMS CONSTRUCTION
                                                                                                                             11KV FEEDERS                                                                                                                              10/6/2006
                                                            6094 W91GXY-06-D-0001-1-1    CIVILIAN TECHNOLOGIES LIMITED (CTL) MATERIALS & LABOR NETWORK MALAHA 123 C-NETWORK INFRASTRUCTURE CONSTRUCTION              $3,994,000.00    $998,500.00     $2,995,500.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                            6095 W91GXY-06-D-0001-11-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) *URI#26840* GBAGC-587 ZEFERANIA LV       C-NETWORK INFRASTRUCTURE CONSTRUCTION          $917,000.00      $0.00           $917,000.00      CEFMS CONSTRUCTION
                                                                                                                             NETWORK                                                                                                                                   10/6/2006
                                                            6096 W91GXY-06-D-0001-12-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) *URI#26839* GBAGC-586 FEDALIYAH LV       C-NETWORK INFRASTRUCTURE CONSTRUCTION          $754,000.00      $0.00           $754,000.00      CEFMS CONSTRUCTION
                                                                                                                             NETWORK                                                                                                                                   10/6/2006
                                                            6097 W91GXY-06-D-0001-13-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) *URI#26914* GBAGC-589 RUSTIMIYAH LV      C-NETWORK INFRASTRUCTURE CONSTRUCTION          $649,000.00      $0.00           $649,000.00      CEFMS CONSTRUCTION
                                                                                                                             NETWORK REHAB                                                                                                                             10/6/2006
                                                            6098 W91GXY-06-D-0001-14-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) GBAGC-585 KHARKH DISTRIBUTION SYS        C-NETWORK INFRASTRUCTURE CONSTRUCTION          $3,126,000.00    $0.00           $3,126,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                            6099 W91GXY-06-D-0001-16-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) 28836 KHAN DARI-ALBAN OVERHEAD FEEDER C-NETWORK INFRASTRUCTURE CONSTRUCTION             $2,049,990.00    $0.00           $2,049,990.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                       10/6/2006
                                                            6100 W91GXY-06-D-0001-2-     IRAQI CONTRACTOR - 4228            DESIGN ENGINEER AND PROCUREMENT           C-NETWORK INFRASTRUCTURE CONSTRUCTION          $5,902,095.00    $1,059,900.00   $4,842,195.00    CEFMS CONSTRUCTION
                                                                 0001A                                                      UNDERGROUND FEEDER ROUTES IN WASSIT                                                                                                        10/6/2006
                                                                                                                            GOVERNATE
                                                            6101 W91GXY-06-D-0001-4-1    CIVILIAN TECHNOLOGIES LIMITED (CTL) *URI#26203* ED-503/GBAGC-574 JADIRIA &   C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $788,000.00        $233,100.00     $554,900.00      CEFMS CONSTRUCTION
                                                                                                                             ARASAT 11KV FEEDERS                                                                                                                       10/6/2006
                                                            6102 W91GXY-06-D-0001-5-1    CIVILIAN TECHNOLOGIES LIMITED (CTL) *URI#26226* ED-503/GBAGC-575 KHELANI     C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $734,000.00        $248,640.00     $485,360.00      CEFMS CONSTRUCTION
                                                                                                                             11KV FEEDERS                                                                                                                              10/6/2006
                                                            6103 W91GXY-06-D-0001-6-1    CIVILIAN TECHNOLOGIES LIMITED (CTL) *URI#26440* ED-503/GBAGC-500 MAHAL 208 C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,628,000.00        $0.00           $1,628,000.00    CEFMS CONSTRUCTION
                                                                                                                             11KV/.4KV FEEDERS                                                                                                                         10/6/2006
                                                            6104 W91GXY-06-D-0001-7-1    CIVILIAN TECHNOLOGIES LIMITED (CTL) *URI#24912* ED-503/GBAGC-570 HAMAD       C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $2,126,000.00      $1,100,000.00   $1,026,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 418 of 529




                                                                                                                             SHIHAB 11KV FEEDERS                                                                                                                       10/6/2006
                                                            6105 W91GXY-06-D-0001-8-1    CIVILIAN TECHNOLOGIES LIMITED (CTL) EQUIPMENT/TRAINING FOR COUNTER           C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,304,000.00      $0.00           $1,304,000.00    CEFMS CONSTRUCTION
                                                                                                                             INSURGENCY MISSION                                                                                                                        10/6/2006
                                                            6106 W91GXY-06-D-0001-9-1    CIVILIAN TECHNOLOGIES LIMITED (CTL) *URI#24914* ED-503/GBAGC-571 MOALEMEEN C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,449,000.00        $0.00           $1,449,000.00    CEFMS CONSTRUCTION
                                                                                                                             11KV FEEDERS                                                                                                                              10/6/2006
                                                            6107 W91GXY-06-D-0002-10-1   SECURE GLOBAL ENGINEERING LLC      SUPPLY, INSTALL, TEST, AND PLACE IN SERVICE C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $857,762.00      $600,862.28     $256,899.72      CEFMS CONSTRUCTION
                                                                                                                            DISTRIBUTION NETWORK MAHALA 879                                                                                                            10/6/2006
                                        #    Award Number            Contractor                      Description                               Work Item                                     Obligated       Expended        Undelivered     Source
                                        6108 W91GXY-06-D-0002-1-1    SECURE GLOBAL ENGINEERING LLC   DISTRIBUTION NETWORK MAHALA 885 AREA C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,214,778.00         $1,010,695.30   $204,082.70     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6109 W91GXY-06-D-0002-11-1   SECURE GLOBAL ENGINEERING LLC   INSTALL, TEST AND PLACE IN SERVICE        C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $366,733.00      $322,452.14     $44,280.86      CEFMS CONSTRUCTION
                                                                                                     DISTRIBUTION NETWORK IN ZAFARANIYA                                                                                                      10/6/2006
                                        6110 W91GXY-06-D-0002-12-1   SECURE GLOBAL ENGINEERING LLC   INSTALL, TEST AND PLACE IN SERVICE        C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $808,802.00      $179,554.05     $629,247.95     CEFMS CONSTRUCTION
                                                                                                     DISTRIBUTION NETWORK IN MAHALA 843                                                                                                      10/6/2006
                                        6111 W91GXY-06-D-0002-13-1   SECURE GLOBAL ENGINEERING LLC   INSTALL, TEST AND PLACE IN SERVICE        C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $270,125.00      $0.00           $270,125.00     CEFMS CONSTRUCTION
                                                                                                     DISTRIBUTION NETWORK IN KADISIYAH                                                                                                       10/6/2006
                                        6112 W91GXY-06-D-0002-14-1   SECURE GLOBAL ENGINEERING LLC   MOD 01 DECREASED THE CONTRACT BY         C-NETWORK INFRASTRUCTURE CONSTRUCTION          $198,055.00     $0.00           $198,055.00     CEFMS CONSTRUCTION
                                                                                                     -$403,932.00 FOR 13,000 METERS INSULATED                                                                                                10/6/2006
                                                                                                     CABLE FURNISHED BY THE GOVERNMENT///ED-
                                                                                                     500/GBAGC-385 KASARA ATASH 33KV FEEDER
                                        6113 W91GXY-06-D-0002-15-1   SECURE GLOBAL ENGINEERING LLC   ED-503/GABGC-557 RAHMAN MOSQUE 11KV       C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,234,370.00    $0.00           $1,234,370.00   CEFMS CONSTRUCTION
                                                                                                     FEEDERS                                                                                                                                 10/6/2006
                                        6114 W91GXY-06-D-0002-16-1   SECURE GLOBAL ENGINEERING LLC   ED-503/GBAGC-558 NEW SAIDIYA 11KV         C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,373,570.00    $0.00           $1,373,570.00   CEFMS CONSTRUCTION
                                                                                                     FEEDERS                                                                                                                                 10/6/2006
                                        6115 W91GXY-06-D-0002-17-1   SECURE GLOBAL ENGINEERING LLC   ED-503/GBAGC-560 KADHIMIYA 11KV FEEDERS C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $899,525.00        $665,648.50     $233,876.50     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6116 W91GXY-06-D-0002-18-1   SECURE GLOBAL ENGINEERING LLC   MOD #01 REDUCES THE VALUE OF THE          C-NETWORK INFRASTRUCTURE CONSTRUCTION         $6,271,954.00   $1,219,955.75   $5,051,998.25   CEFMS CONSTRUCTION
                                                                                                     CONTRACT BY $53,780.00 FROM $6,325,734.00                                                                                               10/6/2006
                                                                                                     TO $6,271,954.00////ED-400/GBAGC-400:BIAP
                                                                                                     33KV FEEDER
                                        6117 W91GXY-06-D-0002-19-1   SECURE GLOBAL ENGINEERING LLC   GBAGC-563 ABU DESHIR 11KV FEEDERS         C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,715,460.00    $0.00           $1,715,460.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6118 W91GXY-06-D-0002-20-1   SECURE GLOBAL ENGINEERING LLC   ED-503/GBAGC-561 NEW AMIL 11KV FEEDERS C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $819,779.00         $0.00           $819,779.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6119 W91GXY-06-D-0002-2-1    SECURE GLOBAL ENGINEERING LLC   DISMANTLE NETWORK MAHALA883 AREA          C-NETWORK INFRASTRUCTURE CONSTRUCTION         $566,327.00     $180,545.05     $385,781.95     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6120 W91GXY-06-D-0002-21-1   SECURE GLOBAL ENGINEERING LLC   *URI#26228* ED-503/GBAGC-576 LATIFIYA     C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,043,044.00    $0.00           $1,043,044.00   CEFMS CONSTRUCTION
                                                                                                     132/33KV FEEDERS                                                                                                                        10/6/2006
                                        6121 W91GXY-06-D-0002-2-2    SECURE GLOBAL ENGINEERING LLC   MODIFICATION 01 FOR ELECTRICAL NETWORK C-NETWORK INFRASTRUCTURE CONSTRUCTION            $53,160.00      $0.00           $53,160.00      CEFMS CONSTRUCTION
                                                                                                     DESIGN CHANGE                                                                                                                           10/6/2006
                                        6122 W91GXY-06-D-0002-22-1   SECURE GLOBAL ENGINEERING LLC   915 ELECTRICAL NETWORK (FARABY AREA)      C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $942,533.00      $0.00           $942,533.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6123 W91GXY-06-D-0002-23-1   SECURE GLOBAL ENGINEERING LLC   *URI#24916* ED-503/GBAGC-573 KULIA AL     C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $2,162,650.00    $0.00           $2,162,650.00   CEFMS CONSTRUCTION
                                                                                                     FANIA 11KV FEEDERS                                                                                                                      10/6/2006
                                        6124 W91GXY-06-D-0002-24-1   SECURE GLOBAL ENGINEERING LLC   881 LV NETWORK REHAB                      C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,180,400.00    $0.00           $1,180,400.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6125 W91GXY-06-D-0002-25-1   SECURE GLOBAL ENGINEERING LLC   HURRIYA 25-21 LV NETWORK REHAB (M437)     C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $732,800.00      $10,992.00      $721,808.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6126 W91GXY-06-D-0002-26-1   SECURE GLOBAL ENGINEERING LLC   MAHALA 625 LV NETWORK REHAB               C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,357,100.00    $0.00           $1,357,100.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6127 W91GXY-06-D-0002-27-1   SECURE GLOBAL ENGINEERING LLC   MAHALA 905 LV NETWORK REHAB               C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $4,690,000.00    $0.00           $4,690,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6128 W91GXY-06-D-0002-28-1   SECURE GLOBAL ENGINEERING LLC   GBAGC-584 M617 LV NETWORK REHAB           C-NETWORK INFRASTRUCTURE CONSTRUCTION         $2,721,187.00   $0.00           $2,721,187.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6129 W91GXY-06-D-0002-29-1   SECURE GLOBAL ENGINEERING LLC   GBAGC-580 SABEYAT 22/5 LV NETWORK         C-NETWORK INFRASTRUCTURE CONSTRUCTION         $2,413,126.00   $0.00           $2,413,126.00   CEFMS CONSTRUCTION
                                                                                                     REHAB                                                                                                                                   10/6/2006
                                        6130 W91GXY-06-D-0002-3-     SECURE GLOBAL ENGINEERING LLC   INSTALL, TEST AND SERVICE DISTRIBUTION    C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $108,331.63      $108,331.63     $0.00           CEFMS CONSTRUCTION
                                             0001A                                                   NETWORK IN MAHALA 895 AREA                                                                                                              10/6/2006
                                        6131 W91GXY-06-D-0002-30-1   SECURE GLOBAL ENGINEERING LLC   KARKH 11KV FEEDERS ED-503 GBAGC-600       C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $1,215,200.00    $0.00           $1,215,200.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6132 W91GXY-06-D-0002-3-1    SECURE GLOBAL ENGINEERING LLC   INSTALL, TEST AND SERVICE DISTRIBUTION    C-NETWORK INFRASTRUCTURE CONSTRUCTION         $4,749.37       $4,749.37       $0.00           CEFMS CONSTRUCTION
                                                                                                     NETWORK IN MAHALA 895 AREA                                                                                                              10/6/2006
                                        6133 W91GXY-06-D-0002-31-1   SECURE GLOBAL ENGINEERING LLC   SHEIKH UMAR 11KV FEEDERS ED-503 GBAGC- C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $926,500.00         $0.00           $926,500.00     CEFMS CONSTRUCTION
                                                                                                     601                                                                                                                                     10/6/2006
                                        6134 W91GXY-06-D-0002-33-1   SECURE GLOBAL ENGINEERING LLC   URI 39530 ED-503 M307 LV NETWORK REHAB C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $5,944,875.00       $0.00           $5,944,875.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6135 W91GXY-06-D-0002-34-1   SECURE GLOBAL ENGINEERING LLC   ED-503 M311 NETWORK REHABILITATION        C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $7,130,000.00    $0.00           $7,130,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006
                                        6136 W91GXY-06-D-0002-4-1    SECURE GLOBAL ENGINEERING LLC   INSTALL, TEST, AND PLACE IN SERVICE A NEW C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $544,473.00      $0.00           $544,473.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 419 of 529




                                                                                                     OVERHEAD DISTRIBUTION NETWORK IN AL-                                                                                                    10/6/2006
                                                                                                     FAKHRYA
                                        6137 W91GXY-06-D-0002-5-1    SECURE GLOBAL ENGINEERING LLC   INSTALL, TEST, AND SERVICE DISTRIBUTION   C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $85,217.00       $85,217.00      $0.00           CEFMS CONSTRUCTION
                                                                                                     NETWORK IN DISTRICT 36                                                                                                                  10/6/2006
                                        6138 W91GXY-06-D-0002-6-1    SECURE GLOBAL ENGINEERING LLC   INSTALL AND TEST AND PLACE IN SERVICE C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $42,021.00           $42,021.00      $0.00           CEFMS CONSTRUCTION
                                                                                                     NEW OVERHEAD DISTRIBUTION NETWORK IN                                                                                                    10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                                                                                     ALBUDALA QUARTER
                                        6139 W91GXY-06-D-0002-7-1    SECURE GLOBAL ENGINEERING LLC   DISTRIBUTION NETWORK KAAKA AREA           C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $877,950.00      $836,879.51     $41,070.49      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                             10/6/2006




I D-183
                                                                                                                                                                                                                                                                  Appendix D
                                                            #    Award Number            Contractor                         Description                               Work Item                                     Obligated      Expended      Undelivered     Source
                                                            6140 W91GXY-06-D-0002-8-1    SECURE GLOBAL ENGINEERING LLC      DISTRIBUTION NETRWORK MALHALA             C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $2,356,872.00   $0.00         $2,356,872.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6141 W91GXY-06-D-0002-9-1    SECURE GLOBAL ENGINEERING LLC      ELECRICAL POLES AND CABLES                C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $150,238.00     $115,908.62   $34,329.38      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6142 W91GXY-06-D-0003-1-1    IRAQI CONTRACTOR - 4254            INSTALL ELECTRICAL POLES                  C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $17,500.00      $17,500.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6143 W91GXY-06-D-0003-2-1    IRAQI CONTRACTOR - 4254            TEST AND INSTALL UNDERGROUND              C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $144,385.00     $144,385.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                            DISTRIBUTERS                                                                                                                         10/6/2006
                                                            6144 W91GXY-06-D-0003-3-1    IRAQI CONTRACTOR - 4254            UNDERGROUND FEEDER CABLE ABU DISHER       C-ED-503 DISTRIBUTION NETWORK INFRASTRUCTURE $122,550.00     $122,550.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                          Appendix D


                                                                                                                                                                                                                                                                 10/6/2006
                                                            6145 W91GXY-06-F-0001-NA-1   DELL MARKETING L.P.                DELL OPTIPLEX GX520 PLUS SHIPPING         NC-GENERATION NON-CONSTRUCTION                $1,360.09      $1,360.09     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            (INCORPORATES P00001)                                                                                                                10/6/2006
                                                            6146 W91GXY-06-F-0002-NA-1   DELL MARKETING L.P.                DELL COMPUTERS, OFFICE PRO ENGLISH CD     NC-GENERATION NON-CONSTRUCTION                $3,030.26      $3,030.26     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6147 W91GXY-06-M-0001-NA-1   THE INSTITUTE OF ELECTRICAL AND    DUES FOR 230 PERSONS FOR MINISTRY OF      NC-TRANSMISSION NON-CONSTRUCTION              $14,950.00     $5,915.00     $9,035.00       CEFMS NON-CONSTRUCTION
                                                                                         ELEC                               ELECTRICITY                                                                                                                          10/6/2006
                                                            6148 W91GXY-06-M-0002-NA-1   MCELROY DIVERSIFIED SERVICE INC.   WHITAKER CDP SELECTOR ASSEMBLY            NC-GENERATION NON-CONSTRUCTION                $28,213.57     $28,213.57    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6149 W91GXY-06-M-0003-NA-1   WOOD GROUP ACCESSORIES &           BLANK CAPS FOR GE LM6000 FUEL NOZZLE      NC-GENERATION NON-CONSTRUCTION                $10,579.49     $10,579.49    $0.00           CEFMS NON-CONSTRUCTION
                                                                                         COMPONE                            GAS CONNECTIONS                                                                                                                      10/6/2006
                                                            6150 W91GXY-06-M-0004-NA-1   PALL FRANCE                        ELECTRICAL PARTS (SEATS, BALLS, STEMS &   NC-GENERATION NON-CONSTRUCTION                $9,186.00      $9,186.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            O-RINGS)                                                                                                                             10/6/2006




D-184 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            6151 W91GXY-06-M-0005-NA-1   PRAXAIR DISTRIBUTION INC.          SULFUR HEXAFLOURIDE IN 190 GAS BOTTLES    NC-TRANSMISSION NON-CONSTRUCTION              $255,360.00    $255,360.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6152 W91GXY-06-M-0006-NA-1   IRAQI CONTRACTOR - 4357            SECURITY ESCORT OF 6 CARGO TRUCKS CAMP NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$10,000.00            $10,000.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            VICTORY                                                                                                                              10/6/2006
                                                            6153 W91GXY-06-M-0007-NA-2   IRAQI CONTRACTOR - 4525            CHANGE IN PR&C CITATION                   C-NETWORK INFRASTRUCTURE CONSTRUCTION         $153,000.00    $153,000.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6154 W91GXY-06-M-0008-NA-1   IRAQI CONTRACTOR - 4716            READOUT PANEL PC WITH POWER SUPPLY        NC-GENERATION NON-CONSTRUCTION                $4,802.00      $4,802.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            AND POWER SUPPLY KIT                                                                                                                 10/6/2006
                                                            6155 W91GXY-06-M-0009-NA-1   IRAQI CONTRACTOR - 4191            TOOLS                                     NC-GENERATION NON-CONSTRUCTION                $71,936.00     $0.00         $71,936.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6156 W91GXY-06-M-0010-NA-1   NORTH SHORE INTERNATIONAL INC.     OIL TESTING EQUIPMENT                     NC-GENERATION NON-CONSTRUCTION                $33,166.04     $33,166.04    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6157 W91GXY-06-M-0011-NA-1   GE ENERGY - BENTLY NEVADA          WOBULATOR                                 NC-GENERATION NON-CONSTRUCTION                $5,106.00      $0.00         $5,106.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6158 W91GXY-06-M-0012-NA-1   IRAQI CONTRACTOR - 4722            HARDWARE AND TOOL SUPPLIES                NC-GENERATION NON-CONSTRUCTION                $7,739.50      $7,739.50     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6159 W91GXY-06-M-0013-NA-1   IRAQI CONTRACTOR - 4507            MOBILE DTE-25 OIL                         NC-GENERATION NON-CONSTRUCTION                $4,800.00      $4,800.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6160 W91GXY-06-M-0014-NA-1   IRAQI CONTRACTOR - 4187            ELECTRICAL EQUIPMENT AND TOOLS            NC-GENERATION NON-CONSTRUCTION                $102,137.50    $102,137.50   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6161 W91GXY-06-M-0015-NA-1   IRAQI CONTRACTOR - 4216            OIL TESTING EQUIPMENT                     NC-GENERATION NON-CONSTRUCTION                $77,041.00     $77,041.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6162 W91GXY-06-M-0016-NA-1   IRAQI CONTRACTOR - 4267            FLUID TESTING EQUIPMENT                   NC-GENERATION NON-CONSTRUCTION                $17,557.30     $17,557.30    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6163 W91GXY-06-M-0017-NA-1   IRAQI CONTRACTOR - 4800            TOOLS                                     NC-GENERATION NON-CONSTRUCTION                $4,332.00      $4,332.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6164 W91GXY-06-M-0018-NA-1   LOGENIX INTERNATIONAL              AIRFREIGHT SERVICES                       NC-GENERATION NON-CONSTRUCTION                $97,000.00     $97,000.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6165 W91GXY-06-M-0019-NA-1   IRAQI CONTRACTOR - 4478            CLASSROOM TRAINING ON ERECTION OF THE NC-TRANSMISSION NON-CONSTRUCTION                  $66,825.40     $66,825.40    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            ERS TOWERS                                                                                                                           10/6/2006
                                                            6166 W91GXY-06-M-0020-NA-1   IRAQI CONTRACTOR - 4521            CHAINETTE SUSPENSION                      NC-TRANSMISSION NON-CONSTRUCTION              $851,267.50    $851,267.50   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6167 W91GXY-06-M-0021-NA-1   IRAQI CONTRACTOR - 4526            FILTER ELEMENTS                           NC-GENERATION NON-CONSTRUCTION                $42,558.00     $42,558.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6168 W91GXY-06-M-0022-NA-1   IRAQI CONTRACTOR - 4375            8 DODGE RAM PICKUP TRUCKS                 NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$264,159.96        $264,159.96   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6169 W91GXY-06-M-0023-NA-1   IRAQI CONTRACTOR - 4491            FORD RANGER TRUCKS, 15                    NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$225,885.00        $225,885.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6170 W91GXY-06-M-0024-NA-1   IRAQI CONTRACTOR - 4342            SPARE PARTS FOR TEAL CONDUCTION &         NC-TRANSMISSION NON-CONSTRUCTION              $281,345.40    $281,345.40   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                            SHIELD WIRES                                                                                                                         10/6/2006
                                                            6171 W91GXY-06-M-0025-NA-1   IRAQI CONTRACTOR - 4693            FUSES                                     C-NETWORK INFRASTRUCTURE CONSTRUCTION         $30,000.00     $30,000.00    $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 420 of 529




                                                                                                                                                                                                                                                                 10/6/2006
                                                            6172 W91GXY-06-M-0026-NA-1   IRAQI CONTRACTOR - 4638            MOBILE TRUCK CRANES                       NC-TRANSMISSION NON-CONSTRUCTION              $841,500.00    $841,500.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6173 W91GXY-06-M-0027-NA-1   SIEMENS                            GAS TURBINE TRAINING PROGRAM              C-GENERATION CONSTRUCTION                     $775,890.00    $484,204.85   $291,685.15     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6174 W91GXY-06-M-0028-NA-1   IRAQI CONTRACTOR - 4518            TEST LM6000 FUEL NOZZLE                   NC-GENERATION NON-CONSTRUCTION                $14,500.00     $14,500.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                        #    Award Number            Contractor                       Description                              Work Item                                  Obligated     Expended      Undelivered   Source
                                        6175 W91GXY-06-M-0029-NA-1   GE ENERGY PARTS, INC (USA)       BLADE KIT                                NC-GENERATION NON-CONSTRUCTION             $993,000.00   $993,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6176 W91GXY-06-M-0030-NA-1   NEKS DIS TICARET A.S.            POWER CABLE                              NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$732,042.86    $732,042.86   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6177 W91GXY-06-M-0031-NA-1   SACRAMENTO ELECTONIC SUPPLY INC TIME DELAY RELAYS                         NC-GENERATION NON-CONSTRUCTION             $162.15       $162.15       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6178 W91GXY-06-M-0032-NA-1   POROUS MEDIA                     LIQUID FUEL BOOSTER                      NC-GENERATION NON-CONSTRUCTION             $21,400.00    $21,400.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6179 W91GXY-06-M-0033-NA-1   ABB UTILITIES GMBH               SELECTOR SWITCHES, CONTACT BLOCKS        NC-GENERATION NON-CONSTRUCTION             $877.35       $877.35       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6180 W91GXY-06-M-0034-NA-1   ABB                              400K PANEL PRTECTION MODULE              NC-GENERATION NON-CONSTRUCTION             $13,430.00    $13,430.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6181 W91GXY-06-M-0035-NA-1   IRAQI CONTRACTOR - 4623          ELECTRICAL TOWERS                        NC-TRANSMISSION NON-CONSTRUCTION           $503,692.00   $503,692.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6182 W91GXY-06-M-0036-NA-1   WAMAR INTERNATIONAL INC          LIQUID FUEL NOZZLE SET                   NC-GENERATION NON-CONSTRUCTION             $643,500.00   $214,500.00   $429,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6183 W91GXY-06-M-0038-NA-1   IRAQI CONTRACTOR - 4661          SPARE PARTS TRANE CHILLER                NC-GENERATION NON-CONSTRUCTION             $39,058.00    $39,058.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6184 W91GXY-06-M-0039-NA-1   GENERAL SYSTEMS COMPANY INC       EG-052 INSTALLATION,SERVICE,TRAINING&   C-GENERATION CONSTRUCTION                  $999,238.00   $826,719.60   $172,518.40   CEFMS CONSTRUCTION
                                                                     (GSC)                            SUPPORT FOR THE VSAT COMMUNICATION                                                                                            10/6/2006
                                                                                                      SYSTEM
                                        6185 W91GXY-06-M-0040-NA-1   IRAQI CONTRACTOR - 4113          PARTS FOR SF6 C.B. GL 107                NC-GENERATION NON-CONSTRUCTION             $110,440.00   $0.00         $110,440.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6186 W91GXY-06-M-0041-NA-1   IRAQI CONTRACTOR - 4281          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $186,422.00   $186,422.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6187 W91GXY-06-M-0042-NA-1   IRAQI CONTRACTOR - 4187          HYDROGEN GAS COMPRESSOR UNIT             NC-GENERATION NON-CONSTRUCTION             $264,000.00   $0.00         $264,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6188 W91GXY-06-M-0043-NA-1   NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $677,171.59   $23,194.26    $653,977.33   CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6189 W91GXY-06-M-0044-NA-1   IRAQI CONTRACTOR - 4213          EG-055/GBAKD-104/REMOVE QUDAS LM 6000 C-GENERATION CONSTRUCTION                     $180,000.00   $180,000.00   $0.00         CEFMS CONSTRUCTION
                                                                                                      ENGINES FOR REFURBISHMENT                                                                                                     10/6/2006
                                        6190 W91GXY-06-M-0045-NA-1   IRAQI CONTRACTOR - 4112          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $478,513.00   $0.00         $478,513.00   CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6191 W91GXY-06-M-0046-NA-1   IRAQI CONTRACTOR - 4526          SAFETY SHUT OFF VALVES                   NC-GENERATION NON-CONSTRUCTION             $158,776.00   $158,776.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6192 W91GXY-06-M-0047-NA-1   GE POWER MANAGEMENT S.A.         EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $163,054.33   $0.00         $163,054.33   CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6193 W91GXY-06-M-0048-NA-1   IRAQI CONTRACTOR - 4562          *URI#24803* P/C 41000 XYA TOWERS         NC-TRANSMISSION NON-CONSTRUCTION           $700,175.00   $700,175.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6194 W91GXY-06-M-0049-NA-1   JANSEN’S AIRCRAFT SYSTEMS        LIQUID FUEL CHECK EQUIPMENT30            NC-GENERATION NON-CONSTRUCTION             $18,109.00    $18,109.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                     CONTROLS, INC.                                                                                                                                                 10/6/2006
                                        6195 W91GXY-06-M-0050-NA-1   IRAQI CONTRACTOR - 4292          NON CONSTRUCTION-TRANSMISSION            NC-TRANSMISSION NON-CONSTRUCTION           $104,500.00   $104,500.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      SUBSECTOR-TRAINING ON AREVA SYSTEMS/                                                                                          10/6/2006
                                                                                                      EQUIPMENT
                                        6196 W91GXY-06-M-0051-NA-1   IRAQI CONTRACTOR - 4621          SECURITY SERVICES ELECTRICAL PLANTS      NC-GENERATION NON-CONSTRUCTION             $688,055.91   $645,226.75   $42,829.16    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6197 W91GXY-06-M-0053-NA-1   IRAQI CONTRACTOR - 4193          42000 NETWORK INFRASTRUCTURE - 6 FLAT    NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$133,500.00    $133,500.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      BED TRAILERS                                                                                                                  10/6/2006
                                        6198 W91GXY-06-M-0054-NA-1   IRAQI CONTRACTOR - 4745          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $475,227.15   $475,227.15   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6199 W91GXY-06-M-0055-NA-1   IRAQI CONTRACTOR - 4526          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $46,468.00    $46,468.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6200 W91GXY-06-M-0057-NA-1   IRAQI CONTRACTOR - 4600          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $695,620.00   $692,995.00   $2,625.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6201 W91GXY-06-M-0061-NA-1   NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $5,730.20     $5,730.20     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6202 W91GXY-06-M-0062-NA-1   IRAQI CONTRACTOR - 4722          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $6,830.12     $6,830.12     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6203 W91GXY-06-M-0063-NA-1   IRAQI CONTRACTOR - 4526          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $6,379.00     $0.00         $6,379.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6204 W91GXY-06-M-0064-NA-1   SIEMENS                          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $14,075.05    $0.00         $14,075.05    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 421 of 529




                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6205 W91GXY-06-M-0066-NA-1   IRAQI CONTRACTOR - 4243          P/C 42000 NETWORK INFRASTRUCTURE - (2)   NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$213,400.00    $212,400.00   $1,000.00     CEFMS NON-CONSTRUCTION
                                                                                                      5-10 FORK LIFTS                                                                                                               10/6/2006
                                        6206 W91GXY-06-M-0067-NA-1   SOUTHLAND ELECTRICAL SUPPLY      EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $128.00       $128.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        6207 W91GXY-06-M-0068-NA-1   IRAQI CONTRACTOR - 4753          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $62,600.00    $31,300.00    $31,300.00    CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006
                                        6208 W91GXY-06-M-0069-NA-1   IRAQI CONTRACTOR - 4745          EMERGENCY SPARE PARTS FOR SEVERAL        NC-GENERATION NON-CONSTRUCTION             $15,904.80    $15,904.80    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                             10/6/2006




I D-185
                                                                                                                                                                                                                                                             Appendix D
                                                            #    Award Number            Contractor                       Description                                Work Item                                  Obligated     Expended      Undelivered   Source
                                                            6209 W91GXY-06-M-0071-NA-1   VETERAN COMMUNICATIONS           BAGHDAD AUTOMATED MONITORING AND           C-AUTOMATED MONITORING AND CONTROL SYSTEM $38,280.00     $38,280.00    $0.00         CEFMS CONSTRUCTION
                                                                                                                          CONTROL SYSTEM - SPARE PARTS               CONSTRUCTION                                                                         10/6/2006
                                                            6210 W91GXY-06-M-0073-NA-1   IRAQI CONTRACTOR - 4357          SECURITY REQUIRED TO ESCORT CONVOY         NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$12,000.00     $12,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          FROM BIAP                                                                                                                       10/6/2006
                                                            6211 W91GXY-06-M-0074-NA-1   NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $8,443.64     $8,443.64     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS WATER PUMPS                                                                                                   10/6/2006
                                                            6212 W91GXY-06-M-0075-NA-1   IRAQI CONTRACTOR - 4722          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $18,210.00    $18,210.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6213 W91GXY-06-M-0076-NA-1   IRAQI CONTRACTOR - 4753          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $7,473.40     $7,473.40     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                   Appendix D



                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6214 W91GXY-06-M-0077-NA-1   IRAQI CONTRACTOR - 4212          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $79,999.00    $79,999.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6215 W91GXY-06-M-0078-NA-1   NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $4,058.12     $4,058.12     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6216 W91GXY-06-M-0079-NA-1   JANSEN’S AIRCRAFT SYSTEMS        EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $23,525.00    $23,525.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                         CONTROLS, INC.                   GENERATING PLANTS                                                                                                               10/6/2006
                                                            6217 W91GXY-06-M-0080-NA-1   IRAQI CONTRACTOR - 4526          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $9,532.00     $9,532.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6218 W91GXY-06-M-0081-NA-1   IRAQI CONTRACTOR - 4722          EMERGENCY SPARE PARTS FOR SEVERAL     NC-GENERATION NON-CONSTRUCTION                  $3,200.00     $3,200.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS PRESSURE CONTROLLER                                                                                           10/6/2006
                                                            6219 W91GXY-06-M-0082-NA-1   ABB                              EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $192,094.00   $0.00         $192,094.00   CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006




D-186 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            6220 W91GXY-06-M-0083-NA-1   IRAQI CONTRACTOR - 4540          O&M SUPPORT-CRITICAL PARTS GE TURBINE      C-GENERATION CONSTRUCTION                  $773,954.00   $0.00         $773,954.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                          10/6/2006
                                                            6221 W91GXY-06-M-0084-NA-1   IRAQI CONTRACTOR - 4540          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $5,000.00     $0.00         $5,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6222 W91GXY-06-M-0086-NA-1   IRAQI CONTRACTOR - 4309          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $9,000.00     $0.00         $9,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6223 W91GXY-06-M-0087-NA-1   IRAQI CONTRACTOR - 4732          REMOTE MONITORING SYSTEM BLDG CONST        C-GENERATION CONSTRUCTION EG-052 O&M       $163,660.60   $163,660.60   $0.00         CEFMS CONSTRUCTION
                                                                                                                                                                     REQUIREMENTS                                                                         10/6/2006
                                                            6224 W91GXY-06-M-0087-NA-2   IRAQI CONTRACTOR - 4732          FINOO2 RE-OBL $734,339.40 TO ESTABLISH     C-GENERATION CONSTRUCTION EG-052 O&M       $734,339.40   $34,124.00    $700,215.40   CEFMS CONSTRUCTION
                                                                                                                          S&A LINE - *URI#24631* EG-052/GBAKN-113:   REQUIREMENTS                                                                         10/6/2006
                                                                                                                          REMOTE MONITORING SYSTEM BLDG CONST
                                                            6225 W91GXY-06-M-0088-NA-1   IRAQI CONTRACTOR - 4187          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $29,065.00    $29,065.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6226 W91GXY-06-M-0089-NA-1   WAMAR INTERNATIONAL INC          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $20,722.30    $20,722.30    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6227 W91GXY-06-M-0090-NA-1   NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $366,707.03   $366,707.03   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6228 W91GXY-06-M-0091-NA-1   SKYLINK                          TRANSPORTATION AND DELIVERY CHARGES   NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$72,000.00          $72,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          NETWORK INFRASTRUCTURE - TRANSPORT OF                                                                                           10/6/2006
                                                                                                                          ELECTRICAL EQUIPMENT
                                                            6229 W91GXY-06-M-0092-NA-1   IRAQI CONTRACTOR - 4638          SAMARRA DISTRIBUTION NETWORK               C-NETWORK INFRASTRUCTURE CONSTRUCTION      $29,000.00    $0.00         $29,000.00    CEFMS CONSTRUCTION
                                                                                                                          INFRASTRUCTURE                                                                                                                  10/6/2006
                                                            6230 W91GXY-06-M-0093-NA-1   IRAQI CONTRACTOR - 4351          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $389,000.00   $0.00         $389,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6231 W91GXY-06-M-0094-NA-1   IRAQI CONTRACTOR - 4563          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $28,843.27    $28,843.27    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6232 W91GXY-06-M-0096-NA-1   IRAQI CONTRACTOR - 4250          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $800,000.00   $0.00         $800,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6233 W91GXY-06-M-0097-NA-1   IRAQI CONTRACTOR - 4722          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $98,182.90    $0.00         $98,182.90    CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6234 W91GXY-06-M-0098-NA-1   IRAQI CONTRACTOR - 4600          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $65,000.00    $65,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6235 W91GXY-06-M-0099-NA-1   IRAQI CONTRACTOR - 4499          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $1,650.00     $0.00         $1,650.00     CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6236 W91GXY-06-M-0100-NA-1   IRAQI CONTRACTOR - 4499          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $3,665.00     $3,665.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6237 W91GXY-06-M-0101-NA-1   WAMAR INTERNATIONAL INC          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $829,325.00   $0.00         $829,325.00   CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6238 W91GXY-06-M-0102-NA-1   IRAQI CONTRACTOR - 4628          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $14,099.51    $14,099.51    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6239 W91GXY-06-M-0103-NA-1   IRAQI CONTRACTOR - 4753          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $203,000.00   $203,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 422 of 529




                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6240 W91GXY-06-M-0104-NA-1   IRAQI CONTRACTOR - 4309          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $7,750.00     $7,750.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6241 W91GXY-06-M-0105-NA-1   IRAQI CONTRACTOR - 4721          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $8,660.00     $0.00         $8,660.00     CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                                            6242 W91GXY-06-M-0106-NA-1   IRAQI CONTRACTOR - 4351          EMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $14,760.00    $0.00         $14,760.00    CEFMS NON-CONSTRUCTION
                                                                                                                          GENERATING PLANTS                                                                                                               10/6/2006
                                        #    Award Number            Contractor                       Description                               Work Item                                  Obligated     Expended      Undelivered   Source
                                        6243 W91GXY-06-M-0107-NA-1   TRIPLE K TRADE AND SERVICES      EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $3,785.00     $3,785.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6244 W91GXY-06-M-0108-NA-1   I COMPORT                        TRANSMISSION NON CONSTRUCTION             NC-TRANSMISSION NON-CONSTRUCTION           $355,467.65   $336,870.00   $18,597.65    CEFMS NON-CONSTRUCTION
                                                                                                      ACCESSORIES FOR 400KV AND 132KV                                                                                                10/6/2006
                                                                                                      OVERHEAD LINES
                                        6245 W91GXY-06-M-0109-NA-1   AMERICAN RO SYSTEMS              EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $119,470.00   $119,470.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6246 W91GXY-06-M-0110-NA-1   ASCO POWER TECHNOLOGIES          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $4,385.00     $0.00         $4,385.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6247 W91GXY-06-M-0111-NA-1   IRAQI CONTRACTOR - 4743          O&M SUPPORT TRAINING                      C-GENERATION CONSTRUCTION                  $437,000.00   $0.00         $437,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                     10/6/2006
                                        6248 W91GXY-06-M-0112-NA-1   IRAQI CONTRACTOR - 4623          TRANSMISSION NON CONSTRUCTION - XYA & NC-TRANSMISSION NON-CONSTRUCTION               $446,686.00   $446,686.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      XYB & XYC TOWERS AND LEG EXTENSIONS                                                                                            10/6/2006
                                        6249 W91GXY-06-M-0113-NA-1   IRAQI CONTRACTOR - 4753          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $6,000.00     $0.00         $6,000.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6250 W91GXY-06-M-0114-NA-1   IRAQI CONTRACTOR - 4600          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $240,000.00   $240,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6251 W91GXY-06-M-0115-NA-1   WAMAR INTERNATIONAL INC          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $4,991.00     $4,991.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6252 W91GXY-06-M-0116-124-1 IRAQI CONTRACTOR - 4304           EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $7,400.00     $7,400.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6253 W91GXY-06-M-0117-NA-1   SIEMENS                          PSSE SOFTWARE & COMPUTERS; TRAINING       C-GENERATION CONSTRUCTION                  $220,250.00   $25,000.00    $195,250.00   CEFMS CONSTRUCTION
                                                                                                      AND EDUCATION OF ME PERSONNEL                                                                                                  10/6/2006
                                        6254 W91GXY-06-M-0118-NA-1   IRAQI CONTRACTOR - 4908          *URI#27624* PC 42000 PURCHASE 3 FLAT BED NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$66,750.00      $66,750.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      TRAILERS                                                                                                                       10/6/2006
                                        6255 W91GXY-06-M-0119-NA-1   IRAQI CONTRACTOR - 4947          *URI#27622* PC 42000 PURCHASE OF FOUR     NC-ED-503 DISTRIBUTION NETWORK             $465,400.00   $440,000.00   $25,400.00    CEFMS NON-CONSTRUCTION
                                                                                                      7-10 TON FORK LIFTS                       INFRASTRUCTURE                                                                       10/6/2006
                                        6256 W91GXY-06-M-0120-NA-1   IRAQI CONTRACTOR - 4935          *URI#26349* PC 41000 ESTABLISH PLS-CADD   NC-TRANSMISSION NON-CONSTRUCTION           $246,564.00   $246,564.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      TRAINING                                                                                                                       10/6/2006
                                        6257 W91GXY-06-M-0121-NA-1   SIEMENS                          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $335,846.00   $108,478.00   $227,368.00   CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6258 W91GXY-06-M-0122-NA-1   POROUS MEDIA                     LIQUID FUEL FILTERS EMERGENCY SPARE       NC-GENERATION NON-CONSTRUCTION             $249,000.00   $0.00         $249,000.00   CEFMS NON-CONSTRUCTION
                                                                                                      PARTS FOR SEVERAL GENERATING PLANTS                                                                                            10/6/2006
                                        6259 W91GXY-06-M-0123-NA-1   IRAQI CONTRACTOR - 4600          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $49,690.00    $48,740.00    $950.00       CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6260 W91GXY-06-M-0124-NA-1   PHOENIX INTERNATIONAL CONSULTINGEMERGENCY SPARE PARTS FOR SEVERAL          NC-GENERATION NON-CONSTRUCTION             $797,200.00   $0.00         $797,200.00   CEFMS NON-CONSTRUCTION
                                                                     LLC                             GENERATING PLANTS                                                                                                               10/6/2006
                                        6261 W91GXY-06-M-0125-NA-1   IRAQI CONTRACTOR - 4906          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $398,600.00   $0.00         $398,600.00   CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6262 W91GXY-06-M-0126-NA-1   IRAQI CONTRACTOR - 4621          SECURITY TAZA POWER PLANT FOR 14 DAY      NC-GENERATION NON-CONSTRUCTION             $53,280.00    $53,280.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      PERIOD                                                                                                                         10/6/2006
                                        6263 W91GXY-06-M-0127-NA-1   IRAQI CONTRACTOR - 4943          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $30,086.00    $0.00         $30,086.00    CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6264 W91GXY-06-M-0128-NA-1   IRAQI CONTRACTOR - 4722          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $568,448.00   $568,448.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6265 W91GXY-06-M-0129-NA-1   GENERAL SYSTEMS COMPANY INC      INSTALLATION,SERVICE,TRAINING&SUPPORT     C-GENERATION CONSTRUCTION                  $981,944.00   $0.00         $981,944.00   CEFMS CONSTRUCTION
                                                                     (GSC)                            FOR THE VSAT COMMUNICATION SYSTEM                                                                                              10/6/2006
                                        6266 W91GXY-06-M-0130-NA-1   IRAQI CONTRACTOR - 4722          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $3,584.62     $3,584.62     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6267 W91GXY-06-M-0131-NA-1   IRAQI CONTRACTOR - 4600          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $545,000.00   $495,950.00   $49,050.00    CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6268 W91GXY-06-M-0132-NA-1   NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $1,824.44     $0.00         $1,824.44     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6269 W91GXY-06-M-0133-NA-1   SIEMENS                          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $11,609.66    $0.00         $11,609.66    CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTSEMERGENCY SPARE                                                                                               10/6/2006
                                                                                                      PARTS FOR SEVERAL GENERATING PLANTS
                                        6270 W91GXY-06-M-0134-NA-1   SIEMENS                          GBAKN-116 PSSE SOFTWARE & COMPUTERS; C-GENERATION CONSTRUCTION                       $208,361.00   $0.00         $208,361.00   CEFMS CONSTRUCTION
                                                                                                      TRAINING AND EDUCATION OF ME PERSONNEL                                                                                         10/6/2006
                                        6271 W91GXY-06-M-0135-NA-1   NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $9,266.79     $0.00         $9,266.79     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6272 W91GXY-06-M-0136-NA-1   ADVENT ELECTRIC INCORPORATED     EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $6,933.00     $0.00         $6,933.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 423 of 529




                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6273 W91GXY-06-M-0137-NA-1   IRAQI CONTRACTOR - 4638          PURCHASE XYA AND XYB TOWERS AND           NC-TRANSMISSION NON-CONSTRUCTION           $858,820.00   $0.00         $858,820.00   CEFMS NON-CONSTRUCTION
                                                                                                      ACCESSORIES                                                                                                                    10/6/2006
                                        6274 W91GXY-06-M-0139-NA-1   IRAQI CONTRACTOR - 4924          EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $66,620.00    $0.00         $66,620.00    CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        6275 W91GXY-06-M-0140-NA-1   NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL         NC-GENERATION NON-CONSTRUCTION             $499,432.08   $0.00         $499,432.08   CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                              10/6/2006
                                        6276 W91GXY-06-M-0141-NA-1   IRAQI CONTRACTOR - 4318          42000 NC NETWORK INFRASTRUCTURE - (2)     NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$86,318.00     $0.00         $86,318.00    CEFMS NON-CONSTRUCTION
                                                                                                      11KV, 2000A, ABB CIRCUIT BREAKERS                                                                                              10/6/2006




I D-187
                                                                                                                                                                                                                                                              Appendix D
                                                            #    Award Number            Contractor                        Description                            Work Item                                  Obligated     Expended    Undelivered   Source
                                                            6277 W91GXY-06-M-0142-NA-1   NORTH SHORE INTERNATIONAL INC.    EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $11,366.69    $0.00       $11,366.69    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6278 W91GXY-06-M-0143-NA-1   NORTH SHORE INTERNATIONAL INC.    EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $159,323.18   $0.00       $159,323.18   CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6279 W91GXY-06-M-0144-NA-1   IRAQI CONTRACTOR - 4409           PURCHASE OHL CABLE                     NC-TRANSMISSION NON-CONSTRUCTION           $482,500.00   $0.00       $482,500.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            6280 W91GXY-06-M-0145-NA-1   KSB, INC                          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $998,975.00   $0.00       $998,975.00   CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6281 W91GXY-06-M-0146-NA-1   FALCON CONSTRUCTION COMPANY       *URI#42000* SECURITY REQUIRED TO       NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$7,160.00      $0.00       $7,160.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                              Appendix D



                                                                                                                           OFFLOAD OIL DELIVERY                                                                                                      10/6/2006
                                                            6282 W91GXY-06-M-0147-NA-1   TRIPLE K TRADE AND SERVICES       EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $17,300.00    $1,950.00   $15,350.00    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6283 W91GXY-06-M-0148-NA-1   IRAQI CONTRACTOR - 4562           PURCHASE OHL TOWERS                    NC-TRANSMISSION NON-CONSTRUCTION           $844,000.00   $0.00       $844,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            6284 W91GXY-06-M-0149-NA-1   IRAQI CONTRACTOR - 4165           AA                                     NC-GENERATION NON-CONSTRUCTION             $19,800.00    $0.00       $19,800.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            6285 W91GXY-06-M-0150-NA-1   IRAQI CONTRACTOR - 4309           EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $107,065.58   $0.00       $107,065.58   CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6286 W91GXY-06-M-0151-NA-1   IRAQI CONTRACTOR - 4309           EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $107,052.82   $0.00       $107,052.82   CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6287 W91GXY-06-M-0152-NA-1   IRAQI CONTRACTOR - 4309           AA                                     NC-GENERATION NON-CONSTRUCTION             $312,266.73   $0.00       $312,266.73   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006




D-188 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            6288 W91GXY-06-M-0153-NA-1   NORTH SHORE INTERNATIONAL INC.    EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $133,763.00   $0.00       $133,763.00   CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6289 W91GXY-06-M-0154-NA-1   NORTH SHORE INTERNATIONAL INC.    EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $29,692.31    $0.00       $29,692.31    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6290 W91GXY-06-M-0155-NA-1   IRAQI CONTRACTOR - 4909           *URI#28714* PURCHASE OHL TOOLS         NC-TRANSMISSION NON-CONSTRUCTION           $475,000.00   $0.00       $475,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            6291 W91GXY-06-M-0156-NA-1   MASS INTERNATIONAL CORP           EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $258,240.00   $0.00       $258,240.00   CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6292 W91GXY-06-M-0157-NA-1   SIEMENS                           EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $15,448.00    $0.00       $15,448.00    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6293 W91GXY-06-M-0158-NA-1   IRAQI CONTRACTOR - 4945           EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $27,300.00    $0.00       $27,300.00    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6294 W91GXY-06-M-0159-NA-1   IRAQI CONTRACTOR - 4945           EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $53,798.00    $0.00       $53,798.00    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6295 W91GXY-06-M-0160-NA-1   TRIPLE K TRADE AND SERVICES       EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $20,250.00    $0.00       $20,250.00    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6296 W91GXY-06-M-0161-NA-1   POROUS MEDIA                      AA                                     NC-GENERATION NON-CONSTRUCTION             $114,300.00   $0.00       $114,300.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                     10/6/2006
                                                            6297 W91GXY-06-M-0163-NA-1   FALCON SECURITY LTD               SECURITY REQUIRED TO OFFLOAD OIL       NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$7,160.00      $0.00       $7,160.00     CEFMS NON-CONSTRUCTION
                                                                                                                           DELIVERY                                                                                                                  10/6/2006
                                                            6298 W91GXY-06-M-0164-NA-1   TRIPLE K TRADE AND SERVICES       EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $46,571.00    $0.00       $46,571.00    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6299 W91GXY-06-M-0165-NA-1   NORTH SHORE INTERNATIONAL INC.    EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $6,013.00     $0.00       $6,013.00     CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6300 W91GXY-06-M-0166-NA-1   BRITISH AMERICAN GENERAL TRADING COMPUTER EQUIP FOR BAGHDAD LAY DOWN NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$16,597.18         $0.00       $16,597.18    CEFMS NON-CONSTRUCTION
                                                                                         & CONTRACTING CO                 YARDCOMPUTER EQUIP FOR BAGHDAD LAY                                                                                         10/6/2006
                                                                                                                          DOWN YARD
                                                            6301 W91GXY-06-M-0167-NA-1   INDEX WATER SYSTEMS               EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $124,886.23   $0.00       $124,886.23   CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6302 W91GXY-06-M-0168-NA-1   KOORDINAT LTD                     EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $243,110.00   $0.00       $243,110.00   CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6303 W91GXY-06-M-0169-NA-1   IRAQI CONTRACTOR - 4926           EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $300,134.00   $0.00       $300,134.00   CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6304 W91GXY-06-M-0170-NA-1   IRAQI CONTRACTOR - 4753           EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $47,000.00    $0.00       $47,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6305 W91GXY-06-M-0171-NA-1   FILTERS SRL INTERNATIONAL SALES   EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $22,770.00    $0.00       $22,770.00    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6306 W91GXY-06-M-0172-NA-1   TIGRIS NET LTD                    WIRELESS INTERNET EQUIP - BAGHDAD      NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$9,200.00      $0.00       $9,200.00     CEFMS NON-CONSTRUCTION
                                                                                                                           LAYDOWN YARD                                                                                                              10/6/2006
                                                            6307 W91GXY-06-M-0173-NA-1   IRAQI CONTRACTOR - 4920           EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $45,000.00    $0.00       $45,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 424 of 529




                                                            6308 W91GXY-06-M-0174-NA-1   SUPER TECHNICAL ENTERPRISES       EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION             $8,300.00     $0.00       $8,300.00     CEFMS NON-CONSTRUCTION
                                                                                                                           GENERATING PLANTS                                                                                                         10/6/2006
                                                            6309 W91GXY-06-M-0175-NA-1   IRAQI CONTRACTOR - 4285           URI 29671 HANDLING EQUIP FOR BAGHDAD   NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$147,335.00    $0.00       $147,335.00   CEFMS NON-CONSTRUCTION
                                                                                                                           LAY DOWN YARD                                                                                                             10/6/2006
                                                            6310 W91GXY-06-M-0176-NA-1   IRAQI CONTRACTOR - 4905           CONSTRUCT A FENCED MATERIAL LAY DOWN NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$116,660.00      $0.00       $116,660.00   CEFMS NON-CONSTRUCTION
                                                                                                                           YARD - URI 29668 BAGHDAD LAY DOWN YARD                                                                                    10/6/2006
                                        #    Award Number            Contractor                       Description                            Work Item                                   Obligated       Expended      Undelivered     Source
                                        6311 W91GXY-06-M-0176-NA-2   IRAQI CONTRACTOR - 4905          40 FOOT STANDARD STEEL SHIPPING        NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$17,000.00        $0.00         $17,000.00      CEFMS NON-CONSTRUCTION
                                                                                                      CONTAINER - URI 29668 BAGHDAD LAY DOWN                                                                                           10/6/2006
                                                                                                      YARD
                                        6312 W91GXY-06-M-0176-NA-3   IRAQI CONTRACTOR - 4905          20 FOOT STANDARD STEEL SHIPPING        NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$12,000.00        $0.00         $12,000.00      CEFMS NON-CONSTRUCTION
                                                                                                      CONTAINER - URI 29668 BAGHDAD LAY DOWN                                                                                           10/6/2006
                                                                                                      YARD
                                        6313 W91GXY-06-M-0177-NA-1   IRAQI CONTRACTOR - 4942          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $26,110.00      $0.00         $26,110.00      CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6314 W91GXY-06-M-0178-NA-1   UNITED CO                        URI 27741 EG-104/GBAKD-109 LABOR BROKER C-GENERATION CONSTRUCTION                  $799,326.00     $0.00         $799,326.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6315 W91GXY-06-M-0179-NA-1   EDIFICE COMPANY                  EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $15,980.00      $0.00         $15,980.00      CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6316 W91GXY-06-M-0180-NA-1   IRAQI CONTRACTOR - 4948          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $711,115.00     $0.00         $711,115.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6317 W91GXY-06-M-0181-NA-1   IRAQI CONTRACTOR - 4948          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $711,115.00     $0.00         $711,115.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6318 W91GXY-06-M-0182-NA-1   IRAQI CONTRACTOR - 4932          URI 29672 WAREHOUSE MATERIALS FOR      NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$18,130.00        $0.00         $18,130.00      CEFMS NON-CONSTRUCTION
                                                                                                      BAGHDAD LAY DOWN YARD                                                                                                            10/6/2006
                                        6319 W91GXY-06-M-0183-NA-1   PC VISION, INC.                  EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $517,555.00     $0.00         $517,555.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6320 W91GXY-06-M-0184-NA-1   JDM INDUSTRIAL                   EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $38,230.00      $0.00         $38,230.00      CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6321 W91GXY-06-M-0185-NA-1   IRAQI CONTRACTOR - 4948          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $912,508.00     $0.00         $912,508.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6322 W91GXY-06-M-0186-NA-1   IRAQI CONTRACTOR - 4621          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $94,800.00      $0.00         $94,800.00      CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6323 W91GXY-06-M-0187-NA-1   HACO TIP                         EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $534,000.00     $0.00         $534,000.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6324 W91GXY-06-M-0188-NA-1   TIGRIS NET LTD                   EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $21,190.00      $0.00         $21,190.00      CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6325 W91GXY-06-M-0189-NA-1   IRAQI CONTRACTOR - 4318          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $64,336.00      $0.00         $64,336.00      CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6326 W91GXY-06-M-0190-NA-1   ABB                              EC-001 BAGHDAD DISTRIBUTION SCADA      C-AUTOMATED MONITORING AND CONTROL SYSTEM $496,273.46       $0.00         $496,273.46     CEFMS CONSTRUCTION
                                                                                                      (SCADA 2), GBAEB-002                   CONSTRUCTION                                                                              10/6/2006
                                        6327 W91GXY-06-M-0191-NA-1   IRAQI CONTRACTOR - 4338          *URI#22872* EC-001 BAGHDAD DISTRIBUTION C-AUTOMATED MONITORING AND CONTROL SYSTEM $694,718.54      $0.00         $694,718.54     CEFMS CONSTRUCTION
                                                                                                      SCADA (SCADA 2), GBAEB-002              CONSTRUCTION                                                                             10/6/2006
                                        6328 W91GXY-06-M-0192-NA-1   AURORA STAR GENERAL TRADING      EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $9,729.50       $0.00         $9,729.50       CEFMS NON-CONSTRUCTION
                                                                     COMPANY                          GENERATING PLANTS                                                                                                                10/6/2006
                                        6329 W91GXY-06-M-0193-NA-1   ABB                               EC-001 BAGHDAD DISTRIBUTION SCADA     C-AUTOMATED MONITORING AND CONTROL SYSTEM $933,598.00       $0.00         $933,598.00     CEFMS CONSTRUCTION
                                                                                                      (SCADA 2), GBAEB-002                   CONSTRUCTION                                                                              10/6/2006
                                        6330 W91GXY-06-M-0194-NA-1   IRAQI CONTRACTOR - 4600          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $480,000.00     $0.00         $480,000.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6331 W91GXY-06-M-0195-NA-1   IRAQI CONTRACTOR - 4722          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $41,167.00      $0.00         $41,167.00      CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6332 W91GXY-06-M-0196-NA-1   NORTH SHORE INTERNATIONAL INC.   EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $199,955.03     $0.00         $199,955.03     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6333 W91GXY-06-M-0197-NA-1   IRAQI CONTRACTOR - 4946          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $402,150.00     $0.00         $402,150.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6334 W91GXY-06-M-0198-NA-1   TETRA INTERNATIONAL, LLC         EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $377,943.00     $0.00         $377,943.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6335 W91GXY-06-M-0199-NA-1   IRAQI CONTRACTOR - 4912          EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $137,665.50     $0.00         $137,665.50     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS;P00001 DTD 4OCT06                                                                                              10/6/2006
                                                                                                      DECR THE CONTRACT AMT BY <$8600.00>;
                                        6336 W91GXY-06-M-0200-NA-1   TRAX INTERNATIONAL               EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $485,345.00     $0.00         $485,345.00     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6337 W91GXY-06-M-0201-NA-1   FIRSTAR INTERNATIONAL GROUP      EMERGENCY SPARE PARTS FOR SEVERAL      NC-GENERATION NON-CONSTRUCTION              $535,506.25     $0.00         $535,506.25     CEFMS NON-CONSTRUCTION
                                                                                                      GENERATING PLANTS                                                                                                                10/6/2006
                                        6338 W91GXY-06-M-0202-NA-1   IRAQI CONTRACTOR - 4905          M311 NETWORK REHABILITATION            NC-NETWORK INFRASTRUCTURE NON-CONSTRUCTION$9,500.00         $0.00         $9,500.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6339 W91GXY-D-06-0001-15-1   IRAQI CONTRACTOR - 4228          GBAGC-588 WAZERIYA-GHAZALYIA           C-NETWORK INFRASTRUCTURE CONSTRUCTION       $4,997,000.00   $0.00         $4,997,000.00   CEFMS CONSTRUCTION
                                                                                                      RESIDENTIAL                                                                                                                      10/6/2006
                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 425 of 529




                                        6340 W91GXZ-06-A-0001-1-1    IRAQI CONTRACTOR - 4769          CRANE PARTS ZPMC                       NC-PORT REHAB NON-CONSTRUCTION              $178,003.00     $0.00         $178,003.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6341 W91GXZ-06-C-0001-NA-1   IRAQI CONTRACTOR - 4436          FALLUJAH IRR DEPOT AND HOUSING         C-RAILROAD CONSTRUCTION                     $2,975,946.00   $432,585.04   $2,543,360.96   CEFMS CONSTRUCTION
                                                                                                      REFURBISHING                                                                                                                     10/6/2006
                                        6342 W91GXZ-06-C-0001-NA-2   IRAQI CONTRACTOR - 4436          FALLUJAH IRR DEPOT AND HOUSING         C-RAILROAD CONSTRUCTION                     $16,785.00      $16,785.00    $0.00           CEFMS CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                      REFURBISHMENT                                                                                                                    10/6/2006
                                        6343 W91GXZ-06-C-0002-NA-1   COMTECH MOBILE DATACOM           GPT EMERGENCY TRANSPONDERS FOR IRR     NC-RAILROAD NON-CONSTRUCTION                $144,612.00     $52,486.00    $92,126.00      CEFMS NON-CONSTRUCTION
                                                                     CORPORATION                      TRAINS                                                                                                                           10/6/2006




I D-189
                                                                                                                                                                                                                                                                Appendix D
                                                            #    Award Number            Contractor                    Description                               Work Item                                 Obligated        Expended        Undelivered      Source
                                                            6344 W91GXZ-06-C-0005-NA-1   BOURNAMOUTH BUSINESS SCHOOL   TRAINING IRAQ AIR TRAFFIC CONTROL         NC-AIRPORT NON-CONSTRUCTION               $535,173.00      $535,173.00     $0.00            CEFMS NON-CONSTRUCTION
                                                                                         INTERNATIONAL                 SUPPORT                                                                                                                               10/6/2006
                                                            6345 W91GXZ-06-C-0006-NA-    IRAQI CONTRACTOR - 4091       CONSTRUCTION COST NELCON CRANES AT        C-PORT REHAB CONSTRUCTION                 $296,750.00      $114,590.00     $182,160.00      CEFMS CONSTRUCTION
                                                                 0001A                                                 UMMQASR                                                                                                                               10/6/2006
                                                            6346 W91GXZ-06-C-0007-NA-1   INTERNATIONAL AIR TRANSPORT   AIR TRAFFIC CONTROL/NAVIGATIONAL AID      NC-AIRPORT NON-CONSTRUCTION               $397,315.00      $0.00           $397,315.00      CEFMS NON-CONSTRUCTION
                                                                                         ASSOC                         TECHNICIAN TRAINING                                                                                                                   10/6/2006
                                                            6347 W91GXZ-06-C-0009-NA-1   IRAQI CONTRACTOR - 4287       HOSPITAL ELEVATORS INSPECTION AND         C-NATIONWIDE HOSPITAL AND CLINIC          $227,272.73      $152,100.00     $75,172.73       CEFMS CONSTRUCTION
                                                                                                                       CERTIFICATION                             IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                            6348 W91GXZ-06-C-0010-NA-1   IRAQI CONTRACTOR - 4656       AL ALWAIYA CHILDREN HOSPITAL GRC          C-NATIONWIDE HOSPITAL AND CLINIC          $1,288,000.00    $58,155.90      $1,229,844.10    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                      Appendix D



                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                            6349 W91GXZ-06-C-0011-NA-1   IRAQI CONTRACTOR - 4656       AL ALWAIYA MATERNITY HOSPITAL             C-NATIONWIDE HOSPITAL AND CLINIC          $2,106,212.00    $140,164.61     $1,966,047.39    CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                            6350 W91GXZ-06-C-0012-NA-1   IRAQI CONTRACTOR - 4044       AL RAMADI MATERNITY                       C-NATIONWIDE HOSPITAL AND CLINIC          $1,126,814.80    $0.00           $1,126,814.80    CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                            6351 W91GXZ-06-C-0013-NA-1   IRAQI CONTRACTOR - 4044       AL KARKH MATERNITY HOSPITAL               C-NATIONWIDE HOSPITAL AND CLINIC          $351,730.40      $0.00           $351,730.40      CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                            6352 W91GXZ-06-C-0014-NA-1   IRAQI CONTRACTOR - 4512       NAJAF MATERNITY HOSPITAL                  C-NATIONWIDE HOSPITAL AND CLINIC          $1,512,319.00    $1,066,475.31   $445,843.69      CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                            6353 W91GXZ-06-C-0015-NA-1   IRAQI CONTRACTOR - 4656       NASSARIYA MATERNITY HOSPITAL GRS          C-NATIONWIDE HOSPITAL AND CLINIC          $1,964,004.00    $285,374.00     $1,678,630.00    CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                            6354 W91GXZ-06-C-0016-NA-1   IRAQI CONTRACTOR - 4031       HILA MATERNITY HOSPITAL                   C-NATIONWIDE HOSPITAL AND CLINIC          $2,794,895.00    $207,177.85     $2,587,717.15    CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006




D-190 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            6355 W91GXZ-06-C-0017-NA-1   IRAQI CONTRACTOR - 4041       AL BALADI MATERNITY GRC                   C-NATIONWIDE HOSPITAL AND CLINIC          $3,018,252.90    $1,165,569.90   $1,852,683.00    CEFMS CONSTRUCTION
                                                                                                                                                                 IMPROVEMENTS CONSTRUCTION                                                                   10/6/2006
                                                            6356 W91GXZ-06-C-0019-NA-1   IRAQI CONTRACTOR - 4031       *URI# 27526* KAHN BANI SA’AD BRIDGE       C-DETENTION FACILITY CONSTRUCTION         $3,500,000.00    $2,048,000.00   $1,452,000.00    CEFMS CONSTRUCTION
                                                                                                                       CONTRACT 90-DAY 06/06 - 09/06                                                                                                         10/6/2006
                                                            6357 W91GXZ-06-C-0020-NA-1   RAYTHEON COMPANY              NAVAIDS MAINTENANCE SUPPORT               NC-AIRPORT NON-CONSTRUCTION               $553,886.00      $0.00           $553,886.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            6358 W91GXZ-06-C-0021-NA-1   RADIOLA AEROSPACE LIMITED     AIR NAVIGATION SYSTEMS COMMISSIONING      NC-AIRPORT NON-CONSTRUCTION               $402,467.00      $0.00           $402,467.00      CEFMS NON-CONSTRUCTION
                                                                                                                       FLIGHT INSPECTION                                                                                                                     10/6/2006
                                                            6359 W91GXZ-06-C-0022-NA-1   IRAQI CONTRACTOR - 4031       BRIDGE CONTRACT FOR NASIRIYAH PRISON      C-PENAL CONSTRUCTION                      $2,615,000.00    $2,030,986.82   $584,013.18      CEFMS CONSTRUCTION
                                                                                                                       FACILITY                                                                                                                              10/6/2006
                                                            6360 W91GXZ-06-C-0023-NA-1   MID CONTRACTING               BASRAH CHILDREN HOSPITAL - *URI 39407*    C-BASRAH CHILDREN’S HOSPITAL PROJECT      $32,300,000.00   $0.00           $32,300,000.00   CEFMS CONSTRUCTION
                                                                                                                       BASRAH CHILDREN’S HOSPITAL                CONSTRUCTION                                                                                10/6/2006
                                                            6361 W91GXZ-06-C-0026-NA-1   SALLYPORT GLOBAL HOLDINGS     PURCHASE FIRE HOSE, NOZZLES & LADDERS     NC-FIRE SERVICES NON-CONSTRUCTION         $1,455,768.90    $0.00           $1,455,768.90    CEFMS NON-CONSTRUCTION
                                                                                                                       AND TRAIN FIREFIGHTERS TO NFPA1 LEVEL                                                                                                 10/6/2006
                                                            6362 W91GXZ-06-C-0027-NA-2   SALLYPORT GLOBAL HOLDINGS     FIRE SERVICE-RESCUE TRAINING & EQUIPMENT NC-FIRE SERVICES NON-CONSTRUCTION          $1,780,936.00    $0.00           $1,780,936.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                             10/6/2006
                                                            6363 W91GXZ-06-C-0028-NA-1   IRAQI CONTRACTOR - 4913       MEDICAL EQUIPMENT, VARIOUS                NC-EQUIPMENT PROCUREMENT AND              $22,167,046.00   $0.00           $22,167,046.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                 MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                                            6364 W91GXZ-06-C-0029-NA-1   TEAM EAGLE/TRANSUMED          MEDICAL EQUIPMENT, VARIOUS                NC-EQUIPMENT PROCUREMENT AND              $1,589,078.00    $0.00           $1,589,078.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                 MODERNIZATION NON-CONSTRUCTION                                                              10/6/2006
                                                            6365 W91GXZ-06-C-0030-NA-1   THE FIRE SAFETY ENGINEERING   PROVIDE TRAINING FOR IRAQI FIREFIGHTERS   NC-FIRE SERVICES NON-CONSTRUCTION         $3,691,500.00    $0.00           $3,691,500.00    CEFMS NON-CONSTRUCTION
                                                                                         COLLEGE                                                                                                                                                             10/6/2006
                                                            6366 W91GXZ-06-C-0031-NA-1   TECHNOLOGY PARTNERS FZ-LLC    HIGH SPEED DATA NETWORK FOR THE           NC-IRAQI COMMUNICATIONS OPERATIONS NON-   $4,722,700.00    $0.00           $4,722,700.00    CEFMS NON-CONSTRUCTION
                                                                                                                       COMMUNICATIONS AND REGULARITY             CONSTRUCTION                                                                                10/6/2006
                                                                                                                       COMMISSION (CMC)
                                                            6367 W91GXZ-06-C-0032-NA-1   IRAQI CONTRACTOR - 4958       REHABILITATION LATIFIYA RAILWAY           C-RAILROAD CONSTRUCTION                   $147,840.00      $57,000.00      $90,840.00       CEFMS CONSTRUCTION
                                                                                                                       BRIDGE;P00002 DTD 29SEP06 ADD’L FUNDS                                                                                                 10/6/2006
                                                                                                                       FOR SCOPE CHANGE;
                                                            6368 W91GXZ-06-C-0033-NA-1   IRAQI CONTRACTOR - 4953       BASE PERIOD PROVIDE O&M SUPPORT, OJT      NC-IRAQI COMMUNICATIONS SYSTEMS NON-      $1,452,547.15    $0.00           $1,452,547.15    CEFMS NON-CONSTRUCTION
                                                                                                                       & OTHER REQUIREMENTS - *URI#28466*        CONSTRUCTION                                                                                10/6/2006
                                                                                                                       WIRELESS BROAD BAND NETWORK
                                                            6369 W91GXZ-06-C-0033-NA-2   IRAQI CONTRACTOR - 4953       PROVIDE INTEROPERABILITY STUDY TO      NC-IRAQI COMMUNICATIONS SYSTEMS NON-         $7,800.00        $0.00           $7,800.00        CEFMS NON-CONSTRUCTION
                                                                                                                       COLOCATION THE WIMAX INTERFACE INTO    CONSTRUCTION                                                                                   10/6/2006
                                                                                                                       WBBN - *URI#28466* WIRELESS BROAD BAND
                                                                                                                       NETWORK
                                                            6370 W91GXZ-06-C-0033-NA-3   IRAQI CONTRACTOR - 4953       PROVIDE EQUIPMENT FOR 4 CUSTOMER          NC-IRAQI COMMUNICATIONS SYSTEMS NON-      $185,669.64      $0.00           $185,669.64      CEFMS NON-CONSTRUCTION
                                                                                                                       PREMISE EQUIPMENT(CPE) - *URI#28466*      CONSTRUCTION                                                                                10/6/2006
                                                                                                                       WIRELESS BROAD BAND NETWORK
                                                            6371 W91GXZ-06-C-0033-NA-4   IRAQI CONTRACTOR - 4953       PROVIDE FOR RELOCATING OF THE NETWORK NC-IRAQI COMMUNICATIONS SYSTEMS NON-          $10,500.00       $0.00           $10,500.00       CEFMS NON-CONSTRUCTION
                                                                                                                       OPERATIONS CURRENT LOCATION TO THE    CONSTRUCTION                                                                                    10/6/2006
                                                                                                                       MOC - *URI#28466* WIRELESS BROAD BAND
                                                                                                                       NETWORK
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 426 of 529




                                                            6372 W91GXZ-06-C-0033-NA-5   IRAQI CONTRACTOR - 4953       PROVIDE FOR RELOCATING ONE POINT TO    NC-IRAQI COMMUNICATIONS SYSTEMS NON-         $51,553.08       $0.00           $51,553.08       CEFMS NON-CONSTRUCTION
                                                                                                                       POINT MICROWAVE BACKBONE - *URI#28466* CONSTRUCTION                                                                                   10/6/2006
                                                                                                                       WIRELESS BROAD BAND NETWORK
                                                            6373 W91GXZ-06-C-0033-NA-6   IRAQI CONTRACTOR - 4953       PROVIDE 12 LAPTOPS PC, 6 EA COLOR INKJET NC-IRAQI COMMUNICATIONS SYSTEMS NON-       $26,748.00       $0.00           $26,748.00       CEFMS NON-CONSTRUCTION
                                                                                                                       PRINTER - *URI#28466* WIRELESS BROAD     CONSTRUCTION                                                                                 10/6/2006
                                                                                                                       BAND NETWORK
                                        #    Award Number            Contractor                Description                               Work Item                              Obligated       Expended   Undelivered     Source
                                        6374 W91GXZ-06-C-0033-NA-7   IRAQI CONTRACTOR - 4953   PROVIDE ONE (1) SET OF SPARE PARTS PER    NC-IRAQI COMMUNICATIONS SYSTEMS NON-   $247,227.39     $0.00      $247,227.39     CEFMS NON-CONSTRUCTION
                                                                                               SOW - *URI#28466* WIRELESS BROAD BAND     CONSTRUCTION                                                                      10/6/2006
                                                                                               NETWORK
                                        6375 W91GXZ-06-C-0034-NA-1   IRAQI CONTRACTOR - 4657   *URI#39196* HILLA MATERNITY HOSPITAL      C-NATIONWIDE HOSPITAL AND CLINIC       $66,550.00      $0.00      $66,550.00      CEFMS CONSTRUCTION
                                                                                               CLEAN AIR SYSTEM                          IMPROVEMENTS CONSTRUCTION                                                         10/6/2006
                                        6376 W91GXZ-06-C-0035-NA-1   IRAQI CONTRACTOR - 4950   CIVIL/SITE SUPPORT WORK - *URI#28874*     C-DETENTION FACILITY CONSTRUCTION      $8,540,250.00   $0.00      $8,540,250.00   CEFMS CONSTRUCTION
                                                                                               COMPLETION OF THE KHAN BANI SA’AD                                                                                           10/6/2006
                                                                                               FACILITY
                                        6377 W91GXZ-06-C-0035-NA-10 IRAQI CONTRACTOR - 4950    MEDICAL SERVICES BUILDING (24) -        C-DETENTION FACILITY CONSTRUCTION        $434,092.50     $0.00      $434,092.50     CEFMS CONSTRUCTION
                                                                                               *URI#28874* COMPLETION OF THE KHAN BANI                                                                                     10/6/2006
                                                                                               SA’AD FACILITY
                                        6378 W91GXZ-06-C-0035-NA-11 IRAQI CONTRACTOR - 4950    KITCHEN, STORE & STAFF DINING BUILDING    C-DETENTION FACILITY CONSTRUCTION      $435,685.50     $0.00      $435,685.50     CEFMS CONSTRUCTION
                                                                                               (25) - *URI#28874* COMPLETION OF THE KHAN                                                                                   10/6/2006
                                                                                               BANI SA’AD FACILITY
                                        6379 W91GXZ-06-C-0035-NA-12 IRAQI CONTRACTOR - 4950    LAUNDRY BUILDING (26) - *URI#28874*       C-DETENTION FACILITY CONSTRUCTION      $371,434.50     $0.00      $371,434.50     CEFMS CONSTRUCTION
                                                                                               COMPLETION OF THE KHAN BANI SA’AD                                                                                           10/6/2006
                                                                                               FACILITY
                                        6380 W91GXZ-06-C-0035-NA-13 IRAQI CONTRACTOR - 4950    WAREHOUSE & MAINTENANCE BUILDING (29) -C-DETENTION FACILITY CONSTRUCTION         $375,107.25     $0.00      $375,107.25     CEFMS CONSTRUCTION
                                                                                               *URI#28874* COMPLETION OF THE KHAN BANI                                                                                     10/6/2006
                                                                                               SA’AD FACILITY
                                        6381 W91GXZ-06-C-0035-NA-14 IRAQI CONTRACTOR - 4950    EDUCATION BUILDING (40) - *URI#28874*     C-DETENTION FACILITY CONSTRUCTION      $326,896.00     $0.00      $326,896.00     CEFMS CONSTRUCTION
                                                                                               COMPLETION OF THE KHAN BANI SA’AD                                                                                           10/6/2006
                                                                                               FACILITY
                                        6382 W91GXZ-06-C-0035-NA-15 IRAQI CONTRACTOR - 4950    VOCATIONAL TRAINING BUILDING (41) -    C-DETENTION FACILITY CONSTRUCTION         $231,322.00     $0.00      $231,322.00     CEFMS CONSTRUCTION
                                                                                               URI#28874* COMPLETION OF THE KHAN BANI                                                                                      10/6/2006
                                                                                               SA’AD FACILITY
                                        6383 W91GXZ-06-C-0035-NA-16 IRAQI CONTRACTOR - 4950    INDUSTRIES BUILDING (42) - *URI#28874*    C-DETENTION FACILITY CONSTRUCTION      $701,300.00     $0.00      $701,300.00     CEFMS CONSTRUCTION
                                                                                               COMPLETION OF THE KHAN BANI SA’AD                                                                                           10/6/2006
                                                                                               FACILITY
                                        6384 W91GXZ-06-C-0035-NA-17 IRAQI CONTRACTOR - 4950    PRAYER ROOM (43) - *URI#28874*            C-DETENTION FACILITY CONSTRUCTION      $90,615.00      $0.00      $90,615.00      CEFMS CONSTRUCTION
                                                                                               COMPLETION OF THE KHAN BANI SA’AD                                                                                           10/6/2006
                                                                                               FACILITY
                                        6385 W91GXZ-06-C-0035-NA-18 IRAQI CONTRACTOR - 4950    VISITATION SEGRATION BUILDING (52) -    C-DETENTION FACILITY CONSTRUCTION        $269,589.00     $0.00      $269,589.00     CEFMS CONSTRUCTION
                                                                                               *URI#28874* COMPLETION OF THE KHAN BANI                                                                                     10/6/2006
                                                                                               SA’AD FACILITY
                                        6386 W91GXZ-06-C-0035-NA-19 IRAQI CONTRACTOR - 4950    VISITATION MAXIMUM SECURITY BUILDING      C-DETENTION FACILITY CONSTRUCTION      $351,150.00     $0.00      $351,150.00     CEFMS CONSTRUCTION
                                                                                               (53) - *URI#28874* COMPLETION OF THE KHAN                                                                                   10/6/2006
                                                                                               BANI SA’AD FACILITY
                                        6387 W91GXZ-06-C-0035-NA-2   IRAQI CONTRACTOR - 4950   ADMINISTRATION/ENTRY BUILDING (02) -    C-DETENTION FACILITY CONSTRUCTION        $1,091,404.10   $0.00      $1,091,404.10   CEFMS CONSTRUCTION
                                                                                               *URI#28874* COMPLETION OF THE KHAN BANI                                                                                     10/6/2006
                                                                                               SA’AD FACILITY
                                        6388 W91GXZ-06-C-0035-NA-20 IRAQI CONTRACTOR - 4950    VISITATION MEDIUM SECURITY BUILDING (54- C-DETENTION FACILITY CONSTRUCTION       $350,345.00     $0.00      $350,345.00     CEFMS CONSTRUCTION
                                                                                               1) - *URI#28874* COMPLETION OF THE KHAN                                                                                     10/6/2006
                                                                                               BANI SA’AD FACILITY
                                        6389 W91GXZ-06-C-0035-NA-21 IRAQI CONTRACTOR - 4950    VISITATIONMEDIUM SECURITY BUILDING (54-2) C-DETENTION FACILITY CONSTRUCTION      $350,345.00     $0.00      $350,345.00     CEFMS CONSTRUCTION
                                                                                               - *URI#28874* COMPLETION OF THE KHAN                                                                                        10/6/2006
                                                                                               BANI SA’AD FACILITY
                                        6390 W91GXZ-06-C-0035-NA-22 IRAQI CONTRACTOR - 4950    VISITATION MEDIUM SECURITY BUILDING (54- C-DETENTION FACILITY CONSTRUCTION       $350,345.00     $0.00      $350,345.00     CEFMS CONSTRUCTION
                                                                                               3) -*URI#28874* COMPLETION OF THE KHAN                                                                                      10/6/2006
                                                                                               BANI SA’AD FACILITY
                                        6391 W91GXZ-06-C-0035-NA-23 IRAQI CONTRACTOR - 4950    ARMORY (55) -*URI#28874* COMPLETION OF C-DETENTION FACILITY CONSTRUCTION         $81,740.00      $0.00      $81,740.00      CEFMS CONSTRUCTION
                                                                                               THE KHAN BANI SA’AD FACILITY                                                                                                10/6/2006
                                        6392 W91GXZ-06-C-0035-NA-24 IRAQI CONTRACTOR - 4950    SALLY PORT (56) -*URI#28874* COMPLETION   C-DETENTION FACILITY CONSTRUCTION      $212,294.00     $0.00      $212,294.00     CEFMS CONSTRUCTION
                                                                                               OF THE KHAN BANI SA’AD FACILITY                                                                                             10/6/2006
                                        6393 W91GXZ-06-C-0035-NA-25 IRAQI CONTRACTOR - 4950    VEHICLE INSPECTION POINT (57) -*URI#28874* C-DETENTION FACILITY CONSTRUCTION     $60,534.00      $0.00      $60,534.00      CEFMS CONSTRUCTION
                                                                                               COMPLETION OF THE KHAN BANI SA’AD                                                                                           10/6/2006
                                                                                               FACILITY
                                        6394 W91GXZ-06-C-0035-NA-26 IRAQI CONTRACTOR - 4950    WATER TREATMENT -*URI#28874*              C-DETENTION FACILITY CONSTRUCTION      $1,002,085.00   $0.00      $1,002,085.00   CEFMS CONSTRUCTION
                                                                                               COMPLETION OF THE KHAN BANI SA’AD                                                                                           10/6/2006
                                                                                               FACILITY
                                        6395 W91GXZ-06-C-0035-NA-27 IRAQI CONTRACTOR - 4950    ELECTRICAL DISTRIBUTION NETWORK -       C-DETENTION FACILITY CONSTRUCTION        $2,288,964.00   $0.00      $2,288,964.00   CEFMS CONSTRUCTION
                                                                                               *URI#28874* COMPLETION OF THE KHAN BANI                                                                                     10/6/2006
                                                                                               SA’AD FACILITY
                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 427 of 529




                                        6396 W91GXZ-06-C-0035-NA-28 IRAQI CONTRACTOR - 4950    SITE LIGHTING ASSOCIATED WITH BUILDING - C-DETENTION FACILITY CONSTRUCTION       $559,586.00     $0.00      $559,586.00     CEFMS CONSTRUCTION
                                                                                               *URI#28874* COMPLETION OF THE KHAN BANI                                                                                     10/6/2006
                                                                                               SA’AD FACILITY
                                        6397 W91GXZ-06-C-0035-NA-29 IRAQI CONTRACTOR - 4950    SEWAGE TREATMENT (64)-*URI#28874*         C-DETENTION FACILITY CONSTRUCTION      $610,163.00     $0.00      $610,163.00     CEFMS CONSTRUCTION
                                                                                               COMPLETION OF THE KHAN BANI SA’AD                                                                                           10/6/2006
                                                                                               FACILITY




October 30, 2006 I REPORT TO CONGRESS
                                        6398 W91GXZ-06-C-0035-NA-3   IRAQI CONTRACTOR - 4950   SEGRATION BUILDING (05) - *URI#28874*     C-DETENTION FACILITY CONSTRUCTION      $3,358,575.00   $0.00      $3,358,575.00   CEFMS CONSTRUCTION
                                                                                               COMPLETION OF THE KHAN BANI SA’AD                                                                                           10/6/2006
                                                                                               FACILITY




I D-191
                                                                                                                                                                                                                                                    Appendix D
                                                            #    Award Number            Contractor                      Description                                 Work Item                                     Obligated       Expended   Undelivered     Source
                                                            6399 W91GXZ-06-C-0035-NA-30 IRAQI CONTRACTOR - 4950          RAW WATER & TEATED WATER STORAGE -      C-DETENTION FACILITY CONSTRUCTION                 $575,569.00     $0.00      $575,569.00     CEFMS CONSTRUCTION
                                                                                                                         *URI#28874* COMPLETION OF THE KHAN BANI                                                                                              10/6/2006
                                                                                                                         SA’AD FACILITY
                                                            6400 W91GXZ-06-C-0035-NA-31 IRAQI CONTRACTOR - 4950          STANDBY ELECTRICAL POWER PLANT -        C-DETENTION FACILITY CONSTRUCTION                 $1,583,265.00   $0.00      $1,583,265.00   CEFMS CONSTRUCTION
                                                                                                                         *URI#28874* COMPLETION OF THE KHAN BANI                                                                                              10/6/2006
                                                                                                                         SA’AD FACILITY
                                                            6401 W91GXZ-06-C-0035-NA-32 IRAQI CONTRACTOR - 4950          INTERIOR SECURITY PERIMETER -*URI#28874* C-DETENTION FACILITY CONSTRUCTION                $919,869.00     $0.00      $919,869.00     CEFMS CONSTRUCTION
                                                                                                                         COMPLETION OF THE KHAN BANI SA’AD                                                                                                    10/6/2006
                                                                                                                         FACILITY;ADM001 DTD 21SEP06 ADD’L FUNDS
                                                                                                                                                                                                                                                                                       Appendix D


                                                                                                                         IN THE AMT OF $2.85 TO FULLY FUND CLIN
                                                                                                                         0032;
                                                            6402 W91GXZ-06-C-0035-NA-4   IRAQI CONTRACTOR - 4950         MAXIMUM SECURITY BUILDING (06) -        C-DETENTION FACILITY CONSTRUCTION                 $3,358,575.00   $0.00      $3,358,575.00   CEFMS CONSTRUCTION
                                                                                                                         *URI#28874* COMPLETION OF THE KHAN BANI                                                                                              10/6/2006
                                                                                                                         SA’AD FACILITY
                                                            6403 W91GXZ-06-C-0035-NA-5   IRAQI CONTRACTOR - 4950         MEDIUM SECURITY BUILDING (07-1) -       C-DETENTION FACILITY CONSTRUCTION                 $3,975,420.00   $0.00      $3,975,420.00   CEFMS CONSTRUCTION
                                                                                                                         *URI#28874* COMPLETION OF THE KHAN BANI                                                                                              10/6/2006
                                                                                                                         SA’AD FACILITY
                                                            6404 W91GXZ-06-C-0035-NA-6   IRAQI CONTRACTOR - 4950         MEDIUM SECURITY BUILDING (07-2) -       C-DETENTION FACILITY CONSTRUCTION                 $3,975,420.00   $0.00      $3,975,420.00   CEFMS CONSTRUCTION
                                                                                                                         *URI#28874* COMPLETION OF THE KHAN BANI                                                                                              10/6/2006
                                                                                                                         SA’AD FACILITY
                                                            6405 W91GXZ-06-C-0035-NA-7   IRAQI CONTRACTOR - 4950         MEDIUM SECURITY BUILDING (07-3) -       C-DETENTION FACILITY CONSTRUCTION                 $3,975,420.00   $0.00      $3,975,420.00   CEFMS CONSTRUCTION
                                                                                                                         *URI#28874* COMPLETION OF THE KHAN BANI                                                                                              10/6/2006
                                                                                                                         SA’AD FACILITY




D-192 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            6406 W91GXZ-06-C-0035-NA-8   IRAQI CONTRACTOR - 4950         CONTROL STATIOINS & SITE SECURITY MGMT C-DETENTION FACILITY CONSTRUCTION                  $1,227,052.50   $0.00      $1,227,052.50   CEFMS CONSTRUCTION
                                                                                                                         BUILDING - *URI#28874* COMPLETION OF THE                                                                                             10/6/2006
                                                                                                                         KHAN BANI SA’AD FACILITY
                                                            6407 W91GXZ-06-C-0035-NA-9   IRAQI CONTRACTOR - 4950         INTAKE & RELEASE BUILDING (23) -        C-DETENTION FACILITY CONSTRUCTION                 $433,030.50     $0.00      $433,030.50     CEFMS CONSTRUCTION
                                                                                                                         *URI#28874* COMPLETION OF THE KHAN BANI                                                                                              10/6/2006
                                                                                                                         SA’AD FACILITY
                                                            6408 W91GXZ-06-C-0036-NA-1   SECURE GLOBAL ENGINEERING LLC   *URI#28318* FEEDER LINES FOR KHAN BANI      C-DETENTION FACILITY CONSTRUCTION             $1,644,900.00   $0.00      $1,644,900.00   CEFMS CONSTRUCTION
                                                                                                                         SA’AD CORRECTIONAL                                                                                                                   10/6/2006
                                                            6409 W91GXZ-06-C-0037-NA-1   IRAQI CONTRACTOR - 4021         MOCH PROGRAM MANAGEMENT TRAINING            NC-PUBLIC BUILDINGS CONSTRUCTION AND REPAIR   $455,000.00     $0.00      $455,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                     NON-CONSTRUCTION                                                                         10/6/2006
                                                            6410 W91GXZ-06-C-0038-NA-1   ALBANY ASSOCIATES LTD           PROVIDE LBR,MATRL,EQUIP,TOLLS,MGMT,TRA NC-IRAQI COMMUNICATIONS OPERATIONS NON-            $250,000.00     $0.00      $250,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                         NS,SECURITY,BLDG & TRNG OF CMC STAFF - CONSTRUCTION                                                                                  10/6/2006
                                                            6411 W91GXZ-06-C-0038-NA-2   ALBANY ASSOCIATES LTD           PHASE 2 DESIGN & EXECUTION OF ONGOING NC-IRAQI COMMUNICATIONS OPERATIONS NON-             $1,749,996.00   $0.00      $1,749,996.00   CEFMS NON-CONSTRUCTION
                                                                                                                         ESTABLISHMENT & CAPACITY BLDG - 79000 F1 CONSTRUCTION                                                                                10/6/2006
                                                                                                                         - ICMC TRAINING STRATEGY DEVELOPMENT
                                                            6412 W91GXZ-06-C-0038-NA-3   ALBANY ASSOCIATES LTD           PHASE 3 CONSOLIDATION - 79000 F1 - ICMC     NC-IRAQI COMMUNICATIONS OPERATIONS NON-       $375,000.00     $0.00      $375,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                         TRAINING STRATEGY DEVELOPMENT               CONSTRUCTION                                                                             10/6/2006
                                                            6413 W91GXZ-06-C-0039-NA-1   IRAQI CONTRACTOR - 4921         *URI#39738* RUSAFA PRISON FORCE             C-PENAL CONSTRUCTION                          $1,195,000.00   $0.00      $1,195,000.00   CEFMS CONSTRUCTION
                                                                                                                         PROTECTION                                                                                                                           10/6/2006
                                                            6414 W91GXZ-06-C-0040-NA-1   IRAQI CONTRACTOR - 4950         CIVIL/SITE SUPPORT WORK - *URI#28875*       C-PENAL CONSTRUCTION                          $950,375.00     $0.00      $950,375.00     CEFMS CONSTRUCTION
                                                                                                                         NASIRIYAH CORRECTIONAL FACILITY                                                                                                      10/6/2006
                                                            6415 W91GXZ-06-C-0040-NA-10 IRAQI CONTRACTOR - 4950          VISITATION MAXIMUM SECURITY BLDG (53-1) C-PENAL CONSTRUCTION                              $303,517.00     $0.00      $303,517.00     CEFMS CONSTRUCTION
                                                                                                                         - *URI#28875* NASIRIYAH CORRECTIONAL                                                                                                 10/6/2006
                                                                                                                         FACILITY
                                                            6416 W91GXZ-06-C-0040-NA-11 IRAQI CONTRACTOR - 4950          VISITATION MAXIMUM SECURITY BLDG (53-2) C-PENAL CONSTRUCTION                              $319,972.00     $0.00      $319,972.00     CEFMS CONSTRUCTION
                                                                                                                         - *URI#28875* NASIRIYAH CORRECTIONAL                                                                                                 10/6/2006
                                                                                                                         FACILITY
                                                            6417 W91GXZ-06-C-0040-NA-12 IRAQI CONTRACTOR - 4950          ARMORY (55) - *URI#28875* NASIRIYAH         C-PENAL CONSTRUCTION                          $90,028.00      $0.00      $90,028.00      CEFMS CONSTRUCTION
                                                                                                                         CORRECTIONAL FACILITY                                                                                                                10/6/2006
                                                            6418 W91GXZ-06-C-0040-NA-13 IRAQI CONTRACTOR - 4950          SALLY PORT (56-1) - *URI#28875* NASIRIYAH   C-PENAL CONSTRUCTION                          $275,691.00     $0.00      $275,691.00     CEFMS CONSTRUCTION
                                                                                                                         CORRECTIONAL FACILITY                                                                                                                10/6/2006
                                                            6419 W91GXZ-06-C-0040-NA-14 IRAQI CONTRACTOR - 4950          SALLY PORT (56-2) - *URI#28875* NASIRIYAH   C-PENAL CONSTRUCTION                          $275,691.00     $0.00      $275,691.00     CEFMS CONSTRUCTION
                                                                                                                         CORRECTIONAL FACILITY                                                                                                                10/6/2006
                                                            6420 W91GXZ-06-C-0040-NA-15 IRAQI CONTRACTOR - 4950          VEHICLE INSPECTION POINT - *URI#28875*      C-PENAL CONSTRUCTION                          $78,618.00      $0.00      $78,618.00      CEFMS CONSTRUCTION
                                                                                                                         NASIRIYAH CORRECTIONAL FACILITY                                                                                                      10/6/2006
                                                            6421 W91GXZ-06-C-0040-NA-16 IRAQI CONTRACTOR - 4950          WATER TREATMENT - *URI#28875* NASIRIYAH C-PENAL CONSTRUCTION                              $114,723.00     $0.00      $114,723.00     CEFMS CONSTRUCTION
                                                                                                                         CORRECTIONAL FACILITY                                                                                                                10/6/2006
                                                            6422 W91GXZ-06-C-0040-NA-17 IRAQI CONTRACTOR - 4950          ELECTRICAL DISTRIBUTION NETWORK             C-PENAL CONSTRUCTION                          $325,277.00     $0.00      $325,277.00     CEFMS CONSTRUCTION
                                                                                                                         - *URI#28875* NASIRIYAH CORRECTIONAL                                                                                                 10/6/2006
                                                                                                                         FACILITY
                                                            6423 W91GXZ-06-C-0040-NA-18 IRAQI CONTRACTOR - 4950          SITE LIGHTING ASSOCIATED WITH BLDGS         C-PENAL CONSTRUCTION                          $53,110.00      $0.00      $53,110.00      CEFMS CONSTRUCTION
                                                                                                                         - *URI#28875* NASIRIYAH CORRECTIONAL                                                                                                 10/6/2006
                                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 428 of 529




                                                                                                                         FACILITY
                                                            6424 W91GXZ-06-C-0040-NA-19 IRAQI CONTRACTOR - 4950          SEWAGE TREATMENT - *URI#28875*              C-PENAL CONSTRUCTION                          $286,890.00     $0.00      $286,890.00     CEFMS CONSTRUCTION
                                                                                                                         NASIRIYAH CORRECTIONAL FACILITY                                                                                                      10/6/2006
                                                            6425 W91GXZ-06-C-0040-NA-2   IRAQI CONTRACTOR - 4950         ADMINISTRATIVE/ENTRY BLDG (02)              C-PENAL CONSTRUCTION                          $649,625.00     $0.00      $649,625.00     CEFMS CONSTRUCTION
                                                                                                                         - *URI#28875* NASIRIYAH CORRECTIONAL                                                                                                 10/6/2006
                                                                                                                         FACILITY
                                        #    Award Number            Contractor                       Description                               Work Item                                 Obligated       Expended      Undelivered     Source
                                        6426 W91GXZ-06-C-0040-NA-20 IRAQI CONTRACTOR - 4950           RAW WATER & TREATED WATER STORAGE         C-PENAL CONSTRUCTION                      $234,375.00     $0.00         $234,375.00     CEFMS CONSTRUCTION
                                                                                                      - *URI#28875* NASIRIYAH CORRECTIONAL                                                                                              10/6/2006
                                                                                                      FACILITY
                                        6427 W91GXZ-06-C-0040-NA-21 IRAQI CONTRACTOR - 4950           STANDBY ELECTRICAL POWER PLANT            C-PENAL CONSTRUCTION                      $1,465,625.00   $0.00         $1,465,625.00   CEFMS CONSTRUCTION
                                                                                                      - *URI#28875* NASIRIYAH CORRECTIONAL                                                                                              10/6/2006
                                                                                                      FACILITY
                                        6428 W91GXZ-06-C-0040-NA-22 IRAQI CONTRACTOR - 4950           INTERIOR SECURITY PERIMETER - *URI#28875* C-PENAL CONSTRUCTION                      $801,354.00     $0.00         $801,354.00     CEFMS CONSTRUCTION
                                                                                                      NASIRIYAH CORRECTIONAL FACILITY                                                                                                   10/6/2006
                                        6429 W91GXZ-06-C-0040-NA-3   IRAQI CONTRACTOR - 4950          MAXIMUM SECURITY BLDG (06-1)              C-PENAL CONSTRUCTION                      $2,115,950.00   $0.00         $2,115,950.00   CEFMS CONSTRUCTION
                                                                                                      - *URI#28875* NASIRIYAH CORRECTIONAL                                                                                              10/6/2006
                                                                                                      FACILITY
                                        6430 W91GXZ-06-C-0040-NA-4   IRAQI CONTRACTOR - 4950          MAXIMUM SECURITY BLDG (06-2)              C-PENAL CONSTRUCTION                      $2,204,050.00   $0.00         $2,204,050.00   CEFMS CONSTRUCTION
                                                                                                      - *URI#28875* NASIRIYAH CORRECTIONAL                                                                                              10/6/2006
                                                                                                      FACILITY
                                        6431 W91GXZ-06-C-0040-NA-5   IRAQI CONTRACTOR - 4950          CONTROL STATIONS & SITE SECURITY          C-PENAL CONSTRUCTION                      $136,560.00     $0.00         $136,560.00     CEFMS CONSTRUCTION
                                                                                                      MANAGEMENT BLDG (22) - *URI#28875*                                                                                                10/6/2006
                                                                                                      NASIRIYAH CORRECTIONAL FACILITY
                                        6432 W91GXZ-06-C-0040-NA-6   IRAQI CONTRACTOR - 4950          INTAKE & RELEASE BLDG/MEDICAL SERVICES    C-PENAL CONSTRUCTION                      $1,243,440.00   $0.00         $1,243,440.00   CEFMS CONSTRUCTION
                                                                                                      BLDG (23 & 24) - *URI#28875* NASIRIYAH                                                                                            10/6/2006
                                                                                                      CORRECTIONAL FACILITY
                                        6433 W91GXZ-06-C-0040-NA-7   IRAQI CONTRACTOR - 4950          KITCHEN, STORE & STAFF DINING BLDG/       C-PENAL CONSTRUCTION                      $1,827,330.00   $0.00         $1,827,330.00   CEFMS CONSTRUCTION
                                                                                                      LAUNDRY BLDG (25 & 26) - *URI#28875*                                                                                              10/6/2006
                                                                                                      NASIRIYAH CORRECTIONAL FACILITY
                                        6434 W91GXZ-06-C-0040-NA-8   IRAQI CONTRACTOR - 4950          WAREHOUSE & MAINTENANCE BLDG (29)         C-PENAL CONSTRUCTION                      $652,670.00     $0.00         $652,670.00     CEFMS CONSTRUCTION
                                                                                                      - *URI#28875* NASIRIYAH CORRECTIONAL                                                                                              10/6/2006
                                                                                                      FACILITY
                                        6435 W91GXZ-06-C-0040-NA-9   IRAQI CONTRACTOR - 4950          PRAYER ROOM (43) - *URI#28875* NASIRIYAH C-PENAL CONSTRUCTION                       $106,483.00     $0.00         $106,483.00     CEFMS CONSTRUCTION
                                                                                                      CORRECTIONAL FACILITY                                                                                                             10/6/2006
                                        6436 W91GXZ-06-C-0041-NA-1   IRAQI CONTRACTOR - 4144          COMPLETE CONSTRUCTION OF 2.5KM OF       C-ROADS AND BRIDGES CONSTRUCTION            $693,200.00     $0.00         $693,200.00     CEFMS CONSTRUCTION
                                                                                                      VILLAGE ROADS, GOVERNORATE TO THI-QAR -                                                                                           10/6/2006
                                                                                                      *URI#39065* AL SHUYUKH RAILWAY STATION
                                        6437 W91GXZ-06-C-0042-NA-1   IRAQI CONTRACTOR - 4527          ELECTRICAL FEEDER LINES FOR NASIRIYAH     C-PENAL CONSTRUCTION                      $729,500.00     $0.00         $729,500.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6438 W91GXZ-06-C-0043-NA-1   IRAQI CONTRACTOR - 4917          SHALCHIYA SHOPS UPGRADING AND REPAIRS C-RAILROAD CONSTRUCTION                       $4,672,850.00   $0.00         $4,672,850.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6439 W91GXZ-06-C-0044-NA-1   I COMPORT                        POSTAL SYSTEM COMMUNICATIONS              NC-TELECOM AND POSTAL NON-CONSTRUCTION    $1,173,654.00   $0.00         $1,173,654.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6440 W91GXZ-06-D-0003-1-1    IRAQI CONTRACTOR - 4911          REPLACEMENT OF ELEVATORS - *URI#26676*    C-NATIONWIDE HOSPITAL AND CLINIC          $2,768,000.00   $0.00         $2,768,000.00   CEFMS CONSTRUCTION
                                                                                                      HOSPITAL ELEVATOR REPAIR AND              IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                                                                                      CERTIFICATION
                                        6441 W91GXZ-06-D-0003-1-2    IRAQI CONTRACTOR - 4911          REPAIR ELEVATORS - *URI#26676* HOSPITAL   C-NATIONWIDE HOSPITAL AND CLINIC          $215,000.00     $0.00         $215,000.00     CEFMS CONSTRUCTION
                                                                                                      ELEVATOR REPAIR AND CERTIFICATION         IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        6442 W91GXZ-06-D-0004-1-1    IRAQI CONTRACTOR - 4904          REPLACEMENT OF HOSPITAL ELEVATORS -     C-NATIONWIDE HOSPITAL AND CLINIC            $1,457,600.00   $0.00         $1,457,600.00   CEFMS CONSTRUCTION
                                                                                                      *URI#26676* HOSPITAL ELEVATOR REPAIR ANDIMPROVEMENTS CONSTRUCTION                                                                 10/6/2006
                                                                                                      CERTIFICATION
                                        6443 W91GXZ-06-D-0004-1-2    IRAQI CONTRACTOR - 4904          REPAIR ELEVATORS - *URI#26676* HOSPITAL   C-NATIONWIDE HOSPITAL AND CLINIC          $335,000.00     $0.00         $335,000.00     CEFMS CONSTRUCTION
                                                                                                      ELEVATOR REPAIR AND CERTIFICATION         IMPROVEMENTS CONSTRUCTION                                                               10/6/2006
                                        6444 W91GXZ-06-M-0001-NA-1   FITCO TECHNICAL SERVICES         OFFICE SUPPLIES                           NC-AIRPORT NON-CONSTRUCTION               $63,573.00      $63,573.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6445 W91GXZ-06-M-0004-NA-1   AFFORDABLE INTERIOR SYSTEM INC   WER                                       NC-IRAQI COMMUNICATIONS OPERATIONS NON-   $537,367.16     $0.00         $537,367.16     CEFMS NON-CONSTRUCTION
                                                                                                                                                CONSTRUCTION                                                                            10/6/2006
                                        6446 W91GXZ-06-M-0005-NA-1   CONTRADE LOGISTICS TRADING &     WATER TRUCKS FOR IRAQI PORTS AUTHORITY NC-PORT REHAB NON-CONSTRUCTION               $287,408.00     $287,408.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                     CONTRACTING                                                                                                                                                        10/6/2006
                                        6447 W91GXZ-06-M-0006-NA-1   MGT GROUP                        CUMMINS GENERATOR PARTS FOR BIAP IRAQI NC-AIRPORT NON-CONSTRUCTION                  $59,437.75      $59,437.75    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      CIVIL                                                                                                                             10/6/2006
                                        6448 W91GXZ-06-M-0007-NA-1   IRAQI CONTRACTOR - 4195          CUMMINS GENERATOR PARTS FOR BIAP IRAQI NC-AIRPORT NON-CONSTRUCTION                  $23,853.06      $23,853.06    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                      CIVIL                                                                                                                             10/6/2006
                                        6449 W91GXZ-06-M-0009-NA-1   IRAQI CONTRACTOR - 4954          CONSULTANT FOR STUDY, RECOMD,             NC-ROADS AND BRIDGES NON-CONSTRUCTION     $235,000.00     $0.00         $235,000.00     CEFMS NON-CONSTRUCTION
                                                                                                      GUIDANCE FOR RESTURCTURE OF MINISTRY                                                                                              10/6/2006
                                                                                                      23,000 PERSONNEL
                                        6450 W91GXZ-06-M-0010-NA-1   IRAQI CONTRACTOR - 4931          HAZMAT EQUIPMENT                          NC-FIRE SERVICES NON-CONSTRUCTION         $701,575.26     $0.00         $701,575.26     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 429 of 529




                                        6451 W91GXZ-06-M-0011-NA-1   THE FIRE SAFETY ENGINEERING      EXECUTIVE FIRE LEADERSHIP COURSE          NC-FIRE SERVICES NON-CONSTRUCTION         $250,000.00     $0.00         $250,000.00     CEFMS NON-CONSTRUCTION
                                                                     COLLEGE                                                                                                                                                            10/6/2006
                                        6452 W91GXZ-06-M-0012-NA-1   IRAQI CONTRACTOR - 4736          EXECUTIVE MANAGEMENT TRAINING             NC-DETENTION FACILITY NON-CONSTRUCTION    $326,669.84     $0.00         $326,669.84     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006
                                        6453 W91GXZ-06-M-0013-NA-1   IRAQI CONTRACTOR - 4256          EQ.& TECH. FOR LABS & MAT.TESTING AT IRAQINC-ROADS AND BRIDGES NON-CONSTRUCTION     $35,616.21      $0.00         $35,616.21      CEFMS NON-CONSTRUCTION
                                                                                                      NATIONAL CENTER FOR CONSTRUCTION LABS                                                                                             10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                                                                                      AND RESEARCH
                                        6454 W91GXZ-06-M-0014-NA-1   IRAQI CONTRACTOR - 4923          ASA                                       NC-ROADS AND BRIDGES NON-CONSTRUCTION     $114,623.00     $0.00         $114,623.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                        10/6/2006




I D-193
                                                                                                                                                                                                                                                                 Appendix D
                                                            #    Award Number            Contractor                          Description                               Work Item                                    Obligated        Expended         Undelivered   Source
                                                            6455 W91GXZ-06-M-0015-NA-1   PRO-SAFE FIRE TRAINING SYSTEMS, INC FIRE SERVICES LIVE FIRE STRUCTURAL        NC-FIRE SERVICES NON-CONSTRUCTION            $582,000.00      $0.00            $582,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                             TRAINING FACILITES - TRAINER                                                                                                           10/6/2006
                                                            6456 W91GXZ-06-M-0016-NA-1   AURORA STAR GENERAL TRADING         KAWASAKI MULE 3010                        NC-JUDICIAL FACILITY NON-CONSTRUCTION        $83,925.00       $0.00            $83,925.00    CEFMS NON-CONSTRUCTION
                                                                                         COMPANY                                                                                                                                                                    10/6/2006
                                                            6457 W91GXZ-06-M-0017-NA-1   C.O.R.E. TESTING INC                SIGNAL JAMMING SYSTEM                     NC-JUDICIAL FACILITY NON-CONSTRUCTION        $296,500.00      $0.00            $296,500.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6458 W91GXZ-06-M-0018-NA-1   IRAQI CONTRACTOR - 4927             *URI#27086* PROVIDE CALIBRATION TRAININGNC-FIRE SERVICES NON-CONSTRUCTION              $62,500.00       $0.00            $62,500.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6459 W91GXZ-06-M-0019-NA-1   SALLYPORT GLOBAL HOLDINGS           FIRE SERVICES-TRAINING AND VEHICLE        NC-FIRE SERVICES NON-CONSTRUCTION            $511,062.42      $0.00            $511,062.42   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                             Appendix D



                                                                                                                             MAINTENANCE EQUIPMENT                                                                                                                  10/6/2006
                                                            6460 W91GXZ-06-M-0020-NA-1   EOD TECHNOLOGY, INC. (EODT)         *URI#28631* PRISON FACILITY ASSESSMENT    C-PENAL CONSTRUCTION                         $59,700.00       $0.00            $59,700.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6461 W91GXZ-06-M-0021-NA-1   TECHNOLOGY PARTNERS FZ-LLC          SUPPORT SERVICES - *URI#28741*            NC-TRANSPORTATION AND TELECOMMUNICATIONS     $833,010.00      $0.00            $833,010.00   CEFMS NON-CONSTRUCTION
                                                                                                                             CONSOLIDATED FIBRE NETWORK                                                                                                             10/6/2006
                                                            6462 W91GXZ-06-M-0021-NA-2   TECHNOLOGY PARTNERS FZ-LLC          COMPUTER LAPTOP - *URI#28741*             NC-TRANSPORTATION AND TELECOMMUNICATIONS     $36,000.00       $0.00            $36,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                             CONSOLIDATED FIBRE NETWORK                                                                                                             10/6/2006
                                                            6463 W91GXZ-06-M-0021-NA-3   TECHNOLOGY PARTNERS FZ-LLC          TRAVEL - *URI#28741* CONSOLIDATED FIBRE   NC-TRANSPORTATION AND TELECOMMUNICATIONS     $85,990.00       $0.00            $85,990.00    CEFMS NON-CONSTRUCTION
                                                                                                                             NETWORK                                                                                                                                10/6/2006
                                                            6464 W91GXZ-06-M-0022-NA-1   MCI WORLDCOM COMMUNICATIONS         ICCA AREA CONTROL COMMUNICATIONS          NC-AIRPORT NON-CONSTRUCTION                  $567,688.67      $0.00            $567,688.67   CEFMS NON-CONSTRUCTION
                                                                                         INC                                                                                                                                                                        10/6/2006
                                                            6465 W91GXZ-06-M-0023-NA-1   IRAQI CONTRACTOR - 4907             BAGHDAD POLICE COLLEGE WATER LINE         C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $124,150.00      $0.00            $124,150.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006




D-194 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            6466 W91GY0-06-C-0001-NA-1   IRAQI CONTRACTOR - 4274             LIFE SUPPORT - EAST FALLUJAH IRAQ CAMP    NC-POLICE ASSISTANCE NON-CONSTRUCTION        $4,332,500.00    $4,332,500.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6467 W91GY0-06-C-0012-NA-1   IRAQI CONTRACTOR - 4515             LIFE AND TRROP SUPPORT FOR FOB 7          NC-NEW IRAQI ARMY EQUIPMENT NON-             $16,400,000.00   $16,400,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                       CONSTRUCTION                                                                                 10/6/2006
                                                            6468 W91GY0-06-D-0001-1-1    I COMPORT                           RADIOS AND SUPPORTING EQUIPMENT           NC-POLICE ASSISTANCE NON-CONSTRUCTION        $14,110,366.00   $14,109,826.00   $540.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6469 W91GY0-06-D-0001-1-2    I COMPORT                           RADIOS AND SUPPORTING EQUIPMENT           NC-POLICE ASSISTANCE NON-CONSTRUCTION        $2,560,124.00    $2,560,124.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6470 W91GY0-06-D-0001-5-1    I COMPORT                           UHF HAND HELD AND MOBILE VEHICLE          NC-BORDER ENFORCEMENT NON-CONSTRUCTION       $12,286,760.00   $12,286,760.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                             RADIOS AND FIXED BASE AND NECESSARY                                                                                                    10/6/2006
                                                                                                                             WINDOWS OS
                                                            6471 W91GY0-06-D-0001-5-2    I COMPORT                           UHF HANDHELD AND MOBILE VEHICLE           NC-POLICE ASSISTANCE NON-CONSTRUCTION        $3,249,566.00    $3,249,566.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                             RADIOS AND FIXED BASE AND NECESSARY                                                                                                    10/6/2006
                                                                                                                             WINDOWS OS
                                                            6472 W91GY0-06-D-0001-5-3    I COMPORT                           UHF HANDHELD & VEHICLE MOBILE RADIOS NC-FACILITY PROTECTION AND SERVICES NON-          $2,978,257.52    $2,978,257.52    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                             WITH FIXED BASE AND NECESSARY WINDOWS CONSTRUCTION                                                                                     10/6/2006
                                                                                                                             OS
                                                            6473 W91GY0-06-D-0003-1-1    IRAQI CONTRACTOR - 4021             INSTRUCTORS FOR BAGHDAD POLICE COLLEGE NC-PUBLIC SAFETY NON-CONSTRUCTION               $30,000.00       $20,000.00       $10,000.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6474 W91GY0-06-D-0003-2-1    IRAQI CONTRACTOR - 4022             URI 23296 PERSONNEL SERVICE CONTRACTS     NC-PUBLIC SAFETY NON-CONSTRUCTION            $20,000.00       $20,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                             FOR PROFESSORS                                                                                                                         10/6/2006
                                                            6475 W91GY0-06-D-0003-3-1    IRAQI CONTRACTOR - 4021             PERSONNEL SERVICE CONTRACTS FOR           NC-PUBLIC SAFETY NON-CONSTRUCTION            $20,000.00       $20,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                             PROFESSORS                                                                                                                             10/6/2006
                                                            6476 W91GY0-06-D-0003-4-1    IRAQI CONTRACTOR - 4021             PERSONNEL SERVICE CONTRACTS FOR           NC-PUBLIC SAFETY NON-CONSTRUCTION            $25,000.00       $25,000.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                             PROFESSORS                                                                                                                             10/6/2006
                                                            6477 W91GY0-06-D-0003-5-1    IRAQI CONTRACTOR - 4272             PERSONNEL SERVICE CONTRACTS FOR           NC-PUBLIC SAFETY NON-CONSTRUCTION            $320,000.00      $78,500.00       $241,500.00   CEFMS NON-CONSTRUCTION
                                                                                                                             PROFESSORS                                                                                                                             10/6/2006
                                                            6478 W91GY0-06-F-0001-NA-1   POINT BLANK BODY ARMOR INC.         BODY ARMOR                                NC-FACILITY PROTECTION AND SERVICES NON-     $991,638.00      $991,638.00      $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                       CONSTRUCTION                                                                                 10/6/2006
                                                            6479 W91GY0-06-F-0003-NA-1   COMPLETE PACKAGING & SHIPPING       NGV BATTERIES, MODEL CR-123A, 3 VOLT      NC-POLICE ASSISTANCE NON-CONSTRUCTION        $2,990.00        $2,990.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                         SUPP                                LITHIUM                                                                                                                                10/6/2006
                                                            6480 W91GY0-06-F-0006-NA-1   POINT BLANK BODY ARMOR INC.         BODY ARMOR                                NC-DETENTION FACILITY NON-CONSTRUCTION       $88,162.50       $88,162.50       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6481 W91GY0-06-F-0021-NA-1   DELL MARKETING L.P.                 10 DELL LATITUDE D810                     NC-WITNESS PROTECTION PROGRAM NON-           $23,125.10       $23,125.10       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                       CONSTRUCTION                                                                                 10/6/2006
                                                            6482 W91GY0-06-F-0025-NA-1   SYRACUSE INTERNATIONAL TRADING      IRAQ AIR TRAFFIC CONTROL SUPPORT          NC-AIRPORT NON-CONSTRUCTION                  $1,300.00        $1,300.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                             CUMMINS GENERATOR                                                                                                                      10/6/2006
                                                            6483 W91GY0-06-F-0027-NA-1   NEW TECH SOLUTIONS, INC             FORCE PROTECTION TEAM SUPPORTING          NC-WITNESS PROTECTION PROGRAM NON-           $98,509.00       $98,509.00       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                             COMMISSION FOR PUBLIC INTEGRITY           CONSTRUCTION                                                                                 10/6/2006
                                                            6484 W91GY0-06-F-0029-NA-1   BRIGADE QUARTERMASTERS, LTD         FORCE PROTECTION TEAM SUPPORTING          NC-WITNESS PROTECTION PROGRAM NON-           $273,514.00      $261,879.22      $11,634.78    CEFMS NON-CONSTRUCTION
                                                                                                                             COMMISSION FOR PUBLIC INTEGRITY           CONSTRUCTION                                                                                 10/6/2006
                                                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 430 of 529




                                                            6485 W91GY0-06-F-0030-NA-1   FORCEONE LLC                        FORCE PROTECTION TEAM SUPPORTING          NC-WITNESS PROTECTION PROGRAM NON-           $58,125.00       $0.00            $58,125.00    CEFMS NON-CONSTRUCTION
                                                                                                                             COMMISSION FOR PUBLIC INTEGRITY           CONSTRUCTION                                                                                 10/6/2006
                                                            6486 W91GY0-06-M-0006-NA-1   ADVANCED COMPUTER TECHNOLOGY COMPUTER SOFTWARE (ARABIC), INTERNET             NC-DETENTION FACILITY NON-CONSTRUCTION       $258,698.20      $135,545.00      $123,153.20   CEFMS NON-CONSTRUCTION
                                                                                         LLC                          HARDWARE, INTERNET SERVICE                                                                                                                    10/6/2006
                                                            6487 W91GY0-06-M-0014-NA-1   IRAQI CONTRACTOR - 4233             OFFICE SUPPLIES                           NC-POLICE ASSISTANCE NON-CONSTRUCTION        $4,135.00        $4,135.00        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                                            6488 W91GY0-06-M-0015-NA-1   I COMPORT                           HANDBOOK PRINTING                         NATO ACCOUNT                                 $9,077.50        $9,077.50        $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                    10/6/2006
                                        #    Award Number            Contractor                      Description                              Work Item                                   Obligated     Expended      Undelivered   Source
                                        6489 W91GY0-06-M-0037-NA-1   IRAQI CONTRACTOR - 4460         RUBBER AMMO                              NC-POLICE ASSISTANCE NON-CONSTRUCTION       $91,746.59    $91,746.59    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6490 W91GY0-06-M-0038-NA-1   IRAQI CONTRACTOR - 4452         TRAINING ON COMPUTERS                    NC-DETENTION FACILITY NON-CONSTRUCTION      $100,000.00   $100,000.00   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6491 W91GY0-06-M-0048-NA-1   IRAQI CONTRACTOR - 4460         GLOCK HOLSTERS                           NC-POLICE ASSISTANCE NON-CONSTRUCTION       $109,888.80   $109,888.80   $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6492 W91GY0-06-M-0065-NA-1   IRAQI CONTRACTOR - 4068         HYGIENE KITS                             NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $9,600.00     $9,600.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                              NON-CONSTRUCTION                                                                      10/6/2006
                                        6493 W91GY0-06-M-0130-NA-1   NIK PUBLIC SAFETY INC           INVESTIGATOR EQUIPMENT, FLEX-CUFF        NC-OTHER TECHNICAL INVESTIGATIVE METHODS    $484.40       $484.40       $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     RESTRAINT                                NON-CONSTRUCTION                                                                      10/6/2006
                                        6494 W91GY0-06-M-0194-NA-1   IRAQI CONTRACTOR - 4246         HELMETS                                  NC-DETENTION FACILITY NON-CONSTRUCTION      $18,000.00    $18,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6495 W91GY0-06-M-0204-NA-1   GALLS INCORPORATED              POLICE EQUIPMENT: BATONS, CUFFS, CUFF    NC-DETENTION FACILITY NON-CONSTRUCTION      $14,910.05    $14,910.05    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     CUTTERS, GOGGLES                                                                                                               10/6/2006
                                        6496 W91GY0-06-M-0205-NA-1   GALLS INCORPORATED              STEALTH GOGGLES                          NC-DETENTION FACILITY NON-CONSTRUCTION      $4,940.50     $4,940.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6497 W91GY0-06-M-0216-NA-1   GALLS INCORPORATED              REDMAN FULL TRAINING SUIT                NC-DETENTION FACILITY NON-CONSTRUCTION      $2,368.76     $2,368.76     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6498 W91GY0-06-M-0230-NA-1   IRAQI CONTRACTOR - 4024         COMPUTERS, MONITORS, PRINTERS            NATO ACCOUNT                                $69,100.00    $69,100.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6499 W91GY0-06-M-0236-NA-1   IRAQI CONTRACTOR - 4611         NATO BUILDINGS FURNITURE                 NATO ACCOUNT                                $87,100.00    $87,100.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6500 W91GY0-06-M-0255-NA-1   THE MGT GROUP                   KNEE/SHIN GUARDS, SHOULDER PROTECTION, NC-DETENTION FACILITY NON-CONSTRUCTION        $14,760.00    $14,760.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     ELBOW PADS                                                                                                                     10/6/2006
                                        6501 W91GY0-06-M-0275-NA-1   IRAQI CONTRACTOR - 4024         B&W LASER PRINTER, 17” CRT MONITER, HP   NATO ACCOUNT                                $64,750.00    $64,750.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     LAPTOP                                                                                                                         10/6/2006
                                        6502 W91GY0-06-M-0328-NA-1   I COMPORT                       LAN NETWORK SUPPLIES, VOICE NETWORK      NATO ACCOUNT                                $46,211.00    $46,211.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     DETAILS                                                                                                                        10/6/2006
                                        6503 W91GY0-06-M-0381-NA-1   IRAQI CONTRACTOR - 4163         SAND BAGS                                C-NEW IRAQI ARMY FACILITIES CONSTRUCTION    $110,000.00   $23,760.00    $86,240.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6504 W91GY0-06-M-0411-NA-1   EMTA ELECTRIC                   CONSTRUCT CCCI FIREARMS RANGE            NC-JUDICIAL FACILITY NON-CONSTRUCTION       $17,000.00    $17,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6505 W91GY0-06-M-0414-NA-1   H.P. WHITE LABORATORY INC       TESTING OF HELMETS                       NC-FACILITY PROTECTION AND SERVICES NON-    $1,120.00     $695.00       $425.00       CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                          10/6/2006
                                        6506 W91GY0-06-M-0457-NA-1   IRAQI CONTRACTOR - 4072         TACTICAL GEAR EMBROIDERY                 NC-JUDICIAL FACILITY NON-CONSTRUCTION       $4,623.00     $4,623.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6507 W91GY0-06-M-0458-NA-1   CHEMGUARD INC                   FIRE FIGHTING FOAM                       NC-FIRE SERVICES NON-CONSTRUCTION           $700,000.00   $688,091.25   $11,908.75    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6508 W91GY0-06-M-0525-NA-1   ROSENBAUER INTERNATIONAL AG     FIRE HOSE ADAPTERS                       NC-AIRPORT NON-CONSTRUCTION                 $2,088.30     $0.00         $2,088.30     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6509 W91GY0-06-M-0530-NA-1   IRAQI CONTRACTOR - 4188         NON-CONSTRUCTION T-WALLS 3.3 METERS      NC-JUDICIAL FACILITY NON-CONSTRUCTION       $3,000.00     $3,000.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     HIGH                                                                                                                           10/6/2006
                                        6510 W91GY0-06-M-0597-NA-1   I COMPORT                       NATO JOINT STAFF COLLEGE TRAINING        NATO ACCOUNT                                $41,536.00    $41,536.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     MATERIAL TRANSLATED IN ARABIC                                                                                                  10/6/2006
                                        6511 W91GY0-06-M-0601-NA-1   DME CORPORATION FT LAUDERDALE   IRAQ AIR TRAFFIC CONTROL SUPPORT         NC-AIRPORT NON-CONSTRUCTION                 $6,810.00     $6,810.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6512 W91GY0-06-M-0646-NA-1   I COMPORT                       NATO JOINT STAFF COLLEGE TRAINING       NATO ACCOUNT                                 $28,513.00    $28,513.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     MATERIAL TRANSLATED IN ARABIC VOICE AND                                                                                        10/6/2006
                                                                                                     DATA NETWORK
                                        6513 W91GY0-06-M-0650-NA-1   IRAQI CONTRACTOR - 4724         FURNITURE FOR CULTURAL CENTER            NATO ACCOUNT                                $46,406.00    $46,406.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6514 W91GY0-06-M-0653-NA-1   WEST-TEK                        *URI#23941*PC:330000                     NC-DETENTION FACILITY NON-CONSTRUCTION      $13,450.00    $0.00         $13,450.00    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6515 W91GY0-06-M-0675-NA-1   I COMPORT                       NATO JOINT STAFF COLLEGE TRAINING        NATO ACCOUNT                                $4,087.50     $4,087.50     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     MATERIAL TRANSLATED IN ARABIC                                                                                                  10/6/2006
                                        6516 W91GY0-06-M-0685-NA-1   IRAQI CONTRACTOR - 4302         HAZARDOUS MATERIALS TRAINING FOR FIRE    NC-FIRE SERVICES NON-CONSTRUCTION           $83,760.00    $0.00         $83,760.00    CEFMS NON-CONSTRUCTION
                                                                                                     SERVICES                                                                                                                       10/6/2006
                                        6517 W91GY0-06-M-0699-NA-1   IRAQI CONTRACTOR - 4215         BREATHING APPARATUS                      NC-FIRE SERVICES NON-CONSTRUCTION           $45,000.00    $45,000.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6518 W91GY0-06-M-0723-NA-1   IRAQI CONTRACTOR - 4653         NEW XONTRACT PRK MACHINE GUN             NC-DETENTION FACILITY NON-CONSTRUCTION      $30,000.00    $0.00         $30,000.00    CEFMS NON-CONSTRUCTION
                                                                                                     7.62X39MM                                                                                                                      10/6/2006
                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 431 of 529




                                        6519 W91GY0-06-M-0758-NA-1   IRAQI CONTRACTOR - 4775         GENERATOR MOVEMENT AND INSTALLATION NC-POLICE ASSISTANCE NON-CONSTRUCTION            $30,050.00    $30,050.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6520 W91GY0-06-M-0798-NA-1   IRAQI CONTRACTOR - 4034         *URI#23934* 40 EACH GYMNASTIC MATS       NC-DETENTION FACILITY NON-CONSTRUCTION      $2,700.00     $2,700.00     $0.00         CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                    10/6/2006
                                        6521 W91GY0-06-M-0863-NA-3   SWEET ANALYSIS SERVICES INC     40MM SINGLE SHOT COMBAT 50 EACH          NC-DETENTION FACILITY NON-CONSTRUCTION      $28,634.99    $0.00         $28,634.99    CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                                    10/6/2006
                                        6522 W91GY0-06-M-0901-NA-1   IRAQI CONTRACTOR - 4020         NATO JOINT STAFF COLLEGE TRAINING        NATO ACCOUNT                                $24,323.00    $24,323.00    $0.00         CEFMS NON-CONSTRUCTION
                                                                                                     MATERIAL TRANSLATED IN ARABIC                                                                                                  10/6/2006
                                        6523 W91GY0-06-M-0902-NA-1   EN-NET SERVICES                 NATO JOINT STAFF COLLEGE TRAINING        NATO ACCOUNT                                $15,000.00    $5,956.00     $9,044.00     CEFMS NON-CONSTRUCTION




I D-195
                                                                                                                                                                                                                                                             Appendix D




                                                                                                     MATERIAL TRANSLATED IN ARABIC                                                                                                  10/6/2006
                                                            #    Award Number            Contractor                        Description                                Work Item                                  Obligated       Expended        Undelivered     Source
                                                            6524 W91GY0-06-M-0909-NA-1   IRAQI CONTRACTOR - 4020           NATO JOINT STAFF COLLEGE TRAINING          NATO ACCOUNT                               $5,914.00       $5,914.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                           MATERIAL TRANSLATED IN ARABIC                                                                                                         10/6/2006
                                                            6525 W91GY0-06-M-0914-NA-1   IRAQI CONTRACTOR - 4782           NATO JOINT STAFF COLLEGE TRAINING          NATO ACCOUNT                               $10,800.00      $10,800.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                           MATERIAL TRANSLATED IN ARABIC                                                                                                         10/6/2006
                                                            6526 W91GY0-06-M-0976-NA-1   SMITH & WESSON                    *URI#23941*PC:330000                       NC-DETENTION FACILITY NON-CONSTRUCTION     $315,690.00     $0.00           $315,690.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6527 W91GY0-06-M-0982-NA-1   SPRINT COMMUNICATIONS COMPANY SPRINT/SEGOVIA 2 MBPS/1 MBPS/64 KBPS VOIP NC-NEW IRAQI ARMY EQUIPMENT NON-                $12,923.40      $0.00           $12,923.40      CEFMS NON-CONSTRUCTION
                                                                                         LP                            UPSTREAM                                  CONSTRUCTION                                                                                    10/6/2006
                                                            6528 W91GY0-06-M-1022-NA-1   IRAQI CONTRACTOR - 4925           NEW CONTRACT PRK MACHINE GUN               NC-DETENTION FACILITY NON-CONSTRUCTION     $250,000.00     $0.00           $250,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                                          Appendix D



                                                                                                                           AMMUNITION 1M ROUNDS                                                                                                                  10/6/2006
                                                            6529 W91GY0-06-M-1144-NA-1   BLANE INTERNATIONAL GROUP, INC.   PKM MACHINE GUNS - *URI#29177* WEAPONSNC-DETENTION FACILITY NON-CONSTRUCTION          $100,000.00     $0.00           $100,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                           AND AMMUNITIONS                                                                                                                       10/6/2006
                                                            6530 W91GY0-06-M-1144-NA-2   BLANE INTERNATIONAL GROUP, INC.   ESCORT AIMPOINT 12 GAGE PUMP SHOTGUNS NC-DETENTION FACILITY NON-CONSTRUCTION          $29,950.00      $0.00           $29,950.00      CEFMS NON-CONSTRUCTION
                                                                                                                           POLYMER STOCK - *URI#29177* WEAPONS                                                                                                   10/6/2006
                                                                                                                           AND AMMUNITIONS
                                                            6531 W91GY0-06-M-1144-NA-3   BLANE INTERNATIONAL GROUP, INC.   GLOCK 19(STANDARD IRAQI POLICE             NC-DETENTION FACILITY NON-CONSTRUCTION     $206,940.00     $0.00           $206,940.00     CEFMS NON-CONSTRUCTION
                                                                                                                           SIDEARM)9MM PISTOL - *URI#29177*                                                                                                      10/6/2006
                                                                                                                           WEAPONS AND AMMUNITIONS
                                                            6532 W91GY0-06-M-1144-NA-4   BLANE INTERNATIONAL GROUP, INC.   AK-47 AMMO, BRASS CASING - *URI#29177*     NC-DETENTION FACILITY NON-CONSTRUCTION     $14,000.00      $0.00           $14,000.00      CEFMS NON-CONSTRUCTION
                                                                                                                           WEAPONS AND AMMUNITIONS                                                                                                               10/6/2006
                                                            6533 W91GY0-06-M-1144-NA-5   BLANE INTERNATIONAL GROUP, INC.   PKM AMMO LINKED AMMUNITION -        NC-DETENTION FACILITY NON-CONSTRUCTION            $23,000.00      $0.00           $23,000.00      CEFMS NON-CONSTRUCTION
                                                                                                                           *URI#29177* WEAPONS AND AMMUNITIONS                                                                                                   10/6/2006




D-196 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            6534 W91GY0-06-M-1144-NA-6   BLANE INTERNATIONAL GROUP, INC.   12 GAUGE 2 3/4’ “0” BUCK, BRASS CASING NC-DETENTION FACILITY NON-CONSTRUCTION         $15,125.00      $0.00           $15,125.00      CEFMS NON-CONSTRUCTION
                                                                                                                           - *URI#29177* WEAPONS AND AMMUNITIONS                                                                                                 10/6/2006
                                                            6535 W91GY0-06-M-1144-NA-7   BLANE INTERNATIONAL GROUP, INC.   9MM X 19MM 115GR BALL AMMUNITION      NC-DETENTION FACILITY NON-CONSTRUCTION          $18,000.00      $0.00           $18,000.00      CEFMS NON-CONSTRUCTION
                                                                                                                           - *URI#29177* WEAPONS AND AMMUNITIONS                                                                                                 10/6/2006
                                                            6536 W91GY0-06-M-1197-NA-1   BLANE INTERNATIONAL GROUP, INC.   AMMUNITION 9MM X 19MMM - *URI#28140* NC-JUDICIAL FACILITY NON-CONSTRUCTION            $271,468.00     $0.00           $271,468.00     CEFMS NON-CONSTRUCTION
                                                                                                                           PURCHASE OF AMMUNITION                                                                                                                10/6/2006
                                                            6537 W91GY0-06-W-0003-NA-1   AMERICAN AIRBOAT CORP             AIRBOATS                                   NC-BORDER ENFORCEMENT NON-CONSTRUCTION     $251,936.00     $251,936.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6538 W91GY0-06-W-2024-NA-1   IRAQI CONTRACTOR - 4505           NIRMIRKE WATER PROJECT                     C-POTABLE WATER CONSTRUCTION               $100,780.00     $100,780.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6539 W91GY0-06-W-2025-NA-1   IRAQI CONTRACTOR - 4356           TILISQIF WATER PROJECT                     C-POTABLE WATER CONSTRUCTION               $87,480.00      $87,480.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6540 W91GY0-06-W-2030-NA-1   IRAQI CONTRACTOR - 4303           FAIDA WATER PROJECT                        C-POTABLE WATER CONSTRUCTION               $168,053.00     $168,053.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6541 W91GY0-06-W-2161-NA-2   HERISH COMPANY                    17648 - SJ-086 POLICE STATIONS IN 1ST ID AO C-MNSTCI-PC13000-FACILITIES REPAIR        $41,185.00      $0.00           $41,185.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6542 W91GY0-06-W-2165-NA-1   IRAQI CONTRACTOR - 4655           POLICE STATIONS IN 1ST ID AO               FACILITIES REPAIR IRAQ                     $39,950.00      $39,950.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6543 W91GY1-06-C-0001-NA-1   TEKKON ENGINEERING CO LTD         CALCIUM HYPROCHLORIDE                      NC-POTABLE WATER SUSTAINMENT NON-          $229,500.00     $229,500.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                      CONSTRUCTION                                                                               10/6/2006
                                                            6544 W91GY1-06-C-0002-NA-1   COMET COMPANY LTD                 REHABILITATE SADR AL QANA’AT RAW WATER C-PW-101 DIRECT LOCAL CONTRACTING (S/B)        $4,222,549.00   $1,283,482.00   $2,939,067.00   CEFMS CONSTRUCTION
                                                                                                                           PUMPMING STATION                                                                                                                      10/6/2006
                                                            6545 W91GY1-06-C-0003-NA-1   IRAQI CONTRACTOR - 4310           FALLUJAH SEWERAGE AREA C COLLECTION        C-SEWAGE CONSTRUCTION                      $1,867,250.00   $0.00           $1,867,250.00   CEFMS CONSTRUCTION
                                                                                                                           SYSTEM                                                                                                                                10/6/2006
                                                            6546 W91GY1-06-C-0003-NA-2   IRAQI CONTRACTOR - 4310           MOD FOR ADDITIONAL PIPE AND MANHOLES C-SEWAGE CONSTRUCTION                            $1,350,995.58   $0.00           $1,350,995.58   CEFMS CONSTRUCTION
                                                                                                                           FOR RELOCATION OF PUMP ST F1                                                                                                          10/6/2006
                                                            6547 W91GY1-06-C-0004-NA-1   IRAQI CONTRACTOR - 4916           FALLUJAH SEWERAGE AREA C COLLECTION        C-SEWAGE CONSTRUCTION                      $2,475,379.50   $0.00           $2,475,379.50   CEFMS CONSTRUCTION
                                                                                                                           SYSTEM                                                                                                                                10/6/2006
                                                            6548 W91GY1-06-C-0005-NA-1   IRAQI CONTRACTOR - 4027           FALLUJAH SEWERAGE AREA B COLLECTION        C-SEWAGE CONSTRUCTION                      $4,406,150.00   $0.00           $4,406,150.00   CEFMS CONSTRUCTION
                                                                                                                           SYTEM                                                                                                                                 10/6/2006
                                                            6549 W91GY1-06-C-0008-NA-1   MOTT MCDONALD LTD                 POTABLE WATER SUSTAINMENT PHASE 1 WTP C-POTABLE WATER SUSTAINMENT CONSTRUCTION        $457,501.00     $457,501.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                           FACILITY WSIS GAP SNAFFEE PROJECT OF                                                                                                  10/6/2006
                                                                                                                           GARMA, JUBAYIAH, R-ZERO WATER PLANT
                                                            6550 W91GY1-06-C-0009-NA-1   IRAQI CONTRACTOR - 4084           AL QASWAA WATER TREATMENT PLANT            C-SEWAGE SUSTAINMENT CONSTRUCTION          $243,008.00     $243,008.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                           NAJAF AND HILLAH                                                                                                                      10/6/2006
                                                            6551 W91GY1-06-C-0010-NA-1   IRAQI CONTRACTOR - 4084           AL QASWAA PROJECT MANAGEMENT OF            C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $174,900.00     $174,900.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                           NAJAF WATER TREATMENT PLANT                                                                                                           10/6/2006
                                                            6552 W91GY1-06-C-0011-NA-1   NOVA ENGINEERS, CONTRACTORS &     POTABLE WATER SUSTAINMENT PHASE 1       C-POTABLE WATER SUSTAINMENT CONSTRUCTION      $125,947.00     $125,947.00     $0.00           CEFMS CONSTRUCTION
                                                                                         TRADING CO                        NOVA PROJ. MGMT. OF SHARK, DIJIAH WATER                                                                                               10/6/2006
                                                                                                                           PLANTS
                                                            6553 W91GY1-06-C-0012-NA-    TECHNICAL RESOURCES LTD           MANAGEMENT AND OPERATIONS OF WWTP          C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $151,450.00     $151,450.00     $0.00           CEFMS CONSTRUCTION
                                                                 0001AA                                                    DIJAYL WATER PLANT                                                                                                                    10/6/2006
                                                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 432 of 529




                                                            6554 W91GY1-06-C-0013-NA-    TECHNICAL RESOURCES LTD           FIN001 - DE-OB RESIDUAL IRRF FUNDS UNDER C-POTABLE WATER SUSTAINMENT CONSTRUCTION     $475,790.00     $475,790.00     $0.00           CEFMS CONSTRUCTION
                                                                 0001AA                                                    $100. MANAGEMENT AND OPERATIONS WTP                                                                                                   10/6/2006
                                                                                                                           FACILITY KIRKUK WATER PLANT
                                                            6555 W91GY1-06-C-0014-NA-1   IRAQI CONTRACTOR - 4305           WASTE WATER PROJECT MGMT OF                C-SEWAGE SUSTAINMENT CONSTRUCTION          $348,592.06     $348,592.06     $0.00           CEFMS CONSTRUCTION
                                                                                                                           RUSTAMIYAH NORTH AND SOUTH                                                                                                            10/6/2006
                                                            6556 W91GY1-06-C-0015-NA-1   DECORAMA GROUP                    *URI#26310* PC 62000 SS-003 BASRAH         C-SEWAGE CONSTRUCTION                      $336,382.00     $336,382.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                           SEWAGE POWER CONNECTIONS                                                                                                              10/6/2006
                                        #    Award Number            Contractor                      Description                              Work Item                                  Obligated       Expended      Undelivered     Source
                                        6557 W91GY1-06-C-0015-NA-2   DECORAMA GROUP                  SS-003 BASRA SEWAGE POWER CONNECTIONS C-SEWAGE CONSTRUCTION                         $12,680.00      $0.00         $12,680.00      CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6558 W91GY1-06-C-0016-NA-1   IRAQI CONTRACTOR - 4209         WSSP PH1 O&M OVERSIGHT EXTENSION         C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $143,601.00     $143,601.00   $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6559 W91GY1-06-C-0017-NA-1   IRAQI CONTRACTOR - 4928         *URI#23570* RAMADI BARRAGE               NC-DAMS NON-CONSTRUCTION                   $38,480.00      $0.00         $38,480.00      CEFMS NON-CONSTRUCTION
                                                                                                     (PROCUREMENT)                                                                                                                     10/6/2006
                                        6560 W91GY1-06-C-0018-NA-1   IRAQI CONTRACTOR - 4181         O&M SUPPORT TRUCKS (SEWER TANKERS)       NC-SEWAGE SUSTAINMENT NON-CONSTRUCTION     $1,320,170.00   $875,994.00   $444,176.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6561 W91GY1-06-C-0018-NA-2   IRAQI CONTRACTOR - 4181         O&M SUPPORT TRUCKS (WATER TANKERS)       NC-POTABLE WATER SUSTAINMENT NON-          $3,935,790.00   $0.00         $3,935,790.00   CEFMS NON-CONSTRUCTION
                                                                                                                                              CONSTRUCTION                                                                             10/6/2006
                                        6562 W91GY1-06-C-0019-NA-1   IRAQI CONTRACTOR - 4638         MAINTENANCE SERVICE AGREEMENT FOR   NC-UMM QASR TO BASRA WATER PIPELINE             $1,000,000.00   $208,179.00   $791,821.00     CEFMS NON-CONSTRUCTION
                                                                                                     HEAVY EQUIPMENT AT SWEETWATER CANAL SUSTAINMENT NON-CONSTR                                                                        10/6/2006
                                        6563 W91GY1-06-C-0019-NA-2   IRAQI CONTRACTOR - 4638         P00001 DTD 28SEP06 PROVIDE ADD’L FUNDS   NC-UMM QASR TO BASRA WATER PIPELINE NON-   $134,984.83     $0.00         $134,984.83     CEFMS NON-CONSTRUCTION
                                                                                                     FOR CLIN 0002 - EQUIPMENT FOR SWEET      CONSTRUCTION                                                                             10/6/2006
                                                                                                     WATER CANAL REPAIR , PHASE #1
                                        6564 W91GY1-06-C-0020-NA-1   IRAQI CONTRACTOR - 4227         PHASE 2 - #2 O&M RURAL WATER             C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $3,320,000.00   $413,750.00   $2,906,250.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6565 W91GY1-06-C-0021-NA-1   IRAQI CONTRACTOR - 4941         PHASE 2 - #1 O&M RURAL WATER             C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $956,500.00     $120,500.00   $836,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6566 W91GY1-06-C-0022-NA-1   IRAQI CONTRACTOR - 4471         PHASE 2 - #3 O&M RURAL WATER             C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $1,583,401.00   $190,675.00   $1,392,726.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6567 W91GY1-06-C-0023-NA-1   IRAQI CONTRACTOR - 4779         #4 O&M RURAL WATER                       C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $2,290,000.00   $285,000.00   $2,005,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6568 W91GY1-06-C-0024-NA-1   IRAQI CONTRACTOR - 4209         WSSP PHASE 2 - O&M OVERSIGHT             C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $4,378,157.00   $806,127.00   $3,572,030.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                       10/6/2006
                                        6569 W91GY1-06-C-0025-NA-1   IRAQI CONTRACTOR - 4227         WASTE WATER SUSTAINMENT PHASE 1 AL       C-SEWAGE SUSTAINMENT CONSTRUCTION          $425,200.00     $425,200.00   $0.00           CEFMS CONSTRUCTION
                                                                                                     QASWAA WASTE WATER MANAGEMENT OF                                                                                                  10/6/2006
                                                                                                     HILLA AND NAJAF
                                        6570 W91GY1-06-C-0026-NA-1   IRAQI CONTRACTOR - 4305         WASTE WATER SUSTAINMENT PHASE 1 ANRA C-SEWAGE SUSTAINMENT CONSTRUCTION              $832,258.56     $832,258.56   $0.00           CEFMS CONSTRUCTION
                                                                                                     PROJECT MGMT OF RUSTAMIYAH NORTH AND                                                                                              10/6/2006
                                                                                                     SOUTH
                                        6571 W91GY1-06-C-0027-NA-1   NOVA ENGINEERS, CONTRACTORS &   POTABLE WATER SUSTAINMENT PHASE 1       C-POTABLE WATER SUSTAINMENT CONSTRUCTION    $254,329.00     $251,894.00   $2,435.00       CEFMS CONSTRUCTION
                                                                     TRADING CO                      NOVA PROJ. MGMT. OF SHARK, DIJIAH WATER                                                                                           10/6/2006
                                                                                                     PLANTS
                                        6572 W91GY1-06-C-0028-NA-1   TECHNICAL RESOURCES LTD         POTABLE WATER SUSTAINMENT PHASE 1 WTP C-POTABLE WATER SUSTAINMENT CONSTRUCTION      $939,081.00     $939,081.00   $0.00           CEFMS CONSTRUCTION
                                                                                                     FACILITY WSIS GAP KIRKUK WATER PLANT                                                                                              10/6/2006
                                        6573 W91GY1-06-C-0029-NA-1   MOTT MCDONALD LTD                POTABLE WATER SUSTAINMENT PHASE 1       C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $974,799.00     $457,501.00   $517,298.00     CEFMS CONSTRUCTION
                                                                                                     WTP FACILITY WSIS GAP SNAFFEE PROJECT                                                                                             10/6/2006
                                                                                                     OF GARMA, JUBAYIAH, R-ZERO WATER
                                                                                                     PLANT;P00001 DTD 31JUL06 PROVIDE FUNDS
                                                                                                     FOR PURCHASE OF SPARE PARTS AS ITEMIZED;
                                        6574 W91GY1-06-C-0030-NA-1   IRAQI CONTRACTOR - 4209         POTABLE WATER SUSTAINMENT WSSP PHASE C-POTABLE WATER SUSTAINMENT CONSTRUCTION       $358,800.00     $358,800.00   $0.00           CEFMS CONSTRUCTION
                                                                                                     #1 OVERSIGHT                                                                                                                      10/6/2006
                                        6575 W91GY1-06-C-0031-NA-1   TECHNICAL RESOURCES LTD         POTABLE WATER SUSTAINMENT PHASE 1      C-POTABLE WATER SUSTAINMENT CONSTRUCTION     $252,900.00     $252,900.00   $0.00           CEFMS CONSTRUCTION
                                                                                                     TECHNICAL RESOURCES DIJAYL WATER PLANT                                                                                            10/6/2006
                                        6576 W91GY1-06-C-0032-NA-1   IRAQI CONTRACTOR - 4227         POTABLE WATER SUSTAINMENT AL QASWAA C-POTABLE WATER SUSTAINMENT CONSTRUCTION        $349,800.00     $349,800.00   $0.00           CEFMS CONSTRUCTION
                                                                                                     PROJECT MANAGEMENT OF NAJAF WATER                                                                                                 10/6/2006
                                                                                                     PLANT
                                        6577 W91GY1-06-C-0033-NA-1   IRAQI CONTRACTOR - 4471         *URI#27168* SUSTAINMENT - WSSP-PHASE 1   C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $277,792.00     $277,792.00   $0.00           CEFMS CONSTRUCTION
                                                                                                     O&M RURAL WATER - DIYALA                                                                                                          10/6/2006
                                        6578 W91GY1-06-C-0034-NA-1   IRAQI CONTRACTOR - 4060         *URI#27171* P/C 60000, SUSTAINMENT WSSP C-POTABLE WATER SUSTAINMENT CONSTRUCTION    $303,897.00     $303,896.00   $1.00           CEFMS CONSTRUCTION
                                                                                                     PHASE 1 #4 O&M RURAL WATER MUTHANNA                                                                                               10/6/2006
                                        6579 W91GY1-06-C-0035-NA-1   IRAQI CONTRACTOR - 4084         *URI#27170* SUSTAINMENT - WSSP-PHASE 1   C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $832,432.00     $832,432.00   $0.00           CEFMS CONSTRUCTION
                                                                                                     #2 - O&M RURAL WATER - BABIL                                                                                                      10/6/2006
                                        6580 W91GY1-06-C-0036-NA-1   IRAQI CONTRACTOR - 4779         *URI#27168* SUSTAINMENT - WSSP-PHASE 1   C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $564,178.00     $564,178.00   $0.00           CEFMS CONSTRUCTION
                                                                                                     O&M RURAL WATER - DIYALA                                                                                                          10/6/2006
                                        6581 W91GY1-06-C-0042-NA-1   CATERPILLAR INC                 HEAVY CONSTRUCTION EQUIPMENT             C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $2,235,516.00   $0.00         $2,235,516.00   CEFMS CONSTRUCTION
                                                                                                     - *URI#23572* EASTERN EUPHRATES DRAIN                                                                                             10/6/2006
                                                                                                     EQUIPMENT
                                        6582 W91GY1-06-C-0043-NA-10 IRAQI CONTRACTOR - 4638          GROUP SIX - *URI#23572* EASTERN          C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $1,200.00       $0.00         $1,200.00       CEFMS CONSTRUCTION
                                                                                                     EUPHRATES DRAIN EQUIPMENT                                                                                                         10/6/2006
                                        6583 W91GY1-06-C-0043-NA-2   IRAQI CONTRACTOR - 4638         GROUP TW0 - *URI#23572* EASTERN          C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $660,000.00     $0.00         $660,000.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 433 of 529




                                                                                                     EUPHRATES DRAIN EQUIPMENT                                                                                                         10/6/2006
                                        6584 W91GY1-06-C-0043-NA-3   IRAQI CONTRACTOR - 4638         GROUP TWO - *URI#23572* EASTERN          C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $828,000.00     $0.00         $828,000.00     CEFMS CONSTRUCTION
                                                                                                     EUPHRATES DRAIN EQUIPMENT                                                                                                         10/6/2006
                                        6585 W91GY1-06-C-0044-NA-1   NITSTAR LLC                     GRP THREE ITEM 0004 *URI#23572* EASTERN C-MAJOR IRRIGATION PROJECTS CONSTRUCTION    $3,006,250.00   $0.00         $3,006,250.00   CEFMS CONSTRUCTION
                                                                                                     EUPHRATES DRAIN EQUIPMENT                                                                                                         10/6/2006




October 30, 2006 I REPORT TO CONGRESS
                                        6586 W91GY1-06-C-0045-NA-5   IRAQI CONTRACTOR - 4267         GROUP FOUR *URI#23572* EASTERN           C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $240,285.71     $0.00         $240,285.71     CEFMS CONSTRUCTION
                                                                                                     EUPHRATES DRAIN EQUIPMENT                                                                                                         10/6/2006
                                        6587 W91GY1-06-C-0045-NA-6   IRAQI CONTRACTOR - 4267         GROUP FOUR *URI#23572* EASTERN           C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $423,428.58     $0.00         $423,428.58     CEFMS CONSTRUCTION
                                                                                                     EUPHRATES DRAIN EQUIPMENT                                                                                                         10/6/2006




I D-197
                                                                                                                                                                                                                                                                Appendix D
                                                            #    Award Number            Contractor                         Description                               Work Item                                  Obligated        Expended      Undelivered      Source
                                                            6588 W91GY1-06-C-0045-NA-7   IRAQI CONTRACTOR - 4267            GROUP FOUR *URI#23572* EASTERN            C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $282,285.72      $0.00         $282,285.72      CEFMS CONSTRUCTION
                                                                                                                            EUPHRATES DRAIN EQUIPMENT                                                                                                            10/6/2006
                                                            6589 W91GY1-06-C-0046-NA-8   GENESYS LTD.                       GROUP FIVE - *URI#23572* EASTERN          C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $425,900.00      $0.00         $425,900.00      CEFMS CONSTRUCTION
                                                                                                                            EUPHRATES DRAIN EQUIPMENT                                                                                                            10/6/2006
                                                            6590 W91GY1-06-C-0046-NA-9   GENESYS LTD.                       GROUP FIVE - *URI#23572* EASTERN          C-MAJOR IRRIGATION PROJECTS CONSTRUCTION   $388,600.00      $0.00         $388,600.00      CEFMS CONSTRUCTION
                                                                                                                            EUPHRATES DRAIN EQUIPMENT                                                                                                            10/6/2006
                                                            6591 W91GY1-06-C-0047-NA-1   IRAQI CONTRACTOR - 4310            SS-016 CONSTRUCTION FALLUJA WWTP          C-SEWAGE CONSTRUCTION                      $13,525,000.00   $0.00         $13,525,000.00   CEFMS CONSTRUCTION
                                                                                                                            PHASE 2                                                                                                                              10/6/2006
                                                            6592 W91GY1-06-C-0047-NA-    IRAQI CONTRACTOR - 4310            WWTP TRAINS 3&4                           C-SEWAGE CONSTRUCTION                      $4,350,000.00    $0.00         $4,350,000.00    CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                          Appendix D



                                                                 1001                                                                                                                                                                                            10/6/2006
                                                            6593 W91GY1-06-C-0047-NA-    IRAQI CONTRACTOR - 4310            WWTP TRAINS 3&4                           C-SEWAGE CONSTRUCTION                      $4,275,000.00    $0.00         $4,275,000.00    CEFMS CONSTRUCTION
                                                                 2001                                                                                                                                                                                            10/6/2006
                                                            6594 W91GY1-06-C-0047-NA-    IRAQI CONTRACTOR - 4310            SS-016 CONSTRUCTION FALLUJA WWTP          C-SEWAGE CONSTRUCTION                      $1,000,000.00    $0.00         $1,000,000.00    CEFMS CONSTRUCTION
                                                                 3001                                                       PHASE 2                                                                                                                              10/6/2006
                                                            6595 W91GY1-06-C-0047-NA-    IRAQI CONTRACTOR - 4310            SS-016 CONSTRUCTION FALLUJA WWTP          C-SEWAGE CONSTRUCTION                      $400,000.00      $0.00         $400,000.00      CEFMS CONSTRUCTION
                                                                 4001                                                       PHASE 2                                                                                                                              10/6/2006
                                                            6596 W91GY1-06-C-0048-NA-1   WATER WHEEL COMPANY                *URI#29028* FALLUJAH SEWERAGE PHASE 2     C-SEWAGE CONSTRUCTION                      $2,868,500.00    $0.00         $2,868,500.00    CEFMS CONSTRUCTION
                                                                                                                            AREA A CONSTRUCTION                                                                                                                  10/6/2006
                                                            6597 W91GY1-06-C-0049-NA-1   WATER WHEEL COMPANY                *URI#30FC72* FALLUJA SEWERAGE PHASE 2 T1 C-SEWAGE CONSTRUCTION                       $3,232,540.00    $0.00         $3,232,540.00    CEFMS CONSTRUCTION
                                                                                                                            & T2 WITH ADDITIONAL PIPING                                                                                                          10/6/2006
                                                            6598 W91GY1-06-C-0050-NA-1   IRAQI CONTRACTOR - 4930            CONSTRUCTION/MOBILIZATION - *URI#29009* C-SEWAGE CONSTRUCTION                        $100,000.00      $0.00         $100,000.00      CEFMS CONSTRUCTION
                                                                                                                            FALLUJA PUMP STATION F5 CONSTRUCTION                                                                                                 10/6/2006




D-198 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            6599 W91GY1-06-C-0050-NA-10 IRAQI CONTRACTOR - 4930             P00001 ADD’L SCOPE SUPPLY TEST & OPERATE C-SEWAGE CONSTRUCTION                       $265,000.00      $0.00         $265,000.00      CEFMS CONSTRUCTION
                                                                                                                            DIESEL GENERATOR - *URI#29010* FALLUJA                                                                                               10/6/2006
                                                                                                                            PUMP STATION F5 PUMPS
                                                            6600 W91GY1-06-C-0050-NA-2   IRAQI CONTRACTOR - 4930            CONSTRUCT PUMP STATION - *URI#29009*      C-SEWAGE CONSTRUCTION                      $3,250,000.00    $0.00         $3,250,000.00    CEFMS CONSTRUCTION
                                                                                                                            FALLUJA PUMP STATION F5 CONSTRUCTION                                                                                                 10/6/2006
                                                            6601 W91GY1-06-C-0050-NA-3   IRAQI CONTRACTOR - 4930            FURNISH & INSTALL PIPE - URI#29009* FALLUJA C-SEWAGE CONSTRUCTION                    $144,500.00      $0.00         $144,500.00      CEFMS CONSTRUCTION
                                                                                                                            PUMP STATION F5 CONSTRUCTION                                                                                                         10/6/2006
                                                            6602 W91GY1-06-C-0050-NA-4   IRAQI CONTRACTOR - 4930            PROVIDE SPARE PARTS - *URI#29009* FALLUJA C-SEWAGE CONSTRUCTION                      $200,000.00      $0.00         $200,000.00      CEFMS CONSTRUCTION
                                                                                                                            PUMP STATION F5 CONSTRUCTION                                                                                                         10/6/2006
                                                            6603 W91GY1-06-C-0050-NA-5   IRAQI CONTRACTOR - 4930            PROVIDE PUMP STATION - *URI#29009*        C-SEWAGE CONSTRUCTION                      $50,000.00       $0.00         $50,000.00       CEFMS CONSTRUCTION
                                                                                                                            FALLUJA PUMP STATION F5 CONSTRUCTION                                                                                                 10/6/2006
                                                            6604 W91GY1-06-C-0050-NA-6   IRAQI CONTRACTOR - 4930            PROVIDE OPERATIONS SUPPORT - *URI#29009* C-SEWAGE CONSTRUCTION                       $45,000.00       $0.00         $45,000.00       CEFMS CONSTRUCTION
                                                                                                                            FALLUJA PUMP STATION F5 CONSTRUCTION                                                                                                 10/6/2006
                                                            6605 W91GY1-06-C-0050-NA-7   IRAQI CONTRACTOR - 4930            COMMISSION & START-UP - *URI#29009*       C-SEWAGE CONSTRUCTION                      $20,000.00       $0.00         $20,000.00       CEFMS CONSTRUCTION
                                                                                                                            FALLUJA PUMP STATION F5 CONSTRUCTION                                                                                                 10/6/2006
                                                            6606 W91GY1-06-C-0050-NA-8   IRAQI CONTRACTOR - 4930            P00001 ADD’L SCOPE VERTICAL DRY PIT      C-SEWAGE CONSTRUCTION                       $292,000.00      $0.00         $292,000.00      CEFMS CONSTRUCTION
                                                                                                                            PUMPS - *URI#29010* FALLUJA PUMP STATION                                                                                             10/6/2006
                                                                                                                            F5 PUMPS
                                                            6607 W91GY1-06-C-0050-NA-9   IRAQI CONTRACTOR - 4930            P00001 ADD’L SCOPE SUPPLY & TEST          C-SEWAGE CONSTRUCTION                      $55,000.00       $0.00         $55,000.00       CEFMS CONSTRUCTION
                                                                                                                            - *URI#29010* FALLUJA PUMP STATION F5                                                                                                10/6/2006
                                                                                                                            PUMPS
                                                            6608 W91GY1-06-C-0051-NA-1   IRAQI CONTRACTOR - 4186            ASA                                       NC-DAMS NON-CONSTRUCTION                   $1,250,927.50    $0.00         $1,250,927.50    CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6609 W91GY1-06-C-0052-NA-1   GEN DIRECTORATE FOR SO. ELEC       INSTALL POWER LINES AT THE NASSIRIYAH     C-POTABLE WATER CONSTRUCTION               $1,189,707.00    $0.00         $1,189,707.00    CEFMS CONSTRUCTION
                                                                                         DISTRIBUTION                       WATER TREATMENT PLANT - *URI#11496*                                                                                                  10/6/2006
                                                                                                                            NASSIRIYAH WATER PROJECT, UDART0005,
                                                                                                                            PUBLIC NEW CONTRACT FOR ELECTRICAL
                                                                                                                            WORK
                                                            6610 W91GY1-06-C-0052-NA-2   GEN DIRECTORATE FOR SO. ELEC       INSTALL 11 KV POWER AT THE NASSIRIYAH     C-POTABLE WATER CONSTRUCTION               $150,000.00      $0.00         $150,000.00      CEFMS CONSTRUCTION
                                                                                         DISTRIBUTION                       WATER TREATMENT PLANT - *URI#11496*                                                                                                  10/6/2006
                                                                                                                            NASSIRIYAH WATER PROJECT, UDART0005,
                                                                                                                            PUBLIC NEW CONTRACT FOR ELECTRICAL
                                                                                                                            WORK
                                                            6611 W91GY1-06-C-0052-NA-3   GEN DIRECTORATE FOR SO. ELEC       INSTALL POWER AT NASSIRIYAH WATER        C-POTABLE WATER CONSTRUCTION                $2,010,000.00    $0.00         $2,010,000.00    CEFMS CONSTRUCTION
                                                                                         DISTRIBUTION                       TREATMENT PLANT - *URI#11496* NASSIRIYAH                                                                                             10/6/2006
                                                                                                                            WATER PROJECT, UDART0005, PUBLIC NEW
                                                                                                                            CONTRACT FOR ELECTRICAL WORK
                                                            6612 W91GY1-06-C-0052-NA-4   GEN DIRECTORATE FOR SO. ELEC       INSTALL 11 KV LINE FROM AL SHAMIYAH       C-POTABLE WATER CONSTRUCTION               $100,000.00      $0.00         $100,000.00      CEFMS CONSTRUCTION
                                                                                         DISTRIBUTION                       STATION TO BOOSTER STA. NO.2B -                                                                                                      10/6/2006
                                                                                                                            *URI#11496* NASSIRIYAH WATER PROJECT,
                                                                                                                            UDART0005, PUBLIC NEW CONTRACT FOR
                                                                                                                            ELECTRICAL WORK
                                                            6613 W91GY1-06-C-0053-NA-1   CIVILIAN TECHNOLOGIES LIMITED (CTL) CONSTRUCT OPERATIONAL FRESH WATER        C-POTABLE WATER CONSTRUCTION               $17,175,000.00   $0.00         $17,175,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 434 of 529




                                                                                                                             FEEDER SYS - *URI#25111* PW-003 SINJAR                                                                                              10/6/2006
                                                                                                                             WATER SUPPLY PROJECT PHASE 2
                                                            6614 W91GY1-06-C-1000-NA-1   IRAQI CONTRACTOR - 4388            MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                        $16,527,174.46   $10,000.00    $16,517,174.46   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                                 10/6/2006
                                                            6615 W91GY1-06-D-0001-NA-1   IRAQI CONTRACTOR - 4195            WSSP CHEMICAL PROCUREMENT PHASE #2        NC-POTABLE WATER SUSTAINMENT NON-          $12,000,000.00   $265,009.15   $11,734,990.85   CEFMS NON-CONSTRUCTION
                                                                                                                                                                      CONSTRUCTION                                                                               10/6/2006
                                        #    Award Number            Contractor                      Description                                Work Item                                  Obligated       Expended      Undelivered     Source
                                        6616 W91GY1-06-D-0001-NA-3   IRAQI CONTRACTOR - 4195         WSSP O&M CHEMICAL PROCURMENT FOR           NC-SEWAGE SUSTAINMENT NON-CONSTRUCTION     $3,000,000.00   $0.00         $3,000,000.00   CEFMS NON-CONSTRUCTION
                                                                                                     SEWER                                                                                                                               10/6/2006
                                        6617 W91GY1-06-D-0002-NA-1   TEKKON ENGINEERING CO LTD       SUSTAINMENT COSTS CHEMICALS                NC-POTABLE WATER SUSTAINMENT NON-          $3,000,000.00   $396,450.00   $2,603,550.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                CONSTRUCTION                                                                             10/6/2006
                                        6618 W91GY1-06-D-0002-NA-2   TEKKON ENGINEERING CO LTD       SUSTAINMENT - WSSP CHEMICAL                NC-SEWAGE SUSTAINMENT NON-CONSTRUCTION     $2,000,000.00   $0.00         $2,000,000.00   CEFMS NON-CONSTRUCTION
                                                                                                     PROCURMENT FOR SEWER FACILITIES (IDIQ)                                                                                              10/6/2006
                                        6619 W91GY1-06-D-0002-NA-3   TEKKON ENGINEERING CO LTD       ECONOMIC PRICE ADJUSTMENT SHIPPING         NC-POTABLE WATER NON-CONSTRUCTION          $318,469.01     $0.00         $318,469.01     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6620 W91GY1-06-D-0002-NA-4   TEKKON ENGINEERING CO LTD       P00004 DTD 28SEP06 PROVIDE ADD’L FUNDS     NC-WATER CONSERVATION NON-CONSTRUCTION     $133,472.88     $0.00         $133,472.88     CEFMS NON-CONSTRUCTION
                                                                                                     IN THE AMT OF $133,472.88;- PC61000                                                                                                 10/6/2006
                                                                                                     CHEMICAL PURCHASE
                                        6621 W91GY1-06-D-0003-NA-1   IRAQI CONTRACTOR - 4385         *URI#26120* PC60000 - FUEL (DIESEL);P00006 NC-POTABLE WATER SUSTAINMENT NON-          $2,016,610.00   $130,987.40   $1,885,622.60   CEFMS NON-CONSTRUCTION
                                                                                                     DTD 28SEP06 ADD’L FUNDS IN THE AMT OF      CONSTRUCTION                                                                             10/6/2006
                                                                                                     $16,610.00;
                                        6622 W91GY1-06-D-0003-NA-2   IRAQI CONTRACTOR - 4385         PC60000 - FUEL (DIESEL)                    NC-POTABLE WATER SUSTAINMENT NON-          $2,000,000.00   $0.00         $2,000,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                CONSTRUCTION                                                                             10/6/2006
                                        6623 W91GY1-06-D-0003-NA-3   IRAQI CONTRACTOR - 4385         WSSP O&M FUEL FOR SEWER FACILITIES (IDIQ); NC-SEWAGE SUSTAINMENT NON-CONSTRUCTION     $1,029,830.00   $0.00         $1,029,830.00   CEFMS NON-CONSTRUCTION
                                                                                                     P00006 DTD 28SEP06 PROVIDE ADD’L FUNDS                                                                                              10/6/2006
                                                                                                     BY $29,830.00;
                                        6624 W91GY1-06-D-0004-NA-1   GOBAL LOGISTICS SERVICES AND    *URI#26120* SUSTAINMENT WSSP O&M           NC-SEWAGE SUSTAINMENT NON-CONSTRUCTION     $2,000,000.00   $85,849.84    $1,914,150.16   CEFMS NON-CONSTRUCTION
                                                                     WAREHOUSING CO                  PROCURMENT OF DIESEL FUEL FOR SEWER                                                                                                 10/6/2006
                                                                                                     FACILITIES IDIQ #2 DIESEL CONTRACT #1
                                        6625 W91GY1-06-D-0004-NA-2   GOBAL LOGISTICS SERVICES AND    SUSTAINMENT - WSSP O&M PROCURMENT          NC-POTABLE WATER SUSTAINMENT NON-          $3,000,000.00   $0.00         $3,000,000.00   CEFMS NON-CONSTRUCTION
                                                                     WAREHOUSING CO                  OF DIESEL FUEL FOR WATER FACILITIES IDIQ   CONSTRUCTION                                                                             10/6/2006
                                                                                                     DIESEL CONTRACT #2
                                        6626 W91GY1-06-D-0005-1-1    IRAQI CONTRACTOR - 4084         WSSP PH2 O&M WATER CONTRACT #4             C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $9,910,689.04   $128,000.00   $9,782,689.04   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6627 W91GY1-06-D-0006-1-1    NOVA ENGINEERS, CONTRACTORS &   WSSP PH2 O&M WASTE WATER CONTRACT #3 C-SEWAGE SUSTAINMENT CONSTRUCTION                $5,211,925.08   $530,993.00   $4,680,932.08   CEFMS CONSTRUCTION
                                                                     TRADING CO                                                                                                                                                          10/6/2006
                                        6628 W91GY1-06-D-0006-1-2    NOVA ENGINEERS, CONTRACTORS &   WSSP PH 2 O&M WATER CONTRACT #3            C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $8,253,108.62   $0.00         $8,253,108.62   CEFMS CONSTRUCTION
                                                                     TRADING CO                                                                                                                                                          10/6/2006
                                        6629 W91GY1-06-D-0006-1-3    NOVA ENGINEERS, CONTRACTORS &   MOD01 DTD 23SEP06 PROVIDE ADD’L FUNDS C-PCO-PC10000 POLICE ASSISTANCE CONSTRUCTION $20,000.00         $0.00         $20,000.00      CEFMS CONSTRUCTION
                                                                     TRADING CO                      FOR CLIN 0053 OVER & ABOVE REQUIREMENTS                                                                                             10/6/2006
                                                                                                     FOR WATER FACILITY - *URI#28977*
                                                                                                     BAGHDAD POLICE COLLEGE WATER FACILITY
                                                                                                     O&M
                                        6630 W91GY1-06-D-0007-1-1    IRAQI CONTRACTOR - 4084         WSSP PH2 O&M WATER CONTRACT #2             C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $3,004,667.00   $193,925.00   $2,810,742.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6631 W91GY1-06-D-0007-1-2    IRAQI CONTRACTOR - 4084         WSSP PH2 O&M WASTE WATER CONTRACT #2 C-SEWAGE SUSTAINMENT CONSTRUCTION                $1,517,951.00   $0.00         $1,517,951.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6632 W91GY1-06-D-0007-1-3    IRAQI CONTRACTOR - 4084         SUSTAINMENT - WSSP O&M - KARBALA DPS       NC-PUMPING STATIONS AND GENERATORS         $500,000.00     $0.00         $500,000.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                SUSTAINMENT NON-CONSTR                                                                   10/6/2006
                                        6633 W91GY1-06-D-0008-1-1    TECHNICAL RESOURCES LTD         WSSP PH2 O&M WATER CONTRACT #1             C-POTABLE WATER SUSTAINMENT CONSTRUCTION   $2,583,000.00   $0.00         $2,583,000.00   CEFMS CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6634 W91GY1-06-M-0001-NA-1   IRAQI CONTRACTOR - 4181         HYUNDAI HD 320 TRUCK WITH CRANE            NC-UMM QASR TO BASRA WATER PIPELINE NON-   $250,300.00     $250,300.00   $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                CONSTRUCTION                                                                             10/6/2006
                                        6635 W91GY1-06-M-0002-NA-1   IRAQI CONTRACTOR - 4181         TRUCK SPARE PARTS                          NC-UMM QASR TO BASRA WATER PIPELINE NON-   $28,304.00      $28,304.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                CONSTRUCTION                                                                             10/6/2006
                                        6636 W91GY1-06-M-0006-NA-1   IRAQI CONTRACTOR - 4526         MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                         $11,104.69      $0.00         $11,104.69      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6637 W91GY1-06-M-0007-NA-1   WAMAR INTERNATIONAL INC         MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                         $7,737.50       $7,737.50     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6638 W91GY1-06-M-0008-NA-1   TETRA INTERNATIONAL, LLC        MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                         $6,160.00       $0.00         $6,160.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6639 W91GY1-06-M-0009-NA-1   IRAQI CONTRACTOR - 4362         MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                         $2,200.00       $0.00         $2,200.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6640 W91GY1-06-M-0010-NA-1   IRAQI CONTRACTOR - 4186         PIF URI 3DBFN-01 MOSUL DAM EQUIPMENT       NC-DAMS NON-CONSTRUCTION                   $40,374.88      $40,374.88    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     PURCHASE PHASE 1                                                                                                                    10/6/2006
                                        6641 W91GY1-06-M-0011-NA-1   IRAQI CONTRACTOR - 4185         PIPEWS AND VALVES MOSUL DAM EQUIPMENTNC-DAMS NON-CONSTRUCTION                         $64,375.00      $0.00         $64,375.00      CEFMS NON-CONSTRUCTION
                                                                                                     PURCHASE PHASE 1                                                                                                                    10/6/2006
                                        6642 W91GY1-06-M-0012-NA-1   IRAQI CONTRACTOR - 4638         MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                         $167,111.42     $0.00         $167,111.42     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 435 of 529




                                        6643 W91GY1-06-M-0013-NA-1   IRAQI CONTRACTOR - 4351         MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                         $7,000.00       $0.00         $7,000.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6644 W91GY1-06-M-0014-NA-1   IRAQI CONTRACTOR - 4256         MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                         $7,495.00       $0.00         $7,495.00       CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                         10/6/2006
                                        6645 W91GY1-06-M-0015-NA-1   IRAQI CONTRACTOR - 4800         MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                         $17,834.75      $3,590.00     $14,244.75      CEFMS NON-CONSTRUCTION




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                                         10/6/2006
                                        6646 W91GY1-06-M-0016-NA-1   IRAQI CONTRACTOR - 4111         PIF URI 3DBFN-01 MOSUL DAM EQUIPMENT       NC-DAMS NON-CONSTRUCTION                   $35,116.00      $35,116.00    $0.00           CEFMS NON-CONSTRUCTION
                                                                                                     PURCHASE PHASE 1                                                                                                                    10/6/2006




I D-199
                                                                                                                                                                                                                                                                  Appendix D
                                                            #    Award Number            Contractor                Description                              Work Item                                   Obligated       Expended        Undelivered     Source
                                                            6647 W91GY1-06-M-0017-NA-1   IRAQI CONTRACTOR - 4526   MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                        $59,994.00      $0.00           $59,994.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6648 W91GY1-06-M-0018-NA-1   IRAQI CONTRACTOR - 4648   MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                        $780,000.00     $126,864.00     $653,136.00     CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6649 W91GY1-06-M-0019-NA-1   IRAQI CONTRACTOR - 4409   MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                        $3,381,400.00   $1,804,000.00   $1,577,400.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6650 W91GY1-06-M-0020-NA-1   IRAQI CONTRACTOR - 4186   MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                        $3,260,000.00   $0.00           $3,260,000.00   CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6651 W91GY1-06-M-0021-NA-1   IRAQI CONTRACTOR - 4708   SINJAR WATER SUPPLY PROJECT - PHASE #1   C-POTABLE WATER CONSTRUCTION                $389,000.00     $389,000.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                                                 Appendix D



                                                                                                                                                                                                                                                        10/6/2006
                                                            6652 W91GY1-06-M-0022-NA-1   IRAQI CONTRACTOR - 4339   WAHDA WATER TREATMENT PLANT              C-POTABLE WATER CONSTRUCTION                $28,000.00      $28,000.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6653 W91GY1-06-M-0024-NA-1   IRAQI CONTRACTOR - 4039   BALAD ROOZ WTP SECURITY & MAINTENANCE C-POTABLE WATER CONSTRUCTION                   $274,200.00     $274,200.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                   CONTRACT                                                                                                                             10/6/2006
                                                            6654 W91GY1-06-M-0025-NA-1   IRAQI CONTRACTOR - 4736   TRANSPORTATION OF INTELIGROUT            NC-DAMS NON-CONSTRUCTION                    $214,226.53     $0.00           $214,226.53     CEFMS NON-CONSTRUCTION
                                                                                                                   EQUIPMENT                                                                                                                            10/6/2006
                                                            6655 W91GY1-06-M-0026-NA-1   IRAQI CONTRACTOR - 4957   REPAIR AND REMEDIATION OF SEWER          C-SEWAGE CONSTRUCTION                       $130,930.00     $130,930.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                   CONTAMINIATED PROPERTY                                                                                                               10/6/2006
                                                            6656 W91GY1-06-M-0030-NA-1   IRAQI CONTRACTOR - 4209   FUEL (DIESEL) EMERGENCY                  NC-POTABLE WATER SUSTAINMENT NON-           $98,100.00      $43,500.00      $54,600.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                            CONSTRUCTION                                                                                10/6/2006
                                                            6657 W91GY1-06-M-0031-NA-1   IRAQI CONTRACTOR - 4186   MOSUL DAM EQUIPMENT PURCHASE PHASE 1 NC-DAMS NON-CONSTRUCTION                        $36,365.00      $13,500.00      $22,865.00      CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006




D-200 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                            6658 W91GY1-06-M-0032-NA-1   IRAQI CONTRACTOR - 4186   PIF URI 3DBFN-01 MOSUL DAM EQUIPMENT     NC-DAMS NON-CONSTRUCTION                    $714,500.00     $0.00           $714,500.00     CEFMS NON-CONSTRUCTION
                                                                                                                   PURCHASE PHASE 1                                                                                                                     10/6/2006
                                                            6659 W91GY1-06-M-0033-NA-1   EQUIPMENT COMPANY WLL     USAID CRANE                              C-POTABLE WATER SUSTAINMENT CONSTRUCTION    $728,676.00     $0.00           $728,676.00     CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6660 W91GY1-06-M-0034-NA-1   IRAQI CONTRACTOR - 4504   TRANSPORTATION SERVICES - *URI#29508*    C-POTABLE WATER SUSTAINMENT CONSTRUCTION    $115,700.00     $0.00           $115,700.00     CEFMS CONSTRUCTION
                                                                                                                   USAID CRANE                                                                                                                          10/6/2006
                                                            6661 W91GY1-06-M-0035-NA-1   IRAQI CONTRACTOR - 4186   *URI#29635* MOSUL DAM - PHASE 2 CASING NC-DAMS NON-CONSTRUCTION                      $494,100.00     $0.00           $494,100.00     CEFMS NON-CONSTRUCTION
                                                                                                                   PIPES                                                                                                                                10/6/2006
                                                            6662 W91GY3-05-F-5031-NA-1   IRAQI CONTRACTOR - 4433   HESCO BARRIERS AND TRANSPORTATION        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $84,057.62      $84,057.62      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6663 W91GY3-05-F-5069-NA-1   FOX RIVER GRAPHIC         GARMIN GPS V PART #010-00226-03 &        NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $4,279.20       $4,279.20       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                   SHIPPING                                                                                                                             10/6/2006
                                                            6664 W91GY3-05-F-5071-NA-1   IRAQI CONTRACTOR - 4433   HESCO BARRIER & TRANSPORTATION           NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $252,172.56     $252,172.56     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6665 W91GY3-05-M-5029-NA-1   IRAQI CONTRACTOR - 4100   14” X 26” BURLAP SANDBAGS                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $5,000.00       $5,000.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6666 W91GY3-05-M-5030-NA-1   IRAQI CONTRACTOR - 4127   3 METER HIGH FENCE                       NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $99,000.00      $99,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6667 W91GY3-05-M-5064-NA-1   IRAQI CONTRACTOR - 4127   15 METER HIGH CONCERTINA WIRE            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $7,500.00       $7,500.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6668 W91GY3-05-M-5068-NA-1   IRAQI CONTRACTOR - 4100   14” X 16” BURLAP SANDBAGS                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $25,000.00      $25,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6669 W91GY3-05-M-5070-NA-1   IRAQI CONTRACTOR - 4100   14” X 16” BURLAP SANDBAGS                NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $25,000.00      $25,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6670 W91GY3-05-M-5072-NA-1   IRAQI CONTRACTOR - 4127   15 METER HIGH CONCERTINA WIRE            NC-OIL INFRASTRUCTURE NON-CONSTRUCTION      $75,000.00      $75,000.00      $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6671 W91GYO-06-W-2156-NA-    IRAQI CONTRACTOR - 4952   CONSTRUCT IRAQI NG HQ COMPLEX NEAR       C-ICDC - FACILITIES CONSTRUCTION            $301,750.00     $225,293.00     $76,457.00      CEFMS CONSTRUCTION
                                                                 0001AA                                            CITY OF AD DAWR, IRAQ                                                                                                                10/6/2006
                                                            6672 W91J3Y61350001-NA-1     3RD FIN CO                OFFICE SUPPLIES PURCHASE BY CJSOTP       NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $9,727.15       $9,727.15       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                                                            NON-CONSTRUCTION                                                                            10/6/2006
                                                            6673 W91LX561290002-NA-1     3RD FIN CO                FUNDS ARE PROVIDED FOR CONTINUING        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $9,800.00       $9,800.00       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                   SUPPORT OF THE IAF COUNTER TERRORISM     NON-CONSTRUCTION                                                                            10/6/2006
                                                                                                                   BATTALION. FORCE
                                                            6674 W91LX661290001-NA-1     3RD FIN CO                FUNDS ARE PROVIDED FOR CONTINUING        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $7,114.90       $7,114.90       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                   SUPPORT OF THE IAF COUNTER TERRORISM     NON-CONSTRUCTION                                                                            10/6/2006
                                                                                                                   BATTALION. FORCE
                                                            6675 W91LX761280001-NA-1     3RD FIN CO                FUNDS ARE PROVIDED FOR CONTINUING        NC-NEW IRAQI ARMY OPERATIONS AND TRAINING   $9,926.55       $9,926.55       $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                   SUPPORT OF THE IAF COUNTER TERRORISM     NON-CONSTRUCTION                                                                            10/6/2006
                                                                                                                   BATTALION. FORCE
                                                            6676 W91NS-05-F-9040-NA-1    U.S. CAVALRY, INC.        BODY ARMOR LEVEL IIIA VESTS COLOR BLACK NC-POLICE ASSISTANCE NON-CONSTRUCTION        $182,358.00     $182,358.00     $0.00           CEFMS NON-CONSTRUCTION
                                                                                                                   WITH UNIT LOGO AND NAME PLATE                                                                                                        10/6/2006
                                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 436 of 529




                                                            6677 W91QEK-04-A-4040-4-1    GOLDEN CONTRACTING CO.    DOORS AND WINDOWS RELATED MATERIAL       C-ICDC - FACILITIES CONSTRUCTION            $3,017.00       $3,017.00       $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6678 W91QEK-04-A-4040-5-1    GOLDEN CONTRACTING CO.    DOORS & WINDOW RELATED MATERIALS         C-ICDC - FACILITIES CONSTRUCTION            $37,878.00      $37,878.00      $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
                                                            6679 W91QEK-04-A-4054-40-1   GOLDEN CONTRACTING CO.    ELECTRICAL MATERIALS                     C-ICDC - FACILITIES CONSTRUCTION            $112,267.00     $112,267.00     $0.00           CEFMS CONSTRUCTION
                                                                                                                                                                                                                                                        10/6/2006
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 437 of 529

                                                                                                           Appendix E




       u.s. appropriated funds
       This appendix provides an accounting of U.S.                     for International Development (USAID),
       appropriated funds under these laws:                             Department of the Treasury (Treasury),
       • P.L. 108-11, April 16, 2003                                    Department of Defense (DoD), and
       • P.L. 108-106, November 6, 2003                                 Department of Health and Human Services
       • P.L. 108-287, August 5, 2004                                   (HHS).
       • P.L. 109-13, May 11, 2005                                    • The Natural Resources Risk Remediation
       • P.L. 109-234, June 15, 2006                                    Fund (NRRRF) was created “for expenses
       • P.L. 109-289, September 29, 2006                               necessary, in and around Iraq, to address
                                                                        emergency fire fighting, repair of damage to
       U.S. Appropriated Funds under                                    oil facilities and related infrastructure…”
       Public Law 108-11
       In April 2003, Congress passed P.L. 108-11,                       P.L. 108-11 also funded the daily operations
       which included bilateral economic assistance                   of the Coalition Provisional Authority (CPA)
       for Iraq:                                                      until P.L. 108-106 was passed in November
       • The Iraq Relief Reconstruction Fund                          2003. Although CPA ceased operations on June
           (IRRF 1) was created. P.L. 108-11 identified               28, 2004, contractual payment of obligations
           12 sectors to be funded and appropriated to                resulting from contracts awarded by the CPA
           the Department of State (DoS), U.S. Agency                 during its tenure are still being fulfilled. Most


       Status of Supplemental Appropriation, P.L. 108-11, as of September 30, 2006 (millions)
       Source                          Agency                   Apportioned                  Obligated                     Expended
       NRRRF                           DoD                             $802.0                     $800.6                       $797.7
       IRRF 1                          USAID                           1,617.7                   1,617.2                      1,539.6
                                       DoD IRRF 1                       518.2                      518.2                           516.6
                                       DoS                              125.4                      125.4                           116.1
                                       Treasury                            6.0                       6.0                             5.0
                                       USTDA                               5.0                       4.9                             4.1
                                       Subtotal                        2,272.3                   2,271.7                      2,181.4
       Non-IRRF P.L. 108-11            USAID                            497.7                      469.9                           440.1
                                       DoS                                66.0                      66.0                            60.4

                                       Subtotal                         563.7                      535.9                           500.5

       IFF                             CPA-OPS                            N/A                      437.9                           411.7
                                       New Iraqi Army                     51.2                      51.2                            49.8
                                       Subtotal                           51.2                     489.1                           461.5
       Total                                                          $3,689.2                  $4,097.3                     $3,941.0

       Note: Data not formally reviewed or audited. Figures may not total correctly because of rounding.

       Table E-1



                                                                                           October 30, 2006 I REPORT TO CONGRESS   I E-
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 438 of 529

Appendix E



Status of P.L. 108-11 IRRF 1 Funds by Program and by USAID Strategic Objectives, as of September 30, 2006 (millions)
Agency                             Program Name                                                     Apportioned           Obligated   Expended
USAID                              Restore Critical Infrastructure                                      $1,124.4           $1,124.4    $1,054.6
                                   Improve Efficiency and Accountability of Government                    174.7              174.7       174.7
                                   Support Education, Health, and Social Services                         118.5              118.5       116.8
                                   Relief: Office of Foreign Disaster Assistance                            43.5               43.5        38.8
                                   Office of Transition Initiatives                                         57.8               57.6        57.4
                                   Expand Economic Opportunity                                              65.9               65.9        65.3
                                   Program Support and Development of Gulf Region                           18.0               18.0        18.0
                                   Administrative Expenses                                                  14.9               14.6        14.0
                                   Subtotal                                                              1,617.7            1,617.2     1,539.6
DoD                                Restore Iraq Electricity (RIE)                                         299.9              299.9       299.9
                                   Restore Iraq Oil (RIO)                                                 165.0              165.0       165.0
                                   First Responder Network/DIILS                                            53.3               53.3        51.7
                                   Subtotal                                                               518.2              518.2       516.6
DoS                                Police/Prison Programs                                                   61.5               61.5        55.5
                                   Relief Efforts                                                           27.0               27.0        26.9
                                   Law Enforcement                                                          24.6               24.6        21.4
                                   Humanitarian Demining                                                    12.3               12.3        12.3
                                   Subtotal                                                               125.4              125.4       116.1
Treasury                           Technical Assistance                                                      6.0                6.0         5.0
                                   Subtotal                                                                  6.0                6.0         5.0
U.S. Trade and Dev. Agency         Technical Assistance/Training                                             5.0                4.9         4.1
                                   Subtotal                                                                  5.0                5.0         4.1
Total IRRF 1 Funds                                                                                      $2,272.3           $2,271.7    $2,181.4

Note: Data not formally reviewed or audited. Figures may not total correctly because of rounding.

Table E-2




of the funds (55%) allocated in P.L. 108-11                           develop the necessary relationships with Iraqi
were used for the rehabilitation of Iraqi infra-                      civic leaders to initiate crucial local projects.
structure—primarily oil production and elec-
tricity generation. Other major uses include                          Commander’s Emergency Response
humanitarian relief, governance initiatives, and                      Program
health and social services.                                           Initially funded with Iraqi assets [seized assets
   Table E-1 provides the status of P.L. 108-11                       and Development Fund for Iraq (DFI) funds],
funds by agency.                                                      the Commander’s Emergency Response Pro-
   Tables E-2 and E-3 provide the status of P.L.                      gram (CERP) received its first U.S. appropri-
108-11 funds by program and by objective.                             ated funds in April 2004, under P.L. 108-106.
                                                                      In addition, the Iraqi government funded a
Commander’s Assistance Programs                                       similar CERP-equivalent program, which is
Military assistance programs continue to play                         not subject to U.S. oversight.
a vital role in the reconstruction of Iraq. In an                        The CERP allows coalition military com-
insecure environment, area commanders can                             manders to rapidly respond to urgent humani-


E- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 439 of 529

                                                                                                                                     Appendix E



Status of P.L. 108-11 NRRRF and Non-IRRF 1 Funds by Program and by USAID Strategic Objectives,
as of September 30, 2006 (millions)
Agency                               Program Name                                                         Apportioned           Obligated           Expended
                                                                          NRRRF Fund
DoD                                  Restore Iraq Oil                                                            $802.0              $800.6              $797.7
Total NRRRF Funds                                                                                                $802.0              $800.6              $797.7
                                                                        Non-NRRRF 1 Fund
USAID                                Food Aid: Office of Food for Peace                                          $262.9              $243.2              $242.6
                                     Improve Capacity of National Government                                       21.2                 21.2                    0
                                     Restore Critical Infrastructure                                               51.6                 45.2                  45.2
                                     Support Education, Health, and Social Services                                34.0                 34.0                  33.8
                                     Relief: Office of Foreign Disaster Assistance                                 67.2                 66.5                   59
                                     Operating Expenses                                                            23.7                 23.5                  23.3
                                     Program Support and Development of Gulf Region                                11.2                 10.6                  10.6
                                     Improve Efficiency and Accountability of Government                            8.9                  8.9                   8.9
                                     Office of Transition Initiatives                                                12                 11.8                  11.7
                                     Expand Economic Opportunity                                                    5.0                  5.0                   5.0
                                     Subtotal                                                                     497.7               469.9                  440.1
DoS                                  Coalition Support                                                             66.0                 66.0                  60.4
                                     Subtotal                                                                      66.0                 66.0                  60.4
Total Non-IRRF 1 Funds                                                                                           $563.7              $535.9              $500.5

Note: Data not formally reviewed or audited. Figures may not total correctly because of rounding.

Table E-3




                         Iraq CERP Program Totals as of September 30, 2006 (millions)
                         Fund Source                           Total Program Funding          Cumulative Funds Obligated     Cumulative Funds Disbursed
                         Seized Assets                                           $180.19                         $178.48                               $177.40
                         DFI                                                         368.11                       360.15                                 353.20
                         U.S. Appropriated
                           P.L. 108-106 (FY 2004)                                    140.00                       137.40                                 128.22
                           P.L. 109-13 (FY 2005)                                     718.00                       716.00                                 445.19
                           P.L. 109-148 (FY 2006)                                    375.00
                           P.L. 109-234 (FY 2006)                                    378.00                       533.18
                           P.L. 109-289 (FY 2007)                                    375.00
                         Total U.S. Appropriated FY 2006                         1986.00                         1386.58                                 573.41
                         Total                                                 $2,534.30                        $1,925.21                            $1,104.01

                         Note: Data not formally reviewed or audited. SIGIR has not received updates on obligations and disbursements for Seized Assets,
                         DFI, P.L. 108-106, and P.L. 109-13 since December 31, 2005. FY 2006 and FY 2007 obligations provided in the aggregate amount of
                         $533.2 million. No disbursement data provided for FY 2006 and FY 2007. Figures may not total correctly because of rounding.
                         Table E-4




                                                                                                                     October 30, 2006 I REPORT TO CONGRESS   I E-
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 440 of 529

Appendix E



tarian, relief, and reconstruction needs in their         population in their areas of responsibility. In
geographic areas of responsibility. Specifically          response to an Iraqi demand to match the
exempt from the Federal Acquisition Regu-                 IIGF, a separate program, the Commanders
lation (FAR), CERP projects are relatively                Humanitarian Relief and Reconstruction Pro-
small—less than $500,000—and meet these                   gram (CHRRP) was created with $86 million
kinds of needs:                                           from IRRF 2 monies.
• repairing and refurbishing water and sewer                 The Multi-National Force-Iraq (MNF-I)
    lines                                                 maintains IIGF and CHRRP funding. Iraqi
• cleaning highways by removing waste and                 government projects must be selected from
    debris                                                a project list approved by the Iraqis and the
• transporting water to remote villages                   MNF-I.
• purchasing equipment for local police                      For a summary of CHRRP and IIGF data,
    stations                                              see Table E-6.
• upgrading schools and clinics
• purchasing school supplies                              IRRF 2 Funds under Public Law
• removing ordnance from public places                    108-106
    (including schools)                                   On November 6, 2003, Congress passed P.L.
• refurbishing playgrounds, youth centers,                108-106 to provide $18.4 billion for the IRRF
    libraries, other recreational facilities, and         to address the extensive requirements for Iraq
    mosques                                               reconstruction identified before the war and
                                                          during the summer and fall of 2003. The act
   The aim of CERP is more tactical than                  mandates specific sector aid funding totals,
strategic, focusing on smaller-scale, highly              with limitations on the transfer of funds
visible projects that yield immediate benefits            among sectors without congressional notifi-
and nurture positive relations with the local             cation or, in the case of larger modifications,
populace. To date, CERP has been appropri-                without congressional approval. Apportioned
ated $1.99 billion through five public laws,              funds are restricted to six departments or
including P.L. 108-106.                                   agencies: DoD, DoS, USAID, Treasury, USIP,
   For a summary of CERP appropriations and               and HHS. This quarter $9.95 million was
expenditures, see Table E-4.                              transferred into the IRRF from the Economic
   Table E-5 provides a profile of selected CERP          Support Fund as required by P.L. 109-102 and
projects funded by U.S. appropriations and a              P.L. 109-234.
small segment of those funded by the DFI.                    Appendix F details IRRF apportionments
                                                          by agency. The current funding status for
Commanders Humanitarian Relief and                        IRRF 2—with corresponding commitments,
Reconstruction Program and Iraqi                          obligations, and expenditures—is outlined in
Interim Government Fund                                   Table E-7.
In 2004, the Iraqi Interim Government
established the Iraqi Interim Government                  IRRF Funding Changes
Fund (IIGF) with $136 million from the DFI,               Since September 2004, a number of major real-
to be used by U.S. military commanders for                location efforts and several transfer-ins have
responding to the urgent humanitarian relief              occurred:
and reconstruction requirements of the local



E- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 441 of 529

                                                                                                           Appendix E

       Selected CERP Projects by Type, FY 2006 (millions)
       Project Type                                                Project Total         Completed Projects               Obligated  
       Agriculture - Irrigation                                              109                               34              $42.12
       Repair of Damage Resulting from Military Operations                    65                               55                   1.65
       Civic Cleanup Activities                                              240                             135                   16.82
       Civic Support Vehicles                                                  9                                8                   2.19
       Condolence Payments                                                   434                             402                    7.88
       Economic, Financial, and Management Improvements                       55                               29                   9.01
       Education                                                             561                             326                   42.08
       Electricity                                                           425                             189                   80.86
       Food Production and Distribution                                       16                               10                   1.27
       Healthcare                                                            235                             127                   28.55
       Other Humanitarian or Reconstruction Project                          213                             121                   44.99
       Protective Measures (Infr Hardening)                                   70                               46                   6.66
       Rule of Law and Governance                                            159                               91                  12.06
       Telecommunication                                                      84                               45                   8.83
       Transportation                                                        480                             277                   66.82
       Water And Sanitation                                                  670                             322               143.08
       Total                                                               3,825                           2,217             $514.86

       Note: Data not formally reviewed or audited. Figures may not total correctly because of rounding.

       Table E-5




       CHRRP and IIGF, as of September 30, 2006 (millions)
                                                  Total Program                Cumulative Funds                 Cumulative Funds
       Fund Source                                       Funding                     Obligated                        Dispursed
       CHRRP                                                 $ 86.00                       $ 82.52                            $ 68.78
       IIGF                                               $ 136.00                        $ 124.82                           $ 113.32
       Total                                              $ 222.00                        $ 207.34                           $ 182.10

       Note: Data not formally reviewed or audited. Figures may not total correctly because of rounding.

       Table E-6




       FY 2005
                                                                         vide post-battle damage reconstruction and
                                                                         rehabilitation in Sadr City, Najaf, Samarra,
       $1.94 billion from the water and sanitation                       and Fallujah ($246 million)
       sector and $1.07 billion from the electricity                   • $832 million for management initiatives
       sector to:                                                      • $241 for PRDCs, security forces, and elec-
       • security ($1.8 billion)                                         tion support
       • justice ($461 million)                                        • $63 million to three program activities
       • education ($80 million)                                         requiring congressional notification
       • private employment development ($660
          million)                                                     FY 2006
       • $450 million within the oil sector                            • $35 million to increase short-term work
       • $457 million to meet emerging needs in the                      opportunities for Iraqis in several areas
          electricity sector ($211 million) and to pro-                • $15 million to increase awareness regarding



                                                                                           October 30, 2006 I REPORT TO CONGRESS   I E-
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 442 of 529

Appendix E


IRRF 2 Program Status, as of September 26, 2006 (millions)
                                                                    2207 Report
Sector                                                            Spending Plan           Apportioned              Committed          Obligated        Expended
Security & Law Enforcement                                                $5,002.6              $5,002.6             $4,983.5               $4,942.6    $4,654.7
Electric Sector                                                            4,239.5               4,239.5              4,162.2                4,140.0     2,623.5
Oil                                                                        1,724.7               2,724.7              1,677.2                1,676.8     1,140.3
Justice, Public Safety, and Civil Society                                  1,304.2               1,304.2              1,277.8                1,259.8      915.1
Democracy                                                                  1,001.9               1,001.9               999.8                  998.4       846.6
Education, Refugees, Human Rights, and Governance                           401.5                 401.5                399.7                  383.8       309.0
Roads, Bridges, and Construction                                            333.6                 333.6                328.1                  327.5       195.1
Health Care                                                                 818.9                 818.9                781.5                  777.4       533.5
Transportation and Telecommunications Projects                              464.1                 464.1                461.8                  430.3       315.2
Water Resources and Sanitation                                             2,131.1               2,131.1              2,111.1                2,092.4     1,290.5
Private Sector Development                                                  814.0                 814.0                796.3                  791.1       719.3
Administrative Expense                                                      213.0                 213.0                212.4                  212.4       151.8
Total by Sector                                                          $18,449.1             $18,449.1            $18,191.4              $18,032.5   $13,694.6
Construction                                                                                                        $10,443.0              $10,377.0    $7,326.4
Non-Construction                                                                                                      6,748.8                6,657.2     5,573.1
Democracy                                                                                                              999.6                  998.3       846.6
Total by Program                                                                                                    $18,191.4              $18,032.5   $13,746.1

Note: Data not formally reviewed or audited. Figures may not total correctly because of rounding.

Table E-7




Financial Status of Iraq Security Forces Fund, P.L. 109-13, as of September 30, 2006 (millions)
Sector                                                    Apportioned        Committed            Obligated               Disbursed
Ministry of Defense Forces
  Sustainment                                                  $833.0                $660.7            $651.0                    $444.1
  Infrastructure                                               1,823.0               1,405.0          1,278.0                     618.4
  Equipment and Transportation                                 1,983.9               1,641.0          1,575.0                     982.2
  Training and Operations                                       158.1                 144.1                141.1                    73.4
Ministry of Interior Forces
  Sustainment                                                   458.0                 293.6                265.7                  172.4
  Infrastructure                                                911.8                 711.1                594.7                  188.8
  Equipment and Transportation                                  817.9                 456.1                403.2                  133.9
  Training and Operations                                      1,161.3                997.5                981.4                  837.0
  Quick Response Fund                                              0.0                   0.0                 0.0                     0.0
  Detainee Ops                                                   73.0                  71.1                 11.8                     0.0
  Prosthetics Clinic                                               3.0                   3.0                 0.0                     0.0
Total                                                         $8,223.0           $6,383.4            $5,903.4                   $3,450.2

Note: Data not formally reviewed or audited. Figures may not total correctly because of rounding.

Table E-8




E- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 443 of 529

                                                                                             Appendix E



           civil society, electoral, and constitutional      Operating Expenses
           processes                                         Under P.L. 108-106, as amended, SIGIR is
       •   $3 million to increase participation by           required to report information on the operat-
           women in the political process                    ing expenses funded by IRRF for U.S. govern-
       •   $10 million to an electricity transmission        ment agencies or departments involved with
           project in the governorate of Sulaymaniyah        the reconstruction of Iraq. Table E-9 provides
       •   $104 million to democracy building,               the status of operating funds derived from the
           ministerial capacity building, and focused        IRRF for each agency with operational activi-
           stabilization                                     ties in Iraq. IRRF funds can be apportioned
       •   $20 million from democracy-building               only to DoD, DoS, Treasury, USAID, USIP, and
           activities                                        HHS; therefore, other organizations receive
       •   $4.95 million was transferred into IRRF           funds through one of those five organizations.
           from the Economic Support Fund for the            This table does not include mission-direct
           Marla Ruzicka Iraq War Victims Fund               operating expenses.
       •   $133.6 million for electricity generation,           Since the establishment of U.S. Mission-Iraq
           nationwide improvements, and clinic               and the transfer of governance authority on
           improvements                                      June 28, 2004, various groups involved with
       •   $59.75 million for electricity generation,        Iraq reconstruction have received support
           sewage, and potable water, as well as micro,      from the budget of U.S. Mission-Iraq. This
           small, and medium enterprises                     support is outside the SIGIR’s IRRF reporting
       •   $5 million was transferred into IRRF from         requirements.
           the Economic Support Fund for the Marla              Since its inception as the Coalition Provi-
           Ruzicka Iraqi War Victims Fund                    sional Authority Inspector General (CPA-IG),
                                                             SIGIR tracked the operational expenses of
       Iraq Security Forces Fund                             the CPA. CPA daily operations from April to
       P.L. 109-13, enacted May 11, 2005, provided           November 6, 2003, were initially supported
       $5.7 billion for the Iraq Security Forces Fund        by the Iraq Freedom Fund (IFF), which was
       (ISFF), to remain available until December 31,        created by P.L. 108-11 in April 2003. From
       2006. This law supports the Multi-National            November 6, 2003, to June 28, 2004, CPA
       Security Transition Command-Iraq (MNSTC-              operations were funded from P.L. 108-106.
       I), funding the provision of equipment, sup-             As U.S. Mission-Iraq became operational
       plies, services, training, facility and infrastruc-   and the Iraq Reconstruction Management
       ture repair, renovation, and construction. The        Office (IRMO) assumed the duties of CPA,
       Secretary of Defense is authorized to transfer        $105.75 million was transferred from CPA’s
       these funds to appropriations for military            P.L. 108-106 appropriation to DoS to fund
       personnel, operation and maintenance, and             these operations. Congress also authorized the
       other areas. The ISFF has since received these        funding of CPA-IG operations (now SIGIR)
       appropriations:                                       with $75 million from P.L. 108-106. SIGIR was
       • $3 billion, P.L. 109-234, enacted June 15,          appropriated another $24 million from P.L.
            2006                                             109-234. Table E-10 provides an update of P.L.
       • $1.7 billion, P.L. 109-289, enacted Septem-         108-106 and P.L. 109-234 supplemental fund-
            ber 29, 2006                                     ing for CPA-OPS, IRMO, and SIGIR.




                                                                             October 30, 2006 I REPORT TO CONGRESS   I E-
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 444 of 529

Appendix E



Sources and Uses of Funding for                                   ness and consistency across sources of data.
Iraq Relief and Reconstruction Data                               SIGIR did not review or audit the processes,
Clarification                                                     controls, or systems in place at the providing
SIGIR compiled data on the sources, uses, and                     agency or organization. SIGIR accepted the
status of Iraq reconstruction funds from OMB,                     validity of the data provided and believes that
Defense Finance and Accounting Service, U.S.                      the presentation of sources and uses of funds
Army, DoS, USAID, Treasury, DoD Washing-                          in this Report is a reasonable compilation of
ton Headquarters Service, MNC-I, U.S. Trade                       the status of Iraq relief and reconstruction
and Development Agency, IMF, and World                            funding through September 30, 2006 (unless
Bank. SIGIR analyzed the data for reasonable-                     an alternative date is noted).




Agency-Specific Cumulative IRRF-funded Operating Expenses,
as of September 30, 2006 (millions)
Agency                                                                           Expended
DoD                                                                                   $299.9
Treasury                                                                                   2.9
DoS                                                                                    101.2
OPIC                                                                                       1.5
USIP                                                                                       0.5
Total                                                                                 $406.0

Note: DoD expenses include Supervision and Administration Cost attached to projects
through August 31, 2006, as well as budgeted costs through September 30, 2006.

Table E-9




Status of Supplemental Iraq Reconstruction Fund, P.L. 108-106,
as of September 30, 2006 (millions)
Source                      Appropriated                  Obligated              Expended
CPA-OPS                              $768.8                  $767.9                   $729.4
IRMO                                  139.2                     139                    133.5
SIGIR                                    99                    66.8                       54.7
Total                              $1,007.0                  $973.7                   $917.6

Note: Data not formally reviewed or audited. Figures may not total correctly because of
rounding.

Table E-10




E- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 445 of 529

                                                                                                Appendix F




       Iraq Relief and Reconstruction Fund
       Apportionments by Agency
       This appendix presents a table that details the apportionment of Iraq Relief and Reconstruction
       Fund (IRRF) allocations of funds by agency. This quarter $9.95 million was transferred into the
       IRRF from the Economic Support Fund as required by P.L. 109-102 and P.L. 109-234. The source
       of this data is the Office of Management and Budget (OMB) and reflects the latest round of OMB
       apportionment.

       As of September 30, 2006, OMB had apportioned $18.45 billion to the IRRF:
       • Department of Defense (DoD), $13.52 billion (73%)
       • U.S. Agency for International Development (USAID), $3.04 billion (16%)
       • Department of State (DoS), $1.48 billion (8%)
       • Department of Treasury (Treasury), $0.39 billion (2%)
       • United States Institute of Peace (USIP), $0.01 billion (1%)

       Figure F-1 shows OMB-apportioned IRRF funds.
                                                                                            Figure F-1
                                                                                   OMB Apportioned Funds
                                                                    OMB Apportioned$Funds
                                                                                     Billions as of September 2006
                                                                    $ Billions as of September 2006

                                                                         Total
                                                                                     USIP $0.01
                                                                        $18.45
                                                                                     Treasury $0.39
                                                                                                            OMBapxc.ai
                                                                                     DoS $1.48

                                                                                     USAID $3.04




                                                                                     DoD $13.52




                                                                  Note: data not formally reviewed or audited




                                                                            October 30, 2006 I REPORT TO CONGRESS   I F-
                                                          Iraq Relief and Reconstruction Fund (IRRF) – Apportionment (millions of dollars)
                                                                                                                    DoD                                        USAID                                DoS                                  TREASURY                             USIP                              TOTAL
                                                          Category                 July 2006 2207      Previously    4th Qtr.   Total to Date     Previously   4th Qtr.   Total to     Previously   4th Qtr.   Total to     Previously      4th Qtr.   Total to  Previously   4th Qtr.   Total to  Previously   4th Qtr.    Total to   Unapportioned Comments
                                                                                        Allocation   Apportioned     Revised                    Apportioned    Revised       Date    Apportioned    Revised       Date    Apportioned       Revised       Date Apportioned    Revised       Date Apportioned    Revised        Date
                                                                                                                      Action                                    Action                               Action                                  Action                            Action                            Action

                                                          Security & Law                5,002.586       4,201.536      0.000       4,201.536            32.0     0.000       32.0          769.1      0.000    769.050          0.000         0.000      0.000        0.000     0.000      0.000      5,002.6     0.000    5,002.586           0.00
                                                          Enforcement
                                                          Law                       2,287.119924     1,523.619924   0.000000    1,523.619924             0.0     0.000        0.0          763.5      0.000    763.500          0.000         0.000      0.000        0.000     0.000      0.000      2,287.1     0.000    2,287.120           0.00
                                                          Enforcement
                                                                                                                                                                                                                                                                                                                                                                     Appendix F




                                                           Police Training          1,800.945748     1,037.445748               1,037.445748             0.0     0.000        0.0          763.5               763.500          0.000         0.000      0.000        0.000     0.000      0.000      1,800.9     0.000    1,800.946           0.00 $210M will be
                                                           and Technical                                                                                                                                                                                                                                                                            transferred
                                                           Assistance                                                                                                                                                                                                                                                                               from DoD to
                                                                                                                                                                                                                                                                                                                                                    INL via 632(b)
                                                           Border                     435.118176      435.118176                 435.118176              0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        435.1     0.000     435.118            0.00
                                                           Enforcement
                                                           Facilities Protection       51.056000       51.056000                  51.056000              0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         51.1     0.000      51.056            0.00
                                                           Services
                                                          National Security         2,593.916384     2,593.916384   0.000000    2,593.916384             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000      2,593.9     0.000    2,593.916           0.00
                                                           Iraqi Armed Forces       1,756.845384     1,756.845384   0.000000    1,756.845384             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000      1,756.8     0.000    1,756.845           0.00




F- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                             IAF Facilities           728.792000      728.792000                 728.792000              0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        728.8     0.000     728.792            0.00
                                                             IAF Equipment            608.632306      608.632306                 608.632306              0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        608.6     0.000     608.632            0.00
                                                             IAF Operations           419.421078      419.421078                 419.421078              0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        419.4     0.000     419.421            0.00
                                                             and Training
                                                           Iraqi National             674.071000      674.071000    0.000000     674.071000              0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        674.1     0.000     674.071            0.00
                                                           Guard
                                                             Operations and           224.526000      224.526000                 224.526000              0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        224.5     0.000     224.526            0.00
                                                             Personnel
                                                              Equipment                89.445000       89.445000                  89.445000              0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         89.4     0.000      89.445          0.0000
                                                              Facilities              360.100000      360.100000                 360.100000                                                                                                                                                             360.1     0.000     360.100            0.00
                                                           Iraqi Security             163.000000      163.000000                 163.000000                                                                                                                                                             163.0     0.000     163.000            0.00
                                                           Forces Quick
                                                           Response Program
                                                          Nonproliferation,             5.550000                                    0.000000                                  0.0             5.6                5.550                                   0.000                             0.000          5.6     0.000       5.550            0.00
                                                          Export Control, and
                                                          Border Security
                                                          Focused Stabilization            30.000                                      0.000            30.0                 30.0                                0.000                                   0.000                             0.000         30.0     0.000      30.000            0.00
                                                          Commanders                     86.0000          84.000                      84.000             2.0                  2.0                                                                                                                        86.0     0.000      86.000            0.00
                                                          Humanitarian Relief
                                                          & Reconstruction
                                                          Justice, Public Safety        2,305.993        972.379       0.000         972.379        973.950      0.000    973.950        349.664      0.000    349.664          0.000         0.000      0.000       10.000     0.000     10.000    2,305.993     0.000    2,305.993           0.00
                                                          Infrastructure, and
                                                          Civil Society
                                                           Other Technical              1.200000            1.200                      1.200             0.0     0.000        0.0             0.0                0.000          0.000         0.000      0.000        0.000     0.000      0.000          1.2     0.000       1.200            0.00
                                                           Investigative
                                                           Methods
                                                           Witness Protection          36.000000            1.000                      1.000             0.0                  0.0            35.0               35.000          0.000         0.000      0.000        0.000     0.000      0.000         36.0     0.000      36.000            0.00
                                                           Program
                                                           Penal Facilities            87.000000          87.000                      87.000             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         87.0     0.000      87.000            0.00
                                                           Reconstruction and         205.600000         125.036                     125.036             0.0     0.000        0.0            80.6               80.564          0.000         0.000      0.000        0.000     0.000      0.000        205.6     0.000     205.600            0.00 DoD/DoS with
                                                           Modernization of                                                                                                                                                                                                                                                                         some 632(b)
                                                           Detention Facilities                                                                                                                                                                                                                                                                     transfers to
                                                                                                                                                                                                                                                                                                                                                    DoJ.
                                                           Facilities                 285.100000         201.900       0.000         201.900             0.0     0.000        0.0            83.2     0.000     83.200          0.000         0.000      0.000        0.000     0.000      0.000        285.1     0.000     285.100            0.00
                                                           Protection, Mine
                                                                                                                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 446 of 529




                                                           Removal, Fire
                                                           Service, and Public
                                                           Safety Facility and
                                                           Equipment Repairs
                                                             Facilities Repair         86.900000          86.900                      86.900                                                                     0.000                                                                                   86.9     0.000      86.900            0.00
                                                             Fire Service             115.000000         115.000                     115.000                                                                     0.000                                                                                  115.0     0.000     115.000            0.00
                                                             Demining                  83.200000            0.000                      0.000             0.0     0.000        0.0            83.2               83.200          0.000         0.000      0.000        0.000     0.000      0.000         83.2     0.000      83.200            0.00
                                        Iraq Relief and Reconstruction Fund (IRRF) – Apportionment (millions of dollars)
                                                                                                 DoD                                         USAID                                DoS                                  TREASURY                             USIP                              TOTAL
                                        Category                July 2006 2207      Previously   4th Qtr.     Total to Date     Previously   4th Qtr.   Total to     Previously   4th Qtr.   Total to     Previously      4th Qtr.   Total to  Previously   4th Qtr.   Total to  Previously   4th Qtr.    Total to   Unapportioned Comments
                                                                     Allocation   Apportioned    Revised                      Apportioned    Revised       Date    Apportioned    Revised       Date    Apportioned       Revised       Date Apportioned    Revised       Date Apportioned    Revised        Date
                                                                                                  Action                                      Action                               Action                                  Action                            Action                            Action

                                         Public Safety             186.443000         186.443                      186.443             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        186.4     0.000     186.443             0.00
                                         Training and
                                         Facilities
                                         National Security         106.500000         106.500                      106.500             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        106.5     0.000     106.500             0.00
                                         Communications
                                         Network
                                         Rule of Law                71.154000          14.500                       14.500            22.0                 22.0            34.7               34.654                                                                                   71.2     0.000      71.154             0.00
                                         Investigations of         128.000000          98.600                       98.600             5.0                  5.0            24.4               24.400          0.000         0.000      0.000        0.000     0.000      0.000        128.0     0.000     128.000             0.00
                                         Crimes Against
                                         Humanity
                                         Judicial Security         157.199998         150.200                      150.200             0.0     0.000        0.0             7.0     0.000      7.000          0.000         0.000      0.000        0.000     0.000      0.000        157.2     0.000     157.200             0.00
                                         and Facilities
                                         Democracy               1,001.846000           0.000                        0.000           917.0                917.0            84.8               84.846          0.000         0.000      0.000        0.000     0.000      0.000      1,001.8     0.000    1,001.846            0.00 9/1/2006:
                                         Building Activities                                                                                                                                                                                                                                                                       11.75
                                                                                                                                                                                                                                                                                                                                   moved to
                                                                                                                                                                                                                                                                                                                                   “institutional
                                                                                                                                                                                                                                                                                                                                   reforms” and
                                                                                                                                                                                                                                                                                                                                   “agriculture”
                                                                                                                                                                                                                                                                                                                                   to be
                                                                                                                                                                                                                                                                                                                                   transferred
                                                                                                                                                                                                                                                                                                                                   out to DoE,
                                                                                                                                                                                                                                                                                                                                   DoC, DoI, and
                                                                                                                                                                                                                                                                                                                                   USDA
                                         Marla Ruzicka Iraq         29.950000           0.000                        0.000            30.0                 30.0                                0.000          0.000         0.000      0.000        0.000     0.000      0.000         30.0     0.000      29.950                    Includes
                                         War Victims Fund                                                                                                                                                                                                                                                                            $4.95M
                                                                                                                                                                                                                                                                                                                                     statutory
                                                                                                                                                                                                                                                                                                                                     transfer
                                                                                                                                                                                                                                                                                                                                     from ESF (P.L.
                                                                                                                                                                                                                                                                                                                                     109-102) and
                                                                                                                                                                                                                                                                                                                                     $5 million
                                                                                                                                                                                                                                                                                                                                     statutory
                                                                                                                                                                                                                                                                                                                                     transfer
                                                                                                                                                                                                                                                                                                                                     from ESF (P.L.
                                                                                                                                                                                                                                                                                                                                     109-234)
                                         USIP                       10.000000           0.000      0.000             0.000             0.0     0.000        0.0             0.0                0.000          0.000         0.000      0.000       10.000     0.000     10.000         10.0     0.000      10.000             0.00
                                        Electric Sector          4,239.511828        3,402.950     0.000         3,402.950           836.6     0.000      836.6             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000      4,239.5     0.000    4,239.512            0.00
                                         Generation             1,736.0402750 1,112.3328050                 1,112.33280500    623.70747000                623.7             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000      1,736.0     0.000    1,736.040      0.00000000
                                         Transmission           1,103.2169890 1,103.2169890                  1,103.2169890             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000      1,103.2     0.000    1,103.217            0.00
                                         Network                1,229.6791420 1,016.8248390                  1,016.8248390           212.9                212.9             0.0                0.000          0.000         0.000      0.000        0.000     0.000      0.000      1,229.7     0.000    1,229.679            0.00
                                         Infrastructure
                                         Automated                127.0000000     127.0000000                 127.0000000              0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        127.0     0.000     127.000             0.00
                                         Monitoring and
                                         Control System
                                         Security                  43.5754220      43.5754220                  43.5754220              0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         43.6     0.000      43.575             0.00
                                        Oil Infrastructure           1,724.700       1,724.700     0.000         1,724.700             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000      1,724.7     0.000    1,724.700            0.00
                                         Infrastructure          1,719.199694        1,719.200                   1,719.200             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000      1,719.2     0.000    1,719.200            0.00 6/6: DoD will
                                                                                                                                                                                                                                                                                                                                   MIPR $2M
                                                                                                                                                                                                                                                                                                                                   from DoD/PCO
                                                                                                                                                                                                                                                                                                                                   to TDA for oil
                                                                                                                                                                                                                                                                                                                                   sector study
                                                                                                                                                                                                                                                                                                                                   per JEC.
                                         Emergency                   5.500000           5.500                        5.500             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000          5.5     0.000       5.500             0.00
                                         Supplies of Refined
                                         Petroleum Products
                                        Water Resources          2,131.083172        1,717.233     0.000         1,717.233         413.850     0.000      413.9             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000      2,131.1     0.000    2,131.083            0.00
                                                                                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 447 of 529




                                        and Sanitation
                                        Public Works Projects    1,775.968172        1,382.718     0.000         1,382.718           393.3     0.000      393.3             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000      1,776.0     0.000    1,775.968            0.00




October 30, 2006 I REPORT TO CONGRESS
                                          Potable Water          1,454.492323        1,144.142                   1,144.142           310.4                310.4             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000      1,454.5     0.000    1,454.492            0.00




I F-
                                                                                                                                                                                                                                                                                                                                                      Appendix F
                                                          Iraq Relief and Reconstruction Fund (IRRF) – Apportionment (millions of dollars)
                                                                                                                    DoD                                       USAID                                DoS                                  TREASURY                             USIP                              TOTAL
                                                          Category                 July 2006 2207      Previously   4th Qtr.   Total to Date     Previously   4th Qtr.   Total to     Previously   4th Qtr.   Total to     Previously      4th Qtr.   Total to  Previously   4th Qtr.   Total to  Previously   4th Qtr.   Total to   Unapportioned Comments
                                                                                        Allocation   Apportioned    Revised                    Apportioned    Revised       Date    Apportioned    Revised       Date    Apportioned       Revised       Date Apportioned    Revised       Date Apportioned    Revised       Date
                                                                                                                     Action                                    Action                               Action                                  Action                            Action                            Action

                                                           Water                       28.800000          28.800                     28.800             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         28.8     0.000     28.800            0.00
                                                           Conservation
                                                           Sewerage                   281.775849         206.776                    206.776            75.0                 75.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        281.8     0.000    281.776            0.00
                                                                                                                                                                                                                                                                                                                                                              Appendix F




                                                           Other Solid Waste           10.900000           3.000                      3.000             7.9                  7.9             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         10.9     0.000     10.900            0.00
                                                           Management
                                                          Water Resources             355.115000         334.515      0.000         334.515            20.6     0.000       20.6             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        355.1     0.000    355.115            0.00
                                                          Projects
                                                           Pumping Stations           179.904000         159.304                    159.304            20.6                 20.6             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        179.9     0.000    179.904            0.00
                                                           and Generators
                                                           Irrigation and               7.381000           7.381                      7.381             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000          7.4     0.000      7.381            0.00
                                                           Drainage Systems
                                                           Major Irrigation            54.323000          54.323                     54.323             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         54.3     0.000     54.323            0.00
                                                           Projects
                                                           Dam Repair,                 78.607000          78.607                     78.607             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         78.6     0.000     78.607            0.00




F- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                           Rehab, and New
                                                           Construction
                                                           Umm Qasr to Basra           34.900000          34.900                     34.900             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         34.9     0.000     34.900            0.00
                                                           Water Pipeline and
                                                           Treatment Plant
                                                           Basra Channel                    0.000          0.000                      0.000             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000          0.0     0.000      0.000            0.00
                                                           Flushing
                                                          Transportation and              464.118        409.118      0.000         409.118            55.0     0.000       55.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        464.1     0.000    464.118            0.00
                                                          Telecommunications
                                                          Projects
                                                           Civil Aviation              80.243296          80.243                     80.243             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         80.2     0.000     80.243            0.00
                                                           Umm Qasr Port               43.380000          43.380                     43.380             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         43.4     0.000     43.380            0.00
                                                           Rehab
                                                           Railroad Rehab             197.094779         197.095                    197.095             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        197.1     0.000    197.095            0.00
                                                           and Restoration
                                                           Iraqi Telecom and           20.100000          20.100                     20.100             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         20.1     0.000     20.100            0.00
                                                           Postal Corporation
                                                           Iraqi                       47.300000          47.300                     47.300             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         47.3     0.000     47.300            0.00
                                                           Communications
                                                           Systems
                                                           Consolidated Fiber          56.000000           1.000                      1.000            55.0                 55.0                                0.000                                   0.000                             0.000         56.0     0.000     56.000            0.00
                                                           Network
                                                           Iraqi                       20.000000          20.000                     20.000             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         20.0     0.000     20.000            0.00
                                                           Communications
                                                           Operations
                                                          Roads, Bridges, and         333.604286         311.304      0.000         311.304            22.3     0.000       22.3             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        333.6     0.000    333.604            0.00
                                                          Construction
                                                           Public Buildings           124.800000         117.500                    117.500             7.3                  7.3             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        124.8     0.000    124.800            0.00
                                                           Construction and
                                                           Repair
                                                           Roads & Bridges            208.804286         193.804                    193.804            15.0                 15.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        208.8     0.000    208.804            0.00
                                                          Health Care                 818.900000         733.900      0.000         733.900            85.0     0.000       85.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        818.9     0.000    818.900            0.00
                                                           Nationwide                 466.300000         466.300                    466.300             0.0     0.000        0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        466.3     0.000    466.300            0.00
                                                           Hospital and Clinic
                                                           Improvements
                                                                                                                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 448 of 529




                                                           Equipment                  268.200000         233.200                    233.200            35.0                 35.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        268.2     0.000    268.200            0.00
                                                           Procurement and
                                                           Modernization
                                                           Pediatric Facility          50.000000           0.000      0.000           0.000            50.0     0.000       50.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         50.0     0.000     50.000            0.00
                                                           in Basra
                                                           Pediatric Facility in       34.400000           34.40                     34.400                                                                                                                                                             34.4     0.000     34.400            0.00
                                                           Basra II
                                        Iraq Relief and Reconstruction Fund (IRRF) – Apportionment (millions of dollars)
                                                                                                DoD                                       USAID                                DoS                                  TREASURY                             USIP                              TOTAL
                                        Category               July 2006 2207      Previously   4th Qtr.   Total to Date     Previously   4th Qtr.   Total to     Previously   4th Qtr.   Total to     Previously      4th Qtr.   Total to  Previously   4th Qtr.   Total to  Previously   4th Qtr.   Total to   Unapportioned Comments
                                                                    Allocation   Apportioned    Revised                    Apportioned    Revised       Date    Apportioned    Revised       Date    Apportioned       Revised       Date Apportioned    Revised       Date Apportioned    Revised       Date
                                                                                                 Action                                    Action                               Action                                  Action                            Action                            Action
                                        Private Sector                813.954         20.600      0.000          20.600          393.4      0.000      393.4             0.0    11.750     11.750         10.000         0.000     10.000        0.000     0.000      0.000        802.2    11.750    813.954             0.00
                                        Development
                                         Expand Network             8.000000           0.000                      0.000             8.0                  8.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000          8.0     0.000      8.000             0.00
                                         of Employment
                                         Centers
                                         Vocational Training       72.062115           0.000                      0.000            72.1                 72.1             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         72.1     0.000     72.062             0.00
                                         Business Skills           39.950000          10.450                     10.450            29.5                 29.5                                                                                                                        40.0     0.000     39.950             0.00
                                         Training
                                         Micro-Small-              41.050000           5.150                      5.150             0.0                  0.0             0.0     0.000      0.000         10.000         0.000     10.000                                           41.1     0.000     41.050             0.00 $25M
                                         Medium                                                                                                                                                                                                                                                                                transferred to
                                         Enterprises                                                                                                                                                                                                                                                                           USAID DA for
                                                                                                                                                                                                                                                                                                                               OPIC; $0.9M
                                                                                                                                                                                                                                                                                                                               transferred to
                                                                                                                                                                                                                                                                                                                               DA for OPIC
                                                                                                                                                                                                                                                                                                                               on 12/8.
                                         Institutional             88.950000                                      0.000            85.0                 85.0                     3.950      3.950                                                                                   85.0     3.950     88.950             0.00
                                         Reforms
                                         Agriculture              112.800000           5.000                      5.000          100.0                 100.0                     7.800      7.800                                                                                  105.0     7.800    112.800       0.00000000
                                         Market-Based              98.863885                                      0.000            98.9                 98.9                                                                                                                        98.9     0.000     98.864
                                         Reforms
                                         Housing                        0.000                                                                                                                                                                                                        0.0     0.000      0.000             0.00
                                         Rehabilitation
                                         Grants
                                         Iraqi Debt                   352.278          0.000      0.000           0.000             0.0                  0.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000        352.3              352.278             0.00 $360 million
                                         Forgiveness                                                                                                                                                                                                                                                                           transferred
                                                                                                                                                                                                                                                                                                                               to Treasury
                                                                                                                                                                                                                                                                                                                               Debt account
                                                                                                                                                                                                                                                                                                                               (instead of
                                                                                                                                                                                                                                                                                                                               Treasury’s
                                                                                                                                                                                                                                                                                                                               IRRF account)
                                                                                                                                                                                                                                                                                                                               12/8; 1/26:
                                                                                                                                                                                                                                                                                                                               $7,722,361
                                                                                                                                                                                                                                                                                                                               back from
                                                                                                                                                                                                                                                                                                                               Treasury from
                                                                                                                                                                                                                                                                                                                               unused debt.
                                        Education,                    401.500         27.340      0.000          27.340          176.6      0.000      176.6          168.5      0.000    168.475         29.100         0.000     29.100        0.000     0.000      0.000        401.5     0.000    401.500             0.00
                                        Refugees, Human
                                        Rights, Democracy,
                                        and Governance
                                         Migration &                  186.000          0.000      0.000           0.000            77.0                 77.0          109.0               109.000          0.000         0.000      0.000        0.000     0.000      0.000        186.0     0.000    186.000             0.00
                                         Refugee Assistance
                                         Property Claims               10.000          0.000      0.000           0.000             0.0     0.000        0.0            10.0               10.000          0.000         0.000      0.000        0.000     0.000      0.000         10.0     0.000     10.000             0.00
                                         Tribunal
                                          Governance                   40.000                                                       2.1                  2.1            37.9               37.900                                                                                   40.0     0.000     40.000             0.00
                                         Banking System                30.000          0.900                      0.900             0.0                  0.0             0.0     0.000      0.000         29.100         0.000     29.100                             0.000         30.0     0.000     30.000             0.00
                                         Modernizations
                                         Human Rights                  15.000          1.940                      1.940             1.5                  1.5            11.6               11.575          0.000         0.000      0.000        0.000     0.000      0.000         15.0     0.000     15.000             0.00
                                         Education                     90.500          9.500                      9.500            81.0     0.000       81.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         90.5     0.000     90.500             0.00
                                         Civic Programs                10.000          0.000      0.000           0.000            10.0     0.000       10.0             0.0     0.000      0.000          0.000         0.000      0.000        0.000     0.000      0.000         10.0     0.000     10.000             0.00
                                         Ministerial                   20.000         15.000                     15.000             5.0                  5.0             0.0                0.000          0.000         0.000      0.000        0.000     0.000      0.000         20.0     0.000     20.000             0.00
                                         Capacity Bldg.
                                        USAID                          29.000                                                      29.0                 29.0                                                                                                                        29.0     0.000     29.000
                                        Administrative
                                        Expenses
                                                                                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 449 of 529




October 30, 2006 I REPORT TO CONGRESS
I F-
                                                                                                                                                                                                                                                                                                                                                Appendix F
                                                          Iraq Relief and Reconstruction Fund (IRRF) – Apportionment (millions of dollars)
                                                                                                                        DoD                                           USAID                                      DoS                                   TREASURY                             USIP                              TOTAL
                                                          Category                 July 2006 2207      Previously        4th Qtr.    Total to Date      Previously    4th Qtr.     Total to     Previously       4th Qtr.    Total to     Previously      4th Qtr.   Total to  Previously   4th Qtr.   Total to  Previously   4th Qtr.     Total to   Unapportioned Comments
                                                                                        Allocation   Apportioned         Revised                      Apportioned     Revised         Date    Apportioned        Revised        Date    Apportioned       Revised       Date Apportioned    Revised       Date Apportioned    Revised         Date
                                                                                                                          Action                                       Action                                     Action                                   Action                            Action                            Action
                                                          Administrative                  184.000                                                                                                                                                                                                                     184.0                184.000            0.00 06/13/05:
                                                          Expenses for CPA                                                                                                                                                                                                                                                                                         Apportioned
                                                          Successor                                                                                                                                                                                                                                                                                                via 632(a)
                                                                                                                                                                                                                                                                                                                                                                   $184M to
                                                                                                                                                                                                                                                                                                                                                                                   Appendix F




                                                                                                                                                                                                                                                                                                                                                                   DoS D&CP
                                                                                                                                                                                                                                                                                                                                                                   account for
                                                                                                                                                                                                                                                                                                                                                                   follow-on to
                                                                                                                                                                                                                                                                                                                                                                   CPA operating
                                                                                                                                                                                                                                                                                                                                                                   costs, per
                                                                                                                                                                                                                                                                                                                                                                   FY2004 supp
                                                                                                                                                                                                                                                                                                                                                                   language.
                                                          GRAND TOTAL             18,448.9500000       13,521.061          0.000        13,521.061          3,017.7      0.000   3,017.673       1,287.189   11.750000      1,298.939        39.100         0.000     39.100       10.000     0.000     10.000     18,437.2    11.750    18,448.950          0.000

                                                          NOTE: TOTALS MAY NOT ADD DUE TO ROUNDING
                                                          Total includes $4.95 million transferred-in from the Econonic Support Fund (ESF) for the Marla Ruzicka War Victims Fund as required in P.L. 109-102.
                                                          Total includes $5.0 million transferred-in from the Econonic Support Fund (ESF) for the Marla Ruzicka War Victims Fund as required in P.L. 109-234.




F- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                                                                                                                                                                                Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 450 of 529
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 451 of 529

                                                                                           Appendix G




       IRAQI FUNDS Obligated for Reconstruction
       Activity by CPA
       During the Coalition Provisional Authority         • Rapid Regional Response Program (RRRP
       (CPA) period, many reconstruction projects           or R3P)
       were funded by these Iraqi funds:                  • Commander’s Emergency Response Pro-
       • Seized funds were former Iraqi regime              gram (CERP)
          monies confiscated by coalition forces.         • fuel products (propane, diesel, heating oil,
       • Vested funds were Iraqi funds in U.S. banks        etc.) for the Iraqi civilian population
          that were frozen by executive order, vested
          in the U.S. Treasury, and authorized for use      For a detailed list of seized funds program
          to benefit the people of Iraq.                  expenditures, see Table G-1.
       • The Development Fund for Iraq (DFI) was
          created by UN Security Council Resolu-          Vested Funds
          tion1483 (UNSCR 1483). Proceeds from            In response to a UN resolution passed after
          Iraqi oil sales, repatriated assets from the    the first Gulf War, the United States froze
          United States and other nations, and depos-     Iraqi assets (UNSCR 661, August 1990;
          its from unencumbered Oil for Food (OFF)        Presidential Executive Order 12817,
          program funds were all to be deposited in       October 23, 1992). Presidential Executive
          the DFI and managed by the CPA.                 Order 13290 of March 20, 2003, authorized the
                                                          use of these funds to benefit the people of Iraq.
       Seized Funds                                       As of September 30, 2006, $1.72 billion had
       Coalition military forces seized $926.8 mil-       been transferred for use in Iraq, of which $1.70
       lion in funds from the former regime. Cur-         billion (99%) had been obligated and $1.69
       rent Defense Finance and Accounting Service        billion (98%) had been expended, according to
       (DFAS) accounting systems show that $909.5         accounting records provided by DFAS. Vested
       million (98%) was obligated during the CPA         funds were used primarily for:
       period, and $897 million (97%) was expended        • Iraqi civil servant salaries, pensions, and
       as of September 30, 2006. U.S. Army account-           individual relief payments
       ing officials have not reconciled or fully         • Iraqi ministry operations
       audited the totals for seized funds. Most seized   • repair and reconstruction
       assets were used for:
       • non-ministry repairs of Iraqi infrastructure        For a detailed list of expenditures from
           and humanitarian assistance                    vested funds, see Table G-2.
       • Iraqi ministry operations




                                                                           October 30, 2006 I REPORT TO CONGRESS   I G-
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 452 of 529

Appendix G



Seized Currency during CPA period, as of September 30, 2006 (millions)
Program Category                                                        Ceilings        Obligations       Disbursements
Non-ministry Repair/Reconstruction/Humanitarian Assistance                $356.8              $329.7              $317.4
Ministry Operations                                                        257.6                  262.7            262.7
Brigade Commanders Discretionary Fund & CERP                               200.1                  198.4            198.4
Benzene and Liquid Propane Gas Purchase                                     90.0                   87.2             87.2
Stipend Pay                                                                 17.0                   30.8             30.8
Iraqi Constitutional Convention IT Support                                   3.8                    0.0              0.0
Ministry of Finance—MANPADS Weapons Buyback Program                          1.5                    0.7              0.5
Total                                                                     $926.8              $909.5              $897.0

Source: Defense Finance & Accounting Service

Table G-1




Development Fund for Iraq                                       the Iraq Interim Government on June 28, 2004,
The DFI was created in May 2003 to serve as                     the Iraqi Minister of Finance authorized the
the primary financial vehicle for channeling                    U.S. government to disburse against DFI-
revenue from Iraqi oil sales, unencumbered                      funded contracts awarded prior to the transi-
OFF deposits, and repatriated Iraqi assets to                   tion. For this purpose, a separate sub-account,
the relief and reconstruction of Iraq.                          the “Central Bank of Iraq/Development Fund
                                                                for Iraq/Transition,” was created at the Federal
DFI Transition Sub-account                                      Reserve Bank of New York to enable payment
After the transfer of governance authority to                   for work on those contracts. In addition to the




Vested Assets Sent to Iraq, as of September 30, 2006
Program Category                                             Ceilings              Obligations            Disbursements
Salaries Regular Payments Iraqi                              $1,009.8                  $1,006.7                 $1,006.4
Ministry Operations                                            $375.6                   $357.9                   $356.8
Non-ministry Repair                                            $129.5                   $123.7                   $121.5
Regular Pension Payments                                        $99.5                    $99.5                    $99.5
Salaries, Emergency Payments                                    $79.9                    $78.8                    $78.8
Mobile Radios (Emergency)                                       $15.8                    $15.8                    $15.4
Hospital Generators                                              $9.0                     $9.0                     $8.2
Emergency Projects < $200,000                                    $2.5                     $2.5                     $2.5
Fire Stations                                                    $2.2                     $1.1                     $1.1
Stipend Pay                                                      $0.2                     $0.1                     $0.0
Other Salaries, Special Workers                                  $0.1                     $0.1                     $0.1
Undistributed Disbursements                                                                                        $0.2
Total                                                        $1,724.1                  $1,695.2                 $1,690.4

Source: Defense Finance & Accounting Service

Table G-2



G- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 453 of 529

                                                                                               Appendix G



       Federal Reserve funds, cash has been provided           transition sub-account to meet contract
       to enable payment in Iraq for those projects            obligations at his discretion.
       that require this method of payment.                        In December 2004, outstanding DFI
           On June 15, 2004, the Iraqi Minister of             sub-account liabilities were estimated at
       Finance designated the U.S. mission to admin-           $3.5 billion. Because of the $3.017 billion pro-
       ister and make payments on those DFI con-               vided by the Iraqi Transitional Government,
       tracts:                                                 this created an unfunded liability of $486.8
       • entered into before June 28, 2004                     million. Last year, the Department of State
       • not secured by a letter of credit                     revised this liability to
       • under the limit of $800 million                       $42 million.
                                                                   Table G-3 provides the DFI fund status and
          This initial limit was intended as a first step      balance, as of September 30, 2006.
       toward financing continuity for these contracts             This appendix responds to Section 3001
       because their overall liability substantially           (i)(l)(d) of P.L. 108-106 on reporting of “for-
       exceeds this amount. The Ministry of Finance            eign [Iraqi] assets seized or frozen.”
       increased the amount provided to the DFI



                                 DFI Sub-Account Fund Status, as of September 2006 (millions)
                                 Sources of Funds                                                Bank                   Cash
                                 Beginning Balance                                             $800.0                  $217.7
                                 New Income Additional IIG Funds                             $2,000.0
                                 Transfer Seized/Vested                                          $21.8
                                 Interest Earned                                                  $5.6
                                 Total Funding                                               $2,827.4                  $217.7


                                 Uses of Funds                                                   Bank                   Cash
                                 Allocated and Paid                                          $2,225.7                  $191.7
                                 DFI Balance                                                   $601.7                   $26.0

                                 Source: Joint Area Support Group

                                 Table G-3




                                                                               October 30, 2006 I REPORT TO CONGRESS   I G-
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 454 of 529

                                                                                                         Appendix H




       completed SIGIR Audits
       This appendix contains a list of completed audits on Iraq reconstruction activities from the
       Special Inspector General for Iraq Reconstruction (SIGIR), as of October 31, 2006.



       Completed SIGIR Audits, as of September 30, 2006
       Report Number         Report Title                                                                        Date
       04-001                Coalition Provisional Authority Coordination of Donated Funds                       06/25/2004
       04-002                Management of Personnel Assigned to the Coalition Provisional Authority in          06/25/2004
                             Baghdad, Iraq
       04-003                Federal Deployment Center Forward Operations at the Kuwait Hilton                   06/25/2004
       04-004                Task Orders Awarded by the Air Force Center for Environmental Excellence in         07/28/2004
                             Support of the Coalition Provisional Authority
       04-005                Award of Sector Design-build Construction Contracts                                 07/23/2004
       04-006                Corporate Governance for Contractors Performing Iraq Reconstruction                 07/21/2004
                             Efforts
       04-007                Oil-For-Food Cash Controls for the Office of Project Coordination in Erbil,         07/26/2004
                             Iraq
       04-008                Coalition Provisional Authority Control over Seized and Vested Assets               07/30/2004
       04-009                Coalition Provisional Authority Comptroller Cash Management Controls over           07/28/2004
                             the Development Fund for Iraq
       04-011                Audit of the Accountability and Control of Materiel Assets of the Coalition         07/26/2004
                             Provisional Authority in Baghdad
       04-013                Coalition Provisional Authority’s Contracting Processes Leading Up To and           07/27/2004
                             Including Contract Award
       05-001                Coalition Provisional Authority Control of Appropriated Funds                       10/22/2004
       05-002                Accountability and Control of Materiel Assets of the Coalition Provisional          10/25/2004
                             Authority in Kuwait
       05-003                Task Order 0044 of the Logistics Civilian Augmentation Program III Contract         11/23/2004
       05-004                Oversight of Funds Provided to Iraqi Ministries through the National Budget         01/30/2005
                             Process
       05-005                Compliance with Contract No. W911S0-04-C-0003 Awarded to Aegis Defence              04/20/2005
                             Services Limited
       05-006                Control of Cash Provided to South-Central Iraq                                      04/30/2005
       05-007                Administration of Iraq Relief and Reconstruction Fund Contract Files                04/30/2005
       05-008                Administration of Contracts Funded by the Development Fund for Iraq                 04/30/2005
       05-009                Reconciliation of Reporting Differences of the Source of Funds Used on              07/08/2005
                             Contracts after June 28, 2004
       05-010                Interim Briefing to the Project and Contracting Office-Iraq and the Joint           07/26/2005
                             Contracting Command-Iraq on the Audit of the Award-Fee Process
       SIGIR-05-011          Cost-to-Complete Estimates and Financial Reporting for the Management of            07/26/2005
                             the Iraq Relief and Reconstruction Fund
       SIGIR-05-012          Policies and Procedures Used for Iraq Relief and Reconstruction Fund Project        07/22/2005
                             Management—Construction Quality Assurance
       SIGIR-05-013          Controls over Equipment Acquired by Security Contractors                            09/09/2005
       SIGIR-05-014          Management of Commander’s Emergency Response Program for Fiscal                     10/13/2005
                             Year 2004



                                                                                       October 30, 2006 I REPORT TO CONGRESS   I H-
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 455 of 529

Appendix H



Report Number                 Report Title                                                                 Date
SIGIR-05-015                  Management of Rapid Regional Response Program Grants in South-Central        10/25/2005
                              Iraq
SIGIR-05-016                  Management of the Contracts and Grants Used To Construct and Operate         10/26/2005
                              the Babylon Police Academy
SIGIR-05-017                  Award Fee Process for Contractors Involved in Iraq Reconstruction            10/25/2005
SIGIR-05-018                  Management of Iraq Relief and Reconstruction Fund Program: Acquisition of    10/21/2005
                              Armored Vehicles Purchased through Contract W914NS-05-M-1189
SIGIR-05-019                  Attestation Engagement Report Concerning the Award of Non-competitive        09/30/2005
                              Contract DACA63-03-D-0005 to Kellogg Brown and Root Services, Inc.
SIGIR-05-020                  Management of the Contracts, Grant, and Micropurchases Used To               10/26/2005
                              Rehabilitate the Karbala Library
SIGIR-05-021                  Management of Iraq Relief and Reconstruction Fund Programs: Cost-to-         10/24/2005
                              Complete Estimate Reporting
SIGIR-05-022                  Managing Sustainment for Iraq Relief and Reconstruction Fund Programs        10/24/2005
SIGIR-05-023                  Management of Rapid Regional Response Program Contracts in South-            01/23/2006
                              Central Iraq
SIGIR-05-024                  Management of the Mansuria Electrical Reconstruction Project                 01/23/2006
SIGIR-05-025                  Management of the Commander’s Emergency Response Program for                 01/23/2006
                              Fiscal Year 2005
SIGIR-05-026                  Fact Sheet on the Use of the $50 Million Appropriation To Support the        01/27/2006
                              Management and Reporting of the Iraq Relief and Reconstruction Fund
SIGIR-05-027                  Methodologies For Reporting Cost-to-complete Estimates                       01/27/2006
SIGIR-05-028                  GRD-PCO Management of the Transfer of IRRF-funded Assets to the Iraqi        01/24/2006
                              Government
SIGIR-05-029                  Challenges Faced in Carrying Out Iraq Relief and Reconstruction Fund         01/26/2006
                              Activities
SIGIR-06-001                  Management of Iraq Relief and Reconstruction Fund Program: the Evolution     04/24/2006
                              of the Iraq Reconstruction Management System
SIGIR-06-002                  Prompt Payment Act: Analysis of Expenditures Made from the Iraq Relief and   02/03/2006
                              Reconstruction Fund
SIGIR-06-003                  Review of Data Entry and General Controls in the Collecting and Reporting    04/28/2006
                              of the Iraq Relief and Reconstruction Fund
SIGIR-06-004                  Changes in Iraq Relief and Reconstruction Fund Program Activities–October    04/28/2006
                              through December 2005
SIGIR-06-005                  Follow-up on Recommendations Made in SIGIR Audit Reports Related to          04/28/2006
                              Management and Control of the Development Fund for Iraq
SIGIR-06-006                  Multi-National Security Transition Command-Iraq Management of the            04/29/2006
                              Transfer of Iraq Relief and Reconstruction Fund Projects to the Iraqi
                              Government
SIGIR-06-007                  U.S. Agency for International Development: Management of the Transfer of     04/29/2006
                              Iraq Relief and Reconstruction Fund Projects to the Iraqi Government
SIGIR-06-008                  Development Fund for Iraq–Cash Accountability Review: Joint Area Support     04/28/2006
                              Group-Central
SIGIR-06-009                  Review of Task Force Shield Programs                                         04/28/2006
SIGIR-06-010                  Review of the Multi-National Security Transition Command-Iraq
                              Reconciliation of the Iraqi Armed Forces Seized Assets Fund
SIGIR-06-011                  Management of the Primary Healthcare Centers Construction Projects           04/29/2006
SIGIR-06-012                  Development Fund for Iraq Cash Accountability Review: Joint Area Support     04/28/2006
                              Group-Central/Falluja
SIGIR-06-013                  Briefing to the International Advisory and Monitoring Board for Iraq:        04/28/2006
                              Management Controls over the Development Fund for Iraq
SIGIR-06-014                  Review of Efforts To Increase Iraq’s Capability to Protect Its Energy        7/27/2006
                              Infrastructure (Classified)
SIGIR-06-015                  Iraqi Armed Forces Seized Assets Fund: Review of Contracts and Financial     04/28/2006
                              Documents




H- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 456 of 529

                                                                                                            Appendix H



       Report Number             Report Title                                                                        Date
       SIGIR-06-016              Interim Audit Report on the Review of the Equipment Purchased for Primary           04/04/2006
                                 Healthcare Centers Associated with Parsons Global Services, Inc., Contract
                                 Number W914NS-04-D-0006
       SIGIR-06-017              Transition of Iraqi Relief and Reconstruction Fund Projects to the Iraqi            07/28/2006
                                 Government
       SIGIR-06-018 (DoS: AUD/   Survey of the Status of Funding for Iraq Programs Allocated to the                  07/2006
       IQO-06-30)                Department of State’s Bureau of International Narcotics and Law
                                 Enforcement Affairs, as of December 31, 2005
       SIGIR-06-019              Review of the Use of Definitization Requirements for Contracts Supporting           07/28/2006
                                 Reconstruction in Iraq
       SIGIR-06-020              Review of the Advanced First Responder Network                                      07/28/2006
       SIGIR-06-021              Joint Survey of the U.S. Embassy-Iraq’s Anticorruption Program                      07/28/2006
       SIGIR-06-023              Changes in Iraq Relief and Reconstruction Fund Program Activities January           07/28/2006
                                 through March 2006
       SIGIR-06-024              Memorandum: Joint Cash Count—Iraq National Weapons Card Progarm                     07/26/2006
       SIGIR-06-025              Review of the Medical Equipment Purchased for the Primary Healthcare                07/28/2006
                                 Centers Associated with Parsons Global Services, Inc., Contract Number
                                 W914NS-04-D-0006
       SIGIR-06-026              Review of the U.S. Agency for International Development’s Management of             07/31/2006
                                 the Basrah Children’s Hospital Project
       SIGIR-06-037              Interim Audit Report on Improper Obligations Using the Iraq Relief and              09/22/2006
                                 Reconstruction Fund (IRRF 2)
       SIGIR-06-038              Unclassified Summary of SIGIR’s Review of Efforts To Increase Iraq’s Capability     09/27/2006
                                 To Protect its Energy Infrastructure




                                                                                           October 30, 2006 I REPORT TO CONGRESS   I H-
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 457 of 529

                                                                                                     Appendix I




       Completed SIGIR Inspections
       This appendix contains a list of completed inspections on Iraq reconstruction activities from the
       Special Inspector General for Iraq Reconstruction (SIGIR), as of October 31, 2006.




       Projects Assessed
       PCO ID    Project Name                    Governorate    Budgeted Total   Executing      Contractor           GRD
                                                                Cost ($000)      Agency                              Region
       NA        Kirkuk to Baiji Pipeline*       Tameem         $3,445**         Multiple       Multiple             North


       21278     Baghdad Railway Station         Baghdad        $6,385           GRD/PCO        Foreign              Central
                 Rehabilitation

       18169     Military Base – 609th ING       Thi Qar        $7,634           GRD            Foreign              South


       17840     Muthanna Village Roads          Muthanna       $2,888           GRD/PCO        Foreign              South
                 Segment 4

       4514      Prison Facility - Nasiriyah     Thi Qar        $49,087          GRD/PCO        Parsons Global       South
                                                                                                Services

       10072     Fire Station - Nasiriyah        Thi Qar        $627             GRD/PCO        Foreign              South


       19988     Police Station - Safwan - IHP   Basrah         $2,472           GRD/PCO        Foreign              South
                 404

       22060     Basrah International Airport-   Basrah         $580.5           GRD/PCO        Reyam Ltd.           South
                 Air Side Supply

       12036     Basrah International Airport-   Basrah         $5,045           GRD/PCO        NANA Pacific         South
                 Terminal and Tower

       1438      Umm Qasr Water Supply           Basrah         $15,600          GRD/PCO        Washington           South
                 Canal                                                                          International

       19606     Riyadh Canal Crossing           Tameem         $635.5           GRD/PCO        Parsons IJV          North


       19607     Zegeton Fatah Canal             Tameem         $658.1           GRD/PCO        Parsons IJV          North
                 Crossing

       19158     Hillah SWAT Facility            Babil          $2,219           GRD            Foreign              South


       18427     Seif Sa’ad Police Station       Babil          $153             GRD            Foreign              South


       12883     Border Post - As Sul #37 -      Sulaymaniyah   $272             GRD            Parsons              North
                 Bnawasuta - Issawa                                                             Delaware

       12787     Border Post - As Sul #29 -      Sulaymaniyah   $275             GRD            Parsons              North
                 Kuralau Bnaw - Azmik                                                           Delaware

       12840     Border Post - As Sul #20        Sulaymaniyah   $272             GRD            Parsons              North
                 - Marwa                                                                        Delaware

       12855     Border Post - As Sul #23 -      Sulaymaniyah   $272             GRD            Parsons              North
                 Bargurd - Safrah                                                               Delaware




                                                                                    October 30, 2006 I REPORT TO CONGRESS   I I-
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 458 of 529

Appendix I



Projects Assessed
PCO ID        Project Name                      Governorate   Budgeted Total   Executing    Contractor        GRD
                                                              Cost ($000)      Agency                         Region
18638         Military Base Um Qasr -           Al Basrah     $253             GRD          Foreign           South
              Ammo Supply Point

21196         Operation Center and              Al Basrah     $1,175           GRD          Foreign           South
              Security

21304         Port of Umm Qasr Security         Al Basrah     $3,747           GRD          Foreign           South
              Upgrades

19071         Project Phoenix - Restore         Baghdad       $11,391          PCO          Fluor-Amec        Central
              Qudas Gas Turbines

Life          Al Hillah Police Academy          Babil         $9,135*          JCC-I/A      SBIG Logistics    South
Support       - CN W914NS -04-C-9046                                                        & Technical
Contract                                                                                    Services
4 DFI         Karbala Library                   Karbala       $1,294           CPA (South   Global Business   South
Contracts                                                                      Central)     Group

3532          Al Wahda Water Treatment          Baghdad       $4,712           PCO          Fluor-Amec        Central
              Plant

3529          Al Wathba Water Treatment         Baghdad       $8,698           PCO          Fluor-Amec        Central
              Pant

18462         Al Nahrwan Water Supply           Baghdad       $348             GRD          Foreign           South
              Project

18079         Al Sumelat Water Network          Baghdad       $764             PCO          SIMA              Central
                                                                                            International

1654          Al Hakamia Substation             Basrah        $5,934           PCO          Perini            South
                                                                                            Corporation

1657          Hamdan Substation                 Basrah        $5,001           PCO          Perini            South
                                                                                            Corporation

1655          Al Kaffat Substation              Basrah        $5,934           PCO          Perini            South
                                                                                            Corporation

1656          Al Seraji Substation              Basrah        $5,709           PCO          Perini            South
                                                                                            Corporation

1659          Shut Al Arab Sustation            Basrah        $5,298           PCO          Perini            South
                                                                                            Corporation

18183         Al Fathah Pipe Crossing           Tameem        $29,715          PCO          Parson PJIV       North


18185         Kirkuk Canal Crossing             Tameem        $2,088           PCO          Parson PJIV       North


19604         Al Fathah River Crossing          Tameem        $8,156           PCO          Parson PJIV       North
              Tie-ins

19250         Al Balda Police Station           Babil         $135             GRD          Foreign           South


13607         Al Hillah Maternity and           Babil         $7,414           PCO          Parsons Global    South
              Children’s Hospital                                                           Services

11812         Al Imam Primary Care Center       Babil         $533             PCO          Parsons           South
                                                                                            Delaware

21950         Babil Railway Station             Babil         $274             PCO          Foreign           South


12637         Mosul Airport – ATC Tower         Ninewa        $10,329          GRD          Foreign           North
              Rehab




I- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 459 of 529

                                                                                                Appendix I



       Projects Assessed
       PCO ID   Project Name                  Governorate   Budgeted Total   Executing     Contractor           GRD
                                                            Cost ($000)      Agency                             Region
       17846    Ninewa Village Roads          Ninewa        $920             GRD           Foreign              North
                Segment 3

       6176     Ainkawa Fire Station          Erbil         $1,392           GRD           Parsons Global       North
                                                                                           Services

       5623     Erbil City Transformers       Erbil         $3,372           GRD           Washington           North
                                                                                           International

       18922    Sheile Primary School         Dahuk         $401             GRD           Foreign              North


       19144    Zakho - Military Academy      Dahuk         $5,591           GRD           Foreign              North


       11937    PHC Type A at Shiqaq Hai      Tameem        $608             GRD           Parsons              North
                Musalla                                                                    Delaware

       11936    PHC Type A at Hai Alhajjaj    Tameem        $608             GRD           Parsons              North
                                                                                           Delaware

       11940    PHC Type A at Hai Alasra Wa   Tameem        $648             GRD           Parsons              North
                Al Mafqoodeen                                                              Delaware

       11939    PHC Type A at Hai Al Wasity   Tameem        $648             GRD           Parsons              North
                                                                                           Delaware

       11938    PHC Type B at Hai Tis’een     Tameem        $734             GRD           Parsons              North
                                                                                           Delaware

       23160    New Second Brigade Base       Tameem        $114,000         AFCEE         Environmental        North
                                                                                           Chemical
                                                                                           Corporation
       20645    Aviation Base Building        Tameem        $13,200          AFCEE         Environmental        North
                                                                                           Chemical
                                                                                           Corporation




                                                                               October 30, 2006 I REPORT TO CONGRESS   I I-
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 460 of 529

                                                                                             Appendix J




       A Summary of the
       Bloom/Stein Conspiracy
       As reported in the July 30, 2006 Quarterly          launder funds. Hopfengardner also admitted
       Report, contractor Philip Bloom and Coali-          to smuggling stolen currency into the United
       tion Provisional Authority (CPA) Comptroller        States in March 2004 when he returned from
       and Funding Officer Robert Stein pled guilty        Iraq on leave. He faces up to 20 years in prison,
       to participating in a scheme to defraud the         a 5-year term of supervised release, and a
       CPA of more than $8.6 million. Bloom faces          $500,000 fine.
       up to 40 years in prison and a fine of $750,000.       A SIGIR audit of the finances of CPA South
       Under the terms of his plea agreement, Bloom        Central Region (CPA-SC) in late 2004 found
       must pay $3.6 million in restitution. Stein         numerous indicators of financial irregulari-
       admitted to stealing $2 million and taking          ties, including fraud, bid-rigging, and bribery
       bribes to award contracts to Bloom; he faces        on many CPA-SC contracts. Further audits,
       up to 30 years in prison. This quarter, the court   inspections, and investigative work also discov-
       set a sentencing date for Bloom on February 9,      ered these irregularities:
       2007, and for Stein on January 12, 2007.            • The co-conspirators would submit artifi-
          In addition, LTC Bruce Hopfengardner,                cially high bids from some of their com-
       USAR, was convicted this quarter as part of the         panies to make the bids of their other
       Bloom/Stein conspiracy. Hopfengardner con-              companies appear more competitive in the
       spired with Stein to direct millions of dollars         awarding process.
       in construction contracts to a company owned        • Other co-conspirators would certify the
       by Bloom. Hopfengardner also gave Bloom                 progress and completion of the projects.
       material information to ensure that Bloom’s         • Contract values were set at under $500,000
       company received the contracts.                         to avoid review by CPA-Civil Affairs
          In return for this information, Bloom                (CPA-CA).
       rewarded Hopfengardner with an initial              • Payments of up to $498,000 were made
       $100,000 bonus and $10,000 per month, as                through CPA Form 44—intended for pur-
       well as several other enticements. On August            chases of $15,000 or less—to avoid review.
       25, 2006, Hopfengardner pled guilty to two          • Contracting officers and CPA-CA officers
       conspiracy charges in the scheme, including             were paid money from the contractors and
       conspiracy to commit wire fraud and to                  the Development Fund for Iraq (DFI) for
                                                               their participation.




                                                                            October 30, 2006 I REPORT TO CONGRESS   I J-
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 461 of 529

Appendix J




   Figure J-1 shows the links between mem-                                  owned or controlled by Bloom through a
bers of the conspiracy.                                                     rigged bidding process.
   SIGIR criminal investigators opened a crim-                            • The work was ordered or overseen by cer-
inal case and confirmed many of the concerns                                tain of Bloom’s co-conspirators, including
addressed by SIGIR Audit and Inspections.                                   Harrison, Wheeler, and Hopfengardner.
It was later confirmed that Bloom conspired                               • Such contracts were authorized for pay-
with U.S. government contract employees                                     ment by others, including co-conspirators
(Stein) and military officials, including Army                              (in some cases without any performance of
Reserve Lieutenant Colonels Debra M. Har-                                   the contracts by Bloom’s companies).
rison, Michael B. Wheeler, and Hopfengardner
to obtain fraudulently awarded CPA contracts                                 The investigation further revealed that
for the reconstruction and stabilization of Iraq.                         Bloom, through his businesses and personal
The investigation has revealed that:                                      bank accounts, provided money, bribes,
• Contracts were awarded to businesses                                    kickbacks, and gratuities to U.S. government
                                                                    Contract Appeals Division

                                                            The Bloom/Stein Conspiracy

                                                                               Philip H. Bloom
                                                                        d/b/a Global Business Group,
                             Direct and Indirect                    Global Business Group Logistics S.R.L.,              Direct and Indirect
                                  Payments                         GBG Holdings, and GBG Logistics Division                   Payments




                                                                   Contract Awards and Progress Payments



                                        Robert J. Stein                                                LTC Debra M. Harrison
                                                                            Cash and Weapons
                                    CPA-SC Comptroller and                                          CPA-SC Assistant Comptroller and
                                        Funding Officer                                               Funding Officer 358th CA BDE



                                                          Performance                               Performance
                                                          Certification                             Certification


                                                                     LTC Michael B. Wheeler, USAR
                                                                                 Team Chief
                                                                                 432d CA BN




   Figure J-1 $8.6 Million Bid-rigging Scheme–Bloom/Stein Conspiracy



J- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 462 of 529

                                                                                                           Appendix J




       Contracting Actions Affected by Bloom
       Contract                                                                                           Contract Value
       Construction of Regional Tribal Democracy Center                                                            $397,000
       500 kV Generator for Babil Government Building                                                                95,000
       500 kV Generator for Regional Tribal Democracy Center                                                        105,000
       Demolition of Ba’ath Party Headquarters and Grading of Hilla Police Academy Site                             452,800
       Security Facility Upgrades at Hilla Police Academy                                                           448,500
       Renovation of Kerbala Library                                                                                373,400
       Landscaping of Kerbala Library                                                                               197,500
       Furniture for Kerbala Library                                                                                224,010
       Internet Capability for Kerbala Library                                                                      498,900
       Total Value                                                                                               $2,792,110

       Table J-1


       officials, including Harrison, Wheeler, Hopfen-                 payments to Bloom as part of a bid-rigging
       gardner, and other co-conspirators.                             scheme although project work did not meet
                                                                       the terms of the contract
       Philip H. Bloom                                               • has a 1996 federal conviction for viola-
       • president and sole stockholder of Global                      tion of 18 U.S.C. §1029 (fraud and related
         Business Group S.R.L., a construction and                     activity in connection with access devices—
         management consulting services company                        credit card fraud; sentenced to 8 months
         headquartered in Bucharest, Romania                           confinement and ordered to pay $45,339.25
       • arrested on arrival in Newark, New Jersey,                    in restitution enforcement actions)
         in November 2005
       • suspended by Army Suspension/Debar-                         These enforcement actions were taken against
         ment Official (SDO), in November 2005                       Stein:
       • pled guilty in March 2006                                   • arrested in Fayetteville, North Carolina,
       • faces up to 40 years in prison and a                            November 2005
         $750,000 fine, $3.6 million in restitution,                 • suspended by Army SDO, December 2005
         and $3.6 million in forfeiture of assets                    • pled guilty, February 2006
       • sentencing set for February 9, 2007                         • sentencing set for January 12, 2007, in U.S.
                                                                         District Court, Washington, D.C., facing up
          Table J-1 shows the contracts affected by                      to 30 years in prison and $250,000 fine
       Bloom’s actions.
                                                                     Stein received these payments: $434,348 in
       Robert J. Stein, Jr.                                          direct and indirect payments, and weapons
       • CPA-SC Comptroller and Funding Officer                      valued at approximately $69,620:
         as an employee of S&K Technologies, part                    • 4 M-203 grenade launchers
         of contract with the U.S. Army for adminis-                 • 20 HK53A3 fully automatic submachine
         trative support in Iraq                                         guns
       • controlled expenditure of approximately                     • 12 SA58 .308-caliber machine guns
         $82 million in DFI funds                                    • 12 MK23 .45-caliber, pistols
       • awarded contracts and authorized cash                       • 100 5.56-caliber 30-round magazines
                                                                                          October 30, 2006 I REPORT TO CONGRESS   I J-
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 463 of 529

Appendix J




• 4 MK23 .45-caliber silencers                            LTC Debra M. Harrison
• 60 Mk23 .45-caliber magazines                           • Army Reservist assigned to 358th Civil
                                                            Affairs Brigade as Assistant CPA-SC Comp-
LTC Michael B. Wheeler                                      troller and Funding Officer
• Army Reservist assigned to 432nd Civil                  • allegedly awarded contracts to Bloom as
  Affairs Battalion as a Team Chief                         part of bid-rigging scheme
• responsible for implementing civil affairs              • allegedly authorized cash payments to
  operations and overseeing contracting                     Bloom despite defective or non-perfor-
  progress in Hilla                                         mance of contract terms
• drafted contract specifications for affected            • reported to Stein and assumed his position
  projects                                                  at CPA-SC on his departure
• allegedly certified completion of work and              • allegedly assisted LTC Wheeler in the
  authorized cash payments to Bloom despite                 delivery of military weapons to Stein
  defective work or non-performance of con-
  tract terms                                             LTC Harrison allegedly received these
• allegedly improperly authorized the release             payments:
  of military weapons from 3rd SFG armory,                • at least $80,000 of the $330,000 she person-
  Ft. Bragg, North Carolina, and gave them to                ally transported from Iraq to the Conti-
  Stein                                                      nental United States (CONUS) on comple-
                                                             tion of her deployment that was used for
LTC Wheeler allegedly received these                         home improvements
payments:                                                 • business class airline tickets from Kuwait to
• $100,000 cash in DFI funds he transported                  CONUS
   from Iraq to CONUS for his personal use                • a 2005 Cadillac Escalade from Bloom
   after completing deployment                            • two .45-caliber pistols from Stein
• two .45-caliber pistols and two HK53A3
   submachine guns from Stein                             These enforcement actions were taken against
                                                          LTC Harrison:
These enforcement actions were taken against              • arrested in Trenton, New Jersey, December
LTC Wheeler:                                                 2005
• arrested in Amherst Junction, Wisconsin,                • suspended by Army SDO, December 2005
   November 2005
• suspended by Army SDO, December 2005




J- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 464 of 529
                                                                                           Appendix K




       Detailed summary of Other
       Agency oversight
       This appendix provides summaries of the            tions into allegations of detainee abuse, includ-
       audits and investigations listed in Section 4.     ing death cases. The final report was published
       All information provided is current as of          on August 25, 2006.
       September 30, 2006.
                                                          Review of DoD-directed Investigations of
       Other Agency Audits                                Detainee Abuse
                                                          (Report Number 06-INTEL-10, 8/25/2006)

       Department of Defense Office of                    DoD continued to provide oversight of the
       Inspector General                                  investigations and reviews conducted into
       This quarter, the Department of Defense Office     detainee abuse allegations and detention oper-
       of Inspector General (DoD OIG) continued           ations in Iraq. DoD has completed an assess-
       to expand its oversight activities related to      ment of the 13 senior-level reports on detainee
       Iraq relief and reconstruction. The DoD            abuse. DoD issued the final report (Report
       OIG field office in Qatar provides oversight,      No. 06-INTEL-10) on August 25, 2006, and
       audit, inspection, and investigative support to    requested comments to the final report by
       ongoing DoD operations in Southwest Asia.          September 29, 2006.
       Currently, DoD OIG has seven employees in
       Qatar and five employees in Iraq. Also, mul-       Follow-up to Department of State/Depart-
       tiple teams of DoD-OIG auditors have traveled      ment of Defense Interagency Assessment
       to Iraq. DCIS deployed two special agents          of Iraq Police Training,
                                                          (DoS Report Number ISP-IQO-05-72/DoD Report
       to Bagdad to join the U.S. Army Criminal           No. IE-2005-002, 7/15/2006)
       Investigation Command (USACIDC), FBI, and
       SIGIR in targeting fraud, bribery, kickbacks,      This follow-up evaluation assessed the progress
       and other corruption involving contracting.        toward implementation of the 30 recommen-
       Two additional agents will deploy to Kuwait in     dations in the original July 15, 2005 interagen-
       October 2006 to join this effort. In addition, a   cy report. DoD was responsible for 21 recom-
       DoD OIG evaluator continues to be assigned         mendations, the Department of State (DoS) for
       full-time in Baghdad to assist the Ministry of     7, and 2 were the shared responsibility of DoD
       Defense Inspector General.                         and DoS. The DoD follow-up assessed that
                                                          15 of the 21 DoD recommendations had been
       Completed Projects                                 implemented. Five more were being imple-
       Review of Criminal Investigations of               mented and would require additional follow-
       Alleged Detainee Abuse                             up. Management had taken no action on one of
       (Report Number IPO2004-C005; 8/25/2006)
                                                          the DoD recommendations. DoS reported that
       This review evaluated the investigative suf-       all seven DoS recommendations required addi-
       ficiency of 50 closed DoD criminal investiga-      tional follow-up. One of the shared recommen-


                                                                           October 30, 2006 I REPORT TO CONGRESS I   K-
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 465 of 529

Appendix K




dations had been implemented; management                  Audit of Information Operations Activities
had not taken action on the second shared                 in Southwest Asia
                                                          (Project Number D2006-D000LA-0139.000,
recommendation.                                           Initiated 2/10/2006)

Ongoing Projects                                          For this congressionally requested audit, DoD
Review of the United States Government’s                  OIG is looking at the role that private con-
Relationship with the Iraqi National                      tractors play when conducting information
Congress                                                  operations activities. Specifically, DoD OIG
(Project Number D2005-DINTEL-0122, Initiated
2/14/2005)
                                                          is reviewing the use of private contractors—
                                                          including the Lincoln Group—in conducting
The overall objective of this audit is to respond         Information Operations activities. In addition,
to a request from the House Appropriations                DoD OIG is reviewing the authority under
Committee, and the specific objectives are                which Information Operations activities were
classified. DoD issued a final report (Report             conducted, whether those activities conformed
No. 06-INTEL-06) on the compromise of                     to applicable laws and regulations, and whether
information, sources, and methods on June 12,             contracts were proper. The report is expected
2006. DoD continued to review documenta-                  to be published during the first quarter of
tion and conduct interviews on phase two of               FY 2007.
the project. DoD expects to issue a draft report
in December 2006.                                         Audit of the Management of Iraqi Security
                                                          Forces Fund
Audit of Equipment Status of Deployed                     (Project Number D2006-D000LQ-0184.000,
                                                          Initiated 3/31/2006)
Forces within U.S. Central Command
(Project Number D2006-D000LA-0092.000,
                                                          DoD OIG is reviewing management of the
Initiated 11/17/2005)
                                                          Iraqi Security Forces Fund to determine
DoD OIG is conducting an audit of the Equip-              whether the $5.7 billion provided in the FY
ment Status of Deployed Forces to review                  2005 supplemental was used appropriately for
whether U.S. forces in Iraq are equipped in               equipping, supplying, and training the Iraq
accordance with mission requirements. Specifi-            security forces; repairing facilities and infra-
cally, DoD OIG is evaluating whether units                structure; and renovation and construction.
were provided the required items of equipment             DoD will perform this audit in three phases.
and whether equipment modifications satisfied             Phase I examined the distribution of funds
mission requirements. The team of auditors                appropriated for the Iraq Security Forces Fund
visited Kuwait, Bahrain, Qatar, Afghanistan,              within the Office of the Secretary of Defense
and Iraq. The report is expected to be pub-               and the Department of the Army. The Phase I
lished during the second quarter of FY 2007.              report is expected to be published in the first
                                                          quarter of FY 2007.


K- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 466 of 529
                                                                                           Appendix K




      Audit of the Management of the Iraq                 Audit of Potable and Nonpotable Water
      Security Forces Fund–II                             in Iraq
      (Project Number D2006-D000LQ-0240.000,              (Project Number D2006-D000LQ-0254.000,
      Initiated 8/4/2006)                                 Initiated 9/5/2006)

      During phase II, DoD OIG will examine the           DoD OIG is conducting this congressionally
      obligations of the funds made by the Multi-         requested audit to evaluate whether the pro-
      National Security Transition Command-Iraq           cesses for providing potable and non-potable
      (MNSTC-I). DoD OIG will announce a sepa-            water to U.S. forces in Iraq are adequate. The
      rate project for Phase III, which will examine      initial congressional request identified an
      the goods and services that were received. DoD      interest in non-potable water only. DoD OIG
      OIG plans to perform Phase II from Septem-          expanded the audit to include potable water.
      ber to November 2006 in Southwest Asia and          The DoD OIG Qatar Field Office is performing
      publish the report in the second quarter of         the audit. The report is expected to be pub-
      FY 2007.                                            lished during the third quarter of FY 2007.

      Audit of the Joint Service Small Arms               Audit of the Inspection Process of the
      Program Related to the Availability,                Army Reset Program for Ground Vehicles
      Maintainability, and Reliability of Small           for Units Returning from Operation Iraqi
      Arms to Support the Warfighter                      Freedom
                                                          (Project Number D2006-D000LH-0246.000,
      (Project Number D2005-D000LH-0232.000,
                                                          Initiated 8/30/2006)
      Initiated 6/29/2006)

      DoD OIG is evaluating the initiatives of the        DoD OIG is examining the Army Reset
      Joint Service Small Arms Program to sup-            Program for Ground Vehicles of the units
      port and sustain the warfighter in the current      that return from Operation Iraqi Freedom to
      operating environment. Specifically, DoD OIG        determine the effectiveness of the inspection
      is assessing the availability of small arms for     process of the vehicles after their tour. The
      meeting current requirements, as well as deter-     audit team will visit units in Iraq during the
      mining whether adequate control measures            first quarter of FY 2007. The report is expected
      are in place that will ensure the maintainability   to be published during the fourth quarter of
      and reliability of fielded small-arms weapons.      FY 2007.
      The report is expected to be published during
      the first quarter of FY 2007.




                                                                           October 30, 2006 I REPORT TO CONGRESS I   K-
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 467 of 529

Appendix K




Audit of the Conditional Acceptance and                   Audit of Internal Controls over
Production of the Army Medium Tactical                    Out-of-country Payments
Vehicles in Support of the Global War on                  (Project Number D2006-D000FL-0208.000,
Terrorism                                                 Initiated 5/23/2006)
(Project Number D2006-D000AE-0225.000,
                                                          DoD OIG is evaluating whether internal con-
Initiated 7/31/2006)
                                                          trols over out-of-country payments supporting
DoD OIG is evaluating whether the Army is                 GWOT provide reasonable assurance that pay-
adequately protecting the U.S. government’s               ments are properly supported and recorded.
interest when it includes conditional accep-              The report is expected to be issued during the
tance provisions in production contracts for              third quarter of FY 2007.
the Family of Medium Tactical Vehicle Pro-
gram. In addition, DoD OIG will evaluate                  Audit of Procurement Policy for Armored
whether management is cost-effectively pro-               Vehicles
                                                          (Project Number D2006-D000CK-0210.000,
ducing the Family of Medium Tactical Vehicles
                                                          Initiated 5/15/2006)
as funded in support of the Global War on
Terror (GWOT). The report is expected to be               DoD OIG is conducting this audit in response
published during the third quarter of FY 2007.            to a congressional request by Representa-
                                                          tive Louise M. Slaughter on April 19, 2006, to
Audit of the DoD Use of GWOT                              review DoD procurement policies for armored
Supplemental Funding Provided for                         vehicles. Specifically, DoD OIG is reviewing
Procurement and Research, Development,                    the procurement history for armored vehicle
Test and Evaluation                                       contracts to Armor Holdings, Inc., and Force
(Project Number D2006-D000AE-0241.000,
Initiated 8/4/2006)                                       Protection, Inc., in support of GWOT. The
                                                          report is expected to be issued during the third
DoD OIG is evaluating the adequacy of DoD                 quarter of FY 2007.
financial controls over use of GWOT supple-
mental funding provided for procurement                   Antideficiency Act Investigation of the
and research, development, test, and evalua-              Operation and Maintenance Appropriation
tion. DoD OIG will also determine whether                 Account 2142020 and 2152020
                                                          (Project Number D2005-D000FD-0300.000,
the funds were placed on contracts and used               Initiated 9/15/2005)
for purposes stipulated in the congressionally
approved supplemental funding for GWOT.                   The project is based on an investigation
DoD OIG expects to issue a series of reports              requested by the Army Inspector General. The
beginning in the third or fourth quarter of               objective is to determine whether an Antidefi-
FY 2007.                                                  ciency Act violation occurred in Appropriation
                                                          accounts 2142020 and 2152020. The report is



K- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 468 of 529
                                                                                            Appendix K




       expected to be issued during the first quarter      system for the Joint Headquarters and all
       of FY 2007.                                         three services. These advisors also participate
                                                           in inspections, investigations, and audits to
       Audit Research on DoD Contracts                     oversee and advise the IG staff, and to provide
       Awarded to Parsons Corporation and                  opportunities for on-the-job training. Finally,
       its Subsidiaries                                    these advisors have begun detailed planning
       (Project Number. D2006-D000CK-0273.000,
       Initiated 9/29/2006)
                                                           to bring interim training to the Iraqi IG staff,
                                                           given the delay in establishing an Iraqi-oper-
       On September 29, 2006, DoD OIG announced            ated educational institution for professional
       this project to determine which DoD entities        development.
       have contracted with Parsons Corporation, the
       scope of the work being contracted, and the         Iraqi Anticorruption & Principled
       amount of funds under contract. This will be        Governance Initiative
                                                           (Project Number D2006-DIP0E3-0256.000,
       determined for all contracts within and outside
                                                           Initiated 8/23/2006)
       the continental United States. Ultimately, this
       information will be used to select specific con-    This new project supports the effort led by DoS
       tracts for a detailed review.                       and SIGIR to provide advisory support to the
                                                           entire Iraqi anticorruption system, including
       DoD OIG Support to the Iraqi Ministry of            the ministerial inspectors general, Commis-
       Defense OIG                                         sion on Public Integrity (CPI), and Board of
       (Project Number D2006-DIP0E3-0038.000,
                                                           Supreme Audit (BSA). Two DoD OIG employ-
       Initiated 7/15/2005)
                                                           ees—one in Baghdad and one in the United
       This long-term project provides advice, men-        States—provide daily and immediate support
       toring, assistance, and training to the inspector   to this initiative. Initial planning has begun to
       general staffs of the two Iraqi Security Force      deploy a DoD OIG employee to Iraq as part
       (ISF) ministries—Defense and Interior—and           of the first rotation of advisors to the non-ISF
       the embryonic military Inspector General Sys-       Iraqi Inspectors General, an initiative spon-
       tem. A team of six advisors based in Baghdad        sored by DoS Inspector General.
       operates as an integral part of the MNSTC-I
       advisory team. This team has enabled these          Department of State Office
       ministries to establish policies and procedures     of Inspector General
       for such areas as (1) inspections of detainee       Since the SIGIR July 30, 2006 Report, the DoS
       facilities to curb detainee abuses, (2) document    Office of Inspector General (DoS OIG) com-
       control to ensure that classified documents are     pleted only one project. Four projects are still
       properly protected, (3) transparent acquisition     ongoing. DoS OIG does not have any auditors
       and procurement practices, and (4) establish-       in Iraq, as of September 30, 2006.
       ing a military (uniformed) inspector general


                                                                            October 30, 2006 I REPORT TO CONGRESS I   K-
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 469 of 529

Appendix K




Completed Audits                                          This is a joint review by the DoS OIG and
Survey of Anticorruption Program                          SIGIR. The objectives of this review are to
Embassy Baghdad, Iraq                                     answer these questions: (1) What were the
(Report Number ISP-IQO-06-05, August 2006)                costs associated with the subject contract Task
                                                          Order 0338, including amounts obligated and
This is a joint review by the DoS OIG and                 expended, potential liabilities, and controls
SIGIR. The objectives of this survey were to              over these costs? (2) What is the status of
determine: (1) which U.S. government agen-                property purchased under Task Order 0338
cies participate in the anticorruption program            including related internal controls, and what is
in Iraq, and whether they have a coordinated              the salvage value for unused assets? (3) What is
strategic plan with identified goals; (2) whether         the cost and program impact of the stop-work
program outcomes and metrics have been                    order affecting the construction of police train-
established to measure progress and success;              ing facilities at the Adnan Palace? (4) What is
and (3) whether organizational roles and                  the status of construction of facilities to sup-
responsibilities have been clearly identified and         port provincial police training programs?
resources provided to meet the program goals.
DoS has issued five key judgments and nine                Accountability for Contractor-held
formal recommendations from this survey                   Government Property and Equipment
                                                          Supporting Department of State Programs
Ongoing Audits                                            and Operations
National Endowment for Democracy                          The objective of the audit is to determine
The draft report for the grant audit and                  whether DoS can properly account for proper-
Indirect Cost Rate (ICR) reviews are expected             ty and equipment purchased by and furnished
in November 2006.                                         to contractors performing work under selected
                                                          contracts. The audit is in its survey phase.
INL Invoicing for the Jordan International
Police Training Center                                    U.S. Agency for International
The draft audit report on the review of selected          Development
DynCorp invoices is expected in November                  This quarter, the U.S. Agency for International
2006.                                                     Development Office of Inspector General
                                                          (USAID OIG) completed two audits and
Review of DynCorp, Inc: Iraqi Police                      started four audits; two audits started in previ-
Training Program Support                                  ous quarters are still ongoing. USAID OIG
(Contract Number S-LMAQM-04-C-0030,                       has eight auditors in Iraq, as of September 30,
Task Order 0338 )                                         2006.
                                                             During the period, the Defense Contract



K- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 470 of 529
                                                                                         Appendix K




       Audit Agency (DCAA) completed 6 financial         USAID’s Transition Initiatives in Iraq achieved
       audits for USAID OIG of costs incurred under      their intended outputs because of insufficient
       various contracts that USAID OIG issued to        documentation maintained by the Office of
       USAID/Iraq with the transmittal letter. These     Transition Initiatives in Iraq and its imple-
       audits covered $746 million in USAID funds        menting partner. Also, security restrictions
       and contained questioned costs of $2.1 million.   limited the number of site visits. The audit
       At the end of the reporting period, nine DCAA     found that a projected $146 million in grants
       audits were in process, which were performed      did not have supporting documentation to
       at the request of USAID OIG.                      verify the achievement of intended outputs,
                                                         and a projected $294 million in grants did
       Completed Audits                                  not have sufficient documentation of moni-
       Audit of USAID/Iraq’s Local Governance            toring. However, for the site visits able to be
       Activities                                        performed for 32 selected activities, intended
       (E-267-06-004-P, July 10, 2006)
                                                         outputs were met for 31 activities. The audit
       The main objective of the audit was to deter-     also found a lack of coordination caused a
       mine whether USAID/Iraq’s Local Gover-            duplication of efforts. The Office of Transi-
       nance activities were achieving their intended    tion Initiatives in Iraq coordinated with the
       outputs. USAID OIG was unable to determine        U.S. military and previously coordinated with
       if USAID/Iraq’s local governance activi-          USAID/Iraq offices; nevertheless, during the
       ties achieved their intended outputs because      past year, coordination was insufficient with
       USAID/Iraq did not require Research Triangle      other offices in the USAID/Iraq Mission.
       Institute International to submit all reporting
       and monitoring documents specified in the         Ongoing Audits
       contract. The audit found that USAID/Iraq did     Audit Follow-up of USAID/Iraq’s Education
       not properly approve all rapid-response grants,   Activities
       prepare contractor performance evaluations,       The main objective of this audit is to determine
       or review payment vouchers submitted by the       whether USAID/Iraq’s basic education activi-
       contractor. The report recommended improve-       ties achieved their intended outputs.
       ment in these areas.
                                                         Audit of USAID/Iraq’s Telecommunication
       Audit of USAID Transition Initiatives             Activities
       in Iraq                                           The main objective of this audit is to determine
       (E-267-06-004-P, August 16, 2006)
                                                         whether USAID/Iraq’s activities to construct
       The main objective of the audit was to deter-     a consolidated fiber network in Iraq achieved
       mine whether the USAID Transition Initia-         their intended results.
       tives in Iraq achieved their intended outputs.
       USAID OIG was not able to determine if


                                                                         October 30, 2006 I REPORT TO CONGRESS I   K-
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 471 of 529

Appendix K




Audit of USAID/Iraq’s Planning and                        Completed Reports
Reporting Process of its Activities                       Rebuilding Iraq: More Comprehensive
The main objective of this audit is to determine          National Strategy Needed To Help Achieve
whether USAID/Iraq planned and reported on                U.S. Goals
                                                          (GAO-06-788, July 11, 2006)
selected activities in accordance with appli-
cable guidance.                                           According to the National Strategy for Victory
                                                          in Iraq (NSVI) issued by the National Security
Audit of the Office of Foreign Disaster                   Council (NSC), prevailing in Iraq is a vital
Assistance Program in Iraq                                U.S. interest because it will help win the war
The main objective of this audit is to determine          on terror and make America safer, stronger,
whether the activities of the USAID Office of             and more certain of its future. The report (1)
Foreign Disaster Assistance, Internally Dis-              assesses the evolving U.S. national strategy for
placed Persons and Vulnerable Population                  Iraq and (2) evaluates whether the NSVI and
achieved the intended results.                            its supporting documents address the desirable
                                                          characteristics of an effective national strategy
Audit of USAID/Iraq’s Agriculture                         developed by GAO in previous work. In this
Reconstruction and Development Program                    report, the NSVI and supporting documents
The main objective of this audit is to determine          are collectively referred to as the U.S. strategy
whether USAID/Iraq’s agriculture activities               for Iraq.
achieved their intended outputs and whether                   To help improve the usefulness of U.S. strat-
USAID/Iraq accurately measured the impact                 egy for Congress, the report recommends that
of its agriculture activities on the daily lives of       NSC, DoD, and DoS complete the strategy by
Iraqis.                                                   addressing all six characteristics of an effec-
                                                          tive national strategy in a single document.
Audit of USAID/Iraq’s Civil Society                       DoS and DoD did not comment on GAO’s
Activities                                                recommendations. DoS noted that the NSVI’s
The main objective of this audit is to determine          purpose is to provide a broad overview. How-
whether USAID/Iraq’s civil society activities             ever, without detailed information on costs,
achieved their intended outputs.                          roles, and responsibilities, the strategy does
                                                          not provide Congress with a clear road map for
Government Accountability                                 achieving victory in Iraq.
Office
This quarter, the Government Accountabil-                 Rebuilding Iraq: More Comprehensive
ity Office (GAO) issued 7 reports and has 19              National Strategy Needed To Help Achieve
ongoing audits on Iraq reconstruction.                    U.S. Goals and Overcome Challenges
                                                          (GAO-06-953T, July 11, 2006)




K- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 472 of 529
                                                                                              Appendix K




       In November 2005, NSC issued the National            instruments of the entire federal government
       Strategy for Victory in Iraq (NSVI) to clarify       to counter the threat of terrorism. Ongoing
       the President’s strategy for achieving U.S.          military and diplomatic operations overseas,
       political, security, and economic goals in Iraq.     especially in Iraq and Afghanistan, constitute
       The U.S. goal is to establish a peaceful, stable,    a key part of GWOT. These operations involve
       and secure Iraq. In June 2006 at Camp David,         a wide variety of activities, such as combat-
       the administration also issued a fact sheet dis-     ing insurgents, civil affairs, capacity building,
       cussing current progress and goals in Iraq.          infrastructure reconstruction, and training
           The testimony (1) discusses the extent to        military forces of other nations. The United
       which the NSVI and its supporting documents          States has reported substantial costs to date
       address the six characteristics of an effective      for GWOT-related activities and can expect to
       national strategy and (2) assesses how secu-         incur significant costs for an unspecified time
       rity, political, and economic factors will affect    in the future, requiring decision-makers to
       achieving the U.S. strategy for Iraq. In this tes-   consider difficult trade-offs as the nation faces
       timony, the NSVI and supporting documents            increasing long-range fiscal challenges.
       are collectively referred to as the U.S. strategy       GAO has issued several reports on current
       for Iraq.                                            and future financial commitments required to
           A GAO report recommends that NSC,                support GWOT military operations, as well as
       along with DoD and DoS, complete the                 diplomatic efforts to stabilize and rebuild Iraq.
       strategy by addressing all six characteristics       This testimony discusses (1) the funding Con-
       of an effective national strategy in a single        gress has appropriated to DoD and other U.S.
       document. DoS commented that the NSVI’s              government agencies for GWOT-related mili-
       purpose is to provide a broad overview of            tary operations and reconstruction activities
       the U.S. strategy in Iraq, not all of the details.   since 2001, (2) costs reported for these opera-
       GAO’s analysis was not based exclusively             tions and activities and the reliability of DoD’s
       on the NSVI: it included all key supporting          reported costs, and (3) issues with estimating
       documents. Consequently, GAO retained the            future U.S. financial commitments associated
       recommendation for a more complete and               with continued involvement in GWOT.
       integrated strategy.
                                                            Defense Logistics: Changes to Stryker
       Global War on Terrorism: Observations on             Vehicle Maintenance Support Should
       Funding, Costs, and Future Commitments               Identify Strategies for Addressing
       (GAO-06-885T, July 18, 2006)                         Implementation Challenges
                                                            (GAO-06-928R, September 5, 2006)
       After the terrorist attacks of September 11,
       2001, the President announced a Global War           To conduct maintenance on the Stryker
       on Terror (GWOT), requiring the collective           vehicle, the U.S. Army has changed from



                                                                             October 30, 2006 I REPORT TO CONGRESS I   K-
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 473 of 529

Appendix K




contractor personnel to soldiers. This change              component of the Stryker brigade’s flexibility.
may not fully achieve its intended outcome of              However, the Army’s plan does not address the
increasing the brigade’s flexibility to perform            effect of the increased logistical footprint on
in different types of combat operations. Three             the brigade’s ability to deploy within 96 hours.
potential challenges may affect the Army’s abil-               Finally, because the Stryker brigade was
ity to achieve its intended outcome.                       designed with a limited ability to perform
    First, personnel challenges may affect imple-          major combat operations, achieving the Army’s
mentation of the planned change. Because                   desired flexibility requires the Stryker brigade
vehicle maintenance contractors focus solely               to receive additional sustainment support from
on the Stryker vehicle while soldiers perform a            Army units external to the brigade for it to
variety of tasks in addition to maintenance, the           perform a major combat operation. However,
Army’s plan replaces the existing 45 Stryker               the Army has not addressed this support in
vehicle maintenance contractor personnel with              its planned change. Until the Army addresses
71 soldiers. Accordingly, to implement its plan,           all of these challenges as part of its planned
the Army must annually recruit or retain 497               change, it may not achieve its intended out-
additional soldiers with specific military spe-            come of increasing the Stryker brigade’s flex-
cialties to support all seven Stryker brigades.            ibility to perform in different types of combat
Some of these specialties have been consis-                operations.
tently underfilled. The Army also may experi-
ence difficulties in sustaining soldier skills and         Iraq Contract Costs: DoD Consideration of
knowledge on Stryker vehicle maintenance,                  Defense Audit Agency’s Findings
                                                           (GAO-06-1132, September 25, 2006)
because of the limited number of Stryker
brigades combined with regularly scheduled                 The government has hired private contractors
transfers of soldiers among units. However, the            to provide billions of dollars worth of goods
Army’s plan does not include strategies to (1)             and services to support U.S. efforts in Iraq.
enable it to recruit and retain the soldiers nec-          Faced with the uncertainty as to the full extent
essary to implement this change or (2) sustain             of rebuilding Iraq, the government authorized
soldier skills and knowledge on Stryker vehicle            contractors to begin work before key terms
maintenance.                                               and conditions were defined. This approach
    Second, the Army’s plan increases the size             allows the government to initiate needed work
of the brigade. Transporting the additional                quickly, but can result in additional costs and
personnel and their associated equipment may               risks being imposed on the government. Help-
exacerbate the existing difficulties in meeting            ing to oversee their work is the Defense Con-
deployment timelines that DoD has previ-                   tract Audit Agency (DCAA), which examined
ously reported. Deploying the Stryker brigade              many Iraq contracts and identified costs they
anywhere in the world within 96 hours is a                 consider to be questioned or unsupported.



K-10 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 474 of 529
                                                                                             Appendix K




          The Conference Report on the National           progress that has been made in rebuilding Iraq
       Defense Authorization Act for Fiscal Year          and (2) describes challenges faced by DoD in
       2006 directed GAO to report on audit findings      achieving successful outcomes on individual
       regarding contracts in Iraq and Afghanistan.       projects. This testimony reflects GAO’s reviews
       As agreed with the congressional defense           of reconstruction and DoD contract manage-
       committees, GAO focused on Iraq contract           ment issues, as well as the work of SIGIR.
       audit findings and determined (1) the costs           In previous reports, GAO has made several
       identified by DCAA as questioned or unsup-         recommendations to improve outcomes in
       ported; and (2) what actions DoD has taken to      Iraq. DoD generally agreed with GAO’s recom-
       address DCAA audit findings, including the         mendations.
       extent funds were withheld from contractors.
       To identify DoD actions in response to the         Ongoing Audits
       audit findings, GAO selected 18 audit reports      Solatia (Condolence) Payments in Iraq
       representing about 50% of DCAA’s questioned        (350895, Initiated in August 2006)

       and unsupported costs on Iraq contracts. GAO       This audit addresses these key questions:
       requested comments from DoD on a draft of          (1) To what extent has DoD developed regula-
       this report, but none were provided.               tions, policies, and procedures to award solatia
                                                          payments in Iraq and Afghanistan, and how
       Rebuilding Iraq: Continued Progress                do these policies compare to similar payments
       Requires Overcoming Contract                       made by other DoD agencies and U.S. govern-
       Management Challenges                              ment entities? (2) What guidance has DoD
       (GAO-06-1130T), September 28, 2006)
                                                          provided to commanders regarding the factors
       The United States, along with its coalition        to be considered when making decisions to
       partners and various international organiza-       make solatia payments? (3) How do com-
       tions, has undertaken a challenging, complex,      manders determine the appropriate level of
       and costly effort to stabilize and rebuild Iraq.   solatia payments? (4) To what extent does DoD
       DoD has responsibility for a significant por-      have information regarding the disposition of
       tion of the reconstruction effort. Amid signs      solatia claims in Iraq and Afghanistan?
       of progress, the coalition faces numerous
       political, security, and economic challenges       Contract Award Procedures for Iraq
       in rebuilding Iraq. Within this environment,       Reconstruction Contracts
                                                          (120547, Initiated March 2006)
       many reconstruction projects have fallen short
                                                          This audit addresses these key questions:
       of expectations, resulting in increased costs,
                                                          (1) describe the extent of competition in Iraq
       schedule delays, reduced scopes of work, and
                                                          reconstruction contracts awarded by DoD,
       some project cancellations.
                                                          USAID, and DoS since October 1, 2003, based
          This testimony (1) discusses the overall
                                                          on available data, and (2) assess whether these


                                                                           October 30, 2006 I REPORT TO CONGRESS I   K-11
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 475 of 529

Appendix K




agencies followed applicable documentation                 Iraq Energy
and congressional notification requirements                (320383, Initiated November 2005)
regarding competition for selected Iraq recon-             Restoration of the oil and power sectors in
struction contract actions.                                Iraq is central to the development of a stable
                                                           society. This audit aims to address these key
DoD’s Health Care Policies and Benefits                    questions: (1) What is the nature and extent
for Civilians Deployed to Afghanistan                      of funding devoted to oil and electricity sector
and Iraq                                                   reconstruction? (2) What are U.S. program
(350829, Initiated in March 2006)
                                                           goals, and how does the U.S. measure prog-
With the ongoing military operations in                    ress in achieving these goals? (3) What factors
Afghanistan and Iraq, DoD is increasingly                  have affected the implementation of the U.S.
reliant on civilian personnel to accomplish                program? (4) What challenges have affected
the mission. This audit addresses these key                the Iraqi government’s ability to develop the oil
questions: (1) To what extent has DoD estab-               and electricity sectors?
lished health surveillance and medical treat-
ment policies for DoD civilians deployed, what             Management of Iraq Reconstruction
policies have the military services and selected           (320402, Initiated December 2005)

defense agencies implemented, and how have                 In 2004, Congress appropriated $18.4 billion
they carried out these policies? (2) How do the            to support stabilization and rebuilding efforts
compensation and benefits for deployed DoD                 in Iraq. Some of this money was awarded to 12
civilians compare with those for active duty               U.S. “design-build” contractors to repair and
military members deployed to Afghanistan                   rebuild key infrastructure. Recent DoS reports
and Iraq? (3) What lessons has DoD learned in              indicate that a large share of the remaining
deploying DoD civilians in support of contin-              work will be shifted to local Iraqi firms to
gency operations in Afghanistan and Iraq?                  reduce costs and accelerate project comple-
                                                           tions. This audit addresses these key questions:
Army’s Prepositioning Program                              (1) What is the status of U.S. efforts to rebuild
(350810, Initiated March 2006)                             key infrastructure in Iraq? (2) What chal-
GAO has been asked to assess the Army’s                    lenges have been encountered in this rebuild-
mandated report to Congress broadly covering               ing effort? (3) What alternative strategies, if
these key issues: (1) What are the operational             any, are being used to complete work in each
capabilities of the prepositioning program, and            sector?
are there any significant shortfalls? (2) Is the
level of funding adequate to maintain readi-
ness? (3) Have any other shortfall or issues
reported by the Army or GAO been addressed?



K-12 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 476 of 529
                                                                                             Appendix K




       U.S. Efforts To Stabilize Iraq and                 associated with contractor support?
       Develop Security Forces
       (320366, Initiated in September 2005)
                                                          Accountability, Maintenance, Utilization,
       DoD has reported that the criteria for with-       and Strategy (RESET) of OIF Stay-Behind
       drawing coalition forces from Iraq are condi-      Equipment
                                                          (350737, Initiated in October 2005)
       tions-based, including the development of Iraqi
       security forces and the progress in developing     During Operation Iraqi Freedom (OIF),
       national governance and economic structures        vast amounts of equipment items were used
       and the rule of law. This audit aims to address    in-theater and are being retained for possible
       these key questions: (1) What is the current       use by follow-on forces. The Army National
       multinational force strategy for transferring      Guard alone has reportedly left more than $1.5
       security missions to Iraqi security forces? (2)    billion worth of its equipment, comprising
       What progress is being made to meeting the         80,000 items. Army prepositioned equipment is
       conditions for the transition and what are the     also still in use. This audit addresses these key
       challenges? (3) What are the current trends in     questions: (1) To what extent have Army and
       the security situation in Iraq?                    Marine Corps equipping initiatives that have
                                                          concentrated large quantities of equipment in
       Use of Contractors on the Battlefield              the OIF theater resulted in additional RESET
       (350739, Initiated in September 2005)              challenges? (2) How have these equipping
       Contractors are known to be providing a wide       initiatives affected Army and Marine Corps
       array of support to U.S. forces in Iraq. This      readiness for the future? (3) To what extent do
       effort will update the June 2003 report and        Army, Marine Corps, and DoD near-term and
       assess DoD actions to address both the rec-        long-term equipment RESET strategies address
       ommendations and congressional reporting           the consequences of concentrating large quan-
       requirements. The audit addresses these key        tities of equipment in the OIF theater?
       questions: (1) What progress has DoD made
       in addressing the issues raised in the June 2003   Securing Sensitive Sites Containing High
       report? (2) What is DoD doing to address           Explosives
                                                          (350770, Initiated in November 2005)
       the issues and concerns raised in legislative
       requirements? (3) How much visibility do           Following the 2003 invasion of Iraq, concerns
       commanders have over the contract support          were raised about the security of sensitive
       they are receiving? (4) Beyond LOGCAP, what        sites that contained high explosives and other
       types of support are being provided by contrac-    lethal materials. For example, the International
       tors? (5) Have contractors been able to provide    Atomic Energy Agency reported that 350 tons
       the needed numbers of workers with the right       of explosives were missing from an Iraqi facil-
       skills to get the job done? (6) What do com-       ity that was supposedly under U.S. control.
       manders see as unresolved issues/problems          (1) To what extent does DoD include securing


                                                                           October 30, 2006 I REPORT TO CONGRESS I   K-13
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 477 of 529

Appendix K




sensitive sites containing high explosives and             military services taken to improve the pro-
other lethal materials in operational planning,            tection of military personnel and equipment
doctrine, and concepts of operations? (2) What             during military operations? (2) To what extent
assumptions, priorities, and options did DoD               does DoD have a comprehensive force-protec-
adopt about the security of such sites during              tion strategy to ensure that the various pro-
the Iraqi invasion and previous operations?                grams and initiatives of the services and
(3) What lessons has DoD learned related                   DoD are being coordinated to eliminate
to these sites, and how can those lessons be               duplication of efforts and ensure they meet
applied in future operations?                              joint requirements?
Iraqi Support Capabilities                                 Accountability for Equipment Provided
(350790, Initiated in February 2006)                       to Iraqi Forces
                                                           (320411, Initiated in March 2006)
According to the National Strategy for Victory
in Iraq, U.S. troop levels in Iraq will decrease           This audit addresses these key questions:
over time as Iraqis assume more responsibili-              (1) What were the requirements for manag-
ties for themselves. Critical to this effort is the        ing and maintaining accountability for U.S.-
development of an Iraqi Security Force (ISF)               funded equipment provided to Iraqi Security
logistical, command and control, and intelli-              Forces before October 1, 2005? (2) How did
gence capability. This audit addresses these key           MNSTC-I manage and account for equipment
questions: (1) What is the status of efforts to            purchased with U.S. funds for Iraqi Security
develop ISF logistical, command and control,               Forces before October 2005? (3) What
and intelligence capabilities? (2) How is the              corrective actions have been taken since
U.S. plan(s) synchronized with plans for the               October 1, 2005?
drawdown of U.S. forces? (3) What metrics are
in place to measure progress?                              Global War on Terrorism Funding
                                                           (350801, Initiated in March 2006)

Improving Joint Force Protection for a                     GAO is undertaking a series of reviews on the
Capability for Deployed Ground Forces                      costs of operations in support of the Global
(350794, Initiated in February 2006)
                                                           War on Terror (GWOT). This engagement
U.S. ground forces and their equipment are                 will examine the adequacy of GWOT fund-
being attacked with nontraditional weapons,                ing in FY 2006. This audit addresses these key
such as improvised explosive devices. GAO                  questions: (1) What progress has been made in
and others have reported on the lack of protec-            improving the reliability of reported war costs
tive equipment—body armor and armored                      since GAO’s September 2005 report (GAO-05-
vehicles—to effectively protect U.S. forces in             882)? (2) How does supplemental appropria-
Iraq from this threat. Future operations will              tions funding intended for GWOT in FY 2006
more than likely include more of these types               compare to the military services’ projected
of threats. (1) What actions have DoD and the              obligations?


K-14 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 478 of 529
                                                                                             Appendix K




                                                          U.S. Military Bases in Iraq
       Army and Marine Corps Readiness                    (350911, Initiated in August 2006)
       (350853, Initiated in April 2006)                  DoD has many bases in Iraq. This audit
       This audit addresses these key questions:          addresses these key questions: (1) How does
       (1) What is the current readiness status of the    DoD define permanent versus temporary
       services, how does this compare with recent        facilities overseas, and to what extent are
       readiness trends, and what are the primary         basing rights governed by formal agreements
       causes of any instances of changes in reported     and time frames? (2) What indicators exist
       readiness? (2) What factors affect DoD’s ability   regarding the planned duration of U.S. use of
       to provide trained and ready forces for ongo-      bases in Iraq? (3) To what extent are master
       ing operations and other potential contingen-      plans being developed for individual bases, and
       cies? (3) What efforts are DoD and the services    what assumptions are included in planning
       undertaking to address changes in reported         and/or construction efforts related to design
       readiness, including their reliance on reorga-     standards (life expectancy), major planned
       nization and cross-leveling of service members     operations and missions, equipment, billeting,
       to meet current deployment needs?                  and recreation facilities? (4) How much has the
                                                          United States spent to construct, operate, and
       Iraq Ministry Capacity                             maintain basing facilities in Iraq using military
       (320424, Initiated in July 2006)                   construction and O&M appropriations, and
       This audit addresses these key questions:          what indications of long-term plans exist in
       (1) What are the United States and interna-        this regard?
       tional community doing to help Iraq improve
       its capacity to govern and build its ministries?   Afghan Counter-narcotics
       (2) What have the United States and the inter-     (320388, Initiated in October 2005)

       national community spent on developing Iraq’s      In FY 2005, the United States provided about
       ministerial capacity, and what do they plan to     $530 million in counter-narcotics aid to
       spend in the future? (3) To what extent is the     Afghanistan through DoS and USAID. This
       United States coordinating efforts with inter-     audit addresses these key questions: (1) How
       national organizations and using lessons from      much 2005 funding has been obligated and
       past experience in its efforts to help develop     expended? (2) To what extent have programs
       Iraqi national ministries? (4) What metrics are    achieved objectives? (3) How do DoS and
       being used to assess the progress and impact       USAID ensure that funds for these programs
       of U.S. and international efforts to develop       are spent for intended purposes? (4) What key
       capable Iraqi ministries?                          challenges, if any, impede U.S. efforts?




                                                                           October 30, 2006 I REPORT TO CONGRESS I   K-15
            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 479 of 529

Appendix K




Defense Contract Audit Agency                                      of incurred and billed costs. Procedures that
DCAA’s services include professional advice                        govern the costs incurred in-country are also
to acquisition officials on accounting and                         tested through reviews of contractor timekeep-
financial matters to assist them in the negotia-                   ing, subcontract management, and cash man-
tion, award, administration, and settlement of                     agement/disbursement. Finally, to ensure that
contracts.                                                         adequate internal controls are in place regard-
   In addition to DCAA’s involvement in the                        ing the contractor’s policies and procedures,
negotiation and award of contracts, significant                    DCAA performs audits associated with critical
resources are also dedicated to overseeing the                     internal control systems, with an emphasis on
allowability, allocability, and reasonableness                     estimating, subcontract management, and bill-



DCAA Audits Related to Iraq for FY 2005 and FY 2006
                                                                                              FY 2006
Description of Audit Area                         FY 2005 Closed                 Closed                    Open
Price Proposals (1)                                        186                     159                       6
Agreed-Upon Procedures Price Proposal (2)                  50                      21                        1
Other Special Requested Audits (3)                         190                     142                      87
Incurred Cost (4)                                           8                      15                       97
Labor Timekeeping (5)                                      82                      76                       25
Internal Controls (6)                                      59                      37                       42
Preaward Accounting Survey (7)                             20                       39                       2
Purchase Existence and Consumption (8)                     19                      14                       12
Other (9)                                                  92                      101                      94
Total                                                      706                     604                     366
Notes:
1. Price Proposals – Audits of price proposals submitted by contractors in connection with the award, modification, or
repricing of Government contracts or subcontracts
2. Agreed-Upon Procedures Price Proposal – Evaluation of specific areas, including actual labor and overhead rates and/or
cost realism analysis, requested by customers in connection with the award of Government contracts or subcontracts
3. Other Special Requested Audits – Audit assistance provided in response to special requests from the contracting
community based on identified risks
4. Incurred Cost – Audits of costs charged to Government contracts to determine whether they are allowable, allocable, and
reasonable
5. Labor Timekeeping – Audits to determine if the contractor consistently complies with established timekeeping system
policies and procedures for recording labor costs
6. Internal Controls – Audits of contractor internal control systems relating to the accounting and billing of costs under
Government contracts
7. Preaward Accounting Survey – Preaward audits to determine whether a contractor’s accounting system is acceptable for
segregating and accumulating costs under Government contracts
8. Purchase Existence and Consumption – The physical observation of purchased materials and services and related inquiries
regarding their documentation and verification of contract charges
9. Other – Significant types of other audit activities including financial capability audits and Cost Accounting Standards
compliance audits

Table K-1



K-16 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 480 of 529
                                                                                           Appendix K




       ing systems.                                      found that the request for the additional 20
          DCAA plans and performs work on a fiscal       contractor personnel should be denied.
       year basis. Table K-1 shows both the Iraq-            At the time of the review, the warehouse was
       related audits closed during FY 2005 and the      staffed with 76 personnel (31 military and 45
       audits closed and still open in FY 2006, as of    contractors). USAAA determined that, if the
       September 30, 2006.                               military was to continue to maintain manage-
                                                         ment of the warehouse, it could reduce the
       U.S. Army Audit Agency                            current contractor workforce by 22 personnel.
       The U.S. Army Audit Agency (USAAA) has            If the warehouse management is turned over to
       completed six audits since July 31, 2006, and     the contractor, the contractor workforce could
       has three audits in progress. As of September     be reduced by 3 personnel, and the military
       30, 2006, USAAA had 10 auditors working in        workforce could be reduced by 29 soldiers.
       Iraq at Camp Victory and four auditors work-      Overall, about $4.2 million of contract costs
       ing in Kuwait at Camp Arifjan.                    could be avoided annually if staffing reductions
                                                         were made.
       Completed Audits                                      In addition, Change 1 to Task Order 89
       Class IX (Aviation) Warehouse Staffing,           authorized the contractor to staff the workforce
       Camp Anaconda—Audit of Logistics Civil            for management of 11,000 authorized stockage
       Augmentation Program Operations in                list lines, with a surge capacity to 17,000 lines.
       Support of Operation Iraqi Freedom                The warehouse maintained about 6,300 autho-
       (Audit Report A-2006-0158-ALL, July 11, 2006)
                                                         rized lines and an additional 4,658 non-stock-
       USAAA performed the review as part of the         age list lines. USAAA believes that command
       Audit of Logistics Civil Augmentation Program     should reevaluate and reduce unneeded lines
       (LOGCAP) Operations in Support of Opera-          and the associated contract required surge
       tion Iraqi Freedom. This review was performed     capacity. Based on the results of this evaluation,
       at the request of the Commander, MNF-I.           command could reduce the contractor work-
       The purpose of the review was to evaluate the     force.
       request for an additional 20 contract person-         USAAA determined that the process for
       nel by the military unit managing the Class IX    loading and unloading trucks at the warehouse
       (Aviation) warehouse at Camp Anaconda, Iraq.      was inefficient. The loading and unloading
       These contractors would augment the military      process would be more productive if the trucks
       personnel currently assigned to the ware-         were loaded and unloaded at the gates, where
       house operation. USAAA found that, based on       the overhead doors leading directly into the
       historical workload for military and contrac-     warehouse are located. This allows the work-
       tor personnel assigned to the warehouse, the      ers to load and unload trucks directly into the
       level of staffing was not cost-effective. USAAA   warehouse, thus reducing material handling



                                                                         October 30, 2006 I REPORT TO CONGRESS I   K-17
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 481 of 529

Appendix K




time and the need for material handling                    ment-owned operational rations.
equipment.                                                    USAAA found that (1) inventory bal-
                                                           ances and locations of operational rations in
Subsistence Prime Vendor Contract, Audit                   the prime vendor’s bulk storage warehouse
of Logistics Civil Augmentation Program                    sometimes did not match the records recorded
Operations in Support of Operation Iraqi                   in the prime vendor’s automated system; (2) a
Freedom                                                    computer software glitch prevented identical
(Audit Report A-2006-0168-ALL, August 4, 2006)
                                                           operational rations with more than one
This report addresses the audit of the Sub-                national stock number from being pulled
sistence Prime Vendor Contract awarded by                  according to the first-to-expire inventory
Defense Supply Center Philadelphia (DSCP)                  method; (3) the prime vendor did not maintain
to supply subsistence items to U.S. Forces in              adequate and accurate supporting documenta-
Southwest Asia. USAAA performed the review                 tion for destructing government-owned opera-
as part of the current audit of Logistics Civil            tional rations; (4) the government incurred
Augmentation Program (LOGCAP) Opera-                       excess storage fees because of inadequate
tions in Support of Operation Iraqi Freedom.               monitoring of expired, government-owned
    During the review of dining facilities                 products in the prime vendor’s warehouse; (5)
operated by the LOGCAP contractor in Iraq,                 some operational rations were shipped into the
USAAA identified instances in which spoiled                theater with too short of a shelf-life to be effec-
fruits and vegetables were delivered to dining             tively used or without supporting documen­
facilities. Based on these observations, USAAA             tation showing that the shelf-lives had been
initiated this audit to evaluate the prime ven-            extended; (6) on-hand and due-in quantities
dor contract for subsistence items.                        of operational rations exceeded requirements
    Overall, USAAA concluded that the opera-               by more than $34 million; and (7) government
tions under the contract that related to provid-           personnel were not using a quality assur-
ing prime vendor products to dining facilities             ance surveillance plan (QASP) to monitor the
were efficient and effective. In particular,               contractor’s performance. Both the DSCP and
USAAA determined that the prime vendor                     Coalition Forces Land Component Command
took corrective actions to prevent the delivery            (CFLCC) took prompt corrective action on
of spoiled subsistence items to dining facilities          these issues.
by establishing two warehouses in Jordan and                  Overall, USAAA estimated the government
Turkey, which created a shorter delivery time              could save about $34.8 million by reducing the
for these products. The prime vendor was also              stockage levels of operational rations in the
working with local vendors to extend the shelf-            theater and about $3.8 million in unnecessary
life and improve the quality of fresh fruits and           storage costs by improving the identifications
vegetables. However, USAAA identified issues               and disposition of expired rations in storage.
regarding the overall management of govern-


K-18 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 482 of 529
                                                                                            Appendix K




       Clothing Issue Facilities, Audit of Logistics       regulatory policies and procedures, they were
       Civil Augmentation Program Operations in            often not followed. For example, the Property
       Support of Operation Iraqi Freedom                  Book Unit Supply-Enhanced (PBUSE) system
       (Audit Report A-2006-0233-ALL, September 22,
                                                           was not implemented or was not properly
       2006)
                                                           used at all three facilities. Therefore, materiel
       USAAA performed the audit as part of the            managers and accountable officers did not
       Audit of Logistics Civil Augmentation Pro-          have accurate visibility of items on hand. In
       gram (LOGCAP) Operations in Support of              addition, accountable officers did not have the
       Operation Iraqi Freedom. This audit was             ability to detect potential diversions. At Camp
       performed at the request of the Deputy Chief        Anaconda, contract personnel were adjust-
       of Staff for Resources and Sustainment, MNF-        ing beginning inventory balances to preclude
       I. The purpose of the audit was to determine        monthly 10% inventory counts differing from
       whether clothing issue facilities were effec-       the contractor’s reported balances on hand. At
       tively managed to furnish reasonable and            the Camp Taji facility, no systematic proce-
       cost-effective services for satisfying soldiers’    dures were followed for accounting for the
       requirements.                                       items on hand. Other contributing factors were
           The audit showed that soldiers were receiv-     poor facility security, untimely recording of
       ing prompt services to satisfy their clothing       source documents in accountable records, and
       issue, turn-in, and exchange needs. The central     lack of surveillance of the contractors’ opera-
       issue facility at Camp Anaconda maintained          tions. Potential savings could also be realized
       sufficient staffing and inventory to fulfill its    by better management of containers in the
       role as the central clothing issue point for the    Camp Victory Central Receipt and Issue
       Iraq area of operations. The Camp Victory           Supply Point.
       clothing issue facility was filling a viable role
       for the soldiers assigned to Camp Victory and       Cost-effectiveness of Transitioning
       other contiguous forward-operating bases.           Task Order 66-Kuwait Naval Base Camp
       However, the need for the organizational            Support From Contingency to Sustainment
       clothing and individual equipment issue             Contracting, Audit of Logistics Civil
                                                           Augmentation Program Operations in
       point at Camp Taji was questionable, and the
                                                           Support of Operation Iraqi Freedom
       clothing issue facility at Camp Victory
                                                           —Phase II (Kuwait)
       appeared to have excessive inventory based          (Audit Report A-2006-0246-ALL September 27,
       on the historical numbers of transactions.          2006)
           Internal controls for operating the cloth-
       ing issue facilities were inadequate and could      This report addresses the audit of the cost-
       not be relied on to detect potential diversion      effectiveness of the transition of requirements
       of government property. The primary cause           from LOGCAP Task Order 66 supporting
       was that, although there were adequate Army         the Kuwait Naval Base Camp to sustainment


                                                                          October 30, 2006 I REPORT TO CONGRESS I   K-19
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 483 of 529

Appendix K




contracting. USAAA conducted this audit as                     isolate the cost of work transitioning. This
part of the multi-location audit of LOGCAP                     limits the government’s ability to adequately
Operations in Support of Operation Iraqi                       monitor the contractor and make decisions
Freedom. USAAA performed the audit at the                      concerning the transition of work.
request of the Commander, Coalition Forces                 • Documentation of contractor performance
Land Component Command (CFLCC).                                in daily Situation Reports is inconsistent.
   The transition of work to support the                       The Army’s ability to monitor contractor
Kuwait Naval Base Camp under the LOGCAP                        performance is impaired when accurate
contract to sustainment was not cost-effective.                data is not available.
USAAA’s analysis of selected requirements that                Additionally, USAAA found deficiencies in
transitioned from Task Order 66 showed that                how the contractor was selected for perform-
these requirements, in total, cost the Army                ing some transitioned requirements. The Army
over $4.9 million more than costs under the                selected the highest overall bidder for these
contingency contract. USAAA’s review also                  requirements. As a result, projected annual
showed that CFLCC needed to improve man-                   costs for these requirements are about $5.7
agement of the transition process in its area of           million greater than the lowest bidder’s pro-
responsibility to ensure greater efficiency and            posal ($31.2 million over the Program Objec-
oversight. Specifically, USAAA found:                      tive Memorandum).
• Command did not perform cost analyses
   before its decision to transition work. Unit            Cost-effectiveness of Transitioning the
   pricing for some requirements was signifi-              General Support Supply Support Activity
   cantly higher under the follow-on contract              (Task Order 87) From Contingency to
   than the contingency contract.                          Sustainment Contracting, Audit of
• Command did not finalize Statements of                   Logistics Civil Augmentation Program
                                                           Operations in Support of Operation
   Work (SOWs) for the follow-on contract.
                                                           Iraqi Freedom
   The Army cannot adequately measure                      (Audit Report A-2006-0253-ALL, September 28,
   contractor performance without finalized                2006)
   SOWs. Because changes in service were
   not defined at the time of transition, troop            This report addresses USAAA’s audit of the
   labor was needed to supplement camp                     cost-effectiveness of transitioning the General
   operations, such as emergency mainte-                   Support Supply Support Activity (GS SSA)
   nance.                                                  mission under the LOGCAP contingency
• The contingency contractor’s cost reporting              contract in Kuwait to sustainment contract-
   system uses a work-breakdown structure                  ing. USAAA conducted this audit as part of
   that does not segregate costs by require-               a multi-location audit of LOGCAP Opera-
   ment, which is needed by the Army to                    tions in Support of Operation Iraqi Freedom.



K-20 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 484 of 529
                                                                                            Appendix K




       USAAA performed the audit at the request of         Independent Government Cost Estimate by
       the Commander, Coalition Forces Land Com-           about 463 personnel and $14 million, respec-
       ponent Command (CFLCC) C4.                          tively. In addition, the analysis showed that a
          The transition of the GS SSA mission from        subcontractor charged labor rates that were
       the LOGCAP contingency contract to a fol-           about 100% higher for the follow-on contract
       low-on contract was cost-effective. USAAA           than what it previously charged the contin-
       projects that CFLCC will save approxi-              gency contractor. Consequently, the follow-on
       mately $13.6 million in annual labor costs          contract will incur an additional subcontracted
       by transitioning the mission to the follow-on       labor expense of about $2.1 million per year
       contract; however, the savings may decrease to      ($11.1 million more than the Program Objec-
       an estimated $6 million due to the anticipated      tive Memorandum).
       increase of the follow-on contractor’s work-
       force. Although the transition was cost-effec-      Procedures for Transferring Property
       tive, it did not constitute a true move from        during the Base Closure Process in
       contingency to sustainment contracting. This        Support of Operation Iraqi Freedom—
       was the case because the mission moved from         Phase II (Kuwait)
                                                           (Audit Report A-2006-0254-ALL, September 29,
       the LOGCAP contract to an existing cost-plus-       2006)
       award-fee contract without open competition.
       As such, USAAA referred to the sustainment          This report addresses the audit of the proce-
       contract as a “follow-on” contract throughout       dures for transferring property to the govern-
       the report.                                         ment of Iraq during the base closure process in
          Additionally, CFLCC needed to improve            the Iraq area of operations. USAAA performed
       the overall management of administering             this review at the request of the CFLCC C-4,
       contracts in its area of responsibility to ensure   Camp Arifjan, Kuwait. USAAA concluded that
       accountability and oversight. Specifically,         theater policies and procedures established to
       USAAA found that:                                   trans­fer excess U.S. government property dur-
       • CFLCC had not developed an official tran-         ing the base closure process to entities within
           sition program to efficiently move require-     the government of Iraq were in compliance
           ments to sustainment contracting.               with U.S. laws and regulations. This report
       • CFLCC could not adequately determine the          contains no recommendations.
           efficiency of the contingency contractor’s
           operations.

          As a result, command was unable to identify
       the GS SSA’s historical performance or costs
       over any specific period; command also under-
       estimated the mission’s requirements in the


                                                                          October 30, 2006 I REPORT TO CONGRESS I   K-21
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 485 of 529

Appendix K




Ongoing Audits                                             operations, supply support activity opera-
Audit of Logistics Civil Augmentation                      tions, bulk fuel controls, the Army’s efforts to
Program (LOGCAP)                                           move toward sustainment and firm fixed-price
(Project Codes A-2005-ALS-0340 and A-2006-ALL-
                                                           contracts—as opposed to contingency con-
0264)
                                                           tracts—and the cross-leveling and disposition
The Commander, MNF-I, requested this audit.                of government-furnished property managed
Preliminary audit planning began on Janu-                  by contractors. As work is completed and
ary 3, 2005, and audit work began in Kuwait                reports are issued, information on the reports
and Iraq on May 3, 2005. (In‑country work                  will be made available to SIGIR as “Completed
was delayed at command’s request.) The work                Audits.”
focuses on evaluating the adequacy of LOG-                 Retrograde Operations in Southwest Asia
CAP throughout the Iraq area of operations.                (Project Code A-2006-ALL-0397)

The specific objectives include answering these            This audit involves work in Iraq and Kuwait. It
questions:                                                 evaluates the retrograde and redistribution of
• Are services acquired under the LOGCAP                   military property resulting from restructuring
   contract reasonable and cost-effective solu-            military forces and the attendant contractor
   tions for satisfying force requirements?                support.
• Are adequate management structures in                    Procedures for Managing Overage
   place to plan, acquire, and manage services             Reparable Items Lists in the HMMWV
   obtained under the LOGCAP contract?                     Refurbishment Program
                                                           (Project Code A-2006-ALL-0535)
• Is the contract administration over LOG-
   CAP work in Iraq adequate?                              This audit evaluates the contactor’s manage-
• Are adequate internal controls in place over             ment of repair parts at the Tactical Wheeled
   LOGCAP operations in Iraq, especially                   Vehicle Refurbishment Center in Kuwait.
   those areas highly susceptible to fraud,
   waste, and abuse?                                       Department of the Treasury
• Does adequate information exist to enable                Treasury did not start or complete any audits
   higher levels of management to provide suf-             relating to Iraq reconstruction and relief since
   ficient oversight over LOGCAP operations                the SIGIR July 30, 2006 Quarterly Report. As
   in Iraq?                                                of September 30, 2006, Treasury has no audi-
                                                           tors in Iraq and has no ongoing audits.
   These are “umbrella” projects for various
audits that are underway on LOGCAP issues                  Department of Commerce
in support of Operation Iraqi Freedom. Ongo-               During this period, the Department of Com-
ing work includes coverage of Defense Base                 merce (DoC) initiated no new cases and did
Act insurance rates, dining facility operations,           not close any cases involving Iraq reconstruc-
usage of nontactical vehicles, distribution                tion and relief projects. As of September 30,


K-22 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 486 of 529
                                                                                                Appendix K




       2006, DoC has no auditors in Iraq and has no               USAID employee accepted a bribe and
       ongoing audits related to Iraq.                            travel
                                                              •   an allegation that employees of a USAID
       Other Agency                                               contractor solicited kickbacks in exchange
       Investigations                                             for the awarding of subcontractors for work
                                                                  in Iraq
       U.S. Agency for International                          •   an allegation that a USAID contractor
       Development                                                submitted false and/or fraudulent costs
                                                                  associated with work in Iraq (Information
       Closed Investigations                                      suggests that this contractor may have used
       USAID did not close any cases during the                   USAID funds to make improper payments
       quarter.                                                   to Iraqi government officials.)
                                                              •   information that a contractor employee
       Ongoing Investigations                                     may have misallocated project funds and
       USAID has nine cases carried over from last                converted them for private use
       quarter and opened two new cases during this           •   allegations of misconduct involving a
       period. The 11 cases include:                              USAID employee stationed in Iraq
       • allegations of USAID employee misconduct             •   a false claim submitted for TDY travel
       • allegations of USAID/RIG equipment theft             •   an anonymous claim that the owner of a
          by former employee                                      local Iraqi company had inflated the cost of
       • an allegation during a USAID/RIG audit                   a project financed by USAID
          that a prime U.S. contractor allegedly
          bribed former Iraqi public officials                   As of September 30, 2006, USAID has one
       • a referral from DCAA on billing irregulari-          investigator in Iraq.
          ties by a USAID security contractor in Iraq
       • a referral from SIGIR alleging that a former



       DCIS Summary of Cases
                              Conflict of                 Weapons Recovery/ False Claims/         Theft/       Bribery/
       Investigative Status     Interest    Counterfeit            Security   Statements          Drugs      Corruption
       Open                                                                                 1                              1
       Closed                          2             3                    6                 2          20                  9
       Totals                          2             3                    6                 3          20                 10

       Table K-2




                                                                              October 30, 2006 I REPORT TO CONGRESS I   K-23
           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 487 of 529

Appendix K




Defense Criminal                                           referred eight cases for review by DoS OIG,
Investigative Service                                      but none were opened for further action. One
DCIS, in coordination with the SIGIR, is                   manager and agent are assigned as contact
continuing its investigations regarding Iraqi              points for the DoJ Taskforce relating to SIGIR
reconstruction funds and activities. In addi-              cases. DoS OIG has no criminal investigators
tion, DCIS has continued to address Iraq-                  assigned to Iraq and is providing investiga-
related criminal activity through its offices in           tive support locally from its office in Rosslyn,
Wiesbaden, Germany, and CONUS task force                   Virginia.
investigations focusing on public corruption
and fraud in Southwest Asia. Special agents                Federal Bureau of Investigation
travel to the Middle East on a regular basis               The FBI Washington Field Office has joined
to further the DCIS investigative mission. In              SIGIR; DoJ; Internal Revenue Service (IRS);
conjunction with the DoD OIG’s renewed                     Bureau of Immigration and Customs Enforce-
emphasis on oversight of spending related to               ment; Bureau of Alcohol, Tobacco, Firearms,
Iraqi development, DCIS has established a                  and Explosives (ATF); and DoS as a member
Southwest Asia Resident Agency with offices                of the Special Investigative Task Force for Iraq
in Baghdad, Iraq, and Kuwait City, Kuwait.                 Reconstruction (SPITFIRE).
Investigations will primarily involve procure-
ment fraud and public corruption. Six-month                Closed Investigations
rotational details to Iraq and Kuwait began in             No cases were closed during the period.
September 2006.
   DCIS currently has a total of two open cases            Ongoing Investigations
and four special agents supporting opera-                  FBI has seven known cases involving Iraq. All
tions in Iraq. No cases were closed during the             of them are worked jointly with other agencies,
quarter.                                                   including Army Criminal Investigation Com-
                                                           mand, IRS, SIGIR, Immigration and Customs
Department of State Office of                              Enforcement, ATF, and DCIS.
Inspector General
During this reporting period, July 1, 2006-Sep-
tember, 30, 2006, DoS OIG Investigations did
not open any new investigations into activi-
ties relating to IRRF. DoS OIG received three
referrals from SIGIR during the quarter, but
none warranted investigation. No cases were
closed, and DoS OIG does not have any cases
open relating to the IRRF. Last quarter, SIGIR



K-24 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 488 of 529

                                                                                          Appendix L




       Summary of u.s. oversight in iraq

       This appendix contains a list of completed        • Department of Treasury Office of Inspector
       audits, reports, and testimonies on Iraq              General (Treasury oig)
       reconstruction activities, as of September 30,    		
       2006, released by the Special Inspector General      The audits from this list are further catego-
       for Iraq Reconstruction (sigir) and these         rized according to Section 2207 of the Iraq
       agencies:                                         Relief and Reconstruction Fund (IRRF) and
       • U.S. Army Audit Agency (usaaa)                  the types of recommendations made.
       • Department of Defense Office of Inspector          This appendix does not include the SIGIR
         General (dod oig)                               audits released after September 30, 2006. For
       • Department of State Office of Inspector         the most recent SIGIR audits, see Section 3 of
         General (DoS oig)                               this Report.
       • Government Accountability Office (gao)
       • U.S. Agency for International Development
         Office of Inspector General (usaid oig)




                                                                          October 30, 2006 I REPORT TO CONGRESS   I L-
                                                          All Completed Audits by All Agencies, as of September 30, 2006
                                                               Agency     Report Number      Date         Report Title                      Objectives                             Recommendations                                   Findings
                                                          1    DoD OIG    D-2004-057         03/18/2004   Contracts Awarded for             01. Examine contracting procedures     01. We recommend that the Deputy                  01. DoD did not adequately plan for the
                                                                                                          Coalition Provisional Authority   used by DCC-W to award selected        Secretary of Defense designate an office          acquisition support required by ORHA/
                                                                                                          by Defense Contracting            contracts for CPA.                     within the Department of Defense to study         CPA to perform its mission.
                                                                                                          Command-Washington                                                       existing DoD post-war strategy and establish
                                                                                                                                                                                   responsibilities, policies, and procedures for
                                                                                                                                                                                   the rapid acquisition of necessary goods and
                                                                                                                                                                                                                                                                                    Appendix L




                                                                                                                                                                                   services in support of any future post-war
                                                                                                                                                                                   occupation or relief operations.
                                                                                                                                                                                   (Due to space constraints, some information has
                                                                                                                                                                                   been left out. To view the complete set, please
                                                                                                                                                                                   access the official document found on the DoD
                                                                                                                                                                                   OIG website: http://www.dodig.osd.mil/Audit/
                                                                                                                                                                                   reports/index.html)
                                                          2    DoD OIG    D-2005-053         04/29/2005   Operations and Maintenance        01. To evaluate accounting                                                               Not Available (FOUO)
                                                                                                          Funds for the FY 2004             controls and procedures, as well
                                                                                                          Emergency Supplemental            as the validation and oversight
                                                                                                          Appropriation Allocated to the    of contingency operation costs
                                                                                                          Defense Information Systems       incurred by DoD agencies




L- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                          Agency                            supporting the Global War on
                                                                                                                                            Terrorism
                                                          3    DoD OIG    D-2005-045         05/09/2005   Operations and Maintenance        01. To evaluate accounting                                                               Not Available (FOUO)
                                                                                                          Funds for the FY 2004             controls and procedures, as well
                                                                                                          Emergency Supplemental            as the validation and oversight
                                                                                                          Appropriation Allocated to the    of contingency operation costs
                                                                                                          Defense Logistics Agency          incurred by the DoD agencies
                                                                                                                                            supporting the Global War on
                                                                                                                                            Terrorism
                                                          4    DoD OIG    IE-2005-002/ISP-   07/15/2005   DoS/DoD Interagency               01. Evaluate the U.S. government       01. Coalition authorities should plan and         01. Although the IPS is not yet capable
                                                                          IQO-05-72                       Evaluation of Iraqi Police        funded (appropriated funds)            implement training focused on qualitative         of single-handedly meeting the security
                                                                                                          Training                          programs in accomplishing the          standards rather than on the numbers of           challenges, relevant Coalition training
                                                                                                                                            training and equipping of the Iraqi    trained IPs.                                      efforts have resulted in a qualified
                                                                                                                                            Police Service (IPS)                   02. Coalition and Mission Iraq officials          success.
                                                                                                                                            02. Examine the effectiveness of       should support and encourage efforts by           02. Recruitment and vetting procedures
                                                                                                                                            coordination and cooperation           the Iraqi Transitional Government (ITG) to        are faulty.
                                                                                                                                            between Department of State            strengthen MOI control over the IPS through       (Due to space constraints, some information
                                                                                                                                            (DoS) and Department of Defense        re-centralization of administrative processes     has been left out. To view the complete set,
                                                                                                                                            (DoD) activities for developing,       and development of relevant SOPs. (Action:        please access the official document found
                                                                                                                                            implementing, and conducting           MNSTC-I and Embassy Baghdad.)                     on the DoD OIG website: http://www.dodig.
                                                                                                                                            training for the IPS.                  (Due to space constraints, some information has   osd.mil/Audit/reports/index.html)
                                                                                                                                                                                   been left out. To view the complete set, please
                                                                                                                                                                                   access the official document found on the DoD
                                                                                                                                                                                   OIG website: http://www.dodig.osd.mil/Audit/
                                                                                                                                                                                   reports/index.html)
                                                          5    DoD OIG    D-2006-010         10/28/2005   Contract Surveillance for         01. Our overall audit objective        01. We recommend that the Under Secretary         01. Contracting officials and requiring
                                                                                                          Service Contracts                 was to evaluate whether the            of Defense for Acquisition,Technology, and        activity personnel did not provide
                                                                                                                                            Government provided sufficient         Logistics: a. Emphasize to senior contracting     sufficient oversight for service contracts
                                                                                                                                            contract oversight for service         officials and program managers the                to ensure that contractors were
                                                                                                                                            contracts to ensure that contractors   requirement to develop quality assurance          performing in accordance with contract
                                                                                                                                            performed in accordance with the       surveillance plans for monitoring contractor      specifications.
                                                                                                                                            contract.                              performance and costs of service contracts.
                                                                                                                                                                                   b. Ensure that program office officials are
                                                                                                                                                                                   sufficiently trained on the preparation
                                                                                                                                                                                   of quality assurance surveillance plans
                                                                                                                                                                                   for service contracts that emphasize the
                                                                                                                                                                                   use of metrics for measuring contractor
                                                                                                                                                                                   performance. c. To avoid any duplication of
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 489 of 529




                                                                                                                                                                                   effort, ensure that contract and program
                                                                                                                                                                                   office personnel coordinate with the DCAA
                                                                                                                                                                                   office that has responsibility for voucher
                                                                                                                                                                                   review for all
                                                                                                                                                                                   (Due to space constraints, some information has
                                                                                                                                                                                   been left out. To view the complete set, please
                                                                                                                                                                                   access the official document found on the DoD
                                                                                                                                                                                   OIG website: http://www.dodig.osd.mil/Audit/
                                                                                                                                                                                   reports/index.html)
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                             Agency     Report Number     Date         Report Title                     Objectives                              Recommendations                                    Findings
                                        6    DoD OIG    IPO2004-C005      08/25/2006   Review of Criminal               01. This review evaluated the
                                                                                       Investigations of Alleged        investigative sufficiency of 50
                                                                                       Detainee Abuse                   closed DoD criminal investigations
                                                                                                                        into allegations of detainee abuse,
                                                                                                                        including death cases.
                                        7    DoD OIG    D2004-DINT01-     08/25/2006   Review of DoD-directed                                                                                                      01. DoD continued to provide oversight
                                                        0174                           Investigations of Detainee                                                                                                  of the investigations and reviews
                                                                                       Abuse                                                                                                                       conducted into detainee abuse
                                                                                                                                                                                                                   allegations and detention operations in
                                                                                                                                                                                                                   Iraq. DoD has completed an assessment
                                                                                                                                                                                                                   of the 13 senior-level reports on
                                                                                                                                                                                                                   detainee abuse.
                                        8    DoD OIG    IE-2005-002       07/15/2006   Follow-up to Department of       01. This follow-up evaluation
                                                                                       State/Department of Defense      assessed the progress toward
                                                                                       Interagency Assessment of Iraq   implementation of the 30
                                                                                       Police Training                  recommendations in the original
                                                                                                                        July 15, 2005 interagency report.
                                                                                                                        DoD was responsible for 21
                                                                                                                        recommendations, the Department
                                                                                                                        of State (DoS) for 7, and 2 were
                                                                                                                        the shared responsibility of DoD
                                                                                                                        and DoS. The DoD follow-up
                                                                                                                        assessed that 15 of the 21 DoD
                                                                                                                        recommendations had been
                                                                                                                        implemented. Five more were being
                                                                                                                        implemented and would require
                                                                                                                        additional follow-up. Management
                                                                                                                        had taken no action on one
                                                                                                                        of the DoD recommendations.
                                                                                                                        DoS reported that all seven
                                                                                                                        DoS recommendations required
                                                                                                                        additional follow-up. One of the
                                                                                                                        shared recommendations had been
                                                                                                                        implemented; management had not
                                                                                                                        taken action on the second shared
                                                                                                                        recommendation.
                                        9    DoS OIG    AUD/CG-05-18      02/15/2005   Survey of Department of          01. Identify and quantify funding
                                                                                       State’s Funding for Iraq         received by DoS earmarked for Iraq.
                                                                                                                        Ascertain methods or instruments
                                                                                                                        used to convey funds, and compile
                                                                                                                        inventory of auditable entities.
                                        10   DoS OIG    IBO/IQO-A-05-02   10/01/2004   Review of Radio Sawa Support     01. Determine if USAID funds            01. We recommend that Embassy Baghdad              01. BBG did not use funds to enhance
                                                                                       to Transition in Post-Saddam     used effectively to enhance             establish a memorandum of agreement with           dissemination of reports as expected and
                                                                                       Iraq                             dissemination of humanitarian           the U.S. Army to ensure that it continues to       therefore, funding plan not completed.
                                                                                                                        information.                            provide the embassy with cashiering services       02. BBG partially met the principal
                                                                                                                        02. Determine if BBG successfully       as needed                                          requirements of the interagency
                                                                                                                        launched 3 program components           02. We recommend that Embassy Baghdad              agreement: setting up a Radio Sawa
                                                                                                                        of interagency agreement:               develop and publish post-specific policies         stringer network in Iraq, broadcasting
                                                                                                                        establishing stringer network, airing   and procedures that cover all cashiering           humanitarian programming, and
                                                                                                                        programs addressing humanitarian        operations, including accommodation                initiating audience research.
                                                                                                                        and reconstruction efforts, and         exchange, cash advances, Foreign Service           03. BBG did not provide periodic
                                                                                                                        conducting audience research.           national payroll, and other cashiering             performance reports or purchase specific
                                                                                                                                                                services.                                          equipment.
                                                                                                                                                                03. We recommend that Embassy Baghdad
                                                                                                                                                                establish a system for providing coverage by
                                                                                                                                                                an information management specialist at the
                                                                                                                                                                chancery to assist the consular section and
                                                                                                                                                                the cashiering unit until a full-time specialist
                                                                                                                                                                is assigned.
                                                                                                                                                                                                                                                                           Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 490 of 529




                                        11   DoS OIG    ISP-IQO-05-53     12/01/2004   Review of Off-Site Support to                                                                                               N/A
                                                                                       Embassy Baghdad




October 30, 2006 I REPORT TO CONGRESS
I L-
                                                                                                                                                                                                                                                              Appendix L
                                                          All Completed Audits by All Agencies, as of September 30, 2006
                                                               Agency     Report Number   Date         Report Title                    Objectives                           Recommendations   Findings
                                                          12   DoS OIG    AUD/IQO-05-13   01/01/2005   Agreed Upon Procedures          01. Definitization support to                          02. Lack of written procedures for
                                                                                                       of Daily Direct Labor, Aerial   contract number S-AQMPD-04-D-                          timesheets.
                                                                                                       Support Equipment & Indirect    0061 (BWSC).                                           03. Allocation of Indirect Costs.
                                                                                                       Expense Rates Proposed                                                                 04. Costs by Contract Lin Item - ODCs.
                                                                                                       by Blackwater Security                                                                 05. Payroll and Labor Recording.
                                                                                                       Consultants, Contractor’s                                                              06. Inadequate/unreliable data.
                                                                                                                                                                                                                                            Appendix L




                                                                                                       Accounting System &                                                                    07. Inconsistencies between the Proposal
                                                                                                       Timekeeping Procedures                                                                 and Accounting System
                                                                                                                                                                                              01. Lack of time sheets, employee
                                                                                                                                                                                              certification and approval.
                                                          13   DoS OIG    AUD/CG-04-41    07/01/2004   Fact Sheet on Iraqi National
                                                                                                       Congress Support Foundation
                                                          14   DoS OIG    ISP-IQO-05-57   03/01/2005   Review of Staffing Embassy
                                                                                                       Baghdad
                                                          15   DoS OIG    AUD/IQO-04-48   09/01/2004   Review of Cashiering            01. Review Embassy’s limited                           01. No formal agreement w/ DoD for
                                                                                                       Operations at Embassy           cashiering operations and                              services currently being performed by
                                                                                                       Baghdad                         specifically evaluate internal                         US Army.




L- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                       controls related to cashiering                         02. No policies/procedures for Embassy
                                                                                                                                       operation at US Embassy, Baghdad                       Baghdad/Iraqi Support Unit Amman
                                                                                                                                       including adequacy of funds                            coordination/support.
                                                                                                                                       advanced to cashier.                                   03. No full-time IM specialist dedicated
                                                                                                                                                                                              to providing support to offices in
                                                                                                                                                                                              chancery.
                                                          16   DoS OIG    AUD/IQO-04-47   09/01/2004   Review of Department of State   01. Review compliance w/contract                       01. Contracting personnel followed
                                                                                                       Procurement Competitions        competition and award procedures                       applicable regulations and procedures.
                                                                                                       to Support the Iraqi Police     associated with the Bureau for                         02. However, SOW for initial action did
                                                                                                       Training Program                International Narcotics and                            not accurately describe services required.
                                                                                                                                       Law Enforcement Affairs (INL)
                                                                                                                                       procurement actions supporting
                                                                                                                                       training Iraqi police.
                                                          17   DoS OIG    AUD/IQO-06-16                Application of Agreed-Upon      01. To determine whether                               01. With regard to the vehicle armoring
                                                                                                       Procedures of Department        acquisition plans were prepared                        services, the Department executed the
                                                                                                       of State Procurement            and whether the procurements,                          justifications for less than full and open
                                                                                                       Competitions To Support         which totaled about $43.4 million,                     competition in accordance with the
                                                                                                       Armored Vehicles in Iraq        were adequately competed and                           provisions of FAR and DOSAR.
                                                                                                                                       performed in accordance with the                       02. With regard to the procurements for
                                                                                                                                       provisions of the FAR and DOSAR.                       ballistic glass, the Department identified
                                                                                                                                                                                              adequate competition.
                                                          18   DoS OIG    AUD/IQO-05-24   03/28/2005   Agreed-Upon Procedures          01. At the request of the                              01. The DoS OIG did not take exception
                                                                                                       Review of Indirect Rats and     Department, the DoS OIG                                to the proposed indirect rates or
                                                                                                       Equipment delivery Charge       performed this review                                  equipment delivery charge, but
                                                                                                       Proposed by [a Department                                                              had reservations as to whether the
                                                                                                       Contractor] and Review of                                                              equipment delivery charge was properly
                                                                                                       accounting System                                                                      treated as an indirect expense.
                                                                                                                                                                                              (Due to space constraints, some information
                                                                                                                                                                                              has been left out. To view the complete
                                                                                                                                                                                              set, please access the official document
                                                                                                                                                                                              found on the DoS IG website: http://www.
                                                                                                                                                                                              state.gov/)
                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 491 of 529
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                             Agency     Report Number   Date         Report Title                      Objectives                             Recommendations                                    Findings
                                        19   DoS OIG    ISP-IQO-06-01   10/01/2005   Inspection of Rule-of-Law         01. OIG surveyed U.S.-funded           01. Embassy Baghdad, in coordination with          01. A fully integrated approach to
                                                                                     Programs, Embassy Baghdad         rule-of-law programs in Iraq to        the Bureaus of Human Resources, Near               justice-sector reform in Iraq is essential
                                                                                                                       determine how effectively the          Eastern Affairs, and International Narcotics       and does not exist at present. An
                                                                                                                       programs address these multiple        and Law Enforcement Affairs, should                approved, integrated, adjustable
                                                                                                                       components of Iraq’s justice sector.   designate a senior officer to be the rule-of-      strategic plan would sharpen the debate
                                                                                                                                                              law coordinator exclusively. (Action: Embassy      and shape the thoughts of policymakers
                                                                                                                                                              Baghdad, in coordination with DGHR, NEA,           for each stage of the process.
                                                                                                                                                              and INL)
                                                                                                                                                              02. Embassy Baghdad should designate the
                                                                                                                                                              rule-of-law coordinator as the clearinghouse
                                                                                                                                                              for current developments in rule of law
                                                                                                                                                              in Iraq, with responsibility for periodic
                                                                                                                                                              reporting on the status of rule-of-law
                                                                                                                                                              activities, including those undertaken by
                                                                                                                                                              Coalition members, for use by the Chief of
                                                                                                                                                              Mission and officials in Iraq and the United
                                                                                                                                                              States. (Action: Embassy Baghdad)
                                                                                                                                                              (Due to space constraints, some information has
                                                                                                                                                              been left out. To view the complete set, please
                                                                                                                                                              access the official document found on the DoS IG
                                                                                                                                                              website: http://www.state.gov/)
                                        20   DoS OIG    AUD/IQO-05-16   03/01/2005   Review of Agreed-Upon             None                                                                                      None
                                                                                     Procedures for the Verification
                                                                                     of Excessive Fuel Charges in
                                                                                     Support of JIPTC
                                        21   DoS OIG    IT-IQO-05-04    05/01/2005   Survey of Iraq IT Waivers         None                                                                                      None
                                        22   DoS OIG    03311-          05/01/2005   Audit of Cost-Plus Contract for   None                                                                                      None
                                                        2005D1790009                 Police Training
                                        23   DoS OIG    AUD/IQO-06-17                Application of Agreed-Upon        01. Whether DECO’s loaded hourly                                                          01. OIG found that DECO’s loaded
                                                                                     Procedures Relating to DECO,      rates on task order no. SALMEC-                                                           hourly rates did not duplicate what OBO
                                                                                     Inc., Task Order No. SALMEC-      04-F-0996 duplicated what the                                                             paid as direct travel reimbursement.
                                                                                     04-F-0996                         Bureau of Overseas Buildings                                                              However, DECO’s policies for including
                                                                                                                       Operations (OBO) paid as direct                                                           costs in the hourly rate did not always
                                                                                                                       travel reimbursement for the period                                                       comply with FAR, Part 31. As a result,
                                                                                                                       August 2, 2004, to May 31, 2005                                                           OIG questioned costs totaling $13,458.
                                                                                                                       02. Whether DECO’s policies for                                                           Of that amount, OIG classified $12,808
                                                                                                                       including costs in the hourly rate                                                        as unallowable and $650 as unsupported
                                                                                                                       complied with FAR, Part 31. Under                                                         because of either inadequate or a lack of
                                                                                                                       the terms of the task order, DECO                                                         documentation. OIG recommended that
                                                                                                                       was to provide construction site                                                          A/LM/AQM require DECO to reimburse
                                                                                                                       security monitoring services in                                                           the Department for unallowable costs
                                                                                                                       Baghdad, Iraq.                                                                            and provide additional documentation
                                                                                                                                                                                                                 for the unsupported costs.
                                                                                                                                                                                                                 (Due to space constraints, some information
                                                                                                                                                                                                                 has been left out. To view the complete
                                                                                                                                                                                                                 set, please access the official document
                                                                                                                                                                                                                 found on the DoS IG website: http://www.
                                                                                                                                                                                                                 state.gov/)
                                        24   DoS OIG    04141-          08/01/2005   Billed Costs Under Task           None                                                                                      None
                                                        2005B17900005                Orders Submitted By RONCO
                                                                                     (Demining)
                                        25   DoS OIG    IT-IQO-05-06    08/01/2005   Embassy Baghdad                   None                                                                                      None
                                                                                     Communications Security
                                                                                     Evaluation
                                        26   DoS OIG    3311-           07/22/2005   Application of Agreed-Upon        None                                                                                      None
                                                        2005K17900015                Procedures to Calculate Daily
                                                                                     Life Support Rates under
                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 492 of 529




                                                                                     LOGCAP TO100
                                        27   DoS OIG    ISP-IQO-05-61   07/01/2005   Review of Staffing Process        None                                                                                      None




October 30, 2006 I REPORT TO CONGRESS
                                                                                     at Embassy Baghdad’s New
                                                                                     Embassy Compound




I L-
                                                                                                                                                                                                                                                               Appendix L
                                                          All Completed Audits by All Agencies, as of September 30, 2006
                                                               Agency     Report Number   Date         Report Title                      Objectives                              Recommendations                                 Findings
                                                          28   DoS OIG    AUD/CG/06-20                 Independent Accountant’s          01. To determine whether the                                                            01. Harris reported that Scholastic’s
                                                                                                       Report on the Application of      rates and cost principles were in                                                       general ledger system did not capture
                                                                                                       Agreed-Upon Procedures on         compliance with OMB Circular                                                            direct and indirect expenses in a manner
                                                                                                       Indirect Cost Rates Proposed by   A-122, Cost Principles for Non-Profit                                                   that effectively identified appropriate
                                                                                                       Scholastic, Inc.                  Organizations                                                                           indirect cost pools as required by OMB
                                                                                                                                                                                                                                 Circular A-122. However, Scholastic
                                                                                                                                                                                                                                                                             Appendix L




                                                                                                                                                                                                                                 maintained comprehensive and detailed
                                                                                                                                                                                                                                 support for its program expenses,
                                                                                                                                                                                                                                 which enabled Harris to compute the
                                                                                                                                                                                                                                 corporation’s indirect cost rates for its
                                                                                                                                                                                                                                 fiscal years ended May 31, 2005, and
                                                                                                                                                                                                                                 2004. The independent accountant
                                                                                                                                                                                                                                 recommended that A/LM/AQM require
                                                                                                                                                                                                                                 Scholastic to develop an Indirect Cost
                                                                                                                                                                                                                                 Allocation Plan in conformance with
                                                                                                                                                                                                                                 OMB Circular A-122 and the Federal
                                                                                                                                                                                                                                 Acquisition Regulation Part 31.2 and
                                                                                                                                                                                                                                 maintain a Job Cost Accounting System.




L- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                          29   GAO        GAO-04-579T     03/18/2004   Recovering Iraq’s Assets:
                                                                                                       Preliminary Observations on US
                                                                                                       Efforts and Challenges
                                                          30   GAO        GAO-04-746R     05/25/2004   Report on Iraq Transitional Law   01.Review the following: The time                                                       01. The transitional law does not specify
                                                                                                                                         frames and Iraqi governmental                                                           how the interim government is to be
                                                                                                                                         structures established by the                                                           formed or structured, but states that
                                                                                                                                         transitional law.                                                                       the interim government will govern
                                                                                                                                         02. Arrangements in the law for the                                                     in accordance with an annex to be
                                                                                                                                         U.S.-led multinational force, Iraqi                                                     developed.
                                                                                                                                         security forces, and militias .                                                         02. The transitional law contains some
                                                                                                                                         03. mechanisms in the law for                                                           provisions addressing two of the key
                                                                                                                                         resolving disputes over property                                                        challenges facing the interim and
                                                                                                                                         and territories within Iraq.                                                            transitional governments—maintaining
                                                                                                                                                                                                                                 a unified Iraq and ensuring its security—
                                                                                                                                                                                                                                 but many issues remain open.
                                                          31   GAO        GAO-04-869T     06/15/2004   Contract Management:                                                      01. We made several recommendations
                                                                                                       Contracting for Iraq                                                      to the Secretary of the Army, including
                                                                                                       Reconstruction and Global                                                 reviewing out-of-scope task orders to address
                                                                                                       Logistics Support (Testimony)                                             outstanding issues and take appropriate
                                                                                                                                                                                 actions, as necessary.
                                                                                                                                                                                 02. We also recommended that the Secretary
                                                                                                                                                                                 of Defense evaluate the lessons learned in
                                                                                                                                                                                 Iraq and develop a strategy for assuring
                                                                                                                                                                                 that adequate acquisition staff and other
                                                                                                                                                                                 resources can be made available in a timely
                                                                                                                                                                                 manner.
                                                          32   GAO        GAO-03-792R     05/15/2003   Rebuilding Iraq                   01. Based on others studies. Asks
                                                                                                                                         questions as to the oversight of Iraq
                                                                                                                                         Reconstruction
                                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 493 of 529
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                             Agency     Report Number   Date         Report Title                         Objectives                                Recommendations                                    Findings
                                        33   GAO        GAO-04-1006     09/14/2004   Foreign Regimes’ Assets:             01. This report describes the             01. The Departments of the Treasury and            01. U.S. agencies may not be able to
                                                                                     The U.S. Faces Challenges in         approach the U.S. government uses         State should work with U.S. intelligence           readily obtain accurate and complete
                                                                                     Recovering Assets, but Has           to recover foreign regimes’ assets.       and law enforcement agencies to improve            information on targeted entities, such
                                                                                     Mechanisms That Could Guide          02. Examines the challenges the           the accuracy and completeness of account           as the spelling of names, addresses, and
                                                                                     Future Assets                        United States faces in recovering         identifying information needed by financial        dates of birth.
                                                                                                                          foreign regimes’ assets.                  institutions to identify and freeze assets of      (Due to space constraints, some information
                                                                                                                          03. Examines the mechanisms the           foreign regimes.                                   have been left out. To view the complete
                                                                                                                          United States has used to recover         02. The Department of the Treasury should          set, please access the official document
                                                                                                                          Iraqi assets and their applicability to   seek legislative authority, if necessary, to       found on the GAO website: http://www.gao.
                                                                                                                          future efforts.                           enhance OFACs ability to ensure financial          gov/docsearch/pastweek.html)
                                                                                                                                                                    institution compliance with sanctions
                                                                                                                                                                    by allowing financial regulators to
                                                                                                                                                                    share complete information from their
                                                                                                                                                                    examinations with OFAC.
                                                                                                                                                                    03. The Departments of the Treasury and
                                                                                                                                                                    State should develop and document a
                                                                                                                                                                    compilation of lessons learned from the
                                                                                                                                                                    current effort to recover Iraqs assets that
                                                                                                                                                                    could assist in appropriately institutionalizing
                                                                                                                                                                    and leveraging all mechanisms available for
                                                                                                                                                                    future efforts.
                                        34   GAO        GAO-05-431T     03/14/2005   Rebuilding Iraq: Preliminary         01. GAO provides preliminary                                                                 02. Without reliable reporting data, a
                                                                                     Observations on Challenges           observations on the strategy for                                                             more capable Iraqi force, and stronger
                                                                                     in Transferring Security             transferring security responsibilities                                                       Iraqi leadership, the Department
                                                                                     Responsibilities to Iraqi Military   to Iraqi military and police forces.                                                         of Defense faces difficulties in
                                                                                     and Police                           02. The data on the status of forces.                                                        implementing its strategy to draw down
                                                                                                                          03. Challenges that the Multi-                                                               U.S. forces from Iraq.
                                                                                                                          National Force in Iraq faces in                                                              01. The multinational force is taking
                                                                                                                          transferring security missions to                                                            steps to address these challenges, such
                                                                                                                          these forces.                                                                                as developing a system to assess unit
                                                                                                                                                                                                                       readiness and embedding US forces
                                                                                                                                                                                                                       within Iraqi units.
                                        35   GAO        GAO-05-328      03/17/2005   Defense Logistics/High-Level         01. This report assesses the extent       01. To make more effective use of LOGCAP           01. First, although DoD continues
                                                                                     DoD Coordination is Needed           to which the Army is taking action        we recommend that the Secretary of Defense         to agree with our July 2004
                                                                                     to Further Improve the               to improve the management and             take the following actions: - Designate a          recommendation to create teams of
                                                                                     Management of the Army’s             oversight of LOGCAP and whether           LOGCAP coordinator with the authority to           subject matter experts to review contract
                                                                                     LOGCAP Contract                      further opportunities for using this      participate in deliberations and advocate for      activities for economy and efficiency, it
                                                                                                                          contract effectively exist.               the most effective and efficient use of the        has not done so yet because the need to
                                                                                                                                                                    LOGCAP contract. Areas where we believe            respond to statutory requirements took
                                                                                                                                                                    this coordinator should provide oversight          precedence.
                                                                                                                                                                    include (1) reviewing planning for the use         02. The second area needing attention
                                                                                                                                                                    of LOGCAP to ensure it is in accordance with       is the coordination of contract activities
                                                                                                                                                                    Army doctrine and guidance; (2) evaluating         between DoD components involved with
                                                                                                                                                                    the types and frequency of services to be          using LOGCAP.
                                                                                                                                                                    provided; and (3) evaluating the extent to
                                                                                                                                                                    which the contract is being used economically
                                                                                                                                                                    and efficiently.
                                                                                                                                                                    02. Direct the coordinator to advise the
                                                                                                                                                                    Secretary of unresolved differences among
                                                                                                                                                                    the DOD components on how best to use
                                                                                                                                                                    LOGCAP, and to report to the Secretary
                                                                                                                                                                    periodically regarding how effectively
                                                                                                                                                                    LOGCAP is being used.
                                        36   GAO        GAO-05-280R     04/29/2005   Defense Base Act Insurance           01.The objectives of our review                                                              01. It is difficult to determine whether
                                                                                                                          were to: Identify the cost to the                                                            all DBA insurance is purchased in a
                                                                                                                          U.S. government of insurance                                                                 cost-effective manner or if agencies’
                                                                                                                          coverage purchased under DBA.                                                                implementation challenges hinder their
                                                                                                                          02. To assess the act’s                                                                      effectiveness in providing workers’
                                                                                                                          implementation.                                                                              compensation coverage under DBA.
                                                                                                                                                                                                                       (Due to space constraints, some information
                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 494 of 529




                                                                                                                                                                                                                       have been left out. To view the complete
                                                                                                                                                                                                                       set, please access the official document




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                       found on the GAO website: http://www.gao.
                                                                                                                                                                                                                       gov/docsearch/pastweek.html)




I L-
                                                                                                                                                                                                                                                                     Appendix L
                                                          All Completed Audits by All Agencies, as of September 30, 2006
                                                               Agency     Report Number   Date         Report Title                        Objectives                               Recommendations                                    Findings
                                                          37   GAO        GAO-05-233      02/01/2005   Progress in Implementing the        01. GAO was asked to report on                                                              01. While nearly all the key provisions
                                                                                                       Services Acquisition Reform         progress in implementing SARA’s                                                             of SARA are being implemented, some
                                                                                                       Act (SARA)                          provisions.                                                                                 provisions are further along than others.
                                                                                                                                                                                                                                       02. Just over a year after the enactment
                                                                                                                                                                                                                                       of SARA, progress made on regulations,
                                                                                                                                                                                                                                       guidance, and other implementing
                                                                                                                                                                                                                                                                                      Appendix L




                                                                                                                                                                                                                                       actions varies.
                                                          38   GAO        GAO-04-605      06/01/2004   Rebuilding Iraq—Fiscal              01. GAO determined whether               01. We recommend that the Secretary of the         01. Agencies used sole-source or limited
                                                                                                       Year 2003 Contract Award            agencies had complied with               Army take the following four actions: Review       competition approaches to issue new
                                                                                                       Procedures and Management           competition requirements in              the out-of-scope task orders for Iraqi media       reconstruction contracts, and when
                                                                                                       Challenges                          awarding new contracts and issuing       and subject matter experts issued by the           doing so, generally complied with
                                                                                                                                           task orders and evaluated agencies’      Defense Contracting Command-Washington             applicable laws and regulations.
                                                                                                                                           initial efforts in carrying out          and take any necessary remedial actions.           02. Agencies did not, however, always
                                                                                                                                           contract administration tasks.           (Due to space constraints, some information        comply with requirements when issuing
                                                                                                                                                                                    have been left out. To view the complete set,      task orders under existing contracts.
                                                                                                                                                                                    please access the official document found on the
                                                                                                                                                                                    GAO website: http://www.gao.gov/docsearch/
                                                                                                                                                                                    pastweek.html)




L- I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                          39   GAO        GAO-04-902R     06/01/2004   Rebuilding Iraq—Resource,           01. This report focuses on issues                                                           01. Several key challenges will affect
                                                                                                       Security, Governance, Essential     associated with resources, security,                                                        the political transition, the pace and
                                                                                                       Services, and Oversight Issues      governance, and essential services.                                                         cost of reconstruction, and the type of
                                                                                                                                                                                                                                       assistance provided by the international
                                                                                                                                                                                                                                       community.
                                                                                                                                                                                                                                       02. Given the instability and uncertainty
                                                                                                                                                                                                                                       in Iraq, there are also questions about
                                                                                                                                                                                                                                       what options and contingency plans
                                                                                                                                                                                                                                       are being developed to address these
                                                                                                                                                                                                                                       ongoing and future challenges.
                                                          40   GAO        GAO-04-559      04/01/2004   State Dept. Issues affecting Iraq   01. GAO was asked to review: The                                                            01. Through their inability to work
                                                                                                       National Congress                   history of the Department of State’s                                                        together to restart Liberty TV, State
                                                                                                                                           funding of INCSF broadcasting                                                               and INCSF missed a chance to reach the
                                                                                                                                           activities                                                                                  Iraqi people at critical times prior to and
                                                                                                                                           02. The key issues affecting State’s                                                        during the March 2003 war in Iraq.
                                                                                                                                           funding decisions.
                                                          41   GAO        GAO-04-651T     04/07/2004   UNITED NATIONS Observations         01. GAO reports on its estimates                                                            01. Inadequate oversight and corruption
                                                                                                       on the Oil for Food Program         of the revenue diverted from the                                                            in the Oil for Food Program raise
                                                                                                                                           program.                                                                                    concerns about the Iraqi government’s
                                                                                                                                           02. Provides preliminary                                                                    ability to import and distribute Oil
                                                                                                                                           observations on the program’s                                                               for Food commodities and manage
                                                                                                                                           administration.                                                                             at least $32 billion in expected donor
                                                                                                                                           03. Describes some challenges in its                                                        reconstruction funds.
                                                                                                                                           transfer to the CPA.
                                                                                                                                           04. Discusses the challenges Iraq
                                                                                                                                           faces as it assumes program
                                                                                                                                           responsibility.
                                                          42   GAO        GAO-04-831R     05/27/2004   Financial Services: Post-           N/A
                                                                                                       hearing Questions Regarding
                                                                                                       Recovering Foreign Regimes’
                                                                                                       Assets (Testimony)
                                                          43   GAO        GAO-04-854      07/01/2004   MILITARY OPERATIONS DoD’s           01. As requested,GAO assessed            01. Emphasize to the heads of DOD                  01. The effectiveness of DOD’s planning
                                                                                                       Extensive Use of Logistics          DoD’s planning in its use of logistics   components the need to comply with                 to use the logistics support contracts
                                                                                                       Support Contracts Requires          support contracts in contingency         guidance to identify operational                   during contingency operations varies
                                                                                                       Strengthened Oversight              operations; determined whether           requirements that are to be provided by            widely between the commands that use
                                                                                                                                           DoD has had contract oversight           contractors early in the planning process and      them and the contracts themselves.
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 495 of 529




                                                                                                                                           processes that are adequate to           involve the contractor in the planning, where      02. DOD’s contract oversight processes
                                                                                                                                           ensure that quality services were        practicable. If security concerns prevent the      were generally good, although there is
                                                                                                                                           provided in an economical and            involvement of the contractor, direct that         room for improvement.
                                                                                                                                           efficient manner.                        unclassified statements of work be developed       03. DOD did not have sufficient numbers
                                                                                                                                           02. Assessed the extent to which         and provided to the contractor.                    of trained personnel in place to provide
                                                                                                                                           DoD provided trained personnel           (Due to space constraints, some information        effective oversight of its logistics support
                                                                                                                                           qualified to oversee its contractors     have been left out. To view the complete set,      contractors.
                                                                                                                                                                                    please access the official document found on the
                                                                                                                                                                                    GAO website: http://www.gao.gov/docsearch/
                                                                                                                                                                                    pastweek.html)
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                             Agency     Report Number   Date         Report Title                       Objectives                             Recommendations                                    Findings
                                        44   GAO        GAO-04-730T     04/28/2004   UNITED NATIONS Observations        01. GAO reports on its estimates of                                                       01. Summaries of internal audit reports
                                                                                     on the Management and              the illegal revenue acquired by the                                                       pointed to some concerns regarding
                                                                                     Oversight of the Oil for Food      former Iraqi regime in violation of                                                       procurement, coordination, monitoring,
                                                                                     Program                            UN sanctions.                                                                             and oversight and concluded that
                                                                                                                        02. Provides observations on                                                              OIP had generally responded to audit
                                                                                                                        program administration.                                                                   recommendations.
                                                                                                                        03. Describes the challenges facing
                                                                                                                        the CPA and the Iraqi government
                                                                                                                        in administering remaining
                                                                                                                        contracts.
                                                                                                                        04. Discusses potential issues for
                                                                                                                        further investigation.
                                        45   GAO        GAO-04-880T     06/16/2004   UNITED NATIONS Observations        01. GAO reports on its estimates of                                                       01. Evolving policy and implementation
                                                                                     on the Oil for Food Program        the illegal revenue acquired by the                                                       decisions on the food distribution system
                                                                                     and Iraq’s Food Security           former Iraqi regime in violation of                                                       and the worsening security situation
                                                                                                                        UN sanctions.                                                                             have affected the movement of food
                                                                                                                        02. Provides observations on                                                              commodities within Iraq.
                                                                                                                        program administration .
                                                                                                                        3. Describes the current and future
                                                                                                                        challenges in achieving food
                                                                                                                        security.
                                        46   GAO        GAO-04-953T     07/08/2004   UNITED NATIONS Observations        01. GAO reports on estimates of                                                           01. Ongoing investigations of the Oil
                                                                                     on the Oil for Food Program        the illegal revenue acquired by the                                                       for Food Program may wish to further
                                                                                     and Areas for Further              former Iraqi regime in violation of                                                       examine how the structure of the
                                                                                     Investigation                      UN sanctions                                                                              program enabled the Iraqi government
                                                                                                                        02. Provides some observations on                                                         to obtain illegal revenues, the role
                                                                                                                        the administration of the program.                                                        of member states in monitoring and
                                                                                                                        03. Suggests areas for additional                                                         enforcing the sanctions, actions
                                                                                                                        analysis and summarizes the status                                                        taken to reduce oil smuggling, and
                                                                                                                        of several ongoing investigations.                                                        the responsibilities and procedures
                                                                                                                                                                                                                  for assessing price reasonableness in
                                                                                                                                                                                                                  commodity contracts.
                                        47   GAO        GAO-05-737      07/28/2005   Rebuilding Iraq: Actions           01. GAO evaluated the extent to        01. To assist contractors operating in hostile     01. Overall, GAO found that contractors
                                                                                     Needed To Improve Use of           which U.S. agencies and contractors    environments in obtaining security services        replaced their initial security providers
                                                                                     Private Security Providers         acquired security services from        required to ensure successful contract             on more than half the 2003 contracts it
                                                                                                                        private providers,                     execution, we recommend that the Secretary         reviewed. Contractor officials attributed
                                                                                                                        02. The U.S. military and private      of State, the Secretary of Defense, and the        this turnover to various factors, including
                                                                                                                        security providers developed a         Administrator, U.S. Agency for International       the absence of useful agency guidance.
                                                                                                                        working relationship, and              Development, explore options that would            02. Despite the significant role played
                                                                                                                        03. U.S. agencies assessed the costs   enable contractors to obtain such services         by private security providers in enabling
                                                                                                                        of using private security providers    quickly and efficiently. Such options may          reconstruction efforts, neither the
                                                                                                                        on reconstruction contracts.           include, for example, identifying minimum          Department of State, nor DOD nor
                                                                                                                                                               standards for private security personnel           the U.S. Agency for International
                                                                                                                                                               qualifications, training requirements and          Development (USAID) have complete
                                                                                                                                                               other key performance characteristics that         data on the costs of using private
                                                                                                                                                               private security personnel should possess;         security providers.
                                                                                                                                                               establishing qualified vendor lists; and/or        03. GAO found that the cost to obtain
                                                                                                                                                               establishing contracting vehicles which            private security providers and security-
                                                                                                                                                               contractors could be authorized to use.            related equipment accounted for more
                                                                                                                                                               (Due to space constraints, some information        than 15 percent of contract costs on
                                                                                                                                                               have been left out. To view the complete set,      8 of the 15 reconstruction contracts it
                                                                                                                                                               please access the official document found on the   reviewed.
                                                                                                                                                               GAO website: http://www.gao.gov/docsearch/
                                                                                                                                                               pastweek.html)
                                        48   GAO        GAO-05-932R     09/07/2005   Rebuilding Iraq: U.S. Assistance   01. Report provides information                                                           01. Conference participants identified
                                                                                     for the January 2005 Elections     on U.S. assistance to Iraq for the                                                        elections management, media
                                                                                                                        elections and                                                                             involvement in the elections process,
                                                                                                                        02. Improvements in the elections                                                         and voter education as areas needing
                                                                                                                        process that participating                                                                improvement.
                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 496 of 529




                                                                                                                        organizations identified for future                                                       02. In addition, participants suggested
                                                                                                                        elections.                                                                                that the IECI develop a way to address




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                  regional differences in voter education




I L-
                                                                                                                                                                                                                                                                Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                Agency     Report Number   Date         Report Title                     Objectives                              Recommendations                                Findings
                                                           49   GAO        GAO-05-872      09/07/2005   Rebuilding Iraq: U.S. Water      01. Assessment of U.S. activities in    01. Secretary of State should establish and    01. State has set broad goals for
                                                                                                        and Sanitation Efforts Need      the water and sanitation sector         monitor improved indicators and measures       providing essential services in Iraq, but
                                                                                                        Improved Measures for            including the funding and status of     that assess how U.S. efforts are improving     the lack of sound performance data and
                                                                                                        Assessing Impact and Sustained   U.S. activities,                        water and sanitation services in Iraq and      measures for the water and sanitation
                                                                                                        Resources for Maintaining        02. U.S. efforts to measure progress,   02. Work with Iraqi ministries to assess and   sector present challenges in determining
                                                                                                        Facilities                       03. the factors affecting the           obtain the resources needed to operate and     the impact of U.S. projects.
                                                                                                                                                                                                                                                                             Appendix L




                                                                                                                                         implementation of reconstruction        maintain facilities.                           02. USAID-funded surveys report that
                                                                                                                                         activities, and                                                                        Iraqis experience low levels of access and
                                                                                                                                         04. the sustainability of U.S. -                                                       satisfaction with water and sanitation
                                                                                                                                         funded projects.                                                                       services.
                                                                                                                                                                                                                                03. Poor security and management
                                                                                                                                                                                                                                challenges have adversely affected the
                                                                                                                                                                                                                                U.S. water and sanitation reconstruction
                                                                                                                                                                                                                                program, leading to project delays and
                                                                                                                                                                                                                                increased costs.
                                                                                                                                                                                                                                04. Other factors that impede progress
                                                                                                                                                                                                                                and increase cost include lack of
                                                                                                                                                                                                                                agreement on project scope, staffing
                                                                                                                                                                                                                                turnover, inflation, unanticipated site




L-10 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                                                conditions, and uncertain ownership of
                                                                                                                                                                                                                                project sites.
                                                           50   GAO        GAO-05-876      07/28/2005   Rebuilding Iraq: Status of       01. Report provides information                                                        01. The U.S. has completed projects in
                                                                                                        Funding and Reconstruction       on the funding applied to the                                                          Iraq that have helped to restore basic
                                                                                                                                         reconstruction effort and                                                              services, such as rehabilitating oil wells
                                                                                                                                         02. U.S. activities and progress made                                                  and refineries, increasing electrical
                                                                                                                                         in the oil, power, water, and health                                                   generation capacity, restoring water
                                                                                                                                         sectors and key challenges that                                                        treatment plants, and reestablishing
                                                                                                                                         these sectors face.                                                                    Iraqi basic health care services.
                                                                                                                                                                                                                                02. Reconstruction efforts continue to
                                                                                                                                                                                                                                face challenges such as rebuilding in
                                                                                                                                                                                                                                an insecure environment, ensuring the
                                                                                                                                                                                                                                sustainability of completed projects, and
                                                                                                                                                                                                                                measuring program results.
                                                           51   GAO        GAO-03-1088     09/01/2003   MILITARY OPERATIONS Fiscal       01. To examine the adequacy of          01. GAO recommends that the Department         01. While funds obligated by DOD for
                                                                                                        Year 2003 Obligations Are        funding for the Global War on           of Defense (DOD) take several actions          GWOT, including the war with Iraq, in
                                                                                                        Substantial, but May Result in   Terrorism (GWOT), we reviewed:          to ensure that the fiscal year 2003 funds      fiscal year 2003 are substantial, about
                                                                                                        Less Obligations Than Expected   The President’s fiscal year 2003        appropriated for GWOT are fully utilized,      $39 billion through June 2003, the funds
                                                                                                                                         budget request for supplemental         including that the Secretary of Defense        appropriated by Congress appear to be
                                                                                                                                         appropriations.                         review the services’ spending plans before     sufficient for fiscal year 2003, and some
                                                                                                                                         02. Applicable laws and                 transferring additional funds from the Iraqi   of the services may not obligate all of
                                                                                                                                         accompanying reports                    Freedom Fund to ensure the funds will be       the funds they were appropriated for
                                                                                                                                         appropriating funds for GWOT.           obligated as planned.                          fiscal year 2003.
                                                                                                                                         03. DoD reports on the obligation       GAO also suggests that, given the results of
                                                                                                                                         of funds.                               this review, Congress not provide the $1.4
                                                                                                                                                                                 billion requested by the President for DOD
                                                                                                                                                                                 in fiscal year 2004 for continued support of
                                                                                                                                                                                 Operations Desert Spring and Northern and
                                                                                                                                                                                 Southern Watch since DOD canceled them
                                                           52   GAO        GAO-04-305R     12/18/2003   Defense Logistics: Preliminary   01. To study a number of issues                                                        01. Although major combat operations
                                                                                                        Observations on the              related to logistics support to                                                        during the initial phases of OIF were
                                                                                                        Effectiveness of Logistics       deployed forces.                                                                       successful, our preliminary work
                                                                                                        Activities during Operation                                                                                             indicated that there were substantial
                                                                                                        Iraqi Freedom (Briefing)                                                                                                logistics support problems in the OIF
                                                                                                                                                                                                                                theater.
                                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 497 of 529
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                             Agency     Report Number   Date         Report Title                     Objectives                              Recommendations                                  Findings
                                        53   GAO        GAO-04-484      04/01/2004   OPERATION IRAQI FREEDOM          01. GAO was directed to review          01. GAO is recommending that the Secretary       01. The timeliness of mail delivery
                                                                                     Long-standing Problems           mail delivery to troops stationed       of Defense: implement a new system to            to troops serving in Operation Iraqi
                                                                                     Hampering Mail Delivery Need     in the Middle East. In this report,     accurately track, calculate, and report postal   Freedom cannot be accurately assessed
                                                                                     To Be Resolved                   GAO assesses: The timeliness of         transit times.                                   because the Department of Defense
                                                                                                                      mail delivery to and from troops in     2. Consolidate lessons learned from              (DoD) does not have a reliable, accurate
                                                                                                                      Operation Iraqi Freedom.                Operation Iraqi Freedom and develop and          system in place to measure timeliness.
                                                                                                                      02. How mail delivery issues and        implement a specific course of action to         (Due to space constraints, some information
                                                                                                                      problems during this operation          resolve them.                                    have been left out. To view the complete
                                                                                                                      compared with those experienced                                                          set, please access the official document
                                                                                                                      during Operations Desert Shield/                                                         found on the GAO website: http://www.gao.
                                                                                                                      Storm in 1991.                                                                           gov/docsearch/pastweek.html)
                                                                                                                      03. Efforts to identify actions to
                                                                                                                      resolve problems in establishing
                                                                                                                      mail operations for future
                                                                                                                      contingencies.
                                        54   GAO        GAO-04-562T     03/24/2004   MILITARY PREPOSITIONING          01. This testimony describes: The                                                        01. The importance of prepositioned
                                                                                     Observations on Army and         performance and availability                                                             stocks was dramatically illustrated
                                                                                     Marine Corps Programs During     of Army and Marine Corps                                                                 during OIF. While they faced some
                                                                                     Operation Iraqi Freedom and      prepositioned equipment and                                                              challenges, the Army and Marine Corps
                                                                                     Beyond (Testimony)               supplies to support Operation Iraqi                                                      relied heavily on prepositioned combat
                                                                                                                      Freedom (OIF).                                                                           equipment and supplies to decisively
                                                                                                                      02. Current status of the stocks and                                                     defeat the Iraqi military. They both
                                                                                                                      plans to reconstitute them.                                                              reported that prepositioned stocks were
                                                                                                                      03. Key issues facing the military                                                       a key factor in the success of OIF.
                                                                                                                      as it reshapes these programs to                                                         02. Much of the prepositioned
                                                                                                                      support DoD’s force transformation                                                       equipment is still being used to support
                                                                                                                      efforts.                                                                                 continuing operations in Iraq.
                                                                                                                                                                                                               03. In the near term, the Army and
                                                                                                                                                                                                               Marines must necessarily focus on
                                                                                                                                                                                                               supporting ongoing OIF operations.
                                                                                                                                                                                                               While waiting to reconstitute its
                                                                                                                                                                                                               program, the Army also has an
                                                                                                                                                                                                               opportunity to address shortfalls and
                                                                                                                                                                                                               modernize remaining stocks.
                                        55   GAO        GAO-04-668      05/01/2004   MILITARY OPERATIONS DoD’s        01. This report continues the review                                                     01. In fiscal year 2003, DoD reported
                                                                                     Fiscal Year 2003 Funding         of fiscal year 2003 by analyzing                                                         obligations of more than $61 billion in
                                                                                     and Reported Obligations in      obligations reported in support of                                                       support of the Global War on Terrorism.
                                                                                     Support of the Global War on     the Global War on Terrorism and                                                          02. GAO’s analysis of the obligation data
                                                                                     Terrorism                        reviews whether the amount of                                                            showed that 64 percent of fiscal year
                                                                                                                      funding received by the military                                                         2003 obligations reported for the war
                                                                                                                      services was adequate to cover                                                           on terrorism went for Operation Iraqi
                                                                                                                      DoD’s obligations for the war                                                            Freedom.
                                                                                                                      from October 1, 2002, through                                                            03. Among the DoD components, the
                                                                                                                      September 30, 2003. GAO will                                                             Army had the most obligations (46
                                                                                                                      also review the war’s reported                                                           percent); and among appropriation
                                                                                                                      obligations and funding for fiscal                                                       accounts the operation and maintenance
                                                                                                                      year 2004.                                                                               account had the highest level of
                                                                                                                                                                                                               reported obligations (71 percent).
                                        56   GAO        GAO-04-915      07/01/2004   MILITARY OPERATIONS Fiscal       01. GAO reviewed the adequacy of        01. GAO recommends that the Secretary of         01. GAO’s analysis suggests that
                                                                                     Year 2004 Costs for the Global   current funding for fiscal year 2004    Defense revise DoD cost reporting guidance       anticipated costs will exceed the
                                                                                     War on Terrorism Will Exceed     war-related activities.                 so that large amounts of obligations are not     supplemental funding provided for
                                                                                     Supplemental, Requiring DoD      02. Actions DoD is undertaking to       shown in “miscellaneous” categories.             the war by about $12.3 billion for the
                                                                                     To Shift Funds from Other Uses   cover anticipated shortfalls, if any.                                                    current fiscal year.
                                                                                                                      03. GAO is also making observations                                                      (Due to space constraints, some information
                                                                                                                      on efforts to require greater                                                            have been left out. To view the complete
                                                                                                                      accountability to the Congress on                                                        set, please access the official document
                                                                                                                      the use of funds appropriated to                                                         found on the GAO website: http://www.gao.
                                                                                                                      DoD for contingency operations.                                                          gov/docsearch/pastweek.html)
                                                                                                                                                                                                                                                                          Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 498 of 529




October 30, 2006 I REPORT TO CONGRESS
I L-11
                                                                                                                                                                                                                                                             Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                Agency     Report Number   Date         Report Title                     Objectives                              Recommendations                                  Findings
                                                           57   GAO        GAO-04-1031     09/01/2004   MILITARY PERSONNEL DoD           01. This review specifically            01. GAO recommends that DOD develop a            01. DoD’s implementation of a key
                                                                                                        Needs to Address Long-term       examined the extent to which:           strategic framework with personnel policies      mobilization authority to involuntarily
                                                                                                        Reserve Force Availability and   DoD’s implementation of a               linked to human capital goals, update            call up reserve component members and
                                                                                                        Related Mobilization and         key mobilization authority and          planning assumptions, determine the most         personnel policies greatly affects the
                                                                                                        Demobilization Issues            personnel polices affect reserve        efficient mobilization support options,          numbers of reserve members available
                                                                                                                                         force availability.                     update health guidance, set a timeline for       to fill requirements.
                                                                                                                                                                                                                                                                                Appendix L




                                                                                                                                         02. The Army was able to execute        submitting health assessments electronically,    02. The Army was not able to
                                                                                                                                         its mobilization and demobilization     and improve medical oversight.                   efficiently execute its mobilization
                                                                                                                                         plans efficiently.                                                                       and demobilization plans, because the
                                                                                                                                         03. DoD can manage the health of                                                         plans contained outdated assumptions
                                                                                                                                         its mobilized reserve forces.                                                            concerning the availability of facilities
                                                                                                                                                                                                                                  and support personnel.
                                                           58   GAO        GAO-05-79       01/01/2005   ARMY NATIONAL GUARD              01. GAO was asked to determine:         01. GAO makes 23 recommendations to              01. Mobilized Army Guard soldiers
                                                                                                        Inefficient, Error-Prone         The impact of the recent increased      address Army Guard travel reimbursement          have experienced significant problems
                                                                                                        Process Results in Travel        operational tempo on the process        weaknesses in the areas of process, human        getting accurate, timely, and consistent
                                                                                                        Reimbursement Problems for       used to reimburse Army Guard            capital, and systems.                            reimbursements for out-of-pocket travel
                                                                                                        Mobilized Soldiers               soldiers for travel expenses and the    02. GAO also recommends that DoD ensure          expenses.
                                                                                                                                         effect that travel reimbursement        that its longer term system improvement          02. Guard soldiers in our case study units




L-12 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                         problems have had on soldiers and       efforts include complete and lasting solutions   reported a number of problems they and
                                                                                                                                         their families.                         to the identified weaknesses.                    their families endured due to delayed
                                                                                                                                         02. The adequacy of the overall                                                          or unpaid travel reimbursements,
                                                                                                                                         design of controls over the                                                              including debts on their personal credit
                                                                                                                                         processes, human capital, and                                                            cards, trouble paying their monthly
                                                                                                                                         automated systems relied on for                                                          bills, and inability to make child support
                                                                                                                                         Army Guard travel reimbursements.                                                        payments.
                                                                                                                                         03. Whether the Department of                                                            03. With respect to human capital,
                                                                                                                                         Defense’s (DoD) current efforts to                                                       GAO found a lack of oversight and
                                                                                                                                         automate its travel reimbursement                                                        accountability and inadequate training.
                                                                                                                                         process will resolve the problems
                                                                                                                                         identified.
                                                           59   GAO        GAO-05-120      11/01/2004   DEFENSE HEALTH CARE              01. GAO was asked in November                                                            01. Overall compliance with DoD’s force
                                                                                                        Force Health Protection and      2003 to also determine the extent                                                        health protection and surveillance
                                                                                                        Surveillance Policy Compliance   to which the services met DoD’s                                                          policies for service members that
                                                                                                        Was Mixed, but Appears Better    policies for Operation Iraqi Freedom                                                     deployed in support of OIF varied
                                                                                                        for Recent Deployments           (OIF) and, where applicable,                                                             by service, installation, and policy
                                                                                                                                         compare results with OEF/OJG.                                                            requirement.
                                                                                                                                         02. What steps DoD has taken                                                             02. Overall, Army and Air Force
                                                                                                                                         to establish a quality assurance                                                         compliance for sampled servicemembers
                                                                                                                                         program to ensure that the military                                                      for OIF appears much better compared
                                                                                                                                         services comply with force health                                                        to OEF and OJG.
                                                                                                                                         protection and surveillance policies.                                                    (Due to space constraints, some information
                                                                                                                                                                                                                                  have been left out. To view the complete
                                                                                                                                                                                                                                  set, please access the official document
                                                                                                                                                                                                                                  found on the GAO website: http://www.gao.
                                                                                                                                                                                                                                  gov/docsearch/pastweek.html)
                                                           60   GAO        GAO-05-201      04/01/2005   INTERAGENCY CONTRACTING          01. We reviewed the process that        01. A number of corrective actions are           01. DoD, faced with an urgent need
                                                                                                        Problems with DoD’s and          the Department of Defense (DoD)         already underway, such as clarifying policies    for interrogation and other services in
                                                                                                        Interior’s Orders to Support     used to acquire interrogation and       and adding training requirements. GAO            support of military operations in Iraq,
                                                                                                        Military Operations              certain other services through          makes recommendations on steps that              turned to the Department of the Interior
                                                                                                                                         the Department of the Interior to       Interior and DoD should take to further          for contracting assistance. Numerous
                                                                                                                                         support military operations in Iraq.    refine their efforts.                            breakdowns occurred in the issuance
                                                                                                                                         On behalf of DoD, Interior issued                                                        and administration of the orders for
                                                                                                                                         11 task orders, valued at over $66                                                       these services.
                                                                                                                                         million, on an existing contract.                                                        02. A lack of effective management
                                                                                                                                                                                                                                  controls—in particular insufficient
                                                                                                                                                                                                                                  management oversight and a lack
                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 499 of 529




                                                                                                                                                                                                                                  of adequate training—led to the
                                                                                                                                                                                                                                  breakdowns.
                                                                                                                                                                                                                                  03. In response to the above concerns,
                                                                                                                                                                                                                                  Interior and DoD have taken actions to
                                                                                                                                                                                                                                  strengthen management controls.
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                             Agency     Report Number   Date         Report Title                     Objectives                             Recommendations                                  Findings
                                        61   GAO        GAO-05-275      04/01/2005   DEFENSE LOGISTICS Actions        01. Assessing what supply shortages    01. This report contains several                 01. U.S. troops experienced shortages of
                                                                                     Needed to Improve the            were experienced by U.S. forces        recommendations to the Secretary of              seven of the nine items GAO reviewed.
                                                                                     Availability of Critical Items   in Iraq between October 2002           Defense directing that actions, such as          02. The documented impact of these
                                                                                     during Current and Future        and September 2004 and what            ensuring the accuracy of Army war reserve        shortages varied between combat units.
                                                                                     Operations                       impact the shortages had on their      requirements and developing and exercising       03. GAO identified five systemic
                                                                                                                      operations.                            deployable distribution capabilities, be taken   deficiencies that contributed to
                                                                                                                      02. What primary deficiencies in the   to improve DoD’s system for supplying items      shortages of the reviewed items,
                                                                                                                      supply system contributed to any       to U.S. forces.                                  including inaccurate Army war reserve
                                                                                                                      identified supply shortages.                                                            spare parts requirements and ineffective
                                                                                                                      03. What actions DoD has taken                                                          distribution.
                                                                                                                      to improve the timely availability
                                                                                                                      of supplies for current and future
                                                                                                                      operations.
                                        62   GAO        GAO-05-346T     02/15/2005   UNITED NATIONS Oil for Food      01. GAO provides information                                                            01. OIOS’ audits and summary reports
                                                                                     Program Audits                   on United Nations’ Office of                                                            revealed deficiencies in the management
                                                                                                                      Internal Oversight Services (OIOS)                                                      and internal controls of the Oil for
                                                                                                                      background, structure, and                                                              Food Program. However, OIOS did
                                                                                                                      resources.                                                                              not examine certain headquarters
                                                                                                                      02. Highlights the findings of the                                                      functions—particularly OIP’s oversight
                                                                                                                      internal audit reports.                                                                 of the contracts for central and southern
                                                                                                                      03. Discusses limitations on the                                                        Iraq that accounted for 59 percent
                                                                                                                      audits’ coverage.                                                                       or almost $40 billion in Oil for Food
                                                                                                                                                                                                              proceeds.
                                                                                                                                                                                                              02. UN management and the Office of
                                                                                                                                                                                                              the Iraq Program prevented OIOS from
                                                                                                                                                                                                              reporting its audit results directly to the
                                                                                                                                                                                                              Security Council.
                                        63   GAO        GAO-05-392T     03/02/2005   UNITED NATIONS Sustained         01. GAO provides observations on                                                        01. The United Nations needs sustained
                                                                                     Oversight Is Needed for          areas for UN reform based on our                                                        oversight at all levels of the organization
                                                                                     Reforms to Achieve Lasting       2004 report and our continuing                                                          to achieve lasting results on its reform
                                                                                     Results                          review of the Oil for Food program,                                                     agenda.
                                                                                                                      including our analysis of internal                                                      02. At the program level, management
                                                                                                                      audit reports and other documents.                                                      reviews that compare actual
                                                                                                                                                                                                              performance to expected results are
                                                                                                                                                                                                              critical elements of effective oversight
                                                                                                                                                                                                              and accountability.
                                                                                                                                                                                                              03. A strong internal audit function
                                                                                                                                                                                                              provides additional oversight and
                                                                                                                                                                                                              accountability through independent
                                                                                                                                                                                                              assessments of UN activities, as
                                                                                                                                                                                                              demonstrated by audits of the U.N Oil
                                                                                                                                                                                                              for Food program.
                                        64   GAO        GAO-05-680R     06/27/2005   Opportunities Exist to Improve   01. This report discusses the extent   01. We are making recommendations to the         01. The scope of OSD’s guidance issued
                                                                                     Future Comprehensive             to which: OSD has provided             Secretary of Defense that are intended to        to date generally exceeded the reporting
                                                                                     Master Plans for Changing        sufficient guidance to overseas        make future comprehensive master plans           requirements established by Congress
                                                                                     U.S. Defense Infrastructure      regional commands to meet the          more complete, clear, and consistent to          for the comprehensive master plans
                                                                                     Overseas                         reporting requirements contained       facilitate annual review and oversight by        and included most additional reporting
                                                                                                                      in congressional mandates and as       Congress and other users of the plans.           elements previously recommended by us,
                                                                                                                      suggested by GAO.                                                                       except for residual value.
                                                                                                                      02. Overseas regional commands                                                          02. The overseas regional commands
                                                                                                                      complied with the reporting                                                             generally complied with the reporting
                                                                                                                      requirements and in doing so,                                                           requirements defined by OSD, and by
                                                                                                                      provided information in a complete,                                                     extension of Congress, but varied in the
                                                                                                                      clear, and consistent manner.                                                           extent to which they provided complete,
                                                                                                                      03. Whether improvements in                                                             clear, and consistent information in their
                                                                                                                      guidance and reporting were                                                             master plans.
                                                                                                                      needed.
                                                                                                                                                                                                                                                                         Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 500 of 529




October 30, 2006 I REPORT TO CONGRESS
I L-13
                                                                                                                                                                                                                                                            Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                Agency     Report Number   Date         Report Title                      Objectives                              Recommendations                                  Findings
                                                           65   GAO        GAO-05-125      02/01/2005   MILITARY PAY Gaps in Pay          01. Provide perspective on the          01. GAO makes 20 recommendations for             01. Injured and ill Reserve component
                                                                                                        and Benefits Create Financial     nature of pay deficiencies in the key   immediate actions including (1) establishing     soldiers—who are entitled to extend
                                                                                                        Hardships for Injured Army        areas of overall environment and        comprehensive policies and procedures,           their active duty service to receive
                                                                                                        National Guard and Reserve        management controls, processes,         (2) providing adequate infrastructure            medical treatment—have been
                                                                                                        Soldiers                          and systems.                            and resources, and (3) making process            inappropriately removed from active
                                                                                                                                          02. GAO also assessed whether           improvements to compensate for                   duty status in the automated systems
                                                                                                                                                                                                                                                                                 Appendix L




                                                                                                                                          recent actions the Army has taken       inadequate, stovepiped systems.                  that control pay and access to medical
                                                                                                                                          to address these problems will offer    02. In addition, GAO recommends two              care.
                                                                                                                                          effective and lasting solutions.        actions, as part of longer term system           02. The Army’s process for extending
                                                                                                                                                                                  improvement initiatives, to integrate the        active duty orders for injured soldiers
                                                                                                                                                                                  Army’s order writing, pay, personnel, and        lacks an adequate control environment
                                                                                                                                                                                  medical eligibility systems.                     and management controls.
                                                           66   GAO        GAO-05-293      05/01/2005   DEFENSE MANAGEMENT                01. GAO reviewed this process for                                                        01. DoD’s two-phased process to
                                                                                                        Processes to Estimate and Track   the fiscal year 2004 supplemental                                                        develop its fiscal year 2004 equipment
                                                                                                        Equipment Reconstitution          budget to determine the extent                                                           reconstitution cost estimates contained
                                                                                                        Costs Can Be Improved             to which the process produced                                                            weaknesses that produced errors which
                                                                                                                                          reliable estimates of reconstitution                                                     may result in misstatements of future-
                                                                                                                                          requirements in the fiscal year 2004                                                     year reconstitution cost requirements.




L-14 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                          supplemental budget.                                                                     02. The model DoD used to estimate
                                                                                                                                          02. Whether DoD is accurately                                                            costs in the first phase of the process
                                                                                                                                          tracking and reporting                                                                   generated unreliable estimates DoD has
                                                                                                                                          reconstitution costs.                                                                    not accurately tracked and reported its
                                                                                                                                                                                                                                   equipment reconstitution cost because
                                                                                                                                                                                                                                   the services are unable to segregate
                                                                                                                                                                                                                                   equipment reconstitution from other
                                                                                                                                                                                                                                   maintenance requirements as required.
                                                           67   GAO        GAO-05-775      08/11/2005   Defense Logistics: DOD Has        01. To what extent has DoD              01. We recommend that the Secretary of           01. Two of DoD’s five distribution
                                                                                                        Begun to Improve Supply           defined the desired end state for       Defense take the following actions: Clarify      initiatives GAO reviewed have been
                                                                                                        Distribution Operations, but      its initiatives and identified goals,   the responsibilities, accountability, and        successful enough to warrant application
                                                                                                        Further Actions Are Needed to     resources, and timeframes?              authority between the DPO and Defense            to future operations, but the future of
                                                                                                        Sustain These Effort              02. How successful have logistics       Logistics Executive;                             the other three is less certain because
                                                                                                                                          initiatives been to date and what       02. Issue a directive to institute these         they lack funding or other support.
                                                                                                                                          are the challenges/barriers for         clarifications;                                  (Due to space constraints, some information
                                                                                                                                          broader implementation?                 03. Direct that improvements be made in          have been left out. To view the complete
                                                                                                                                          03. To what extent are DoD’s            DoD’s logistics transformation strategy; and     set, please access the official document
                                                                                                                                          initiatives integrated and do they      04. Address underfunding of new                  found on the GAO website: http://www.gao.
                                                                                                                                          complement the department’s             communications and tracking systems.             gov/docsearch/pastweek.html)
                                                                                                                                          overall force transformation plans?
                                                                                                                                          04. To what extent have
                                                                                                                                          these initiatives improved the
                                                                                                                                          effectiveness of support to the
                                                                                                                                          warfighter?
                                                           68   GAO        GAO-05-882      09/21/2005   Global War on Terrorism:          01. Assess whether DoD’s reported       01. Undertake a series of steps to ensure that   01. GAO found numerous problems
                                                                                                        DOD Needs to Improve the          war costs are based on reliable data,   reported GWOT costs are reliable,                in DoD’s processes for recording and
                                                                                                        Reliability of Cost Data and      02. The extent to which DoD’s           02. Expand its financial management              reporting costs for GWOT, raising
                                                                                                        Provide Additional Guidance to    existing financial management           regulation for contingency operations to         significant concerns about the overall
                                                                                                        Control Costs                     policy is applicable to war spending,   include contingencies as large as GWOT, and      reliability of DoD’s reported cost data.
                                                                                                                                          and                                     03. Establish guidelines to control costs.       (Due to space constraints, some information
                                                                                                                                          03. Whether DoD has implemented                                                          have been left out. To view the complete
                                                                                                                                          cost controls as operations mature.                                                      set, please access the official document
                                                                                                                                                                                                                                   found on the GAO website: http://www.gao.
                                                                                                                                                                                                                                   gov/docsearch/pastweek.html)
                                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 501 of 529
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                             Agency     Report Number   Date         Report Title                      Objectives                               Recommendations                                  Findings
                                        69   GAO        GAO-06-179T     10/18/2005   REBUILDING IRAQ Enhancing         01. In this testimony, GAO discusses:                                                     01. The United States faces three key
                                                                                     Security, Measuring Program       The funding used to rebuild and                                                           challenges in stabilizing and rebuilding
                                                                                     Results, and Maintaining          stabilize Iraq                                                                            Iraq: The security environment and the
                                                                                     Infrastructure Are Necessary      02. The challenges that the United                                                        continuing strength of the insurgency
                                                                                     to Make Significant and           States faces in its rebuilding and                                                        have made it difficult for the United
                                                                                     Sustainable Progress              stabilization efforts.                                                                    States to transfer security responsibilities
                                                                                                                                                                                                                 to Iraqi forces and to engage in
                                                                                                                                                                                                                 rebuilding efforts.
                                                                                                                                                                                                                 02. Inadequate performance data and
                                                                                                                                                                                                                 measures make it difficult to determine
                                                                                                                                                                                                                 the overall progress and impact of U.S.
                                                                                                                                                                                                                 reconstruction efforts.
                                                                                                                                                                                                                 03. The U.S. reconstruction program
                                                                                                                                                                                                                 has encountered difficulties with
                                                                                                                                                                                                                 Iraq’s ability to maintain new and
                                                                                                                                                                                                                 rehabilitated infrastructure projects and
                                                                                                                                                                                                                 to address maintenance needs in the
                                                                                                                                                                                                                 water, sanitation, and electricity sectors.
                                        70   GAO        GAO-06-428T     02/08/2006   Rebuilding Iraq: Stabilization,   01. To discuss the challenges that       01. Secretary of State address this issue of     01. Inadequate performance data
                                                                                     Reconstruction, and Financing     the United States faces in its           measuring progress and impact in the water       and measures make it difficult to
                                                                                     Challenges                        rebuilding and stabilization efforts     and sanitation sector.                           determine the overall progress and
                                                                                                                       02. To discuss the challenges that                                                        impact of U.S. reconstruction efforts.
                                                                                                                       the Iraqi government faces in                                                             The United States has set broad goals for
                                                                                                                       financing future requirements.                                                            providing essential services in Iraq, but
                                                                                                                                                                                                                 limited performance measures present
                                                                                                                                                                                                                 challenges in determining the overall
                                                                                                                                                                                                                 impact of U.S. projects.
                                                                                                                                                                                                                 (Due to space constraints, some information
                                                                                                                                                                                                                 have been left out. To view the complete
                                                                                                                                                                                                                 set, please access the official document
                                                                                                                                                                                                                 found on the GAO website: http://www.gao.
                                                                                                                                                                                                                 gov/docsearch/pastweek.html)
                                        71   GAO        GAO-06-274      06/01/2006   Lack of a Synchronized            01. Determine the extent to              01. Establish a process for sharing
                                                                                     Approach between the Marine       which truck armor was produced           information on developing materiel
                                                                                     Corps and Army Affected           and installed to meet identified         solutions.
                                                                                     the Timely Production and         requirements.                            02. Clarify the point at which the joint
                                                                                     Installation of Marine Corps      02. Identify what factors affected       requirements process should be utilized.
                                                                                     Truck Armor                       the time to provide truck armor
                                                                                                                       03. Identify what actions the Marine
                                                                                                                       Corps and DoD have taken to
                                                                                                                       improve the timely availability of
                                                                                                                       truck armor.
                                        72   GAO        GAO-06-330      04/01/2006   Lessons Learned from Oil          01. To assess the program’s control      01. Ensure that UN programs with
                                                                                     for Food Program Indicate         environment                              considerable financial risk apply
                                                                                     the Need to Strengthen UN         02. To assess key elements of the        internationally accepted internal control
                                                                                     Internal Controls and Oversight   other internal control standards         standards
                                                                                     Activities                                                                 02. Strengthen internal controls throughout
                                                                                                                                                                the UN, based on lessons from the Oil for
                                                                                                                                                                Food program.
                                        73   GAO        GAO-06-697T     04/25/2006   REBUILDING IRAQ: Governance,      01. Undertake a challenging and          01. It is important that the United States       01. Iraqis have increasingly participated
                                                                                     Security, Reconstruction, and     costly effort to stabilize and rebuild   continue training and equipping Iraqi            in the political process
                                                                                     Financing Challenges              Iraq following multiple wars and         security forces and, more importantly,           02. Iraq’s economy is growing and
                                                                                                                       decades of neglect by the former         ensuring that these forces have the              projects seek to improve essential
                                                                                                                       regime.                                  logistical capabilities to support and sustain   services
                                                                                                                                                                themselves.                                      03. Sectarian divisions and immediate
                                                                                                                                                                02. The United States along with the             challenges will confront Iraq’s
                                                                                                                                                                international community should also              permanent government
                                                                                                                                                                help Iraqis develop the budgeting and            04. Sectarian divisions delay government
                                                                                                                                                                administrative tools they need to run their      formation
                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 502 of 529




                                                                                                                                                                national and provincial governments.             (Due to space constraints, some information
                                                                                                                                                                03. Transparency and accountability              have been left out. To view the complete




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                mechanisms are essential given the legacy        set, please access the official document
                                                                                                                                                                of corruption inherited from the previous        found on the GAO website: http://www.gao.
                                                                                                                                                                regime.                                          gov/docsearch/pastweek.html)




I L-15
                                                                                                                                                                                                                                                                Appendix L




                                                                                                                                                                04. Efforts should also be taken to ensure
                                                                                                                                                                that Iraqis are capable of maintaining power
                                                                                                                                                                plants, water treatment facilities, and other
                                                                                                                                                                U.S.-funded infrastructure.
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                Agency     Report Number   Date         Report Title                      Objectives                              Recommendations                                  Findings
                                                           74   GAO        GAO-06-711T     05/02/2006   Oil for Food Program Provides     01. Assess the control environment      01. Ensure that UN programs with                 01. The UN-the Security Council, the
                                                                                                        Lessons for Future Sanctions      the UN established for managing         considerable financial risk apply                Secretariat, and member states-
                                                                                                        and Ongoing Reform                the sanctions and Oil for Food          internationally accepted internal control        established a weak control environment
                                                                                                                                          program                                 standards                                        for the Oil for Food program at the
                                                                                                                                          02. Assess other key internal control   02. Strengthen internal controls throughout      beginning.
                                                                                                                                          elements                                the UN, based on the lessons from Oil for        (Due to space constraints, some information
                                                                                                                                                                                                                                                                                 Appendix L




                                                                                                                                                                                  Food program                                     have been left out. To view the complete
                                                                                                                                                                                                                                   set, please access the official document
                                                                                                                                                                                                                                   found on the GAO website: http://www.gao.
                                                                                                                                                                                                                                   gov/docsearch/pastweek.html)
                                                           75   GAO        GAO-06-865T     06/13/2006   Actions Still Needed to Improve   01. To address the extent to            01. Identifying minimum standards for            01. Private security providers continue
                                                                                                        the Use of Private Security       which coordination between the          private security personnel qualifications.       to enter the battle space without
                                                                                                        Providers                         U.S. military and private security      02. Identifying training requirements and        coordinating with the U.S. military,
                                                                                                                                          providers has improved since GAO’s      other key performance characteristics that       putting both the military and security
                                                                                                                                          2005 report.                            private security personnel should possess.       providers at a greater risk for injury.
                                                                                                                                          02. To address the ability of           03. Establishing qualified vendor lists.         02. U.S. military units are not trained,
                                                                                                                                          private security providers and the      04. Establishing contracting vehicles which      prior to deployment, on the operating
                                                                                                                                          Department of Defense (DoD) to          contractors could be authorized to use.          procedures of private security




L-16 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                          conduct comprehensive background                                                         providers in Iraq and the role of the
                                                                                                                                          screenings of employees,                                                                 Reconstruction Operations Center,
                                                                                                                                          03. To address the extent to which                                                       which is to coordinate military-provider
                                                                                                                                          U.S. or international standards                                                          interactions.
                                                                                                                                          exist for establishing private
                                                                                                                                          security provider and employee
                                                                                                                                          qualifications.
                                                           76   GAO        GAO-06-1094T    09/11/2006   Stabilizing Iraq: An Assessment   01. What political, economic,
                                                                           (GAO-06-673C)                of the Security Situation         and security conditions must be
                                                                                                                                          achieved before the United States
                                                                                                                                          can draw down and withdraw?
                                                                                                                                          02. Why have security conditions
                                                                                                                                          continued to deteriorate even as
                                                                                                                                          Iraq has met political milestones,
                                                                                                                                          increased the number of trained
                                                                                                                                          and equipped forces, and
                                                                                                                                          increasingly assumed the lead for
                                                                                                                                          security?
                                                                                                                                          03. If existing U.S. political,
                                                                                                                                          economic, and security measures
                                                                                                                                          are not reducing violence in Iraq,
                                                                                                                                          what additional measures, if any,
                                                                                                                                          will the administration propose for
                                                                                                                                          stemming the violence?
                                                           77   GAO        GAO-06-788      07/01/2006   Rebuilding Iraq: More             01. Assesses the evolving U.S.          01. Complete the strategy by addressing all
                                                                                                        Comprehensive National            national strategy for Iraq.             six characteristics of an effective national
                                                                                                        Strategy Needed to Help           02. Evaluates whether the NSVI          strategy in a single document.
                                                                                                        Achieve U.S. Goals                and its supporting documents
                                                                                                                                          address the desirable characteristics
                                                                                                                                          of an effective national strategy
                                                                                                                                          developed by GAO in previous
                                                                                                                                          work.
                                                           78   GAO        GAO-06-885T     07/18/2006   Global War on Terrorism:          01. To discuss the funding              01. Undertake a series of steps to ensure        01. Neither DoD nor the Congress
                                                                                                        Observations on Funding,          Congress has appropriated to the        that the services’ reported GWOT costs are       reliably know how much the war is
                                                                                                        Costs, and Future Commitments     Department of Defense (DoD) and         accurate and reliable.                           costing and how appropriated funds are
                                                                                                                                          other U.S. government agencies for      02. Direct the Office of the Under Secretary     being used or have historical data useful
                                                                                                                                          GWOT-related military operations        of Defense (Comptroller) to oversee the          in considering future funding needs
                                                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 503 of 529




                                                                                                                                          and reconstruction activities since     services’ efforts and to develop a systematic
                                                                                                                                          2001.                                   process to review and test the reliability of
                                                                                                                                          02. To discuss costs reported for       the overall GWOT reports.
                                                                                                                                          operations and activities and the       03. Expand the department’s financial
                                                                                                                                          reliability of DoD’s reported costs.    management regulation for contingency
                                                                                                                                          03. To discuss issues with estimating   operations to include contingencies as large
                                                                                                                                          future U.S. financial commitments       as GWOT.
                                                                                                                                          associated with continued               04. Establish guidelines to control costs and
                                                                                                                                          involvement in GWOT.                    require the services to keep the Comptroller’s
                                                                                                                                                                                  office informed of their efforts in this area.
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                             Agency     Report Number   Date         Report Title                      Objectives                              Recommendations                                    Findings
                                        79   GAO        GAO-06-928R     09/05/2006   Defense Logistics: Changes to                                             01. Develop strategies to enable the Army          01. The Army’s change from contractor
                                                                                     Stryker Vehicle Maintenance                                               to recruit and retain the additional soldiers      personnel to soldiers conducting
                                                                                     Support Should Identify                                                   needed to implement the changes, in light of       maintenance on the Stryker vehicle may
                                                                                     Strategies for Addressing                                                 existing personnel challenges.                     not fully achieve its intended outcome
                                                                                     Implementation Challenges.                                                (Due to space constraints, some information        of increasing the brigade’s flexibility to
                                                                                                                                                               have been left out. To view the complete set,      perform in different types of combat
                                                                                                                                                               please access the official document found on the   operations.
                                                                                                                                                               GAO website: http://www.gao.gov/docsearch/
                                                                                                                                                               pastweek.html)
                                        80   GAO        GAO-06-953T     07/11/2006   Rebuilding Iraq: More             01. Discuss the extent to which the     01. Focus on the need to improve the U.S.          01. The November 2005 NSVI and
                                                                                     Comprehensive National            NSVI and its supporting documents       strategy for Iraq, not just the NSVI.              supporting documents represent the
                                                                                     Strategy Needed to Help           address the six characteristics of an                                                      results of efforts to improve the strategic
                                                                                     Achieve U.S. Goals and            effective national strategy.                                                               planning process for the challenging
                                                                                     Overcome Challenges               02. Assess how security, political,                                                        and costly U.S. mission in Iraq. Although
                                                                                                                       and economic factors will affect                                                           the strategy is an improvement over
                                                                                                                       achieving the U.S. strategy for Iraq.                                                      earlier efforts, it is incomplete even
                                                                                                                                                                                                                  when considered in the context of all
                                                                                                                                                                                                                  supporting documents, both classified
                                                                                                                                                                                                                  and unclassified.
                                        81   GAO        GAO-06-1130T    09/28/2006   Rebuilding Iraq: Continued        01. Discuss the overall progress that                                                      01. Overall, the United States generally
                                                                                     Progress Requires Overcoming      has been made in rebuilding Iraq.                                                          has not met its goals for reconstruction
                                                                                     Contract Management               02. Describes challenges faced                                                             activities in Iraq with respect to the
                                                                                     Challenges                        by DOD in achieving successful                                                             oil, electricity, and water sectors. As of
                                                                                                                       outcomes on individual projects.                                                           August 2006, oil production is below
                                                                                                                                                                                                                  the prewar level, and the restoration
                                                                                                                                                                                                                  of electricity and new or restored
                                                                                                                                                                                                                  water treatment capacity remain
                                                                                                                                                                                                                  below stated goals. One-third of DoD’s
                                                                                                                                                                                                                  planned construction work still needs
                                                                                                                                                                                                                  to be completed and some work is not
                                                                                                                                                                                                                  planned for completion until late 2008.
                                                                                                                                                                                                                  Continuing violence in the region is
                                                                                                                                                                                                                  one of the reasons that DOD is having
                                                                                                                                                                                                                  difficulty achieving its goals.
                                        82   GAO        GAO-06-1132     09/01/2006   Iraq Contract Costs: DoD          01. Determine if the costs identified                                                      01. Defense Contract Audit Agency audit
                                                                                     Consideration of Defense          by DCAA as questioned or                                                                   reports issued between February 2003
                                                                                     Contract Audit Agency’s           unsupported;                                                                               and February 2006 identified $2.1 billion
                                                                                     Findings                          02. Determine what actions DOD                                                             in questioned costs and $1.4 billion in
                                                                                                                       has taken to address DCAA audit                                                            unsupported costs on Iraq contracts.
                                                                                                                       findings, including the extent funds                                                       DCAA defines questioned costs as costs
                                                                                                                       were withheld from contractors.                                                            that are unacceptable for negotiating
                                                                                                                                                                                                                  reasonable contract prices, and
                                                                                                                                                                                                                  unsupported costs as costs for which the
                                                                                                                                                                                                                  contractor has not provided sufficient
                                                                                                                                                                                                                  documentation. This information is
                                                                                                                                                                                                                  provided to DoD for its negotiations
                                                                                                                                                                                                                  with contractors. Based on information
                                                                                                                                                                                                                  provided by DCAA, DoD contracting
                                                                                                                                                                                                                  officials have taken actions to address
                                                                                                                                                                                                                  $1.4 billion in questioned costs.
                                        83   SIGIR      04-001          06/25/2004   Coalition Provisional Authority   01. Determine whether the CPA           01. We recommend the CPA’s Senior Advisor          01. No process developed for tracking
                                                                                     Coordination of Donated Funds     processes by which reconstruction       coordinate with the Ministry of Planning           or coordinating internationally funded
                                                                                                                       priorities are established and          and development Cooperation to document            projects w/other CPA reconstruction
                                                                                                                       approved provide adequate               procedures to identify and track projects to       efforts.
                                                                                                                       transparency and coordination in        be funded from donated funds, account for          02. There was little guidance provided
                                                                                                                       the allocation of donated funds to      donated equipment and material, and submit         to the Iraq Ministries on maintaining
                                                                                                                       the reconstruction of Iraq.             quarterly updates on the progress of projects      adequate supporting documentation
                                                                                                                                                               financed with donated funds.                       that describes the reconstruction efforts
                                                                                                                                                               02. We also recommend the CPA Senior               to be funded from donated funds.
                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 504 of 529




                                                                                                                                                               Advisor coordinate with the CPA Program
                                                                                                                                                               Management Office to develop and




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                               document a Memorandum of Understanding
                                                                                                                                                               that describes how the offices will share
                                                                                                                                                               information on reconstruction projects.




I L-17
                                                                                                                                                                                                                                                                Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                Agency     Report Number   Date         Report Title                     Objectives                             Recommendations                                      Findings
                                                           84   SIGIR      04-002          06/25/2004   Management of Personnel          01. Determine whether CPA had                                                               01. CPA/HRM-Forward did not have
                                                                                                        Assigned to the Coalition        control over and insight into the                                                           accurate account of civilian personnel
                                                                                                        Provisional Authority in         number of civilians assigned to                                                             assigned to its operations.
                                                                                                        Baghdad, Iraq                    CPA in Baghdad, including both                                                              02 . Factors inhibiting accurate
                                                                                                                                         U.S. Government and contractor                                                              information A. existence of multiple
                                                                                                                                         personnel and whether there were                                                            entry POE into CPA Baghdad, B. failure
                                                                                                                                                                                                                                                                                  Appendix L




                                                                                                                                         lessons to be learned from CPA’s                                                            of organizations within CPA to follow
                                                                                                                                         management of civilian personnel                                                            published procedures regarding in/out-
                                                                                                                                         in a post-war coalition environment.                                                        processing , C. short-term nature of
                                                                                                                                                                                                                                     assignments, D absence of interlinked
                                                                                                                                                                                                                                     civilian personnel database.
                                                           85   SIGIR      04-003          06/25/2004   Federal Deployment Center        01. Determine whether the              01. We recommend that the CPA Deputy                 01. FDC-Forward met purpose
                                                                                                        Forward Operations at the        CPA efficiently and effectively        Chief of Staff Require the Administration            established by DAEO.
                                                                                                        Kuwait Hilton                    operated FDC-Forward. Specifically,    Contract Officer (ACO) to conduct a detailed         02. No CPA policy existed for usage
                                                                                                                                         objectives were to: Determine          review of contractor cost reports.                   leading to inefficient use of CPA
                                                                                                                                         whether FDC-Forward met the            02. We recommend that the CPA Deputy                 resources. Specifically, CPA failed to:
                                                                                                                                         purpose for which it was established   Chief of Staff relocate living quarters for the      A. provide adequate oversight of
                                                                                                                                         by Department of Army Execution        Director, RSO&I from an individual room in           operations to ensure cost limited to




L-18 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                         Order.                                 the main hotel to a room in a villa, saving          authorized users. B. establish defined
                                                                                                                                         02. Established policy to limit the    $101,000 annually.                                   policy identifying persons eligible to
                                                                                                                                         use of FDC-Forward facility to         (Due to space constraints, some information have     use FDC facilities.
                                                                                                                                         authorized personnel.                  been left out. To view the complete list, please
                                                                                                                                                                                access the official document found on the SIGIR
                                                                                                                                                                                website: http://www.sigir.mil/audits/Default.aspx)
                                                           86   SIGIR      04-006          07/21/2004   Corporate Governance for         01. Determine adequacy and                                                                  01. Review of five major contracts reveal
                                                                                                        Contractors Performing Iraq      effectiveness of corporate self-                                                            that viable programs exist at each of
                                                                                                        Reconstruction Efforts           governance programs of contractors                                                          those contractors.
                                                                                                                                         awarded contracts on task orders
                                                                                                                                         funded by the “Emergency
                                                                                                                                         Supplemental Appropriations Act
                                                                                                                                         for the Defense and Reconstruction
                                                                                                                                         of Iraq.”
                                                           87   SIGIR      04-005          07/23/2004   Award of Sector Design-Build     01. Evaluate procedures used                                                                01. Except that competition generally
                                                                                                        Construction Contracts           when awarding sector contracts.                                                             limited to designated countries,
                                                                                                                                         Specifically, evaluated whether                                                             DoD Components used competitive
                                                                                                                                         competitive procedures used to                                                              procedures required by FAR to award
                                                                                                                                         award contracts to rebuild Iraqi                                                            Design-Build contracts for each sector.
                                                                                                                                         infrastructure.
                                                           88   SIGIR      04-007          07/26/2004   Oil For Food Cash Controls       01. Determine if CPA established       01. We recommend that the Deputy General             01. CPA did establish and implement
                                                                                                        for the Office of Project        and implemented appropriate            of the Office of Project Coordination obtain,        appropriate policies and procedures for
                                                                                                        Coordination in Erbil, Iraq      policies and procedures for            review, validate, and approve cash transfer          accounting, controlling and monitoring
                                                                                                                                         accounting, controlling, and           procedures for the use of local foreign-             transfer of cash to the Kurdish Govt.
                                                                                                                                         monitoring the transfer of $1.5B       national couriers before contracting for those       02. However, CPA did not obtain,
                                                                                                                                         in cash to the Kurdish Regional        types of services.                                   validate, review, and approve cash
                                                                                                                                         Government as part of OFF                                                                   transfer procedures for using foreign-
                                                                                                                                         program.                                                                                    national couriers to transfer cash w/in
                                                                                                                                                                                                                                     Erbil.
                                                           89   SIGIR      04-011          07/26/2004   Audit of the Accountability      01. Evaluate the effectiveness of      01. We recommend the Commander, Defense              01. Inadequate / missing property
                                                                                                        and Control of Materiel Assets   policies, procedures, and property     Contract Management Agency, Iraq ensure              accounting procedures in place.
                                                                                                        of the Coalition Provisional     accountability measures used to        an accurate property control system analysis         Specifically, KBR could not account for
                                                                                                        Authority in Baghdad             account for and control materiel at    is performed after ongoing corrective actions        34% of property items surveyed.
                                                                                                                                         CPA branch offices, headquarters,      are completed.                                       02. KBR did not effectively manage
                                                                                                                                         and warehouse locations.               02. We recommend the Commander, Defense              government property as it did not
                                                                                                                                                                                Contract Management Agency, Iraq conduct             properly control CPA property items and
                                                                                                                                                                                a thorough review of Coalition Provisional           its property records were not sufficiently
                                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 505 of 529




                                                                                                                                                                                Authority property in Baghdad, Iraq to locate        accurate or available to account for CPA
                                                                                                                                                                                the missing property. Upon completion                equipment items.
                                                                                                                                                                                of the review, the Defense Contract                  03. Project that property valued at
                                                                                                                                                                                Management Agency should seek to recover             more than $18.6M was not accurately
                                                                                                                                                                                the cost of missing equipment from the               accounted for.
                                                                                                                                                                                responsible personnel. Further, the Defense
                                                                                                                                                                                Contract Management Agency should
                                                                                                                                                                                initiate appropriate recovery actions from
                                                                                                                                                                                Kellogg Brown & Root, if it failed to fulfill its
                                                                                                                                                                                contractual obligations.
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                             Agency     Report Number   Date         Report Title                      Objectives                             Recommendations                                  Findings
                                        90   SIGIR      04-013          07/27/2004   Coalition Provisional             01. Evaluate the procedures used       01. We recommended the Head of                   01. Contract files were missing and/or
                                                                                     Authority’s Contracting           by the CPA Contracting Activity        Contracting Activity request the Defense         incomplete.
                                                                                     Processes Leading Up To and       to award contracts. Specifically,      Contract Audit Agency perform a post-award       02. Contract officers did not always
                                                                                     Including Contract Award          evaluate policies and procedures       audit of contract DABV01-03-C-0015, the          ensure that contract prices were fair and
                                                                                                                       associated with acquisition            National Currency Exchange Program.              reasonable, contractors were capable
                                                                                                                       planning, source selection, use                                                         of meeting delivery schedules, and
                                                                                                                       of competition, and contract                                                            payments were made in accordance with
                                                                                                                       negotiations.                                                                           contract requirements. CPA Contracting
                                                                                                                                                                                                               Activity did not issue standard
                                                                                                                                                                                                               operating procedures or develop an
                                                                                                                                                                                                               effective contract review, tracking, and
                                                                                                                                                                                                               monitoring system.
                                                                                                                                                                                                               03. CPA not able to accurately report
                                                                                                                                                                                                               number of contracts actually awarded
                                                                                                                                                                                                               and inability to demonstrate the
                                                                                                                                                                                                               transparency required of the CPA when
                                                                                                                                                                                                               it awarded contracts using DFI funds.
                                        91   SIGIR      04-004          07/28/2004   Task Orders Awarded by the Air    01. Evaluate policies and procedures   01. The CPA’s successor agency with              01. AFCEE’s role has expanded beyond
                                                                                     Force Center for Environmental    used by the CPA, the CPA Program       responsibility for reconstruction of             the original role envisioned by DoD
                                                                                     Excellence in Support of the      Management Office (PMO), and           Iraq should execute a Memorandum of              and the CPA which was the urgent
                                                                                     Coalition Provisional Authority   AFCEE to award Iraqi reconstruction    Agreement with AFCEE to clarify the              reconstruction supporting the New Iraqi
                                                                                                                       task orders under the AFCEE            scope of projects that AFCEE is expected to      Army ($238.6M).
                                                                                                                       Indefinite Delivery/Indefinite         support. The MOA should specify contractor       02. AFCEE has awarded $439M task
                                                                                                                       Quantity (ID/IQ) contracts.            requirements (such as small or minority          orders supporting NIA and also awarded
                                                                                                                       Specifically, we evaluated those       businesses) and define mutual contract           3 T/Os ($42M) unrelated to NIA support.
                                                                                                                       policies and procedures associated     administration responsibilities. As necessary,
                                                                                                                       with acquisition planning,             the MOA should be updated so that it
                                                                                                                       source selection, use of free and      accurately reflects the business relationship
                                                                                                                       open competition, and contract         between the CPA’s successor and AFCEE.
                                                                                                                       negotiation.
                                        92   SIGIR      04-009          07/28/2004   CPA Comptroller Cash              01. Determine whether CPA              01. We recommend that the Director of the        01. CPA created policies that did not
                                                                                     Management Controls Over DFI      instituted and used appropriate        Iraq Reconstruction Management Office,           establish effective funds control and
                                                                                                                       policies and procedures in             the successor to the Coalition Provisional       accountability over $600M in DFI funds
                                                                                                                       accounting for, handling,              Authority, require the Comptroller to            held as cash. Specifically: Proper cash
                                                                                                                       monitoring, and controlling cash.      establish adequate internal controls             accountability was not maintained.
                                                                                                                                                              including: 1. Implement a single set of          02. Physical security was inadequate.
                                                                                                                                                              existing standards such as the DoD FMR to        03. Fund agent records were not
                                                                                                                                                              control the use of DFI.                          complete.
                                                                                                                                                              02. Standardize the requirements for clearing    04. Fund managers’ responsibilities and
                                                                                                                                                              the funds.                                       liabilities were not properly assigned.
                                                                                                                                                              03. Establish oversight of the division level
                                                                                                                                                              agents.
                                                                                                                                                              04. Provide clear guidance on CERP and R3P
                                                                                                                                                              Fund accountability.
                                                                                                                                                              05.Implement consistency between guidance
                                                                                                                                                              and agent appointment letters.
                                        93   SIGIR      04-008          07/30/2004   Coalition Provisional Authority   01. Determine whether the CPA          01. The Facilities Management Office review      01. Facilities Management Office
                                                                                     Control Over Seized and Vested    implemented effective safeguards       all outstanding receipts for borrowed            personnel did not adequately manage,
                                                                                     Assets                            to ensure accountability and           assets and determine where the assets are        secure, and safeguard non-cash assets in
                                                                                                                       control for the seized and vested      located. Ensure that the personnel signed        compliance w/CPA established policies
                                                                                                                       assets. Specifically, our objectives   as being responsible for the assets have not     and procedures. Inventory was not
                                                                                                                       were to determine whether the          redeployed and that the locations of the         performed to determine non-cash assets
                                                                                                                       CPA had adequate and effective         assets are known.                                in CPA custody.
                                                                                                                       policies and procedures in place to    02. The Facilities Management Office provide
                                                                                                                       prevent fraud, waste, and abuse        the Ministry of Culture with hand receipts
                                                                                                                       in the management of seized and        for seized assets signed out by individuals or
                                                                                                                       vested funds; in the allocation,       organizations.
                                                                                                                       distribution, and controls of Iraqi    03. The Comptroller’s office ensure
                                                                                                                       non-cash assets; and whether all       seized and vested payment files contain
                                                                                                                       seized and vested assets were used     documentation approving the use and
                                                                                                                                                                                                                                                                        Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 506 of 529




                                                                                                                       for the benefit of the Iraqi people.   disbursement of funds.




October 30, 2006 I REPORT TO CONGRESS
I L-19
                                                                                                                                                                                                                                                           Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                Agency     Report Number   Date         Report Title                       Objectives                              Recommendations                                      Findings
                                                           94   SIGIR      05-001          10/22/2004   Coalition Provisional Authority    01. Examine whether processes used                                                           01. CPA had adequate controls to
                                                                                                        Control of Appropriated Funds      to identify, review, and validate                                                            identify, review, and validate the
                                                                                                                                           requirements were reasonable and                                                             proposed uses of appropriated funds
                                                                                                                                           supportable.                                                                                 for its operational requirements and
                                                                                                                                                                                                                                        that those funds were approved for the
                                                                                                                                                                                                                                        purposes intended.
                                                                                                                                                                                                                                                                                    Appendix L




                                                           95   SIGIR      05-002          10/25/2004   Accountability and Control of      01. Evaluate the effectiveness of       01. We recommend the Commander, Defense              01. IG projected that KBR could not
                                                                                                        Materiel Assets of the Coalition   policies, procedures, and property      Contract Management Agency, Iraq: Ensure             account for 42.8% of property items
                                                                                                        Provisional Authority in Kuwait    accountability measures used to         an accurate property control system analysis         valued at more than $3.7M. Cause: KBR
                                                                                                                                           account for and control materiel at     is performed after ongoing corrective actions        did not effectively manage government
                                                                                                                                           CPA branch offices, headquarters,       are completed.                                       property.
                                                                                                                                           and warehouse locations.                (Due to space constraints, some information have
                                                                                                                                                                                   been left out. To view the complete list, please
                                                                                                                                                                                   access the official document found on the SIGIR
                                                                                                                                                                                   website: http://www.sigir.mil/audits/Default.aspx)
                                                           96   SIGIR      05-003          11/23/2004   Task Order 0044 of the Logistics   01. Determine whether CPA                                                                    01. The ACO did not receive sufficient or
                                                                                                        Civilian Augmentation Program      management efficiently and                                                                   reliable cost information to effectively
                                                                                                        III Contract                       effectively managed the LOGCAP III                                                           manage TO 0044




L-20 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                           contract to provide for logistics and                                                        02. The lack of certified billing or
                                                                                                                                           life support for personnel assigned                                                          cost and schedule reporting systems
                                                                                                                                           to the CPA mission.                                                                          hampered the ACO from effectively
                                                                                                                                                                                                                                        monitoring contract costs.
                                                                                                                                                                                                                                        03. Due to the lack of contractor
                                                                                                                                                                                                                                        provided detailed cost information
                                                                                                                                                                                                                                        to support actual expenses incurred,
                                                                                                                                                                                                                                        resource managers were unable to
                                                                                                                                                                                                                                        accurately forecast funding requirements
                                                                                                                                                                                                                                        to complete TO 0044.
                                                           97   SIGIR      05-004          01/30/2005   Oversight of Funds Provided        01. Determine whether the CPA                                                                01. The CPA provided less than adequate
                                                                                                        to Iraqi Ministries through the    established and implemented                                                                  controls for approximately $8.8 billion
                                                                                                        National Budget Process            adequate managerial, financial,                                                              in DFI funds provided to Iraqi ministries
                                                                                                                                           and contractual controls over DFI                                                            through the national budget process.
                                                                                                                                           disbursements provided to interim
                                                                                                                                           Iraqi ministries through the national
                                                                                                                                           budget process.
                                                           98   SIGIR      05-006          04/30/2005   Control of Cash Provided to        01. Determine whether disbursing        01. We recommend that the Commander,                 01. The DFI Account Manager’s office
                                                                                                        South-Central Iraq                 officers in selected locations in       Joint Area Support Group - Central, require          did not maintain full control and
                                                                                                                                           southern Iraq complied with             these actions of the Development Fund                accountability for approximately $119.9
                                                                                                                                           applicable guidance and properly        for Iraq Account Manager: Scrutinize,                million of DFI cash issued to South-
                                                                                                                                           controlled and accounted for DFI        verify, and investigate Statements of Agent          Central Region paying agents in support
                                                                                                                                           cash assets and expenditures.           Officer’s Account maintained to identify             of RRRP projects.
                                                                                                                                                                                   statement errors, omissions, inaccuracies, and       02. South-Central Region paying agents
                                                                                                                                                                                   incompleteness.                                      and the DFI Account Manager cannot
                                                                                                                                                                                   02. Ensure that the Statement of Agent               properly account for or support $96.6
                                                                                                                                                                                   Officer’s Account documentation is used              million in cash and receipts.
                                                                                                                                                                                   for recording all transfers of cash between
                                                                                                                                                                                   agents and the total amount of money
                                                                                                                                                                                   provided to Division Level Agents.
                                                                                                                                                                                   03. Initiate actions to resolve instances of
                                                                                                                                                                                   noncompliance.
                                                                                                                                                                                   (Due to space constraints, some information have
                                                                                                                                                                                   been left out. To view the complete list, please
                                                                                                                                                                                   access the official document found on the SIGIR
                                                                                                                                                                                   website: http://www.sigir.mil/audits/Default.aspx)
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 507 of 529
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency    Report Number   Date         Report Title                     Objectives                              Recommendations                                      Findings
                                        99    SIGIR     05-007          04/30/2005   Administration of Iraq Relief    01. Evaluate whether contracts          01. We recommend that the Commander,                 01. The 37 contracts and associated
                                                                                     and Reconstruction Fund          awarded by the PCO for Iraq relief      Joint Contracting Command - Iraq, or                 contract files reviewed at PCO CA,
                                                                                     Contract Files                   and reconstruction efforts contain      Director, Project and Contracting Office,            valued at more than $184 million, were
                                                                                                                      adequately prepared statements of       respectively: Ensure that hardcopy and               not being adequately maintained to
                                                                                                                      work, clearly negotiated contract       electronic contract files are properly               fully support transactions relating to the
                                                                                                                      terms, and specific contract            maintained to attain availability,                   performance of contract administration
                                                                                                                      deliverables.                           completeness, consistency, and reliability of        processes.
                                                                                                                                                              the files.                                           02. Further, the PCO CA could not
                                                                                                                                                              02. Develop and implement transitional               produce 21 percent, or 10, of the 48
                                                                                                                                                              operating procedures to ensure the efficient         randomly selected contract files for
                                                                                                                                                              transition of contract files between departing       review.
                                                                                                                                                              and successor contracting officers.
                                                                                                                                                              (Due to space constraints, some information have
                                                                                                                                                              been left out. To view the complete list, please
                                                                                                                                                              access the official document found on the SIGIR
                                                                                                                                                              website: http://www.sigir.mil/audits/Default.aspx)
                                        100   SIGIR     05-008          04/30/2005   Administration of Contracts      01. Determine whether the PCO           01. We recommend that the Chief of                   01. The PCO did not fully comply with
                                                                                     Funded by the Development        complied with the Minister of           Mission of the United States Embassy                 the requirements described in the
                                                                                     Fund for Iraq                    Finance, Iraqi Interim Government,      Baghdad and Commander, Multi-National                memorandum from the Iraqi Interim
                                                                                                                      memorandum, “Administration             Force - Iraq: Define and assign the Project          Government Minister of Finance to the
                                                                                                                      of Development Fund for Iraq            and Contracting Office and Joint Area                Director, PMO, to monitor DFI contract
                                                                                                                      (DFI)-Funded Contracts,” June           Support Group-Central Comptroller roles,             administration.
                                                                                                                      15, 2004. Specifically, determine       responsibilities, and methods to effectively         02. The PCO and the JASG-C Comptroller
                                                                                                                      whether the Director, PCO,              manage and accurately determine the                  could not accurately identify the current
                                                                                                                      effectively implemented the             current value of obligations, payments, and          value of obligations, payments, and
                                                                                                                      assigned responsibilities under         unpaid obligations for Development Fund for          unpaid obligations for DFI contracts.
                                                                                                                      the Memorandum to monitor and           Iraq contracts.                                      However, cash payments appeared to be
                                                                                                                      confirm contract performance,           (Due to space constraints, some information have     made in a timely manner.
                                                                                                                      certify and/or make payments,           been left out. To view the complete list, please     03. Additionally, the PCO lacked the
                                                                                                                      and administer contracts or grants      access the official document found on the SIGIR      necessary controls and adequate
                                                                                                                      funded with monies from the DFI.        website: http://www.sigir.mil/audits/Default.aspx)   documentation to effectively perform
                                                                                                                                                                                                                   its responsibilities to monitor and
                                                                                                                                                                                                                   administer contracts funded by the DFI.
                                        101   SIGIR     05-005          04/20/2005   Compliance with Contract No.     01. Determine whether the               01. We recommend that the Director,                  01. Aegis did not fully comply with
                                                                                     W911S0-04-C-0003 Awarded to      contractor is complying with the        Project and Contracting Office - Iraq: Ensure        all requirements in five areas of the
                                                                                     Aegis Defence Services Limited   terms of the contract. Specifically,    that Aegis Defence Services Limited is in            contract.
                                                                                                                      determine whether the contractor        compliance with the terms and conditions of          02. Also, Aegis was not fully performing
                                                                                                                      is providing adequate services, valid   Contract No.W911S0-04-C-0003.                        several specific responsibilities required
                                                                                                                      documentation, and proper invoices      (Due to space constraints, some information have     by the contract in the areas of personal
                                                                                                                      as required in the contract.            been left out. To view the complete list, please     security detail qualifications, regional
                                                                                                                                                              access the official document found on the SIGIR      operations centers, and security escorts
                                                                                                                                                              website: http://www.sigir.mil/audits/Default.aspx)   and movement control.
                                                                                                                                                                                                                   03. Further, we identified deficiencies in
                                                                                                                                                                                                                   the monitoring of the contract by the
                                                                                                                                                                                                                   Project and Contracting Office (PCO).
                                        102   SIGIR     SIGIR-05-021    10/24/2005   Management of Iraq Relief and    01. The objective of this audit was     01. We recommend that the Director of the            01. IRMO has made important progress
                                                                                     Reconstruction Fund Programs:    to determine the adequacy of            IRMO formalize its cost-to-complete action           in securing improved reporting on
                                                                                     Cost-to-Complete Estimate        procedures and processes used to        plan by issuing a formal policy that finalizes       cost-to-complete data and has an action
                                                                                     Reporting                        estimate and report the costs to        consistent procedures across all supporting          plan in place to provide such data on a
                                                                                                                      complete for projects funded with       IRRF organizations for the collection                continuing basis.
                                                                                                                      IRRF funds.                             and compilation of the cost-to-complete
                                                                                                                                                              information required by Section 2207 of
                                                                                                                                                              Public Law 108-106.
                                        103   SIGIR     SIGIR-05-014    10/13/2005   Management of Commander’s        01. The overall objective of this                                                            01. SIGIR concluded that, while CERP-
                                                                                     Emergency Response Program       audit was to evaluate the adequacy                                                           appropriated funds were properly used
                                                                                     for Fiscal Year 2004             of controls over Commander’s                                                                 for their intended purposes, overall
                                                                                                                      Emergency Response Program                                                                   controls over CERP processes required
                                                                                                                      (CERP) funds. Specifically, SIGIR                                                            improvement. Federal Acquisition
                                                                                                                      sought to determine whether: 1.                                                              Regulations (FAR) and Department
                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 508 of 529




                                                                                                                      Fund allocation procedures were                                                              of Defense (DoD) controls over the
                                                                                                                      adequate 2. Funds were used for                                                              distribution of appropriated funds




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                      intended purposes 3. Financial                                                               were not consistently followed, and
                                                                                                                      records were accurately maintained                                                           the required tracking documents
                                                                                                                      and supported.                                                                               were not consistently used to ensure




I L-21
                                                                                                                                                                                                                                                                Appendix L




                                                                                                                                                                                                                   accountability of projects.
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency    Report Number   Date         Report Title                     Objectives                            Recommendations                                      Findings
                                                           104   SIGIR     SIGIR-05-018    10/21/2005   Management of Iraq Relief and    01. Determine whether adequate        01. We recommend that the Commanding                 01. SIGIR concluded that MNSTC-I
                                                                                                        Reconstruction fund Program:     procurement practices were used to    General, Multi-National Security Transition          purchased seven armored Mercedes-
                                                                                                        Acquisition of Armored           acquire armored vehicles.             Command - Iraq: Ensure that requirements             Benz vehicles that did not have the
                                                                                                        Vehicles Purchased Through       02. Determine whether the             are appropriately and accurately defined to          required level of armored protection.
                                                                                                        Contract W914NS-05-M-1189        government received appropriate       procurement officers, including the technical        02. In addition, MNSTC-I could not
                                                                                                                                         value for the money spent.            specifications, during the acquisition process.      locate one of the vehicles after delivery
                                                                                                                                                                                                                                                                                  Appendix L




                                                                                                                                                                               02. Obtain an independent inspection of              was made. Thus SIGIR concluded that
                                                                                                                                                                               the condition of the vehicles to determine           MNSTC-I may have paid $945,000 for
                                                                                                                                                                               whether those vehicles are non-conforming            armored vehicles that will not meet
                                                                                                                                                                               to the contract’s terms and specifications.          the purpose intended and may not be
                                                                                                                                                                               3. Obtain legal advice to determine what             available for use.
                                                                                                                                                                               actions are available should the vehicles be
                                                                                                                                                                               found to be non-conforming to the contract’s
                                                                                                                                                                               terms and specifications.
                                                                                                                                                                               04. Locate the missing vehicle and have it
                                                                                                                                                                               inspected for conformance to the contract’s
                                                                                                                                                                               terms and specifications.
                                                           105   SIGIR     SIGIR-05-022    10/24/2005   Managing Sustainment for Iraq    01. Did the U.S. organizations        01. We recommend that the U.S.                       01. SIGIR found that IRMO has made
                                                                                                        Relief and Reconstruction Fund   responsible for managing the          Ambassador to Iraq, in coordination with the         progress in identifying and addressing




L-22 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                        Programs                         IRRF establish adequate plans and     Commanding General, Multi-National Force-            the challenges of sustaining IRRF
                                                                                                                                         programs for the transition and       Iraq, direct the new sustainment office to           projects, which directly affects the larger
                                                                                                                                         sustainment of construction and       take these actions: Formulate and implement          challenge of sustaining a democratic and
                                                                                                                                         non-construction projects?            a plan, with clear goals and objectives for the      viable government in Iraq.
                                                                                                                                         02. Did these organizations           sustainment of IRRF projects.                        02. There is a growing recognition that
                                                                                                                                         establish the budgets, funding        02. Work with the Director of IRMO and the           the Iraqi government is not yet ready to
                                                                                                                                         sources, and detailed transitional    Senior Sector Leads to determine the capacity        take over the management and funding
                                                                                                                                         guidelines necessary to ensure that   of the Iraq government to maintain the IRRF          of the infrastructure developed through
                                                                                                                                         adequate training, materials, and     projects.                                            IRRF projects.
                                                                                                                                         supplies are provided to the Iraqi    03. Develop supportable cost estimates for           (Due to space constraints, some information
                                                                                                                                         government and its citizens to        sustaining Iraqi infrastructure for both the         have been left out. To view the complete
                                                                                                                                         enable them to perform operations     near- and long-term and develop a proposed           list, please access the official document
                                                                                                                                         and maintenance on construction       funding plan that supports these estimates.          found on the SIGIR website: http://www.
                                                                                                                                         and non-construction projects         04. Review any guidance that the Iraq                sigir.mil/audits/Default.aspx)
                                                                                                                                         placed under their control?           government’s leadership is receiving on
                                                                                                                                                                               sustainment, determine its adequacy, and
                                                                                                                                                                               shore up any shortfalls.
                                                           106   SIGIR     SIGIR-05-013    09/09/2005   Controls over Equipment          01. The objective of this audit was                                                        01. We determined that the Project and
                                                                                                        Acquired by Security             to determine whether controls over                                                         Contracting Office (PCO) had established
                                                                                                        Contractors                      equipment acquired by security                                                             contract procedures regarding
                                                                                                                                         contractors were established,                                                              government property in July 2004.
                                                                                                                                         implemented, and are effective.                                                            02. Additionally, we determined that
                                                                                                                                         Specifically, we proposed to                                                               the JCC-I/A government property
                                                                                                                                         examine selected contracts to                                                              administrator reinforced the need for
                                                                                                                                         determine whether requirements                                                             the application of these procedures
                                                                                                                                         for the acquisition of equipment                                                           in letters to contracting chiefs in
                                                                                                                                         were valid, adequately supported,                                                          September 2004.
                                                                                                                                         properly approved, and the
                                                                                                                                         equipment was accounted for and
                                                                                                                                         safeguarded. During the course of
                                                                                                                                         our audit, we narrowed the scope
                                                                                                                                         of the audit to focus on property
                                                                                                                                         accountability.
                                                           107   SIGIR     SIGIR-05-015    10/25/2005   Management of Rapid              01. The overall audit objective was   01. We recommend that the United States              01. SIGIR found that South-Central
                                                                                                        Regional Response Program        to determine whether disbursing       Ambassador to Iraq determine the party               Region personnel, under the direction
                                                                                                        Grants in South-Central Iraq     officers in selected locations in     responsible for collecting the overpaid grant        of the CPA, did not effectively manage
                                                                                                                                         southern Iraq complied with           amounts and direct the responsible individual        74 grants awarded through the Rapid
                                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 509 of 529




                                                                                                                                         applicable guidance and properly      to take action to seek reimbursement for the         Regional Response Program (R3P)
                                                                                                                                         controlled and accounted for          overpaid grant amounts.                              amounting to $20.8 million.
                                                                                                                                         Development Fund for Iraq (DFI)       02. We recommend that the Director, Iraq             02. SIGIR could not determine how
                                                                                                                                         cash assets and expenditures.         Reconstruction Management Office, ensure             grant recipients actually used the cash
                                                                                                                                                                               proper authorization and oversight of the            that South-Central Region distributed
                                                                                                                                                                               grant approval and administrative processes          through the R3P.
                                                                                                                                                                               for all existing and future grants.                  03. Based on the documentation
                                                                                                                                                                               (Due to space constraints, some information have     examined during the review, SIGIR
                                                                                                                                                                               been left out. To view the complete list, please     concluded that the South-Central Region
                                                                                                                                                                               access the official document found on the SIGIR      failed to manage its R3P grant program.
                                                                                                                                                                               website: http://www.sigir.mil/audits/Default.aspx)
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency    Report Number   Date         Report Title                    Objectives                             Recommendations                                      Findings
                                        108   SIGIR     SIGIR-05-017    10/25/2005   Award Fee Process for           01. The objective of this audit was    01. We recommend that the Commanding                 01. After reviewing the award fee fi
                                                                                     Contractors Involved in Iraq    to determine whether award fees        General, Joint Contracting Command - Iraq/           les, SIGIR found that the Award Fee
                                                                                     Reconstruction                  provided to contractors performing     Afghanistan: Ensure that the appointments            Evaluation Board recommendations
                                                                                                                     IRRF-funded projects are adequately    of the members of the Award Fee Evaluation           and determinations of fees were not
                                                                                                                     reviewed, properly approved,           Board, specifically the Chairperson of the           documented in sufficient detail to
                                                                                                                     sufficiently substantiated, and        board, the board members (both voting and            show that the integrity of the award
                                                                                                                     awarded according to established       non-voting), and the contract performance            fee determination process had been
                                                                                                                     standards.                             monitors are documented.                             maintained. Thus, the documentation
                                                                                                                                                            (Due to space constraints, some information have     SIGIR reviewed in contract files was
                                                                                                                                                            been left out. To view the complete list, please     insufficient to substantiate the award
                                                                                                                                                            access the official document found on the SIGIR      fees that were approved.
                                                                                                                                                            website: http://www.sigir.mil/audits/Default.aspx)
                                        109   SIGIR     SIGIR-05-016    10/26/2005   Management of the Contracts     01. The overall audit objective was    01. We recommend that the Director, Iraq             01. South-Central Region personnel,
                                                                                     and Grants Used To Construct    to determine whether disbursing        Reconstruction Management Office, ensure             under the direction of CPA, did not
                                                                                     and Operate the Babylon         officers in selected locations in      that established policies and procedures for         comply with applicable guidance and did
                                                                                     Police Academy                  southern Iraq complied with            authorizing, awarding, and consolidating             not properly manage approximately $7.3
                                                                                                                     applicable guidance and properly       contracts and grants are effectively                 million of R3P funds.
                                                                                                                     controlled and accounted for DFI       implemented and followed and that
                                                                                                                     cash assets and expenditures.          complete files to support transactions made
                                                                                                                                                            for contracts and grants are maintained.
                                                                                                                                                            (Due to space constraints, some information have
                                                                                                                                                            been left out. To view the complete list, please
                                                                                                                                                            access the official document found on the SIGIR
                                                                                                                                                            website: http://www.sigir.mil/audits/Default.aspx)



                                        110   SIGIR     SIGIR-05-019    09/30/2005   Attestation Engagement          01. The overall objectives of this                                                          01. The non-competitive award of
                                                                                     Report Concerning the Award     attestation engagement were                                                                 contract number DACA63-03-D-0005 to
                                                                                     of Non Competitive Contract     to determine whether adequate                                                               Brown, and Root Services, a division of
                                                                                     DACA63-03-D-0005 to Kellogg,    documentation existed that: A non-                                                          Kellogg, Brown and Root, was properly
                                                                                     Brown and Root Services, Inc.   competitive contract was justified;                                                         justified.
                                                                                                                     02. A fair and reasonable price was                                                         02. The contract is a cost-plus award-fee
                                                                                                                     obtained;                                                                                   (CPAF) indefinite delivery, indefinite
                                                                                                                     03. The contracting official had                                                            quantity (IDIQ) contract. Final
                                                                                                                     the authority to enter into a non-                                                          determination of fair and reasonable
                                                                                                                     competitive contract;                                                                       price is not made until the final incurred
                                                                                                                     04. Goods and services received and                                                         cost audit by the Defense Contract Audit
                                                                                                                     paid for under the contract were                                                            Agency.
                                                                                                                     the goods and services provided for                                                         (Due to space constraints, some information
                                                                                                                     in the contract; and                                                                        have been left out. To view the complete
                                                                                                                     05. The total amount of                                                                     list, please access the official document
                                                                                                                     disbursements under the contract                                                            found on the SIGIR website: http://www.
                                                                                                                     did not exceed the total contract                                                           sigir.mil/audits/Default.aspx)
                                                                                                                     amount.
                                        111   SIGIR     05-009          07/08/2005   Reconciliation of Reporting     02. A secondary objective was to                                                            01. We concluded that the 48 contracts
                                                                                     Differences of the Source of    report to the fund managers the                                                             reviewed disclosed no instances of
                                                                                     Funds Used on Contracts After   necessary actions that may be                                                               incorrect obligations of DFI funds. In 39
                                                                                     June 28, 2004 (Memo)            needed to correct the obligation                                                            contracts, the obligations of DFI occurred
                                                                                                                     amounts, the current data files, and                                                        before June 28, 2004. Obligations
                                                                                                                     other actions as appropriate.                                                               for the remaining 9 contracts did not
                                                                                                                     01. The overall objective of this                                                           cite DFI funds but rather U.S. funds
                                                                                                                     audit was to determine whether                                                              appropriated by the Congress. The
                                                                                                                     contracts awarded after June 28,                                                            obligation documents for the 6 contracts
                                                                                                                     2004, and identified as funded by                                                           identified as the Multi-National Corps-
                                                                                                                     the DFI, were actually funded by                                                            Iraq cited Commanders’ Emergency
                                                                                                                     the DFI or were instead funded by                                                           Response Program funds and the other 3
                                                                                                                     the Iraq Relief and Reconstruction                                                          contracts cited the IRRF as the source of
                                                                                                                     Fund (IRRF).                                                                                the funding
                                                                                                                                                                                                                 (Due to space constraints, some information
                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 510 of 529




                                                                                                                                                                                                                 have been left out. To view the complete




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                 list, please access the official document
                                                                                                                                                                                                                 found on the SIGIR website: http://www.
                                                                                                                                                                                                                 sigir.mil/audits/Default.aspx)




I L-23
                                                                                                                                                                                                                                                               Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency    Report Number   Date         Report Title                      Objectives                                 Recommendations                                   Findings
                                                           112   SIGIR     05-010          07/26/2005   Interim Briefing to the Project   01. Our over-arching objective is          01. The PCO-I and the JCC-I have been             01. Evaluation criteria was subjective
                                                                                                        and Contracting Office - Iraq     to determine whether award fees            proactive in implementing corrective actions.     with few metrics being used. Defined
                                                                                                        and the Joint Contracting         are adequately reviewed, properly          02. Opportunity to leverage award fee pool        metrics would include specified time
                                                                                                        Command - Iraq on the Audit       approved, and awarded according            by applying an alternate methodology (e.g.,       periods, acceptable error rates, etc.
                                                                                                        of the Award Fee Process          to established standards.                  Cubic scale) to determine award fees. That        02. The effect of stated evaluation
                                                                                                                                                                                     encourages contractors to demonstrate             criteria without established definable
                                                                                                                                                                                                                                                                                  Appendix L




                                                                                                                                                                                     quality efforts toward accomplishing the          metrics could result in over-inflated
                                                                                                                                                                                     tasks and functions cited in the contract to      contractor performance evaluations.
                                                                                                                                                                                     reward performance excellence
                                                                                                                                                                                     03. Document appointments in the contract
                                                                                                                                                                                     files made for the AFEB Chairperson, the
                                                                                                                                                                                     AFEB board members, and performance
                                                                                                                                                                                     monitors.
                                                                                                                                                                                     04. Comply with the award fee plan to
                                                                                                                                                                                     ensure that: - monthly assessments are
                                                                                                                                                                                     performed - self-assessments are obtained
                                                                                                                                                                                     from the contractors, where required -
                                                                                                                                                                                     meetings with the contractors to discuss the
                                                                                                                                                                                     monthly evaluations are documented




L-24 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                     05. Centralize all award fee documentation.
                                                           113   SIGIR     SIGIR-05-011    07/26/2005   Cost-to-Complete Estimates        01. The specific objective of this first   04. We recommend that the Director, Iraq          01. The Section 2207 Report for
                                                                                                        and Financial Reporting for the   audit in this series was to determine      Reconstruction Management Office require          April 2005, compiled by the Iraq
                                                                                                        Management of the Iraq Relief     whether those information                  that the data provided by U.S. government         Reconstruction Management Office, did
                                                                                                        and Reconstruction Fund           systems and the data contained             organizations responsible for managing            not meet the congressionally mandated
                                                                                                                                          in those systems used by the Iraq          the Iraq Relief and Reconstruction Fund           requirement to include estimates, on
                                                                                                                                          Reconstruction Management Office           for the purposes of inclusion in the Section      a project-by-project basis, of the costs
                                                                                                                                          and the Project and Contracting            2207 Report be verified for accuracy before       required to complete each project.
                                                                                                                                          Office to monitor Iraq Relief and          submission.                                       02. The accuracy of the $7.9 billion of
                                                                                                                                          Reconstruction Fund projects               01. We recommend that the Director,               Department of Defense obligations
                                                                                                                                          were adequately reliable and               Project and Contracting Office: a. Complete       reported on the Secretary of the Army
                                                                                                                                          sufficiently coordinated among             the integration of the U.S. Army Corps of         Report issued March 27, 2005, could not
                                                                                                                                          those organizations to ensure the          Engineers Financial Management System             be verified.
                                                                                                                                          accurate, complete, and timely             database with the Project and Contracting
                                                                                                                                          reporting to senior government             Office Oracle Project Accounting interface. b.
                                                                                                                                          officials and the Congress                 Finalize and update, on a project-by-project
                                                                                                                                          on the use of Iraq Relief and              basis, the current and best estimate of costs
                                                                                                                                          Reconstruction Fund funds.                 required to complete each project.
                                                                                                                                                                                     02. We recommend that the Director, Iraq
                                                                                                                                                                                     Reconstruction Management Office require
                                                                                                                                                                                     that current and best estimate for cost-
                                                                                                                                                                                     to-complete information be provided for
                                                                                                                                                                                     inclusion in the Section 2207 Report on Iraq
                                                                                                                                                                                     Relief and Reconstruction.
                                                                                                                                                                                     03. We recommend that the Director,
                                                                                                                                                                                     Project and Contracting Office ensure that
                                                                                                                                                                                     management controls over the Secretary
                                                                                                                                                                                     of the Army Report, such as reconciliation
                                                                                                                                                                                     procedures, result in verifying the accuracy of
                                                                                                                                                                                     the submitted data.
                                                           114   SIGIR     SIGIR-05-012    07/22/2005   Policies and Procedures           01. The objective of this audit was                                                          01. The Project and Contracting Office
                                                                                                        Used for Iraq Relief and          to identify the policies, procedures,                                                        and the U.S. Army Corps of Engineers,
                                                                                                        Reconstruction Fund Project       and internal controls established                                                            the two major organizations involved
                                                                                                        Management - Construction         by U.S. government organizations                                                             in Iraq Relief and Reconstruction Fund
                                                                                                        Quality Assurance                 for monitoring and reviewing Iraq                                                            projects, have issued written policies
                                                                                                                                          reconstruction projects.                                                                     and procedures for establishing
                                                                                                                                                                                                                                       and managing construction
                                                                                                                                                                                                                                       quality management programs for
                                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 511 of 529




                                                                                                                                                                                                                                       reconstruction projects funded by the
                                                                                                                                                                                                                                       Iraq Relief and Reconstruction Fund.
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency    Report Number   Date         Report Title                      Objectives                              Recommendations                                      Findings
                                        115   SIGIR     SIGIR-05-020    10/26/2005   Management of the Contracts,      01. The overall audit objective was     01. We recommend that the United States              01. South-Central Region personnel,
                                                                                     Grant, and Micropurchases         to determine whether disbursing         Ambassador to Iraq recover specifically the          under the direction of the CPA, did not
                                                                                     Used To Rehabilitate the          officers in selected locations in       $154,000 in rescinded grant funds remaining          comply with applicable guidance and
                                                                                     Karbala Library                   southern Iraq complied with             on deposit, any other funds related to the           did not properly manage R3P funds
                                                                                                                       applicable guidance and properly        rescinded grant, and funds that exceeded the         provided through 5 contracts, 1 grant,
                                                                                                                       controlled and accounted for DFI        contracted amount and return the recovered           and 33 micro-purchase contracts used to
                                                                                                                       cash assets and expenditures.           funds to the Iraqi government.                       rehabilitate the Library.
                                                                                                                                                               02. We recommend that the Director, Iraq
                                                                                                                                                               Reconstruction Management Office, ensure
                                                                                                                                                               that established policies and procedures for
                                                                                                                                                               authorizing, awarding, and consolidating
                                                                                                                                                               contracts and grants are effectively
                                                                                                                                                               implemented and followed and that
                                                                                                                                                               complete files to support transactions made
                                                                                                                                                               for contracts and grants are maintained.
                                                                                                                                                               (Due to space constraints, some information have
                                                                                                                                                               been left out. To view the complete list, please
                                                                                                                                                               access the official document found on the SIGIR
                                                                                                                                                               website: http://www.sigir.mil/audits/Default.aspx)
                                        116   SIGIR     SIGIR-05-023    01/23/2006   Management of Rapid               01. The overall objective of this       01. We recommend that the U.S. Ambassador            01. South-Central Region personnel,
                                                                                     Regional Response Program         audit is to determine: How were the     to Iraq recover specifically the $571,823 that       under the direction of Coalition
                                                                                     Contracts in South-Central Iraq   plans and expectations for the IRRF     was overpaid on 11 contracts.                        Provisional Authority, did not effectively
                                                                                                                       carried out?                            02. We recommend that the Commanding                 manage 907 contracts and 1212 micro-
                                                                                                                       02. How effective were the U.S.         General, Joint Contracting Command - Iraq/           purchase contracts awarded through the
                                                                                                                       government agencies in carrying         Afghanistan establish adequate and required          Rapid Regional Response Program in the
                                                                                                                       out those plans and meeting the         documentation to record the receipt and              amount of $88.1million.
                                                                                                                       expectations?                           disposal of all purchased property.                  (Due to space constraints, some information
                                                                                                                       03. SIGIR will also attempt to          03. We recommend that the Commander,                 have been left out. To view the complete
                                                                                                                       identify any causes that diverted       Joint Area Support Group - Central, require          list, please access the official document
                                                                                                                       execution of those plans and            paying agents to obtain proper contract              found on the SIGIR website: http://www.
                                                                                                                       what the U.S. government did in         approval documentation prior to making               sigir.mil/audits/Default.aspx)
                                                                                                                       response.                               disbursements.




                                        117   SIGIR     SIGIR-05-029    01/26/2006   Challenges Faced In               01. Determine the effectiveness of                                                           01. Challenges in Implementing the IRRF
                                                                                     Carrying Out Iraq Relief And      U.S. agencies in carrying out plans                                                          Program: 1) Security costs have been
                                                                                     Reconstruction Fund Activities    for Iraq reconstruction activities                                                           higher than anticipated, 2) Strategy
                                                                                                                       02. Identify the reasons, if any, for                                                        changes have had a large impact on
                                                                                                                       changes in plans                                                                             Iraq plans, 3) The need for large-scale
                                                                                                                                                                                                                    sustainment activities was not foreseen,
                                                                                                                                                                                                                    4) Some IRRF administrative expenses
                                                                                                                                                                                                                    were not considered in initial plans, 5)
                                                                                                                                                                                                                    Initial plans were imprecise.
                                                                                                                                                                                                                    02. Measures for Determining
                                                                                                                                                                                                                    Project Impact: 1) Significant funding
                                                                                                                                                                                                                    change means that many of the
                                                                                                                                                                                                                    originally planned projects will not be
                                                                                                                                                                                                                    completed.2) Lack of a detailed and
                                                                                                                                                                                                                    accurate baseline data on the actual
                                                                                                                                                                                                                    status of the sectors prior to the start of
                                                                                                                                                                                                                    reconstruction activity
                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 512 of 529




October 30, 2006 I REPORT TO CONGRESS
I L-25
                                                                                                                                                                                                                                                                  Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency    Report Number   Date         Report Title                     Objectives                              Recommendations                                      Findings
                                                           118   SIGIR     SIGIR-06-002    02/03/2006   Prompt Payment Act: Analysis     01. The objective of this audit was     01. We recommend that the Assistant                  01. During fiscal year 2005,
                                                                                                        Of Expenditures Made             to determine whether expenditures       Secretary of the Army (Financial                     approximately $1.4 million in interest
                                                                                                        From The Iraq Relief And         by U.S. government organizations        Management and Comptroller) identify                 penalty payments were made by the
                                                                                                        Reconstruction Fund              responsible for the management of       and monitor interest penalty payments                Army against IRRF disbursements of
                                                                                                                                         the Iraq Relief and Reconstruction      from Iraq Relief and Reconstruction Fund to          about $5.275 billion made by DoD
                                                                                                                                         Fund were made in compliance with       ensure that Army organizations managing              organizations because of late payment
                                                                                                                                                                                                                                                                                    Appendix L




                                                                                                                                         the Prompt Payment Act and other        Iraq Relief and Reconstruction Fund funds            of contractor invoices
                                                                                                                                         applicable policies and regulations     consistenly meet established Army goals              (Due to space constraints, some information
                                                                                                                                                                                                                                      have been left out. To view the complete
                                                                                                                                                                                                                                      list, please access the official document
                                                                                                                                                                                                                                      found on the SIGIR website: http://www.
                                                                                                                                                                                                                                      sigir.mil/audits/Default.aspx)
                                                           119   SIGIR     SIGIR-05-028    01/24/2006   GRD-PCO Management Of The        01. The overall objective of this       01. We recommend that the Commanding                 01. Effective asset recognition and
                                                                                                        Transfer Of IRRF-Funded Assets   audit was to determine whether          General, Gulf Region Division, U.S. Army             transfer requires that assets be properly
                                                                                                        To The Iraqi Government          the U.S. government orgization          Corps of Engineers direct the GRD-PCO, in            accepted by the U.S. government,
                                                                                                                                         responsible for managing IRRF           coordination with the Iraq Reconstruction            accounted for, and then formally
                                                                                                                                         projects have developed and             Management Office, to complete the                   transferred to the Govern of Iraq. PCO-
                                                                                                                                         approved policies and procedures        development of a common policy and process           GRD officials told us they are in the
                                                                                                                                         for transferring the of dollars worth   facilitating the transfer of completed project       process of developing, in coordination




L-26 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                         of assets purchased, renovated and      assets to the Government of Iraq.                    with the IRMO and and others, a
                                                                                                                                         constructed with IRRF funds to the                                                           common process and policy facilitating
                                                                                                                                         Government of Iraq and its citizens.                                                         the transfer of assets to the Government
                                                                                                                                                                                                                                      of Iraq and esitmate that these policies
                                                                                                                                                                                                                                      and plans will be completed by
                                                                                                                                                                                                                                      March 31, 2006., contingent upon the
                                                                                                                                                                                                                                      Government of Iraq’s participation and
                                                                                                                                                                                                                                      concurrence.
                                                           120   SIGIR     SIGIR-05-027    01/27/2006   Methodologies For Reporting      01. To determine the adequacy of        01. Director, IRMO, required to take the             01. For the DoD, GRD-Pco and MNSTC-I;
                                                                                                        Cost-To-Complete Estimates       methodologies used to estimate          followign actions: a. Formalize its cost-to-         as well as the USAID failed to estimate
                                                                                                                                         and report the costs to complete for    complete action plan by issuing a formal             and report reliable and transparent
                                                                                                                                         projects funded with IRRF.              policy to finalize consistent procedures             cost-to-complete informatino for IRRF
                                                                                                                                                                                 across all supporting IRRF organizations             projects - F&T sector. MNSTC-I did not
                                                                                                                                                                                 for the collection and compilation of the            submit a report for the September 30,
                                                                                                                                                                                 costs-to-complete information. B. In the             2005, PAR, and GRD-PCO and USAID
                                                                                                                                                                                 next DoS Section 2207 Report, provide data           submitted reports with errors that were
                                                                                                                                                                                 to Congress on the adequacy of cost-to-              significant enough to undermine users’
                                                                                                                                                                                 complete methodologies in the other sectors.         confidence in the reporting
                                                                                                                                                                                 (Due to space constraints, some information have
                                                                                                                                                                                 been left out. To view the complete list, please
                                                                                                                                                                                 access the official document found on the SIGIR
                                                                                                                                                                                 website: http://www.sigir.mil/audits/Default.aspx)
                                                           121   SIGIR     SIGIR-05-026    01/27/2006   Fact Sheet on the Use of the     01. To determine whether the $50                                                             01. $50 million was initially apportioned
                                                                                                        $50 Million Appropriation to     million appropriated by Congress                                                             by the OMB to DoD as “Operating
                                                                                                        Support the Management and       was used appropriately and in an                                                             Expenses of the Coalition Provisional
                                                                                                        Reporting of the Iraq Relief     efficient and effective manner                                                               Authority”
                                                                                                        and Reconstruction Fund                                                                                                       (Due to space constraints, some information
                                                                                                                                                                                                                                      have been left out. To view the complete
                                                                                                                                                                                                                                      list, please access the official document
                                                                                                                                                                                                                                      found on the SIGIR website: http://www.
                                                                                                                                                                                                                                      sigir.mil/audits/Default.aspx)
                                                                                                                                                                                                                                                                                                 Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 513 of 529
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency    Report Number   Date         Report Title                    Objectives                          Recommendations                                      Findings
                                        122   SIGIR     SIGIR-05-025    01/23/2006   Management of the               01. Implemented controls to         01. Formalize the process of coordinating            01. MNF-I utilized several processes
                                                                                     Commander’s Emergency           effectively manage FY 2005 CERP     CERP projects with the DoS and the USAID             to improve the management of the
                                                                                     Response Program for Fiscal     projects, funds, and records        where the CERP is used in conjunction with           CERP in FY 2005. Specifically, MNF-I:
                                                                                     year 2005                       02. Effectively coordinated CERP    other reconstruction programs, paritculary           a. Implemented three processes within
                                                                                                                     projects, where appropriate,        those projects that are strategic importance         its chain of command to effectively
                                                                                                                     with DoS and USAID to optimize      02. Coordinate plans and funding for the             align CERP projects with the strategic
                                                                                                                     available resources for the         sustainment of large CERP construction               objectives of its Campaign Plan b.
                                                                                                                     sustainment of projects and the     projects; and projects that have strategic           Required all subordinate units to report
                                                                                                                     reconstruction of Iraq              value with the DoS                                   the status of projects and funds twice
                                                                                                                                                         03. Conduct a thorough examination of all            a month to MNC-I, and for MNC-I to
                                                                                                                                                         FY 2005 CERP funds and projects to account           consolidate these reports and provide
                                                                                                                                                         for project status reporting errors. In              them to MNF-I c. Centralized the
                                                                                                                                                         addition, if it is determined that funsd were        collection and management of project
                                                                                                                                                         inappropriately obligated against the FY             records at MNC-I, and required the MSCs
                                                                                                                                                         2005 appropriation, MNF-I should initiate            to turn in their records for completed
                                                                                                                                                         a de-obligation from FY2005 fudns a re-              projects at the end of each month
                                                                                                                                                         obligate projects with the appropriate funds.        02. MNF-I’s actions to effectivley
                                                                                                                                                         (Due to space constraints, some information have     coordinate CERP projects with DoS and
                                                                                                                                                         been left out. To view the complete list, please     USAID varied in FY 2005. The primary
                                                                                                                                                         access the official document found on the SIGIR      methods of coordinating the CERP with
                                                                                                                                                         website: http://www.sigir.mil/audits/Default.aspx)   DoS and USAID took place in the weekly
                                                                                                                                                                                                              Coordinated Embassy Reconstruction
                                                                                                                                                                                                              Team meeting in the U.S. Embassy in
                                                                                                                                                                                                              Baghdad.
                                        123   SIGIR     SIGIR-05-024    01/23/2006   Management of the Mansuria      01. To evluate the effectiveness                                                         01. The Mansuria Project resulted from
                                                                                     Electrical Reconstruction       of project management and the                                                            the February 2004 taks order, issued by
                                                                                     Project                         monitoring and controls exercised                                                        the CPA-PMO, in response to a request
                                                                                                                     by administrative contracting                                                            by the Iraq Ministry of Electricity. The
                                                                                                                     officers.                                                                                task order directed USAID to proceed
                                                                                                                     02. To assess the management                                                             with development and construction of
                                                                                                                     control over the project by USAID                                                        electrical generation facilities in the
                                                                                                                     and the IRMO.                                                                            area of Baghdad, Iraq. The approved
                                                                                                                                                                                                              estimated direct cost of the resulting
                                                                                                                                                                                                              Mansuria Project job order was $381.3
                                                                                                                                                                                                              million. The project was subsequently
                                                                                                                                                                                                              cancelled with the final job order direct
                                                                                                                                                                                                              costs currently estimated to be $62.7
                                                                                                                                                                                                              million as of December 22, 2005.
                                        124   SIGIR     SIGIR-06-001    04/24/2006   Management of Iraq Relief and   01. To determine whether            01. Develop a detailed plan to mitigate the          01. A detailed joint-use training and
                                                                                     Reconstruction Fund Program:    information systems used by U.S.    presence (to the extent required at time of          transition plan for the IIMS requirements
                                                                                     The Evolution of the Iraq       government organizations support    transfer) of all export control software and         existed in fragmented form and was not
                                                                                     Reconstruction Management       the effective management of         substitute, where appropriate, alternative           formalized.
                                                                                     System                          IRRF programs. Specifically, this   solutions to retain overall solution integrity       02. There are multiple software
                                                                                                                     audit focused on the development    and functionality at time of transfer                applications which will require licensing
                                                                                                                     and evolution of the information    02. Develop a software maintenance and               transfers from the U.S. government to
                                                                                                                     management system intended          licensing transfer plan to ensure the value of       the recipient Iraqi ministry.
                                                                                                                     to support all organizations for    the software and infrastructure investment           03. There are also a number of export
                                                                                                                     the reporting of IRRF project and   is protected by maintaining appropriate              controlled software components as a
                                                                                                                     funding information.                levels of annual maintenance support,                part of IIMS that will require special
                                                                                                                                                         licensing agreements, and executing sound            handling or removal prior to transfer to
                                                                                                                                                         equipment maintenance practices. Further,            the Iraqi government.
                                                                                                                                                         as part of this plan, a formal turnover folder
                                                                                                                                                         should be created containing all of the
                                                                                                                                                         necessary documents to officially transfer this
                                                                                                                                                         software from U.S. government to the Iraqi
                                                                                                                                                         government.
                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 514 of 529




October 30, 2006 I REPORT TO CONGRESS
I L-27
                                                                                                                                                                                                                                                          Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency    Report Number   Date         Report Title                      Objectives                             Recommendations                                  Findings
                                                           125   SIGIR     SIGIR06-003     04/28/2006   Review of Data Entry and          01. To determine whether policies,     01. SIGIR recommends that the Director           01. The development of policies and
                                                                                                        General Controls in the           procedures, and internal controls      of the Iraq Reconstruction Management            procedures to validate the data being
                                                                                                        Collecting and Reporting of the   established by U.S. government         Office develop and issue a policy requiring      entered into IRMS has been ad hoc at
                                                                                                        Iraq Relief and Reconstruction    organizations ensure valid             all organizations entering data into IRMS        best.
                                                                                                        Fund                              and reliable data for effective        to have documented internal control              02. Management officials of the GRD-
                                                                                                                                          management of Iraq reconstruction      procedures that require validation of all data   PCO Communications and Information
                                                                                                                                                                                                                                                                                Appendix L




                                                                                                                                          projects                               entering the system.                             Technology function (GRD-PCO
                                                                                                                                                                                 02. Review all operating procedures of the       G-6) stated that they rely on the
                                                                                                                                                                                 security management program to ascertain         organizations owning the data to
                                                                                                                                                                                 if they contain current and accurate             provide the quality assurance controls
                                                                                                                                                                                 information and are still applicable to the      on the security and accuracy of the data
                                                                                                                                                                                 operation.                                       being provided to IRMS.


                                                           126   SIGIR     SIGIR-06-004    04/28/2006   Changes in Iraq Relief and        01. To determine the changes, if                                                        01. Significant adjustments to IRRF
                                                                                                        Reconstruction Fund Program       any, in the Department of State’s                                                       program plans continued through
                                                                                                        Activities–October through        Iraq relief and reconstruction plans                                                    the last quarter with $353.3 million in
                                                                                                        December 2005                     between October 1, 2005 and                                                             program changes.
                                                                                                                                          December 31, 2005                                                                       02. Altogether, $195.3 million in funding
                                                                                                                                          02. To identify reasons, if any, for                                                    moved between sectors, and another




L-28 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                          those changes                                                                           $158 million moved within sectors.
                                                           127   SIGIR     SIGIR-06-005    04/28/2006   Follow-up on                      01. To determine whether the                                                            01. The Commander, JASG-C,
                                                                                                        Recommendations Made in           U.S. Ambassador to Iraq, JASG-C,                                                        implemented appropriate actions
                                                                                                        SIGIR Audit Reports Related to    and JCC-I/A have developed and                                                          to close 8 recommendations from
                                                                                                        Management and Control of         implemented action plans to correct                                                     the above reports and has actions
                                                                                                        the Development Fund for Iraq     the deficiencies identified by SIGIR                                                    underway to address the remaining 7
                                                                                                                                                                                                                                  recommendations
                                                                                                                                                                                                                                  (Due to space constraints, some information
                                                                                                                                                                                                                                  have been left out. To view the complete
                                                                                                                                                                                                                                  list, please access the official document
                                                                                                                                                                                                                                  found on the SIGIR website: http://www.
                                                                                                                                                                                                                                  sigir.mil/audits/Default.aspx)
                                                           128   SIGIR     SIGIR-06-006    04/29/2006   Multi-National Security           01. To determine whether the           01. SIGIR recommends that MNSTC-I continue       01.MNSTC-I used standard U.S.
                                                                                                        Transition Command-Iraq           U.S. government organizations          to participate fully in the development of a     Department of Defense (DoD) facilities
                                                                                                        Management of the Transfer of     responsible for managing IRRF          common U.S. government policy and process        management procedures to transfer
                                                                                                        Iraq Relief and Reconstruction    projects have developed and            facilitating the transfer of completed project   project assets to the Iraqi government
                                                                                                        Fund Projects to the Iraqi        approved policies and procedures       assets to the Iraq government, and lend          at the local level, but did not provide
                                                                                                        Government                        for transferring the billions of       their professional engineering and facilities    formal notification of the project asset
                                                                                                                                          dollars of assets – purchased,         management expertise to the working group        transfer to the Iraqi Ministry of Planning
                                                                                                                                          renovated and constructed              process.                                         and Ministry of Finance, largely because
                                                                                                                                          with IRRF funds – to the Iraqi                                                          a requirement to report projects at that
                                                                                                                                          government and its citizens.                                                            level has not yet been established.
                                                                                                                                                                                                                                  (Due to space constraints, some information
                                                                                                                                                                                                                                  have been left out. To view the complete
                                                                                                                                                                                                                                  list, please access the official document
                                                                                                                                                                                                                                  found on the SIGIR website: http://www.
                                                                                                                                                                                                                                  sigir.mil/audits/Default.aspx)
                                                           129   SIGIR     SIGIR-06-007    04/29/2006   U.S. Agency for International     01. To determine whether the           01.SIGIR recommends that USAID, in               01. The USAID has recognized the
                                                                                                        Development: Management of        U.S. government organizations          coordination with the Iraq Reconstruction        need for formal asset recognition and
                                                                                                        the Transfer of Iraq Relief and   responsible for managing IRRF          Management Office, complete the                  transfer policies and procedures, and is
                                                                                                        Reconstruction Fund Projects to   projects have developed and            development of a common policy and process       working, in coordination with the Iraq
                                                                                                        the Iraqi Government              approved policies and procedures       facilitating the transfer of completed project   Reconstruction Management Office and
                                                                                                                                          for transferring the billions of       assets to the Iraqi government.                  others, to resolve the issue.
                                                                                                                                          dollars of assets purchased,                                                            (Due to space constraints, some information
                                                                                                                                          renovated and constructed with                                                          have been left out. To view the complete
                                                                                                                                          IRRF funds to the Iraqi government                                                      list, please access the official document
                                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 515 of 529




                                                                                                                                          and its citizens.                                                                       found on the SIGIR website: http://www.
                                                                                                                                                                                                                                  sigir.mil/audits/Default.aspx)
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency    Report Number   Date         Report Title                       Objectives                             Recommendations                                      Findings
                                        130   SIGIR     SIGIR-06-008    04/28/2006   Development Fund for               01. To provide assurance that funds    01. Develop a file system to store and more          01. Provided assurance that the $28.5
                                                                                     Iraq–Cash Accountability           on hand agreed with government         readily retrieve specific payment packages.          million funds on hand agreed with
                                                                                     Review: Joint Area Support         records.                               02. Ensure that current signatures are affixed       government records
                                                                                     Group-Central                                                             to the sealed enveloped containing the safe          02. There is no file system to store and
                                                                                                                                                               combination and duplicate key whenever a             readily retrieve the paying agent’s
                                                                                                                                                               new Disbursing Officer takes custody of the          documents.
                                                                                                                                                               cash assets.                                         (Due to space constraints, some information
                                                                                                                                                               03. Develop a contingency plan for secure            have been left out. To view the complete
                                                                                                                                                               and reliable access to the vault and its             list, please access the official document
                                                                                                                                                               contents to lower the risk of unauthorized           found on the SIGIR website: http://www.
                                                                                                                                                               access or in the event of mechanical failure of      sigir.mil/audits/Default.aspx)
                                                                                                                                                               the combination lock.
                                        131   SIGIR     SIGIR-06-009    04/28/2006   Review of Task Force Shield        01. To address the extent to           01. In cooperation with JCC-I/A, determine           01. Although the OPF showed some
                                                                                     Programs                           which U.S. agencies in charge of       the current status of equipment procured for         initial success, the EPSS program barely
                                                                                                                        reconstruction activities provided     the OPF and the EPSS programs, including             got started before it was cancelled.
                                                                                                                        a clear management structure for       equipment transferred to the Ministry of Oil         02. SIGIR found limited records
                                                                                                                        Task Force Shield                      and the Ministry of Electricity.                     documenting program cost, how the
                                                                                                                        02. To address the extent to which     02. In cooperation with JCC-I/A, conduct a           money was used, or the location of
                                                                                                                        the Task Force Shield trained          thorough examination of the performance of           the millions of dollars of equipment
                                                                                                                        and equipped a competent Oil           the contractor in relation to the construction       purchased with Task Force Shield funds.
                                                                                                                        Protection Force                       of the EPSS Training Academy at Taji. A              03. SIGIR found indications of
                                                                                                                        03. To address the extent to which     determination needs to be made if the                potential fraud and referred these
                                                                                                                        the Task Force Shield trained and      government received what the statement               matters to the Assistant Inspector
                                                                                                                        equipped a competent Electrical        of work called for, and if not, a financial          General for Investigations, Office of
                                                                                                                        Power Security Service                 adjustment by the contractor should be made          the Special Inspector General for Iraq
                                                                                                                                                               to the government.                                   Reconstruction.
                                                                                                                                                               (Due to space constraints, some information have
                                                                                                                                                               been left out. To view the complete list, please
                                                                                                                                                               access the official document found on the SIGIR
                                                                                                                                                               website: http://www.sigir.mil/audits/Default.aspx)
                                        132   SIGIR     SIGIR-06-010                 Review of the Multi-National       01. To determine whether sufficient    01. Establish a plan and process and execute         01. The records were too incomplete and
                                                                                     Security Transition Command-       documentation existed to complete      the handover of original and copied contract         unreliable to be audited and that a valid
                                                                                     Iraq Reconciliation of the Iraqi   the MNSTC-I reconciliation of the      documents and files in so far as possible, in        reconciliation could not be achieved.
                                                                                     Armed Forces Seized Assets         IAF Seized Assets Fund                 cooperation with the Commanding General,
                                                                                     Fund                               02. To determine whether any acts      JCC-I/A, to meet the requirements for
                                                                                                                        by responsible internal and external   complete and accurate record keeping.
                                                                                                                        certifying officials, pay agents,
                                                                                                                        vendors and contractors could be
                                                                                                                        identified that warranted further
                                                                                                                        investigation.
                                        133   SIGIR     SIGIR-06-011    04/29/2006   Management of the                  01. To determine if the contractor     01. Develop a Project Delivery Team to               01. As of March 6, 2006, approximately
                                                                                     Primary Healthcare Centers         was in compliance with the terms       meet periodically and facilitate contract            $186 million (about 77 percent of the
                                                                                     Construction Projects              of the contract or task orders         completion, in cooperation with JCC-I/A,             definitized cost) was spent on the PHC
                                                                                                                        and whether the government             GRD-PCO and Parsons.                                 project, over a two year period, with
                                                                                                                        representatives were complying         (Due to space constraints, some information have     little progress made
                                                                                                                        with general legislative and           been left out. To view the complete list, please     02. Contractor performance and U.S.
                                                                                                                        regulatory guidance concerning         access the official document found on the SIGIR      Government management actions were
                                                                                                                        contract administration and            website: http://www.sigir.mil/audits/Default.aspx)   both factors in the failure to complete
                                                                                                                        financial management                                                                        the PHC project as planned.
                                                                                                                        02. To evaluate the effectiveness                                                           03. Overall management of the primary
                                                                                                                        of the monitoring and controls in                                                           healthcare centers construction projects
                                                                                                                        place by administrative contract                                                            could have been better executed
                                                                                                                        officers                                                                                    between March 25, 2004, to early July
                                                                                                                                                                                                                    2005.
                                        134   SIGIR     SIGIR-06-012    04/28/2006   Development Fund for Iraq          01. The overall audit objective was    01. SIGIR made no recommendations in this            01. The $7.9 million in cash and
                                                                                     Cash Accountability Review:        to provide assurance that DFI funds    report                                               payment packets turned in by the Falluja
                                                                                     Joint Area Support Group-          turned in by the Falluja DLA agreed                                                         DLA agreed with government records
                                                                                     Central/Falluja                    with government records.                                                                    02. The processes employed by the
                                                                                                                                                                                                                    DLA and the JASG-C Disbursing Officer
                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 516 of 529




                                                                                                                                                                                                                    for completing, controlling, and
                                                                                                                                                                                                                    maintaining accurate records for the




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                    cash (DFI/Falluja) and the clearing of
                                                                                                                                                                                                                    cash account balances were acceptable




I L-29
                                                                                                                                                                                                                                                                  Appendix L




                                        135   SIGIR     SIGIR-06-013    04/28/2006   Briefing to the International      01. To determine by follow-up and      01. SIGIR made no recommendations in this            01. SIGIR found that all
                                                                                     Advisory and Monitoring Board      report semiannually on actions         follow-up report. SIGIR plans to review final        recommendations were being
                                                                                     for Iraq: Management Controls      planned or taken to implement the      implementation efforts in May 2006.                  implemented satisfactorily or are in
                                                                                     Over the Development Fund          recommendations made in SIGIR                                                               the process of being implemented.
                                                                                     for Iraq                           audit reports.                                                                              Specifically, of the 40 recommendations,
                                                                                                                                                                                                                    23 were closed, and 17 had corrective
                                                                                                                                                                                                                    actions underway or planned.
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency    Report Number   Date         Report Title                      Objectives                               Recommendations                                      Findings
                                                           136   SIGIR     SIGIR-06-015    04/28/2006   Iraqi Armed Forces Seized         01. to determine whether the JCC-        01. Establish a plan and process and execute         01. JCC-I/A does not have complete
                                                                                                        Assets Fund: Review of            I/A centralized contract database        the handover of original and copied contract         records of Seized Assets Fund
                                                                                                        Contracts and Financial           contained complete records of            documents and files to, in so far as possible,       transactions. We identified numerous
                                                                                                        Documents                         Seized Assets Fund transactions.         meet the requirements for complete and               documents in MNSTC-I’s records that
                                                                                                                                                                                   accurate records for both organizations.             were not in JCC-I/A’s database, and vice
                                                                                                                                                                                   02. Review related contracting and payment           versa. Discrepancies included missing
                                                                                                                                                                                                                                                                                       Appendix L




                                                                                                                                                                                   actions in light of newly turned over                contracts and contract numbers, and
                                                                                                                                                                                   documents and files to determine the extent          supporting invoices. Our analysis of
                                                                                                                                                                                   previously completed payment, contract close         the combined records found payments
                                                                                                                                                                                   outs, and other related actions should be            exceeding documentation limits,
                                                                                                                                                                                   reconsidered.                                        potential overpayments, and potential
                                                                                                                                                                                   03. Take action to recover any overpayments          de-obligations. We also reported
                                                                                                                                                                                   or payments to wrong contractors.                    separately on our review of the status of
                                                                                                                                                                                   04. Take action to de-obligate any funds that        documentation maintained by MNSTC-I
                                                                                                                                                                                   remain available for better use.                     for the reconciliation of IAF seized
                                                                                                                                                                                                                                        assets.
                                                           137   SIGIR     SIGIR-06-016    04/04/2006   Interim Audit Report on the       01. To determine whether medical                                                              01. Parsons representatives advised
                                                                                                        Review of the Equipment           equipment acquired by Parsons                                                                 us that it expects to deliver medical
                                                                                                        Purchased for Primary             is properly accounted for and to                                                              equipment sets to an Iraq Ministry of




L-30 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                        Healthcare Centers Associated     identify the impact of descoping                                                              Health warehouse located in Erbil, Iraq
                                                                                                        with Parsons Global Services,     the PHCs contract on the medical                                                              in several shipments and that when
                                                                                                        Contract Number W914NS-04-        equipment.                                                                                    each shipment gets to the warehouse
                                                                                                        D-0006                                                                                                                          a representative at the warehouse will
                                                                                                                                                                                                                                        inventory and sign for the equipment.
                                                                                                                                                                                                                                        02. We believe that the U.S. government
                                                                                                                                                                                                                                        may not be in a position to assure
                                                                                                                                                                                                                                        that the delivered medical equipment
                                                                                                                                                                                                                                        sets are properly protected and
                                                                                                                                                                                                                                        accounted for while stored in an Iraq
                                                                                                                                                                                                                                        Ministry of Health warehouse because
                                                                                                                                                                                                                                        of the current political and security
                                                                                                                                                                                                                                        uncertainties in Iraq.
                                                           138   SIGIR     SIGIR-06-017    07/28/2006   Transition of Iraqi Relief and    01. Do each of the U.S. government       01. Develop a single, uniform process                01. There is no overall strategic plan for
                                                                                                        Reconstruction Fund Projects to   management offices in Iraq               for asset recognition and transfer of all            transitioning IRRF-funded reconstruction
                                                                                                        the Iraqi Government              have a strategic plan in place           completed projects to the Iraqi government.          projects and assets to the Iraqi
                                                                                                                                          for transitioning their respective       This process should be followed by all of the        government. An asset transfer process
                                                                                                                                          reconstruction programs and              IRRF-implementing agencies, and sufficient           has been developed, but plans for
                                                                                                                                          projects?                                resources should be made available to                sustainment and capacity-development
                                                                                                                                          02. Are sufficient resources to          implement the process in time for the Iraqi          activities remain in draft and provide
                                                                                                                                          operate and maintain new U.S.            government’s use in budget planning.                 few details to guide agencies.
                                                                                                                                          provided plants and equipment are        02. Provide a bi-weekly report to the                Additionally, USAID has chosen not to
                                                                                                                                          available?                               Deputy Chief of Mission on the progress and          participate in the DoS-led asset transfer
                                                                                                                                          03. Has the Iraqi government             impediments to the implementation of the             process creating additional risk that
                                                                                                                                          sufficiently planned and budgeted        asset recognition and transfer process.              assets will not be turned over in time for
                                                                                                                                          for essential operations and             (Due to space constraints, some information have     the Iraqis to plan for their support.
                                                                                                                                          maintenance of the U.S.-provided         been left out. To view the complete list, please     (Due to space constraints, some information
                                                                                                                                          infrastructure?                          access the official document found on the SIGIR      have been left out. To view the complete
                                                                                                                                          04. How will the pace of                 website: http://www.sigir.mil/audits/Default.aspx)   list, please access the official document
                                                                                                                                          reconstruction and project                                                                    found on the SIGIR website: http://www.
                                                                                                                                          completion affect transition                                                                  sigir.mil/audits/Default.aspx)
                                                                                                                                          planning and completion?
                                                           139   SIGIR     SIGIR-06-019    07/28/2006   Review of the Use of              01. To determine whether the             01.Issue written clarification regarding             01. There was a lack of clarity regarding
                                                                                                        Definitization Requiremetns       definitization process for contracts     the applicability of DFARS for definitizing          the regulatory requirement for
                                                                                                        for Contracts Supporting          (including letter contracts and task     task orders issued under IDIQ contracts in           definitization of task orders issued under
                                                                                                        Reconstruction in Iraq            orders) funded by the IRRF complied      alignment with the opinion of the Office of          contracts classified as Indefinite-Delivery/
                                                                                                                                          with applicable regulations, policies,   the Army General Counsel.                            Indefinite-Quantity (IDIQ) on the part
                                                                                                                                                                                                                                                                                                    Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 517 of 529




                                                                                                                                          and procedures and whether such                                                               of the primary U.S. Army organizations
                                                                                                                                          contracts were being definitized in                                                           involved in awarding and administering
                                                                                                                                          a timely basis.                                                                               different types of contracts for Iraq
                                                                                                                                                                                                                                        reconstruction.
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency    Report Number   Date         Report Title                    Objectives                             Recommendations                                      Findings
                                        140   SIGIR     SIGIR-06-020    07/28/2006   Review of the Advanced First    01. To what extent does AFRN           02. Request the Iraqi Ministry of Interior           01. The initial assumptions to build the
                                                                                     Responder Network               provide effective emergency            provide current inventory information, by            AFRN system upon the existing Iraqi
                                                                                                                     communications for the citizens of     model type, for the first responder radios in        electrical and fiber optic infrastructure
                                                                                                                     Iraq, the police, fire, emergency      their possession.                                    exacerbated the extent to which U.S.
                                                                                                                     medical departments, and related       03. Direct CPATT personnel conduct a physical        implementing agencies could efficiently
                                                                                                                     command and control organizations      inventory, by model type, of any radios not          and effectively manage the AFRN
                                                                                                                     02. To what extent are radios          yet transferred to the Ministry of Interior.         project.
                                                                                                                     purchased for distribution to the      04. Reconcile the Iraqi Ministry of Interior         02. Effectiveness has been impacted
                                                                                                                     Iraqi police, fire, and emergency      and CPATT inventories to the record of all           by no connectivity between the three
                                                                                                                     medical organizations were             radios purchased and document the results.           zones of the AFRN system; inability to
                                                                                                                     properly accounted for, controlled,    05. Initiate actions in accordance with              receive emergency calls from citizens at
                                                                                                                     supported, and transferred to the      applicable U.S. government property                  the majority of first responder dispatch
                                                                                                                     Iraqi Ministry of Interior             management policies, to properly account for         centers; no network performance
                                                                                                                     03. To what extent were U.S.           and control all radios.                              monitoring for two of the zones; and
                                                                                                                     government plans and funding           01. We recommend that the Commanding                 insufficient backup generators to power
                                                                                                                     in place to sustain the Advanced       General, Multi-National Security Transition          the various system elements when
                                                                                                                     First Responder Network pending        Command-Iraq ensure that the contractor              commercial power is unavailable.
                                                                                                                     the Iraqi government’s assumption      conducting the AFRN assessment is required
                                                                                                                     of those responsibilities; and         to coordinate with the Iraqi Ministry of
                                                                                                                     whether U.S. officials provided        Interior and Iraqi Ministry of Communications
                                                                                                                     the responsible Iraqi Ministry with    Iraq Telephone and Postal Company in
                                                                                                                     sufficient information on operations   diagnosing and resolving the specific
                                                                                                                     and maintenance support                technical reason or reasons why connectivity
                                                                                                                     requirements                           between the three AFRN zones does not
                                                                                                                     04. To what extent were AFRN task      exist.
                                                                                                                     orders properly definitized; and
                                                                                                                     related equipment purchases and
                                                                                                                     contractor services were within the
                                                                                                                     scope of the contract
                                        141   SIGIR     SIGIR-06-021    07/28/2006   Joint Survey of the U.S.        01. To determine which U.S.            01.Continue the ongoing efforts to recruit an        01. SIGIR identified that U.S. government
                                                                                     Embassy-Iraq’s Anticorruption   government agencies participate        Iraqi local national staff member to provide         expenditures on anticorruption activities
                                                                                     Program                         in the anticorruption program          support to the full-time Anticorruption              has been modest when compared to the
                                                                                                                     in Iraq, and whether they have a       Program Manager. This individual should              total spent for Iraq reconstruction.
                                                                                                                     coordinated strategic plan with        have the necessary skills and rank to be
                                                                                                                     identified goals                       instrumental in forging joint U.S.-Iraqi
                                                                                                                     02. To determine whether program       anticorruption initiatives.
                                                                                                                     outcomes and metrics have been         02. Establish a joint executive steering group,
                                                                                                                     established to measure progress        with the Anticorruption Program Manager as
                                                                                                                     and success                            the chairperson, that would have oversight
                                                                                                                     03. To determine whether               on all U.S. government anticorruption
                                                                                                                     organizational roles and               programs to ensure that all initiatives are
                                                                                                                     responsibilities have been clearly     working toward a common goal in the most
                                                                                                                     identified and resources provided to   efficient and effective manner.
                                                                                                                     meet the program goals                 (Due to space constraints, some information have
                                                                                                                                                            been left out. To view the complete list, please
                                                                                                                                                            access the official document found on the SIGIR
                                                                                                                                                            website: http://www.sigir.mil/audits/Default.aspx)
                                        142   SIGIR     SIGIR-06-023    07/28/2006   Changes in Iraq Relief and      01. To determine the changes, if                                                            01. Sector funding remained fairly
                                                                                     Reconstruction Fund Program     any, in the Department of State’s                                                           constant through the last quarter with
                                                                                     Activities January Through      Iraq relief and reconstruction plans                                                        only $15.9 million in funding moving
                                                                                     March 2006                      between January 1, 2006 and March                                                           between sectors, and $107.8 million
                                                                                                                     31, 2006                                                                                    moving between IRRF projects.
                                                                                                                     02. To identify reasons for those                                                           02. The minor adjustments to project
                                                                                                                     changes.                                                                                    activities are likely attributable to the
                                                                                                                                                                                                                 fact that 88.4% of IRRF dollars have
                                                                                                                                                                                                                 been obligated as of the end of the
                                                                                                                                                                                                                 quarter ($16.3 billion of the $18.4 billion
                                                                                                                                                                                                                 appropriated).
                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 518 of 529




October 30, 2006 I REPORT TO CONGRESS
I L-31
                                                                                                                                                                                                                                                               Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency    Report Number   Date         Report Title                      Objectives                              Recommendations                                      Findings
                                                           143   SIGIR     SIGIR-06-024    07/26/2006   Memorandum: Joint Cash            01. The Director of the Iraq National                                                        01. SIGIR determined that the available
                                                                                                        Count - Iraq National Weapons     Weapons Card Program (INWCP)                                                                 records generally support the amount of
                                                                                                        Card Progarm                      requested assistance from the                                                                INWCP funds in the Director’s possession
                                                                                                                                          Treasury Attaché, U.S. Embassy-                                                              as of May 19 and 20, 2006.
                                                                                                                                          Iraq, for the transfer of INWCP                                                              02. SIGIR determined that the INWCP
                                                                                                                                          funds that had been collected for                                                            Director was in possession of 305,575,000
                                                                                                                                                                                                                                                                                      Appendix L




                                                                                                                                          weapons registration to the Iraqi                                                            ID, or the equivalent of $207,882.67 in
                                                                                                                                          Government. Consequently, the                                                                U.S. dollars .
                                                                                                                                          Treasury Attaché, U.S. Embassy-Iraq,
                                                                                                                                          requested the Special Inspector
                                                                                                                                          General for Iraq Reconstruction
                                                                                                                                          (SIGIR) to conduct a count of
                                                                                                                                          INWCP funds that were under the
                                                                                                                                          supervision of the INWCP Director.
                                                                                                                                          SIGIR was also asked to reconcile
                                                                                                                                          the funds to the extent possible, to
                                                                                                                                          weapons registration card records
                                                                                                                                          held by the INWCP Director. SIGIR
                                                                                                                                          was joined by a representative




L-32 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                          of the Multi-National Security
                                                                                                                                          Transition Command-Iraq (MNSTC-I)
                                                                                                                                          to conduct this review.
                                                           144   SIGIR     SIGIR-06-014    07/27/2006   Review of Efforts to Increase     01. To address the factors affecting    01. Encourage action by the Iraqi government         01. A number of factors including
                                                                                                        Iraq’s Capability to Protect      Iraq’s infrastructure, including        by continuing to emphasize the actions that          attacks, aging and poorly maintained
                                                                                                        Its Energy Infrastructure         attacks, physical condition, and        the newly formed Iraqi government must               infrastructure, and criminal activity
                                                                                                        (Classified)                      criminal activity—This is an            take to enhance infrastructure integrity,            are adversely affecting Iraq’s ability to
                                                                                                                                          expansion of SIGIR’s original           making actions that need to be taken by the          develop a viable energy sector. These
                                                                                                                                          objective of focusing on attacks        new Iraqi government part of subsequent              factors have combined to hold down
                                                                                                                                          in recognition of the importance        U.S. action agendas, and emphasizing the             Iraq’s oil exports and the availability of
                                                                                                                                          of factors other than attacks. This     capacity-building process in discussions with        electricity. As a result, SIGIR estimates
                                                                                                                                          objective’s purpose is to identify      the new government.                                  that between January 2004 and March
                                                                                                                                          the scope of requirements/needs.        02. Support transition plans by working with         2006, Iraq lost a potential $16 billion
                                                                                                                                          02. To address the extent to which      the Iraqi ministries to develop a performance-       in revenue from oil exports because of
                                                                                                                                          the Iraqi government can perform        based reporting capability to identify their         limitations on its ability to export oil. In
                                                                                                                                          independently to protect its oil        measurable events and gauge progress in              addition to lost export revenues, Iraq
                                                                                                                                          and electricity infrastructure—This     their infrastructure integrity capabilities.         is paying billions of dollars to import
                                                                                                                                          is to identify a baseline metric.                                                            refined petroleum products to support
                                                                                                                                          03. To address the support the                                                               the consumption needs of its citizens.
                                                                                                                                          United States is providing the
                                                                                                                                          Iraqi government to increase its
                                                                                                                                          capability to protect its oil and
                                                                                                                                          electricity infrastructure—This is
                                                                                                                                          to identify the current and future
                                                                                                                                          investment of resources needed to
                                                                                                                                          attain the desired capability.
                                                           145   SIGIR     SIGIR-06-025    07/28/2006   Review of the Medical             01. Where are the medical               01. SIGIR recommends that the Director, Iraq         01. Twenty of the 151 medical
                                                                                                        Equipment Purchased for the       equipment sets located and which        Reconstruction and Management Office                 equipment sets procured were physically
                                                                                                        Primary Healthcare Centers        organizations maintain physical         (IRMO) continue to work with GRD-PCO to              located at the sites of 20 PHCs that were
                                                                                                        Associated with Parsons Global    control of the assets?                  develop a comprehensive written utilization          fully or partially constructed by Parsons.
                                                                                                        Services, Inc., Contract Number   02. How and when will the               and transfer plan for all of the 131 medical         (Due to space constraints, some information
                                                                                                        W914NS-04-D-0006                  U.S. government transfer the            equipment sets stored in the warehouse.              have been left out. To view the complete
                                                                                                                                          equipment?                              (Due to space constraints, some information have     list, please access the official document
                                                                                                                                          03. What are the “lessons learned”      been left out. To view the complete list, please     found on the SIGIR website: http://www.
                                                                                                                                          from the management and                 access the official document found on the SIGIR      sigir.mil/audits/Default.aspx)
                                                                                                                                          execution of the non-construction       website: http://www.sigir.mil/audits/Default.aspx)
                                                                                                                                          process and practices related to this
                                                                                                                                          contract?
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 519 of 529
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency    Report Number        Date         Report Title                       Objectives                                Recommendations                                      Findings
                                        146   SIGIR     SIGIR-06-026         07/31/2006   Review of the U.S. Agency for      01. To determine wheter USAID has         01. Direct USAID Mission Director-Iraq to: (a)       01. Because of subcontractor
                                                                                          International Development’s        effective policies, procedures, and       Issue a stop work; (b) order to Bechtel and          performance concerns, Bechtel
                                                                                          Management of the Basrah           management controls in place to           its subcontractors until there are sufficient        announced in October 2005 that it was
                                                                                          Children’s Hospital Project        achieve expected project outcomes         plans, resources, and processes in place to          conducting a special assessment of the
                                                                                                                             02. To determine whether USAID            ensure a successful project. ( c ) Report on         project schedule.
                                                                                                                             has adequate financial controls in        the total project, including Project HOPE’s          02. In late December 2005, the Corps
                                                                                                                             place to effectively monitor the          activities in its Section 2207 Report. c. Provide    on-site engineer reported the project
                                                                                                                             project and to collect and report on      the IRMO Director with timely, accurate, and         as 111 days behind schedule and the
                                                                                                                             cost to complete                          complete information as deemed necessary             prime contractor was reporting a delay
                                                                                                                             03. To determine whether                  to ensure the project has independent                of 45 days. However, USAID reported
                                                                                                                             USAID and IRMO have effective             oversight.                                           no delays with the project in either their
                                                                                                                             management reporting processes            02. Direct the IRMO Director and the USAID           January 2006 Section 2207 Report or
                                                                                                                             in place to ensure effective              Mission Director-Iraq to: (a) Promptly report        Project Assessment Report.
                                                                                                                             transparency of project cost,             on the answers to the Deputy Chief of                (Due to space constraints, some information
                                                                                                                             schedule, and performance                 Mission’s questions provided on June 6, 2006;        have been left out. To view the complete
                                                                                                                                                                       (b) Consider alternative forms of contracting        list, please access the official document
                                                                                                                                                                       and project management to complete                   found on the SIGIR website: http://www.
                                                                                                                                                                       the project; ( c ) Develop a management              sigir.mil/audits/Default.aspx)
                                                                                                                                                                       structure to ensure the success of this project.
                                        147   SIGIR     SIGIR-06-037         09/22/2006   Interim Audit Report on            01. The objective of this interim         SIGIR recommends that the Commanding                 01. SIGIRs review of the Project and
                                                                                          Improper Obligations using the     audit was to assess whether these         General, USACE, direct the Gulf Region               Contracting Office obligations recorded
                                                                                          Iraq Relief and Reconstruction     obligations of IRRF funds initially       Division-Project and Contracting Office              in USACE’s financial records determined
                                                                                          Fund (IRRF2)                       noted as “Dummy Vendor” met the           to immediately review the 96 obligations             that the $362 million recorded under the
                                                                                                                             criteria for proper obligations.          established for “dummy vendors,” and                 vendor name as “Dummy Vendor” do
                                                                                                                                                                       to the extent practicable, take steps to             not constitute proper obligations.
                                                                                                                                                                       obligate these funds consistent with GAO
                                                                                                                                                                       and DoD guidance on what constitutes
                                                                                                                                                                       proper obligations by September 30, 2006;
                                                                                                                                                                       or alternately take steps to assure that the
                                                                                                                                                                       funds remain legally available.
                                        148   SIGIR     SIGIR-06-038         09/27/2006   Unclassified Summary of SIGIR’s    01. To address factors affecting          01. Encourage action by the Iraqi government         01. A number of factors, including
                                                                                          Review of Efforts to Increase      Iraq’s infrastructure, including          by continuing to emphasize the actions that          attacks, aging and poorly maintained
                                                                                          Iraq’s Capability To Protect Its   attacks, physical condition,              the newly formed Iraqi government must               infrastructure, and criminal activity
                                                                                          Energy Infrastructure              and criminal activity. This is            take to enhance infrastructure integrity,            are adversely affecting Iraq’s ability to
                                                                                                                             an expansion of our original              making actions that need to be taken by the          develop a viable energy sector. These
                                                                                                                             objective of focusing on attacks          new Iraqi government part of subsequent              factors have combined to hold down
                                                                                                                             in recognition of the importance          U.S. action agendas, and emphasizing the             Iraq’s oil exports and the availability of
                                                                                                                             of factors other than attacks. This       capacity building process in discussions with        electricity. As a result, we estimate that
                                                                                                                             objective’s purpose is to identify the    the new government                                   between January 2004 and March 2006,
                                                                                                                             scope of requirements/needs.              02. Support transition plans, working with           due to limitations on its ability to export
                                                                                                                             02. The extent to which the               the Iraqi ministries to develop a performance-       oil, Iraq lost a potential $16 billion in
                                                                                                                             Iraqi government can perform              based reporting capability to identify their         revenue from oil exports. In addition
                                                                                                                             independently to protect its oil and      measurable events and to gauge progress in           to lost export revenues, Iraq is paying
                                                                                                                             electricity infrastructure. This is to    their infrastructure integrity capabilities.         billions of dollars to import refined
                                                                                                                             identify a baseline metric.                                                                    petroleum products to support the
                                                                                                                             03. The support the United States                                                              consumption needs of its citizens.
                                                                                                                             is providing the Iraqi government
                                                                                                                             to increase its capability to protect
                                                                                                                             its oil and electricity infrastructure.
                                                                                                                             This is to identify the current and
                                                                                                                             future investment of resources
                                                                                                                             needed to attain the desired
                                                                                                                             capability.
                                        149   SIGIR     SIGIR-06-018 (DoS:   07/2006      Survey of the Status of Funding    01. Identify funding received             01. DoS OIG and SIGIR recommend that                 01. As of December 31, 2005, over $1.3
                                                        AUD/IQO-06-30)                    for Iraq Programs Allocated        and expended by INL that was              the Bureau of International Narcotics and            billion in supplemental appropriations
                                                                                          to the Department of State’s       earmarked for Iraq                        Law Enforcement Affairs establish policies           funding has supported a variety of
                                                                                          Bureau of International            02. Evaluate INL accounting               and procedures to document management                Department projects and initiatives in
                                                                                          Narcotics and Law Enforcement      procedures for those funds.               decisions regarding accounting or reporting          Iraq, including improving the security
                                                                                          Affairs as of December 31, 2005                                              of Iraq funding, including coordination with         capabilities of the Iraqi police force and
                                                                                                                                                                       other Deparmtne entities, such as the Bureau         other judicial initiatives, promoting
                                                                                                                                                                                                                                                                                       Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 520 of 529




                                                                                                                                                                       of Resource Management.                              democratization efforts, peacekeeping




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                       (Due to space constraints, some information have     operations, demining removal and
                                                                                                                                                                       been left out. To view the complete list, please     training, and security operations.
                                                                                                                                                                       access the official document found on the SIGIR
                                                                                                                                                                       website: http://www.sigir.mil/audits/Default.aspx)




I L-33
                                                                                                                                                                                                                                                                          Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency         Report Number     Date         Report Title                    Objectives                               Recommendations                                  Findings
                                                           150   Treasury OIG   OIG-06-029        03/23/2006   Review of Treasury Activities   01. Identify Treasury activities and                                                      01. Treasury provides technical assistance
                                                                                                               for Iraq Reconstruction         funding involving Iraq relief and                                                         and support to modernize the Iraqi
                                                                                                                                               reconstruction.                                                                           banking system.
                                                                                                                                               02. Determine the completeness                                                            02. The financial information provided
                                                                                                                                               and accuracy of the information                                                           by Treasury to SIGIR fairly presented the
                                                                                                                                               provided by the Office of                                                                 fund-use status of the reconstruction
                                                                                                                                                                                                                                                                                      Appendix L




                                                                                                                                               Technology Assessment (OTA) in                                                            activities: Treasury obligated $32.9
                                                                                                                                               its reports to SIGIR regarding its                                                        million out of $35.1 million apportioned
                                                                                                                                               activities for Iraq reconstruction.                                                       to the reconstruction programs, and
                                                                                                                                                                                                                                         disbursed $26.3 million as of February
                                                                                                                                                                                                                                         28, 2006.
                                                           151   USAAA          A-2004-0305-FFG   05/18/2004   Time Sensitive Report, Audit    01. Audit concerning accountability                                                       01. Serious problems exist with
                                                                                                               of Vested and Seized Assets,    over non-cash assets. Specifically:                                                       accountability and security of non-cash
                                                                                                               Operation Iraqi Freedom         Were adequate procedures and                                                              seized assets
                                                                                                                                               controls in place and operating                                                           02. DoD guidance regarding
                                                                                                                                               to properly secure and account                                                            accountability of seized assets not
                                                                                                                                               for vested and seized assets                                                              followed.
                                                                                                                                               in a manner consistent with
                                                                                                                                               appropriated fund accounting.




L-34 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                               02. Did adequate audit trails exist to
                                                                                                                                               support on hand balance of vested
                                                                                                                                               and seized asset account.
                                                           152   USAAA          A-2004-0438-AML   08/12/2004   Definitization of Task Orders   01. Evaluate overall management          01. Take actions, as appropriate, to pressure    01. Concluded definitization of TOs for
                                                                                                               for LOGCAP                      of contracts under LOGCAP.               the contractor to meet the contract target       Contract Number DAAA09-02-D-0007
                                                                                                                                               Specifically, evaluate timeliness of     dates for the submission of cost proposals       was not timely.
                                                                                                                                               definitization of task orders under      and for the definitization of task orders.       02. Establishment of the definitization
                                                                                                                                               LOGCAP.                                  For example: · Consider the possibility of       office greatly improved the controls.
                                                                                                                                                                                        withholding payments to the contractor           03. However, the process of the
                                                                                                                                                                                        until the contractor submits qualifying cost     contractor submitting the cost proposals
                                                                                                                                                                                        proposals to the Definitization Office. ·        needed to be improved.
                                                                                                                                                                                        Reiterate the need to the contractor to hire
                                                                                                                                                                                        more personnel to prepare and submit the
                                                                                                                                                                                        qualifying cost proposals on time.
                                                           153   USAAA          A-2005-0043-ALE   11/24/2004   LOGCAP Kuwait                   01. To evaluate the overall              01. Have the program management office           01. The contract for LOGCAP needed
                                                                                                                                               management of the LOGCAP                 issue instructions for performance-based         better management.
                                                                                                                                               contract.                                statements of work to the LOGCAP Support         02. Controls over contract costs needed
                                                                                                                                               02. To evaluate the procedures           Unit in Southwest Asia. Make sure the            improvement during task order
                                                                                                                                               in place to control costs under          instructions include specific guidance           planning. Costs could have been reduce
                                                                                                                                               LOGCAP contracts.                        for preparing performance requirement            by at least $40M
                                                                                                                                               03. To evaluate the management           summaries and performance assessment             03. The Army didn’t fully account
                                                                                                                                               of assets used in conjunction            plans. Also, determine how Defense Contract      for more than $77 million worth of
                                                                                                                                               with LOGCAP contracts—assets             Management Agency is developing g its            government-furnished property used in
                                                                                                                                               contractors cquired and assets           performance assessment plans to make sure        conjunction with the contract.
                                                                                                                                               the government provided to               customer requirements are satisfied.
                                                                                                                                               contractors.                             02. Direct the program management office
                                                                                                                                                                                        and the procuring contracting officer to
                                                                                                                                                                                        reinforce the reporting requirements on each
                                                                                                                                                                                        subsequent statement of work and to review
                                                                                                                                                                                        and use the reports as intended.
                                                                                                                                                                                        (Due to space constraints, some information
                                                                                                                                                                                        have been left out. To view the complete list,
                                                                                                                                                                                        please access the official document found on
                                                                                                                                                                                        the USAAA website: http://www.hqda.army.
                                                                                                                                                                                        mil/aaaweb/)
                                                           154   USAAA          A-2005-0095-FFG   02/16/2005   Vested & Seized Assets,         01. Were adequate procedures and         01. Incorporate the 31 July 2003                 01. USA did properly secure and account
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 521 of 529




                                                                                                               Operation Iraqi Freedom         controls in place and operating to       memorandum on procedures for vested and          for seized cash and metal bars.
                                                                                                                                               properly secure and account for          seized assets as a permanent part of the         02. CPA did not maintain adequate
                                                                                                                                               vested and seized assets.                DOD Financial Management Regulation to           controls over non-cash belongings.
                                                                                                                                               02. Did adequate audit trails exist to   ensure guidance will be available for future     03. Adequate audit trails did not exist
                                                                                                                                               support the onhand balance of the        contingency operations.
                                                                                                                                               vested and seized asset accounts.        (Due to space constraints, some information
                                                                                                                                                                                        have been left out. To view the complete list,
                                                                                                                                                                                        please access the official document found on
                                                                                                                                                                                        the USAAA website: http://www.hqda.army.
                                                                                                                                                                                        mil/aaaweb/)
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency    Report Number     Date         Report Title                      Objectives                             Recommendations                                  Findings
                                        155   USAAA     A-2005-0078-FFG   03/02/2005   Coalition Provisional Authority   01. Were appropriate management                                                         01. Management controls not always in
                                                                                       Travel Procedures                 controls over the travel process                                                        place/operating.
                                                                                                                         from order generation to voucher                                                        02. Identified 3 control weaknesses
                                                                                                                         settlement in place and operating.                                                      related to travel voucher processing.
                                                                                                                         02. Were fund control procedures                                                        03. Fund control procedures not
                                                                                                                         adequate to ensure obligations                                                          adequate to ensure complete and
                                                                                                                         were complete and accurate, and                                                         accurate accounting records for
                                                                                                                         disbursements were made in a                                                            obligations and disbursements.
                                                                                                                         timely manner to clear unliquidated                                                     04. Transition plan was prepared and in
                                                                                                                         obligations                                                                             sufficient detail.
                                                                                                                         03. Did the plan to transition
                                                                                                                         the travel functions of the CPA
                                                                                                                         Representative to other agencies
                                                                                                                         on June 30, 2004 provide sufficient
                                                                                                                         detail and coverage to minimize
                                                                                                                         any disruption in support to CPA
                                                                                                                         personnel and to close out open
                                                                                                                         actions.
                                        156   USAAA     A-2005-0194-ALA   05/26/2005   Project Management support        01. The overall objective is to        01. We recommended the Director, Project         01. We found that the Army and the
                                                                                       of Iraq Reconstruction PCO        determine if the Army and the          and Contracting Office: Make sure all DOD-       PCO have put many controls in place to
                                                                                                                         PCO have put controls and sound        managed contracts awarded with FY 04 IRRF        mitigate previously identified high-risk
                                                                                                                         business processes in place to         are loaded into the Standard Procurement         areas. However, additional actions are
                                                                                                                         mitigate previously identified high-   System and tie to the Corps’ system.             needed to strengthen controls.
                                                                                                                         risk areas.                            02. Receive and distribute all FY 04 IRRF DOD    (Due to space constraints, some information
                                                                                                                                                                funding.                                         have been left out. To view the complete
                                                                                                                                                                (Due to space constraints, some information      list, please access the official document
                                                                                                                                                                have been left out. To view the complete list,   found on the USAAA website: http://www.
                                                                                                                                                                please access the official document found on     hqda.army.mil/aaaweb/)
                                                                                                                                                                the USAAA website: http://www.hqda.army.
                                                                                                                                                                mil/aaaweb/)
                                        157   USAAA     A-2005-0173-ALE   05/02/2005   Commanders’ Emergency             01. Were funds for the                 01. We recommended that MNSTC-I: Issue           01. Yes. Overall, MNSTC-I’s J8
                                                                                       Response Program and Quick        Commanders’ Emergency Response         command policy designating authorized            Comptroller administered funds
                                                                                       Response Fund                     Program and Quick Response             approving officials for purchase requests and    according to applicable guidance in the
                                                                                                                         Fund received, accounted for,          commitments.                                     form of fragmentary orders, standing
                                                                                                                         and reported in accordance with        02. Deobligate funding for an armor vehicle      operating procedures, laws, and
                                                                                                                         applicable laws and regulations?       panel project, valued at $59,000, funded         regulations.
                                                                                                                         02. Were disbursements consistent      through the Quick Response Fund.                 02. Yes. Overall, disbursements were
                                                                                                                         with the intent of the charter or      03. Coordinate with the 336th Finance            processed consistent with funding
                                                                                                                         implementing guidance?                 Brigade to reconcile disbursements monthly.      guidance.
                                                                                                                                                                04. Establish an internal auditor position
                                                                                                                                                                within the command group reporting directly
                                                                                                                                                                to the commanding general.
                                                                                                                                                                05. Update the standing operating
                                                                                                                                                                procedures to require the maintenance of all
                                                                                                                                                                supporting documentation (such as purchase
                                                                                                                                                                requests, contracts, receiving reports, and
                                                                                                                                                                vouchers) in program project files.
                                        158   USAAA     A-2006-0046-ALA   01/31/2006   Audit of Fund Accountability      01. Did the PCO’s financial            01. Determine the status of funds distributed    01. The PCO’s financial management
                                                                                       for Iraq Relief and               management system and processes        to other Federal activities and establish        system and processes were generally
                                                                                       Reconstruction Fund-2 (IRRF2)     have the controls needed to make       written procedures for maintaining visibility    effective for ensuring the accurate
                                                                                                                         sure commitments, obligations,         of these funds.                                  recording of commitments, obligations,
                                                                                                                         and disbursements were accurately      02. Review Accounts Payable reports and          and disbursements. However, control
                                                                                                                         recorded?                              follow up on outstanding invoices and            weaknesses existed related to handling
                                                                                                                         02. Did the PCO have adequate          receiving reports.                               Military Interdepartmental Purchase
                                                                                                                         controls in place to make sure         03. Require the Finance Director to conduct      Requests (MIPRs) and nonconstruction
                                                                                                                         operating costs were properly          triannual reviews in accordance with the         contract payments, and performing fund
                                                                                                                         recorded?                              Financial Management Regulation, and             status reviews.
                                                                                                                                                                provide a signed confirmation statement.         02. While we found that the PCO
                                                                                                                                                                (Due to space constraints, some information      generally had adequate controls to
                                                                                                                                                                have been left out. To view the complete list,   ensure operating costs were properly
                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 522 of 529




                                                                                                                                                                please access the official document found on     recorded, we did identify some areas




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                the USAAA website: http://www.hqda.army.         needing improvement.
                                                                                                                                                                mil/aaaweb/)




I L-35
                                                                                                                                                                                                                                                               Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency    Report Number     Date         Report Title                       Objectives                                Recommendations                                  Findings
                                                           159   USAAA     A-2005-0332-ALE   09/30/2005   Follow-up of Commanders’           01. Were funds for the                    05. Reconcile the Developmental Fund for         01. The Multi-National Security
                                                                                                          Emergency Response Program         Commanders’ Emergency Response            Iraq and the Iraqi Army Funds (Seized Assets).   Transition Command - Iraq (MNSTC-I)
                                                                                                          (CERP) and Quick Response          Program and Quick Response                Report discrepancies to the Special Inspector    received, accounted for, and reported
                                                                                                          Fund (QRF)                         Fund received, accounted for,             General for Iraqi Reconstruction.                funds according to applicable laws,
                                                                                                                                             and reported in accordance with           01. We recommended that MNSTC-I:                 regulations, and guidance. Commanders’
                                                                                                                                             applicable laws and regulations?          Require J-7 Engineers to review all Quick        Emergency Response Program and Quick
                                                                                                                                                                                                                                                                                      Appendix L




                                                                                                                                             02. Were projects managed,                Response Fund construction projects or           Response Fund projects met the intent
                                                                                                                                             completed, and funds disbursed            the reasonableness of costs before the J-8       of program guidance.
                                                                                                                                             consistent with the charter or            Comptroller approves the projects.               02. Command personnel demon-strated
                                                                                                                                             implementing guidance?                    02. Reduce three purchase requests by about      adequate oversight over administrative
                                                                                                                                             03. Did Multi-National Security           $537,000.                                        processes and processed cash dis-
                                                                                                                                             Transition Command-Iraq                   03. Establish proponents for man-agement         bursements properly for both programs.
                                                                                                                                             implement the recommendations             oversight over proj-ects for both programs,      03. However, MNSTC-I needed to
                                                                                                                                             from the prior report and did the         review projects each month, and adjust the       ensure that its personnel reviewed
                                                                                                                                             corrective actions fix the problem?       projects as needed.                              Quick Response Fund projects for
                                                                                                                                             04. Did Multi-National Security           04. Review the validity of all open projects     reasonableness and tracked the status
                                                                                                                                             Transition Command-Iraq                   for both programs and cancel those found to      of military interdepartmental purchase
                                                                                                                                             implement an effective followup           be invalid.                                      requests.
                                                                                                                                             system for tracking the implemen-




L-36 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                             tation of corrective actions until full
                                                                                                                                             completion?
                                                           160   USAAA     A-2006-0090-ALE   03/31/2006   Followup Audit II of the           01. To determine whether projects         01. Direct the J-8 Comptroller to review the     01. MNSTC-I, through its J-8 Comptroller
                                                                                                          Commander’s Emergency              managed, completed, and funds             monthly procurement logs and contact the         managed, completed, and disbursed
                                                                                                          Response Program and Quick         disbursed were consistent with the        field contracting officers when the required     funding for CERP and QRF projects.
                                                                                                          Response Fund                      charter or implementing guidance.         information isn’t provided for assigned          Command’s actions were consistent with
                                                                                                                                             02. To determine whether the              projects. Command should decommit and            the charter and implementing guidance
                                                                                                                                             Multi-National Security Transition        deobligate project funding if requirements       for meeting the humanitarian relief and
                                                                                                                                             Command-Iraq implement: (1) The           are no longer required.                          reconstruction requirements of the Iraqi
                                                                                                                                             recommendations from the prior            02. Request a workload study for the J-8         people and for training and equipping
                                                                                                                                             report and did the corrective actions     Comptroller’s Office and field contracting       the Iraqi Security Forces.
                                                                                                                                             fix the problem; (2) An effective         officers to determine if the organization is     02. MNSTC-I implemented the
                                                                                                                                             followup system for tracking the          adequately staffed to perform mission.           recommendations, and the corrective
                                                                                                                                             implementation of corrective                                                               actions it took fixed the conditions
                                                                                                                                             actions until full completion.                                                             dentified in the prior report.
                                                           161   USAAA     A-2006-0047-ALL   01/11/2006   Base Closure Process in the Iraq   01. Our audit objective for this          01. Consider establishing a full-time team       01. During our audit, the Corps was
                                                                                                          Area of Operations                 audit report was to determine if          staffed with representatives from the            implementing its base closing policies
                                                                                                                                             the Corps had adequate policies           appropriate Corps staff sections whose sole      and procedures. The recent closings
                                                                                                                                             and procedures in place to ensure         purpose is to monitor base closings and          were mainly small bases that didn’t
                                                                                                                                             that appropriate documentation is         resolve day-to-day issues.                       require extensive planning or funding
                                                                                                                                             prepared and funding requirements                                                          to close. The Corps recognized that
                                                                                                                                             are evaluated when closing forward                                                         upcoming base closings would involve
                                                                                                                                             operating bases within the Iraq area                                                       significantly larger bases and would
                                                                                                                                             of operations.                                                                             require greater planning and contractor
                                                                                                                                                                                                                                        assistance. As a result, the Corps was
                                                                                                                                                                                                                                        refining already established procedures
                                                                                                                                                                                                                                        to ensure efficient closings in the future.
                                                                                                                                                                                                                                        (Due to space constraints, some information
                                                                                                                                                                                                                                        have been left out. To view the complete
                                                                                                                                                                                                                                        list, please access the official document
                                                                                                                                                                                                                                        found on the USAAA website: http://www.
                                                                                                                                                                                                                                        hqda.army.mil/aaaweb/)
                                                                                                                                                                                                                                                                                                   Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 523 of 529
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency    Report Number     Date         Report Title                      Objectives                             Recommendations                                 Findings
                                        162   USAAA     A-2006-0081-ALL   03/17/2006   Unliquidated Obligations,         01. The objective addressed in this    01. For the Commander, Multi-National           01. Based on the process used to
                                                                                       Audit of Logistics Civil          report was to review obligations       Forces Iraq; for the Commander, Multi-          obligate funds to fund work ordered
                                                                                       Augmentation Program              recorded under task order 59 of        National Corps Iraq; and for the Commander,     under task order 59, we identified
                                                                                       Operations in Support of          the current LOGCAP contract to         U.S. Army Field Support Command: Obtain         no funds that were available for
                                                                                       Operation Iraqi Freedom           determine whether any obligated        the list of all costs approved, but not yet     deobligation and available for other
                                                                                                                         funds could be deobligated and         incurred by the contractor (These costs are     uses. Specifically, command obligated
                                                                                                                         made available for other uses.         listed in the Estimate to Complete column       funds for this task order incrementally
                                                                                                                                                                of the contractor’s cost report). Conduct a     on an “as needed” basis. As a result,
                                                                                                                                                                coordinated review of these requirements to     the amount of funds obligated closely
                                                                                                                                                                ensure the requirements are still valid.        approximated the funds expended to
                                                                                                                                                                02. For the Commander, U.S. Army Field          date for work performed under the
                                                                                                                                                                Support Command: Request the Defense            task order. Based on our review of
                                                                                                                                                                Contract Audit Agency to evaluate the           available information, it appears about
                                                                                                                                                                policies, procedures, and accuracy of the       $644 million will need to be obligated
                                                                                                                                                                contractor’s biweekly cost report.              to complete work under this task
                                                                                                                                                                                                                order a significant amount of which
                                                                                                                                                                                                                was unknown to the Army until the
                                                                                                                                                                                                                contractor submitted its most recent
                                                                                                                                                                                                                cost report. We believe the Army needs
                                                                                                                                                                                                                better visibility over the contractor’s
                                                                                                                                                                                                                current and planned expenditures. We
                                                                                                                                                                                                                plan to address this issue in a separate
                                                                                                                                                                                                                report on program management.
                                        163   USAAA     A-2006-0083-ALL   03/21/2006   Retrograde Operations (Task       01. The objective addressed in this    01. Ensure ongoing work to transition           01. Overall, we concluded that the
                                                                                       Order 87)-- Audit of Logistics    report was to determine whether        operations listed in task order 87 from         Army wasn’t acquiring the services
                                                                                       Civil Augmentation Program        the Army is acquiring the services     LOGCAP to a sustainment contract continues      under task order 87 for performing
                                                                                       Operations in Support of          under task order 87 for performing     to fruition. To monitor the transition          retrograde operations in Kuwait in the
                                                                                       Operation Iraqi Freedom           retrograde operations in Kuwait in     progress, establish milestones and request      most cost-effective manner. We believe
                                                                                                                         the most cost-effective manner.        monthly updates on progress made.               the Army can now estimate the work
                                                                                                                                                                                                                requirements for retrograde operations
                                                                                                                                                                                                                currently performed in Kuwait with
                                                                                                                                                                                                                sufficient accuracy to allow the work
                                                                                                                                                                                                                to be obtained in a more cost-effective
                                                                                                                                                                                                                manner by transitioning the work to a
                                                                                                                                                                                                                sustainment contract outside LOGCAP.
                                        164   USAAA     A-2006-0091-ALL   04/04/2006   Theater Transportation Mission    01. The objective addressed in this    01. Ensure ongoing work to transfer tasks       01. Overall, USAAA concluded the work
                                                                                       (Task Order 88)-- Audit of        report was to determine whether        listed in task order 88 for work that is        performed under the task order for
                                                                                       Logistics Civil Augmentation      work performed under the task          primarily performed in Iraq is transferred      the theater transportation mission was
                                                                                       Program Operations in Support     order for the theater transportation   to task order 89. To monitor the transition     satisfying force requirements. However,
                                                                                       of Operation Iraqi Freedom        mission (task order 88) was            progress, establish milestones and request      some of the work performed under
                                                                                                                         performed effectively and acquired     monthly updates on progress made.               the task order is performed in Iraq and
                                                                                                                         in the most cost-efficient manner.                                                     could be managed more effectively
                                                                                                                                                                                                                under task order 89, which is the task
                                                                                                                                                                                                                order that covers the majority of work
                                                                                                                                                                                                                performed in Iraq under the LOGCAP
                                                                                                                                                                                                                contract. In addition, we believe work
                                                                                                                                                                                                                requirements under the task order
                                                                                                                                                                                                                for work performed in Kuwait can be
                                                                                                                                                                                                                estimated with sufficient accuracy to
                                                                                                                                                                                                                allow the work to be obtained in a more
                                                                                                                                                                                                                cost-efficient manner by transitioning
                                                                                                                                                                                                                the work to firm fixed-price contracts.
                                        165   USAAA     A-2006-0099-ALL   04/25/2006   Program Management in the         01. The objective addressed in         Establish within the Multi-National Forces      01. The current management structure
                                                                                       Iraq Area of Operations-- Audit   this report was to determine           command structure, a forces requirements        over LOGCAP operations in the Iraq AO
                                                                                       of Logistics Civil Augmentation   whether the government’s current       branch to provide centralized control within    isn’t conducive to ensuring the program
                                                                                       Program Operations in Support     management structure over              the command over LOGCAP requirements            is managed in the most effective and
                                                                                       of Operation Iraqi Freedom        LOGCAP operations is conducive to      and to interface directly with LOGCAP           efficient manner. Both the in-country
                                                                                                                         ensuring the program is managed        program management personnel within the         and CONUS offices involved, as well
                                                                                                                         in the most effective and efficient    theater. Ensure the branch is headed by an      as the prime contractor, continue to
                                                                                                                         manner.                                individual capable of effectively interfacing   make improvements in the overall
                                                                                                                                                                                                                                                                        Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 524 of 529




                                                                                                                                                                with the highest levels of command and          management of the program.




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                integrating LOGCAP into operational
                                                                                                                                                                planning, and is staffed with a sufficient
                                                                                                                                                                number of personnel who have expertise in
                                                                                                                                                                field logistics, base operations support, and




I L-37
                                                                                                                                                                                                                                                           Appendix L




                                                                                                                                                                cost analysis.
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency    Report Number     Date         Report Title                       Objectives                               Recommendations                                    Findings
                                                           166   USAAA     A-2006-0158-ALL   07/11/2006   Report on Class IX (Aviation)      01. To determine whether the Class       01. Review the line items authorized for           01. Based on historical warehouse
                                                                                                          Warehouse Staffing, Camp           IX (Aviation) warehouse at Camp          stocking in the Class IX (Aviation) warehouse      distribution of workload between
                                                                                                          Anaconda, Audit of Logistics       Anaconda was staffed in the most         and return all unneeded items to depot             military and contract personnel, the
                                                                                                          Civil Augmentation Program         cost-effective manner.                   stocks. Using the results of this review, reduce   Class IX (Aviation) warehouse wasn’t
                                                                                                                                                                                                                                                                                        Appendix L




                                                                                                          Operations in Support of                                                    the number of line items (surge capacity)          staffed in a cost-effective manner and
                                                                                                          Operation Iraqi Freedom                                                     required in the contract and contract staffing     the requested 20 additional contract
                                                                                                          (Project A-2006-ALL-0264.001),                                              allowed for operations at surge capacity.          personnel weren’t needed.
                                                                                                          Audit Report                                                                02. Load and unload trucks directly to and         02. Reduced Staffing Levels. As a result
                                                                                                                                                                                      from the warehouse through the overhead            of discussions with responsible personnel
                                                                                                                                                                                      doors. Adjust warehouse staffing as                of the Multi-National Corps-Iraq, the
                                                                                                                                                                                      appropriate.                                       C-4 denied the request for 20 additional
                                                                                                                                                                                                                                         warehouse workers and directed the
                                                                                                                                                                                                                                         Defense Contract Management Agency
                                                                                                                                                                                                                                         to reduce the number of contract
                                                                                                                                                                                                                                         workers assigned to the warehouse.
                                                           167   USAAA     A-2006-0168-ALL   08/04/2006   Report on the Subsistence          01. To evaluate the efficiency and       01. Monitor the contractor’s progress              01. Operations related to providing




L-38 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                          Prime Vendor Contract, Audit       effectiveness of operations related      to ensure the contractor completes                 subsistence items under the prime
                                                                                                          of Logistics Civil Augmentation    to providing subsistence items           the reorganization of the bulk storage             vendor contract to dining facilities
                                                                                                          Program Operations in Support      under the prime vendor contract          warehouses with a location grid plan and           operated by the LOGCAP contractor
                                                                                                          of Operation Iraqi Freedom         to dining facilities operated by the     subsequent warehousing of operational              were efficient and effective for items
                                                                                                                                             LOGCAP contractor.                       rations with specific location areas in the        owned and managed by the prime
                                                                                                                                                                                      warehouses. Then ensure contractor records         vendor.
                                                                                                                                                                                      updated locations of these rations in the
                                                                                                                                                                                      WMS database to ensure physical location of
                                                                                                                                                                                      products match the database.
                                                                                                                                                                                      (Due to space constraints, some information
                                                                                                                                                                                      have been left out. To view the complete list,
                                                                                                                                                                                      please access the official document found on
                                                                                                                                                                                      the USAAA website: http://www.hqda.army.
                                                                                                                                                                                      mil/aaaweb/)
                                                           168   USAAA     A-2006-0233-ALL   09/22/2006   Clothing Issue Facilities, Audit   01. To determine whether clothing        01. Implement the PBUSE accountable system         01. Soldiers were receiving prompt
                                                                                                          of Logistics Civil Augmentation    issue facilities were effectively        and policies and procedures contained in           services to satisfy their clothing issue,
                                                                                                          Program Operations in Support      managed to furnish reasonable and        the 710 series regulations at clothing issue       turn-in, and exchange needs. The
                                                                                                          of Operation Iraqi Freedom         cost-effective services for satisfying   facilities.                                        central issue facility at Camp Anaconda
                                                                                                                                             Soldiers’ requirements.                  02. Perform 100-percent inventories of all         maintained sufficient staffing and
                                                                                                                                                                                      three clothing issue facilities we audited,        inventory to fulfill its role as the central
                                                                                                                                                                                      prepare discrepancy reports, and perform           clothing issue point for the Iraq area of
                                                                                                                                                                                      causative research on all discrepancies.           operations.
                                                                                                                                                                                      03. For the Camp Anaconda facility, appoint,       02. Internal controls for operating the
                                                                                                                                                                                      and train a contracting officer’s technical        clothing issue facilities were inadequate
                                                                                                                                                                                      representative to oversee the clothing issue       and couldn’t be relied upon to detect
                                                                                                                                                                                      facility operations.                               potential diversion of government
                                                                                                                                                                                      (Due to space constraints, some information        property
                                                                                                                                                                                      have been left out. To view the complete list,
                                                                                                                                                                                      please access the official document found on
                                                                                                                                                                                      the USAAA website: http://www.hqda.army.
                                                                                                                                                                                      mil/aaaweb/)
                                                           169   USAAA     A-2006-0246-ALL   09/27/2006   Audit of the Cost-Effectiveness    01. Was the transition of work           01. In coordination with the Area Support          01. Command didn’t perform cost
                                                                                                          of Transitioning Task Order        performed to support the Kuwait          Group- Kuwait and USACC-SWA-KU, ensure             analyses before its decision to
                                                                                                          66 - Kuwait Naval Base Camp        Naval Base Camp under the Logistics      adequate SOWs for follow-on contracts are          transition work. Unit pricing for some
                                                                                                          Support From Contingency to        Civil Augmentation Program               finalized before transition of requirements        requirements were significantly higher
                                                                                                          Sustainment Contracting, Audit     contract to sustainment contracting      from contingency to follow-on contractors.         under the follow-on contract than the
                                                                                                          of Logistics Civil Augmentation    cost-effective?                          (Due to space constraints, some information        contingency contract.
                                                                                                          Program Operations in Support                                               have been left out. To view the complete list,     (Due to space constraints, some information
                                                                                                                                                                                                                                                                                                     Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 525 of 529




                                                                                                          of Operation Iraqi Freedom                                                  please access the official document found on       have been left out. To view the complete
                                                                                                          – Phase II                                                                  the USAAA website: http://www.hqda.army.           list, please access the official document
                                                                                                                                                                                      mil/aaaweb/)                                       found on the USAAA website: http://www.
                                                                                                                                                                                                                                         hqda.army.mil/aaaweb/)
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency      Report Number     Date         Report Title                      Objectives                             Recommendations                                    Findings
                                        170   USAAA       A-2006-0253-ALL   09/28/2006   Audit of the Cost-Effectiveness   01. To determine if the transition     01. Direct the Contracting Officer                 01.The transition of the GS SSA mission
                                                                                         of Transitioning the General      of the GS SSA mission under the        Representatives to compile contingency             from the LOGCAP contingency contract
                                                                                         Support Supply Support            LOGCAP contingency contract in         contractor’s performance data on a weekly,         to a follow-on contract was cost-
                                                                                         Activity (Task Order 87) From     Kuwait to sustainment contracting      monthly, and yearly basis. In addition, require    effective.
                                                                                         Contingency to Sustainment        was costeffective.                     the representative to conduct and submit
                                                                                         Contracting, Audit of Logistics                                          monthly trend analyses to the Administrative
                                                                                         Civil Augmentation Program                                               Contract Officer to evaluate the contractor’s
                                                                                         Operations in Support of                                                 performance.
                                                                                         Operation Iraqi Freedom                                                  02. Request USACC-SWA-KU to require the
                                                                                                                                                                  follow-on contractor to renegotiate the
                                                                                                                                                                  CSSC-K GS SSA subcontract labor contract.
                                                                                                                                                                  As a result, we project that CFLCC/ASG-K
                                                                                                                                                                  will realize monetary savings of about
                                                                                                                                                                  $11.1 million over the program objective
                                                                                                                                                                  memorandum.
                                                                                                                                                                  03. Include provisions in the LOGCAP IV
                                                                                                                                                                  negotiations to require the contingency
                                                                                                                                                                  contractor to provide cost data that is
                                                                                                                                                                  auditable and identifies cost by mission.
                                        171   USAAA       A-2006-0254-ALL   09/29/2006   Audit of the Procedures for       01. Were theater policies and                                                             01. Yes, the theater policies and
                                                                                         Transferring Property During      procedures established to transfer                                                        procedures established to transfer
                                                                                         the Base Closure Process in       excess government property during                                                         excess U.S. Government property
                                                                                         Support of Operation Iraqi        the base closure process to entities                                                      during the base closure process to
                                                                                         Freedom                           within the Government of Iraq in                                                          entities within the Government of Iraq
                                                                                                                           compliance with applicable U.S.                                                           were in compliance with U.S. laws and
                                                                                                                           laws and regulations?                                                                     regulations.
                                        172   USAID-OIG   E-266-04-001-P    03/19/2004   Audit of USAID’s Results Data     01. Has USAID accurately reported      01. We recommend that USAID/Iraq develop           01. The data was reported inaccurately
                                                                                         for its Education Activities      data and results for its education     procedures to verify data included in reports      (education activities) .
                                                                                         in Iraq                           activities in Iraq.                    prior to the issuance of the reports to ensure
                                                                                                                                                                  the data reported is accurate.
                                        173   USAID-OIG   A-000-04-003-P    05/19/2004   Capping Report on Audit           01. Did USAID comply with federal      02. We recommend that the Assistant                01. Inadequate documentation of
                                                                                         of USAID’s Compliance             regulations in awarding the Iraq       Administrator for the Bureau for                   market research relating to available/
                                                                                         with Federal Regulations in       contracts .                            Management instruct the Office of                  qualified contractors.
                                                                                         Awarding the Iraq Phase I         02. What improvements can be           Procurement to: (a) develop and implement          02. Failure to obtain and document legal
                                                                                         Contracts                         made to the process.                   a standard checklist of significant                analysis regarding possible conflict of
                                                                                                                                                                  documentation and procurement steps for            interest with contractors.
                                                                                                                                                                  contracts awarded using other than full and        03. Failure to notify and debrief non-
                                                                                                                                                                  open competition, and (b) develop a policy         award bidders.
                                                                                                                                                                  to maintain and update the checklist on a          04. Failure to document mitigation of
                                                                                                                                                                  recurring basis.                                   unfair competitive advantage.
                                                                                                                                                                  01. We recommend that the Assistant
                                                                                                                                                                  Administrator for the Bureau for
                                                                                                                                                                  Management instruct the Office of
                                                                                                                                                                  Procurement to develop a standardized
                                                                                                                                                                  illustrative budget, including standardized
                                                                                                                                                                  line item definitions, to be used in its
                                                                                                                                                                  requests for proposals and to require the
                                                                                                                                                                  use of this standardized format in the cost
                                                                                                                                                                  proposals submitted to USAID by its offerors.
                                        174   USAID-OIG   E-266-04-002-P    06/03/2004   Audit of USAID/Iraq’s             01. Are USAID/Iraq’s infrastructure    01. Establish procedures ensuring                  01. Mission’s management controls
                                                                                         Infrastructure Reconstruction     and rehabilitation activities          that Bechtel National, Inc. submit an              related to infrastructure rehabilitation
                                                                                         and Rehabilitation Program        performed by Bechtel on schedule       environmental review, and where applicable,        projects need improvements.
                                                                                                                           to achieve planned outputs.            an environmental assessment, with each             02. Inadequate environmental reviews
                                                                                                                                                                  request for the issuance of a job order, or        prior to start of construction.
                                                                                                                                                                  that USAID/Iraq obtain a formal written            03. Job order specific plans (JOSPs) not
                                                                                                                                                                  determination exempting the program                submitted as required.
                                                                                                                                                                  activities from USAID’s environmental              04. Completed job orders not closed.
                                                                                                                                                                  procedures, and obtain an acceptable
                                                                                                                                                                  environmental review for the existing job
                                                                                                                                                                                                                                                                             Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 526 of 529




                                                                                                                                                                  orders for which one is required.
                                                                                                                                                                  (Due to space constraints, some information have




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                  been left out. To view the complete list, please
                                                                                                                                                                  access the official document found on the USAID
                                                                                                                                                                  website: http://www.usaid.gov/press/releases/)




I L-39
                                                                                                                                                                                                                                                                Appendix L
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency      Report Number    Date         Report Title                     Objectives                            Recommendations                                    Findings
                                                           175   USAID-OIG   E-266-04-003-P   08/06/2004   Audit of USAID’s Compliance      01. Did USAID comply with                                                                01. For the areas reviewed, we
                                                                                                           with Federal Regulations         FAR in awarding Iraq Phase II                                                            determined that USAID complied
                                                                                                           in Awarding Phase II             Reconstruction, and Rehabilitation,                                                      with applicable federal regulations
                                                                                                           Reconstruction and               Program Advisors and Oversight                                                           in awarding the Iraq Phase II
                                                                                                           Rehabilitation, Program          Contracts.                                                                               Reconstruction and Rehabilitation,
                                                                                                           Advisors and Oversight                                                                                                    Program Advisors and Oversight
                                                                                                                                                                                                                                                                                  Appendix L




                                                                                                           Contracts                                                                                                                 Contract.
                                                           176   USAID-OIG   E-266-04-004-P   09/20/2004   Audit of USAID’s Iraq’s          01. Did USAID/Iraq’s Economic         01. We recommend that USAID/Iraq                   01. Mission needs to improve record
                                                                                                           Economic Reform Program          reform program achieve intended       implement USAID’s documentation                    keeping procedures for documenting
                                                                                                                                            outputs.                              management procedures requiring decisions          actions, decisions, status.
                                                                                                                                                                                  impacting on the design and status of              02. Mission needs to revise contractor
                                                                                                                                                                                  activities to be officially documented in the      reporting requirements.
                                                                                                                                                                                  activity file.
                                                                                                                                                                                  02. We recommend that, for future
                                                                                                                                                                                  contracting actions under the Economic
                                                                                                                                                                                  Reform Program, USAID/Iraq develop
                                                                                                                                                                                  procedures to ensure that contractors furnish
                                                                                                                                                                                  monthly financial reports that present a
                                                                                                                                                                                  breakdown of the actual level of effort billed




L-40 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                  for the month by activity.
                                                           177   USAID-OIG   A-000-04-004-P   09/23/2004   Audit of USAID’s Compliance      01. Did USAID comply with FAR in                                                         01. For the areas reviewed, we
                                                                                                           with Federal Regulations in      awarding the Iraq Basic Education                                                        determined that USAID complied
                                                                                                           Awarding Iraq Basic Education    Phase II Contract.                                                                       with applicable federal regulations in
                                                                                                           Phase II Contract                                                                                                         awarding the Iraq Basic Education Phase
                                                                                                                                                                                                                                     II Contract.
                                                           178   USAID-OIG   A-267-05-005-P   01/06/2005   Audit of USAID’s Compliance      01. Did USAID comply with FAR in      01. We recommend that USAID’s Chief                01. USAID did not adequately document
                                                                                                           with Fed. Regulations in         awarding the contract for security    Acquisition Officer issue a notice reminding       use of less than full/open competition.
                                                                                                           Awarding the Contract to Kroll   service in Iraq.                      all Bureau of Management, Office of                02. Obtained security services using
                                                                                                           Security Services Inc.                                                 Acquisition and Assistance personnel that          letter contract that did not meet FAR
                                                                                                                                                                                  adequate and complete documentation must           requirements.
                                                                                                                                                                                  be prepared and retained in all procurements       03. Incurred multiple potential funds
                                                                                                                                                                                  when using less than full and open                 control violations.
                                                                                                                                                                                  competition. This documentation should             04. Purchased armored vehicles that did
                                                                                                                                                                                  adequately explain the contractor selection        not meet USG armoring standards.
                                                                                                                                                                                  and why multiple contractors could not or
                                                                                                                                                                                  were not considered for the procurement.
                                                                                                                                                                                  (Due to space constraints, some information have
                                                                                                                                                                                  been left out. To view the complete list, please
                                                                                                                                                                                  access the official document found on the USAID
                                                                                                                                                                                  website: http://www.usaid.gov/press/releases/)
                                                           179   USAID-OIG   E-267-05-001-P   01/31/2005   Audit of USAID/Iraq’s            01. Did USAID/Iraq’s Community        01. We recommend that USAID/Iraq develop           01. CAP achieved intended outputs,
                                                                                                           Community Action Program         Action Program achieve intended       and implement a plan of action to improve          but internal controls need to be
                                                                                                                                            outputs.                              the integrity of the data in the Community         strengthened to improve CAP
                                                                                                                                                                                  Action Program’s Project List in order for it      monitoring and reporting processes.
                                                                                                                                                                                  to be a more effective monitoring tool and
                                                                                                                                                                                  a more accurate and reliable data source for
                                                                                                                                                                                  reporting purposes.
                                                           183   USAID-OIG   E-267-05-002-P   02/28/2005   Audit of USAID/Iraq’s Health     01. Did USAID/Iraq’s Health System    01. We recommend that USAID/Iraq develop           01. Activities under this contract did not
                                                                                                           System Strengthening Contract    Strengthening Contract achieve        written procedures covering the review             achieve intended objectives.
                                                                                                           Activities                       intended outputs.                     and approval of contractor and Cognizant           02. Contractor did not effectively
                                                                                                                                                                                  Technical Officer requests for modifications       manage program to ensure activities
                                                                                                                                                                                  to future health sector contracts to ensure        were completed as scheduled and
                                                                                                                                                                                  timely and efficacious disposition of these        deliverables effectively produced.
                                                                                                                                                                                  requests.                                          03. Reduction in contractor’s cost-ceiling
                                                                                                                                                                                                                                     prompted contractor to curtail/cancel
                                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 527 of 529




                                                                                                                                                                                                                                     activities.
                                                                                                                                                                                                                                     04. Mission needs to improve process
                                                                                                                                                                                                                                     for reviewing/approving requests for
                                                                                                                                                                                                                                     contract modifications.
                                        All Completed Audits by All Agencies, as of September 30, 2006
                                              Agency      Report Number    Date         Report Title                   Objectives                               Recommendations                                  Findings
                                        184   USAID-OIG   E-267-05-003-P   06/29/2005   Iraq’s Electrical Generation   01. Are USAID/Iraq’s electrical power    01. The OIG recommended that USAID               01. USAID’s electrical power sector
                                                                                        Activities                     sector projects achieving their          develop a multi-year strategy of activities to   projects were not always achieving their
                                                                                                                       planned outputs.                         strengthen the ME’s institutional capacity to    intended outputs.
                                                                                                                       02. Is USAID/Iraq addressing             operate and maintain this infrastructure         02. Of the 22 projects reviewed, 7 (3%)
                                                                                                                       institutional capacity-building in its                                                    had not or were not achieving their
                                                                                                                       projects to rebuild and rehabilitate                                                      intended outputs for reasons beyond
                                                                                                                       Iraq’s electrical power sector                                                            USAID’s control.
                                                                                                                       infrastructure.                                                                           (Due to space constraints, some information
                                                                                                                                                                                                                 have been left out. To view the complete
                                                                                                                                                                                                                 list, please access the official document
                                                                                                                                                                                                                 found on the USAID website: http://www.
                                                                                                                                                                                                                 usaid.gov/press/releases/)
                                        185   USAID-OIG   E-267-05-004-P   06/30/2005   Iraq’s Water/Sanitation        01. Are USAID/Iraq’s water and                                                            01. The audit found that the water and
                                                                                        Activities                     sanitation rehabilitation projects                                                        sanitation rehabilitation projects were
                                                                                                                       achieving their planned outputs.                                                          achieving intended outputs with some
                                                                                                                       02. Is USAID/Iraq addressing                                                              exceptions.
                                                                                                                       institutional capacity-building in its                                                    02. Of the 34 projects reviewed, 30
                                                                                                                       projects to rebuild and rehabilitate                                                      projects (88%) achieved or were
                                                                                                                       Iraq’s water and sanitation sector                                                        achieving their intended outputs while
                                                                                                                       infrastructure.                                                                           4 projects (12%) were not because of
                                                                                                                                                                                                                 security conditions, access to project
                                                                                                                                                                                                                 site problems, and lack of local
                                                                                                                                                                                                                 government cooperation which were
                                                                                                                                                                                                                 beyond the control of the USAID and its
                                                                                                                                                                                                                 implementing partners.
                                                                                                                                                                                                                 03. The USAID addressed the issue
                                                                                                                                                                                                                 of capacity-building in its projects to
                                                                                                                                                                                                                 rebuild and rehabilitate Iraq’s water
                                                                                                                                                                                                                 and sanitation infrastructure through
                                                                                                                                                                                                                 the provision of training and operation
                                                                                                                                                                                                                 manuals.
                                        186   USAID-OIG   E-267-05-005-P   09/27/2005   USAID/Iraq’s Cash Control      01. Did USAID/Iraq manage its            01. We recommend that USAID/Iraq finalize        01. With one exception, USAID/Iraq
                                                                                        Procedures                     cashiering operations in accordance      and implement its draft policy requiring         managed its cashiering operations in
                                                                                                                       with established regulations,            regional offices to accept, in writing, petty    accordance with established regulations,
                                                                                                                       policies, and procedures?                cash funds delivered to them by the Mission’s    policies, and procedures.
                                                                                                                       02. Did USAID/Iraq properly              cashier’s office.                                02. USAID/Iraq properly calculated and
                                                                                                                       calculate and disburse cash payroll                                                       disbursed cash payroll payments to its
                                                                                                                       payments to its foreign service                                                           foreign service national (FSN) workforce
                                                                                                                       national workforce in accordance                                                          for the period of January 1 to May 31,
                                                                                                                       with established regulations,                                                             2005.
                                                                                                                       policies, and procedures?
                                        187   USAID-OIG   E-267-06-002-P   02/16/2006   Audit of USAID/Iraq’s Non-     01. To determine if USAID/Iraq                                                            01. USAID/Iraq property valued at
                                                                                        Expendable Property            managed its non-expendable                                                                $23.5 million in its nonexpendable
                                                                                                                       property in accordance with Agency                                                        property database was not managed in
                                                                                                                       guidelines                                                                                accordance with USAID guidance
                                                                                                                                                                                                                 02. The audit could not verify that a
                                                                                                                                                                                                                 projected $21.3 million was correctly
                                                                                                                                                                                                                 valued in the database, nor the
                                                                                                                                                                                                                 existence of a projected $2.9 million in
                                                                                                                                                                                                                 nonexpendable property included in the
                                                                                                                                                                                                                 database
                                                                                                                                                                                                                 03. Mission vehicles valued at $2.3
                                                                                                                                                                                                                 million were not properly safeguarded
                                        188   USAID-OIG   E-267-06-004-P   07/10/2006   Audit of USAID/Iraq’s Local    01. The main objective of the audit                                                       01. SAID OIG was unable to determine if
                                                                                        Governance Activities          was to determine whether USAID/                                                           USAID/Iraq’s local governance activities
                                                                                                                       Iraq’s Local Governance activities                                                        achieved their intended outputs because
                                                                                                                       were achieving their intended                                                             USAID/Iraq did not require Research
                                                                                                                       outputs.                                                                                  Triangle Institute International to
                                                                                                                                                                                                                 submit all reporting and monitoring
                                                                                                                                                                                                                                                                            Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 528 of 529




                                                                                                                                                                                                                 documents specified in the contract.
                                                                                                                                                                                                                 The audit found that USAID/Iraq did




October 30, 2006 I REPORT TO CONGRESS
                                                                                                                                                                                                                 not properly approve all rapid-response
                                                                                                                                                                                                                 grants, prepare contractor performance
                                                                                                                                                                                                                 evaluations, or review payment vouchers




I L-41
                                                                                                                                                                                                                                                               Appendix L




                                                                                                                                                                                                                 submitted by the contractor. The report
                                                                                                                                                                                                                 recommended improvement in these
                                                                                                                                                                                                                 areas.
                                                           All Completed Audits by All Agencies, as of September 30, 2006
                                                                 Agency      Report Number    Date         Report Title                  Objectives                             Recommendations   Findings
                                                           189   USAID-OIG   E-267-06-004-P   08/16/2006   Audit of USAID’S Transition   01. The main objective of the audit                      01. USAID OIG was not able to
                                                                                                           Initiatives in Iraq           was to determine whether the                             determine if USAID’s Transition
                                                                                                                                         USAID Transition Initiatives in Iraq                     Initiatives in Iraq achieved their
                                                                                                                                         achieved their intended outputs.                         intended outputs because of insufficient
                                                                                                                                                                                                  documentation maintained by the Office
                                                                                                                                                                                                  of Transition Initiatives in Iraq and its
                                                                                                                                                                                                                                                 Appendix L




                                                                                                                                                                                                  implementing partner. Also, security
                                                                                                                                                                                                  restrictions limited the number of site
                                                                                                                                                                                                  visits. The audit found that a projected
                                                                                                                                                                                                  $146 million in grants did not have
                                                                                                                                                                                                  supporting documentation to verify the
                                                                                                                                                                                                  achievement of intended outputs, and
                                                                                                                                                                                                  a projected $294 million in grants did
                                                                                                                                                                                                  not have sufficient documentation of
                                                                                                                                                                                                  monitoring. However, for the site visits
                                                                                                                                                                                                  able to be performed for 32 selected
                                                                                                                                                                                                  activities, intended outputs were met for
                                                                                                                                                                                                  31 activities. The audit also found a lack
                                                                                                                                                                                                  of coordination caused a duplication of




L-42 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                                                                                                                                                                  efforts. The Office of Transition Initiative
                                                                                                                                                                                                  in Iraq coordinated with the U.S. military
                                                                                                                                                                                                  and previously coordinated with USAID/
                                                                                                                                                                                                  Iraq offices; nevertheless, during the
                                                                                                                                                                                                  past year, coordination was insufficient
                                                                                                                                                                                                  with other offices in the USAID/Iraq
                                                                                                                                                                                                  Mission.
                                                                                                                                                                                                                                                              Case 1:17-cv-02136-RJL Document 132-6 Filed 02/05/20 Page 529 of 529
